     Case 6:18-ap-01089-MH       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46           Desc
                                Declaration in Support Page 1 of 369



 1    Damian P. Richard, Esq. (SBN 262805)
 2    SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
      1545 Hotel Circle South, Suite 150
 3    San Diego, CA 92108-3426
 4    Tel: 619/758-1891
      Fax: 619/296-2013
 5    drichard@sessions.legal
 6    Attorneys for Defendants
      National Collegiate Student Loan Trust 2006-1,
 7
      National Collegiate Student Loan Trust 2006-4,
 8    National Collegiate Student Loan Trust 2007-4
 9    (erroneously sued as National Collegiate Student Loan Trust 2007-1)
10                       UNITED STATES BANKRUPTCY COURT
11                        CENTRAL DISTRICT OF CALIFORNIA

12    IN RE:                                            ) Case No. 16-BK-30625-MH
13                JOHN MARTIN MATA                      )
                  LIVIER MATA                           ) Chapter 7
14                                                      )
15                                                      ) Adversary No. 6:18-AP-01089-MH
      JOHN M. MATA,                                     )
16                               Plaintiff,
            vs.                                         )\ DECLARATION OF BRADLEY
17
                                                           LUKE IN SUPPORT OF
18 NATIONAL COLLEGIATE                                     DEFENDANTS' MOTION FOR
19 STUDENT LOAN TRUST 2006-1, et                        ) SUMMARY JUDGMENT
   al.                                                  )
20                 Defendants.                          )
21
22          I, Bradley Luke, hereby affirm and declare as follows:
23         1.       I am employed by Transworld. Systems Inc. (hereinafter "TSI"), a
24 servicer for National Collegiate Student Loan Trust 2006-1 ("NCSLT 2006-1"),
25 National Collegiate Student Loan Trust 2006-4 ("NCSLT 2006-4"), and National
26 Collegiate Student Loan Trust 2007-4 (erroneously sued as National Collegiate
27 Student Loan Trust 2007-1) ("NCSLT 2007-4") (collectively "Defendants"),
28   pertaining to the student loans forming the subject matter of this adversary

                         Declaration in Support of Defendants' Motion for Summary Judgment
     Case 6:18-ap-01089-MH       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                      Desc
                                Declaration in Support Page 2 of 369



 1    proceeding filed by plaintiff, John M. Mata ("Plaintiff)). TSI is the post-default
 2    servicer and designated Custodian of Records for Defendants. As the post-default
 3    servicer, TSI maintains loan history records for Defendants.
 4          2.       I am the Director of Operations for TSI. I have been an employee of
 5    TSI since November 2014. From January 2010 until November 2014, I was
 6    employed by NCO Financial Systems, Inc. ("NCO") and worked on many of the
 7    same client portfolios as I do currently with TSI, including Defendants here. I am
 8    duly authorized to make the representations contained in this declaration for and
 9    on behalf of Defendants and am competent to testify to the matters stated in this
10    declaration.
11          3.       I am over the age of 18 and competent to testify to the matters stated
12    herein. As an employee of TSI, I am duly authorized by Defendants and U.S.
13    Bank, National Association to make the representations contained in this
14    Declaration.
15          4.       TSI has been contracted to perform the duties of the Subserviccr for
16    Defendants by U.S. Bank, National Association, the Special Servicer of the
17    Defendants.      TSI, as the Subservicer of the Defendants, is the designated
18    Custodian of Records for the Plaintiff's student loans.                             Additionally, TS1
19    maintains the dedicated system of record for electronic transactions pertaining to
20    Plaintiff's student loans, including, but not necessarily limited to, payments,
21    credits, interest accrual and any other transactions that could impact the Plaintiff's
22    student loans.
23          5.       I have access and training on the system of record utilized by TSI to
24    enter and maintain loan account records and documentation concerning the
25 Plaintiff's student loans for Defendants.
26          6.       I am familiar with the process by which TSI receives prior account
27    records, including student loan origination records from the time of application
28    and disbursement.

                          Declaration in Support of Defendants' Motion for Summary Judgment

                                                         2
     Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46           Desc
                                 Declaration in Support Page 3 of 369



 1           7.       As custodian of records it is TSI 's regularly-conducted business
 2    practice to incorporate prior loan records and/or documentation into TSI's
 3    business records.
 4           8.       I am further competent and authorized to testify regarding Plaintiffs
 5    student loans through personal knowledge of the business records maintained by
 6    TSI as Custodian of Records, including electronic data provided to TSI related to
 7    Plaintiffs student loans, and the business records attached to this declaration.
             9.       These student loan records are created, compiled and recorded as
 9 part of regularly conducted business activity at or near the time of the event and
10    from information transmitted from a person with personal knowledge of said
11    event and a business duty to report it, or from information transmitted by a person
12    with personal knowledge of the accounts or events described within the business
13    record. Such records are created, kept, maintained, and relied upon in the course
14    of ordinary and regularly conducted business activity.
15           10.      I have reviewed the student loan records described in this
16    decl aration.
17           The First Loan (NCSLT 2006-1)
18           11.      A true and correct copy of the underlying Credit Agreement and
19    Note Disclosure Statement for Plaintiffs student loan owing to NCSLT 2006-1 is
20    attached hereto as Exhibit A-1. On January 02, 2006, Plaintiff executed a "Loan
21    Request/Credit Agreement" with Charter One Bank, N.A. for a graduate loan in
22    order to fund his enrollment and Cost of Attendance at Loma Linda University
23 ("LLU") during the academic period from January 2006 to March 2006 in the
24    amount of $30,000. When executing the Credit Agreement Plaintiff certified that
25    "I acknowledge that the requested loan is subject to the limitations on
26    dischargeability in bankruptcy contained in Section 523(a)(8) of the United States
27 Bankruptcy Code. Specifically, I understand that you have purchased a guaranty
28

                           Declaration in Support of De udants' Motion for Summary Judgment

                                                          3
     Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                              Declaration in Support Page 4 of 369



 1    of this loan, and that this loan is guaranteed by The Education Resources Institute,
 2    Inc. ("TERI"), a non-profit Institution." Ex. A-1, ¶ L(12).
 3          12.    The signature page for the loan was faxed back. See Ex. A-1. The
 4    terms and conditions were part of the loan package any student applying for an
 5    applicable loan was provided but were not required to be sent back via fax. The
 6 signature page was also part of the loan package. TSI maintains true and correct
 7 copies of all applicable terms and conditions.
 8          13.    The loan proceeds were disbursed on January 6, 2006 exclusively for
 9    the purposes of Plaintiffs enrollment at LLU. See Ex. A-1. None of the loan
10    proceeds were returned or refunded.
11          14.    The loan is subject to the terms and conditions affixed to the Credit
12    Agreement.
13          15.    A true and correct copy of the Loan Financial Activity pages from
14    pre-default servicer American Education System's ("AES") system of record,
15    Compass, which is accessible to TSI as the post-default servicer of NCSLT loans,
16    is attached hereto as Exhibit A-2.
17          16.    On March 9, 2006, before the loan went into default, the loan was
18    sold to NCSLT 2006-1, assigning all right, title, and interest. A true and correct
19    copy of the Pool Supplement and Deposit and Sale Agreement is attached hereto
20    as Exhibit A-3. Plaintiff currently owes NCSLT 2006-1 the sum of $48,644.40
21    for principal and accrued interest, with the last payment made on July 6, 2012. A
22    true and correct copy of the Loan Payment History Report from TSI is attached
23    hereto as Exhibit A-4. Plaintiff went into default under the terms of the Credit
24    Agreement on April 1, 2013.
25          17.    TERI is the guarantor for Plaintiffs loan owing to NCS1,T 2006-1 is
26    the guarantor for the Charter One Bank, N.A. graduate loan program. A true and
27    correct copy of the NCSLT 2006-1 Trust Agreement, dated March 9, 2006 is
28    attached hereto as Exhibit D. A true and correct copy of the NCSLT 2006-1

                        Declaration in Support of Defendants' Motion for Summary Judgment

                                                       4
     Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                              Declaration in Support Page 5 of 369



 1    Deposit and Security Agreement, dated March 9, 2006 is attached hereto as
 2    Exhibit G. A true and correct copy of TERI's Guaranty Agreement with Charter
 3    One Bank, N.A. pertaining to Plaintiffs NCSLT 2006-1 graduate loan is attached
 4    hereto as Exhibit J.
 5          18.    Since the aforementioned transaction, the loan has not been
 6    transferred or sold, and all right, title, and interest remain with NCSLT 2006-1.
 7          The Second Loan (NCSLT 2006-4)
 8          19.    A true and correct copy of the underlying Credit Agreement and
 9    Note Disclosure Statement for Plaintiff's student loan owing to NCSLT 2006-4 is
10    attached hereto as Exhibit A-5. On September 26, 2006, Plaintiff executed a
11    "Loan Request/Credit Agreement" with Charter One Bank, N.A. for an Astrive
12    Graduate Loan to attend Loma Linda University during the academic period from
13    August 2006 to June 2007 in the amount of $30,000. When executing the Credit
14    Agreement Plaintiff certified that "I acknowledge that the requested loan is
15    subject to the limitations on dischargeability in bankruptcy contained in Section
16    523(a)(8) of the United States Bankruptcy Code because either or both of the
17    following apply: (a) this loan was made pursuant to a program funded in whole or
18    in part by [] TERM a non-profit institution, or (b) this is a qualified education
19    loan as defined in the Internal Revenue Code." Ex. A-5,1[L(12).
20          20.    The signature page for the loan was faxed back. See Ex. A-5, The
21    terms and conditions were part of the loan package any student applying for an
22 applicable loan was provided but were not required to be sent back via fax. The
23    signature page was also part of the loan package. TSI maintains true and correct
24    copies of all applicable terms and conditions.
25          21.    The loan proceeds were disbursed on September 29, 2006
26    exclusively for the purposes of Plaintiff's enrollment at LLU. See Ex. A-5. None
27    of the loan proceeds were returned or refunded.
28

                        ❑eclaration in Support of De iidants' Motion for Summary Judgment
     Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                              Declaration in Support Page 6 of 369



 1          22.    The loan is subject to the terms and conditions affixed to the Credit
 2    Agreement.
 3          23.    A true and correct copy of the Loan Financial Activity pages from
 4 pre-default servicer AES's system of record, Compass, which is accessible to TSI
 5    as the post-default servicer of NCSLT loans, is attached hereto as Exhibit A-6.
 6          24.    On December 7, 2006, before the loan went into default, the loan
 7 was sold to NCSLT 2006-4, assigning all right, title, and interest. A true and
 8    correct copy of the Pool Supplement and Deposit and Sale Agreement is attached
 9 hereto as Exhibit A-7. Plaintiff currently owes NCS LT 2006-4 the sum of
10    $48,147.57 for principal and accrued interest, with the last payment made on Slily
11    06, 2012. A true and correct copy of the Loan Payment History Report from TSI
12    is attached hereto as Exhibit A-8. Plaintiff went into default under the terms of
13    the Credit Agreement on April 1, 2013.
14          25.    TERI is the guarantor for Plaintiffs loan owing to NCSLT 2006-4
15    and is the guarantor for the Charter One Bank, N.A. Astrive Graduate Loan
16 program. A true and correct copy of the NCSLT 2006-4 Trust Agreement, dated
17    December 7, 2006 is attached hereto as Exhibit E. A true and correct copy of the
18 NCSLT 2006-4 Deposit and Security Agreement dated December 7, 2006 is
19 attached hereto as Exhibit H. A true and correct copy of TER1's Guaranty
20    Agreement with Charter One Bank, N.A. pertaining to Plaintiffs NCSLT 2006-4
21    graduate loan is attached hereto as Exhibit K.
22          26.    Since the aforementioned transaction, the loan has not been
23 transferred or sold, and all right, title, and interest remain with NCSLT 2006-4.
24          The Third Loan (NCSLT 2007-4)
25          27.    A true and correct copy of the underlying Credit Agreement and
26 Note Disclosure Statement for Plaintiffs student loan owing to NCSLT 2007-4 is
27    attached hereto as Exhibit A-9. On August 8, 2007, Plaintiff executed a "Loan
28 Request/Credit Agreement" with Charter One Bank, N.A. for a Next Student

                        Declaration in Support of Defendants' Motion for Summary Judgment

                                                       6
     Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                              Declaration in Support Page 7 of 369



 1    Graduate Loan to attend Loma Linda University during the academic period from
 2    August 2007 — December 2007 in the amount of $30,000. When executing the
 3    Credit Agreement Plaintiff certified that "I acknowledge that the requested loan is
 4 subject to the limitations on dischargeability in bankruptcy contained in Section
      523(a)(8) of the United States Bankruptcy Code because either or both of the
 5    following apply: (a) this loan was made pursuant to a program funded in whole or
 7 in part by H TERM a non-profit institution, or (b) this is a qualified education
 8    loan as defined in the Internal Revenue Code." Ex. A-9, ¶ L(12).
 9          28.    The signature page for the loan was faxed back. See Ex. A-9. The
10    terms and conditions were part of the loan package any student applying for an
11    applicable loan was provided but were not required to be sent back via fax. The
12 signature page was also part of the loan package. TSI maintains true and correct
13 copies of all applicable terms and conditions.
14          29.    The loan proceeds were disbursed on August 21, 2007 exclusively
15    for the purposes of Plaintiff's enrollment at LLU. See Ex. A-9. None of the loan
16    proceeds were returned or refunded.
17          30.    The loan is subject to the terms and conditions affixed to the Credit
18    Agreement.
19          31.    A true and correct copy of the Loan Financial Activity pages from
20    pre-default servicer AES's system of record, Compass, which is accessible to TSI
21    as the post-default servicer of NCSLT loans, is attached hereto as Exhibit A-10.
22          32.    On September 20, 2007, before the loan went into default, the loan
23    was sold to NCSLT 2007-4, assigning all right, title, and interest. A true and
24    correct copy of the Pool Supplement and Deposit and Sale Agreement is attached
25    hereto as Exhibit A-11. Plaintiff's Complaint incorrectly names NCSLT 2007-4
26 as a defendant in this action. NCSLT 2007-4 did not purchase the loan funded by
27 the August 2007 Agreement. The Loan was instead sold to NCSLT 2007-4.
28 Plaintiff currently owes NCSLT 2007-4 the sum of $48,601.46 for principal and

                        Declaration in Support of Defendants' Motion for Summary Judgment

                                                       7
     Case 6:18-ap-01089-MH       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                                Declaration in Support Page 8 of 369



 1    accrued interest, with the last payment made on July 06, 2012. A true and correct
 2    copy of the Loan Payment History Report from TSI is attached hereto as Exhibit
 3    A-12. Plaintiff went into default under the terms of the August 2007 Agreement
 4    on April 1, 2013.
 5          33.    TERI is the guarantor for Plaintiff's loan owing to NCSLT 2007-4
 6    and is the guarantor for the Charter One Bank, N.A. Next Student Graduate Loan
 7    program. A true and correct copy of the NCSLT 2007-4 Trust Agreement, dated
 8    September 20, 2007 is attached hereto as Exhibit F. A true and correct copy of
 9    the NCSLT 2007-4 Deposit and Security Agreement dated September 20, 2007 is
10    attached hereto as Exhibit I.             A true and correct copy of TERI's Guaranty
11    Agreement with Charter One Bank, N.A. pertaining to Plaintiff's NCSLT 2007-4
12    graduate loan is attached hereto as Exhibit J.
13          34.    Since the aforementioned transaction, the loan has not been
14 transferred or sold, and all right, title, and interest remain with NCSLT 2007-4.
15          I declare under penalty of perjury under the laws of the United States of
16    America that the foregoing is true and correct.
17          Executed this 8th day of January, 2019, at Peachtree Corners, Georgia.
18
19
20
21
22
23
24
25
26
27
28

                          Declaration in Support of Defendants' Motion for Summary Judgment
Case 6:18-ap-01089-MH    Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 9 of 369




          Ex hibit A-1
          Exhibit  A-1



                                                                    Exhibit A-1
Case 6:18-ap-01089-MH                                   Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                            Desc
                                                      Declaration in Support Page 10 of 369
                                              From: unknown                     Page: 2/5           Date: 1/2/2000
                                                                                                          1/2/2005 3:09.47
                                                                                                                   3:09:47 PM
                                                                                                                                                                                                                1
 VO-VI -UC
 yo-vi-vt          WO2
                   ic:u9           num-
                                   rrunr (Mb
                                         uoa*                                                                                                   -Ito
                                                                                                                                               i-i ru      r.uvcrutm
                                                                                                                                                           r.uwcrwua         rant
                                                                                                                                                                             r-«i


                                                                                                                                                                                                                r
                                                             .qaR.12dti est/ere                          • greeirnen                  •    goaturetPag6,,,,.v.r..
                    NON-NECQTIABLE CREDIT AGREEMENT-THIS
                    NON-NEGOTIABLE        AGREEMENT -THIS IS A CONSUMER CREDIT TRANSACTION
         Ml
                           fW                          '.V        'V'3                       SSSiZd         Tisiir,                                                               isrosTi
                                                                                                                                                                                                                £
   Next Student Graduate Loan                                                                                                  Academic Period: 0112006-0312006
                                                                                                                                                01/2006-03/2006                                                 r.

           Charier One Bank. N.A.
   Lender: Charter           NA                                   School: LOMA LINDA UNIVERSITY
                                                                                                                                                                                                                I
                                                                                                                                                                                                                H-




   Loan Amount Requested: $30000.00
   Loan                                                           Repayment Option: Deferred Principal and Interest

   Deferral Period
   Deferral        Margin: 4.75
            Period Margin:                                                  Period Margin: 4.76
                                                                  Repayment Period
                                                                  Repayment                4.7S                                  Loan Origination Fee Percentage: 10.50
                                                                                                                                                                  10,50

   gliPria113 1.1 !. :*ERIN P.9.104-61:19N11,:ligi.224i;6Wieacs-oth'r11- 41-ntAtIlilit-',:*.Y;: . :;i.--i
   Borrower
   Borrower Name:
             Name: John Meta
                        Mate                                                   Home Address: 5489 Cambridge St
                                                                                                            Si Mount Clair, CA 91763
   Social Security tt:    -8533
                   &HflbP-8533                                                 Date of Birth; X1066
                                                                                              (/1 968        Home Telephone: 9069838045
                                                                                                                                 9099838045

                                    box); 15
   5tut!ant Citizenship (check one box):
   Student                                    10 U.S.
                                                 U.S. Citizen  0  Eligible Non-ClIlzen(Asach
                                                               Q Eligible  Non-CIUzan(Atlach front & back copy of
                                                                                                                o( CIS or student
                                                                                                                          stud&rtl visa card)
   Note:            reforenea name
          Persona) reference
   Note; Personal                    end address cannot match that of the Cosigner.
                               name and
   Personal Reference
             Reference Name: Annear      VIllessrdo
                                 AmelieaVlllmando                         Reference  Homo Tel V:
                                                                           ReferoncasHomeTel   th 19091710-0001
                                                                                                   19091 ?hmboi               Wort   Tel ft:
                                                                                                                              Wed( Tel#:
                                                                                                                                                                                                                i
                                 13243 15%
                      Address: 13243
   Reference Street Address*                 St
                                        laihSi                                                                                                                                                                  i
                                                                                                                                                                                                                i?
   Reference CItylStaleIZip:     China. CA91710
               City/Stale/Zip: _CMng.CA91T10
                                                                                                                                                                                                                 i
                             '.L- -            i-/.                              ._V4-'- .i:                                                                             ivT
  0S10140t.:-INECIMPITICS.MD'aitlITigail.gAggfaS9§ht'`.::
                                                   iZl'S:'.Aikr;%5V,titIVAgaBalZ
                                                                          '.WeliiJt -ti                                                                              t,:i...;
                                                                                                                                                                            ,!ifiStgia*
                                                                                                                                                                       ISi&ScrfJL)      ;
                                                                                                                                                                                        :i
                                                                                                                                                                                   Hd3lW",

   Cosigner Name: Anita Math  Mata                            Home Address: 5489 Cambridge St Mount Clair, CA 91763
   Social Security if#:-7992:1111.0-7992.                     Date
                                                              Dale of Birth:
                                                                      Birth: 111.11119.43
                                                                             1/1943        Home Telephone: 9099838045                                                                                            i
   Have
   Havo you ever           on a student loan or declared
                 defaulted one
            everdetaulled                       declared bankruptcy?  at
                                                                      01 No     I:I
                                                                                O Yvc
                                                                                    Yds
                                                                                                                                                                                                                 1
   Current Employer. GAM()
                      GAMBRO HEALTH CARE                                                                                                      EmployerTelephone:  9094463502
                                                                                                                                              Employer Telephone; 9093163502
   Current Position: Semiprofeseional
                     Scmprafessionsl                              Yours
                                                                  Yoora There: 17 Years
                                                                                  Yes rs
   Years at Previous
            Previous Employment:
                     Employment:                                                                                                                                                                                s
                                                                                                                                                                                                                s
   Alimony, child suPPoll.   or separate
                   support, Or  separate maintenance Incomes do not have
                                                                     havo to be revealed if you do not       them considered
                                                                                                    net want them  considered for repaying ill13
                                                                                                                                           this
   obligation. If you are relying on such additional Income, please provide details on aa separate sheet of paper.

    Cosigner Citizenship (check one box):
    Cosigner                          box): 121ft U.S.
                                                   U.S. Citizen   O Ellglbfo
                                                                  CI          Non-Clttzon (Attach front &
                                                                     Ellglbto Non-Citizen                6 back copy of CIS)
    Note: Personal reference name and address
                                           addrocs cannot
                                                    eannot match that of the Student.
                                                                             SludenL
                                Larry Pitcher
             Ralerence Name: Luny
    Personal Reference                Plichar                                Reference Home TelTel P:
                                                                                                   If. 19091986.6776
                                                                                                        13031 986677B                                       Work Tel #:
                                                                                                                                                            WotkTel#:.
    Reference
    Reference Street
              Street Address..
                     Address: I'm
                                im W Sth X* Sr
                                            Ci
    Reference City/StaIn/Zip:
   -Reference Cjfv/Stata/2io: rinevin,n4
                                n.wfti rt> 411.78?
                                             uvea                                                                                                                                                                 I
                                                                                                                                                                                                                  i
   By
   By my
      my siKnorurs.1
         jiynamrc.l ceniNt
                     cenify that
                            thai I1 have reed, write-Red
                                               undurttond and
                                                          find agree 10 the terms errand
                                                               ogrtc to           oPand undertake the °baseline&
                                                                                                      ebliguiiort set hash
                                                                                                                      forth on all live
                                                                                                                                   five (5) pages of this Loan
                                                                                                                                            pAgwoftbfs    Low RequestiCrenir
                                                                                                                                                               Jlcqucsi/Credil
             A9.OS-06 CSX1.IODC.0205 (-Credit
   Agreement A9.05-06.C5XLIODC.0205         ("Credit Armoire:a),I
                                                      Agreement"). I untinstnnd
                                                                      un&retand that
                                                                                  thai any person who itheallagtY
                                                                                                      knowingly makes a    false statement
                                                                                                                         s fulse liniment or inhrePnliOn
                                                                                                                                               rrmrcprcscciiiioit on iMi
                                                                                                                                                                     this "form
                                                                                                                                                                          form
   le
    is truhlati
       mjbjocj to ptentlritz.
                  pionilhcs, which
                              winch may
                                     may include
                                           include fines or imprilonmenl
                                                              ImprisonmcnL Tbia Credit Agra:email
                                                                                               Agreement isti signed
                                                                                                              ilgiicd under
                                                                                                                       bflder seal.
                                                                                                                              seal II understand that tam
                                                                                                                                                        t am not rcquiretEW-
                                                                                                                                                                          t Ent
                                                                                                                                                                              Tun. my sign3rtln
                                                                                                                                                                                       rignartirc
   on
    on or to
           to Lip
              sign demonically     ihu C,edk
                   elecuonicdly this    Credit ArNorneot
                                                Agreement And     any retnto4
                                                             find PIO' related retires
                                                                                 roueei that
                                                                                          thai require sigmtunr.
                                                                                                       signture. If 1(1I choose  to fax my
                                                                                                                         Ch&MOtOfM                         or to
                                                                                                                                                       Crt et
                                                                                                                                            signature ox
                                                                                                                                         njysi£MturC          to sign
                                                                                                                                                                 sign eleeponically
                                                                                                                                                                      clcejiom'cally (hit
                                                                                                                                                                                     this CretEt
                                                                                                                                                                                           Credit
   Agreement tog
   Atrattment    tnd any retatcel
                           related notices  that require signature, I1 intend: (I) my fu
                                   notice! dud           signargre.                      f« or electrode ifiautture
                                                                                                           signature id      un electronic signature
                                                                                                                       to be an             rignnmrc endor
                                                                                                                                                       ender applicable £3crxl        dam law,
                                                                                                                                                                                  and stoic
                                                                                                                                                                         tieral Ind                              ;
   (1») arty
   (ii)  uny Au
             fox printout or printout
                              prinloui or
                                       ofLcnda*?     cjccmmlc
                                          Lendcr's electronic    record   of  thin
                                                                              this Credit  Agn:ement
                                                                                           Agreement   and  related           in
                                                                                                                     notices to
                                                                                                                     noliccc     be  an original doeorncnt,  (la)
                                                                                                                                                 docomcnt, (HQ lo to condbininess
                                                                                                                                                                     CondSr bOJincaswlihwith the                s


   Lender
    Lender byby electronic  records and
                dcctrotrie repurds   und electronic signatures,
                                                      signature?, and        that, thin
                                                                   tnd (iv) thin   thlu Credit Arpternent
                                                                                                Agreement will not be governed by Article 3 °tithePf (be Uniform Corrtmlnie!
                                                                                                                                                                    Ccnunhtnu! Code.
                                                                                                                                                                                  Cudc, and
                                                                                                                                                                                         fend nr,1
                                                                                                                                                                                              my                I:
   obligations          iM? Credit Agreement
                 under thin
   cbKgMions bolder                 Agreement willwill not be
                                                           bu dubjettle,
                                                               subject lb, bat        transfer army
                                                                           bill any int/Infer  of my obligations will be subject to.to, Ankle
                                                                                                                                        Article 9
                                                                                                                                                $ of tho Uniform Cornetist:
                                                                                                                                                                   Comrfiaiiila Code.
                                                                                                                                                                                                                |
   FOR ALABAMA RESIDENTS: CAUTION-IT
                          CAUTION- TT IS IMPORTANT THAT YOU TFIOROUGITLY
                                                            THOROUGHLY READ
                                                                         "READ TIM
                                                                               THE CONTIIAC5DEFORE
                                                                                   CONTRACKJ3EFORE YOU
   SIGN IT.                                          '          '                         L,
                                                                                                                                                                        cp
   FOR WISCONSIN RESIDENTS - NOTICE TO CUSTOMER                        THIS CREDIT AGREEMENT'
                                                      (a) 'DO NOT SIGN lilts
                                         CUSTOMER: (11)1,10                        AGREEMENT DEFOLIE
                                                                                              BEFORE YOD
                                                                                                     YOU READ
   THE WRITING ON THE FOLLOWING PAGES.
                                    PAGES, EVEN
                                           EVEN IF OTHERWISE ADVISED.                            -0
                                                                                                 .a                                                                                                             i
                TCN THIS CREDIT AGREEMENT TF
   (b) DO NOT SSIGN                         IF IT CONTAINS ANY BLANK SPACES.
   (e)
   (c) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.
                                                                                                                                                                                                                 :
   (d) YOU HAVE TILE
                  THE RIGHT AT ANY *mg   A) PAY IN ADVANCE THE
                                   TIME TO                    TITE UNPAID BALANCE UNDER TMS
                                                                                        THIS CREDIT AGREEMENT
        AND YOU MAY BE L'N'ITIT.ED
                         ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE.

   asgE,A5.05pro1=gpviOAFTLIAt;f: — it'
                                     iiii "15E0r4jic35ThitiariiirOgei1746tifiAtialirtiellaitititli-2EM,M484
                                                                                                        :
   :pi-EiSE!$iGH«Egow>&i^ftKEnfefrS^                                                                     ."7_04.:Age&:
   Signature ofBorrower
   Signature of Borrower
                                                                  '4(                                                                          Oate /JAx/fiC*
                                                                                                                                               Date       P6
                                                                                                                                                                                                            I

   BY SIGNING THIS CRE
                   CREtyf AGREEMENT BELOW,
                                    BELOW. II CERTIFY THAT II INTEND TO (I)
                                                                        (i) APPLY FOR JOINT CREDIT AND                                                                                                           i.
        BE JOINTLY LIABLE
   (ii) BE         LIABLE WITH THE BORRO  R FOR THIS LOAN.
                                   BORROWER

   Signature of
   Signature of Cosigner
                Cosigner                    /fo/JUL>                                                                                           Date
                                                                                                                                               Date. if.g/OG


   AB.05-06.CSX1.10DC.0205                                                                  LENDER COPY                                                                                                          I
   mini      OK na
   Dhtni DC (In OR rcYi  C Y
                   PC Y1 t= Y atIATA
                              MATA                                        Li rilgen9i A. rwl
                                                                          AimRAnVIA      nriff                                                                               NSGRDF                              I
                                                                                                                                                                                                                 1
                                                                                                                                                                                                                 e



                                                                                                                                                                                                                 \
Case 6:18-ap-01089-MH                                                   Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                                                Desc
                                                                      Declaration in Support Page 11 of 369
In this Credit Agreement, the words 1",
In                                                 "I", 'me',   "my", and 'mine'
                                                        "me", "mr,             "mine" mean the person(s)                        the minimum month!)             payment amount (See Paragraph
                                                                                                                                                  monthly, payment                                Paragraph E.2)E.2) will repay all amounts
who signed this Credit Agreement as Borrower and Cosigner. The words 'you',                              "you", "your",         owed in less than 20 years,   years, in which case the Repayment   Repayment Period Period will be the number of
                   "Lender" mean Charter One Bank, N.A., its successors and assigns, and
"yours", and 'Lender
yours',                                                                                                               and       months necessary to pay in full            tall the amount II owe at the minimum payment     paymenL
        oiher holder of this Credit Agreement 'School'
any other                                                    "School" means the school named at the                             D.
                                                                                                                                D. INTEREST:
top of the first page of this Credit Agreement                        "servicer" means the Lender or any
                                                AgreemenL The 'servicer                                                any      1.
                                                                                                                                 1. Accrual -   — Beginning on the       Ihe Disbursement Date, interest will be calculated at the
entity it designates to service my loan.                                                                                        Variable Rate Rale (Paragraph D.2) and charged on the Principal Sum, and on any unpaid
A. PROMISE TO PAY: II promise to pay to you the principal sum of the Loan Amount                                Amount          interest later added to the      the Principal
                                                                                                                                                                        Principal Sum Sum according to Paragraph D.3. During the
Requested shown on the first page of this Credit Agreement, to the extent it is                                                 Repayment Period, Interest  interest will be calculated at the Variable Rate           Rate and
                                                                                                                                                                                                                              and charged
                                                                                                                                                                                                                                     charged on   on the
                                                                                                                                                                                                                                                      Ihe
advanced to me or paid on my behalf, and any Loan Origination Fee added                           added to   to my
                                                                                                                 my loan        outstanding balance of this Credit Agreement until all amounts are paid in full.                         tall. Interest
(see Paragraph F) ('Principal             Sum"), interest on
                             ("Principal Sum'),                 on such
                                                                   such Principal         Sum, interest
                                                                             Principal Sum,       interest on  on any
                                                                                                                    any         will be calculated on a daily simple interest basis. The daily interest rate will be equal
unpaid interest added to the Principal Sum and late fees (see Paragraph                 Paragraph E.6).                         to
                                                                                                                                 to the            interest rate
                                                                                                                                     Ihe annual Interest       rate in  in effect
                                                                                                                                                                            efTect onon that
                                                                                                                                                                                         that day,
                                                                                                                                                                                               day, divided
                                                                                                                                                                                                     divided byby the
                                                                                                                                                                                                                    Ihe number of days in that
B. IMPORTANT
       IMPORTANT -READ      — READ THIS CAREFULLY:                                                                              calendar
                                                                                                                                 calendar year.
 1 . When you receive my signed Credit Agreement,
1.                                                       AgreemenL you are not agreeing to lend me                   me          2.
                                                                                                                                 2. Variable
                                                                                                                                      Variable Rate—The
                                                                                                                                                 Rate - The 'Variable
                                                                                                                                                                   "Variable Rate' Rate" is equal to  lo the Current IndexIndex plus a Margin.
money. IfIf you decide to make a loan tome,          to me, you will electronically transfer  transfer the loan                 The Margins for both the Deferment   Deferment Period   Period and the Repayment
                                                                                                                                                                                                           Repayment Period Period are shown on
funds to the School for me, mail a loan check to the School for me, or mail a loan                                               the
                                                                                                                                 Ihe first page of this Credit Agreement In                In no event will theIhe Variable Rate Rate exceed the
           direclly to me. You have the right to not make a loan or to lend an amount less
check directly                                                                                                                  maximum interest rate allowed by the                               Ihe State of Ohio. The Variable Rate
                                                                                                                                                                                    fine laws of the                                           Rate will
than the Loan Amount Requested.    Requested. II agree to accept an amount less than the Loan                                    change quarterly on the     Ihe first day of each January, April, July and October (the                 (the
              Requested and to repay that portion of the loan
Amount Requested                                                        Loan Amount Requested Requested that you                'Change
                                                                                                                                 "Change Date(s)')
                                                                                                                                              Date(s)") if the
                                                                                                                                                             Ihe Current Index    Index changes. The 'Current "Current Index'
                                                                                                                                                                                                                          Index" for any calendar
actually lend to me. You have the right to disburse my loan through an agent At your                                             quarter beginning on a Change Date (or for any shorter period beginning on the
option, you may also make any loan check co-payable to me and the Cosigner or to                                                Disbursement Date and ending on the last day of a calendar quarter) is based on the
me and the   the School.                                                                                                         one-month London Interbank Offered Rate (LIBOR')               ("LIBOR") as published in the 'Money    "Money
2.
 2. HOW I     I AGREE TO THE TERMS OF THIS LOAN. By signing this                              this Credit
                                                                                                   Credit                       Rates'
                                                                                                                                 Rates" section of The           Wall Street Journal. The index for each calendar quarter (or for
                                                                                                                                                          The Wall
Agreement and submitting it to the Lender, II am requesting that you make
Agreement,                                                                                         make thisthis loan
                                                                                                                   loan to
                                                                                                                         to      any shorter period beginning on a Disbursement Date and ending on the last day of a
me in an amount equal to the Loan Amount Requested plus any Loan                             Loan Origination Fee                calendar
                                                                                                                                 calendar quarter) will equal the         Ihe average of the LIBOR rates published on the first
 described In   in Paragraph F of this Credit Agreement  AgreemenL If     If you approve this request and                        business
                                                                                                                                 business day of each of the three (3) immediately preceding calendar months,
agree to   lo make this loan, you wit     win notify me in writing and provide me with a Disclosure                              rounded to the nearest one-hundredth percent (0.01%). IfIf The                            Wall Street Journal is
                                                                                                                                                                                                                     The Wall
 Statement as required by law, at the time
 Statement,                                           time the
                                                             the loan proceeds are disbursed. The                                not published or the Current Index         Index is not given on that date, then the Current Index            Index will
Disclosure Statement is incorporated herein by reference and made a part hereof.                                                 be determined by using the immediately preceding published Current Index.                         Index. If  If the
 The Disclosure Statement will         win tell me the amount of the loan which you have                                                     Index is no longer available, you will choose a comparable index.
                                                                                                                                 Current Index
 approved, the        amount of the Loan Origination Fee, and other important information. II '
                 theamountoftheLoanOriginationFee.andofiierimportantinformation.                                                 3.
                                                                                                                                 3. Capitalization —     - If
                                                                                                                                                           If II have elected the 'Full Deferrer  Deferral" repayment option (the
 will let you know that II agree to the terms of the loan as set forth in this Credit                                            applicable repayment option is stated on the                 Ihe first page of this Credit Agreement), II am
 Agreement and in the              Disclosure Statement
                             Ihe Disclosure      Slatement by doing either of the following:                                     not
                                                                                                                                  not obligated
                                                                                                                                       obligated toto make
                                                                                                                                                       make any  any payments until the loan enters the            Ihe Repayment
                                                                                                                                                                                                                         Repayment PeriodPeriod and
 (a) endorsing or depositing the check that disburses the                  Ihe loan proceeds; or (b) allowing                    you will
                                                                                                                                        will add
                                                                                                                                             add unpaid
                                                                                                                                                  unpaid accrued
                                                                                                                                                             accrued interest to the principal loan balance as of the last day of
 the loan proceeds to be used by or on behalf of the               Ihe Student
                                                                         Student without
                                                                                      without objection.
                                                                                                 objection. Upon                 each
                                                                                                                                  each calendar quarter (the last day of December, March, June and September) during
 receipt of the Disclosure Statement,                 will review the Disclosure Statement and notify
                                      Statement II will                                                            notify         the
                                                                                                                                  the Deferment
                                                                                                                                        Deferment Period and as of the last day of my Deferment Period. Interest that Is                             is
 you In in writing Ifif II have any questions. If II am not satisfied with the terms           terms of of my loan as            added
                                                                                                                                  added to principal is called 'Capitalized'
                                                                                                                                                                          "Capitalized" interest
                                                                                                                                                                                             interesL Capitalized interest MI      will be treated as
 disclosed in the Disclosure Statement, Statement II may cancel my loan. To cancel my loan, II will                              principal
                                                                                                                                  principaL In addition, jf    Jf II am in default (see Paragraph I) and the            Ihe loan has been sold to
 give you a written cancellation notice within ten (10) days after                 alter II receive the Disclosure                TERI (see Paragraph L12), TERI may capitalize accrued and unpaid interest as of the                                  Ihe
 Statement If loan proceeds have been disbursed, II agree that II will immediately                                               date it purchases my loan. I understand that you will                  wfil also add all accrued and unpaid
 return the loan proceeds to you, will not endorse any check which disburses the                               Ihe loan          Interest to the principal balance of my loan at the end of any forbearance period (see
 proceeds and will instruct the School to return any loan proceeds to you. IfIf II give                                          Paragraph H).
 notice of cancellation but do not comply with the requirements of this Paragraph B.2,                                           E. TERMS OF REPAYMENT:
 this Credit Agreement will not be canceled and II will be In                   in default of this Credit                          1. Deferment Period
                                                                                                                                  I.                Period-     — IfIf II have elected either the         "Interest Only'
                                                                                                                                                                                                     Ihe 'Interest    Only" repayment option or
 Agreement. (See Paragraph I.)
 Agreement                                 I.)                                                                                    the
                                                                                                                                  Ihe 'Full
                                                                                                                                        "Full Deferrer
                                                                                                                                              Deferral" repayment option (the applicable repayment option Is                        is stated on the
 C.
 C. DEFINITIONS:
        DEFINITIONS:                                                                                                              first
                                                                                                                                  first page      (his Credit Agreement),
                                                                                                                                         page of this             Agreement), you       you will
                                                                                                                                                                                             will send
                                                                                                                                                                                                  send statements
                                                                                                                                                                                                         statements during the DefermentDeferment
  1 . 'Disbursement
 1.    "Disbursement Date'   Date" means the date or dates on which you lend money to me in                            in         Period
                                                                                                                                   Period (showing the total outstanding principal balance of my loan and the                         Ihe interest that
 consideration for my Credit     Credil Agreement and will be the date(s) shown on any loan                                       has accrued on my loan). You reserve the right to send statements or notices                        nob'ces to either
 check you prepare or the date(s) you initiate any electronic funds transfer.                                                     the
                                                                                                                                   Ihe Borrower or the  Ihe Cosigner. Statements will be sent to me at the address shown on
 2. The 'Deferment
            "Deferment Period'                                  Disbursement Date
                              Period" will begin on the Disbursement                Date and end on the                           your records. III  If I have elected the            "Interest Only'
                                                                                                                                                                                 Ihe 'Interest    Only" repayment option, I agree to make
 Deferment End Date.                                                                                                              payments each month  monlh during the Deferment Period equal to the accrued interest on
      "Deferment End Date'
 3. 'Deferment                Date" means the   Ihe date specified below for the applicable  applicable loan                      the outstanding balance of this Credit Agreement        AgreemenL If II have elected the       Ihe 'Full
                                                                                                                                                                                                                                      "Full Deferral'
                                                                                                                                                                                                                                              Deferral"
 program (the applicable loan program is stated on the                 Ihe first page of this Credit  Credil                      repayment option II may, but am not required to make payments during the Deferment
 Agreement).                                                                                                                      Period. You will add any interest that II do not pay during the                 Ihe Deferment Period to the
 (a)     Undergraduate Alternative Loan
 (a) Undergraduate                               Loan Program: If       If II have elected
                                                                                      elected thethe 'Immediate
                                                                                                       "Immediate                 principal balance, as described in Paragraph D.3.
 Repayment" option (the applicable repayment option Is stated on the first page of this
 Repayment'                                                                                                                       2.
                                                                                                                                   2. Repayment Period -          — The amount of my monthly payment (Monthly            ("Monfiily Payment
 Credit Agreement), there is no Deferment Period, and my first payment will be 30-60                                              Amount')
                                                                                                                                  Amount") will be established based on the rules in this Credit Agreement when my
 days after the disbursement of my loan. IfIf II have elected the 'Interest             "Interest Only'
                                                                                                     Only"                        Repayment Period begins. During the Repayment Period, you will send me monthly
 repayment option (the       (Ihe applicable repayment option is stated on the              Ihe first page of this                statements that show the Monthly Payment Amount and the                         Ihe payment due dates, and II
 Credit Agreement), then interest payments      payments will begin 3050     30-60 days
                                                                                      days after
                                                                                              after the
                                                                                                     the                          will pay the Monthly PaymentPayment Amount shown on my monthly statement,              statement which amount
 disbursement of my loan, the 'Deferment   "Deferment End    End Date'
                                                                  Date" will be the  Ihe date the Student                         will in no event be less than $25 or the             Ihe unpaid balance, whichever is less. II understand
 graduates or ceases to be enrolled at least half-time in the School (or another school                                            that
                                                                                                                                   thai the
                                                                                                                                         Ihe Monthly Payment
                                                                                                                                                         Payment Amount Is            is due each month. II may pay more than my
 participating in this loan program), and principal and interest           Merest payments will begin 30-60                                   Payment Amount at any time without penalty or charge. If
                                                                                                                                   Monthly Payment                                                                            If my loan Is  is in paid-
 days after that date. In        In any event, if II have elected the 'Interest             Only" repayment
                                                                              "Interest Only'       repayment                      ahead status, II may, but will not be required to make monthly payments. You reserve                                          i
 option, the Deferment
                  Deferment End         Date will be no more than 5 years after the Disbursement
                                   End Date                                                          Disbursement                  the right to send monthly statements to the Borrower and/or the Cosigner. Even                          Even if II do         i
 Date. If II have elected the 'Full            Deferral" repayment option (the
                                       "Full Deferral'                              (Ihe applicable repayment                     not receive monthly statements, II wiH            will make consecutive monthly payments in amounts
 option is stated on the first page of this Credit Agreement), then the 'Deferment                "Deferment End                   at least equal to the Monthly Payment Amount by the applicable payment due dates                                              i
  Dale" will be 180 days after the Student graduates or ceases to
 Date'                                                                                  lo be enrolled et     at least             unfit II have paid all of the principal and interest and any other charges II may owe
                                                                                                                                   until
 half-time in the School (or another school participating in this Loan Program). In any                                            under this Credit Agreement                                                                                                   I
  event if II have elected the 'Full
 event,                                        Deferral" repayment option,
                                        "Full Deferrer                      opb'on, the Deferment End         End Date
                                                                                                                     Date          3. Repayment Terms - My Monthly Payment Amount will be calculated as of the day
                                                                                                                                   3.
 will be no more than     than 5%            alter the Disbursement
                                 5'/i years after         Disbursement Date.  Date.                                                the Repayment Period begins (Repayment                         Date"). It will be recalculated (a) once
                                                                                                                                                                                ("Repayment Date').
 (b)     Graduate Professional Education Loan Program: 180 days after the
  (b) Graduate                                                                                            Ihe Student              each year prior to the anniversary of the             Ihe Repayment Date, (b) if the Variable Rate
 graduates or ceases for any other reason to be enrolled at least half-time in the School                                          changes between anniversaries of the                Ihe Repayment
                                                                                                                                                                                           Repayment Date  Dale to theIhe extent that the Monthly
 (or another school participating in this Loan Program), but no more than 4%                            4'/i years after            Payment Amount would not pay in full the accrued monthly interest on my loan, (c)
                                                                                                                                   Payment
  the Disbursement Date;      Date; provided, however, that            Ihe Student begins a
                                                               that if the                           a medical
                                                                                                        medical                    following any subsequent deferment or forbearance period or (d) following any request
 residency or internship during the Deferment Period,            Period, then the Deferment Period         Period will             by the Borrower to the servicer to change the monthly payment due date (each of
 end 180 180 days after the    Ihe day the residency or internship ends, but no more than 8%                       8VS             which events is a new 'Repayment"Repayment Date').   Date"). As of any Repayment
                                                                                                                                                                                                               Repayment Date,Date, my Monthly               .
  years after the Disbursement
                         Disbursement Date. Date.                                                                                   Payment Amount will be recalculated. My new Monthly
                                                                                                                                   Payment                                                            Monfiily Payment
                                                                                                                                                                                                                 Payment Amount will be
             "Repayment Period"
 4. The 'Repayment               Period" begins the day after the Deferment  Deferment PeriodPeriod ends.
                                                                                                       ends. If  If there is       disclosed to me by the    Ihe servicer. The new Monthly Payment        Payment Amount will equal the
 no Deferment
       Deferment Period                                Repayment Period
                       Period for my loan, the Repayment              Period will begin          when my loan is
                                                                                       beginwhenmyloanis                           amount necessary to pay in full,          tall, over the number of months monlhs remaining in the
  tally disbursed. The Repayment Period Is
  fully                                                   is 20 years unless monthly payments   payments equal   equal to to       Repayment Period, the amount II owe in equal monthly installments of principal and
 1W0276775.31A13.05-06.CSX1.10DC.0205
 (wo27677S.3iAB.05-06.CSXl.10DC.0205                                                                                   2 of 5                                                                                                                                    !
                                                                                                                                                                                                                                                                 i

                                                                                                                                                                                                                                                                 !
Case 6:18-ap-01089-MH                                             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                                          Desc
                                                                Declaration in Support Page 12 of 369
interest at the Variable Rate in effect at the time of the calculation. II understand that                           CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
this may result in a reduction or increase In             in my monthly payment as calculated as of                  OF THE STATE OF OHIO, WITHOUT REGARD TO CONFLICT OF LAW RULES.
each Repayment Date.     Dale. I   I understand that during the Repayment Period (and, if II have                    2.
                                                                                                                     2. The proceeds of this loan will be used only for my educational          educabonal expenses at the
elected the interest
                  Interest Only'
                             Only" repayment option, during the period of interest payments)                         School
                                                                                                                     SchooL The Cosigner, If           if any, will not receive any of the loan proceeds.
the servicer may change the monthly payment due date of future payments to a later                                   3.
                                                                                                                     3. My responsibility for paying the loan evidenced by this Credit Agreement is
date for the convenience of the servicer in processing payments or in order to                                       unaffected by the liability of any other person to me or by your failure to notify me that
coordinate the due dates of all of my loans processed by the servicer.                                               a required payment has not been made. Without losing any of your rights under this
4.
 4. Amounts Owing at the End of the Repayment Period -                      — Since interest accrues daily           Credit Agreement you may accept (a) late payments, (b) partial payments or (c)
upon the unpaid principal balance of my loan, if II make payments after my payment                                   payments marked 'paid      "paid in full'
                                                                                                                                                             full" or with other
                                                                                                                                                                            olher restrictions.
                                                                                                                                                                                     restricbons. You may delay, fail to
due dates,
        dales, II may owe additional interest. If          If II have not paid my late fees, II will also owe        exercise, or waive any of your rights on any occasion without losing your entitlement                  enbbement to
 additional amounts for those late fees. In such cases you will increase the amount of                               exercise the right at any future time,        bme, or on any future occasion. You wit           will not be
my last monthly payment to the amount necessary to repay my loan in full.                                            obligated to make any demand upon me, send me any notice,                     nofice, present this Credit
5.
 5. Payments -      — Payments will be applied first to late fees, other fees and charges,                           Agreement to me for payment or make protest of nonpayment               non-payment to me before suing to
 accrued interest and the remainder to principal.                                                                    collect on this Credit Agreement if II am In             in default,
                                                                                                                                                                                 default and to   lo the extent permitted by
6.
 6. Other Charges - If any part of a monthly payment remains unpaid for a period of                                  applicable law, II hereby waive any right I might otherwise have to require such actions.                     acfions.
more than 15     15 days after the payment due date, II will pay a late fee not exceeding                            I WILL NOT SEND YOU PAYMENTS MARKED 'PAID                             "PAID ININ FULL',
                                                                                                                                                                                                        FULL", 'WITHOUT
                                                                                                                                                                                                                 "WITHOUT
$5.00 or 5% of the overdue payment amount, whichever is less. To the extent                                          RECOURSE'
                                                                                                                     RECOURSE" OR WITH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
permitted by law, II agree to pay you all amounts you incur in enforcing the terms of                                ARE MARKED FOR SPECIAL HANDLING AND SENT TO THE ADDRESS
this Credit Agreement
                Agreement, including reasonable collection agency and attorneys         attorney's fees and          IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
court costs and other collection costs.                                                                              OTHER ADDRESS AS II MAY BE GIVEN IN THE FUTURE.                                                                         '
F. LOAN ORIGINATION FEE: If you charge me, II will pay you a Loan Origination                                        4.
                                                                                                                     4. II may not assign this Credit Agreement or any of its benefits or obligations.            obligabons. You
Fee at the time my loan is disbursed. The dollar amount of any Loan Origination Fee                                  may assign this Credit Agreement at any time.               bme.
will be determined by multiplying
                              mulbplying the Principal Sum times the Loan Origination Fee                            5.
                                                                                                                     5. The terms and conditions
                                                                                                                                               condibons set forth in this Credit Agreement and Instructions and the                     Ihe
Percentage shown on the first page of this Credit Agreement          AgreemenL The percentage would                  Disclosure Statement constitute  consbtute the entire agreement between you and me.
be higher if computed only on the amount advanced rather than on the entire Principal                                6.
                                                                                                                     6. IfIf any provision of this Credit Agreement is held invalid or unenforceable, that
Sum (Loan Origination Fee plus the loan amount advanced). For example, a nominal                                     provision shall be considered omitted from this Credit Agreement without affecting                     affecbng the
Loan Origination Fee of 6.5% on the entire principal amount would equal 6.9519% of                                   validity or enforceability of the       Ihe remainder of this Credit Agreement
the amount advanced. The Loan Origination Fee II will pay, if any, will be shown on my                               7.
                                                                                                                     7. A provision of this Credit Agreement may only be modified if joinby                    jointly agreed upon in
Disclosure Statement and included with the Principal Sum. To the extent permitted by                                 writing
                                                                                                                     wribng by you and me. My           Any modification
                                                                                                                                                               modificafion willwill not
                                                                                                                                                                                     not affect the
                                                                                                                                                                                                  Ihe validity or enforceability of    of
                                                                                                                                                                                                                                                 t-
law, and unless II timely cancel this Credit Agreement (see Paragraph 5.2),                8.2), I
                                                                                                 I will not be       the
                                                                                                                     Ihe remainder of this Credit Agreement    AgreemenL
entitled
enfitled to a refund of any Loan Origination Fee after my loan has been disbursed.                                   8.
                                                                                                                     8. To the   Ihe extent permitted by law, you have the right to apply money from any of my
G. RIGHT TO PREPAY: II have the right to prepay at                     all or any part of my loan at any             deposit account(s) with you to pay all or a portion of any amount overdue under this                            Ihis
time without penally.
                   penalty.                                                                                          Credit Agreement II hereby authorize you to obtain from the School all amounts which
H. FORBEARANCE: IfIf II am unable to repay my loan in accordance with the terms                                      may be owed to me by the School, including any refund due to                           lo overpayment early
established under this Credit Agreement because of a hardship such as financial or                                   termination
                                                                                                                     terminabon of enrollment,
                                                                                                                                           enrollment or otherwise.
medical difficulty, II may request that you modify these terms. I understand that such                               9.
                                                                                                                     9. IfIf this Credit Agreement is executed by more than one Borrower, each Borrower
modification would be at your option. II understand that II will remain responsible for all                          agrees that any communication
                                                                                                                                             communicabon between you and any of the Borrowers will be binding
interest accruing during any period of forbearance and that you will add any interest                                on atall of the Borrowers. I         I intend to be treated as a principal of this Credit Agreement
that II do not pay during any forbearance period to the principal balance, as described                              and not as a surety. To the extent II may be treated as a surety, II waive all notices                   nobces to
in
 in Paragraph D.3.  D.3.                                                                                             which
                                                                                                                     which II mightmight otherwise
                                                                                                                                          otherwise be   be entitled as such by law, and all suretyship  suretyship defenses
                                                                                                                                                                                                                       defenses thatthat
I. WHOLE LOAN DUE: To the extent permitted by applicable law, II wit                      will be in default         might be available to me (including, without limitation, contribution,      contribufion, subrogation
                                                                                                                                                                                                                    subrogabon and
and you have the right to give me notice       nob'ce that the whole outstanding principal balance,                  exoneration).
                                                                                                                     exonerabon). II agree that the Borrower may agree to any forbearance or other                           olher
accrued interest
              interest, and all other amounts payable to you under the terms of this Credit                          modification
                                                                                                                     modificabon of the     Ihe repayment schedule and that           (hat such agreement wit     will be binding on
Agreement
AgreemenL are due and payable at once (subject to any applicable law which may                                       me. It shall not be necessary for you to resort to or exhaust your remedies against the
give me a right to cure my default) if.         if: (1) II fail to make any monthly payment to you                   borrower before calling upon me to make repayment For purposes of this                              Ihis paragraph
when due, (2)1   (2) I die, (3) II break any of my other promises in this Credit Agreement  AgreemenL (4)            only, 'I'"I" and 'me'
                                                                                                                                        "me" refer to the Cosigner only.
any bankruptcy proceeding is begun by or against me,                  me. or II assign any of my assets for          10.
                                                                                                                      10. All
                                                                                                                            AH dollar amounts stated in this         Ihis Credit Agreement are in United States      Slates dollars. II
the benefits of my creditors, or (5) II make any false written statement in applying for                             will
                                                                                                                     will make
                                                                                                                           make all payments In         In United States
                                                                                                                                                                      Slates Dollars with no deduction
                                                                                                                                                                                                    deducbon for currency
this loan or any other loan or at any time         b'me during the Deferment or Repayment Periods.                   exchange.
If II default,
      default I  I will be required to pay interest on this loan accruing after default The                          11.
                                                                                                                      11. If the Student fats    fails to complete the education
                                                                                                                                                                              educabon program paid for with this loan, the
interest rate after default MI       will be subject to adjustment in the same manner as before                      Cosigner and II are not relieved of any obligation within or pursuant to This                     this Credit
default.
default Upon default,default you may also capitalize any interest and fees (i.e., add accrued                        Agreement
and unpaid interest and fees to the principal balance), and increase the Margin used to                               12.
                                                                                                                      12. I acknowledge that the requested loan Is                      is subject to the limitations on
compute the Variable Rate by two percentage points (2%).                                                             dischargeability in bankruptcy contained in Section 523 (a) (8)                            (6) of the United
J. NOTICES:                                                                                                          States Bankruptcy Code. Specifically, II understand that you have purchased a
1.
 1 . II will send written notice to you, any subsequent holder of this Credit Agreement,      Agreement              guaranty of this loan, and that this loan is guaranteed by The Education
and the servicer within ten days after any change in name,              nama, address, or enrollment                 Resources Institute,
                                                                                                                                        Institute, Inc.
                                                                                                                                                      Inc. ("TERI"), a non-profit Institution.Institution.
status (for example, Ifif the Borrower withdraws from the School or transfers to another                             13.
                                                                                                                      13. II authorize
                                                                                                                               auttrorize any school that I         I may attend to   lo release to you, and any other persons
school participating in this loan program).                                                                          designated by you, any requested information       informafion pertinent to this loan (e.g., enrollment
2.
2. Any notice required to be given to me by you will be effective when mated                mailed by first          status, prior loan history, and current address).
class mail to the latest address you have for me. Unless required by applicable law,                                 14.
                                                                                                                      14. II authorize the Lender, any subsequent holder of this                 Ihis Credit Agreement,
                                                                                                                                                                                                                 Agreement and their
you need not give a separate notice to the Cosigner, if any.                                                         agents lo: (1) advise the       Ihe School of the status of my applicationapplicabon and my loan, (2)
K. INFORMATION:
       INFORMATION:                                                                                                  respond to inquiries from prior or subsequent lenders or holders with respect to my
1.
 1. I must update the information
                             Information II provided to you whenever you ask me to do so.                             Credit Agreement and related documents, (3) release information             informafion and make inquiries
2.
2. II authorize you from  Irom time
                                  b'me to time
                                            b'me to request and receive from others credit related                    to the persons II have given you as references, for the purposes of teaming                  learning my current
information about me (and about my spouse if II live in a community property state).                                 address and telephone number, (4) check my credit and employment history and to
3. CREDIT BUREAU REPORTING
3.                                                                                                                   answer
                                                                                                                      answer questions
                                                                                                                                   quesbons about their credit experience with me, and (5) disclose to                      lo TERI, theIhe
   You may report information about my account to credit bureaus. Late                                               Borrower, and/or the Cosigner either in connection        connecfion with this transaction
                                                                                                                                                                                                           transacbon or any future              !

                                                                                                                      transaction
                                                                                                                      transacbon all information
                                                                                                                                           informafion (including status informationinformafion and non-public personal                          i
   payments, missed payments, or other defaults In my account may be reflected                                                                                                                                                                   1
    in my credit report.
   In                 report                                                                                         information)
                                                                                                                      informafion) of the Borrower and/or the             Ihe Cosigner provided In       in connection
                                                                                                                                                                                                             connecfion with this
                                                                                                                     Credit Agreement If in the          Ihe future II apply for a loan that is guaranteed by TERI and                           j

II understand that the reporting of information
                                      informafion about my account to credit bureaus may
                                                                                                                     funded by another lender, II also authorize      aulhorize the sharing of application
                                                                                                                                                                                                       appficafion information for this          I
adversely affect my credit rating and my ability to  lo obtain other credit You may also
                                                                                                                     loan (other
                                                                                                                              (olher than information
                                                                                                                                              informafion in a consumer report) with the            fire other lender and TERI and
report thefire status of my loan and my payment history, including Information
                                                                      informafion about a late
                                                                                                                      the reuse of such information by such new lender and TERI in my new application.                    applicabon.
payment,
 payment missed payment or other  olher defaults, to the
                                                     Ihe School and others in accordance
                                                                                                                     15.
                                                                                                                      15. Waiver by Lender. Lender You waive (give up) any right to              lo claim a security interest in any
with applicable law.                                                                                                 property
                                                                                                                      property to   to secure
                                                                                                                                       secure thisIhis Credit
                                                                                                                                                        Credit Agreement
                                                                                                                                                                  Agreement This   This does not affect any right to offset as a

L. ADDITIONAL AGREEMENTS:                                                                                            matter of law.
                                                                                                                     16.
                                                                                                                      16. IfIf II fax my signature(s) on the first page of this          Ihis Credit Agreement back to you and                   i
1.
 1 . II understand that you are located in Ohio and that this Credit Agreement will be                                                                                                                                                           !
entered into in the Ihe same state. CONSEQUENTLY, THE PROVISIONS OF THIS                                             keep the  Ihe copy I signed, II understand that under federal law the fax you receive will be
                                                                                                                     an original of the   Ihe first page of this  Ihis Credit Agreement
                                                                                                                                                                                AgreemenL You and II agree that at            all copies of
                                                                                                                                                                                                                                                 !
(W0276775.3) AB.05-06.CSX 1.10DC.0205
(\vo276775.3)AB.05-06.CSX1.10DC.0205                                                                        3 of 5
                                                                                                                                                                                                                                                 i
Case 6:18-ap-01089-MH                                       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                     Desc
                                                          Declaration in Support Page 13 of 369
this Credit Agreement (including the fax you receive and the copy II retain), taken                      by you which are or may be permitted by 'applicable
                                                                                                                                                           "applicable law law" are permitted by New Jersey
together, shall constitute a single original agreement
                                                 agreement.                                              law, and (ii) that may or will be taken by you unless prohibited by 'applicable"applicable law
                                                                                                                                                                                                     law" are
17.
 17. If
      If any Borrower or Cosigner elects to sign electronically an electronic record of this             permitted by New Jersey law.
Credit Agreement
         Agreement, then the following will apply as between Lender and such person:                     NEW YORK,
                                                                                                                 YORK. RHODE ISLAND ISLAND AND VERMONT RESIDENTS:   RESIDENTS: A consumer report
(a) Lender will keep a non-modifiable
                            non-modiliable electronic record of this document and provide a              (credit report) may be obtained from a consumer-reporting agency (credit bureau) in
copy to me upon request, (b) II can and have downloaded and/or printed a copy of this                    connection with this loan. III  If I request (1) I will be informed whether or not consumer
document
document for my records or notified the Lender to mail me a copy of this document,                       reports were obtained, and (2) if reports were obtained, I will be informed of the names
and (c) the Lender's electronic record of this document and any printout from that                       and addresses of the credit bureaus that furnished the reports. If you agree to make
record shall be an original for all purposes, including any lawsuit to collect amounts                   this loan to me, a consumer credit report may be requested or used in connection with
                                                                                                         this
that II owe. IfIf II physically sign a copy of this document that has been electronically                renewals or extensions of any credit for which II have applied, reviewing my loan,
signed by any other Cosigner or Borrower, as between me and the Lender the copy II                       taking collection action on my loan, or legitimate purposes associated with my loan.
sign (and any fax of that copy II may send to Lender) will be an original. However, the   die            OHIO RESIDENTS:
                                                                                                                  RESIDENTS: The Ohio laws against discrimination require that all creditors
electronic signature of another party to this Credit Agreement and the Lender's                          make credit equally available to ail   all credit worthy customers, and that credit reporting
                                                                                                                                                                                                   reporting
electronic record of this document containing that signature will be as valid against me                 agencies maintain separate credit histories on each individual upon request       requesL The Ohio
as an original, physical document that is physically signed by all parties.                              Civil Rights Commission administers compliance with this law.
M. DISCLOSURE NOTICES                                                                                    WISCONSIN RESIDENTS: For married Wisconsin residents, my signature on this
                                                                                                         Credit Agreement confirms that this loan obligation is being incurred in the interest of
ALL APPLICANTS:                                                                                          my marriage or family. No provision of any marital property agreement (pre-marital
IMPORTANT FEDERAL LAW NOTICE—                                                                            agreement), unilateral statement under Section 766.59 or court decree under Section
                                                                                                         766.70 adversely affects the interest of the Lender unless the Lender, prior to the time
important
Important information
           Information about
                         about procedures for
                                           for opening a new
                                                           new
                                                                                                         that the loan is approved, is  Is furnished with a copy of the agreement
                                                                                                                                                                              agreement, statement, or
account:
account:                                                                                                 decree or has actual knowledge of the adverse provision when the obligation to the
To
To help
    help the government Tight
                          fight the funding of terrorism and money                                       Lender is incurred. IfIf the loan for which I am applying is granted, my spouse will also
laundering activities, Federal law requires all financial institutions                                   receive notification that credit has been extended to me.
to obtain, verify, and record information
                              Information that identifies each                                           N. BORROWER'S CERTIFICATION: I declare under penalty of perjury under the
person who opens an account.                                                                             laws of the United
                                                                                                                       United States of America that the following is true and correct.  correct I certify that
                                                                                                         ail
                                                                                                         all information II provided to you in connection with   wilh this loan, Including without
What
What this means for
                  for you:                                                                               limitation, the information contained in this Credit Agreement is true, complete and
When you
       you open an account, wewe will
                                 will ask for your name, address,                                        correct to the best of my knowledge and belief and is made in good faith. II understand
date of birth, and other Information
                         information that will
                                          will allow us to identify                                      that II am responsible for repaying immediately any funds that II receive which are not
you. We may also ask to see your driver's license or other                                               to be used or are not used for educational expenses related to attendance at the
identifying documents.                                                                                   School for the academic period stated. staled. II certify that II am not now
                                                                                                                                                                                    now in default on a
                                                                                                         Federal
                                                                                                         Federal Perkins
                                                                                                                   Perkins Loan, a Federal
                                                                                                                                      Federal Stafford Loan, a Federally
                                                                                                                                                                     Federally Insured
                                                                                                                                                                                  Insured Student Loan, a
                                                                                                         Federal Supplemental Loan for Students (SLS), a Federal PLUS            PLUS Loan, an Income
                                                                                                                                                                                                  Income
CALIFORNIA RESIDENTS:
                  RESIDENTS: II have the right to prohibit the use of information contained              Contingent Loan, a Federal Consolidation Loan, a Federal Ford Direct Loan, or any
in
 In my credit file In
                   In connection with transactions not initiated by me. II may exercise this             other education loan received for attendance at any school.
right by notifying the
                     Ihe consumer credit reporting agency. A married applicant may apply                 0. STATE-SPECIFIC COSIGNER NOTICES:        NOTICES: For For the purposes of the following
for a separate account If   If you take any adverse action as defined by Section 1785.3  1785.3 of       notices only, the words 'you'
                                                                                                                                     "you" and 'your
                                                                                                                                                  "your" refer to the Cosigner, where applicable, not to
the California Civil Code and the adverse action is based, in whole or in part, on any                   the lender.
information contained in a consumer credit report, II have the right to obtain within 60
days a free copy of my consumer credit report from the consumer reporting agency                         FOR OBLIGORS COSIGNING IN WEST VIRGINIA:
who furnished
who   famished you my consumer credit report and from any other consumer credit
reporting agency which compiles and maintains files on consumers on a nationwide   nationwide
basis. II have the
                 Ihe right as described by Section 1785.16
                                                      1785.16 of theIhe California Civil Code to
                                                                                               lo           NOTICE TO COSIGNER
dispute the
          Ihe accuracy or completeness
                            completeness of any information
                                                   Information In In a consumer credit report               You are being
                                                                                                                      being asked
                                                                                                                             asked to
                                                                                                                                    to guarantee
                                                                                                                                       guarantee this debt. Think carefully before
furnished by the consumer credit reporting agency.
famished                                                                                                    you do. IfIf the borrower doesn't pay the debt, you will have to. Be
CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law, II am
hereby notified that a negative credit report reflecting on my credit record may be
                                                                                                            sure you can afford to pay it if you have to, and that you want to
submitted to a credit reporting agency if II fail to
                                                  lo fulfill the terms of my credit obligations.            accept this responsibility. You may have to pay up to the full
IOWA,
IOWA. KANSAS AND NEBRASKA RESIDENTS (For purposes of the following                                          amount of the debt if the borrower does not pay. You may also
notice, the word "you" refers to the Borrower and the Cosigner, not the Lender):                            have to pay late fees or collection costs, which increase this
NOTICE TO CONSUMER. This is a consumer credit transaction. 1. DO NOT SIGN
                                                                                                            amount. The creditor can collect this debt from you without first
THIS CREDIT AGREEMENT BEFORE YOU READ THIS CREDIT AGREEMENT. 2.
YOU ARE ENTITLED TO A COPY OF THIS CREDIT AGREEMENT. 3. YOU MAY                                             trying to collect from the borrower. The creditor can use the same
PREPAY THE UNPAID BALANCE AT ANY TIME WITHOUT PENALTY AND MAY                                               collection methods against you that can be used against the
BE ENTITLED TO A REFUND OF UNEARNED CHARGES IN ACCORDANCE WITH                                              borrower, such as suing you, garnishing your wages, etc. IfIf this
LAW.
MARYLAND RESIDENTS:
                RESIDENTS: In   In Paragraph
                                   Paragraph L1, Lender and II have agreed that this Credit
                                                                                                            debt is ever in default, that fact may become a part of your credit
Agreement is govemed
                 governed by federal law and the laws of OHIO, without regard to conflict                   record. This notice is not the contract that makes you liable for the
of laws rules;
         rules: if any court should nevertheless determine that this Credit Agreement Is       Is           debt.
subject to Maryland laws concerning credit, then only to the    Ihe extent that Maryland law
applies, Lender and I agree and elect that this loan is made under and govemed   governed by             FOR OBLIGORS COSIGNING IN IOWA, NEW YORK AND SOUTH CAROLINA:
Subtitle 10, Credit Grantor Closed End Credit Provisions, of Title 12 of the Commercial
Law Article of the Annotated Code of Maryland, except as preempted by federal law.
                                                                                                         NOTICE: You agree to pay the debt identified below although you                                          !
                                                                                                                                                                                                                  I
MISSOURI RESIDENTS: Oral agreements or commitments to                                                    may
                                                                                                         may not
                                                                                                               not personally receive any property, goods, services, or money.
                                                                                                                                                                                                                  i

loan money, extend credit or to forbear from enforcing                                                   You may be sued for payment although the person who receives the
repayment of a debt including promises to extend or renew                                                property, goods, services, or money is able to pay. You should know
                                                                                                                                                                                                                  t
such debt are not enforceable. To protect me (borrower(s)) and                                           that the Total of Payments listed below does not include finance
                                                                                                         charges resulting from delinquency, late charges, repossession or                                        I
you (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in                                               foreclosure costs, court costs or attorney's fees, or other charges that
this writing, which Is
                    is the complete and exclusive statement of
                                                                                                         may be stated in the Credit Agreement or contract. You will also
the agreement between us, except as wewe may later agree in                                              have to pay some or all of these costs and charges if the Credit
writing to modify it.                                                                                    Agreement or contract, the payment of which
                                                                                                                                                  which you are guaranteeing
NEVADA RESIDENTS:
           RESIDENTS: This is a loan for study.                                                          requires the borrower to pay such costs and charges. This notice is
NEW JERSEY RESIDENTS:
                RESIDENTS: The section headings of this Credit Agreement are a                           not the Credit Agreement or contract that obligates you to pay the
table of contents and not contract terms. Portions
                                           Portions of this Credit Agreement with                        debt. Read
                                                                                                                Read the Credit Agreement or contract for the exact terms of
references to actions taken to the extent of applicable law apply to acts or practices
                                                                                                         your obligation.
that New Jersey law permits or requires. InIn this Credit Agreement
                                                          Agreement, acts or practices (I)
                                                                                       (i)

(W0276775.j) AR.05-06.CSX1.101DC.0205
(W02767753)  AB .05-06.CSX 1 . 1 0DC.020 5                                                      4 of 5
Case 6:18-ap-01089-MH                        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                                           Declaration in Support Page 14 of 369


IDENTIFICATION
IDENTIFICATION OF DEBT (S) YOU MAY HAVE TO PAY
Name of Debtor: The Borrower and Cosigner identified on the first
page of this Credit Agreement.
Name of Creditor.
            Creditor: Charter One Bank, N.A., and its successors and
assigns.
Date: IfIf the loan is disbursed by check, the date of the check. IfIf the
loan is disbursed electronically, the date the creditor transmits the
funds to the School.
Kind of Debt: Education loan.
Total of Payments: The Loan Amount Requested set forth on the first
page of this Credit Agreement (to the extent advanced), plus interest
and the Loan Origination Fee set forth in this Credit Agreement.
FOR OBLIGORS COSIGNING IN
                       IN VERMONT:


                        NOTICE TO
                               TO COSIGNER
                                  COSIGNER


YOUR SIGNATURE ON THIS CREDIT AGREEMENT MEANS
THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS
LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS
A LEGAL RIGHT TO COLLECT FROM YOU.




                                                                                                        i




                                                                                                        1




                                                                                                        !




                                                                                                        !




(w0276775.3)AB.05-06.CSX1.10DC.0205
|\vo276775.3)AB.05-06.CSX1.10DC.0205                                     5 of5


                                                                                                        f
Case 6:18-ap-01089-MH                Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                  Desc
                                   Declaration in Support Page 15 of 369




                          FEDERALANIICALIFORNIkCOSIGNER NOTICES

      For the purposes of these Notices, the words "you" and "your" refer to the Cosigner, not the Lender.

      NOTICE TO COSIGNER (Traduccion               Ingles Se Requiere Por La Lev):
                                   fTraduccion en Ineles                         Levi:
      You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn't pay the
      debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this
      responsibility.

      You may have to pay up to the full amount of the debt if the borrower does not pay. You may also have to
      pay late fees or collection costs, which increase this amount.

      The holder of the loan can collect this debt from you without first trying to collect from the borrower. The
      holder of the loan can use the same collection methods against you that can be used against the borrower,
      such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become part of
      your credit record.

       This notice is not the contract that makes you liable for the debt.

       AVISO PARA EL MOOR   FIADOR (Spanish Translation Required by Law):   Law!:
             estS pidiendo que garantice esta deuda. Pienselo con cuidado antes de ponerse de acuerdo. Si la
       Se le esta
                                                                     tendril que pagarla. Este seguro de que usted
       persona que ha pedido este prestamo no paga la deuda, usted tendra
       podrii pagar si sea obligado a pagarla y de que usted desea aceptar la responsabilidad.
       podra

       Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted tenga que pagar la suma
       total de la deuda, mas los cargos por tardarse en el pago o el costo de cobranza, lo cual aumenta el total de
       esta
       esta suma.


                                                            primeramente, tratar de cobrarle al deudor. Los mismos
       El acreedor (financiero) puede cobrarle a usted sin, primerarnente,
                                                                   podran usarse contra usted, tales como presentar
       metodos de cobranza que pueden usarse contra el deudor, podran
                                                                                                  obligation de pagar
                              quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion
       una demanda en corte, guitar                                                                                            !
                                        information en la historia de credito de usted.
       esta deuda, se puede incluir esa informacion                                                                            I

       Este aviso no es el contrato mismo en que se le echa a usted la responsibilidad de la deuda.




       AB.05-0 6.CSX I. I ODC.0205.FD
       AB.05-06.CSX1.I0DC.0205.FD
       (NV0276775.3)
        (W0276775.3)




                                                                                                                               (
     Case 6:18-ap-01089-MH                                          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46
                                                                       Wf!                                ..     !!. . ... .
                                                                                                                                                                              Desc
                                                                  Declaration in Support Page 16 of 369                                                                              L-
                                                                                                                                                                                     i

                                                     NOTE DISCLOSURE STATEMENT
                                                                     STA TEMENT
                                                                                                                                                                                     I.
      $
      i      33,519.55
             33.519.SS                                                              Borrower(s)
                                                                                    Borrowers)           JOHN MATA                                                                   i
J      ____01540214
            £35402)4                                                                                     ANITA MATA
I      Loan
       Loan No.
                                                                                                                                                                                     s
                                                                                    Student:             JOHN MATA                                                                   R
                                                                                    Date:
                                                                                    Dale:                January 6
                                                                                                                 fi. 2006                                                            I
i




                                                                                                                                                                                     I
                JOHN MATA                                                                             Lender Name and Address:
                5489 CAMBRIDGE ST                                                                                f)NP RANK N A
                                                                                                       CHARTER ONF
                MOUNT CLAIR
                       CLAIR., CA 91763                                                                833 BROADWAY
                                                                                                       ALBANY,
                                                                                                       ALBANY. NY 12207
                                                                                                                    12207


                                                                                                                                                                                     f!
              This disclosure statement relates to your
                                                   yoor Loan Note disbursed on
                                                                            en               January 6,
                                                                                                      6, 2006                                                                        i
              Because your Loan is either being disbursed or entering repayment, or the repayment terms arc
                                                                                                        are being modified,
                                                                                                                  modified, the following
              Information about your Loan is king
              information                     being given to you.

      ANNUAL PERCENTAGE RATE                         FINANCE CHARGE                         Amount Financed                                Total of Payments
                                                                                                                                                                                      ;
            The cost
                eosi of your credit as a            The dollar-amount
                                                         dollar amount the credit     The amount of credit provided            The amount you will have paid after
                                                                                                                               the
            yearly rate.
                         9.938                 %
                                                    will
                                                    *111 cost you.

                                                     $
                                                     j        61,929.60
                                                              61.929.60
                                                                                      to you or on your behalf.
                                                                                        S        30,000 00
                                                                                                 30.000.00
                                                                                                                               you have made all
                                                                                                                                   1
                                                                                                                                   $
                                                                                                                                             oil payments scheduled_
                                                                                                                                               91.929.60
                                                                                                                                               9 1 .939.60
                                                                                                                                                          scheduled.
                                                                                                                                                                                     I
                                                                                                                                                                                     v




               payment schedule will he:
          Your payment
          Number of PayrnentS
                    Payments          Amount of Payments
                                                Payment!                      When Payments are due
                                                                                                                                                                                     IS
                   240                     S       383.04                    On the      nth  nay of
                                                                                         20lh<lay nt each moMb beginning on
                                                                                                     ueh month                                12/2008
                                                                                                                                              1212008                                i;
                                                                                                                                                                                     S

                                                                                                                                                                                          :




          VARIABLE RATE: The Annual Percentage Rate,       Rote, which is based on an index plus a margin, may increase during the term of
          the loan if the index rate increases. The index is (check one):
          0
          fi Prime Rate Index
                        Index Adjusted
                              Adjusted Monthly
                                       Monthly •-The highest U.S.
                                                 The highest U.S. bank
                                                                  bank prime
                                                                       prime rate
                                                                             rate published
                                                                                  published in
                                                                                            in the
                                                                                               the "Money
                                                                                                   "Money Rates"
                                                                                                          Rates" section
                                                                                                                 section of
                                                                                                                         of                                                          b
              The Wall Street Journal
                              Jon mo I on the last business day of each calendar month.
                                                                                                                                                                                     I
          | | Prime Rate Index Adjusted Quarterly -The
          0                                             - The highest US.
                                                                      U JS. bank prime rate published in the "Money Rates'
                                                                                                                    Rates" section of                                                 i
              The Wall Street Journal on the last business day of each calendar quarter.                                                                                              I
          pel LIBOR Index
          0          Index Adjusted Quarterly -- The average of the one.monih
                                                                       one-monih London Interbank
                                                                                            Interbank Offered Rates
                                                                                                                Rales published in the                                               \
              "Money Rates"
                     Rales" section of The Wall Street Journal
                                    ofThe               Journal on the first business day of each of the three (3) calendar months                                                   \
              immediately preceding the first day of each calendar quarter.

             Any increase in the index and the Annual
                                                    Anoual Percentage Rate which occurs while principal payments are deferred will increase
      the amount of any current and all future payments. Any Increase  increase in the index and the Annual Percentage RateRale which occurs while
      principal
      principal and interest payments are deferred will          locrcase the amount of all
                                                           will Increase                  oil future payments.
                                                                                                     payments. Any increase in in the
                                                                                                                                  ihc index and the
      Annual Percentage Rate which occurs after you have begun to make principal and interest payments on your loan will increase the
      amount of your future principal and interest payments beginning with your next annual payment adjustment date. For example,
      assume you obtain a loan in    in your junior year, in in the amount of $10,000, at an interest rate of 11%,
                                                                                                                1 1%, and you defer principal and
      interest payments until after your graduation, and the repayment term of the loan is 20 years. If       If the interest rate increased to 12%
                                                                                                                                                124k
      on January I  I st of your senior year, the interest which accrues while principal and interest payments are deferred will increase by
        9 1 .01 , and your monthly principal and Interest
      $ 91.01,                                       inierest payments would increase by S   $ 9.37.

      SECURITY: You have given a security interest In       in all
                                                               alt refunds or amounts owed to you at
                                                                                                   al any time
                                                                                                          lime by the student's educational
      institution. Collateral securing other loans with the Lender may also
                                                                          oho secure this Loan.
      LATE CHARGES: If        If a payment is            15 days late, you may be charged $5.00 or 5% of the payment, whichever is less. If
                                           ts more than 15                                                                               If
      you default,
            default. Lender (or any subsequent holder or any subsequent holder of your Loan Note) may Increase increase the margin used to
                (he Annual Percentage Rate by two percentage points (2%).
      compute the
      PREPAYMENT: If       If you pay off early, you will not have to pay a penalty.

      See your contract documents for any additional information about non-payment, default, any required repayment in
                                                                                                                    in full before the
      scheduled date, any security interest and prepayment refunds and penalties.

      aticnoter
      Estimates: All
                 Al! numerical disclosures except the late payment disclosure arc estimates.


            Principal Amount of Note (Amount Financed plus Prepaid Finance Charge)                                                     S                33.519.55
                                                                                                                                                        33.519.35


            tendratIon
            itcmbatlan of Amount Financed

            Amount paid to       JOHN MATA and
            Amount paid to
                        to       ANITA MATA                                                 $                  30.000.00
                                                                                                               3Q.000.QQ
            Total Amount Financed                                                                                                      S
                                                                                                                                       $_               30,000.00
                                                                                                                                                        30.000.00


            Itemization of Prepaid Finance Charge
                       Origination Fcc
                                   Fee                                                      S                   3.51935
                                                                                                                3.519.55
                       Total Prepaid Finance Charges)
                                             Charge(s)                                                                                 S                     3.519.55
                                                                                                                                                             3.5 19.55,


                                                                                                                                                                                      r




    1701 NO5 SUa ill
    TXAJM>!in)&  jit                                     NSGRDF Next Student Graduate Loan                                             File Copy                                          i

                                                                                                                                                                          i           I
                                                                                                                                                                                      i
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 17 of 369




          Ex hibit A-2
          Exhibit  A-2



                                                                     Exhibit A-2
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                            Declaration in Support Page 18 of 369

     ITS2C*****8533;;
     ITS2C*****8533 ; ;                    AES/PA              VTAM
                                                               VTAM NAHU
                                                                    NAHU          TSX2D
   DATE 02/23/16
        02/23/16 11:27:16
                 11:27:16         LOAN
                                  LOAN FINANCIAL
                                       FINANCIAL ACTIVITY
                                                 ACTIVITY               PAGE
                                                                         PAGE   1
                                                                                1 OF
                                                                                  OF  7
                                                                                      7



   BORROWER SSN:
             SSN: ***-**-8533
                  ***-**-8533   NAME:
                                NAME: MATA,
                                      MATA, JOHN
                                             JOHN MM JR
                                                     JR

   1ST
   1ST DISB:  01/06/06 LN SEQ:
       DISB: 01/06/06      SEQ: 0002
                                0002  LN PGM:
                                         PGM: PEPLN       OWN:
                                                          OWN: 122962QC-NCT
                                                                122962QC-NCT

   GUARANTOR:
   GUARANTOR: TERI
               TERI                   CUST
                                      CUST ACCT:
                                            ACCT :  LT08
                                                    LTOB ORIG
                                                         ORIG BAL:
                                                               BAL:  33,519.55
                                                                      33,519.55

   BOND ISSUE:
        ISSUE: NCT20061     PD
                            PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE       CURR BAL:
                                                                    BAL:        0.00
                                                                                0.00



        REV   EFFECTIVE    POSTED   TRAN            TRAN
                                                    TRAN        INTEREST
                                                                INTEREST         PRINCIPAL
        REA
        REA     DATE
                DATE        DATE
                            DATE    TYPE
                                    TYPE           AMOUNT
                                                   AMOUNT        ACCRUED
                                                                 ACCRUED          BALANCE
                                                                                  BALANCE

    1
    1         04/03/13
              04/03/13    04/03/13
                          04/03/13 5003A
                                   5003A            35.000R
                                                    35.00CR         0.00
                                                                    0.00              0.00
                                                                                      0.00

    2
    2         04/01/13
              04/01/13    04/01/13
                          04/01/13 1030A
                                   1030A       48,948.26CR
                                               48, 948.26CR        83.70
                                                                   83.70              0.00
                                                                                      0.00

    3
    3         03/19/13
              03/19/13             2601A             5.00
                                                     5.00         180.27
                                                                  180.27        47,380.47
                                                                                47,380.47

    4
    4         02/19/13
              02/19/13             2601A             5.00
                                                     5.00         199.59
                                                                  199. 59       47,380.47
                                                                                47,380.47

    5
    5         01/19/13
              01/19/13             2601A             5.00
                                                     5.00         199.87
                                                                  199.87        47,380.47
                                                                                47,380.47

    6
    6         12/19/12
              12/19/12             2601A
                                   2601A             5.00
                                                     5.00         193.79
                                                                  193.79        47,380.47
                                                                                47,380.47
                                                                                              •«


    7
    7         11/19/12
              11/19/12             2601A             5.00
                                                     5. 00        200.25
                                                                  200.25        47,380.47
                                                                                47,380.47

    8
    8         10/19/12
              10/19/12             2601A
                                   2601A             5.00
                                                     5.00         193.79
                                                                  193.79        47,380.47
                                                                                47,380.47

    9
    9         09/19/12
              09/19/12             2601A             5.00
                                                     5.00         316.53
                                                                  316.53        47,380.47
                                                                                47,380.47

   10
   10         08/01/12
              08/01/12    08/01/12
                          08/01/12 7001A
                                   7001A             0.00
                                                     0.00         165.69
                                                                  165.69        47,380.47
                                                                                47, 380 .47



         SELECTION
         SELECTION



   F1=HELP    F3=EXIT   FS=RFR
                        F5=RFR   F7=BKWD
                                 F7=BKWD   FB=FWD
                                           F8=FWD   F9=PRT    F12=CAN




                                                                                                     i

                                                                                                     i
                                                                                                     I



                                                                                                     f
Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                Desc
                               Declaration in Support Page 19 of 369

     ITS2C*****8533;;
     ITS2C** * ** 8533 ; ;                  AES/PA                 VTAM NAHU           TSX2D
                                                                                       TSX2D

   DATE 02/23/16
        02/23/16 11:27:17
                    11:27:17       LOAN FINANCIAL ACTIVITY
                                                  ACTIVITY                  PAGE
                                                                             PAGE    2
                                                                                     2 OF  7
                                                                                           7



   BORROWER SSN:
            SSN: ***-**-8533
                  ***-**-8533   NAME: MATA, JOHN M JR
                                NAME: MATA,        JR

   1ST DISB:  01/06/06 LN SEQ:
       DISB: 01/06/06      SEQ: 0002
                                0002  LN PGM:
                                         PGM: PEPLN      OWN:
                                                         OWN: 122962QC-NCT
                                                               122962QC-NCT

   GUARANTOR:
   GUARANTOR: TERI
               TERI                   CUST ACCT:
                                            ACCT: LT08
                                                  LT08  ORIG
                                                        ORIG BAL:
                                                              BAL:  33,519.55
                                                                    33,519.55

   BOND ISSUE:
        ISSUE: NCT20061     PD
                            PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE      CURR BAL:
                                                                   BAL:       0.00
                                                                              0.00



         REV   EFFECTIVE    POSTED   TRAN
                                     TRAN             TRAN          INTEREST
                                                                    INTEREST         PRINCIPAL
         REA
         REA     DATE
                 DATE        DATE
                             DATE    TYPE            AMOUNT          ACCRUED          BALANCE
                                                                                      BALANCE

    11         07/06/12
               07/06/12    07/06/12
                           07/06/12 1010C
                                    1010C            118.22CR
                                                     118.22CR         448.58
                                                                      448.58        46,742.40
                                                                                    46,742.40

    22         04/27/12
               04/27/12    04/27/12
                           04/27/12 1010C
                                    1010C            358.02CR
                                                     358.02CR         243.31
                                                                      243.31        46,742.40
                                                                                    46,742.40

    33         03/20/12
               03/20/12    03/20/12
                           03/20/12 1010C
                                    1010C            356.36CR
                                                     356.36CR         178.79
                                                                       178.79       46,742.40
                                                                                    46, 742 .40

    44         02/21/12
               02/21/12    02/21/12
                           02/21/12 1010C            198.49CR         210.72
                                                                      210.72        46,742.40
                                                                                    46,742.40

    55         01/19/12
               01/19/12    01/19/12
                           01/19/12 1010C
                                    1010C            198.49CR
                                                     198.49CR         191.00
                                                                      191. 00       46,742.40
                                                                                    46,742.40

    66         12/20/11
               12/20/11    12/20/11 1010C
                           12/20/11 1010C            196.90CR
                                                     196.90CR         183.83
                                                                      183.83        46,742.40
                                                                                    46,742.40

    77         11/21/11
               11/21/11    11/21/11
                           11/21/11 1010C
                                    1010C            196.90CR
                                                     196 . 9 OCR      209.18
                                                                      209.18        46,742.40
                                                                                    46,742.40

    88         10/19/11
               10/19/11    10/19/11
                           10/19/11 1010C
                                    1010C              0.30CR
                                                       0 . 3 OCR        76.06
                                                                        76.06       46,742.40
                                                                                    46,742.40

    99         10/07/11
               10/07/11    10/07/11 1010C            196.60CR           25.35
                                                                        25.35       46,742.40
                                                                                    46,742.40

   10
   10          10/03/11
               10/03/11    10/04/11
                           10/04/11 1010C
                                    1010C            196.90CR
                                                     196 . 9 OCR      285.80
                                                                      285.80        46,742.40
                                                                                    46,742.40



         SELECTION

   F1=HELP     F3=EXIT   F5=RFR   F7=BKWD   F8=FWD
                                            F8=FWD   F9=PRT    F12=CAN




                                                                                                         !
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                  Desc
                            Declaration in Support Page 20 of 369

    ITS2C*****8533;;
    ITS2C*****8533; ;                      AES/PA                  VTAM NAHU
                                                                   VTAM NAHU          TSX2D
       02/23/16 11:27:18
  DATE 02/23/16 11:27:18          LOAN FINANCIAL ACTIVITY                   PAGE    3
                                                                                    3 OF  7
                                                                                          7



  BORROWER SSN:
  BORROWER  SSN : ***-**-8533
                  ***-**-8533   NAME: MATA, JOHN M
                                NAME: MATA,      M JR
             01/06/06 LN SEQ:
      DISB : 01/06/06
  1ST DISB:                SEQ: 0002
                                0002     PGM: PEPLN
                                      LN PGM:            OWN:
                                                         OWN: 122962QC-NCT

  GUARANTOR: TERI
  GUARANTOR:  TERI                          ACCT: LT08
                                      CUST ACCT:   LT08 ORIG BAL:
                                                             BAL:   33,519.55
                                                                    33,519.55

       ISSUE: NCT20061
  BOND ISSUE:  NCT20061     PD AHEAD:
                               AHEAD:    STATUS: ACTIVE
                                         STATUS:             CURR
                                                              CURR HAL:
                                                                   BAL:       0.00
                                                                              0.00




        REV   EFFECTIVE    POSTED     TRAN
                                      TRAN           TRAN           INTEREST
                                                                    INTEREST        PRINCIPAL
        REA     DATE
                DATE        DATE      TYPE
                                      TYPE          AMOUNT
                                                    AMOUNT           ACCRUED         BALANCE
    1
    1         08/19/11
              08/19/11    08/19/11
                          08/19/11   1010C          196.90CR          196.90
                                                                      196.90       46,742.40
                                                                                   46,742.40

    2
    2         07/19/11
              07/19/11    07/19/11   1010C
                                     1010C            0.60CR
                                                      0 . 6 OCR         6.35
                                                                        6.35       46,742.40
                                                                                   46, 742 .40

    3
    3         07/18/11
              07/18/11    07/18/11
                          07/18/11   1010C          196.30CR          107.98
                                                                      107.98       46,742.40
                                                                                   46,742.40

    4
    4         07/01/11
              07/01/11    07/01/11
                          07/01/11   1010C           27.41CR           70.57
                                                                       70.57       46,742.40
                                                                                   46,742.40

    5
    5         07/01/11
              07/01/11    07/01/11
                          07/01/11   1010C
                                     1010C            2.59CR
                                                      2 . 59CR          0.00
                                                                        0.00       46,742.40
                                                                                   46,742.40

    6
    6         06/20/11
              06/20/11    06/20/11
                          06/20/11   1010C
                                     1010C          171.48CR
                                                    171.48CR           44.91
                                                                       44.91       46,742.40
    7
    7         06/13/11
              06/13/11    06/13/11
                          06/13/11   1010C           27.41CR
                                                     27 . 4 ICR        64.15
                                                                       64.15       46,742.40
                                                                                   46,742.40

    8
    8         06/03/11
              06/03/11               2601A            1.37
                                                      1.37             12.83
                                                                       12.83       46,742.40
                                                                                   46, 742 .40

    9
    9         06/01/11
              06/01/11    06/01/11
                          06/01/11   1010C          171.48CR          282.29
                                                                      282.29       46,742.40
                                                                                   46,742.40

   10
   10         04/18/11
              04/18/11    04/18/11
                          04/18/11   1010C          198.89CR
                                                    198.89CR          179.64
                                                                      179.64       46,742.40
                                                                                   46,742.40




         SELECTION

   F1=HELP    F3=EXIT   F5=RFR   F7=BKWD   FB=FWD
                                           F8=FWD   F9=PRT        F12=CAN
Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                           Declaration in Support Page 21 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                    AES/PA               VTAM NAHU          TSX2D
       02/23/16 11:27:18
  DATE 02/23/16 11:27:18         LOAN FINANCIAL ACTIVITY                PAGE    4 OF
                                                                                4     7
                                                                                      7



  BORROWER SSN:
            SSN : ***-**-8533
                  ***-**-8533   NAME: MATA,
                                NAME: MATA, JOHN M JR

  1ST DISB: 01/06/06
  1ST DISB:  01/06/06 LN SEQ:
                           SEQ: 0002
                                0002  LN PGM:
                                         PGM: PEPLN       OWN:
                                                          OWN: 122962QC-NCT

  GUARANTOR: TERI
  GUARANTOR:  TERI                    CUST ACCT:
                                           ACCT :  LT08
                                                   LT08  ORIG HAL:
                                                               BAL:  33,519.55
       ISSUE: NCT20061
  BOND ISSUE:               PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE
                                                  ACTIVE       CURR
                                                               CURR BAL:
                                                                    BAL:       0.00
                                                                               0.00




       REV
       REV   EFFECTIVE    POSTED
                          POSTED   TRAN
                                   TRAN             TRAN        INTEREST
                                                                INTEREST        PRINCIPAL
       REA
       REA     DATE        DATE
                           DATE    TYPE            AMOUNT
                                                   AMOUNT        ACCRUED
                                                                 ACCRUED         BALANCE
                                                                                 BALANCE

   1
   1         03/21/11
             03/21/11    03/21/11
                         03/21/11 1010C
                                  1010C            197.70CR
                                                   197.70CR       134.73
                                                                  134.73       46,742.40
                                                                               46,742.40

   2
   2         02/28/11
             02/28/11    02/28/11
                         02/28/11 1010C
                                  1010C            152.40CR
                                                   152.40CR         89.82
                                                                    89.82      46,742.40
                                                                               46,742.40

   3
   3         02/14/11
             02/14/11    02/14/11
                         02/14/11 1010C
                                  1010C            160.37CR         70.57
                                                                    70.57      46,742.40
                                                                               46,742.40

   4
   4         02/14/11
             02/14/11    02/14/11
                         02/14/11 1010C
                                  1010C              7.97CR
                                                     7.97 CR         0.00
                                                                     0.00      46,742.40
                                                                               46,742.40

   5
   5         02/03/11
             02/03/11             2601A
                                  2601A              5.00
                                                     5. 00        128.31
                                                                   128.31      46,742.40
                                                                               46, 742 .40

   6
   6         01/14/11
             01/14/11    01/14/11
                         01/14/11 1010C
                                  1010C            160.37CR
                                                   160.37CR         70.57
                                                                    70.57      46,742.40
                                                                               46, 742 .40

   7
   7         01/03/11
             01/03/11             2601A
                                  2601A              5.00
                                                     5.00           19.29
                                                                    19.29      46,742.40
                                                                               46, 742 .40

   8         12/31/10
             12/31/10    01/03/11
                         01/03/11 1010C
                                  1010C            160.37CR
                                                   160.37 CR      174.61
                                                                   174.61      46,742.40
                                                                               46,742.40

   9
   9         12/04/10
             12/04/10             2601A              5.00
                                                     5.00         213.41
                                                                   213 .41     46,742.40
                                                                               46,742.40

  10
  10         11/01/10
             11/01/10    11/01/10
                         11/01/10 1010C
                                  1010C            160.37CR
                                                   160.37CR       271.47
                                                                   271.47      46,742.40
                                                                               46, 742.40
                                                                                                    !


        SELECTION
                                                                                                    1

  F1=HELP    F3=EXIT   F5=RFR   F7=BKWD
                                F7=BKWD   F8=FWD
                                          F8=FWD   F9=PRT   F12=CAN




                                                                                                    !




                                                                                                    j




                                                                                                    I


                                                                                                    i


                                                                                                    i
                                                                                                    !
                                                                                                    i

                                                                                                    !
Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                               Declaration in Support Page 22 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                        AES/PA               VTAM NAHU
                                                                   VTAM NAHU         TSX2D
                                                                                     TSX2D

       02/23/16 11:27:19
  DATE 02/23/16 11:27:19             LOAN FINANCIAL ACTIVITY                PAGE
                                                                            PAGE   5
                                                                                   5 OF  7
                                                                                         7



            SSN : ***-**-8533
  BORROWER SSN:   ***-**-8533   NAME: MATA, JOHN M JR
                                NAME: MATA,         JR

  1ST DISB:
  1ST                      SEQ: 0002
             01/06/06 LN SEQ:
      DISB : 01/06/06           0002     PGM: PEPLN
                                      LN PGM:             OWN:
                                                          OWN: 122962QC-NCT
                                                                122962QC-NCT

  GUARANTOR:  TERI
  GUARANTOR: TERI                     CUST ACCT:
                                           ACCT :  LT08
                                                   LT08  ORIG BAL:
                                                               BAL:  33,519.55
                                                                     33,519.55

       ISSUE: NCT20061
  BOND ISSUE:  NCT20061        AHEAD:
                            PD AHEAD:    STATUS: ACTIVE
                                         STATUS:  ACTIVE      CURR BAL:
                                                                    BAL:       0.00
                                                                               0.00



         REV   EFFECTIVE
               EFFECTIVE      POSTED     TRAM
                                         TRAN           TRAN
                                                        TRAN        INTEREST
                                                                    INTEREST        PRINCIPAL
         REA
         REA     DATE
                 DATE          DATE
                               DATE      TYPE
                                         TYPE          AMOUNT
                                                       AMOUNT        ACCRUED
                                                                     ACCRUED         BALANCE
                                                                                     BALANCE

   1
   1           09/20/10
               09/20/10      09/20/10
                             09/20/10   1010C
                                        1010C          160.37CR
                                                       160.37CR       309.80       46,742.40
                                                                                   46, 742 .40

   2
   2           08/03/10
               08/03/10      08/03/10
                             08/03/10   1010C
                                        1010C          160.37CR
                                                       160.37CR       180.72
                                                                      180.72       46,742.40
                                                                                   46,742.40

   3
   3           07/06/10
               07/06/10      07/07/10
                             07/07/10   1010C
                                        1010C          155.37CR       159.82
                                                                      159.82       46,742.40
                                                                                   46,742.40

   4
   4           06/11/10
               06/11/10      06/11/10
                             06/11/10   1010C          285.04CR         51.01
                                                                        51.01      46,742.40
                                                                                   46, 742 .40

    5
    5          06/03/10
               06/03/10                 2601A
                                        2601A            5.00
                                                         5.00         216.83
                                                                       216.83      46,742.40
                                                                                   46,742.40            i

   6
   6           04/30/10
               04/30/10      04/30/10
                             04/30/10   1010C
                                        1010C          200.00CR
                                                       200.00CR       312.75       46,742.40
                                                                                   46,742.40

   7
   7           03/12/10
               03/12/10      04/26/10
                             04/26/10   7001A            0.00
                                                         0.00         411.70       46,742.40
                                                                                   46,742.40

    68          01/06/10     04/26/10
                             04/26/10   7001A
                                        7001A            0.00
                                                         0.00           31.64
                                                                        31.64      46,330.70
                                                                                   46,330.70

    9
    9          01/01/10
               01/01/10      04/26/10
                             04/26/10   7001A            0.00
                                                         0.00         579.64
                                                                       579.64      46,299.06
   10
   10          10/01/09
               10/01/09      04/26/10
                             04/26/10   7001A
                                        7001A            0.00
                                                         0.00         586.99
                                                                       586.99      45,719.42
                                                                                   45,719.42



          SELECTION

   F1=HELP     F3=EXIT     FS=RFR
                           F5=RFR   F7=BKWD   F8=FWD
                                              F8=FWD   F9=PRT     F12=CAN




                                                                                                        i
                                                                                                        1
Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                Desc
                           Declaration in Support Page 23 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                    AES/PA                VTAM
                                                                VTAM NAHU
                                                                     NAHU         TSX2D
                                                                                  TSX2D

  DATE 02/23/16
       02/23/16 11:27:19
                11:27:19         LOAN FINANCIAL ACTIVITY                 PAGE   6
                                                                                6 OF  7
                                                                                      7



  BORROWER SSN:
            SSN : ***-**-8533
                  ***-**-8533   NAME:
                                NAME: MATA,
                                      MATA, JOHN M JR

  1ST DISB : 01/06/06
  1ST DISB:  01/06/06 LN SEQ:
                           SEQ: 0002
                                0002  LN PGM:
                                         PGM: PEPLN      OWN:
                                                         OWN: 122962QC-NCT
                                                              122962QC-NCT

  GUARANTOR:
  GUARANTOR: TERI
              TERI                    CUST
                                      CUST ACCT:
                                            ACCT : LTOB
                                                   LT08 ORIG
                                                        ORIG BAL:
                                                             BAL:  33,519.55
                                                                   33,519.55

       ISSUE: NCT20061
  BOND ISSUE:               PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE      CURR BAL:
                                                                  BAL:       0.00
                                                                             0.00



       REV
       REV   EFFECTIVE    POSTED
                          POSTED     TRAN
                                     TRAN           TRAN
                                                    TRAN         INTEREST
                                                                 INTEREST        PRINCIPAL
       REA     DATE        DATE      TYPE          AMOUNT         ACCRUED         BALANCE
   1
   1         07/01/09
             07/01/09    04/26/10
                         04/26/10   7001A
                                    7001A            0.00
                                                     0.00          577.62
                                                                   577.62       45,132.43
                                                                                45, 132 .43
                                                                                  I



   2
   2         04/01/09
             04/01/09    04/26/10
                         04/26/10   7001A            0.00
                                                     0.00          174.42
                                                                   174.42       44,554.81
   3
   3         03/13/09
             03/13/09    03/16/09
                         03/16/09   1010C
                                    1010C          175.24CR
                                                   175.24 CR       128.64
                                                                    128.64      44,380.39
                                                                                44,380.39

   4
   4         02/27/09
             02/27/09    04/26/10
                         04/26/10   7001A            0.00
                                                     0.00          333.99
                                                                   333.99       44,421.99
                                                                                44,421.99

   5
   5         01/21/09
             01/21/09               2601A
                                    2601A            5.00
                                                     5.00          447.41
                                                                   447.41       43,640.59
                                                                                43,640.59

   6
   6         12/01/08    04/26/10
                         04/26/10   7001A            0.00
                                                     0. 00       1,540.05
                                                                 1,540.05       43,640.59
                                                                                43,640.59

   7
   7         06/05/08
             06/05/08    06/05/08
                         06/05/08   1010C
                                    1010C           72.59CR          38.54      42,100.54
   8
   8         06/01/08
             06/01/08    10/04/08
                         10/04/08   7001A
                                    7001A            0.00
                                                     0.00          160.80
                                                                    160. 80     42,134.59
                                                                                42,134.59

   9
   9         05/15/08
             05/15/08    05/15/08
                         05/15/08   1010C
                                    1010C           48.40CR        659.11
                                                                    659.11      41,363.08
  10
  10         03/10/08
             03/10/08    03/10/08
                         03/10/08   7001A            0.00
                                                     0.00          748.08
                                                                    748.08      41,363.08
                                                                                41,363 .08



        SELECTION

   F1=HELP   F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT      F12=CAN
                                                               F12=CAN




                                                                                                     i
                                                                                                     ;




                                                                                                     I
                                                                                                     i-




                                                                                                     i

                                                                                                     I




                                                                                                     \
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                 Desc
                             Declaration in Support Page 24 of 369

    ITS2C*****8533;;
    ITS2C** * **8533 ; ;                  AES/PA                  VTAM NAHU           TSX2D
                                                                                      TSX2D

       02/23/16 11:27:19
  DATE 02/23/16   11:27:19       LOAN
                                  LOANFINANCIAL
                                      FINANCIAL ACTIVITY                   PAGE
                                                                            PAGE    7
                                                                                    7 OF  7
                                                                                          7




            SSN: ***-**-8533
  BORROWER SSN:  ***-**-8533    NAME: MATA,
                                NAME: MATA, JOHN
                                             JOHN M JR

  1ST
  1ST DISH:
      DISB:  01/06/06
             01/06/06  LN SEQ:
                          SEQ:  0002
                                0002  LN PGM:
                                         PGM:  PEPLN     OWN:
                                                         OWN: 122962QC-NCT
                                                              122962QC-NCT

  GUARANTOR: TERI
  GUARANTOR:  TERI                    CUST
                                      CUST ACCT:
                                            ACCT : LT08
                                                   LT08 ORIG BAL:
                                                        ORIG BAL:  33,519.55
                                                                    33,519.55

  BOND ISSUE:
       ISSUE: NCT20061     PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE      CURR BAL:
                                                                  BAL:        0.00
                                                                              0.00



       REV   EFFECTIVE    POSTED
                          POSTED      TRAN
                                      TRAN           TRAN
                                                     TRAN          INTEREST
                                                                   INTEREST         PRINCIPAL
                                                                                    PRINCIPAL

       REA
       REA     DATE
               DATE        DATE
                           DATE       TYPE         AMOUNT           ACCRUED
                                                                    ACCRUED          BALANCE
   1
   1         01/01/08
             01/01/08    01/02/08
                         01/02/08    7001A
                                     7001A            0.00
                                                      0.00         1,019.96
                                                                   1, 019.96       40,615.00
                                                                                   40,615.00

   2
   2         10/01/07
             10/01/07    10/01/07
                         10/01/07    7001A
                                     7001A            0.00
                                                      0.00            980.12
                                                                      980.12       39,595.04
                                                                                   39,595. 04

   3
   3         07/01/07
             07/01/07    08/15/07
                         08/15/07    7001A
                                     7001A            0.00
                                                      0.00            945.72
                                                                      945.72       38,614.92
                                                                                   38,614.92

   4
   4         04/01/07
             04/01/07    08/15/07
                         08/15/07    7001A
                                     7001A            0.00
                                                      0.00            913.55
                                                                      913.55       37,669.20
                                                                                   37,669.20

   5
   5         01/01/07
             01/01/07    08/15/07
                         08/15/07    7001A            0.00
                                                      0.00            912.47
                                                                      912.47       36,755.65
   6
   6         10/01/06
             10/01/06    10/02/06
                         10/02/06    7001A
                                     7001A            0.00
                                                      0.00            858.86
                                                                      858.86       35,843.18
                                                                                   35, 843 .18

   7
   7         07/01/06
             07/01/06    07/03/06
                         07/03/06    7001A            0.00
                                                      0.00            962.02
                                                                      962 . 02     34,984.32
                                                                                   34, 984 .32

   8
   8         03/09/06
             03/09/06    03/09/06
                         03/09/06    0390A
                                     0390A     34,022.30
                                               34, 022.30               0.00
                                                                        0.00       33,519.55
                                                                                   33,519.55

   9
   9         03/09/06
             03/09/06    03/09/06
                         03/09/06    0395A
                                     0395A     34,022.30CR
                                               34 , 022 . 30CR        502.75
                                                                      502.75             0.00
                                                                                         0.00

  10
  10         01/06/06
             01/06/06    01/06/06
                         01/06/06    0101A
                                     0101A     33,519.55
                                               33, 519.55               0.00
                                                                        0.00       33,519.55

        SELECTION

   F1=HELP   F3=EXIT   F5=RFR   F7=BKWD
                                F7=BJCWD   F8=FWD   F9=PRT
                                                    F9=PRT       F12=CAN
                                                                 F12=CAN




                                                                                                        I




                                                                                                        I




                                                                                                        :
                                                                                                        I
                                                                                                        f




                                                                                                        I
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                 Desc
                             Declaration in Support Page 25 of 369

     ITS31*****8533;
     ITS31*****8533;                    AES/PA          VTAM NAHU                   TSX31
                                                                                    TSX31

        02/23/16 11:27:27 DEFERMENT/FORBEARANCE LOAN DETAIL
   DATE 02/23/16

   BORROWER SSN:                NAME: JOHN M
                   ***-**-8533 NAME:
             SSN : ***-**-8533               M MATA
                                               MATA JR
                                                    JR

   1ST       DATE: 01/06/06
   1ST DISB DATE:   01/06/06    OWNER:
                                OWNER: NCT
                                        NOT                            LOAN PGM:
                                                                            PGM: PEPLN

   LOAN SEQ:
   LOAN SEQ: 002
              002           GUARANTOR : TERI
                            GUARANTOR:  TERI




                                                                             TOTL
                           BEGIN
                           BEGIN       END      GRACE   CAP   DAYS DAYS      MOS      CERT
                                                                                       CERT

       DEFER/FORS
       DEFER/ FORB TYP     DATE        DATE    END DATE IND
                                                        IND   USED LEFT
                                                                    LEFT     USED
                                                                             USED     DATE
                                                                                      DATE

       F -- TEMP HRDSH   05
                         05 01
                            01 12
                                12   07
                                     07 31
                                        31 12
                                            12           Y
                                                         Y      92
                                                                92     3
                                                                       3     11.9
                                                                             11.9   05
                                                                                    05 29
                                                                                        29 12
                                                                                            12

       F - LAT SCH NT
       F                 01
                         01 06
                            06 10
                                10   03 11
                                     03 11 10
                                            10           Y
                                                         Y      65 UNL
                                                                65 UNL        2.1
                                                                              2.1   03  12 10
                                                                                    03 12 10

       F - TEMP HRDSH    02
                         02 01
                            01 09
                                09   02 26
                                     02 26 09
                                            09           Y
                                                         Y      26     3
                                                                       3     11.9
                                                                             11.9   03
                                                                                    03 16
                                                                                        16 09
                                                                                            09

       F - TEMP HRDSH
       F                 06 01 08
                         06 01  08   11
                                     11 30
                                        30 08
                                            08           Y     183
                                                               183     3
                                                                       3     11.9
                                                                             11.9   10
                                                                                    10 04
                                                                                        04 08
                                                                                            08

            TEMP HRDSH
       F - TEMP          04 01
                         04 01 08
                                08   05 31 08
                                     05     08           Y
                                                         Y      61
                                                                61     3
                                                                       3     11.9
                                                                             11.9   04 25
                                                                                    04  25 08
                                                                                            08




                                                                                                            f




   F1=HELP   F3=EXIT     F5=RFR   F6=ELG   F7=BKWD   F8=FWD   F9=PRT
                                                              F9=PRT    F10=HIST    F12=CAN
                                                                                    F12=CAN




                                                                                                        f
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46         Desc
                            Declaration in Support Page 26 of 369

     ITS2X*****8533;
     ITS2X*****8533 ;                   AES/PA          VTAM NAHU
                                                        VTAM NAHU             TSX2Y
   DATE 02/23/16
        02/23/16 11:27:30
                 11:27:30 REPAYMENT SCHEDULE SUMMARY SELECTION   PAGE        1
                                                                             1 OF   4
                                                                                    4



   BORROWER SSN ***-**-8533
                ***-**-8533      NAME JOHN M MATA JR


           SCHED   INSTALL   REPAY     REPAY   1ST DUE 1ST
                                                       1ST DISB       LOAN
   SEL
   SEL STA
       STA TYPE    AMOUNT       LVLS   TERM     DATE    DATE          PGM    OWNER
     1
     1   *********************************************************************

     2
     2   *********************************************************************
         *********************************************************************



     3
     3   I
         I   L       364.26
                     364.26     2
                                2    189
                                     189  09/03/12
                                          09/03/12 01/06/06
                                                   01/06/06 PEPLN      NCT
     4
     4   *********************************************************************
     5
     5   *********************************************************************
         *********************************************************************



     6
     6   II  L       358.02
                     358 .02    2
                                2    193
                                     193  04/19/12
                                          04/19/12 01/06/06
                                                   01/06/06 PEPLN      NCT
     7
     7   *********************************************************************
     8
     8   I
         I   TG      356.36
                     356.36      3
                                 3    196
                                      196  01/19/12
                                           01/19/12 01/06/06
                                                    01/06/06 PEPLN        NCT
     9
     9   ************************************************** ********
         Ik**********************************"****************        ***********
                                                               ******************


    10
    10   *********************************************************************
         **********************************************************************


    11
    li   *********************************************************************
    12
    12   *********************************************************************


    SELECTION



   F1=HELP   F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN




                                                                                               :


                                                                                               !
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                             Declaration in Support Page 27 of 369

    ITS2X*****8533;
    ITS2X*****8533;                    AES/PA          VTAM NAHU
                                                       VTAM NAHU          TSX2Y
                                                                          TSX2Y

  DATE 02/23/16
       02/23/16 11:27:31
                11:27:31 REPAYMENT SCHEDULE SUMMARY SELECTION   PAGE    2
                                                                        2 OF  4
                                                                              4



  BORROWER SSN
           SSN ***-**-8533
               ***-**-8533        NAME JOHN
                                       JOHN M
                                            M MATA JR



         SCHED  INSTALL
                INSTALL  REPAY REPAY 1ST
                                       1ST DUE 1ST
                                               1ST DISK
                                                   DISB     LOAN
  SEL STA
      STA TYPE
          TYPE  AMOUNT
                AMOUNT    LVLS
                          LVLS   TERM
                                 TERM    DATE
                                         DATE    DATE
                                                 DATE       PGM       OWNER
                                                                      OWNER
    1 *********************************************************************
    2 *********************************************************************
    3
    3    I
         I   L       344.93
                     344 .93    2
                                2    202
                                     202  07/19/11
                                          07/19/11 01/06/06
                                                   01/06/06 PEPLN      NCT
    4
    4    I
         I   TG      196.90
                     196.90     3
                                3    202
                                     202  07/19/11
                                          07/19/11 01/06/06
                                                   01/06/06 PEPLN      NCT
    5
    5    I
         I   TG
             TG      198.89
                     198.89     3
                                3    205
                                     205  05/18/11
                                          05/18/11 01/06/06
                                                   01/06/06 PEPLN      NCT
    6
    g    *********************************************************************
         ***********************•*•********#************************* ********


    77   I
         I   TG
             TG      198.89
                     198 .89    3
                                3    216
                                     216  04/18/11
                                          04/18/11 01/06/06
                                                   01/06/06 PEPLN       NCT
                                                                        NCT
    88   *********************************************************************
         ************************************************************* ********


    99   **************************************************************
         *************************************************************  *******
                                                                       ********



   10
   10    I
         I   TG
             TG        160.37
                       160.37     4
                                  4     227
                                        227   05/18/10
                                              05/18/10 01/06/06
                                                       01/06/06 PEPLN   NCT
   11
   11    I
         I   TG        159.30
                       159.30     4
                                  4     228
                                        228   04/18/10
                                              04/18/10 01/06/06
                                                       01/06/06 PEPLN   NCT
   12
   12    I
         I   TG
             TG        154.45
                       154 .45    4
                                  4     227
                                        227   05/05/09
                                              05/05/09 01/06/06
                                                       01/06/06 PEPLN   NCT
                                                                        NCT



   SELECTION



  F1=HELP    F3=EXIT
             F3=EXIT    FS=RFR
                        F5=RFR   F7=BKWD   F8=FWD
                                           F8=FWD   F9=PRT   F12=CAN




                                                                                          !
                                                                                          I
Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46          Desc
                               Declaration in Support Page 28 of 369

     ITS2X*****8533;
     ITS2X*****8533 ;                   AES/PA          VTAM NAHU                   TSX2Y
   DATE 02/23/16
        02/23/16 11:27:32
                 11:27:32 REPAYMENT SCHEDULE SUMMARY SELECTION   PAGE             3
                                                                                  3 OF  4
                                                                                        4



   BORROWER SSN
            SSN ***-**-8533
                ***-**-8533          NAME JOHN M MATA JR


             SCHED   INSTALL
                     INSTALL       REPAY   REPAY   1ST
                                                   1ST DUE 1ST
                                                           1ST DISH
                                                               DISB        LOAN
  SEL STA TYPE    AMOUNT     LVLS   TERM    DATE     DATE
                                                     DATE       PGM        OWNER
    1
    ^  *******************************************.**************************
       ft************-*-*-******************************************************


    2
    2  **********************  ***********************************************
       *********************************************************************


    3
    3    I
         I   TG      175.24
                     175.24     4
                                4    231
                                     231  01/05/09
                                          01/05/09 01/06/06
                                                   01/06/06 PEPLN      NCT
    4    *********************************************************************
     5
     g   *********************************************************************
         ************************************************************************



     6
     6   I
         I   TG      180.52
                     180 .52    4
                                4    238
                                     238  06/05/08
                                          06/05/08 01/06/06
                                                   01/06/06 PEPLN      NCT
     7
     7   *********************************************************************
         *********************************************************************


    83   *********************************************************************
         ******************************************************



     9
     9   I
         I   L •     358.48
                     358 .48    2
                                2    239
                                     239  05/05/08
                                          05/05/08 01/06/06
                                                   01/06/06 PEPLN      NCT
    10
    10   *********************************************************************
         *********************************************************************


    11
    11   *********************************************************************
         *********************************************************************



    12
    12   I
         I     L         394.81
                         394 .81       2
                                       2     239
                                             239   04/23/08
                                                   04/23/00 01/06/06
                                                            01/06/06 PEPLN        NCT

   SELECTION



   F1=HELP     F3=EXIT    F5=RFR     F7=BKWD   FB=FWD
                                               F8=FWD   F9=PRT   F12=CAN
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46      Desc
                            Declaration in Support Page 29 of 369

     ITS2X*****8533;
     ITS2X*****8533 ;                   AES/PA          VTAM NAHU            TSX2Y
   DATE 02/23/16
        02/23/16 11:27:32
                 11:27:32 REPAYMENT SCHEDULE SUMMARY SELECTION   PAGE      4
                                                                           4 OF  4
                                                                                 4



   BORROWER
   BORROWER SSN
            SSN ***-**-8533
                ***-**-8533      NAME
                                 NAME JOHN
                                      JOHN M
                                           M MATA
                                             MATA JR
                                                  JR



          SCHED   INSTALL REPAY REPAY 1ST DUE 1ST1ST DISH
                                                     DISB     LOAN
                                                              LOAN

   SEL STA TYPE   AMOUNT    LVLS   TERM    DATE    DATE       PGM
                                                              PGM       OWNER
     1
     1  *********************************************************************
     2
     2  *********************************************************************
     33   II   L       373.98
                       373 .98      2
                                    2    239
                                         239  07/22/07
                                              07/22/07 01/06/06
                                                       01/06/06 PEPLN      NCT
     44   **********************************   *************
           *******************************************      **********************
                                                        **************************


     0o   *********************************************************************
     0
     0    ************4********************************************************
     0
     0    ***** ****************************************************************
           *******************************************  **************************


     0
     0    *********************************************************************
           *********************************************************************


     0
     0    *********************************************************************
          *********************************************************************


     0
     0    *********************************************************************
           *********************************************************************


     0
     0    ******************   ***************************************************
           *******************************************  **************************


     0
     0    ** *******************************************************************
           *******************************************  **************************




    SELECTION
    SELECTION



   01033
   01033 PRESS
         PRESS ENTER
               ENTER TO
                     TO DISPLAY
                        DISPLAY MORE
                                MORE DATA
                                     DATA

   F1=HELP F3=EXIT F5=RFR F7=BKWD FB=FWD
                                      F8=FWD     F9=PRT   F12=CAN




                                                                                            I
                                                                                            J
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                            Declaration in Support Page 30 of 369

    ITS2X*****8533;
    ITS2X*****8533;                          AES/PA             VTAM NAHU           TSX2Y
  DATE 02/23/16
       02/23/16 11:27:33
                11:27:33 REPAYMENT SCHEDULE SUMMARY
                                            SUMMARY SELECTION
                                                    SELECTION              PAGE
                                                                            PAGE   1
                                                                                   1 OF   1
                                                                                          1



           SSN ***-**-8533
  BORROWER SSN ***-**-8533     NAME JOHN M MATA JR


         SCHED
         SCHED    INSTALL
                  INSTALL    REPAY   REPAY    1ST     1ST DISB
                                              1ST DUE 1ST                LOAN
  SEL STA TYPE   AMOUNT    LVLS   TERM    DATE    DATE       PGM       OWNER
    0
    0  *********************************************************************
    O
    0  *********************************************************************
       *********************************************************************


    O
    0   ****************** ***************************************************
        **********************************************************************


    0
    0   ****************************** ***************************************
        ft********************************************************************


    O
    0   *********************************************************************
        *********************************************************************


    O
    0   *********************************************************************
        *********************************************************************


    O
    0   *********************************************************************
    O
    0   *********************************************************************
        **************************************************************#***


    0
    0   *********************************************************************
    0
    0   *********************************************************************
        *********************************************************************


    O
    0   *********************************************************************
    O
    0   *********************************************************************


   SELECTION



  F1=HELP   F3=EXIT   FS=RFR
                      F5=RFR   F7=BKWD   F8=FWD       F9=PRT   F12=CAN
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 31 of 369




          Exh ibit A-3
          Exhibit



                                                                     Exhibit A-3
Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                              Desc
                                    Declaration in Support Page 32 of 369
                                                                                                                           Page 11 of 7

                                                                                                                                            i
 EX-10.17 14 p060388_exl0-17.htm POOL SUPPLEMENT
          14 p060388_ex10-17.htm
                                                                                                               EXHIBIT 10.17
                                                                                                                       10.17                i
                                            POOL SUPPLEMENT
                                          CHARTER ONE BANK, N.A.



         This Pool Supplement (the "Supplement")
                                      "Supplement"! is entered into pursuant to and forms a part of each of the
 Note Purchase Agreements (the "Agreements")
                                   "Agreements"! set forth on Schedule I1 attached hereto, each as amended or
 supplemented from the date of execution of the Agreement through the date of this Supplement, by and between
 The First Marblehead Corporation ("FMC')
                                       C'FMC'! and Charter One Bank, N.A. (the "Program Lender").
                                                                                                Lender'!. This                              i
 Supplement is dated as of March 9, 2006. Capitalized terms used in this Supplement without definitions have
                                                                                                          have
 the meanings set forth in the Agreements.

          Article 1:
                  I: Purchase and Sale.
                                                                                                                                            i
           In consideration of the Minimum Purchase Price, the Program Lender hereby transfers,
                                                                                        transfers, sells,
                                                                                                   sells, sets
                                                                                                          sets over
                                                                                                               over
 and assigns to The National Collegiate Funding LLC (the "Depositor"),
                                                            "Depositor"!, upon the terms and conditions set forth
 in the Agreements (which are incorporated herein by reference with the same force and effect as as if set forth in
 full herein), each student loan set forth on attached Schedule 2 (the "Transferred Loans")
                                                                                    Loans"! along with all of the
 Program Lender's rights under the Guaranty Agreements relating to the Transferred Loans. The Depositor in       in
 turn will sell the Transferred Loans to The National Collegiate Student Loan Trust 2006-1 (the "Trust").
                                                                                                    "Trust"!. The
 Program Lender hereby transfers and delivers to the Depositor each Note evidencing such Transferred Loan and
 all Origination Records relating thereto, in accordance with the terms of the Agreements. The Depositor hereby
 purchases said Notes on said terms and conditions.

          Article 2: Price.

          The amount paid pursuant to this Supplement is the Minimum Purchase Price, as that term is defined in
 Section 2.04 of the Agreement.
                                                                                                                                            !
          Article 3: Representations and Warranties.

          3.01.    By
                   Bv Program Lender.                                                                                                       i

          The Program Lender repeats the representations and warranties contained in Section 5.02 of the
 Agreements for the benefit of each of the Depositor and the Trust and confirms the same are true and correct as                            I
 of the date hereof with respect to the Agreements and to this Supplement.
                                                                                                                                            I
          3.02.    Bv Depositor.
                   By

          The Depositor hereby represents and warrants to the Program Lender that at the date of execution and
 delivery of this Supplement by the Depositor:                                                                                              r

          (a)       The Depositor is duly organized and validly existing as a limited liability company under the
                                                                                                              the
                                                                                                                                            i
 laws of the State of Delaware with the due power and authority to own its properties and to conduct its business
 as such properties are currently owned and such business is presently conducted, and had at all relevant times,
 and has, the power, authority and legal right to acquire and own the Transferred Loans.



                                                             • IT".".               mernaPall•IG.Natianse.el




 http://www.sec.gov/Arehives/edgar/data/1352760/000088237706000922/p060388_ex10-1...
 http://www.sec.gOv/Archives/edgar/data/1352760/000088237706000922/p060388_exl0-l... 9/26/2011
Case 6:18-ap-01089-MH                   Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                    Desc
                                      Declaration in Support Page 33 of 369
                                                                                                                    Page 2 of 7



          (b)
          (b)       The Depositor is duly qualified to do business and has
                                                                       has obtained all necessary licenses and
 approvals in all jurisdictions in which the ownership or lease of property or the conduct of its business shall
 require such qualifications.

           (c)
           (c)      The Depositor has the power and authority to execute and deliver this Supplement and to
 carry out its respective terms; the Depositor has the power and authority to purchase the Transferred Loans and
 rights relating thereto as provided herein from the Program Lender, and the Depositor has duly authorized such
 purchase from the Program Lender by all necessary action; and thethe execution, delivery and performance of this
 Supplement has been duly authorized by the Depositor by all necessary action on the part of the Depositor.

          (d)
          (d)       This Supplement, together with the Agreements of which this Supplement forms a part,
 constitutes a legal, valid and binding obligation of the Depositor, enforceable in accordance with its terms. •                    !
                                                                                                                                    i
           (e)
           (e)       The consummation of the transactions contemplated by  by the Agreements and this Supplement                    !
 and the fulfillment of the terms hereof do not conflict with, result in any breach of any of the terms and
 provisions of, or constitute (with or without notice or lapse of time) a default under, the governing instruments
 of the Depositor or any indenture, agreement or other instrument to which the Depositor is a party or by which
 it is bound; or result in the creation or imposition of any lien upon any of its properties pursuant to the terms of
 any such indenture,
            indenture,, agreement or other instrument; or violate any law or any order, rule or regulation applicable
 to the Depositor of any court or of any federal or state regulatory body, administrative agency or other
 governmental instrumentality having jurisdiction over the Depositor or its properties.                                                     -
                                                                                                                                        !
                                                                                                                                        i
           (f)      There are no proceedings or investigations pending, or threatened, before any court,
 regulatory
 regulatoiy body, administrative agency or other governmental instrumentality having jurisdiction over the
 Depositor or its properties:
                   properties: (i) asserting the invalidity of the Agreements or this Supplement, (ii) seeking to
 prevent the consummation of any of the transactions contemplated by the Agreements or this Supplement, or
 (iii) seeking any determination or ruling that is likely to materially or adversely affect the performance by the
 Depositor of its obligations under, or the validity or enforceability of the Agreements or this Supplement.

          Article 4: Cross Receipt.

         The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The Depositor
 hereby acknowledges receipt of the Transferred Loans included in the Pool.
                                                                                                                                    !
          Article 5: Assignment of Orieination,
                                   Origination. Guaranty and Servicine
                                                             Servicing Rights.                         .

           The Program Lender hereby assigns and sets over to the Depositor any claims it may now or hereafter
 have under the Guaranty Agreements, the Origination Agreements and the Servicing Agreements to the extent
 the same relate to the Transferred Loans described in Schedule 2,  2. other than any right to obtain servicing after
 the date hereof. It is the intent of this provision to vest in the Depositor any claim of the Program Lender
 relating to defects in origination, guaranty or
                                              ot servicing of the loans purchased hereunder in order to pennit
                                                                                                          permit the                i
 Depositor to assert such claims directly and obviate any need to make the same claims against the Program
 Lender under this Supplement.




                                                                                                                                        I

                                                                                                                                    !




                                                                                                                                        !




                                                                                                                                    :



 http://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-1..
 http://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_exl 0-1 .... 9/26/2011
                                                                                        9/26/201 1
                                                                                                                                    I




                                                                                                                                        !
                                                                                                                                        f
Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                             Desc
                                 Declaration in Support Page 34 of 369
                                                                                                      Page 3 of 7




                                                                                                                        !
          IK WITNESS WHEREOF, the parties have caused this Supplement to be executed as of the date set
          IN
 forth above.

                                                    THE FIRST MARBLEHEAD CORPORATION

                                                    By:
                                                    By:         Is/
                                                                Isl John A. Hupalo
                                                    Name:
                                                    Name:       John A. Hupalo
                                                    Title:      Executive Vice President
                                                                                                                        i

                                                    CHARTER ONE BANK, N.A.
                                                                      N.A.                                              :




                                                    By:         /s/ Michael McFarlane
                                                                /si
                                                    Name:       Michael McFarlane
                                                    Title:
                                                    Title:      Senior Vice President

                                                                                                                        :
                                                    THE NATIONAL COLLEGIATE FUNDING LLC
                                                                                                                        !

                                                    By:      GATE Holdings, Inc., Member                                >




                                                                 By.
                                                                 By.         /s/ Donald R. Peck
                                                                             Is/
                                                                 Name:       Donald R.
                                                                                    R. Peck
                                                                 Title:      Treasurer




                                                                                                                        ;


 alaoftatommaneow*.tp..../                                            4.0111•11.11.1....*int




                                                                                                                        Ii


                                                                                                                        i




                                                                                                                        I
                                                                                                                            ;



                                                                                                                            !




                                                                                                                            ;




                                                                                                                                i




 http://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-1...
 http://www.sec.gOv/Archives/edgax/data/1352760/000088237706000922/p060388_exl0-l...                      9/26/2011
                                                                                                          9/26/2011                 :




                                                                                                                                    >
Case 6:18-ap-01089-MH             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                     Desc
                                Declaration in Support Page 35 of 369
                                                                                                                              Page 4 of 7



                                           SCHEDULE 11

Note Purchase Agreements

 •     Note Purchase Agreement dated as of October 31,
                                                   3 i, 2003 by and between FMC and the Program Lender
       for AES.


 •     Note Purchase Agreement dated as of May 15,
                                               1 5, 2002 by and between FMC and the Program Lender for                                         i
       AMS.

 •     Note Purchase Agreement dated as of July 15,
                                                1 5, 2003 by and between FMC and the Program Lender for
       Brazos.

 •      Note Purchase Agreement dated as of May 15,
                                                15, 2002 by and between FMC and the Program Lender for                                                 !


        CFS.

 •      Note Purchase Agreement dated as of June 30, 2003 by and between FMC and the Program Lender for
        Citibank.

 •      Note Purchase Agreement dated as of July 1,
                                                 1, 2002 by and between FMC and the Program Lender for
        CLC.
        CLC.
                                                                                                                                               !

 •     Note Purchase Agreement dated as of December 4, 2002 by and between FMC and the Program
       Lender for Comerica.

 •      Note Purchase Agreement dated as of May 15,
                                                15, 2002 by and between FMC and the Program Lender for
        EAS.

 •      Note Purchase Agreement dated as of May 15,
                                                15, 2003 by and between FMC and the Program Lender for
        ESF.                                                                                                                                   !
                                                                                                                                               !

 •      Note Purchase Agreement dated as of September 20, 2003 by and between FMC and the Program
        Lender for M & I Bank.

 •      Note Purchase Agreement dated as of November 17,
                                                     17, 2003 by and between FMC and the Program
        Lender for National Education.

 •      Note Purchase Agreement dated as of May 15,
                                                15, 2003 by and between FMC and the Program Lender for
        Navy Federal.

 •     Note Purchase Agreement dated as of May 15,                                                                                             !
                                               15, 2002 by and between FMC and the Program Lender for
                                                                                                                                               i
       Nextstudent.
                                                                                                                                               !
•       Note Purchase Agreement dated as of September 15,
                                                      15, 2003 by and between FMC and the Program
        Lender for North Texas Higher Education.



                                                                                                                                               i
                                                                                 Pleall.EINELMMIIANAmalim..5101Z......3•3••••••




                                                                                                                                               !
                                                                                                                                               i


                                                                                                                                                       <
                                                                                                                                               !       s


                                                                                                                                                       I
                                                                                                                                                   j



 http://www.sec.gov/Arehives/edgar/data/1352760/000088237706000922/p060388_ex10-1..
 http://www.sec.gOv/Archives/edgar/data/1352760/000088237706000922/p060388_exl0-l.... 9/26/2011
                                                                                      9/26/2011


                                                                                                                                                       !
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 36 of 369



 LENDERLNAME
 LENDER_NAME ' l_MARKETER;
                 MARKETER     1 - LOAN=DESC
                                  LOAN_DESC    =_.   ' ;•   'BSSN'
                                                             BSSN
 CHARTER ONE
         ONE
 BANK        Next Student     DTC - Graduate                 )0000(8533
                                                             XXXXX8533


     SEQ . _ ;ACTUAL-
     SECI::           MARGIN 1; RECONLPRIN-
               ACTUAL_MARGIN    RECON_PRIN :-        , RECONLIN
                                                       RECONJNT
         0002
          0002          0.0475
                        0.0475      $33,519.55                  $502.75




                                                                                     i




                                                                                     :
                                                                                     t



                                                                                     i
                                                                                     \




                                                                                     i

                                                                                     !
Case 6:18-ap-01089-MH           Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                        Desc
                              Declaration in Support Page 37 of 369




                                                                                EXECUTION COPY

                           DEPOSIT AND SALE AGREEMENT
                 THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1

           This DEPOSIT AND SALE AGREEMENT (the "Sale Agreement"),   Agreement"'), dated as of March
    9, 2006, between The National Collegiate Funding LLC, in its capacity as seller (in such
    capacity, the "Seller"), and The National Collegiate Student Loan Trust 2006-1, as purchaser (the
    "Purchaser"), shall be effective upon execution by the parties hereto.

            WHEREAS, the Seller is the owner of certain student loans; and

            WHEREAS, the Seller desires to sell its interest in such student loans and the Purchaser
    desires to purchase such loans from the Seller.

            NOW, THEREFORE, in connection with
                                          with the mutual promises contained herein, the
    parties hereto agree as follows:

                                              ARTICLE I
                                               TERMS

           This Sale Agreement sets forth the terms under which the Seller is selling and the
    Purchaser is purchasing the student loans listed on Schedule 2 or 3, as applicable, to each of the
    Pool Supplements set forth on Schedule A attached hereto (the "Transferred Student Loans").

                                             ARTICLE II
                                            DEFINITIONS

            Capitalized terms used but
                                   but not
                                       not otherwise defined herein shall have the definitions set
    forth in Appendix A of the Indenture dated as of March 1,1, 2006 between U.S. Bank National
    Association (the "Indenture Trustee") and the Purchaser.

                                           ARTICLE III
                                       SALE AND PURCHASE

           Section 3.01.
                    3.01 . Sale of Loans. The Seller hereby sells and the Purchaser hereby purchases
    the Transferred Student Loans.

          Section 3.02. Assignment of Rights. The Seller hereby assigns to the Purchaser and the
    Purchaser hereby accepts all of the Seller's rights and interests under each of the Pool
    Supplements listed on Schedule A attached hereto and the related Student Loan Purchase
    Agreements listed on Schedule B attached hereto.

           Section 3.03. Settlement of the Payment. The Purchaser shall pay the Seller the
    purchase price set forth in Schedule 11 of each of the Pool Supplements by wire transfer in
    immediately available funds to the account specified by the Seller.




    SSL-DOCS2 70267813v4
              702678l3v4                                                                                        I




                                                                                                                ;
Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                        Desc
                               Declaration in Support Page 38 of 369




            Section 3.04. Assistance by Seller. Following the execution of this Sale Agreement, the
    Seller shall provide any reasonable assistance requested by the Purchaser in determining that all
    required documentation on the Transferred Student Loans is present and correct.

                                  ARTICLE IV
              REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

            Section 4.01. General. The Seller represents and warrants to the Purchaser that as of the
    date of this Sale Agreement:

            (a)
            (a)      The Seller is duly organized and existing under the laws of the State of Delaware;
    and

           (b)     The Seller has all requisite power and authority to enter into and to perform the
    terms of this Sale Agreement.

            Section 4.02. Loan Representations. The Seller represents and warrants to the Purchaser
    that with respect to each Transferred Student Loan purchased by the Purchaser pursuant to this
    Sale Agreement, the Seller is making the same representations and warranties made by the
    respective program lender with respect to each Transferred Student Loan pursuant to the
    respective Student Loan Purchase Agreement listed on Schedule B attached hereto.

           Section 4.03. Covenants. The Seller, in its capacity as purchaser of the Transferred
    Student Loans pursuant to the Pool Supplements, hereby covenants that it will enforce the
    covenants and agreements of each program lender in the respective Student Loan Purchase
    Agreement and related Pool Supplement. The Seller further covenants that it will not waive,
    amend, modify, supplement or terminate any Student Loan Purchase Agreement or Pool
    Supplement or any provision thereof without the
                                                  die consent of the Purchaser, which consent the
    Purchaser hereby agrees not to provide without the prior written consent of the Indenture Trustee
    and the Interested Noteholders in accordance with the Purchaser's covenant in Section 3.07(c) of
    the Indenture.

                                         ARTICLE V
                             PURCHASE OF LOANS; REIMBURSEMENT

            Each party to this Sale Agreement shall give notice to the other such parties and to the
    Servicers, First Marblehead Data Services, Inc. and Wilmington Trust Company (the "Owner
    Trustee")
    Trustee"! promptly, in writing, upon the discovery of any breach of the Seller's representations
    and warranties made pursuant to this Sale Agreement which has a materially adverse effect on
    the interest of the Purchaser in any Transferred Student Loan. In the event of such a material
    breach, the Seller shall cure or repurchase the Transferred Student Loan in accordance with the
    remedies set forth in the respective Student Loan Purchase Agreement.

                                          ARTICLE VI
                               LIABILITY OF SELLER; INDEMNITIES

            The Seller shall be liable in accordance herewith only to the extent of the obligations
    specifically undertaken by the Seller under this Sale Agreement.
                                                      2
    SSL-DOCS2
    SSL-D0CS2 70267813v4
              70267813v4
                                                                                                                 1
                                                                                                                 1




                                                                                                                 s
                                                                                                                 I
Case 6:18-ap-01089-MH           Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                              Desc
                              Declaration in Support Page 39 of 369




             (a)
             (a)    The Seller shall indemnify, defend and hold harmless the Purchaser and the
     Owner Trustee in its individual capacity and their officers, directors, employees and agents from
     and against any taxes that may at any time be asserted against any such Person with respect to
     the transactions contemplated herein and in the other Basic Documents (except any such income
     taxes arising out of fees paid to the Owner Trustee), including any sales, gross receipts, general
     corporation, tangible and intangible personal property, privilege or license taxes and costs and
     expenses in defending against the same.

            (b)      The Seller shall indemnify, defend and hold harmless the Purchaser and the
     Owner Trustee in its individual capacity and their officers, directors, employees and agents from
     and against any and all costs, expenses, losses, claims, damages and liabilities arising out of, or
     imposed upon such Person through, the Seller's willful misfeasance, bad faith or gross
     negligence in the performance of its duties under this Sale Agreement, or by reason of reckless
     disregard of its obligations and duties under this Sale Agreement.

             Indemnification under this Section shall survive the termination of this Sale Agreement
     and shall include reasonable fees and expenses of counsel and expenses of litigation. If the
     Seller shall have made any indemnity payments pursuant to this Section and the Person to or for
     the benefit of whom such payments are made thereafter shall collect any of such amounts from
     others, such Person shall promptly repay such amounts to the Seller, without interest.

                                       ARTICLE VII
                                               VH
                        MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                              OF THE OBLIGATIONS OF, SELLER

             Any Person (a) into which the Seller may be merged or consolidated, (b) which may
     result from any merger or consolidation to which the Seller shall be a party or (c) which may
     succeed to the properties and assets of the Seller substantially as a whole, shall be the successor
     to the Seller without the execution or filing of any document or any further act by any of the
     parties to this Sale Agreement; provided, however, that the Seller hereby covenants that it will
     not consummate any of the foregoing transactions except upon satisfaction of the following: (i)
     the surviving Person, if other than the Seller, executes an agreement of assumption to perform
     every obligation of the Seller under this Sale Agreement, (ii) immediately after giving effect to
                                              warranty made pursuant to this Sale Agreement shall have
     such transaction, no representation or warranty
     been breached, (iii) the surviving Person, if other than the Seller, shall have delivered an
     Officers' Certificate and an opinion of counsel each stating that such consolidation, merger or
     succession and such agreement of assumption comply with this Section and that all conditions
     precedent, if any, provided for in this Sale Agreement relating to such transaction have been
     complied with, and that the Rating Agency Condition shall have been satisfied with respect to
     such transaction, (iv) if the Seller is not the surviving entity, such transaction will not result in a
     material adverse federal or state tax consequence to the Purchaser or the Noteholders, and (v) if
     the Seller is not the surviving entity, the Seller shall have delivered an opinion of counsel either
     (A) stating that, in the opinion of such counsel, all financing statements and continuation
     statements and amendments thereto have been executed and filed that are necessary fully to
     preserve and protect the interest of the Purchaser in the Transferred Student Loans and reciting
     the details of such filings, or (B) stating that, in the opinion of such counsel, no such action shall
     be necessary to preserve and protect such interests.
                                                       3
     SSL-D0CS2 70267813v4
     SSL-DOCS2
Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                           Desc
                               Declaration in Support Page 40 of 369




                                        ARTICLE VIII
                                                VIII
                       LIMITATION ON LIABILITY OF SELLER AND OTHERS

             The Seller and any director or officer or employee or agent thereof may rely in good faith
     on the advice of counsel or on any document of any kind, prima facie properly executed and
     submitted by any Person respecting any matters arising hereunder (provided that such reliance
     shall not limit in any way the Seller's obligations under this Sale Agreement). The Seller shall
                                                 prosecute or defend any legal action that shall not be
     not be under any obligation to appear in, prosecute
     incidental to its obligations under this Sale Agreement or the Student Loan Purchase
     Agreements, and that in its opinion may involve it in any expense or liability.

                                           ARTICLE IX
                                     SURVIVAL OF COVENANTS

                                          representations and warranties made herein shall survive the
             All covenants, agreements, representations
                                                                          provided, however, that to the
     consummation of the purchase of the Transferred Student Loans; provided,
     extent any of the same relate to a corresponding covenant, agreement, representation or warranty
     contained in a Student Loan Purchase Agreement, the same shall survive to the extent that such
     corresponding covenant, agreement, representation or warranty survives the applicable Student
     Loan Purchase Agreement. All covenants, agreements, representations and warranties made or
     furnished pursuant hereto by or for the benefit of the Seller shall bind and inure to the benefit of
     any successors or assigns of the Purchaser, including the Indenture Trustee. This Sale
     Agreement may be changed, modified or discharged, and any rights   rights or obligations hereunder
     may be waived, only by a written instrument signed by a       duly  authorized officer of the party
     against whom enforcement of any     such waiver,  change, modification  or discharge is sought. The
     waiver by  the Indenture Trustee, at the direction of the Noteholders  pursuant  to the Indenture, of
     any covenant, agreement, representation or warranty required to be made or furnished by the
     Seller or the waiver by the Indenture Trustee, at the direction of the Noteholders pursuant to the
     Indenture, of any provision herein contained shall not be deemed to be a waiver of any breach of
                                      representation, warranty or provision
     any other covenant, agreement, representation,                                              nor shall
                                                                   provision herein contained, nor
                                                                             parties in the administration
     any waiver or any custom or practice which may evolve between the parties
     of the terms hereof, be construed to lessen the right of the Indenture Trustee, at the direction of
     the Noteholders pursuant to the Indenture, to insist upon the performance by the Seller in strict
     accordance with said terms.

                                          ARTICLE X
                            COMMUNICATION AND NOTICE REQUIREMENTS

             All communications, notices and approvals provided for hereunder shall be in writing and
     mailed or delivered to the Seller or the Purchaser, as the case may be. .Notice given in any such
     communication, mailed to the Seller or the Purchaser by appropriately addressed registered mail,
     shall be deemed to have been given on the day following the date of such mailing and shall be
     addressed as follows:




                                                       4
     SSL-DOCS2
     SSL-D0CS2 70267813v4




                                                                                                                    ;
Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                      Desc
                                 Declaration in Support Page 41 of 369




             If to the Purchaser, to:

                      The National Collegiate Student Loan Trust 2006-1
                                                                 2006-1
                      c/o Wilmington Trust Company, as Owner Trustee
                      Rodney Square North
                      100 North Market Street
                      100
                      Wilmington, Delaware 19890-0001
                                             19890-0001
                      Attention: Corporate Trust Department

             If to the Seller, to:

                      The National Collegiate Funding LLC
                      c/o First Marblehead Data Services, Inc.
                      do
                      The Prudential Tower
                                            34,h Floor
                      800 Boylston Street - 34th
                      Boston, MA 02199-8157
                      Attention: Ms. Rosalyn Bonaventure

             with a copy to:

                      First Marblehead Corporation
                      The Prudential Tower
                      800 Boylston Street - 34th Floor
                      Boston, MA 02199-8157
                      Attention: Corporate Law Department

     or to such other address as either party shall have provided to the other parties in writing. Any
     notice required to be in writing hereunder shall be deemed given if such notice is mailed by
     certified mail, postage prepaid, or hand delivered to the address of such party as provided above.

                                                ARTICLE XI
                                               AMENDMENT

            This Sale Agreement may be amended by the parties hereto without the consent of the
     Noteholders for the purpose of adding any provisions to or changing in any manner or
     eliminating any of the provisions of the Sale Agreement or of modifying in any manner the rights
     of such Noteholders; provided that such action will not, in the opinion of counsel satisfactory to
     the Indenture Trustee, materially affect the interest of any such Noteholder.

                                                        he amended from time to time by the Seller
             In addition, this Sale Agreement may also be
     and the Purchaser, with the consent of the Noteholders of the Notes evidencing a majority of the
     Outstanding Amount of the Notes and the consent of the Certificateholders of the Certificates               i
                                                                                                                 t
     evidencing a majority of the outstanding principal amount of the Certificates, for the purpose of           i

     adding any provisions to or changing in any manner or eliminating any of the provisions of this             i
     Sale Agreement or of modifying in any manner the rights of the Noteholders or the                           I
     Certificateholders, respectively; provided, however, that no such amendment shall (a) increase or           i



     reduce in any manner the amount of, or accelerate or delay the time of, collections of payments
     with respect to Transferred Student Loans or distributions that shall be required to be made for
                                                       5
     SSL-POCS2 70267813v4
     SSL•DOCS2 70267813*4




                                                                                                                 |
Case 6:18-ap-01089-MH             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                        Desc
                                Declaration in Support Page 42 of 369




    the benefit of the Noteholders, or (b) reduce the aforesaid percentage of the Outstanding Amount
    of the Notes or the Certificates, the Noteholders or the Certificateholders of which are required to
    consent to any such amendment, without the consent of all outstanding Noteholders or
    Certificateholders, respectively.

            Promptly after the execution of any such amendment or consent (or, in the case of the
    Rating Agencies, five Business Days prior thereto), the Purchaser shall furnish written
    notification of the substance of such amendment or consent to the Indenture Trustee and each of
    the Rating Agencies.

           It shall not be necessary for the consent of Noteholders pursuant to this Section to
    approve the particular form of any proposed amendment or consent, but it shall be sufficient if
    such consent shall approve the substance thereof.

            Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall
    be entitled to receive and rely upon an opinion of counsel stating that execution of such
    amendment is authorized or permitted by this Sale Agreement. The Owner Trustee may, but
    shall not be obligated to, enter into any such amendment which affects the Owner Trustee's own
    rights, duties or immunities under this Sale Agreement or otherwise.

                                             ARTICLE XII
                                             ASSIGNMENT

            The Seller hereby assigns its entire right, title and interest as purchaser under this Sale
    Agreement and the Student Loan Purchase Agreement thereunder to the Purchaser as of the date
                                                                                                                      |
    hereof and acknowledges that the Purchaser will assign the same, together with the right, title
    and interest of the Purchaser hereunder, to the Indenture Trustee under the Indenture.

                                           ARTICLE XM
                                                   Xffl
                                          GOVERNING LAW

         TfflS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
         THIS                                                                                                         I
    ACCORDANCE WITH THE 1111e, LAWS OF THE STATE OF NEW YORK, INCLUDING
    SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
    BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND
    THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
    SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

                                           ARTICLE XIV
                            LIMITATION OF LIABILITY OF OWNER TRUSTEE

           Notwithstanding anything contained herein to the contrary, this instrument has been
    executed by Wilmington Trust Company, not in its individual capacity but solely in its capacity
    as Owner Trustee of the Purchaser, and in no event shall Wilmington Trust Company in its
    individual capacity or any beneficial owner of the Purchaser have any liability for the
    representations, warranties, covenants, agreements or other obligations of the Purchaser
    hereunder, as to all of which recourse shall be had solely to the assets of the Purchaser. For all
    purposes of this Sale Agreement, in the performance of any duties or obligations of the Purchaser
                                                                                                                  !
                                                     6
    SSL-DOCS2 70267813v4
              702678 13v4

                                                                                                                  f
                                                                                                                  f

                                                                                                                  !
                                                                                                                  i

                                                                                                                  I
                                                                                                                  1

                                                                                                                  !
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                       Desc
                             Declaration in Support Page 43 of 369




    hereunder, the Owner Trustee shall be subject to, and entitled to the benefits of, the terms and
    provisions of Articles VIII, IX and X of the Trust Agreement.

                                       [Signature
                                       [Signature Pages Follow]




                                                                                                              i




                                                   7
     SSL-D0CS2 70267813v4
     SSL-DOCS2 702678 13v4
                                                                                                              I
                                                                                                              I
                                                                                                              f
                                                                                                              !




                                                                                                              s
                                                                                                              i
                                                                                                              !
Case 6:18-ap-01089-MH           Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                         Desc
                              Declaration in Support Page 44 of 369




             IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly
     executed by their respective officers hereunto duly authorized, as of the day and year first above
     written.

                                            THE NATIONAL COLLEGIATE FUNDING LLC,
                                             • as Seller

                                            By:
                                            By; GATE Holdings, Inc., Member




                                            By:       1/^W   `IX6An(--
                                                  Nam
                                                  Name:: Donald
                                                            onald R. Peck
                                                  Title: ^Treasurer
                                                            reasurer


                                            THE NATIONAL COLLEGIATE STUDENT LOAN
                                               TRUST 2006-1, as Purchaser •

                                            By: Wilmington Trust Company, not in its individual
                                                capacity but solely as Owner Trustee



                                                  By:
                                                        . Name:
                                                        Title:




                                                                                                                 |




                                 [Signature Page to Deposit and Sale Agreement)
                                                                     Agreement]                                  i




                                                                                                                 \
                                                                                                                 I



                                                                                                                 i
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                           Desc
                             Declaration in Support Page 45 of 369




              IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly
      executed by their respective officers hereunto duly authorized, as of the day and year first above
      written.
      written,

                                             THE NATIONAL COLLEGIATE FUNDING LLC,
                                                as Seller

                                              By: GATE Holdings, Inc., Member



                                              By:
                                                    Name: John
                                                    Name:  John A.
                                                                A. Hupalo
                                                                   Hupalo
                                                    Title: Vice President


                                              THE NATIONAL COLLEGIATE STUDENT LOAN
                                                       2006-1, as Purchaser
                                                 TRUST 2006-1,
                                                                                                           i
                                                                                                           !
                                                               Tmst Company, not in its individual
                                              By: Wilmington Trust
                                                  capacity but solely as Owner Trustee



                                                    By:
                                                          Name:
                                                                                    C6t
                                                          Title:        Michele C. Harra
                                                                        Financial Services Officer
                                                                                           Officer




                                   [Signature Page to Deposit and Sale Agreement)
                                                                       Agreement]




                                                                                                                  1




                                                                                                                  !
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                        Desc
                             Declaration in Support Page 46 of 369




                                             SCHEDULE A

                                            Pool Supplements
                                            Pool

     Each of the following Pool Supplements was entered into by and among The First Marblehead
     Corporation, The National Collegiate Funding LLC and:

     •       Bank of America, N.A., dated March 9, 2006, for loans that were originated under Bank
             of America's BAGEL Loan Program, CEDU Loan Program, Direct to Consumer Loan
             Program and ISLP Loan Program.
                                     Program.
     •       Bank One, N.A.,   dated March  9, 2006, for loans that were originated under Bank One's
             CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program and
             M&T REFERRAL Loan Program.
     •       Charter One Bank, N.A., dated March 9, 2006, for loans that were originated under the
             following Charter One programs: AAA Southern New England Bank, AES
             EducationGAIN Loan Program, (AMS) TuitionPay Diploma Loan Program, Brazos
             Alternative Loan Program, CFS Direct to Consumer Loan Program, Citibank Flexible
             Education Loan Program, College Loan Corporation Loan Program, Comerica
             Alternative Loan Program, Custom Educredit Loan Program, Edfinancial Loan Program,
             Education Assistance Services Loan Program, ESF Alternative Loan Program, Extra
             Credit II Loan Program (North Texas Higher Education), M&I Alternative Loan
             Program, National Education Loan Program, Navy Federal Alternative Loan Program,
             NextStudent Alternative Loan Program, NextStudent Private Consolidation Loan
             Program, PNC Bank Resource Loan Program, SAF Alternative Loan Program, START
             Education Loan Program, Southwest Loan Program, WAMU Alternative Student Loan
             Program, Charter One Referral Loan Program and Axiom Alternative Loan Program.
     •       Chase Manhattan Bank USA, N.A., dated March 9, 2006, for loans that were originated
             under Chase's Chase Extra Loan Program.
     •       Citizens Bank of Rhode Island, dated March 9, 2006, for loans that were originated under
             Citizens Bank of Rhode Island's Compass Bank Loan Program, DTC Loan Program,
             Navy Federal Referral Loan Program and Xanthus Loan Program.
     •       First National Bank Northeast, dated March 9, 2006, for loans that were originated under
             First National Bank Northeast's CASL Undergraduate Alternative Loan Program.
     •       HSBC Bank USA, National Association, dated March 9, 2006, for loans that were
             originated under the HSBC Loan Program.
     •       The Huntington National Bank, dated March 9, 2006, for loans that were originated under
             The Huntington National Bank's Huntington Bank Education Loan Program.
     •       Manufacturers and Traders Trust Company, dated March 9, 2006, for loans that were
             originated under Manufacturers and Traders Trust Company's M&T Alternative Loan
             Program.
     •       PNC Bank, N.A., dated March 9, 2006, for loans that were originated under PNC Bank's
             PNC Bank Alternative Loan Program.
     •       Sovereign Bank, dated March 9, 2006, for loans that were originated under Sovereign
             Bank's Alternative Loan Program.
     •       SunTrust Bank, dated March 9, 2006, for loans that were originated under SunTrust
             Bank's SunTrust Alternative Loan Program.

     SSL-DOCS2 70267813v4
               702678l3v4




                                                                                                               f
                                                                                                               i

                                                                                                               !
                                                                                                               i
    Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                      Desc
                                 Declaration in Support Page 47 of 369
1




          •       TCF National Bank, dated March 9, 2006, for loans that were originated under TCF
                  National
                  National Bank's
                           Bank's Alternative Loan Program.
          •       U.S. Bank, N.A., dated March 9, 2006, for loans that were originated under U.S Bank's
                  Alternative Loan Program.
                                   Program.




         SSL-DOCS2 70267813v4
Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                         Desc
                             Declaration in Support Page 48 of 369




                                           SCHEDULE B

                                         Loan Purchase
                                 Student Loan          Agreements
                                              Purchase Agreements


    Each of the following Note Purchase Agreements, as amended or supplemented, was entered into
    by and between The First Marblehead Corporation and:

    •      Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank
           of America's BAGEL Loan Program, CEDU Loan Program and ISLP Loan Program.
    •      Bank of America, N.A., dated June 30, 2003, for loans that were originated under Bank
           of America's Direct to Consumer Loan Program.
    •      Bank One, N.A., dated May 1,  1, 2002, for loans that were originated under Bank One's
           CORPORATE ADVANTAGE Loan Program and EDUCATION ONE Loan Program.
    •      Bank One, N.A., dated July 26, 2002, for loans that were originated under Bank One's
           M&T REFERRAL Loan  Loan Program
    •      Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated
           under Charter One's AAA Southern NewNew England
                                                      England Bank Loan Program.
    •      Charter One  Bank, N.A., dated October 31, 2003, for loans that were originated under
                    One Bank,
                              EducationGAIN Loan Program.
           Charter One's AES EducationGAlN
    •      Charter One Bank, N.A., dated May 15,    15, 2002, for loans that were originated under
           Charter One's (AMS) TuitionPay Diploma Loan Program.
    •      Charter One Bank, N.A., dated July 15,   15, 2003, for loans that were originated under
           Charter One's Brazos Alternative Loan Program.                                      .
    •      Charter One Bank, N.A., dated     May    15,
                                                    15,  2002,  for loans  that were originated  under
           Charter One's
           Charter  One's CFS Direct to Consumer    Loan   Program.
           Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under
           Charter One's Citibank Flexible Education Loan Program.
           Charter
           Charter One
                    One Bank,                   1, 2002, for loans that were originated under Charter
                        Bank, N.A., dated July 1,
           One' s College Loan Corporation Loan Program.
           One's                                                                                                :
                                                                                                                !
           Charter One Bank, N.A., dated December 4, 2002, for loans that were originated under
           Charter One's Comerica Alternative Loan Program.
    •      Charter One Bank, N.A., dated December 1,     1, 2003, for loans that were originated under
                                                                                                                !
           Charter One's Custom Educredit Loan Program.
    •      Charter One Bank, N.A., dated May 10,    10, 2004, for loans that were originated under
           Charter One's Edfinancial Loan Program.
                                            Program.
    •      Charter One Bank, N.A., dated May 15,     15, 2002, for loans that were originated under
           Charter One's Education Assistance Services Loan Program.
    •      Charter One Bank, N.A., dated May 15,    15, 2003, for loans that were originated under
           Charter One's ESF Alternative Loan Program.                                                          !
    •      Charter One Bank, N.A., dated September 15,  15, 2003, for loans that were originated under          ?


           Charter One's Extra Credit II Loan Program (North Texas Higher Education).
    •      Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under               i
           Charter One's M&I Alternative Loan Program.
    •      Charter One Bank, N.A., dated November 17,   17, 2003, for loans that were originated under
            Charter One's National Education Loan Program.
                                                   B-1
                                                   B-l
    SSL-DOCS2 70267813v4
Case 6:18-ap-01089-MH           Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                             Desc
                              Declaration in Support Page 49 of 369




    •      Charter One Bank, N.A., dated May 15,      15 , 2003, for loans that were originated underunder
           Charter One's Navy Federal Alternative Loan Program.
    •      Charter One Bank, N.A., dated May 15,      15, 2002, for loans that were originated under
           Charter One's NextStudent Alternative Loan Program.
    •      Charter One Bank, N.A., dated March 26, 2004, for loans that were originated under
           Charter One's NextStudent Private Consolidation Loan Program.
    •      Charter One Bank, N.A., dated March 17,     17, 2003, for loans that were originated under
           Charter One's PNC Bank Resource Loan Program.
                                                       Program.
    •      Charter One Bank, N.A., dated May 1,   1, 2003, for loans that were originated under Charter
           One's SAF Alternative Loan Program.
           Charter One Bank, N.A., dated September 20, 2002, for loans that were originated under
           Charter One's Southwest Loan Program.
    •      Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under
           Charter One's START Education Loan Piogram.
                                                     Program.
    •      Charter One Bank, N.A., dated May 15,      15, 2003, for loans that were originated under
           Charter One's WAMU Alternative Student Loan Program.
    •      Charter One Bank, NA., dated February 15,     15, 2005, for loans that were originated under
                                                                                                      under
           Charter One's Referral Loan Program and Axiom Alternative Loan Program.
    •      Chase Manhattan Bank USA, N.A., dated September 30, 2003, as amended on March 1,              1,
           2004, September 8, 2004 and February 25, 2005, for loans that were originated under
           Chase's Chase Extra Loan Program.
    •      Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under
           Citizens Bank of Rhode Island's Compass Bank Loan Program.
    •      Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under
           Citizens Bank of Rhode Island's DTC Alternative Loan Program.
    •      Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under
           Citizens Bank of Rhode Island's Navy Federal Referral Loan Program.
    •      Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under
           Citizens Bank of Rhode Island's Xanthus Loan Program.
    •      First National Bank Northeast, dated August 1,       2001 , for loans that were originated under
                                                            1 , 2001,
           First National Bank Northeast's CASL Undergraduate Alternative Loan Program.
    •      HSBC Bank USA, National Association, dated April 17,          17, 2002, as amended on June 2,
           2003 and August 1,1 , 2003, for loans that were originated under the HSBC Loan Program.
    •      The Huntington National Bank, dated May 20, 2003, for loans that were originated under
           The Huntington National Bank's Huntington Bank Education Loan Program.
    •      Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were
           originated under Manufacturers and Traders Trust Company's Alternative Loan Program.
    •      National City Bank, dated November 13,      13, 2002, for loans that were originated under
           National City Bank's National City Loan Program.
    •      PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank's
           Alternative Conforming Loan Program.
    •      Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign
           Bank's Alternative Loan Program.
    •      SunTrust Bank, dated March 1,     1, 2002, for loans that were originated under SunTrust
           Bank's SunTrust Alternative Loan Program.

                                                     B-2
    SSL-DOCS2 70267813v4




                                                                                                                     {
Case 6:18-ap-01089-MH           Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                   Desc
                              Declaration in Support Page 50 of 369




    •       TCF National Bank, dated July 22, 2005, for loans that were originated under TCF
            National Bank's Alternative Loan Program.
    •       U.S. Bank, N.A., dated May 1,1, 2005, for loans that were originated under U.S Bank's
            Alternative Loan Program.




                                                 B-3
    SSL-DOCS2 70267813v4
              7026781 3v4




                                                                                                           i
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 51 of 369




          Ex hibit A-4
          Exhibit  A-4


                                                                     Exhibit A-4
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                   Desc
                            Declaration in Support Page 52 of 369



                              Loan Payment History Report
                                    Date: 2016-04-14

  Account Number:         ..3533-002-PHEA
                               3 533-002-PHEA
  Social Security Number: alM3533533                      Product:                DFG DIRECT TO
                                                                                  CONSUMER
                                                                                  GRAD
  Name:                    MATA, JOHN M                   Officer Code:           777061
                                                                                  777061
  Birth Date:              1968
                           1968                           School:                 LOMA LINDA
                                                                                  UNIVERSITY
  Address 1:
          1:               CIO
                           C/O CLARK MICHAEL E            Program Year:           200506
  Address 2:               100 N BARRANCA ST
                           100
                           STE 250
  City:                    WEST COVINA
                                 COVIN A                  Variable Rate Code:     FU QUARTERLY
                                                      '                           LIBOR
  State:                  CA                              Interest
                                                          Interest Rate:          10.00%
                                                                                  10.00%
  Zip Code:               91791
                           91791                          Last Payment Date:      2012-07-06
  Cosigner Name:          MATA,
                           MATA. ANITA
  Social Security Number: '992   '992
  Address 1:
           1:             5489 CAMBRIDGE ST
  Address 2:
  City:                   MONTCLAIR
  State:                  CA
  Zip Code:               91763-2526
                                                          Last Payment Amount:    $118.22
                                                                                  $11 8.22
                                                          Payment
                                                          Payment DueDue Date:
                                                                          Date:
  Contract Date:           2006-01-06                     Last Interest Date:     2016-04-14
  Date
  Date Assigned:           2015-08-06                     Accrued
                                                          Accrued Interest:
                                                                    Interest:     $1,263.93
                                                                                  $1.263.93
  Charge Off Date:         2013-04-01
                           2013-04-01                     Recovered Interest:     $0.00
                                                                                  $0,00
  Charge Off Amount:       $47,380.47                     Net Interest:
                                                              Interest:           $1,263.93
  Recovered Principal:     $0.00                          Associated Costs:       $570.00
                                                                                  $570,00
  Net Charge Off:          $53,790.57                     Recovered Costs:        $0.00
  Disbursement Date:       2006-01-06                     Net Costs:              $570.00
  Disbursement Amount:     $33,519.55


                                      Transaction
                                      Transaction History
                                                  History


  User     Date
            Date          Time Code   Description                                       Amount
  System   2013-04-09     00:01
                          00:01 82    $48,948.26 a@ 4.960 / 04/05/2013 - 04/09/2013     $53.22
  System   2013-04-30    00:01
                          00:01 82    $48,948.26 (8
                                                  @ 4.950
                                                    4,950 / 04/09/2013 - 04/30/2013     $139.40
  System   2013-05-31
            2013-05-31    00:01
                          00:01 82    $48.948.26 A
                                      $48,948.26  @ 4.950 / 04/30/2013 - 05/31/2013     $205.78
  System
  System   2013-06-30
            2013-06-30    00:01
                          00:01 82
                                82    $48,948.26 p,
                                                  @ 4.950 / 05/31/2013 - 06/30/2013     $199.15
  System   2013-07-31
            2013-07-31   00:01
                          00:01 82    $48,948.26 A@ 4.950 / 06/30/2013 - 07/31/2013     $205.78
  System   2013-08-31
            2013-08-31   00:01
                          00:01 82    $48,948.26 A@ 4.950 / 07/31/2013 - 08/31/2013     $205.78
  System   2013-09-30     00:01 82
                          00:01 82    $48,948.26 a@ 4.950 / 08/31/2013 - 09/30/2013     $199.15
  System   2013-10-03
            2013-10-03    00:01 82
                          00:01 82    $48,948.26 A@ 4.950 / 09/30/2013 - 10/03/2013
                                                                          10/03/2013    $19.91
                                                                                        $19.91
  System   2013-10-09
           12013-10-09   00:01 182
                         100:01 82    $48,948.26 t@ 4.950 // 10/03/2013
                                                             10/03/2013 - 10/09/2013
                                                                          10/09/2013    $39.83
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                         Desc
                            Declaration in Support Page 53 of 369

  System   2013-10-31
           2013-10-31    00:01
                          00:01 82    $48.948.26 @
                                      $48,948.26   @ 4.940 / 10/09/2013
                                                              10/09/2013 - 10/31/2013
                                                                             10/31/2013 $145.75
  System   2013-11-30    00:01
                          00:01 82    $48.948.26 @
                                      $48,948.26     _4.940 / 10/31/2013
                                                   @4,940/    10/31/2013 - 11/30/2013
                                                                             11/30/2013 $198.74
                                                                                          $198,74
  System   2013-12-31
           2013-12-31     00:01
                          00:01 82
                                82    $48.948.26 A
                                      $48,948.26   @ 4.940 / 11/30/2013
                                                              1 1/30/2013 - 12/31/2013
                                                                             12/31/2013 $205.37
  System   2014-01-06     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 Q @ 4.940 / 12/31/2013
                                                              12/31/2013 - 01/06/2014 $39.74
  System   2014-01-31
           2014-01-31     00:01
                          00:01 82    $48,948.26 @ @ 4.920 / 01/06/2014 - 01/31/2014 $164.95
  System   2014-02-28     00:01
                          00:01 82
                                82    $48.948.26 p
                                      $48,948.26   @ 4.920 / 01/31/2014 - 02/28/2014 $184.74
  System   2014-04-03     00:01
                          00:01 82    $48,948.26 @,„
                                                   @ 4.920 / 02/28/2014 - 04/03/2014 $224.33
  System   2014-04-14     00:00 44    Interest
                                      Interest Adjustment                                 $-704.55
  System   2014-04-14     00:01
                          00:01 82    $48,948.26 @ 4.910 / 04/03/2014 - 04/14/2014 $72.43
  System   2014-05-05     00:01
                          00:01 82    $48,948.26 @ 0.000 / 04/14/2014 - 05/05/2014 $0.00
  System   2014-05-07     00:01 82
                          00:01 82    $48,948.26 @ @ 0.000 / 05/05/2014 - 05/07/2014 $0.00
  System   2014-05-21
           2014-05-21     00:01
                          00:01 82    $48.948.26 a
                                      $48,948.26   @ 4.910 / 05/07/2014 - 05/21/2014 $92.18
  System   2014-07-03     00:01
                          00:01 82    $48,948.26 @ @ 4.910 / 05/21/2014 - 07/03/2014 $283.14
  System   2014-07-31
           2014-07-31     00:01 82
                          00:01 82    $48,948.26 @ 4.900 / 07/03/2014 - 07/31/2014 $183.99
  System   2014-08-01
           2014-08-01     00:01
                          00:01 82    $48,948.26 @ @ 4.900 / 07/31/2014 - 08/01/2014 $6.57
  System   2014-08-31
           2014-08-31     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.905
                                                      4,905 / 08/01/2014 - 08/31/2014 $197.34
  System   2014-09-02     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.905 / 08/31/2014 - 09/02/2014 $13.16
  System   2014-09-30     00:01
                          00:01 82    $48,948.26 @ @ 4.900 / 09/02/2014 - 09/30/2014 $183.99
  System   2014-10-31
           2014-10-31     00:01
                          00:01 82    $48,948.26 @ 4.900    / 09/30/2014 - 10/31/2014
                                                      4.900/09/30/2014       10/31/2014 $203.71
                                                                                          $203.71
  System   2014-11-04     00:01
                          00:01 82    $48,948.26 a @ 4.900  / 10/31/2014 - 11/04/2014
                                                      4.900/10/31/2014       11/04/2014 $26.28
  System   2014-11-05
           2014-11-05     00:01
                          00:01 82
                                82    $48,948.26
                                      $48,948.26 @ 4.910    / 11/04/2014 - 11/05/2014
                                                      4.910/11/04/2014       11/05/2014 $6.58
  System   2014-11-30     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.910    / 11/05/2014 - 11/30/2014
                                                      4.910/11/05/2014       11/30/2014 $164.61
                                                                                          $164.61
  System   2014-12-31
           2014-12-31     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.910    / 11/30/2014 - 12/31/2014
                                                      4.910/11/30/2014       12/31/2014 $204.12
  System   2015-01-31
           2015-01-31     00:01
                          00:01 82    $48.948.26 @
                                      $48,948.26   @ 4.910 / 12/31/2014
                                                              12/31/2014 - 01/31/2015 $204.12
  System   2015-02-28     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.910 / 01/31/2015 - 02/28/2015 $184.37
  System   2015-03-31
           2015-03-31     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.910 / 02/28/2015 - 03/31/2015 $204.12
  System   2015-04-02     00:01
                          00:01 82    $48.948.26 @
                                      $48,948.26   @ 4.910  / 03/31/2015 - 04/02/2015 $13.17
                                                      4.910/03/31/2015
  System   2015-04-30     00:01
                          00:01 82    $48.948.26 p
                                      $48,948.26    @ 4.920 / 04/02/2015 - 04/30/2015 $184.74
  System   2015-05-31
           2015-05-31     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.920 / 04/30/2015 - 05/31/2015 $204.54
  System   2015-06-30     00:01
                          00:01 82    $48,948.26 p @ 4.920 / 05/31/2015 - 06/30/2015 $197.94
  System   2015-07-01
           2015-07-01     00:01 82
                          00:01  82   $48,948.26 p @ 4.920 / 06/30/2015 - 07/01/2015 $6.60
  System   2015-07-31
           2015-07-31     00:01
                          00:01 82    $48.948.26 p
                                      $48,948.26   @ 4.930 / 07/01/2015 - 07/31/2015 $198.34
  System   2015-08-06     00:01
                          00:01 82    $48,948.26 p @ 4.930
                                                      4,930 / 07/31/2015 - 08/06/2015 $39.67
  System   2015-08-31
           2015-08-31     00:01
                          00:01 82    $48,948.26
                                      $48.948.26 @ 4.930 / 08/06/2015 - 08/31/2015 $165.28
  System   2015-09-30     00:01
                          00:01 82
                                 82   $48,948.26 p  @ 4.930 / 08/31/2015 - 09/30/2015 $198.34
  System   2015-10-01
           2015-10-01     00:01
                          00:01 82
                                 82   $48.948.26 p
                                      $48,948.26    @ 4.930 / 09/30/2015 - 10/01/2015
                                                                             10/01/2015 $6.61
                                                                                           $6.61
  System   2015-10-14     00:00 34    Advn'd by Agency                                    $435.00
  System   2015-10-14     00:01
                          00:01 82    $48,948.26 p    4.940 / 10/01/2015 - 10/14/2015
                                                    @4,940/10/01/2015        10/14/2015 $86.12
  System   2015-11-04     00:01
                          00:01 82    $48,948,26 @ 4.940 / 10/14/2015
                                      $48,948.26               10/14/2015 - 11/04/2015
                                                                             11/04/2015 $139.12
  System   2015-11-24     00:00 34
                                 34   Advn'd by Agency                                    $135.00
  System   2015-11-24     00:01
                          00:01 82
                                82    $48.948,26 A
                                      $48,948.26    @ 4.940 / 11/04/2015
                                                               11/04/2015 -- 11/24/2015
                                                                             11/24/2015 $132.50
  System   2015-12-31
           2015-12-31     00:01
                          00:01 82    $48,948,26 p
                                      $48,948.26    @ 4.940 / 11/24/2015
                                                               11/24/2015 - 12/31/2015
                                                                             12/31/2015 $245.12
  System   2016-01-01
           2016-01-01     00:01
                          00:01 82    $48,948,26 A
                                      $48,948.26    @ 4.940
                                                      4,940 / 12/31/2015
                                                               12/31/2015 - 01/01/2016 $6.61
                                                                                           $6.61
  System   2016-01-27     00:00 43    Principal
                                       Principal Adjustment                               $4,842.31
                                                                                           $4.842.31
  System   2016-01-27     00:00 44    Interest
                                       Interest Adjustment                                $-5,815.39
  System   2016-01-27     00:01
                          00:01 82    $48,948,26 A
                                      $48,948.26    @ 4.960 / 01/01/2016 - 01/27/2016 $172.47
  System
  System   12016-04-14
           2016-04-14    loQ:Q1
                          00:01 182
                                82    $53.790,57 @ 10.000
                                      $53,790.57      10.000 / 01/27/2016 - 04/14/2016    $1,146.36
                                                                              04/14/201 6 1$1, 146.36
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 54 of 369




          Exhibit A-5


                                                                     Exhibit A-5
                                                                _




    Case 6:18-ap-01089-MH                               Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                    Desc         :WS%
                                                      Declaration in Support Page 55 of 369                                                                                                                  H

                                                 From:
                                                 From: 9099411445                      Page: 215
                                                                                       Page: 2/5                       Date: 9/28/2
                                                                                                                             9/26/2006 7:43:29 PM
                                                                                                                       Date:       006 7:43:29 PM
                                                                                                                                             * 'I I      JL* —      '   i
                                                                                                                                                                                             •••                      P
                                                             3iWfeh&^
                    1§5P
    So:
                                                            s
                                                                SIS        M                                                                                                                                      I
                      NON-NEGOTIABLE CREDIT AGREEMENT — THIS IS A CONSUMER CREDIT TRANSACTION
                                                                      ,igtAai501.4 04-kiktittag&-iairWMg
                                                                                                                                                                                    ,i^=
      ?72
                      HiiilWINil II
                                                                                                                                                                                                                  I
      Astrive Graduate Loan
                       Lean                                                                                                          Academic Period: 06/2006-0612007
                                                                                                                                                      08/2006-05/2007                                             I
                                                                                                                                                                                                                  1
                          Bank. NA.
      Lender. Charter One Bank,
      Lender:                   NA                                  School: LOMA LINDA UNIVERSITY
                                                                                       UNIVERSITY                                                                                                                 I
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                  &
      Loan Amount Requested: $30000.00                                                Full Deferral
                                                                    Repayment Option: Full Deferral                                                                                                               I
                                                                                                                                                                                                                  E
      Deferral Period Margin: 5.75                                  Repayment Period Margin: 6.75
                                                                                             5.75                                     Loan Origination Fee Percentage:
                                                                                                                                                           Percentage: 8.50
                                                                                                                                                                       B.50
                                                                     W'.'g   ^?Y"^TTF.1 * L-J      |.'JN,-J: t-J . J
                                                                                                                                                                                                                  1
            Si
                                                                                       VairliVatilleggq-P4,giggeggIlaticrigMtSt-qtt
                                                                                                               •                                                                                                  I
                                                                                                                                                                                                                  IS
      Borrower Name: John M MetaMata Jr                                                      5489 Cambridge St Montclair, CA 91763
                                                                               Home Address: 5.189                                                                                                                I!
      Social Security #1111111111-8533
                      #:i       8533                                           Date of Birth^Mi/1
                                                                                       Birth/W/1965968       Home Telephone: (909)
                                                                                                                                {909) 983-8045

                                      box):
      Student Citizenship (check one box);       & U.S. Citizen                                        beck copy of CIS
                                                                            Non-Cilizen(Attach front & back
                                                                CI Eligible Non-Cittzen(Attach                      CIS or
                                                                                                                        or student
                                                                                                                           student vita
                                                                                                                                   visa card)
                                                                                                                                        card)
                                                                                                                                                                                                                  I
      Note: Personal reference name and address cannot match that of the Cosigner.
      Note;
      Personal Reference Name: AnesiesVillelpanclo
                                  toaetcaVillaipando                        Reference Home   Tel 42
                                                                                                 ft (01935-5272
                                                                                                    (909)935-5172              Work  Tel ft 1909)621-9743
                                                                                                                                         tt: (309) 621-9743
      Reference Street Address: 13243
                                  13243 Sarhsenth
                                         Sixteenth St                                                                                                                                                             I
                                  China. CA
                 Clty/State/Zin: Chino,
      Reference City/State/71p:          CA 91710
                                             91710                                                                                                                                                                i

                                                                       tiraWaeTeglia-f-l*laltLa                   wdwktgar.Rlir •••108„0                 ch                         41
                                                                                                                                                                                     -
                                                                       i                        mm:at:4T,--.
                                                                                                 La          o • 5•00                         •       am                    cStFsSJhn          ssph



      Cosigner Name: Anita Mate
                             Mata                                Home Address: 5489S489 Cambridge St Montclair, CA 91763
                                                                                                                                                                                                                  I
      Social Security #:11111.1117992
                      #: 10HB-7992                               Date of Birth: flBV/1
                                                                 (Date                  942
                                                                                      /1942        Home Telephone:
                                                                                                         Telephone (909) 963-8045
                                                                                                                            983-8045
                                           loan or declared bankruptcy?
      Have you ever defaulted on a student lean                          R4
                                                                         MNoNo     O Yes
                                                                                   0
      Current Employer:
              Employer DAVITA
                        DAV1TA HEALTH CARE                                                                 Employer Telephone: (G09)946-3602
                                                                                                                               (90S) 946-3602                                                                 «
      Current Position: Professional                                Years Thera:
                                                                          There; 16
                                                                                 16 Years 7 hkotIts
                                                                                            Months                                                                                                            I
      Years at Previotts
               Previous Employment
                         Employment: 0 ?es
                                       Yeas                                                                                                                                                                   8
                                                                                                                                                                                                              I
      Alimony, child support, or wander                   Incomes do not have to be revealed If you do not want them considered for
                                   separate maintenance income's                                                                 for repaying this
      obligation. If you taro
      obligation,        are loving                      Income, please provide details on a separate sheet of paper.
                              retytng on such additional income,                                                                                                                                              1
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I
      Cosigner Citizenship (check one box): Dt
      Cosigner                                   Rf U.S. Citizen     CI
                                                                     D Eligible Non-Citizen (Attach front & back copy of CIS)                                                                                 i
      Note: Personal reference name and address cannot        match that
                                                     cartnotmatch   thai of the Student.                                                                                                                      I
      Personal Reference Name: LAMY
                                  lanv Pitcher
                                        Pitcher                                 Reference Home Tel ftft. 1909)9054776
                                                                                                          1909)985-6776                                       Work Tel 4:
                                                                                                                                                              WoricTal ft 0091906-0088
                                                                                                                                                                           19091506-0086
                       Address: 1311W
      Reference Street Address-   1311 W 5th
                                           51h St                                                                                                                                                             g
                Clty/State/2lo: Ontario
      Reference City/State/21p:   Ontario. CA 91752
                                               91762                                                                                                                                                          I
                                                                                                                                                                                                              8
                                                                                                                                                                                                              8
      By my signature, I certify that
                                    thst I have read, understand and agree to
                                                                           lo the terms of and undertake the obligations
                                                                                                               obligau'otts set forth on all five (5) pages of this Leon
                                                                                                                                                                      Loan Request/Credit
      Agreement A13.06-01.CSX1.10DC.0206
                   AB.06-07.CSX1.10DC.0206 ("Credit Agreement"). I understand that       thai any person who knowingly makes a false  fetse statement or misrepresentation on this form
      is subject
         subject to penalties, which may include fines or imprisonment.
      on or to sips
                sifjt Canonically
                                                              imprisonment This Credit Agreement is
                      electronically this Credit Agreement and any related notices
                                                                             nntices that
                                                                                                       U signed under seal.
                                                                                                                         seal, I understand that I am not required to fax my signature
                                                                                      thai require signature. If I1 choose to fax
                                                                                                                               tot my signature on or to sign electronically this Credit
                                                                                                                                                                                                              I
      Agreement and any related notices that require signature, I intend: (i) my fax or electronic signature to be en   on electronic signature
                                                                                                                                       signnture under applicable federal and state law,
               tot printout or printout of Lender's electronic record of this
      (ii) any fax                                                        (his Credit Agreement and related notices to be en   an original document, (iii)
                                                                                                                                                       (ili) to qtjnjluct
                                                                                                                                                                eruct business with the
                                                                                                                                                                                      1hc                 I
      Lender by electronic    records and electronic signatures, and (iv) that this Credit Agreement will not be governed by Article 3
                  electronic records                                                                                                                           Ctinercial Code, and my
                                                                                                                                           3 of the Uniform Qimjmereral
                                                                                                                                                                                                          I
      obligations under this Credit Agreement will not be subject to, but any transfer of my obligations will be subject to,   lo, Article
                                                                                                                                   Anicle 9 of the Uniform Ofthinercial    Code.
                                                                                                                                                              Commercial Code,
                                                                                                                                                                    CO
      For purposes of the fgtiowittg
                          following notices, "you"
                                             "voti* means the Borrower and Cosigner, not
                                                                                     not the Lender,
                                                                                             Lender,                                                                rri
                                                                                                                                                                    m
                                                                                                                                                                        -o                                i
                             CAUTION - IT IS IMPORTANT THAT YOU THOROUGHLY READ THE CONTRatI
      FOR ALABAMA RESIDENTS: CAUTION—                                               CONTORT BEFORE YOU                                                                                                    I
      SIGN IT,
           IT.                                                                                                                                                                                            I
                                                                                                                                                                                                          I
                                - NOTICE TO CUSTOMER: (a) DO NOT SIGN THIS CREDIT AGREEMENT SERE
      FOR WISCONSIN RESIDENTS -NOTICE                                                       BEFORE YOU READ
      THE WRITING ON THE FOLLOWING PAGES, EVEN IF OTHERWISE ADVISED.
                                                               ADVISED,
      (b) DO NOT SIGN THIS CREDIT AGREEMENT IF IT CONTAINS ANY BLANK SPACES.                                                                                                                              8
      (e) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.                        LA)
                                                                                              CO
                                                                                               _
      (d) YOU HAVE THE RIGHT AT ANY TIME TO PAY IN ADVANCE THE UNPAID BALANCE UNDER THIS CREFIT
                                                                                           CREDIT AGREEMENT
          AND YOU MAY BE ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE.
                                                                                                                                                                                                          I
     MAN                                                             gB^saaaasBs^^                                                                                                  01.40§-14
                                                                                                                                                                                           7 -LU.         I

      Signature of Borrower
                   Borrower.                                        m
                                                                    229                                                                           Date
                                                                                                                                                  Date        S"                        /pC*
                        CREDftf AGREEMENT BELOW, iI CERTIFY THAT I INTEND TO (I) APPLY FOR JOINT CREDIT AND
      BY SIGNING THIS CRE
      (U)
      (il) BE JOINTLY LIA
                      LIABLFWITHTH TH
                                   THEE BORR WER FOR THIS LOAN.
                                        BORROWER                                                                                                                                                      I

      Signature of Cosigner                                                                                                                       Date. 9 /
                                                                                                                                                  Date     44C
      AB.06-07.CSX1.10DC.0206
      AB.0S-07.CSX1 .10DC.0206      LENDER COPY
l   PN01_RF_06-07_CSX1_F_X_MATA JR
    PNO1_RF_06-07_CSX1_F_X_MATA    AXXXXXXXX.pdf
                                JR_A1 04360539.pdf                                                                                                                          AVJGDF                    r
                                                                                                                                                                                                      I
                                                                                                                                                                                                      t
                                                                                                                                                                                                      t
                                                                                                                                                                                                      i
                                                                                                                                                                                                      5
      Case 6:18-ap-01089-MH                                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                           Desc
                                                          Declaration in Support Page 56 of 369
                Agreement, the words "I",
In this Credit Agreement,                      "me", "my", and "mine" mean the person(s)
                                           T, "me°,                                                    Program), but no more than 4%          4'A years after the Disbursement Date; provided,
who signed this Credit Agreement as Borrower and Cosigner. The words "you", "your",                    however, that if the student Borrower begins a medical residency or internship during
"yours", and "Lender" mean RBS Citizens, National Association (doing business as                       the Deferment Period, then the Deferment Period will          will end 180 days after the day the
Charter One Bank, N.A.),N. A.), its successors and assigns, and any other holder of this               residency or internship ends, but no more than 8% years after the Disbursement Date.
                       "School" means the school named at the top of the first page of this
Credit Agreement. °School"                                                                             4. The "Repayment Period" begins the day after the Deferment Period ends. If there is
                                                                                                       4.
                              "servicer" means the Lender or any entity it designates to
Credit Agreement. The "service('                                                                       no Deferment Period for my loan, the Repayment Period will begin when my loan is
service my loan.                                                                                       fully disbursed. The Repayment Period is 20 years unless monthly payments equal to
A. PROMISE TO PAY: II promise to pay to you the principal sum of the Loan Amount                       the minimum monthly payment amount (See Paragraph E.2) will repay all amounts
Requested shown on the first page of this Credit Agreement, to the extent it is
Requested                                                                                              owed in less than 20 years, in which case the Repayment   Repayment Period will be the number of
advanced to me or paid on my behalf, and any Loan Origination Fee           Fee added to my loan       months necessary to pay in full the amount II owe at the minimum payment.
(see Paragraph F) (together, the "Principal Sum"), interest on such Principal Sum,                     D. INTEREST:
interest on any unpaid interest added to the Principal Sum and late fees (see                          1.
                                                                                                       1 . Accrual - — Beginning on the Disbursement Date, interest will        will be calculated at the
Paragraph E.6).                                                                                        Variable Rate (Paragraph D.2) and charged on the Principal Sum, and on any unpaid
B. IMPORTANT -READ   — READ THIS CAREFULLY:                                                            interest later added to the Principal Sum according to Paragraph D.3. During the
 1 . When you receive my signed Credit Agreement, you are not agreeing to lend me
1.                                                                                                     Repayment Period, interest will be calculated at the Variable Rate and charged on the
money. If you decide to make a loan to me, you will electronically transfer the loan                   outstanding balance of this Credit Agreement until all amounts are paid in full. Interest
funds to the School for me, mail a loan check to the School for me, or mail a loan                     will be calculated on a daily simple interest basis. The daily interest rate will be equal
check directly to me. You have the right to not make a loan or to lend an amount less                  to the annual interest rate in effect on that day, divided by the number of days in that
                            Requested. II agree to accept an amount less than the Loan
than the Loan Amount Requested.                                                                        calendar year.
            Requested and to repay that portion of the Loan Amount Requested
Amount Requested                                                              Requested that you       2.
                                                                                                       2. Variable Rate
                                                                                                                      Rate — - The "Variable Rate" Rate" is equal to the Current Index
                                                                                                                                                                                   Index plus a Margin.
actually lend to me along with interest and all other amounts I owe (see Paragraph A).                 The Margins for both the Deferment Period and the Repayment Period are shown on
You have the right to disburse my loan through an agent. At your option, you may also                                      this Credit Agreement. In no event will
                                                                                                       the first page of this                                         will the Variable Rate exceed the
make any loan check co-payable to me and the Cosigner or to me and the School.                         maximum interest rate allowed by the laws of the State of Rhode Island.         Island. The Variable
 2. HOW II AGREE TO THE TERMS OF THIS LOAN. By signing this Credit
2.                                                                                                     Rate will change monthly on the first day of each calendar month (the "Change
Agreement, and submitting it to the Lender, I am requesting that you make this loan to                 Date(s)") if the Current Index changes. The "Current Index" for any calendar month (or                    4
me in an amount equal to the Loan Amount Requested plus any Loan Origination Fee                       for any shorter period beginning on the Disbursement Date and ending on the last day
described in Paragraph F of this Credit Agreement. If you approve this request and                     of a calendar month) is based on the one-month London Interbank       Interbank Offered Rate
agree to make this loan, you will notify me in writing and provide me with a Disclosure                ("LIBOR") as published in the "Money Rates°       Rates" section of The
                                                                                                                                                                            The Wall
                                                                                                                                                                                 Wall Street Journal
Statement, as required by law, at the time the loan proceeds are disbursed. The                        (Eastern Edition). The index for each calendar month (or for any shorter period                           I
 Disclosure Statement is incorporated herein by reference and made a part hereof.
Disclosure                                                                                             beginning on a Disbursement
                                                                                                                          Disbursement Date     Date and ending on the last day of a calendar month)
The Disclosure Statement will tell me the amount of the loan which you have                            will equal the LIBOR rate published on the first business day of the immediately
approved, the amount of the Loan Origination Fee, and other important information. I                   preceding calendar month, rounded to the nearest one-hundredth of one percent
will let you know that II agree to the terms of the loan as set forth in this Credit                   (0.01%). If The      Wall Street Journal (Eastern Edition) is not published or the Current
                                                                                                                      The Wall
Agreement and in the Disclosure Statement by doing either of the following:                            Index is not given on that date, then the Current   Cunent Index will be determined by using the
(a) endorsing or depositing the check that disburses the loan proceeds; or (b) allowing                immediately preceding published Current Index. If the Current Index is no longer
 the loan proceeds to be used by or on behalf of the student Borrower without                          available, you will choose a comparable index.
 objection. Upon receipt of the Disclosure Statement, II will review the Disclosure                     3. Capitalization --
                                                                                                        3.                    - If II have elected the "Full Deferral" repayment option (the
Statement and notify you in writing if II have any questions. IfIf II am not satisfied with            applicable repayment option is stated on the first page of this Credit Agreement), II am
 the terms of my loan as disclosed in the Disclosure Statement, II may cancel my loan.                  not obligated to make any payments until the loan enters the Repayment    Repayment Period
                                                                                                                                                                                                Period and
 To cancel my loan, II will give you a written cancellation notice within ten (10) days after           you will add unpaid accrued interest to the principal loan balance as of the last day of
                 Disclosure Statement. IfIf loan proceeds have been disbursed, II agree that
II receive the Disclosure                                                                               each calendar quarter (the last day of December, December, March, June and September) during
II will immediately return the loan proceeds to you, will not endorse any check which                   the Deferment Period and as of the last day of my Deferment Period. Interest that is
 disburses the loan proceeds and will instruct the School to return any loan proceeds to                added to principal is called "Capitalized" interest. Capitalized interest will be treated as
 you. If II give notice of cancellation but do not comply with  with the requirements of this           principal. In addition, if II am in default (see Paragraph I) and the         loan has been sold to
                                                                                                                                                                                 the'loan
Paragraph B.2, this Credit Agreement will not be canceled and I will be in default of                   TERI (see Paragraph L.12), TERI may capitalize accrued and unpaid interest as of the
              Agreement. (See Paragraph I.)
 this Credit Agreement                                                                                  date it purchases my loan. II understand that you will also add all accrued and unpaid
 C. DEFINITIONS:                                                                                        interest to the principal balance of my loan at the end of any forbearance period (see
 1.  "Disbursement Date" means the date or dates on which you lend money to me in
 1 . °Disbursement                                                                                      Paragraph H). In  In all cases, the sum of interest you capitalize plus the then-
 consideration for my Credit Agreement and will be the date(s) shown on any loan                        outstanding principal balance is thereafter considered the principal balance, and
 check you prepare or the date(s) you initiate any electronic funds transfer.                           interest will accrue on the new principal balance.
 2.                     Period" will begin on the Disbursement Date
 2. The "Deferment Period"                                            Date and end on the               E.
                                                                                                         E. TERMS OF REPAYMENT:
                                                                                                                           REPAYMENT:
 Deferment End Date.                                                                                    1.
                                                                                                         1. Deferment Period -       — If II have elected either the "Interest Only" repayment option or
 3. "Deferment End Date" means the
 3.                                     the date specified below for the the applicable loan                 "Full Deferral" repayment option (the applicable repayment option is stated on the
                                                                                                        the °Full
 program (the applicable loan program is stated on the first page of this Credit                        first page of this Credit Agreement), you will send statements during the Deferment
 Agreement).                                                                                            Period (showing the total outstanding principal balance of my loan and the interest that
        Undergraduate Alternative Loan Program: If
 (a) Undergraduate
(a)                                                         If I have elected the "Immediate            has accrued on my loan). You reserve the right to send statements or notices to either
 Repayment" option (the applicable repayment option is stated on the first page of this                 the Borrower or the Cosigner. Statements will be sent to me at the address shown on
 Credit Agreement), there is no Deferment Period, and my first payment will be 30-60                                                                 "Interest Only" repayment option, II agree to make
                                                                                                        your records. IfIf II have elected the °Interest
 days after the disbursement of my loan. IfIf II have elected the "Interest Only"                       payments each month during the Deferment Period equal to the accrued interest on
 repayment option (the applicable repayment option is stated on the first page of this                  the outstanding balance of this Credit Agreement. IfIf II have elected the "Full Deferral"
 Credit Agreement), then interest payments will begin 30-60 days after the                              repayment option II may, but am not required to make payments during the Deferment        Deferment
 disbursement of my loan, the °Deferment
                                     "Deferment End Date" will will be the
                                                                       the date the student             Period. You will add any interest that II do not pay during the      the Deferment Period to the
 Borrower first graduates or ceases to be enrolled at least half-time in the School (or                 principal balance, as described in Paragraph D.3.
 another school participating in this loan program), and principal and interest payments                 2. Repayment Period -
                                                                                                        2.                            — The amount of my monthly payment ("Monthly Payment
 will begin 30-60 days after that date. In any event, if II have elected the "Interest Only"            Amount") will be established based on the rules in this Credit Agreement when my
 repayment option, the Deferment End Date will be no more than 5 years after the                        Repayment Period begins. During the Repayment Period, you will send me monthly
 Disbursement Date. If II have elected the "Full Deferral" repayment option (the                        statements that show the Monthly Payment Amount and the payment due dates, and II
 applicable repayment option is stated on the first page of this Credit Agreement), then                will pay the Monthly Payment Amount shown on my monthly statement, which amount
       "Deferment End Date" will be 180
 the °Deferment                          180 days after the date the student Borrower first             will in no event be less than $25 or the unpaid balance, whichever is less. II understand
 graduates or ceases to be enrolled at least half-time in the School (or another school                  that the Monthly Payment Amount is due each month. II may pay more than my
                                           In any event, if II have elected the "Full Deferral"
                                Program). In
 participating in this Loan Program).                                                  Deferral"                   Payment Amount at any time without penalty or charge. If
                                                                                                        Monthly Payment                                                                 If my loan is in paid-
 repayment option, the Deferment End Date will be no more than 5% years after the                       ahead status, II may, but will  will not be required to make monthly payments. You reserve
 Disbursement Date. For borrowers who chose the "Interest Only" or "Full Deferral"                       the right to send monthly statements to the Borrower and/or the Cosigner. Even if II do
 repayment options, joint and serial (associates to bachelors) degree recipients may                    not receive monthly statements, II will make consecutive monthly payments in amounts
 continue in-school deferment while completing their second degree, up to the 5-year or                 at least equal to the Monthly Payment Amount by the applicable payment due dates
 5 '/2- year maximum.
 5'%-                                                                                                   until II have paid all of the principal and interest and any other charges II may owe
(b)     Graduate Professional Education Loan Program: The Deferment End Date will
 (b) Graduate                                                                                           under this Credit Agreement
      1 80 days after the student Borrower graduates or ceases for any other reason to be
 be 180                                                                                                  3. Repayment Terms - My Monthly Payment Amount will be calculated as of the day
                                                                                                         3.
 enrolled at least half-time in the School (or another school participating in this Loan                 the Repayment Period begins ("Repayment Date"). ItIt will be recalculated (a) once

              AB.06-07.CSX1.10DC.0206
(VV0819991.1)AB.06-
{W0819991.1}       07.CSX1.10DC.0206                                                          2 of 5
      Case 6:18-ap-01089-MH                                  Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                  Desc
                                                           Declaration in Support Page 57 of 369
each year prior to the anniversary of the Repayment Date, (b) if the Variable Rate                      3.
                                                                                                        3. CREDIT BUREAU REPORTING
changes between anniversaries of the Repayment Date to the extent that the Monthly                        You may report information about my account to credit bureaus. Late
Payment Amount would not pay in full the accrued monthly interest on my loan, (c)                         payments, missed payments, or other defaults in my account may be reflected
following any subsequent deferment or forbearance period or (d) following any request                     in my credit report.
by the Borrower to the servicer to change the monthly payment due date (each of
which events is a new "Repayment Date"). As of any Repayment Date, my Monthly                           II understand that the reporting of information about my account to credit bureaus may
Payment Amount will be recalculated. My new Monthly Payment Amount will be                              adversely affect my credit rating and my ability to obtain other credit. You may also
disclosed to me by the servicer. The new Monthly Payment Amount will equal the                          provide the School with certain personally-identifiable information about me (such as
amount necessary to pay in full, over the number of months remaining in the                             my Social Security Number and my Loan ID number) and report the status of my loan
Repayment Period, the amount II owe in equal monthly installments of principal and                      and my payment history, including information about a late payment, missed payment
interest at the Variable Rate in effect at the time of the calculation. II understand that              or other defaults, to the School and others in accordance with applicable law.
this may result in a reduction or increase in my monthly payment as calculated as of                    L. ADDITIONAL AGREEMENTS:
each Repayment Date. II understand that during the Repayment Period (and, if II have                     1. II understand that you are located in Rhode Island and that this Credit Agreement
                                                                                                        1.
                "Interest Only" repayment option, during the period of interest payments)
elected the °Interest                                                                                   will be entered into in the same state. CONSEQUENTLY, THE PROVISIONS OF THIS
the servicer may change the monthly payment due date of future payments to a later                      CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
date for the convenience of the servicer in processing payments or in order to                           OF THE STATE OF RHODE ISLAND, WITHOUT REGARD TO CONFLICT OF LAW
coordinate the due dates of all of my loans processed by the servicer.                                  RULES.
4. Amounts Owing at the End of the Repayment Period -
4.                                                                 — Since interest accrues daily        2. The proceeds of this loan will be used only for my educational expenses at the
                                                                                                        2.
upon the unpaid principal balance of my loan, if I make payments after my payment                        School. The Cosigner, if any, will not receive any of the loan proceeds.
due dates, II may owe additional interest. IfIf II have not paid my late fees, II will also owe          3. My responsibility for paying the loan evidenced by this Credit Agreement is
                                                                                                        3.
additional amounts for those late fees. In such cases you will increase the amount of                   unaffected by the liability of any other person to me or by your failure to notify me that
my last monthly payment to the amount necessary to repay my loan in full.                                a required payment has not been made. Without losing any of your rights under this
5.
5. Payments -     — Payments will be applied first to late fees, other fees and charges,                 Credit Agreement you may accept (a) late payments, (b) partial payments or (c)
accrued interest, and the remainder to principal.                                                       payments marked "paid in full" or with other restrictions. You may delay, fail to
6. Other Charges - If any part of a monthly payment remains unpaid for a period of
6.                                                                                                       exercise, or waive any of your rights on any occasion without losing your entitlement to
more than 15   15 days after the payment due date, II will pay a late fee not exceeding                  exercise the right at any future time, or on any future occasion. You will not be
$5.00 or 5% of the overdue payment amount, whichever is less. To the extent                              obligated to make any demand upon me, send me any notice, present this Credit
permitted by law, II agree to pay you all amounts you incur in enforcing the terms of                   Agreement to me for payment or make protest of non-payment to me before suing to
this Credit Agreement, including reasonable collection agency and attorneys' fees and                    collect on this Credit Agreement if II am in default, and to the extent permitted by
court costs and other collection costs.                                                                  applicable law, II hereby waive any right II might otherwise have to require such actions.
F. LOAN ORIGINATION FEE: IfIf you charge me, II will pay you a Loan Origination                         II WILL NOT SEND YOU PAYMENTS MARKED "PAID IN FULL°,             FULL", "WITHOUT
Fee at the time my loan is disbursed. The dollar amount of any Loan Origination Fee                     RECOURSE" OR WITH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
will be determined by multiplying the Principal Sum times the Loan Origination Fee                      ARE MARKED FOR SPECIAL HANDLING AND SENT TO THE ADDRESS
Percentage shown on the first page of this Credit Agreement. The percentage would                       IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
be higher if computed only on the amount advanced rather than on the entire Principal                    OTHER ADDRESS AS II MAY BE GIVEN IN            IN THE FUTURE.
Sum (Loan Origination Fee plus the loan amount advanced). For example, a nominal                         4. II may not assign this Credit Agreement or any of its benefits or obligations. You
                                                                                                         4.
Loan Origination Fee of 6.5% on the entire principal amount would equal 6.9519% of                       may assign this Credit Agreement at any time.
the amount advanced. The Loan Origination Fee II will pay, if any, will be shown on my                   5. The terms and conditions set forth in this Credit Agreement and the Disclosure
                                                                                                         5.
Disclosure Statement and included with the Principal Sum. To the extent permitted by                     Statement constitute the entire agreement between you and me.
law, and unless II timely cancel this Credit Agreement (see Paragraph B.2), II will not be               6.
                                                                                                         6. If If any provision of this Credit Agreement is held invalid or unenforceable, that
entitled to a refund of any Loan Origination Fee after my loan has been disbursed.                       provision shall be considered omitted from this Credit Agreement without affecting the
G. RIGHT TO PREPAY: II have the right to prepay all or any part of my loan at any                        validity or enforceability of the remainder of this Credit Agreement
time without penalty.                                                                                    7. A provision of this Credit Agreement may only be modified if jointly agreed upon in
                                                                                                         7.
H. FORBEARANCE: If II am unable to repay my loan in accordance with the terms                            writing by you and me. Any modification will not affect the validity or enforceability of
established under this Credit Agreement because of a hardship such as financial or                       the remainder of this Credit Agreement.
medical difficulty, II may request that you modify these terms. I understand that such                   8. To the extent permitted by law, you have the right to apply money from any of my
                                                                                                         8.
modification would be at your option, and, to the extent not prohibited by applicable                    deposit account(s) with you to pay all or a portion of any amount overdue under this
law, you may charge me a fee equal to two percent 2% of the outstanding principal                        Credit Agreement. II hereby authorize you to obtain from the School all amounts which
balance if you agree to modify the terms of this Credit Agreement. II understand that I                  may be owed to me by the School, including any refund due to overpayment, early
will remain responsible for all interest accruing during any period of forbearance and                   termination of enrollment, or otherwise.
that you will add any 2% fee described in the previous sentence and all interest that I                  9.
                                                                                                         9. If If this Credit Agreement is executed by more than one Borrower, each Borrower
do not pay during any forbearance period to the principal balance, as described in                       agrees that any communication between you and any of the Borrowers will be binding
Paragraph D.3.                                                                                           on all of the Borrowers. II intend to be treated as a principal of this Credit Agreement
I.I. WHOLE LOAN DUE: To the extent permitted by applicable law, II will be in default                    and not as a surety. To the extent II may be treated as a surety, II waive all notices to
and you have the right to give me notice that the whole outstanding principal balance,                   which I might otherwise be entitled as such by      law, and all suretyship defenses that
                                                                                                                                                          bylaw,
accrued interest, and all other amounts payable to you under the terms of this Credit                    might be available to me (including, without limitation, contribution, subrogation and
Agreement, are due and payable at once (subject to any applicable law which may                          exoneration). II agree that the Borrower may agree to any forbearance or other
give me a right to cure my default) it   if: (1) II fail to make any monthly payment to you              modification of the repayment schedule and that such agreement will be binding on
when due, (2) II die, (3) II break any of my other promises in this Credit Agreement, (4)                me. It shall not be necessary for you to resort to or exhaust your remedies against the
any bankruptcy proceeding is begun by or against me, or II assign any of my assets for                   borrower before calling upon me to make repayment. For purposes of this paragraph
the benefit of my creditors, or (5) II make any false written statement in applying for this             only, "I" and "me" refer to the Cosigner only.
loan or any other loan or at any time during the Deferment or Repayment Periods. IfIf II                  10. All dollar amounts stated in this Credit Agreement are in United States dollars. II
                                                                                                         10.
default, I will be required to pay interest on this loan accruing after default. The interest            will make all payments in United States Dollars with no deduction for currency
rate after default will be subject to adjustment in the same manner as before default.                   exchange.
Upon default, you may also capitalize any interest and fees (i.e., add accrued and                       11.     If the student Borrower fails to complete the education program paid for with this
                                                                                                          1 1 . If
unpaid interest and fees to the principal balance), and increase the Margin used to                      loan, the Cosigner and II are not relieved of any obligation within or pursuant to this
compute the Variable Rate by two percentage points (2%).                                                 Credit Agreement
                                                                                                                     Agreement.
J. NOTICES:                                                                                               12. II understand and agree that this loan is an education loan and certify that it
                                                                                                         12.
 1 . II will send written notice to you, any subsequent holder of this Credit Agreement,
1.                                                                                                       will be used only for costs of attendance at the School. II acknowledge that the
and the servicer within ten days after any change in name, address, or enrollment                        requested loan is subject to the limitations on dischargeability in bankruptcy
status (for example, if the Borrower withdraws from the School or transfers to another                   contained in Section 523 (a) (8) of the United States Bankruptcy Code because
school participating in this loan program).                                                              either or both of the following apply: (a) this loan was made pursuant to a
 2. Any notice required to be given to me by you will be effective when mailed by first
2.                                                                                                       program funded in whole or in part by The Education Resources Institute,    Institute, Inc.
                                                                                                                                                                                                Inc.
class mail to the latest address you have for me. Unless required by applicable law,                     ("TERI"), a non-profit institution, or (b) this is a qualified education loan as      as
you need not give a separate notice to the Cosigner, if any.                                             defined in the Internal
                                                                                                                              Internal Revenue Code. This means that if, in the event of
K. INFORMATION:
       INFORMATION:                                                                                      bankruptcy, my other debts are discharged, II will probably still have to pay this
 1 . II must update the information I provided to you whenever you ask me to do so.
1.                                                                                                       loan in full.
 2. II authorize you from time to time to request and receive from others credit related
2.
information about me (and about my spouse if II live in a community property state).

{W0819991.1} AB.06-07.CSX1.10DC.0206
(W0819991.1)AB.06-07.CSX1.10DC.0206                                                            3 of 5
      Case 6:18-ap-01089-MH                                         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                   Desc
                                                                  Declaration in Support Page 58 of 369
13.                                             attend to release to you, and any
          authorize any school that II may attend
 1 3. II authorize                                                                    any other persons              CALIFORNIA AND UTAH
                                                                                                                     CALIFORNIA                   RESIDENTS: As required
                                                                                                                                           UTAH RESIDENTS:           required by      California and Utah
                                                                                                                                                                                  by California        Utah law,
                                                                                                                                                                                                               law, II am
                                                                                                                                                                                                                       am
designated by you, any     any requested information pertinent to this loan (e.g.,     {e.g., enrollment
                                                                                                enrollment           hereby notified that a negative credit report reflecting on my credit record may be
status, prior loan history, and current address).                                                                    submitted to a credit reporting agency if II fail to fulfill the terms ofof my
                                                                                                                                                                                                  my credit
                                                                                                                                                                                                     credit obligations.
 14.1I authorize the Lender, any subsequent holder of this Credit Agreement,
14.                                                                                Agreement, and their              IOWA. KANSAS AND NEBRASKA RESIDENTS (For
                                                                                                                     IOWA,                                                   (For purposes of the followingfollowing
agents to: (1) advise the School of the status of my application and my loan, (2)                                                               refers to the Borrower and
                                                                                                                     notice, the word "you" refers                          and the Cosigner, not the Lender):   Lender):
respond to inquiries from prior or subsequent lenders or holders with respect to my                                  NOTICE TO CONSUMER. This is a consumer credit transaction. 1.                    1 . DO NOT SIGN
Credit Agreement and related documents, (3)                release information and make
                                                       (3) release                          make inquiries
                                                                                                    inquiries        THIS CREDIT AGREEMENT BEFORE YOU READ              READ THIS CREDIT CREDIT AGREEMENT. 2.            2.
to the persons II have given you as references, for the purposes of leaming           learning my current                       ENTITLED TO
                                                                                                                     YOU ARE ENTITLED         TO A COPY OF THIS CREDIT  CREDIT AGREEMENT. 3. YOU MAY               MAY
address
address and   and telephone number,
                               number, (4)    check my credit and employment
                                          (4) check                     employment history and to                    PREPAY                     BALANCE AT ANY TIME WITHOUT
                                                                                                                                     UNPAID BALANCE
                                                                                                                      PREPAY THE UNPAID                                        WITHOUT PENALTYPENALTY AND   AND MAYMAY
answer questions about their credit experience with me, and (5) disclose to TERI, the                                BE ENTITLED TO A REFUND OF UNEARNED    UNEARNED CHARGES IN ACCORDANCE WITH
Borrower, and/or the Cosigner either in connection with           with this transaction or any future                LAW.
transaction all information (including status information and non-public personal                                    MARYLAND RESIDENTS: In
                                                                                                                     MARYLAND                      In Paragraph   L.1 , Lender and
                                                                                                                                                      Paragraph L.1,                      have agreed that this Credit
                                                                                                                                                                                   and II have                        Credit
information) of the Borrower and/or the Cosigner provided in connection with this                                    Agreement
                                                                                                                     Agreement is govemed         federal law and the laws of RHODE
                                                                                                                                   governed by federal                              RHODE ISLAND, without
Credit Agreement. IfIf in the future II apply for aa loan that is guaranteed by             by TERI
                                                                                                TERI and             regard to conflict of laws rules; if any court should nevertheless determine that this
funded by another lender,                                  sharing of application information
                          lender, II also authorize the sharing                          information for this        Credit Agreement is is subject                      concerning credit, then only
                                                                                                                                            subject to Maryland laws conceming                        only toto the
                                                                                                                                                                                                                 the extent
                                                                                                                                                                                                                      extent
loan (other than information in a consumer report) with the other lender and TERI and                                     Maryland law applies, Lender and II agree and elect that
                                                                                                                     that Maryland                                                     that this loan is made under
the reuse
      reuse of  of such information by by such
                                          such new lender and        TERI in
                                                                 and TERI    in my
                                                                                my new application.                  and governed by Subtitle 10,10, Credit Grantor Closed End Credit   Credit Provisions,
                                                                                                                                                                                               Provisions, of Title 12  12
 1 5. Waiver by Lender: You waive (give up) any right to claim a security interest in any
15.                                                                                                                  of the Commercial Law Article of the Annotated Code of         of Maryland,
                                                                                                                                                                                       Maryland, except
                                                                                                                                                                                                   except as as
property to secure this Credit Agreement. This does not affect any right to offset                offset as a        preempted
                                                                                                                      preempted by federal law.
matter
matter of   of law.
               law.                                                                                                  MISSOURI RESIDENTS: Oral
                                                                                                                     MISSOURI                          agreements or commitments
                                                                                                                                                  Oral agreements      commitments to
 16. If
16.   If II fax
            fax my   signature(s) on the first
                my signature(s)            first page
                                                 page of    this Credit Agreement back
                                                        of this                           back toto you
                                                                                                    you and
                                                                                                                                   extend credit or    to forbear from enforcing
                                                                                                                                                    or to
                                                                                                                     loan money,
                                                                                                                           money, extend                                enforcing
keep the copy I signed, I understand that under federal law the fax you                you receive
                                                                                             receive will be
an original of the first page of this Credit Agreement. You and II agree that all copies of                          repayment of a debt
                                                                                                                     repayment                including promises
                                                                                                                                       debt including    promises to  extend or renew
                                                                                                                                                                   to extend     renew
this Credit Agreement (including the fax you receive and the copy II retain), taken                                  such debt   are not enforceable.
                                                                                                                           debt are       enforceable. To To protect me
                                                                                                                                                                      me (borrower(s))
                                                                                                                                                                         (borrower(s)) and
together, shall constitute a single original
                                           original agreement
                                                      agreement.                                                     you (creditor)  from misunderstanding
                                                                                                                          (creditor) from    misunderstanding oror disappointment,
                                                                                                                                                                    disappointment, any
                                                                                                                                                                                      any
17.
 17. If If any Borrower or Cosigner elects to sign electronically an electronic record of this                                                                 matters are
                                                                                                                                                                        are contained
                                                                                                                                                                            contained in
                                                                                                                     agreements
                                                                                                                     agreements we     reach covering
                                                                                                                                   we reach     covering such
                                                                                                                                                          such matters                  in
Credit Agreement, then the following will apply as           as between Lender and such      such person:
                                                                                                     person:
(a) Lender
      Lender will                                electronic record of this
                      keep a non-modifiable electronic
                 will keep                                               this document
                                                                               document and   and provide a
                                                                                                                     this writing, which is the complete and exclusive statement of
copy to      me upon request, (b) I can
          to me                         can and    have downloaded and/or
                                             and have                     and/or printed a copy of this                  agreement between us,
                                                                                                                     the agreement                us, except    we may
                                                                                                                                                      except as we  may later
                                                                                                                                                                         later agree
                                                                                                                                                                               agree in
document for my records                             Lender to mail me a copy of
                         records or notified the Lender                              of this
                                                                                          this document,
                                                                                               document,             writing to
                                                                                                                     writing to modify
                                                                                                                                modify it.
                                                                                                                                         it.
and (c) the Lender's electronic record of this document  document and any printout printout from
                                                                                              from that              NEVADA
                                                                                                                     NEVADA RESIDENTS: This is a loan for study.
record shall be an original for all purposes, including any lawsuit to collect amounts                               NEW JERSEY RESIDENTS: The section headings of this Credit Agreement are a
that II owe. IfIf II physically sign a copy of this document that has been electronically                            table of contents and not contract terms. Portions of          of this Credit Agreement with  with
signed by any         other Cosigner or Borrower, as
                any other                               as between me and the     the Lender
                                                                                        Lender the copy II           references to actions taken
                                                                                                                     references                taken to     the extent of applicable law
                                                                                                                                                       to the                            law apply to acts or practices
                                                                                                                                                                                                                 practices
sign (and       any fax of that copy II may
         (and any                              send to Lender) will be an
                                         may send                           an original.
                                                                                original. However, the               that New Jersey law permits or requires. In         In this Credit Agreement, acts or practices (i)
electronic signature of another party to this Credit    Credit Agreement and the Lender's   Lender's                                                    permitted by "applicable law" are
                                                                                                                     by you which are or may be permitted                                    are permitted by New JerseyJersey
electronic record of this  this document containing that signature will be as valid         valid against me                                      will be taken by you unless prohibited by "applicable law" are
                                                                                                                     law, and (ii) that may or will
as an      original, physical document
     an original,              document that      is physically signed
                                            that is               signed byby all
                                                                               all parties.                          permitted by by New Jersey law.
M.
 M. DISCLOSURE
        DISCLOSURE NOTICES                                                                                           NEW YORK,YORK. RHODE ISLAND AND VERMONT RESIDENTS:           RESIDENTS: A consumer report     report
                                                                                                                     (credit report) may be obtained from a consumer-reporting agency (credit           (credit bureau) in
ALL
ALL APPLICANTS:
    APPLICANTS:                                                                                                      connection
                                                                                                                     connection with this loan. If         request (1) II will be informed whether
                                                                                                                                                     If II request                            whether or not consumer
IMPORTANT  FEDERAL LAW
IMPORTANT FEDERAL  LAW NOTICE—
                       NOTICE—                                                                                       reports were obtained, and (2)
                                                                                                                     reports                           (2) if reports were obtained, II willwill be informed of the names
                                                                                                                                                                                                                        names
                                                                                                                     and addresses of the credit bureaus that furnished the reports. IfIf you agree to make
Important                              for opening a new
                      about procedures for
Important information about                          new                                                                    loan to me, a consumer credit report may be requested or
                                                                                                                     this loan                                                                  or used in connection with
account:                                                                                                              renewals or extensions
                                                                                                                     renewals        extensions of  any credit for which
                                                                                                                                                 of any                which II have    applied, reviewing my
                                                                                                                                                                                 have applied,                my loan,
                                                                                                                                                                                                                   loan,
                                    funding of terrorism and
             government fight the funding
To help the government                                    and money                                                  taking collection action on my loan, or legitimate purposes associated with            with my loan.
            activities, Federal law requires all financial institutions
laundering activities,
laundering                                                                                                           OHIO RESIDENTS: The Ohio laws against discrimination  discrimination require that all creditors
                                                                                                                                                                                                               creditors
                              information that identifies
           verify, and record information
to obtain, verify,                              identifies each
                                                            each                                                     make credit equally available
                                                                                                                                             available to all credit worthy       customers, and that credit reporting
                                                                                                                                                                        worthy customers,                          reporting
person who opens an
person               an account.
                         account.                                                                                     agencies maintain separate credit histories on each individual upon request. The Ohio
                                                                                                                     agencies
                                                                                                                                    Commission administers compliance
                                                                                                                     Civil Rights Commission                       compliance with with this law.
What this means for
What this       for you:                                                                                             WISCONSIN RESIDENTS: For married Wisconsin residents, my signature on this
When you open an     account, we will ask for your
                  an account,                       name, address,
                                               your name, address,                                                   Credit Agreement confirms that this loan obligation is being incurred in the interest of
date of birth, and other information that will allow us to identify
                                                           identify                                                  my marriage or family. No provision of any marital property     property agreement (pre-marital
               also ask to see your
you. We may also                    driver's license or
                               your driver's         or other
                                                        other                                                        agreement), unilateral statement under Section 766.59 or court decree           decree under Section
identifying documents.
            documents.                                                                                                          adversely affects the interest of
                                                                                                                     766.70 adversely                                 the Lender unless the Lender,
                                                                                                                                                                   of the                          Lender, prior to the time
                                                                                                                     that the loan is approved, is furnished with a copy of            the agreement, statement, or
                                                                                                                                                                                    of the                              or
                                                                                                                      decree or has actual knowledge of the adverse provision when the obligation to the
CALIFORNIA RESIDENTS: I have the right to prohibit the use of information contained                                  Lender is incurred. If the loan for which which II am applying is granted,
                                                                                                                                                                                           granted, my spouse will also
                                                       initiated by me. II may exercise
in my credit file in connection with transactions not initiated                  exercise this
                                                                                           this
                                                                                                                      receive notification that credit has been extended to me.
                                                                                                                     receive
                                         reporting agency. A married applicant
right by notifying the consumer credit reporting                        applicant may apply
                                                                                                                                             CERTIFICATION: II declare
                                                                                                                     N. BORROWER'S CERTIFICATION:                                 under penalty of perjury under
                                                                                                                                                                        declare under                           under the
                                                                                                                                                                                                                        the
for a separate account.    If you take any adverse
                 account. If                        action as defined by
                                            adverse action              by Section
                                                                           Section 1785.3
                                                                                     1 785.3 of
                                                                                                                     laws of the United States of America that the following is true and correct. II certify that
                                                       based, in whole or in part,
     California Civil Code and the adverse action is based,
the Califomia                                                                  part, on
                                                                                     on any
                                                                                         any
                                                                                                                      all information II provided to you in connection with this loan, including
                                                                                                                     all                                                                         including without
information contained in a consumer credit report, II have the right to obtain
                                                                           obtain within 60
                                                                                                                                                    contained in this Credit Agreement, is true, complete and
                                                                                                                      limitation, the information contained
                                                                                                                     limitation,
days a free copy of my consumer credit report from the consumer reporting agency                                      correct to the best of
                                                                                                                      correct               of my  knowledge and belief
                                                                                                                                               my knowledge             belief and
                                                                                                                                                                                and is
                                                                                                                                                                                     is made
                                                                                                                                                                                        made in    good faith.
                                                                                                                                                                                                in good  faith. II understand
                                                                                                                                                                                                                   understand
who furnished you
who              you my consumer credit report    and from any other
                                           report and            other consumer
                                                                       consumer credit
                                                                                                                      that I am responsible for repaying immediately any funds that II receive which are not
                    which compiles and maintains files on consumers on
reporting agency which                                                    on a
                                                                             a nationwide
                                                                                nationwide
                                                                                                                      to be used or are not used for educational expenses related to attendance at the
                                                   1785.16 of the California Civil Code to
basis. II have the right as described by Section 1785.16                                                              School for the academic period stated. II certify that II am not now in default on a
dispute the accuracy or completeness of any information in a consumer credit report                                              Perkins Loan, a Federal Stafford Loan, a Federally Insured
                                                                                                                     Federal Perkins                                                            Insured Student
                                                                                                                                                                                                          Student Loan, a
furnished byby the consumer credit reporting
                                     reporting agency.
                                                                                                                      Federal Supplemental Loan for Students (SLS), a Federal PLUS Loan, an Income
                                                                                                                      Federal                                                                                     Income
                                                                                                                      Contingent Loan, a
                                                                                                                      Contingent           a Federal    Consolidation Loan,
                                                                                                                                             Federal Consolidation        Loan, a a Federal    Ford Direct Loan,
                                                                                                                                                                                    Federal Ford             Loan, oror any
                                                                                                                                                                                                                        any
                                                                                                                      other education loan received for attendance at any school.
                                                                                                                      0. STATE-SPECIFIC COSIGNER NOTICES: For                  For the purposes of the following
                                                                                                                                          words "you" and "your" refer to the Cosigner, where
                                                                                                                     notices only, the words                                                       where applicable, not to
                                                                                                                      the lender.

                                                                                                                     FOR OBLIGORS COSIGNING IN WEST
                                                                                                                         OBLIGORS COSIGNING    WEST VIRGINIA:
                                                                                                                                                    VIRGINIA:

                                                                                                                         NOTICE TO COSIGNER
                                                                                                                                                guarantee this debt. Think carefully
                                                                                                                             are being asked to guarantee
                                                                                                                         You are                                           carefully before

{W0819991.1} AB. 06-07.
OV0819991.1)AB.06-      CSX1 . 1 0DC.0206
                    07.CSX1.10DC.0206                                                                      44 of
                                                                                                              of 5
                                                                                                                 5
    Case 6:18-ap-01089-MH                    Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                                           Declaration in Support Page 59 of 369
  you do. If the Borrower doesn't pay the debt, you will have to. Be
  sure you can afford to pay it if you have to, and that you want to
  accept this responsibility. You may have to pay up to the full
  amount of the debt if the Borrower does not pay. You may also
  have to pay late fees or collection costs, which increase this
  amount. The creditor can collect this debt from you without first
  trying to collect from the Borrower. The creditor can use the same
  collection methods against you that can be used against the
  Borrower, such as suing you, garnishing your wages, etc. IfIf this
  debt is ever in default, that fact may become a part of your credit
  record. This notice is not the contract that makes you liable for the
  debt.


FOR OBLIGORS COSIGNING IN VERMONT:

                             TO COSIGNER
                      NOTICE TO COSIGNER


YOUR SIGNATURE ON THIS CREDIT AGREEMENT MEANS
                                         MEANS
THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS
LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS
A LEGAL RIGHT TO COLLECT FROM YOU.




           AB.06-07.CSX1.10DC.0206
           AB.06-07.CSX1.10DC.0206
{NV0819991.1
{W081999M}                                                                5 of 5
Case 6:18-ap-01089-MH             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                 Desc
                                Declaration in Support Page 60 of 369



                      FEDERAL AND CALIFORNIA COSIGNER NOTICES


    For the purposes of these Notices, the words "you" and "your" refer to the Cosigner, not the Lender.

    NOTICE TO COSIGNER (Traduccion en Ingles Se Requiere Por La Lev):
    You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn't pay the
    debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this
    responsibility.

    You may have to pay up to the full amount of the debt if the borrower does not pay. You may also have to
    pay late fees or collection costs, which increase this amount.

    The holder of the loan can collect this debt from you without first trying to collect from the borrower. The
    holder of the loan can use the same collection methods against you that can be used against the borrower,
    such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become part of
    your credit record.

    This notice is not the contract that makes you liable for the debt.

    AVISO PARA EL FIADOR (Spanish Translation Required by Law):
    Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de ponerse de acuerdo. Si la
    persona que ha pedido este prestamo no paga la deuda, usted tendra que pagarla. Este seguro de que usted
    podra pagar si sea obligado a pagarla y de que usted desea aceptar la responsabilidad.

    Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted tenga que pagar la suma
    total de la deuda, mas los cargos por tardarse en el pago o el costo de cobranza, lo cual aumenta el total de
    esta
    esta suma.
         suma.


                (fmanciero) puede cobrarle a usted sin, primeramente, tratar de cobrarle al deudor. Los mismos
    El acreedor (financiero)
    metodos de cobranza que pueden usarse contra el deudor, podran usarse contra usted, tales como presentar
                           quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion
    una demanda en corte, guitar                                                             obligation de pagar
                                     information en la historia de credito de usted.
    esta deuda, se puede incluir esa informaci6n

    Este aviso no es el contrato mismo en que se le echa a usted la responsibilidad de la deuda.




    AB.06-07.CSX1.10DC.0206.FD
    AB.06-07.CSX1.10DC.0206.FD
    {NV0819991.1)
    {W0819991.1}
                                                                                                                                                      w
           Case 6:18-ap-01089-MH                                Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                         Desc
                                                              Declaration in Support Page 61 of 369

                                                  NOTE DISCLOSURE STATEMENT
                                                  NOTE            STA TEMENT
       $
       S      32,786.89
              32.786.89                                                    13orrower(s)
                                                                           Borrowers)            JOHN M MATA JR
        .     04360539                                                                           ANITA MATA
        Loan No.
!
                                                                           Student:
                                                                           Student:              JOHN M MATA JR                                                  h


                                                                           Date:                 September 29. 2006

                   JOHN M MATA JR                                                             Lender Name and Address:
                                                                                                              Address:
                   5489 CAMBRIDGE ST                                                           CHARTFR ONF BANK  NA
                                                                                                            RANK N.A
                   MONTCLAIR , CA 91763
                   MONTCLAIR,                           USA                                    725 CANTON STREET
                                                                                               725
                                                                                               NORWOOD,
                                                                                               NORWOOD. MA 02062
                                                                                                                                                                 :l
                                                                                                                                                                 J
                 This disclosure statement relates to your Loan Note disbursed on               September 29, 2006 -                                             :
                 Because your Loan is either being disbursed or entering repayment, or the repayment terms are being modified, the following
                 information about your Loan is being
                                                 being given
                                                        given to
                                                              to you.
                                                                 you.

       ANNUAL PERCENTAGE RATE ' FINANCE CHARGE                                      Amount Financed                    Total of Payments
          The cost of your credit as a   The
                                         The dollar amount the
                                                           (he credit        The
                                                                             The amount
                                                                                  amount of credit provided
                                                                                                   provided   The amount you
                                                                                                                         yuu will have paid
                                                                                                                             will have paid after                r
          yearly rate.
          yearly rate.                   will
                                         will cost
                                              cost you.
                                                   you.                      to
                                                                             to you
                                                                                you or
                                                                                    or on
                                                                                       on your behalf.
                                                                                          your behalf.        you
                                                                                                              you have
                                                                                                                  have made
                                                                                                                       made all payments scheduled.
                                                                                                                            all payments scheduled.
                     12.149            %
                                       %  $         74,899.20
                                                    74.899.20                    $        30,000.00                $       104,899.20
                                                                                                                           104.899.20



            Your payment schedule will be:
            Number of Payments          Amount of Payments             When Payments are due
                   240              $S     437.08                      On the 25th day
                                                                                   day of each month beginning            1/2009
                                                                                                                          1/2009




            VARIABLE RATE:  RATE: The Annual Percentage Rate, which is based on an index plus a margin, may increase during the term of
            the loan if the index raLe
                                    rate increases. The index is (check one):
            H Erime
            ❑     Prime Rate
                         Rate Index Adjusted      Monthly -- The
                                       Adjusted Monthly            highest U.S.
                                                             The highest   U.S. bank
                                                                                bank prime rate   published in
                                                                                             rate published    the "Money
                                                                                                            in the "Money Rates" section
                                                                                                                                   section of
                                                                                                                                           of                        i
                  The Wall Street Journal (Eastern Edition) on the last business day of each calendar month.
            IIIII Prime Rate Index Adjusted Quarterly -• The highest U.S. bank prime rate published in the "Money Rates" section of
                  The Wall Street           fEastem Edition)
                             Street Journal (Eastern  Edition! on the last business day of each calendar quarter.
            |~~] LIBOR Index Adjusted Quarterly - The average of the one-month London Interbank Offered Rates published in the
            ❑
                  "Money Rates" section of The Wall Street Journal (Fastens
                                                                        (Eastern Edition) on the first business day of each of the three (3)
                  calendar months immediately preceding
                                                  preceding the first day of each calendar quarter.
            fx] LIBOR Index Adjusted Monthly - The one-month London Interbank Offered Rate published in the "Money Rates"
            0
                  section of The Wall Street Journal (Eastern Edition)
                                                                Edition1! on the first business day of each calendar month.
                                                                                                                                      Rales"                          S
           Any increase in the index and the Annual Percentage Rate which occurs while principal payments are deferred will increase
      the amount of any current and all future payments.
                                                payments. Any increase in the index and the Annual Percentage Rate which occurs while
      principal and interest payments are deferred will increase the amount of all future payments. Any increase in the index and the
      Annual Percentage Rate which occurs after you have begun to  Lo make principal and interest payments on your loan will increase the
      amount of your future principal and interest payments beginning with your next annual payment adjustment date. For example,
      assume you obtain a loan in your junior
                                          junior year, in the amount of $10,000, at an interest rate of 11%,
                                                                                                        1 1%, and you defer principal and
                                                                                                                                                                      i
      interest payments until after your graduation, and the repayment term of the loan is 20 years. If the interest rate increased to 12%
                                                                                                                                       I29f>
      on January 1st
                  1st of your senior year, the interest which accrues while principal and interest payments are deferred will increase by
      $91.01, and your monthly principal and interest payments would increase by $9.37.
                                                                                   $9.27.

      LATE CHARGES:
             CHARGES; If a payment is more than 15 15 days late, you may be charged $5.00 or 5% of the payment, whichever is less. If
      you default, Lender (or arty
                              any subsequent holder or any subsequent holder of your Loan Note) may increase the margin used to   lo
      compute the Annual Percentage Rate by
                                         by Lwo
                                            two percentage
                                                percentage points (2%).
      PREPAYMENT: If you pay off early, you will not have to pay a penalty.
      PREPAYMENT:                                                    penalty.

       Estimates:
       Estimates: All numerical disclosures except the late payment disclosure are estimates.


      See your contract documents for any additional information about non-payment, default, any required repayment in full before the
      scheduled date, any security interest and prepayment refunds and penalties.


              Principal Amount of Note (Amount Financed plus Prepaid Finance Charge)                                S
                                                                                                                    $                 32,786,89
                                                                                                                                      32,786.89


             Itemization
             itemization of Amount Financed

             Amount paidto    JOHN M MATA JR
                      paid to JOHN          JR and                                 $
             Amount paid to   ANITA MATA
                           to ANITA                                                                  30,000.00
             Total Amount Financed
                          Financed                                                                                  $                 30,000.00


              Itemization of Prepaid Finance Charge
                       Origination Fee                                             5$                  2,786.89                                                           !
                      Total Prepaid Finance
                      Total         Finance Charge(s)
                                            Charge(s)                                                               $                  2,786.89
                                                                                                                                       2.786.89




    CSA  TAM 6/03
    CS A TRAJ MM 9756
                  9736 73
                       R
                                                      AVJGDF      Astrive Graduate Loan                       File Copy
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 62 of 369




          Exh ibit A-6
          Exhibit


                                                                     Exhibit A-6
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                     Desc
                            Declaration in Support Page 63 of 369
  ITS2C*****8533;;
  ITS2C*****8533 ; ;                           AES/PA                VTAM NAHU          TSX2D
DATE 02/23/16
     02/23/16 11:27:44
              11:27:44            LOAN FINANCIAL ACTIVITY                     PAGE    1
                                                                                      1 OF   6
                                                                                             6




BORROWER SSN:
         SSN : ***-**-8533
               ***-**-8533      NAME:
                                NAME: MATA,
                                      MATA, JOHN M JR

1ST
1ST DISB:
    DISB : 09/29/06
           09/29/06 LN SEQ:
                       SEQ : 0005
                             0005      LN PGM:
                                          PGM: PEPLN                OWN:
                                                                    OWN: 122962QC-NCT

GUARANTOR:
GUARANTOR: TERI
           TERI -
                - DTC                  CUST ACCT:
                                            ACCT:        LT11
                                                         LT11     ORIG BAL:
                                                                       BAL :  32,786.89
                                                                              32,786.89

BOND ISSUE:
     ISSUE: NCT20064
            NCT20064       PD AHEAD:
                              AHEAD:       STATUS:
                                           STATUS: ACTIVE               CURR BAL:
                                                                             BAL:       0.00
                                                                                        0.00




     REV
     REV   EFFECTIVE      POSTED      TRAN
                                      TRAN              TRAN
                                                        TRAN          INTEREST
                                                                      INTEREST        PRINCIPAL
     REA
     REA     DATE
             DATE          DATE       TYPE
                                      TYPE          AMOUNT             ACCRUED         BALANCE
                                                                                       BALANCE

 1
 1         04/03/13
           04/03/13      04/03/13
                         04/03/13    5003A
                                     5003A              30.00CR
                                                        30 . OOCR         0.00
                                                                          0 . 00           0.00
                                                                                           0 .00

 2
 2         04/01/13
           04/01/13      04/01/13
                         04/01/13    1030A
                                     103 OA      48,620.20CR
                                                 48,620. 20CR           205.82
                                                                        205 . 82           0.00
                                                                                           0 . 00

 3
 3         03/05/13
           03/05/13                  2601A
                                     2 6 01A             5.00
                                                         5 . 00         236.66
                                                                        236 . 66     46,764.36
                                                                                     46, 764 .36

 4
 4         02/02/13
           02/02/13                  2601A
                                     26 01A              5.00
                                                         5 . 00         236.71
                                                                        236 . 71     46,764.36
                                                                                     46, 764 .36

 5
 5         01/02/13
           01/02/13                  2601A               5.00
                                                         5 . 00         228.47
                                                                        228.47       46,764.36
                                                                                     46, 764 .36

 6
 6         12/03/12
           12/03/12                  2601A               5.00
                                                         5 . 00         236.07
                                                                        236 . 07     46,764.36
                                                                                     46, 764 .36

 7
 7         11/02/12
           11/02/12                  2601A
                                     26 01A              5.00
                                                         5. 00          229.19
                                                                        229 . 19     46,764.36
                                                                                     46, 764 .36

 8
 8         10/03/12
           10/03/12                  2601A
                                     26 01A              5.00
                                                         5. 00          482.92
                                                                        482 . 92     46,764.36
                                                                                     46, 764 .36

 9
 9         08/01/12
           08/01/12      08/01/12
                         08/01/12    7001A               0.00
                                                         0.00           192.91
                                                                        192 . 91     46,764.36
                                                                                     46, 764 .36

10
10         07/06/12
           07/06/12      07/06/12
                         07/06/12    1010C
                                     1010C               77.34CR        519.37
                                                                        519.37       45,335.39
                                                                                     45,335.39




      SELECTION


F1=HELP    F3=EXIT     F5=RFR   F7=BKWD   F8=FWD        F9=PRT      F12=CAN
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                   Desc
                            Declaration in Support Page 64 of 369
  ITS2C*****8533;;
  ITS2C*****8533 ; ;                         AES/PA                VTAM NAHU           TSX2D
     02/23/16 11:27:46
DATE 02/23/16 11:27:46            LOAN FINANCIAL
                                       FINANCIAL ACTIVITY                    PAGE
                                                                             PAGE    2
                                                                                     2 OF   66


BORROWER SSN:
         SSN : ***-**-8533
               ***-**-8533      NAME:
                                NAME: MATA,
                                      MATA, JOHN M JR

1ST
1ST DISB:
    DISB: 09/29/06      SEQ: 0005
           09/29/06 LN SEQ:  0005      LN PGM:
                                          PGM: PEPLN
                                               PEPLN      OWN:
                                                          OWN: 122962QC-NCT
                                                                122962QC-NCT

GUARANTOR:
GUARANTOR:  TERI -- DTC                CUST ACCT:
                                            ACCT :     LT11
                                                         ORIG BAL:
                                                               BAL :  32,786.89
                                                                      32,786.89

BOND ISSUE:
     ISSUE: NCT20064       PD
                           PD AHEAD:
                              AHEAD:      STATUS: ACTIVE
                                          STATUS: ACTIVE       CURR BAL:
                                                                     BAL:       0.00
                                                                                0 . 00



      REV   EFFECTIVE
            EFFECTIVE     POSTED
                          POSTED      TRAN
                                      TRAN            TRAN          INTEREST
                                                                    INTEREST         PRINCIPAL
                                                                                     PRINCIPAL

      REA     DATE
              DATE         DATE       TYPE         AMOUNT            ACCRUED          BALANCE
 1
 1          04/27/12
            04/27/12     04/27/12
                         04/27/12   1010C
                                    1010C          232.94CR
                                                   232 . 94CR         282.24
                                                                      282 . 24      45,335.39
                                                                                    45, 335 .39

 2
 2          03/20/12
            03/20/12     03/20/12
                         03/20/12    1010C
                                     1010C         232.94CR
                                                   232 . 94CR         208.88
                                                                      208 . 88      45,335.39
                                                                                    45,335.39

 3
 3          02/21/12
            02/21/12     02/21/12
                         02/21/12    1010C
                                     1010C           232.94CR
                                                     232 . 94CR       246.81
                                                                      246.81        45,335.39
                                                                                    45,335.39

 4
 4          01/19/12
            01/19/12     01/19/12
                         01/19/12    1010C
                                     1010C           231.79CR
                                                     231. 79CR        223.65
                                                                      223 . 65      45,335.39
                                                                                    45, 335 .39

 55         12/20/11
            12/20/11     12/20/11
                         12/20/11    1010C
                                     1010C         231.02CR
                                                   231. 02CR          215.99
                                                                      215. 99       45,335.39
                                                                                    45, 335 .39

 66         11/21/11
            11/21/11     11/21/11
                         11/21/11    1010C
                                     1010C           230.63CR
                                                     230. 63CR        245.19
                                                                      245.19        45,335.39
                                                                                    45,335.39

 77         10/19/11
            10/19/11     10/19/11
                         10/19/11    1010C
                                     1010C            56.02CR
                                                      56.02CR          88.98
                                                                       88 . 98      45,335.39
                                                                                    45,335.39

 88         10/07/11
            10/07/11     10/07/11
                         10/07/11    1010C
                                     1010C         172.69CR
                                                   172 . 69CR          29.66
                                                                       29. 66       45,335.39
                                                                                    45, 335 .39

 9
 9          10/03/11
            10/03/11     10/04/11
                         10/04/11    1010C
                                     1010C           172.69CR
                                                     172 . 69CR       332.07
                                                                      332 . 07      45,335.39
                                                                                    45, 335 .39

10
10          08/19/11
            08/19/11     08/19/11
                         08/19/11    1010C
                                     1010C           172.69CR
                                                     172 . 69CR       361.51
                                                                      361.51        45,335.39
                                                                                    45,335.39



      SELECTION
      SELECTION



F1=HELP     F3=EXIT    F5=RFR   F7=BKWD   F8=FWD      F9=PRT
                                                      F9=PRT      F12=CAN
Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                    Desc
                               Declaration in Support Page 65 of 369
     ITS2C*****8533;;
     ITS2C*****8533 ; ;                       AES/PA                   VTAM NAHU           TSX2D
DATE 02/23/16
     02/23/16 11:27:47
              11:27:47               LOAN FINANCIAL ACTIVITY                    PAGE
                                                                                 PAGE    3
                                                                                         3 OF   6
                                                                                                6



BORROWER SSN:
          SSN: ***-**-8533
               ***-**-8533   NAME: MATA, JOHN M JR
                             NAME: MATA,         JR

1ST DISB : 09/29/06
1ST DISB:  09/29/06 LN
                     LN SEQ:
                        SEQ: 0005
                             0005  LN PGM:
                                      PGM: PEPLN
                                           PEPLN                      OWN:
                                                                      OWN: 122962QC-NCT
                                                                           122962QC-NCT

GUARANTOR:
GUARANTOR: TERI -
                - DTC                     CUST
                                          CUST ACCT:
                                               ACCT :     LT11
                                                          LT11    ORIG
                                                                  ORIG BAL:
                                                                       BAL :    32,786.89
                                                                                32,786.89

BOND ISSUE:
     ISSUE: NCT20064          PD
                              PD AHEAD:
                                 AHEAD:      STATUS:
                                             STATUS: ACTIVE               CURR BAL:
                                                                               BAL:       0.00
                                                                                          0 . 00



        REV
        REV   EFFECTIVE      POSTED
                             POSTED      TRAN            TRAN           INTEREST
                                                                        INTEREST         PRINCIPAL
                                                                                         PRINCIPAL

        REA
        REA     DATE          DATE
                              DATE       TYPE         AMOUNT             ACCRUED          BALANCE
 11           07/01/11
              07/01/11      07/01/11
                            07/01/11    1010C
                                        1010C             2.59CR
                                                          2 . 59CR         81.42
                                                                           81.42        45,335.39
                                                                                        45, 335 .39

 2
 2            07/01/11
              07/01/11      07/01/11
                            07/01/11    1010C
                                        1010C         168.89CR
                                                      168 . 89CR             0.00
                                                                             0 . 00     45,335.39
                                                                                        45,335.39

 3
 3            06/20/11
              06/20/11      06/20/11
                            06/20/11    1010C
                                        1010C            27.41CR
                                                         27 . 4 ICR        51.81
                                                                           51 .81       45,335.39
                                                                                        45, 335 .39

 4
 4            06/13/11
              06/13/11      06/13/11
                            06/13/11    1010C
                                        1010C           144
                                                        144 .. 07CR
                                                               07CR       282.27
                                                                          282 .27       45,335.39
                                                                                        45, 335 .39

 5
 5            05/06/11
              05/06/11      05/06/11
                            05/06/11    1010C
                                        1010C         171.48CR
                                                      171.48 CR           231.28
                                                                          231.28        45,335.39
                                                                                        45,335.39

 6
 6            04/05/11
              04/05/11      04/05/11
                            04/05/11    1010C
                                        1010C           168.34CR
                                                        168.34CR          186.62
                                                                          186.62        45,335.39
                                                                                        45, 335 .39

 7
 7            03/11/11
              03/11/11      03/11/11
                            03/11/11    1010C
                                        1010C           168.34CR
                                                        168.34CR          186.62
                                                                          186.62        45,335.39
                                                                                        45,335.39

 88           02/14/11
              02/14/11      02/14/11
                            02/14/11    1010C
                                        1010C             7.97CR
                                                          7. 97CR         104.50
                                                                           104 .50      45,335.39
                                                                                        45,335.39

 9
 9            02/14/11
              02/14/11      02/14/11
                            02/14/11    1010C
                                        1010C           160.37CR
                                                        160.37 CR            0.00
                                                                             0 . 00     45,335.39
                                                                                        45,335.39

10
10            01/31/11
              01/31/11      01/31/11
                            01/31/11    1010C
                                        1010C           160.37CR
                                                        160.37CR          126.90
                                                                          126 . 90      45,335.39
                                                                                        45,335.39



         SELECTION
         SELECTION



F1=HELP       F3=EXIT     F5=RFR   F7=BKWD   F8=FWD     F9=PRT
                                                        F9=PRT        F12=CAN
                                                                      F12=CAN
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                      Desc
                            Declaration in Support Page 66 of 369
  ITS2C*****8533;;
  ITS2C*****8533 ; ;                          AES/PA               VTAM NAHU           TSX2D
DATE 02/23/16
     02/23/16 11:27:47
              11:27:47            LOAN FINANCIAL
                                       FINANCIAL ACTIVITY                    PAGE
                                                                             PAGE    4
                                                                                     4 OF     66


BORROWER SSN:
         SSN : ***-**-8533
               ***-**-8533      NAME:
                                NAME: MATA,
                                      MATA, JOHN M JR

1ST
1ST DISB:
    DISB : 09/29/06
           09/29/06 LN SEQ:
                       SEQ : 0005
                             0005      LN PGM:
                                          PGM: PEPLN
                                               PEPLN              OWN:
                                                                  OWN: 122962QC-NCT
                                                                       122962QC-NCT

GUARANTOR:
GUARANTOR: TERI -
                - DTC                  CUST ACCT:
                                            ACCT :      LT11     ORIG BAL:
                                                                 ORIGBAL:    32,786.89
                                                                             32,786.89

BOND ISSUE:
     ISSUE: NCT20064       PD AHEAD:
                              AHEAD:      STATUS:
                                          STATUS: ACTIVE              CURR BAL:
                                                                           BAL:             0.00
                                                                                            0 . 00



     REV   EFFECTIVE      POSTED
                          POSTED      TRAN             TRAN         INTEREST
                                                                    INTEREST         PRINCIPAL
                                                                                     PRINCIPAL

     REA     DATE          DATE       TYPE         AMOUNT            ACCRUED          BALANCE
 1
 1         01/14/11
           01/14/11      01/14/11
                         01/14/11   1010C
                                    1010C              10.94CR
                                                       10.94CR        104.49
                                                                      104 .49       45,335.39
                                                                                    45,335.39

 2
 2         12/31/10
           12/31/10      01/03/11
                         01/03/11   1010C
                                    1010C          165.37CR
                                                   165 . 37CR         290.75
                                                                      290 . 75      45,335.39
                                                                                    45,335.39

 3
 3         11/22/10
           11/22/10      11/22/10
                         11/22/10    1010C
                                     1010C         160.37CR
                                                       160.37CR       156.76
                                                                      156. 76       45,335.39
 4
 4         11/01/10
           11/01/10      11/01/10
                         11/01/10   1010C
                                    1010C               7.97CR
                                                        7.97CR        246.46
                                                                      246 .46       45,335.39
                                                                                    45,335.39

 5
 5         09/29/10
           09/29/10      03/30/11
                         03/30/11    7001A
                                     7001A              0.00
                                                        0 . 00        670.43
                                                                      670.43        45,335.39
                                                                                    45,335.39

 6
 6         07/01/10
           07/01/10      03/30/11
                         03/30/11    7001A
                                     7 001A             0.00
                                                        0.00          658.64
                                                                      658 . 64      44,664.96
                                                                                    44, 664 . 96

 7
 7         04/01/10
           04/01/10      03/30/11
                         03/30/11    7001A
                                     7001A              0.00
                                                        0.00          639.81
                                                                      639 . 81      44,006.32
                                                                                    44, 006 .32

 8
 8         01/01/10
           01/01/10      03/30/11
                         03/30/11    7001A
                                     7 001A             0.00
                                                        0. 00         646.07
                                                                      646 . 07      43,366.51
                                                                                    43,366.51

 9
 9         10/01/09
           10/01/09      03/30/11
                         03/30/11    7001A
                                     7 001A             0.00
                                                        0 . 00        642.04
                                                                      642 . 04      42,720.44
                                                                                    42, 720 .44

10
10         07/01/09
           07/01/09      03/30/11
                         03/30/11    7001A
                                     7001A              0.00
                                                        0 . 00        642.59
                                                                      642 . 59      42,078.40
                                                                                    42, 078 .40



      SELECTION


F1=HELP    F3=EXIT     F5=RFR   F7=BKWD   F8=FWD       F9=PRT     F12=CAN
Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                       Desc
                           Declaration in Support Page 67 of 369
  ITS2C*****8533;;
  ITS2C*****8533 ; ;                         AES/PA                 VTAM NAHU
                                                                         NAHU             TSX2D
DATE 02/23/16
     02/23/16 11:27:47
              11:27:47           LOAN FINANCIAL
                                      FINANCIAL ACTIVITY                       PAGE    5
                                                                                       5 OF
                                                                                         OF    6
                                                                                               6



BORROWER SSN:
         SSN : ***-**-8533
               ***-**-8533     NAME:
                               NAME: MATA,
                                     MATA, JOHN
                                           JOHN M
                                                M JR
                                                  JR

1ST
1ST DISB:
    DISB : 09/29/06
           09/29/06 LN SEQ:
                       SEQ : 0005
                             0005     LN PGM:
                                         PGM: PEPLN
                                              PEPLN                OWN:
                                                                   OWN: 122962QC-NCT
                                                                        122962QC-NCT

GUARANTOR:
GUARANTOR: TERI
           TERI - DTC                    CUST
                                         CUST ACCT:
                                              ACCT : LT11 ORIG BAL:
                                                               BAL:  32,786.89
                                                                     32,786.89

BOND ISSUE:
     ISSUE: NCT20064
            NCT20064      PD
                          PD AHEAD:
                             AHEAD:         STATUS:
                                            STATUS: ACTIVE     CURR
                                                               CURR BAL:
                                                                    BAL:       0.00
                                                                               0.00



      REV
      REV   EFFECTIVE    POSTED
                         POSTED       TRAN              TRAN         INTEREST
                                                                     INTEREST          PRINCIPAL
      REA
      REA     DATE
              DATE        DATE
                          DATE        TYPE
                                      TYPE             AMOUNT         ACCRUED
                                                                      ACCRUED           BALANCE
 1
 1           04/01/09
             04/01/09   03/30/11
                        03/30/11   7001A                 0.00
                                                         0 . 00        132.65
                                                                       132 . 65       41,435.81
                                                                                      41, 435 . 81

 2
 2          03/13/09
            03/13/0 9   03/16/09
                        03/16/09   1010C
                                   1010C            175.69CR
                                                    175.69CR            97.96
                                                                        97.96         41,303.16
                                                                                      41, 303 . 16

 3
 3          02/27/09
            02/27/09    03/30/11
                        03/30/11   7001A                 0.00
                                                         0.00          158.54
                                                                       158 . 54       41,375.89
                                                                                      41, 375 .89

 4
 4          02/04/09
            02/04/09               2601A
                                   2 601A                5.00
                                                         5.00          571.54
                                                                       571.54         40,645.81
                                                                                      40, 645 . 81

 5
 5          12/01/08
            12/01/08    03/30/11
                        03/30/11   7001A
                                   7 0 01A               0.00
                                                         0 . 00      1,624.25
                                                                     1,624.25         40,645.81
                                                                                      40, 645 . 81

 66         06/05/08
            06/05/08    06/05/08
                        06/05/08   1010C
                                   1010C               69.67CR
                                                       69 . 67CR         36.49
                                                                         36.49        39,021.56
                                                                                      39, 021.56

 7
 7          06/01/08
            06/01/08    10/04/08
                        10/04/08   7001A
                                   7001A                 0.00
                                                         0.00          150.49
                                                                       150.49         39,054.74
                                                                                      39, 054 . 74

 8
 8          05/15/08
            05/15/08    05/15/08
                        05/15/08   1010C
                                   1010C               46.45CR         607.29
                                                                       607 . 29       38,343.41
                                                                                      38, 343 .41

 9
 9          03/10/08
            03/10/08    03/10/08
                        03/10/08   7001A
                                   7 0 01A               0.00
                                                         0 . 00        740.60
                                                                       740. 60        38,343.41
                                                                                      38, 343 .41

10
10          01/01/08
            01/01/08    01/02/08
                        01/02/08   7001A
                                   7 0 01A               0.00
                                                         0 . 00      1,010.04
                                                                     1, 010 . 04      37,602.81
                                                                                      37, 602 .81



      SELECTION
      SELECTION



F1=HELP     F3=EXIT   F5=RFR   F7=BKWD     F8=FWD
                                           F8=FWD      F9=PRT
                                                       F9=PRT     F12=CAN
                                                                  F12=CAN
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                    Desc
                            Declaration in Support Page 68 of 369
  ITS2C*****8533;;
  ITS2C*****8533 ; ;                          AES/PA              VTAM
                                                                  VTAM NAHU
                                                                       NAHU            TSX2D
DATE 02/23/16
     02/23/16 11:27:48           LOAN FINANCIAL ACTIVITY
                                      FINANCIAL ACTIVITY                     PAGE    6
                                                                                     6 OF    6
                                                                                             6




          SSN : ***-**-8533
BORROWER SSN:   ***-**-8533   NAME: MATA, JOHN
                              NAME: MATA,       M JR
                                           JOHN M  JR

1ST
1ST DISB:  09/29/06
    DISB : 09/29/06   LN SEQ: 0005
                         SEQ: 0005  LN  PGM: PEPLN
                                        PGM: PEPLN               OWN:
                                                                 OWN: 122962QC-NCT
                                                                      122962QC-NCT

GUARANTOR: TERI
GUARANTOR:  TERI - DTC
                     DTC            CUST  ACCT: LT11
                                    CTJST ACCT:   LT11          ORIG BAL:
                                                                     BAL :   32,786.89
                                                                             32,786.89

     ISSUE: NCT20064
BOND ISSUE:                PD AHEAD:
                           PD AHEAD:      STATUS: ACTIVE
                                          STATUS: ACTIVE             CURR BAL:
                                                                          BAL:            0.00
                                                                                          0 . 00




      REV   EFFECTIVE     POSTED
                          POSTED     TRAN
                                     TRAN              TRAN        INTEREST
                                                                   INTEREST          PRINCIPAL
                                                                                     PRINCIPAL

      REA
      REA     DATE
              DATE         DATE
                           DATE        TYPE
                                       TYPE         AMOUNT          ACCRUED           BALANCE
 1
 1          10/01/07
            10/01/07     10/01/07
                         10/01/07   7001A
                                    70 01A              0.00
                                                        0.00         993.31
                                                                     993 .31        36,592.77
                                                                                    36,592.77

 2
 2          07/01/07
            07/01/07     08/15/07
                         08/15/07   7001A
                                    7001A               0.00
                                                        0.00         956.12
                                                                     956 . 12       35,599.46
                                                                                    35, 599 .46

 3
 3          04/01/07
            04/01/07     08/15/07
                         08/15/07   7001A
                                    7001A               0.00
                                                        0.00         921.33
                                                                     921.33         34,643.34
                                                                                    34, 643 .34

 4
 4          01/01/07
            01/01/07     08/15/07
                         08/15/07   7001A               0.00
                                                        0.00         248.59
                                                                     248 . 59       33,722.01
                                                                                    33,722.01

 55         12/07/06
            12/07/06     12/07/06
                         12/07/06   0390A
                                    03 90A       33,473.42
                                                 33,473.42             0.00
                                                                       0 . 00       32,786.89
                                                                                    32, 786 . 89

 66         12/07/06
            12/07/06     12/07/06
                         12/07/06   0395A
                                    03 95A       33,473.42CR
                                                 33,473. 42CR        686.53
                                                                     686 . 53             0.00
                                                                                          0.00

 7
 7          09/29/06
            09/29/06     09/29/06
                         09/29/06   0101A
                                    0101A        32,786.89
                                                 32, 786.89            0.00
                                                                       0. 00        32,786.89
                                                                                    32, 786 .89

 8
 8

 9
 9

10
10



      SELECTION
      SELECTION



F1=HELP     F3=EXIT    F5=RFR   F7=BKWD   F8=FWD       F9=PRT   F12=CAN
                                                                F12=CAN




                                                                                                          i
Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                    Desc
                           Declaration in Support Page 69 of 369
  ITS31*****8533;
  ITS3 1*****8533 ;                         AES/PA   VTAM NAHU
                                                          NAHU                        TSX31
                                                                                      TSX31

DATE 02/23/16
     02/23/16 11:27:55
              11:27:55 DEFERMENT/FORBEARANCE LOAN DETAIL


BORROWER SSN:
         SSN: ***-**-8533
              ***-**-8533 NAME:
                          NAME: JOHN
                                JOHN M
                                     M MATA
                                       MATA JR
                                            JR

1ST
1ST DISH
    DISB DATE:
         DATE: 09/29/06
               09/29/06        OWNER:
                               OWNER: NCT
                                      NOT                              LOAN
                                                                       LOAN PGM:
                                                                            PGM: PEPLN
                                                                                 PEPLN

LOAN SEQ:
     SEQ: 005
          005            GUARANTOR: TERI
                          GUARANTOR:TERI -
                                         - DTC
                                           DTC



                                                                                                         I
                                                                             TOTL
                        BEGIN
                        BEGIN      END
                                   END       GRACE
                                             GRACE     CAP
                                                       CAP    DAYS   DAYS    MOS        CERT
    DEFER/FORB
    DEFER/ FORB TYP     DATE       DATE     END
                                            END DATE
                                                DATE IND
                                                     IND      USED
                                                              USED   LEFT    USED
                                                                             USED       DATE
    F -- TEMP HRDSH 05
                    05 01
                       01 12
                          12 07
                             07 31
                                31 12
                                   12                   Y       92
                                                                92       3
                                                                         3   11.9
                                                                             11 . 9   05 29
                                                                                      05 29 12
                                                                                             12

    D
    D - SCHL FULL   02 27 09 09 28 10
                    02 27 09 09 28 10                   Y      579
                                                               579     881
                                                                       881   19.0
                                                                             19.0     03
                                                                                      03 28
                                                                                         28 11
                                                                                            11

    F
    F - TEMP HRDSH 02
                   02 01
                      01 09
                         09 02
                            02 26 09
                                  09                    Y      26        3
                                                                         3   11.9
                                                                             11 . 9   03
                                                                                      03 16
                                                                                         16 09
                                                                                            09

    F
    F - TEMP HRDSH 06
                   06 01
                      01 08
                         08 11
                            11 30
                               30 08
                                  08                    Y      183
                                                               183       3
                                                                         3   11.9
                                                                             11.9     10
                                                                                      10 04
                                                                                         04 08
                                                                                            08

    F
    F - TEMP HRDSH 04
                   04 01
                      01 08
                         08 05
                            05 31
                               31 08
                                  08                    Y      61
                                                               61        3
                                                                         3   11.9
                                                                             11 . 9   04
                                                                                      04 25
                                                                                         25 08
                                                                                            08




F1=HELP   F3=EXIT     F5=RFR    F6=ELG   F7=BKWD
                                         F7=BKWD     F8=FWD
                                                     F8=FWD   F9=PRT
                                                              F9=PRT    FlO=HIST
                                                                        F10=HIST      F12=CAN
Case 6:18-ap-01089-MH                Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46             Desc
                                   Declaration in Support Page 70 of 369
  ITS2X*****8533;
  ITS2X*****8533 ;                                 AES/PA              VTAM NAHU          TSX2Y
DATE 02/23/16
     02/23/16 11:27:58
              11:27:58 REPAYMENT SCHEDULE
                                 SCHEDULE SUMMARY
                                          SUMMARY SELECTION
                                                  SELECTION                      PAGE
                                                                                 PAGE   1
                                                                                        1 OF   4
                                                                                               4



         SSN ***-**-8533
BORROWER SSN ***-**-8533             NAME JOHN M MATA JR


            SCHED
            SCHED   INSTALL
                    INSTALL        REPAY
                                   REPAY   REPAY
                                           REPAY    1ST
                                                    1ST DUE 1ST
                                                            1ST DISH
                                                                DISB           LOAN
                                                                               LOAN

SEL
SEL STA
    STA TYPE        AMOUNT          LVLS    TERM     DATE       DATE           PGM
                                                                               PGM       OWNER
  11   II   L
            L       380.20
                    380.20     2
                               2    200
                                    200  03/03/13
                                         03/03/13 09/29/06
                                                  09/29/06 PEPLN
                                                           PEPLN      NCT
  22   *********************************************************************
        *********************************************************************

  33   *********************************************************************
       *********************************************************************


  4
  4    II   TG      369.69
                    369 .69    3
                               3    206
                                    206  09/03/12
                                         09/03/12 09/29/06
                                                  09/29/06 PEPLN
                                                           PEPLN      NCT
  5
  5    *********************************************************************
        *********************************************************************


  6
  g    *********************************************************************
       *********************************************************************



  77   II   TG      232.94
                    232 . 94   3
                               3    212
                                    212  02/19/12
                                         02/19/12 09/29/06
                                                  09/29/06 PEPLN
                                                           PEPLN      NCT
  8g   *********************************************************************
        *********************************************************************



  9
  9    I
       I      TG        231.79
                        231.79        3
                                      3      213
                                             213    01/19/12
                                                    01/19/12 09/29/06
                                                             09/29/06 PEPLN
                                                                      PEPLN             NCT
 10
 10    II     TG        231.02
                        231.02        3
                                      3      214
                                             214    12/19/11
                                                    12/19/11 09/29/06
                                                             09/29/06 PEPLN
                                                                      PEPLN             NCT
 11
 11    II     TG
              TG        228.71
                        228 . 71      3
                                      3      215
                                             215    11/19/11
                                                    11/19/11 09/29/06
                                                             09/29/06 PEPLN
                                                                      PEPLN             NCT
                                                                                        NCT

 12
 12    I
       I      TG        230.63
                        230.63        3
                                      3      215
                                             215    11/19/11
                                                    11/19/11 09/29/06
                                                             09/29/06 PEPLN
                                                                      PEPLN             NCT


 SELECTION
 SELECTION




F1=HELP       F3=EXIT    F5=RFR      F7=BKWD   F8=FWD       F9=PRT   F12=CAN
Case 6:18-ap-01089-MH       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                          Declaration in Support Page 71 of 369
  ITS2X*****8533;
  ITS2X*****8533;                    AES/PA          VTAM NAHU
                                                     VTAM              TSX2Y
DATE 02/23/16 11:28:00 REPAYMENT SCHEDULE SUMMARY SELECTION
     02/23/16 11:28:00                                        PAGE   2 OF
                                                                     2 OF   4
                                                                            4




BORROWER SSN ***-**-8533
             ***-**-8533     NAME JOHN M MATA JR
                                              JR




       SCHED    INSTALL
                INSTALL   REPAYREPAY 1ST DUE 1ST DISH
                                                  DISB     LOAN
                                                           LOAN

SEL STA TYPE   AMOUNT    LVLS   TERM    DATE    DATE
                                                DATE       PGM
                                                           PGM       OWNER
                                                                     OWNER

  1
  l  *********************************************************************
  2
  2   I
      I   TG      172.69
                  172 .69    4
                             4    219
                                  219  08/19/11 09/29/06
                                       08/19/11 09/29/06 PEPLN
                                                         PEPLN      NCT
  3
  3
      *********************************************************************
      *********************************************************************


  4
  4   *********************************************************************
      *********************************************************************


  5
  5
      *********************************************************************
      *********************************************************************



  6
  6   II   TG      171.48
                   171 .48    4
                              4    222
                                   222  05/05/11 09/29/06 PEPLN
                                        05/05/11 09/29/06            NCT
  7
  7
      *********************************************************************
       *********************************************************************


  8
  8
      *********************************************************************
      *********************************************************************



  9
  9   I
      I   TG      168.34
                  168 .34    4
                             4    228
                                  228  11/05/10 09/29/06
                                       11/05/10 09/29/06 PEPLN       NCT
 10
 10
      *********************************************************************
      ************************************************** *******************


 11
 11
      *********************************************************************
      *********************************************************************


 12
 12   *********************************************************************
      *********************************************************************




 SELECTION



F1=HELP   F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN
                                                         F12=CAN
                                                                                                                                                                 !
Case 6:18-ap-01089-MH                        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                            Desc
                                           Declaration in Support Page 72 of 369
  ITS2X*****8533;
  ITS2X*****8533 ;                    AES/PA          VTAM
                                                      VTAM NAHU                                                                           TSX2Y
DATE 02/23/16  11:28:00 REPAYMENT SCHEDULE SUMMARY SELECTION
     02/23/16 11:28:00                                         PAGE                                                                   3 OF
                                                                                                                                      3 OF            4
                                                                                                                                                      4




BORROWER SSN ***-**-8533
             ***-**-8533                          NAME JOHN
                                                       JOHN M MATA JR
                                                            M MATA JR




         SCHED
         SCHED           INSTALL
                         INSTALL            REPAY
                                            REPAY         REPAY
                                                          REPAY         1ST DUE
                                                                        1ST     1ST DISH
                                                                            DUE 1ST DISB                            LOAN
SEL STA TYPE   AMOUNT
               AMOUNT    LVLS
                         LVLS   TERM
                                TERM                       PGM       OWNER
                                                                     OWNERDATE
                                                                          DATE    DATE
  1
  1  I
     I   TG      154.96
                 154 .96    4
                            4    227
                                 227  05/05/09
                                      05/05/09 09/29/06
                                               09/29/06 PEPLN      NCT
                                                                   NCT

  2
  2
     *********************************************************************
      *********************************************************************



  3
  3
     *********************************************************************
  4
  4   I
      I   TG      175.69
                  175.69     4
                             4    231
                                  231  01/05/09 09/29/06 PEPLN
                                       01/05/09 09/29/06            NCT
  5
  5
      *********************************************************************
      •kie-k-kicicicieieit'it-k-kic-kic'kieie'k'k-k'kicieicieif-kic-kicitir'k'k-k-k-kicic'k'kie'k'kie-k'k-k-k-k-k-kieie-k-k-k'kicicie-k'k'k-k-k-k



  6
  6
      *********************************************************************
      •kit-k-kicic-kic'k'kieie-kie-k-k-k-kieif-kic-ie-fe-k-k'kitie'kic-kicicie'k-k-k-kicicieic'k'k-k-k-k'k-kicicie'kic'kie-kic-k-icie-kie-k-k-k-k-k



  7
  7   I
      I   TG      173.26
                  173 .26    4
                             4    238
                                  238           09/29/06 PEPLN
                                       06/05/08 09/29/06
                                       06/05/08                     NCT
                                                                    NCT

  8
  8
      *********************************************************************
  9
  9
      *********************************************************************
 10
 10   I
      I   L
          L       344.14
                  344 . 14   2
                             2    239
                                  239           09/29/06 PEPLN
                                       05/05/08 09/29/06
                                       05/05/08                     NCT
                                                                    NCT

 11
 11
      *********************************************************************
 12
 12
      *********************************************************************


 SELECTION



F1=HELP       F3=EXIT           F5=RFR          F7=BKWD
                                                F7=BKWD            F8=FWD
                                                                   F8=FWD          F9=PRT           F12=CAN
Case 6:18-ap-01089-MH      Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46       Desc
                         Declaration in Support Page 73 of 369
  ITS2X*****8533;
  ITS2X*****8533 ;                   AES/PA          VTAM NAHU
                                                     VTAM                  TSX2Y
DATE 02/23/16 11:28:01 REPAYMENT SCHEDULE SUMMARY SELECTION
     02/23/16 11:28:01                                        PAGE
                                                               PAGE      4
                                                                         4 OF  4
                                                                               4




BORROWER SSN ***-**-8533
             ***-**-8533    NAME JOHN M MATA JR
                                             JR




       SCHED   INSTALL   REPAY
                         REPAY    REPAY   1ST DUE 1ST DISH
                                                      DISB        LOAN
SEL STA TYPE   AMOUNT      LVLS   TERM
                                  TERM      DATE
                                            DATE    DATE          PGM     OWNER
  1
  1   I
      I   L       397.39
                  397.39     2
                             2    239
                                  239  04/23/08 09/29/06 PEPLN
                                       04/23/08 09/29/06            NCT
  2
  2   *********************************************************************
  3
  3
      *********************************************************************
  4
  4   I
      I   L       368.55
                  368 .55    2
                             2    239
                                  239  07/22/07 09/29/06 PEPLN
                                       07/22/07 09/29/06            NCT
  0
  o
      *********************************************************************
  0
  o
      *********************************************************************
  0
  o
      *********************************************************************
  0
  o
      *********************************************************************
  0
  0
      *********************************************************************
  0
  0
      *********************************************************************
      *********************************************************************


  0
  0
      *********************************************************************
      *********************************************************************


  0
  0
      *********************************************************************
      *********************************************************************




 SELECTION


01033 PRESS ENTER TO DISPLAY MORE
01033                        MORE DATA

F1=HELP F3=EXIT F5=RFR F7=BKWD F8=FWD          F9=PRT   F12=CAN
Case 6:18-ap-01089-MH                        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                           Desc
                                           Declaration in Support Page 74 of 369
  ITS2X*****8533;
  ITS2X*****8533 ;                                                    AES/PA                           VTAM NAHU                          TSX2Y
DATE 02/23/16
     02/23/16 11:28:01
              11:28:01 REPAYMENT SCHEDULE SUMMARY SELECTION                                                              PAGE         1
                                                                                                                                      1 OF           1
                                                                                                                                                     1



BORROWER SSN ***-**-8533
             ***-**-8533                          NAME JOHN M MATA JR


         SCHED
         SCHED           INSTALL
                         INSTALL            REPAY
                                            REPAY         REPAY         1ST DUE 1ST
                                                                                1ST DISH
                                                                                    DISB                           LOAN
SEL
SEL STA
    STA TYPE
        TYPE             AMOUNT
                         AMOUNT               LVLS          TERM            DATE
                                                                            DATE             DATE
                                                                                             DATE                  PGM                  OWNER
  0
  o   *********************************************************************

  0
  o   *********************************************************************

  0
  o   *********************************************************************

  0
  o   *********************************************************************
      -k'k'k-k-k-k-k-kic'ic-k-kie-k'kic-kie'k-kicicicicir'kic-k-kieic-k'k'kic'kieicicie-kic-k'k-kieicicieicieicicicicicir'kie'kie-k-k'k'kie-k'kie


  0
  0   *********************************************************************
      *********************************************************************


  0
  0   *********************************************************************
      *********************************************************************



  0
  0   *********************************************************************
      *********************************************************************



  0
  0   *********************************************************************
      *********************************************************************



  0
  0   *********************************************************************
      *********************************************************************



  0
  0   *********************************************************************
      -k-k-k-kie-kic-k-k-k-kie-k-k-k-k-k-k-k-kicicicic-kic-kieieicic-kieicicicieieicic-kicic'iciricicicicicicic-kicicic'kic'kicic-ic-kicicicieifie



  0
  o   *********************************************************************
  0
  0   *********************************************************************


 SELECTION



F1=HELP      F3=EXIT            F5=RFR          F7=BKWD           F8=FWD           F9=PRT          F12=CAN
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 75 of 369




          Exhibit A-7


                                                                     Exhibit A-7
 Case 6:18-ap-01089-MH
Unassociated Document                             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46
                                                                                                 Page 11Desc
                                                                                                         of 3
                                                Declaration in Support Page 76 of 369

EX-99.20 17
         17 p06-1875_ex9920,11tm
            p06-1875_ex9920.htm POOL SUPPLEMENT




                                                                                                                                                       EXHIBIT 99.20


                                                                   2006-4 POOL SUPPLEMENT
                                                                   CHARTER ONE BANK, N.A.

         This Pool Supplement (the "Supplement")
                                     "Supplement"! is entered into pursuant to and forms a part of each of the Note Purchase Agreements (the
                                                                                                                                         (the "Agreements")
                                                                                                                                              "Agreements"! set
                                                                                                                                                            set
forth on Schedule I1 attached hereto, each as amended or supplemented from the date of execution of the Agreement through the date of this Supplement, by and
between The First Marblehead Corporation ("FMC")
                                             f'FMC"! and Charter One Bank, N.A. (the "Prom-am
                                                                                          "Program Lender").
                                                                                                    Lender"!. This Supplement is dated as of December 7, 2006.
Capitalized terms used in this Supplement without definitions have the meanings set forth in the Agreements.

         Article I:
                 1 : Purchase and Sale.


          In consideration of the Minimum Purchase Price, the Program Lender hereby transfers, sells, sets over and assigns to     to The
                                                                                                                                      The National
                                                                                                                                          National Collegiate
                                                                                                                                                    Collegiate Funding
                                                                                                                                                                Funding
LLC (the "Depositor"),
           "Depositor"!, upon the terms and conditions set forth in the Agreements (which are incorporated herein by reference with the same force and effect as if
set forth in full herein), each student loan set forth on the attached Schedule 2 (the "Transferred Loans")
                                                                                                      Loans"! along with all of the Program Lender's rights under the
Guaranty Agreement, and any agreement pursuant to which TERI    TER1 granted collateral for its obligations under the Guaranty Agreement, relating   to the.
                                                                                                                                            relating to the Transferred
                                                                                                                                                             Transferred
Loans. The Depositor in turn will sell the Transferred Loans to The National Collegiate Student Loan 'Trust  Trust 2006-4 (the "Trust").
                                                                                                                                "Trust"!. The Program Lender hereby
transfers and delivers to the Depositor each Note evidencing such Transferred Loan and all Origination Records relating thereto, in accordance with the terms of
the Agreements. The Depositor hereby purchases said Notes on said terms and conditions.                                  .


         Article 2: Price.

         The amount paid pursuant
         The             pursuant to this Supplement is the Minimum Purchase Price, as that term is defined in Section 2.04 of the Agreements.
                                                                                                                                   Agreements.

         Article 3: Representations and Warranties.

         3.01. By Program Lender.

         The Program Lender repeats the representations and warranties contained in Section 5.02 of the Agreements for the benefit of each of the Depositor and
the Trust and confirms the same are true and correct as of the date hereof with respect to the Agreements and to this Supplement.

         3.02. By
               Bv Depositor.


         The Depositor hereby represents and warrants to the Program Lender that at the date of execution and delivery of this Supplement by the Depositor:

         (a) The Depositor is duly organized and validly existing as a limited liability company under the laws of the State of Delaware with the
                                                                                                                                                the due
                                                                                                                                                    due power
                                                                                                                                                         power and
                                                                                                                                                                 and
authority to own its properties and to conduct its business as such properties are currently owned and such business is presently conducted, and had at all relevant
times, and has, the power, authority and legal right to acquire and own the Transferred Loans.

         (b)
          (b) The Depositor is duly qualified to do business and has obtained all necessary licenses and approvals in all
                                                                                                                      ail jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such qualifications.

        (c) The Depositor has the power and authority to execute and deliver this Supplement and to carry out its respective terms; the Depositor has the power
and authority to purchase the Transferred Loans and rights relating thereto as provided herein from the.
                                                                                                    the- Program Lender, and the Depositor has duly authorized
such purchase from the Program Lender by all necessary action; and the execution, delivery and performance of this Supplement has been duly
                                                                                                                                         duly authorized
                                                                                                                                              authorized by
                                                                                                                                                          by the
                                                                                                                                                             the
Depositor by all necessary action on the part of the Depositor.

        (d) This Supplement, together with the Agreements of which this Supplement forms a part, constitutes a legal, valid and binding obligation of the
Depositor, enforceable in accordance with its terms.

         (e) The consummation of the transactions contemplated by the Agreements and this Supplement and the fulfillment of the terms hereof do not conflict
with, result in any breach of any at'
                                  of the terms and provisions of, or constitute (with or without notice or lapse of time) a default under,
                                                                                                                                    under, the
                                                                                                                                           the governing
                                                                                                                                               governing instruments
                                                                                                                                                         instruments of
                                                                                                                                                                      of
the Depositor or any indenture, agreement or other instrument to which the Depositor is a party or by which it is bound; or result in the creation or imposition of
any lien upon any of its properties pursuant
                                      pursuant to the terms of any such indenture, agreement or other instrument; or violate any law or any order, rule or regulation
applicable to the Depositor of any court or of any federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction
                                                                                                                                                            jurisdiction
over the Depositor or its properties.

        (f)
        (f) There are no proceedings or investigations pending, or threatened, before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties: (i) asserting the invalidity of the Agreements or this Supplement, (ii)
                                                                                                                                             (ii) seeking
                                                                                                                                                  seeking to prevent the
                                                                                                                                                          to prevent the
consummation of any of the transactions contemplated by the Agreements or this Supplement, or (iii) seeking any determination or ruling that is likely to




http://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/p06-1875_ex992..
http://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/p06-1875_ex992.... 8/19/2011
                                                                                     8/19/2011
 Case 6:18-ap-01089-MH
Unassociated Document                             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46
                                                                                                 Page 2Desc
                                                                                                        of 3
                                                Declaration in Support Page 77 of 369

       materially or adversely affect the performance by the Depositor of its obligations under, or the validity or enforceability of the Agreements or this
Supplement.

         Article 4: Cross Receipt.

         The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The Depositor hereby acknowledges receipt of the Transferred Loans
included in the Pool.

         Article 5: Assignment of Origination,
                                  Origination. Guaranty and Servicing Rights.


         The Program Lender hereby assigns and sets over to the Depositor any claims it may now or hereafter have under the Guaranty Agreements, the
Origination Agreements and the Servicing Agreements to the extent the same relate to the Transferred Loans described in Schedule 22. other than any right to
obtain servicing after the date hereof. It is the intent of this provision to vest in the Depositor any claim of the Program Lender relating to defects in origination,
guaranty or servicing of the loans purchased hereunder in order to permit the Depositor to assert such claims directly and obviate any need to make the same
claims against the Program Lender under this Supplement. The Program Lender also hereby assigns and sets over to the Depositor any claims it may now have or
hereafter have to any collateral pledged by TER1TERI to the Program Lender to secure its obligations under the Guaranty Agreement that relates to the Transferred
                                                                                                                                                           Transferred
Loans, and Program Lender hereby releases any security interest it may have in such collateral. Program Lender hereby authorizes the Depositor, its successors
                                                                                                                                                            successots
and assigns, to file in any public filing office where a Uniform Commercial Code Filing with respect to collateral pledged by TERI is of record, any partial release
or assignment that
               that it
                     it deems necessary or appropriate to reflect in the public records the conveyance and assignment effected hereby.



                                                              [Remainder of page intentionally blank]

         IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of the date set forth above.

                                                                                 THE FIRST
                                                                                     FIRST MARBLEHEAD CORPORATION



                                                                                 By:
                                                                                 By: Is!
                                                                                     /sf John A. Hupalo


                                                                                      John A. Hupalo
                                                                                      Senior Executive Vice President




                                                                                 CHARTER ONE BANK, N.A.



                                                                                 By: Is/
                                                                                     /s/ Dino DiMascio


                                                                                      Name: Dino DiMascio
                                                                                      Name:
                                                                                      Title:
                                                                                      Title: Vice President




                                                                                   THE NATIONAL COLLEGIATE FUNDING LLC

                                                                                   By:     GATE Holdings, Inc., Member


                                                                                     By: /s/ John A. Hupalo

                                                                                                A. Hupalo
                                                                                           John A. Hupalo
                                                                                           President




                                                                             Schedule I1

Note Purchase Agreements

•       Note Purchase Agreement dated as of October 31, 2003 by and between FMC and the Program Lender for AES.

•       Note Purchase Agreement dated as of June 30, 2003 by and between FMC and the Program Lender for Citibank.

•       Note Purchase Agreement dated as of July 1,
                                                 1, 2002 by and between FMC and the Program Lender for CLC.


•       Note Purchase Agreement dated as of September 20, 2003 by and between FMC and the Program Lender for M & 11 Bank.
        Note




http://vvww.sec.gov/Archives/edgar/data/1223029/000088237706004221/p06-1875_ex992..
http://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/p06-1875_ex992.... 8/19/2011
                                                                                     8/19/2011
 Case 6:18-ap-01089-MH
Unassociated Document                      Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46
                                                                                          Page 3Desc
                                                                                                 of 3
                                         Declaration in Support Page 78 of 369

•    Note Purchase Agreement dated as of November 17,
                                                  17, 2003 by and between FMC and the Program Lender for National Education.


•    Note Purchase Agreement dated as of May 15,
                                             1 5, 2002 by and between FMC and the Program Lender for Nextstudent.
                                                                                                     NextStudent.


•    Note Purchase Agreement dated as of September 15,
                                                   15, 2003 by and between FMC and the Program Lender for North Texas Higher Education.


•    Note Purchase Agreement dated as of May 15, 2003 by and between FMC and the Program Lender for Washington Mutual (WAMU).


e    Note Purchase Agreement dated as of December 29, 2003 by and between FMC and the Program Lender for AAA Southern New England Bank.


o    Note Purchase Agreement dated as of December I,
                                                  1, 2003 by and between FMC and the Program Lender for the Custom Educredit Loan Program.


•    Note Purchase Agreement dated as of May 10,
                                             10, 2004 by and between FMC and the Program Lender for the Edfinancial Loan Program.


o    Note Purchase Agreement dated as of March 26, 2004 by and between FMC-
                                                                       FMC and the Program Lender for the NextStudent Private Consolidation Loan     ?
     Program.
     Program.


•    Note Purchase Agreement dated as of February 15,1 5, 2005 by and between FMC and the Program Lender for the Charter One Referral Loan Program
     (including loans in the UPromise, Collegiate Solutions, College Board and Axiom Alternative Loan Programs).


•    Note Purchase Agreement dated May 15,
                                       15, 2002 by and between FMC and the Program Lender for TERI-Guaranteed
                                                                                              TER] -Guaranteed CFS Loan Program.


•    Note Purchase Agreement dated May 15,
                                       15, 2002 by and between FMC and the Program Lender for TERI-Guaranteed
                                                                                              TERl-Guaranteed NextStudent Loan Program.
                                                                                                                                                     ?

•    Note Purchase
          Purchase Agreement dated May 25, 2004 by and between
                                                       between FMC and the Program Lender for TERI-Guaranteed
                                                                                              TERl-Guaranteed START Education Loan Program




                                                                     Schedule 2

                                                                [Transferred Loans]




http://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/p06-1875_ex992..
http://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/p06-1875_ex992.... 8/19/2011
                                                                                     8/19/2011
 Case 6:18-ap-01089-MH          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                              Declaration in Support Page 79 of 369


National Collegiate Student Loan Trust 2006-4
Roster:         CHARTER ONE BANK
    Lender       Lender
                  Lender Code     Marketer    Loan
                                              Loan Product          BSSN
CHARTER                        Astrive -
ONE BANK        907785QC       Undesignated DTC - Graduate         )0000(8533
                                                                   XXXXX8533




  GUARREF        Disb.
                 Disb. Date
                       Date         Tier        Repay Type
                                                Repay Type          Margin
04360539            29-Sep-06                4 DF                       0.0575




    Fee
    Fee to       TERI
                 TERI Admin
                      Admin                      Total Gross      Total Net
   Borrower
   Borrower         Fee
                    Fee       Marketing
                              Marketing Fee
                                        Fee       Disbursed       Disbursed
                                                                  Disbursed
         0.085         0.0175         0.0075        $32,786.89      $30,000.00




                                                                 Administrative
                                                                 Administrative
                                                                     Fee
                   Total
                    Total           Total           Total
                                                    Total       Reimbursement
                                                                Reimbursement
   Total Net
         Net     Capitalized     Outstanding     Outstanding      on 0% Fee
   Principal
   Principal      Interest
                  Interest            Principal Unpaid Interest
                                Gross Principal        Interest     Loans
                                                                    Loans

    $30,000.00            $0.00     $32,786.89         $686.53
                                                       $686.53             $0.00


                                       Final Reconciliation Settlement Figures


Origination Fee
                                       Fees Marketing
                   Marketing Marketing Fees
Reimbursemen Total Marketing                 Marketing Fees
                                                       Fees      Total Amount
                                                                 Total Amount
 t Due Bank
         Bank     Fees
                   Fees        Due
                               Due FMC
                                    FMC        Due
                                               Due Bank
                                                    Bank          Due
                                                                  Due Bank

        $225.00      $225.00           $0.00        $225.00          $33,923.42
     Case 6:18-ap-01089-MH               Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                             Desc
                                       Declaration in Support Page 80 of 369
EX-99.5 7 d587610.htm DEPOSIT AND SALE AGREEMENT

                                                                                                                    EXHIBIT 99.5



                                        DEPOSIT AND S  ALE AGREEMENT
                                                      SALE
                              THE NATIONAL COLI ,FGIATE STUDENT LOAN TRUST 20
                                           COLLEGIATE                         0 6-4
                                                                           2006-4


         This DEPOSIT AND SAT  SALE F AGREEMENT (the "Sale Agreement"),
                                                                    Agreement"'), dated as of December 7, 2006, between The
National Collegiate Funding LLC, in its capacity as seller (in such capacity, the "Seller"),
                                                                                  "Seller"!, and The National Collegiate Student
Loan Trust 2006-4, as purchaser (the "Purchaser"),
                                     "Purchaser""), shall be effective upon execution by the parties hereto.


         WHEREAS, the Seller is the owner of certain student loans; and

         WHEREAS, the Seller desires to sell its interest in such student loans and the Purchaser desires to purchase such
loans from the Seller.

         NOW, THEREFORE, in connection with the mutual promises contained herein, the parties hereto agree as follows:

                                                           ARTICLE I
                                                            TERMS

         This Sale Agreement sets forth the terms under which the Seller is selling and the Purchaser is purchasing the student
loans listed on Schedule 11 or Schedule 2 to each of the Pool Supplements set forth on Schedule A attached hereto (the
"Transferred Student Loans").
                     Loans"").


                                                          ARTICI SI II
                                                          ARTICLED
                                                         DEFINITIONS

        Capitalized terms used but not otherwise defined herein shall have the definitions set forth in Appendix A of the
Indenture dated as of December 1,
                               1, 2006 between U.S. Bank National Association (the "Indenture Trustee")
                                                                                              Trustee"") and the Purchaser.


                                                        ARTICLE III
                                                                ID
                                                    SALE AND PURCHASE


         Section 3.01.      Sale of Loans. The Seller hereby sells and the Purchaser hereby purchases the Transferred Student
Loans.


         Section 3.02.         Assignment of Rights. The Seller hereby assigns to the Purchaser and the Purchaser hereby
accepts all of the Seller's rights and interests under each of the Pool Supplements listed on Schedule A attached hereto and the
related Student Loan Purchase Agreements listed on Schedule B attached hereto.


         Section 3.03.      Settlement of the Payment. The Purchaser shall  pay the Seller
                                                                       shallpay            the purchase price set forth in Article
                                                                                    Sellerthe
2 of each of the Pool Supplements by wire transfer in immediately available funds to the account specified by the Seller.


         Section 3.04.     Assistance by
                                      bv Seller. Following the execution of this Sale Agreement, the Seller shall provide any
reasonable assistance requested by the Purchaser in determining that all required documentation on the Transferred Student
Loans is present and correct.

                                                ARTICLE IV
                           REPRESENTATIONS, WARRANTIES AND COVENANTS OF S Fl ,LER
                                                                        SELLER
     Case 6:18-ap-01089-MH               Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                             Desc
                                       Declaration in Support Page 81 of 369

       Section 4.01.        General. The Seller represents and warrants to the Purchaser that as of the date of this Sale
Agreement:


         (a)       The Seller is duly organized and existing under the laws of the State of Delaware; and


       (b)          The Seller has all requisite power and authority to enter into and to perform the terms of this Sale
Agreement.


          Section 4.02.    Loan Representations. The Seller represents and warrants to the Purchaser that with respect to
each Transferred Student Loan purchased by the Purchaser pursuant to this Sale Agreement, the Seller is making the same
representations and warranties made by the respective program lender with respect to each Transferred Student Loan pursuant
to the respective Student Loan Purchase Agreement listed on Schedule B attached hereto.


          Section 4.03.      Covenants. The Seller, in its capacity as purchaser of the Transferred Student Loans pursuant to
the Pool Supplements, hereby covenants that it will enforce the covenants and agreements of each program lender in the
respective Student Loan Purchase Agreement and related Pool Supplement. The Seller further covenants that it will not waive,
amend, modify, supplement or terminate any Student Loan Purchase Agreement or Pool Supplement or any provision thereof
without the consent of   the Purchaser, which consent the Purchaser hereby agrees not to provide without the prior written
                      ofthe
consent of   the Indenture Trustee and the Interested Noteholders in accordance with the Purchaser's covenant in Section
         ofthe
3.07(c) of the Indenture.

                                                    ARTICLE V
                                        PURCHASE OF LOANS; REIMBURSEMENT

          Each party to this Sale Agreement shall give notice to the other such parties and to the Servicers, First Marblehead
                                                                                          Trustee"! promptly, in writing, upon
                                   Tmstee, and Wilmington Trust Company (the "Owner Trustee")
Data Services, Inc., the Indenture Trustee,
the discovery of any breach of the Seller's representations and warranties made pursuant to this Sale Agreement which has a
materially adverse effect on the interest of the Purchaser in any Transferred Student Loan. In the event of such a material
breach, the Seller shall cure or repurchase the Transferred Student Loan in accordance with the remedies set forth in the
respective Student Loan Purchase Agreement.

                                                      ARTICLE VI
                                           LIABILITY OF SELLER; INDEMNITIES

         The Seller shall be liable in accordance herewith only to the extent of the obligations specifically undertaken by the
Seller under this Sale Agreement.


         (a)             SeUer shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee
                    The Seller                                                                          Tmstee in its individual
capacity and their officers, directors, employees and agents from and against any taxes that may at any time be asserted against
any such Person with respect to the transactions contemplated herein and in the other Basic Documents (except any such
                                                     Tmstee), including any sales, gross receipts, general corporation, tangible
income taxes arising out of fees paid to the Owner Trustee),
and intangible personal property, privilege or license taxes and costs and expenses in defending against the same.


         (b)        The Seller shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee
                                                                                                         Tmstee in its individual
capacity and their officers, directors, employees and agents from and against any and all costs, expenses, losses, claims,
damages and liabilities arising out of, or imposed upon such Person through, the Seller's willful misfeasance, bad faith or gross
negligence in the performance of its duties under this Sale Agreement, or by reason of reckless disregard of its obligations and
duties under this Sale Agreement.

         Indemnification under this Section shall survive the termination of this Sale Agreement and shall include reasonable
fees and expenses of counsel and expenses of litigation. If the Seller shall have made any indemnity payments pursuant to this
      Case 6:18-ap-01089-MH               Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                               Desc
                                        Declaration in Support Page 82 of 369
                                                          payments are made thereafter shall collect any of such amounts from
Section and the Person to or for the benefit of whom such payments
                          promptly repay such amounts to the Seller, without interest.
others, such Person shall promptly

                                                  ARTICLE
                                                  ARTICLE VII
                                   MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                                         OF THE OBLIGATIONS OF, SELLER

          Any Person (a) into which the Seller may be merged or consolidated, (b) which may result from any merger or
consolidation to which the Seller shall be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, shall be the successor to the Seller without the execution or filing of any document or any further act
                parties to this Sale Agreement; provided, however, that the Seller hereby covenants that it will not consummate
by any of the parties
                                      exeept upon satisfaction of the following: (i) the surviving Person, if other than the Seller,
any of the foregoing transactions except
executes an agreement of assumption to perform every obligation of the Seller under this Sale Agreement, (ii) immediately after
giving effect to such transaction, no representation or warranty made pursuant to this Sale Agreement shall have been
breached, (iii) the surviving Person, if other than the Seller, shall have delivered an Officers' Certificate and an opinion of
counsel each stating that such consolidation, merger or succession and such agreement of assumption comply with this
                                                      provided for in this Sale Agreement relating to such transaction have been
Section and that all conditions precedent, if any, provided
complied with, and that the Rating Agency Condition shall have been satisfied with respect to such transaction, (iv) if the
Seller is not the surviving entity, such transaction will not result in a material adverse federal or state tax consequence to the
Purchaser or the Noteholders, and (v) if the Seller is not the surviving entity, the Seller shall have delivered an opinion of
counsel either (A) stating that, in the opinion of such counsel, all financing statements and continuation statements and
                                                                                   preserve and protect the interest of the Purchaser
amendments thereto have been executed and filed that are necessary fully to preserve
in the Transferred Student    Loans  and reciting the details of such filings, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and and protect such  interests.

                                                    ARTICLE VIII
                                   LIMITATION ON LIABILITY
                                                 LIABILITY OF S ELLER AND OTHERS
                                                              SELLER      OTHERS



         The Seller and any director or officer or employee or agent thereof may rely in good faith on the advice of counsel or
on any document of any kind, prima facie properly executed and submitted by any Person respecting any matters arising
                               reliance shall not limit in any way the Seller's obligations under this Sale Agreement). The Seller
hereunder (provided that such reliance
shall not be under any obligation to appear in, prosecute or defend any legal action that shall not be incidental  incidental to its
obligations under this Sale Agreement or the Student Loan Purchase Agreements,        and  that in its opinion may involve it in any
expense or liability.

                                                        ARTICLE IX
                                                  SURVIVAL OF COVENANTS

          All covenants, agreements, representations and warranties made herein shall survive the consummation of the
purchase of the Transferred Student Loans; provided, however, that to the extent any of the same relate to a corresponding
covenant, agreement, representation or warranty contained in a Student Loan Purchase Agreement, the same shall survive to
the extent that such corresponding covenant, agreement, representation or warranty survives the applicable Student Loan
Purchase Agreement. All covenants, agreements, representations and warranties made or furnished pursuant hereto by or for
the benefit of the Seller (including without limitation, under Article VI) shall bind and inure to the benefit of any successors or
assigns of the Purchaser, including the Indenture Trustee. This Sale Agreement may be changed, modified or discharged, and
any rights or obligations hereunder may be waived, only by a written instrument signed by a duly authorized officer of the
party against whom enforcement of any such waiver, change, modification or discharge is sought. The waiver by the Indenture
party
Trustee, at the direction of the Noteholders or otherwise pursuant to the Indenture, of any covenant, agreement, representation
or warranty required to be made or furnished by the Seller or the waiver by the Indenture Trustee, at the direction of the
Noteholders or otherwise pursuant to the Indenture, of any provision herein contained shall not be deemed to be a waiver of
any breach of any other covenant, agreement, representation, warranty or provision herein contained, nor shall any waiver or
                                                          parties in the administration of the terms hereof, be construed to lessen
                practice which may evolve between the parties
any custom or practice
the right of the Indenture Trustee, at the direction of the Noteholders pursuant to the Indenture, to insist upon the performance
by the Seller in strict accordance with said terms.
     Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                             Desc
                                      Declaration in Support Page 83 of 369
                                                  ARTICLE X
                                     COMMUNICATION AND NOTICE REQUIREMENTS

          All communications, notices and approvals provided for hereunder shall be in writing and mailed or delivered to the
Seller or the Purchaser, as the case may be. Notice given in any such communication, mailed to the
                                                                                               the Seller or the Purchaser by
                                                                                                                           by
appropriately addressed registered mail, shall be deemed to have been given on the day following the date of such mailing and
shall be addressed as follows:

         If to the Purchaser, to:

                   The National Collegiate Student Loan Trust 2006-4
                   c/o Wilmington Trust Company, as Owner Trustee
                   100 North Market Street
                   100
                   Wilmington, Delaware 19890-0001
                                          19890-0001
                   Attention: Corporate Trust Department

         If
         If to
            to the
               the Seller, to:


                   The National Collegiate Funding LLC
                   c/o First Marblehead Data Services, Inc.
                   The Prudential Tower
                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Ms. Rosalyn Bonaventure

         with a copy to:

                   First Marblehead Corporation
                   The Prudential Tower
                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Corporate Law Department

or to such other address as either party shall have provided
                                                    provided to the other parties
                                                                          parties in writing. Any
                                                                                              Any notice
                                                                                                  notice required
                                                                                                         required to be
                                                                                                                     be in
                                                                                                                        in writing
hereunder shall be deemed given if such notice is mailed by certified mail, postage prepaid, or hand delivered to the address of
such party as provided above.

                                                          ARTICLE XI
                                                         AMENDMENT

          This Sale Agreement may be amended by the parties hereto without the consent of the Noteholders for the purpose
                                                                                                                   purpose of
adding any provisions to or changing in any manner or eliminating any of the provisions of the Sale Agreement or of
                                                                                                                 of modifying
                                                                                                                    modifying
in any manner the rights of such Noteholders; provided that such action will not, in the opinion of counsel reasonably
satis factoiy to the Indenture Trustee, materially affect the interest of any such Noteholder.
satisfactory

          In addition, this Sale Agreement may also be amended from time to time by the Seller and the Purchaser, with the
consent of the Noteholders of the Notes evidencing a majority of the Outstanding Amount
                                                                                 Amount of the
                                                                                             the Notes
                                                                                                 Notes and the
                                                                                                            the consent
                                                                                                                consent of
                                                                                                                         of the
                                                                                                                            the
Certificateholders of the Certificates evidencing a majority of the outstanding principal amount of the Certificates, for the
purpose of adding any provisions to or changing in any manner or eliminating any of the provisions
                                                                                         provisions of this Sale Agreement or
of modifying in any manner the rights of the Noteholders or the Certificateholders, respectively;
                                                                                    respectively; provided,
                                                                                                  provided, however,
                                                                                                             however, that
                                                                                                                       that no
                                                                                                                             no
such amendment shall (a) increase or reduce in any manner the amount of, or accelerate or delay the time of, collections of
payments with respect to Transferred Student Loans or distributions that shall be required
                                                                                   required to be made
                                                                                                  made for the benefit ofof the
Noteholders, or (b) reduce the aforesaid percentage of the Outstanding Amount of the      the Notes
                                                                                               Notes or the
                                                                                                          the Certificates, the
                                                                                                                            the
Noteholders or the Certificateholders of which are required to consent to any such amendment, without the consent of all
     Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                             Desc
                                      Declaration in Support Page 84 of 369
outstanding Noteholders or Certificateholders, respectively.

        Promptly after the execution of any such amendment or consent (or, in the case of the Rating Agencies, five Business
Days prior thereto), the Purchaser shall furnish written notification of the substance of such amendment or consent to the
Indenture Trustee and each of the Rating Agencies.

                        necessaiy for the consent of
        It shall not be necessary                    Noteholders pursuant
                                                  ofNoteholders                                           particular form of any
                                                                  pursuant to this Section to approve the particular
proposed amendment or consent, but it shall be sufficient if such consent shall approve the substance thereof.
proposed


          Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall be entitled to receive and
rely upon an opinion of counsel stating that execution of such amendment is authorized or permitted by this Sale Agreement.
The Owner Trustee may, but shall not be obligated to, enter into any such amendment which affects the Owner Trustee's own
rights, duties or immunities under this Sale Agreement or otherwise.

                                                        ARTICLE XII
                                                        ASSIGNMENT

        The Seller hereby assigns its entire right, title and interest as purchaser under this Sale Agreement and the Student
Loan Purchase Agreement thereunder to the Purchaser as of the date hereof and acknowledges that the Purchaser will assign
the same, together with the right, title and interest of the Purchaser hereunder, to the Indenture Trustee under the Indenture.

                                                        ARTICI
                                                        ARTICLE XIII
                                                      GOVERNING LAW

                                                                   ACCORDANCE WITH THE LAWS
                                                      CONSTRUED IN ACCORDANCE
      THIS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
                                                 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND THE
                                                HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDLII.                      ACCORDANCE
WITH SUCH LAWS.

                                                    ARTICLE XIV
                                     LIMITATION OF LIABILITY OF OWNER TRUSTEE

         Notwithstanding anything contained herein to the contrary, this instrument has been executed by Wilmington Trust
Company, not in its individual capacity but solely in its capacity as Owner Trustee of the Purchaser, and in no event shall
Wilmington Trust Company in its individual capacity or any beneficial owner of the Purchaser have any liability for the
representations, warranties, covenants, agreements or
representations,                                        other obligations of the Purchaser hereunder, as to all of which recourse
                                                     or other                                                             recourse
                                                            purposes of this Sale Agreement,
shall be had solely to the assets of the Purchaser. For all puiposes                         in the performance   of any duties or
                                                     Tmstee shall be subject to, and entitled to the
obligations of the Purchaser hereunder, the Owner Trustee                                             benefits  of, the terms and
                       VLH, IX and X of the Trust Agreement.
provisions of Articles VIII,

                                                    [Signature Pages Follow]
                                                    [Signature
     Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                       Desc
                                    Declaration in Support Page 85 of 369



          IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly executed by their respective
officers hereunto duly authorized, as of the day and year first above written.
                                      ofthe


                                                                         COLLEGIATE FUNDING LLC,
                                                            THE NATIONAL COLLEGIATE
                                                            as Seller



                                                            By:    GATE Holdings, Inc., Member



                                                            By:    /s/ John A. Hupalo

                                                            Name: John A. Hupalo
                                                            Title: President




                                                            THE NATIONAL COT     1 MIA TE STUDENT LOAN TRUST
                                                                              COLLEGIATE
                                                            2006-4, as Purchaser



                                                            By:    Wilmington Trust Company, not in its individual
                                                                   capacity but solely as Owner Trustee



                                                            By:    /s/ Michele C. Harra
                                                            Name: Michele C. Han-a
                                                                             Harra

                                                            Title: Financial Services Officer
     Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                          Desc
                                      Declaration in Support Page 86 of 369



                                                       SCHEDULE
                                                       SCHEDULE A



                                                     Pool Supplements
                                                     Pool


Each of the following Pool Supplements was entered into by and among The First Marblehead Corporation, The National
Collegiate Funding LLC and:

      •                                                                                  under Bank of America's BAGEL
           Bank of America, N.A., dated December 7, 2006, for loans that were originated under
           Loan Program, TERI Loan Program, Direct to Consumer  Loan Program and  ISLP Loan Program.

      •     Charter One Bank, N.A., dated December 7, 2006, for loans that were originated under the following Charter One
            programs: AAA Southern New England Bank, AFS          EducationGAIN Loan Program, Asrtive Education Loan
                                                            AES EducationGAlN
                                                    Program, Axiom Alternative Loan Program, CFS Direct to Consumer Loan
            Program, AstriveAlliance Education Loan Program,
            Program, Citibank Education Assistance Loan Program, College Board Alternative Loan Program, College Loan
            Corporation Loan Program, Collegiate Solutions Alternative Loan Program, Custom Educredit Loan Program,
            EdFinancial Loan Program, Extra Credit II Loan Program (North Texas Higher Education), M&I Alternative Loan
            Program, National Education Loan Program, NextStudent Alternative Loan Program, NextStudent Private
            Consolidation Loan Program, ThinkFinancial Alternative Loan Program, UPromise Alternative Loan Program, and
                                        Loan Program..
            WAMU Alternative Student Loan

      •     Citizens Bank of Rhode Island, dated December 7, 2006, for loans that were originated under Citizens Bank of Rhode
            Island's Compass Bank Loan Program, Alternative Loan Program, Navy Federal Referral Loan Program, Penn State
            Undergraduate Loan Program, FinanSure Alternative Loan Program, and Xanthus Loan Program.

      •    First National Bank Northeast, dated December 7, 2006, for loans that were originated under First National Bank
          Northeast's Nelnet Alternative Loan Program.

     •      GMAC Bank, dated December 7, 2006, for loans that were originated under GMAC Bank's Alternative Loan
          Program.

      •                                                                                                 under the HSBC
            HSBC Bank USA, National Association, dated December 7, 2006, for loans that were originated under
          Loan Program.
               Program



      •    The Huntington National Bank, dated December 7, 2006, for loans that were originated under The Huntington
          National Bank's Huntington Bank Education Loan Program.

      •     JPMorgan Chase Bank, N.A. (successor to Bank One, N.A.) dated December 7, 2006, for loans that were originated
            under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
            Loan Program.

      •     KeyBank, dated December 7, 2006, for loans that were originated under KeyBank's Private           Loan Program.
                                                                                            Private Education Loan

      •    Manufacturers and Traders Trust Company, dated December 7, 2006, for loans that were originated under
          Manufacturers and Traders Trust Company's M&T Alternative Loan Program.
                                                                         Program


      •     National City Bank, dated December 7, 2006, for loans that were originated under National City Bank's Alternative
          Loan Program.

      •     National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's Referral Loan
          Program, including the Astute Private Loan Program.
Case 6:18-ap-01089-MH             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                          Desc
                                Declaration in Support Page 87 of 369

•     PNC Bank, N.A., dated December 7, 2006, for loans that were originated under PNC Bank's PNC Bank Alternative
      Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan Program, GE Money Bank Alternative
      Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Program, and Varsity
      Group Alternative Loan Program.

•     Sovereign Bank, dated December 7, 2006, for loans that were originated under Sovereign Bank's Alternative Loan
    Program.

•     SunTrust Bank, dated December 7, 2006, for loans that were originated under SunTrust Bank's SunTrust Alternative
    Loan Program.

•     TCF National Bank, dated December 7, 2006, for loans that were originated under TCF National Bank's Alternative
    Loan Program.

•     U.S. Bank, N.A., dated December 7, 2006, for loans that were originated under U.S Bank's Alternative Loan Program.
                                                                                                                           i
     Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                           Desc
                                      Declaration in Support Page 88 of 369


                                                        S CHEDULE B
                                                        SCHEDULE



                                             Student Loan
                                                     Loan Purchase Agreements
                                                          Purchase Agreements



Each of the following Note Purchase Agreements, as amended or supplemented, was entered into by and between The First
Marblehead Corporation and:

      •     Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank of America's BAGEL Loan
          Program, TERI Alternative Loan Program and ISLP Loan Program.

      •     Bank of America, N.A., dated June 30, 2006, for loans that were originated under Bank of America's BAGEL Loan
          Program, TERI Alternative Loan Program and ISLP Loan Program.

      •    Bank of America, N.A., dated June 30, 2003, for loans that were originated under Bank of America's Direct to
          Consumer Loan Program.
                        Program


     •                                        1, 2006, for loans that were originated under Bank of America's Direct to
           Bank of America, N.A., dated April 1,
          Consumer Loan Program.
                        Program



      •     Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
          Southern New England Bank Loan Program.

      •     Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under Charter One's AES
          EducationGAIN Loan Program.

      •                                       15, 2002, for loans that were originated under Charter One's CFS Direct to
            Charter One Bank, N.A., dated May 15,
          Consumer Loan Program.
                        Program



      •    Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under Charter One's Citibank Education
          Assistance Loan Program.

      •                                       1, 2002, for loans that were originated under Charter One's College Loan
           Charter One Bank, N.A., dated July 1,
          Corporation Loan Program.
                           Program


      •                                            1, 2003, for loans that were originated under Charter One's Custom
            Charter One Bank, N.A., dated December 1,
          Educredit Loan Program.

      •                                       10, 2004, for loans that were originated under Charter One's EdFinancial Loan
            Charter One Bank, N.A., dated May 10,
          Program.
          Program



      •                                             15, 2003, for loans that were originated under Charter One's Extra Credit II
            Charter One Bank, N.A., dated September 15,
          Loan Program (North Texas Higher  Education).

      •     Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under Charter One's M&I
          Alternative Loan Program.

      •                                            17, 2003, for loans that were originated under Charter One's National
            Charter One Bank, N.A., dated November 17,
          Education Loan Program.
                         Program
Case 6:18-ap-01089-MH             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                          Desc
                                Declaration in Support Page 89 of 369
•     Charter One Bank, N.A., dated May 15,
                                        15, 2002, for loans that were originated under Charter One's NextStudent
    Alternative Loan Program.

•     Charter One Bank, NA.,
                          N.A., dated March 26, 2004, for loans that were originated under Charter One's NextStudent
    Private Consolidation Loan Program.

•     Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
                                                                                                               and
    AstriveAlliance Education Loan Programs.

•     Charter One Bank, N.A., dated May 15,
                                        15, 2003, for loans that were originated under Charter One's WAMU Alternative
    Student Loan
            Loan Program.
                 Program.


•     Charter One Bank, N.A., dated February 15,
                                              15, 2005, for loans that were originated under Charter One's Referral Loan
      Program (including loans in the UPromise Alternative Loan Program, Collegiate Solutions Alternative Loan Program,
      College Board Alternative Loan Program, Axiom Alternative Loan Program, and ThinkFinancial Alternative Loan
      Program).

•     Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under Citizens Bank of Rhode
      Island's Alternative Loan Program, Compass Bank Alternative Loan Program, FinanSure Alternative Loan Program,
      Navy Federal Alternative Loan Program, and Xanthus Alternative Loan Program.

•     Citizens Bank of Rhode Island, dated October 1,
                                                   1, 2002, for loans that were originated under Citizens Bank of Rhode
    Island's Penn State Undergraduate Loan Program.

•    First National Bank Northeast, dated August 1, 1, 2001, for loans that were originated under First National Bank
    Northeast's Nelnet Undergraduate Alternative Loan Program.

•     GMAC Bank, dated May 30, 2003, for loans that were originated under GMAC Bank's Alternative Loan Program

•     HSBC Bank USA, National Association, dated April 17,
                                                         17, 2002, as amended on June 2, 2003 and August 1,
                                                                                                         1, 2003,
                                                                                                            2003, for
                                                                                                                  for
    loans that were originated under the HSBC Loan Program.

•     The Huntington National Bank, dated May 20, 2003, for loans that were originated under The Huntington National
    Bank's Huntington Bank Education Loan Program.

•     JPMorgan Chase Bank, N.A„ (successor to Bank One, N.A.), dated May 1,
                                                                         1, 2002, for loans that were originated
      under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
      Loan
      Loan Program.


•     KeyBank, dated May 12,
                         12, 2006, for loans that were originated under KeyBank's Private Education Loan Program.


•    Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were originated under
                                                                                                   under
    Manufacturers and Traders Trust Company's Alternative Loan Program.

•     National City Bank, dated November 13,
                                         13, 2002, for loans that were originated under National City Bank's National
    City Loan Program.

•     National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's Referral Loan
    Program, including the Astute Private Loan Program.

•     PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank's Alternative Conforming
      Loan Program, Brazos Alternative Loan Program, Edvis ors Alternative Loan Program, GE Money Bank Alternative
                                                      Edvisors
      Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Program, and Varsity
Case 6:18-ap-01089-MH             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                          Desc
                                Declaration in Support Page 90 of 369
      Group Alternative Loan Program.

•     Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign Bank's Alternative
                                                                                                  Alternative Loan
                                                                                                              Loan
    Program.

•     SunTrust Bank, dated March 1,
                                 1, 2002, for loans that were originated under SunTrust Bank's SunTrust Alternative
    Loan
    Loan Program.
         Program.



•     TCF National Bank, dated July 22, 2005, for loans that were originated under TCF National Bank's Alternative Loan
                                                                                                                   Loan
    Program.
    Program


•     U.S. Bank, N.A., dated May 1,
                                 1, 2005, for loans that were originated under U.S Bank's Alternative Loan
                                                                                                      Loan Program.
                                                                                                           Program.
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 91 of 369




          Exh ibit A-8
          Exhibit


                                                                     Exhibit A-8
Case 6:18-ap-01089-MH       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                          Declaration in Support Page 92 of 369


                            Loan Payment History Report
                                  Date: 2016-04-14

Account Number:
         Number:        111.113533-005-PHEA
                               1533-005-PHEA
Social Security Number:
                Number: 1111.13533
                               !533                  Product:                 DFG DIRECT TO
                                                                              CONSUMER
                                                                              GRAD
                                                                              GRAD
Name:                    MATA, JOHN
                               JOHN M                Officer Code:            777064
Birth Date:
      Date:              1968
                         1968                        School:                  LOMA
                                                                              LOMA LINDA
                                                                                    LINDA
                                                                              UNIVERSITY
                                                                              UNIVERSITY
Address 1:
        1:               C/O CLARK MICHAEL E
                                           E         Program
                                                     Program Year:            200607
Address 2:               100
                         100 N
                             N BARRANCA
                               BARRANCA ST
                         STE 250
City:                    WEST COVINA                 Variable Rate
                                                              Rate Code:      F3 MONTHLY
                                                                              LIBOR
                                                                              LIBOR
State:                   CA
                         CA                          Interest
                                                     Interest Rate:
                                                              Rate:           10.00%
                                                                              10.00%
Zip Code:                91791
                         91791                       Last
                                                     Last Payment Date:
                                                                    Date:     2012-07-06
Cosigner Name:           MATA, ANITA
Social Security Number: IIM992 '992
Address
Add ress 1:
         1:              5489 CAMBRIDGE ST
Address 2:
City:
City:                    MONTCLAIR
State:                   CA
Zip Code:                91763-2526
                         91763-2526
                                                     Last Payment
                                                           Payment Amount:    $77.34
                                                     Payment
                                                     Payment DueDue Date:
                                                                     Date:
Contract Date:
         Date:           2006-09-29                  Last
                                                     Last Interest
                                                           Interest Date:
                                                                    Date:     2016-04-14
Date Assigned:           2015-08-06                  Accrued Interest:
                                                               Interest:      $1,383.21
                                                                              $1,383.21
Charge Off Date:
           Date:         2013-04-01
                         2013-04-01                  Recovered
                                                     Recovered Interest:
                                                                  Interest:   $0.00
Charge Off Amount:       $46,764.36                  Net
                                                     Net Interest:
                                                          Interest:           $1,383.21
                                                                              $1,383.21
Recovered Principal:     $0.00                       Associated Costs:        $660.00
Net Charge Off:          $54,436.11
                         $54,436.11                  Recovered
                                                     Recovered Costs:         $0.00
Disbursement
Disbursement Date:
               Date:     2006-09-29                  Net
                                                     Net Costs:
                                                         Costs:               $660.00
Disbursement
Disbursement Amount:     $32,786.89


                                    Transaction History

User     Date           Time Code   Description                                       Amount
System   2013-04-30     00:01
                        00:01 82
                               82   $48,620.20 A@ 5.950 / 04/05/2013 - 04/30/2013     $229.84
System   2013-05-31
         2013-05-31     00:01
                        00:01 82    $48,620.20 A@ 5.950 / 04/30/2013 - 05/31/2013     $245.70
System   2013-06-30     00:01
                        00:01 82
                               82   $48,620.20 c@ 5.950 / 05/31/2013 - 06/30/2013     $237.77
System   2013-07-04     00:01
                        00:01 82    $48,620,20 A
                                    $48,620.20  @ 5.950 / 06/30/2013 - 07/04/2013     $31.70
System   2013-07-31
         2013-07-31     00:01
                        00:01 82    $48,620.20 A@ 5.940 / 07/04/2013 - 07/31/2013     $213.64
System   2013-08-31
         2013-08-31     00:01
                        00:01 82
                               82   $48,620.20 A@ 5.940 / 07/31/2013 - 08/31/2013     $245.29
System   2013-09-30     00:01
                        00:01 82    $48,620,20 A
                                    $48,620.20  @ 5.940 / 08/31/2013 - 09/30/2013     $237.37
System   2013-10-03     00:01
                        00:01 82
                               82   $48,620.20 A@ 5.940 / 09/30/2013 - 10/03/2013
                                                                         10/03/2013   $23.74
System
System   12013-10-09
         2013-10-09    loO:Q1
                        00:01 182
                              82    $48,620.20 @an, 5.940 / 10/03/2013
                                                            10/03/2013 - 10/09/2013
                                                                         10/09/2013   $47.47
Case 6:18-ap-01089-MH         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                            Declaration in Support Page 93 of 369

System   2013-10-31
         2013-10-31     00:01
                        00:01 82    $48,620.20 A@ 5.930 / 10/09/2013 - 10/31/2013      $173.78
System   2013-11-30     00:01
                        00:01 82    $48,620.20 p @ 5.930 / 10/31/2013 - 11/30/2013
                                                   5.930/10/31/2013-                   $236.97
System   2013-12-04     00:01
                        00:01 82    $48,620.20 A@ 5.930 / 11/30/2013
                                                           11/30/2013 - 12/04/2013     $31.60
System   2013-12-31
         2013-12-31     00:01
                        00:01 82
                               82   $48,620.20 A @ 5.920 / 12/04/2013 - 12/31/2013     $212.92
System   2014-01-31
         2014-01-31     00:01
                        00:01 82
                               82   $48,620.20 A@ 5.920 / 12/31/2013
                                                           12/31/2013 - 01/31/2014     $244.46
System   2014-02-28     00:01
                        00:01 82    $48,620.20 A @ 5.920 / 01/31/2014 - 02/28/2014     $220.80
System   2014-04-03     00:01
                        00:01 82    $48,620.20 @ @ 5.920 / 02/28/2014 - 04/03/2014     $268.12
System   2014-04-14     00:00 44    Interest
                                    Interest Adjustment                                $-842.35
System   2014-04-14     00:01
                        00:01 82    $48,620.20 A @ 5.910 / 04/03/2014 - 04/14/2014     $86.60
System   2014-05-05     00:01
                        00:01 82
                               82   $48,620.20 p @ 0.000 / 04/14/2014 - 05/05/2014     $0.00
System   2014-05-07     00:01
                        00:01 82    $48,620.20 p @ 0.000 / 05/05/2014 - 05/07/2014     $0.00
System   2014-05-21
         2014-05-21     00:01
                        00:01 82    $48,620.20 p @ 5.900 / 05/07/2014 - 05/21/2014     $110.03
System   2014-07-31
         2014-07-31     00:01
                        00:01 82    $48,620.20 @ 5.900 / 05/21/2014 - 07/31/2014       $558.00
System   2014-08-31
         2014-08-31     00:01
                        00:01 82
                               82   $48,620.20 A@ 5.900 / 07/31/2014 - 08/31/2014      $243.63
System   2014-09-02
         2014-09-02     00:01
                        00:01 82
                               82   $48,620.20 p @ 5.900 / 08/31/2014 - 09/02/2014     $15.72
System   2014-09-30     00:01
                        00:01 82    $48,620.20 A @ 5.910 / 09/02/2014 - 09/30/2014     $220.43
System   2014-10-31
         2014-10-31     00:01
                        00:01 82    $48.620.20 A
                                    $48,620.20   @ 5.910 / 09/30/2014 - 10/31/2014     $244.05
System   2014-11-05
         2014-11-05     00:01
                        00:01 82    $48,620.20 A @ 5.910 / 10/31/2014
                                                           10/31/2014 - 11/05/2014     $39.36
System   2014-11-30     00:01
                        00:01 82    $48.620.20 A
                                    $48,620.20   @ 5.910 / 11/05/2014
                                                           1 1/05/2014 - 11/30/2014    $196.81
                                                                                       $196.81
System   2014-12-31
         2014-12-31     00:01
                        00:01 82    $48,620.20 A @ 5.910
                                                   5.910// 11/30/2014
                                                           11/30/2014 - 12/31/2014     $244.05
System   2015-01-05     00:01
                        00:01 82    $48,620.20 A @ 5.910 / 12/31/2014
                                                           12/31/2014 - 01/05/2015     $39.36
System   2015-01-31
         2015-01-31     00:01
                        00:01 82    $48,620.20 @ @ 5.900 / 01/05/2015 - 01/31/2015     $204.34
System   2015-02-03     00:01
                        00:01 82    $48,620.20 A @ 5.900 / 01/31/2015 - 02/03/2015     $23.58
System   2015-02-28     00:01
                        00:01 82
                               82   $48,620.20 A @ 5.920 / 02/03/2015 - 02/28/2015     $197.14
System   2015-03-31
         2015-03-31     00:01
                        00:01 82    $48,620.20 A @ 5.920 / 02/28/2015 - 03/31/2015     $244.46
System   2015-04-30     00:01
                        00:01 82    $48,620.20 A @ 5.920 / 03/31/2015 - 04/30/2015     $236.57
System   2015-05-01
          2015-05-01    00:01
                        00:01 82    $48.620.20 A
                                    $48,620.20   @ 5.920 / 04/30/2015 - 05/01/2015     $7.89
                                                                                       $7,89
System   2015-05-31
          2015-05-31    00:01
                        00:01 82    $48,620.20 A @ 5.930 / 05/01/2015 - 05/31/2015     $236.97
System   2015-06-30     00:01
                        00:01 82
                               82   $48,620.20 A @ 5.930 / 05/31/2015 - 06/30/2015     $236.97
System   2015-07-31
         2015-07-31     00:01
                        00:01 82    $48,620.20 A@ 5.930 / 06/30/2015 - 07/31/2015      $244.87
System   2015-08-03     00:01
                        00:01 82    $48,620.20 A @ 5.930 / 07/31/2015 - 08/03/2015     $23.70
System   2015-08-06     00:01
                        00:01 82
                               82   $48,620.20 A @ 5.940 / 08/03/2015 - 08/06/2015     $23.74
System   2015-08-31
          2015-08-31    00:01
                        00:01 82    $48,620.20 A@ 5.940 / 08/06/2015 - 08/31/2015      $197.81
                                                                                       $197.81
System   2015-09-30
          2015-09-30    00:01
                        00:01 82    $48,620.20 A @ 5.940 / 08/31/2015 - 09/30/2015     $237.37
System   2015-10-01
         2015-10-01     00:01
                        00:01 82
                               82   $48,620.20 A@ 5.940 / 09/30/2015 - 10/01/2015      $7.91
                                                                                       $7,91
System   2015-10-14     00:00 34    Advn'd by Agency                                   $435.00
System   2015-10-14     00:01
                        00:01 82    $48.620.20 A
                                    $48,620.20  @ 5.950 / 10/01/2015
                                                           10/01/2015 - 10/14/2015     $103.03
System   2015-11-04     00:01
                        00:01 82    $48,620.20 A @ 5.950 / 10/14/2015
                                                           10/14/2015 - 11/04/2015     $166.44
System   2015-11-05     00:01
                        00:01 82    $48,620.20 A @ 5.950 / 11/04/2015 - 11/05/2015
                                                   5.950/11/04/2015-                   $7.93
                                                                                       $7,93
System   2015-11-24     00:00 34    Advn'd by Agency                                   $135.00
System   2015-11-24     00:01
                        00:01 82    $48,620.20 A @ 5.940 / 11/05/2015
                                                           1 1/05/2015 - 11/24/2015
                                                                         1 1/24/2015   $150.34
System   2015-12-31
         2015-12-31     00:01
                        00:01 82    $48,620.20 A@ 5.940 / 11/24/2015 - 12/31/2015      $292.76
System   2016-01-01
          2016-01-01    00:01
                        00:01 82    $48,620.20 A @ 5.940
                                                   5,940 / 12/31/2015
                                                           12/31/2015 - 01/01/2016     $7.89
System   2016-01-31
         2016-01-31     00:01
                        00:01 82    $48,620.20 A@ 5.990 / 01/01/2016 - 01/31/2016      $238.72
System
System   2016-02-01
         2016-02-01     00:01
                        00:01 82    $48,620.20 A@ 5.990 / 01/31/2016 - 02/01/2016      $7.96
                                                                                       $7,96
System   2016-02-04     00:00 43
                              43    Principal Adjustment                               $5,815.91
                                                                                       $5,815.91
System   2016-02-04     00:00 44    Interest Adjustment                                $-7,257.81
                                                                                       $-7,257.81
System   2016-02-04
         12016-02-04    00:01 182
                       |00:01 82    $48,620.20 @ 6.180 / 02/01/2016 - 02/04/2016       $24.63
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46             Desc
                        Declaration in Support Page 94 of 369
       2016-04-01 00:00 34
System 2016-04-01              Advn'd by Agency                                  $90.00
System 2016-04-01
        2016-04-01 00:01
                   00:01 82    $54,436.11
                               $54,436.11 p@ 10.000  / 02/04/2016 - 04/01/2016 $847.78
                                              10.000/02/04/2016-04/01/2016
       2016-04-14 |00:01
System 12016-04-14       82
                   00:01 182   $54,436.111 A
                               $54,436A    @" 10.000
                                              10.000 // 04/01/2016
                                                        04/01/2016 -- 04/14/2016
                                                                      04/14/2016 1$193.35
                                                                                 $193.35
Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                        Declaration in Support Page 95 of 369




          Exh ibit A-9
          Exhibit


                                                                     Exhibit A-9
        Case 6:18-ap-01089-MH                                       Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                                         Desc
                                                                  Declaration in Support Page 96 of 369                                ^-'                 •!. •'•. .   — , v.-..,

                                                                -                                         -—
                                                                 From: Fax              Page:
                                                                                        Paga: 3/9
                                                                                              3/9          Date:
                                                                                                           Date: 8/16/2 007 7:3/
                                                                                                                 8/16/2007       49 PM
                                                                                                                            7:32:49                                                                                                                     8
                                                38/.1.6/2007
                                                  / 2 6/ 2007   4|28 PH
                                                                1128     PJtCH: Fax
                                                                         TAM:                      TO! 936007049406
                                                                                    Kextitudent 1'Ot
                                                                                Tax Next-Student
                                                                                                        916001049106                                                                                                                                    i
         uo'-jo-viUB-r                                                                                                                              PASS;
                                                                                                                                                    paai! 003 OF
                                                                                                                                                              or 009
                                                         12-
                                                           111.01SLJ UrLHN11
                                                         UHnoitu                         looov^yijya
                                                                     utlhwu LiWdj •» ltSotoT,    171.3:_iv
                                                                                                                                                                                            NU.:JUU
                                                                                                                                                                                            rxu rjoa             UWUZ
                                                                                                                                                                                                                 uvoz                                   I
                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                        is




                                 Cosignecf * • Loan RequestICredit
                                                    Request/Credit Agreement—Signature      : Page. ., •                                                                                                                 I
                              ** Cosigned'                           Agreement - Sfgnature:Pags
                                                                                                                                                                                                                         Ii
                                                   AGREEMENT - THIS IS
                            NON-KEGOTI ARTE CREDIT AGREEMENT-
                            NON-NEGOTIABLE                          ISAA CONSUMER CREDIT TRANSACTION
                                                                                         TRANSACTION                                                                                                                                                    I
                       INFORMATION-'.
          LOAN PROGRAM INFORMATION...,                                    .•                             ••                                     • • •                           ••      •                                                               8
                                                                                                                                                                                                                                                        s
                Stutfent Graduate Loan
           Next Student                                                                                                    Academic Period: 08/2007.4212007
                                                                                                                                            08/2007-12/2007                                                                                             %

          Lender. Charter One Bank, N.A                                          LOKtA LINDA UNIVERSITY
                                                                         School: LOMA

          LoanAniounl
          Loan        Requested: $30000.00
               Amount Requestect                                                           Fun Deferral
                                                                         Repayment Option: Fun.

                              Margin*: 7.35
         Defeiral Period Margin:
         Deferral                                            Repayment Period Margin".Margin*: 7.35                                                           Fee Percentage:10.50
                                                                                                                                             Loan Origination Pee Percentage: 10.50                                                                fl
         •yariable interest raft equal! the LRIOR Index pi'ss the Markin leese: promph                                                                                                                                                             ii
                                                                                                                                                                                                                                                   5
         STPPEITE.........
                        .......................                                  •. :              ... •.                          •    »      I'   • V*     « t   »      • 5    ,lW          /»|   i«   k   I   •
                                                                                                                                                                                                                                                   r.


         Borrower Name: John Mate    Mata                                  Home Address: 5489  5480 Contrite       Montalair, CA 81783
                                                                                                     Cambridge Montclair,          91763                                                                                                          ":;

         Social Security ft  ft 111.1.-8533
                                MHM533                                     Date of Birth: 111111t/1968
                                                                                           F/1963                   Home Telephone: (909) 983.8045   983-8045
         Mobile Telephone.:
                 Telephone:                                               E-mail Address:
         eludes:             (check one bac):
         Student Citizenship (cheek      box}: et    ftf U.S. Citizen
                                                              Qtzoi       0 Eligible                    from &
                                                                                      Non-Citizen(4paeh from
                                                                             EtgUe NorrCieren(AZach            & text
                                                                                                                 bade copy
                                                                                                                      ccpy of
                                                                                                                           of CIS
                                                                                                                              CIS or
                                                                                                                                  or eardat
                                                                                                                                     student Vaa
                                                                                                                                             vfca card)
                                                                                                                                                    card}                                                                                         %
         Note:           referent* name
         Nets: Personal reference  nome and address cannot moth    match that of the Cosigner.
         Personal Retrace°    Name: Lam,
                  Reference Nome:            Rear
                                      LmV Pfc/sr                                     Reference Home Td    ft (9:91YSZ778
                                                                                                      Tel it  (XSSK&GTTt                 Work Tel
                                                                                                                                         Wink  Tel it:
                                                                                                                                                     ft                                                                                           fc!
                           Address: Olt
                    Street Address:
         Reference Sleet              131 1 W
                                            tV 541
                                               5tr St
                                                   SI                                                                                                                                                                                         i
         RrfcJiiicc City/State/Zip'
         Iltference  Chy/Stalfc/23p: osta;
                                      Pitttfa, CA  9 ITG2
                                                C^917S2                                                                                           _
         COSIGNER INgliMATPNAPift4tbe aje'of ritillority in. :slate of rest:let)).:,::"*.;:•;.:,:'..;i .•., .. ::                               ;t : ;. ,,,•,.                                                                                i5
I
                                                                                                                                                                                                                                              h
         Cosigner Name:
                     Name; Anita MetaMata                            Home Address: 5439
                                                                     Halle               5489 Cambridge,
                                                                                              Cambridge St Montclair,
                                                                                                           Mantciair, CA 91763                                                                                                                E
         Social
         Soda! Security 0:1111111111P•7992
                            ft •7932                                 Dale of Birtn:1111111/1A
                                                                     Date       Birth: •'1943.           Home Telephone: (909)      9B3-8045
                                                                                                                              (909) 983-9045
         Mobile Telephone:
         Motile                                                      E-mail Address:           t'1
                                                                                               V                                                                                                                                              L



              yea ever defaulted ten
         Have you                 onea student loan or dm:tared
                                                       dedared trantarPty?
                                                                bankruptcy?     IX
                                                                                ®NoNo 0  D Yes
                                                                                           Yet                                                                                                                                                I
                 Empbyeo DA
         Current Employee
         Garret             CA VITA
                               VTIA                                                                               Employer TelephOne:(993)94548a2-
                                                                                                                           Telephone: (KB) WM8&-
         Current Position:
                 PosiSon: Prokeital
                           Prctesord                        Yearn
                                                            Yean Dim:
                                                                  There: til
                                                                         IB Yam
                                                                             Yeas                                                        7/41.5-
                                                                                                                                               -fet
                                                                                                                                         jif./SQ
         Yews
         Years at Previous Employment 0D Yaws
                                           Years                                                                                                                                                                                              \
                                                                                                                                                                                                                                              i
         A/tmony, child support or
         ArintotlY.thatisaPport.  Or separate maintenance   Incomes do tat
                                              mailltamnce IncorneS         haw to be revealed if you do not want ItItit
                                                                       DPI have                                    Ihem eoesiderad
                                                                                                                        considared for ropayirig
                                                                                                                                       repaying this                                                                                          y

         obligation, if you are retying
         obligation.            rcfying an      additional income, pious
                                        en such sekthional                provide details
                                                                   please provide details on
                                                                                          on a
                                                                                             a separate
                                                                                               separata sheet
                                                                                                        sheet of
                                                                                                              of paper.
                                                                                                                 paper.

         Cosigner Ctherahip
                   CMzmship (check
                              (cheek one box);    & U.S.
                                           box}: (1(       Citizen ' D Misfile
                                                      US, atm              SigtUe Nen-Olken
                                                                                     HcrvCfflzen (Attach frond        copy of CfS)
                                                                                                         front & back tepy    CIS)
         Nate Pelmet
         Note                                  eddress cannot
               Personal reference name end oddness      cannot matt
                                                                matrii that
                                                                       frat ream
                                                                            of the Student
         Penvorral
         Personal Reference Nam:      RnreMoa
                              Name: OWE    M3.2                              _ Reference
                                                                                    ftftference Home Tel  P. OA
                                                                                                      Tri ft <S09) 1544354
                                                                                                                   &&63S4                                               Week Tel t:
                                                                                                                                                                        WcrtTd   t:
                                      4691 Mare
                    Street Address; 441
         Reference Sired                        heir Ln
                                           torricgaLn
         Reference City/Ststeiro•    Rwrsies. CA 02509
                    Crtr/State/ZcJt^jfrejgrteXAjCSOjl


         lay
         6y my    sgmaii^ I °wily
              ay stoolura      ecnify tut/
                                      tint I Iwo
                                             luvc rtmd.
                                                  ra4 redeemed
                                                         cdaitzud lad b4 wee
                                                                           lyee to 1st=
                                                                                      lie rsma of   end troicriake
                                                                                                 ofend  uskrtste the             ' el cot
                                                                                                                    fii» oblirsior
                                                                                                                         cbliyiiea        fonh on
                                                                                                                                      cd forth       ill five
                                                                                                                                                 en an        (5) paga of this
                                                                                                                                                         five (*pales       Ms Lou
                                                                                                                                                                                 Loin Rcc000fCrott
                                                                                                                                                                                      RoqoeafOeSt                                        f-
         Agr=neez
         Agrecnes AB.07-08.Cal.
                       AB.t/7-fi5.CSXI.IEDCJ105       ("Chtdit Aportee),
                                         IDDC-1106 ("Crodit      A^rcareoO l1 nodonsa            thst anyposturytio totreittey
                                                                                    uafcssisidaljay'pastio'Vto                       makes o ban
                                                                                                                         toarringlyioliie              youctrxra or rasupststosotion on this
                                                                                                                                                fehcraiarrfflcrcifaitptMtitnb'cincii            form
                                                                                                                                                                                            thUfcrro
         Ish sokket to peoshite, whine
                                   «*"* troy
                                          nwy loclude   fl-n or
                                               |>w)!i6b flap   m impttracent.
                                                                  iwpd rmrnwit TZts        coord.Asree=ro. Is signed under seat I andercand
                                                                                     THjCraCiAjrcoffiDtUii£ni<im4asr»I.                   tndaesmi dull  doll amim ow   routed to fu
                                                                                                                                                                    odl r-Aulzecl   fix my
                                                                                                                                                                                        ley slip:aro
                                                                                                                                                                                            slgnifere                                    f
                                                                                                                                                                                                                                         (
         es
         ea a or m
                 to riza dccrrenially this
                    ppi timmesteany     dui Oolit  Arco= sad
                                             CreditAaiotcs       red aoy  xdetd wives
                                                                      eoy rdord     oodces than
                                                                                              lbs require.
                                                                                                  mpiira ttpaturs.      lfl choose
                                                                                                           ripiutuie. IfI   choose to   fa my
                                                                                                                                    to for   rpy egrusurt
                                                                                                                                                 rijpnbut oft on or
                                                                                                                                                                 or to zip
                                                                                                                                                                       rign eleozoniraIly
                                                                                                                                                                            etecmmicatly this
                                                                                                                                                                                          ibii Crttlit
                                                                                                                                                                                               Credit                                    i
         Agrtrman and
         Arco:cot      nd my
                           xay reimmIaotiem     lbs milts
                                idited tones this    mjilrt slgostrat.,1
                                                              sgtamrc, I iateatt
                                                                           iafeot (i)(>} ray Co: or demsaie
                                                                                         oiy to     eloonnie el;mmtre
                                                                                                               ripsaw to he  be an
                                                                                                                                 so drank
                                                                                                                                    dettrwde stews=                 ifyfrobtc Edm.1
                                                                                                                                                 rixesnm under spidiesbk        fcdsil sett
                                                                                                                                                                                       «a4 =oleo,
                                                                                                                                                                                            stseW,
         (it) soy fns
         (ipeiiy       prinzot or
                   faprjatsat      pdnmut ofLondtes cloctratie record Odic
                                 wpgrimutoflaidg'stlccaiMCtBCOri                       Credit Azostmeat
                                                                              of ftit Cmdit                tut relad rotas to
                                                                                               Agrcantateadwlsiptriodca           ohto so   coisirol locum et, (iii) to =duct businots with
                                                                                                                                        recritigililnoiByTit,(i5)>>moihiahainsu              wife rite
                                                                                                                                                                                                  die
                                                                                                                                                                                                                                         Ii
         Led
         Lenir     bycfecmalc mord:
               er byclectatele   teoords and  clecoceie ticaszers,
                                         end demotic      ticaasos, sod
                                                                      ui (rI)    Us this
                                                                            (hr) Cm    Ais Credit Apo=
                                                                                                   Agreement will
                                                                                                                *411 rot     pwared by
                                                                                                                     cot be pwaosl          ATLI; 33 of
                                                                                                                                        ty Article          Ito ihiftznt
                                                                                                                                                        ofCha   Uiifomt CsturscreirICub,
                                                                                                                                                                          Cafflmaciri5°dA sal eM my
                                                                                                                                                                                                  ®Y
         obbjarioas under
         oblitztiood   unds tilts        Atsvencot wit)
                                  Credit Aestemoat
                             Ifau Croak               will rot
                                                           rxit be sobjtot          fray =der
                                                                               lot toy
                                                                            to,'eta
                                                                   sobjoi Ca,             runnier easy   eWlg»fi£C9 *111 te
                                                                                                  ofray &apices             be subject
                                                                                                                               sobject ta   AiScli 9 of
                                                                                                                                        to, Ariel.         teUelSztoCommerciende.
                                                                                                                                                        ofihe  UdSnflj Comiaseii|gKJt.                                                   !
                             foBovring notices. cvou"
             pnrposes of the faDowint_notiets,
         For Purposes                           cvtin" means
                                                       iannr the
                                                             the Borrower ami Code/ter
                                                                 Bomrwer and  Coapaer. not the Lender,
                                                                                       not the lender.
                                                                                                                                                                                             c=
         FORALABAMA RESIDENTS: CAUTION-IT
         FORALARAMA                                     THAT YOU TBOR0UCIELY
                               CAUTION- IT IS IMPORTANT MAT                  READ THE CONTRACT
                                                                 THOROUGHLY READ      CONIRACT 31E.arRE
                                                                                               BSEPRE YOU
         SIGN IT.                                                                                -J                                                                                                                                                                 i
                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                    i
                                   - NOTICC TO CUSTOMER:
         FOR WISCONSIN RESIDENTS -NOTICE       CUSTOMER- (a)              THIS (=BIT
                                                           («) DONOT SIGN TBIS CREDIT AGREEMENT BEFORE YpUREAD
    i
                                                                                                         YpO READ
    (         WRITING ON THE FOLLOWING PAGES, EVEN IF OTHERWISE ADVISED.
         THE MUTING
    i    (b) DO NOT SIGN THIS CREDIT AGREEMENT TE
         (b)                                     IF IT CONTAINS ANY BLANK SPACES.                                                                                                                                                                                !
    i
         (c) YOU ARE ENTITLED TO AN EXALT
         (c)                         EKACT COPY OF .ANY              YOU SIGN.
                                                     ANY AGREEMENT YOtr  SIGN.
         (d)               RIGHT AT ANY TIME TO PAT
         (d) YOU HAVE THE ELIGRT                                                      UNDER THIS CREDIT
                                                 PAY IN ADVANCE TEE UNPAID BALANCE ENDER-THIS    CREDIT AGREEMENT                                                                                                                                               s
             AND YOU MAYBE
                      MAY BE ENTITLED ?OA            REFCND OF THE FINANCE CHARGE.
                                       TO A PARTIAL REFLND                                                                                                                                                                                                      I
    !
         PI                  RETURN Ttit4
         PLgASESITI:13401*-ipkilIgN        ffe;WINtigbtof iniirTigineffittseriTtilioilitirifirlio-prableT-:
                                    ~nir;T^3^WTh'Pf^;crirnar^rifurotfwrJrtfertpaii3riTdiribalicnMgl         FAX fr.041:W:i.FilW, '
                                                                                                         JFAXTO":r1-6SS:749^I358:

    ?    Signature of Borrower
                      Borrwer.                                       7Z7. 77),47
                                                                          TTh/fc                                                                       Date F
                                                                                                                                                       Date                            #17                                                                   i

                                                    CERTIFY THAT I INTEND TO (I)
         BY SIGNING THIS CREDIT AGREEMENT BELOW, I CERTIPY                                       CREDIT AND
                                                                             (1) APPLY FOR JOINT CREDIT AND
         (ii) BE JOINTLY LIABLE WITH THE BORROWER FOR THIS LOAN.
         (Ii)                                                                                             Lou.                                                                                                                                              i

    i                                                                                                                                                                                  '07
         Signature cf Cosigner                                S/Ajdks
                                                                                                                                                                                                                                     I

         Signature of Cosigner az:41 Vit•44                                                                                                            Date

          R.ti-ns.CSX1.10DC.1106
         ATLn7-nfi.r.SX1.10DC.1106                                                            LENDER COPY
                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                         I
                                                                                                                                                                                            If. tr.r.r
                                                                                                                                                                                        up »r«Pvr
                                                                                                                                                                                                                     t
 Case 6:18-ap-01089-MH                                                         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                                                                 Desc
                                                                             Declaration in Support Page 97 of 369
In
 In this Credit Agreement, the words T, 'me',          "me", 'my',"my", and 'mine'
                                                                                 "mine" mean the person(s)                             however, that if the    toe student Borrower begins a medical residency or internship during
 who signed this Credit Agreement as Borrower end                   and Cosigner. The words 'you',          "you", 'your',
                                                                                                                        "your",        the
                                                                                                                                       toe Deferment Period, Period, then the       toe Deferment
                                                                                                                                                                                           Deferment Period   Period will end 180     1 80 days afteralter the
                                                                                                                                                                                                                                                             toe day the   toe
 yours',
 "yours", and 'Lender'
                   "Lender" mean Charter One Bank, N.A., its successors and assigns, and                                               residency or Internship
                                                                                                                                                           internship ends, but no more than 8'/2                   8'/! years after the      toe Disbursement Date.      Date.
 any other holder of this Credit Agreement 'School'          "School" means the school named at the                                    4.
                                                                                                                                       4. The 'Repayment
                                                                                                                                                   "Repayment Period'Period" begins the day after              alter the Deferment
                                                                                                                                                                                                                            Deferment Period    Period ends. If     If there
                                                                                                                                                                                                                                                                       here is
 top of the first page of this Credit Agreement The "senricer'          "servicer" means the Lender or any                             no Deferment Period for my loan, the Repayment Period will begin when my loan is
 entity it designates to service my loan.                                                                                              fully disbursed. The RepaymentRepayment Period is 20 years unless monthly payments equal to
A.
 A. PROMISE
      PROMISE TO PAY:     PAY: II promise to pay to you the principal sum of the Loan                      Loan Amount                 the minimum
                                                                                                                                             minimum monthlymonthly payment
                                                                                                                                                                         payment amount (See             (See Paragraph
                                                                                                                                                                                                                Paragraph E.2)    E.2)will  will repay allall amounts
                                                                                                                                                                                                                                                              amounts
Requested
 Requested shown on the first page of this Credit Agreement, to the extent it                                 it Is
                                                                                                                  is                    owed in  in less
                                                                                                                                                     less than 20 years, in          in which case the       toe Repayment
                                                                                                                                                                                                                  Repayment Period    Period will be the number  number of
advanced to me     ma or paid on my  my behalf, and any Loan        Loan Origination Fee      Fee added to my         my loan
                                                                                                                           loan        months
                                                                                                                                        months necessary
                                                                                                                                                    necessary to pay in full the           toe amount II owe at the        toe minimum
                                                                                                                                                                                                                                 minimum payment  paymenL
(see Paragraph F) (together, the 'Principal  "Principal Sum'), Sum"), interest on such Principal Sum,                                  D. INTEREST:
                                                                                                                                             INTEREST:
interest on any unpaid interest added to the Principal Sum and late fees (see                                                          1.
                                                                                                                                        1 . Accrual -    — Beginning on the       toe Disbursement Date, interest will be calculated at the                              toe
Paragraph E.6).                                                                                                                        Variable Rate (Paragraph D.2) and charged on the                             toe Principal Sum, and on any unpaid
B.
 B. IMPORTANT
      IMPORTANT —          READ THIS CAREFULLY:
                        -READ                                                                                                          interest later added to the Principal     Principal Sum according to Paragraph         Paragraph D.3.     D.3. During
                                                                                                                                                                                                                                                         During thetoe
 1.
  1. When you receive my signed Credit Agreement, you are not agreeing to lend me                                                      Repayment
                                                                                                                                        Repayment Period, Period, interest wifi     will be calculated at the        toe Variable Rate      Rate and charged on the            toe
money. IfIf you decide to make a loan to me, you will electronically transfer the loan                                                 outstanding balance of this Credit Agreement until                         unlit all amounts are paid in full. Interest       Interest
funds to the School for me, mail a loan check to the School for me, or mail a loan                                                     will be calculated on a daily simple interest            interest basis.
                                                                                                                                                                                                              basis. The daily interest    interest rate
                                                                                                                                                                                                                                                      rale will bebe equal
                                                                                                                                                                                                                                                                        equal
cheek
check directly to me. You have     have the
                                          the right
                                                right toto notnot make
                                                                   make a   a loan
                                                                                ban oror toto lend
                                                                                              lend anan amount
                                                                                                           amount less   less          to toe
                                                                                                                                            the annual interest rate in          In effect on that day, divided by the                toe number of days In that
 than the Loan Amount Requested. II agree to accept an amount less than the Loan                                                       calendar year.
Amount Requested
              Requested and to repay that portion of the Loan Amount Requested                 Requested that you                      2.
                                                                                                                                       2. Variable Rate   Rate — - The 'Variable
                                                                                                                                                                            "Variable Rate'   Rate" is equal to the      toe Current Index    Index plus a Margin.
actually lend to me along with interest and all other amounts II owe (see Paragraph                       Paragraph A).                The Margins for both the Deferment     Deferment Period     Period and the RepaymentRepayment Period     Period are shown on
You have the right to disburse my loan through an agent At your option, you may also                                                   the
                                                                                                                                       toe first page of this  tois Credit Agreement
                                                                                                                                                                                  AgreemenL In           In no event will the   toe Variable Rate    Rate exceed the
make any loan check co-payable to me and the Cosigner or to me and the School.                                                         maximum interest rate allowed by the                   toe laws of the    toe State of Ohio. The Variable Rate               Rale will win
 2. HOW II AGREE TO THE TERMS OF THIS LOAN. By signing this Credit
2.                                                                                                                                     change monthly
                                                                                                                                                    monthly on the first day of each calendar month (the                           (the 'Change
                                                                                                                                                                                                                                            "Change Date(s)')
                                                                                                                                                                                                                                                         Date(s)") if the
Agreement, and submitting Itit to the Lender,    Lender, II am requesting that you make this loan                      loan to
                                                                                                                             lo        Current IndexIndex changes. The 'Current         "Current Index'
                                                                                                                                                                                                      Index" for any calendar month (or                (or for any shorter
me in  In an amount equal to the Loan Amount Requested plus any Loan Origination Fee                                                   period beginning on the       toe Disbursement Date             Dale and ending on the last day of a calendar
described in Paragraph F of this Credit Agreement IfIf you approve this request and                                                    month) is based on the       toe one-month London        London Interbank
                                                                                                                                                                                                              Interbank Offered Rate         Rate ('LIBOR')
                                                                                                                                                                                                                                                    ("LIBOR") as   as
 agree to make this loan, you will notify me In               in writing end
                                                                           and provide me with a Disclosure    Disclosure              published in the   toe 'Money
                                                                                                                                                                "Money Rates Rates" section of The           The Wall
                                                                                                                                                                                                                   Walt Street Journal (Eastern Edition).
 Statement as required by law, at the time the loan proceeds are disbursed. The
Statement,                                                                                                                             The index for each   each calendar
                                                                                                                                                                   calendar month     month (or  (or for any shorter period   period beginning
                                                                                                                                                                                                                                            beginning on a
Disclosure
 Disclosure Statement is incorporated herein        herein by reference
                                                                    reference and made     made a part hereof. hereof                  Disbursement
                                                                                                                                        Disbursement Date    Date and ending on the last               last day of a calendar month)        month) will equal the
        Disclosure Statement will
The Disclosure                      wilt tell me
                                              me the amount of the loan           ban which you have     have                          LIBOR
                                                                                                                                        LIBOR rate rate published on the first business day of the immediately preceding calendar
approved, the amount of the Loan       Loan Origination Fee,       Fee, and other important information. II                            month,
                                                                                                                                       month, rounded to the nearest      nearest one-hundredth of one percent (0.01%).                      (0.01%). If  If The
                                                                                                                                                                                                                                                             The WallWall
 will let you know that II agree to the terms of the loan as set forth in this Credit                                                  Street Journal (Eastern Edition) is not published or the Current Index is not given on
Agreement and in the Disclosure Statement by doing either of the following:                                                            that date, then the Current Index wilt                will be determined by using the immediately
(a) endorsing or depositing the check that disburses the loan proceeds; or (b) allowing                                                preceding published Current Index.               Index. IfIf the
                                                                                                                                                                                                     toe Current Index Index Is  is no longer available, you will
the loan proceeds to be used by or on behalf of the student Borrower                  Borrower without                                 choose a comparable index.
objection. Upon Upon receipt of the Disdosure
                                         Disclosure Statement,
                                                          StatemenL II will review the Disdosure    Disclosure                         3.
                                                                                                                                       3. Capitalization —       - If
                                                                                                                                                                   If II have elected the         toe 'Full
                                                                                                                                                                                                          "Full Deferral'
                                                                                                                                                                                                                Deferral" repayment option (the             (toe
Statement and notify you In        in writing if II have any questions. If            If II em
                                                                                            am not satisfied with                      applicable repayment option is                  is stated on the    toe first page
                                                                                                                                                                                                                      page of this   tois Credit
                                                                                                                                                                                                                                             Credit Agreement),
                                                                                                                                                                                                                                                      Agreement), II am       am
the terms of my loan as disclosed in the Disclosure     Disclosure Statement, I             I may cancel my loan.                      not obligated to make any         any payments
                                                                                                                                                                                  payments until    until the
                                                                                                                                                                                                            toe loan
                                                                                                                                                                                                                 loan enters
                                                                                                                                                                                                                        enters the   toe Repayment
                                                                                                                                                                                                                                            Repayment Period Period and   and
 To cancel my loan, I      t will give you a written cancellation notice within ten (10) days after                                    you    will add
                                                                                                                                       you will     add unpaid
                                                                                                                                                          unpaid accrued
                                                                                                                                                                    accrued interest  interest to       the principal
                                                                                                                                                                                                   to toe     principal loan
                                                                                                                                                                                                                           loan balance
                                                                                                                                                                                                                                    balance as    as of
                                                                                                                                                                                                                                                      of the
                                                                                                                                                                                                                                                          the last
                                                                                                                                                                                                                                                               last day
                                                                                                                                                                                                                                                                      day of    of
                   Disclosure Statement If
II receive the Disclosure                         If loan proceeds have been disbursed, II agree that                       thai       each calendar quarter (the         (toe last day of December,  December, March, June and September) during
II will Immediately
         immediately return the loan proceeds to you, will not endorse any check which                                                 the Deferment
                                                                                                                                              Deferment PeriodPeriod and as of the last day of my Deferment             Deferment Period.    Period. Interest
                                                                                                                                                                                                                                                        Interest that is
disburses the loan proceeds and will instruct the                toe School to return any loan proceeds to                             added to principal is called 'Capitalized'  "Capitalized" interest Capitalized interest will be treated as
you. IfIf II give notice of cancellation
                               cancellab'on but do not comply with the              toe requirements of this          tois             principal. In   In addition, jf II am in default (see Paragraph        Paragraph I)     I) and the   toe loan has been sold to
Paragraph B.2, this   tois Credit Agreement will not be canceled and !will                  I will be in default of                    TERI (see Paragraph L.12), TERI may capitalize accrued and unpaid interest as of the                                                     toe
this
 tois Credit Agreement (See      (See Paragraph
                                        Paragraph I.)   I.)                                                                            date ItIt purchases my     my loan.
                                                                                                                                                                        loan. II understand
                                                                                                                                                                                      understand that you will also add all accrued and unpaid                       unpaid
C. DEFINITIONS:                                                                                                                        interest to the  toe principal balance of my loan at the                  toe end of any forbearance period (see
1.
 1. 'Disbursement
     "Disbursement Date'  Date" means the date or dates on which you lend money to me in                                               Paragraph H). In       In all cases, the      toe sum of interest you capitalize plus the                   toe then-
consideration for my Credit Agreement and will be the                   toe date(s) shown on any loan                                  outstanding principal balance is thereafter considered the principal balance, and
check you prepare or the      toe date(s) you initiate any electronic funds transfer.                                                  interest will accrue on the new principal balance.
 2. The 'Deferment
2.          "Deferment Period'
                          Period" will begin on the      toe Disbursement Date and end on the                                          E. TERMS OF REPAYMENT:
 Deferment End
Deferment         End Date.
                      Date.                                                                                                            1.
                                                                                                                                        1. Deferment
                                                                                                                                             Deferment PeriodPeriod —  - If If II have elected either the          toe 'Interest
                                                                                                                                                                                                                         "Interest Only' Only" repayment
                                                                                                                                                                                                                                                  repayment option option or     or
3.
3. 'Deferment
    "Deferment End   End Data'
                           Date" means
                                  means the toe date specified below for the            toe applicable loan                            the 'Full
                                                                                                                                              "Full Deferrer
                                                                                                                                                      Deferral" repayment option (the              (toe applicable repayment option is stated on the
program (the  (toe applicable loan program is stated    staled on the first page of this Credit                                        first page of this Credit Agreement), you may, or, if required by applicable law, will
Agreement).                                                                                                                            send statements during the           toe Deferment Period (showing the                     toe total outstanding principal
        Undergraduate Alternative Loan
 (a) Undergraduate
(a)                                           Loan Program:
                                                       Program: If       tf II have elected the 'Immediate
                                                                                                         "Immediate                    balance of my loan and the interest that has accrued on my loan). You reserve the                                                toe
Repayment
 Repayment" option (the applicable repayment option is stated on the                           toe first page of this     tois         right to send statements or notices to either the                       toe Borrower
                                                                                                                                                                                                                     Borrower or the Cosigner. Statements
Credit Agreement), there is no Deferment  Deferment Period, Period, and my first payment will be 30-60                                 will be sent to me at the      toe address shown on your records. If                           If II have elected the   toe 'Interest
                                                                                                                                                                                                                                                                     "Interest
days afteralter the disbursement of my loan.   loam If    If II have elected the   toe 'Interest
                                                                                         "Interest Only'
                                                                                                       Only"                           Only'
                                                                                                                                       Only" repayment option, II agree to make payments each month during the                                            toe Deferment
                                                                                                                                                                                                                                                                Deferment
repayment option (the    (toe applicable repayment option Is              Is stated on the   toe first page of this                    Period
                                                                                                                                       Period equal to the     toe accrued interest on the outstanding balance of this                              tois Credit
Credit Agreement), then interest payments will begin 30-60 days after                          alter the
                                                                                                       toe                             Agreement IfIf II have elected the                toe 'Full
                                                                                                                                                                                             "Full Deferrer
                                                                                                                                                                                                      Deferral" repayment option II may, but am not
disbursement of my loan, the       toe 'Deferment
                                        "Deferment End     End Date'
                                                                   Date" will be the toe date the  toe student                         required to    lo make payments during the Deferment            Deferment Period.Period. You will add any interest that
Borrower first graduates or ceases to be enrolled at least half-time               half-Sme in the   toe School (or                    II do not pay during the Deferment  Deferment Period    Period to the   toe principal balance, as described in
another school participating in this loan program), and principal and interest                     Interest payments                   Paragraph
                                                                                                                                        Paragraph D.3.   D.3.
will begin 30-60 days after that date. In          In any event,       if II have elected the 'Interest Only'
                                                                evenL If                                                Only"          2.
                                                                                                                                        2. Repayment
                                                                                                                                             Repayment Period Period —    - The amount of my monthly payment ("Monthly Payment                            Payment
repayment option, the Deferment End Date will be no more than 5 years after the                                      toe               Amount')
                                                                                                                                       Amount") will be established based on the rules in this Credit Agreement when my
Disbursement Date. IfIf II have elected the        toe 'Full
                                                         "Full Deferral'
                                                                   Deferral" repayment
                                                                                 repayment option (the       (toe                      Repayment
                                                                                                                                        Repayment Period begins. During               During the toe Repayment
                                                                                                                                                                                                         Repayment Period,Period, you will send me           me monthly
                                                                                                                                                                                                                                                                  monthly
                 repayment option is
applicable repayment                   is stated on the   toe first page of this   tois Credit Agreement), then                        statements that show the          toe Monthly
                                                                                                                                                                                Monthly PaymentPayment Amount and the               toe payment due dates, and II
the 'Deferment
      "Deferment End Date'  Date" will be 180 180 days after   alter the
                                                                     toe date the student Borrower first                               will pay the toe Monthly Payment Amount shown on my monthly statement,                               statemenL which amount
graduates or ceases to be enrolled at least half-time in the                    toe School (or another school                          will in no event be less than $25 or the unpaid balance, whichever is less. II understand
participating in this Loan Program). In any event,           event if II have elected the       toe 'Full
                                                                                                      "Full Deferral'
                                                                                                               Deferral"               that thetoe Monthly Payment Amount Is                   is due each month. II may pay more than my
repayment option, the Deferment End Date will be no more than 5`/2                            6% years after the        toe            Monthly Payment Amount at any time without penalty or charge. IfIf my                                         my loan is  Is in paid-
Disbursement
 Disbursement Date.          For borrowers who chose the 'Interest
                     Date. For                                           "Interest Only'
                                                                                       Only" or 'Full
                                                                                                    "Full Deferral'
                                                                                                             Deferral"                 ahead status, II may, but will not             not be required
                                                                                                                                                                                                 required to make  make monthly
                                                                                                                                                                                                                             monthly payments. You           You reserve
                                                                                                                                                                                                                                                                    reserve
repayment options, joint and serial (associates (associates to bachelors) degree recipients may                                        the right to send monthly statements to the Borrower                    Borrower and/or the Cosigner. Even              Even if   if II do
continue in-school deferment while completing their second degree, up to the 5-year or                                                 not receive monthlymonthly statements, II will make           make consecutive monthly      monthly payments in amounts
5 14- year maximum.
5'%-                                                                                                                                   et
                                                                                                                                        at least equal to the   toe Monthly Payment Amount by the applicable payment due dates
(b)     Graduate Professional Education Loan Program: The Deferment End Date will
(b) Graduate                                                                                                                 will      until II have paid all of the     toe principal and interest and any other charges II may owe
be 180
     1 80 days after the toe student Borrower
                                         Borrower graduates or ceases for               far any other reason to be                     under this Credit Agreement
                                                                                                                                                                 AgreemenL
enrolled at least half-time in the    toe School (or another school participating in this                    his Loan                  3.
                                                                                                                                       3. Repayment
                                                                                                                                             Repayment Terms - My Monthly Payment                 Payment Amount will be calculated as of the                      toe day
Program),
Program), but no more than 4'h                                      Disbursement Date;
                                      4% years after the Disbursement                      Date; provided,                             the
                                                                                                                                        toe Repayment
                                                                                                                                              Repayment Period Period begins ('Repayment  ("Repayment Date).    Date"). It It will be recalculated (a) once


(W0687584.1)AB               .07-08.CSX1.10DC.1106
(W0687584.1} AB.07-08.CSX1.10DC.1106                                                                                          2 of 5
Case 6:18-ap-01089-MH                                              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                                     Desc
                                                                 Declaration in Support Page 98 of 369

each year prior to the anniversary of the Repayment Date, (b) if the Variable Rate                                    3.
                                                                                                                      3. CREDIT BUREAU REPORTING
changes between anniversaries of the Repayment Date to the extent that the Monthly                                      You may report Information
                                                                                                                                            information about my account to credit bureaus. Late
Payment Amount would not pay in full the accrued monthly interest on my loan, (c)                                       payments, missed payments, or other defaults In
                                                                                                                                                                     in my account may be reflected
following any subsequent deferment or forbearance period or (d) following any request                                  In
                                                                                                                        in my credit report.
                                                                                                                                     report
by the Borrower to the servicer to change the monthly payment due date (each of
which events is a new 'Repayment
                             "Repayment Date').Date"). As of any Repayment Date, my Monthly
                                                                                                                      II understand that  hat the
                                                                                                                                               he reporting of information about my account to credit bureaus may
Payment Amount will be recalculated. My new Monthly Payment Amount will be                                             adversely affect my credit rating and my ability to obtain other          oher credit
                                                                                                                                                                                                         crediL You may also
disclosed to me by the servicer. The      "The new Monthly Payment Amount will equal the                              provide the School with certain personally-identifiable information     informalion about me (such as
amount necessary to pay In      In full, over the number of months remaining in the
                                                                                                                      my Social Security Number and my Loan ID number) and report the                       he status of my loan
Repayment Period, the amount 1I owe in equal monthly installments of principal and                                     and my payment history, Includingincluding information about a late payment, payment missed payment
interest at the Variable Rate in effect at the time of the calculation. II understand that                             or other
                                                                                                                           oher defaults, to the  he School and others in accordance with          wih applicable law.
this may result in a reduction or increase in my monthly payment as calculated as of                                  I.:.
                                                                                                                       LC ADDITIONAL AGREEMENTS:'
each Repayment Date. II understand that during the Repayment Period (and, if II have                                    1. II understand that
                                                                                                                       1.                     hat you are
                                                                                                                                                        are located In Ohio and    arid that
                                                                                                                                                                                        thai this
                                                                                                                                                                                             this Credit Agreement
                                                                                                                                                                                                            Agreement wit wii be
elected the 'Interest
                 "Interest Only'
                           Only" repayment option, during the period of interest payments)
                                                                                                                       entered Into in the  he same state
                                                                                                                                                        state. CONSEQUENTLY, THE_         THE PROVISIONS OF THIS
the servicer may change the monthly payment due date of future payments to a later                                     CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
date for the convenience of the servicer in processing payments or in order to                                         OF THE STATE OF OHIO, WITHOUT REGARD TO                          TO CONFLICT OF LAW       LAW RULES.'
                                                                                                                                                                                                                        RULES.
coordinate the due dates of all of my loans processed by the servicer.                                                 2.
                                                                                                                       2. The proceeds of this    his loan will be used only for my educational expenses at the
4.
4. Amounts Owing at the End of the Repayment Period -                      — Since Interest accrues daily              School. The Cosigner, if any, will not receive any of the           he loan proceeds.
upon the he unpaid principal balance of my loan, if.II make payments after             alter my payment                3.
                                                                                                                       3. My responsibility for paying the       he loan evidenced by this   his Credit Agreement is
due dates, II may owe additional interest. interest If II have not paid my late fees, II will also owe                 unaffected by the   he liability of any other
                                                                                                                                                                   oher person to me or by your (allure   failure to notify me that
                                                                                                                                                                                                                                 hat
additional amounts for those late fees. In such cases you will increase the amount of                                  a required payment has not been made. Without losing any of your rights under this                      his
my last monthly payment to the      he amount necessary to repay my loan in full.                                      Credit Agreement you may accept (a) late payments, (b) partial payments or (c)
5.
5. Payments -      — Payments will be applied first to late fees, other fees and charges,                              payments marked 'paid     "paid In
                                                                                                                                                       In full'
                                                                                                                                                          full" or with
                                                                                                                                                                    wih other
                                                                                                                                                                           oher restrictions. You may delay, fail to
accrued interest, and the   he remainder to principal.
                                                                                                                       exercise, or waive any of your rights on any occasion without losing your entillement          entitlement to
6.
6. Other Charges - If any part of a monthly payment remains unpaid fora                    for a period of             exercise the   he right at any future time,
                                                                                                                                                                 fime, or on any future occasion. You will not be
more than 15    15 days after the
                               he payment due date, I            I will pay a late fee not exceeding
                                                                                                                       obligated to make any demand upon me, send me any notice, present this                       his Credit
$5.00 or 5% of tire   he overdue payment amount, whichever is less. To the               he extent                     Agreement to me for payment or make protest of non-payment to me before suing to
permitted by law, II agree to pay you at         all amounts you incur in enforcing the terms of                       collect on this his Credit Agreement If     if II am In
                                                                                                                                                                            in default,
                                                                                                                                                                               default and to the he extent permitted by
his Credit Agreement, including reasonable collection agency and attorneys' fees and
this                                                                                                                   applicable law, II hereby waive any right II might otherwise have to require such actions.
court costs and other collection costs.                                                                                II WILL NOT SEND YOU PAYMENTS MARKED 'PAID IN FULL',                        FULL", 'WITHOUT
                                                                                                                                                                                                              "WITHOUT
F. LOAN ORIGINATION FEE: If you charge me, II will pay you a ban                       Loan Origination                RECOURSE'
                                                                                                                        RECOURSE" OR WITH       WTH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
Fee at the time my loan is disbursed. The dollar amount of any Loan Origination             Originafion Fee            ARE MARKED FOR SPECIAL HANDLING AND SENT TO THE ADDRESS                                                         ••
will be determined by multiplying the       he Principal Sum times the       he Loan Origination Fee
                                                                                                                       IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
Percentage shown on the      he first
                                 first page
                                       page of   of this
                                                    his Credit
                                                          Credit Agreement
                                                                    Agreement The  The percentage
                                                                                        percentage would
                                                                                                      would             OTHER ADDRESS AS II MAY BE GIVEN IN                    IN THE FUTURE.
be higher if computed only on the      he amount advanced rather than          han on thehe entire Principal            4.
                                                                                                                        4. II may not assign this  his Credit Agreement or any of its benefits or obligations. You
Sum (Loan Origination Fee plus the         he loan amount advanced). For example, a nominal                            may assign this   his Credit Agreement at any time.
Loan Origination
         Originafion Fee of 6.5% on the     he entire principal amount would equal 6.9519% of
                                                                                                                        5.
                                                                                                                        5. The terms and conditions set forth in this        his Credit Agreement and the      he Disclosure
the
he amount advanced. The Loan Origination Fee II will pay, if any, will be shown on my                                   Statement constitute the    he entire agreement between you and me.
Disclosure Statement and included with the Principal Sum. To the                    he extent permitted by              6.
                                                                                                                        6. If
                                                                                                                            If any
                                                                                                                                any provision of this
                                                                                                                                                    his Credit Agreement Is       Is held invalid or unenforceable, that   hat
law, and unless II timely cancel this   his Credit Agreement (see Paragraph B.2), II will not be                        provision shall be considered omitted from this          his Credit Agreement without affecting the       he
entitled to a refund
                  relund of any Loan Origination
                                         Originafion Fee after my loan has been disbursed.                              validity or enforceability of the he remainder of this    his Credit Agreement
G. RIGHT TO PREPAY: II have the             he right to prepay all or any part of my loan at any                        7.
                                                                                                                        7. A provision of this his Credit Agreement may only be modified if jointly agreed upon in                 h
time without penalty.                                                                                                   writing by you and me. My     Any modification will not affect the     he validity or enforceability of
H. FORBEARANCE: If II am unable to repay my loan In accordance with the                          he terms               the
                                                                                                                        he remainder of this   his Credit Agreement
established under this   his Credit Agreement because of a hardship such as financial or                                8.
                                                                                                                        6. To the he extent permitted by law, you have the         he right to apply money from any of my
medical difficulty, II may request that   hat you modify these terms. lI understand that         hat such               deposit account(s) with  wih you to pay all or a portion of any amount overdue under this              his
modification would be at your option, and, to the            he extent not prohibited by applicable
                                                                                                                        Credit Agreement 1I hereby authorize you to obtain from the                he School all amounts which
law, you may charge me a fee equal to two percent 2% of the outstanding principal                                       may be owed to me by the      he School, including any refund due to overpayment, early
balance if you agree 8gree to modify the
                                       he terms of this Credit Agreement II understand that            hat II           termination of enrollment,
                                                                                                                                            enrollment or otherwise.
will remain responsible for all interest accruing during any period of forbearance and                                  9.
                                                                                                                        9. IfIf this
                                                                                                                                his Credit Agreement is executed by more than           han one Borrower, each Borrower
that
hat you will add any 2% fee described in the             he previous sentence and all interest that    hat II           agrees that hat any communication
                                                                                                                                              communication betweenbetween you you and
                                                                                                                                                                                    and any
                                                                                                                                                                                         any ofof the
                                                                                                                                                                                                  he Borrowers
                                                                                                                                                                                                       Borrowers willwill be binding
do not pay during any forbearance period to the principal balance, as described in                                      on
                                                                                                                        on all
                                                                                                                            all ofof the
                                                                                                                                     he Borrowers.
                                                                                                                                          Borrowers. II intend
                                                                                                                                                         intend to to be treated as a principal of this   his Credit Agreement
Paragraph D.3.                                                                                                          and not as a surety. To the     he extent II may be treated as a surety, II waive all notices to
I.I. WHOLE LOAN DUE: To the         he extent permitted by applicable law, II will be in default                        which II might otherwise be ended  enfified as such by law, and all suretyship defenses that          hat
and you have the    he right to give me notice that     hat the
                                                              he whole outstanding principal balance,                   might be available to me (including, without limitation, contribution, subrogation and
             interest and all other amounts payable to you under the
accrued interest,                                                                 he terms of this
                                                                                                 his Credit             exoneration). II agree that  hat the
                                                                                                                                                          he Borrower may agree to any forbearance or other            oher
Agreement,
Agreement are due and payable at once (subject to any applicable law which may                                          modification of the  he repayment schedule and that        hat such agreement will be binding on
give me a right to cure my default) if        if: (1) II fail to make any monthly
                                                                              monhly payment to you                     me. It shall not be necessary for you to resort to or exhaust your remedies against the                    he
when due, (2) II die, (3) II break any of my other promises in this            his Credit Agreement,
                                                                                            Agreement (4)               borrower before calling upon me to make repayment       repaymenL For purposes of this      his paragraph
any bankruptcy proceeding is begun by or against me, or II assign any of my assets for                                  only, 'I'"I" and 'me'
                                                                                                                                          "me" refer to the
                                                                                                                                                         he Cosigner only.
the
he benefit of my creditors, or (5) II make any false written statement in applying for this                his          10.
                                                                                                                         10. All dollar amounts stated In      in this
                                                                                                                                                                   his Credit Agreement are in United States dollars. II
                                                                                                                                                                                                                                            s
loan or any otheroher loan or at any time during the       he Deferment or Repayment Periods. If          If II         will make all payments in United States Dollars with           wih no deduction for currency
 default. II will be required to pay interest
default,                                 Interest on this his loan accruing after default The Interestinterest
                                                                                                                        exchange.
rate after default will be subject to adjustment In            in the
                                                                   he same manner as before default.
                                                                                                   default              11.
                                                                                                                         11. If the
                                                                                                                                  he student Borrower fails to complete the         he education program paid for with     wih this
                                                                                                                                                                                                                                his
Upon default,
         default you may also capitalize any interest and fees (.e.,           (i.e., add accrued and                   loan, thehe Cosigner and II are not relieved of any obligation within       wihin or pursuant to this his
unpaid interest and fees to the    he principal balance), and increase the           he Margin used to                  Credit Agreement
                                                                                                                                   AgreemenL
compute the   he Variable Rate by two percentage points (2%).                                                           12.
                                                                                                                         12. II understand and agree that this loan is             Is an education loan and certify that It         It
J. NOTICES:                                                                                                             will be used only for costs of attendance at the School. 1I acknowledge that                       hat the
1.
 1. II will send written notice to you, any subsequent holder of this            his Credit Agreement,
                                                                                               Agreement                requested loan is subject to the limitations on dischargeability in bankruptcy
and the he servicer within
                       wihin ten days after any change in name, address, or enrollment                                  contained in Section 523 (a) (8)        (B) of the United States Bankruptcy Code because
status (for example, if the  he Borrower withdraws
                                                wihdraws from the      he School or transfers to another
                                                                                                     anolher            either or both boh of the following apply: (a) this loan was made pursuant to a
school participating in this his loan program).                                                                         program funded In       in whole or In  in part by The Education Resources Institute, Inc.             Inc.
2. Any notice required to be given to me by you will be effective when mailed by first
2.                                                                                                                      ("TERI"), a nonprofit
                                                                                                                                         non-profit Institution,
                                                                                                                                                       institution, or (b) this Is a qualified education loan as
class mail to the
Bass               he latest address you have for me. Unless required by applicable law,                                defined in the Internal
                                                                                                                                             Internal Revenue
                                                                                                                                                        Revenue Code. This means that if,            If, in the event of
you need not give a separate notice to the           he Cosigner, if any.                                               bankruptcy, my other   oher debts are discharged, II will probably still have to pay this
K. INFORMATION:
       INFORMATION:                                                                                                     loan In  In full.
1.
 1 . II must update the he information II provided to you whenever you ask me to do so.                                 13.
                                                                                                                         13.1Iauthorize any school that    hat II may attend to release to you, and any other        oher persons
2.
 2. II authorize you from time to time  fime to request and receive from others credit related                          designated by you, any requested information pertinent to this              his loan (e.g., enrollment
information about me (and about my spouse if II live in a community property state).               slate).              status, prior loan history, and current address).

                AB.07-08.CSX1.10DC.1106
(W06875&1.1)AB.07-08.CSX1.10DC.1106
(W06875S4. 1)                                                                                                3 of 5
Case 6:18-ap-01089-MH                                         Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                                        Desc
                                                            Declaration in Support Page 99 of 369
14.
 1 4. II authorize the Lender, any subsequent holder of this Credit Agreement, Agreement and their            subject to Maryland laws concerning credit then only to the extent that Maryland law
agents to: (1) advise the School of the status of my application and my loan, (2)                             applies, Lender and II agree and elect that this loan is made under and governed by
respond to inquiries from prior or subsequent lenders or holders with respect to my                           Subtitle 10,
                                                                                                                       10, Credit Grantor Closed End Credit Provisions, of Title 12 of the Commercial
Credit Agreement and related documents, (3) release information and make Inquiries         inquiries          Law Artide
                                                                                                                   Article of the Annotated Code of Maryland, except as preempted by federal law.
to the persons I have given you as references, for the purposes of learning      teaming my current           MISSOURI RESIDENTS: Oral agreements or commitments to
address and telephone number, (4) check my credit and employment history and to
                                                                                                              loan money, extend credit or to forbear from enforcing
answer questions about their credit experience with me, and (5) disclose to TERI, the
Borrower, and/or the Cosigner either in connection with this transaction or any future                        repayment of a debt including promises to extend or renew
                      Information (induding
transaction all Information       (including status Information
                                                      information and non-public personal                     such debt are not enforceable. To protect me (borrower(s)) and
information) of the Borrower and/or the Cosigner provided in connection with this                             you (creditor) from misunderstanding or disappointment, any
Credit Agreement IfIf in the future II apply for a loan that is guaranteed by TERI and
                                                                                                              agreements we reach covering such matters are contained in
funded by another lender, I also authorize the sharing of application information for this
loan (other than information in a consumer report) with the other lender and TERI and                         this writing, which is the complete and exclusive statement of
the reuse of such information by such new lender and TERI in my new application.                              the agreement between us, except as we may later agree in
15.
 1 5. Waiver by Lender.Lender You waive (give up) any right to daim claim a security interest in any          writing to modify it.
property to secure this Credit Agreement
                                      AgreemenL This does not affect any right to offset as a                 NEVADA RESIDENTS: This is a loan for study.
matter of law.                                                                                                NEW JERSEY RESIDENTS: The section headings of this Credit Agreement are a
16.
 16. If
      If II fax my signature(s)
            fax my   signature® on the first page of this Credit Agreement back to you and                    table of contents and not contract terms. Portions of this Credit Agreement with
keep the copy II signed, I understand that under federal   federal law
                                                                   taw the
                                                                        the fax
                                                                              fax you
                                                                                  you receive
                                                                                      receive will
                                                                                              will be
                                                                                                   be         references to actions taken to the extent of applicable law apply to acts or practices
an original of the first page of this Credit Agreement
                                                  AgreemenL You and II agree that at     alt copies of        that New Jersey law permits or requires. In     In this Credit Agreement acts or practices (I)     (i)
this Credit Agreement (including the fax you receive and the copy II retain), taken                           by you which are or may be permitted by 'applicable
                                                                                                                                                             "applicable lave
                                                                                                                                                                          law" are permitted by New Jersey
together, shall constitute a single original agreement
                                                   agreemenL                                                  law, and (5)
                                                                                                                         (fi) that may or will be taken
                                                                                                                                                  taken by
                                                                                                                                                        by you
                                                                                                                                                            you unless
                                                                                                                                                                  unless prohibited
                                                                                                                                                                         prohibited by by 'applicable
                                                                                                                                                                                           "applicable law'
                                                                                                                                                                                                        law" are
                                                                                                                                                                                                              are
17.
 1 7. If any Borrower or Cosigner elects to sign electronically an electronic record of this                  permitted by New Jersey law.
Credit Agreement
            AgreemenL then the following will apply as between Lender and such person:                        NEW YORK. RHODE ISLAND AND VERMONT RESIDENTS: A consumer report
(a) Lender will  wilt keep a non-modifiable electronic record of this document and provide a                  (credit report) may be obtained from a consumer-reporting agency (credit bureau) in
copy to me upon request, request (b) II can and have downloaded and/or printed a copy of this                 connection with this loan. If II request (1) I will be informed whether or not consumer
document for my records or notified the Lender to mail me a copy of this document                             reports were obtained, and (2) if reports were obtained, II will be informed of the names
and
and (c)(c) the   Lender's electronic record of this document and any printout from that
             the Lender's                                                                                     and addresses of the credit bureaus that furnished the reports. IfIf you agree to make
record shall be an original for all    alt purposes, including any lawsuit to collect amounts                 this loan to me, a consumer credit report may be requested or used in connection with
that II owe. IfIf II physically sign a copy of this document that has been electronically                     renewals or extensions of any credit for which II have applied, reviewing my loan,
signed by any other Cosigner or Borrower, as between me and the Lender the copy II                            taking collection action on my loan, or legitimate purposes associated with my loan.
sign (and any fax of that copy II may send to Lender) will be an original. However, the                       OHIO RESIDENTS: The Ohio laws against discrimination require that all creditors
electronic signature of another party to this Credit Agreement and the Lender's                               make credit equally available to all credit
                                                                                                                                                      credit worthy
                                                                                                                                                             worthy customers,
                                                                                                                                                                      customers, and
                                                                                                                                                                                   and that
                                                                                                                                                                                          that credit
                                                                                                                                                                                               credit reporting
electronic record of this document containing that signature wit         will be as valid against me          agencies maintain separate credit histories on each individual upon request     requesL The Ohio
as an original, physical document that is physically signed by all parties.                                   Civil Rights Commission administers compliance with this law.
M. DISCLOSURE NOTICES                                                                                         WISCONSIN RESIDENTS: For married Wisconsin residents, my signature on this
                                                                                                              Credit Agreement confirms that this loan obligation is being incurred in the interest of
ALL APPLICANTS:                                                                                               my marriage or family. No provision of any marital property agreement (pre-marital
IMPORTANT FEDERAL LAW NOTICE—                                                                                 agreement), unilateral statement under Section 766.59 or court decree under Section
                                                                                                              766.70 adversely affects the interest of the Lender unless the Lender, prior to the time
Important information
           Information about procedures for  for opening a new                                                that the loan is approved, is furnished with a copy of the agreement statement, or
account:                                                                                                      decree or has actual knowledge of the adverse provision when the obligation to the
To
To help
    help the
         the government
             government fight
                            fight the
                                  the funding
                                      funding of
                                              of terrorism
                                                 terrorism and
                                                           and money
                                                                money                                         Lender is incurred. IfIf the loan for which II am applying is granted, my spouse will also
             activities. Federal law requires all financial institutions
laundering activities,                                                                                        receive notification
                                                                                                                        notificafion that credit
                                                                                                                                          credit has
                                                                                                                                                 has been
                                                                                                                                                     been extended
                                                                                                                                                            extended toto me.
                                                                                                                                                                          me.
to obtain, verify, and record information that Identifies each
                                                             each                                             N. BORROWER'S CERTIFICATION: II declare under penalty of perjury under the
person who opens an account.
                          account                                                                             laws of the United States of America that the following is tare  true and correct
                                                                                                                                                                                            correcL II certify that
                                                                                                              all information II provided to you in connection with this loan, including without
What
What this means for
                  for you:                                                                                    limitation, the information contained in this Credit Agreement,
                                                                                                                                                                       Agreement Is  Is true, complete and
When you open an account, we will ask for your name, address,                                                 correct to the best of my knowledge and belief and is made in good faith. I understand
                         information that will allow us to Identify
date of birth, and other Information                       identify                                           that II am responsible for repaying immediately any funds that    (hat II receive which are not
you. We may also ask to see your driver's license or other                                                    to be used or are sre not used for educational expenses related to attendance at the
Identifying documents.                                                                                        School for the academic period stated. II certify that II am not now in default on a
                                                                                                              Federal Perkins Loan, a Federal Stafford Loan, a Federally Insured Student Loan, a
                                                                                                              Federal Supplemental Loan for Students (SLS), a Federal PLUS Loan, an Income            Income
CALIFORNIA RESIDENTS: II have the right to prohibit the use of information contained
                                                                                                              Contingent Loan, a Federal Consolidation Loan, a Federal Ford Direct Loan, or any
                  In connection with transactions not initiated by me. II may exercise this
in my credit file In
                                                                                                               other education loan received for attendance at any school.
right by notifying the consumer credit reporting
                                         reporting agency.
                                                     agency. A   A married
                                                                    married applicant
                                                                            applicant may
                                                                                      may apply
                                                                                             apply
for a separate account IfIf you take any adverse action as defined by Section 1785.3 of                       By signing this Credit Agreement, to the extent permitted by                               bv
the California Civil Code and the adverse action is based, in whole or in part, on any                        applicable law, I hereby
                                                                                                                                  hereby ratify,
                                                                                                                                          ratify, confirm,
                                                                                                                                                  confirm, and
                                                                                                                                                           and acknowledge the
information contained in a consumer credit report, II have the right to obtain within 60                      validity of all prior credit agreements I have signed with the
days a free copy of my consumer credit report from the consumer reporting agency                              Lender for this loan program. I intend and agree that all such
who furnished you my consumer credit report and from any other consumer credit
reporting agency which compiles and maintains files on consumers on a nationwide                              credit agreements shall be binding on me. The consideration for
basis. II have the right as described by Section 1785.16
                                                     1785.16 of the California Civil Code to                  this affirmation is the new credit extended by  bv the Lender to me
dispute the accuracy or completeness of any information in        In a consumer credit
                                                                                 credit report
                                                                                        report                under this Credit Agreement,
                                                                                                                                   Agreement.
furnished by the consumer credit reporting agency.                                                            0.
                                                                                                              0. STATE-SPECIFIC COSIGNER NOTICES: For the purposes of the following
CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law,               taw, II am               notices only, the words "you" and 'your
                                                                                                                                                "your" refer to the Cosigner, where applicable, not to
hereby notified that a negative credit report reflecting on my credit record may be                           the lender.
submitted to a credit reporting agency if II fail to fulfill the terms of my credit obligations.
IOWA. KANSAS AND NEBRASKA RESIDENTS (For
IOWA,                                                   [For purposes of the following                        FOR
                                                                                                              FOR OBLIGORS COSIGNING
                                                                                                                           COSIGNING IN
                                                                                                                                     IN WEST VIRGINIA:
notice, the word "you" refers to the Borrower and the Cosigner, not the Lender):
NOTICE TO CONSUMER. This Is a consumer credit transaction.      transaction. 1.
                                                                              1. DO
                                                                                 DO NOT
                                                                                      NOT SIGN
                                                                                             SIGN                 NOTICE TO COSIGNER
THIS CREDIT AGREEMENT BEFORE YOU READ THIS CREDIT AGREEMENT.                 AGREEMENT. 2.     2.                 You are being asked to guarantee this debt. Think carefully before
YOU ARE ENTITLED TO A COPY OF THIS CREDIT AGREEMENT. 3.                        3. YOU
                                                                                  YOU MAYMAY
                                                                                                                  you do. IfIf the Borrower doesn't pay the debt, you will have to. Be
PREPAY THE UNPAID BALANCE AT ANY TIME WITHOUT PENALTY AND MAY
BE ENTITLED TO A REFUND OF UNEARNED CHARGES IN                        IN ACCORDANCE WITH                          sure you can afford to pay it if you have to, and that you want to
LAW.
LAW.                                                                                                              accept this responsibility. You may have to pay up to the full
MARYLAND RESIDENTS: In Paragraph L.1,       LI, Lender and II have agreed that this Credit                        amount of the debt if the Borrower does not pay. You may also                                        I
                                                                                                                                                                                                                       S
Agreement is governed by federal law and the laws of OHIO, without regard to conflict                             have to pay late fees or collection costs, which increase this                                       {
of laws rules; if any court should nevertheless determine that this Credit Agreement is        is                                                                                                                      I
                                                                                                                                                                                                                       I
(W0687584.1) AB.07-08.CSX1.10DC.1106
(W0687584.11AB.07-08.CSX1.10DC.1106                                                                 44 of 5
                                                                                                                                                                                                                       f
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46        Desc
                     Declaration in Support Page 100 of 369

  amount. The creditor can collect this debt from you without first
  trying to collect from the Borrower. The creditor can use the same
  collection methods against you that can be used against the
  Borrower, such as suing you, garnishing your wages,
                                                  wages, etc. IfIf this
  debt is ever in default, that fact may become a part of your credit
  record. This notice is not the contract that makes you liable for the
  debt.


FOR OBLIGORS COSIGNING
             C05IGNING IN VERMONT:


                      NOTICE TO
                             TO COSIGNER


YOUR SIGNATURE ON THIS CREDIT AGREEMENT MEANS
THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS
LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS
A LEGAL RIGHT TO COLLECT FROM YOU.




iwo6875MuAB.07-08.CSXl.10DC.1106
(W061175&4.1)AB.07-08.CSX1.10DC.1106                                  5 of 5


                                                                                      I
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                               Desc
                     Declaration in Support Page 101 of 369




                        FEDERALANDCALIFORNIA
                        FEDERAL AND CALIFORNIA COSIGNER NOTICES
                                                        NOTICES


      For the purposes of these Notices, the words "you"
                                                   "you" and "your"
                                                             "your" refer to the Cosigner, not the Lender.


      NOTICE TO COSIGNER (Traduccion
                                   (Traduction en Ingles Se Reouiere
                                                               Reauiere Por La Ley):
                                                                                 Levi:
      You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn't pay the
      debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this
      responsibility.

      You may have to pay up to the full
                                       futl amount of the debt if the borrower does not pay.
                                                                                        pay. You may also have to
      pay late fees or collection costs, which increase this amount.

      The holder of the loan can collect this debt from you without first trying to collect from the borrower. The
      holder of the loan can use the same collection methods against you that can be used against the borrower,
      such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become part of
      your credit record.


      This notice is not the contract that makes you liable for the debt.

      AVISO PARA EL FIADOR (Spanish Translation Required by Law):         Law!:
      Se le esta pidiendo que garantice esta deuda. Pienselo
                                                    Pi6nselo con cuidado antes de ponerse de acuerdo. Si la
      persona que ha pedido este prestamo no paga la deuda, usted tendra que pagarla. Este seguro de que usted
      podra pagar si sea obligado a pagarla y de que usted desea
                                                           desea aceptar
                                                                 aceptar la
                                                                         la responsabilidad.
                                                                            responsabilidad.


      Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted tenga que pagar la suma
      total de la deuda, mas los cargos por tardarse en el pago o el costo de cobranza, lo cual aumenta el total de
      esta suma.

      El acreedor (financiero) puede cobrarle a usted sin, primeramente,
                                                           primeramcnte, tratar de cobrarle al deudor. Los mismos
      metodos de cobranza que pueden usarse contra el deudor, podran usarse contra usted, tales como presentar
      una demanda en corte, guitar
                             quitar parte de su
                                             su sueldo,
                                                sueldo, etc. Si alguna vez no se
                                                                               se cumpla con la obligacion
                                                                                                obligacidn de pagar
                                                                                                              pagar
      esta deuda, se puede incluir esa informaci6n
                                       informacidn en la historia de credito de usted.


      Este aviso no es el contrato mismo en que se le echa a usted la responsibilidad de la deuda.




      AB.07-08.CSX1.10DC.1106.FD
      (V/0687584.1)
       {W0687584.1}
    Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                                           Desc
                         Declaration in Support Page 102 of 369
                                                                                                                                                             I
                                                                                                                                                             s


                                                      DISCLOSURE STATEMENT
                                                 NOTE DISCLOSURE STA TEMENT
                    $
                    S 33,519.55
                       33.519.55                                          Borrower(s)
                                                                          Borrowers)           JOHN MATA                                                     h
                       05550481
                       Oq-i'SfMR I                                                             ANITA MATA                                                    B
                    Loan No.                                                                                                                                 fv
                                                                          Student:
                                                                          Sludcnl:             JOHN MATA                                                     E

                                                                                                                                                             j
                                                                          Date:
                                                                          Dale:                August 21.2007
                                                                                               August 21.2(107

                   JOHN MATA                                                                Lender Name and Address.;
                                                                                                            Address;
                   5489 CAMBRIDGE                                                            CHARTFR  ONF RANK_ N A
                                                                                             C-BAKTFKONFRANH

                   MONTCLAIR ,. CA 91763                USA                                  725 CANTON STREET
                                                                                             NORWOOD,
                                                                                             NORWOOD. MA 02062                                               E
                                                                                                                                                             I-
               ill:
               This disclosure statement relates to
                                                 lo your Loan Note disbursed on                August 21,  2007
                                                                                                       21 ,2007                                              i-
                                                                                                                                                             rv-

               Because your Loan is either being disbursed or eructing
                                                               entering repayment, or the repayment terms are being modified, the following
               information about
                           cboul your Loan is being given to you.

       ANNUAL PERCENTAGE RATE FINANCE CHARGE                                       Amount Financed                   Total of Payments
          The cost of your credit as a The dollar amount the credit         The amount of credit provided   The amount you will hove
                                                                                                                                htrvc puid after
          yearly rate.
          yearly                       win
                                       will cost you.
                                                 yoo.                       to you
                                                                               yoo or on your behalf.       you have made all
                                                                                                                          nil payment
                                                                                                                              payments scherluterl.
                                                                                                                                        scheduled.
                                                                                                                                                             r
                        14_003
                        14-003            %      $j      91.593.60             S       30,000 00
                                                                                       30,000.00                 S        121.593
                                                                                                                          121.593 60


                                                                                                                                                             is
           Your payment schedule will he:
                                      be:                                                                                                                    5
           Number of Payments
                     Pay ments         Amount of Payments              When Payments are due
                    240                 S      506.64
                                               50E64                  On the     1st day of each month beginning
                                                                                 ISI                                     12/2009
                                                                                                                         12/2009

                                                                                                                                                             !

                                                                                                                                                             •>



           VARIABLE RATE: RATE: The Annual Percentage Rate.             Is based on an index plus a margin, may increase during the term of
                                                           Rale, which is                                                                                    s
           the loan lithe        rale increases. The index is (check one):
                    if the index rate                                one);
           [H                                   • The highest U.S.
           IN Prime Rate Index Adjusted Monthly -The          VS. bank prime rate published in the "Money Rates" section of
                The Wall Street Journal (Eastern Edition) on the last business day of each calendar month.
                                                                                                                                                             I
                                                                                                                                                             E
           IIII| Prime Rate Index Adjusted Quarterly • The highest U.S.
                                                                   U^. bank prime rate published in the "Money Rates"
                                                                                                               Rates' section of                             I
               The Wall                         Edition') on the last business day of each entendar.
                   Watl Street Journal (Eastern Edition)                                   calendar quarter.                                                 a
           |~]
           .   LIBOR Index Adjusted Quarterly -The • The average of the one-month London Interbank Offered Rates published in the                            £
               "Money Rates" section of The Wall          Journal {Eastern Editionl
                                             Woll Street Journg1fEtmtern    Edition) on the first business day of each of the three (3)                      s
               calendar months immediately preceding the first day of each
                                                                        eaeh calendar quarter.

           © LIBOR Index Adjusted Monthly -• The one-month London Interbank Offered Rate published in the "Money Rates"
           [x]                                                                                                   Rates"
               section of The Wall Street Journal (Eastern Edition) on the first business day of the preceding calendar month.

            Any increase in (he
                            the index and the Annual
                                                Annua! Percentage Rate which occurs while principal payments are deferred will increase
                                                                                                                                     Increase
      the amount of any current arid
                                  and all
                                      nil future payments. Any increase In the index and the Annual Percentage Rate which occurs while
      principal and interest payments are
                                        arc deferred will increase
                                                           Increase the amount of all future payments. Any increase in the index and the                     2
      Annua! Percentage Rate which occurs after you have begun to
      Annual                                                         lo make principal and interest payments on your loan will increase the
      amount of your future principal and interest payments beginning with your next annual payment adjustment date.      dale. For example,
                                                                                                                                                              Ii;
      assume you obtain a loan in your junior year, in the amount of $10,090,
                                                                          $10,000, at an interest rate of 11%,
                                                                                                          1 19o, and you defer principal and                  !;
      interest
      iotcrcst payments until after your graduation, and the repayment term of the loan is 20 years. If the
                                                                                                          (he interest rate increased to 12%
                                                                                                                                         12%
      on January let
                  1st of your senior year, the interest
                                                Interest which accrues while principal and interest
                                                                                            Interest payments are
                                                                                                                ore deferred will increase by
      $91.01, and your monthly principal and interest payments would increase
                                                                         Increase by $9.37.
                                                                                     $937.


      LATE CHARGES:
             CHARGES: If a payment is more than 15                                        $5.00 or 5% of the payment, whichever is less. If
                                                        1 5 days late, you may be charged 55.00
          default. Lender (or any subsequent holder of your Loan
      you default,                                             Loon Note) may increase the margin used to
                                                                                                        lo compute the Annual
                                                                                                                       Annua) Percentage
      Rate by two  percentage points (2%).
      PREPAYMENT: If       you
                         Ifyou  pay off early, you will  not have  to pay o
                                                                      poy a penalty.

      Estimates; All numerical disclosures except the late
      Estimates:All                                   laic payment disclosure are estimates.

      Sec your contract documents for any additional information about non-payment, default, any required repayment in
                                                                                                                    In full before the
      scheduled date, any security interest and prepayment refunds and penalties.
                                                                   ond pcnolties.


             Principal Amount of Note (Amount Financed plus Prepaid Finance Charge)                                S                 33,519.55


             Itemization of Amount Financed
            Amount paid to
                        id       JOHN MATA and                                     S
I                   paid to
             Amount mild         ANITA MATA                                                         30.000,00
                                                                                                    30,000.00
            Total Amount Financed                                                                                  5                 30,000.00


             Itemization of Prepaid Finance Charge
             IternIntiott
                     Origination Fee                                               S                 3,519.55
                                                                                                     3.519.55
                     Total Prepaid
                           ['repaid Finance Charge(s)
                                            ChargeO)                                                               $                   3,519.55
                                                                                                                                       3.519.55




        VUJ tN
    CSA TitA/    f7H 121
              MU 0754 1253
                                                      NSJGDF Next Student Graduate Loan                           File Copy
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 103 of 369




        Exh ibit A-
        Exhibit  A-11 0


                                                                Exhibit A-10
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                      Desc
                     Declaration in Support Page 104 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                    AES/PA               VTAM NAHU           TSX2D
  DATE 02/23/16
       02/23/16 11:28:13
                11:28:13         LOAN FINANCIAL ACTIVITY                PAGE    11 OF 55



  BORROWER SSN:
             SSN: ***-**-8533
                  ***-**-8533    NAME:
                                 NAME: MATA,
                                       MATA, JOHN M JR

  1ST DISK: 08/21/07
  1ST DISB :  08/21/07  LN SEQ: 0006 LN PGM:
                           SEQ:  0006     PGM: PEPLN
                                               PEPLN      OWN:
                                                          OWN: 122962QC-NCT
                                                                122962QC-NCT

  GUARANTOR:
  GUARANTOR: TERI - DTC                CUST ACCT:
                                            ACCT : LT15
                                                   LT15  ORIG BAL:
                                                               BAL:  33,519.55
  BOND ISSUE:
       ISSUE: NCT20074
                NCT20074    PD AHEAD:
                                AHEAD:    STATUS:
                                          STATUS: ACTIVE       CURR BAL:
                                                              CURB  BAL:       0.00
                                                                               0.00



       REV   EFFECTIVE    POSTED
                          POSTED     TRAN          TRAN         INTEREST
                                                                INTEREST        PRINCIPAL
       REA     DATE        DATE      TYPE         AMOUNT         ACCRUED         BALANCE
   1
   1         04/03/13
             04/03/13    04/03/13
                         04/03/13   5003A          30.00CR          0.00
                                                                    0.00             0.00
                                                                                     0.00

   2
   2         04/01/13
             04/01/13    04/01/13
                         04/01/13   1030A
                                    1030A     50,739.59CR
                                              50, 739. 59CR       263.31
                                                                  263 .31            0.00
                                                                                     0.00

   3
   3         03/05/13
             03/05/13               2601A           5.00
                                                    5.00          302.67
                                                                  302 .67      47,148.24
   4
   4         02/02/13
             02/02/13               2601A           5.00
                                                    5.00          302.73
                                                                  302.73       47,148.24
   5
   5         01/02/13
             01/02/13               2601A           5.00
                                                    5.00          292.19
                                                                  292.19       47,148.24
   6
   6         12/03/12
             12/03/12               2601A           5.00
                                                    5.00          301.90
                                                                  301.90       47,148.24
   7
   7         11/02/12
             11/02/12               2601A           5.00
                                                    5.00          292.91       47,148.24
                                                                               47, 148 .24

   8         10/03/12
             10/03/12               2601A           5.00
                                                    5.00          870.95
                                                                  870.95       47,148.24
   9
   9         07/06/12
             07/06/12    07/06/12
                         07/06/12   1010C
                                    1010C         204.38CR         68.44
                                                                   68.44       47,148.24
  10
  10         06/29/12
             06/29/12    06/29/12
                         06/29/12   1010C
                                    1010C         399.94CR        488.87
                                                                  488.87       47,148.24
                                                                               47, 148.24



        SELECTION

  F1=HELP    F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT     F12=CAN




                                                                                                    s


                                                                                                    i
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                     Desc
                     Declaration in Support Page 105 of 369

     ITS2C*****8533;;
     ITS2C* **** 853 3 ; ;                  AES/PA             VTAM
                                                               VTAM NAHU          TSX2D
                                                                                  TSX2D

   DATE 02/23/16
        02/23/1G 11:28:15
                   11:28:15        LOAN FINANCIAL ACTIVITY              PAGE    2
                                                                                2 OF  5
                                                                                      5



   BORROWER SSN:
             SSN: ***-**-8533
                  ***-**-8533   NAME:
                                NAME: MATA,
                                      MATA, JOHN
                                            JOHN MM JR
                                                    JR

   1ST DISB:
       DISB: 08/21/07
              08/21/07 LN SEQ:
                           SEQ: 0006
                                0006  LN PGM:
                                         PGM: PEPLN      OWN:
                                                         OWN: 122962QC-NCT

   GUARANTOR:
   GUARANTOR: TERI
               TERI -- DTC
                       DTC            CUST
                                      CUST ACCT:
                                           ACCT :  LT15 ORIG BAL:
                                                              BAL:  33,519.55
   BOND ISSUE:
        ISSUE: NCT20074     PD AHEAD:
                               AHEAD:    STATUS:  ACTIVE
                                         STATUS: ACTIVE      CURR BAL:
                                                                   BAL:       0.00
                                                                              0.00



        REV   EFFECTIVE     POSTED     TRAN          TRAN      INTEREST
                                                               INTEREST         PRINCIPAL
        REA
        REA     DATE         DATE      TYPE         AMOUNT      ACCRUED          BALANCE
                                                                                 BALANCE

   1
   1          05/10/12
              05/10/12     05/10/12
                           05/10/12   1010C         195.56CR     351.98
                                                                 351.98        47,148.24
                                                                               47,148.24

   2
   2          04/04/12
              04/04/12     04/04/12
                           04/04/12   1010C         195.56CR     284.21
                                                                 284.21        47,148.24
                                                                               47,148.24

   3
   3          03/06/12
              03/06/12     03/06/12
                           03/06/12   1010C
                                      1010C         195.56CR
                                                    195.56CR     315.09        47,148.24
                                                                               47,148.24

   4
   4          02/03/12
              02/03/12     02/03/12
                           02/03/12   1010C
                                      1010C         195.56CR
                                                    195.56CR     294.56        47,148.24
   5
   5          01/04/12
              01/04/12     01/05/12
                           01/05/12   1010C
                                      1010C         195.56CR
                                                    195.56CR     294.51
                                                                 294 .51       47,148.24
                                                                               47,148.24

   6
   6          12/05/11
              12/05/11     12/05/11
                           12/05/11   1010C
                                      1010C         195.56CR
                                                    195.56CR     313.78        47,148.24
   7
   7          11/03/11
              11/03/11     11/03/11
                           11/03/11   1010C
                                      1010C         195.56CR     264.06
                                                                 264 . 06      47,148.24
                                                                               47,148.24

   8
   8          10/07/11     10/07/11   1010C         195.56CR     457.99
                                                                 457.99        47,148.24
                                                                               47,148.24

  .9
   9          08/21/11
              08/21/11     08/22/11
                           08/22/11   7001A           0.00
                                                      0.00       491.54
                                                                 491.54        47,148.24
                                                                               47,148.24

  10
  10          07/01/11
              07/01/11     07/05/11
                           07/05/11   7001A
                                      7001A           0.00
                                                      0.00     1,694.15
                                                               1,694.15        46,656.70
                                                                               46,656.70



         SELECTION

  F1=HELP     F3=EXIT   F5=RFR   F7=BKWD   FB=FWD
                                           F8=FWD   F9=PRT
                                                    F9=PRT   F12=CAN
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                    Desc
                     Declaration in Support Page 106 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                    AES/PA              VTAM NAHU
                                                              VTAM NAHU         TSX2D
  DATE 02/23/16
       02/23/1G 11:28:16
                11:28:16         LOAN FINANCIAL ACTIVITY              PAGE    3
                                                                              3 OF  5
                                                                                    5



            SSN: ***-**-8533
  BORROWER SSN:  ***-**-8533   NAME: MATA,
                               NAME: MATA, JOHN M M JR
  1ST DISB:
      DISB : 08/21/07
             08/21/07 LN SEQ:
                          SEQ: 0006
                               0006  LN PGM:
                                        PGM: PEPLN       OWN:
                                                         OWN: 122962QC-NCT

  GUARANTOR:
  GUARANTOR: TERI - DTC              CUST ACCT:
                                           ACCT :  LT15 ORIG BAL:
                                                             BAL:  33,519.55
  BOND ISSUE:  NCT20074
       ISSUE: NCT20074     PD AHEAD:
                              AHEAD:    STATUS:   ACTIVE
                                        STATUS: ACTIVE       CURR BAL:
                                                                  BAL:       0.00
                                                                             0.00



       REV   EFFECTIVE    POSTED     TRAN           TRAN      INTEREST
                                                              INTEREST        PRINCIPAL
       REA     DATE        DATE      TYPE          AMOUNT
                                                   AMOUNT      ACCRUED
                                                               ACCRUED         BALANCE
   1
   1         01/01/11    03/30/11   7001A            0.00       845.84       44,962.55
   2
   2         10/01/10
             10/01/10    03/30/11
                         03/30/11   7001A
                                    7001A            0.00
                                                     0.00       838.52
                                                                838.52       44,116.71
   3
   3         07/01/10
             07/01/10    03/30/11
                         03/30/11   7001A            0.00
                                                     0.00       805.12
                                                                805.12       43,278.19
                                                                             43,278.19

   4
   4         04/01/10
             04/01/10    03/30/11
                         03/30/11   7001A            0.00
                                                     0.00       779.62
                                                                779.62       42,473.07
                                                                             42,473 .07

   5
   5         01/01/10
             01/01/10    03/30/11
                         03/30/11   7001A            0.00
                                                     0.00       783.67
                                                                783.67       41,693.45
                                                                             41, 693 .45

   6
   6         10/01/09
             10/01/09    03/30/11
                         03/30/11   7001A            0.00
                                                     0.00       774.26
                                                                774.26       40,909.78
   7
   7         07/01/09
             07/01/09    03/30/11
                         03/30/11   7001A            0.00
                                                     0.00       767.56
                                                                767.56       40,135.52
                                                                             40,135.52

   8
   8         04/01/09
             04/01/09    03/30/11
                         03/30/11   7001A            0.00
                                                     0.00       158.58
                                                                158.58       39,367.96
   9
   9         03/13/09
             03/13/09    03/16/09
                         03/16/09   1010C
                                    1010C          189.07CR
                                                   189.07CR     117.09
                                                                117.09       39,209.38
  10
  10         02/27/09
             02/27/09    03/30/11
                         03/30/11   7001A
                                    7001A            0.00
                                                     0.00       188.68
                                                                188.68       39,276.36
                                                                             39,276.36



        SELECTION

  F1=HELP    F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                   Desc
                     Declaration in Support Page 107 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                    AES/PA             VTAM NAHU         TSX2D
  DATE 02/23/16
       02/23/16 11:28:16
                11:28:16         LOAN FINANCIAL ACTIVITY              PAGE   4
                                                                             4 OF  5
                                                                                   5



  BORROWER SSN:
            SSN : ***-**-8533
                  ***-**-8533   NAME:
                                NAME: MATA,
                                      MATA, JOHN M JR

  1ST
  1ST DISB:
      DISB : 08/21/07
             08/21/07 LN SEQ:
                           SEQ: 0006
                                0006  LN PGM:
                                         PGM: PEPLN      OWN:
                                                         OWN: 122962QC-NCT
                                                               122962QC-NCT

  GUARANTOR: TERI - DTC
  GUARANTOR:  TERI     DTC            CUST ACCT:
                                           ACCT : LT15  ORIG BAL:
                                                              BAL :  33,519.55
  BOND ISSUE:  NCT20074
       ISSUE: NCT20074      PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE      CURR BAL:
                                                                    BAL:       0.00

       REV   EFFECTIVE    POSTED     TRAN
                                     TRAN          TRAN
                                                   TRAN       INTEREST
                                                              INTEREST        PRINCIPAL
       REA     DATE        DATE
                           DATE      TYPE
                                     TYPE         AMOUNT
                                                   AMOUNT      ACCRUED
                                                               ACCRUED         BALANCE
                                                                               BALANCE

   1
   1         02/04/09
             02/04/09               2601A           5.00
                                                    5.00         649.87
                                                                 649.87      38,437.81
   2
   2         12/01/08
             12/01/08    03/30/11
                         03/30/11   7001A           0.00
                                                    0.00      1,811.17
                                                              1,811.17       38,437.81
   3
   3         06/05/08
             06/05/08    06/05/08
                         06/05/08   1010C          72.99CR        40.66
                                                                  40.66      36,626.64
                                                                             36, 626.64

   4
   4         06/01/08
             06/01/08    10/04/08
                         10/04/08   7001A
                                    7001A           0.00
                                                    0.00         167.43
                                                                 167.43      36,658.97
   5
   5         05/15/08
             05/15/08    05/15/08
                         05/15/08   1010C
                                    1010C          48.65CR       671.58
                                                                 671.58      35,868.61
   6
   6         03/10/08
             03/10/08    03/10/08
                         03/10/08   7001A           0.00
                                                    0.00         796.54
                                                                 796.54      35,868.61
                                                                             35, 868.61

   7
   7         01/01/08
             01/01/08    01/02/08
                         01/02/08   7001A
                                    7001A           0.00
                                                    0.00      1,075.48
                                                              1, 075.48      35,072.07
                                                                             35, 072.07

   8
   8         10/01/07
             10/01/07    10/01/07
                         10/01/07   7001A
                                    7001A           0.00
                                                    0.00         127.98
                                                                 127.98      33,996.59
                                                                             33, 996.59

   9
   9         09/20/07
             09/20/07    09/20/07
                         09/20/07   0390A
                                    0390A     33,868.61
                                              33, 868.61           0.00
                                                                   0.00      33,519.55
  10
  10         09/20/07
             09/20/07    09/20/07
                         09/20/07   0395A
                                    0395A     33,868.61CR
                                              33, 868.61CR       349.06
                                                                 349.06            0.00
                                                                                   0.00



        SELECTION

  F1=HELP
  F1=HELP    F3=EXIT
             F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN




                                                                                                 i

                                                                                                 I




                                                                                                 I
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                    Desc
                     Declaration in Support Page 108 of 369

    ITS2C*****8533;;
    ITS2C*****8533 ; ;                     AES/PA             VTAM
                                                              VTAM NAHU           TSX2D
  DATE 02/23/16
       02/23/16 11:28:16
                11:28:16          LOAN FINANCIAL ACTIVITY
                                                  ACTIVITY             PAGE    55 OF 55



  BORROWER SSN:
            SSN : ***-**-8533
                  ***-**-8533   NAME:
                                NAME: MATA,
                                      MATA, JOHN
                                            JOHN MM JR
                                                    JR

  1ST
  1ST DISB:
      DISB : 08/21/07
             08/21/07 LN SEQ:
                           SEQ: 0006
                                0006  LN PGM:
                                         PGM: PEPLN
                                              PEPLN      OWN:
                                                         OWN: 122962QC-NCT
                                                              122962QC-NCT

  GUARANTOR:
  GUARANTOR: TERI - DTC               CUST
                                      OUST ACCT:
                                           ACCT :  LT15
                                                   LT15 ORIG
                                                        ORIG BAL:
                                                             BAL:  33,519.55
                                                                   33,519.55

  BOND ISSUE:
       ISSUE: NCT20074
               NCT20074     PD AHEAD:
                               AHEAD:    STATUS:
                                         STATUS: ACTIVE      CURR BAL:
                                                                  BAL:       0.00
                                                                             0.00



        REV   EFFECTIVE     POSTED
                            POSTED     TRAN        TRAN
                                                   TRAN        INTEREST
                                                               INTEREST        PRINCIPAL
                                                                               PRINCIPAL

        REA
        REA     DATE
                DATE         DATE
                             DATE      TYPE
                                       TYPE       AMOUNT
                                                  AMOUNT        ACCRUED         BALANCE
                                                                                BALANCE

   1
   1          08/21/07
              08/21/07     08/21/07
                           08/21/07   0101A
                                      0101A    33,519.55           0.00
                                                                   0.00       33,519.55
                                                                              33, 519.55

   2
   2

   3
   3

   4
   4

   5
   5

   66
   7
   7

   8
   8

   9
   9

  10
  10



        SELECTION

  F1=HELP     F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN




                                                                                                      ;




                                                                                                  !
                                                                                                  i
                                                                                                  i
                                                                                                  I


                                                                                                  !



                                                                                                  1
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                       Desc
                     Declaration in Support Page 109 of 369

    ITS31*****8533;
    ITS31*****8533 ;                   AES/PA          VTAM NAHU                  TSX31
       02/23/16 11:28:24
  DATE 02/23/16 11:28:24 DEFERMENT/FORBEARANCE LOAN DETAIL



  BORROWER SSN:
            SSN : ***-**-8533
                  ***-**-8533 NAME:
                               NAME: JOHN M MATA JR

  1ST DISB DATE:
            DATE: 08/21/07
                   08/21/07    OWNER:
                               OWNER: NCT
                                      NOT                             LOAN PGM:
                                                                           PGM: PEPLN

  LOAN SEQ:
       SEQ: 006
             006           GUARANTOR:
                           GUARANTOR: TERI -
                                           - DTC




                                                                           TOTL
                          BEGIN       END      GRACE   CAP   DAYS   DAYS   MOS      CERT
      DEFER/FORB TYP
      DEFER/FORE          DATE        DATE    END DATE IND
                                                       IND   USED   LEFT   USED     DATE
      D -- SCHL FULL    02 27
                        02 27 09
                               09   08
                                    08 20
                                       20 11
                                           11           Y     905
                                                              905    555
                                                                     555   29.8   03
                                                                                  03 28 11
                                                                                         11

      F -- TEMP HRDSH   02
                        02 01
                           01 09
                               09   02
                                    02 26 09
                                           09           Y      26     95
                                                                      95    8.9
                                                                            8.9   03
                                                                                  03 16
                                                                                     16 09
                                                                                         09

      F -- TEMP HRDSH   06
                        06 01
                           01 08
                               08   11 30 08
                                    11 30  08           Y     183
                                                              183     95
                                                                      95    8.9
                                                                            8.9   10
                                                                                  10 04
                                                                                     04 08
                                                                                         08

      F -- TEMP HRDSH   04
                        04 01
                           01 08
                               08   05
                                    05 31
                                       31 08
                                           08           Y      61
                                                               61     95
                                                                      95    8.9
                                                                            8.9   04
                                                                                  04 25
                                                                                     25 08
                                                                                         08




  F1=HELP   F3=EXIT   F5=RFR   F6=ELG     F7=BKWD
                                          F7=BKWD   F8=FWD
                                                    F8=FWD   F9=PRT
                                                             F9=PRT    F10=HIST
                                                                       F10=HIST   F12=CAN
                                                                                  F12=CAN




                                                                                                     I
                                                                                                     !
                                                                                                     !


                                                                                                     t
                                                                                                     !
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                   Desc
                     Declaration in Support Page 110 of 369

     ITS2X*****8533;
     ITS2X*****8533 ;                   AES/PA          VTAM NAHU                 TSX2Y
                 11:28:27 REPAYMENT SCHEDULE SUMMARY SELECTION
        02/23/16 11:28:27
   DATE 02/23/16                                                 PAGE           1
                                                                                1 OF 4


   BORROWER SSN
   BORROWER SSN ***-**-8533
                ***-**-8533       NAME JOHN
                                       JOHN M MATA JR
                                                   JR



          SCHED   INSTALL
                  INSTALL  REPAY REPAY 1ST
                                         1ST DUE 1ST
                                                 1ST DISH
                                                     DISB     LOAN
   SEL
   SEL STA
       STA TYPE   AMOUNT    LVLS   TERM    DATE    DATE       PGM
                                                              PGM       OWNER
     1
     1  *********************************************************************
     2
     2    II   TG      304.33
                       304 .33    3
                                  3    217 10/03/12
                                       217   10/03/12 08/21/07
                                                      08/21/07 PEPLN
                                                               PEPLN      NCT
     3
     3    *********************************************************************
     4
     4    *********************************************************************
           ******************************* **************************************


     55   II     TG      204.38
                         204.38      4
                                     4    220
                                          220   07/03/12
                                                07/03/12 08/21/07
                                                         08/21/07 PEPLN
                                                                  PEPLN         NCT
                                                                                NCT

     66   *********************************************************************
          *********************************************************************



     77   *********************************************************************
           *********************************************************************


     88   *********************************************************************
          *********************************************************************



     9    ***************************************************************
           ********************************************************************* ******
    10
    10    *********************************************************************
          *********************************************************************


    11
    11    *********************************************************************
    12
    12    *********************************************************************
             ft****-********************************#**************'*'****-***'********




    SELECTION



   F1=HELP    F3=EXIT   F5=RFR   F7=BKWD
                                 F7=BKWD   F8=FWD   F9=PRT   F12=CAN




                                                                                                 «
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                 Desc
                     Declaration in Support Page 111 of 369

    ITS2X*****8533;
    ITS2X*****8533 ;                   AES/PA          VTAM NAHU                TSX2Y
  DATE 02/23/16 11:28:29 REPAYMENT SCHEDULE SUMMARY SELECTION
       02/23/16 11:28:29                                        PAGE          2
                                                                              2 OF  4
                                                                                    4



  BORROWER SSN
           SSN ***-**-8533
               ***-**-8533       NAME JOHN M MATA JR

            SCHED
             SCHED  INSTALL
                     INSTALL  REPAY REPAY 1ST
                                            1ST DUE 1ST
                                                     1ST DISH
                                                         DISB     LOAN
  SEL    STA TYPE   AMOUNT     LVLS   TERM    DATE
                                              DATE     DATE
                                                       DATE       PGM      OWNER
                                                                           OWNER

    1
    1     I
          I    TG      195.56
                       195.56     4
                                  4    229
                                       229  10/03/11
                                            10/03/11 08/21/07
                                                      08/21/07 PEPLN     NCT
    2
    2     *********************************************************************
    3
    3     *********************************************************************
          *********************************************************************



    4
    4     *********************************************************************
          *********************************************************************


    5
    5     *********************************************************************
          *********************************************************************



    6
    6     *********************************************************************
          ft********************************************************************


    77    *********************************************************************
    88    I
          I   TG        189.06
                        189.06    44    228
                                        228   04/05/11
                                              04/05/11 08/21/07
                                                       08/21/07 PEPLN
                                                                PEPLN        NCT
    99    *********************************************************************

   10
   10     *********** ******* ************** ******* ****** ******** ****************
          *********************************************************************



   11
   11     ***************************** ************* ***************************

   12
   12     ******* *************** ******* ******* ******* **************************
          *********************************************************************




   SELECTION



  F1=HELP     F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN




                                                                                               f




                                                                                               1
                                                                                               !
                                                                                               i
                                                                                               !




                                                                                               i
                                                                                               i




                                                                                               <

                                                                                               !
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                     Declaration in Support Page 112 of 369

     ITS2X*****8533;
     ITS2X*****8533 ;                   AES/PA          VTAM
                                                        VTAM NAHU          TSX2Y
   DATE 02/23/16 11:28:29 REPAYMENT SCHEDULE SUMMARY SELECTION
        02/23/16 11:28:29                                        PAGE    3
                                                                         3 OF  4
                                                                               4



   BORROWER SSN ***-**-8533
                ***-**-8533     NAME JOHN M MATA JR

          SCHED   INSTALL
                  INSTALL  REPAY REPAY 1ST
                                         1ST DUE 1ST DISH
                                                     DISB     LOAN
                                                              LOAN

   SEL STA TYPE   AMOUNT
                  AMOUNT    LVLS
                            LVLS   TERM
                                   TERM    DATE    DATE       PGM       OWNER
                                                                        OWNER

     1
     1  *********************************************************************
     2
     2   II   TG      165.87
                      165.87     4
                                 4    227
                                      227  05/05/09
                                           05/05/09 08/21/07
                                                    08/21/07 PEPLN      NCT
     3
     3   *********************************************************************
          it**************-*****************************************************


     4
     4   ********* ************************************************************
          *********************************************************************


     5
     5   II   TG      185.77
                      185.77     4
                                 4    231 01/05/09
                                           01/05/09 08/21/07
                                                    08/21/07 PEPLN      NCT
     6
     6   *********************************************************************
     7
     7   *********************************************************************
          *********************************************************************


     8
     8   II   TG
              TG      161.48
                      181.48     4
                                 4         06/05/08 08/21/07
                                      238 06/05/08  08/21/07 PEPLN      NCT
                                                                        NCT

     9
     9   *********************************************************************
          *********************************************************************


    10
    10   *********************************************************************
         *********************************************************************



    11
    11   II  L
             L       360.12
                     360.12     2
                                2    239
                                     239  05/05/08
                                          05/05/08 08/21/07
                                                   08/21/07 PEPLN      NCT
    12
    12   *********************************************************************


    SELECTION



   F1=HELP   F3=EXIT   FS=RFR
                       F5=RFR   F7=BKWD   F8=FWD   F9=PRT
                                                   F9=PRT   F12=CAN
                                                            F12=CAN




                                                                                          i

                                                                                          t
                                                                                          !
                                                                                          I


                                                                                          5
                                                                                          !




                                                                                          :




                                                                                          !
                                                                                          i
                                                                                          !
                                                                                          !




                                                                                          i


                                                                                          t




                                                                                          J


                                                                                          :
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46              Desc
                     Declaration in Support Page 113 of 369

     ITS2X*****8533;
     ITS2X*****8533 ;                   AES/PA          VTAM
                                                        VTAM NAHU            TSX2Y
   DATE 02/23/16
        02/23/16 11:28:30
                 11:28:30 REPAYMENT SCHEDULE SUMMARY SELECTION   PAGE
                                                                  PAGE     4
                                                                           4 OF
                                                                             OF  4
                                                                                 4



   BORROWER SSN
            SSN ***-**-8533
                ***-**-8533    NAME JOHN M MATA JR

          SCHED    INSTALL
                    INSTALL  REPAY REPAY 1ST
                                           1ST DUE 1ST
                                                   1ST DISB       LOAN
                                                                  LOAN

   SEL STA TYPE    AMOUNT     LVLS   TERM    DATE    DATE         PGM        OWNER
     1
     1  *********
        ********* ********* ***************************************************
                  + ***************************-*-*******   + ************* + ***


     22 II  L       411.87
                    411.87     2
                               2    239
                                    239  04/23/08
                                         04/23/08 08/21/07
                                                  08/21/07 PEPLN      NCT
     33 *********************************************************************
     44 *********************************************************************
     00 *********************************************************************
     00 *********************************************************************
        *********************************************************************


     00 *********************************************************************
        *********************************************************************


     00 *********************************************************************
     00 *********************************************************************
     00 *********************************************************************
        *********************************************************************


     00 *********************************************************************
        *********************************************************************


     00 *********************************************************************
        *********************************************************************




    SELECTION
    SELECTION



   01033
   01033 PRESS
         PRESS ENTER
               ENTER TO
                     TO DISPLAY
                        DISPLAY MORE
                                MORE DATA
                                     DATA

   F1=HELP F3=EXIT F5=RFR F7=BKWD F8=FWD        F9=PRT   F12=CAN




                                                                                            I
                                                                                            f
                                                                                            !
                                                                                            !
                                                                                            !!
                                                                                            !



                                                                                            !

                                                                                            !
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46            Desc
                     Declaration in Support Page 114 of 369

    ITS2X*****8533;
    ITS2X*****8533;                    AES/PA          VTAM
                                                       VTAM NAHU
                                                            NAHU           TSX2Y
                                                                           TSX2Y

  DATE 02/23/16
       02/23/16 11:28:30
                11:28:30 REPAYMENT SCHEDULE SUMMARY SELECTION   PAGE     1
                                                                         1 OF 11


  BORROWER SSN ***-**-8533
               ***-**-8533       NAME JOHN M MATA JR

            SCHED
            SCHED   INSTALL
                    INSTALL  REPAY REPAY
                                    REPAY  1ST
                                           1ST DUE
                                               DUE 1ST
                                                   1ST DISH
                                                       DISB     LOAN
                                                                LOAN

  SEL    STA TYPE   AMOUNT    LVLS   TERM    DATE    DATE       PGM        OWNER
    0
    0     *********************************************************************
          *********************************************************************



    0
    0     *********************************************************************
          *********************************************************************


    0
    0     *********************************************************************
          *********************************************************************


    0
    0     *********************************************************************
          *********************************************************************


    0
    0     *********************************************************************
          *********************************************************************


    00    *****************************************************4***************
          *********************************************************************


    00    ********************************************************* ************
          *********************************************************************


    00    *********************************************************************
          *********************************************************************


    00    *********************************************************************
          *********************************************************************


    00    *********************************************************************
          *********************************************************************


    00    *********************************************************************
          *********************************************************************


    00    *********************************************************************
          *********************************************************************




   SELECTION



  F1=HELP     F3=EXIT   F5=RFR   F7=BKWD   F8=FWD   F9=PRT   F12=CAN
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 115 of 369

 1 i-v lIcippq
 Exhibit A-11




        Exhibit A-11
        1 I -v 11octItixa
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
 Unassociated Document Declaration in Support Page 116 of 369    Page 11 of 6


 EX-99.31
 EX-99.3 1 27 d720160.htm POOL SUPPLEMENT (CHARTER ONE BANK, N.A.)
                                                                                                               EXHIBIT 9931

                                             POOL SUPPLEMENT
                        RBS CITIZENS, N.A. (SUCCESSOR TO CHARTER ONE BANK, N.A.)

         This Pool Supplement (the "Supplement") is entered into pursuant to and forms a part of each of the Note Purchase
Agreements (the "Agreements") set forth on Schedule I1 attached hereto, each as amended or supplemented from the date of
execution of the Agreement through the date of this Supplement, by and between The First Marblehead Corporation and RBS
Citizens, N.A., successor by merger to Charter One Bank, N.A. (the "Program Lender"). This Supplement is dated as of
September 20, 2007. Capitalized terms used in this Supplement without definitions have the meanings set forth in the
Agreements.

         Article 1:
                 1 : Purchase and Sale.


          In consideration of the Minimum Purchase Price, the Program Lender hereby transfers, sells, sets over and assigns to
The National Collegiate Funding LLC (the "Depositor"), upon the terms and conditions set forth in the Agreements (which
are incorporated herein by reference with the same force and effect as if set forth in full herein), each student loan set forth on
the attached Schedule 2 (the "Transferred Loans") along with all of the Program Lender's rights under the Guaranty
Agreement, and any agreement pursuant to which TERI granted collateral for its obligations under the Guaranty Agreement,
relating to the Transferred Loans. The Depositor in turn will sell the Transferred Loans to a Purchaser Trust. The Program
Lender hereby transfers and delivers to the Depositor each Note evidencing such Transferred Loan and all Origination
Records relating thereto, together with any additional information relating to the Transferred Loans heretofore provided by
TERI (as origination agent) to the Servicer or FMC in connection with the subject Securitization Transaction. The Depositor
hereby purchases said Notes on said terms and conditions.

         Article 2: Price.

          The amount paid pursuant to this Supplement is the Minimum Purchase Price, as that term is defined in Section 2.04
 of the Agreements ..

          Article 3: Representations and Warranties.

         3.01.               By Program Lender.

           The Program Lender repeats the representations and warranties contained in Section 5.02 of the Agreements
                                                                                                            Agreement"! for the
 benefit of each of the Depositor and the Purchaser Trust and confirms the same are true and correct as of the date hereof with
 respect to the Agreements and to this Supplement.
                                       Supplement


         3.02.               By Depositor.

         The Depositor hereby represents and warrants to the Program Lender that at the date of execution and delivery of
this Supplement by the Depositor
                       Depositor;


         (a)
          (a)       The Depositor is duly organized and validly existing as a limited liability company under the laws of the
State of Delaware with the due power and authority to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted, and had at all relevant times, and has, the power, authority and
legal right to acquire and own the Transferred Loans.

          (b)
          (b)      The Depositor is duly qualified to do business and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property or the conduct of its business shall require such qualifications.
                                                                                                                                      I
         (c)       The Depositor has the power and authority to execute and deliver this Supplement and to carry out its
respective terms; the Depositor has the power and authority to purchase
                                                                purchase the Transferred Loans and rights relating thereto as         f
provided herein from the Program Lender, and the Depositor has duly authorized such purchase from the Program Lender by
all necessary action; and the execution, delivery and performance of this Supplement has been duly authorized by the
Depositor by all necessary action on the part of the Depositor.




http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm                                        12/28/2011
                                                                                                                     12/28/2011
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                        Desc
                     Declaration in Support Page 117 of 369
Unassociated Document                                                                                            Page 2 of 6


         (d)
         (d)       This Supplement, together with the Agreements of which this Supplement forms a part, constitutes a legal,
valid and binding obligation of the Depositor, enforceable in accordance with its terms.

         (e)
         to         The consummation of the transactions contemplated by the Agreements and this Supplement and the
fulfillment of the terms hereof do not conflict with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, the governing instruments of the Depositor or any indenture,
agreement or other instrument to which the Depositor is a party or by which it is bound; or result in the creation or imposition
of any lien upon any of its properties pursuant to the terms of any such indenture, agreement or other instrument; or violate
any law or any order, rule or regulation applicable to the Depositor of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties.

         (0       There are no proceedings or investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties: (i)
asserting the invalidity of the Agreements or this Supplement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by the Agreements or this Supplement, or (iii) seeking any determination or ruling that is likely to
materially or adversely affect the performance by the Depositor of its obligations under, or the validity or enforceability of
the Agreements or this Supplement.
                        Supplement


         Article 4: Cross Receipt.

       The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The Depositor hereby
acknowledges receipt of the Transferred Loans included in the Pool.




                                                                                                                                      r



http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm
http://www.sec.gov/Archives/edgar/data/V223029/000088237707002305/d720160.htm                                     12/28/2011
                                                                                                                  12/28/2011          I
                                                                                                                                      1
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                     Declaration in Support Page 118 of 369      Page 3 of 6
Unassociated Document




         Article 5: Assignment of Origination. Guaranty and Servicing Rights.

         The Program Lender hereby assigns and sets over to the Depositor any claims it may now or hereafter have under
the Guaranty Agreements, the Origination Agreements and the Servicing Agreements to the extent the same relate     relate to the
Transferred Loans described in Schedule 2,2. other than any right to obtain servicing after the date hereof. It is the intent of
     provision to vest in the Depositor any claim of the Program Lender relating to defects in origination, guaranty or
this provision
servicing of the loans purchased hereunder in order to permit the Depositor to assert such claims directly and obviate any
need to make the same claims against the Program Lender under this Supplement. The Program Lender also hereby assigns
and sets over to the Depositor any claims it may now have or hereafter have to any collateral pledged by TERI to the
Program Lender to secure its obligations under the Guaranty Agreement that relates to the Transferred Loans, and Program
Lender hereby releases any security interest it may have in such collateral. Program Lender hereby authorizes the Depositor,
                                            public filing office where a Uniform Commercial Code Filing with respect
its successors and assigns, to file in any public                                                                     respect to
collateral pledged by TERI is of record, any partial release or assignment that it deems necessary or appropriate to reflect in
the public records the conveyance and assignment effected
                                                   effected hereby.


                                           [Remainder of page intentionally blank]




 http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm
 http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm                                     12/28/2011
                                                                                                                   12/28/2011
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
 Unassociated Document Declaration in Support Page 119 of 369    Page 4 of 6




       IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of the date set forth above.

                                                         THE FIRST MARBLEHEAD CORPORATION


                                                         By: /s/ John A. Foxgrover
                                                             John A. Foxgrover
                                                             Senior Vice President


                                                         RBS CITIZENS, N.A., successor by merger to
                                                         CHARTER ONE BANK.,
                                                                       BANK, N.A.



                                                         By: /si/s/ Dino DiMascio
                                                                         DiMascio

                                                         Name:Dino
                                                         NaroeJDino DiMascio
                                                         Title: Vice President


                                                         THE NATIONAL COLLEGIATE FUNDING LLC


                                                         By: GATE Holdings, Inc., Member

                                                              By:/s/ John A. Foxgrover
                                                                 John A. Foxgrover
                                                                 Vice President




                                                                                                                     i
                                                                                                                     i

                                                                                                                     !
                                                                                                                     :
                                                                                                                     i
                                                                                                                     1
                                                                                                                     i




                                                                                                                     i
                                                                                                                     S
                                                                                                                     !
                                                                                                                     !
                                                                                                                     i

                                                                                                                     i



 http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm
 http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm                          12/28/2011
                                                                                                        12/28/2011
                                                                                                                     i


                                                                                                                     i
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
 Unassociated Document Declaration in Support Page 120 of 369    Page 5 of 6




                                                       Schedule I1

 Note Purchase Agreements
               Aereements


Each of the Note Purchase Agreements, as amended or supplemented, entered into by and between The First Marblehead
Corporation and:

      • Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
        Southern New England Bank Loan Program.

      • Charter One Bank, NA.,
                          N.A., dated October 31, 2003, for loans that were originated under Charter One's AES
        EducationGAIN Loan Program.

      • Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under Charter One's Citibank
        Education Assistance Loan Program.

      • Charter One Bank, N.A., dated July 1,
                                           1, 2002, for loans that were originated under Charter One's College Loan
        Corporation Loan Program.

                                          10, 2004, for loans that were originated under Charter One's EdFinancial Loan
      • Charter One Bank, N.A., dated May 10,
        Program.                                                                                  .


                                                 15, 2003, for loans that were originated under Charter One's Extra Credit
      •• Charter One Bank, N.A., dated September 15,
         II Loan Program (North Texas Higher Education).

      • Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under Charter One's M&I
        Alternative Loan Program.

                                               17, 2003, for loans that were originated under Charter One's National
      • Charter One Bank, N.A., dated November 17,
        Education Loan Program.

      •• Charter One Bank, N.A., dated May 15,
                                           15, 2002, for loans that were originated under Charter One's NextStudent
         Alternative Loan Program.

      • Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
        AstriveAlliance
        AstriveAIliance Education (f/k/a
                                  (f7k/a START) Loan Programs.


      • Charter One Bank, N.A.,
                          N. A., dated February 15,
                                                1 5, 2005, for loans that were originated under Charter One's Referral Loan
        Program (including loans in the Charter One Bank Alternative Loan Program, E-Loan Private Loan Program,
        UPromise Alternative Loan Program, Collegiate Solutions Alternative Loan Program, College Board Alternative
        Loan Program, Axiom Alternative Loan Program, American Student Loan Services Private Loan Program, nBuy
        Private Loan Program and ThinkFinancial Alternative Loan Program).




                                                                                                                              !




                                                                                                                              t




 http://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d720160.htm                               12/28/2011
                                                                                                             12/28/2011



                                                                                                                              j
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                         Desc
                     Declaration in Support Page 121 of 369



 National Collegiate Student Loan
                             Loan Trust 2007-4
 Roster:          CHARTER ONE BANKBANK
                     Lender
                     Lender
      Lender          Code       Marketer      LC6n
                                               Loan PrddUct
                                                    Product                    BSSN
 CHARTER 0 ONE E
 BANK
 BANK             907780QC NextNext Student DTC
                                             DTC - Graduate               )0000(8533
                                                                          XXXXX8533




    GUARREF    Disb.
               Disb. Date
                      Date            `Tier
                                       Tier          Repay
                                                     Repay Type                Margin
                                                                               Margin

       5550481
       5550481     /21/2007
                 8/21/2007
                 8                               6 DF
                                                   DF                                 7.35%




                           min •`.Marketing
                           min :  Marketing            fotal Gross            Total Net
 Fee to Borrower       Fee          •Fee
                                     Fee                Disbursed            Disbursed

          10.50%
          10.50%         1.75%
                         1.75%         0.50%
                                       0.50%                33519.55
                                                            33519.55            29999.9972
                                                                                29999.9972




                               :.:Tota17-
                                  Total -                      AdministratiVe_:;
                                                               Administrative                          !
                   Total
                    Total    Outstandm
                             Outstanding        Total               Fee
                                                                    Fee
    Total Net   Cipitalkzed
                Capitalized       G ross
                                     oss .
                                  Gross      Outtanding
                                             Outstanding     :Reimbursement
                                                               Reimbursement
    Principal    Interest
                  Interest    Principal, Unpaid
                              Principal            Interest on
                                            Unpaid Interest   on 0%
                                                                 0% Fee
                                                                    Fee LoanS
                                                                         Loans

     29999.9972            0
                           0       33519.55
                                   33519.55          349.06
                                                      349.06                  0
                                                                              0


                                              Final Reconciliation
                                                    Reconciliation Settlement
                                                                   Settlement Figures
                                                                              Figures




 Origination-Fee
 Origination Fee   "   Total         Marketing
 keithbursement
 Reimbursement     Marketing         Fees Due         Marketing Fees        Total jAinount,7.
                                                                                   Amount :
    Due Bank _         Fees            FMC              Due Bank             Due
                                                                              Due Bank-:
                                                                                    Bank"

             225               150
                               150               00                 150
                                                                    150             34243.61
                                                                                    34243.61




                                                                                                       f
                                                                                                       I



                                                                                                       !
 Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                  Desc
                      Declaration in Support Page 122 of 369

EX-99.4 9 d719503.htm DEPOSIT AND SALE AGREEMENT
          d719503.htmDEPOSIT
                                                                                                                  EXHIBIT 99.4



                                              DEPOSIT AND S ALE AGREEMENT
                                                          SALE


                              THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-4

         This DEPOSIT AND SALE AGREEMENT (the "Sale Agreement"),  Agreement"!, dated as of September 20, 2007, between The
National Collegiate Funding LLC, as seller (in such capacity, the "Seller"),
                                                                    "Sellef"l. and The National Collegiate Student Loan Trust
2007-4, as purchaser (the "Purchaser"),
                          "Purchased"), shall be effective upon execution by the parties hereto.


         WHEREAS, the Seller is the owner of certain student loans; and

         WHEREAS, the Seller desires to sell its interest in such student loans and the Purchaser desires to purchase such
loans from the Seller.

         NOW, THEREFORE, in connection with the mutual promises contained herein, the parties hereto agree as follows:

                                                           ARTICLE!
                                                           ARTICLE I
                                                            TERMS

         This Sale Agreement sets forth the terms under which the Seller is selling and the Purchaser is purchasing the student
loans listed on Schedule 11 or Schedule 2 to each of the Pool Supplements set forth on Schedule A attached hereto (the
"Transferred Student Loans").
                     Loans"!.


                                                          ARTICLE
                                                          ARTICLEDII
                                                         DEFINITIONS

        Capitalized terms used but not otherwise defined herein shall have the defmitions
                                                                                 definitions set forth in Appendix A of the
Indenture dated as of September 1,
                   ofSeptember  1, 2007 between U.S. Bank National Association (the "Indenture Trustee")
                                                                                                Trustee"! and the Purchaser.


                                                         ARTICLE III
                                                                 ffl
                                                    S ALE AND PURCHASE
                                                    SALE



         Section 3.01.      Sale of Loans. The Seller hereby sells and the Purchaser hereby purchases the Transferred Student
                                 ofLoans.
Loans.

          Section 3.02.        Assignment of  Rights. The Seller hereby assigns to the Purchaser and the Purchaser hereby
                                            ofRiehts.
accepts all of the Seller's rights and interests under each of the Pool Supplements listed on Schedule A attached hereto and the    1
related Student Loan Purchase Agreements listed on Schedule B attached hereto.                                                      !



         Section 3.03.      Settlement of the Payment. The Purchaser shall pay the Seller the purchase price set forth in Article
                                                                                                                                    !
2 of each of the Pool Supplements by wire transfer in immediately available funds to the account specified by the Seller.


         Section 3.04.     Assistance by
                                      bv Seller. Following the execution of this Sale Agreement, the Seller shall provide any
reasonable assistance requested by the Purchaser in determining that all required documentation on the Transferred Student
Loans is present and correct.
                                                                                                                                    !
                                                                                                                                    i
                                                                                                                                    :
                                                ARTICLE IV                                                                          s

                           REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER




                                                                                                                                    :
 Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                     Desc
                      Declaration in Support Page 123 of 369


       Section 4.01.        General. The Seller represents and warrants to the Purchaser that as of the date of
                                                                                                 ofthe          this Sale
                                                                                                             ofthis
Agreement:

         (a)
         (a)      The Seller is duly organized and existing under the laws of the State of
                                                                           ofthe           Delaware; and
                                                                                        ofDelaware;


         (b)
         (b)      The Seller has all requisite power and authority to enter into and to perform the terms of this Sale Agreement.
                                                                                                          ofthis



          Section 4.02.    Loan Representations. The Seller represents and warrants to the Purchaser     that with respect to
                                                                                             Purchaserthat
each Transferred Student Loan purchased by   the Purchaser  pursuant to this Sale Agreement,  the Seller is making the same
representations and warranties made by the respective  program lender with  respect
                                                                            respect to each Transferred  Student Loan pursuant
                                                                                                                        pursuant
to the respective Student Loan Purchase Agreement   listed on Schedule  B attached  hereto.


         Section 4.03.      Covenants. The Seller, in its capacity as purchaser of the Transferred Student Loans pursuant to
                                                                                ofthe
the Pool Supplements, hereby covenants that it will enforce the  covenants  and agreements   of each program lender in the
respective Student Loan Purchase Agreement and    related  Pool Supplement.   The Seller further covenants that it will not waive,
amend, modify, supplement or   terminate any Student Loan   Purchase  Agreement  or Pool  Supplement         provision thereof
                                                                                                      or any provision
without the consent  of the
                     ofthe  Purchaser, which consent  the Purchaser  hereby agrees  not to provide without the prior written
                                                                                                               priorwritten
consent of the Indenture Trustee and the Controlling Party in accordance with the Purchaser's covenant in Section 3.07(c) of
         ofthe
the Indenture.

                                                       ARTICLE V
                                          PURCHAS E OF LOANS;
                                          PURCHASE     LOANS ; RENE URS EMENT
                                                               REIMBURSEMENT


         Each party to this Sale Agreement shall give notice to the other such parties and to the Servicers, First Marblehead
                                                                                         Trustee"! promptly, in writing, upon
Data Services, Inc., the Indenture Trustee and Wilmington Trust Company (the "Owner Trustee")
    discoveiy of any breach of the Seller's representations and warranties made pursuant to this Sale Agreement which has a
the discovery
materially adverse effect on the interest of the Purchaser in any Transferred Student Loan. In the event of such a material
breach, the Seller shall cure or repurchase the Transferred Student Loan in accordance with the remedies set forth in the
respective Student Loan Purchase Agreement.                       .


                                                        ARTICLE VI
                                             LIABILITY OF S ELL ER; INDEMNITIES
                                                            ELLER;



         The Seller shall be liable in accordance herewith only to the extent of the obligations specifically undertaken by the
                                                                              ofthe
Seller under this Sale Agreement.

         (a)
         (a)       The Seller shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their officers, directors, employees and agents from and against any taxes that may at any time be asserted against
any such Person with respect to the transactions contemplated herein and in the other Basic Documents (except any such
income taxes arising out of fees paid to the Owner Trustee), including any sales, gross receipts, general corporation, tangible
and intangible personal property, privilege or license taxes and costs and expenses in defending against the same.
                                                                                                                                         <
         (b)       The Seller shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their officers, directors, employees and agents from and against any and all costs, expenses, losses, claims,               i
damages and liabilities arising out of, or imposed upon such Person through, the Seller's willful misfeasance, bad faith or gross        |

negligence in the performance of   its duties under this Sale Agreement, or by reason of
                                ofits                                                    reckless disregard of
                                                                                      ofreckless               its obligations
                                                                                                            ofits  obligations and
                                                                                                                                         !
duties under this Sale Agreement.
                                                                                                                                         1

         Indemnification under this Section shall survive the termination of this Sale Agreement and shall include reasonable
fees and expenses of counsel and expenses of
                  ofcounseland                  litigation. If
                                             oflitigation.     the Seller shall have made any indemnity payments
                                                            Ifthe                                                     pursuant to this
                                                                                                            payments pursuant
Section and the Person to or for the benefit of whom
                                                whomsuchsuch  payments    are made thereafter shall collect any of such amounts from
others, such Person shall promptly  repay such  amounts    to the Seller, without interest.
 Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                     Desc
                      Declaration in Support Page 124 of 369


                                                  ARTICLE VII
                                                          Vn
                                   MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                                         OF THE OBLIGATIONS OF, SELLER

         Any Person (a) into which the Seller may be merged or consolidated, (b) which may result from any merger or
consolidation to which the Seller shall be a party or (c) which may succeed to the properties   properties and assets of the Seller
substantially as a whole, shall be the successor to the Seller without the execution or filing of any document or any further act
by any of the parties to this Sale Agreement; provided, however,
                                                            however, that the Seller hereby covenants that it will not consummate
any of the foregoing transactions except upon satisfaction of the following: (i) the surviving Person, if other than the Seller,
executes an agreement of assumption to perform every obligation of the Seller under this Sale Agreement, (ii) immediately after
giving effect to such transaction, no representation or warranty made pursuant to this Sale Agreement shall have been
breached, (iii) the surviving Person, if other than the Seller, shall have delivered an Officers' Certificate and an opinion of
counsel each stating that such consolidation, merger or succession and such agreement of assumption comply with this
Section and that all conditions precedent, if any, provided for in this Sale Agreement relating to such transaction have been
complied with, and that the Rating Agency Condition shall have been satisfied with respect to such transaction and, so long as
any of the Notes are outstanding or any amounts are owed to the Note Insurer, the consent of the Note Insurer, (iv) if the Seller
is not the surviving entity, such transaction will not result in a material adverse federal or state tax consequence to the
Purchaser or the Noteholders, and (v) if the Seller is not the surviving entity, the Seller shall have delivered an opinion of
counsel either (A) stating that, in the opinion of such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to preserve
                                                                                  preserve and protect the interest of the Purchaser
in
in the
   the Transferred
       Transferred Student
                    Student Loans
                            Loans and
                                   and reciting
                                        reciting the
                                                 the details
                                                     details of
                                                             of such
                                                                such filings,
                                                                     filings, or
                                                                              or (B)
                                                                                 (B) stating
                                                                                     stating that,
                                                                                             that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interests.

                                                    ARTICLE VIII
                                   LIMITATION ON LIABILITY OF SELLER AND OTHERS

         The Seller and any director or officer or employee or agent thereof may rely in good faith on the advice of counsel or
on any document of any kind, prima facie properly executed and submitted by any Person respecting any matters arising                   ,




hereunder (provided that such reliance shall not limit in any way the Seller's obligations under this Sale Agreement). The Seller
shall not be under any obligation to appear in, prosecute or defend any legal action that shall not be incidental to       to its
                                                                                                                              its
obligations under this Sale Agreement or the Student Loan Purchase Agreements, and that in its opinion may involve itit inin any
                                                                                                                             any
expense or liability.

                                                        ARTICLE
                                                        ARTICLE IX
                                                                IX
                                                  SURVIVAL OF COVENANTS

         All covenants, agreements, representations and warranties made herein shall survive the consummation of the
purchase of the Transferred Student Loans; provided, however, that to the extent any of the same relate to a corresponding
covenant, agreement, representation or warranty contained in a Student Loan Purchase Agreement, the same shall survive to
the extent that such corresponding covenant, agreement, representation or warranty survives the applicable Student Loan
Purchase Agreement. All covenants, agreements, representations and warranties made or furnished pursuant hereto by or for
the benefit of the Seller (including without limitation, under Article VI) shall bind and inure to the benefit of any successors or
assigns of the Purchaser, including the Indenture Trustee. This Sale Agreement may be changed, modified or discharged, and
any rights or obligations hereunder may be waived, only by a written instrument signed by a duly authorized officer of the       the
party against whom enforcement of any such waiver, change, modification or discharge is sought. The waiver  waiver by
                                                                                                                    by the
                                                                                                                       the Indenture
                                                                                                                           Indenture
Trustee, at the direction of the Controlling Party or otherwise pursuant
                                                                       pursuant to the Indenture, of any covenant, agreement,
representation or warranty required to be made or furnished by the Seller or the waiver by the Indenture Trustee, at the
direction of the Controlling Party or otherwise pursuant to the Indenture, of any provision herein contained shall not be
deemed to be a waiver of    any breach of any other covenant, agreement, representation, warranty
                        ofany                                                               wairanty or provision herein contained,
nor shall any waiver or any custom or practice which may evolve between the parties in the administration of the terms hereof,
be construed to lessen the right of the Indenture Trustee, at the direction of   the Controlling Party pursuant to the Indenture, to
                                                                              ofthe                                                to
insist upon the performance by the Seller in strict accordance with said terms.

                                                            ARTICLE X



                                                                                                                                        i
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                  Desc
                       Declaration in Support Page 125 of 369

                                     COMMUNICATION AND NOTICE REQUIREMENTS

          All communications, notices and approvals provided for hereunder shall be in writing and mailed or delivered to the
Seller or the Purchaser, as the case may be. Notice given in any such communication, mailed to the Seller or the Purchaser by
appropriately addressed registered mail, shall be deemed to have been given on the day following the date of such mailing and
shall be addressed as follows:

         If to the Purchaser, to:

                   The National Collegiate Student Loan Trust 2007-4
                   c/o Wilmington Trust Company, as Owner Trustee
                   Rodney Square North
                   100
                   100 North Market Street
                   Wilmington, Delaware 19890-0001
                                          19890-0001
                   Attention: Corporate Trust Department

         If to the Seller, to:

                   The National Collegiate Funding LLC
                   c/o First Marblehead Data Services, Inc.                                                                              L

                   The Prudential Tower
                                                                                                                                         !
                                         34"1 Floor
                   800 Boylston Street - 34th
                   Boston, MA 02199-8157
                   Attention: Ms. Rosalyn Bonaventure
                              Ms.Rosalyn


         with a copy to:

                   First Marblehead Corporation
                   The Prudential Tower

                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Corporate Law Department

or to such other address as either party shall have provided to the other parties in writing. Any notice required to be in writing
hereunder shall be deemed given if such notice is mailed by certified mail, postage prepaid, or hand delivered to the address of
such party as provided above.

                                                          ARTICLE XI
                                                         AMENDMENT

         This Sale Agreement may be amended by the parties hereto with the consent of the Note Insurer, but without the
consent of the Noteholders, for the purpose of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Sale Agreement or of modifying in any manner the rights of such Noteholders;
                                                                                   Noteholders: providedthat such action will
not, in the opinion of counsel reasonably satisfactory to the Indenture Trustee, materially affect the interest of any such
Noteholder.

          In addition, this Sale Agreement may also be amended from time to time by the Seller and the Purchaser, with the
consent of the Noteholders of the Notes evidencing a majority of the Outstanding Amount of the Notes and the consent of the
Certificateholders of the Certificates evidencing a majority of the percentage interest in the Certificates and, so long as any of
the Notes are outstanding or any amounts are owed to the Note Insurer, the consent of the Note Insurer, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the provisions of this Sale Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholders, respectively;
                                                                                  respectively: provided, however, that no such
amendment shall (a) increase or reduce in any manner the amount of, or accelerate or delay the time of, collections of payments
with respect to Transferred Student Loans or distributions that shall be required to be made for the benefit of the Noteholders,
                                                                                                                                     i
 Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                                Desc
                      Declaration in Support Page 126 of 369

or (b) reduce the aforesaid percentage of the Outstanding Amount of the Notes or the Certificates, the Noteholders or the
Gertificateholders of which are required to consent to any such amendment, without the consent of all outstanding
Certificateholders
Noteholders or Certificateholders, respectively.

        Promptly after the execution of any such amendment or consent (or, in the case of the Rating Agencies, five Business
Days prior thereto), the Purchaser shall furnish written notification of the substance of such amendment or consent to the
Indenture Trustee, the Note Insurer and each of the Rating Agencies.

        It shall not be necessary for the consent ofNoteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall approve the substance thereof.

         Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall be entitled to receive and
rely upon an opinion of counsel stating that execution of such amendment is authorized or permittedpermitted by this Sale
Agreement. The Owner Trustee may, but shall not be obligated to, enter into any such amendment which affects the Owner
Trustee's own rights, duties or immunities under this Sale Agreement or otherwise.

                                                        ARTICLE XII
                                                                Xff
                                                        AS
                                                        ASSIGNMENT


         The Seller hereby assigns its entire right, title and interest as purchaser under this Sale Agreement and each Student
Loan Purchase Agreement to the Purchaser as of the date hereof and acknowledges that the Purchaser will assign the same,
together with the right, title and interest of the Purchaser hereunder, to the Indenture Trustee under the Indenture.

                                                      ARTICLE XIII
                                                              Xm
                                                THIRD PARTY BENEFICIARY

The Noteholders and the Note Insurer are third party beneficiaries hereof.

                                                       ARTICLE XIV
                                                     GOVERNING LAW
                                                     GOVERNING  LAW



      THIS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF OF THE
                                                                      THE NEW
                                                                          NEW YORK
                                                                               YORK GENERAL
                                                                                    GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND THE
                                        PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PAR11ES
WITH SUCH LAWS.

                                                   ARTICLE XV
                                    LIMITATION OF LIABILITY OF OWNER TRUSTEE

                                                              contraiy, this instrument has been executed by Wilmington Trust
         Notwithstanding anything contained herein to the contrary,
Company, not in its individual capacity but solely in its capacity as Owner Trustee of the Purchaser, and in no event shall
Wilmington Trust Company in its individual capacity or any beneficial owner of the Purchaser have any liability for the
representations, warranties, covenants, agreements or other obligations of the Purchaser hereunder, as to all of which recourse
shall be had solely to the assets of the Purchaser. For all purposes of this Sale Agreement, in the performance of any duties
                                                                                                                       duties or
                                                                                                                              or
obligations of the Purchaser hereunder, the Owner Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VIII, IX and X of the Trust Agreement.

                                                   [Signature Pages Follow]
                                                                                                                                   i

          IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly executed by their respective           i
officers hereunto duly authorized, as of the day and year first above written.
                                      ofthe
                                                                                                                                   f


                                                                                                                                   r


                                                                                                                                   f


                                                                                                                                   I
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46               Desc
                     Declaration in Support Page 127 of 369

                                                  THE NATIONAL COLLEGIATE FUNDING
                                                  LLC,
                                                  as Seller

                                                  By: GATE Holdings, Inc., Member
                                                      GATEHoldings,




                                                  By: /s/ John A. Foxgrover
                                                               A.Foxgrover
                                                      Name: John A. Foxgrover
                                                      Title: Vice President

                                                  THE NATIONAL COLLEGIATE STUDENT
                                                  LOAN TRUST 2007-4, as Purchaser

                                                  By: Wilmington Trust Company, not in its
                                                      individual capacity but solely as Owner
                                                      Trustee

                                                  By: /s/
                                                      /s/ Patricia A. Evans
                                                      Name: Patricia A. Evans
                                                      Title: Vice President




                                                                                                1
    Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                          Desc
                         Declaration in Support Page 128 of 369




                                                      SCHEDULE A




                                                    Pool Supplements



         Each of the following Pool Supplements was entered into by and among The First Marblehead Corporation, The
National Collegiate Funding LLC and:

.       Bank of America, N.A., dated September 20, 2007, for loans that were originated under Bank of America's Direct to
        Consumer Loan Program.

.                        N.A., dated September 20, 2007, for loans that were originated under Bank of America's Private Loan
        Bank of America, NA.,
        Program, TERI (School Channel) Loan Program and TERI ISLP Loan Program.
                                                                            Program


.       RBS Citizens, N.A., successor by merger to Charter One Bank, N.A., dated September 20, 2007, for loans that were
        originated under the following Charter One programs: AAA Southern New England Bank, AES EducationGAIN Loan
        Program, Citibank Education Assistance Loan Program, College Loan Corporation Loan Program, National Education
        Loan Program, NextStudent Alternative Loan Program, Astrive Education (f/k/a START) Loan Program,
                                    (Ck/a START) Loan Program, Alternative Loan Program, E-Loan Private Loan Program,
        AstriveAlliance Education (f/k/a
        UPromise Alternative Loan Program, Collegiate Solutions Alternative Loan Program, College Board Alternative Loan
        Program, Axiom Alternative Loan Program, American Student Loan Services Private Loan Program, nBuy Private Loan
        Program and ThinkFinancial Alternative Loan Program.
                                                     Program


.       RBS Citizens, N.A., successor by merger to Citizens Bank of Rhode Island, dated September 20, 2007, for loans that
        were originated under Citizens Bank of Rhode Island's Alternative Loan Program, ISLP Loan Program, Compass Bank
        Loan Program, Navy Federal Alternative Loan Program, FinanSure Alternative Loan Program, Xanthus Alternative
        Loan Program and Penn State Undergraduate Loan Program.
                                                          Program                                                              S


.       Comerica Bank, dated September 20, 2007, for loans that were originated under Comerica Bank's Private Loan Program.
                                                                                                                   Program


.       HSBC Bank USA, National Association, dated September 20, 2007, for loans that were originated under the HSBC
        Loan Program.
             Program


.       The Huntington National Bank, dated September 20, 2007, for loans that were originated under the Huntington
        Education Loan Program.
                       Program


.       InsurBanc, dated September 20, 2007, for loans that were originated under the InsurBanc Loan Program.
                         September20,                                                                Program


.       JPMorgan Chase Bank, N.A. (successor to Bank One, N.A.) dated September 20, 2007, for loans that were originated
        under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
        Loan Program.
             Program


.       KeyBank National Association, dated September 20, 2007, for loans that were originated under KeyBank's Private
        Education Loan Program.
                       Program


.       Manufacturers and Traders Trust Company, dated September 20, 2007, for loans that were originated under the M&T
        Alternative Loan Program.
                         Program                                            •
    Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                            Desc
                         Declaration in Support Page 129 of 369

.       National City Bank, dated September 20, 2007, for loans that were originated under the National City Loan Program.

.       National City Bank, dated September 20, 2007, for loans that were originated under the National City Bank Referral
        Loan Program, including the Astute Private Loan Program and Student Lending Works Private Loan Program.

.       PNC Bank, N.A., dated September 20, 2007, for loans that were originated under PNC Bank's PNC Bank Alternative
        Loan Program, Brazos Alternative Loan Program, Edvis ors Alternative Loan Program, Fondo Futuro Loan Program,
                                                       Edvisors                                              Program, GE
        Money   Bank Student  Loan  Program,  Old National Bank   Private  Loan Program, and  Regions Bank  Private Loan
        Program.

.       Sovereign Bank, dated September 20, 2007, for loans that were originated under Sovereign Bank's Alternative Student
        Loan Program.
             Program.


.       SunTrust Bank, dated September 20, 2007, for loans that were originated under the SunTrust Loan Program.

.       TCF National Bank, dated September 20, 2007, for loans that were originated under the TCF National Bank Alternative
        Loan Program.
             Program


.       Union Federal Savings Bank, dated September 20, 2007, for loans that were originated under the UFSB Astrive Loan
        Program.
        Program




                                                       SCHEDULE
                                                       SCHEDULEDB

                                                 Note Purchase
                                                 Note          Agreements
                                                      Purchase Agreements

       Each of the Note Purchase Agreements, as amended or supplemented, was entered into by and between The First
Marblehead Corporation and:

        Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank of America's Private Loan
        Program, TERI School Channel Loan Program and ISLP Loan Program.
                                                                   Program


        Bank of America, N.A., dated June 30, 2006, for loans that were originated under Bank of America's Private Loan
        Program, TERI School Channel Loan Program and ISLP Loan Program.
                                                                  Program


                                           1, 2006, for loans that were originated under Bank of America's Direct to Consumer
        Bank of America, N.A., dated April 1,
        Loan Program.
             Program


.       Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
        Southern New England Bank Loan Program.
                                        Program


.       Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under Charter One's AES
        EducationGAIN Loan Program.                                                                                             1
                                                                                                                                !
.       Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under Charter One's Citibank Education      i
        Assistance Loan Program.
                        Program                                                                                                 !


.                                          1, 2002, for loans that were originated under Charter One's College Loan
        Charter One Bank, N.A., dated July 1,
        Corporation Loan Program.
                         Program

                                                                                                                                i
    Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                            Desc
                         Declaration in Support Page 130 of 369


•       Charter One Bank, N.A., dated November 17,
                                               17, 2003, for loans that were originated under Charter One's National
        Education Loan Program.

•       Charter One Bank, NA.,
                            N.A., dated May 15,
                                            15, 2002, for loans that were originated under Charter One's NextStudent
        Alternative Loan Program.
                         Program


•       Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
        AstriveAlliance Education (Vida
                                  (f/k/a START) Loan Programs.


•       Charter One Bank, N.A., dated February 15,
                                                 15, 2005, for loans that were originated under Charter One's Referral Loan
        Program (including loans in the Charter One Bank Alternative Loan Program, E-Loan Private Loan Program, UPromise
        Alternative Loan Program, Collegiate Solutions Alternative Loan Program, College Board Alternative Loan Program,
        Mdom
        Axiom Alternative Loan Program, American Student Loan Services Private Loan Program, nBuy Private Loan Program,
        and ThinkFinancial Alternative Loan Program).

•       Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under Citizens Bank of Rhode
        Island's Alternative Loan Program, ISLP Loan Program, Compass Bank Loan Program, FinanSure Alternative Loan
        Program, Navy Federal Alternative Loan Program, and Xanthus Alternative Loan Program.
                                                                                      Program


•       Citizens Bank of Rhode Island, dated October 1,
                                                     1, 2002, for loans that were originated under Citizens Bank of Rhode
        Island's Penn State Undergraduate Loan Program.
                                               Program


•       Comerica Bank, dated June 30, 2006, for loans that were originated under Comerica Bank's Private Loan Program.
                                                                                                              Program


•       HSBC Bank USA, National Association, dated April 17,17, 2002, as amended on June 2, 2003 and August 1,
                                                                                                            1, 2003, for
        loans that were originated under the HSBC Loan Program.
                                                       Program


•       The Huntington.
            Huntington National Bank, dated May 20, 2003, for loans that were originated under the Huntington Education
        Loan Program.
             Program


•       InsurBanc, dated July 1,
                              1, 2006, for loans that were originated under the InsurBanc Loan Program.
                                                                                               Program


•       JPMorgan Chase Bank, N.A„ (successor to Bank One, N.A.), dated May 1,
                                                                           1, 2002, for loans that were originated under
        Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus          Campus One Loan
        Program.
        Program


•       KeyBank National Association, dated May 12, 2006, for loans that were originated under KeyBank's Private Education
                                                12,2006,
        Loan Program.
             Program


•       Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were originated under the M&T
        Alternative Loan Program.
                         Program


•       National City Bank, dated November 13,
                                           13, 2002, for loans that were originated under the National City Loan Program.
                                                                                                                 Program


•       National City Bank, dated July 21, 2006, for loans that were originated under the National City Referral Loan Program,
        including the Astute Private Loan Program and Student Lending Works Private Loan Program.
                                                                                              Program


•       PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank's Alternative Loan Program,
        Brazos Alternative Loan Program, Edvisors Alternative Loan Program, Fondo Futuro
                                                                                    Future Loan Program, GE Money Bank
        Student Loan Program, Old National Bank Private Loan Program, and Regions Bank Private Loan Program.
                                                                                                    Program


•       Sovereign Bank, dated April 30,2004,
                                    30, 2004, for loans that were originated under Sovereign Bank's Alternative Student Loan
    Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                         Desc
                         Declaration in Support Page 131 of 369

        Program.

.       SunTrust Bank, dated March 1,
                                   1, 2002, for loans that were originated under the SunTrust Loan Program.


•       TCF National Bank, dated July 22, 2005, for loans that were originated under the TCF National Bank Alternative Loan
        Program.

.       Union Federal Savings Bank, dated March 26, 2007, for loans that were originated under the UFSB Astrive Loan
        Program.
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 132 of 369




        Exh ibit A-12
        Exhibit  A-12


                                                                Exhibit A-12
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                         Desc
                     Declaration in Support Page 133 of 369



                              Loan Payment History Report
                                    Date: 2016-04-14

  Account Number:         1533-006-PHEA
                               1533-006-PHEA
  Social Security Number: 15333 533                   Product:                DFG DIRECT TO
                                                                              CONSUMER
                                                                              GRAD
  Name:                    MATA, JOHN M               Officer Code:           777074
  Birth Date:              1968
                           1968-                      School:                 LOMA LINDA
                                                                              UNIVERSITY
  Address 1:
          1:               C/O CLARK MICHAEL E        Program Year:           200708
  Address 2:               100
                           100 N BARRANCA ST
                           STE 250
  City:                    WEST COVINA                Variable Rate Code:     F3 MONTHLY
                                                                              LIBOR
  State:
  State:                  CA                          Interest Rate:          10.00%
                                                                              10.00%
  Zip Code:
      Code:               91791
                          91791                       Last Payment Date:      2012-07-06
  Cosigner Name:          MATA,
                           MATA. ANITA
  Social Security Number: '992   992
  Address 1:
           1:             5489 CAMBRIDGE ST
  Address 2:
  City:                   MONTCLAIR
  State:
  State:                  CA
  Zip Code:
      Code:               91763-2526
                                                      Last Payment Amount:    $204.38
                                                      Payment Due Date:
  Contract Date:           2007-08-21
                           2007-08-21                 Last Interest Date:     2016-04-14
  Date Assigned:           2015-08-06                 Accrued Interest:       $1,453.22
                                                                              $1.453.22
  Charge Off Date:         2013-04-01
                           2013-04-01                 Recovered Interest:     $0.00
  Charge Off Amount:       $47,148.24                 Net Interest:           $1,453.22
  Recovered Principal:     $0.00                      Associated Costs:
                                                                  Costs:      $570.00
  Net Charge Off:          $58,448.26
                           $58.448.26                 Recovered Costs:
                                                                  Costs:      $0.00
  Disbursement Date:       2007-08-21
                           2007-08-21                 Net Costs:              $570.00
  Disbursement Amount:     $33,519.55


                                      Transaction History

  User      Date         Time Code    Description                                     Amount
  System   2013-04-30     00:01
                          00:01 82    $50,739,59 A
                                      $50,739.59  @ 7.550 / 04/05/2013 - 04/30/2013   $304.37
  System   2013-05-31
           2013-05-31     00:01
                          00:01 82    $50,739.59 P@ 7.550 / 04/30/2013 - 05/31/2013   $325.36
  System   2013-06-30     00:01
                          00:01 82               p
                                      $50,739.59 @ 7.550 / 05/31/2013 - 06/30/2013    $314.86
                                                                                                       I
  System   2013-07-04     00:01
                          00:01 82    $50,739.59 a@ 7.550 / 06/30/2013 - 07/04/2013   $41.98           |


                                                 p
                                                                                                       *


  System   2013-07-31
           2013-07-31     00:01
                          00:01 82    $50,739.59 @ 7.540 / 07/04/2013 - 07/31/2013    $283.00
  System   2013-08-31
           2013-08-31     00:01
                          00:01 82    $50,739.59 A@ 7.540 / 07/31/2013 - 08/31/2013   $324.93
                                                                                      $324,93
  System   2013-09-30     00:01
                          00:01 82    $50,739.59 a@ 7.540
                                                    7,540 / 08/31/2013 - 09/30/2013   $314.45
  System   2013-10-03     00:01
                          00:01 82    $50,739.59 A@ 7.540 / 09/30/2013 - 10/03/2013
                                                                         10/03/2013   $31.44
  System   2013-10-09
           12013-10-09   100:01  82
                          00:01 182   $50,739.59 c@ 7.540 / 10/03/2013
                                                            10/03/2013 - 10/09/2013
                                                                         10/09/2013   $62.89

                                                                                                       I
                                                                                                       I
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                Desc
                     Declaration in Support Page 134 of 369


  System   2013-10-31
            2013-10-31   00:01
                          00:01 82   $50.739.59 p
                                     $50,739.59  @ 7.530 / 10/09/2013
                                                               10/09/2013 - 10/31/2013
                                                                             10/31/2013 $230.29
                                                                                          $230,29
  System   2013-11-30    00:01
                          00:01 82   $50,739.59 Q@ 7.530 / 10/31/2013
                                                               10/31/2013 - 11/30/2013
                                                                             11/30/2013 $314.03
  System   2013-12-04    00:01
                          00:01 82   $50,739.59 p@ 7.530 / 11/30/2013
                                                               1 1/30/2013 - 12/04/2013
                                                                             12/04/2013 $41.87
  System   2013-12-31
           2013-12-31    00:01
                          00:01 82
                                82   $50.739.59 a
                                     $50,739.59  @ 7.520 / 12/04/2013
                                                               12/04/2013 - 12/31/2013
                                                                             12/31/2013 $282.25
  System   2014-01-31
            2014-01-31   00:01
                          00:01 82   $50,739.59 p@ 7.520 / 12/31/2013
                                                               12/31/2013 - 01/31/2014 $324.06
  System   2014-02-28    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 P@ 7.520 / 01/31/2014 - 02/28/2014 $292.70
                                                                                         $292,70
  System   2014-04-03    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 R@ 7.520 / 02/28/2014 - 04/03/2014 $355.43
  System    2014-04-14    00:00 44   Interest
                                     Interest Adjustment                                 $-1,117.06
  System   2014-04-14    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 R@ 7.510
                                                      7,510 / 04/03/2014 - 04/14/2014 $114.84
                                                                                          $1 14.84
  System   2014-05-05    00:01
                          00:01 82   $50.739.59 a
                                     $50,739.59  @ 0.000 / 04/14/2014 - 05/05/2014 $0.00
  System   2014-05-07    00:01
                          00:01 82   $50,739.59 @ an, 0.000 /1 05/05/2014 - 05/07/2014 $0.00
  System   2014-05-21
            2014-05-21   00:01
                          00:01 82   $50,739.59
                                     $50.739.59 @ an, 7.500 / 05/07/2014 - 05/21/2014 $145.96
  System   2014-07-31
            2014-07-31   00:01
                          00:01 82   $50,739.59
                                     $50.739.59 R@ 7.500 / 05/21/2014 - 07/31/2014 $740.24
  System   2014-08-31
            2014-08-31   00:01
                          00:01 82   $50,739.59 a@ 7.500 / 07/31/2014 - 08/31/2014 $323.20$323,20
  System   2014-09-02    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 @ 7.500 / 08/31/2014 - 09/02/2014 $20.85  $20,85
  System   2014-09-30    00:01
                          00:01 82   $50.739,59 a
                                     $50,739.59  @ 7.510
                                                      7,510 / 09/02/2014 - 09/30/2014 $292.32
  System   2014-10-31
           2014-10-31    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 R@ 7.510 / 09/30/2014 - 10/31/2014
                                                                             10/31/2014 $323.64
  System   2014-11-05    00:01
                          00:01 82   $50.739.59 a
                                     $50,739.59  @ 7.510 / 10/31/2014
                                                               10/31/2014 - 11/05/2014
                                                                             11/05/2014 $52.20
  System   2014-11-30    00:01
                          00:01 82   $50,739.59 @ 7.510
                                                      7,510 / 11/05/2014
                                                               11/05/2014 - 11/30/2014
                                                                             11/30/2014 $261.00
                                                                                          $261,00
  System   2014-12-31
           2014-12-31    00:01
                          00:01 82   $50.739.59 a
                                     $50,739.59  @ 7.510 / 11/30/2014
                                                               11/30/2014 - 12/31/2014
                                                                             12/31/2014 $323.64
  System
  System   2015-01-05
            2015-01-05   00:01
                          00:01 82
                                82   $50,739.59
                                     $50.739.59 P,
                                                 @ 7.510 / 12/31/2014
                                                               12/31/2014 - 01/05/2015 $52.20
  System   2015-01-31
            2015-01-31   00:01
                          00:01 82   $50,739.59 a@ 7.500 / 01/05/2015 - 01/31/2015 $271.07
  System   2015-02-03    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 (@@ 7.500
                                                      7,500 / 01/31/2015 - 02/03/2015 $31.28
  System   2015-02-28    00:01
                          00:01 82   $50.739.59 p
                                     $50,739.59  @ 7.520 / 02/03/2015 - 02/28/2015 $261.34$261,34
  System   2015-03-31
            2015-03-31   00:01
                          00:01 82   $50,739.59 A @ 7.520 / 02/28/2015 - 03/31/2015 $324.07
  System   2015-04-30    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 a@ 7.520 / 03/31/2015 - 04/30/2015 $313.61$313.61
  System   2015-05-01
            2015-05-01    00:01
                          00:01 82   $50,739.59 t@ 7.520 / 04/30/2015 - 05/01/2015 $10.45
  System   2015-05-31
            2015-05-31   00:01
                          00:01 82   $50.739,59 A
                                     $50,739.59   @ 7.530 / 05/01/2015 - 05/31/2015 $314.03
  System   2015-06-30    00:01
                          00:01 82   $50,739.59 a @ 7.530 / 05/31/2015 - 06/30/2015 $314.03
                                                                                          $314,03
  System   2015-07-31
            2015-07-31   00:01
                          00:01 82
                                82   $50,739.59 a
                                     $50,739,59   @   7.530  / 06/30/2015  - 07/31/2015   $324.50
                                                                                          $324,50
  System   2015-08-03    00:01
                          00:01 82   $50.739.59 A
                                     $50,739.59   @ 7.530 / 07/31/2015 - 08/03/2015 $31.40
  System   2015-08-06    00:01
                          00:01 82   $50.739.59 A
                                     $50,739.59   @ 7.540 / 08/03/2015 - 08/06/2015 $31.44
  System   2015-08-31
            2015-08-31   00:01
                          00:01 82   $50.739.59 A
                                     $50,739.59   @ 7.540 / 08/06/2015 - 08/31/2015 $262.04
  System   2015-09-30    00:01
                          00:01 82   $50.739.59 a
                                     $50,739.59   @ 7.540 / 08/31/2015 - 09/30/2015 $314.45
  System   2015-10-01
            2015-10-01   00:01
                          00:01 82   $50,739.59
                                     $50.739.59 (,@ 7.540 / 09/30/2015 - 10/01/2015
                                                                             10/01/2015 $10.48
  System   2015-10-14    00:00 34    Advn'd by Agency                                     $435.00
  System   2015-10-14    00:01
                          00:01 82   $50,739.59 a @ 7.550 / 10/01/2015
                                                               10/01/2015 - 10/14/2015
                                                                             10/14/2015 $136.44
  System   2015-11-04    00:01
                          00:01 82   $50.739.59 a
                                     $50,739.59   @ 7.550 / 10/14/2015
                                                               10/14/2015 - 11/04/2015
                                                                             11/04/2015 $220.40
  System    2015-11-05    00:01 82
                         00:01  82   $50,739,59 A
                                     $50,739.59   @ 7.550 / 11/04/2015
                                                               11/04/2015 - 11/05/2015
                                                                             11/05/2015 $10.50
  System   2015-11-24    00:00 34    Advn'd by Agency                                     $135.00
  System
  System    2015-11-24   00:01
                          00:01 82   $50.739,59 @ 7.540 / 11/05/2015
                                     $50,739.59                11/05/2015 - 11/24/2015
                                                                             11/24/2015 $199.15
  System   2015-12-31
            2015-12-31   00:01
                          00:01 82   $50,739.59 A @ 7.540 / 11/24/2015
                                                               11/24/2015 - 12/31/2015
                                                                             12/31/2015 $387.82
                                                                                          $387,82
  System   2016-01-01
           2016-01-01    00:01
                          00:01 82   $50,739.59 A @ 7.540 / 12/31/2015
                                                               12/31/2015 - 01/01/2016 $10.45
  System   2016-01-27    00:00 43    Principal
                                     Principal Adjustment                                 $7,708.67
                                                                                          $7.708.67
  System   2016-01-27    00:00 44    Interest
                                     Interest Adjustment                                  $-9,291.85
                                                                                          $-9.291.85
  System   2016-01-27    00:01
                          00:01 82   $50,739.59
                                     $50.739.59 P,@ 7.590 / 01/01/2016 - 01/27/2016 $273.58
  System   2016-04-14
           12016-04-14          82
                         00:01 [82
                         100:01      $58.448.26 p
                                     $58,448.26   @ 10.000     / 01/27/2016 - 04/14/2016 1$1
                                                      10,000/01/27/2016                      .245.62
                                                                                          $1,245.62


                                                                                                              I
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 135 of 369




               Exhibit D


                                                                   Exhibit D
       Case 6:18-ap-01089-MH
-$'&$'%&-
8/21/2018                              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                           7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                           https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                    Declaration in Support Page 136 of 369
  =P)-,*-,
  EX-10.10 37 p060388_ex10-10.htm
              c,2,/44SXk-,)-,*[g` LJMKL         8?J==E=FL
                                     TRUST AGREEMENT
                                                                                         =k[\U\g 10.10
                                                                                         Exhibit -,*-,




                      C85 NATIONAL
                      THE =1C9>=1; COLLEGIATE
                                   3>;;5791C5 BCD45=C ;>1= TRUST
                                              STUDENT LOAN CADBC ,**/(+
                                                                 2006-1




                                              LJMKL AGREEMENT
                                              TRUST 8?J==E=FL




                                                      8`baZ
                                                      Among




                                        OADEAF?LGF LJMKL
                                        WILMINGTON       ;GEH8FQ
                                                   TRUST COMPANY
                                            Tf GOF=J
                                            as OWNER LJMKL==
                                                     TRUSTEE




                                                        TaW
                                                        and




                                 L@= F8LAGF8D ;GDD=?A8L=
                                 THE NATIONAL            >MF<AF? LLC
                                              COLLEGIATE FUNDING  DD;
                             TaW L@=
                             and THE =<M;8LAGF  J=KGMJ;=K AFKLALML=(
                                     EDUCATION RESOURCES  INSTITUTE, AF;*
                                                                     INC.
                                              Tf GOF=JK
                                              as OWNERS


                                                    <TgXW as
                                                    Dated Tf of
                                                             bY
                                                   ETeV[ 5(
                                                   March    .,,2
                                                         9, 2006




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                              1/55
                                                                                                                    &$**
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 137 of 369
                                              L89D= OF
                                              TABLE G> CONTENTS
                                                       ;GFL=FLK

  8JLA;D= AI
  ARTICLE

  <=>AFALAGFK
  DEFINITIONS
         KXVg\ba -*,- Capitalized
         Section 1.01 ;Tc\gT_\mXW LXe`f
                                  Terms

  8JLA;D= AA
  ARTICLE II

  GJ?8FAR8LAGF
  ORGANIZATION
        KXVg\ba .*,- Name
        Section 2.01 FT`X
        KXVg\ba .*,. Office
        Section 2.02 GYY\VX
        KXVg\ba .*,/ Purposes
        Section 2.03 HhecbfXf and
                               TaW HbjXef*
                                    Powers.
        KXVg\ba .*,0 Appointment
        Section 2.04 8ccb\ag`Xag bY    g[X GjaXe
                                    of the Owner LehfgXX
                                                 Trustee
        KXVg\ba .*,1 Declaration
        Section 2.05 <XV_TeTg\ba bY
                                  of Lehfg
                                     Trust
        KXVg\ba .*,2 No
        Section 2.06 Fb Liability
                         D\TU\_\gl of
                                   bY Owners
                                      GjaXef Ybe =kcXafXf be
                                             for Expenses or GU_\ZTg\baf
                                                             Obligations bY
                                                                         of Lehfg
                                                                            Trust
        KXVg\ba .*,3 K\ghf
        Section 2.07 Situs bY Lehfg
                           of Trust

  8JLA;D= AAA
  ARTICLE III

  LJMKL ;=JLA>A;8L=K
  TRUST CERTIFICAT       8F< LJ8FK>=J
                     ES AND    TRANSFER OF   G> AFL=J=KL
                                                  INTEREST
        KXVg\ba /*,- AffhTaVX
        Section 3.01          bY Lehfg
                     Issuance of Trust ;Xeg\Y\VTgX*
                                       Certificate.
        KXVg\ba /*,. Registration
        Section 3.02 JXZ\fgeTg\ba and
                                   TaW LeTafYXe  bY Certificates.
                                       Transfer of  ;Xeg\Y\VTgXf*
        KXVg\ba /*,/ Lost,
        Section 3.03 Dbfg( Kgb_Xa( Ehg\_TgXW or
                           Stolen, Mutilated  be Destroyed
                                                 <XfgeblXW Certificates
                                                             ;Xeg\Y\VTgXf
        KXVg\ba /*,0 Limitation
        Section 3.04 D\`\gTg\ba on
                                ba LeTafYXe  bY Ownership
                                    Transfer of GjaXef[\c Rights.
                                                             J\Z[gf*
        KXVg\ba /*,1 Assignment
        Section 3.05 8ff\Za`Xag bY   J\Z[g to
                                  of Right gb Distributions
                                              <\fge\Uhg\baf

  8JLA;D= AN
  ARTICLE IV

  ;GF;=JFAF? THE
  CONCERNING   L@= GOF=JK
                    OWNERS
       KXVg\ba 0*,- Action
       Section 4.01 8Vg\ba by
                           Ul GjaXef    j\g[ Respect
                              Owners with    JXfcXVg to
                                                     gb Certain
                                                        ;XegT\a Matters.
                                                                ETggXef*
       KXVg\ba 0*,. Action
       Section 4.02 8Vg\ba Upon
                           Mcba AafgehVg\baf*
                                  Instructions.
       KXVg\ba 0*,/ KhcXe)`T]be\gl
       Section 4.03 Super-majority ;bageb_
                                    Control
       KXVg\ba 0*,0 Representations
       Section 4.04 JXceXfXagTg\baf and
                                     TaW Warranties
                                         OTeeTag\Xf of
                                                     bY the
                                                        g[X Depositor
                                                            <Xcbf\gbe
       KXVg\ba 0*,1 Power
       Section 4.05 HbjXe of
                           bY Attorney.
                              8ggbeaXl*

  8JLA;D= V
  ARTICLE N

  AFN=KLE=FL   8F< APPLICATION
  INVESTMENT AND     8HHDA;8LAGF OF  G> TRUST
                                         LJMKL FUNDS
                                               >MF<K
        KXVg\ba 1*,- AaiXfg`Xag
        Section 5.01            bY Lehfg
                     Investment of       >haWf
                                   Trust Funds
        KXVg\ba 1*,. Application
        Section 5.02 8cc_\VTg\ba of
                                 bY Funds
                                    >haWf

  8JLA;D= VI
  ARTICLE NA

  ;8HAL8D
  CAPITAL
        KXVg\ba 2*,- LTk
        Section 6.01 Tax ;[TeTVgXe\mTg\ba
                         Characterization




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                2/55
                                                                                                                      '$**
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 138 of 369
            KXVg\ba 2*,. Aa\g\T_
            Section 6.02 Initial ;Tc\gT_ ;bage\Uhg\baf bY
                                 Capital Contributions    GjaXef
                                                       of Owners
            KXVg\ba 2*,/ Capital
            Section 6.03 ;Tc\gT_ Accounts
                                  8VVbhagf
            KXVg\ba 2*,0 AagXeXfg
            Section 6.04 Interest
            KXVg\ba 2*,1 No
            Section 6.05 Fb Additional
                             8WW\g\baT_ Capital
                                         ;Tc\gT_ ;bage\Uhg\baf
                                                 Contributions
            KXVg\ba 2*,2 AaiXfg`Xag
            Section 6.06 Investment ofbY Capital
                                         ;Tc\gT_ ;bage\Uhg\baf
                                                 Contributions
            KXVg\ba 2*,3 Repayment
            Section 6.07 JXcTl`Xag TaW    JXghea of
                                      and Return  bY Capital
                                                     ;Tc\gT_ ;bage\Uhg\baf
                                                             Contributions

  8JLA;D= VII
  ARTICLE NAA

  8DDG;8LAGF OF
  ALLOCATION   G> PROFIT
                   HJG>AL AND
                            8F< LOSS;
                                   DGKK7 DISTRIBUTIONS
                                           <AKLJA9MLAGFK
        KXVg\ba
        Section 3*,- HebY\g
                7.01 Profit
        KXVg\ba
        Section 3*,. Dbff
                7.02 Loss
        KXVg\ba
        Section 3*,/
                7.03 KcXV\T_ 8__bVTg\baf
                     Special Allocations
        KXVg\ba
        Section 3*,0 ;heTg\iX Allocations
                7.04 Curative  8__bVTg\baf
        KXVg\ba
        Section 3*,1 Gg[Xe Allocation
                7.05 Other  8__bVTg\ba Rules
                                       Jh_Xf
        KXVg\ba
        Section 3*,2 <\fge\Uhg\ba bY
                7.06 Distribution    FXg ;Tf[
                                  of Net        >_bj
                                          Cash Flow
        KXVg\ba
        Section 3*,3 <\fge\Uhg\ba Date
                7.07 Distribution <TgX KgTgX`Xag
                                        Statement
        KXVg\ba
        Section 3*,4 8__bVTg\ba bY
                7.08 Allocation  of LTk D\TU\_\gl
                                    Tax Liability
        KXVg\ba
        Section 3*,5 EXg[bW bY
                7.09 Method      HTl`Xag
                              of Payment
        KXVg\ba
        Section 3*-, Fb KXZeXZTg\ba
                7.10 No               bY Funds;
                         Segregation of  >haWf7 No
                                                 Fb AagXeXfg
                                                    Interest
        KXVg\ba
        Section 3*--
                7.11 AagXeceXgTg\ba TaW Application
                     Interpretation and 8cc_\VTg\ba bY  Hebi\f\baf by
                                                     of Provisions Ul the
                                                                      g[X Administrator
                                                                          8W`\a\fgeTgbe

  8JLA;D= VIII
  ARTICLE NAAA

  8ML@GJALQ AND
  AUTHORITY  8F< DUTIES
                   <MLA=K OF G> THE
                                 L@= OWNER
                                      GOF=J LJMKL==
                                                TRUSTEE
       KXVg\ba 4*,- General
       Section 8.01 ?XaXeT_ Authority
                             8hg[be\gl
       KXVg\ba 4*,. KcXV\Y\V
       Section 8.02          8hg[be\gl
                    Specific Authority
       KXVg\ba 4*,/ General
       Section 8.03 ?XaXeT_ Duties
                             <hg\Xf
       KXVg\ba 4*,0 Accounting
       Section 8.04 8VVbhag\aZ and
                                 TaW Reports
                                     JXcbegf to
                                             gb the
                                                g[X GjaXef(   g[X AagXeaT_
                                                    Owners, the            JXiXahX KXei\VX
                                                                  Internal Revenue           TaW Others
                                                                                     Service and Gg[Xef
       KXVg\ba 4*,1 K\ZaTgheX
       Section 8.05           bY Returns
                    Signature of  JXgheaf
       KXVg\ba 4*,2 Right
       Section 8.06 J\Z[g to
                          gb JXVX\iX  TaW Rely
                             Receive and  JX_l Upon
                                                Mcba AafgehVg\baf
                                                       Instructions
       KXVg\ba 4*,3 No
       Section 8.07 Fb Duties
                       <hg\Xf Except
                               =kVXcg as
                                       Tf KcXV\Y\XW
                                          Specified \a  g[\f Agreement
                                                    in this  8ZeXX`Xag or
                                                                        be \a
                                                                           in AafgehVg\baf
                                                                              Instructions
       KXVg\ba 4*,4 No
       Section 8.08 Fb Action
                       8Vg\ba Except
                                =kVXcg Under
                                       MaWXe KcXV\Y\XW    <bVh`Xagf or
                                              Specified Documents     be Instructions
                                                                         AafgehVg\baf
       KXVg\ba 4*,5 Restriction
       Section 8.09 JXfge\Vg\ba

  8JLA;D= AP
  ARTICLE IX

  ;GF;=JFAF? THE
  CONCERNING   L@= GOF=J
                    OWNER LJMKL==
                              TRUSTEE
       KXVg\ba 5*,- Acceptance
       Section 9.01 8VVXcgTaVX bY
                                of Lehfgf TaW Duties
                                   Trusts and <hg\Xf
       KXVg\ba 5*,. Furnishing
       Section 9.02 >hea\f[\aZ bY <bVh`Xagf
                               of Documents
       KXVg\ba 5*,/ Reliance;
       Section 9.03 JX_\TaVX7 Advice
                              8Wi\VX of
                                      bY Counsel
                                         ;bhafX_
       KXVg\ba 5*,0 Not
       Section 9.04 Fbg Acting
                        8Vg\aZ \a
                               in AaW\i\WhT_ ;TcTV\gl
                                  Individual Capacity
       KXVg\ba 5*,1 Representations
       Section 9.05 JXceXfXagTg\baf and
                                    TaW Warranties
                                         OTeeTag\Xf of
                                                    bY Owner
                                                       GjaXe LehfgXX
                                                             Trustee




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                3/55
                                                                                                                      ($**
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 139 of 369

  8JLA;D= X
  ARTICLE P

  ;GEH=FK8LAGF OF
  COMPENSATION   G> OWNER
                     GOF=J LJMKL==
                              TRUSTEE
       KXVg\ba -,*,- GjaXe
       Section 10.01 Owner LehfgXXqf  >XXf and
                            Trustee's Fees TaW Expenses
                                               =kcXafXf
       KXVg\ba -,*,. AaWX`a\Y\VTg\ba
       Section 10.02 Indemnification
       KXVg\ba -,*,/ Lien
       Section 10.03 D\Xa on
                          ba Lehfg HebcXegl
                             Trust Property
       KXVg\ba -,*,0 HTl`Xagf
       Section 10.04           gb the
                     Payments to  g[X Owner
                                      GjaXe LehfgXX
                                            Trustee

  8JLA;D= XI
  ARTICLE PA

  L=JEAF8LAGF
  TERMINATION OFG> TRUST
                    LJMKL
        KXVg\ba --*,- LXe`\aTg\ba
        Section 11.01              bY Lehfg
                      Termination of  Trust
        KXVg\ba --*,. Distribution
        Section 11.02 <\fge\Uhg\ba bY 8ffXgf
                                   of Assets
        KXVg\ba --*,/ No
        Section 11.03 Fb LXe`\aTg\ba
                         Termination byUl Depositor
                                          <Xcbf\gbe or
                                                    be Owners
                                                       GjaXef

  8JLA;D= XII
  ARTICLE PAA

  KM;;=KKGJ   GOF=J TRUSTEES
  SUCCESSOR OWNER      LJMKL==K AND8F< ADDITIONAL
                                        8<<ALAGF8D OWNER GOF=J TRUSTEES
                                                                  LJMKL==K
        KXVg\ba -.*,- Resignation
        Section 12.01 JXf\ZaTg\ba bY
                                  of GjaXe
                                     Owner LehfgXX7  8ccb\ag`Xag bY
                                            Trustee; Appointment of KhVVXffbe
                                                                    Successor
        KXVg\ba -.*,. Appointment
        Section 12.02 8ccb\ag`Xag of
                                   bY Additional
                                      8WW\g\baT_ Owner
                                                 GjaXe LehfgXXf
                                                        Trustees

  8JLA;D= XIII
  ARTICLE PAAA

  L8P E8LL=JK PARTNER
  TAX MATTERS   H8JLF=J
        KXVg\ba -/*,- LTk
        Section 13.01     ETggXef Partner
                      Tax Matters   HTegaXe
        KXVg\ba -/*,. Notice
        Section 13.02 Fbg\VX of
                              bY LTk  8hW\g
                                 Tax Audit
        KXVg\ba -/*,/ Authority
        Section 13.03 8hg[be\gl to
                                 gb Extend
                                    =kgXaW Period
                                             HXe\bW Ybe  8ffXff\aZ LTk
                                                     for Assessing Tax
        KXVg\ba -/*,0 ;[b\VX
        Section 13.04 Choice bY  >beh` Ybe
                              of Forum    for >\_\aZ HXg\g\ba Ybe
                                              Filing Petition     JXTW]hfg`Xag
                                                              for Readjustment
        KXVg\ba -/*,1 Authority
        Section 13.05 8hg[be\gl to
                                 gb Bind
                                    9\aW GjaXef
                                           Owners byUl KXgg_X`Xag  8ZeXX`Xag
                                                        Settlement Agreement
        KXVg\ba -/*,2 Notices
        Section 13.06 Fbg\VXf KXag   gb the
                               Sent to  g[X AagXeaT_  JXiXahX KXei\VX
                                            Internal Revenue   Service
        KXVg\ba -/*,3 AaWX`a\Y\VTg\ba
        Section 13.07 Indemnification of bY LTk ETggXef Partner
                                            Tax Matters   HTegaXe
        KXVg\ba -/*,4 Approval
        Section 13.08 8ccebiT_ ofbY LTk  ETggXef Partner's
                                    Tax Matters    HTegaXeqf Decisions
                                                             <XV\f\baf
        KXVg\ba -/*,5 HTeg\V\cTg\ba
        Section 13.09                Ul Owners
                      Participation by   GjaXef \ain AagXeaT_ JXiXahX Service
                                                     Internal Revenue  KXei\VX Administrative
                                                                               8W`\a\fgeTg\iX HebVXXW\aZf
                                                                                              Proceedings

  8JLA;D= XIV
  ARTICLE PAN

  EAK;=DD8F=GMK
  MISCELLANEOUS
        KXVg\ba -0*,- Khcc_X`Xagf
        Section 14.01 Supplements TaW    8`XaW`Xagf
                                    and Amendments
        KXVg\ba -0*,. No
        Section 14.02 Fb Legal
                         DXZT_ L\g_X  gb Lehfg
                                Title to       HebcXegl \a
                                         Trust Property in GjaXe
                                                           Owner
        KXVg\ba -0*,/ H_XWZX
        Section 14.03        bY Collateral
                      Pledge of ;b__TgXeT_ by
                                           Ul GjaXe
                                               Owner LehfgXX
                                                      Trustee \f 9\aW\aZ
                                                              is Binding
        KXVg\ba -0*,0 Limitations
        Section 14.04 D\`\gTg\baf on
                                   ba Rights
                                      J\Z[gf of
                                             bY Others
                                                Gg[Xef
        KXVg\ba -0*,1 Notices
        Section 14.05 Fbg\VXf
        KXVg\ba -0*,2 KXiXeTU\_\gl
        Section 14.06 Severability
        KXVg\ba -0*,3 KXcTeTgX
        Section 14.07 Separate ;bhagXecTegf
                               Counterparts
        KXVg\ba -0*,4 KhVVXffbef
        Section 14.08             TaW Assigns
                      Successors and   8ff\Zaf
        KXVg\ba -0*,5 Headings
        Section 14.09 @XTW\aZf




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                4/55
                                                                                                                      )$**
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 140 of 369
            KXVg\ba -0*-, ?biXea\aZ
            Section 14.10            DTj
                          Governing Law
            KXVg\ba -0*-- General
            Section 14.11 ?XaXeT_ AagXeceXg\iX He\aV\c_Xf
                                  Interpretive Principles

   K;@=<MD= A
   SCHEDULE 8           ;8HAL8D CONTRIBUTIONS,
                        CAPITAL ;GFLJA9MLAGFK( INITIAL
                                               AFALA8D K@8JAF? J8LAGK AND
                                                       SHARING RATIOS 8F< PERCENTAGE
                                                                          H=J;=FL8?=
                        AFL=J=KLK
                        INTERESTS
   K;@=<MD= B
   SCHEDULE 9           DG8F GJA?AF8LGJK
                        LOAN ORIGINATORS
   K;@=<MD= C
   SCHEDULE ;           DG8F HMJ;@8K=
                        LOAN           8?J==E=FLK
                             PURCHASE AGREEMENTS
   K;@=<MD= D
   SCHEDULE <           ?M8J8FLQ AGREEMENTS
                        GUARANTY  8?J==E=FLK

   =P@A9AL 1
   EXHIBIT  -           >GJE OF
                        FORM G> LJMKL ;=JLA>A;8L=
                                TRUST CERTIFICATE
   =P@A9AL 2.
   EXHIBIT              >GJE OF
                        FORM G> ACCESSION
                                8;;=KKAGF AGREEMENT
                                          8?J==E=FL




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                5/55
                                                                                                                      *$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 141 of 369
           LJMKL    8?J==E=FL( dated
           TRUST AGREEMENT,           WTgXW as
                                             Tf bY ETeV[ 5(
                                                of March      .,,2( among
                                                           9, 2006, T`baZ L[X  FTg\baT_ Collegiate
                                                                           The National   ;b__XZ\TgX Funding
                                                                                                        >haW\aZ LLC,
                                                                                                                 DD;( aT
  <X_TjTeX limited
  Delaware  _\`\gXW liability
                    _\TU\_\gl company
                              Vb`cTal (the
                                       %g[X "Depositor"),
                                            o<Xcbf\gbep&( The
                                                           L[X Education
                                                               =WhVTg\ba Resources
                                                                         JXfbheVXf Aafg\ghgX(
                                                                                   Institute, AaV*(
                                                                                              Inc., aT private
                                                                                                       ce\iTgX non-profit
                                                                                                               aba)cebY\g
  VbecbeTg\ba beZTa\mXW under
  corporation organized   haWXe Chapter
                                ;[TcgXe 180
                                         -4, bY  g[X Massachusetts
                                              of the ETffTV[hfXggf ?XaXeT_  DTjf( and
                                                                    General Laws, TaW Wilmington
                                                                                      O\_`\aZgba Trust Lehfg Company,
                                                                                                             ;b`cTal( aT
  <X_TjTeX banking
  Delaware  UTa^\aZ VbecbeTg\ba  %g[X "Owner
                     corporation (the oGjaXe Trustee").
                                                LehfgXXp&*

           O@=J=8K( the
           WHEREAS,     g[X parties
                            cTeg\Xf hereto
                                    [XeXgb \agXaW  gb amend
                                            intend to T`XaW and
                                                            TaW restate
                                                                eXfgTgX that
                                                                        g[Tg VXegT\a AagXe\` Lehfg
                                                                             certain Interim       8ZeXX`Xag( dated
                                                                                             Trust Agreement, WTgXW as
                                                                                                                     Tf
  bY February
  of >XUehTel 4( .,,2 (the
              8, 2006 %g[X "Interim
                           oAagXe\` Lehfg  8ZeXX`Xagp&( by
                                    Trust Agreement"),   Ul and
                                                            TaW between
                                                                UXgjXXa the
                                                                          g[X Depositor
                                                                              <Xcbf\gbe and
                                                                                         TaW the
                                                                                             g[X Owner
                                                                                                 GjaXe LehfgXX(  ba the
                                                                                                        Trustee, on g[X
  gXe`f and
  terms TaW conditions
            VbaW\g\baf [XeX\aTYgXe
                       hereinafter fXg
                                   set Ybeg[*
                                       forth.

            FGO L@=J=>GJ=(
            NOW    THEREFORE, in   \a consideration
                                      Vbaf\WXeTg\ba bY g[X premises
                                                    of the ceX`\fXf and
                                                                    TaW of
                                                                         bY the
                                                                            g[X mutual
                                                                                `hghT_ agreements
                                                                                        TZeXX`Xagf herein
                                                                                                    [XeX\a VbagT\aXW  TaW
                                                                                                            contained and
  bY other
  of bg[Xe ZbbW    TaW valuable
            good and   iT_hTU_X consideration,
                                 Vbaf\WXeTg\ba( the
                                                 g[X receipt
                                                     eXVX\cg and
                                                             TaW fhYY\V\XaVl
                                                                 sufficiency ofbY which
                                                                                   j[\V[ are
                                                                                          TeX hereby
                                                                                              [XeXUl acknowledged,
                                                                                                      TV^abj_XWZXW( theg[X
  cTeg\Xf here
  parties [XeX to
               gb amend
                  T`XaW and
                         TaW eXfgTgX g[X AagXe\`
                             restate the Interim Lehfg 8ZeXX`Xag \a
                                                 Trust Agreement     \gf Xag\eXgl
                                                                  in its          TaW further
                                                                         entirety and Yheg[Xe agree
                                                                                              TZeXX as
                                                                                                    Tf Yb__bjf6
                                                                                                       follows:

                                                        8JLA;D= AI
                                                        ARTICLE

                                                      <=>AFALAGFK
                                                      DEFINITIONS

          KXVg\ba  -*,- Capitalized
          Section 1.01  ;Tc\gT_\mXW LXe`f* >be all
                                    Terms. For T__ purposes
                                                   checbfXf of
                                                            bY this
                                                               g[\f Agreement,
                                                                    8ZeXX`Xag( the
                                                                               g[X Yb__bj\aZ gXe`f f[T__
                                                                                   following terms       [TiX the
                                                                                                   shall have g[X
  `XTa\aZf fXg
  meanings set Ybeg[ UX_bj6
               forth below:

           o8W`\a\fgeTg\ba Agreement"
           "Administration   8ZeXX`Xagp means
                                           `XTaf the
                                                  g[X Administration
                                                      8W`\a\fgeTg\ba Agreement,
                                                                     8ZeXX`Xag( WTgXW   Tf of
                                                                                  dated as bY March
                                                                                              ETeV[ 9,
                                                                                                    5( 2006,
                                                                                                       .,,2( among
                                                                                                              T`baZ
  g[X Lehfg(
  the        g[X AaWXagheX
      Trust, the Indenture LehfgXX(  g[X GjaXe
                            Trustee, the  Owner LehfgXX(  g[X Depositor
                                                 Trustee, the <Xcbf\gbe and
                                                                        TaW First
                                                                            >\efg Marblehead
                                                                                  ETeU_X[XTW Data
                                                                                              <TgT KXei\VXf(
                                                                                                   Services, AaV*( Tf
                                                                                                             Inc., as
  8W`\a\fgeTgbe( as
  Administrator,  Tf \g `Tl be
                     it may UX amended
                               T`XaWXW Yeb`   g\`X to
                                         from time gb time.
                                                      g\`X*

            o8W`\a\fgeTgbep means
           "Administrator"   `XTaf First
                                    >\efg Marblehead
                                           ETeU_X[XTW Data
                                                        <TgT KXei\VXf(
                                                             Services, AaV*(
                                                                       Inc., aT Massachusetts
                                                                                ETffTV[hfXggf VbecbeTg\ba(    Tf
                                                                                                corporation, as
  8W`\a\fgeTgbe haWXe
  Administrator        g[X Administration
                under the  8W`\a\fgeTg\ba Agreement,
                                          8ZeXX`Xag( or
                                                     be any
                                                        Tal fhVVXffbe 8W`\a\fgeTgbe as
                                                            successor Administrator Tf appointed
                                                                                       Tccb\agXW pursuant
                                                                                                 chefhTag to
                                                                                                          gb the
                                                                                                             g[X
  gXe`f of
  terms bY the
           g[X Administration
               8W`\a\fgeTg\ba Agreement.
                              8ZeXX`Xag*

            o8YY\_\TgXp means,
            "Affiliate" `XTaf( with
                                j\g[ eXfcXVg gb any
                                     respect to Tal specified
                                                    fcXV\Y\XW Person,
                                                               HXefba( any
                                                                       Tal other
                                                                           bg[Xe Person
                                                                                  HXefba controlling
                                                                                          Vbageb__\aZ or
                                                                                                       be controlled
                                                                                                          Vbageb__XW by
                                                                                                                     Ul or
                                                                                                                         be
  haWXe common
  under  Vb``ba control
                   Vbageb_ with
                            j\g[ such
                                 fhV[ fcXV\Y\XW HXefba* For
                                      specified Person. >be the
                                                             g[X purposes
                                                                  checbfXf of
                                                                           bY this
                                                                              g[\f definition,
                                                                                   WXY\a\g\ba( "control"
                                                                                               oVbageb_p when
                                                                                                          j[Xa used
                                                                                                                hfXW with
                                                                                                                      j\g[
  eXfcXVg to
  respect gb any
              Tal fcXV\Y\XW HXefba means
                  specified Person  `XTaf the
                                          g[X power
                                              cbjXe to
                                                     gb W\eXVg g[X management
                                                        direct the `TaTZX`Xag andTaW policies
                                                                                     cb_\V\Xf of
                                                                                               bY such
                                                                                                  fhV[ Person,
                                                                                                       HXefba( W\eXVg_l
                                                                                                                directly be
                                                                                                                         or
  \aW\eXVg_l(  j[Xg[Xe through
  indirectly, whether    g[ebhZ[ the
                                  g[X ownership
                                       bjaXef[\c ofbY voting
                                                      ibg\aZ fXVhe\g\Xf(   Ul contract
                                                               securities, by   VbageTVg be  bg[Xej\fX7 and
                                                                                          or otherwise;    TaW the
                                                                                                                g[X terms
                                                                                                                     gXe`f
  oVbageb__\aZp and
  "controlling"  TaW "controlled"
                     oVbageb__XWp have
                                   [TiX meanings
                                        `XTa\aZf correlative
                                                  VbeeX_Tg\iX to
                                                              gb the
                                                                 g[X YbeXZb\aZ*
                                                                     foregoing.

            o8ZeXX`Xagp means
            "Agreement" `XTaf this
                              g[\f Lehfg 8ZeXX`Xag( as
                                   Trust Agreement, Tf \g `Tl be
                                                       it may UX amended
                                                                 T`XaWXW or
                                                                         be restated
                                                                            eXfgTgXW Yeb` g\`X to
                                                                                     from time gb time.
                                                                                                  g\`X*

           o8ff\Za`Xagf bY
           "Assignments   of KXei\V\aZ   8ZeXX`Xagfp means
                              Servicing Agreements"    `XTaf XTV[    bY the
                                                               each of  g[X Servicer
                                                                            KXei\VXe Consent
                                                                                     ;bafXag Letters,
                                                                                             DXggXef( dated
                                                                                                      WTgXW as
                                                                                                            Tf of
                                                                                                               bY March
                                                                                                                  ETeV[
  5( 2006,
  9, .,,2( among
           T`baZ the
                   g[X Lehfg(
                       Trust, L[X  >\efg Marblehead
                              The First  ETeU_X[XTW Corporation
                                                      ;becbeTg\ba and
                                                                    TaW the
                                                                         g[X Pennsylvania
                                                                             HXaafl_iTa\T Higher
                                                                                           @\Z[Xe Education
                                                                                                  =WhVTg\ba Assistance
                                                                                                              8ff\fgTaVX
  8ZXaVl( Great
  Agency,  ?eXTg Lakes
                  DT^Xf Educational
                         =WhVTg\baT_ Loan
                                       DbTa KXei\VXf(   AaV*( CFS-SunTech
                                              Services, Inc.,  ;>K)KhaLXV[ KXei\V\aZ(    DD;( Educational
                                                                              Servicing, LLC,  =WhVTg\baT_ KXei\VXf   bY
                                                                                                             Services of
  8`Xe\VT( AaV*
  America,       TaW Nelnet,
            Inc. and   FX_aXg( AaV*(  eXfcXVg\iX_l( eX_Tg\aZ
                                Inc., respectively,           gb the
                                                    relating to  g[X assignment
                                                                      Tff\Za`Xag ofbY each
                                                                                      XTV[ of
                                                                                           bY the
                                                                                              g[X respective
                                                                                                   eXfcXVg\iX Servicing
                                                                                                               KXei\V\aZ
  8ZeXX`Xagf to
  Agreements  gb the
                 g[X Lehfg*
                     Trust.




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                        6/55
                                                                                                                              +$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 142 of 369
            o8hg[be\mXW Officer"
            "Authorized   GYY\VXep means
                                    `XTaf any
                                          Tal officer
                                               bYY\VXe bY  g[X Owner
                                                        of the GjaXe LehfgXX   j[b is
                                                                       Trustee who  \f authorized
                                                                                       Thg[be\mXW to
                                                                                                   gb act
                                                                                                      TVg for
                                                                                                           Ybe the
                                                                                                               g[X Owner
                                                                                                                   GjaXe
  LehfgXX
  Trustee \a  `TggXef relating
           in matters eX_Tg\aZ to,
                               gb( and
                                   TaW binding
                                       U\aW\aZ upon,
                                                hcba( the
                                                       g[X Lehfg  TaW whose
                                                           Trust and  j[bfX name
                                                                             aT`X appears
                                                                                   TccXTef on
                                                                                           ba aT _\fg bY such
                                                                                                 list of fhV[ authorized
                                                                                                               Thg[be\mXW
  bYY\VXef furnished
  officers Yhea\f[XW by
                     Ul the
                        g[X Owner
                             GjaXe LehfgXX  Tf fhV[
                                    Trustee as such _\fg `Tl be
                                                    list may  UX amended
                                                                 T`XaWXW or
                                                                          be fhcc_X`XagXW
                                                                             supplemented Yeb`   g\`X to
                                                                                           from time   gb time.
                                                                                                          g\`X*

            o9TV^)hc Agreement"
           "Back-up  8ZeXX`Xagp means
                                  `XTaf the
                                         g[X Back-up
                                             9TV^)hc Administration
                                                      8W`\a\fgeTg\ba Agreement,
                                                                      8ZeXX`Xag( dated
                                                                                 WTgXW as
                                                                                        Tf of
                                                                                           bY March
                                                                                              ETeV[ 9,
                                                                                                    5( 2006,
                                                                                                       .,,2( among
                                                                                                             T`baZ
  g[X Lehfg(
  the        g[X Depositor,
      Trust, the <Xcbf\gbe( the
                            g[X GjaXe
                                Owner LehfgXX( g[X Administrator
                                      Trustee, the 8W`\a\fgeTgbe and
                                                                 TaW U.S.
                                                                     M*K* Bank
                                                                          9Ta^ National
                                                                               FTg\baT_ Association.
                                                                                        8ffbV\Tg\ba*

            o9Ta^ehcgVl Action"
            "Bankruptcy 8Vg\bap has
                                [Tf the
                                    g[X meaning
                                        `XTa\aZ fXg Ybeg[ in
                                                set forth \a KXVg\ba 0*,-%U&%\i&%?&*
                                                             Section 4.01(b)(iv)(G).

            o9XaXY\V\T_ AagXeXfgp
            "Beneficial             Tf to
                         Interest" as  gb any
                                           Tal Owner,
                                                GjaXe( means
                                                          `XTaf all
                                                                  T__ or
                                                                       be any
                                                                          Tal part
                                                                               cTeg of
                                                                                     bY the
                                                                                        g[X \agXeXfg  bY that
                                                                                             interest of g[Tg GjaXe
                                                                                                              Owner \a    g[X Lehfg(
                                                                                                                       in the Trust,
  \aV_hW\aZ  j\g[bhg limitation
  including without   _\`\gTg\ba \gf  %T& right
                                  its (a) e\Z[g to
                                                 gb aT W\fge\Uhg\iX
                                                       distributive f[TeX   bY the
                                                                     share of  g[X Profit
                                                                                    HebY\g and
                                                                                            TaW Loss
                                                                                                 Dbff of
                                                                                                       bY the
                                                                                                          g[X Lehfg(  %U& right
                                                                                                               Trust, (b) e\Z[g to
                                                                                                                                gb aT
  W\fge\Uhg\iX
  distributive f[TeX
               share bY g[X assets
                     of the  TffXgf bY  g[X Lehfg(
                                     of the          TaW (c)
                                            Trust, and    %V& right
                                                              e\Z[g to
                                                                    gb W\eXVg
                                                                        direct be
                                                                               or VbafXag
                                                                                  consent togb actions
                                                                                               TVg\baf of
                                                                                                        bY the
                                                                                                           g[X Owner
                                                                                                               GjaXe LehfgXX    TaW
                                                                                                                        Trustee and
  bg[Xej\fX participate
  otherwise  cTeg\V\cTgX \a g[X management
                         in the `TaTZX`Xag of   bY and
                                                   TaW Vbageb_   g[X affairs
                                                        control the   TYYT\ef of
                                                                              bY the
                                                                                 g[X Lehfg*
                                                                                     Trust.

           o9hf\aXff Day"
           "Business   <Tlp means
                             `XTaf any
                                   Tal day
                                        WTl that
                                            g[Tg is
                                                 \f not
                                                    abg aT Saturday,
                                                           KTgheWTl( Sunday
                                                                     KhaWTl or
                                                                             be any
                                                                                Tal other
                                                                                    bg[Xe WTl   ba which
                                                                                           day on  j[\V[ Vb``XeV\T_
                                                                                                         commercial
  UTa^\aZ \afg\ghg\baf
  banking institutions \a <X_TjTeX are
                       in Delaware TeX authorized
                                       Thg[be\mXW or
                                                  be bU_\ZTgXW Ul _Tj
                                                     obligated by     be XkXVhg\iX
                                                                  law or           beWXe to
                                                                         executive order gb be
                                                                                            UX V_bfXW*
                                                                                               closed.

         o;Tc\gT_ Account"
         "Capital 8VVbhagp means
                           `XTaf the
                                 g[X Capital
                                     ;Tc\gT_ Account
                                             8VVbhag maintained
                                                     `T\agT\aXW for
                                                                Ybe each
                                                                    XTV[ Owner
                                                                         GjaXe pursuant
                                                                               chefhTag to
                                                                                        gb Article
                                                                                           8eg\V_X VI
                                                                                                   NA of
                                                                                                      bY this
                                                                                                         g[\f
  8ZeXX`Xag*
  Agreement.

         o;Tc\gT_ ;bage\Uhg\bap
         "Capital                  `XTaf the
                    Contribution" means    g[X amount
                                               T`bhag bY   `baXl Vbage\UhgXW
                                                        of money                be deemed
                                                                    contributed or WXX`XW to gb have
                                                                                                [TiX been
                                                                                                     UXXa Vbage\UhgXW Ul
                                                                                                          contributed by
  Ta Owner
  an GjaXe to
           gb the
              g[X VTc\gT_ bY the
                  capital of g[X Lehfg( j[\V[ shall
                                 Trust, which f[T__ be
                                                    UX as
                                                       Tf fXg
                                                          set Ybeg[ ba KV[XWh_X
                                                              forth on Schedule A8 to
                                                                                    gb this
                                                                                       g[\f Agreement.
                                                                                            8ZeXX`Xag*

           o;Xeg\Y\VTgX bY
           "Certificate of Lehfgp  `XTaf the
                            Trust" means g[X ;Xeg\Y\VTgX
                                             Certificate bY
                                                         of Lehfg Y\_XW with
                                                            Trust filed j\g[ the
                                                                             g[X KXVeXgTel bY State
                                                                                 Secretary of KgTgX by
                                                                                                    Ul the
                                                                                                       g[X Owner
                                                                                                           GjaXe
  LehfgXX ba behalf
  Trustee on UX[T_Y of
                    bY the
                       g[X Lehfg*
                           Trust.

            o;hfgbW\T_ Agreements"
            "Custodial 8ZeXX`Xagfp means
                                    `XTaf XTV[  bY the
                                           each of g[X Custodial
                                                       ;hfgbW\T_ Agreements,
                                                                 8ZeXX`Xagf( WTgXW Tf of
                                                                             dated as bY March
                                                                                         ETeV[ 9,
                                                                                               5( 2006,
                                                                                                  .,,2( among
                                                                                                        T`baZ the
                                                                                                              g[X
  Lehfg( g[X AaWXagheX
  Trust, the Indenture LehfgXX TaW the
                       Trustee and g[X Pennsylvania
                                       HXaafl_iTa\T Higher
                                                     @\Z[Xe Education
                                                            =WhVTg\ba Assistance
                                                                      8ff\fgTaVX Agency,
                                                                                 8ZXaVl( Great
                                                                                          ?eXTg Lakes
                                                                                                DT^Xf Educational
                                                                                                      =WhVTg\baT_
  DbTa Services,
  Loan   KXei\VXf( AaV*( ;>K)KhaLXV[ KXei\V\aZ(
                   Inc., CFS-SunTech               DD;( Educational
                                       Servicing, LLC,   =WhVTg\baT_ Services
                                                                     KXei\VXf of
                                                                              bY America,
                                                                                  8`Xe\VT( AaV*  TaW Nelnet,
                                                                                            Inc. and FX_aXg( AaV*(
                                                                                                             Inc.,
  eXfcXVg\iX_l*
  respectively.

          o<Xcbf\g and
          "Deposit TaW KT_X   8ZeXX`Xagp means
                         Sale Agreement" `XTaf the
                                               g[X Deposit
                                                   <Xcbf\g and
                                                           TaW KT_X 8ZeXX`Xag( dated
                                                               Sale Agreement, WTgXW as
                                                                                     Tf of
                                                                                        bY March
                                                                                           ETeV[ 9,
                                                                                                 5( 2006,
                                                                                                    .,,2(
  UXgjXXa g[X
  between     <Xcbf\gbe and
          the Depositor TaW the
                            g[X Lehfg*
                                Trust.

          o<Xcbf\g and
          "Deposit TaW KXVhe\gl  8ZeXX`Xagp means
                       Security Agreement"    `XTaf the
                                                     g[X Deposit
                                                         <Xcbf\g and
                                                                 TaW KXVhe\gl 8ZeXX`Xag( dated
                                                                     Security Agreement, WTgXW as
                                                                                               Tf bY ETeV[ 9,
                                                                                                  of March 5(
  .,,2( among
  2006, T`baZ the
              g[X Administrator,
                  8W`\a\fgeTgbe( L=JA TaW the
                                 TERI and g[X Lehfg*
                                              Trust.

            o<Xcbf\gbep means
            "Depositor" `XTaf L[X FTg\baT_ Collegiate
                              The National ;b__XZ\TgX Funding
                                                      >haW\aZ LLC,
                                                              DD;( aT Delaware
                                                                      <X_TjTeX _\`\gXW
                                                                               limited _\TU\_\gl
                                                                                       liability Vb`cTal*
                                                                                                 company.

            o<\fge\Uhg\ba Date"
            "Distribution   <TgXp means
                                   `XTaf the
                                          g[X Y\efg 9hf\aXff Day
                                              first Business <Tl Yb__bj\aZ
                                                                 following aT day
                                                                              WTl on
                                                                                   ba which
                                                                                      j[\V[ the
                                                                                              g[X Owner
                                                                                                  GjaXe LehfgXX   bUgT\af
                                                                                                          Trustee obtains
  eXVX\cg bY
  receipt    YhaWf or,
          of funds be( if
                       \Y \afgehVgXW Ul the
                          instructed by g[X GjaXef(  fhV[ bg[Xe
                                            Owners, such        9hf\aXff Day
                                                          other Business <Tl as
                                                                              Tf they
                                                                                 g[Xl shall
                                                                                      f[T__ specify
                                                                                            fcXV\Yl in
                                                                                                    \a writing.
                                                                                                       je\g\aZ*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                  ,$**
                                                                                                                                        7/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 143 of 369
              o<\fge\Uhg\ba Date
              "Distribution <TgX KgTgX`Xagp `XTaf the
                                 Statement" means g[X fgTgX`Xag
                                                      statement WXfVe\UXW Tf fhV[
                                                                described as      \a Section
                                                                             such in KXVg\ba 7.07.
                                                                                             3*,3*

              o<\fge\Uhg\bap means
              "Distribution" `XTaf any
                                   Tal money
                                       `baXl or
                                             be other
                                                bg[Xe property
                                                      cebcXegl distributed
                                                               W\fge\UhgXW to
                                                                           gb an
                                                                              Ta Owner
                                                                                 GjaXe with
                                                                                       j\g[ eXfcXVg gb \gf
                                                                                            respect to     9XaXY\V\T_
                                                                                                       its Beneficial
  AagXeXfg*
  Interest.

            o=_\Z\U_X AaiXfg`Xagfp
            "Eligible              `XTaf one
                      Investments" means  baX be `beX of
                                              or more  bY the
                                                          g[X Yb__bj\aZ  %\g being
                                                               following (it UX\aZ acknowledged
                                                                                    TV^abj_XWZXW by Ul the
                                                                                                       g[X parties
                                                                                                           cTeg\Xf hereto
                                                                                                                   [XeXgb
  g[Tg Eligible
  that =_\Z\U_X AaiXfg`Xagf j\__ [TiX
                Investments will      g[X meaning
                                 have the `XTa\aZ fXg
                                                  set Ybeg[
                                                      forth \a g[X AaWXagheX
                                                            in the            hag\_ such
                                                                   Indenture until  fhV[ time
                                                                                         g\`X as
                                                                                              Tf the
                                                                                                 g[X Notes
                                                                                                     FbgXf are
                                                                                                           TeX no
                                                                                                               ab longer
                                                                                                                   _baZXe
  bhgfgTaW\aZ&6
  outstanding):

             %T&
            (a)        GU_\ZTg\baf bY
                      Obligations  of be  ZhTeTagXXW as
                                       or guaranteed  Tf to
                                                         gb principal
                                                            ce\aV\cT_ and
                                                                      TaW interest
                                                                           \agXeXfg by
                                                                                    Ul the
                                                                                       g[X United
                                                                                            Ma\gXW States
                                                                                                   KgTgXf or
                                                                                                          be any
                                                                                                             Tal agency
                                                                                                                  TZXaVl be
                                                                                                                         or
  \afgeh`XagT_\gl g[XeXbY when
  instrumentality thereof j[Xa fhV[   bU_\ZTg\baf are
                                such obligations  TeX backed
                                                      UTV^XW byUl the
                                                                  g[X Yh__ YT\g[ and
                                                                      full faith TaW credit
                                                                                     VeXW\g of
                                                                                            bY the
                                                                                               g[X United
                                                                                                   Ma\gXW KgTgXf7
                                                                                                          States;

             %U&
             (b)         JXcheV[TfX agreements
                        Repurchase    TZeXX`Xagf onba obligations
                                                      bU_\ZTg\baf fcXV\Y\XW
                                                                  specified \a V_ThfX (a)
                                                                            in clause  %T& maturing
                                                                                           `Tghe\aZ notabg more
                                                                                                           `beX than
                                                                                                                  g[Ta one
                                                                                                                       baX
  `bag[ Yeb`
  month         g[X date
         from the   WTgX of
                          bY acquisition
                             TVdh\f\g\ba thereof,
                                          g[XeXbY( provided
                                                   cebi\WXW that
                                                             g[Tg the
                                                                  g[X unsecured
                                                                       hafXVheXW obligations
                                                                                  bU_\ZTg\baf ofbY the
                                                                                                   g[X party
                                                                                                        cTegl agreeing
                                                                                                              TZeXX\aZ togb
  eXcheV[TfX fhV[
  repurchase       bU_\ZTg\baf are
              such obligations TeX at
                                    Tg the
                                       g[X time
                                           g\`X eTgXW Ul each
                                                rated by  XTV[ of
                                                               bY the
                                                                   g[X Rating
                                                                       JTg\aZ Agencies
                                                                              8ZXaV\Xf \ain \gf [\Z[Xfg short-term
                                                                                            its highest  f[beg)gXe` eTg\aZ
                                                                                                                     rating
  TiT\_TU_X7
  available;

              %V&
              (c)       >XWXeT_ YhaWf(
                        Federal            VXeg\Y\VTgXf of
                                   funds, certificates   bY WXcbf\g( WX`TaW deposits,
                                                            deposit, demand    WXcbf\gf( time
                                                                                           g\`X deposits
                                                                                                  WXcbf\gf and
                                                                                                            TaW bankers'
                                                                                                                 UTa^Xefq acceptances
                                                                                                                            TVVXcgTaVXf
  %j[\V[ shall
  (which  f[T__ XTV[
                each [TiX
                      have anTa be\Z\aT_   `Tghe\gl of
                                  original maturity   bY not
                                                         abg more
                                                              `beX than
                                                                   g[Ta 90
                                                                         5, WTlf   TaW( in
                                                                             days and,   \a the
                                                                                             g[X case
                                                                                                  VTfX of
                                                                                                        bY bankers'
                                                                                                           UTa^Xefq acceptances,
                                                                                                                     TVVXcgTaVXf( f[T__
                                                                                                                                     shall
  \a ab XiXag
  in no         [TiX an
         event have    Ta original
                           be\Z\aT_ maturity
                                       `Tghe\gl bY   `beX than
                                                  of more    g[Ta 365
                                                                  /21 WTlf
                                                                       days orbe aT remaining
                                                                                     eX`T\a\aZ maturity
                                                                                                   `Tghe\gl bY    `beX than
                                                                                                              of more    g[Ta 30/, WTlf&
                                                                                                                                    days)
  WXab`\aTgXW
  denominated \a    Ma\gXW KgTgXf
                 in United    States Wb__Tef    bY any
                                       dollars of  Tal U.S.
                                                        M*K* depository
                                                               WXcbf\gbel \afg\ghg\ba
                                                                           institution be    gehfg company
                                                                                         or trust  Vb`cTal incorporated
                                                                                                              \aVbecbeTgXW under
                                                                                                                               haWXe the
                                                                                                                                       g[X
  _Tjf bY the
  laws of  g[X United
               Ma\gXW KgTgXf
                        States orbe any
                                    Tal state
                                         fgTgX thereof
                                               g[XeXbY be   bY any
                                                         or of Tal Wb`Xfg\V   UeTaV[ of
                                                                   domestic branch      bY aT foreign
                                                                                               YbeX\Za WXcbf\gbel
                                                                                                        depository \afg\ghg\ba    be trust
                                                                                                                     institution or  gehfg
  Vb`cTal7    cebi\WXW that
  company; provided       g[Tg the
                                 g[X debt
                                      WXUg bU_\ZTg\baf
                                            obligations bY     fhV[ depository
                                                           of such   WXcbf\gbel institution
                                                                                   \afg\ghg\ba or be trust
                                                                                                      gehfg company
                                                                                                            Vb`cTal at  Tg the
                                                                                                                            g[X WTgX    bY
                                                                                                                                  date of
  TVdh\f\g\ba g[XeXbY
  acquisition           [TiX been
               thereof have    UXXa rated
                                      eTgXW by
                                             Ul XTV[
                                                 each bY  g[X Rating
                                                       of the  JTg\aZ Agencies
                                                                      8ZXaV\Xf \a in \gf  [\Z[Xfg short-term
                                                                                      its highest   f[beg)gXe` rating
                                                                                                                 eTg\aZ available;
                                                                                                                         TiT\_TU_X7 and,
                                                                                                                                     TaW(
  cebi\WXW Yheg[Xe
  provided           g[Tg( \Y
             further that,      g[X be\Z\aT_
                            if the             `Tghe\gl bY
                                     original maturity    of fhV[   f[beg)gXe` obligations
                                                              such short-term    bU_\ZTg\baf of  bY aT domestic
                                                                                                       Wb`Xfg\V branch
                                                                                                                  UeTaV[ of bY aT foreign
                                                                                                                                  YbeX\Za
  WXcbf\gbel  \afg\ghg\ba or
  depository institution   be trust
                               gehfg company
                                      Vb`cTal shall
                                                  f[T__ exceed
                                                        XkVXXW 30/, days,
                                                                    WTlf( the
                                                                          g[X short-term
                                                                               f[beg)gXe` eTg\aZ      bY such
                                                                                              rating of  fhV[ institution
                                                                                                               \afg\ghg\ba shall
                                                                                                                            f[T__ have
                                                                                                                                   [TiX aT
  VeXW\g
  credit eTg\aZ
         rating \a baX of
                in one  bY the
                           g[X two
                                 gjb highest
                                      [\Z[Xfg applicable
                                               Tcc_\VTU_X VTgXZbe\Xf
                                                            categories Yeb`
                                                                       from XTV[    bY the
                                                                              each of   g[X Rating
                                                                                             JTg\aZ Agencies;
                                                                                                      8ZXaV\Xf7

              %W&
              (d)        ;b``XeV\T_ paper
                         Commercial   cTcXe (having
                                             %[Ti\aZ original
                                                     be\Z\aT_ maturities
                                                              `Tghe\g\Xf of
                                                                         bY not
                                                                            abg more
                                                                                `beX than
                                                                                      g[Ta 365
                                                                                            /21 WTlf&  bY any
                                                                                                 days) of Tal corporation
                                                                                                              VbecbeTg\ba
  \aVbecbeTgXW
  incorporated haWXe    g[X laws
                under the   _Tjf of
                                 bY the
                                    g[X United
                                        Ma\gXW States
                                                KgTgXf or
                                                       be any
                                                          Tal fgTgX g[XeXbY( which,
                                                              state thereof, j[\V[( on
                                                                                     ba the
                                                                                         g[X date
                                                                                             WTgX of
                                                                                                  bY acquisition
                                                                                                     TVdh\f\g\ba has
                                                                                                                 [Tf been
                                                                                                                     UXXa
  eTgXW by
  rated Ul XTV[
           each bY   g[X Rating
                  of the  JTg\aZ Agencies
                                 8ZXaV\Xf \a   \gf highest
                                            in its [\Z[Xfg f[beg)gXe`
                                                           short-term eTg\aZ  TiT\_TU_X7 provided
                                                                       rating available;  cebi\WXW that
                                                                                                   g[Tg such
                                                                                                        fhV[ commercial
                                                                                                              Vb``XeV\T_
  cTcXe shall
  paper f[T__ have
              [TiX aT remaining
                      eX`T\a\aZ maturity
                                 `Tghe\gl of
                                          bY not
                                              abg more
                                                  `beX than
                                                       g[Ta 30
                                                            /, WTlf7
                                                               days;

            %X&
            (e)       8 money
                      A `baXl market
                                `Te^Xg YhaW  eTgXW by
                                        fund rated Ul each
                                                      XTV[ bY  g[X Rating
                                                            of the JTg\aZ Agencies
                                                                          8ZXaV\Xf in
                                                                                   \a \gf [\Z[Xfg rating
                                                                                      its highest eTg\aZ available
                                                                                                         TiT\_TU_X
  j[\V[ may
  which `Tl be
            UX aT money
                  `baXl market
                        `Te^Xg YhaW
                               fund bY g[X Owner
                                    of the GjaXe LehfgXX7  TaW
                                                  Trustee; and

             %Y&
             (f)     Gg[Xe obligations
                     Other bU_\ZTg\baf or
                                       be securities
                                          fXVhe\g\Xf that
                                                     g[Tg are
                                                          TeX acceptable
                                                              TVVXcgTU_X to
                                                                         gb XTV[ bY the
                                                                            each of g[X Rating
                                                                                        JTg\aZ Agencies
                                                                                               8ZXaV\Xf as
                                                                                                        Tf an
                                                                                                           Ta Eligible
                                                                                                              =_\Z\U_X
  AaiXfg`Xag
  Investment [XeXhaWXe7
              hereunder;

  cebi\WXW( however,
  provided,   [bjXiXe( that
                         g[Tg no
                               ab \afgeh`Xag
                                  instrument f[T__   UX an
                                               shall be   Ta Eligible
                                                             =_\Z\U_X AaiXfg`Xag
                                                                       Investment if\Y it
                                                                                       \g provides
                                                                                          cebi\WXf Ybe    X\g[Xe (i)
                                                                                                      for either  %\& the
                                                                                                                      g[X right
                                                                                                                          e\Z[g to
                                                                                                                                gb
  eXVX\iX only
  receive  ba_l \agXeXfg   cTl`Xagf with
                 interest payments    j\g[ eXfcXVg   gb the
                                            respect to   g[X underlying
                                                             haWXe_l\aZ WXUg
                                                                          debt \afgeh`Xag
                                                                                instrument be    %\\& the
                                                                                             or (ii)  g[X e\Z[g  gb eXVX\iX
                                                                                                           right to          Ubg[
                                                                                                                     receive both
  ce\aV\cT_ and
  principal  TaW \agXeXfg   cTl`Xagf derived
                  interest payments    WXe\iXW from
                                                Yeb` the
                                                       g[X bU_\ZTg\baf   haWXe_l\aZ such
                                                            obligations underlying    fhV[ \afgeh`Xag
                                                                                            instrument andTaW the
                                                                                                               g[X principal
                                                                                                                    ce\aV\cT_ and
                                                                                                                              TaW
  \agXeXfg cTl`Xagf with
  interest payments    j\g[ eXfcXVg  gb fhV[
                             respect to such \afgeh`Xag     cebi\WX aT yield
                                              instrument provide       l\X_W to
                                                                             gb maturity
                                                                                 `Tghe\gl greater
                                                                                           ZeXTgXe than
                                                                                                     g[Ta 120%
                                                                                                          -.,# bY     g[X yield
                                                                                                                  of the  l\X_W to
                                                                                                                                gb
  `Tghe\gl at
  maturity  Tg par
               cTe of
                   bY such
                      fhV[ underlying
                            haWXe_l\aZ




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                       -$**
                                                                                                                                             8/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                    7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                    https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  bU_\ZTg\baf7 and
  obligations; TaW provided
                   cebi\WXW Yheg[Xe g[Tg so
                            further that     Declaration
                                          fb _baZ Tf the
                                             long as         in are
                                                     g[X Notes
                                                         FbgXf   Support
                                                                TeX            Page
                                                                    bhgfgTaW\aZ(
                                                                    outstanding,       144 of 369
                                                                                 ab \afgeh`Xag
                                                                                 no  instrument g[Tg is
                                                                                                that \f not
                                                                                                        abg aT permitted
                                                                                                               cXe`\ggXW
  \aiXfg`Xag
  investment haWXe g[X AaWXagheX
             under the Indenture f[T__ UX an
                                 shall be Ta Eligible
                                             =_\Z\U_X AaiXfg`Xag
                                                      Investment Ybe checbfXf of
                                                                 for purposes bY this
                                                                                 g[\f Agreement.
                                                                                      8ZeXX`Xag*

            o=JAK8p means
            "ERISA" `XTaf the
                          g[X Employee
                              =`c_blXX Retirement
                                       JXg\eX`Xag AaVb`X
                                                  Income KXVhe\gl 8Vg of
                                                         Security Act bY 1974,
                                                                         -530( as
                                                                               Tf amended.
                                                                                  T`XaWXW*

          o>\fVT_ Year"
          "Fiscal  QXTep means
                         `XTaf the
                               g[X twelve
                                   gjX_iX month
                                          `bag[ period
                                                cXe\bW ending
                                                       XaW\aZ on
                                                              ba June
                                                                 BhaX 30
                                                                      /, XTV[ lXTe or
                                                                         each year be such
                                                                                      fhV[ portion
                                                                                           cbeg\ba thereof
                                                                                                   g[XeXbY as
                                                                                                           Tf the
                                                                                                              g[X
  Lehfg `Tl be
  Trust may UX \a Xk\fgXaVX*
               in existence.

           oAaWX`a\Y\VTg\ba Agreements"
           "Indemnification 8ZeXX`Xagfp means
                                        `XTaf XTV[   bY the
                                                each of g[X AaWX`a\Y\VTg\ba 8ZeXX`Xagf( dated
                                                            Indemnification Agreements, WTgXW as
                                                                                              Tf bY ETeV[ 9,
                                                                                                 of March 5(
  .,,2( between
  2006, UXgjXXa L[X  >\efg Marblehead
                 The First ETeU_X[XTW Corporation
                                      ;becbeTg\ba and
                                                  TaW Bank
                                                      9Ta^ of
                                                            bY America,
                                                               8`Xe\VT( N.A.
                                                                        F*8* and
                                                                             TaW JPMorgan
                                                                                 BHEbeZTa Chase
                                                                                           ;[TfX Bank,
                                                                                                 9Ta^( N.A.,
                                                                                                       F*8*(
  eXfcXVg\iX_l*
  respectively.

            oAaWXagheXp means
            "Indenture"  `XTaf the
                               g[X AaWXagheX UXgjXXa the
                                   Indenture between g[X Lehfg TaW U.S.
                                                         Trust and M*K* Bank
                                                                        9Ta^ National
                                                                              FTg\baT_ Association,
                                                                                       8ffbV\Tg\ba( as
                                                                                                    Tf Indenture
                                                                                                       AaWXagheX
  LehfgXX(
  Trustee, WTgXW  Tf bY
            dated as    ETeV[ 1,
                     of March -( 2006,
                                 .,,2( as
                                       Tf amended
                                          T`XaWXW or
                                                  be supplemented
                                                     fhcc_X`XagXW from
                                                                   Yeb` time
                                                                        g\`X to
                                                                             gb time
                                                                                g\`X pursuant
                                                                                     chefhTag to
                                                                                              gb which
                                                                                                 j[\V[ the
                                                                                                       g[X Notes
                                                                                                           FbgXf
  TeX to
  are gb be
         UX \ffhXW*
            issued.

            oAaWXagheX LehfgXXp
            "Indenture          `XTaf the
                       Trustee" means g[X bank
                                          UTa^ or
                                               be trust
                                                  gehfg Vb`cTal TVg\aZ as
                                                        company acting Tf Indenture
                                                                          AaWXagheX Trustee
                                                                                    LehfgXX under
                                                                                            haWXe the
                                                                                                  g[X AaWXagheX*
                                                                                                      Indenture.

            oAagXeXfgXW Noteholders"
            "Interested FbgX[b_WXefp shall
                                     f[T__ have
                                           [TiX the
                                                g[X meaning
                                                    `XTa\aZ fXg Ybeg[ in
                                                            set forth \a the
                                                                         g[X AaWXagheX*
                                                                             Indenture.

            oAffhXe Order"
            "Issuer GeWXep means
                           `XTaf the
                                 g[X AffhXe GeWXe to
                                     Issuer Order gb the
                                                     g[X AaWXagheX LehfgXX Yeb`
                                                         Indenture Trustee      g[X Lehfg
                                                                           from the       WTgXW March
                                                                                    Trust dated ETeV[ 9,
                                                                                                      5( 2006.
                                                                                                         .,,2*

           oAffhXe Orders
           "Issuer GeWXef to
                          gb Authenticate"
                             8hg[Xag\VTgXp means
                                           `XTaf the
                                                 g[X AffhXe GeWXef to
                                                     Issuer Orders gb Authenticate
                                                                      8hg[Xag\VTgX to
                                                                                   gb the
                                                                                      g[X AaWXagheX
                                                                                          Indenture LehfgXX
                                                                                                    Trustee Yeb` g[X
                                                                                                            from the
  Lehfg WTgXW March
  Trust dated ETeV[ 5( .,,2*
                    9, 2006.

           oD\dh\W\gl Note
           "Liquidity FbgX Agreement
                            8ZeXX`Xag "
                                      p means
                                        `XTaf the
                                              g[X Revolving
                                                  JXib_i\aZ Liquidity
                                                            D\dh\W\gl Note
                                                                      FbgX Agreement,
                                                                           8ZeXX`Xag( dated
                                                                                      WTgXW as
                                                                                            Tf of
                                                                                               bY March
                                                                                                  ETeV[ 5(
                                                                                                        9,
  .,,2( between
  2006, UXgjXXa the
                g[X Lehfg TaW UBS
                    Trust and M9K AG,
                                  8?( KgT`YbeW UeTaV[*
                                      Stamford branch.

           oDbTa Ge\Z\aTgbefp
           "Loan                `XTaf XTV[
                   Originators" means        bY the
                                        each of  g[X originators
                                                     be\Z\aTgbef of
                                                                 bY the
                                                                    g[X KghWXag DbTaf( as
                                                                        Student Loans, Tf set
                                                                                          fXg forth
                                                                                              Ybeg[ on
                                                                                                    ba Schedule
                                                                                                       KV[XWh_X B
                                                                                                                9
  TggTV[XW [XeXgb(
  attached         Tf amended
           hereto, as T`XaWXW or
                               be supplemented
                                  fhcc_X`XagXW Yeb`   g\`X to
                                                from time  gb time.
                                                              g\`X*

          oDbTa Purchase
          "Loan  HheV[TfX Agreements"
                          8ZeXX`Xagfp means
                                          `XTaf XTV[ bY the
                                                each of g[X _bTa cheV[TfX agreements
                                                            loan purchase TZeXX`Xagf XagXeXW
                                                                                     entered \agb  UXgjXXa each
                                                                                             into between  XTV[ bY
                                                                                                                of
  g[X Loan
  the DbTa Originators
            Ge\Z\aTgbef and
                        TaW L[X   >\efg Marblehead
                             The First  ETeU_X[XTW Corporation,
                                                     ;becbeTg\ba( as
                                                                  Tf set
                                                                     fXg forth
                                                                         Ybeg[ on
                                                                               ba KV[XWh_X
                                                                                  Schedule C; attached
                                                                                               TggTV[XW hereto,
                                                                                                        [XeXgb( as
                                                                                                                Tf
  T`XaWXW be
  amended  or fhcc_X`XagXW
              supplemented Yeb`  g\`X to
                            from time  gb time.
                                          g\`X*

            oFXg Cash
           "Net   ;Tf[ Flow"
                        >_bjp means,
                               `XTaf( with
                                       j\g[ respect
                                            eXfcXVg to
                                                    gb any
                                                       Tal Y\fVT_  cXe\bW bY
                                                            fiscal period     g[X Lehfg(
                                                                           of the        T__ revenues
                                                                                  Trust, all eXiXahXf of
                                                                                                       bY the
                                                                                                          g[X Lehfg
                                                                                                              Trust WXVeXTfXW
                                                                                                                     decreased
  Ul (a)
  by %T& cash
         VTf[ XkcXaW\gheXf
               expenditures Ybe  bcXeTg\aZ expenses
                             for operating XkcXafXf (including
                                                      %\aV_hW\aZ \agXeXfg   ba indebtedness
                                                                   interest on  \aWXUgXWaXff ofbY the
                                                                                                  g[X Lehfg Uhg not
                                                                                                      Trust but  abg \aV_hW\aZ
                                                                                                                     including
  XkcXafX
  expense \gX`f    j[\V[ do
            items which    Wb not
                              abg require
                                  eXdh\eX VheeXag
                                           current VTf[
                                                    cash bhg_Tl&(    %U& eXfXeiXf
                                                          outlay), (b)             Ybe contingencies
                                                                         reserves for  Vbag\aZXaV\Xf andTaW working
                                                                                                              jbe^\aZ VTc\gT_
                                                                                                                        capital
  XfgTU_\f[XW  \a fhV[
  established in       T`bhagf as
                  such amounts  Tf the
                                   g[X Owner
                                       GjaXe LehfgXX(    j\g[ the
                                               Trustee, with   g[X VbafXag
                                                                   consent bY  g[X Owners,
                                                                            of the GjaXef( may`Tl determine,
                                                                                                   WXgXe`\aX( (c)
                                                                                                               %V& repayments
                                                                                                                   eXcTl`Xagf
  bY principal
  of ce\aV\cT_ ba  Tal Lehfg
                on any Trust \aWXUgXWaXff(  TaW (d)
                             indebtedness, and  %W& taxes.
                                                    gTkXf*

            o-5// Act"
            "1933 8Vgp has
                       [Tf the
                           g[X meaning
                               `XTa\aZ fXg
                                       set Ybeg[
                                           forth \a
                                                 in KXVg\ba /*,.%T&*
                                                    Section 3.02(a).




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                            .$**
                                                                                                                                  9/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 145 of 369
           oFbgXfp mean
           "Notes" `XTa the
                        g[X Vb__TgXeT_\mXW fghWXag _bTa
                            collateralized student      TffXg backed
                                                   loan asset UTV^XW notes
                                                                     abgXf to
                                                                           gb be
                                                                              UX \ffhXW Ul the
                                                                                 issued by g[X Lehfg chefhTag to
                                                                                               Trust pursuant gb the
                                                                                                                 g[X
  AaWXagheX*
  Indenture.

              oFbgX[b_WXep means
              "Noteholder" `XTaf any
                                 Tal holder
                                     [b_WXe of
                                            bY the
                                               g[X Notes.
                                                   FbgXf*

              oGjaXep means
              "Owner" `XTaf XTV[ bY the
                            each of g[X Depositor,
                                        <Xcbf\gbe( L=JA TaW any
                                                   TERI and Tal other
                                                                bg[Xe Person
                                                                      HXefba who
                                                                             j[b becomes
                                                                                 UXVb`Xf an
                                                                                         Ta owner
                                                                                            bjaXe of
                                                                                                  bY aT Beneficial
                                                                                                        9XaXY\V\T_
  AagXeXfg*
  Interest.

            oGjaXe LehfgXXp
            "Owner            `XTaf Wilmington
                    Trustee" means   O\_`\aZgba Lehfg  ;b`cTal( aT Delaware
                                                 Trust Company,      <X_TjTeX banking
                                                                               UTa^\aZ VbecbeTg\ba   j\g[ its
                                                                                        corporation with  \gf principal
                                                                                                               ce\aV\cT_
  c_TVX bY
  place     Uhf\aXff in
        of business  \a the
                        g[X KgTgX bY Delaware,
                            State of <X_TjTeX( not
                                               abg \a \gf individual
                                                   in its \aW\i\WhT_ capacity
                                                                     VTcTV\gl but
                                                                              Uhg solely
                                                                                  fb_X_l as
                                                                                         Tf trustee,
                                                                                            gehfgXX( or
                                                                                                     be any
                                                                                                        Tal fhVVXffbe
                                                                                                              successor
  g[XeXgb( duly
  thereto, Wh_l appointed
                Tccb\agXW \a TVVbeWTaVX with
                          in accordance j\g[ KXVg\ba -.*,- hereof.
                                             Section 12.01  [XeXbY*

           oHXeVXagTZX AagXeXfgp
           "Percentage             `XTaf the
                        Interest" means    g[X \a\g\T_ haW\i\WXW beneficial
                                               initial undivided UXaXY\V\T_ \agXeXfg   \a the
                                                                              interest in  g[X Trust
                                                                                                Lehfg Property
                                                                                                      HebcXegl of
                                                                                                                bY an
                                                                                                                   Ta Owner
                                                                                                                      GjaXe
  XkceXffXW Tf aT percentage
  expressed as    cXeVXagTZX of
                              bY the
                                  g[X total
                                      gbgT_ initial
                                            \a\g\T_ undivided
                                                     haW\i\WXW beneficial
                                                               UXaXY\V\T_ \agXeXfgf
                                                                           interests \a  g[X Lehfg
                                                                                     in the          HebcXegl* References
                                                                                              Trust Property.  JXYXeXaVXf to
                                                                                                                           gb
  HXeVXagTZX AagXeXfgf
  Percentage           [XeX\a f[T__
             Interests herein        UX solely
                               shall be fb_X_l Ybe  g[X purpose
                                               for the  checbfX of
                                                                bY certificating
                                                                   VXeg\Y\VTg\aZ Owners'
                                                                                  GjaXefq \agXeXfgf    [XeXhaWXe and
                                                                                             interests hereunder TaW Ybe  Tal
                                                                                                                      for any
  bg[Xe purpose
  other checbfX specified
                fcXV\Y\XW \a g[\f Agreement.
                          in this 8ZeXX`Xag*

           oHXe\bW\V Filings"
           "Periodic >\_\aZfp means
                              `XTaf any
                                     Tal Y\_\aZf be submissions
                                         filings or fhU`\ff\baf that
                                                                g[Tg the
                                                                     g[X Lehfg
                                                                         Trust \f eXdh\eXW to
                                                                               is required gb make
                                                                                              `T^X with
                                                                                                   j\g[ any
                                                                                                        Tal state
                                                                                                            fgTgX or
                                                                                                                  be
  >XWXeT_ regulatory
  Federal eXZh_Tgbel agency
                     TZXaVl or
                            be under
                               haWXe the
                                     g[X Code.
                                         ;bWX*

            oHXefbap means
           "Person"    `XTaf any
                               Tal \aW\i\WhT_(   VbecbeTg\ba( partnership,
                                    individual, corporation,    cTegaXef[\c( joint
                                                                             ]b\ag venture,
                                                                                   iXagheX( limited
                                                                                            _\`\gXW _\TU\_\gl
                                                                                                    liability Vb`cTal(
                                                                                                              company,
  TffbV\Tg\ba( trust
  association, gehfg (including
                     %\aV_hW\aZ any
                                Tal beneficiary
                                     UXaXY\V\Tel thereof),
                                                  g[XeXbY&( estate,
                                                            XfgTgX( VhfgbW\Ta( ab`\aXX( unincorporated
                                                                    custodian, nominee, ha\aVbecbeTgXW organization
                                                                                                        beZTa\mTg\ba or
                                                                                                                     be
  ZbiXea`Xag
  government orbe any
                  Tal agency
                       TZXaVl or
                              be political
                                 cb_\g\VT_ fhUW\i\f\ba g[XeXbY*
                                           subdivision thereof.

              oH_Tap [Tf
              "Plan"     g[X meaning
                     has the `XTa\aZ fXg Ybeg[ in
                                     set forth \a KXVg\ba /*,0%W&*
                                                  Section 3.04(d).

              oH_Ta Assets"
              "Plan 8ffXgfp [Tf g[X meaning
                            has the `XTa\aZ fXg
                                            set Ybeg[ \a Section
                                                forth in KXVg\ba 3.04(d).
                                                                 /*,0%W&*

            oJTg\aZ Agencies"
            "Rating   8ZXaV\Xfp means
                                `XTaf Moody's
                                      EbbWlqf Investors
                                               AaiXfgbef KXei\VX(
                                                         Service, AaV*( >\gV[( AaV*
                                                                  Inc., Fitch,      TaW Standard
                                                                               Inc. and KgTaWTeW &
                                                                                                 $ Poors
                                                                                                   Hbbef Rating
                                                                                                         JTg\aZ
  KXei\VXf(
  Services, aT division
               W\i\f\ba of
                        bY L[X EV?eTj)@\__ Companies,
                           The McGraw-Hill ;b`cTa\Xf( AaV*
                                                      Inc.

           oJXib_i\aZ D\dh\W\gl
           "Revolving             FbgXp means
                        Liquidity Note" `XTaf aT revolving
                                                 eXib_i\aZ _\dh\W\gl abgX XkXVhgXW
                                                           liquidity note          TaW WX_\iXeXW
                                                                          executed and           gb the
                                                                                       delivered to  g[X liquidity
                                                                                                         _\dh\W\gl
  cebi\WXe pursuant
  provider chefhTag to
                    gb the
                       g[X D\dh\W\gl FbgX Agreement
                           Liquidity Note 8ZeXX`Xag \a Ta aggregate
                                                    in an TZZeXZTgX maximum
                                                                     `Tk\`h` amount
                                                                              T`bhag outstanding
                                                                                      bhgfgTaW\aZ at
                                                                                                  Tg any
                                                                                                     Tal time
                                                                                                         g\`X abg
                                                                                                               not
  gb XkVXXW
  to exceed "21(,,,(,,,*
            $65,000,000.

              oKXVeXgTel bY
              "Secretary of KgTgXp `XTaf the
                            State" means g[X bYY\VX bY the
                                             office of g[X KXVeXgTel bY State
                                                           Secretary of KgTgX of
                                                                              bY the
                                                                                 g[X State
                                                                                     KgTgX of
                                                                                           bY Delaware.
                                                                                              <X_TjTeX*

            oKXei\VXefp means
            "Servicers"  `XTaf the
                                g[X Pennsylvania
                                    HXaafl_iTa\T Higher
                                                 @\Z[Xe Education
                                                        =WhVTg\ba Assistance
                                                                  8ff\fgTaVX Agency,
                                                                             8ZXaVl( Great
                                                                                     ?eXTg Lakes
                                                                                           DT^Xf Educational
                                                                                                  =WhVTg\baT_ Loan
                                                                                                              DbTa
  KXei\VXf(
  Services, AaV*(  ;>K)KhaLXV[ KXei\V\aZ(
             Inc., CFS-SunTech               DD;( Educational
                                  Servicing, LLC, =WhVTg\baT_ KXei\VXf bY America,
                                                              Services of 8`Xe\VT( Inc.,
                                                                                   AaV*( Nelnet,
                                                                                         FX_aXg( Inc.
                                                                                                 AaV* and
                                                                                                      TaW any
                                                                                                          Tal bg[Xe
                                                                                                              other
  _bTa fXei\VXe fTg\fYl\aZ
  loan servicer            g[X Rating
                satisfying the JTg\aZ Agency
                                      8ZXaVl Condition.
                                              ;baW\g\ba*

            oKXei\V\aZ Agreements"
            "Servicing  8ZeXX`Xagfp means
                                       `XTaf (a)
                                              %T& the
                                                   g[X agreement
                                                       TZeXX`Xag by Ul which
                                                                        j[\V[ the
                                                                                g[X Pennsylvania
                                                                                    HXaafl_iTa\T Higher
                                                                                                   @\Z[Xe Education
                                                                                                            =WhVTg\ba
  8ff\fgTaVX Agency
  Assistance   8ZXaVl will
                       j\__ act
                             TVg as
                                 Tf the
                                    g[X KXei\VXe(
                                        Servicer, WTgXW  Tf of
                                                  dated as  bY October
                                                                GVgbUXe 16,
                                                                         -2( 2001,
                                                                              .,,-( as
                                                                                    Tf T`XaWXW(    UXgjXXa The
                                                                                       amended, between      L[X First
                                                                                                                 >\efg
  ETeU_X[XTW ;becbeTg\ba
  Marblehead                 TaW the
                Corporation and  g[X Pennsylvania
                                     HXaafl_iTa\T Higher
                                                   @\Z[Xe Education
                                                           =WhVTg\ba Assistance
                                                                       8ff\fgTaVX Agency,
                                                                                   8ZXaVl( (b)
                                                                                           %U& the
                                                                                               g[X Non-FFELP
                                                                                                    Fba)>>=DH Loan
                                                                                                                 DbTa
  KXei\V\aZ   8ZeXX`Xag( WTgXW
  Servicing Agreement,           Tf of
                          dated as  bY May
                                       ETl 1,
                                            -( 2003,
                                               .,,/( as
                                                      Tf amended,
                                                         T`XaWXW( byUl and
                                                                        TaW between
                                                                             UXgjXXa Great
                                                                                      ?eXTg Lakes
                                                                                            DT^Xf Educational
                                                                                                    =WhVTg\baT_ Loan
                                                                                                                 DbTa
  KXei\VXf(
  Services, AaV*  TaW L[X
             Inc. and     >\efg Marblehead
                      The First ETeU_X[XTW Corporation,
                                           ;becbeTg\ba( (c)
                                                         %V& the
                                                             g[X Private
                                                                 He\iTgX Consolidation
                                                                         ;bafb_\WTg\ba Agreement
                                                                                       8ZeXX`Xag dated
                                                                                                    WTgXW as
                                                                                                          Tf of
                                                                                                             bY March
                                                                                                                ETeV[
  .2( 2004
  26, .,,0 as
            Tf amended,
               T`XaWXW(




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                          &%$**
                                                                                                                                10/55
-$'&$'%&-
8/21/2018Case 6:18-ap-01089-MH            Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                              7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                              https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  UXgjXXa CFS-SunTech
  between ;>K)KhaLXV[ KXei\V\aZ(
                      Servicing, LLC   Declaration
                                  DD; and
                                        TaW L[X        in Marblehead
                                                   >\efg
                                              The First    Support Corporation,
                                                          ETeU_X[XTW     Page 146(d)
                                                                        ;becbeTg\ba(  of 369
                                                                                     %W& 8_gXeaTg\iX KXei\V\aZ
                                                                                         Alternative Servicing
  8ZeXX`Xag WTgXW
  Agreement          Tf of
               dated as bY February
                           >XUehTel 1,
                                     -( 2004,
                                        .,,0( as
                                               Tf supplemented,
                                                   fhcc_X`XagXW( between
                                                                   UXgjXXa Educational
                                                                            =WhVTg\baT_ KXei\VXf   bY America,
                                                                                         Services of   8`Xe\VT( Inc.
                                                                                                                  AaV* and
                                                                                                                       TaW L[X
                                                                                                                           The
  >\efg Marblehead
  First ETeU_X[XTW Corporation,
                      ;becbeTg\ba( and
                                    TaW (e)
                                         %X& the
                                             g[X Loan
                                                  DbTa KXei\V\aZ    8ZeXX`Xag( dated
                                                        Servicing Agreement,     WTgXW as
                                                                                       Tf of
                                                                                           bY August
                                                                                              8hZhfg 1, -( 2001,
                                                                                                           .,,-( as
                                                                                                                  Tf amended,
                                                                                                                     T`XaWXW(
  UXgjXXa Nelnet,
  between    FX_aXg( AaV*  %Tf fhVVXffbe
                      Inc. (as  successor in\a interest
                                                \agXeXfg to
                                                         gb UNIPAC
                                                             MFAH8; KXei\VX      ;becbeTg\ba and
                                                                         Service Corporation    TaW L[X     >\efg Marblehead
                                                                                                      The First    ETeU_X[XTW
  ;becbeTg\ba( all
  Corporation,  T__ bY j[\V[ agreements
                    of which  TZeXX`Xagf will
                                           j\__ be
                                                 UX assigned
                                                    Tff\ZaXW to
                                                              gb the
                                                                 g[X Lehfg VbaVheeXag with
                                                                     Trust concurrent  j\g[ the
                                                                                            g[X initial
                                                                                                \a\g\T_ purchase
                                                                                                        cheV[TfX bY   >\aTaVXW
                                                                                                                   of Financed
  KghWXag   DbTaf( or
  Student Loans,    be any
                       Tal bg[Xe
                            other fXei\V\aZ   TZeXX`Xag between
                                  servicing agreement     UXgjXXa theg[X Issuer
                                                                         AffhXe and
                                                                                TaW aT servicer
                                                                                       fXei\VXe haWXe    j[\V[ such
                                                                                                 under which     fhV[ servicer
                                                                                                                       fXei\VXe
  TZeXXf to
  agrees  gb service
             fXei\VX Financed
                     >\aTaVXW KghWXag    DbTaf included
                               Student Loans     \aV_hWXW \a  g[X AaWXagheX
                                                           in the            Lehfg Estate,
                                                                  Indenture Trust  =fgTgX( which
                                                                                           j[\V[ servicing
                                                                                                  fXei\V\aZ agreement
                                                                                                              TZeXX`Xag shall
                                                                                                                          f[T__
  fTg\fYl the
  satisfy g[X Rating
              JTg\aZ Agency
                      8ZXaVl Condition.
                              ;baW\g\ba*

           oK[Te\aZ Ratio"
          "Sharing   JTg\bp means,
                            `XTaf( with
                                   j\g[ eXfcXVg gb any
                                        respect to Tal Owner,
                                                       GjaXe( the
                                                              g[X eTg\b %XkceXffXW as
                                                                  ratio (expressed Tf aT percentage)
                                                                                         cXeVXagTZX& specified
                                                                                                     fcXV\Y\XW on
                                                                                                               ba
  KV[XWh_X
  Schedule A8 attached
              TggTV[XW hereto.
                       [XeXgb*

            oKgTghgbel Lehfg
            "Statutory Trust KgTghgXp `XTaf the
                             Statute" means g[X Delaware
                                                <X_TjTeX Statutory
                                                         KgTghgbel Trust
                                                                   Lehfg Act,
                                                                         8Vg( 12
                                                                              -. Del.
                                                                                 <X_* Code
                                                                                      ;bWX §3801
                                                                                           n/4,- et
                                                                                                 Xg seq.
                                                                                                    fXd*

            oKgehVghe\aZ Advisor"
            "Structuring 8Wi\fbep means
                                  `XTaf L[X >\efg Marblehead
                                        The First ETeU_X[XTW Corporation.
                                                             ;becbeTg\ba*

           oKgehVghe\aZ Advisory
          "Structuring    8Wi\fbel Agreement"
                                   8ZeXX`Xagp means
                                               `XTaf the
                                                     g[X KgehVghe\aZ 8Wi\fbel Agreement
                                                         Structuring Advisory 8ZeXX`Xag between
                                                                                        UXgjXXa the
                                                                                                g[X Structuring
                                                                                                    KgehVghe\aZ
  8Wi\fbe and
  Advisor TaW the
               g[X Lehfg( WTgXW as
                   Trust, dated Tf March
                                   ETeV[ 5( .,,2*
                                         9, 2006.

           oKghWXag Loans"
           "Student DbTafp means
                           `XTaf the
                                 g[X XWhVTg\ba
                                     education _bTaf( gb or
                                               loans, to be for
                                                            Ybe the
                                                                g[X benefit
                                                                    UXaXY\g of
                                                                            bY students,
                                                                               fghWXagf( originated
                                                                                         be\Z\aTgXW under
                                                                                                    haWXe baX bY the
                                                                                                          one of g[X
  KghWXag DbTa Programs.
  Student Loan HebZeT`f*

           oKghWXag Loan
           "Student  DbTa Notes"
                           FbgXfp means
                                  `XTaf the
                                          g[X promissory
                                              ceb`\ffbel notes
                                                          abgXf to
                                                                gb be
                                                                   UX sold
                                                                      fb_W to
                                                                           gb the
                                                                               g[X Lehfg  Ul the
                                                                                   Trust by   g[X Loan
                                                                                                  DbTa Originators
                                                                                                         Ge\Z\aTgbef
  chefhTag to
  pursuant  gb the
               g[X Loan
                    DbTa Purchase
                          HheV[TfX Agreements
                                    8ZeXX`Xagf eXceXfXag\aZ
                                                representing XWhVTg\ba
                                                             education _bTaf(   gb or
                                                                        loans, to  be Ybe  g[X benefit
                                                                                      for the   UXaXY\g bY
                                                                                                        of fghWXagf(
                                                                                                           students,
  be\Z\aTgXW haWXe
  originated       g[X KghWXag
             under the         DbTa Programs.
                       Student Loan HebZeT`f*

           oKghWXag Loan
           "Student DbTa Programs"
                          HebZeT`fp means
                                      `XTaf XTV[ bY the
                                            each of g[X programs
                                                        cebZeT`f Ybe g[X origination
                                                                 for the be\Z\aTg\ba of
                                                                                     bY the
                                                                                        g[X Student
                                                                                            KghWXag Loans
                                                                                                    DbTaf by
                                                                                                          Ul XTV[ bY
                                                                                                             each of
  g[X DbTa
  the Loan Ge\Z\aTgbef chefhTag to
           Originators pursuant gb the
                                   g[X Loan
                                       DbTa Purchase
                                            HheV[TfX Agreements.
                                                      8ZeXX`Xagf*

            oKhcXe)`T]be\gl Owners"
            "Super-majority GjaXefp f[T__
                                    shall [TiX g[X meaning
                                          have the `XTa\aZ fXg
                                                           set Ybeg[ \a KXVg\ba
                                                               forth in         0*,/*
                                                                        Section 4.03.

           oL=JAp means
          "TERI"   `XTaf L[X =WhVTg\ba Resources
                         The Education  JXfbheVXf Aafg\ghgX(
                                                  Institute, AaV*(
                                                             Inc., aT private
                                                                      ce\iTgX non-profit
                                                                              aba)cebY\g corporation
                                                                                         VbecbeTg\ba organized
                                                                                                     beZTa\mXW under
                                                                                                               haWXe
  ;[TcgXe 180
  Chapter -4, bY g[X Massachusetts
              of the ETffTV[hfXggf ?XaXeT_ DTjf*
                                   General Laws.

          oL=JA Deposit
          "TERI  <Xcbf\g Account"
                          8VVbhagp means
                                   `XTaf the
                                         g[X special
                                             fcXV\T_ WXcbf\g TVVbhag established
                                                     deposit account XfgTU_\f[XW by
                                                                                 Ul L=JA chefhTag to
                                                                                    TERI pursuant gb the
                                                                                                     g[X Deposit
                                                                                                         <Xcbf\g
  TaW KXVhe\gl
  and          8ZeXX`Xag*
      Security Agreement.

           oL=JA Guaranty
           "TERI  ?hTeTagl Agreements"
                           8ZeXX`Xagfp means
                                          `XTaf each
                                                XTV[ of
                                                      bY the
                                                         g[X ?hTeTagl  8ZeXX`Xagf entered
                                                              Guaranty Agreements  XagXeXW \agb UXgjXXa each
                                                                                           into between XTV[ of
                                                                                                              bY the
                                                                                                                 g[X
  DbTa Originators
  Loan  Ge\Z\aTgbef and
                    TaW L=JA Tf fXg
                        TERI as set Ybeg[ ba KV[XWh_X
                                    forth on          < attached
                                             Schedule D   TggTV[XW hereto,
                                                                   [XeXgb( as
                                                                           Tf amended
                                                                              T`XaWXW or
                                                                                      be supplemented
                                                                                         fhcc_X`XagXW Yeb`  g\`X to
                                                                                                      from time   gb
  g\`X*
  time.

            oL=JA ?hTeTagXXW
            "TERI             DbTafp means
                  Guaranteed Loans"  `XTaf KghWXag  DbTaf originated
                                            Student Loans  be\Z\aTgXW under
                                                                      haWXe the
                                                                            g[X KghWXag DbTa Programs
                                                                                Student Loan HebZeT`f owned
                                                                                                      bjaXW by
                                                                                                            Ul
  g[X Lehfg
  the       TaW guaranteed
      Trust and ZhTeTagXXW by
                           Ul L=JA chefhTag to
                              TERI pursuant gb the
                                               g[X Guaranty
                                                   ?hTeTagl Agreements.
                                                            8ZeXX`Xagf*

             oLeTafYXep means
             "Transfer" `XTaf the
                              g[X sale,
                                  fT_X( transfer
                                        geTafYXe be bg[Xe assignment
                                                 or other Tff\Za`Xag of
                                                                     bY all
                                                                        T__ of
                                                                            bY an
                                                                               Ta Owner's
                                                                                  GjaXeqf right,
                                                                                          e\Z[g( title
                                                                                                 g\g_X and
                                                                                                       TaW \agXeXfg \a all
                                                                                                           interest in T__
  be aT portion
  or    cbeg\ba bY
                of fhV[ GjaXeqf Beneficial
                   such Owner's 9XaXY\V\T_ AagXeXfg*
                                            Interest.




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                            &&$**
                                                                                                                                  11/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 147 of 369
            oLehfgp `XTaf
            "Trust" means L[X FTg\baT_ ;b__XZ\TgX
                          The National            KghWXag Loan
                                       Collegiate Student DbTa Lehfg .,,2)- XfgTU_\f[XW
                                                               Trust 2006-1             Ul this
                                                                            established by g[\f Agreement.
                                                                                                8ZeXX`Xag*

           oLehfg ;Xeg\Y\VTgXp
           "Trust              `XTaf aT VXeg\Y\VTgX
                  Certificate" means    certificate Xi\WXaV\aZ g[X Beneficial
                                                    evidencing the 9XaXY\V\T_ AagXeXfg
                                                                              Interest bY Ta GjaXe
                                                                                       of an Owner \a
                                                                                                   in fhUfgTag\T__l g[X
                                                                                                      substantially the
  Ybe` TggTV[XW [XeXgb
  form attached        Tf Exhibit
                hereto as =k[\U\g 1.
                                  -*

            oLehfg Property"
            "Trust  HebcXeglp means
                               `XTaf all
                                      T__ e\Z[g( g\g_X and
                                          right, title TaW \agXeXfg  bY the
                                                            interest of g[X Trust
                                                                            Lehfg or
                                                                                  be the
                                                                                     g[X Owner
                                                                                         GjaXe LehfgXX  ba behalf
                                                                                                Trustee on  UX[T_Y of
                                                                                                                   bY the
                                                                                                                      g[X Trust
                                                                                                                          Lehfg
  \a TaW to
  in and gb any
            Tal property
                 cebcXegl contributed
                           Vbage\UhgXW to
                                       gb the
                                           g[X Lehfg
                                               Trust byUl the
                                                          g[X Owners
                                                              GjaXef or be otherwise
                                                                           bg[Xej\fX acquired
                                                                                      TVdh\eXW by
                                                                                               Ul the
                                                                                                  g[X Lehfg(
                                                                                                      Trust, \aV_hW\aZ j\g[bhg
                                                                                                             including without
  _\`\gTg\ba T__ distributions,
  limitation all W\fge\Uhg\baf( payments
                                cTl`Xagf orbe proceeds
                                              cebVXXWf thereon.
                                                          g[XeXba*

            oLehfg Related
            "Trust  JX_TgXW Agreements"
                            8ZeXX`Xagfp means
                                          `XTaf any
                                                  Tal instruments
                                                      \afgeh`Xagf be  TZeXX`Xagf signed
                                                                   or agreements f\ZaXW by
                                                                                        Ul the
                                                                                           g[X Owner
                                                                                               GjaXe LehfgXX   ba behalf
                                                                                                      Trustee on  UX[T_Y
  bY the
  of g[X Lehfg(
          Trust, \aV_hW\aZ  j\g[bhg _\`\gTg\ba(
                  including without               g[X AaWXagheX(
                                      limitation, the             g[X Loan
                                                       Indenture, the  DbTa Purchase
                                                                            HheV[TfX Agreements,
                                                                                      8ZeXX`Xagf( the
                                                                                                    g[X Administration
                                                                                                        8W`\a\fgeTg\ba
  8ZeXX`Xag( the
  Agreement,    g[X Deposit
                     <Xcbf\g and
                             TaW KT_X   8ZeXX`Xag( the
                                   Sale Agreement,    g[X Deposit
                                                          <Xcbf\g and
                                                                   TaW KXVhe\gl  8ZeXX`Xag( the
                                                                        Security Agreement,   g[X KgehVghe\aZ  8Wi\fbel
                                                                                                  Structuring Advisory
  8ZeXX`Xag( the
  Agreement,    g[X Assignments
                     8ff\Za`Xagf ofbY KXei\V\aZ  8ZeXX`Xagf( the
                                      Servicing Agreements,   g[X Back-up
                                                                   9TV^)hc Agreement,
                                                                            8ZeXX`Xag( the
                                                                                        g[X Custodial
                                                                                            ;hfgbW\T_ Agreements,
                                                                                                       8ZeXX`Xagf( the
                                                                                                                     g[X
  FbgXf( the
  Notes,  g[X AaWX`a\Y\VTg\ba   8ZeXX`Xagf( the
              Indemnification Agreements,     g[X Liquidity
                                                  D\dh\W\gl Note
                                                            FbgX Agreement,
                                                                  8ZeXX`Xag( the
                                                                              g[X Revolving
                                                                                  JXib_i\aZ Liquidity
                                                                                             D\dh\W\gl Note,
                                                                                                       FbgX( the
                                                                                                              g[X AffhXe
                                                                                                                  Issuer
  GeWXe and
  Order  TaW the
             g[X AffhXe  GeWXef to
                  Issuer Orders gb Authenticate.
                                   8hg[Xag\VTgX*

            LTk
            Tax LXe`f6
                Terms:

            o8W]hfgXW ;Tc\gT_
            "Adjusted         8VVbhag Deficit"
                      Capital Account  <XY\V\gp means,
                                                 `XTaf( with
                                                        j\g[ respect
                                                             eXfcXVg to
                                                                     gb any
                                                                         Tal Partner,
                                                                              HTegaXe( the
                                                                                       g[X WXY\V\g UT_TaVX( if
                                                                                           deficit balance, \Y any,
                                                                                                               Tal( \a fhV[
                                                                                                                    in such
  HTegaXeqf Capital
  Partner's ;Tc\gT_ Account
                    8VVbhag as
                            Tf of
                               bY the
                                  g[X end
                                      XaW of
                                          bY the
                                             g[X eX_XiTag >\fVT_ Year,
                                                 relevant Fiscal QXTe( after
                                                                       TYgXe Z\i\aZ
                                                                             giving XYYXVg gb the
                                                                                    effect to g[X following
                                                                                                   Yb__bj\aZ adjustments:
                                                                                                              TW]hfg`Xagf6

           %T&
           (a)       ;eXW\g to
                     Credit gb fhV[ ;Tc\gT_ Account
                               such Capital 8VVbhag the
                                                     g[X minimum
                                                          `\a\`h` ZT\a
                                                                    gain V[TeZXUTV^ g[Tg such
                                                                         chargeback that fhV[ Partner
                                                                                              HTegaXe \f WXX`XW to
                                                                                                      is deemed gb be
                                                                                                                   UX
  bU_\ZTgXW to
  obligated gb eXfgbeX  chefhTag to
                restore pursuant  gb the
                                     g[X penultimate
                                         cXah_g\`TgX sentences
                                                       fXagXaVXf of
                                                                  bY fXVg\baf -*3,0).%Z&%-& and
                                                                     sections 1.704-2(g)(1) TaW 1.704-2(i)(5)
                                                                                                 -*3,0).%\&%1& of
                                                                                                               bY the
                                                                                                                  g[X
  JXZh_Tg\baf and
  Regulations  TaW the
                   g[X amount
                       T`bhag bY
                               of fhV[ HTegaXeqf f[TeX
                                  such Partner's       bY Partner
                                                 share of HTegaXe Nonrecourse
                                                                  FbaeXVbhefX Debt
                                                                               <XUg Minimum
                                                                                    E\a\`h` Gain;
                                                                                              ?T\a7 and
                                                                                                    TaW

            %U&
            (b)       <XU\g to
                      Debit gb such
                               fhV[ Capital
                                    ;Tc\gT_ Account
                                             8VVbhag the
                                                      g[X items
                                                          \gX`f described
                                                                WXfVe\UXW \a
                                                                          in fXVg\baf -*3,0)-%U&%.&%\\&%W&%0&( 1.704-1(b)
                                                                             sections 1.704-1(b)(2)(ii)(d)(4), -*3,0)-%U&
  %.&%\\&%W&%1& and
  (2)(ii)(d)(5) TaW 1.704-1(b)(2)(ii)(d)(6)
                    -*3,0)-%U&%.&%\\&%W&%2& of
                                            bY the
                                               g[X Regulations.
                                                   JXZh_Tg\baf*

            L[X
            The YbeXZb\aZ
                foregoing WXY\a\g\ba
                           definition bY 8W]hfgXW Capital
                                      of Adjusted ;Tc\gT_ Account
                                                          8VVbhag Deficit
                                                                    <XY\V\g \f \agXaWXW to
                                                                            is intended gb Vb`c_l   j\g[ the
                                                                                           comply with   g[X provisions
                                                                                                             cebi\f\baf of
                                                                                                                        bY
  fXVg\ba 1.704-1(b)(2)(ii)(d)
  section -*3,0)-%U&%.&%\\&%W& of
                               bY the
                                  g[X Regulations
                                      JXZh_Tg\baf and
                                                  TaW shall
                                                      f[T__ be
                                                            UX \agXeceXgXW
                                                               interpreted Vbaf\fgXag_l  g[XeXj\g[*
                                                                           consistently therewith.

            o;bWXp means
            "Code" `XTaf the
                         g[X AagXeaT_ JXiXahX Code
                             Internal Revenue ;bWX of
                                                   bY 1986,
                                                      -542( as
                                                            Tf amended.
                                                               T`XaWXW*

            oFbaeXVbhefX Deductions"
            "Nonrecourse <XWhVg\bafp has
                                     [Tf the
                                         g[X meaning
                                             `XTa\aZ set
                                                     fXg Ybeg[
                                                         forth \a fXVg\ba 1.704-2(b)(1)
                                                               in section -*3,0).%U&%-& bY g[X Regulations.
                                                                                        of the JXZh_Tg\baf*

            oFbaeXVbhefX D\TU\_\glp
            "Nonrecourse Liability" [Tf g[X meaning
                                    has the `XTa\aZ set
                                                    fXg forth
                                                        Ybeg[ \a fXVg\ba 1.704-2(b)(3)
                                                              in section -*3,0).%U&%/& bY g[X Regulations.
                                                                                       of the JXZh_Tg\baf*

            oHTegaXe Nonrecourse
            "Partner FbaeXVbhefX Debt"
                                 <XUgp has
                                       [Tf the
                                           g[X meaning
                                               `XTa\aZ fXg
                                                       set Ybeg[ \a fXVg\ba
                                                           forth in         -*3,0).%U&%0& of
                                                                    section 1.704-2(b)(4) bY the
                                                                                             g[X Regulations.
                                                                                                 JXZh_Tg\baf*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                            &'$**
                                                                                                                                  12/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 148 of 369
           oHTegaXe Nonrecourse
          "Partner   FbaeXVbhefX Debt
                                  <XUg Minimum
                                        E\a\`h` ?T\ap   `XTaf an
                                                 Gain" means    Ta amount,
                                                                    T`bhag( with
                                                                             j\g[ respect
                                                                                   eXfcXVg to
                                                                                           gb each
                                                                                              XTV[ Partner
                                                                                                   HTegaXe Nonrecourse
                                                                                                           FbaeXVbhefX
  <XUg( XdhT_
  Debt,       gb the
        equal to g[X Partnership
                     HTegaXef[\c Minimum
                                 E\a\`h` Gain
                                           ?T\a that
                                                g[Tg would
                                                     jbh_W eXfh_g  \Y fhV[
                                                            result if      HTegaXe Nonrecourse
                                                                      such Partner  FbaeXVbhefX Debt
                                                                                                 <XUg were
                                                                                                       jXeX treated
                                                                                                            geXTgXW as
                                                                                                                    Tf aT
  FbaeXVbhefX Liability,
  Nonrecourse  D\TU\_\gl( determined
                          WXgXe`\aXW in
                                     \a accordance
                                        TVVbeWTaVX with
                                                   j\g[ section
                                                        fXVg\ba 1.704-2(i)(3)
                                                                -*3,0).%\&%/& of
                                                                               bY the
                                                                                  g[X JXZh_Tg\baf*
                                                                                      Regulations.

          oHTegaXe Nonrecourse
          "Partner FbaeXVbhefX Deductions"
                               <XWhVg\bafp has
                                           [Tf the
                                               g[X meaning
                                                   `XTa\aZ set
                                                           fXg forth
                                                               Ybeg[ in
                                                                     \a fXVg\baf -*3,0).%\&%-& and
                                                                        sections 1.704-2(i)(1) TaW 1.704-2(i)(2)
                                                                                                   -*3,0).%\&%.& of
                                                                                                                 bY
  g[X JXZh_Tg\baf*
  the Regulations.

            oHTegaXefp means
            "Partners" `XTaf the
                             g[X Owners.
                                 GjaXef*

            oHTegaXef[\cp means
            "Partnership" `XTaf the
                                g[X Lehfg*
                                    Trust.

           oHTegaXef[\c Minimum
           "Partnership E\a\`h` ?T\ap [Tf the
                                Gain" has g[X meaning
                                              `XTa\aZ set
                                                      fXg forth
                                                          Ybeg[ in
                                                                \a fXVg\baf -*3,0).%U&%.& and
                                                                   sections 1.704-2(b)(2) TaW 1.704-2(d)
                                                                                              -*3,0).%W& of
                                                                                                         bY the
                                                                                                            g[X
  JXZh_Tg\baf*
  Regulations.

            oHebY\g and
            "Profit  TaW Loss"
                          Dbffp means,
                                 `XTaf( Ybe
                                          for XTV[   >\fVT_ Year,
                                              each Fiscal   QXTe( an
                                                                  Ta amount
                                                                     T`bhag XdhT_   gb the
                                                                             equal to   g[X Partnership's
                                                                                            HTegaXef[\cqf taxable
                                                                                                          gTkTU_X \aVb`X
                                                                                                                  income or be
  _bff
  loss Ybe fhV[ Fiscal
       for such  >\fVT_ Year,
                         QXTe( determined
                               WXgXe`\aXW in\a accordance
                                               TVVbeWTaVX with
                                                            j\g[ section
                                                                  fXVg\ba 3,/%T& bY the
                                                                          703(a) of g[X Code
                                                                                         ;bWX (for
                                                                                              %Ybe g[\f checbfX( all
                                                                                                   this purpose, T__ \gX`f
                                                                                                                     items bY
                                                                                                                            of
  \aVb`X(  ZT\a( _bff(
  income, gain,   loss, be WXWhVg\ba required
                        or deduction  eXdh\eXW togb be
                                                    UX fgTgXW fXcTeTgX_l pursuant
                                                       stated separately chefhTag to
                                                                                  gb section
                                                                                     fXVg\ba 3,/%T&%-&  bY the
                                                                                             703(a)(1) of  g[X Code
                                                                                                               ;bWX shall
                                                                                                                      f[T__ be
                                                                                                                            UX
  \aV_hWXW
  included \a  gTkTU_X income
            in taxable  \aVb`X or
                                be _bff&( j\g[ the
                                   loss), with  g[X following
                                                    Yb__bj\aZ adjustments:
                                                               TW]hfg`Xagf6

           %T&
           (a)       8al \aVb`X
                     Any income bY   g[X Partnership
                                  of the HTegaXef[\c that
                                                      g[Tg is
                                                           \f exempt
                                                              XkX`cg Yeb`   YXWXeT_ \aVb`X
                                                                      from federal          gTk and
                                                                                    income tax  TaW not
                                                                                                    abg otherwise
                                                                                                        bg[Xej\fX taken
                                                                                                                  gT^Xa
  \agb TVVbhag \a
  into account in Vb`chg\aZ
                  computing HebY\g be Loss
                            Profit or Dbff pursuant
                                           chefhTag to
                                                     gb this
                                                        g[\f WXY\a\g\ba f[T__ be
                                                             definition shall UX added
                                                                                 TWWXW to
                                                                                       gb such
                                                                                          fhV[ taxable
                                                                                               gTkTU_X \aVb`X be loss;
                                                                                                       income or _bff7

            %U&
            (b)        8al expenditures
                       Any  XkcXaW\gheXf bY  g[X Partnership
                                          of the HTegaXef[\c WXfVe\UXW
                                                              described \a
                                                                         in fXVg\ba
                                                                            section 3,1%T&%.&%9&
                                                                                    705(a)(2)(B) bY    g[X Code
                                                                                                    of the ;bWX orbe treated
                                                                                                                     geXTgXW as
                                                                                                                             Tf
  XkcXaW\gheXf   haWXe section
  expenditures under    fXVg\ba 3,1%T&%.&%9&
                                705(a)(2)(B) bY   g[X ;bWX
                                               of the        chefhTag to
                                                       Code pursuant   gb fXVg\ba  -*3,0)-%U&%.&%\i&%\& of
                                                                          section 1.704-1(b)(2)(iv)(i)     bY the
                                                                                                              g[X Regulations
                                                                                                                  JXZh_Tg\baf
  %bg[Xe than
  (other g[Ta XkcXafXf
                expenses \a  eXfcXVg bY
                          in respect     j[\V[ an
                                      of which  Ta X_XVg\ba
                                                   election \f  cebcXe_l made
                                                             is properly  `TWX under
                                                                                 haWXe fXVg\ba  3,5 of
                                                                                        section 709    bY the
                                                                                                          g[X Code),
                                                                                                               ;bWX&( TaW   abg
                                                                                                                       and not
  bg[Xej\fX taken
  otherwise  gT^Xa \agb  TVVbhag in
                    into account \a computing
                                     Vb`chg\aZ Profit
                                                 HebY\g be Dbff pursuant
                                                        or Loss chefhTag to
                                                                          gb this
                                                                             g[\f WXY\a\g\ba( f[T__ be
                                                                                  definition, shall UX subtracted
                                                                                                        fhUgeTVgXW from
                                                                                                                    Yeb` fhV[
                                                                                                                          such
  gTkTU_X \aVb`X
  taxable income orbe _bff7
                      loss;

           %V&
           (c)       Fbgj\g[fgTaW\aZ any
                     Notwithstanding  Tal other
                                           bg[Xe provisions
                                                  cebi\f\baf of
                                                             bY this
                                                                g[\f WXY\a\g\ba( Tal items
                                                                     definition, any \gX`f which
                                                                                            j[\V[ are
                                                                                                   TeX specially
                                                                                                       fcXV\T__l allocated
                                                                                                                 T__bVTgXW
  chefhTag to
  pursuant gb KXVg\ba
              Section 3*,/ be 3*,0
                      7.03 or      f[T__ not
                              7.04 shall abg be
                                             UX taken
                                                gT^Xa into
                                                      \agb account
                                                           TVVbhag \a
                                                                    in Vb`chg\aZ   HebY\g or
                                                                       computing Profit   be Loss.
                                                                                             Dbff*

            L[X  T`bhagf of
            The amounts    bY the
                              g[X items
                                  \gX`f of
                                         bY Partnership
                                            HTegaXef[\c \aVb`X(  ZT\a( _bff(
                                                         income, gain, loss, be WXWhVg\ba available
                                                                             or deduction  TiT\_TU_X to
                                                                                                      gb be
                                                                                                         UX specially
                                                                                                            fcXV\T__l
  T__bVTgXW pursuant
  allocated chefhTag to
                      gb KXVg\baf
                         Sections 3*,/ TaW 3*,0
                                  7.03 and      f[T__ be
                                           7.04 shall UX WXgXe`\aXW Ul applying
                                                         determined by Tcc_l\aZ rules
                                                                                 eh_Xf analogous
                                                                                       TaT_bZbhf to
                                                                                                 gb those
                                                                                                    g[bfX fXg
                                                                                                          set Ybeg[
                                                                                                              forth \a
                                                                                                                    in
  V_ThfXf %T& and
  clauses (a) TaW (b)
                  %U& above.
                      TUbiX*

           oJXZh_Tg\bafp means
           "Regulations"    `XTaf the
                                   g[X federal
                                        YXWXeT_ income
                                                \aVb`X tax
                                                       gTk regulations
                                                           eXZh_Tg\baf promulgated
                                                                        ceb`h_ZTgXW by Ul the
                                                                                          g[X United
                                                                                               Ma\gXW States
                                                                                                      KgTgXf LeXTfhel
                                                                                                             Treasury
  <XcTeg`Xag under
  Department   haWXe the
                      g[X Code
                          ;bWX as
                                Tf fhV[   JXZh_Tg\baf may
                                    such Regulations  `Tl be
                                                          UX amended
                                                             T`XaWXW from
                                                                       Yeb` time
                                                                             g\`X to
                                                                                   gb time.
                                                                                      g\`X* All
                                                                                            8__ eXYXeXaVXf
                                                                                                references [XeX\a gb aT
                                                                                                           herein to
  fcXV\Y\V fXVg\ba
  specific         bY the
           section of  g[X eXZh_Tg\baf f[T__ be
                           regulations shall UX deemed
                                                 WXX`XW also
                                                        T_fb to
                                                             gb eXYXe gb any
                                                                refer to Tal corresponding
                                                                              VbeeXfcbaW\aZ provision
                                                                                              cebi\f\ba of
                                                                                                        bY succeeding
                                                                                                           fhVVXXW\aZ
  JXZh_Tg\baf*
  Regulations.

            oJXZh_Tgbel Allocations"
            "Regulatory 8__bVTg\bafp has
                                     [Tf the
                                         g[X meaning
                                             `XTa\aZ fXg
                                                     set Ybeg[
                                                         forth \a
                                                               in KXVg\ba
                                                                  Section 3*,0*
                                                                          7.04.




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                            &($**
                                                                                                                                  13/55
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 149 of 369
                                                          8JLA;D= II
                                                          ARTICLE AA

                                                       GJ?8FAR8LAGF
                                                       ORGANIZATION

           KXVg\ba .*,- Name.
           Section 2.01 FT`X* L[X
                              The Lehfg  Vbag\ahXW hereby
                                   Trust continued [XeXUl f[T__  UX ^abja
                                                           shall be known asTf L[X FTg\baT_ Collegiate
                                                                               The National ;b__XZ\TgX KghWXag DbTa
                                                                                                       Student Loan
  Lehfg .,,2)-( in
  Trust 2006-1, \a which
                   j[\V[ name
                         aT`X the
                              g[X Owner
                                  GjaXe LehfgXX   `Tl take
                                          Trustee may gT^X any
                                                           Tal action
                                                                TVg\ba as
                                                                       Tf provided
                                                                          cebi\WXW herein.
                                                                                   [XeX\a*

             KXVg\ba  .*,. Office.
             Section 2.02   GYY\VX* L[X ce\aV\cT_ place
                                    The principal  c_TVX of
                                                         bY business
                                                            Uhf\aXff and
                                                                     TaW principal
                                                                         ce\aV\cT_ office
                                                                                   bYY\VX of
                                                                                          bY the
                                                                                             g[X Trust
                                                                                                 Lehfg f[T__ UX in
                                                                                                       shall be \a care
                                                                                                                   VTeX of
                                                                                                                        bY
  g[X Owner
  the GjaXe LehfgXX(     Tg the
                Trustee, at g[X address
                                TWWeXff set
                                        fXg Ybeg[
                                            forth \a
                                                  in KXVg\ba
                                                     Section -0*,1*
                                                             14.05. L[X
                                                                     The Lehfg
                                                                         Trust f[T__ T_fb [TiX
                                                                               shall also      Ta office
                                                                                          have an bYY\VX at
                                                                                                         Tg 4,,  9bl_fgba
                                                                                                             800 Boylston
  KgeXXg    /0g[ Floor,
  Street -) 34th >_bbe( Boston,
                        9bfgba( Massachusetts
                                 ETffTV[hfXggf ,.-55*
                                                02199.

            KXVg\ba .*,/ Pumoses
            Section 2.03 HhecbfXf and
                                  TaW Powers.
                                      HbjXef*

            %T&
            (a)       L[X checbfX bY
                      The purpose    g[X Lehfg
                                  of the       \f to
                                         Trust is gb engage
                                                     XaZTZX in
                                                            \a the
                                                               g[X Yb__bj\aZ TVg\i\g\Xf and
                                                                   following activities TaW only
                                                                                            ba_l these
                                                                                                 g[XfX activities:
                                                                                                       TVg\i\g\Xf6

                      %\&
                      (i)       Lb
                                To TVdh\eX
                                   acquire aT pool
                                              cbb_ bY
                                                   of KghWXag DbTaf( to
                                                      Student Loans, gb XkXVhgX g[X AaWXagheX
                                                                        execute the           TaW to
                                                                                    Indenture and gb \ffhX g[X Notes;
                                                                                                     issue the FbgXf7

                     %\\&
                     (ii)      Lb
                               To XagXe
                                  enter \agb  g[X Lehfg
                                         into the       JX_TgXW Agreements
                                                  Trust Related 8ZeXX`Xagf and
                                                                           TaW to
                                                                               gb provide
                                                                                  cebi\WX Ybe g[X administration
                                                                                          for the TW`\a\fgeTg\ba of
                                                                                                                 bY the
                                                                                                                    g[X
            Lehfg TaW the
            Trust and g[X fXei\V\aZ bY the
                          servicing of g[X KghWXag  DbTaf7
                                           Student Loans;

                      %\\\&
                      (iii)      Lb engage
                                 To   XaZTZX \a g[bfX activities
                                             in those TVg\i\g\Xf and
                                                                 TaW to
                                                                      gb XagXe \agb fhV[
                                                                         enter into       TZeXX`Xagf that
                                                                                    such agreements   g[Tg are
                                                                                                           TeX necessary,
                                                                                                               aXVXffTel(
            fh\gTU_X be
            suitable or VbaiXa\Xag  gb accomplish
                         convenient to TVVb`c_\f[ the
                                                  g[X YbeXZb\aZ
                                                      foregoing be  TeX \aV\WXagT_
                                                                 or are            g[XeXgb be
                                                                        incidental thereto or VbaaXVgXW g[XeXj\g[7 and
                                                                                              connected therewith; TaW

                      %\i&
                      (iv)       Lb XaZTZX
                                 To  engage \a   fhV[ other
                                              in such  bg[Xe activities
                                                              TVg\i\g\Xf as
                                                                         Tf may
                                                                            `Tl beUX required
                                                                                     eXdh\eXW \a
                                                                                               in VbaaXVg\ba  j\g[ conservation
                                                                                                  connection with   VbafXeiTg\ba
            bY the
            of g[X Lehfg
                   Trust HebcXegl   TaW Distributions
                          Property and    <\fge\Uhg\baf togb Owners.
                                                             GjaXef* Until
                                                                       Mag\_ the
                                                                              g[X AaWXagheX
                                                                                   Indenture \f
                                                                                             is W\fV[TeZXW(  g[X Lehfg
                                                                                                discharged, the          f[T__ not
                                                                                                                  Trust shall  abg
            XaZTZX
            engage \a   Tal business
                    in any  Uhf\aXff orbe activities
                                          TVg\i\g\Xf bg[Xe  g[Ta \a
                                                     other than   in VbaaXVg\ba   j\g[( or
                                                                     connection with,   be relating
                                                                                           eX_Tg\aZ to,
                                                                                                    gb( the
                                                                                                        g[X foregoing
                                                                                                            YbeXZb\aZ and
                                                                                                                        TaW other
                                                                                                                            bg[Xe
            g[Ta as
            than Tf required
                    eXdh\eXW be   Thg[be\mXW by
                              or authorized    Ul the
                                                   g[X terms
                                                       gXe`f of
                                                              bY this
                                                                 g[\f Agreement
                                                                      8ZeXX`Xag and TaW the
                                                                                        g[X AaWXagheX(  XkVXcg as
                                                                                            Indenture, except   Tf are
                                                                                                                   TeX incidental
                                                                                                                       \aV\WXagT_
            gb and
            to TaW aXVXffTel
                    necessary togb TVVb`c_\f[
                                   accomplish fhV[      TVg\i\g\Xf( unless
                                                  such activities,  ha_Xff the
                                                                            g[X AagXeXfgXW   FbgX[b_WXef VbafXag
                                                                                 Interested Noteholders             gb the
                                                                                                           consent to   g[X Lehfg
                                                                                                                            Trust
            XaZTZ\aZ
            engaging \ain bg[Xe
                          other TVg\i\g\Xf*
                                activities.

            %U&
            (b)      Mag\_ the
                     Until g[X AaWXagheX
                                Indenture \f W\fV[TeZXW( the
                                          is discharged, g[X bcXeTg\baf bY the
                                                             operations of g[X Lehfg f[T__ be
                                                                               Trust shall UX VbaWhVgXW
                                                                                              conducted \a TVVbeWTaVX
                                                                                                        in accordance
  j\g[ the
  with g[X Yb__bj\aZ fgTaWTeWf6
           following standards:

                      %\&
                      (i)          L[X
                                   The Lehfg   j\__ act
                                        Trust will  TVg fb_X_l
                                                        solely \a
                                                               in \gf  bja aT`X
                                                                   its own          TaW the
                                                                             name and    g[X Owner
                                                                                             GjaXe LehfgXX
                                                                                                    Trustee beor bg[Xe TZXagf
                                                                                                                 other agents
            fX_XVgXW \a
            selected  in TVVbeWTaVX  j\g[ this
                          accordance with  g[\f Agreement
                                                8ZeXX`Xag will
                                                             j\__ act
                                                                  TVg onba behalf
                                                                            UX[T_Y of
                                                                                   bY the
                                                                                      g[X Lehfg
                                                                                           Trust fhU]XVg  gb W\eXVg\ba
                                                                                                 subject to            Ul the
                                                                                                             direction by g[X
            GjaXef as
            Owners   Tf provided
                        cebi\WXW herein,
                                  [XeX\a( but
                                          Uhg such
                                              fhV[ action
                                                    TVg\ba shall
                                                           f[T__ not
                                                                 abg be
                                                                      UX \a i\b_Tg\ba bY
                                                                         in violation    g[X terms
                                                                                      of the gXe`f of
                                                                                                   bY this
                                                                                                      g[\f Agreement;
                                                                                                           8ZeXX`Xag7

                    %\\&
                    (ii)       L[X
                               The Lehfgqf
                                    Trust's YhaWf  TaW assets
                                            funds and  TffXgf shall
                                                               f[T__ at
                                                                     Tg all
                                                                        T__ times
                                                                            g\`Xf be
                                                                                  UX maintained
                                                                                     `T\agT\aXW separately
                                                                                                fXcTeTgX_l Yeb` g[bfX bY
                                                                                                           from those of
            g[X GjaXef
            the         TaW any
                Owners and  Tal of
                                bY their
                                   g[X\e eXfcXVg\iX 8YY\_\TgXf7
                                         respective Affiliates;

                     %\\\&
                    (iii)         L[X Trust
                                  The Lehfg f[T__ `T\agT\a complete
                                            shall maintain Vb`c_XgX and
                                                                    TaW correct
                                                                        VbeeXVg books,
                                                                                Ubb^f( minutes
                                                                                       `\ahgXf of
                                                                                               bY the
                                                                                                  g[X meetings
                                                                                                      `XXg\aZf and
                                                                                                               TaW
            cebVXXW\aZf bY
            proceedings      g[X Owners,
                          of the GjaXef( and
                                         TaW eXVbeWf
                                             records bY TVVbhagf7
                                                     of accounts;




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                               14/55
                                                                                                                                     &)$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 150 of 369
                      %\i&
                      (iv)        L[X
                                  The Lehfg
                                       Trust f[T__
                                             shall VbaWhVg   \gf business
                                                   conduct its    Uhf\aXff at
                                                                            Tg the
                                                                               g[X office
                                                                                   bYY\VX of
                                                                                          bY the
                                                                                              g[X Owner
                                                                                                  GjaXe LehfgXX    TaW will
                                                                                                           Trustee and j\__ use
                                                                                                                            hfX
            fgTg\baXel and
            stationery  TaW other
                            bg[Xe business
                                   Uhf\aXff Ybe`f  bY the
                                            forms of  g[X Lehfg   haWXe its
                                                          Trust under   \gf own
                                                                            bja name
                                                                                  aT`X and
                                                                                        TaW not
                                                                                             abg that
                                                                                                  g[Tg of
                                                                                                       bY the
                                                                                                          g[X Owners
                                                                                                              GjaXef or
                                                                                                                      be any
                                                                                                                         Tal of
                                                                                                                              bY
            g[X\e respective
            their eXfcXVg\iX Affiliates,
                              8YY\_\TgXf( and
                                          TaW will
                                              j\__ avoid
                                                    Tib\W the
                                                           g[X appearance
                                                                TccXTeTaVX (A)%8& of
                                                                                   bY conducting
                                                                                      VbaWhVg\aZ business
                                                                                                    Uhf\aXff on
                                                                                                              ba behalf
                                                                                                                  UX[T_Y bY Tal
                                                                                                                         of any
            GjaXe be
            Owner      Tal Affiliate
                    or any  8YY\_\TgX bY Ta Owner
                                      of an GjaXe or
                                                   be (B)
                                                       %9& that
                                                           g[Tg the
                                                                 g[X assets
                                                                     TffXgf bY  g[X Lehfg
                                                                            of the        TeX available
                                                                                    Trust are  TiT\_TU_X to
                                                                                                         gb pay
                                                                                                            cTl the
                                                                                                                g[X VeXW\gbef bY
                                                                                                                    creditors of
            g[X GjaXe
            the Owner LehfgXX    be any
                         Trustee or Tal GjaXe7
                                         Owner;

                      %i&
                      (v)       L[X
                                The Lehfgqf bcXeTg\aZ XkcXafXf
                                    Trust's operating          f[T__ be
                                                      expenses shall UX paid
                                                                        cT\W out
                                                                             bhg bY
                                                                                 of \gf bja YhaWf7
                                                                                    its own funds;


                     %i\&
                     (vi)        L[X
                                 The Lehfg  f[T__ abg
                                      Trust shall  not \aVhe(
                                                       incur, ZhTeTagXX
                                                              guarantee orbe assume
                                                                              Tffh`X any
                                                                                      Tal WXUg   %bg[Xe than
                                                                                           debt (other  g[Ta the
                                                                                                             g[X Notes
                                                                                                                 FbgXf orbe
            chefhTag to
            pursuant gb the
                        g[X Liquidity
                            D\dh\W\gl Note
                                      FbgX Agreement)
                                           8ZeXX`Xag& norabe hold
                                                              [b_W \gfX_Y
                                                                   itself bhg  Tf being
                                                                          out as  UX\aZ liable
                                                                                        _\TU_X for
                                                                                               Ybe the
                                                                                                   g[X WXUgf bY any
                                                                                                       debts of Tal entity,
                                                                                                                    Xag\gl(
            \aV_hW\aZ Tal GjaXe
            including any        be any
                          Owner or  Tal Affiliates
                                        8YY\_\TgXf bY Tal Owner;
                                                   of any GjaXe7

                     %i\\&
                     (vii)        >be so
                                  For  fb _baZ  Tf any
                                           long as Tal bY   g[X Notes
                                                         of the FbgXf are
                                                                       TeX bhgfgTaW\aZ(   g[X Lehfg
                                                                            outstanding, the  Trust f[T__   abg (A)
                                                                                                     shall not   %8& merge
                                                                                                                      `XeZX or
                                                                                                                             be
            Vbafb_\WTgX  j\g[ be
            consolidate with      \agb any
                               or into Tal other
                                            bg[Xe entity,
                                                  Xag\gl( (B)
                                                          %9& VbaiXl  be transfer
                                                              convey or  geTafYXe all
                                                                                  T__ or
                                                                                      be fhUfgTag\T__l T__ of
                                                                                         substantially all bY its
                                                                                                              \gf assets
                                                                                                                  TffXgf to
                                                                                                                         gb any
                                                                                                                            Tal
            bg[Xe Xag\gl
            other         %bg[Xe than
                  entity (other  g[Ta to
                                       gb the
                                          g[X AaWXagheX
                                              Indenture LehfgXX   chefhTag to
                                                          Trustee pursuant  gb the
                                                                               g[X AaWXagheX&( be (C)
                                                                                   Indenture), or  %;& dissolve,
                                                                                                       W\ffb_iX( liquidate
                                                                                                                   _\dh\WTgX be
                                                                                                                             or
            gXe`\aTgX \a
            terminate     j[b_X be
                       in whole  or \a cTeg7 and
                                    in part; TaW

                      %i\\\&
                      (viii)    >be so
                                For  fb long
                                        _baZ as
                                              Tf any
                                                 Tal bY  g[X Notes
                                                     of the  FbgXf are
                                                                   TeX bhgfgTaW\aZ( g[X Lehfg
                                                                       outstanding, the Trust f[T__ abg own
                                                                                              shall not bja be  TVdh\eX any
                                                                                                             or acquire Tal
            Y\aTaV\T_ TffXg that
            financial asset  g[Tg eXdh\eXf g[X Lehfg(
                                  requires the         g[X Owners
                                                Trust, the  GjaXef or
                                                                    be the
                                                                       g[X Administrator
                                                                           8W`\a\fgeTgbe to
                                                                                         gb make
                                                                                            `T^X any
                                                                                                   Tal WXV\f\baf  eXZTeW\aZ
                                                                                                        decisions regarding
            fhV[ TffXg
            such asset bg[Xe  g[Ta the
                        other than  g[X servicing
                                        fXei\V\aZ of
                                                  bY the
                                                     g[X asset.
                                                          TffXg*

             KXVg\ba .*,0 Appointment
             Section 2.04   8ccb\ag`Xag of  bY the
                                               g[X GjaXe
                                                    Owner LehfgXX*
                                                           Trustee. L[X   <Xcbf\gbe [XeXUl
                                                                    The Depositor            Tccb\agf the
                                                                                     hereby appoints   g[X Owner
                                                                                                           GjaXe Trustee
                                                                                                                   LehfgXX as
                                                                                                                            Tf
  gehfgXX of
  trustee  bY the
              g[X Lehfg( gb have
                  Trust, to [TiX all
                                 T__ the
                                      g[X rights,
                                          e\Z[gf( powers
                                                  cbjXef and
                                                          TaW duties
                                                              Whg\Xf set
                                                                     fXg forth
                                                                         Ybeg[ herein
                                                                               [XeX\a and
                                                                                      TaW in
                                                                                          \a the
                                                                                             g[X Statutory
                                                                                                 KgTghgbel Trust
                                                                                                           Lehfg Statute.
                                                                                                                 KgTghgX* The
                                                                                                                          L[X
  GjaXe LehfgXX
  Owner             TV^abj_XWZXf receipt
           Trustee acknowledges      eXVX\cg in
                                              \a trust
                                                 gehfg Yeb` g[X Depositor,
                                                       from the <Xcbf\gbe( ofbY the
                                                                                g[X fh`  bY baX
                                                                                    sum of  one Wb__Te  %"-&( constituting
                                                                                                 dollar ($1), Vbafg\ghg\aZ the
                                                                                                                           g[X
  \a\g\T_
  initial Lehfg HebcXegl*
          Trust Property.

            KXVg\ba  .*,1 Declaration
            Section 2.05  <XV_TeTg\ba bYof Lehfg*
                                           Trust. L[X  GjaXe LehfgXX
                                                  The Owner             [XeXUl WXV_TeXf
                                                               Trustee hereby              g[Tg it
                                                                                declares that    \g will
                                                                                                    j\__ hold
                                                                                                         [b_W the
                                                                                                              g[X Trust
                                                                                                                  Lehfg Property
                                                                                                                        HebcXegl
  \a gehfg upon
  in trust hcba and
                 TaW subject
                      fhU]XVg to
                               gb the
                                  g[X conditions
                                      VbaW\g\baf fXg
                                                   set Ybeg[ [XeX\a Ybe
                                                       forth herein      g[X use
                                                                    for the  hfX and
                                                                                  TaW benefit
                                                                                        UXaXY\g of
                                                                                                 bY the
                                                                                                     g[X Owners,
                                                                                                         GjaXef( subject
                                                                                                                   fhU]XVg to
                                                                                                                           gb the
                                                                                                                               g[X
  bU_\ZTg\baf of
  obligations bY the
                  g[X Owner
                      GjaXe LehfgXX    haWXe the
                               Trustee under  g[X Lehfg  JX_TgXW Agreements.
                                                   Trust Related  8ZeXX`Xagf* Ag    \f the
                                                                                 It is g[X intention
                                                                                            \agXag\ba of
                                                                                                       bY the
                                                                                                          g[X parties
                                                                                                              cTeg\Xf hereto
                                                                                                                      [XeXgb that
                                                                                                                              g[Tg
  g[X Lehfg
  the  Trust Vbafg\ghgX
             constitute aT statutory
                           fgTghgbel trust
                                      gehfg under
                                            haWXe the
                                                    g[X KgTghgbel
                                                         Statutory Lehfg
                                                                    Trust KgTghgX   TaW that
                                                                           Statute and    g[Tg this
                                                                                                g[\f Agreement
                                                                                                      8ZeXX`Xag Vbafg\ghgX     g[X
                                                                                                                   constitute the
  ZbiXea\aZ  \afgeh`Xag of
  governing instrument    bY the
                             g[X Lehfg*
                                 Trust.

            KXVg\ba  .*,2 No
            Section 2.06  Fb Liability
                              D\TU\_\gl of
                                        bY GjaXef
                                           Owners Ybe   =kcXafXf be
                                                    for Expenses or GU_\ZTg\baf bY Lehfg*
                                                                    Obligations of        Fb Owner
                                                                                   Trust. No GjaXe shall
                                                                                                   f[T__ be
                                                                                                         UX _\TU_X Ybe
                                                                                                            liable for
  Tal _\TU\_\gl(
  any            XkcXafX be
      liability, expense or bg[Xe
                            other bU_\ZTg\ba
                                  obligation bY g[X Lehfg*
                                             of the Trust.

           KXVg\ba  .*,3 K\ghf
           Section 2.07         bY Trust.
                         Situs of  Lehfg* L[X
                                           The Lehfg    j\__ be
                                                Trust will   UX located
                                                                _bVTgXW and
                                                                         TaW administered
                                                                              TW`\a\fgXeXW \a g[X KgTgX
                                                                                           in the State bY <X_TjTeX* L[X
                                                                                                        of Delaware.   The
  Lehfg f[T__ not
  Trust shall abg have
                  [TiX any
                       Tal X`c_blXXf
                           employees \a    Tal fgTgX
                                       in any          bg[Xe than
                                                state other  g[Ta \a g[X KgTgX
                                                                  in the       bY Delaware
                                                                         State of <X_TjTeX and
                                                                                            TaW payments
                                                                                                cTl`Xagf will
                                                                                                          j\__ be
                                                                                                               UX eXVX\iXW
                                                                                                                  received
  Ul the
  by g[X Owner
         GjaXe LehfgXX
                  Trustee ba UX[T_Y bY
                          on behalf      g[X Lehfg
                                     of the          ba_l in
                                             Trust only    \a the
                                                              g[X KgTgX  bY Delaware
                                                                   State of <X_TjTeX and
                                                                                      TaW payments
                                                                                          cTl`Xagf will
                                                                                                     j\__ be
                                                                                                          UX made
                                                                                                             `TWX byUl the
                                                                                                                       g[X
  GjaXe LehfgXX
  Owner           ba behalf
          Trustee on UX[T_Y bY g[X Lehfg
                            of the        ba_l Yeb`
                                   Trust only         g[X KgTgX
                                               from the   State bY <X_TjTeX*
                                                                of Delaware.




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                               &*$**
                                                                                                                                     15/55
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 151 of 369
                                                              8JLA;D= AAA
                                                              ARTICLE III

                                  LJMKL CERTIFICATES
                                  TRUST ;=JLA>A;8L=K AND
                                                     8F< TRANSFER
                                                         LJ8FK>=J OF
                                                                  G> INTEREST
                                                                     AFL=J=KL

             KXVg\ba /*,- AffhTaVX
             Section 3.01          bY Lehfg
                          Issuance of Trust ;Xeg\Y\VTgX*
                                            Certificate.

            %T&
            (a)      8f of
                     As bY the
                            g[X WTgX
                                date [XeXbY( Tf fXg
                                     hereof, as set Ybeg[ ba KV[XWh_X
                                                    forth on Schedule A 8 attached
                                                                           TggTV[XW hereto,
                                                                                    [XeXgb( the
                                                                                            g[X Depositor
                                                                                                <Xcbf\gbe has
                                                                                                          [Tf been
                                                                                                              UXXa issued
                                                                                                                   \ffhXW aT
  Lehfg ;Xeg\Y\VTgX Xi\WXaV\aZ
  Trust Certificate evidencing aT percentage
                                   cXeVXagTZX of
                                               bY the
                                                  g[X Beneficial
                                                       9XaXY\V\T_ AagXeXfg
                                                                  Interest \a  g[X Lehfg
                                                                            in the       TaW L=JA
                                                                                   Trust and  TERI [Tf UXXa \ffhXW
                                                                                                   has been  issued aT Lehfg
                                                                                                                       Trust
  ;Xeg\Y\VTgX Xi\WXaV\aZ
  Certificate evidencing aT percentage
                            cXeVXagTZX of
                                        bY the
                                           g[X Beneficial
                                               9XaXY\V\T_ AagXeXfg
                                                           Interest \a g[X Lehfg*
                                                                    in the Trust.

            %U&
            (b)        =TV[ Lehfg
                       Each         ;Xeg\Y\VTgX shall
                            Trust Certificate   f[T__ be
                                                      UX executed
                                                         XkXVhgXW byUl manual
                                                                       `TahT_ f\ZaTgheX
                                                                                signature ba  UX[T_Y bY
                                                                                           on behalf     g[X Owner
                                                                                                      of the GjaXe LehfgXX    Ul
                                                                                                                     Trustee by
  baX of
  one  bY its
          \gf Authorized
              8hg[be\mXW Officers.
                           GYY\VXef* Lehfg
                                      Trust ;Xeg\Y\VTgXf  UXTe\aZ the
                                             Certificates bearing   g[X manual
                                                                        `TahT_ signature
                                                                                 f\ZaTgheX bY  Ta individual
                                                                                            of an  \aW\i\WhT_ who
                                                                                                               j[b was,
                                                                                                                    jTf( at
                                                                                                                          Tg the
                                                                                                                             g[X
  g\`X when
  time  j[Xa fhV[
               such f\ZaTgheX   jTf affixed,
                     signature was    TYY\kXW( authorized
                                               Thg[be\mXW togb sign
                                                               f\Za on
                                                                     ba behalf
                                                                         UX[T_Y of
                                                                                bY the
                                                                                    g[X Owner
                                                                                         GjaXe Trustee
                                                                                                 LehfgXX shall
                                                                                                          f[T__ bind
                                                                                                                U\aW the
                                                                                                                      g[X Lehfg(
                                                                                                                          Trust,
  abgj\g[fgTaW\aZ that
  notwithstanding   g[Tg fhV[
                         such \aW\i\WhT_    [Tf VXTfXW
                               individual has           gb be
                                                ceased to  UX fb  Thg[be\mXW prior
                                                               so authorized  ce\be to
                                                                                     gb the
                                                                                        g[X delivery
                                                                                            WX_\iXel of
                                                                                                     bY such
                                                                                                         fhV[ Trust
                                                                                                              Lehfg Certificate
                                                                                                                     ;Xeg\Y\VTgX
  be does
  or WbXf abg
           not [b_W
               hold fhV[
                    such bYY\VX  Tg the
                          office at g[X date
                                        WTgX of
                                             bY such
                                                 fhV[ Lehfg  ;Xeg\Y\VTgX* Each
                                                      Trust Certificate.  =TV[ Lehfg  ;Xeg\Y\VTgX shall
                                                                               Trust Certificate  f[T__ be
                                                                                                        UX dated
                                                                                                           WTgXW the
                                                                                                                  g[X WTgX
                                                                                                                      date bY
                                                                                                                           of \gf
                                                                                                                              its
  \ffhTaVX*
  issuance.

             KXVg\ba /*,. Registration
             Section 3.02 JXZ\fgeTg\ba and
                                       TaW LeTafYXe bY Certificates.
                                           Transfer of ;Xeg\Y\VTgXf*

            %T&
            (a)       L[X   GjaXe LehfgXX
                      The Owner              f[T__ maintain
                                    Trustee shall  `T\agT\a atTg \gf
                                                                 its bYY\VX
                                                                     office eXYXeeXW  gb in
                                                                             referred to \a KXVg\ba  .*,.( be
                                                                                             Section 2.02,     Tg the
                                                                                                            or at g[X bYY\VX  bY any
                                                                                                                       office of Tal
  TZXag appointed
  agent  Tccb\agXW by
                    Ul \g  TaW TccebiXW
                        it and approved \a    je\g\aZ by
                                           in writing  Ul the
                                                           g[X GjaXef
                                                                Owners at Tg the
                                                                              g[X time
                                                                                  g\`X bY  fhV[ appointment,
                                                                                        of such  Tccb\ag`Xag( aT register
                                                                                                                    eXZ\fgXe Ybe  g[X
                                                                                                                             for the
  eXZ\fgeTg\ba and
  registration  TaW LeTafYXe
                    Transfer bYof Lehfg
                                  Trust ;Xeg\Y\VTgXf*   Fb LeTafYXe
                                         Certificates. No     Transfer bYof aT Beneficial
                                                                               9XaXY\V\T_ AagXeXfg
                                                                                            Interest f[T__  UX made
                                                                                                     shall be   `TWX unless
                                                                                                                        ha_Xff such
                                                                                                                                fhV[
  LeTafYXe
  Transfer \f  `TWX pursuant
            is made  chefhTag to
                               gb an
                                  Ta effective
                                      XYYXVg\iX registration
                                                 eXZ\fgeTg\ba fgTgX`Xag    haWXe the
                                                               statement under     g[X Securities
                                                                                       KXVhe\g\Xf Act
                                                                                                   8Vg of
                                                                                                       bY -5//(   Tf amended
                                                                                                           1933, as   T`XaWXW (the
                                                                                                                                 %g[X
  o-5// Act"),
  "1933  8Vgp&( and
                 TaW fgTgX
                     state fXVhe\g\Xf _Tjf( be
                           securities laws,  or \f XkX`cg Yeb`
                                                is exempt          g[X eXZ\fgeTg\ba
                                                            from the                 eXdh\eX`Xagf under
                                                                       registration requirements    haWXe the
                                                                                                           g[X 1933
                                                                                                               -5// Act8Vg and
                                                                                                                           TaW state
                                                                                                                                fgTgX
  fXVhe\g\Xf _Tjf*
  securities laws.

             %U&
             (b)         L[X registered
                         The    eXZ\fgXeXW Owner
                                              GjaXe of
                                                     bY any
                                                         Tal Lehfg
                                                              Trust ;Xeg\Y\VTgX  `Tl Transfer
                                                                     Certificate may   LeTafYXe all
                                                                                                 T__ or
                                                                                                     be any
                                                                                                        Tal portion
                                                                                                              cbeg\ba ofbY the
                                                                                                                           g[X Beneficial
                                                                                                                               9XaXY\V\T_
  AagXeXfg
  Interest Xi\WXaVXW
            evidenced by  Ul such
                               fhV[ Lehfg     ;Xeg\Y\VTgX upon
                                       Trust Certificate   hcba fheeXaWXe     g[XeXbY to
                                                                  surrender thereof    gb the
                                                                                          g[X Owner
                                                                                                GjaXe LehfgXX      TVVb`cTa\XW by
                                                                                                        Trustee accompanied         Ul the
                                                                                                                                        g[X
  WbVh`Xagf
  documents eXdh\eXW
                required by Ul KXVg\ba      /*,0* KhV[
                                 Section 3.04.    Such LeTafYXe     `Tl be
                                                         Transfer may     UX made
                                                                              `TWX byUl the
                                                                                         g[X eXZ\fgXeXW   GjaXe in
                                                                                              registered Owner      \a person
                                                                                                                        cXefba orbe by
                                                                                                                                     Ul its
                                                                                                                                         \gf
  TggbeaXl duly
  attorney   Wh_l authorized
                   Thg[be\mXW \a      je\g\aZ upon
                                  in writing   hcba fheeXaWXe
                                                     surrender bY   g[X Lehfg
                                                                 of the        ;Xeg\Y\VTgX to
                                                                        Trust Certificate  gb the
                                                                                               g[X Owner
                                                                                                   GjaXe LehfgXX      TVVb`cTa\XW by
                                                                                                            Trustee accompanied        Ul aT
  je\ggXa \afgeh`Xag
  written  instrument of bY Transfer
                             LeTafYXe TaW     j\g[ such
                                          and with  fhV[ f\ZaTgheX
                                                          signature ZhTeTagXXf    TaW Xi\WXaVX
                                                                     guarantees and    evidence ofbY authority
                                                                                                     Thg[be\gl ofbY the
                                                                                                                     g[X Persons
                                                                                                                         HXefbaf signing
                                                                                                                                   f\Za\aZ
  g[X \afgeh`Xag
  the  instrument of bY LeTafYXe
                          Transfer as  Tf the
                                           g[X Owner
                                               GjaXe Trustee
                                                        LehfgXX may
                                                                  `Tl reasonably
                                                                        eXTfbaTU_l require.
                                                                                      eXdh\eX* Promptly
                                                                                                Heb`cg_l upon
                                                                                                            hcba theg[X eXVX\cg
                                                                                                                         receipt bYof fhV[
                                                                                                                                      such
  WbVh`Xagf
  documents andTaW receipt
                     eXVX\cg by
                              Ul the
                                   g[X Owner
                                        GjaXe LehfgXX
                                                Trustee bY   g[X transferor's
                                                          of the geTafYXebeqf Lehfg  ;Xeg\Y\VTgX( the
                                                                               Trust Certificate,  g[X Owner
                                                                                                       GjaXe LehfgXX
                                                                                                                Trustee f[T__   %\& record
                                                                                                                          shall (i) eXVbeW
  g[X aT`X
  the name bY of fhV[   geTafYXeXX as
                  such transferee      Tf an
                                           Ta Owner
                                              GjaXe and
                                                      TaW \gf  HXeVXagTZX AagXeXfg
                                                           its Percentage   Interest \a
                                                                                     in g[X
                                                                                        the Lehfg
                                                                                             Trust ;Xeg\Y\VTgX   eXZ\fgXe and
                                                                                                    Certificate register   TaW (ii)
                                                                                                                                %\\& \ffhX(
                                                                                                                                     issue,
  XkXVhgX
  execute TaW
            and WX_\iXe
                 deliver togb fhV[
                              such GjaXe
                                      Owner aT Lehfg
                                                Trust ;Xeg\Y\VTgX
                                                       Certificate Xi\WXaV\aZ    fhV[ Percentage
                                                                    evidencing such    HXeVXagTZX AagXeXfg*
                                                                                                    Interest. Aa  g[X XiXag
                                                                                                               In the  event aT transferor
                                                                                                                                geTafYXebe
  LeTafYXef
  Transfers ba_l
              only aT portion
                       cbeg\ba of bY \gf   9XaXY\V\T_ AagXeXfg(
                                      its Beneficial             g[X Owner
                                                      Interest, the  GjaXe LehfgXX     f[T__ eXZ\fgXe
                                                                              Trustee shall            TaW \ffhX
                                                                                              register and  issue togb fhV[  geTafYXebe aT
                                                                                                                       such transferor
  aXj Trust
  new   Lehfg Certificate
               ;Xeg\Y\VTgX Xi\WXaV\aZ
                             evidencing fhV[      geTafYXebeqf new
                                             such transferor's  aXj Percentage
                                                                      HXeVXagTZX Interest.
                                                                                   AagXeXfg* Subsequent
                                                                                             KhUfXdhXag to gb aT Transfer
                                                                                                                 LeTafYXe and
                                                                                                                            TaW upon
                                                                                                                                  hcba the
                                                                                                                                        g[X
  \ffhTaVX
  issuance bY    g[X aXj
             of the   new Lehfg      ;Xeg\Y\VTgX be
                            Trust Certificate     or Lehfg   ;Xeg\Y\VTgXf( the
                                                     Trust Certificates,   g[X Owner
                                                                                GjaXe LehfgXX     f[T__ cancel
                                                                                        Trustee shall   VTaVX_ and
                                                                                                                 TaW WXfgebl     g[X Lehfg
                                                                                                                       destroy the    Trust
  ;Xeg\Y\VTgX fheeXaWXeXW
  Certificate  surrendered to   gb \g  \a VbaaXVg\ba
                                    it in               j\g[ such
                                           connection with    fhV[ Transfer.
                                                                    LeTafYXe* L[X   GjaXe LehfgXX
                                                                               The Owner              `Tl treat
                                                                                            Trustee may     geXTg the
                                                                                                                   g[X Person
                                                                                                                        HXefba \a   j[bfX
                                                                                                                                 in whose
  aT`X any
  name   Tal Lehfg    ;Xeg\Y\VTgX \f
              Trust Certificate      is eXZ\fgXeXW
                                        registered Tf  g[X fb_X
                                                    as the       GjaXe of
                                                           sole Owner    bY the
                                                                            g[X Beneficial
                                                                                9XaXY\V\T_ Interest
                                                                                             AagXeXfg \a g[X Lehfg
                                                                                                      in the  Trust Xi\WXaVXW
                                                                                                                      evidenced by Ul such
                                                                                                                                      fhV[
  Lehfg  ;Xeg\Y\VTgX*
  Trust Certificate.




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                                         16/55
                                                                                                                                               &+$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 152 of 369
            %V&
           (c)          8f aT condition
                        As    VbaW\g\ba precedent
                                         ceXVXWXag to
                                                   gb any
                                                      Tal eXZ\fgeTg\ba  bY LeTafYXe(
                                                           registration of            g[X Owner
                                                                            Transfer, the GjaXe Trustee
                                                                                                 LehfgXX may
                                                                                                         `Tl require
                                                                                                              eXdh\eX the
                                                                                                                      g[X
  cTl`Xag of
  payment   bY aT sum
                  fh` fhYY\V\Xag gb cover
                      sufficient to VbiXe the
                                          g[X payment
                                              cTl`Xag of
                                                       bY any
                                                          Tal tax
                                                              gTk be  gTkXf or
                                                                   or taxes be other
                                                                               bg[Xe governmental
                                                                                     ZbiXea`XagT_ charges
                                                                                                   V[TeZXf required
                                                                                                           eXdh\eXW to
                                                                                                                    gb be
                                                                                                                       UX
  cT\W \a
  paid    VbaaXVg\ba with
       in connection  j\g[ fhV[
                            such LeTafYXe  TaW any
                                  Transfer and Tal other
                                                   bg[Xe eXTfbaTU_X
                                                         reasonable XkcXafXf    VbaaXVgXW therewith.
                                                                      expenses connected   g[XeXj\g[*

             KXVg\ba   /*,/ Lost,
             Section 3.03    Dbfg( Stolen,
                                     Kgb_Xa( Mutilated
                                              Ehg\_TgXW or  be Destroyed
                                                                <XfgeblXW ;Xeg\Y\VTgXf*
                                                                            Certificates. AY  %\& Tal
                                                                                           If (i)       `hg\_TgXW Lehfg
                                                                                                   any mutilated     Trust ;Xeg\Y\VTgX
                                                                                                                            Certificate \f
                                                                                                                                         is
   fheeXaWXeXW to
   surrendered   gb the
                     g[X GjaXe
                         Owner LehfgXX(
                                   Trustee, be    %\\& the
                                             or (ii)   g[X GjaXe
                                                            Owner LehfgXX    eXVX\iXf Xi\WXaVX
                                                                    Trustee receives    evidence to  gb its
                                                                                                        \gf fTg\fYTVg\ba   g[Tg any
                                                                                                            satisfaction that   Tal Trust
                                                                                                                                     Lehfg
   ;Xeg\Y\VTgX [Tf
  Certificate         UXXa destroyed,
                has been   WXfgeblXW( lost_bfg or
                                               be fgb_Xa(    TaW upon
                                                    stolen, and   hcba proof
                                                                         cebbY of
                                                                                bY bjaXef[\c      fTg\fYTVgbel to
                                                                                    ownership satisfactory       gb the
                                                                                                                    g[X Owner
                                                                                                                          GjaXe Trustee
                                                                                                                                  LehfgXX
   gbZXg[Xe with
  together   j\g[ such
                   fhV[ security
                         fXVhe\gl be   \aWX`a\gl as
                                    or indemnity     Tf may
                                                        `Tl beUX eXdhXfgXW  Ul the
                                                                 requested by   g[X Owner
                                                                                     GjaXe Trustee
                                                                                             LehfgXX togb save
                                                                                                           fTiX \g [Te`_Xff( the
                                                                                                                it harmless,   g[X GjaXe
                                                                                                                                   Owner
   LehfgXX  f[T__ XkXVhgX
   Trustee shall           TaW WX_\iXe
                  execute and    deliver aT new
                                            aXj Lehfg    ;Xeg\Y\VTgX Ybe
                                                   Trust Certificate      g[X fT`X
                                                                      for the        HXeVXagTZX AagXeXfg
                                                                              same Percentage                Tf the
                                                                                                    Interest as g[X Lehfg
                                                                                                                     Trust ;Xeg\Y\VTgX  fb
                                                                                                                            Certificate so
   `hg\_TgXW( WXfgeblXW(
  mutilated,   destroyed, _bfg   be fgb_Xa(
                            lost or  stolen, bY
                                             of _\^X   gXabe and
                                                 like tenor    TaW bearing
                                                                   UXTe\aZ aT different
                                                                              W\YYXeXag issue
                                                                                         \ffhX number,
                                                                                                ah`UXe( withj\g[ fhV[   abgTg\baf( if
                                                                                                                 such notations,   \Y any,
                                                                                                                                      Tal(
   Tf the
  as  g[X Owner
           GjaXe LehfgXX      f[T__ WXgXe`\aX*
                    Trustee shall    determine. Aa     VbaaXVg\ba with
                                                    In connection   j\g[ the
                                                                           g[X issuance
                                                                               \ffhTaVX of bY any
                                                                                               Tal new
                                                                                                     aXj Lehfg    ;Xeg\Y\VTgX under
                                                                                                           Trust Certificate    haWXe this
                                                                                                                                       g[\f
   KXVg\ba  /*,/( the
   Section 3.03,   g[X Owner
                        GjaXe LehfgXX      `Tl require
                                 Trustee may     eXdh\eX the
                                                           g[X payment
                                                                cTl`Xag byUl the
                                                                             g[X eXZ\fgXeXW    GjaXe thereof
                                                                                  registered Owner      g[XeXbY ofbY aT sum
                                                                                                                        fh` sufficient
                                                                                                                             fhYY\V\Xag to
                                                                                                                                         gb
   VbiXe  Tal tax
   cover any   gTk orbe bg[Xe   ZbiXea`XagT_ V[TeZX
                        other governmental                  g[Tg may
                                                   charge that   `Tl beUX \`cbfXW
                                                                           imposed in \a relation
                                                                                          eX_Tg\ba thereto
                                                                                                     g[XeXgb and
                                                                                                              TaW any
                                                                                                                    Tal bg[Xe    XkcXafXf
                                                                                                                          other expenses
   %\aV_hW\aZ the
  (including   g[X eXTfbaTU_X
                    reasonable YXXf     TaW expenses
                                  fees and   XkcXafXf bY      g[X Owner
                                                          of the  GjaXe Trustee)
                                                                          LehfgXX& VbaaXVgXW       g[XeXj\g[* Any
                                                                                     connected therewith.       8al replacement
                                                                                                                       eXc_TVX`Xag Lehfg
                                                                                                                                     Trust
   ;Xeg\Y\VTgX issued
  Certificate  \ffhXW pursuant
                        chefhTag togb this
                                      g[\f KXVg\ba    /*,/ shall
                                           Section 3.03     f[T__ Vbafg\ghgX Vb`c_XgX and
                                                                  constitute complete   TaW \aWXYXTf\U_X
                                                                                              indefeasible Xi\WXaVX
                                                                                                             evidence of bY ownership
                                                                                                                            bjaXef[\c of bY
  aT Beneficial
     9XaXY\V\T_ AagXeXfg(   Tf \Y
                 Interest, as     be\Z\aT__l issued,
                               if originally   \ffhXW( whether
                                                         j[Xg[Xe be   abg the
                                                                   or not  g[X _bfg(
                                                                               lost, fgb_Xa  be destroyed
                                                                                     stolen or   WXfgeblXW Trust
                                                                                                              Lehfg Certificate
                                                                                                                     ;Xeg\Y\VTgX shall
                                                                                                                                  f[T__ be
                                                                                                                                        UX
   YbhaW  Tg any
   found at  Tal time.
                  g\`X*

             KXVg\ba /*,0 Limitation
             Section 3.04 D\`\gTg\ba on
                                     ba LeTafYXe bY Ownership
                                        Transfer of GjaXef[\c Rights.
                                                              J\Z[gf*

            %T&
            (a)       Fb LeTafYXe
                      No   Transfer bY  T__ or
                                     of all  be any
                                                Tal part
                                                    cTeg of
                                                          bY aT Beneficial
                                                                9XaXY\V\T_ AagXeXfg
                                                                            Interest f[T__ UX made
                                                                                     shall be `TWX togb any
                                                                                                        Tal Person
                                                                                                            HXefba unless
                                                                                                                    ha_Xff (i)
                                                                                                                            %\& such
                                                                                                                                fhV[
  HXefba WX_\iXef
  Person            gb the
          delivers to  g[X Owner
                            GjaXe LehfgXX
                                     Trustee an Ta accession
                                                   TVVXff\ba agreement
                                                                TZeXX`Xag substantially
                                                                             fhUfgTag\T__l in
                                                                                            \a the
                                                                                               g[X Ybe`
                                                                                                   form ofbY Exhibit
                                                                                                             =k[\U\g 2. hereof,
                                                                                                                        [XeXbY( (ii)
                                                                                                                                 %\\&
  XkVXcg
  except Ybe  g[X \a\g\T_
          for the         geTafYXe of
                  initial transfer bY the
                                      g[X Beneficial
                                            9XaXY\V\T_ AagXeXfg    bY the
                                                         Interest of  g[X Depositor,
                                                                           <Xcbf\gbe( the
                                                                                       g[X Owner
                                                                                            GjaXe Trustee
                                                                                                    LehfgXX shall
                                                                                                             f[T__ have
                                                                                                                   [TiX received
                                                                                                                         eXVX\iXW aT
  je\ggXa opinion
  written  bc\a\ba of
                    bY VbhafX_
                       counsel \ain Ybe`
                                    form andTaW fhUfgTaVX
                                                 substance fTg\fYTVgbel     gb the
                                                              satisfactory to  g[X Owner
                                                                                   GjaXe LehfgXX     fgTg\aZ that
                                                                                            Trustee stating  g[Tg such
                                                                                                                  fhV[ LeTafYXe
                                                                                                                        Transfer is\f
  XkX`cg
  exempt Yeb`   g[X 1933
           from the  -5// Act
                            8Vg and
                                TaW any
                                     Tal applicable
                                          Tcc_\VTU_X fgTgX    fXVhe\g\Xf _Tjf*
                                                      state securities   laws.

            %U&
            (b)      8g any
                     At  Tal time
                             g\`X that
                                   g[Tg there
                                        g[XeX \f  `beX than
                                               is more  g[Ta one
                                                             baX Owner,
                                                                 GjaXe( ab
                                                                         no LeTafYXe
                                                                             Transfer bY
                                                                                       of aT Beneficial
                                                                                             9XaXY\V\T_ AagXeXfg  f[T__ be
                                                                                                        Interest shall  UX iT_\W
                                                                                                                           valid
  ha_Xff the
  unless  g[X GjaXe    `T^\aZ fhV[
               Owner making     such LeTafYXe     f[T__ have
                                       Transfer shall   [TiX received
                                                             eXVX\iXW the
                                                                       g[X prior
                                                                           ce\be written
                                                                                   je\ggXa consent
                                                                                            VbafXag to
                                                                                                     gb such
                                                                                                         fhV[ LeTafYXe   bY the
                                                                                                               Transfer of   g[X
  GjaXef holding
  Owners    [b_W\aZ at
                    Tg _XTfg 41# of
                       least 85%    bY both
                                       Ubg[ the
                                             g[X Percentage
                                                  HXeVXagTZX Interests
                                                              AagXeXfgf and
                                                                        TaW the
                                                                             g[X K[Te\aZ    JTg\bf \a
                                                                                  Sharing Ratios      g[X Lehfg
                                                                                                   in the         Tg such
                                                                                                           Trust at  fhV[ time,
                                                                                                                           g\`X(
  j[\V[ consent
  which   VbafXag may
                   `Tl abg   UX haeXTfbaTU_l
                         not be                    j\g[[X_W7 provided,
                                  unreasonably withheld;     cebi\WXW( however,
                                                                        [bjXiXe( that
                                                                                    g[Tg \a
                                                                                         in VT_Vh_Tg\aZ   g[X total
                                                                                             calculating the  gbgT_ Beneficial
                                                                                                                     9XaXY\V\T_
  AagXeXfgf
  Interests \a g[X Lehfg
            in the       g[X Beneficial
                   Trust the 9XaXY\V\T_ AagXeXfg    bjaXW by
                                          Interest owned   Ul the
                                                              g[X transferor
                                                                  geTafYXebe or
                                                                              be (unless
                                                                                 %ha_Xff the
                                                                                          g[X transferor
                                                                                              geTafYXebe and
                                                                                                          TaW its
                                                                                                              \gf Affiliates
                                                                                                                  8YY\_\TgXf are
                                                                                                                             TeX
  g[X ba_l
  the       GjaXef& any
      only Owners)   Tal Affiliate
                          8YY\_\TgX thereof
                                    g[XeXbY shall
                                             f[T__ be
                                                   UX XkV_hWXW*
                                                      excluded.

             %V&
             (c)          =kVXcg Ybe
                          Except       g[X initial
                                  for the   \a\g\T_ \ffhTaVX  bY the
                                                    issuance of  g[X Trust
                                                                      Lehfg Certificates
                                                                             ;Xeg\Y\VTgXf to
                                                                                           gb the
                                                                                              g[X Depositor,
                                                                                                  <Xcbf\gbe( noab Transfer
                                                                                                                  LeTafYXe f[T__  UX
                                                                                                                           shall be
  iT_\W \Y(
  valid     Tf aT result
        if, as    eXfh_g of
                         bY such
                            fhV[ LeTafYXe(    %\& any
                                  Transfer, (i)   Tal Person
                                                       HXefba would
                                                               jbh_W [TiX
                                                                       have aT Percentage
                                                                               HXeVXagTZX AagXeXfg    be aT K[Te\aZ
                                                                                             Interest or            JTg\b of
                                                                                                            Sharing Ratio bY 100%,
                                                                                                                             -,,#(
  Vbaf\WXe\aZ
  considering Ybefor fhV[  checbfX all
                     such purpose    T__ interests
                                         \agXeXfgf bjaXW
                                                    owned by Ul any
                                                                Tal Affiliate
                                                                     8YY\_\TgX of
                                                                               bY such
                                                                                  fhV[ Person
                                                                                        HXefba asTf owned
                                                                                                    bjaXW by Ul fhV[ HXefba( or
                                                                                                                such Person,  be (ii)
                                                                                                                                 %\\&
  fhV[ LeTafYXe
  such             jbh_W result
        Transfer would    eXfh_g \a
                                 in aT termination
                                       gXe`\aTg\ba bY    g[X Lehfg
                                                      of the Trust Ybe >XWXeT_ income
                                                                   for Federal  \aVb`X tax
                                                                                         gTk purposes.
                                                                                              checbfXf*

            %W&
            (d)       Fb Transfer
                      No  LeTafYXe of
                                   bY all
                                      T__ be Tal part
                                          or any cTeg of
                                                      bY aT Beneficial
                                                            9XaXY\V\T_ AagXeXfg f[T__ be
                                                                       Interest shall UX made
                                                                                         `TWX to
                                                                                              gb any
                                                                                                 Tal employee
                                                                                                     X`c_blXX benefit
                                                                                                              UXaXY\g plan
                                                                                                                       c_Ta
  be VXegT\a
  or         bg[Xe retirement
     certain other  eXg\eX`Xag plans
                               c_Taf and
                                     TaW arrangements,
                                           TeeTaZX`Xagf( including
                                                           \aV_hW\aZ individual
                                                                     \aW\i\WhT_ eXg\eX`Xag  TVVbhagf and
                                                                                 retirement accounts  TaW annuities,
                                                                                                          Taah\g\Xf( Keogh
                                                                                                                     CXbZ[
  c_Taf and
  plans TaW bank
             UTa^ Vb__XVg\iX  \aiXfg`Xag YhaWf
                   collective investment         TaW
                                           funds and




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                        &,$**
                                                                                                                                              17/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH               Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                  7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                  https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  \afheTaVX Vb`cTal ZXaXeT_
  insurance company         be fXcTeTgX
                    general or             Declaration
                                          TVVbhagf \a
                               separate accounts      j[\V[infhV[
                                                   in which    Support
                                                             such plans,     Pageor
                                                                  c_Taf( accounts
                                                                          TVVbhagf be 153  of 369 are
                                                                                      TeeTaZX`Xagf
                                                                                      arrangements TeX \aiXfgXW( g[Tg
                                                                                                       invested, that
  TeX fhU]XVg
  are          gb ERISA
      subject to   =JAK8 be  or KXVg\ba
                                 Section 0531    bY the
                                           4975 of   g[X ;bWX   %Vb__XVg\iX_l( "Plan"),
                                                         Code (collectively,     oH_Tap&( nor
                                                                                          abe to
                                                                                               gb any
                                                                                                  Tal Person
                                                                                                         HXefba acting,
                                                                                                                  TVg\aZ( W\eXVg_l
                                                                                                                          directly beor
  \aW\eXVg_l(
  indirectly, ba  UX[T_Y of
              on behalf    bY any
                              Tal such
                                    fhV[ Plan
                                          H_Ta be Tal Person
                                               or any  HXefba acquiring
                                                                TVdh\e\aZ the
                                                                            g[X Beneficial
                                                                                9XaXY\V\T_ AagXeXfg   j\g[ "plan
                                                                                            Interest with   oc_Ta assets"
                                                                                                                   TffXgfp of
                                                                                                                            bY aT Plan
                                                                                                                                  H_Ta
  j\g[\a the
  within g[X meaning
              `XTa\aZ of  bY the
                             g[X Department
                                  <XcTeg`Xag bY    DTUbe regulation
                                               of Labor   eXZh_Tg\ba promulgated
                                                                       ceb`h_ZTgXW atTg 29
                                                                                        .5 C.F.R.
                                                                                            ;*>*J* n§ 2510.3-101
                                                                                                      .1-,*/)-,- ("Plan
                                                                                                                     %oH_Ta Assets")
                                                                                                                             8ffXgfp&
  ha_Xff the
  unless g[X GjaXe
              Owner LehfgXX
                       Trustee \f   cebi\WXW with
                                 is provided  j\g[ an
                                                    Ta bc\a\ba
                                                       opinion bY   VbhafX_ which
                                                                 of counsel   j[\V[ XfgTU_\f[Xf  gb the
                                                                                     establishes to  g[X satisfaction
                                                                                                          fTg\fYTVg\ba bY g[X Owner
                                                                                                                       of the GjaXe
  LehfgXX  g[Tg the
  Trustee that  g[X purchase
                    cheV[TfX bY     g[X Beneficial
                                of the  9XaXY\V\T_ Interest
                                                    AagXeXfg is
                                                             \f permissible
                                                                cXe`\ff\U_X under
                                                                              haWXe applicable
                                                                                     Tcc_\VTU_X _Tj(    j\__ not
                                                                                                 law, will   abg constitute
                                                                                                                 Vbafg\ghgX or
                                                                                                                             be result
                                                                                                                                 eXfh_g
  \a Tal prohibited
  in any  ceb[\U\gXW transaction
                        geTafTVg\ba under
                                       haWXe ERISA
                                              =JAK8 be or KXVg\ba   0531 bY
                                                          Section 4975         g[X Code
                                                                            of the ;bWX and
                                                                                          TaW will
                                                                                               j\__ not
                                                                                                     abg subject
                                                                                                           fhU]XVg the
                                                                                                                    g[X Owners,
                                                                                                                        GjaXef( the g[X
  GjaXe LehfgXX
  Owner    Trustee be    g[X Lehfg
                     or the   Trust togb any
                                         Tal obligation
                                              bU_\ZTg\ba or
                                                          be _\TU\_\gl   %\aV_hW\aZ bU_\ZTg\baf
                                                              liability (including   obligations be    _\TU\_\g\Xf under
                                                                                                  or liabilities   haWXe ERISA
                                                                                                                          =JAK8 or   be
  KXVg\ba  0531 of
  Section 4975    bY the
                     g[X Code)
                          ;bWX& in\a addition
                                      TWW\g\ba to
                                               gb that
                                                  g[Tg undertaken
                                                       haWXegT^Xa in \a this
                                                                        g[\f Agreement,
                                                                             8ZeXX`Xag( which
                                                                                          j[\V[ opinion
                                                                                                  bc\a\ba of bY counsel
                                                                                                                VbhafX_ f[T__   abg be
                                                                                                                         shall not   UX
  Ta expense
  an XkcXafX bY   g[X Owners,
               of the GjaXef( the g[X GjaXe
                                       Owner LehfgXX   be the
                                              Trustee or  g[X Lehfg*
                                                               Trust.

            %X&
            (e)        Fb LeTafYXe
                       No  Transfer bY   T__ be
                                      of all    Tal part
                                             or any  cTeg of
                                                          bY aT Beneficial
                                                                9XaXY\V\T_ AagXeXfg f[T__ be
                                                                           Interest shall UX permitted,
                                                                                              cXe`\ggXW( and
                                                                                                          TaW no
                                                                                                               ab fhV[ geTafYXe
                                                                                                                  such transfer
  f[T__ be
  shall UX XYYXVg\iX [XeXhaWXe( \Y
           effective hereunder,     fhV[ transfer
                                 if such  geTafYXe would
                                                   jbh_W cause
                                                           VThfX the
                                                                  g[X Lehfg gb be
                                                                      Trust to UX classified
                                                                                  V_Tff\Y\XW as
                                                                                             Tf aT publicly
                                                                                                   chU_\V_l traded
                                                                                                            geTWXW partnership,
                                                                                                                   cTegaXef[\c(
  gTkTU_X as
  taxable  Tf aT VbecbeTg\ba
                 corporation Ybe
                             for YXWXeT_   \aVb`X tax
                                 federal income    gTk purposes,
                                                       checbfXf( byUl causing
                                                                       VThf\aZ the
                                                                                g[X Trust
                                                                                    Lehfg to
                                                                                           gb have
                                                                                              [TiX more
                                                                                                    `beX than
                                                                                                          g[Ta 100
                                                                                                                -,, Owners
                                                                                                                    GjaXef atTg
  Tal time
  any g\`X during
            Whe\aZ any
                    Tal taxable
                        gTkTU_X year
                                 lXTe bY  g[X Lehfg*
                                       of the Trust.

           KXVg\ba   /*,1 Assignment
           Section 3.05   8ff\Za`Xag ofbY Right
                                          J\Z[g to
                                                gb Distributions.
                                                   <\fge\Uhg\baf* An
                                                                   8a Owner
                                                                      GjaXe may`Tl assign
                                                                                   Tff\Za all
                                                                                           T__ or
                                                                                               be any
                                                                                                  Tal part
                                                                                                      cTeg of
                                                                                                            bY its
                                                                                                                \gf e\Z[g gb
                                                                                                                    right to
  eXVX\iX W\fge\Uhg\baf
  receive               [XeXhaWXe( but
          distributions hereunder, Uhg fhV[ Tff\Za`Xag (in
                                       such assignment   %\a the
                                                             g[X absence
                                                                 TUfXaVX of
                                                                         bY aT permitted
                                                                               cXe`\ggXW Transfer)
                                                                                         LeTafYXe& shall
                                                                                                   f[T__ XYYXVg  ab V[TaZX
                                                                                                         effect no   change
  \a g[X ownership
  in the bjaXef[\c of
                    bY the
                       g[X Lehfg*
                           Trust.

                                                            8JLA;D= IV
                                                            ARTICLE AN

                                                 ;GF;=JFAF? L@=
                                                 CONCERNING     GOF=JK
                                                            THE OWNERS

            KXVg\ba 0*,- Action
            Section 4.01 8Vg\ba by
                                Ul GjaXef j\g[ Respect
                                   Owners with JXfcXVg to
                                                       gb Certain
                                                          ;XegT\a Matters.
                                                                  ETggXef*

          %T&
          (a)             L[X
                          The GjaXe
                               Owner LehfgXX   j\__ take
                                       Trustee will gT^X fhV[   TVg\ba or
                                                          such action  be refrain
                                                                           eXYeT\a from
                                                                                   Yeb` taking
                                                                                         gT^\aZ fhV[     TVg\ba under
                                                                                                  such action    haWXe this
                                                                                                                        g[\f
  8ZeXX`Xag or
  Agreement   be any
                  Tal Lehfg
                       Trust JX_TgXW  8ZeXX`Xag as
                              Related Agreement    Tf it
                                                      \g f[T__ UX W\eXVgXW
                                                         shall be            chefhTag to
                                                                   directed pursuant  gb an
                                                                                          Ta XkceXff     cebi\f\ba of
                                                                                              express provision     bY g[\f
                                                                                                                        this
  8ZeXX`Xag be
  Agreement     fhV[ Lehfg
             or such        JX_TgXW Agreement
                      Trust Related  8ZeXX`Xag be(  j\g[ eXfcXVg
                                                or, with         gb nonministerial
                                                         respect to aba`\a\fgXe\T_ matters,
                                                                                    `TggXef( as
                                                                                             Tf \g
                                                                                                it f[T__ UX W\eXVgXW
                                                                                                   shall be           Ul all
                                                                                                             directed by T__
  g[X GjaXef
  the Owners Ybe
              for fb
                  so _baZ Tf any
                     long as Tal of
                                 bY the
                                    g[X Notes
                                        FbgXf are
                                              TeX bhgfgTaW\aZ*
                                                  outstanding.

           %U&
           (b)       O\g[bhg _\`\g\aZ
                     Without           g[X generality
                              limiting the ZXaXeT_\gl bY g[X YbeXZb\aZ(
                                                      of the foregoing, \a
                                                                        in VbaaXVg\ba j\g[ the
                                                                           connection with  g[X Yb__bj\aZ aba`\a\fgXe\T_
                                                                                                following nonministerial
  `TggXef( the
  matters, g[X GjaXe
               Owner LehfgXX    j\__ take
                        Trustee will gT^X no
                                           ab action,
                                               TVg\ba( and
                                                       TaW will
                                                            j\__ not
                                                                 abg have
                                                                     [TiX authority
                                                                           Thg[be\gl to
                                                                                     gb take
                                                                                        gT^X any
                                                                                              Tal such
                                                                                                   fhV[ action,
                                                                                                        TVg\ba( ha_Xff
                                                                                                                unless \g
                                                                                                                       it
  eXVX\iXf prior
  receives ce\be written
                 je\ggXa approval
                         TccebiT_ Yeb`  T__ the
                                  from all  g[X GjaXef  Ybe fb
                                                Owners for  so _baZ Tf any
                                                               long as Tal of
                                                                           bY the
                                                                              g[X Notes
                                                                                  FbgXf are
                                                                                        TeX outstanding:
                                                                                            bhgfgTaW\aZ6

                      %\&
                      (i)       Aa\g\TgX Tal V_T\`
                                Initiate any        be _Tjfh\g
                                             claim or           Ul the
                                                       lawsuit by  g[X Trust
                                                                       Lehfg and
                                                                              TaW compromise
                                                                                  Vb`ceb`\fX any
                                                                                               Tal claim
                                                                                                    V_T\` or
                                                                                                           be lawsuit
                                                                                                              _Tjfh\g brought
                                                                                                                      UebhZ[g
            Ul or
            by be against
                  TZT\afg the
                           g[X Lehfg(  XkVXcg Ybe
                                Trust, except      V_T\`f or
                                               for claims  be lawsuits
                                                              _Tjfh\gf \a\g\TgXW  \a the
                                                                        initiated in g[X ordinary
                                                                                         beW\aTel course
                                                                                                  VbhefX ofbY business
                                                                                                              Uhf\aXff by
                                                                                                                       Ul the
                                                                                                                          g[X
            Lehfg be \gf
            Trust or     TZXagf or
                     its agents be nominees
                                   ab`\aXXf Ybe   Vb__XVg\ba ba
                                              for collection     g[X KghWXag
                                                             on the           DbTaf owned
                                                                     Student Loans    bjaXW by
                                                                                             Ul the
                                                                                                g[X Trust;
                                                                                                    Lehfg7

                       %\\&
                       (ii)      8`XaW( change
                                 Amend, V[TaZX or
                                               be modify
                                                  `bW\Yl this
                                                         g[\f Agreement
                                                              8ZeXX`Xag or
                                                                        be any
                                                                           Tal Lehfg JX_TgXW Agreement;
                                                                               Trust Related 8ZeXX`Xag7

                     %\\\&
                     (iii)    >\_X aT ib_hagTel
                              File               cXg\g\ba \a
                                      voluntary petition     UTa^ehcgVl for
                                                          in bankruptcy    Ybe the
                                                                               g[X Lehfg( j[\V[ in
                                                                                   Trust, which \a no
                                                                                                   ab XiXag f[T__ the
                                                                                                      event shall g[X Owner
                                                                                                                      GjaXe
            LehfgXX UX permitted
            Trustee be cXe`\ggXW to
                                 gb Wb
                                     do be UX \afgehVgXW
                                        or be            gb do
                                              instructed to  Wb until
                                                                hag\_ at
                                                                      Tg least
                                                                         _XTfg 367
                                                                               /23 WTlf
                                                                                    days




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                    &-$**
                                                                                                                                          18/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH                  Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                       7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                       https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
             TYgXe the
             after g[X payment
                       cTl`Xag \a Yh__ bY
                               in full of the   Declaration
                                          g[X Outstanding
                                               GhgfgTaW\aZ Notes
                                                           FbgXfin(as
                                                                    Support
                                                                  %Tf WXY\aXW
                                                                      defined \a   Page
                                                                                  g[X
                                                                               in the      154 \ffhXW
                                                                                      AaWXagheX&
                                                                                      Indenture)  of 369
                                                                                                 issued Ul the
                                                                                                        by g[X Trust;
                                                                                                               Lehfg7 and
                                                                                                                      TaW

                         %\i&
                         (iv)            %8& Aafg\ghgX
                                         (A)               cebVXXW\aZf to
                                                Institute proceedings       gb have
                                                                               [TiX the
                                                                                      g[X Lehfg
                                                                                            Trust WXV_TeXW
                                                                                                   declared be   TW]hW\VTgXW bankrupt
                                                                                                             or adjudicated     UTa^ehcg be  or
             \afb_iXag(
             insolvent, (B)%9& VbafXag
                                consent togb the
                                               g[X \afg\ghg\ba   bY bankruptcy
                                                    institution of   UTa^ehcgVl or  be insolvency
                                                                                        \afb_iXaVl proceedings
                                                                                                      cebVXXW\aZf against
                                                                                                                     TZT\afg the
                                                                                                                              g[X Lehfg(    %;&
                                                                                                                                   Trust, (C)
             Y\_X
             file aT petition
                      cXg\g\ba or
                                be consent
                                   VbafXag to  gb aT petition
                                                     cXg\g\ba fXX^\aZ     eXbeZTa\mTg\ba or
                                                               seeking reorganization        be relief
                                                                                                eX_\XY on
                                                                                                       ba behalf
                                                                                                           UX[T_Y of
                                                                                                                   bY the
                                                                                                                       g[X Trust
                                                                                                                            Lehfg under
                                                                                                                                   haWXe any
                                                                                                                                           Tal
             Tcc_\VTU_X YXWXeT_
             applicable              be state
                            federal or   fgTgX law
                                                 _Tj relating
                                                       eX_Tg\aZ to
                                                                 gb bankruptcy,
                                                                      UTa^ehcgVl( (D)%<& VbafXag
                                                                                            consent togb the
                                                                                                         g[X appointment
                                                                                                             Tccb\ag`Xag of   bY aT eXVX\iXe(
                                                                                                                                     receiver,
             _\dh\WTgbe(    Tff\ZaXX( trustee,
             liquidator, assignee,     gehfgXX( sequestrator
                                                   fXdhXfgeTgbe (or
                                                                  %be any
                                                                       Tal similar
                                                                             f\`\_Te official)
                                                                                     bYY\V\T_& ofbY the
                                                                                                    g[X Trust
                                                                                                         Lehfg or
                                                                                                               be aT substantial
                                                                                                                     fhUfgTag\T_ portion
                                                                                                                                   cbeg\ba ofbY
             g[X property
             the  cebcXegl bY    g[X Lehfg(
                              of the Trust, (E)%=& make
                                                    `T^X anyTal assignment
                                                                Tff\Za`Xag for  Ybe the
                                                                                    g[X benefit
                                                                                         UXaXY\g of
                                                                                                  bY the
                                                                                                      g[X Trust's
                                                                                                          Lehfgqf VeXW\gbef(   %>& cause
                                                                                                                   creditors, (F)   VThfX the
                                                                                                                                            g[X
             Lehfg
             Trust togb admit
                        TW`\g \a   je\g\aZ \gf
                                in writing   its \aTU\_\gl  gb pay
                                                 inability to  cTl \gf
                                                                    its WXUgf  ZXaXeT__l as
                                                                         debts generally    Tf they
                                                                                               g[Xl become
                                                                                                     UXVb`X due,
                                                                                                              WhX( or
                                                                                                                    be (G)
                                                                                                                        %?& take
                                                                                                                            gT^X any
                                                                                                                                  Tal action,
                                                                                                                                        TVg\ba(
             be cause
             or  VThfX theg[X Lehfg
                                Trust gb   gT^X any
                                      to take      Tal action,
                                                        TVg\ba( \a    Yheg[XeTaVX bY
                                                                 in furtherance           Tal of
                                                                                     of any    bY the
                                                                                                   g[X foregoing
                                                                                                        YbeXZb\aZ (any
                                                                                                                    %Tal ofbY the
                                                                                                                               g[X above,
                                                                                                                                     TUbiX( aT
             o9Ta^ehcgVl Action").
             "Bankruptcy       8Vg\bap&* No
                                          Fb Owner
                                                GjaXe f[T__
                                                         shall [TiX
                                                               have theg[X power
                                                                           cbjXe togb take,
                                                                                       gT^X( and
                                                                                              TaW no
                                                                                                   ab Owner
                                                                                                       GjaXe shall
                                                                                                               f[T__ take,
                                                                                                                      gT^X( any
                                                                                                                            Tal Bankruptcy
                                                                                                                                 9Ta^ehcgVl
             8Vg\ba with
             Action    j\g[ respect
                              eXfcXVg to
                                      gb the
                                          g[X Lehfg
                                                Trust be
                                                       or W\eXVg  g[X Owner
                                                           direct the   GjaXe LehfgXX
                                                                                 Trustee togb take
                                                                                              gT^X any
                                                                                                    Tal Bankruptcy
                                                                                                         9Ta^ehcgVl Action
                                                                                                                        8Vg\ba with
                                                                                                                                j\g[ respect
                                                                                                                                       eXfcXVg
             gb the
             to g[X Trust
                      Lehfg*

            %V&
            (c)            Fb Owner
                           No GjaXe shall
                                    f[T__ take
                                          gT^X any
                                               Tal action
                                                   TVg\ba to
                                                          gb VThfX g[X filing
                                                             cause the Y\_\aZ of
                                                                              bY an
                                                                                 Ta involuntary
                                                                                    \aib_hagTel petition
                                                                                                cXg\g\ba in
                                                                                                         \a bankruptcy
                                                                                                            UTa^ehcgVl
  TZT\afg the
  against g[X Lehfg*
              Trust.

             KXVg\ba 0*,. Action
             Section 4.02 8Vg\ba Upon
                                 Mcba AafgehVg\baf*
                                      Instructions.

             %T&
             (a)       L[X  GjaXe LehfgXX
                       The Owner     Trustee f[T__    gT^X fhV[
                                              shall take           TVg\ba or
                                                            such action      be actions
                                                                                TVg\baf as
                                                                                        Tf may
                                                                                           `Tl beUX fcXV\Y\XW
                                                                                                    specified in \a this
                                                                                                                    g[\f Agreement
                                                                                                                          8ZeXX`Xag or  be \a
                                                                                                                                            in
  Tal \afgehVg\baf
  any  instructions WX_\iXeXW
                     delivered \a   TVVbeWTaVX with
                                 in accordance     j\g[ this
                                                          g[\f Article
                                                               8eg\V_X AN IV orbe Article
                                                                                  8eg\V_X VIII;
                                                                                           NAAA7 provided,
                                                                                                 cebi\WXW( [bjXiXe(        g[Tg the
                                                                                                               however, that     g[X Owner
                                                                                                                                      GjaXe
  LehfgXX   f[T__ not
  Trustee shall   abg be
                       UX eXdh\eXW
                          required togb take
                                        gT^X any
                                              Tal such
                                                     fhV[ action
                                                            TVg\ba if\Y it
                                                                        \g f[T__   [TiX reasonably
                                                                            shall have  eXTfbaTU_l WXgXe`\aXW(
                                                                                                      determined, or   be shall
                                                                                                                          f[T__ have
                                                                                                                                  [TiX been
                                                                                                                                        UXXa
  TWi\fXW by
  advised   Ul counsel,
                VbhafX_( that
                         g[Tg such
                               fhV[ action
                                    TVg\ba (i)
                                            %\& is
                                                \f VbageTel
                                                    contrary togb the
                                                                   g[X terms
                                                                        gXe`f hereof
                                                                                [XeXbY or
                                                                                        be of
                                                                                           bY any
                                                                                              Tal WbVh`Xag      VbagX`c_TgXW hereby
                                                                                                   document contemplated           [XeXUl togb
  j[\V[ the
  which   g[X Trust
               Lehfg or
                     be the
                        g[X GjaXe
                             Owner LehfgXX
                                      Trustee \f
                                               is aT party
                                                      cTegl or
                                                             be is
                                                                 \f otherwise
                                                                    bg[Xej\fX contrary
                                                                                  VbageTel to
                                                                                            gb law,
                                                                                               _Tj( (ii)
                                                                                                    %\\& \f
                                                                                                          is _\^X_l  gb result
                                                                                                             likely to  eXfh_g in
                                                                                                                                \a personal
                                                                                                                                    cXefbaT_
  _\TU\_\gl  ba the
  liability on   g[X part
                      cTeg bY   g[X Owner
                            of the   GjaXe LehfgXX(        ha_Xff the
                                              Trustee, unless        g[X Owners
                                                                           GjaXef shall
                                                                                      f[T__ have
                                                                                             [TiX provided
                                                                                                    cebi\WXW to  gb the
                                                                                                                     g[X Owner
                                                                                                                          GjaXe LehfgXX
                                                                                                                                      Trustee
  \aWX`a\Y\VTg\ba
  indemnification be or fXVhe\gl
                        security eXTfbaTU_l     fTg\fYTVgbel to
                                  reasonably satisfactory       gb the
                                                                    g[X Owner
                                                                         GjaXe LehfgXX     TZT\afg all
                                                                                   Trustee against  T__ costs,
                                                                                                         Vbfgf( XkcXafXf
                                                                                                                 expenses andTaW _\TU\_\g\Xf
                                                                                                                                   liabilities
  Te\f\aZ Yeb`
  arising        g[X GjaXe
           from the  Owner LehfgXXqf     gT^\aZ bY
                              Trustee's taking         fhV[ action,
                                                  of such    TVg\ba( orbe (iii)
                                                                           %\\\& would
                                                                                 jbh_W adversely
                                                                                        TWiXefX_l affect
                                                                                                    TYYXVg the
                                                                                                             g[X status
                                                                                                                 fgTghf of
                                                                                                                         bY the
                                                                                                                             g[X Lehfg   Tf aT
                                                                                                                                  Trust as
  cTegaXef[\c Ybe
  partnership   for >XWXeT_  \aVb`X tax
                    Federal income    gTk purposes.
                                          checbfXf*

            %U&
           (b)         Fb Owner
                       No  GjaXe f[T__
                                 shall W\eXVg g[X Owner
                                       direct the GjaXe LehfgXX gb take
                                                        Trustee to gT^X or
                                                                        be refrain
                                                                           eXYeT\a Yeb`  gT^\aZ any
                                                                                   from taking  Tal action
                                                                                                    TVg\ba contrary
                                                                                                           VbageTel to
                                                                                                                    gb
  g[\f Agreement
  this 8ZeXX`Xag be    Tal Lehfg
                    or any       JX_TgXW Agreement,
                           Trust Related  8ZeXX`Xag( nor
                                                     abe f[T__ g[X GjaXe
                                                         shall the          LehfgXX be
                                                                    Owner Trustee    UX obligated
                                                                                        bU_\ZTgXW to
                                                                                                  gb follow
                                                                                                     Yb__bj any
                                                                                                            Tal fhV[
                                                                                                                 such
  W\eXVg\ba( \Y Z\iXa*
  direction, if given.

             %V&
             (c)         Fbgj\g[fgTaW\aZ anything
                         Notwithstanding      Talg[\aZ contained
                                                         VbagT\aXW [XeX\a
                                                                      herein be   \a any
                                                                              or in  Tal Lehfg   JX_TgXW Agreement
                                                                                          Trust Related    8ZeXX`Xag to gb the
                                                                                                                           g[X contrary,
                                                                                                                               VbageTel(
  g[X Owner
  the  GjaXe LehfgXX     f[T__ abg
                Trustee shall      UX required
                               not be   eXdh\eXW togb take
                                                      gT^X any
                                                           Tal action
                                                                TVg\ba in
                                                                        \a any
                                                                            Tal jurisdiction
                                                                                 ]he\fW\Vg\ba other
                                                                                               bg[Xe than
                                                                                                      g[Ta in
                                                                                                           \a the
                                                                                                              g[X State
                                                                                                                  KgTgX bY  <X_TjTeX \Y
                                                                                                                         of Delaware    if
  g[X taking
  the  gT^\aZ bY  fhV[ action
               of such  TVg\ba will
                                j\__ (i)
                                      %\& eXdh\eX   g[X consent
                                          require the   VbafXag or
                                                                 be approval
                                                                     TccebiT_ or be authorization
                                                                                    Thg[be\mTg\ba or be order
                                                                                                        beWXe for
                                                                                                              Ybe the
                                                                                                                  g[X giving
                                                                                                                       Z\i\aZ of
                                                                                                                               bY notice
                                                                                                                                  abg\VX
  gb( or
  to, be the
         g[X registration
              eXZ\fgeTg\ba with
                           j\g[ or
                                 be taking
                                    gT^\aZ ofbY any
                                                 Tal action
                                                      TVg\ba in
                                                             \a respect
                                                                eXfcXVg of,
                                                                          bY( any
                                                                              Tal state
                                                                                   fgTgX or
                                                                                         be bg[Xe
                                                                                             other ZbiXea`XagT_    Thg[be\gl or
                                                                                                   governmental authority     be agency
                                                                                                                                 TZXaVl
  bY any
  of  Tal jurisdiction
           ]he\fW\Vg\ba other
                         bg[Xe than
                               g[Ta the
                                     g[X KgTgX
                                           State bY  <X_TjTeX7 (ii)
                                                  of Delaware;   %\\& eXfh_g
                                                                      result \a   Tal fee,
                                                                              in any   YXX( tax
                                                                                            gTk or
                                                                                                be other
                                                                                                    bg[Xe governmental
                                                                                                          ZbiXea`XagT_ charge
                                                                                                                           V[TeZX under
                                                                                                                                   haWXe
  g[X _Tjf
  the  laws bY  Tal jurisdiction
             of any  ]he\fW\Vg\ba or
                                   be any
                                       Tal political
                                            cb_\g\VT_ fhUW\i\f\ba    g[XeXbY \a
                                                       subdivision thereof     in Xk\fgXaVX
                                                                                  existence onba the
                                                                                                 g[X date
                                                                                                      WTgX hereof
                                                                                                           [XeXbY other
                                                                                                                   bg[Xe than
                                                                                                                          g[Ta the
                                                                                                                               g[X State
                                                                                                                                    KgTgX
  bY Delaware
  of  <X_TjTeX becoming
                 UXVb`\aZ payable
                             cTlTU_X by  Ul the
                                            g[X Owner
                                                 GjaXe Trustee;
                                                         LehfgXX7 or
                                                                   be (iii)
                                                                       %\\\& subject
                                                                             fhU]XVg the
                                                                                      g[X Owner
                                                                                          GjaXe LehfgXX     gb personal
                                                                                                   Trustee to  cXefbaT_ jurisdiction
                                                                                                                         ]he\fW\Vg\ba \a
                                                                                                                                       in
  Tal jurisdiction
  any   ]he\fW\Vg\ba other
                       bg[Xe than
                              g[Ta the
                                     g[X KgTgX
                                           State ofbY Delaware
                                                       <X_TjTeX Ybefor VThfXf
                                                                         causes of bY action
                                                                                       TVg\ba arising
                                                                                                Te\f\aZ from
                                                                                                         Yeb` acts
                                                                                                                TVgf unrelated
                                                                                                                      haeX_TgXW gb    g[X
                                                                                                                                  to the
  Vbafh``Tg\ba
  consummation of   bY the
                       g[X transactions
                           geTafTVg\baf by Ul the
                                               g[X Owner
                                                    GjaXe LehfgXX    VbagX`c_TgXW hereby.
                                                            Trustee contemplated       [XeXUl*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                            &.$**
                                                                                                                                                  19/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 155 of 369
           %W&
           (d)             L[X GjaXe
                           The  Owner LehfgXX   f[T__ not
                                       Trustee shall  abg have
                                                          [TiX the
                                                               g[X power
                                                                   cbjXe to
                                                                          gb eX`biX g[X Administrator
                                                                             remove the 8W`\a\fgeTgbe under
                                                                                                       haWXe the
                                                                                                             g[X
  8W`\a\fgeTg\ba Agreement
  Administration   8ZeXX`Xag be    Tccb\ag aT fhVVXffbe
                               or appoint               8W`\a\fgeTgbe pursuant
                                              successor Administrator chefhTag to
                                                                               gb the
                                                                                  g[X Administration
                                                                                      8W`\a\fgeTg\ba Agreement
                                                                                                      8ZeXX`Xag
  j\g[bhg written
  without je\ggXa instruction
                  \afgehVg\ba by
                              Ul the
                                 g[X Owners.
                                     GjaXef*

             KXVg\ba  0*,/ KhcXe)`T]be\gl
             Section 4.03                     ;bageb_* Except
                              per-majority Control.     =kVXcg asTf bg[Xej\fX    XkceXff_l provided
                                                                    otherwise expressly     cebi\WXW \a  g[\f Agreement,
                                                                                                      in this 8ZeXX`Xag( anyTal
  TVg\ba which
  action j[\V[ may`Tl be
                       UX taken
                            gT^Xa be
                                   or VbafXag  be instructions
                                      consent or  \afgehVg\baf which
                                                                j[\V[ may
                                                                        `Tl be
                                                                             UX Z\iXa   Ul the
                                                                                 given by  g[X Owners
                                                                                               GjaXef under
                                                                                                        haWXe this
                                                                                                               g[\f Agreement
                                                                                                                     8ZeXX`Xag
  `Tl be
  may  UX taken
           gT^Xa by
                  Ul the
                     g[X GjaXef     [b_W\aZ in
                          Owners holding    \a the
                                               g[X aggregate
                                                   TZZeXZTgX at
                                                              Tg least
                                                                 _XTfg 85%
                                                                       41# bY   Ubg[ the
                                                                             of both  g[X Percentage
                                                                                          HXeVXagTZX AagXeXfgf TaW the
                                                                                                     Interests and  g[X K[Te\aZ
                                                                                                                        Sharing
  JTg\bf \a
  Ratios      g[X Lehfg
          in the         Tg the
                  Trust at   g[X time
                                 g\`X of
                                      bY such
                                         fhV[ action
                                               TVg\ba (the
                                                       %g[X "Super-majority
                                                            oKhcXe)`T]be\gl Owners").
                                                                               GjaXefp&* Any
                                                                                           8al written
                                                                                                je\ggXa notice
                                                                                                         abg\VX of
                                                                                                                bY the
                                                                                                                   g[X Owners
                                                                                                                        GjaXef
  WX_\iXeXW   chefhTag to
  delivered pursuant    gb this
                           g[\f Agreement
                                 8ZeXX`Xag f[T__   UX XYYXVg\iX
                                             shall be           ba_l \Y
                                                      effective only     f\ZaXW by
                                                                      if signed  Ul the
                                                                                    g[X Super-majority
                                                                                        KhcXe)`T]be\gl Owners
                                                                                                        GjaXef atTg the
                                                                                                                     g[X time
                                                                                                                         g\`X of
                                                                                                                              bY
  g[X WX_\iXel
  the           bY such
      delivery of  fhV[ notice.
                         abg\VX*

           KXVg\ba
           Section 0*,0 JXceXfXagTg\baf and
                   4.04 Representations  TaW OTeeTag\Xf
                                             Warranties bY g[X Depositor.
                                                        of the <Xcbf\gbe* L[X <Xcbf\gbe hereby
                                                                          The Depositor [XeXUl represents
                                                                                               eXceXfXagf and
                                                                                                          TaW
  jTeeTagf to
  warrants gb the
              g[X GjaXe
                  Owner LehfgXX Tf Yb__bjf6
                        Trustee as follows:

           %T&
           (a)       Mcba the
                     Upon   g[X receipt
                                eXVX\cg bY g[X Lehfg
                                        of the        HebcXegl by
                                               Trust Property   Ul the
                                                                    g[X GjaXe
                                                                        Owner LehfgXX  haWXe this
                                                                               Trustee under  g[\f Agreement,
                                                                                                   8ZeXX`Xag( the
                                                                                                              g[X Owner
                                                                                                                  GjaXe
  LehfgXX ba behalf
  Trustee on UX[T_Y of
                    bY the
                       g[X Lehfg j\__ [TiX
                           Trust will have ZbbW  g\g_X to
                                            good title gb the
                                                          g[X Lehfg HebcXegl free
                                                              Trust Property YeXX and
                                                                                  TaW clear
                                                                                      V_XTe of
                                                                                            bY any
                                                                                               Tal lien.
                                                                                                   _\Xa*

          %U&
          (b)     L[X
                  The Lehfg
                      Trust \f
                            is abg TaW will
                               not and  j\__ not
                                             abg be,
                                                 UX( upon
                                                     hcba VbaiXlTaVX bY the
                                                          conveyance of g[X Lehfg HebcXegl to
                                                                            Trust Property  gb the
                                                                                               g[X GjaXe
                                                                                                   Owner LehfgXX(   Ta
                                                                                                           Trustee, an
  oAaiXfg`Xag Company"
  "Investment ;b`cTalp be   haWXe the
                        or under   g[X "control"
                                        oVbageb_p of
                                                   bY an
                                                      Ta "Investment
                                                         oAaiXfg`Xag Company,"
                                                                     ;b`cTal(p as Tf fhV[  gXe`f are
                                                                                     such terms    TeX defined
                                                                                                       WXY\aXW \a  g[X
                                                                                                               in the
  AaiXfg`Xag
  Investment ;b`cTal 8Vg bY
             Company Act     -50,( as
                         of 1940,   Tf amended.
                                       T`XaWXW*

           %V&
           (c)        =kVXcg for
                      Except   Ybe the
                                    g[X Y\_\aZ
                                         filing bY  g[X ;Xeg\Y\VTgX
                                                of the              bY Lehfg
                                                        Certificate of       j\g[ the
                                                                       Trust with g[X KXVeXgTel  bY KgTgX(
                                                                                      Secretary of         ab consent,
                                                                                                    State, no  VbafXag( approval,
                                                                                                                        TccebiT_(
  Thg[be\mTg\ba or
  authorization  be order
                    beWXe of,
                            bY( or
                                be Y\_\aZ   j\g[( any
                                    filing with,   Tal Vbheg   be regulatory,
                                                        court or  eXZh_Tgbel( fhcXei\fbel  be governmental
                                                                              supervisory or  ZbiXea`XagT_ agency
                                                                                                               TZXaVl be  UbWl \f
                                                                                                                       or body  is
  eXdh\eXW under
  required haWXe VheeXag
                   current _Tj
                             law \a    VbaaXVg\ba with
                                  in connection      j\g[ the
                                                            g[X execution,
                                                                XkXVhg\ba( WX_\iXel
                                                                           delivery be  cXeYbe`TaVX by
                                                                                     or performance    Ul the
                                                                                                           g[X Depositor
                                                                                                                <Xcbf\gbe of
                                                                                                                           bY this
                                                                                                                              g[\f
  8ZeXX`Xag or
  Agreement     be the
                    g[X Vbafh``Tg\ba
                          consummation bY          g[X transactions
                                              of the     geTafTVg\baf contemplated
                                                                       VbagX`c_TgXW hereby;
                                                                                       [XeXUl7 provided,
                                                                                                 cebi\WXW( however,
                                                                                                              [bjXiXe( that
                                                                                                                         g[Tg ab
                                                                                                                               no
  eXceXfXagTg\ba be
  representation     jTeeTagl \f
                  or warranty       `TWX herein
                                 is made    [XeX\a asTf to
                                                        gb compliance
                                                           Vb`c_\TaVX with
                                                                        j\g[ Federal
                                                                              >XWXeT_ securities
                                                                                      fXVhe\g\Xf _Tjf
                                                                                                 laws be  g[X securities
                                                                                                       or the fXVhe\g\Xf be oU_hX
                                                                                                                         or "blue
  f^lp _Tjf
  sky"       bY any
       laws of  Tal state.
                     fgTgX*

             %W&
             (d)     L[\f 8ZeXX`Xag has
                     This Agreement   [Tf been
                                          UXXa duly
                                               Wh_l and
                                                     TaW validly
                                                         iT_\W_l authorized,
                                                                 Thg[be\mXW( executed
                                                                             XkXVhgXW and
                                                                                       TaW WX_\iXeXW Ul( and
                                                                                           delivered by, TaW constitutes
                                                                                                             Vbafg\ghgXf
  aT valid
     iT_\W and
           TaW binding
               U\aW\aZ agreement
                       TZeXX`Xag of,
                                 bY( the
                                     g[X Depositor,
                                         <Xcbf\gbe( XaYbeVXTU_X
                                                    enforceable \a  TVVbeWTaVX with
                                                                 in accordance j\g[ \gf gXe`f*
                                                                                    its terms.

            KXVg\ba 0*,1 Power
            Section 4.05 HbjXe of
                               bY Attorney.
                                  8ggbeaXl*

            %T&
            (a)         ?XaXeT_* Each
                        General.  =TV[ GjaXe    [XeXUl \eeXibVTU_l
                                       Owner hereby     irrevocably Vbafg\ghgXf   TaW appoints
                                                                     constitutes and  Tccb\agf the
                                                                                               g[X Administrator,
                                                                                                   8W`\a\fgeTgbe( with
                                                                                                                     j\g[ Yh__
                                                                                                                           full
  cbjXe of
  power  bY substitution,
             fhUfg\ghg\ba( such
                            fhV[ GjaXeqf  gehX TaW
                                 Owner's true   and _TjYh_  TggbeaXl)\a)YTVg( \a
                                                    lawful attorney-in-fact,     fhV[ Owner's
                                                                              in such GjaXeqf name,
                                                                                               aT`X( place
                                                                                                       c_TVX and
                                                                                                             TaW stead,
                                                                                                                  fgXTW( with
                                                                                                                          j\g[
  Yh__ cbjXe to
  full power  gb act
                  TVg jointly
                      ]b\ag_l and
                              TaW severally,
                                  fXiXeT__l( to
                                             gb make,
                                                 `T^X( XkXVhgX(
                                                       execute, f\Za(  TV^abj_XWZX( swear
                                                                 sign, acknowledge,    fjXTe to,
                                                                                             gb( verify,
                                                                                                 iXe\Yl( WX_\iXe( Y\_X( record
                                                                                                         deliver, file, eXVbeW
  TaW publish
  and  chU_\f[ the
                g[X Yb__bj\aZ
                    following WbVh`Xagf6
                               documents:

                      %\&
                      (i)        8al certificate,
                                 Any VXeg\Y\VTgX( \afgeh`Xag be WbVh`Xag
                                                  instrument or           gb be
                                                                document to  UX Y\_XW  Ul the
                                                                                 filed by g[X Owners
                                                                                              GjaXef under
                                                                                                     haWXe the
                                                                                                           g[X _Tjf bY
                                                                                                               laws of
            Tal fgTgX(
            any state, be j\g[ any
                       or with Tal ZbiXea`XagT_   TZXaVl \a
                                   governmental agency      VbaaXVg\ba with
                                                         in connection j\g[ this
                                                                            g[\f Agreement;
                                                                                 8ZeXX`Xag7




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                               '%$**
                                                                                                                                     20/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 156 of 369
                     %\\&
                     (ii)            8al certificate,
                                     Any   VXeg\Y\VTgX( \afgeh`Xag
                                                        instrument beor WbVh`Xag   j[\V[ may
                                                                        document which    `Tl be UX required
                                                                                                    eXdh\eXW to
                                                                                                              gb effect
                                                                                                                 XYYXVg the
                                                                                                                        g[X
            Vbag\ahTg\ba  be the
            continuation or  g[X termination
                                 gXe`\aTg\ba of
                                              bY the
                                                 g[X Lehfg( \aV_hW\aZ any
                                                     Trust, including  Tal amendments
                                                                           T`XaW`Xagf togb this
                                                                                           g[\f Agreement;
                                                                                                8ZeXX`Xag7 provided
                                                                                                             cebi\WXW such
                                                                                                                       fhV[
            Vbag\ahTg\ba  be termination
            continuation or  gXe`\aTg\ba \f \a accordance
                                         is in TVVbeWTaVX with
                                                            j\g[ the
                                                                 g[X terms
                                                                     gXe`f of
                                                                           bY this
                                                                              g[\f Agreement;
                                                                                   8ZeXX`Xag7 and
                                                                                                TaW

                   %\\\&
                   (iii)          8al written
                                  Any je\ggXa notice,
                                              abg\VX( \afgehVg\ba( \afgeh`Xag or
                                                      instruction, instrument be WbVh`Xag haWXe Article
                                                                                 document under 8eg\V_X XII
                                                                                                        PAA of
                                                                                                            bY this
                                                                                                               g[\f
            8ZeXX`Xag*
            Agreement.

            %U&
            (b)        <heTg\ba bY
                       Duration  of HbjXe bY Attorney.
                                    Power of 8ggbeaXl* Ag
                                                        It \f XkceXff_l \agXaWXW
                                                           is expressly           Ul XTV[
                                                                        intended by          bY the
                                                                                       each of  g[X Owners
                                                                                                    GjaXef that
                                                                                                            g[Tg the
                                                                                                                 g[X Power
                                                                                                                     HbjXe of
                                                                                                                            bY
  8ggbeaXl ZeTagXW
  Attorney   granted haWXe  g[\f KXVg\ba
                      under this         0*,1 \f
                                 Section 4.05  is Vbhc_XW   j\g[ an
                                                  coupled with   Ta \agXeXfg( TaW \g
                                                                    interest, and it \f  TZeXXW that
                                                                                     is agreed   g[Tg such
                                                                                                      fhV[ Power
                                                                                                           HbjXe of
                                                                                                                  bY Attorney
                                                                                                                     8ggbeaXl
  f[T__ survive
  shall fhei\iX (i)
                %\& the
                    g[X W\ffb_hg\ba( WXTg[ be
                        dissolution, death or \aVb`cXgXaVl
                                              incompetency of  bY any
                                                                  Tal Owner
                                                                      GjaXe and
                                                                              TaW (ii)
                                                                                   %\\& the
                                                                                        g[X assignment
                                                                                            Tff\Za`Xag byUl any
                                                                                                            Tal Owner
                                                                                                                GjaXe ofbY the
                                                                                                                           g[X
  j[b_X be
  whole     Tal portion
         or any  cbeg\ba bY
                         of fhV[  GjaXeqf Beneficial
                            such Owner's   9XaXY\V\T_ AagXeXfg*
                                                      Interest.

                                                         8JLA;D= V
                                                         ARTICLE N

                               AFN=KLE=FL 8F< APPLICATION
                               INVESTMENT AND 8HHDA;8LAGF OF
                                                          G> TRUST
                                                             LJMKL FUNDS
                                                                   >MF<K

             KXVg\ba 1*,- AaiXfg`Xag
             Section 5.01 Investment ofbY Lehfg  >haWf* Unless
                                          Trust Funds.   Ma_Xff otherwise
                                                                 bg[Xej\fX W\eXVgXW
                                                                            directed \a je\g\aZ by
                                                                                     in writing  Ul the
                                                                                                    g[X Owners,
                                                                                                        GjaXef( income
                                                                                                                \aVb`X with
                                                                                                                         j\g[
   eXfcXVg to
   respect gb TaW cebVXXWf of
              and proceeds  bY the
                                g[X Lehfg HebcXegl which
                                    Trust Property   j[\V[ are
                                                           TeX received
                                                                eXVX\iXW by
                                                                          Ul the
                                                                              g[X Owner
                                                                                  GjaXe Trustee
                                                                                          LehfgXX more
                                                                                                  `beX than
                                                                                                        g[Ta baX WTl prior
                                                                                                             one day  ce\be to
                                                                                                                            gb
  aT Distribution
     <\fge\Uhg\ba Date
                  <TgX f[T__  UX \aiXfgXW
                        shall be           TaW reinvested
                                  invested and  eX\aiXfgXW by
                                                           Ul the
                                                               g[X Owner
                                                                     GjaXe Trustee
                                                                            LehfgXX in
                                                                                    \a Eligible
                                                                                        =_\Z\U_X Investments.
                                                                                                 AaiXfg`Xagf* Interest
                                                                                                              AagXeXfg earned
                                                                                                                       XTeaXW
   Yeb`
   from fhV[  \aiXfg`Xag and
        such investment   TaW reinvestment
                               eX\aiXfg`Xag shall
                                             f[T__ be
                                                    UX VeXW\gXW  gb the
                                                       credited to  g[X Lehfg HebcXegl*
                                                                        Trust Property.

          KXVg\ba  1*,. Application
          Section 5.02  8cc_\VTg\ba of
                                     bY >haWf*
                                        Funds. AaVb`X    j\g[ eXfcXVg
                                                Income with           gb and
                                                              respect to  TaW proceeds
                                                                              cebVXXWf of
                                                                                        bY Lehfg HebcXegl held
                                                                                           Trust Property  [X_W by
                                                                                                                 Ul the
                                                                                                                    g[X
  GjaXe LehfgXX
  Owner  Trustee ba
                  on aT Distribution
                        <\fge\Uhg\ba Date
                                      <TgX shall
                                           f[T__ be
                                                  UX remitted
                                                      eX`\ggXW directly
                                                               W\eXVg_l to
                                                                         gb the
                                                                            g[X AaWXagheX  LehfgXX for
                                                                                Indenture Trustee   Ybe application
                                                                                                         Tcc_\VTg\ba in
                                                                                                                     \a
  TVVbeWTaVX with
  accordance j\g[ the
                  g[X AaWXagheX
                      Indenture Ybe fb _baZ
                                for so      Tf any
                                       long as Tal of
                                                    bY the
                                                       g[X Notes
                                                           FbgXf \f bhgfgTaW\aZ( and
                                                                 is outstanding, TaW thereafter
                                                                                     g[XeXTYgXe shall
                                                                                                f[T__ be
                                                                                                      UX applied
                                                                                                         Tcc_\XW by
                                                                                                                 Ul the
                                                                                                                    g[X
  GjaXe LehfgXX
  Owner          ba such
         Trustee on fhV[ Distribution
                         <\fge\Uhg\ba Date
                                      <TgX \a g[X Yb__bj\aZ
                                           in the following beWXe6
                                                             order:

                     %\&
                     (i)       >\efg( to
                               First, gb pay
                                         cTl any
                                             Tal amounts
                                                 T`bhagf due
                                                         WhX to
                                                             gb the
                                                                g[X Owner
                                                                    GjaXe LehfgXX haWXe this
                                                                          Trustee under g[\f Agreement;
                                                                                             8ZeXX`Xag7


                   %\\&
                   (ii)          KXVbaW( to
                                 Second,  gb pay
                                             cTl any
                                                 Tal amounts
                                                      T`bhagf WhX   gb the
                                                               due to  g[X Administrator
                                                                           8W`\a\fgeTgbe under
                                                                                         haWXe the
                                                                                               g[X Administration
                                                                                                   8W`\a\fgeTg\ba
            8ZeXX`Xag and
            Agreement TaW to
                          gb the
                             g[X KgehVghe\aZ 8Wi\fbe under
                                 Structuring Advisor haWXe the
                                                           g[X KgehVghe\aZ 8Wi\fbel Agreement;
                                                               Structuring Advisory 8ZeXX`Xag7

                     %\\\&
                     (iii)     L[\eW( gb pay
                               Third, to cTl any
                                             Tal amounts
                                                 T`bhagf then
                                                         g[Xa due
                                                              WhX to
                                                                  gb any
                                                                     Tal Person
                                                                         HXefba under
                                                                                haWXe the
                                                                                      g[X Lehfg JX_TgXW Agreements;
                                                                                          Trust Related 8ZeXX`Xagf7

                     %\i&
                     (iv)      >bheg[( to
                               Fourth, gb pay
                                          cTl any
                                              Tal other
                                                  bg[Xe XkcXafXf
                                                        expenses bY g[X Lehfg7
                                                                 of the        TaW
                                                                        Trust; and


                     %i&
                     (v)       >\Yg[( to
                               Fifth, gb the
                                         g[X GjaXef \a accordance
                                             Owners in TVVbeWTaVX with
                                                                  j\g[ KXVg\ba 3*,2*
                                                                       Section 7.06.


  8__ payments
  All cTl`Xagf to
                gb be
                   UX made
                      `TWX under
                            haWXe this
                                   g[\f Agreement
                                        8ZeXX`Xag byUl the
                                                        g[X Owner
                                                             GjaXe LehfgXX
                                                                   Trustee f[T__ UX made
                                                                           shall be  `TWX only
                                                                                          ba_l Yeb`  g[X income
                                                                                                from the \aVb`X and
                                                                                                                 TaW
  cebVXXWf bY
  proceeds    g[X Lehfg
           of the       HebcXegl and
                  Trust Property TaW ba_l gb the
                                     only to g[X XkgXag g[Tg the
                                                 extent that g[X Owner
                                                                 GjaXe LehfgXX [Tf received
                                                                       Trustee has eXVX\iXW such
                                                                                            fhV[ \aVb`X  be proceeds.
                                                                                                 income or  cebVXXWf*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                           '&$**
                                                                                                                                 21/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 157 of 369
                                                             8JLA;D= VI
                                                             ARTICLE NA

                                                               ;8HAL8D
                                                               CAPITAL

            KXVg\ba   2*,- LTk
            Section 6.01          ;[TeTVgXe\mTg\ba* Ag
                             Tax Characterization.       It \f
                                                             is \agXaWXW     g[Tg the
                                                                 intended that      g[X Lehfg    UX V[TeTVgXe\mXW
                                                                                          Trust be   characterized andTaW treated
                                                                                                                           geXTgXW as
                                                                                                                                    Tf aT
  cTegaXef[\c Ybe
  partnership  for YXWXeT_
                    federal \aVb`X
                            income taxgTk purposes.
                                           checbfXf* Lb    g[X XkgXag
                                                       To the            g[X Lehfg
                                                                extent the    Trust is\f V[TeTVgXe\mXW   TaW treated
                                                                                         characterized and    geXTgXW as
                                                                                                                      Tf anything
                                                                                                                         Talg[\aZ other
                                                                                                                                    bg[Xe
  g[Ta aT partnership
  than    cTegaXef[\c Ybe
                       for YXWXeT_(
                           federal, fgTgX   be _bVT_
                                     state or         \aVb`X tax
                                                local income     gTk purposes,
                                                                     checbfXf( theg[X Owners
                                                                                        GjaXef f[T__    ]b\ag_l and
                                                                                                  shall jointly  TaW fXiXeT__l  UX _\TU_X
                                                                                                                     severally be  liable
  Ybe( TaW hereby
  for, and  [XeXUl agree
                      TZeXX to
                             gb indemnify
                                 \aWX`a\Yl the g[X Lehfg
                                                    Trust Ybe(     Tal tax
                                                             for, any   gTk _\TU\_\gl     Te\f\aZ out
                                                                              liability arising    bhg of
                                                                                                        bY fhV[    V[TeTVgXe\mTg\ba* All
                                                                                                            such characterization.    8__
  eXYXeXaVXf to
  references  gb aT "Partner,"
                    oHTegaXe(p the
                                g[X "Partners"
                                     oHTegaXefp andTaW to
                                                        gb the
                                                            g[X "Partnership"
                                                                 oHTegaXef[\cp in  \a this
                                                                                       g[\f Agreement
                                                                                             8ZeXX`Xag andTaW \a  g[X provisions
                                                                                                               in the cebi\f\baf of
                                                                                                                                  bY the
                                                                                                                                      g[X
  ;bWX and
  Code   TaW Regulations
              JXZh_Tg\baf V\gXW
                            cited \a   g[\f Agreement
                                   in this  8ZeXX`Xag shallf[T__ be
                                                                  UX deemed
                                                                     WXX`XW to   gb refer
                                                                                     eXYXe to
                                                                                            gb an
                                                                                               Ta Owner,
                                                                                                   GjaXe( the
                                                                                                            g[X Owners
                                                                                                                 GjaXef and
                                                                                                                         TaW the
                                                                                                                              g[X Lehfg(
                                                                                                                                   Trust,
  eXfcXVg\iX_l* L[X
  respectively. The LTk   ETggXef Partner
                      Tax Matters   HTegaXe bY    g[X Trust
                                              of the  Lehfg f[T__   UX as
                                                              shall be Tf set
                                                                           fXg forth
                                                                                Ybeg[ \a  8eg\V_X XIII.
                                                                                       in Article  PAAA*

          KXVg\ba    2*,. Aa\g\T_
           Section 6.02           ;Tc\gT_ Contributions
                          Initial Capital  ;bage\Uhg\baf bY     GjaXef* L[X
                                                            of Owners.           <Xcbf\gbe shall
                                                                           The Depositor    f[T__ make
                                                                                                   `T^X anTa initial
                                                                                                             \a\g\T_ Capital
                                                                                                                      ;Tc\gT_
  ;bage\Uhg\ba in
  Contribution  \a the
                   g[X amount
                        T`bhag of
                                bY one
                                   baX Wb__Te   %"-& upon
                                        dollar ($1)   hcba execution
                                                            XkXVhg\ba bY    g[\f Agreement.
                                                                        of this  8ZeXX`Xag* Upon
                                                                                              Mcba their
                                                                                                     g[X\e accession
                                                                                                           TVVXff\ba togb this
                                                                                                                          g[\f
  8ZeXX`Xag as
  Agreement   Tf GjaXef    TaW the
                  Owners and    g[X \ffhTaVX
                                    issuance ofbY Lehfg   ;Xeg\Y\VTgXf to
                                                   Trust Certificates  gb them
                                                                           g[X` in
                                                                                 \a accordance
                                                                                    TVVbeWTaVX with
                                                                                                  j\g[ Section
                                                                                                       KXVg\ba 3.01(a),
                                                                                                                /*,-%T&( the
                                                                                                                           g[X
  GjaXef will
  Owners  j\__ be
               UX deemed
                  WXX`XW togb have
                              [TiX made
                                   `TWX initial
                                          \a\g\T_ Capital
                                                  ;Tc\gT_ Contributions
                                                          ;bage\Uhg\baf in\a the
                                                                             g[X amounts
                                                                                 T`bhagf set
                                                                                          fXg forth
                                                                                              Ybeg[ on
                                                                                                    ba KV[XWh_X
                                                                                                       Schedule A8 attached
                                                                                                                     TggTV[XW
  [XeXgb*
  hereto.

           KXVg\ba    2*,/ vital
           Section 6.03    ;Tc\gT_ Accounts.
                                   8VVbhagf* A8 capital
                                                VTc\gT_ account
                                                        TVVbhag f[T__  UX maintained
                                                                 shall be `T\agT\aXW Ybe XTV[ Owner
                                                                                     for each GjaXe throughout
                                                                                                      g[ebhZ[bhg the
                                                                                                                  g[X term
                                                                                                                      gXe`
  bY the
  of g[X Lehfg
         Trust \a  TVVbeWTaVX with
                in accordance   j\g[ the
                                     g[X eh_Xf bY section
                                         rules of fXVg\ba 1.704-1(b)(2)(iv)
                                                           -*3,0)-%U&%.&%\i& bY g[X Regulations
                                                                             of the JXZh_Tg\baf as
                                                                                                Tf in
                                                                                                   \a XYYXVg  Yeb` time
                                                                                                       effect from g\`X to
                                                                                                                         gb
  g\`X( and,
  time, TaW( to
             gb the
                 g[X XkgXag
                     extent abg
                            not \aVbaf\fgXag g[XeXj\g[( to
                                inconsistent therewith, gb which
                                                           j[\V[ the
                                                                  g[X Yb__bj\aZ cebi\f\baf apply:
                                                                      following provisions Tcc_l6

            %T&
            (a)        Lb
                       To XTV[   GjaXeqf Capital
                          each Owner's    ;Tc\gT_ Account
                                                   8VVbhag there
                                                              g[XeX shall
                                                                      f[T__ be
                                                                            UX VeXW\gXW   %\& the
                                                                                credited (i)  g[X amount
                                                                                                  T`bhag of bY money
                                                                                                               `baXl contributed
                                                                                                                        Vbage\UhgXW by
                                                                                                                                     Ul
  fhV[ Owner
  such  GjaXe to gb the
                    g[X Lehfg  %\aV_hW\aZ XTV[
                        Trust (including         GjaXeqf f[TeX
                                          each Owner's      share ofbY any
                                                                        Tal _\TU\_\g\Xf  bY the
                                                                             liabilities of  g[X Lehfg  Tffh`XW by
                                                                                                 Trust assumed     Ul such
                                                                                                                       fhV[ Owner
                                                                                                                             GjaXe asTf
  cebi\WXW \a
  provided   in fXVg\ba -*3,0)-%U&%.&%\i&%V& bY
                section 1.704-1(b)(2)(iv)(c)       g[X Regulations),
                                               of the  JXZh_Tg\baf&( (ii)%\\& the
                                                                              g[X fair
                                                                                   YT\e market
                                                                                        `Te^Xg value
                                                                                                 iT_hX of
                                                                                                        bY any
                                                                                                            Tal property
                                                                                                                 cebcXegl contributed
                                                                                                                           Vbage\UhgXW
  gb the
  to g[X Lehfg  Ul such
         Trust by   fhV[ GjaXe    %aXg bY
                          Owner (net   of _\TU\_\g\Xf
                                          liabilities fXVheXW
                                                      secured by Ul fhV[   Vbage\UhgXW property
                                                                     such contributed     cebcXegl that
                                                                                                     g[Tg the
                                                                                                          g[X Trust
                                                                                                               Lehfg \f  Vbaf\WXeXW to
                                                                                                                     is considered    gb
  Tffh`X be
  assume       gT^X fhU]XVg
          or take             gb under
                     subject to  haWXe fXVg\ba
                                        section 31.
                                                 752 bY   g[X Code),
                                                       of the  ;bWX&( andTaW (iii)
                                                                               %\\\& such
                                                                                     fhV[ Owner's
                                                                                           GjaXeqf f[TeX      bY Profit
                                                                                                       share of   HebY\g and
                                                                                                                         TaW items
                                                                                                                              \gX`f of
                                                                                                                                     bY
  \aVb`X  TaW ZT\a
  income and          g[Tg are
                 gain that TeX specially
                                fcXV\T__l allocated
                                          T__bVTgXW pursuant
                                                      chefhTag to gb Sections
                                                                      KXVg\baf 3*,/     TaW 3*,0
                                                                                 7.03 and          %bg[Xe than
                                                                                             7.04 (other   g[Ta any
                                                                                                                 Tal income
                                                                                                                      \aVb`X or be gain
                                                                                                                                   ZT\a
  T__bVTgXW to
  allocated  gb such
                 fhV[ Owner
                       GjaXe pursuant
                               chefhTag to
                                         gb KXVg\ba
                                             Section 3*,/%Y&
                                                      7.03(f) \a    TVVbeWTaVX with
                                                                in accordance      j\g[ fXVg\ba   3,0%V& of
                                                                                         section 704(c)    bY the
                                                                                                               g[X Code).
                                                                                                                   ;bWX&* The
                                                                                                                            L[X \a\g\T_
                                                                                                                                 initial
  ;Tc\gT_ ;bage\Uhg\baf
  Capital Contributions of bY XTV[
                              each GjaXe    TeX set
                                    Owner are   fXg Ybeg[
                                                    forth ba  KV[XWh_X A
                                                          on Schedule      8 attached
                                                                              TggTV[XW hereto.
                                                                                         [XeXgb*

            %U&
            (b)         Lb each
                        To  XTV[ Owner's
                                   GjaXeqf ;Tc\gT_    8VVbhag there
                                             Capital Account    g[XeX shall
                                                                      f[T__ be
                                                                             UX debited
                                                                                WXU\gXW (i)
                                                                                        %\& the
                                                                                             g[X amount
                                                                                                 T`bhag bY     `baXl W\fge\UhgXW
                                                                                                           of money                gb
                                                                                                                       distributed to
  fhV[ Owner
  such  GjaXe by Ul the
                     g[X Lehfg    %\aV_hW\aZ any
                          Trust (including    Tal _\TU\_\g\Xf
                                                   liabilities bY  fhV[ Owner
                                                               of such  GjaXe assumed
                                                                                 Tffh`XW byUl the
                                                                                                g[X Trust
                                                                                                    Lehfg asTf provided
                                                                                                                cebi\WXW in\a section
                                                                                                                              fXVg\ba
  -*3,0)-%U&%.&%\i&%V& bY
  1.704-1(b)(2)(iv)(c)       g[X Regulations)
                          of the   JXZh_Tg\baf& bg[Xe   g[Ta amounts
                                                 other than   T`bhagf that
                                                                        g[Tg are
                                                                             TeX \a eXcTl`Xag of
                                                                                 in repayment    bY WXUg   bU_\ZTg\baf of
                                                                                                    debt obligations     bY the
                                                                                                                            g[X Trust
                                                                                                                                Lehfg
  gb such
  to fhV[ GjaXe(    %\\& the
           Owner, (ii)   g[X YT\e   `Te^Xg value
                              fair market  iT_hX bY   cebcXegl W\fge\UhgXW
                                                  of property                gb fhV[
                                                                distributed to        GjaXe (net
                                                                                such Owner     %aXg of
                                                                                                    bY _\TU\_\g\Xf  fXVheXW by
                                                                                                        liabilities secured  Ul such
                                                                                                                                fhV[
  W\fge\UhgXW  cebcXegl that
  distributed property    g[Tg fhV[   GjaXe \f
                                such Owner       Vbaf\WXeXW to
                                              is considered   gb assume
                                                                  Tffh`X be   gT^X subject
                                                                          or take  fhU]XVg to),
                                                                                            gb&( and
                                                                                                 TaW (iii)
                                                                                                      %\\\& such
                                                                                                            fhV[ Owner's
                                                                                                                  GjaXeqf share
                                                                                                                             f[TeX of
                                                                                                                                   bY
  Dbff and
  Loss  TaW items
             \gX`f of
                   bY _bff
                       loss be   WXWhVg\ba that
                             or deduction   g[Tg are
                                                 TeX fcXV\T__l  T__bVTgXW pursuant
                                                      specially allocated  chefhTag to
                                                                                     gb KXVg\baf   3*,/ and
                                                                                        Sections 7.03     TaW 7.04
                                                                                                               3*,0 (other
                                                                                                                     %bg[Xe than
                                                                                                                            g[Ta any
                                                                                                                                 Tal
  WXWhVg\ba
  deduction orbe _bff  T__bVTgXW to
                 loss allocated     gb such
                                       fhV[ Owner
                                            GjaXe pursuant
                                                      chefhTag to
                                                                gb KXVg\ba   3*,/%Y& \a
                                                                    Section 7.03(f)     TVVbeWTaVX with
                                                                                     in accordance     j\g[ fXVg\ba
                                                                                                              section 3,0%V&   bY the
                                                                                                                       704(c) of  g[X
  ;bWX&*
  Code).

          %V&
          (c)      L[X  ;Tc\gT_ Account
                   The Capital  8VVbhag of
                                         bY aT transferee
                                               geTafYXeXX Owner
                                                          GjaXe f[T__  \aV_hWX the
                                                                 shall include g[X appropriate
                                                                                   Tccebce\TgX portion
                                                                                               cbeg\ba of
                                                                                                       bY the
                                                                                                          g[X Capital
                                                                                                              ;Tc\gT_
  8VVbhag bY
  Account    g[X Owner
          of the GjaXe Yeb` j[b` the
                       from whom  g[X transferee
                                      geTafYXeXX Owner's
                                                   GjaXeqf \agXeXfg jTf obtained.
                                                           interest was  bUgT\aXW*




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                                      22/55
                                                                                                                                            ''$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 158 of 369
          %W&
          (d)      Aa WXgXe`\a\aZ the
                   In determining  g[X amount
                                       T`bhag bY  Tal liability,
                                               of any _\TU\_\gl( there
                                                                 g[XeX f[T__ UX taken
                                                                       shall be gT^Xa into
                                                                                      \agb account
                                                                                           TVVbhag fXVg\ba
                                                                                                   section 31.%V& bY the
                                                                                                           752(c) of g[X
  ;bWX and
  Code TaW Tal
           any bg[Xe Tcc_\VTU_X provisions
               other applicable cebi\f\baf bY g[X Code
                                           of the ;bWX and
                                                        TaW Regulations.
                                                             JXZh_Tg\baf*

  L[X
  The YbeXZb\aZ    cebi\f\baf and
        foregoing provisions   TaW the
                                    g[X other
                                        bg[Xe provisions
                                              cebi\f\baf of
                                                         bY this
                                                            g[\f Agreement
                                                                  8ZeXX`Xag eX_Tg\aZ   gb the
                                                                              relating to g[X maintenance
                                                                                               `T\agXaTaVX ofbY Capital
                                                                                                                ;Tc\gT_
  8VVbhagf are
  Accounts   TeX intended
                 \agXaWXW to
                          gb comply
                             Vb`c_l with
                                      j\g[ fXVg\ba -*3,0)-%U& bY
                                           section 1.704-1(b)    g[X Regulations,
                                                              of the JXZh_Tg\baf( and
                                                                                   TaW shall
                                                                                       f[T__ be
                                                                                             UX \agXeceXgXW TaW applied
                                                                                                interpreted and Tcc_\XW
  \a
  in aT manner
        `TaaXe consistent
               Vbaf\fgXag with
                          j\g[ such
                                fhV[ Regulations.
                                     JXZh_Tg\baf*

           KXVg\ba
           Section 2*,0
                    6.04 AagXeXfg* Fb Owner
                         Interest. No GjaXe shall
                                            f[T__ be
                                                  UX Xag\g_XW gb \agXeXfg
                                                     entitled to interest ba
                                                                          on \gf ;Tc\gT_ Contribution
                                                                             its Capital ;bage\Uhg\ba or
                                                                                                      be on
                                                                                                         ba any
                                                                                                            Tal Profit
                                                                                                                HebY\g
  eXgT\aXW by
  retained Ul the
              g[X Lehfg*
                  Trust.

             KXVg\ba   2*,1 No
             Section 6.05    Fb Additional
                                   8WW\g\baT_ Capital
                                                ;Tc\gT_ ;bage\Uhg\baf*    Fb GjaXe
                                                          Contributions. No    Owner f[T__     `T^X an
                                                                                        shall make     Ta additional
                                                                                                           TWW\g\baT_ Capital
                                                                                                                        ;Tc\gT_
  ;bage\Uhg\ba to
  Contribution   gb the
                     g[X Lehfg(  be receive
                         Trust, or  eXVX\iX aT distribution
                                               W\fge\Uhg\ba Yeb`  g[X Lehfg(
                                                            from the         bY property
                                                                      Trust, of cebcXegl unless
                                                                                           ha_Xff this
                                                                                                  g[\f Agreement
                                                                                                       8ZeXX`Xag shall
                                                                                                                    f[T__ have
                                                                                                                          [TiX
  Y\efg UXXa amended
  first been  T`XaWXW togb the
                           g[X XkgXag  aXVXffTel to
                               extent necessary   gb Vb`c_l   j\g[ the
                                                      comply with  g[X requirements
                                                                       eXdh\eX`Xagf ofbY sections
                                                                                         fXVg\baf 3,0%U&  TaW (c)
                                                                                                  704(b) and   %V& of
                                                                                                                   bY the
                                                                                                                      g[X Code
                                                                                                                          ;bWX
  eXZTeW\aZ the
  regarding   g[X distributive
                  W\fge\Uhg\iX shares
                                f[TeXf bY( TaW the
                                       of, and  g[X allocation
                                                    T__bVTg\ba bY \aVb`X( gain,
                                                               of income,  ZT\a( loss,
                                                                                 _bff( deduction
                                                                                       WXWhVg\ba and
                                                                                                  TaW VeXW\g  T`baZ( partners
                                                                                                       credit among,   cTegaXef
  bY aT partnership.
  of    cTegaXef[\c*

           KXVg\ba
           Section 2*,2
                   6.06 AaiXfg`Xag
                        Investment ofbY Capital
                                        ;Tc\gT_ Contributions.
                                                ;bage\Uhg\baf* L[X
                                                               The VTf[ ;Tc\gT_ Contributions
                                                                   cash Capital ;bage\Uhg\baf of
                                                                                              bY the
                                                                                                 g[X Owners
                                                                                                     GjaXef shall
                                                                                                            f[T__ be
                                                                                                                  UX
  \aiXfgXW Ul the
  invested by g[X Owner
                  GjaXe LehfgXX  \a accordance
                         Trustee in TVVbeWTaVX with
                                                j\g[ KXVg\ba 1*,-*
                                                     Section 5.01.

             KXVg\ba
             Section 2*,3  JXcTl`Xag and
                      6.07 Repayment  TaW Return
                                          JXghea bY ;Tc\gT_ ;bage\Uhg\baf*
                                                 of Capital Contributions. L[X GjaXe LehfgXX
                                                                           The Owner         f[T__ have
                                                                                     Trustee shall [TiX no
                                                                                                        ab personal
                                                                                                           cXefbaT_
  _\TU\_\gl
  liability Ybe g[X eXcTl`Xag
            for the repayment bY Tal Capital
                              of any ;Tc\gT_ Contributions
                                             ;bage\Uhg\baf bY g[X Owners.
                                                           of the GjaXef*

                                                         8JLA;D= VII
                                                         ARTICLE NAA

                               8DDG;8LAGF OF
                               ALLOCATION G> PROFIT
                                             HJG>AL AND
                                                    8F< LOSS;
                                                        DGKK7 DISTRIBUTIONS
                                                              <AKLJA9MLAGFK

             KXVg\ba
             Section 3*,- HebY\g* After
                     7.01 Profit. 8YgXe Z\i\aZ
                                         giving XYYXVg  gb special
                                                effect to  fcXV\T_ allocations
                                                                   T__bVTg\baf set
                                                                               fXg Ybeg[  \a KXVg\ba
                                                                                    forth in Section 3*,/ TaW KXVg\ba
                                                                                                     7.03 and         3*,0(
                                                                                                              Section 7.04,
  HebY\g for
  Profit Ybe any
             Tal Fiscal
                  >\fVT_ Year
                         QXTe shall
                              f[T__ be
                                    UX allocated
                                       T__bVTgXW to
                                                 gb the
                                                    g[X Owners
                                                         GjaXef \a  cebcbeg\ba to
                                                                 in proportion gb their
                                                                                   g[X\e respective
                                                                                         eXfcXVg\iX Sharing
                                                                                                    K[Te\aZ Ratios.
                                                                                                            JTg\bf*

           KXVg\ba
           Section 3*,.  Dbff* After
                   7.02 Loss.   8YgXe Z\i\aZ
                                      giving XYYXVg gb the
                                             effect to g[X fcXV\T_ T__bVTg\baf fXg
                                                           special allocations set Ybeg[ \a KXVg\baf
                                                                                   forth in Sections 3*,/ TaW 3*,0(
                                                                                                     7.03 and       Dbff
                                                                                                              7.04, Loss
  Ybe Tal Fiscal
  for any >\fVT_ Year
                 QXTe f[T__ UX allocated
                      shall be T__bVTgXW as
                                         Tf Yb__bjf6
                                            follows:

             %T&
            (a)         KcXV\T_  8__bVTg\ba of
                        Special Allocation   bY Loss
                                                Dbff Attributable
                                                       8gge\UhgTU_X to
                                                                     gb Note
                                                                         FbgX Defaults
                                                                              <XYTh_gf ba  on L=JA
                                                                                              TERI ?hTeTagXXW     DbTaf* Lb
                                                                                                    Guaranteed Loans.        g[X
                                                                                                                          To the
  XkgXag
  extent bY  Tal positive
          of any cbf\g\iX balance
                          UT_TaVX in
                                   \a L=JAqf  ;Tc\gT_ Account
                                      TERI's Capital   8VVbhag asTf an
                                                                    Ta Owner,
                                                                        GjaXe( L=JA      f[T__ be
                                                                                 TERI shall    UX specially
                                                                                                  fcXV\T__l allocated
                                                                                                            T__bVTgXW all
                                                                                                                      T__ Losses
                                                                                                                          DbffXf
  Ybe  fhV[ Fiscal
  for such   >\fVT_ Year
                    QXTe eXfh_g\aZ
                          resulting Yeb`   WXYTh_gf( as
                                    from defaults,   Tf determined
                                                        WXgXe`\aXW pursuant
                                                                      chefhTag togb the
                                                                                     g[X TERI
                                                                                          L=JA ?hTeTagl    8ZeXX`Xagf( on
                                                                                                Guaranty Agreements,      ba the
                                                                                                                             g[X
  L=JA
  TERI ?hTeTagXXW     DbTaf bjaXW
         Guaranteed Loans    owned byUl the
                                         g[X Lehfg gb the
                                             Trust to g[X XkgXag g[Tg the
                                                          extent that  g[X Lehfg  \f abg
                                                                           Trust is       eX\`UhefXW Ybe
                                                                                     not reimbursed   for fhV[  DbffXf by
                                                                                                          such Losses  Ul TERI
                                                                                                                           L=JA
  Tf aT guaranty
  as    ZhTeTagl payment
                 cTl`Xag pursuant
                           chefhTag to
                                     gb the
                                        g[X TERI
                                            L=JA ?hTeTagl    8ZeXX`Xagf*
                                                   Guaranty Agreements.

           %U&
           (b)        Gg[Xe Loss.
                      Other Dbff* All
                                  8__ Loss
                                      Dbff not
                                           abg allocated
                                               T__bVTgXW pursuant
                                                         chefhTag to
                                                                  gb KXVg\ba
                                                                     Section 3*,.%T&
                                                                             7.02(a) f[T__ UX allocated
                                                                                     shall be T__bVTgXW to
                                                                                                        gb the
                                                                                                           g[X Owners
                                                                                                               GjaXef
  \a cebcbeg\ba to
  in proportion gb their
                   g[X\e K[Te\aZ JTg\bf*
                         Sharing Ratios.

              %V&
              (c)       =YYXVg of
                        Effect bY Adjusted
                                  8W]hfgXW Capital
                                             ;Tc\gT_ Account
                                                      8VVbhag Deficit.
                                                               <XY\V\g* L[X  Dbff allocated
                                                                        The Loss   T__bVTgXW pursuant
                                                                                             chefhTag to
                                                                                                       gb Section
                                                                                                          KXVg\ba 7.02(a)
                                                                                                                  3*,.%T& and
                                                                                                                          TaW
  %U& f[T__
  (b)         abg XkVXXW
       shall not          g[X maximum
                  exceed the  `Tk\`h` amount
                                         T`bhag ofbY Loss
                                                      Dbff that
                                                           g[Tg VTa UX fb
                                                                can be     T__bVTgXW without
                                                                        so allocated  j\g[bhg VThf\aZ  Tal Owner
                                                                                              causing any    GjaXe to
                                                                                                                   gb have
                                                                                                                      [TiX an
                                                                                                                           Ta
  8W]hfgXW Capital
  Adjusted     ;Tc\gT_ Account
                       8VVbhag Deficit
                                <XY\V\g at
                                        Tg the
                                           g[X end
                                               XaW of
                                                    bY any
                                                       Tal Fiscal
                                                           >\fVT_ Year.
                                                                  QXTe* Aa  g[X event
                                                                         In the XiXag some
                                                                                       fb`X but
                                                                                             Uhg not
                                                                                                 abg all
                                                                                                     T__ of
                                                                                                         bY the
                                                                                                            g[X Owners
                                                                                                                GjaXef would
                                                                                                                       jbh_W
  [TiX Adjusted
  have   8W]hfgXW Capital
                    ;Tc\gT_ Account
                            8VVbhag Deficits
                                     <XY\V\gf as
                                               Tf aT VbafXdhXaVX  bY an
                                                     consequence of  Ta allocation
                                                                         T__bVTg\ba of
                                                                                     bY Loss
                                                                                        Dbff pursuant
                                                                                             chefhTag to
                                                                                                       gb KXVg\ba
                                                                                                          Section 3*,.%T& TaW
                                                                                                                  7.02(a) and
  %U&( the
  (b),  g[X _\`\gTg\ba
            limitation fXg
                       set




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                             '($**
                                                                                                                                   23/55
-$'&$'%&-
8/21/2018  Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                    7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                    https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  Ybeg[
  forth \a  g[\f KXVg\ba
        in this  Section 3*,.%V& f[T__ be
                         7.02(c) shall       Declaration
                                        UX applied
                                            Tcc_\XW ba
                                                    on an    in Support
                                                        Ta GjaXe
                                                           Owner        GjaXe Page
                                                                    Ul Owner
                                                                    by                fb159
                                                                                UTf\f so
                                                                                basis       of allocate
                                                                                         Tf to
                                                                                         as gb  369 the
                                                                                               T__bVTgX g[X maximum
                                                                                                            `Tk\`h`
  cXe`\ff\U_X Loss
  permissible Dbff to
                   gb each
                      XTV[ GjaXe haWXe section
                           Owner under fXVg\ba 1.704-1(b)(2)(ii)(d)
                                               -*3,0)-%U&%.&%\\&%W& bY g[X Regulations.
                                                                    of the JXZh_Tg\baf*

            %W&
            (d)        JX`T\a\aZ Loss.
                       Remaining   Dbff* In
                                         Aa the
                                            g[X XiXag  g[Tg there
                                                event that  g[XeX \f Tal remaining
                                                                  is any eX`T\a\aZ Loss
                                                                                   Dbff in
                                                                                        \a excess
                                                                                           XkVXff of
                                                                                                  bY the
                                                                                                     g[X limitation
                                                                                                         _\`\gTg\ba fXg
                                                                                                                    set
  Ybeg[
  forth \a
        in KXVg\ba 3*,.%V&( such
           Section 7.02(c), fhV[ remaining
                                 eX`T\a\aZ Loss
                                            Dbff shall
                                                 f[T__ be
                                                       UX allocated
                                                          T__bVTgXW among
                                                                     T`baZ the
                                                                           g[X Owners
                                                                               GjaXef in
                                                                                      \a proportion
                                                                                         cebcbeg\ba to
                                                                                                    gb their
                                                                                                       g[X\e eXfcXVg\iX
                                                                                                             respective
  K[Te\aZ  JTg\bf*
  Sharing Ratios.

            KXVg\ba
            Section 3*,/ KcXV\T_ Allocations.
                    7.03 $pecial 8__bVTg\baf*

            %T&
            (a)            E\a\`h` Gain
                           Minimum     ?T\a Chargeback.
                                             ;[TeZXUTV^* Except
                                                            =kVXcg asTf otherwise
                                                                         bg[Xej\fX provided
                                                                                      cebi\WXW \a     fXVg\ba 1.704-2(f)
                                                                                                  in section   -*3,0).%Y& of
                                                                                                                           bY the
                                                                                                                              g[X
  JXZh_Tg\baf( abgj\g[fgTaW\aZ
  Regulations,   notwithstanding anyTal other
                                        bg[Xe provision
                                              cebi\f\ba bY   g[\f KXVg\ba
                                                          of this  Section 3*,/(   \Y there
                                                                            7.03, if  g[XeX \f
                                                                                             is aT net
                                                                                                    aXg decrease
                                                                                                        WXVeXTfX in
                                                                                                                  \a Partnership
                                                                                                                      HTegaXef[\c
  E\a\`h` Gain
  Minimum     ?T\a during
                    Whe\aZ any
                           Tal Fiscal
                                >\fVT_ Year,
                                       QXTe( XTV[  GjaXe shall
                                             each Owner    f[T__ be
                                                                 UX specially
                                                                    fcXV\T__l allocated
                                                                               T__bVTgXW \gX`f
                                                                                          items of bY Lehfg
                                                                                                      Trust \aVb`X   TaW gain
                                                                                                            income and   ZT\a for
                                                                                                                               Ybe
  fhV[ Fiscal
  such  >\fVT_ Year
                QXTe (and,
                     %TaW( \Y aXVXffTel( fhUfXdhXag
                           if necessary,              >\fVT_ Years)
                                         subsequent Fiscal   QXTef& \a  Ta amount
                                                                     in an  T`bhag equal
                                                                                      XdhT_ to
                                                                                            gb such
                                                                                                fhV[ Owner's
                                                                                                       GjaXeqf share
                                                                                                                 f[TeX of
                                                                                                                       bY the
                                                                                                                          g[X net
                                                                                                                               aXg
  WXVeXTfX
  decrease \a   HTegaXef[\c Minimum
             in Partnership   E\a\`h` ?T\a(
                                         Gain, WXgXe`\aXW
                                               determined in \a accordance
                                                                 TVVbeWTaVX with
                                                                              j\g[ section
                                                                                     fXVg\ba 1.704-2(g)
                                                                                              -*3,0).%Z& of bY the
                                                                                                                g[X Regulations.
                                                                                                                    JXZh_Tg\baf*
  8__bVTg\baf pursuant
  Allocations   chefhTag to
                         gb the
                            g[X previous
                                ceXi\bhf fXagXaVX
                                          sentence f[T__  UX made
                                                    shall be `TWX \a   cebcbeg\ba to
                                                                    in proportion   gb the
                                                                                       g[X respective
                                                                                           eXfcXVg\iX amounts
                                                                                                         T`bhagf required
                                                                                                                   eXdh\eXW to
                                                                                                                            gb be
                                                                                                                                UX
  T__bVTgXW to
  allocated  gb XTV[  GjaXe pursuant
                each Owner    chefhTag thereto.
                                        g[XeXgb* L[X
                                                  The \gX`f  gb be
                                                       items to  UX so
                                                                    fb allocated
                                                                        T__bVTgXW shall
                                                                                    f[T__ be
                                                                                          UX determined
                                                                                              WXgXe`\aXW in  \a accordance
                                                                                                                TVVbeWTaVX with
                                                                                                                             j\g[
  fXVg\baf 1.704-2(f)(6)
  sections  -*3,0).%Y&%2& and
                           TaW 1.704-2(j)(2)
                                -*3,0).%]&%.& of
                                              bY g[X  JXZh_Tg\baf* L[\f
                                                  the Regulations.   This KXVg\ba
                                                                           Section 3*,/%T&
                                                                                     7.03(a) \f
                                                                                              is \agXaWXW
                                                                                                  intended togb Vb`c_l   j\g[ the
                                                                                                                comply with   g[X
  `\a\`h` gain
  minimum      ZT\a chargeback
                     V[TeZXUTV^ requirement
                                   eXdh\eX`Xag \a    fXVg\ba 1.704-2(f)
                                                 in section   -*3,0).%Y& ofbY the
                                                                               g[X Regulations
                                                                                     JXZh_Tg\baf and  TaW f[T__   UX interpreted
                                                                                                           shall be   \agXeceXgXW
  Vbaf\fgXag_l  g[XeXj\g[*
  consistently therewith.

           %U&
           (b)         GjaXe Minimum
                       Owner    E\a\`h` ?T\aGain ;[TeZXUTV^*       =kVXcg as
                                                  Chargeback. Except        Tf otherwise
                                                                               bg[Xej\fX provided
                                                                                            cebi\WXW in\a section
                                                                                                          fXVg\ba 1.704-2(i)(4)
                                                                                                                   -*3,0).%\&%0& ofbY the
                                                                                                                                      g[X
  JXZh_Tg\baf( abgj\g[fgTaW\aZ
  Regulations,    notwithstanding any Tal other
                                           bg[Xe provision
                                                   cebi\f\ba of bY this
                                                                    g[\f KXVg\ba
                                                                          Section 3*,/(
                                                                                     7.03, \Y   g[XeX \f
                                                                                             if there  is aT net
                                                                                                             aXg decrease
                                                                                                                  WXVeXTfX \a     HTegaXe
                                                                                                                              in Partner
  FbaeXVbhefX Debt
  Nonrecourse    <XUg Minimum
                        E\a\`h` ?T\a      Tgge\UhgTU_X to
                                    Gain attributable    gb aT Partner
                                                               HTegaXe Nonrecourse
                                                                        FbaeXVbhefX Debt <XUg Whe\aZ    Tal Fiscal
                                                                                                during any   >\fVT_ Year,
                                                                                                                     QXTe( XTV[
                                                                                                                            each GjaXe
                                                                                                                                  Owner
  j[b has
  who  [Tf aT share
              f[TeX ofbY the
                         g[X Partner
                              HTegaXe Nonrecourse
                                       FbaeXVbhefX Debt<XUg Minimum
                                                               E\a\`h` ?T\a       Tgge\UhgTU_X to
                                                                           Gain attributable     gb such
                                                                                                    fhV[ Partner
                                                                                                          HTegaXe Nonrecourse
                                                                                                                    FbaeXVbhefX Debt,
                                                                                                                                   <XUg(
  WXgXe`\aXW
  determined in \a accordance
                    TVVbeWTaVX with
                                  j\g[ fXVg\ba    -*3,0).%\&%1& of
                                        section 1.704-2(i)(5)      bY the
                                                                       g[X Regulations,
                                                                            JXZh_Tg\baf( f[T__      UX fcXV\T__l
                                                                                              shall be              T__bVTgXW \gX`f
                                                                                                        specially allocated     items bY
                                                                                                                                       of
  HTegaXef[\c \aVb`X
  Partnership  income andTaW ZT\a   Ybe such
                              gain for  fhV[ Fiscal
                                              >\fVT_ Year
                                                      QXTe (and,
                                                              %TaW( if
                                                                    \Y necessary,
                                                                       aXVXffTel( fhUfXdhXag       >\fVT_ Years)
                                                                                     subsequent Fiscal     QXTef& in
                                                                                                                   \a an
                                                                                                                      Ta amount
                                                                                                                          T`bhag equal
                                                                                                                                   XdhT_
  gb such
  to fhV[ Partner's
          HTegaXeqf f[TeX
                      share bY  g[X net
                             of the aXg WXVeXTfX
                                        decrease \a   HTegaXe Nonrecourse
                                                   in Partner   FbaeXVbhefX Debt<XUg Minimum
                                                                                       E\a\`h` Gain ?T\a attributable
                                                                                                          Tgge\UhgTU_X gb   fhV[ Partner
                                                                                                                        to such   HTegaXe
  FbaeXVbhefX Debt,
  Nonrecourse    <XUg( WXgXe`\aXW
                        determined \a    TVVbeWTaVX with
                                      in accordance    j\g[ fXVg\ba    -*3,0).%\&%0& of
                                                              section 1.704-2(i)(4)     bY the
                                                                                           g[X Regulations.
                                                                                                JXZh_Tg\baf* Allocations
                                                                                                              8__bVTg\baf pursuant
                                                                                                                             chefhTag to
                                                                                                                                       gb
  g[X previous
  the ceXi\bhf fXagXaVX
                  sentence f[T__    UX made
                             shall be  `TWX \a    cebcbeg\ba to
                                               in proportion     gb the
                                                                     g[X respective
                                                                         eXfcXVg\iX amounts
                                                                                        T`bhagf required
                                                                                                   eXdh\eXW to
                                                                                                             gb be
                                                                                                                 UX allocated
                                                                                                                     T__bVTgXW togb each
                                                                                                                                    XTV[
  HTegaXe pursuant
  Partner chefhTag thereto.
                     g[XeXgb* L[X   \gX`f to
                               The items   gb be
                                              UX so
                                                 fb allocated
                                                     T__bVTgXW shall
                                                                 f[T__ be
                                                                       UX determined
                                                                           WXgXe`\aXW \a     TVVbeWTaVX with
                                                                                          in accordance    j\g[ sections
                                                                                                                fXVg\baf 1.704-2(i)(4)
                                                                                                                           -*3,0).%\&%0&
  TaW 1.704-2(j)(2)
  and  -*3,0).%]&%.& bY     g[X Regulations.
                        of the   JXZh_Tg\baf* L[\f
                                                 This KXVg\ba      3*,/%U& is
                                                        Section 7.03(b)      \f \agXaWXW
                                                                                 intended to  gb Vb`c_l     j\g[ the
                                                                                                  comply with     g[X minimum
                                                                                                                        `\a\`h` ZT\again
  V[TeZXUTV^   eXdh\eX`Xag \a
  chargeback requirement      in fXVg\ba  -*3,0).%\&%0& of
                                 section 1.704-2(i)(4)    bY the
                                                              g[X Regulations
                                                                  JXZh_Tg\baf andTaW f[T__    UX interpreted
                                                                                       shall be  \agXeceXgXW consistently
                                                                                                              Vbaf\fgXag_l therewith.
                                                                                                                             g[XeXj\g[*

            %V&
            (c)             IhT_\Y\XW AaVb`X
                            Qualified            GYYfXg* Aa
                                        Income Offset.         g[X XiXag
                                                           In the         Tal Owner
                                                                   event any    GjaXe haXkcXVgXW_l     eXVX\iXf any
                                                                                        unexpectedly receives     Tal adjustments,
                                                                                                                       TW]hfg`Xagf(
  T__bVTg\baf( or
  allocations,  be W\fge\Uhg\baf
                    distributions WXfVe\UXW    \a fXVg\ba
                                    described in            -*3,0)-%U&%.&%\\&%W&%0&( 1.704-1(b)(2)(ii)(d)(5)
                                                  section 1.704-1(b)(2)(ii)(d)(4),    -*3,0)-%U&%.&%\\&%W&%1& be   -*3,0)-%U&%.&%\\&
                                                                                                                or 1.704-1(b)(2)(ii)
  %W&%2& of
  (d)(6) bY the
             g[X Regulations,
                 JXZh_Tg\baf( \gX`f      bY Lehfg
                                  items of  Trust \aVb`X
                                                   income andTaW ZT\a  f[T__ be
                                                                  gain shall  UX specially
                                                                                  fcXV\T__l allocated
                                                                                            T__bVTgXW to
                                                                                                      gb the
                                                                                                         g[X Owner
                                                                                                              GjaXe \a   Ta amount
                                                                                                                      in an  T`bhag
  TaW manner
  and  `TaaXe sufficient
                fhYY\V\Xag togb X_\`\aTgX(  gb the
                                eliminate, to  g[X XkgXag
                                                   extent eXdh\eXW   Ul the
                                                           required by   g[X Regulations,
                                                                              JXZh_Tg\baf( the
                                                                                            g[X Adjusted
                                                                                                8W]hfgXW Capital
                                                                                                          ;Tc\gT_ Account
                                                                                                                   8VVbhag Deficit
                                                                                                                              <XY\V\g
  bY the
  of g[X GjaXe
         Owner as Tf dh\V^_l   Tf possible,
                      quickly as   cbff\U_X( provided
                                             cebi\WXW that
                                                        g[Tg an
                                                              Ta allocation
                                                                 T__bVTg\ba pursuant
                                                                             chefhTag to
                                                                                       gb this
                                                                                          g[\f KXVg\ba 3*,/%V& f[T__
                                                                                               Section 7.03(c)        UX made
                                                                                                                shall be `TWX only
                                                                                                                                ba_l
  \Y TaW to
  if and  gb the
              g[X XkgXag   g[Tg the
                  extent that    g[X GjaXe    jbh_W have
                                     Owner would       [TiX anTa Adjusted
                                                                 8W]hfgXW Capital
                                                                             ;Tc\gT_ Account
                                                                                     8VVbhag Deficit
                                                                                                <XY\V\g after
                                                                                                        TYgXe all
                                                                                                              T__ bg[Xe  T__bVTg\baf
                                                                                                                  other allocations
  cebi\WXW Ybe
  provided   for \a g[\f Article
                 in this  8eg\V_X VII
                                   NAA have
                                       [TiX been
                                             UXXa tentatively
                                                    gXagTg\iX_l made
                                                                 `TWX as
                                                                       Tf \Y g[\f KXVg\ba
                                                                          if this Section 3*,/%V&  jXeX not
                                                                                           7.03(c) were  abg in
                                                                                                             \a this
                                                                                                                g[\f Agreement.
                                                                                                                     8ZeXX`Xag*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                      ')$**
                                                                                                                                            24/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 160 of 369
            %W&
            (d)         FbaeXVbhefX Deductions.
                        Nonrecourse  <XWhVg\baf* Nonrecourse
                                                   FbaeXVbhefX Deductions
                                                                 <XWhVg\baf for
                                                                            Ybe any
                                                                                Tal Fiscal
                                                                                    >\fVT_ Year
                                                                                           QXTe shall
                                                                                                f[T__ be
                                                                                                      UX specially
                                                                                                         fcXV\T__l
  T__bVTgXW among
  allocated  T`baZ the
                   g[X Owners
                       GjaXef \a cebcbeg\ba to
                              in proportion gb their
                                               g[X\e K[Te\aZ JTg\bf*
                                                     Sharing Ratios.

            %X&
            (e)       HTegaXe Nonrecourse
                      Partner FbaeXVbhefX Deductions.
                                          <XWhVg\baf* Any
                                                      8al Partner
                                                           HTegaXe Nonrecourse
                                                                     FbaeXVbhefX Deductions
                                                                                    <XWhVg\baf Ybe  Tal Fiscal
                                                                                                for any >\fVT_ Year
                                                                                                               QXTe shall
                                                                                                                    f[T__
  UX specially
  be  fcXV\T__l allocated
                T__bVTgXW to
                          gb the
                             g[X Owner
                                 GjaXe who
                                       j[b bears
                                            UXTef the
                                                  g[X economic
                                                      XVbab`\V risk
                                                                  e\f^ of
                                                                       bY _bff  j\g[ eXfcXVg
                                                                          loss with          gb the
                                                                                     respect to g[X Partner
                                                                                                    HTegaXe Nonrecourse
                                                                                                            FbaeXVbhefX
  <XUg to
  Debt  gb which
           j[\V[ such
                   fhV[ Partner
                        HTegaXe Nonrecourse
                                 FbaeXVbhefX Deductions
                                             <XWhVg\baf are
                                                         TeX attributable
                                                             Tgge\UhgTU_X in
                                                                           \a accordance
                                                                               TVVbeWTaVX with
                                                                                           j\g[ section
                                                                                                 fXVg\ba 1.704-2(i)(1)
                                                                                                         -*3,0).%\&%-& of
                                                                                                                       bY
  g[X JXZh_Tg\baf*
  the  Regulations.

             %Y&
             (f)              ETaWTgbel Allocations
                              Mandatory     8__bVTg\baf Under
                                                            MaWXe KXVg\ba
                                                                     Section 3,0%V&
                                                                                704(c) bY   g[X Code.
                                                                                         of the  ;bWX* Notwithstanding
                                                                                                         Fbgj\g[fgTaW\aZ the  g[X foregoing
                                                                                                                                   YbeXZb\aZ
  cebi\f\baf of
  provisions    bY this
                    g[\f Section
                          KXVg\ba 3*,/(
                                   7.03, \a    g[X XiXag
                                           in the   event fXVg\ba
                                                           section 3,0%V&
                                                                     704(c) bY   g[X Code
                                                                             of the   ;bWX or be fXVg\ba
                                                                                                  section 3,0%V&   bY the
                                                                                                           704(c) of   g[X Code
                                                                                                                           ;bWX principles
                                                                                                                                   ce\aV\c_Xf
  Tcc_\VTU_X under
  applicable    haWXe section
                        fXVg\ba 1.704-1(b)(2)(iv)
                                 -*3,0)-%U&%.&%\i& bY      g[X Regulations
                                                        of the  JXZh_Tg\baf eXdh\eX     T__bVTg\baf of
                                                                               require allocations    bY \aVb`X(    ZT\a( deduction
                                                                                                          income, gain,   WXWhVg\ba orbe loss
                                                                                                                                          _bff
  \a
  in aT manner
        `TaaXe W\YYXeXag      g[Ta that
                   different than   g[Tg set
                                          fXg Ybeg[   TUbiX( the
                                               forth above,    g[X provisions
                                                                    cebi\f\baf bYof fXVg\ba   3,0%V& bY
                                                                                     section 704(c)        g[X Code
                                                                                                       of the   ;bWX and
                                                                                                                      TaW the
                                                                                                                           g[X Regulations
                                                                                                                                JXZh_Tg\baf
  g[XeXhaWXe shall
  thereunder    f[T__ Vbageb_
                        control fhV[    T__bVTg\baf* Any
                                 such allocations.      8al item
                                                             \gX` ofbY Lehfg
                                                                       Trust \aVb`X(     ZT\a( loss
                                                                              income, gain,     _bff and
                                                                                                      TaW WXWhVg\ba     j\g[ respect
                                                                                                           deduction with    eXfcXVg togb any
                                                                                                                                          Tal
  cebcXegl (other
  property    %bg[Xe than
                       g[Ta cash)
                             VTf[& that
                                    g[Tg has
                                           [Tf been
                                                UXXa contributed
                                                        Vbage\UhgXW byUl aT Partner
                                                                            HTegaXe to gb the
                                                                                          g[X capital
                                                                                               VTc\gT_ of
                                                                                                        bY the
                                                                                                            g[X Lehfg   be which
                                                                                                                 Trust or  j[\V[ has[Tf been
                                                                                                                                         UXXa
  eXiT_hXW Ybe
  revalued          ;Tc\gT_ Account
              for Capital     8VVbhag purposes
                                          checbfXf pursuant
                                                       chefhTag togb section
                                                                      fXVg\ba 1.744-1(b)(2)(iv)
                                                                                -*300)-%U&%.&%\i& bY      g[X Regulations
                                                                                                      of the   JXZh_Tg\baf andTaW which
                                                                                                                                    j[\V[ is \f
  eXdh\eXW to
  required   gb be
                 UX allocated
                     T__bVTgXW to
                                gb fhV[   HTegaXe Ybe
                                   such Partner     for \aVb`X    gTk purposes
                                                         income tax    checbfXf under
                                                                                  haWXe section
                                                                                          fXVg\ba 3,0%V&    bY the
                                                                                                    704(c) of  g[X ;bWX
                                                                                                                   Code fb    Tf to
                                                                                                                          so as  gb take
                                                                                                                                    gT^X \agb
                                                                                                                                          into
  TVVbhag the
  account   g[X variation
                 iTe\Tg\ba between
                             UXgjXXa theg[X tax
                                             gTk basis
                                                  UTf\f of
                                                         bY such
                                                            fhV[ property
                                                                   cebcXegl and
                                                                             TaW its
                                                                                  \gf YT\e  `Te^Xg value
                                                                                      fair market    iT_hX at
                                                                                                            Tg the
                                                                                                               g[X time
                                                                                                                   g\`X of
                                                                                                                         bY \gf
                                                                                                                            its Vbage\Uhg\ba
                                                                                                                                contribution
  f[T__ be
  shall UX allocated
            T__bVTgXW solely
                          fb_X_l Ybe
                                 for \aVb`X
                                      income tax gTk purposes
                                                      checbfXf \a   g[X manner
                                                                 in the  `TaaXe required
                                                                                   eXdh\eXW orbe permitted
                                                                                                  cXe`\ggXW under
                                                                                                              haWXe section
                                                                                                                     fXVg\ba 704(c)
                                                                                                                               3,0%V& ofbY the
                                                                                                                                           g[X
  ;bWX hf\aZ
  Code   using theg[X "traditional
                       ogeTW\g\baT_ method"
                                     `Xg[bWp WXfVe\UXW
                                                  described in\a section
                                                                  fXVg\ba 1.704-3(b)
                                                                           -*3,0)/%U& bY     g[X Regulations,
                                                                                          of the  JXZh_Tg\baf( provided,
                                                                                                                  cebi\WXW( [bjXiXe(      g[Tg
                                                                                                                              however, that
  VheTg\iX   T__bVTg\baf Vbaf\fg\aZ
  curative allocations      consisting of bY the
                                              g[X special
                                                   fcXV\T_ allocation
                                                            T__bVTg\ba ofbY gain
                                                                            ZT\a orbe _bff   hcba the
                                                                                       loss upon    g[X sale
                                                                                                         fT_X be
                                                                                                               or bg[Xe  W\fcbf\g\ba of
                                                                                                                  other disposition    bY the
                                                                                                                                           g[X
  Vbage\UhgXW     cebcXegl shall
  contributed property        f[T__ be
                                     UX made
                                          `TWX \a      TVVbeWTaVX with
                                                   in accordance      j\g[ section
                                                                            fXVg\ba 1.704-3(c)
                                                                                       -*3,0)/%V& of  bY the
                                                                                                          g[X JXZh_Tg\baf
                                                                                                               Regulations to gb the
                                                                                                                                  g[X XkgXag
                                                                                                                                       extent
  aXVXffTel to
  necessary    gb X_\`\aTgX    Tal W\fcTe\gl(
                   eliminate any    disparity, to gb the
                                                     g[X XkgXag   cbff\U_X( between
                                                          extent possible,   UXgjXXa the g[X Partners'
                                                                                             HTegaXefq book
                                                                                                         Ubb^ and
                                                                                                                TaW tax
                                                                                                                     gTk Capital
                                                                                                                          ;Tc\gT_ Accounts
                                                                                                                                   8VVbhagf
  Tgge\UhgTU_X to
  attributable    gb fhV[    cebcXegl7 Yheg[Xe
                      such property;                 cebi\WXW( however,
                                          further provided,       [bjXiXe( that
                                                                              g[Tg any
                                                                                    Tal other
                                                                                           bg[Xe method
                                                                                                   `Xg[bW allowable
                                                                                                             T__bjTU_X under
                                                                                                                          haWXe applicable
                                                                                                                                  Tcc_\VTU_X
  JXZh_Tg\baf `Tl
  Regulations     may be UX used
                            hfXW Ybe   Tal Vbage\Uhg\ba
                                  for any   contribution bY     cebcXegl as
                                                            of property   Tf to
                                                                              gb which
                                                                                 j[\V[ there
                                                                                          g[XeX \f  TZeXX`Xag between
                                                                                                 is agreement    UXgjXXa the
                                                                                                                           g[X Vbage\Uhg\aZ
                                                                                                                                contributing
  HTegaXe and
  Partner  TaW the
                 g[X Administrator.
                      8W`\a\fgeTgbe*

            %Z&
            (g)      ?ebff Income
                     Gross  AaVb`X Allocation.
                                     8__bVTg\ba* Aa g[X event
                                                 In the XiXag any
                                                              Tal GjaXe
                                                                   Owner [Tf     Ta Adjusted
                                                                            has an  8W]hfgXW Capital
                                                                                               ;Tc\gT_ Account
                                                                                                       8VVbhag Deficit,
                                                                                                                 <XY\V\g( such
                                                                                                                          fhV[
  GjaXe shall
  Owner   f[T__ be
                UX specially
                   fcXV\T__l allocated
                              T__bVTgXW \gX`f  bY Lehfg
                                        items of  Trust \aVb`X    TaW ZT\a
                                                         income and    gain in\a the
                                                                                 g[X amount
                                                                                      T`bhag ofbY such
                                                                                                  fhV[ XkVXff   Tf quickly
                                                                                                        excess as  dh\V^_l asTf
  cbff\U_X( provided
  possible, cebi\WXW that
                      g[Tg an
                           Ta allocation
                              T__bVTg\ba pursuant
                                          chefhTag to
                                                    gb this
                                                       g[\f Section
                                                            KXVg\ba 3*,/%Z&    f[T__ be
                                                                     7.03(g) shall   UX made
                                                                                         `TWX only
                                                                                               ba_l if
                                                                                                    \Y and
                                                                                                       TaW to
                                                                                                            gb the
                                                                                                               g[X XkgXag  g[Tg
                                                                                                                   extent that
  fhV[ Owner
  such GjaXe would
                jbh_W have
                      [TiX an
                            Ta Adjusted
                               8W]hfgXW Capital
                                          ;Tc\gT_ Account
                                                  8VVbhag Deficit
                                                            <XY\V\g after
                                                                    TYgXe all
                                                                          T__ other
                                                                              bg[Xe allocations
                                                                                     T__bVTg\baf provided
                                                                                                 cebi\WXW for
                                                                                                           Ybe in
                                                                                                               \a this
                                                                                                                  g[\f KXVg\ba
                                                                                                                       Section
  3*,/ [TiX been
  7.03 have  UXXa made
                  `TWX as
                        Tf if
                           \Y KXVg\baf
                              Sections 3*,/%V& TaW 3*,/%Z&
                                       7.03(c) and           jXeX not
                                                     7.03(g) were  abg \a g[\f Agreement.
                                                                       in this  8ZeXX`Xag*

            KXVg\ba
            Section 3*,0    ;heTg\iX Allocations.
                     7.04 Curative    8__bVTg\baf* L[X    T__bVTg\baf set
                                                     The allocations    fXg Ybeg[  \a KXVg\baf
                                                                            forth in              3*,. and
                                                                                      Sections 7.02    TaW 3*,/%T&   g[ebhZ[ (e)
                                                                                                             7.03(a) through    %X& (the
                                                                                                                                    %g[X
  oJXZh_Tgbel Allocations")
  "Regulatory   8__bVTg\bafp& areTeX \agXaWXW
                                     intended togb comply
                                                   Vb`c_l with
                                                             j\g[ VXegT\a   eXdh\eX`Xagf of
                                                                    certain requirements     bY the
                                                                                                g[X Regulations.
                                                                                                     JXZh_Tg\baf* ItAg is
                                                                                                                       \f the
                                                                                                                           g[X \agXag
                                                                                                                               intent bY
                                                                                                                                      of
  g[X GjaXef
  the          g[Tg( to
      Owners that,    gb the
                          g[X XkgXag   cbff\U_X( all
                              extent possible,    T__ Regulatory
                                                      JXZh_Tgbel Allocations
                                                                     8__bVTg\baf shall
                                                                                   f[T__ be
                                                                                          UX offset
                                                                                              bYYfXg X\g[Xe   j\g[ bg[Xe
                                                                                                      either with           JXZh_Tgbel
                                                                                                                    other Regulatory
  8__bVTg\baf or
  Allocations  be with
                   j\g[ special
                           fcXV\T_ allocations
                                    T__bVTg\baf ofbY bg[Xe
                                                      other \gX`f
                                                              items bYof Lehfg
                                                                          Trust \aVb`X(     ZT\a( _bff(
                                                                                income, gain,              be WXWhVg\ba*
                                                                                                    loss, or   deduction. L[XeXYbeX(
                                                                                                                             Therefore,
  abgj\g[fgTaW\aZ Tal
  notwithstanding         bg[Xe provision
                    any other    cebi\f\ba bY
                                            of g[\f  8eg\V_X VII
                                                this Article   NAA (other
                                                                    %bg[Xe than
                                                                           g[Ta the
                                                                                 g[X Regulatory
                                                                                      JXZh_Tgbel Allocations),
                                                                                                    8__bVTg\baf&( offsetting
                                                                                                                    bYYfXgg\aZ fcXV\T_
                                                                                                                                 special
  T__bVTg\baf bY
  allocations of Lehfg
                  Trust \aVb`X(
                         income, ZT\a(
                                    gain, _bff(  be WXWhVg\ba
                                          loss, or                f[T__ be
                                                     deduction shall    UX made
                                                                            `TWX fb    g[Tg( after
                                                                                    so that,  TYgXe fhV[   bYYfXgg\aZ allocations
                                                                                                     such offsetting   T__bVTg\baf are
                                                                                                                                     TeX
  `TWX( XTV[
  made,        GjaXeqf ;Tc\gT_
         each Owner's              8VVbhag balance
                          Capital Account    UT_TaVX \f(   gb the
                                                       is, to  g[X XkgXag  cbff\U_X( XdhT_
                                                                   extent possible,          gb the
                                                                                      equal to   g[X Capital
                                                                                                      ;Tc\gT_ Account
                                                                                                               8VVbhag balance
                                                                                                                          UT_TaVX such
                                                                                                                                   fhV[
  GjaXe would
  Owner   jbh_W have
                  [TiX had
                         [TW \Y  g[X Regulatory
                              if the  JXZh_Tgbel Allocations
                                                   8__bVTg\baf werejXeX not
                                                                         abg part
                                                                             cTeg bY   g[\f Agreement
                                                                                    of this 8ZeXX`Xag and  TaW all
                                                                                                                T__ Trust
                                                                                                                    Lehfg items
                                                                                                                            \gX`f were
                                                                                                                                   jXeX
  T__bVTgXW pursuant
  allocated  chefhTag togb KXVg\baf
                            Sections 3*,-   TaW 7.02.
                                       7.01 and   3*,.* Aa    `T^\aZ such
                                                         In making      fhV[ offsetting
                                                                              bYYfXgg\aZ allocations,
                                                                                           T__bVTg\baf( there
                                                                                                          g[XeX shall
                                                                                                                 f[T__ be
                                                                                                                        UX taken
                                                                                                                             gT^Xa \agb
                                                                                                                                    into
  TVVbhag YhgheX
  account         JXZh_Tgbel
           future Regulatory




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                            '*$**
                                                                                                                                                  25/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                  7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                  https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  8__bVTg\baf haWXe
  Allocations under KXVg\ba
                    Section 3*,/%T&
                            7.03(a) and    Declaration
                                     TaW (b)
                                           %U& that,       in not
                                               g[Tg( although
                                                     T_g[bhZ[  Support
                                                               abg     `TWX(Page
                                                                   lXg made,
                                                                   yet                161to
                                                                               TeX likely
                                                                               are _\^X_l gbofbYYfXg
                                                                                               369 other
                                                                                              offset bg[Xe Regulatory
                                                                                                           JXZh_Tgbel
  8__bVTg\baf previously
  Allocations ceXi\bhf_l made
                         `TWX under
                              haWXe KXVg\ba 3*,/%W& and
                                    Section 7.03(d) TaW (e).
                                                        %X&*

            KXVg\ba
            Section 3*,1 Gg[Xe Allocation
                    7.05 Other 8__bVTg\ba Rules.
                                          Jh_Xf*

           %T&
           (a)        >be purposes
                      For checbfXf bY   WXgXe`\a\aZ the
                                     of determining g[X Profit,
                                                        HebY\g( Loss,
                                                                Dbff( or
                                                                       be any
                                                                          Tal other
                                                                              bg[Xe \gX`f  T__bVTU_X to
                                                                                    items allocable  gb any
                                                                                                        Tal period,
                                                                                                            cXe\bW( Profit,
                                                                                                                    HebY\g(
  Dbff( and
  Loss, TaW any
            Tal fhV[
                 such bg[Xe
                       other \gX`f f[T__ be
                             items shall UX determined
                                            WXgXe`\aXW on
                                                        ba aT WT\_l( `bag[_l( or
                                                              daily, monthly, be other
                                                                                 bg[Xe basis,
                                                                                       UTf\f( as
                                                                                              Tf WXgXe`\aXW  Ul the
                                                                                                 determined by  g[X GjaXe
                                                                                                                    Owner
  LehfgXX( haWXe the
  Trustee, under  g[X direction
                      W\eXVg\ba of
                                bY the
                                   g[X KhcXe)`T]be\gl GjaXef( using
                                       Super-majority Owners,    hf\aZ any
                                                                        Tal method
                                                                            `Xg[bW permissible
                                                                                    cXe`\ff\U_X under
                                                                                                  haWXe section
                                                                                                        fXVg\ba 706
                                                                                                                3,2 of
                                                                                                                     bY the
                                                                                                                        g[X
  ;bWX and
  Code  TaW the
            g[X Regulations
                JXZh_Tg\baf thereunder.
                              g[XeXhaWXe*

            %U&
            (b)       L[X Owners
                      The  GjaXef are
                                  TeX aware
                                      TjTeX bY  g[X \aVb`X
                                             of the          gTk consequences
                                                    income tax   VbafXdhXaVXf ofbY the
                                                                                   g[X allocations
                                                                                       T__bVTg\baf made
                                                                                                   `TWX by
                                                                                                         Ul this
                                                                                                             g[\f Article
                                                                                                                  8eg\V_X
  NAA and
  VII  TaW hereby
           [XeXUl agree
                  TZeXX to
                        gb be
                           UX bound
                              UbhaW by
                                    Ul the
                                       g[X provisions
                                           cebi\f\baf of
                                                      bY this
                                                         g[\f Article
                                                              8eg\V_X VII
                                                                      NAA \a eXcbeg\aZ their
                                                                          in reporting g[X\e shares
                                                                                             f[TeXf of
                                                                                                    bY Lehfg \aVb`X and
                                                                                                       Trust income  TaW
  _bff
  loss Ybe \aVb`X tax
       for income gTk purposes.
                      checbfXf*

             %V&
             (c)        Kb_X_l Ybe purposes
                        Solely for checbfXf of
                                             bY WXgXe`\a\aZ  Ta Owner's
                                                determining an  GjaXeqf proportionate
                                                                        cebcbeg\baTgX share
                                                                                      f[TeX of
                                                                                            bY the
                                                                                               g[X "excess
                                                                                                   oXkVXff nonrecourse
                                                                                                           abaeXVbhefX
  _\TU\_\g\Xfp
  liabilities" bY g[X Lehfg
               of the        j\g[\a the
                       Trust within g[X meaning
                                         `XTa\aZ bY
                                                  of fXVg\ba -*31.)/%T&%/& bY
                                                     section 1.752-3(a)(3)    g[X Regulations,
                                                                           of the JXZh_Tg\baf( the
                                                                                               g[X Owners'
                                                                                                   GjaXefq interests
                                                                                                            \agXeXfgf \a
                                                                                                                      in
  Lehfg  cebY\gf are
  Trust profits  TeX \a cebcbeg\ba to
                     in proportion gb their
                                      g[X\e K[Te\aZ JTg\bf*
                                            Sharing Ratios.

            %W&
            (d)         Lb  g[X XkgXag
                        To the          cXe`\ggXW by
                                extent permitted  Ul section
                                                     fXVg\ba 1.704-2(h)(3)
                                                              -*3,0).%[&%/& of
                                                                            bY the
                                                                               g[X Regulations,
                                                                                    JXZh_Tg\baf( the
                                                                                                 g[X Owner
                                                                                                      GjaXe LehfgXX
                                                                                                              Trustee f[T__
                                                                                                                      shall
  XaWXTibe
  endeavor togb treat
                 geXTg distributions
                       W\fge\Uhg\baf of
                                     bY Net
                                         FXg Cash
                                             ;Tf[ Flow
                                                    >_bj as
                                                          Tf having
                                                              [Ti\aZ been
                                                                      UXXa made
                                                                            `TWX Yeb`     g[X proceeds
                                                                                   from the   cebVXXWf of
                                                                                                        bY aT Nonrecourse
                                                                                                              FbaeXVbhefX
  D\TU\_\gl or
  Liability be aT Partner
                   HTegaXe Nonrecourse
                            FbaeXVbhefX Debt
                                          <XUg only
                                                ba_l to
                                                     gb the
                                                        g[X XkgXag  g[Tg fhV[
                                                             extent that       W\fge\Uhg\baf would
                                                                         such distributions   jbh_W VThfX   be \aVeXTfX
                                                                                                     cause or           Ta
                                                                                                               increase an
  8W]hfgXW ;Tc\gT_
  Adjusted           8VVbhag Deficit
             Capital Account   <XY\V\g Ybe Tal Owner.
                                       for any GjaXe*

           KXVg\ba
           Section 3*,2    <\fge\Uhg\ba bY
                    7.06 Distribution        FXg Cash
                                          of Net   ;Tf[ >_bj*   =kVXcg to
                                                         Flow. Except     gb the
                                                                              g[X XkgXag   ceb[\U\gXW by
                                                                                    extent prohibited  Ul any
                                                                                                            Tal other
                                                                                                                bg[Xe agreement
                                                                                                                       TZeXX`Xag to gb
  j[\V[ the
  which  g[X Lehfg
             Trust \f
                   is aT party
                         cTegl or
                               be \f  bg[Xej\fX bound,
                                  is otherwise    UbhaW( Net
                                                          FXg ;Tf[    >_bj on
                                                               Cash Flow      ba each
                                                                                   XTV[ Distribution
                                                                                        <\fge\Uhg\ba Date
                                                                                                      <TgX f[T__   UX W\fge\UhgXW
                                                                                                             shall be               ba
                                                                                                                       distributed on
  fhV[ Distribution
  such  <\fge\Uhg\ba Date
                      <TgX to
                            gb each
                               XTV[ Owner
                                       GjaXe \a    Ta amount
                                               in an   T`bhag equal
                                                                XdhT_ togb (i)
                                                                            %\& the
                                                                                 g[X Profit
                                                                                      HebY\g allocated
                                                                                             T__bVTgXW to
                                                                                                        gb fhV[  GjaXe under
                                                                                                            such Owner     haWXe this
                                                                                                                                  g[\f
  8eg\V_X VII
  Article NAA and
              TaW not
                   abg previously
                        ceXi\bhf_l distributed
                                     W\fge\UhgXW to
                                                  gb fhV[ GjaXe less
                                                     such Owner     _Xff (ii)
                                                                         %\\& the
                                                                              g[X amount
                                                                                    T`bhag of
                                                                                            bY Losses
                                                                                                DbffXf allocated
                                                                                                        T__bVTgXW to
                                                                                                                   gb such
                                                                                                                      fhV[ Owner
                                                                                                                            GjaXe togb
  g[X XkgXag
  the        fhV[ Losses
      extent such  DbffXf were
                           jXeX not
                                  abg applied
                                       Tcc_\XW \a  eXWhVg\ba of
                                                in reduction  bY the
                                                                  g[X amount
                                                                       T`bhag of  bY any
                                                                                     Tal previous
                                                                                         ceXi\bhf W\fge\Uhg\ba    bY Net
                                                                                                    distribution of  FXg Cash
                                                                                                                          ;Tf[ Flow
                                                                                                                                >_bj
  gb such
  to fhV[ Owner.
          GjaXe* All
                   8__ payments
                        cTl`Xagf togb be
                                       UX made
                                          `TWX haWXe    g[\f Agreement
                                                 under this  8ZeXX`Xag by   Ul the
                                                                                g[X Owner
                                                                                     GjaXe Trustee
                                                                                             LehfgXX f[T__   UX made
                                                                                                      shall be  `TWX only
                                                                                                                       ba_l Yeb`   g[X
                                                                                                                             from the
  \aVb`X  TaW proceeds
  income and   cebVXXWf ofbY the
                             g[X Lehfg   HebcXegl and
                                 Trust Property     TaW only
                                                        ba_l to
                                                              gb the
                                                                 g[X XkgXag    g[X Owner
                                                                      extent the     GjaXe LehfgXX   [Tf eXVX\iXW
                                                                                             Trustee has             fhV[ \aVb`X
                                                                                                           received such   income orbe
  cebVXXWf*
  proceeds.

            KXVg\ba
            Section 3*,3 <\fge\Uhg\ba Date
                    7.07 Distribution   <TgX KgTgX`Xag* O\g[ each
                                             Statement. With XTV[ distribution
                                                                  W\fge\Uhg\ba to
                                                                                gb an
                                                                                   Ta Owner
                                                                                      GjaXe pursuant
                                                                                              chefhTag to
                                                                                                       gb KXVg\ba
                                                                                                           Section 3*,2(
                                                                                                                   7.06,
  g[X GjaXe
  the Owner LehfgXX    f[T__ deliver
              Trustee shall  WX_\iXe aT Distribution
                                        <\fge\Uhg\ba Date
                                                     <TgX KgTgX`Xag fXgg\aZ forth,
                                                          Statement setting  Ybeg[( for
                                                                                    Ybe the
                                                                                        g[X period
                                                                                            cXe\bW f\aVX  g[X preceding
                                                                                                   since the  ceXVXW\aZ
  <\fge\Uhg\ba Date:
  Distribution <TgX6

            %T&
            (a)       AaVb`X TaW proceeds
                      Income and cebVXXWf received
                                          eXVX\iXW by
                                                   Ul the
                                                      g[X Owner
                                                          GjaXe Trustee
                                                                LehfgXX with
                                                                        j\g[ respect
                                                                             eXfcXVg to
                                                                                     gb the
                                                                                        g[X Lehfg HebcXegl7
                                                                                            Trust Property;

            %U&
            (b)        8`bhagf paid
                       Amounts cT\W to
                                    gb the
                                       g[X Owner
                                           GjaXe LehfgXX7
                                                 Trustee;


            %V&
            (c)        8`bhagf paid
                       Amounts cT\W to
                                    gb any
                                       Tal HXefba chefhTag to
                                           Person pursuant gb aT Lehfg JX_TgXW Agreement;
                                                                 Trust Related 8ZeXX`Xag7 and
                                                                                          TaW


            %W&
            (d)        8`bhagf paid
                       Amounts cT\W Ybe bg[Xe XkcXafXf
                                    for other          bY the
                                              expenses of g[X Lehfg*
                                                              Trust.


           KXVg\ba
           Section 3*,4 8__bVTg\ba of
                   7.08 Allocation bY LTk
                                      Tax D\TU\_\gl*
                                          Liability. Aa g[X XiXag
                                                     In the        g[Tg any
                                                             event that Tal tax
                                                                            gTk \f \`cbfXW ba
                                                                                is imposed    g[X Lehfg(
                                                                                           on the Trust, fhV[ gTk shall
                                                                                                         such tax f[T__
  UX charged
  be V[TeZXW against
             TZT\afg amounts
                     T`bhagf bg[Xej\fX
                             otherwise W\fge\UhgTU_X  gb the
                                        distributable to g[X Owners
                                                              GjaXef in
                                                                      \a




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                   '+$**
                                                                                                                                         26/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                   7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                   https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  cebcbeg\ba to
  proportion gb their
                g[X\e eXfcXVg\iX
                      respective K[Te\aZ    Declaration
                                           JTg\bf* The
                                 Sharing Ratios.   L[X Owner
                                                       GjaXein LehfgXX
                                                                Support
                                                               Trustee        Page
                                                                        \f hereby
                                                                        is [XeXUl     162 ofto
                                                                                  Thg[be\mXW
                                                                                  authorized gb369
                                                                                                eXgT\a
                                                                                                retain Yeb` T`bhagf
                                                                                                       from amounts
  bg[Xej\fX W\fge\UhgTU_X
  otherwise                  gb the
               distributable to g[X Owners
                                    GjaXef sufficient
                                             fhYY\V\Xag funds
                                                        YhaWf to
                                                               gb pay
                                                                  cTl or
                                                                      be provide
                                                                          cebi\WX for
                                                                                  Ybe the
                                                                                      g[X payment
                                                                                          cTl`Xag of,
                                                                                                   bY( and
                                                                                                       TaW then
                                                                                                            g[Xa to
                                                                                                                 gb pay,
                                                                                                                    cTl( such
                                                                                                                         fhV[
  gTk as
  tax Tf \f
         is _XZT__l  bjXW by
            legally owed   Ul the
                               g[X Lehfg %Uhg fhV[
                                   Trust (but       Thg[be\mTg\ba shall
                                              such authorization   f[T__ not
                                                                         abg prevent
                                                                             ceXiXag the
                                                                                     g[X Owner
                                                                                         GjaXe Trustee
                                                                                                LehfgXX from
                                                                                                         Yeb` VbagXfg\aZ  Tal
                                                                                                               contesting any
  fhV[ tax
  such  gTk \a    Tccebce\TgX proceedings,
              in appropriate   cebVXXW\aZf( and
                                              TaW withholding
                                                   j\g[[b_W\aZ payment
                                                                 cTl`Xag of bY fhV[  gTk( if
                                                                               such tax,  \Y permitted
                                                                                             cXe`\ggXW by
                                                                                                        Ul law,
                                                                                                            _Tj( pending
                                                                                                                 cXaW\aZ the
                                                                                                                           g[X
  bhgVb`X of
  outcome    bY such
                fhV[ proceedings).
                      cebVXXW\aZf&*

             KXVg\ba
             Section 3*,5   EXg[bW bY
                      7.09 Method       HTl`Xag* All
                                     of Payment.    8__ amounts
                                                         T`bhagf payable
                                                                   cTlTU_X to
                                                                            gb an
                                                                               Ta Owner
                                                                                   GjaXe pursuant
                                                                                           chefhTag to
                                                                                                     gb this
                                                                                                        g[\f Agreement
                                                                                                              8ZeXX`Xag f[T__    UX
                                                                                                                          shall be
  cT\W by
  paid Ul the
           g[X GjaXe
                Owner LehfgXX    gb fhV[
                         Trustee to      GjaXe or
                                    such Owner    be aT nominee
                                                        ab`\aXX therefor
                                                                 g[XeXYbe by
                                                                           Ul V[XV^  cTlTU_X to
                                                                              check payable    gb such
                                                                                                  fhV[ Owner,
                                                                                                        GjaXe( mailed
                                                                                                                `T\_XW Y\efg  V_Tff
                                                                                                                        first class
  gb the
  to g[X TWWeXff
          address bYof fhV[  GjaXe appearing
                       such Owner    TccXTe\aZ onba the
                                                      g[X eXZ\fgXe `T\agT\aXW pursuant
                                                          register maintained    chefhTag to
                                                                                           gb Section
                                                                                              KXVg\ba 3.02,
                                                                                                       /*,.( or
                                                                                                              be by
                                                                                                                 Ul crediting
                                                                                                                    VeXW\g\aZ the
                                                                                                                                g[X
  T`bhag to
  amount    gb be
               UX distributed
                   W\fge\UhgXW to
                               gb such
                                   fhV[ Owner
                                        GjaXe to gb an
                                                     Ta account
                                                         TVVbhag maintained
                                                                  `T\agT\aXW byUl such
                                                                                   fhV[ Owner
                                                                                        GjaXe with
                                                                                                 j\g[ the
                                                                                                       g[X Owner
                                                                                                            GjaXe Trustee
                                                                                                                   LehfgXX be    Ul
                                                                                                                             or by
  geTafYXee\aZ fhV[
  transferring         T`bhag by
                such amount     Ul wire
                                    j\eX transfer
                                         geTafYXe in
                                                   \a \``XW\TgX_l    TiT\_TU_X YhaWf
                                                       immediately available          gb aT banking
                                                                                funds to    UTa^\aZ \afg\ghg\ba   j\g[ bank
                                                                                                      institution with UTa^ wire
                                                                                                                              j\eX
  geTafYXe YTV\_\g\Xf
  transfer  facilities Ybe g[X account
                       for the TVVbhag of
                                        bY fhV[   GjaXe( as
                                            such Owner,     Tf instructed
                                                               \afgehVgXW in
                                                                          \a writing
                                                                              je\g\aZ Yeb`   g\`X to
                                                                                      from time    gb time
                                                                                                      g\`X by
                                                                                                            Ul such
                                                                                                                fhV[ Owner.
                                                                                                                     GjaXe* TheL[X
  GjaXe LehfgXX
  Owner              `Tl eXdh\eX
           Trustee may             Ta Owner
                          require an  GjaXe togb pay
                                                  cTl any
                                                        Tal wire
                                                            j\eX transfer
                                                                 geTafYXe fees
                                                                          YXXf incurred
                                                                                \aVheeXW in
                                                                                          \a VbaaXVg\ba   j\g[ Tal
                                                                                             connection with        j\eX geTafYXe
                                                                                                                any wire  transfer
  `TWX to
  made   gb such
            fhV[ GjaXe*
                  Owner.

            KXVg\ba
            Section 3*-,    Fb KXZeXZTg\ba
                      7.10 No   Segregation bY   >haWf7 No
                                              of Funds;  Fb AagXeXfg*
                                                              Interest. KhU]XVg  gb KXVg\baf
                                                                        Subject to            .*,/%U&%\\& and
                                                                                    Sections 2.03(b)(ii)  TaW 5.01,
                                                                                                               1*,-( funds
                                                                                                                     YhaWf
  eXVX\iXW by
  received  Ul the
                g[X Owner
                     GjaXe LehfgXX    [XeXhaWXe need
                             Trustee hereunder  aXXW not
                                                      abg be
                                                          UX segregated
                                                             fXZeXZTgXW \a   Tal manner
                                                                          in any `TaaXe except
                                                                                          XkVXcg to
                                                                                                 gb the
                                                                                                    g[X extent
                                                                                                        XkgXag eXdh\eXW Ul
                                                                                                               required by
  _Tj TaW may
  law and  `Tl be UX deposited
                     WXcbf\gXW haWXe
                               under fhV[
                                       such ZXaXeT_ VbaW\g\baf as
                                            general conditions Tf may
                                                                  `Tl beUX prescribed
                                                                           ceXfVe\UXW by
                                                                                      Ul law,
                                                                                         _Tj( and
                                                                                              TaW the
                                                                                                  g[X Owner
                                                                                                      GjaXe LehfgXX
                                                                                                              Trustee f[T__
                                                                                                                      shall
  abg be
  not UX liable
         _\TU_X Ybe  Tal interest
                 for any \agXeXfg thereon.
                                  g[XeXba*

             KXVg\ba
             Section 3*-- AagXeceXgTg\ba and
                     7.11 Interpretation  TaW Application
                                               8cc_\VTg\ba of
                                                            bY Provisions
                                                               Hebi\f\baf by
                                                                          Ul the
                                                                             g[X Administrator.
                                                                                 8W`\a\fgeTgbe* L[X    GjaXe LehfgXX
                                                                                                  The Owner    Trustee f[T__
                                                                                                                       shall
  Tccb\ag and
  appoint  TaW authorize
                Thg[be\mX the
                          g[X Administrator
                              8W`\a\fgeTgbe togb \agXeceXg TaW apply
                                                 interpret and Tcc_l the
                                                                     g[X provisions
                                                                         cebi\f\baf fXg Ybeg[ \a
                                                                                    set forth    8eg\V_Xf V,
                                                                                              in Articles N( VI,
                                                                                                             NA( VII
                                                                                                                 NAA and
                                                                                                                     TaW XI
                                                                                                                          PA
  eXZTeW\aZ application
  regarding   Tcc_\VTg\ba of
                          bY YhaWf(  T__bVTg\baf of
                             funds, allocations   bY Profit
                                                     HebY\g and
                                                            TaW Loss
                                                                Dbff and
                                                                     TaW Distributions
                                                                          <\fge\Uhg\baf of
                                                                                        bY Net
                                                                                           FXg Cash
                                                                                                 ;Tf[ Flow,
                                                                                                       >_bj( to
                                                                                                             gb resolve
                                                                                                                eXfb_iX any
                                                                                                                        Tal
  T`U\Zh\g\Xf that
  ambiguities   g[Tg may
                     `Tl result
                           eXfh_g Yeb`   fhV[ application
                                  from such     Tcc_\VTg\ba and
                                                             TaW to
                                                                  gb provide
                                                                     cebi\WX the
                                                                              g[X Owner
                                                                                  GjaXe LehfgXX      TaW the
                                                                                           Trustee and    g[X Owners
                                                                                                              GjaXef with
                                                                                                                        j\g[
  V_Te\Y\VTg\ba bY any
  clarification of Tal provision
                        cebi\f\ba as
                                  Tf may
                                     `Tl beUX necessary
                                              aXVXffTel be  Tccebce\TgX* The
                                                         or appropriate. L[X determinations
                                                                             WXgXe`\aTg\baf bY   g[X Administrator
                                                                                              of the 8W`\a\fgeTgbe f[T__  UX
                                                                                                                    shall be
  U\aW\aZ upon
  binding  hcba g[X  GjaXef*
                 the Owners.

                                                         8JLA;D= VIII
                                                         ARTICLE NAAA

                                8ML@GJALQ AND
                                AUTHORITY 8F< DUTIES
                                              <MLA=K OF
                                                     G> L@= GOF=J LJMKL==
                                                        THE OWNER TRUSTEE

            KXVg\ba  4*,- General
            Section 8.01  ?XaXeT_ Authority.
                                    8hg[be\gl* L[X  GjaXe LehfgXX
                                                The Owner           \f authorized
                                                           Trustee is  Thg[be\mXW to
                                                                                  gb take
                                                                                     gT^X all
                                                                                          T__ actions
                                                                                              TVg\baf required
                                                                                                      eXdh\eXW or
                                                                                                               be permitted
                                                                                                                  cXe`\ggXW
  gb be
  to UX taken
        gT^Xa by
               Ul \g chefhTag to
                  it pursuant  gb the
                                   g[X terms
                                        gXe`f of
                                              bY this
                                                 g[\f Agreement,
                                                      8ZeXX`Xag( the
                                                                  g[X Lehfg  JX_TgXW Agreements
                                                                       Trust Related  8ZeXX`Xagf andTaW the
                                                                                                        g[X Statutory
                                                                                                            KgTghgbel Trust
                                                                                                                      Lehfg
  KgTghgX*
  Statute. L[X GjaXe LehfgXX
           The Owner            \f Yheg[Xe
                        Trustee is          Thg[be\mXW Yeb`
                                    further authorized      g\`X to
                                                       from time gb time
                                                                     g\`X to
                                                                          gb take
                                                                             gT^X such
                                                                                  fhV[ action
                                                                                       TVg\ba as
                                                                                               Tf the
                                                                                                  g[X Administrator
                                                                                                      8W`\a\fgeTgbe W\eXVgf
                                                                                                                     directs
  j\g[ respect
  with eXfcXVg to
               gb the
                  g[X Lehfg  JX_TgXW Agreements.
                       Trust Related  8ZeXX`Xagf*

           KXVg\ba  4*,. KcXV\Y\V
           Section 8.02           8hg[be\gl* L[X
                         pecific Authority.  The GjaXe
                                                 Owner LehfgXX
                                                       Trustee \f [XeXUl authorized
                                                               is hereby Thg[be\mXW and
                                                                                    TaW W\eXVgXW gb take
                                                                                        directed to gT^X the
                                                                                                         g[X
  Yb__bj\aZ TVg\baf6
  following actions:

            %T&
            (a)       =kXVhgX the
                      Execute g[X Certificate
                                  ;Xeg\Y\VTgX bY
                                              of Lehfg7
                                                 Trust;


           %U&
           (b)       =kXVhgX and
                     Execute TaW deliver
                                  WX_\iXe the
                                          g[X Administration
                                              8W`\a\fgeTg\ba Agreement
                                                             8ZeXX`Xag and
                                                                        TaW the
                                                                             g[X Back-up
                                                                                 9TV^)hc Agreement
                                                                                          8ZeXX`Xag and
                                                                                                     TaW on
                                                                                                          ba behalf
                                                                                                              UX[T_Y of
                                                                                                                     bY
  g[X Trust,
  the Lehfg( Tf jX__ as
             as well Tf the
                        g[X Lehfg  JX_TgXW Agreements,
                            Trust Related   8ZeXX`Xagf( including
                                                         \aV_hW\aZ without
                                                                   j\g[bhg limitation,
                                                                           _\`\gTg\ba( the
                                                                                       g[X Lehfg ;Xeg\Y\VTgXf and
                                                                                           Trust Certificates  TaW any
                                                                                                                   Tal
  bg[Xe WbVh`Xag
  other           VbagX`c_TgXW by
        document contemplated   Ul the
                                    g[X YbeXZb\aZ(
                                        foregoing, \a
                                                   in XTV[ VTfX in
                                                      each case \a




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                ',$**
                                                                                                                                      27/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                   7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                   https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  fhV[ Ybe`
  such      Tf the
       form as g[X Administrator
                   8W`\a\fgeTgbe f[T__      Declaration
                                       TccebiX( as
                                 shall approve, Tf evidenced
                                                   Xi\WXaVXWinconclusively
                                                                Support by
                                                              VbaV_hf\iX_l  UlPage    163LehfgXXqf
                                                                               g[X Owner
                                                                               the GjaXe   of 369XkXVhg\ba
                                                                                          Trustee's           g[XeXbY7
                                                                                                    execution thereof;
  TaW
  and

           %V&
           (c)       =kXVhgX and
                     Execute  TaW deliver
                                   WX_\iXe on
                                           ba behalf
                                              UX[T_Y bY g[X Lehfg
                                                     of the        Tal WbVh`Xagf
                                                            Trust any            aXVXffTel or
                                                                       documents necessary be appropriate,
                                                                                              Tccebce\TgX( \a fhV[ form
                                                                                                           in such  Ybe`
  Tf the
  as g[X Administrator
         8W`\a\fgeTgbe shall
                        f[T__ approve,
                              TccebiX( as
                                        Tf Xi\WXaVXW
                                           evidenced VbaV_hf\iX_l
                                                      conclusively byUl the
                                                                        g[X Owner
                                                                            GjaXe LehfgXXqf
                                                                                  Trustee's XkXVhg\ba g[XeXbY( to
                                                                                            execution thereof,  gb VThfX
                                                                                                                   cause
  g[X eXcheV[TfX
  the            Ul L=JA
      repurchase by  TERI be   g[X Lehfg(
                           or the         Tf the
                                   Trust, as g[X VTfX `Tl be,
                                                 case may   UX( of
                                                                bY any
                                                                   Tal Student
                                                                       KghWXag Loan
                                                                               DbTa Note
                                                                                    FbgX required
                                                                                         eXdh\eXW to
                                                                                                  gb be
                                                                                                     UX eXcheV[TfXW
                                                                                                        repurchased in \a
  TVVbeWTaVX with
  accordance  j\g[ the
                   g[X L=JA
                       TERI ?hTeTagl    8ZeXX`Xagf*
                              Guaranty Agreements.

             KXVg\ba    4*,/ ?XaXeT_
             Section 8.03              <hg\Xf* Ag
                              General Duties.   It f[T__  UX the
                                                    shall be   g[X Whgl
                                                                   duty bY  g[X Owner
                                                                         of the  GjaXe Trustee
                                                                                         LehfgXX togb W\fV[TeZX    %be cause
                                                                                                       discharge (or    VThfX togb be
                                                                                                                                   UX
  W\fV[TeZXW&
  discharged) all T__ bY
                      of \gf eXfcbaf\U\_\g\Xf pursuant
                         its responsibilities chefhTag togb the
                                                             g[X terms
                                                                 gXe`f of
                                                                        bY this
                                                                           g[\f Agreement
                                                                                8ZeXX`Xag andTaW to
                                                                                                  gb administer
                                                                                                      TW`\a\fgXe theg[X Trust
                                                                                                                         Lehfg in
                                                                                                                               \a the
                                                                                                                                  g[X
  \agXeXfg  bY the
  interest of   g[X GjaXef*    Fbgj\g[fgTaW\aZ the
                     Owners. Notwithstanding      g[X YbeXZb\aZ(   g[X Owner
                                                       foregoing, the  GjaXe LehfgXX
                                                                                Trustee f[T__  UX WXX`XW
                                                                                        shall be  deemed to  gb have
                                                                                                                [TiX discharged
                                                                                                                      W\fV[TeZXW \gf
                                                                                                                                   its
  Whg\Xf
  duties TaW
          and eXfcbaf\U\_\g\Xf    [XeXhaWXe and
                responsibilities hereunder    TaW under
                                                   haWXe the
                                                           g[X Lehfg  JX_TgXW Agreements
                                                                Trust Related  8ZeXX`Xagf togb the
                                                                                                g[X extent
                                                                                                    XkgXag the
                                                                                                             g[X Administrator
                                                                                                                 8W`\a\fgeTgbe has[Tf
  TZeXXW \a
  agreed       g[X Administration
           in the   8W`\a\fgeTg\ba Agreement
                                      8ZeXX`Xag to gb perform
                                                       cXeYbe` fhV[    TVgf be
                                                                 such acts     gb W\fV[TeZX
                                                                            or to             fhV[ Whg\Xf
                                                                                  discharge such    duties ofbY the
                                                                                                                g[X Owner
                                                                                                                     GjaXe LehfgXX
                                                                                                                             Trustee
  [XeXhaWXe be
  hereunder        haWXe any
               or under   Tal Lehfg  JX_TgXW Agreement,
                               Trust Related  8ZeXX`Xag( and TaW the
                                                                  g[X Owner
                                                                      GjaXe LehfgXX
                                                                              Trustee f[T__ abg be
                                                                                      shall not  UX held
                                                                                                     [X_W _\TU_X  Ybe the
                                                                                                           liable for  g[X default
                                                                                                                           WXYTh_g or
                                                                                                                                    be
  YT\_heX bY the
  failure of  g[X Administrator
                   8W`\a\fgeTgbe togb VTeel
                                      carry bhg
                                            out \gf  bU_\ZTg\baf haWXe
                                                its obligations         g[X Administration
                                                                  under the 8W`\a\fgeTg\ba Agreement.
                                                                                              8ZeXX`Xag*

              KXVg\ba
              Section 4*,0      8VVbhag\aZ and
                          8.04 Accounting        TaW Reports
                                                        JXcbegf to gb the
                                                                       g[X Owners,
                                                                            GjaXef( theg[X AagXeaT_    JXiXahX KXei\VX
                                                                                            Internal Revenue        Service andTaW Others.
                                                                                                                                    Gg[Xef* The
                                                                                                                                              L[X
  8W`\a\fgeTgbe f[T__
  Administrator              %T& maintain
                     shall (a)   `T\agT\a or  be VThfX
                                                  cause togb be
                                                              UX maintained
                                                                 `T\agT\aXW the g[X books
                                                                                     Ubb^f of
                                                                                            bY the
                                                                                                g[X Trust
                                                                                                     Lehfg on
                                                                                                            ba aT Y\fVT_   lXTe basis
                                                                                                                   fiscal year    UTf\f using
                                                                                                                                         hf\aZ the
                                                                                                                                               g[X
  TVVehT_ method
  accrual   `Xg[bW of  bY accounting,
                            TVVbhag\aZ( (b) %U& WX_\iXe
                                                deliver to gb XTV[   GjaXe( within
                                                              each Owner,     j\g[\a 602, WTlf
                                                                                           days ofbY the
                                                                                                     g[X XaW  bY each
                                                                                                          end of   XTV[ Fiscal
                                                                                                                           >\fVT_ Year,
                                                                                                                                   QXTe( or
                                                                                                                                          be more
                                                                                                                                             `beX
  bYgXa( as
  often,   Tf may
              `Tl be UX required
                         eXdh\eXW by Ul the
                                         g[X Code
                                              ;bWX and TaW the
                                                            g[X Regulations
                                                                JXZh_Tg\baf thereunder,
                                                                               g[XeXhaWXe( aT copy
                                                                                                Vbcl ofbY the
                                                                                                          g[X annual
                                                                                                              TaahT_ Y\aTaV\T_
                                                                                                                         financial fgTgX`Xag
                                                                                                                                     statement bYof
  g[X Lehfg
  the  Trust Ybe   fhV[ Fiscal
               for such   >\fVT_ Year
                                   QXTe and
                                          TaW aT statement
                                                  fgTgX`Xag \a in fhV[   Ybe` and
                                                                  such form    TaW VbagT\a\aZ     fhV[ information
                                                                                    containing such     \aYbe`Tg\ba as   Tf may
                                                                                                                            `Tl beUX required
                                                                                                                                      eXdh\eXW by
                                                                                                                                                Ul
  fhV[ Regulations,
  such   JXZh_Tg\baf( and  TaW Tf
                                as \f
                                    is aXVXffTel
                                       necessary and TaW appropriate
                                                          Tccebce\TgX to gb enable
                                                                            XaTU_X each
                                                                                     XTV[ Owner
                                                                                           GjaXe to gb prepare
                                                                                                       ceXcTeX \gf
                                                                                                                 its YXWXeT_   TaW fgTgX
                                                                                                                      federal and   state \aVb`X
                                                                                                                                           income
  gTk returns,
  tax  eXgheaf( (c)
                  %V& file
                      Y\_X such
                            fhV[ tax
                                  gTk eXgheaf
                                       returns eX_Tg\aZ
                                                 relating togb the
                                                               g[X Trust,
                                                                    Lehfg( and
                                                                           TaW make
                                                                                 `T^X such
                                                                                        fhV[ elections,
                                                                                              X_XVg\baf( \aV_hW\aZ
                                                                                                          including an  Ta election
                                                                                                                            X_XVg\ba Ybe  g[X Y\efg
                                                                                                                                      for the first
  gTkTU_X year
  taxable    lXTe ofbY the
                        g[X Lehfg(     aXVXffTel for
                              Trust, necessary       Ybe the
                                                         g[X Lehfg    gb dhT_\Yl
                                                               Trust to   qualify asTf aT partnership,
                                                                                          cTegaXef[\c( orbe as
                                                                                                             Tf may
                                                                                                                 `Tl Yeb`       g\`X to
                                                                                                                         from time     gb time
                                                                                                                                          g\`X be
                                                                                                                                                UX
  eXdh\eXW haWXe
  required            Tal applicable
              under any      Tcc_\VTU_X fgTgX    be federal
                                           state or   YXWXeT_ statute
                                                               fgTghgX or
                                                                        be rule
                                                                           eh_X or
                                                                                 be regulation
                                                                                    eXZh_Tg\ba thereunder,
                                                                                                 g[XeXhaWXe( (d)
                                                                                                               %W& cause
                                                                                                                     VThfX fhV[
                                                                                                                             such gTk
                                                                                                                                   tax eXgheaf   gb
                                                                                                                                        returns to
  UX signed
  be  f\ZaXW \a    g[X manner
                in the   `TaaXe required
                                    eXdh\eXW byUl _Tj(    %X& collect
                                                    law, (e)   Vb__XVg be
                                                                        or VThfX
                                                                           cause togb be
                                                                                      UX Vb__XVgXW    Tal withholding
                                                                                          collected any    j\g[[b_W\aZ tax  gTk required
                                                                                                                                 eXdh\eXW byUl the
                                                                                                                                               g[X
  ;bWX to
  Code    gb be
              UX withheld
                  j\g[[X_W by  Ul the
                                   g[X Owner
                                        GjaXe LehfgXX        j\g[ respect
                                                  Trustee with     eXfcXVg to
                                                                            gb distributions
                                                                                W\fge\Uhg\baf togb Owners
                                                                                                   GjaXef whoj[b are TeX nonresident
                                                                                                                          abaeXf\WXag aliens
                                                                                                                                         T_\Xaf or
                                                                                                                                                be
  YbeX\Za
  foreign VbecbeTg\baf(
             corporations, and TaW (f)
                                     %Y& cause
                                          VThfX togb be
                                                      UX mailed
                                                          `T\_XW to gb XTV[  GjaXe copies
                                                                       each Owner      Vbc\Xf of
                                                                                               bY all
                                                                                                   T__ such
                                                                                                       fhV[ reports
                                                                                                             eXcbegf and TaW tax
                                                                                                                              gTk returns
                                                                                                                                   eXgheaf of
                                                                                                                                            bY the
                                                                                                                                               g[X
  Lehfg*
  Trust.

            KXVg\ba  4*,1 K\ZaTgheX
            Section 8.05  Signature ofbY Returns.
                                         JXgheaf* L[X  GjaXe LehfgXX
                                                  The Owner             f[T__ sign
                                                                Trustee shall f\Za on
                                                                                   ba behalf
                                                                                      UX[T_Y of
                                                                                              bY the
                                                                                                 g[X Lehfg  g[X tax
                                                                                                      Trust the gTk returns
                                                                                                                    eXgheaf and
                                                                                                                            TaW
  bg[Xe HXe\bW\V
  other           >\_\aZf of
        Periodic Filings  bY the
                             g[X Lehfg(  ha_Xff applicable
                                  Trust, unless Tcc_\VTU_X _Tj
                                                            law eXdh\eXf  Ta GjaXe
                                                                 requires an Owner togb f\Za
                                                                                        sign fhV[  WbVh`Xagf( \a
                                                                                             such documents,        j[\V[ case,
                                                                                                                 in which VTfX(
  fb long
  so _baZ as
           Tf the
              g[X Depositor
                   <Xcbf\gbe \f   Ta Owner
                               is an GjaXe andTaW applicable
                                                   Tcc_\VTU_X _Tj   T__bjf the
                                                               law allows   g[X Depositor
                                                                                <Xcbf\gbe togb sign
                                                                                               f\Za any
                                                                                                      Tal such
                                                                                                           fhV[ document,
                                                                                                                 WbVh`Xag( the
                                                                                                                            g[X
  <Xcbf\gbe shall
  Depositor  f[T__ sign
                   f\Za such
                        fhV[ WbVh`Xag*
                              document. At8g any
                                              Tal time
                                                  g\`X that
                                                        g[Tg the
                                                             g[X Depositor
                                                                 <Xcbf\gbe \f  abg an
                                                                            is not Ta Owner,
                                                                                      GjaXe( or
                                                                                              be \f  bg[Xej\fX not
                                                                                                  is otherwise  abg allowed
                                                                                                                    T__bjXW by
                                                                                                                             Ul
  _Tj gb sign
  law to f\Za any
              Tal such
                   fhV[ WbVh`Xag(    g[Xa the
                        document, then     g[X Owner
                                               GjaXe required
                                                      eXdh\eXW byUl _Tj gb sign
                                                                    law to f\Za fhV[  WbVh`Xag f[T__
                                                                                such document     shall f\Za*
                                                                                                        sign.

           KXVg\ba
           Section 4*,2  J\Z[g to
                    8.06 Right  gb Receive
                                   JXVX\iX and
                                           TaW Rely
                                                JX_l Upon
                                                      Mcba AafgehVg\baf*
                                                             Instructions. Aa g[X XiXag
                                                                           In the         g[Tg the
                                                                                   event that   g[X Owner
                                                                                                    GjaXe Trustee
                                                                                                            LehfgXX \f  haTU_X
                                                                                                                     is unable
  gb decide
  to WXV\WX between
             UXgjXXa alternative
                       T_gXeaTg\iX VbhefXf  bY action,
                                    courses of  TVg\ba( be
                                                        or \f  hafheX as
                                                            is unsure   Tf to
                                                                           gb the
                                                                                g[X application
                                                                                    Tcc_\VTg\ba of bY any
                                                                                                       Tal provision
                                                                                                            cebi\f\ba ofbY this
                                                                                                                           g[\f
  8ZeXX`Xag be
  Agreement      Tal Lehfg
              or any        JX_TgXW Agreement,
                      Trust Related  8ZeXX`Xag( orbe fhV[ cebi\f\ba is
                                                     such provision  \f ambiguous
                                                                        T`U\Zhbhf as Tf to
                                                                                         gb \gf  Tcc_\VTg\ba( or
                                                                                            its application,  be is
                                                                                                                 \f or
                                                                                                                    be appears
                                                                                                                       TccXTef
  gb be
  to UX in
        \a conflict
           VbaY_\Vg with
                    j\g[ any
                          Tal other
                               bg[Xe applicable
                                     Tcc_\VTU_X provision,
                                                 cebi\f\ba( or
                                                             be \a g[X XiXag
                                                                in the         g[Tg this
                                                                       event that   g[\f Agreement
                                                                                          8ZeXX`Xag or  be any
                                                                                                           Tal Lehfg   JX_TgXW
                                                                                                                Trust Related
  8ZeXX`Xag permits
  Agreement   cXe`\gf




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                                '-$**
                                                                                                                                                      28/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH              Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                 7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                 https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  Tal determination
  any WXgXe`\aTg\ba by
                    Ul the
                       g[X Owner
                           GjaXe LehfgXX  Declaration
                                          be is
                                 Trustee or  \f silent
                                                f\_Xag or isin\aVb`c_XgX
                                                       be \f    Supportas
                                                              incomplete    gbPage
                                                                         Tf to       164of
                                                                               g[X VbhefX
                                                                               the course bYofaction
                                                                                                369which
                                                                                             TVg\ba  j[\V[ the
                                                                                                           g[X Owner
                                                                                                               GjaXe
  LehfgXX
  Trustee is\f required
               eXdh\eXW to
                         gb take
                            gT^X with
                                  j\g[ respect
                                       eXfcXVg to
                                                gb aT particular
                                                      cTeg\Vh_Te set
                                                                  fXg of
                                                                      bY YTVgf( g[X Owner
                                                                         facts, the GjaXe Trustee
                                                                                             LehfgXX may
                                                                                                      `Tl give
                                                                                                           Z\iX notice
                                                                                                                 abg\VX (in
                                                                                                                         %\a fhV[  Ybe`
                                                                                                                             such form
  Tf shall
  as f[T__ beUX appropriate
                 Tccebce\TgX under
                               haWXe the
                                     g[X V\eVh`fgTaVXf&
                                          circumstances) to  gb the
                                                                 g[X Owners
                                                                     GjaXef requesting
                                                                               eXdhXfg\aZ \afgehVg\baf    TaW( to
                                                                                            instructions and,   gb the
                                                                                                                   g[X XkgXag   g[Tg the
                                                                                                                        extent that  g[X
  GjaXe LehfgXX
  Owner    Trustee f[T__   [TiX acted
                    shall have   TVgXW be  eXYeT\aXW Yeb`
                                        or refrained         TVg\aZ \a
                                                       from acting       ZbbW faith
                                                                      in good  YT\g[ \a TVVbeWTaVX with
                                                                                     in accordance    j\g[ any
                                                                                                           Tal instructions
                                                                                                                \afgehVg\baf eXVX\iXW
                                                                                                                               received
  Yeb`   g[X Owners,
  from the    GjaXef( the
                        g[X Owner
                             GjaXe LehfgXX    f[T__ not
                                     Trustee shall   abg be
                                                          UX _\TU_X  gb any
                                                             liable to  Tal Person
                                                                              HXefba on
                                                                                      ba account
                                                                                          TVVbhag of
                                                                                                   bY such
                                                                                                      fhV[ action
                                                                                                            TVg\ba or
                                                                                                                    be \aTVg\ba*  AY the
                                                                                                                       inaction. If  g[X
  GjaXe LehfgXX
  Owner     Trustee f[T__   abg have
                     shall not   [TiX received
                                       eXVX\iXW appropriate
                                                   Tccebce\TgX \afgehVg\baf      j\g[\a ten
                                                                  instructions within    gXa days
                                                                                              WTlf of
                                                                                                    bY such
                                                                                                       fhV[ notice
                                                                                                             abg\VX (or
                                                                                                                      %be within
                                                                                                                           j\g[\a fhV[
                                                                                                                                   such
  f[begXe period
  shorter  cXe\bW bY   g\`X as
                    of time   Tf may
                                 `Tl be
                                      UX fcXV\Y\XW
                                          specified in\a fhV[   abg\VX& the
                                                         such notice)    g[X Owner
                                                                              GjaXe LehfgXX     `Tl( but
                                                                                      Trustee may,    Uhg shall
                                                                                                          f[T__ be
                                                                                                                 UX under
                                                                                                                    haWXe noab duty
                                                                                                                                Whgl to,
                                                                                                                                      gb(
  gT^X or
  take  be refrain
           eXYeT\a from
                    Yeb` taking
                           gT^\aZ such
                                   fhV[ action,
                                         TVg\ba( abg
                                                 not \aVbaf\fgXag     j\g[ this
                                                       inconsistent with    g[\f Agreement
                                                                                 8ZeXX`Xag be     g[X Lehfg
                                                                                               or the       JX_TgXW Agreements,
                                                                                                      Trust Related    8ZeXX`Xagf( as  Tf
  g[X GjaXe
  the Owner LehfgXX
                 Trustee f[T__
                          shall WXX`
                                 deem togb be
                                           UX \a   g[X best
                                               in the   UXfg \agXeXfgf   bY the
                                                              interests of   g[X Owners,
                                                                                 GjaXef( andTaW the
                                                                                                 g[X GjaXe
                                                                                                      Owner LehfgXX
                                                                                                              Trustee f[T__
                                                                                                                        shall [TiX
                                                                                                                               have noab
  _\TU\_\gl  gb any
  liability to  Tal Person
                    HXefba for
                             Ybe such
                                 fhV[ action
                                       TVg\ba be
                                              or \aTVg\ba*
                                                  inaction.

           KXVg\ba  4*,3 No
           Section 8.07    Fb Duties
                               <hg\Xf Except
                                      =kVXcg as Tf KcXV\Y\XW  \a this
                                                   Specified in   g[\f Agreement
                                                                       8ZeXX`Xag beor \a
                                                                                       in AafgehVg\baf*   L[X Owner
                                                                                          Instructions. The    GjaXe Trustee
                                                                                                                        LehfgXX f[T__
                                                                                                                                 shall
  abg have
  not [TiX any
            Tal duty
                 Whgl be
                       or bU_\ZTg\ba   gb manage,
                           obligation to  `TaTZX( make
                                                     `T^X any
                                                            Tal payment
                                                                  cTl`Xag \ain eXfcXVg
                                                                               respect bY(   eXZ\fgXe( record,
                                                                                         of, register,  eXVbeW( sell,
                                                                                                                 fX__( dispose
                                                                                                                       W\fcbfX ofbY or
                                                                                                                                    be
  bg[Xej\fX WXT_
  otherwise        j\g[ the
             deal with    g[X Lehfg   HebcXegl( be
                               Trust Property,        gb bg[Xej\fX
                                                  or to  otherwise takegT^X or
                                                                            be eXYeT\a
                                                                                refrain Yeb`     gT^\aZ any
                                                                                         from taking      Tal action
                                                                                                               TVg\ba under,
                                                                                                                        haWXe( be
                                                                                                                                or \a
                                                                                                                                    in
  VbaaXVg\ba  j\g[( any
  connection with,  Tal WbVh`Xag     VbagX`c_TgXW hereby
                          document contemplated       [XeXUl togb which
                                                                   j[\V[ the
                                                                          g[X Owner
                                                                              GjaXe Trustee
                                                                                       LehfgXX orbe the
                                                                                                    g[X Trust
                                                                                                         Lehfg is
                                                                                                               \f aT party,
                                                                                                                     cTegl( except
                                                                                                                            XkVXcg as
                                                                                                                                    Tf
  XkceXff_l  cebi\WXW by
  expressly provided    Ul the
                            g[X terms
                                gXe`f bY   g[\f Agreement,
                                        of this  8ZeXX`Xag( andTaW noab implied
                                                                         \`c_\XW duties
                                                                                  Whg\Xf or
                                                                                          be obligations
                                                                                              bU_\ZTg\baf f[T__    UX read
                                                                                                            shall be   eXTW \agb  g[\f
                                                                                                                             into this
  8ZeXX`Xag against
  Agreement    TZT\afg the
                        g[X Owner
                             GjaXe LehfgXX*
                                     Trustee. L[X    GjaXe LehfgXX
                                                The Owner                aXiXeg[X_Xff agrees
                                                              Trustee nevertheless     TZeXXf that
                                                                                                g[Tg it
                                                                                                      \g will,
                                                                                                         j\__( at
                                                                                                               Tg \gf  bja cost
                                                                                                                   its own   Vbfg and
                                                                                                                                  TaW
  XkcXafX(  ceb`cg_l take
  expense, promptly    gT^X all
                             T__ action
                                 TVg\ba as
                                         Tf may
                                             `Tl beUX necessary
                                                       aXVXffTel togb discharge
                                                                       W\fV[TeZX any
                                                                                  Tal _\Xaf   ba any
                                                                                       liens on   Tal part
                                                                                                        cTeg of
                                                                                                             bY the
                                                                                                                g[X Lehfg    HebcXegl
                                                                                                                      Trust Property
  j[\V[ result
  which  eXfh_g Yeb`    V_T\`f against
                 from claims     TZT\afg the
                                          g[X Owner
                                               GjaXe LehfgXX       cXefbaT__l that
                                                        Trustee personally     g[Tg are
                                                                                     TeX not
                                                                                          abg related
                                                                                               eX_TgXW togb the
                                                                                                            g[X ownership
                                                                                                                  bjaXef[\c or be the
                                                                                                                                   g[X
  TW`\a\fgeTg\ba bY
  administration     g[X Lehfg
                  of the        HebcXegl or
                          Trust Property   be the
                                              g[X transactions
                                                  geTafTVg\baf contemplated
                                                                 VbagX`c_TgXW by Ul the
                                                                                    g[X Lehfg  JX_TgXW Agreements.
                                                                                         Trust Related    8ZeXX`Xagf*

           KXVg\ba  4*,4 No
           Section 8.08  Fb Action
                               8Vg\ba Except
                                      =kVXcg Under
                                               MaWXe KcXV\Y\XW  <bVh`Xagf or
                                                      Specified Documents   be AafgehVg\baf*
                                                                                Instructions. L[X GjaXe LehfgXX
                                                                                              The Owner   Trustee f[T__ abg
                                                                                                                  shall not
  `TaTZX( control,
  manage,  Vbageb_( hfX(
                    use, fX__(
                         sell, W\fcbfX
                               dispose bY  be otherwise
                                        of or bg[Xej\fX deal
                                                        WXT_ with
                                                             j\g[ any
                                                                  Tal part
                                                                      cTeg of
                                                                           bY the
                                                                              g[X Trust
                                                                                  Lehfg Property
                                                                                         HebcXegl except
                                                                                                  XkVXcg (a)
                                                                                                         %T& \a TVVbeWTaVX
                                                                                                             in accordance
  j\g[ the
  with g[X powers
           cbjXef granted
                   ZeTagXW to
                            gb and
                                TaW the
                                    g[X authority
                                        Thg[be\gl VbaYXeeXW  hcba the
                                                   conferred upon g[X Owner
                                                                      GjaXe LehfgXX    chefhTag to
                                                                              Trustee pursuant  gb this
                                                                                                   g[\f Agreement,
                                                                                                        8ZeXX`Xag( and
                                                                                                                    TaW (b)
                                                                                                                        %U&
  \a TVVbeWTaVX with
  in accordance j\g[ instructions
                      \afgehVg\baf WX_\iXeXW   gb the
                                    delivered to  g[X Owner
                                                      GjaXe LehfgXX  chefhTag to
                                                             Trustee pursuant  gb KXVg\ba 4*,2 and
                                                                                  Section 8.06 TaW Article
                                                                                                    8eg\V_X AN [XeXbY*
                                                                                                            IV hereof.

            KXVg\ba
            Section 4*,5  JXfge\Vg\ba* Notwithstanding
                    8.09 Restriction.  Fbgj\g[fgTaW\aZ anything
                                                          Talg[\aZ herein
                                                                    [XeX\a to
                                                                           gb the
                                                                              g[X VbageTel(  g[X Owner
                                                                                   contrary, the GjaXe LehfgXX   f[T__ not
                                                                                                         Trustee shall abg
  gT^X any
  take  Tal TVg\ba %T& that
            action (a) g[Tg \f
                            is \aVbaf\fgXag  j\g[ the
                               inconsistent with  g[X purposes
                                                      checbfXf of
                                                                bY the
                                                                   g[X Lehfg  be (b)
                                                                       Trust or  %U& that
                                                                                     g[Tg would
                                                                                          jbh_W eXfh_g  \a the
                                                                                                 result in g[X Lehfg UX\aZ
                                                                                                               Trust being
  geXTgXW as
  treated Tf an
             Ta association
                TffbV\Tg\ba taxable
                            gTkTU_X as
                                    Tf aT VbecbeTg\ba Ybe Federal
                                          corporation for >XWXeT_ income
                                                                  \aVb`X tax
                                                                          gTk purposes.
                                                                              checbfXf*

                                                             8JLA;D= IX
                                                             ARTICLE AP

                                            ;GF;=JFAF? THE
                                            CONCERNING L@= OWNER
                                                           GOF=J TRUSTEE
                                                                 LJMKL==

            KXVg\ba
            Section 5*,-    8VVXcgTaVX of
                     9.01 Acceptance       bY Lehfgf  TaW Duties.
                                              Trusts and   <hg\Xf* L[X  GjaXe Trustee
                                                                    The Owner   LehfgXX accepts
                                                                                         TVVXcgf theg[X trusts
                                                                                                        gehfgf hereby
                                                                                                               [XeXUl VeXTgXW  TaW
                                                                                                                       created and
  TZeXXf to
  agrees gb perform
             cXeYbe` \gf   Whg\Xf hereunder
                       its duties  [XeXhaWXe with
                                                j\g[ eXfcXVg   gb the
                                                      respect to  g[X fT`X  Uhg only
                                                                      same but   ba_l upon
                                                                                      hcba the
                                                                                             g[X terms
                                                                                                  gXe`f ofbY this
                                                                                                             g[\f Agreement.
                                                                                                                  8ZeXX`Xag* The
                                                                                                                              L[X
  GjaXe LehfgXX
  Owner           f[T__ abg
         Trustee shall        UX personally
                          not be  cXefbaT__l _\TU_X   haWXe any
                                               liable under  Tal circumstances,
                                                                  V\eVh`fgTaVXf( XkVXcg   %T& Ybe
                                                                                  except (a)  for \gf  bja willful
                                                                                                   its own  j\__Yh_ misconduct
                                                                                                                    `\fVbaWhVg or
                                                                                                                                be
  Zebff
  gross aXZ_\ZXaVX(   %U& Ybe
        negligence, (b)    for _\TU\_\g\Xf Te\f\aZ from
                               liabilities arising  Yeb` the
                                                          g[X YT\_heX Ul the
                                                              failure by g[X Owner
                                                                             GjaXe LehfgXX
                                                                                     Trustee togb perform
                                                                                                  cXeYbe` obligations
                                                                                                             bU_\ZTg\baf expressly
                                                                                                                         XkceXff_l
  haWXegT^Xa by
  undertaken   Ul \g
                   it \a  g[X _Tfg
                      in the   last fXagXaVX
                                    sentence of bY KXVg\ba
                                                   Section 4*,3(    be (c)
                                                             8.07, or  %V& Ybe gTkXf( YXXf
                                                                           for taxes, fees be   bg[Xe V[TeZXf
                                                                                            or other              ba( based
                                                                                                        charges on,   UTfXW on
                                                                                                                             ba or
                                                                                                                                be
  `XTfheXW by
  measured   Ul any
                Tal YXXf(   Vb``\ff\baf be
                     fees, commissions      or Vb`cXafTg\ba     eXVX\iXW by
                                               compensation received     Ul the
                                                                            g[X Owner
                                                                                GjaXe Trustee
                                                                                        LehfgXX \ain




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                      '.$**
                                                                                                                                            29/55
-$'&$'%&-
8/21/2018Case 6:18-ap-01089-MH                Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                  7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                  https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  VbaaXVg\ba j\g[ any
  connection with Tal of
                      bY the
                         g[X transactions  Declaration
                             geTafTVg\baf VbagX`c_TgXW     in this
                                                          Ul
                                            contemplated by    Support
                                                              g[\f 8ZeXX`XagPage
                                                                   Agreement      g[X165
                                                                               be the
                                                                               or     LehfgofRelated
                                                                                      Trust   369 Agreements.
                                                                                            JX_TgXW  8ZeXX`Xagf* In
                                                                                                                 Aa
  cTeg\Vh_Te( but
  particular, Uhg not
                  abg by
                      Ul way
                         jTl of
                             bY _\`\gTg\ba6
                                limitation:

            %\&
            (i)     L[X
                    The GjaXe
                         Owner LehfgXX
                                  Trustee f[T__ abg be
                                          shall not UX personally
                                                       cXefbaT__l liable
                                                                  _\TU_X Ybe Tal Xeebe
                                                                         for any       bY judgment
                                                                                 error of ]hWZ`Xag made
                                                                                                   `TWX in
                                                                                                        \a good
                                                                                                           ZbbW faith
                                                                                                                YT\g[
  Ul an
  by Ta Authorized
        8hg[be\mXW Officer
                   GYY\VXe bY g[X Owner
                           of the GjaXe LehfgXX7
                                         Trustee;

            %\\&
            (ii)    L[X GjaXe LehfgXX
                    The Owner  Trustee f[T__
                                       shall abg UX personally
                                             not be cXefbaT__l liable
                                                               _\TU_X with
                                                                      j\g[ respect
                                                                           eXfcXVg to
                                                                                   gb any
                                                                                      Tal action
                                                                                          TVg\ba taken
                                                                                                 gT^Xa or
                                                                                                       be omitted
                                                                                                          b`\ggXW to
                                                                                                                  gb
  UX taken
  be gT^Xa by
           Ul the
               g[X Owner
                   GjaXe LehfgXX \a ZbbW
                         Trustee in       YT\g[ in
                                    good faith   \a accordance
                                                    TVVbeWTaVX with
                                                                j\g[ the
                                                                      g[X instructions
                                                                          \afgehVg\baf of
                                                                                       bY the
                                                                                          g[X Administrator
                                                                                               8W`\a\fgeTgbe or
                                                                                                             be the
                                                                                                                 g[X
  GjaXef7
  Owners;

             %\\\&
             (iii)      Fb provision
                       No  cebi\f\ba of bY this
                                           g[\f Agreement
                                                8ZeXX`Xag f[T__      eXdh\eX the
                                                              shall require  g[X GjaXe    LehfgXX to
                                                                                  Owner Trustee    gb XkcXaW  be risk
                                                                                                      expend or  e\f^ its
                                                                                                                      \gf personal
                                                                                                                          cXefbaT_
  YhaWf be otherwise
  funds or bg[Xej\fX incur
                       \aVhe any
                              Tal Y\aTaV\T_
                                    financial _\TU\_\gl
                                              liability \a  g[X performance
                                                         in the  cXeYbe`TaVX ofbY any
                                                                                    Tal of
                                                                                        bY its
                                                                                           \gf rights
                                                                                               e\Z[gf or
                                                                                                      be powers
                                                                                                         cbjXef hereunder
                                                                                                                 [XeXhaWXe if\Y the
                                                                                                                                g[X
  GjaXe LehfgXX
  Owner            f[T__ have
          Trustee shall  [TiX eXTfbaTU_X
                               reasonable ZebhaWf
                                             grounds Ybe     UX_\Xi\aZ that
                                                        for believing   g[Tg eXcTl`Xag
                                                                             repayment of bY such
                                                                                              fhV[ YhaWf  be adequate
                                                                                                   funds or  TWXdhTgX indemnity
                                                                                                                        \aWX`a\gl
  TZT\afg such
  against fhV[ e\f^ be _\TU\_\gl
               risk or liability \f
                                 is abg
                                     not eXTfbaTU_l   TffheXW or
                                         reasonably assured     be provided
                                                                   cebi\WXW to
                                                                             gb it;
                                                                                \g7

             %\i&
             (iv)   MaWXe ab
                    Under      V\eVh`fgTaVX shall
                           no circumstance  f[T__ the
                                                  g[X GjaXe
                                                      Owner LehfgXX UX personally
                                                            Trustee be cXefbaT__l _\TU_X Ybe any
                                                                                  liable for Tal \aWXUgXWaXff bY the
                                                                                                 indebtedness of g[X
  Lehfg haWXe any
  Trust under Tal Lehfg
                  Trust JX_TgXW 8ZeXX`Xag7
                        Related Agreement;

              %i&
              (v)        L[X  GjaXe LehfgXX
                         The Owner             f[T__ not
                                      Trustee shall  abg be
                                                         UX personally
                                                            cXefbaT__l eXfcbaf\U_X   Ybe or
                                                                        responsible for  be \a
                                                                                            in eXfcXVg  bY the
                                                                                               respect of  g[X validity
                                                                                                                iT_\W\gl or
                                                                                                                         be
  fhYY\V\XaVl of
  sufficiency  bY this
                  g[\f Agreement
                       8ZeXX`Xag beor Ybe  g[X due
                                       for the  WhX XkXVhg\ba   [XeXbY by
                                                      execution hereof  Ul the
                                                                            g[X Depositor,
                                                                                 <Xcbf\gbe( or
                                                                                             be for
                                                                                                 Ybe the
                                                                                                     g[X form,
                                                                                                         Ybe`( V[TeTVgXe(
                                                                                                                 character,
  ZXah\aXaXff(
  genuineness, fhYY\V\XaVl(  iT_hX or
                sufficiency, value be validity
                                      iT_\W\gl bY Tal KghWXag
                                               of any          DbTa or
                                                       Student Loan  be Lehfg ;Xeg\Y\VTgX (other
                                                                        Trust Certificate %bg[Xe than
                                                                                                  g[Ta with
                                                                                                       j\g[ respect
                                                                                                             eXfcXVg to
                                                                                                                     gb the
                                                                                                                        g[X
  WhX
  due XkXVhg\ba   g[XeXUl by
       execution thereby   Ul an
                               Ta Authorized
                                   8hg[be\mXW Officer),
                                                 GYY\VXe&( or
                                                           be for
                                                              Ybe or
                                                                  be in
                                                                      \a respect
                                                                         eXfcXVg of
                                                                                  bY the
                                                                                     g[X validity
                                                                                          iT_\W\gl or
                                                                                                    be fhYY\V\XaVl  bY the
                                                                                                       sufficiency of   g[X
  8W`\a\fgeTg\ba Agreement
  Administration  8ZeXX`Xag be   g[X Lehfg
                              or the       JX_TgXW Agreements;
                                     Trust Related  8ZeXX`Xagf7 and
                                                                  TaW

             %i\&
             (vi)     L[X GjaXe LehfgXX
                      The Owner    Trustee f[T__
                                           shall abg UX liable
                                                 not be _\TU_X Ybe g[X default
                                                               for the WXYTh_g or
                                                                               be misconduct
                                                                                  `\fVbaWhVg of
                                                                                              bY the
                                                                                                 g[X Administrator
                                                                                                     8W`\a\fgeTgbe under
                                                                                                                     haWXe
  Tal of
  any bY the
         g[X Lehfg  JX_TgXW Agreements
             Trust Related  8ZeXX`Xagf be    bg[Xej\fX and
                                          or otherwise  TaW the
                                                             g[X Owner
                                                                 GjaXe Trustee
                                                                         LehfgXX shall
                                                                                  f[T__ have
                                                                                        [TiX no
                                                                                             ab obligation
                                                                                                 bU_\ZTg\ba or
                                                                                                            be liability
                                                                                                               _\TU\_\gl to
                                                                                                                         gb
  cXeYbe` the
  perform  g[X obligations
               bU_\ZTg\baf bY  g[X Lehfg
                            of the        [XeXhaWXe or
                                    Trust hereunder   be under
                                                         haWXe any
                                                                Tal Lehfg   JX_TgXW Agreement
                                                                      Trust Related  8ZeXX`Xag that
                                                                                                  g[Tg are
                                                                                                       TeX required
                                                                                                           eXdh\eXW gb   UX
                                                                                                                     to be
  cXeYbe`XW by
  performed  Ul the
                g[X Administrator
                    8W`\a\fgeTgbe under
                                    haWXe the
                                          g[X Administration
                                              8W`\a\fgeTg\ba Agreement.
                                                               8ZeXX`Xag*

           KXVg\ba   5*,. Furnishing
           Section 9.02    >hea\f[\aZ of
                                      bY Documents.
                                         <bVh`Xagf* L[X     GjaXe LehfgXX
                                                       The Owner   Trustee f[T__  Yhea\f[ to
                                                                            shall furnish  gb the
                                                                                              g[X Owners,
                                                                                                   GjaXef( promptly
                                                                                                             ceb`cg_l upon
                                                                                                                       hcba
  eXVX\cg thereof,
  receipt g[XeXbY( duplicates
                    Whc_\VTgXf or
                                be copies
                                    Vbc\Xf bY  T__ material
                                            of all `TgXe\T_ eXcbegf( abg\VXf( requests,
                                                            reports, notices, eXdhXfgf( demands,
                                                                                         WX`TaWf( certificates,
                                                                                                     VXeg\Y\VTgXf( Y\aTaV\T_
                                                                                                                   fmancial
  fgTgX`Xagf and
  statements TaW any
                  Tal bg[Xe
                        other \afgeh`Xagf
                              instruments Yhea\f[XW  gb the
                                           furnished to g[X Owner
                                                            GjaXe LehfgXX   [XeXhaWXe (other
                                                                    Trustee hereunder   %bg[Xe than
                                                                                                g[Ta documents
                                                                                                     WbVh`Xagf originated
                                                                                                                  be\Z\aTgXW
  Ul be
  by    bg[Xej\fX Yhea\f[XW
     or otherwise             gb such
                   furnished to  fhV[ GjaXef&*
                                      Owners).

            KXVg\ba 5*,/ Reliance;
            Section 9.03 JX_\TaVX7 Advice
                                   8Wi\VX of
                                          bY Counsel.
                                             ;bhafX_*

              %T&
              (a)          L[X  GjaXe LehfgXX
                           The Owner     Trustee f[T__
                                                   shall \aVhe  ab _\TU\_\gl
                                                         incur no              gb anyone
                                                                     liability to TalbaX in
                                                                                          \a acting
                                                                                             TVg\aZ upon
                                                                                                     hcba any
                                                                                                            Tal signature,
                                                                                                                f\ZaTgheX( \afgeh`Xag(
                                                                                                                            instrument,
  abg\VX( eXfb_hg\ba(
  notice,   resolution, eXdhXfg(
                          request, VbafXag(    beWXe( certificate,
                                    consent, order,    VXeg\Y\VTgX( report,
                                                                    eXcbeg( bc\a\ba(  abgX be
                                                                             opinion, note  or bg[Xe
                                                                                               other WbVh`Xag
                                                                                                      document or be paper
                                                                                                                     cTcXe believed
                                                                                                                            UX_\XiXW by
                                                                                                                                      Ul
  \g gb be
  it to  UX genuine
             ZXah\aX and
                       TaW believed
                              UX_\XiXW by
                                        Ul \g  gb be
                                           it to  UX signed
                                                      f\ZaXW byUl the
                                                                  g[X proper
                                                                        cebcXe party
                                                                                cTegl or
                                                                                      be parties.
                                                                                          cTeg\Xf* L[X  GjaXe Trustee
                                                                                                   The Owner    LehfgXX may
                                                                                                                          `Tl accept
                                                                                                                               TVVXcg aT
  VXeg\Y\XW
  certified Vbcl
              copy bY
                    of aT eXfb_hg\ba
                          resolution bY  g[X board
                                      of the  UbTeW ofbY directors
                                                         W\eXVgbef or
                                                                    be other
                                                                        bg[Xe ZbiXea\aZ   UbWl of
                                                                               governing body   bY any
                                                                                                    Tal corporate
                                                                                                        VbecbeTgX party
                                                                                                                    cTegl as
                                                                                                                          Tf conclusive
                                                                                                                             VbaV_hf\iX
  Xi\WXaVX
  evidence thatg[Tg fhV[   eXfb_hg\ba has
                    such resolution    [Tf been
                                           UXXa Wh_l     TWbcgXW by
                                                   duly adopted    Ul fhV[    UbWl and
                                                                        such body   TaW that
                                                                                        g[Tg the
                                                                                             g[X same
                                                                                                  fT`X \f
                                                                                                        is \a Yh__ force
                                                                                                           in full YbeVX and
                                                                                                                         TaW effect.
                                                                                                                              XYYXVg* As
                                                                                                                                      8f
  gb any
  to  Tal YTVg   be matter
           fact or  `TggXe the
                             g[X manner
                                 `TaaXe ofbY ascertainment
                                              TfVXegT\a`Xag of bY which
                                                                  j[\V[ is \f not
                                                                              abg fcXV\Y\VT__l ceXfVe\UXW herein,
                                                                                  specifically prescribed   [XeX\a( the
                                                                                                                    g[X Owner
                                                                                                                        GjaXe Trustee
                                                                                                                                LehfgXX
  `Tl Ybe
  may        T__ purposes
         for all checbfXf hereof
                             [XeXbY rely
                                     eX_l on
                                          ba aT VXeg\Y\VTgX(
                                                 certificate, f\ZaXW
                                                              signed byUl the
                                                                          g[X president
                                                                               ceXf\WXag or
                                                                                         be any
                                                                                            Tal vice
                                                                                                 i\VX president
                                                                                                      ceXf\WXag or
                                                                                                                 be by
                                                                                                                     Ul the
                                                                                                                        g[X treasurer
                                                                                                                            geXTfheXe or
                                                                                                                                      be
  Tal assistant
  any   Tff\fgTag treasurer
                   geXTfheXe be   g[X fXVeXgTel
                               or the secretary bY   g[X relevant
                                                  of the eX_XiTag party,
                                                                    cTegl(




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                                     30/55
                                                                                                                                           (%$**
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                  Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                    7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                    https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  Tf to
  as gb such
        fhV[ YTVg be matter,
             fact or `TggXe( and
                             TaW fhV[        Declaration
                                       VXeg\Y\VTgX f[T__
                                 such certificate             in Support
                                                         Vbafg\ghgX
                                                   shall constitute Yh__         Page
                                                                         cebgXVg\ba
                                                                    full protection    g[X166
                                                                                    gb the
                                                                                    to        of 369
                                                                                           GjaXe
                                                                                           Owner LehfgXX
                                                                                                 Trustee Ybe Tal action
                                                                                                         for any TVg\ba
  gT^Xa or
  taken be omitted
           b`\ggXW to
                   gb be
                      UX taken
                         gT^Xa by
                               Ul \g
                                  it \a ZbbW YT\g[
                                     in good       \a reliance
                                             faith in eX_\TaVX thereon.
                                                               g[XeXba*

            %U&
            (b)        Aa  g[X exercise
                       In the   XkXeV\fX be  TW`\a\fgeTg\ba of
                                          or administration  bY the
                                                                g[X trusts
                                                                     gehfgf hereunder
                                                                            [XeXhaWXe andTaW in\a the
                                                                                                  g[X performance
                                                                                                       cXeYbe`TaVX of   bY its
                                                                                                                            \gf duties
                                                                                                                                Whg\Xf and
                                                                                                                                        TaW
  bU_\ZTg\baf haWXe
  obligations         Tal bY
               under any       g[X Lehfg
                            of the        JX_TgXW Agreements,
                                    Trust Related  8ZeXX`Xagf( theg[X Owner
                                                                       GjaXe Trustee
                                                                                LehfgXX (i)
                                                                                         %\& may
                                                                                             `Tl act
                                                                                                   TVg W\eXVg_l    be( at
                                                                                                        directly or,   Tg the
                                                                                                                          g[X expense
                                                                                                                               XkcXafX of bY
  g[X Lehfg(
  the        g[ebhZ[ agents
      Trust, through   TZXagf be   TggbeaXlf pursuant
                                or attorneys  chefhTag to
                                                       gb agreements
                                                          TZeXX`Xagf entered
                                                                         XagXeXW \agb   j\g[ any
                                                                                   into with   Tal of
                                                                                                    bY them,
                                                                                                       g[X`( andTaW the
                                                                                                                     g[X Owner
                                                                                                                          GjaXe Trustee
                                                                                                                                    LehfgXX
  f[T__ not
  shall abg be
            UX _\TU_X
                liable Ybe   g[X default
                        for the  WXYTh_g be  `\fVbaWhVg of
                                          or misconduct   bY such
                                                             fhV[ agents
                                                                    TZXagf or
                                                                            be attorneys
                                                                                TggbeaXlf if\Y such
                                                                                               fhV[ agents
                                                                                                      TZXagf orbe attorneys
                                                                                                                   TggbeaXlf f[T__    [TiX
                                                                                                                                shall have
  UXXa selected
  been  fX_XVgXW by
                  Ul the
                      g[X Owner
                           GjaXe LehfgXX      j\g[ reasonable
                                     Trustee with  eXTfbaTU_X care;
                                                               VTeX7 and
                                                                       TaW (ii)
                                                                            %\\& may,
                                                                                 `Tl( at
                                                                                       Tg the
                                                                                          g[X XkcXafX
                                                                                                expense of bY the
                                                                                                               g[X Lehfg(
                                                                                                                    Trust, Vbafh_g     j\g[
                                                                                                                             consult with
  VbhafX_(  TVVbhagTagf and
  counsel, accountants      TaW other
                                 bg[Xe f^\__XW  cXefbaf to
                                        skilled persons  gb be
                                                            UX fX_XVgXW    j\g[ reasonable
                                                                selected with     eXTfbaTU_X careVTeX and
                                                                                                       TaW X`c_blXW
                                                                                                            employed by    Ul \g(   TaW the
                                                                                                                                it, and  g[X
  GjaXe LehfgXX
  Owner            f[T__ not
          Trustee shall   abg be
                               UX _\TU_X
                                   liable Ybe Talg[\aZ done,
                                          for anything WbaX( fhYYXeXW
                                                              suffered be    b`\ggXW \a
                                                                          or omitted      ZbbW YT\g[
                                                                                       in good          Ul it
                                                                                                  faith by  \g in
                                                                                                                \a accordance
                                                                                                                   TVVbeWTaVX with j\g[ the
                                                                                                                                         g[X
  TWi\VX or
  advice  be opinion
             bc\a\ba bY   Tal such
                       of any  fhV[ counsel,
                                      VbhafX_( accountants
                                               TVVbhagTagf or
                                                            be other
                                                               bg[Xe skilled
                                                                       f^\__XW persons.
                                                                                cXefbaf*

            KXVg\ba
            Section 5*,0   Fbg Acting
                      9.04 Not  8Vg\aZ \a  AaW\i\WhT_ Capacity.
                                        in Individual ;TcTV\gl* Except
                                                                 =kVXcg as
                                                                         Tf XkceXff_l  cebi\WXW in
                                                                             expressly provided   \a this
                                                                                                     g[\f Article
                                                                                                          8eg\V_X AP(  \a
                                                                                                                   Dc, in
  TVVXcg\aZ the
  accepting   g[X trusts
                  gehfgf [XeXUl
                         hereby VeXTgXW( g[X Owner
                                created, the  GjaXe LehfgXX  TVgf fb_X_l
                                                    Trustee acts         Tf trustee
                                                                  solely as gehfgXX hereunder
                                                                                    [XeXhaWXe and
                                                                                                TaW not
                                                                                                    abg \a
                                                                                                        in \gf \aW\i\WhT_
                                                                                                           its individual
  VTcTV\gl(  TaW all
  capacity, and   T__ HXefbaf [Ti\aZ any
                      Persons having Tal claim
                                          V_T\` against
                                                TZT\afg the
                                                        g[X Owner
                                                            GjaXe Trustee
                                                                   LehfgXX by
                                                                            Ul reason
                                                                               eXTfba of
                                                                                       bY the
                                                                                          g[X transactions
                                                                                              geTafTVg\baf contemplated
                                                                                                           VbagX`c_TgXW
  Ul this
  by  g[\f Agreement
            8ZeXX`Xag be    g[X Lehfg
                         or the        JX_TgXW Agreements
                                Trust Related   8ZeXX`Xagf shall
                                                             f[T__ _bb^  ba_l to
                                                                    look only  gb the
                                                                                   g[X Lehfg  HebcXegl Ybe
                                                                                       Trust Property        cTl`Xag or
                                                                                                        for payment    be
  fTg\fYTVg\ba thereof.
  satisfaction  g[XeXbY*

           KXVg\ba   5*,1 Representations
           Section 9.05   JXceXfXagTg\baf and
                                           TaW OTeeTag\Xf
                                                 Warranties of bY GjaXe
                                                                   Owner LehfgXX*
                                                                            Trustee. L[X    GjaXe Trustee
                                                                                      The Owner     LehfgXX represents
                                                                                                              eXceXfXagf and
                                                                                                                          TaW
  jTeeTagf to
  warrants gb the
              g[X Depositor
                  <Xcbf\gbe that
                            g[Tg (a)
                                 %T& the
                                     g[X GjaXe
                                         Owner LehfgXX   `XXgf the
                                                Trustee meets     g[X requirements
                                                                      eXdh\eX`Xagf ofbY (i)
                                                                                        %\& Rule
                                                                                            Jh_X 3(a)(7)
                                                                                                 /%T&%3& promulgated
                                                                                                         ceb`h_ZTgXW under
                                                                                                                       haWXe
  g[X AaiXfg`Xag
  the             ;b`cTal Act
      Investment Company    8Vg of
                                 bY 1940,
                                    -50,( as
                                          Tf amended,
                                             T`XaWXW( and
                                                        TaW (ii)
                                                              %\\& section
                                                                   fXVg\ba 3807
                                                                           /4,3 of
                                                                                 bY the
                                                                                    g[X KgTghgbel  Lehfg Statute
                                                                                         Statutory Trust  KgTghgX and
                                                                                                                  TaW (b)
                                                                                                                      %U& the
                                                                                                                           g[X
  GjaXe LehfgXX
  Owner           be the
         Trustee or  g[X Owner
                         GjaXe LehfgXXqf  cTeXag entity
                               Trustee's parent  Xag\gl has
                                                        [Tf aT combined
                                                               Vb`U\aXW VTc\gT_    TaW surplus
                                                                           capital and  fhec_hf of
                                                                                                bY at
                                                                                                   Tg _XTfg
                                                                                                      least "1,(,,,(,,,*
                                                                                                            $50,000,000.

                                                               8JLA;D= X
                                                               ARTICLE P

                                            ;GEH=FK8LAGF
                                            COMPENSATION G> GOF=J LJMKL==
                                                         OF OWNER TRUSTEE

           KXVg\ba  -,*,- Owner
           Section 10.01   GjaXe Trustee's
                                    LehfgXXqf >XXf  TaW Expenses.
                                               Fees and =kcXafXf* L[X      GjaXe LehfgXX
                                                                     The Owner     Trustee f[T__
                                                                                            shall eXVX\iX  Vb`cXafTg\ba from
                                                                                                   receive compensation     Yeb`
  g[X Administrator
  the 8W`\a\fgeTgbe and,
                      TaW( to
                            gb the
                                g[X XkgXag  abg paid
                                     extent not   cT\W by
                                                       Ul the
                                                           g[X Administrator,
                                                                8W`\a\fgeTgbe( from
                                                                                  Yeb` the
                                                                                        g[X Lehfg    HebcXegl Ybe
                                                                                             Trust Property          \gf fXei\VXf
                                                                                                                for its  services
  [XeXhaWXe as
  hereunder  Tf set
                fXg Ybeg[
                    forth \a
                          in aT fXcTeTgX
                                separate YXX  TZeXX`Xag between
                                         fee agreement   UXgjXXa TheL[X First
                                                                          >\efg Marblehead
                                                                                ETeU_X[XTW Corporation,
                                                                                             ;becbeTg\ba( theg[X Depositor
                                                                                                                 <Xcbf\gbe and
                                                                                                                             TaW
  g[X GjaXe
  the Owner LehfgXX*
              Trustee. L[X
                       The GjaXe
                            Owner LehfgXX
                                     Trustee f[T__  UX entitled
                                              shall be Xag\g_XW to
                                                                gb be
                                                                   UX reimbursed
                                                                       eX\`UhefXW by Ul the
                                                                                        g[X Administrator
                                                                                             8W`\a\fgeTgbe and,
                                                                                                              TaW( to
                                                                                                                   gb the
                                                                                                                       g[X XkgXag
                                                                                                                           extent
  abg paid
  not cT\W by
           Ul the
                g[X Administrator,
                     8W`\a\fgeTgbe( Yeb`     g[X Lehfg
                                      from the          HebcXegl Ybe
                                                  Trust Property        \gf reasonable
                                                                   for its  eXTfbaTU_X XkcXafXf      [XeXhaWXe( \aV_hW\aZ
                                                                                         expenses hereunder,                  g[X
                                                                                                                  including the
  eXTfbaTU_X Vb`cXafTg\ba(
  reasonable                   XkcXafXf and
              compensation, expenses     TaW disbursements
                                               W\fUhefX`Xagf of
                                                              bY fhV[   TZXagf( representatives,
                                                                 such agents,    eXceXfXagTg\iXf( XkcXegf   TaW VbhafX_
                                                                                                    experts and  counsel asTf the
                                                                                                                              g[X
  GjaXe LehfgXX
  Owner           `Tl X`c_bl
         Trustee may    employ \a    VbaaXVg\ba with
                                  in connection   j\g[ the
                                                       g[X XkXeV\fX   TaW performance
                                                            exercise and    cXeYbe`TaVX ofbY its
                                                                                              \gf rights
                                                                                                  e\Z[gf and
                                                                                                         TaW duties
                                                                                                               Whg\Xf under
                                                                                                                       haWXe this
                                                                                                                             g[\f
  8ZeXX`Xag and
  Agreement   TaW the
                  g[X Lehfg  JX_TgXW Agreements.
                      Trust Related   8ZeXX`Xagf*

             KXVg\ba   -,*,. AaWX`a\Y\VTg\ba*
             Section 10.02    Indemnification. L[X      FTg\baT_ ;b__XZ\TgX
                                                  The National                  >haW\aZ LLC
                                                                    Collegiate Funding     DD; and
                                                                                                 TaW L[X    =WhVTg\ba Resources
                                                                                                      The Education     JXfbheVXf
  Aafg\ghgX(
  Institute, AaV* f[T__ be
             Inc. shall  UX jointly
                            ]b\ag_l and
                                    TaW severally
                                        fXiXeT__l _\TU_X   Ybe( and
                                                    liable for,  TaW hereby
                                                                     [XeXUl agree
                                                                              TZeXX to,
                                                                                    gb( \aWX`a\Yl   O\_`\aZgba Trust
                                                                                        indemnify Wilmington      Lehfg Company,
                                                                                                                        ;b`cTal(
  \aW\i\WhT__l   TaW as
  individually and    Tf GjaXe
                          Owner LehfgXX(   TaW its
                                  Trustee, and  \gf successors,
                                                    fhVVXffbef( assigns,
                                                                   Tff\Zaf( agents
                                                                            TZXagf and
                                                                                    TaW servants,
                                                                                         fXeiTagf( Yeb`  TaW against
                                                                                                   from and    TZT\afg any
                                                                                                                       Tal and
                                                                                                                            TaW all
                                                                                                                                 T__
  _\TU\_\g\Xf( bU_\ZTg\baf( _bffXf(
  liabilities, obligations,          WT`TZXf( taxes
                             losses, damages,   gTkXf (other
                                                        %bg[Xe than
                                                                g[Ta taxes
                                                                      gTkXf \aVheeXW   Tf the
                                                                             incurred as  g[X result
                                                                                              eXfh_g of
                                                                                                     bY the
                                                                                                        g[X payment
                                                                                                            cTl`Xag of bY fees
                                                                                                                          YXXf and
                                                                                                                                TaW
  XkcXafXf    chefhTag to
  expenses pursuant     gb KXVg\ba  -,*,-&( claims,
                           Section 10.01),  V_T\`f( actions,
                                                      TVg\baf( suits,
                                                                fh\gf( Vbfgf( XkcXafXf and
                                                                       costs, expenses  TaW disbursements
                                                                                             W\fUhefX`Xagf (including
                                                                                                             %\aV_hW\aZ legal
                                                                                                                         _XZT_ YXXf
                                                                                                                               fees
  TaW XkcXafXf&
  and  expenses) ofbY any
                      Tal kind
                           ^\aW and
                                TaW nature
                                     aTgheX whatsoever
                                            j[TgfbXiXe which
                                                           j[\V[ may
                                                                   `Tl beUX imposed
                                                                            \`cbfXW on,
                                                                                      ba( \aVheeXW
                                                                                          incurred




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                         (&$**
                                                                                                                                               31/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                    7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                    https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  Ul or
  by be asserted
        TffXegXW at
                 Tg any
                    Tal time
                        g\`X against
                             TZT\afg the     Declaration
                                     g[X Owner
                                         GjaXe Trustee       in Support
                                                 LehfgXX (whether
                                                         %j[Xg[Xe   be not
                                                                   or          Page 167
                                                                       abg indemnified
                                                                           \aWX`a\Y\XW      ofby
                                                                                       TZT\afg
                                                                                       against  369
                                                                                               Ul bg[Xe parties)
                                                                                                  other cTeg\Xf& \a Tal
                                                                                                                 in any
  jTl relating
  way  eX_Tg\aZ to
                gb or
                   be arising
                      Te\f\aZ out
                              bhg bY
                                   of g[\f 8ZeXX`Xag( any
                                      this Agreement,   Tal Lehfg   JX_TgXW Agreement,
                                                             Trust Related   8ZeXX`Xag( the g[X administration
                                                                                                 TW`\a\fgeTg\ba of
                                                                                                                 bY the
                                                                                                                     g[X Lehfg
                                                                                                                          Trust
  HebcXegl or
  Property  be the
               g[X action
                   TVg\ba or
                           be inaction
                              \aTVg\ba of
                                        bY the
                                            g[X Owner
                                                GjaXe LehfgXX     [XeXhaWXe( XkVXcg
                                                        Trustee hereunder,             ba_l that
                                                                              except only     g[Tg the
                                                                                                    g[X Owners
                                                                                                        GjaXef shall
                                                                                                                 f[T__ not
                                                                                                                        abg beUX
  eXdh\eXW to
  required gb \aWX`a\Yl  g[X Owner
              indemnify the  GjaXe LehfgXX
                                     Trustee Ybe  XkcXafXf arising
                                              for expenses Te\f\aZ be
                                                                    or eXfh_g\aZ Yeb` any
                                                                       resulting from   Tal ofbY the
                                                                                                 g[X matters
                                                                                                      `TggXef described
                                                                                                              WXfVe\UXW \a   g[X
                                                                                                                         in the
  fXVbaW fXagXaVX
  second           bY KXVg\ba
          sentence of          5*,-* L[X
                      Section 9.01.  The \aWX`a\g\Xf   VbagT\aXW \a
                                           indemnities contained      g[\f Section
                                                                   in this KXVg\ba 10.02
                                                                                    -,*,. shall
                                                                                            f[T__ survive
                                                                                                   fhei\iX the
                                                                                                           g[X termination
                                                                                                               gXe`\aTg\ba bY of
  g[\f Agreement.
  this 8ZeXX`Xag* L[X
                   The bU_\ZTg\baf
                        obligations bY
                                    of L[X   FTg\baT_ Collegiate
                                        The National  ;b__XZ\TgX Funding
                                                                   >haW\aZ LLC
                                                                            DD; and
                                                                                  TaW L[X    =WhVTg\ba Resources
                                                                                       The Education     JXfbheVXf Aafg\ghgX(
                                                                                                                      Institute,
  AaV* chefhTag to
  Inc. pursuant  gb this
                    g[\f KXVg\ba  -,*,. f[T__
                         Section 10.02          UX borne
                                          shall be  UbeaX \a  cebcbeg\ba to
                                                          in proportion    gb their
                                                                              g[X\e eXfcXVg\iX     HXeVXagTZX Interests.
                                                                                     respective Percentage     AagXeXfgf* L[X
                                                                                                                            The
  \aWX`a\g\Xf
  indemnities VbagT\aXW
               contained \a g[\f KXVg\ba
                         in this         -,*,. extend
                                 Section 10.02  XkgXaW ba_l  gb the
                                                       only to  g[X GjaXe
                                                                    Owner LehfgXX
                                                                            Trustee \a  \gf \aW\i\WhT_
                                                                                     in its individual VTcTV\gl*
                                                                                                        capacity.

             KXVg\ba   -,*,/ Lien
             Section 10.03    D\Xa on
                                   ba Lehfg HebcXegl* Following
                                      Trust Propty.   >b__bj\aZ the
                                                                g[X eXg\eX`Xag
                                                                    retirement bY g[X Notes,
                                                                               of the FbgXf( the
                                                                                             g[X Owner
                                                                                                 GjaXe LehfgXX
                                                                                                       Trustee f[T__
                                                                                                                shall
  [TiX aT _\Xa
  have    lien ba   g[X Lehfg
                on the  Trust HebcXegl
                              Property Ybe Tal Vb`cXafTg\ba
                                       for any              be XkcXafXf
                                               compensation or           TaW indemnity
                                                               expenses and  \aWX`a\gl WhX [XeXhaWXe which
                                                                                       due hereunder j[\V[ lien
                                                                                                           _\Xa shall
                                                                                                                f[T__
  UX prior
  be ce\be to
            gb all
               T__ other
                   bg[Xe liens.
                         _\Xaf*

           KXVg\ba -,*,0 Payments
           Section 10.04 HTl`Xagf togb the
                                       g[X Owner
                                           GjaXe LehfgXX*  8al amounts
                                                  Trustee. Any T`bhagf paid
                                                                         cT\W to
                                                                              gb the
                                                                                 g[X Owner
                                                                                     GjaXe Trustee
                                                                                            LehfgXX from
                                                                                                    Yeb` the
                                                                                                         g[X Lehfg
                                                                                                              Trust
  HebcXegl pursuant
  Property chefhTag to
                    gb this
                       g[\f Article
                            8eg\V_X X
                                    P f[T__ UX WXX`XW
                                      shall be         abg to
                                               deemed not  gb be
                                                              UX part
                                                                 cTeg of
                                                                      bY the
                                                                         g[X Lehfg HebcXegl \``XW\TgX_l
                                                                             Trust Property             TYgXe fhV[
                                                                                            immediately after such
  cTl`Xag*
  payment.

                                                             8JLA;D= XI
                                                             ARTICLE PA

                                                    L=JEAF8LAGF G> LJMKL
                                                    TERMINATION OF TRUST

            KXVg\ba --*,- LXe`\aTg\ba
            Section 11.01             bY Lehfg*
                          Termination of Trust.

            %T&
            (a)         L[X  gehfg created
                        The trust  VeXTgXW hereby
                                             [XeXUl shall
                                                     f[T__ dissolve
                                                           W\ffb_iX andTaW terminate
                                                                            gXe`\aTgX and,
                                                                                        TaW( XkVXcg   Tf bg[Xej\fX
                                                                                              except as               cebi\WXW \a
                                                                                                          otherwise provided        g[\f
                                                                                                                                in this
  8eg\V_X PA(
  Article      g[\f Agreement
           XI, this 8ZeXX`Xag f[T__     UX of
                                 shall be   bY ab
                                               no Yheg[Xe
                                                   further YbeVX
                                                           force orbe effect,
                                                                       XYYXVg( upon
                                                                               hcba the
                                                                                      g[X earlier
                                                                                           XTe_\Xe of
                                                                                                   bY (i)
                                                                                                      %\& if
                                                                                                          \Y the
                                                                                                             g[X Notes
                                                                                                                 FbgXf are
                                                                                                                        TeX no
                                                                                                                             ab longer
                                                                                                                                _baZXe
  bhgfgTaW\aZ( the
  outstanding,   g[X unanimous
                     haTa\`bhf VbafXag
                                   consent ofbY the
                                                g[X Owners,
                                                     GjaXef( (ii)
                                                               %\\& if
                                                                    \Y the
                                                                        g[X Notes
                                                                             FbgXf are
                                                                                    TeX no
                                                                                         ab longer
                                                                                             _baZXe outstanding,
                                                                                                     bhgfgTaW\aZ( theg[X sale
                                                                                                                         fT_X or
                                                                                                                              be other
                                                                                                                                  bg[Xe
  Y\aT_ W\fcbf\g\ba by
  final disposition  Ul the
                         g[X Owner
                             GjaXe LehfgXX
                                     Trustee bY   g[X Lehfg
                                               of the        HebcXegl and
                                                       Trust Property     TaW the
                                                                               g[X Y\aT_  W\fge\Uhg\ba by
                                                                                   final distribution   Ul the
                                                                                                            g[X Owner
                                                                                                                 GjaXe Trustee
                                                                                                                         LehfgXX of
                                                                                                                                  bY all
                                                                                                                                      T__
  YhaWf  be other
  funds or  bg[Xe property
                   cebcXegl or
                             be proceeds
                                cebVXXWf of bY the
                                               g[X Lehfg  HebcXegl in
                                                    Trust Property    \a accordance
                                                                          TVVbeWTaVX with
                                                                                        j\g[ the
                                                                                              g[X terms
                                                                                                  gXe`f ofbY this
                                                                                                             g[\f Agreement
                                                                                                                  8ZeXX`Xag andTaW the
                                                                                                                                     g[X
  Lehfg  JX_TgXW Agreements,
  Trust Related   8ZeXX`Xagf( andTaW (iii)
                                      %\\\& 21
                                            .- years
                                               lXTef _Xff
                                                      less baX
                                                           one WTl     TYgXe the
                                                                 day after   g[X WXTg[
                                                                                 death ofbY the
                                                                                            g[X survivor
                                                                                                 fhei\ibe of
                                                                                                           bY the
                                                                                                               g[X WXfVXaWTagf   _\i\aZ
                                                                                                                   descendants living
  ba the
  on g[X date
          WTgX of
                bY this
                   g[\f Agreement
                        8ZeXX`Xag of bY Joseph
                                        BbfXc[ P.H* Kennedy,
                                                    CXaaXWl( theg[X _TgX   8`UTffTWbe of
                                                                     late Ambassador       bY the
                                                                                              g[X United
                                                                                                  Ma\gXW States
                                                                                                           KgTgXf to
                                                                                                                   gb the
                                                                                                                      g[X Court
                                                                                                                          ;bheg of
                                                                                                                                 bY St.
                                                                                                                                     Kg*
  BT`Xf*
  James.

           %U&
           (b)        L[X bankruptcy,
                      The  UTa^ehcgVl( WXTg[(
                                        death, \aVTcTV\gl(
                                               incapacity, W\ffb_hg\ba
                                                            dissolution orbe termination
                                                                             gXe`\aTg\ba bY   Tal Owner
                                                                                           of any GjaXe shall
                                                                                                          f[T__ not
                                                                                                                abg operate
                                                                                                                    bcXeTgX to
                                                                                                                            gb
  W\ffb_iX be terminate
  dissolve or  gXe`\aTgX this
                           g[\f Agreement,
                                 8ZeXX`Xag( nor
                                              abe Xag\g_X   fhV[ Owner's
                                                   entitle such    GjaXeqf _XZT_
                                                                               legal eXceXfXagTg\iXf   be heirs
                                                                                      representatives or   [X\ef to
                                                                                                                 gb claim
                                                                                                                     V_T\` an
                                                                                                                            Ta
  TVVbhag\aZ or
  accounting be to
                 gb take
                    gT^X any
                         Tal action
                              TVg\ba be cebVXXW\aZ in
                                     or proceeding  \a any
                                                        Tal Vbheg
                                                            court Ybe
                                                                   for aT partition
                                                                          cTeg\g\ba or
                                                                                    be winding
                                                                                       j\aW\aZ up
                                                                                                hc of
                                                                                                   bY the
                                                                                                      g[X Trust
                                                                                                          Lehfg Property,
                                                                                                                 HebcXegl( nor
                                                                                                                           abe
  bg[Xej\fX affect
  otherwise TYYXVg the
                   g[X e\Z[gf(
                       rights, bU_\ZTg\baf TaW _\TU\_\g\Xf
                               obligations and liabilities bY g[X parties
                                                           of the cTeg\Xf hereto.
                                                                           [XeXgb*

            %V&
            (c)       Mcba the
                      Upon  g[X termination
                                gXe`\aTg\ba ofbY the
                                                 g[X Lehfg chefhTag to
                                                     Trust pursuant  gb this
                                                                        g[\f Article
                                                                             8eg\V_X XI,
                                                                                     PA( the
                                                                                         g[X Owner
                                                                                             GjaXe Trustee
                                                                                                   LehfgXX shall
                                                                                                           f[T__ cause
                                                                                                                 VThfX aT
  ;Xeg\Y\VTgX bY
  Certificate of LXe`\aTg\ba gb be
                 Termination to UX Y\_XW j\g[ the
                                   filed with g[X KXVeXgTel  bY State.
                                                   Secretary of KgTgX*

            KXVg\ba   --*,. Distribution
            Section 11.02   <\fge\Uhg\ba of
                                         bY Assets.
                                            8ffXgf* Upon
                                                     Mcba dissolution
                                                            W\ffb_hg\ba and
                                                                          TaW termination
                                                                              gXe`\aTg\ba ofbY the
                                                                                               g[X Lehfg( g[X GjaXe
                                                                                                   Trust, the  Owner LehfgXX
                                                                                                                       Trustee
  f[T__ take
  shall gT^X full
             Yh__ account
                  TVVbhag bY  g[X Lehfg
                           of the       TffXgf and
                                  Trust assets TaW liabilities,
                                                   _\TU\_\g\Xf( shall
                                                                f[T__ _\dh\WTgX g[X assets
                                                                      liquidate the TffXgf as
                                                                                           Tf promptly
                                                                                              ceb`cg_l asTf \f Vbaf\fgXag with
                                                                                                            is consistent j\g[
  bUgT\a\aZ the
  obtaining  g[X fair
                 YT\e value
                      iT_hX thereof,
                            g[XeXbY( and
                                     TaW shall
                                         f[T__ apply
                                               Tcc_l and
                                                     TaW W\fge\UhgX   g[X proceeds
                                                          distribute the  cebVXXWf therefrom
                                                                                    g[XeXYeb` \a  g[X following
                                                                                               in the Yb__bj\aZ order:
                                                                                                                 beWXe6




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                      ('$**
                                                                                                                                            32/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 168 of 369
            %T&
            (a)       Lb g[X payment
                      To the cTl`Xag of
                                     bY the
                                        g[X XkcXafXf
                                            expenses bY
                                                     of _\dh\WTg\ba TaW the
                                                        liquidation and g[X debts
                                                                            WXUgf and
                                                                                  TaW liabilities
                                                                                      _\TU\_\g\Xf of
                                                                                                  bY the
                                                                                                     g[X Trust;
                                                                                                         Lehfg7

            %U&
            (b)        Lb the
                       To  g[X fXgg\aZ  hc of
                                setting up  bY eXfXeiXf  j[\V[ the
                                               reserves which    g[X Owner
                                                                     GjaXe LehfgXX   `Tl deem
                                                                             Trustee may   WXX` necessary
                                                                                                 aXVXffTel orbe appropriate
                                                                                                                Tccebce\TgX Ybe
                                                                                                                              for
  Tag\V\cTgXW obligations
  anticipated bU_\ZTg\baf be   Vbag\aZXaV\Xf of
                            or contingencies   bY the
                                                   g[X Lehfg Te\f\aZ out
                                                       Trust arising bhg of
                                                                         bY or
                                                                            be in
                                                                               \a VbaaXVg\ba  j\g[ the
                                                                                  connection with   g[X operation
                                                                                                        bcXeTg\ba of
                                                                                                                   bY the
                                                                                                                      g[X Lehfg*
                                                                                                                          Trust.
  KhV[  eXfXeiXf may
  Such reserves  `Tl beUX paid
                          cT\W over
                                 biXe by
                                      Ul the
                                          g[X Owner
                                              GjaXe LehfgXX    gb an
                                                       Trustee to  Ta escrow
                                                                      XfVebj agent
                                                                              TZXag or
                                                                                    be trustee
                                                                                       gehfgXX fX_XVgXW  Ul the
                                                                                               selected by  g[X Owner
                                                                                                                GjaXe LehfgXX
                                                                                                                        Trustee
  gb be
  to UX disbursed
        W\fUhefXW by
                   Ul such
                      fhV[ escrow
                             XfVebj agent
                                      TZXag be  gehfgXX in
                                             or trustee \a payment
                                                           cTl`Xag ofbY any
                                                                        Tal of
                                                                            bY such
                                                                                fhV[ obligations
                                                                                     bU_\ZTg\baf or
                                                                                                  be Vbag\aZXaV\Xf  TaW( \Y
                                                                                                     contingencies and,      Tal
                                                                                                                          if any
  UT_TaVX remains
  balance  eX`T\af at
                    Tg the
                       g[X Xkc\eTg\ba
                            expiration bYof fhV[  cXe\bW as
                                            such period   Tf the
                                                             g[X Owner
                                                                  GjaXe LehfgXX   f[T__ deem
                                                                          Trustee shall WXX` advisable,
                                                                                               TWi\fTU_X( to
                                                                                                          gb be
                                                                                                              UX distributed
                                                                                                                 W\fge\UhgXW byUl
  fhV[ XfVebj
  such          TZXag or
        escrow agent  be trustee
                         gehfgXX \a  g[X manner
                                  in the `TaaXe hereinafter
                                                   [XeX\aTYgXe provided;
                                                               cebi\WXW7

            %V&
            (c)      Lb
                     To XTV[ bY the
                        each of g[X Owners,
                                    GjaXef( other
                                              bg[Xe than
                                                    g[Ta TERI,
                                                         L=JA( in
                                                               \a accordance
                                                                  TVVbeWTaVX with
                                                                              j\g[ the
                                                                                   g[X positive
                                                                                       cbf\g\iX balances
                                                                                                UT_TaVXf in
                                                                                                         \a XTV[ fhV[
                                                                                                            each such
  GjaXeqf Capital
  Owner's   ;Tc\gT_ Account
                    8VVbhag to
                            gb the
                               g[X XkgXag bY the
                                   extent of g[X aggregate
                                                 TZZeXZTgX unretumed
                                                           haeXgheaXW Capital
                                                                       ;Tc\gT_ Contributions
                                                                               ;bage\Uhg\baf of
                                                                                              bY such
                                                                                                 fhV[ Owner
                                                                                                      GjaXe VeXW\gXW
                                                                                                              credited
  g[XeX\a7 and
  therein; TaW

            %W&
            (d)         Lb g[X Owners,
                        To the GjaXef( the
                                        g[X balance
                                             UT_TaVX bY  Tal proceeds
                                                      of any  cebVXXWf \a    TVVbeWTaVX with
                                                                         in accordance     j\g[ the
                                                                                                g[X positive
                                                                                                     cbf\g\iX balances
                                                                                                              UT_TaVXf \a  g[X\e
                                                                                                                        in their
  eXfcXVg\iX Capital
  respective  ;Tc\gT_ Accounts;
                       8VVbhagf7 provided
                                  cebi\WXW that
                                             g[Tg with
                                                  j\g[ respect
                                                        eXfcXVg to
                                                                gb any
                                                                    Tal W\fge\Uhg\ba    gb L=JA(
                                                                          distribution to           fhV[ distribution
                                                                                            TERI, such    W\fge\Uhg\ba shall
                                                                                                                       f[T__ be
                                                                                                                             UX
  eXWhVXW by
  reduced  Ul the
               g[X amount
                    T`bhag bY  `baXl paid
                            of money   cT\W to
                                            gb L=JA   Ul the
                                                TERI by   g[X Lehfg
                                                              Trust \a  TVVbeWTaVX with
                                                                     in accordance     j\g[ paragraph
                                                                                             cTeTZeTc[ 40 of
                                                                                                           bY the
                                                                                                              g[X Section
                                                                                                                  KXVg\ba 2.05
                                                                                                                           .*,1
  Khcc_X`Xag
  Supplement to gb Master
                    ETfgXe Loan
                            DbTa ?hTeTagl    8ZeXX`Xag between
                                  Guaranty Agreement      UXgjXXa TERI
                                                                    L=JA and TaW L[X   >\efg Marblehead
                                                                                   The First  ETeU_X[XTW ;becbeTg\ba
                                                                                                            Corporation WTgXW
                                                                                                                          dated
  8ce\_ 30,
  April  /,( 2001
             .,,- _Xff  g[X amount
                   less the T`bhag by
                                    Ul which
                                        j[\V[ aggregate
                                                TZZeXZTgX Distributions
                                                           <\fge\Uhg\baf togb L=JA
                                                                               TERI bY   FXg Cash
                                                                                      of Net  ;Tf[ Flow
                                                                                                     >_bj pursuant
                                                                                                           chefhTag to
                                                                                                                     gb Section
                                                                                                                        KXVg\ba
  3*,2  [XeXbY [TiX
  7.06 hereof         UXXa eXWhVXW
                have been            Ul the
                            reduced by   g[X application
                                              Tcc_\VTg\ba of
                                                           bY subsection
                                                              fhUfXVg\ba (iii)
                                                                            %\\\& thereof,
                                                                                  g[XeXbY( and
                                                                                            TaW any
                                                                                                 Tal fhV[   eXWhVg\ba f[T__
                                                                                                      such reduction         UX
                                                                                                                       shall be
  W\fge\UhgXW gb the
  distributed to  g[X Owners
                      GjaXef bg[Xe   g[Ta L=JA
                               other than  TERI in\a accordance
                                                     TVVbeWTaVX with
                                                                  j\g[ the
                                                                         g[X positive
                                                                               cbf\g\iX balances
                                                                                        UT_TaVXf \a   g[X\e respective
                                                                                                   in their eXfcXVg\iX Capital
                                                                                                                        ;Tc\gT_
  8VVbhagf*
  Accounts.

  AY( Tg the
  If, at g[X time
             g\`X of
                  bY _\dh\WTg\ba(  g[X GjaXe
                     liquidation, the  Owner LehfgXX  f[T__ determine
                                              Trustee shall WXgXe`\aX that
                                                                      g[Tg an
                                                                           Ta \``XW\TgX
                                                                              immediate fT_X  bY some
                                                                                         sale of fb`X or
                                                                                                      be all
                                                                                                         T__ of
                                                                                                             bY the
                                                                                                                g[X assets
                                                                                                                    TffXgf
  jbh_W cause
  would    VThfX haWhX
                 undue _bff   gb the
                         loss to g[X Owners,
                                     GjaXef( the
                                             g[X GjaXe
                                                 Owner LehfgXX   `Tl( in
                                                        Trustee may,  \a beWXe gb avoid
                                                                         order to Tib\W fhV[ _bff and
                                                                                        such loss TaW with
                                                                                                      j\g[ the
                                                                                                           g[X VbafXag  bY
                                                                                                               consent of
  g[X GjaXef(
  the  Owners, WXYXe
                defer _\dh\WTg\ba*
                       liquidation.

          KXVg\ba  --*,/ No
          Section 11.03  Fb Termination
                            LXe`\aTg\ba byUl Depositor
                                              <Xcbf\gbe be
                                                        or GjaXef*   =kVXcg as
                                                           Owners. Except   Tf provided
                                                                               cebi\WXW in\a Section
                                                                                             KXVg\ba 11.01,
                                                                                                      --*,-( neither
                                                                                                             aX\g[Xe the
                                                                                                                     g[X
  <Xcbf\gbe nor
  Depositor abe the
                g[X GjaXef f[T__ be
                    Owners shall UX entitled
                                    Xag\g_XW to
                                             gb terminate
                                                gXe`\aTgX be
                                                          or eXib^X g[X Trust
                                                             revoke the Lehfg XfgTU_\f[XW  [XeXhaWXe*
                                                                              established hereunder.

                                                         8JLA;D= XII
                                                         ARTICLE PAA

                    KM;;=KKGJ OWNER
                    SUCCESSOR GOF=J LJMKL==K 8F< ADDITIONAL
                                    TRUSTEES AND 8<<ALAGF8D OWNER
                                                            GOF=J TRUSTEES
                                                                  LJMKL==K

            KXVg\ba -.*,- Resignation
            Section 12.01 JXf\ZaTg\ba of
                                      bY GjaXe
                                         Owner LehfgXX7 8ccb\ag`Xag bY
                                               Trustee; Appointment of KhVVXffbe*
                                                                       Successor.

             %T&
             (a)         L[X
                         The GjaXe
                               Owner LehfgXX    `Tl resign
                                       Trustee may   eXf\Za at
                                                             Tg any
                                                                Tal time
                                                                      g\`X without
                                                                            j\g[bhg VThfX  Ul giving
                                                                                    cause by   Z\i\aZ at
                                                                                                       Tg least
                                                                                                          _XTfg 60
                                                                                                                 2, days'
                                                                                                                    WTlfq prior
                                                                                                                           ce\be
  je\ggXa notice
  written  abg\VX to
                  gb the
                      g[X Administrator,
                          8W`\a\fgeTgbe( the
                                           g[X Owners
                                               GjaXef and
                                                        TaW the
                                                              g[X Administrative
                                                                   8W`\a\fgeTg\iX Agent,
                                                                                    8ZXag( such
                                                                                            fhV[ resignation
                                                                                                  eXf\ZaTg\ba togb be
                                                                                                                   UX effective
                                                                                                                       XYYXVg\iX
  hcba the
  upon   g[X acceptance
             TVVXcgTaVX bY  Tccb\ag`Xag by
                         of appointment   Ul aT fhVVXffbe  GjaXe LehfgXX
                                                successor Owner              haWXe Section
                                                                    Trustee under  KXVg\ba 12.01(b).
                                                                                            -.*,-%U&* In
                                                                                                       Aa addition,
                                                                                                          TWW\g\ba( the
                                                                                                                     g[X KhcXe)
                                                                                                                         Super-
  `T]be\gl Owners
  majority   GjaXef may
                     `Tl atTg any
                              Tal time
                                   g\`X remove
                                        eX`biX the
                                                 g[X Owner
                                                     GjaXe Trustee
                                                             LehfgXX without
                                                                        j\g[bhg VThfX  Ul an
                                                                                cause by  Ta \afgeh`Xag
                                                                                             instrument in\a writing
                                                                                                              je\g\aZ delivered
                                                                                                                      WX_\iXeXW
  gb the
  to g[X GjaXe   LehfgXX and
          Owner Trustee   TaW the
                               g[X Administrator,
                                   8W`\a\fgeTgbe( fhV[
                                                   such eX`biT_
                                                        removal to gb be
                                                                      UX XYYXVg\iX hcba the
                                                                         effective upon  g[X acceptance
                                                                                             TVVXcgTaVX bY    Tccb\ag`Xag by
                                                                                                          of appointment    Ul aT
  fhVVXffbe Owner
  successor   GjaXe LehfgXX    haWXe KXVg\ba
                      Trustee under           -.*,-%U&* Aa
                                      Section 12.01(b).  In VTfX
                                                            case bY   g[X resignation
                                                                  of the  eXf\ZaTg\ba be eX`biT_ of
                                                                                      or removal   bY the
                                                                                                      g[X Owner
                                                                                                           GjaXe Trustee,
                                                                                                                   LehfgXX( the
                                                                                                                             g[X
  GjaXef may
  Owners    `Tl appoint
                 Tccb\ag aT fhVVXffbe   GjaXe LehfgXX
                             successor Owner             Ul an
                                                Trustee by   Ta instrument
                                                                 \afgeh`Xag signed
                                                                              f\ZaXW by
                                                                                      Ul the
                                                                                         g[X Owners.
                                                                                              GjaXef* IfAY aT successor
                                                                                                              fhVVXffbe GjaXe
                                                                                                                         Owner
  LehfgXX  f[T__ abg
  Trustee shall  not [TiX  UXXa appointed
                     have been   Tccb\agXW within
                                            j\g[\a 30
                                                   /, days
                                                      WTlf after
                                                            TYgXe the
                                                                   g[X




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                              (($**
                                                                                                                                    33/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                  Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                     7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                     https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  Z\i\aZ bY written
  giving of je\ggXa notice
                    abg\VX of
                           bY fhV[
                              such eXf\ZaTg\baDeclaration
                                   resignation be             inbY
                                                   g[X delivery
                                                or the WX_\iXel ofSupport
                                                                   g[X written
                                                                   the          Page 169
                                                                       je\ggXa instrument
                                                                               \afgeh`Xag j\g[ofrespect
                                                                                          with    369 to
                                                                                               eXfcXVg  gb fhV[
                                                                                                           such eX`biT_(
                                                                                                                removal,
  g[X Owner
  the  GjaXe LehfgXX
               Trustee be  g[X Owners
                        or the GjaXef may
                                        `Tl apply
                                              Tcc_l to
                                                     gb any
                                                        Tal court
                                                            Vbheg of
                                                                  bY competent
                                                                     Vb`cXgXag jurisdiction
                                                                                ]he\fW\Vg\ba to
                                                                                              gb appoint
                                                                                                 Tccb\ag aT successor
                                                                                                            fhVVXffbe GjaXe
                                                                                                                      Owner
  LehfgXX  gb act
  Trustee to  TVg hag\_ fhV[ g\`X(
                  until such  time, \Y Tal( as
                                    if any, Tf aT successor
                                                  fhVVXffbe Owner
                                                            GjaXe LehfgXX   f[T__ have
                                                                    Trustee shall [TiX been
                                                                                        UXXa appointed
                                                                                              Tccb\agXW as
                                                                                                         Tf provided
                                                                                                             cebi\WXW above.
                                                                                                                      TUbiX*
  8al successor
  Any   fhVVXffbe Owner
                   GjaXe LehfgXX
                            Trustee fb Tccb\agXW by
                                    so appointed    Ul fhV[
                                                       such Vbheg f[T__ \``XW\TgX_l
                                                            court shall              TaW without
                                                                        immediately and   j\g[bhg further
                                                                                                   Yheg[Xe act
                                                                                                           TVg be
                                                                                                               UX superseded
                                                                                                                  fhcXefXWXW
  Ul any
  by  Tal successor
          fhVVXffbe GjaXe
                     Owner LehfgXX     Tccb\agXW as
                              Trustee appointed    Tf above
                                                      TUbiX provided
                                                            cebi\WXW within
                                                                      j\g[\a baX  lXTe from
                                                                             one year  Yeb` the
                                                                                             g[X date
                                                                                                 WTgX of
                                                                                                      bY the
                                                                                                         g[X appointment
                                                                                                             Tccb\ag`Xag by
                                                                                                                          Ul
  fhV[ Vbheg*
  such  court.

             %U&
             (b)        8al successor
                        Any   fhVVXffbe GjaXe
                                           Owner LehfgXX(     [bjXiXe appointed,
                                                    Trustee, however      Tccb\agXW( f[T__  XkXVhgX and
                                                                                      shall execute   TaW deliver
                                                                                                           WX_\iXe to
                                                                                                                   gb the
                                                                                                                       g[X predecessor
                                                                                                                           ceXWXVXffbe
  GjaXe LehfgXX
  Owner             Ta instrument
           Trustee an   \afgeh`Xag accepting
                                      TVVXcg\aZ fhV[     Tccb\ag`Xag( and
                                                   such appointment,      TaW thereupon
                                                                              g[XeXhcba such
                                                                                          fhV[ successor
                                                                                                 fhVVXffbe Owner
                                                                                                             GjaXe LehfgXX(     j\g[bhg
                                                                                                                      Trustee, without
  Yheg[Xe  TVg (except
  further act   %XkVXcg Ybe    g[X Y\_\aZ
                          for the           eXdh\eXW under
                                    filing required    haWXe V_ThfX      %X& below),
                                                                clause (e)   UX_bj&( shall
                                                                                       f[T__ become
                                                                                              UXVb`X vested
                                                                                                        iXfgXW with
                                                                                                                j\g[ all
                                                                                                                       T__ the
                                                                                                                           g[X XfgTgXf(
                                                                                                                                estates,
  cebcXeg\Xf( rights,
  properties,  e\Z[gf( powers,
                       cbjXef( duties
                                  Whg\Xf and
                                         TaW trust
                                              gehfg bY  g[X predecessor
                                                     of the  ceXWXVXffbe Owner
                                                                           GjaXe LehfgXX
                                                                                   Trustee \a   g[X trusts
                                                                                             in the gehfgf hereunder
                                                                                                           [XeXhaWXe with
                                                                                                                       j\g[ like
                                                                                                                             _\^X XYYXVg
                                                                                                                                  effect
  Tf \Y
  as if be\Z\aT__l   aT`XW the
         originally named     g[X GjaXe
                                   Owner LehfgXX      [XeX\a7 but
                                             Trustee herein;    Uhg nevertheless,
                                                                     aXiXeg[X_Xff( upon
                                                                                     hcba the
                                                                                            g[X written
                                                                                                 je\ggXa request
                                                                                                          eXdhXfg of
                                                                                                                   bY such
                                                                                                                        fhV[ successor
                                                                                                                              fhVVXffbe
  GjaXe LehfgXX
  Owner             TaW the
           Trustee and   g[X payment
                             cTl`Xag of  bY all
                                             T__ fees
                                                 YXXf and
                                                      TaW indemnities
                                                            \aWX`a\g\Xf dueWhX the
                                                                               g[X predecessor
                                                                                   ceXWXVXffbe Owner
                                                                                                   GjaXe LehfgXX(    fhV[ predecessor
                                                                                                           Trustee, such   ceXWXVXffbe
  GjaXe LehfgXX
  Owner              f[T__ execute
           Trustee shall   XkXVhgX andTaW deliver
                                           WX_\iXe anTa \afgeh`Xag     geTafYXee\aZ to
                                                         instrument transferring    gb such
                                                                                        fhV[ successor
                                                                                               fhVVXffbe Owner
                                                                                                           GjaXe LehfgXX(     hcba the
                                                                                                                   Trustee, upon     g[X
  gehfgf herein
  trusts  [XeX\a XkceXffXW(
                  expressed, allT__ the
                                    g[X estates,
                                         XfgTgXf( properties,
                                                   cebcXeg\Xf( e\Z[gf(    cbjXef( Whg\Xf
                                                                 rights, powers,           TaW trusts
                                                                                   duties and    gehfgf of
                                                                                                        bY such
                                                                                                            fhV[ predecessor
                                                                                                                 ceXWXVXffbe Owner
                                                                                                                                 GjaXe
  LehfgXX(  TaW such
  Trustee, and    fhV[ predecessor
                        ceXWXVXffbe Owner
                                        GjaXe LehfgXX      f[T__ duly
                                                 Trustee shall   Wh_l assign,
                                                                        Tff\Za( transfer,
                                                                                geTafYXe( deliver
                                                                                          WX_\iXe and
                                                                                                    TaW pay
                                                                                                         cTl over
                                                                                                              biXe to
                                                                                                                    gb such
                                                                                                                        fhV[ fhVVXffbe
                                                                                                                              successor
  GjaXe LehfgXX
  Owner             T__ YhaWf
           Trustee all  funds orbe other
                                   bg[Xe property
                                          cebcXegl then
                                                     g[Xa held
                                                            [X_W or
                                                                  be fhUfXdhXag_l   eXVX\iXW by
                                                                     subsequently received     Ul such
                                                                                                   fhV[ predecessor
                                                                                                         ceXWXVXffbe Owner
                                                                                                                        GjaXe LehfgXX
                                                                                                                                Trustee
  hcba the
  upon   g[X trusts
             gehfgf herein
                    [XeX\a expressed.
                            XkceXffXW*

             %V&
             (c)        8al successor
                        Any   fhVVXffbe GjaXe
                                         Owner LehfgXX(    [bjXiXe appointed,
                                                 Trustee, however    Tccb\agXW( shall
                                                                                 f[T__ be
                                                                                       UX aT bank
                                                                                             UTa^ or
                                                                                                   be trust
                                                                                                      gehfg company
                                                                                                            Vb`cTal (i)
                                                                                                                      %\& that
                                                                                                                          g[Tg
  `XXgf g[X
  meets   the eXdh\eX`Xagf
              requirements bY   %8& Rule
                            of (A)  Jh_X 3(a)(7)
                                         /%T&%3& promulgated
                                                 ceb`h_ZTgXW under
                                                                haWXe the
                                                                      g[X AaiXfg`Xag   ;b`cTal Act
                                                                           Investment Company      8Vg of
                                                                                                       bY 1940,
                                                                                                          -50,( as
                                                                                                                 Tf amended,
                                                                                                                    T`XaWXW(
  TaW (B)
  and  %9& section
            fXVg\ba 3807
                    /4,3 bY  g[X KgTghgbel
                         of the  Statutory Lehfg
                                           Trust KgTghgX  TaW (ii)
                                                 Statute and  %\\& whose
                                                                   j[bfX parent
                                                                          cTeXag entity
                                                                                 Xag\gl has
                                                                                        [Tf aT combined
                                                                                               Vb`U\aXW VTc\gT_   TaW surplus
                                                                                                          capital and fhec_hf
  bY at
  of Tg _XTfg
        least "1,(,,,(,,,(
              $50,000,000, \Y  g[XeX be
                            if there UX such
                                        fhV[ an
                                             Ta \afg\ghg\ba j\__\aZ( able
                                                institution willing, TU_X and
                                                                          TaW _XZT__l dhT_\Y\XW to
                                                                              legally qualified  gb perform
                                                                                                    cXeYbe` the
                                                                                                             g[X duties
                                                                                                                 Whg\Xf of
                                                                                                                        bY the
                                                                                                                           g[X
  GjaXe LehfgXX
  Owner            [XeXhaWXe hcba
           Trustee hereunder         eXTfbaTU_X or
                               upon reasonable  be customary
                                                   Vhfgb`Tel terms.
                                                               gXe`f*

          %W&
          (d)        8al VbecbeTg\ba
                     Any   corporation \agb   j[\V[ the
                                         into which   g[X Owner
                                                           GjaXe LehfgXX  `Tl be
                                                                  Trustee may   UX merged
                                                                                   `XeZXW orbe converted
                                                                                                VbaiXegXW or
                                                                                                           be with
                                                                                                              j\g[ which
                                                                                                                   j[\V[ it\g
  `Tl be
  may UX consolidated,
          Vbafb_\WTgXW( be  Tal VbecbeTg\ba
                        or any   corporation eXfh_g\aZ
                                                resulting Yeb`   Tal merger,
                                                           from any   `XeZXe( VbaiXef\ba
                                                                              conversion orbe Vbafb_\WTg\ba   gb which
                                                                                               consolidation to  j[\V[ the
                                                                                                                         g[X
  GjaXe LehfgXX
  Owner          f[T__ be
         Trustee shall UX aT party,
                             cTegl( or
                                    be any
                                        Tal VbecbeTg\ba
                                             corporation togb which
                                                              j[\V[ substantially
                                                                     fhUfgTag\T__l all
                                                                                   T__ the
                                                                                       g[X VbecbeTgX  gehfg business
                                                                                           corporate trust  Uhf\aXff bY  g[X
                                                                                                                     of the
  GjaXe LehfgXX
  Owner          `Tl be
        Trustee may   UX transferred,
                         geTafYXeeXW( shall,
                                       f[T__( subject
                                              fhU]XVg to
                                                       gb the
                                                          g[X terms
                                                              gXe`f of
                                                                    bY KXVg\ba -.*,-%V&( be
                                                                       Section 12.01(c),  UX the
                                                                                             g[X Owner
                                                                                                 GjaXe LehfgXX
                                                                                                         Trustee haWXe  g[\f
                                                                                                                 under this
  8ZeXX`Xag without
  Agreement  j\g[bhg Yheg[Xe TVg*
                     further act.

           %X&
           (e)        8al fhVVXffbe
                      Any  successor GjaXe
                                     Owner LehfgXX  Tccb\agXW pursuant
                                            Trustee appointed  chefhTag to
                                                                        gb this
                                                                           g[\f Article
                                                                                8eg\V_X XII
                                                                                        PAA shall
                                                                                            f[T__ file
                                                                                                  Y\_X an
                                                                                                       Ta amendment
                                                                                                          T`XaW`Xag to
                                                                                                                     gb
  g[X Certificate
  the ;Xeg\Y\VTgX bY
                  of Lehfg  j\g[ the
                      Trust with g[X KXVeXgTel
                                     Secretary bY
                                               of KgTgX eXY_XVg\aZ the
                                                  State reflecting g[X name
                                                                       aT`X and
                                                                             TaW principal
                                                                                  ce\aV\cT_ place
                                                                                             c_TVX of
                                                                                                    bY business
                                                                                                       Uhf\aXff of
                                                                                                                bY such
                                                                                                                   fhV[
  fhVVXffbe GjaXe
  successor Owner LehfgXX*
                     Trustee.

            KXVg\ba  -.*,. Appointment
            Section 12.02    8ccb\ag`Xag of  bY Additional
                                                 8WW\g\baT_ GjaXe
                                                              Owner LehfgXXf*
                                                                       Trustees. At 8g any
                                                                                        Tal time
                                                                                             g\`X or
                                                                                                   be times
                                                                                                      g\`Xf Ybe   g[X purpose
                                                                                                             for the    checbfX of
                                                                                                                                 bY
  `XXg\aZ any
  meeting   Tal _XZT_  eXdh\eX`Xagf bY
                 legal requirements       Tal jurisdiction
                                       of any   ]he\fW\Vg\ba in
                                                             \a which
                                                                 j[\V[ anyTal part
                                                                               cTeg of
                                                                                     bY the
                                                                                        g[X Lehfg  HebcXegl may
                                                                                            Trust Property   `Tl at Tg the
                                                                                                                       g[X time
                                                                                                                           g\`X be
                                                                                                                                 UX
  _bVTgXW( g[X Owner
  located, the  GjaXe LehfgXX    TaW the
                        Trustee and   g[X Administrator,
                                          8W`\a\fgeTgbe( acting
                                                            TVg\aZ jointly,
                                                                   ]b\ag_l( by
                                                                             Ul an
                                                                                 Ta \afgeh`Xag
                                                                                     instrument \a  je\g\aZ( may
                                                                                                 in writing, `Tl appoint
                                                                                                                    Tccb\ag one
                                                                                                                             baX or
                                                                                                                                 be
  `beX \aW\i\WhT_f
  more  individuals be  VbecbeTg\baf approved
                     or corporations   TccebiXW byUl the
                                                      g[X Administrator
                                                          8W`\a\fgeTgbe andTaW the
                                                                                g[X Owner
                                                                                     GjaXe LehfgXX   gb act
                                                                                            Trustee to  TVg as
                                                                                                            Tf separate
                                                                                                               fXcTeTgX trustee
                                                                                                                         gehfgXX or
                                                                                                                                 be
  fXcTeTgX trustees
  separate  gehfgXXf of
                     bY all
                         T__ be Tal part
                             or any  cTeg of
                                          bY the
                                              g[X Lehfg   HebcXegl to
                                                   Trust Property   gb the
                                                                        g[X Yh__
                                                                             full XkgXag  g[Tg local
                                                                                   extent that _bVT_ _Tj  `T^Xf it
                                                                                                     law makes     \g necessary
                                                                                                                      aXVXffTel or
                                                                                                                                 be
  Tccebce\TgX Ybe
  appropriate  for fhV[  fXcTeTgX trustee
                   such separate  gehfgXX or
                                          be separate
                                              fXcTeTgX trustees
                                                        gehfgXXf to
                                                                 gb act
                                                                    TVg alone.
                                                                         T_baX* If
                                                                                 AY g[X 8W`\a\fgeTgbe f[T__
                                                                                    the Administrator  shall abg [TiX joined
                                                                                                             not have   ]b\aXW




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                     ()$**
                                                                                                                                           34/55
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                   7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                   https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  \a fhV[ Tccb\ag`Xag
  in such             j\g[\a Y\YgXXa
          appointment within fifteen WTlf   Declaration
                                            TYgXe the
                                      days after      receiptinof
                                                  g[X eXVX\cg  bYSupport
                                                                  fhV[ request,Page
                                                                  such eXdhXfg(       170Trustee,
                                                                                g[X Owner
                                                                                the GjaXe  of 369acting
                                                                                          LehfgXX( TVg\aZ alone,
                                                                                                          T_baX( f[T__
                                                                                                                 shall
  [TiX the
  have g[X power
           cbjXe to
                 gb make
                    `T^X such
                         fhV[ appointment.
                              Tccb\ag`Xag*

                                                          8JLA;D= XIII
                                                          ARTICLE PAAA

                                                  L8P E8LL=JK H8JLF=J
                                                  TAX MATTERS PARTNER

            KXVg\ba  -/*,- Tax
            Section 13.01  LTk Matters
                                ETggXef HTegaXe*
                                        Partner. L[X  gTk matters
                                                 The tax   `TggXef partner
                                                                    cTegaXe (within
                                                                            %j\g[\a the
                                                                                     g[X meaning
                                                                                         `XTa\aZ ofbY section
                                                                                                       fXVg\ba 6231(a)(7)
                                                                                                                2./-%T&%3& ofbY
  g[X Code
  the  ;bWX and
             TaW applicable
                 Tcc_\VTU_X Regulations)
                             JXZh_Tg\baf& bY g[X Lehfg
                                          of the Trust Ybe T__ federal
                                                       for all YXWXeT_ \aVb`X   gTk purposes
                                                                       income tax   checbfXf fXg
                                                                                              set Ybeg[  \a the
                                                                                                  forth in  g[X Code
                                                                                                                ;bWX shall
                                                                                                                       f[T__ be
                                                                                                                             UX
  L[X   FTg\baT_ ;b__XZ\TgX
  The National              >haW\aZ LLC.
                 Collegiate Funding  DD;* KhU]XVg   gb KXVg\ba
                                           Subject to            -/*,4( the
                                                       Section 13.08,   g[X tax
                                                                            gTk matters
                                                                                `TggXef partner
                                                                                         cTegaXe f[T__  [TiX the
                                                                                                 shall have   g[X authority
                                                                                                                  Thg[be\gl to
                                                                                                                             gb
  eXceXfXag the
  represent  g[X Lehfg TaW perform
                 Trust and  cXeYbe` the
                                    g[X Whg\Xf
                                        duties \`cbfXW   ba the
                                                imposed on   g[X tax
                                                                  gTk matters
                                                                      `TggXef partner
                                                                               cTegaXe under
                                                                                       haWXe the
                                                                                              g[X Code,
                                                                                                   ;bWX( TaW    Tf fXg
                                                                                                           and as  set Ybeg[
                                                                                                                       forth \a
                                                                                                                             in
  g[\f Article
  this 8eg\V_X XIII.
               PAAA*

            KXVg\ba -/*,. Notice
            Section 13.02  Fbg\VX of
                                   bY LTk 8hW\g* L[X
                                      Tax Audit.     gTk matters
                                                 The tax `TggXef partner
                                                                 cTegaXe f[T__ Z\iX prompt
                                                                         shall give ceb`cg notice
                                                                                           abg\VX to
                                                                                                   gb the
                                                                                                      g[X Owners
                                                                                                          GjaXef upon
                                                                                                                  hcba
  eXVX\cg bY
  receipt    TWi\VX that
          of advice g[Tg the
                         g[X AagXeaT_ JXiXahX KXei\VX
                             Internal Revenue Service \agXaWf gb XkT`\aX
                                                      intends to examine Lehfg  \aVb`X tax
                                                                          Trust income gTk returns
                                                                                           eXgheaf Ybe  Tal year.
                                                                                                    for any lXTe*

            KXVg\ba -/*,/ Authority
            Section 13.03  8hg[be\gl to
                                      gb Extend
                                         =kgXaW Period
                                                 HXe\bW Ybe 8ffXff\aZ LTk*
                                                        for Assessing   Tax. KhU]XVg gb KXVg\ba
                                                                             Subject to         -/*,4( the
                                                                                        Section 13.08, g[X tax
                                                                                                           gTk matters
                                                                                                               `TggXef
  cTegaXe shall
  partner f[T__ have
                [TiX the
                     g[X authority
                         Thg[be\gl to
                                   gb XkgXaW g[X period
                                      extend the cXe\bW Ybe TffXff\aZ any
                                                        for assessing  Tal tax
                                                                           gTk \`cbfXW  ba any
                                                                               imposed on  Tal Owner
                                                                                                GjaXe under
                                                                                                       haWXe the
                                                                                                             g[X ;bWX
                                                                                                                 Code
  Ul any
  by Tal agreement
          TZeXX`Xag as
                     Tf provided
                        cebi\WXW Ybe haWXe fXVg\ba
                                 for under         2..5%U&%-&%9& of
                                           section 6229(b)(1)(B)  bY the
                                                                     g[X Code.
                                                                         ;bWX*

            KXVg\ba -/*,0 Choice
            Section 13.04  ;[b\VX ofbY Forum
                                       >beh` Ybe for >\_\aZ  HXg\g\ba Ybe
                                                      Filing Petition      JXTW]hfg`Xag* Any
                                                                       for Readjustment.  8al petition
                                                                                               cXg\g\ba for
                                                                                                         Ybe eXTW]hfg`Xag   `Tl(
                                                                                                             readjustment may,
  Uhg \f
  but    abg required
      is not eXdh\eXW to,
                       gb( be
                           UX Y\_XW  Ul the
                              filed by   g[X tax
                                              gTk matters
                                                   `TggXef partner
                                                            cTegaXe in
                                                                     \a accordance
                                                                         TVVbeWTaVX with
                                                                                     j\g[ fXVg\ba 2..2%T& of
                                                                                          section 6226(a)    bY the
                                                                                                                g[X Code
                                                                                                                    ;bWX \a   g[X
                                                                                                                           in the
  Ma\gXW KgTgXf
  United         <\fge\Vg Court
          States District ;bheg Ybe  g[X W\fge\Vg
                                 for the  district \a j[\V[ the
                                                   in which  g[X Trust's
                                                                 Lehfgqf principal
                                                                          ce\aV\cT_ place
                                                                                    c_TVX of
                                                                                          bY business
                                                                                             Uhf\aXff \f  _bVTgXW( be
                                                                                                      is located,     g[X United
                                                                                                                   or the Ma\gXW
  KgTgXf ;_T\`f ;bheg*
  States Claims  Court.

            KXVg\ba -/*,1 Authority
            Section 13.05  8hg[be\gl to
                                      gb Bind
                                         9\aW GjaXef   Ul KXgg_X`Xag
                                               Owners by              8ZeXX`Xag* KhU]XVg
                                                          Settlement Agreement.          gb KXVg\ba
                                                                                 Subject to         -/*,4( the
                                                                                            Section 13.08, g[X tax
                                                                                                               gTk
  `TggXef partner
  matters  cTegaXe shall
                   f[T__ XagXe
                         enter \agb
                               into aT settlement
                                       fXgg_X`Xag agreement
                                                  TZeXX`Xag in
                                                            \a accordance
                                                                TVVbeWTaVX with
                                                                           j\g[ section
                                                                                fXVg\ba 6224(c)(3)
                                                                                        2..0%V&%/& bY g[X Code
                                                                                                   of the ;bWX as
                                                                                                                Tf
  W\eXVgXW Ul the
  directed by g[X GjaXef*
                  Owners.

            KXVg\ba    -/*,2 Notices
            Section 13.06     Fbg\VXf KXag
                                       Sent togb the
                                                 g[X AagXeaT_ JXiXahX Service.
                                                     Internal Revenue     KXei\VX* The
                                                                                   L[X tax
                                                                                        gTk matters
                                                                                             `TggXef partner
                                                                                                       cTegaXe shall
                                                                                                                f[T__ use
                                                                                                                       hfX its
                                                                                                                           \gf best
                                                                                                                               UXfg
  XYYbegf
  efforts gb  Yhea\f[ to
          to furnish    gb the
                           g[X AagXeaT_  JXiXahX KXei\VX
                               Internal Revenue             g[X name,
                                                    Service the aT`X( address,
                                                                         TWWeXff( profits
                                                                                   cebY\gf \agXeXfg  TaW taxpayer
                                                                                           interest and    gTkcTlXe \WXag\Y\VTg\ba
                                                                                                                     identification
  ah`UXe bY
  number   of XTV[    GjaXe and
                each Owner    TaW any
                                   Tal additional
                                        TWW\g\baT_ \aYbe`Tg\ba   \g eXVX\iXf
                                                    information it            Yeb` each
                                                                    receives from   XTV[ Owner
                                                                                          GjaXe regarding
                                                                                                  eXZTeW\aZ anyTal change
                                                                                                                    V[TaZX \a   g[Tg
                                                                                                                            in that
  GjaXeqf name,
  Owner's    aT`X( address,
                      TWWeXff( profits
                                cebY\gf \agXeXfg  TaW taxpayer
                                         interest and  gTkcTlXe identification
                                                                 \WXag\Y\VTg\ba number.
                                                                                  ah`UXe* Aa   ab XiXag
                                                                                            In no           f[T__ the
                                                                                                    event shall   g[X tax
                                                                                                                       gTk matters
                                                                                                                           `TggXef
  cTegaXe be
  partner UX _\TU_X(
               liable, eXfcbaf\U_X
                       responsible be  TVVbhagTU_X \a
                                    or accountable      WT`TZXf or
                                                     in damages   be otherwise
                                                                     bg[Xej\fX togb the
                                                                                    g[X Owner
                                                                                        GjaXe Ybe    Tal loss
                                                                                                for any   _bff \a
                                                                                                               in VbaaXVg\ba   j\g[
                                                                                                                  connection with
  Yhea\f[\aZ   fhV[ information
  furnishing such    \aYbe`Tg\ba togb the
                                      g[X AagXeaT_  JXiXahX KXei\VX
                                           Internal Revenue   Service \Y  g[X tax
                                                                       if the gTk matters
                                                                                  `TggXef partner
                                                                                           cTegaXe acts
                                                                                                    TVgf \a  ZbbW YT\g[
                                                                                                         in good         TaW is
                                                                                                                   faith and \f not
                                                                                                                                 abg
  Zh\_gl bY YeThW
  guilty of fraud orbe Zebff
                       gross aXZ_\ZXaVX*
                             negligence.

             KXVg\ba  -/*,3 Indemnification
             Section 13.07    AaWX`a\Y\VTg\ba bY of LTk  ETggXef Partner.
                                                     Tax Matters   HTegaXe* L[X
                                                                            The Lehfg   f[T__ \aWX`a\Yl
                                                                                 Trust shall              TaW fTiX
                                                                                              indemnify and          [Te`_Xff the
                                                                                                               save harmless    g[X
  gTk matters
  tax `TggXef partner
                cTegaXe against
                         TZT\afg any
                                  Tal _bff(  WT`TZX( cost
                                       loss, damage,   Vbfg be
                                                            or XkcXafX  %\aV_hW\aZ attorneys'
                                                               expense (including   TggbeaXlfq fees)
                                                                                                YXXf& \aVheeXW Ul \g
                                                                                                      incurred by    Tf aT result
                                                                                                                  it as    eXfh_g bY
                                                                                                                                  of
  Tal act
  any  TVg performed
            cXeYbe`XW or be omitted
                            b`\ggXW ba    UX[T_Y of
                                      on behalf  bY the
                                                     g[X Lehfg
                                                         Trust be  Tal Owner
                                                                or any GjaXe orbe \a
                                                                                  in Yheg[XeTaVX
                                                                                     furtherance ofbY the
                                                                                                      g[X Lehfgqf
                                                                                                          Trust's \agXeXfgf  be the
                                                                                                                  interests or  g[X
  \agXeXfgf  bY the
  interests of  g[X Owner,
                    GjaXe( \a in \gf VTcTV\gl as
                                 its capacity  Tf tax
                                                  gTk matters
                                                      `TggXef partner,
                                                               cTegaXe( without,
                                                                        j\g[bhg( however,
                                                                                 [bjXiXe( relieving
                                                                                            eX_\Xi\aZ the
                                                                                                       g[X tax
                                                                                                           gTk matters
                                                                                                               `TggXef partner
                                                                                                                         cTegaXe of
                                                                                                                                  bY
  _\TU\_\gl
  liability Ybe UTW YT\g[(
            for bad  faith, YeThW
                            fraud be
                                   or Zebff
                                      gross aXZ_\ZXaVX*
                                             negligence.




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                 (*$**
                                                                                                                                       35/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 171 of 369
           KXVg\ba
           Section -/*,4   8ccebiT_ bY
                     13.08 Approval    of LTk  ETggXef Partner's
                                          Tax Matters  HTegaXeqf Decisions.
                                                                 <XV\f\baf* L[X   gTk matters
                                                                             The tax  `TggXef partner
                                                                                              cTegaXe f[T__
                                                                                                       shall VT__
                                                                                                             call aT meeting
                                                                                                                     `XXg\aZ
  bY the
  of g[X GjaXef
         Owners atTg any
                     Tal time
                         g\`X in
                              \a order
                                 beWXe to
                                        gb discuss
                                           W\fVhff any
                                                   Tal WXV\f\baf  g[X tax
                                                       decisions the  gTk matters
                                                                          `TggXef partner
                                                                                   cTegaXe may
                                                                                           `Tl propose
                                                                                               cebcbfX togb make,
                                                                                                            `T^X( abg\VX   bY
                                                                                                                    notice of
  j[\V[ shall
  which  f[T__ be
               UX \aV_hWXW  \a the
                  included in  g[X abg\VX  bY such
                                    notice of fhV[ meeting.
                                                   `XXg\aZ* The
                                                             L[X tax
                                                                  gTk matters
                                                                      `TggXef partner
                                                                              cTegaXe shall
                                                                                       f[T__ make
                                                                                             `T^X no
                                                                                                   ab WXV\f\ba  TaW take
                                                                                                      decision and   gT^X no
                                                                                                                          ab
  TVg\ba with
  action j\g[ respect
               eXfcXVg to
                       gb the
                          g[X WXgXe`\aTg\ba(   TffXff`Xag or
                              determination, assessment    be collection
                                                              Vb__XVg\ba of
                                                                         bY any
                                                                            Tal tax
                                                                                gTk imposed
                                                                                     \`cbfXW by
                                                                                              Ul the
                                                                                                  g[X Code
                                                                                                      ;bWX onba the
                                                                                                                g[X Owners
                                                                                                                     GjaXef
  ha_Xff and
  unless TaW hag\_ fhV[ WXV\f\ba
             until such            [Tf been
                         decision has  UXXa approved
                                             TccebiXW by
                                                       Ul the
                                                          g[X Owners.
                                                              GjaXef*

           KXVg\ba  -/*,5 Participation
           Section 13.09   HTeg\V\cTg\ba by
                                          Ul Owners
                                             GjaXef \a  AagXeaT_ Revenue
                                                     in Internal JXiXahX KXei\VX   8W`\a\fgeTg\iX Proceedings.
                                                                          Service Administrative   HebVXXW\aZf* Nothing
                                                                                                                Fbg[\aZ
  VbagT\aXW
  contained \a g[\f Article
            in this 8eg\V_X XIII
                            PAAA shall
                                  f[T__ be
                                        UX VbafgehXW gb take
                                           construed to gT^X away
                                                              TjTl Yeb` Tal Owner
                                                                   from any  GjaXe any
                                                                                     Tal e\Z[g ZeTagXW to
                                                                                         right granted gb such
                                                                                                          fhV[ person
                                                                                                               cXefba by
                                                                                                                      Ul
  g[X ;bWX
  the      gb participate
      Code to cTeg\V\cTgX in
                          \a any
                             Tal manner
                                  `TaaXe \a   TW`\a\fgeTg\iX proceedings
                                           in administrative cebVXXW\aZf of
                                                                         bY the
                                                                            g[X Internal
                                                                                AagXeaT_ Revenue
                                                                                         JXiXahX KXei\VX*
                                                                                                  Service.

                                                               8JLA;D= XIV
                                                               ARTICLE PAN

                                                            EAK;=DD8F=GMK
                                                            MISCELLANEOUS

             KXVg\ba -0*,- &p
             Section 14.01 Khcc_X`Xagf  TaW Amendments
                            i _plements and 8`XaW`Xagf*

               %T&
               (a)        L[\f   8ZeXX`Xag may
                          This Agreement       `Tl beUX amended
                                                         T`XaWXW onlyba_l byUl aT written
                                                                                  je\ggXa instrument
                                                                                           \afgeh`Xag signed
                                                                                                        f\ZaXW byUl the
                                                                                                                     g[X Owner
                                                                                                                          GjaXe LehfgXX     TaW
                                                                                                                                  Trustee and
  T__ of
  all  bY the
          g[X GjaXef
               Owners at Tg the
                             g[X time
                                 g\`X of
                                       bY such
                                          fhV[ amendment
                                                 T`XaW`Xag and   TaW upon
                                                                      hcba satisfaction
                                                                             fTg\fYTVg\ba ofbY the
                                                                                               g[X JTg\aZ   8ZXaVl Condition
                                                                                                   Rating Agency      ;baW\g\ba (as%Tf defined
                                                                                                                                        WXY\aXW
  \a  g[X Indenture);
  in the   AaWXagheX&7 provided,
                         cebi\WXW( however,
                                      [bjXiXe( that
                                                  g[Tg \Y(  \a the
                                                        if, in g[X opinion
                                                                   bc\a\ba of bY the
                                                                                  g[X Owner
                                                                                      GjaXe LehfgXX(     Tal \afgeh`Xag
                                                                                               Trustee, any   instrument eXdh\eXW
                                                                                                                            required togb be
                                                                                                                                          UX so
                                                                                                                                              fb
  XkXVhgXW     TWiXefX_l affects
  executed adversely        TYYXVgf any
                                     Tal right,
                                          e\Z[g( Whgl
                                                 duty orbe liability
                                                            _\TU\_\gl of,
                                                                      bY( or
                                                                           be \``ha\gl
                                                                              immunity or  be \aWX`a\gl
                                                                                              indemnity in \a YTibe   bY( the
                                                                                                              favor of,   g[X Owner
                                                                                                                              GjaXe Trustee
                                                                                                                                        LehfgXX
  haWXe this
  under    g[\f Agreement
                 8ZeXX`Xag or   be any
                                   Tal bY   g[X WbVh`Xagf
                                        of the                  VbagX`c_TgXW hereby
                                                documents contemplated           [XeXUl togb which
                                                                                             j[\V[ the
                                                                                                    g[X Owner
                                                                                                          GjaXe LehfgXX
                                                                                                                   Trustee orbe the
                                                                                                                                g[X Lehfg
                                                                                                                                      Trust \f
                                                                                                                                            is aT
  cTegl( or
  party,   be would
               jbh_W cause
                       VThfX or be result
                                   eXfh_g \a  Tal VbaY_\Vg
                                          in any              j\g[ be
                                                   conflict with        UeXTV[ bY
                                                                    or breach        Tal terms,
                                                                                 of any   gXe`f( VbaW\g\baf
                                                                                                  conditions orbe provisions
                                                                                                                   cebi\f\baf of,
                                                                                                                                bY( or
                                                                                                                                     be default
                                                                                                                                        WXYTh_g
  haWXe( the
  under,    g[X charter
                 V[TegXe WbVh`Xagf
                          documents or  be by-laws
                                           Ul)_Tjf of bY the
                                                          g[X Owner
                                                               GjaXe LehfgXX
                                                                        Trustee or be any
                                                                                      Tal document
                                                                                           WbVh`Xag VbagX`c_TgXW
                                                                                                      contemplated [XeXUl
                                                                                                                        hereby togb which
                                                                                                                                     j[\V[ the
                                                                                                                                             g[X
  GjaXe LehfgXX
  Owner      Trustee \fis aT party,
                             cTegl( the
                                     g[X Owner
                                          GjaXe Trustee
                                                   LehfgXX may `Tl in
                                                                    \a \gf
                                                                        its fb_X   W\fVeXg\ba decline
                                                                            sole discretion    WXV_\aX to
                                                                                                        gb XkXVhgX     fhV[ \afgeh`Xag*
                                                                                                            execute such     instrument. L[XThe
  ;Xeg\Y\VTgX bY
  Certificate     of Lehfg
                     Trust f[T__   UX amended
                            shall be   T`XaWXW (except
                                                   %XkVXcg as Tf eXdh\eXW
                                                                 required byUl the
                                                                                g[X Statutory
                                                                                     KgTghgbel Lehfg   KgTghgX& only
                                                                                                 Trust Statute)   ba_l upon
                                                                                                                        hcba satisfaction
                                                                                                                               fTg\fYTVg\ba ofbY
  g[X Rating
  the   JTg\aZ Agency
                  8ZXaVl Condition
                            ;baW\g\ba (as%Tf defined
                                              WXY\aXW \a    g[X AaWXagheX&*
                                                        in the   Indenture). L[X     GjaXe LehfgXX
                                                                               The Owner      Trustee f[T__   UX Yh__l
                                                                                                       shall be          cebgXVgXW in
                                                                                                                  fully protected    \a relying
                                                                                                                                        eX_l\aZ
  hcba aT VXeg\Y\VTgX
  upon       certificate bY   g[X Administrator
                         of the   8W`\a\fgeTgbe in  \a WXgXe`\a\aZ
                                                       determining \Y     g[X Rating
                                                                       if the JTg\aZ Agency
                                                                                       8ZXaVl Condition
                                                                                                 ;baW\g\ba (as%Tf WXY\aXW
                                                                                                                   defmed in\a the
                                                                                                                               g[X Indenture)
                                                                                                                                    AaWXagheX&
  [Tf been
  has   UXXa satisfied.
               fTg\fY\XW*

         %U&
         (b)          L[X
                      The Lehfg  f[T__ not
                           Trust shall  abg change
                                            V[TaZX \gf ]he\fW\Vg\ba bY
                                                   its jurisdiction of Ybe`Tg\ba j\g[bhg Y\efg
                                                                       formation without       fTg\fYl\aZ the
                                                                                         first satisfying g[X Rating
                                                                                                              JTg\aZ
  8ZXaVl ;baW\g\ba
  Agency           %Tf WXY\aXW
         Condition (as defmed \a  g[X AaWXagheX&*
                               in the Indenture).

             KXVg\ba    -0*,. No
             Section 14.02      Fb Legal
                                     DXZT_ L\g_X   gb Lehfg
                                             Title to        HebcXegl \a
                                                      Trust Property        GjaXe* Legal
                                                                        in Owner.    DXZT_ title
                                                                                             g\g_X to
                                                                                                   gb all
                                                                                                       T__ Trust
                                                                                                           Lehfg Property
                                                                                                                 HebcXegl f[T__     UX vested
                                                                                                                              shall be iXfgXW
  Tg all
  at T__ times
          g\`Xf \a
                in g[X
                   the Lehfg
                        Trust asTf aT fXcTeTgX   _XZT_ entity,
                                      separate legal   Xag\gl( XkVXcg  j[XeX the
                                                               except where     g[X _Tjf  bY any
                                                                                    laws of   Tal jurisdiction
                                                                                                   ]he\fW\Vg\ba require
                                                                                                                 eXdh\eX title
                                                                                                                           g\g_X to
                                                                                                                                 gb be
                                                                                                                                    UX iXfgXW
                                                                                                                                       vested
  \a
  in aT trustee
        gehfgXX \a j[\V[ VTfX
                in which     case _XZT_   g\g_X shall
                                   legal title  f[T__ be
                                                      UX vested
                                                         iXfgXW \a   g[X Owner
                                                                  in the  GjaXe Trustee
                                                                                   LehfgXX onba behalf
                                                                                                 UX[T_Y ofbY the
                                                                                                             g[X Lehfg*
                                                                                                                 Trust. L[X
                                                                                                                          The GjaXef
                                                                                                                                Owners f[T__
                                                                                                                                         shall
  abg have
  not  [TiX _XZT_   g\g_X to
             legal title  gb any
                              Tal part
                                   cTeg of
                                         bY the
                                            g[X Lehfg  HebcXegl and
                                                Trust Property    TaW shall
                                                                       f[T__ only
                                                                              ba_l have
                                                                                    [TiX an
                                                                                          Ta undivided
                                                                                              haW\i\WXW beneficial
                                                                                                            UXaXY\V\T_ \agXeXfg   g[XeX\a* No
                                                                                                                        interest therein.  Fb
  geTafYXe( by
  transfer,  Ul bcXeTg\ba
                 operation of  bY _Tj
                                  law beor bg[Xej\fX(
                                           otherwise, ofbY any
                                                            Tal e\Z[g(  g\g_X and
                                                                 right, title TaW \agXeXfg
                                                                                   interest bY   g[X Owners
                                                                                              of the  GjaXef \a    TaW to
                                                                                                                in and   gb their
                                                                                                                             g[X\e undivided
                                                                                                                                    haW\i\WXW
  9XaXY\V\T_ AagXeXfgf
  Beneficial    Interests \a     g[X Lehfg
                             in the            HebcXegl [XeXhaWXe
                                       Trust Property     hereunder f[T__
                                                                       shall bcXeTgX
                                                                               operate togb terminate
                                                                                             gXe`\aTgX thisg[\f Agreement
                                                                                                                8ZeXX`Xag or    be the
                                                                                                                                    g[X trusts
                                                                                                                                        gehfgf
  [XeXhaWXe be
  hereunder    or Xag\g_X  Tal fhVVXffbe
                  entitle any                 geTafYXeXX to
                                 successor transferee     gb an
                                                             Ta accounting
                                                                 TVVbhag\aZ or be to
                                                                                  gb the
                                                                                      g[X transfer
                                                                                          geTafYXe togb it
                                                                                                        \g of
                                                                                                           bY legal
                                                                                                              _XZT_ title
                                                                                                                    g\g_X to
                                                                                                                          gb any
                                                                                                                              Tal part
                                                                                                                                   cTeg of
                                                                                                                                        bY the
                                                                                                                                           g[X
  Lehfg   HebcXegl*
  Trust Property.




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                                              36/55
                                                                                                                                                    (+$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 172 of 369
            KXVg\ba  -0*,/ Pledge
            Section 14.03    H_XWZX of
                                     bY Collateral
                                        ;b__TgXeT_ by
                                                   Ul Owner
                                                       GjaXe LehfgXX    \f Binding.
                                                               Trustee is  9\aW\aZ* L[X  c_XWZX bY
                                                                                     The pledge     Tal Lehfg
                                                                                                 of any        HebcXegl to
                                                                                                         Trust Property   gb any
                                                                                                                             Tal
  HXefba by
  Person   Ul the
               g[X GjaXe
                    Owner LehfgXX      `TWX under
                              Trustee made    haWXe any
                                                      Tal Trust
                                                           Lehfg Related
                                                                  JX_TgXW Agreement
                                                                            8ZeXX`Xag andTaW pursuant
                                                                                               chefhTag to
                                                                                                         gb the
                                                                                                            g[X terms
                                                                                                                 gXe`f ofbY this
                                                                                                                             g[\f
  8ZeXX`Xag f[T__
  Agreement          U\aW the
               shall bind   g[X Owners
                                GjaXef and
                                         TaW f[T__  UX effective
                                             shall be  XYYXVg\iX to
                                                                 gb transfer
                                                                    geTafYXe or
                                                                              be VbaiXl  g[X rights
                                                                                 convey the  e\Z[gf of
                                                                                                    bY the
                                                                                                       g[X Owner
                                                                                                           GjaXe LehfgXX     TaW
                                                                                                                    Trustee and
  g[X Owners
  the GjaXef \a    TaW to
                in and  gb fhV[
                           such Lehfg  HebcXegl to
                                 Trust Property  gb the
                                                    g[X XkgXag fXg Ybeg[
                                                        extent set        \a such
                                                                   forth in  fhV[ Lehfg JX_TgXW Agreement.
                                                                                  Trust Related  8ZeXX`Xag* NoFb purchaser
                                                                                                                   cheV[TfXe orbe
  bg[Xe grantee
  other  ZeTagXX f[T__  UX eXdh\eXW
                  shall be           gb \adh\eX
                           required to          Tf to
                                        inquire as gb the
                                                      g[X authorization,
                                                          Thg[be\mTg\ba( necessity,
                                                                           aXVXff\gl( XkcXW\XaVl  be regularity
                                                                                      expediency or  eXZh_Te\gl of
                                                                                                                bY such
                                                                                                                    fhV[ pledge
                                                                                                                         c_XWZX
  be as
  or Tf to
        gb the
           g[X Tcc_\VTg\ba
               application ofbY any
                                Tal proceeds
                                    cebVXXWf with
                                              j\g[ respect
                                                    eXfcXVg thereto
                                                            g[XeXgb by
                                                                     Ul the
                                                                        g[X Owner
                                                                             GjaXe LehfgXX*
                                                                                    Trustee.

            KXVg\ba -0*,0 Limitations
            Section 14.04  D\`\gTg\baf onba Rights
                                             J\Z[gf bY  Gg[Xef* Nothing
                                                     of Others. Fbg[\aZ \a   g[\f Agreement,
                                                                          in this  8ZeXX`Xag( whether
                                                                                                j[Xg[Xe express
                                                                                                         XkceXff be  \`c_\XW(
                                                                                                                  or implied,
  f[T__ be
  shall UX VbafgehXW
           construed gb
                      to Z\iX  gb any
                         give to  Tal HXefba
                                      Person bg[Xe  g[Ta the
                                              other than  g[X Owner
                                                              GjaXe LehfgXX(   g[X Administrator
                                                                     Trustee, the  8W`\a\fgeTgbe and
                                                                                                   TaW the
                                                                                                       g[X Owners
                                                                                                           GjaXef any
                                                                                                                    Tal _XZT_
                                                                                                                        legal
  be Xdh\gTU_X
  or           e\Z[g( eX`XWl
     equitable right, remedy beor V_T\` \a the
                                  claim in g[X Lehfg HebcXegl or
                                               Trust Property  be under
                                                                  haWXe or
                                                                        be in
                                                                            \a respect
                                                                               eXfcXVg of
                                                                                       bY this
                                                                                          g[\f Agreement
                                                                                               8ZeXX`Xag orbe any
                                                                                                              Tal VbiXaTagf(
                                                                                                                  covenants,
  VbaW\g\baf be provisions
  conditions or  cebi\f\baf contained
                            VbagT\aXW [XeX\a    cebi\WXW( however,
                                        herein provided,   [bjXiXe( that
                                                                     g[Tg Ybe  fb _baZ
                                                                          for so       Tf any
                                                                                  long as  Tal bY g[X Notes
                                                                                               of the FbgXf are
                                                                                                             TeX bhgfgTaW\aZ
                                                                                                                 outstanding
  be any
  or Tal amounts
         T`bhagf are
                   TeX owed
                       bjXW togb the
                                 g[X AaWXagheX LehfgXX( the
                                     Indenture Trustee,  g[X Noteholders
                                                             FbgX[b_WXef are
                                                                          TeX third
                                                                               g[\eW party
                                                                                     cTegl beneficiaries
                                                                                           UXaXY\V\Te\Xf [XeXbY*
                                                                                                         hereof.

              KXVg\ba   -0*,1 Notices.
              Section 14.05    Fbg\VXf* Unless
                                          Ma_Xff bg[Xej\fX
                                                    otherwise XkceXff_l
                                                                expressly fcXV\Y\XW
                                                                            specified or be permitted
                                                                                            cXe`\ggXW by Ul the
                                                                                                             g[X terms
                                                                                                                  gXe`f hereof,
                                                                                                                           [XeXbY( all
                                                                                                                                    T__ notices
                                                                                                                                        abg\VXf
  f[T__ be
  shall UX \a    je\g\aZ and
             in writing    TaW WX_\iXeXW
                                delivered by Ul [TaW
                                                  hand be   `T\_XW by
                                                        or mailed    Ul certified
                                                                         VXeg\Y\XW mail,
                                                                                    `T\_( postage
                                                                                           cbfgTZX prepaid,
                                                                                                     ceXcT\W( \Y     gb the
                                                                                                                 if to   g[X Owner
                                                                                                                             GjaXe LehfgXX(
                                                                                                                                       Trustee,
  TWWeXffXW to:
  addressed     gb6 Wilmington
                     O\_`\aZgba Lehfg Trust ;b`cTal(        JbWaXl KdhTeX
                                              Company, Rodney                    Fbeg[( 1100
                                                                       Square North,       --,, North
                                                                                                 Fbeg[ Market
                                                                                                            ETe^Xg KgeXXg(       O\_`\aZgba(
                                                                                                                        Street, Wilmington,
  <X_TjTeX( 19890,
  Delaware,     -545,( Attention:
                          8ggXag\ba6 Corporate
                                       ;becbeTgX Lehfg      8W`\a\fgeTg\ba( be
                                                     Trust Administration,         gb fhV[
                                                                               or to  such bg[Xe   TWWeXff as
                                                                                             other address     Tf the
                                                                                                                   g[X Owner
                                                                                                                        GjaXe Trustee
                                                                                                                                 LehfgXX may
                                                                                                                                           `Tl
  [TiX set
  have  fXg Ybeg[   \a aT written
             forth in     je\ggXa abg\VX   gb the
                                   notice to  g[X Owners;
                                                    GjaXef7 and
                                                              TaW \Y  gb an
                                                                   if to Ta Owner,
                                                                            GjaXe( addressed
                                                                                      TWWeXffXW togb it
                                                                                                      \g at
                                                                                                         Tg the
                                                                                                            g[X address
                                                                                                                 TWWeXff setfXg forth
                                                                                                                                Ybeg[ for
                                                                                                                                       Ybe such
                                                                                                                                           fhV[
  GjaXe in
  Owner    \a the
               g[X register
                   eXZ\fgXe maintained
                             `T\agT\aXW by  Ul the
                                                g[X Owner
                                                     GjaXe LehfgXX*     O[XaXiXe any
                                                             Trustee. Whenever       Tal notice
                                                                                          abg\VX in
                                                                                                  \a writing
                                                                                                     je\g\aZ \f     eXdh\eXW to
                                                                                                                is required    gb be
                                                                                                                                  UX given
                                                                                                                                      Z\iXa byUl
  g[X GjaXe
  the Owner LehfgXX       [XeXhaWXe( such
                Trustee hereunder,     fhV[ notice
                                              abg\VX shall
                                                      f[T__ be
                                                             UX WXX`XW    Z\iXa and
                                                                deemed given      TaW such
                                                                                       fhV[ requirement
                                                                                             eXdh\eX`Xag satisfied
                                                                                                             fTg\fY\XW 3.    [bhef after
                                                                                                                          72 hours   TYgXe such
                                                                                                                                           fhV[
  abg\VX is
  notice  \f mailed
             `T\_XW by Ul certified
                           VXeg\Y\XW mail,
                                      `T\_( postage
                                             cbfgTZX prepaid,
                                                       ceXcT\W( addressed
                                                                 TWWeXffXW as Tf provided
                                                                                  cebi\WXW above;
                                                                                             TUbiX7 any
                                                                                                      Tal notice
                                                                                                            abg\VX Z\iXa     Ul an
                                                                                                                      given by   Ta Owner
                                                                                                                                     GjaXe to gb
  g[X Owner
  the GjaXe LehfgXX
                 Trustee f[T__   UX XYYXVg\iX
                           shall be              hcba receipt
                                     effective upon     eXVX\cg by
                                                                Ul anTa Authorized
                                                                         8hg[be\mXW Officer
                                                                                       GYY\VXe of
                                                                                                bY the
                                                                                                    g[X Owner
                                                                                                         GjaXe LehfgXX*
                                                                                                                    Trustee. A 8 copy
                                                                                                                                  Vbcl ofbY any
                                                                                                                                            Tal
  abg\VX delivered
  notice  WX_\iXeXW to gb the
                          g[X Owner
                               GjaXe LehfgXX
                                        Trustee f[T__    T_fb be
                                                   shall also UX WX_\iXeXW
                                                                  delivered togb the
                                                                                 g[X Administrator,
                                                                                      8W`\a\fgeTgbe( addressed
                                                                                                         TWWeXffXW to: gb6 First
                                                                                                                            >\efg Marblehead
                                                                                                                                  ETeU_X[XTW
  <TgT KXei\VXf(
  Data  Services, AaV*(
                     Inc., L[X   HehWXag\T_ LbjXe(
                            The Prudential               4,, Boylston
                                                Tower, 800    9bl_fgba Street         g[
                                                                          KgeXXg -) 34th
                                                                                    /0 Floor,
                                                                                          >_bbe( Boston,
                                                                                                 9bfgba( MA  E8 ,.-55)4-13(         8ggXag\ba6
                                                                                                                   02199-8157, Attention:
  Ef* Rosalyn
  Ms.   JbfT_la Bonaventure,
                   9baTiXagheX( with j\g[ aT Vbcl
                                               copy togb First
                                                          >\efg Marblehead
                                                                ETeU_X[XTW Corporation,
                                                                                ;becbeTg\ba( TheL[X Prudential
                                                                                                       HehWXag\T_ Tower,
                                                                                                                      LbjXe( 8004,, Boylston
                                                                                                                                      9bl_fgba
  KgeXXg    /0g[ Floor,
  Street -) 34th  >_bbe( Boston,
                           9bfgba( MAE8 02199-8157,
                                          ,.-55)4-13( Attention:
                                                           8ggXag\ba6 Mr.Ee* Richard
                                                                             J\V[TeW P. H* RXe`Ta\(
                                                                                           Zermani, be    gb fhV[
                                                                                                       or to          bg[Xe addresses
                                                                                                              such other     TWWeXffXf asTf the
                                                                                                                                             g[X
  8W`\a\fgeTgbe may
  Administrator     `Tl have
                           [TiX set
                                 fXg Ybeg[
                                     forth \a
                                            in aT written
                                                  je\ggXa abg\VX  gb the
                                                           notice to  g[X Owner
                                                                          GjaXe Trustee.
                                                                                   LehfgXX*

            KXVg\ba  -0*,2 Severability.
            Section 14.06   KXiXeTU\_\gl* Any
                                          8al provision
                                                cebi\f\ba of
                                                           bY this
                                                              g[\f Agreement
                                                                    8ZeXX`Xag which
                                                                                j[\V[ is\f prohibited
                                                                                           ceb[\U\gXW be
                                                                                                       or haXaYbeVXTU_X
                                                                                                          unenforceable \a  Tal
                                                                                                                         in any
  ]he\fW\Vg\ba shall,
  jurisdiction f[T__( as
                      Tf to
                         gb such
                            fhV[ jurisdiction,
                                 ]he\fW\Vg\ba( be
                                               UX \aXYYXVg\iX  gb the
                                                  ineffective to  g[X extent
                                                                      XkgXag of
                                                                             bY such
                                                                                fhV[ prohibition
                                                                                      ceb[\U\g\ba or
                                                                                                   be unenforceability
                                                                                                      haXaYbeVXTU\_\gl without
                                                                                                                        j\g[bhg
  \aiT_\WTg\aZ  g[X remaining
  invalidating the  eX`T\a\aZ provisions
                                cebi\f\baf hereof,
                                            [XeXbY( and
                                                    TaW any
                                                        Tal fhV[    ceb[\U\g\ba or
                                                              such prohibition   be haXaYbeVXTU\_\gl
                                                                                    unenforceability in\a any
                                                                                                          Tal jurisdiction
                                                                                                              ]he\fW\Vg\ba shall
                                                                                                                           f[T__
  abg \aiT_\WTgX
  not invalidate be
                  or eXaWXe  haXaYbeVXTU_X fhV[
                     render unenforceable         cebi\f\ba \a
                                            such provision      Tal bg[Xe
                                                             in any        ]he\fW\Vg\ba*
                                                                     other jurisdiction.

           KXVg\ba  -0*,3 KXcTeTgX
           Section 14.07   parate ;bhagXecTegf*
                                    Counterparts. L[\f 8ZeXX`Xag may
                                                  This Agreement  `Tl beUX XkXVhgXW Ul the
                                                                           executed by  g[X parties
                                                                                            cTeg\Xf hereto
                                                                                                    [XeXgb \a fXcTeTgX
                                                                                                           in separate
  VbhagXecTegf(
  counterparts, XTV[
                each bY  j[\V[ when
                      of which  j[Xa fb
                                      so XkXVhgXW  TaW delivered
                                         executed and  WX_\iXeXW shall
                                                                 f[T__ be
                                                                       UX an
                                                                          Ta original,
                                                                             be\Z\aT_( but
                                                                                       Uhg all
                                                                                           T__ fhV[ VbhagXecTegf shall
                                                                                               such counterparts f[T__
  gbZXg[Xe constitute
  together Vbafg\ghgX but
                      Uhg baX TaW the
                          one and g[X same
                                      fT`X \afgeh`Xag*
                                           instrument.

           KXVg\ba -0*,4 Successors
           Section 14.08  KhVVXffbef and
                                       TaW Assigns.
                                             8ff\Zaf* All
                                                       8__ covenants
                                                           VbiXaTagf and
                                                                      TaW agreements
                                                                          TZeXX`Xagf VbagT\aXW  [XeX\a shall
                                                                                      contained herein f[T__ be
                                                                                                             UX binding
                                                                                                                U\aW\aZ
  hcba( and
  upon, TaW inure
             \aheX to
                   gb the
                      g[X benefit
                           UXaXY\g bY(   g[X Owner
                                   of, the    GjaXe LehfgXX   TaW \gf
                                                      Trustee and its fhVVXffbef  TaW assigns
                                                                       successors and Tff\Zaf and
                                                                                              TaW XTV[  GjaXe and
                                                                                                   each Owner   TaW \gf
                                                                                                                     its
  fhVVXffbef and
  successors TaW permitted
                 cXe`\ggXW assigns,
                            Tff\Zaf( all
                                     T__ as
                                          Tf herein
                                             [XeX\a provided.
                                                    cebi\WXW* Any
                                                              8al




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                                             37/55
                                                                                                                                                   (,$**
-$'&$'%&-
8/21/2018  Case 6:18-ap-01089-MH                  Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                     7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                     https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  eXdhXfg( abg\VX(
  request, notice, W\eXVg\ba(
                   direction, VbafXag(
                              consent, waiver Declaration
                                       jT\iXe or
                                               be other       in Support
                                                  bg[Xe \afgeh`Xag
                                                        instrument be         Ul Page
                                                                      TVg\ba by
                                                                   or action            173
                                                                                 Ta Owner
                                                                                 an GjaXe    ofbind
                                                                                          f[T__
                                                                                          shall  369the
                                                                                                U\aW g[X successors
                                                                                                         fhVVXffbef and
                                                                                                                    TaW
  Tff\Zaf bY
  assigns    fhV[ Owner.
          of such GjaXe*

           KXVg\ba -0*,5 Headings.
           Section 14.09  @XTW\aZf* L[X
                                     The [XTW\aZf   bY the
                                           headings of g[X various
                                                            iTe\bhf Articles
                                                                     8eg\V_Xf and
                                                                              TaW Sections
                                                                                  KXVg\baf herein
                                                                                           [XeX\a are
                                                                                                  TeX Ybe VbaiXa\XaVX of
                                                                                                      for convenience bY
  eXYXeXaVX only
  reference ba_l and
                 TaW f[T__ abg define
                     shall not WXY\aX or
                                      be limit
                                         _\`\g any
                                               Tal bY g[X terms
                                                   of the gXe`f or
                                                                 be provisions
                                                                    cebi\f\baf hereof.
                                                                                [XeXbY*

           KXVg\ba  -0*-, Governing
           Section 14.10    ?biXea\aZ Law.
                                      DTj* L[\f  8ZeXX`Xag shall
                                            This Agreement  f[T__ \a  T__ respects
                                                                  in all  eXfcXVgf be
                                                                                   UX governed
                                                                                      ZbiXeaXW by,
                                                                                                 Ul( and
                                                                                                     TaW construed
                                                                                                          VbafgehXW \a
                                                                                                                    in
  TVVbeWTaVX with,
  accordance  j\g[( the
                     g[X _Tjf  bY the
                          laws of g[X KgTgX bY Delaware
                                      State of <X_TjTeX (excluding
                                                        %XkV_hW\aZ conflict
                                                                     VbaY_\Vg of
                                                                              bY _Tj
                                                                                 law eh_Xf&(
                                                                                      rules), \aV_hW\aZ T__ matters
                                                                                              including all `TggXef bY
                                                                                                                    of
  VbafgehVg\ba( iT_\W\gl and
  construction, validity TaW performance.
                             cXeYbe`TaVX*

           KXVg\ba -0*-- ?XaXeT_
           Section 14.11  General AagXeceXg\iX   He\aV\c_Xf* For
                                    Interpretive Principles. >be purposes
                                                                 checbfXf of
                                                                          bY this
                                                                             g[\f Agreement,
                                                                                  8ZeXX`Xag( except
                                                                                             XkVXcg as
                                                                                                    Tf otherwise
                                                                                                       bg[Xej\fX
  XkceXff_l cebi\WXW or
  expressly provided be unless
                        ha_Xff the
                               g[X VbagXkg
                                   context bg[Xej\fX eXdh\eXf6
                                           otherwise requires:

          %T&
          (a)       L[X  WXY\aXW terms
                    The defined  gXe`f \a  g[\f Agreement
                                        in this 8ZeXX`Xag \aV_hWX g[X plural
                                                          include the c_heT_ as
                                                                             Tf well
                                                                                jX__ as
                                                                                     Tf the
                                                                                        g[X singular,
                                                                                            f\aZh_Te( and
                                                                                                      TaW the
                                                                                                          g[X use
                                                                                                              hfX of
                                                                                                                  bY any
                                                                                                                     Tal
  ZXaWXe
  gender [XeX\a f[T__ be
         herein shall UX WXX`XW  gb include
                         deemed to  \aV_hWX any
                                             Tal bg[Xe ZXaWXe7
                                                 other gender;

          %U&
          (b)           8VVbhag\aZ terms
                        Accounting   gXe`f abg
                                           not bg[Xej\fX
                                               otherwise WXY\aXW    [XeX\a have
                                                           defmed herein    [TiX the
                                                                                  g[X meanings
                                                                                      `XTa\aZf assigned
                                                                                               Tff\ZaXW to
                                                                                                        gb them
                                                                                                           g[X` in
                                                                                                                \a
  TVVbeWTaVX with
  accordance j\g[ generally
                  ZXaXeT__l accepted
                            TVVXcgXW accounting
                                     TVVbhag\aZ principles
                                                ce\aV\c_Xf as
                                                           Tf \a XYYXVg on
                                                              in effect ba the
                                                                           g[X date
                                                                               WTgX hereof;
                                                                                    [XeXbY7

           %V&
           (c)          JXYXeXaVXf herein
                        References   [XeX\a to
                                             gb "Articles,"
                                                o8eg\V_Xf(p "Sections,"
                                                             oKXVg\baf(p "paragraphs"
                                                                         ocTeTZeTc[fp and
                                                                                       TaW other
                                                                                            bg[Xe fhUW\i\f\baf  j\g[bhg
                                                                                                  subdivisions without
  eXYXeXaVX to
  reference gb aT document
                  WbVh`Xag are
                           TeX to
                               gb designated
                                  WXf\ZaTgXW Articles,
                                              8eg\V_Xf( Sections,
                                                        KXVg\baf( paragraphs
                                                                  cTeTZeTc[f and
                                                                             TaW bg[Xe fhUW\i\f\baf bY
                                                                                 other subdivisions    g[\f Agreement;
                                                                                                    of this 8ZeXX`Xag7

          %W&
          (d)          8 reference
                       A   eXYXeXaVX to
                                     gb aT paragraph
                                           cTeTZeTc[ without
                                                     j\g[bhg Yheg[Xe  eXYXeXaVX to
                                                              further reference gb aT KXVg\ba
                                                                                      Section \f
                                                                                               is aT eXYXeXaVX  gb such
                                                                                                     reference to  fhV[
  cTeTZeTc[ as
  paragraph Tf contained
               VbagT\aXW in
                          \a the
                              g[X same
                                  fT`X KXVg\ba
                                        Section \a  j[\V[ the
                                                 in which g[X eXYXeXaVX   TccXTef( and
                                                               reference appears,  TaW this
                                                                                        g[\f eh_X  f[T__ also
                                                                                             rule shall  T_fb apply
                                                                                                               Tcc_l to
                                                                                                                     gb
  fhUcTeTZeTc[f and
  subparagraphs TaW bg[Xe fhUW\i\f\baf7
                    other subdivisions;

         %X&
         (e)          L[X  jbeWf "herein,"
                      The words    o[XeX\a(p "hereof,"
                                             o[XeXbY(p "hereunder"
                                                       o[XeXhaWXep and
                                                                   TaW other
                                                                       bg[Xe words
                                                                             jbeWf bY f\`\_Te import
                                                                                   of similar \`cbeg refer
                                                                                                     eXYXe to
                                                                                                           gb this
                                                                                                              g[\f
  8ZeXX`Xag as
  Agreement Tf aT whole
                  j[b_X and
                        TaW not
                            abg to
                                gb any
                                   Tal particular
                                       cTeg\Vh_Te provision;
                                                  cebi\f\ba7 and
                                                             TaW

            %Y&
            (f)     L[X
                    The gXe` o\aV_hWXp or
                        term "include" be "including"
                                          o\aV_hW\aZp f[T__ `XTa without
                                                      shall mean j\g[bhg _\`\gTg\ba Ul reason
                                                                         limitation by eXTfba of
                                                                                              bY enumeration.
                                                                                                 Xah`XeTg\ba*




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                        38/55
                                                                                                                              (-$**
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 174 of 369
            AF  OALF=KK WHEREOF,
            IN WITNESS      O@=J=G>( the g[X parties
                                             cTeg\Xf [XeXgb  [TiX caused
                                                     hereto have  VThfXW this
                                                                         g[\f Lehfg  8ZeXX`Xag to
                                                                              Trust Agreement     gb be
                                                                                                     UX duly
                                                                                                        Wh_l executed
                                                                                                             XkXVhgXW by
                                                                                                                      Ul
  g[X\e eXfcXVg\iX
  their respective bYY\VXef [XeXhagb duly
                   officers hereunto Wh_l authorized,
                                          Thg[be\mXW( as
                                                      Tf of
                                                         bY the
                                                            g[X day
                                                                WTl and
                                                                    TaW year
                                                                        lXTe Y\efg TUbiX written.
                                                                             first above je\ggXa*

                                                             OADEAF?LGF LJMKL
                                                             WILMINGTON               ;GEH8FQ( not
                                                                              TRUST COMPANY,       abg \a \gf \aW\i\WhT_
                                                                                                       in its individual
                                                             VTcTV\gl XkVXcg
                                                             capacity        Tf XkceXff_l
                                                                      except as           cebi\WXW herein,
                                                                                expressly provided [XeX\a( but
                                                                                                           Uhg fb_X_l  Tf
                                                                                                                solely as
                                                             GjaXe Trustee
                                                             Owner  LehfgXX

                                                             9l6
                                                             By:        +f+ HTge\V\T A.
                                                                        /s/ Patricia 8* Evans
                                                                                        =iTaf
                                                             FT`X6
                                                             Name:      HTge\V\T  8* =iTaf
                                                                        Patricia A. Evans
                                                             L\g_X6
                                                             Title:     N\VX HeXf\WXag
                                                                        Vice  President

                                                             L@= F8LAGF8D ;GDD=?A8L=
                                                             THE NATIONAL               >MF<AF? LLC,
                                                                             COLLEGIATE FUNDING DD;( as
                                                                                                     Tf
                                                             <Xcbf\gbe and
                                                             Depositor TaW Owner
                                                                           GjaXe

                                                             9l6
                                                             By:      ?8L= @b_W\aZf( AaV*(
                                                                      GATE Holdings,       EX`UXe
                                                                                     Inc., Member

                                                             9l6
                                                             By:        +f+ <baT_W R.
                                                                        /s/ Donald J* Peck
                                                                                      HXV^
                                                             FT`X6
                                                             Name:      <baT_W R.
                                                                        Donald  J* Peck
                                                                                   HXV^
                                                             L\g_X6
                                                             Title:     LeXTfheXe
                                                                        Treasurer TaW
                                                                                  and KXVeXgTel
                                                                                      Secretary

                                                             L@= =<M;8LAGF RESOURCES
                                                             THE EDUCATION J=KGMJ;=K INSTITUTE,
                                                                                     AFKLALML=( AaV*( Tf
                                                                                                Inc., as
                                                             GjaXe
                                                             Owner

                                                             9l6
                                                             By:        +f+ O\__\T` ?*
                                                                        /s/ William     <Ti\Wfba
                                                                                     G. Davidson
                                                             FT`X6
                                                             Name:      O\__\T` G.
                                                                        William   ?* Davidson
                                                                                     <Ti\Wfba
                                                             L\g_X6
                                                             Title:     N\VX HeXf\WXag(
                                                                        Vice President, LeXTfheXe  TaW ;>G
                                                                                         Treasurer and CFO

   8;CFGOD=<?=< OAL@
   ACKNOWLEDGED          J=KH=;L
                   WITH RESPECT
   LG L@=
   TO     HGO=J G>
      THE POWER     8LLGJF=Q
                 OF ATTORNEY
   ?J8FL=< IN
   GRANTED  AF K=;LAGF 0*,1
               SECTION 4.05

   >AJKL MARBLEHEAD
   FIRST E8J9D=@=8< DATA
                    <8L8 K=JNA;=K(
                         SERVICES,
   AF;*
   INC.


   9l6
   By:        +f+ <baT_W R.
              /s/ Donald J* HXV^
                            Peck
   FT`X6
   Name:      <baT_W R.
              Donald  J* Peck
                         HXV^
   L\g_X6
   Title:     KXVeXgTel TaW Clerk
              Secretary and ;_Xe^




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                      (.$**
                                                                                                                            39/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 175 of 369

                                                   SCHEDULE A
                                                   B3854D;5 1

                                                                 BOIUPRN AIWPS
                                                                 Sharing Ratio
             >YRLUV
             Owners               3ITPWIQ Contribution
                                  Capital 3SRWUPJXWPSR ($)
                                                       $"%           $#%
                                                                     (%)                 ?LUKLRWINL 9RWLULVW (%)
                                                                                         Percentage Interest $#%

   L[X National
   The FTg\baT_ Collegiate
                ;b__XZ\TgX                 "-*,,
                                           $1.00                    43*.3#'
                                                                    87.27%*                     43*.3#'
                                                                                                87.27%*
   >haW\aZ LLC
   Funding DD;

   L[X =WhVTg\ba
   The  Education JXfbheVXf
                   Resources               FbaX
                                           None                     -.*3/#'
                                                                    12.73%*                     -.*3/#'
                                                                                                12.73%*
   Aafg\ghgX( AaV*
   Institute, Inc.
     KhU]XVg to
  *& Subject gb Y\aT_
                final eXVbaV\_\Tg\ba*
                      reconciliation.




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                )%$**
                                                                                                                      40/55
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 176 of 369
                                                   SCHEDULE B
                                                   B3854D;5     2
                                                  $/'. %0,*,.'2/01
                                                  Loan Originators



  •Z         9Ta^ bY
             Bank    8`Xe\VT( N.A.
                  of America, F*8*


  •Z         9Ta^ GaX(
             Bank      F*8*
                  One, N.A.

  •Z         ;[TegXe GaX
             Charter     9Ta^( N.A.
                     One Bank, F*8*

  •Z         ;[TfX Manhattan
             Chase ETa[TggTa Bank
                             9Ta^ USA,
                                  MK8( N.A.
                                       F*8*

  •Z         ;\g\mXaf Bank
             Citizens 9Ta^ of
                           bY Rhode
                              J[bWX Af_TaW
                                    Island

  •Z         >\efg National
             First FTg\baT_ Bank
                            9Ta^ Northeast
                                 Fbeg[XTfg

  •Z         @K9; Bank
             HSBC 9Ta^ USA,
                       MK8( National
                            FTg\baT_ Association
                                     8ffbV\Tg\ba

  •Z         L[X Huntington
             The @hag\aZgba National
                            FTg\baT_ Bank
                                     9Ta^

  •Z         ETahYTVgheXef TaW
             Manufacturers and LeTWXef
                               Traders Lehfg
                                       Trust ;b`cTal
                                             Company

  •Z        FTg\baT_ City
            National ;\gl Bank
                          9Ta^

  •Z         HF; Bank,
             PNC 9Ta^( N.A.
                       F*8*

  •Z         KbiXeX\Za Bank
             Sovereign 9Ta^

  •Z         KhaLehfg Bank
             SunTrust 9Ta^

  •Z         L;> National
             TCF FTg\baT_ Bank
                          9Ta^

  •Z         M*K* Bank,
             U.S. 9Ta^( N.A.
                        F*8*




                                                  B3854D;5 3
                                                  SCHEDULE C

                                             $/'. Purchase
                                             Loan &30(+'1) Agreements
                                                           "*0))-).21

  =TV[ of
  Each bY the
          g[X Note
              FbgX Purchase
                   HheV[TfX Agreements,
                            8ZeXX`Xagf( Tf T`XaWXW be
                                        as amended or fhcc_X`XagXW( jTf entered
                                                      supplemented, was XagXeXW \agb Ul and
                                                                                into by TaW between
                                                                                            UXgjXXa The
                                                                                                    L[X First
                                                                                                        >\efg
  ETeU_X[XTW Corporation
  Marblehead  ;becbeTg\ba and:
                          TaW6

            •Z       9Ta^ of
                     Bank bY America,
                             8`Xe\VT( N.A.,
                                      F*8*( WTgXW 8ce\_ 30,
                                            dated April /,( 2001,
                                                            .,,-( Ybe
                                                                  for _bTaf g[Tg were
                                                                      loans that jXeX originated
                                                                                      be\Z\aTgXW under
                                                                                                 haWXe Bank
                                                                                                       9Ta^ bY
                                                                                                            of
                     8`Xe\VTqf BAGEL
                     America's 98?=D Loan
                                      DbTa Program,
                                            HebZeT`( ;=<M   DbTa HebZeT`
                                                     CEDU Loan            TaW AKDH
                                                                 Program and       DbTa Program.
                                                                              ISLP Loan  HebZeT`*

            •Z       9Ta^ of
                     Bank bY America,
                             8`Xe\VT( N.A.,
                                         F*8*( WTgXW BhaX 30,
                                               dated June /,( 2003,
                                                              .,,/( Ybe
                                                                    for _bTaf g[Tg were
                                                                        loans that jXeX be\Z\aTgXW haWXe Bank
                                                                                        originated under 9Ta^ of
                                                                                                              bY
                     8`Xe\VTqf Direct
                     America's <\eXVg to
                                      gb ;bafh`Xe   DbTa Program.
                                         Consumer Loan   HebZeT`*

            •Z       9Ta^ One,
                     Bank GaX( N.A.,
                               F*8*( WTgXW ETl -(
                                     dated May    .,,.( Ybe
                                               1, 2002,  for _bTaf g[Tg were
                                                             loans that jXeX be\Z\aTgXW haWXe Bank
                                                                             originated under  9Ta^ One's
                                                                                                    GaXqf
                     ;GJHGJ8L= ADVANTAGE
                     CORPORATE   8<N8FL8?= Loan
                                              DbTa Program
                                                   HebZeT` TaW  =<M;8LAGF ONE
                                                            and EDUCATION    GF= Loan
                                                                                  DbTa Program.
                                                                                        HebZeT`*

            •Z       9Ta^ GaX(
                     Bank      F*8*( dated
                          One, N.A., WTgXW Bh_l .2( 2002,
                                           July 26, .,,.( Ybe
                                                          for _bTaf g[Tg were
                                                              loans that jXeX be\Z\aTgXW haWXe Bank
                                                                              originated under 9Ta^ One's
                                                                                                    GaXqf M&T
                                                                                                          E$L
                     J=>=JJ8D Loan
                     REFERRAL   DbTa Program
                                      HebZeT`
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                41/55
                                                                                                                      )&$**
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 177 of 369
            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW Tf of
                                            dated as bY December
                                                        <XVX`UXe 29,
                                                                  .5( 2003
                                                                      .,,/ for
                                                                           Ybe loans
                                                                               _bTaf that
                                                                                     g[Tg were
                                                                                          jXeX originated
                                                                                               be\Z\aTgXW under
                                                                                                          haWXe
                    ;[TegXe GaXqf 888 Kbhg[Xea  FXj
                    Charter One's AAA Southern New   =aZ_TaW
                                                     England 9Ta^
                                                             Bank DbTa
                                                                  Loan  HebZeT`*
                                                                        Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW GVgbUXe 31,
                                            dated October /-( 2003,
                                                              .,,/( Ybe
                                                                    for _bTaf g[Tg were
                                                                        loans that jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe Charter
                                                                                                         ;[TegXe
                    GaXqf 8=K =WhVTg\ba?8AF   DbTa
                    One's AES EducationGAlN Loan   HebZeT`*
                                                   Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW ETl 15,
                                            dated May -1( 2002,
                                                          .,,.( Ybe  _bTaf that
                                                                 for loans g[Tg were
                                                                                jXeX be\Z\aTgXW haWXe Charter
                                                                                     originated under ;[TegXe
                    GaXqf %8EK& Lh\g\baHTl
                    One's (AMS) TuitionPay <\c_b`T
                                           Diploma DbTa
                                                   Loan HebZeT`*
                                                        Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                        F*8*( dated
                                              WTgXW July
                                                    Bh_l 15,
                                                         -1( 2003,
                                                             .,,/( Ybe
                                                                   for _bTaf g[Tg were
                                                                       loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe One's
                                                                                                                GaXqf
                    9eTmbf  8_gXeaTg\iX DbTa HebZeT`*
                    Brazos Alternative Loan Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                        F*8*( WTgXW ETl 15,
                                              dated May -1( 2002,
                                                            .,,.( Ybe _bTaf that
                                                                  for loans g[Tg were
                                                                                 jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf ;>K <\eXVg gb ;bafh`Xe  DbTa HebZeT`*
                    One's CFS Direct to Consumer Loan Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                        F*8*( WTgXW BhaX 30,
                                              dated June /,( 2003,
                                                             .,,/( Ybe  _bTaf that
                                                                    for loans g[Tg were
                                                                                   jXeX be\Z\aTgXW haWXe Charter
                                                                                        originated under ;[TegXe
                    GaXqf ;\g\UTa^ >_Xk\U_X =WhVTg\ba
                    One's Citibank Flexible Education DbTa
                                                      Loan HebZeT`*
                                                           Program.

            Z       ;[TegXe GaX
                    Charter     9Ta^( N.A.,
                            One Bank, F*8*( dated
                                            WTgXW July
                                                  Bh_l 1,
                                                       -( 2002,
                                                          .,,.( Ybe _bTaf that
                                                                for loans g[Tg were
                                                                               jXeX be\Z\aTgXW haWXe Charter
                                                                                    originated under ;[TegXe One's
                                                                                                             GaXqf
                    ;b__XZX DbTa ;becbeTg\ba DbTa
                    College Loan Corporation Loan  HebZeT`*
                                                   Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW December
                                                  <XVX`UXe 4,
                                                           0( 2002,
                                                              .,,.( Ybe _bTaf that
                                                                    for loans g[Tg were
                                                                                   jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe Charter
                                                                                                         ;[TegXe
                    GaXqf ;b`Xe\VT 8_gXeaTg\iX
                    One's Comerica Alternative DbTa
                                               Loan HebZeT`*
                                                    Program.

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW December
                                                  <XVX`UXe 1,
                                                           -( 2003,
                                                              .,,/( Ybe _bTaf that
                                                                    for loans g[Tg were
                                                                                   jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe Charter
                                                                                                         ;[TegXe
                    GaXqf ;hfgb` =WhVeXW\g DbTa
                    One's Custom Educredit Loan  HebZeT`*
                                                 Program.




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                  )'$**
                                                                                                                        42/55
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 178 of 369
            Z       ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 10,
                                              dated May -,( 2004,
                                                            .,,0( Ybe _bTaf that
                                                                  for loans g[Tg were
                                                                                 jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf Edfinancial
                    One's =WY\aTaV\T_ Loan
                                      DbTa Program.
                                           HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 15,
                                              dated May  -1( 2002,
                                                             .,,.( Ybe _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf Education
                    One's =WhVTg\ba Assistance
                                    8ff\fgTaVX KXei\VXf DbTa Program.
                                               Services Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW ETl 15,
                                             dated May  -1( 2003,
                                                            .,,/( Ybe _bTaf that
                                                                  for loans g[Tg were
                                                                                 jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf ESF
                    One's =K> Alternative
                              8_gXeaTg\iX Loan
                                          DbTa Program.
                                               HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( dated
                                             WTgXW KXcgX`UXe  -1( 2003,
                                                   September 15,  .,,/( Ybe _bTaf that
                                                                        for loans g[Tg were
                                                                                       jXeX originated
                                                                                            be\Z\aTgXW under
                                                                                                       haWXe Charter
                                                                                                             ;[TegXe
                    GaXqf Extra
                    One's =kgeT Credit
                                ;eXW\g II
                                       AA Loan
                                          DbTa HebZeT`  %Fbeg[ LXkTf
                                               Program (North        @\Z[Xe Education).
                                                               Texas Higher   =WhVTg\ba&*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW KXcgX`UXe .,( 2003,
                                                  September 20, .,,/( Ybe _bTaf that
                                                                      for loans g[Tg were
                                                                                     jXeX originated
                                                                                          be\Z\aTgXW under
                                                                                                     haWXe Charter
                                                                                                           ;[TegXe
                    GaXqf M&I
                    One's E$A Alternative
                               8_gXeaTg\iX Loan
                                           DbTa Program.
                                                HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW November
                                                  FbiX`UXe 17,
                                                           -3( 2003,
                                                               .,,/( Ybe _bTaf that
                                                                     for loans g[Tg were
                                                                                    jXeX be\Z\aTgXW haWXe Charter
                                                                                         originated under ;[TegXe
                    GaXqf National
                    One's FTg\baT_ Education
                                   =WhVTg\ba Loan
                                             DbTa Program.
                                                  HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 15,
                                             dated May   -1( 2003,
                                                             .,,/( Ybe _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf Navy
                    One's FTil Federal
                               >XWXeT_ Alternative
                                       8_gXeaTg\iX Loan
                                                   DbTa Program.
                                                        HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 15,
                                             dated May   -1( 2002,
                                                             .,,.( Ybe _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf NextStudent
                    One's FXkgKghWXag Alternative
                                      8_gXeaTg\iX Loan
                                                  DbTa Program.
                                                       HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW  ETeV[ 26,
                                              dated March .2( 2004,
                                                              .,,0( for
                                                                    Ybe _bTaf g[Tg were
                                                                        loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                        originated under ;[TegXe
                    GaXqf NextStudent
                    One's FXkgKghWXag Private
                                      He\iTgX ;bafb_\WTg\ba DbTa Program.
                                              Consolidation Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW ETeV[ 17,
                                            dated March -3( 2003,
                                                            .,,/( for
                                                                  Ybe _bTaf g[Tg were
                                                                      loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf PNC
                    One's HF; Bank
                              9Ta^ Resource
                                   JXfbheVX Loan
                                             DbTa Program.
                                                  HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW May
                                                  ETl 1,
                                                      -( 2003,
                                                         .,,/( Ybe _bTaf that
                                                               for loans g[Tg were
                                                                              jXeX originated
                                                                                   be\Z\aTgXW under
                                                                                              haWXe Charter
                                                                                                    ;[TegXe One's
                                                                                                            GaXqf
                    K8> 8_gXeaTg\iX Loan
                    SAF Alternative DbTa Program.
                                         HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW KXcgX`UXe .,( 2002,
                                                  September 20, .,,.( Ybe _bTaf that
                                                                      for loans g[Tg were
                                                                                     jXeX originated
                                                                                          be\Z\aTgXW under
                                                                                                     haWXe Charter
                                                                                                           ;[TegXe
                    GaXqf Kbhg[jXfg
                    One's           DbTa Program.
                          Southwest Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW ETeV[ 25,
                                            dated March  .1( 2004,
                                                             .,,0( for
                                                                   Ybe _bTaf g[Tg were
                                                                       loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf KL8JL
                    One's        =WhVTg\ba Loan
                          START Education  DbTa Program.
                                                HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW  ETl 15,
                                             dated May  -1( 2003,
                                                            .,,/( Ybe  _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf WAMU
                    One's O8EM Alternative
                                 8_gXeaTg\iX KghWXag DbTa Program.
                                             Student Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( dated
                                             WTgXW February
                                                   >XUehTel 15,
                                                            -1( 2005,
                                                                .,,1( Ybe _bTaf that
                                                                      for loans g[Tg were
                                                                                     jXeX originated
                                                                                          be\Z\aTgXW haWXe ;[TegXe
                                                                                                     under Charter
                    GaXqf Referral
                    One's JXYXeeT_ Loan
                                   DbTa Program
                                        HebZeT` and
                                                 TaW Axiom
                                                     8k\b` Alternative
                                                            8_gXeaTg\iX Loan
                                                                        DbTa Program.
                                                                              HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                 )($**
                                                                                                                       43/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 179 of 369
            •Z      ;[TfX Manhattan
                    Chase  ETa[TggTa Bank
                                     9Ta^ USA,
                                           MK8( N.A.,
                                                 F*8*( WTgXW
                                                       dated KXcgX`UXe   /,( 2003,
                                                             September 30,   .,,/( as
                                                                                   Tf amended
                                                                                       T`XaWXW on
                                                                                                ba March
                                                                                                   ETeV[ 1,
                                                                                                         -( 2004,
                                                                                                            .,,0(
                    KXcgX`UXe  4( 2004
                    September 8,  .,,0 and
                                       TaW February
                                           >XUehTel 25,
                                                    .1( 2005,
                                                        .,,1( Ybe
                                                              for _bTaf g[Tg were
                                                                  loans that jXeX originated
                                                                                   be\Z\aTgXW under
                                                                                              haWXe Chase's
                                                                                                    ;[TfXqf Chase
                                                                                                            ;[TfX
                    =kgeT Loan
                    Extra DbTa Program.
                               HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                 /,( 2004,
                                                                     .,,0( Ybe
                                                                           for _bTaf g[Tg were
                                                                               loans that jXeX originated
                                                                                               be\Z\aTgXW under
                                                                                                          haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf ;b`cTff Bank
                                           Island's Compass 9Ta^ Loan
                                                                  DbTa Program.
                                                                       HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                  /,( 2004,
                                                                      .,,0( Ybe
                                                                            for _bTaf g[Tg were
                                                                                loans that jXeX originated
                                                                                                be\Z\aTgXW under
                                                                                                           haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf <L; Alternative
                                           Island's DTC  8_gXeaTg\iX Loan
                                                                     DbTa Program.
                                                                          HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                 /,( 2004,
                                                                     .,,0( Ybe
                                                                            for _bTaf g[Tg were
                                                                                loans that jXeX originated
                                                                                                be\Z\aTgXW under
                                                                                                           haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf FTil Federal
                                           Island's Navy >XWXeT_ Referral
                                                                 JXYXeeT_ Loan
                                                                          DbTa Program.
                                                                               HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                 /,( 2004,
                                                                     .,,0( Ybe
                                                                           for _bTaf g[Tg were
                                                                               loans that jXeX originated
                                                                                               be\Z\aTgXW under
                                                                                                          haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf PTag[hf Loan
                                           Island's Xanthus DbTa Program.
                                                                 HebZeT`*

            •Z      >\efg National
                    First FTg\baT_ Bank
                                   9Ta^ Northeast,
                                        Fbeg[XTfg( WTgXW 8hZhfg 1,
                                                   dated August -( 2001,
                                                                   .,,-( Ybe _bTaf that
                                                                         for loans g[Tg were
                                                                                        jXeX originated
                                                                                             be\Z\aTgXW under
                                                                                                        haWXe First
                                                                                                              >\efg
                    FTg\baT_ Bank
                    National  9Ta^ Northeast's
                                   Fbeg[XTfgqf CASL
                                               ;8KD Undergraduate
                                                     MaWXeZeTWhTgX Alternative
                                                                    8_gXeaTg\iX Loan
                                                                                DbTa Program.
                                                                                     HebZeT`*

            •Z      @K9; Bank
                    HSBC  9Ta^ USA,
                                MK8( National
                                       FTg\baT_ Association,
                                                 8ffbV\Tg\ba( dated
                                                              WTgXW April
                                                                    8ce\_ 17,
                                                                          -3( 2002,
                                                                              .,,.( as
                                                                                    Tf amended
                                                                                       T`XaWXW ba BhaX 2,
                                                                                               on June .( 2003
                                                                                                          .,,/ and
                                                                                                               TaW
                    8hZhfg 1,
                    August -( 2003,
                              .,,/( for
                                    Ybe _bTaf g[Tg were
                                        loans that jXeX originated
                                                        be\Z\aTgXW under
                                                                   haWXe the
                                                                         g[X HSBC
                                                                             @K9; Loan
                                                                                    DbTa Program.
                                                                                         HebZeT`*

            •Z      L[X @hag\aZgba National
                    The Huntington  FTg\baT_ Bank,
                                             9Ta^( dated
                                                   WTgXW May
                                                         ETl 20,
                                                             .,( 2003,
                                                                 .,,/( Ybe
                                                                       for _bTaf g[Tg were
                                                                           loans that jXeX originated
                                                                                           be\Z\aTgXW under
                                                                                                      haWXe The
                                                                                                            L[X
                    @hag\aZgba National
                    Huntington FTg\baT_ Bank's
                                        9Ta^qf Huntington
                                               @hag\aZgba Bank
                                                          9Ta^ Education
                                                               =WhVTg\ba Loan
                                                                         DbTa Program.
                                                                               HebZeT`*

            •Z      ETahYTVgheXef and
                    Manufacturers TaW LeTWXef
                                      Traders Lehfg
                                              Trust ;b`cTal( WTgXW April
                                                    Company, dated 8ce\_ 29,
                                                                         .5( 2004,
                                                                             .,,0( for
                                                                                   Ybe loans
                                                                                       _bTaf that
                                                                                             g[Tg were
                                                                                                  jXeX originated
                                                                                                       be\Z\aTgXW
                    haWXe Manufacturers
                    under ETahYTVgheXef and
                                        TaW LeTWXef
                                            Traders Lehfg ;b`cTalqf Alternative
                                                    Trust Company's 8_gXeaTg\iX Loan
                                                                                DbTa Program.
                                                                                     HebZeT`*

            •Z      FTg\baT_ ;\gl
                    National      9Ta^( WTgXW
                             City Bank,        FbiX`UXe 13,
                                         dated November  -/( 2002,
                                                             .,,.( for
                                                                   Ybe _bTaf g[Tg were
                                                                       loans that jXeX originated
                                                                                       be\Z\aTgXW under
                                                                                                  haWXe National
                                                                                                        FTg\baT_
                    ;\gl Bank's
                    City 9Ta^qf National
                                FTg\baT_ City
                                         ;\gl Loan
                                              DbTa Program.
                                                   HebZeT`*

            •Z      HF; Bank,
                    PNC   9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW April
                                             8ce\_ 22,
                                                   ..( 2004,
                                                       .,,0( Ybe
                                                             for _bTaf g[Tg were
                                                                 loans that jXeX originated
                                                                                 be\Z\aTgXW under
                                                                                            haWXe PNC
                                                                                                  HF; Bank's
                                                                                                      9Ta^qf
                    8_gXeaTg\iX Conforming
                    Alternative ;baYbe`\aZ Loan
                                            DbTa Program.
                                                 HebZeT`*

            •Z      KbiXeX\Za  9Ta^( WTgXW
                    Sovereign Bank,        8ce\_ 30,
                                     dated April /,( 2004,
                                                     .,,0( Ybe
                                                           for _bTaf g[Tg were
                                                               loans that jXeX originated
                                                                               be\Z\aTgXW under
                                                                                          haWXe KbiXeX\Za 9Ta^qf
                                                                                                Sovereign Bank's
                    8_gXeaTg\iX Loan
                    Alternative DbTa Program.
                                     HebZeT`*

            •Z      KhaLehfg 9Ta^( WTgXW
                    SunTrust Bank,        ETeV[ 1,
                                    dated March  -( 2002,
                                                    .,,.( for
                                                          Ybe _bTaf g[Tg were
                                                              loans that jXeX be\Z\aTgXW haWXe SunTrust
                                                                              originated under KhaLehfg Bank's
                                                                                                        9Ta^qf
                    KhaLehfg 8_gXeaTg\iX Loan
                    SunTrust Alternative DbTa Program.
                                              HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                ))$**
                                                                                                                      44/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 180 of 369
            •Z      L;> FTg\baT_ Bank,
                    TCF National  9Ta^( WTgXW  Bh_l 22,
                                         dated July ..( 2005,
                                                        .,,1( Ybe
                                                              for _bTaf g[Tg were
                                                                  loans that jXeX originated
                                                                                  be\Z\aTgXW under
                                                                                             haWXe TCF
                                                                                                   L;> National
                                                                                                       FTg\baT_
                    9Ta^qf Alternative
                    Bank's 8_gXeaTg\iX Loan
                                       DbTa Program.
                                            HebZeT`*

            •Z      M*K* Bank,
                    U.S.  9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW May
                                              ETl 1,
                                                  -( 2005,
                                                     .,,1( Ybe
                                                           for _bTaf g[Tg were
                                                               loans that jXeX originated
                                                                               be\Z\aTgXW under
                                                                                          haWXe U.S
                                                                                                M*K Bank's
                                                                                                    9Ta^qf
                    8_gXeaTg\iX Loan
                    Alternative DbTa Program.
                                     HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                )*$**
                                                                                                                      45/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 181 of 369
                                                   SCHEDULE D
                                                   B3854D;5 4

                                                #3'0'.24 "*0))-).21
                                                Guaranty Agreements

  =TV[ bY
  Each    g[X Yb__bj\aZ
       of the following ?hTeTagl    8ZeXX`Xagf( as
                        Guaranty Agreements,    Tf amended
                                                   T`XaWXW or
                                                           be supplemented,
                                                              fhcc_X`XagXW( was
                                                                            jTf entered
                                                                                XagXeXW into
                                                                                        \agb by
                                                                                             Ul and
                                                                                                TaW between
                                                                                                    UXgjXXa L[X
                                                                                                            The
  =WhVTg\ba JXfbheVXf
  Education Resources Aafg\ghgX(
                       Institute, AaV* TaW6
                                  Inc. and:

            •Z      9Ta^ of
                    Bank bY America,
                            8`Xe\VT( N.A.,
                                     F*8*( dated
                                           WTgXW April
                                                 8ce\_ 30,
                                                       /,( 2001,
                                                           .,,-( Ybe
                                                                 for _bTaf g[Tg were
                                                                     loans that jXeX originated
                                                                                     be\Z\aTgXW under
                                                                                                haWXe Bank
                                                                                                      9Ta^ bY
                                                                                                           of
                    8`Xe\VTqf BAGEL
                    America's 98?=D Loan
                                     DbTa Program,
                                           HebZeT`( ;=<M   DbTa HebZeT`
                                                    CEDU Loan            TaW AKDH
                                                                Program and       DbTa Program.
                                                                             ISLP Loan  HebZeT`*

            •Z      9Ta^ of
                    Bank bY America,
                            8`Xe\VT( N.A.,
                                        F*8*( WTgXW BhaX 30,
                                              dated June /,( 2003,
                                                             .,,/( Ybe
                                                                   for _bTaf g[Tg were
                                                                       loans that jXeX originated
                                                                                       be\Z\aTgXW under
                                                                                                  haWXe Bank
                                                                                                        9Ta^ of
                                                                                                             bY
                    8`Xe\VTqf Direct
                    America's <\eXVg to
                                     gb ;bafh`Xe   DbTa Program.
                                        Consumer Loan   HebZeT`*

            •Z      9Ta^ One,
                    Bank GaX( N.A.,
                              F*8*( dated
                                    WTgXW May
                                          ETl 13,
                                              -/( 2002,
                                                  .,,.( Ybe
                                                        for _bTaf g[Tg were
                                                            loans that jXeX be\Z\aTgXW haWXe Bank
                                                                            originated under  9Ta^ One's
                                                                                                   GaXqf
                    ;GJHGJ8L= ADVANTAGE
                    CORPORATE   8<N8FL8?= Loan
                                             DbTa Program
                                                  HebZeT` and
                                                          TaW EDUCATION
                                                              =<M;8LAGF ONE GF= Loan
                                                                                 DbTa Program.
                                                                                       HebZeT`*

            •Z      9Ta^ GaX(
                    Bank      F*8*( dated
                         One, N.A., WTgXW Bh_l .2( 2002,
                                          July 26, .,,.( Ybe
                                                         for _bTaf g[Tg were
                                                             loans that jXeX be\Z\aTgXW haWXe Bank
                                                                             originated under 9Ta^ One's
                                                                                                   GaXqf M&T
                                                                                                         E$L
                    J=>=JJ8D Loan
                    REFERRAL   DbTa Program
                                     HebZeT`

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW Tf of
                                            dated as bY December
                                                        <XVX`UXe 29,
                                                                  .5( 2003
                                                                      .,,/ for
                                                                           Ybe loans
                                                                               _bTaf that
                                                                                     g[Tg were
                                                                                          jXeX originated
                                                                                               be\Z\aTgXW under
                                                                                                          haWXe
                    ;[TegXe One's
                    Charter GaXqf AAA
                                  888 Kbhg[Xea  FXj England
                                      Southern New   =aZ_TaW Bank
                                                             9Ta^ Loan
                                                                  DbTa Program.
                                                                        HebZeT`*

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW GVgbUXe 31,
                                            dated October /-( 2003,
                                                              .,,/( Ybe
                                                                    for _bTaf g[Tg were
                                                                        loans that jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe Charter
                                                                                                         ;[TegXe
                    GaXqf AES
                    One's 8=K EducationGAlN
                              =WhVTg\ba?8AF Loan
                                              DbTa Program.
                                                   HebZeT`*

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW ETl 15,
                                            dated May -1( 2002,
                                                          .,,.( Ybe  _bTaf that
                                                                 for loans g[Tg were
                                                                                jXeX be\Z\aTgXW haWXe Charter
                                                                                     originated under ;[TegXe
                    GaXqf (AMS)
                    One's %8EK& Lh\g\baHTl <\c_b`T Loan
                                TuitionPay Diploma DbTa HebZeT`*
                                                        Program.

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                        F*8*( dated
                                              WTgXW July
                                                    Bh_l 15,
                                                         -1( 2003,
                                                             .,,/( Ybe
                                                                   for _bTaf g[Tg were
                                                                       loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe One's
                                                                                                                GaXqf
                    9eTmbf Alternative
                    Brazos  8_gXeaTg\iX Loan
                                        DbTa Program.
                                             HebZeT`*

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                        F*8*( WTgXW ETl 15,
                                              dated May -1( 2002,
                                                            .,,.( Ybe _bTaf that
                                                                  for loans g[Tg were
                                                                                 jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf CFS
                    One's ;>K Direct
                              <\eXVg to
                                     gb ;bafh`Xe  DbTa Program.
                                        Consumer Loan  HebZeT`*

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                        F*8*( WTgXW BhaX 30,
                                              dated June /,( 2003,
                                                             .,,/( Ybe  _bTaf that
                                                                    for loans g[Tg were
                                                                                   jXeX be\Z\aTgXW haWXe Charter
                                                                                        originated under ;[TegXe
                    GaXqf Citibank
                    One's ;\g\UTa^ Flexible
                                   >_Xk\U_X Education
                                            =WhVTg\ba Loan
                                                      DbTa Program.
                                                           HebZeT`*

            •Z      ;[TegXe GaX
                    Charter     9Ta^( N.A.,
                            One Bank, F*8*( dated
                                            WTgXW July
                                                  Bh_l 1,
                                                       -( 2002,
                                                          .,,.( Ybe _bTaf that
                                                                for loans g[Tg were
                                                                               jXeX be\Z\aTgXW haWXe Charter
                                                                                    originated under ;[TegXe One's
                                                                                                             GaXqf
                    ;b__XZX Loan
                    College DbTa Corporation
                                 ;becbeTg\ba Loan
                                             DbTa Program.
                                                   HebZeT`*

            •Z      ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW December
                                                  <XVX`UXe 4,
                                                           0( 2002,
                                                              .,,.( Ybe _bTaf that
                                                                    for loans g[Tg were
                                                                                   jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe Charter
                                                                                                         ;[TegXe
                    GaXqf Comerica
                    One's ;b`Xe\VT Alternative
                                   8_gXeaTg\iX Loan
                                               DbTa Program.
                                                    HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                  )+$**
                                                                                                                        46/55
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 182 of 369
            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW December
                                                  <XVX`UXe 1,
                                                           -( 2003,
                                                              .,,/( Ybe _bTaf that
                                                                    for loans g[Tg were
                                                                                   jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe Charter
                                                                                                         ;[TegXe
                    GaXqf Custom
                    One's ;hfgb` Educredit
                                 =WhVeXW\g Loan
                                           DbTa Program.
                                                 HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 10,
                                              dated May -,( 2004,
                                                            .,,0( Ybe _bTaf that
                                                                  for loans g[Tg were
                                                                                 jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf Edfinancial
                    One's =WY\aTaV\T_ Loan
                                      DbTa Program.
                                           HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                 9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 15,
                                              dated May  -1( 2002,
                                                             .,,.( Ybe _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf Education
                    One's =WhVTg\ba Assistance
                                    8ff\fgTaVX KXei\VXf DbTa Program.
                                               Services Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW ETl 15,
                                             dated May  -1( 2003,
                                                            .,,/( Ybe _bTaf that
                                                                  for loans g[Tg were
                                                                                 jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf ESF
                    One's =K> Alternative
                              8_gXeaTg\iX Loan
                                          DbTa Program.
                                               HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( dated
                                             WTgXW KXcgX`UXe  -1( 2003,
                                                   September 15,  .,,/( Ybe _bTaf that
                                                                        for loans g[Tg were
                                                                                       jXeX originated
                                                                                            be\Z\aTgXW under
                                                                                                       haWXe Charter
                                                                                                             ;[TegXe
                    GaXqf Extra
                    One's =kgeT Credit
                                ;eXW\g II
                                       AA Loan
                                          DbTa HebZeT`  %Fbeg[ LXkTf
                                               Program (North        @\Z[Xe Education).
                                                               Texas Higher   =WhVTg\ba&*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW KXcgX`UXe .,( 2003,
                                                  September 20, .,,/( Ybe _bTaf that
                                                                      for loans g[Tg were
                                                                                     jXeX originated
                                                                                          be\Z\aTgXW under
                                                                                                     haWXe Charter
                                                                                                           ;[TegXe
                    GaXqf M&I
                    One's E$A Alternative
                               8_gXeaTg\iX Loan
                                           DbTa Program.
                                                HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW November
                                                  FbiX`UXe 17,
                                                           -3( 2003,
                                                               .,,/( Ybe _bTaf that
                                                                     for loans g[Tg were
                                                                                    jXeX be\Z\aTgXW haWXe Charter
                                                                                         originated under ;[TegXe
                    GaXqf National
                    One's FTg\baT_ Education
                                   =WhVTg\ba Loan
                                             DbTa Program.
                                                  HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 15,
                                             dated May   -1( 2003,
                                                             .,,/( Ybe _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf Navy
                    One's FTil Federal
                               >XWXeT_ Alternative
                                       8_gXeaTg\iX Loan
                                                   DbTa Program.
                                                        HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW  ETl 15,
                                             dated May   -1( 2002,
                                                             .,,.( Ybe _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf NextStudent
                    One's FXkgKghWXag Alternative
                                      8_gXeaTg\iX Loan
                                                  DbTa Program.
                                                       HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( WTgXW  ETeV[ 26,
                                              dated March .2( 2004,
                                                              .,,0( for
                                                                    Ybe _bTaf g[Tg were
                                                                        loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                        originated under ;[TegXe
                    GaXqf NextStudent
                    One's FXkgKghWXag Private
                                      He\iTgX ;bafb_\WTg\ba DbTa Program.
                                              Consolidation Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW ETeV[ 17,
                                            dated March -3( 2003,
                                                            .,,/( for
                                                                  Ybe _bTaf g[Tg were
                                                                      loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                      originated under ;[TegXe
                    GaXqf PNC
                    One's HF; Bank
                              9Ta^ Resource
                                   JXfbheVX Loan
                                             DbTa Program.
                                                  HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW May
                                                  ETl 1,
                                                      -( 2003,
                                                         .,,/( Ybe _bTaf that
                                                               for loans g[Tg were
                                                                              jXeX originated
                                                                                   be\Z\aTgXW under
                                                                                              haWXe Charter
                                                                                                    ;[TegXe One's
                                                                                                            GaXqf
                    K8> 8_gXeaTg\iX Loan
                    SAF Alternative DbTa Program.
                                         HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( dated
                                            WTgXW KXcgX`UXe .,( 2002,
                                                  September 20, .,,.( Ybe _bTaf that
                                                                      for loans g[Tg were
                                                                                     jXeX originated
                                                                                          be\Z\aTgXW under
                                                                                                     haWXe Charter
                                                                                                           ;[TegXe
                    GaXqf Kbhg[jXfg
                    One's           DbTa Program.
                          Southwest Loan HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW ETeV[ 25,
                                            dated March  .1( 2004,
                                                             .,,0( for
                                                                   Ybe _bTaf g[Tg were
                                                                       loans that jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf KL8JL
                    One's        =WhVTg\ba Loan
                          START Education  DbTa Program.
                                                HebZeT`*

            Z       ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                      F*8*( WTgXW  ETl 15,
                                             dated May  -1( 2003,
                                                            .,,/( Ybe  _bTaf that
                                                                   for loans g[Tg were
                                                                                  jXeX be\Z\aTgXW haWXe Charter
                                                                                       originated under ;[TegXe
                    GaXqf WAMU
                    One's O8EM Alternative
                                 8_gXeaTg\iX KghWXag DbTa Program.
                                             Student Loan HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                 ),$**
                                                                                                                       47/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 183 of 369
            •Z      ;[TegXe One
                    Charter GaX Bank,
                                9Ta^( N.A.,
                                       F*8*( dated
                                             WTgXW February
                                                   >XUehTel 15,
                                                            -1( 2005,
                                                                .,,1( Ybe _bTaf that
                                                                      for loans g[Tg were
                                                                                     jXeX originated
                                                                                          be\Z\aTgXW haWXe ;[TegXe
                                                                                                     under Charter
                    GaXqf Referral
                    One's JXYXeeT_ Loan
                                   DbTa Program
                                        HebZeT` and
                                                 TaW Axiom
                                                     8k\b` Alternative
                                                            8_gXeaTg\iX Loan
                                                                        DbTa Program.
                                                                              HebZeT`*

            •Z      ;[TfX Manhattan
                    Chase ETa[TggTa Bank
                                      9Ta^ USA,
                                            MK8( N.A.,
                                                  F*8*( dated
                                                          WTgXW KXcgX`UXe  /,( 2003,
                                                                September 30,  .,,/( as
                                                                                     Tf amended
                                                                                        T`XaWXW ba  ETeV[ 1,
                                                                                                on March   -( 2004
                                                                                                              .,,0
                    TaW February
                    and >XUehTel 25,
                                 .1( 2005,
                                     .,,1( Ybe
                                           for _bTaf g[Tg were
                                               loans that jXeX be\Z\aTgXW haWXe Chase's
                                                               originated under ;[TfXqf Chase
                                                                                        ;[TfX Extra
                                                                                              =kgeT Loan
                                                                                                    DbTa Program.
                                                                                                         HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                 /,( 2004,
                                                                     .,,0( Ybe
                                                                           for _bTaf g[Tg were
                                                                               loans that jXeX originated
                                                                                               be\Z\aTgXW under
                                                                                                          haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf ;b`cTff Bank
                                           Island's Compass 9Ta^ Loan
                                                                  DbTa Program.
                                                                       HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                  /,( 2004,
                                                                      .,,0( Ybe
                                                                            for _bTaf g[Tg were
                                                                                loans that jXeX originated
                                                                                                be\Z\aTgXW under
                                                                                                           haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf <L; Alternative
                                           Island's DTC  8_gXeaTg\iX Loan
                                                                     DbTa Program.
                                                                          HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                 /,( 2004,
                                                                     .,,0( Ybe
                                                                            for _bTaf g[Tg were
                                                                                loans that jXeX originated
                                                                                                be\Z\aTgXW under
                                                                                                           haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf FTil Federal
                                           Island's Navy >XWXeT_ Referral
                                                                 JXYXeeT_ Loan
                                                                          DbTa Program.
                                                                               HebZeT`*

            •Z      ;\g\mXaf Bank
                    Citizens 9Ta^ bY  J[bWX Af_TaW(
                                   of Rhode          WTgXW April
                                             Island, dated 8ce\_ 30,
                                                                 /,( 2004,
                                                                     .,,0( Ybe
                                                                           for _bTaf g[Tg were
                                                                               loans that jXeX originated
                                                                                               be\Z\aTgXW under
                                                                                                          haWXe
                    ;\g\mXaf Bank
                    Citizens 9Ta^ of
                                  bY Rhode
                                     J[bWX Af_TaWqf PTag[hf Loan
                                           Island's Xanthus DbTa Program.
                                                                 HebZeT`*

            •Z      >\efg National
                    First FTg\baT_ Bank
                                   9Ta^ Northeast,
                                        Fbeg[XTfg( WTgXW 8hZhfg 1,
                                                   dated August -( 2001,
                                                                   .,,-( Ybe _bTaf that
                                                                         for loans g[Tg were
                                                                                        jXeX originated
                                                                                             be\Z\aTgXW under
                                                                                                        haWXe First
                                                                                                              >\efg
                    FTg\baT_ Bank
                    National  9Ta^ Northeast's
                                   Fbeg[XTfgqf CASL
                                               ;8KD Undergraduate
                                                     MaWXeZeTWhTgX Alternative
                                                                    8_gXeaTg\iX Loan
                                                                                DbTa Program.
                                                                                     HebZeT`*

            •Z      @K9; Bank
                    HSBC  9Ta^ USA,
                                MK8( National
                                      FTg\baT_ Association,
                                                 8ffbV\Tg\ba( WTgXW 8ce\_ 17,
                                                              dated April -3( 2002,
                                                                              .,,.( as
                                                                                    Tf amended
                                                                                       T`XaWXW on
                                                                                               ba August
                                                                                                  8hZhfg 1,
                                                                                                         -( 2003
                                                                                                            .,,/
                    TaW May
                    and ETl 14,
                            -0( 2004,
                                .,,0( Ybe
                                      for _bTaf g[Tg were
                                          loans that jXeX be\Z\aTgXW haWXe the
                                                          originated under g[X HSBC
                                                                               @K9; Loan
                                                                                     DbTa Program.
                                                                                          HebZeT`*

            •Z      L[X @hag\aZgba National
                    The Huntington  FTg\baT_ Bank,
                                             9Ta^( dated
                                                   WTgXW May
                                                         ETl 20,
                                                             .,( 2003,
                                                                 .,,/( Ybe
                                                                       for _bTaf g[Tg were
                                                                           loans that jXeX originated
                                                                                           be\Z\aTgXW under
                                                                                                      haWXe The
                                                                                                            L[X
                    @hag\aZgba National
                    Huntington FTg\baT_ Bank's
                                        9Ta^qf Huntington
                                               @hag\aZgba Bank
                                                          9Ta^ Education
                                                               =WhVTg\ba Loan
                                                                         DbTa Program.
                                                                               HebZeT`*

            •Z      ETahYTVgheXef and
                    Manufacturers TaW LeTWXef
                                      Traders Lehfg
                                              Trust ;b`cTal( WTgXW April
                                                    Company, dated 8ce\_ 29,
                                                                         .5( 2004,
                                                                             .,,0( for
                                                                                   Ybe loans
                                                                                       _bTaf that
                                                                                             g[Tg were
                                                                                                  jXeX originated
                                                                                                       be\Z\aTgXW
                    haWXe Manufacturers
                    under ETahYTVgheXef and
                                        TaW LeTWXef
                                            Traders Lehfg ;b`cTalqf Alternative
                                                    Trust Company's 8_gXeaTg\iX Loan
                                                                                DbTa Program.
                                                                                     HebZeT`*

            •Z      FTg\baT_ City
                    National ;\gl Bank,
                                  9Ta^( dated
                                         WTgXW July
                                               Bh_l 26,
                                                    .2( 2002,
                                                        .,,.( Ybe
                                                              for _bTaf g[Tg were
                                                                  loans that jXeX originated
                                                                                  be\Z\aTgXW under
                                                                                             haWXe National
                                                                                                   FTg\baT_ City
                                                                                                            ;\gl
                    9Ta^qf National
                    Bank's FTg\baT_ City
                                    ;\gl Loan
                                         DbTa Program.
                                              HebZeT`*

            •Z      HF; Bank,
                    PNC   9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW April
                                             8ce\_ 22,
                                                   ..( 2004,
                                                       .,,0( Ybe
                                                             for _bTaf g[Tg were
                                                                 loans that jXeX originated
                                                                                 be\Z\aTgXW under
                                                                                            haWXe PNC
                                                                                                  HF; Bank's
                                                                                                      9Ta^qf
                    8_gXeaTg\iX Conforming
                    Alternative ;baYbe`\aZ Loan
                                            DbTa Program.
                                                 HebZeT`*

            •Z      KbiXeX\Za  9Ta^( WTgXW
                    Sovereign Bank,        8ce\_ 30,
                                     dated April /,( 2004,
                                                     .,,0( Ybe
                                                           for _bTaf g[Tg were
                                                               loans that jXeX originated
                                                                               be\Z\aTgXW under
                                                                                          haWXe KbiXeX\Za 9Ta^qf
                                                                                                Sovereign Bank's
                    8_gXeaTg\iX Loan
                    Alternative DbTa Program.
                                     HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                )-$**
                                                                                                                      48/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 184 of 369
            •Z      KhaLehfg 9Ta^( WTgXW
                    SunTrust Bank,        ETeV[ 1,
                                    dated March  -( 2002,
                                                    .,,.( for
                                                          Ybe _bTaf g[Tg were
                                                              loans that jXeX be\Z\aTgXW haWXe SunTrust
                                                                              originated under KhaLehfg Bank's
                                                                                                        9Ta^qf
                    KhaLehfg 8_gXeaTg\iX Loan
                    SunTrust Alternative DbTa Program.
                                              HebZeT`*

            •Z      L;> FTg\baT_ Bank,
                    TCF National  9Ta^( WTgXW  Bh_l 22,
                                         dated July ..( 2005,
                                                        .,,1( Ybe
                                                              for _bTaf g[Tg were
                                                                  loans that jXeX originated
                                                                                  be\Z\aTgXW under
                                                                                             haWXe TCF
                                                                                                   L;> National
                                                                                                       FTg\baT_
                    9Ta^qf Alternative
                    Bank's 8_gXeaTg\iX Loan
                                       DbTa Program.
                                            HebZeT`*

            •Z      M*K* Bank,
                    U.S.  9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW May
                                              ETl 1,
                                                  -( 2005,
                                                     .,,1( Ybe
                                                           for _bTaf g[Tg were
                                                               loans that jXeX originated
                                                                               be\Z\aTgXW under
                                                                                          haWXe U.S
                                                                                                M*K Bank's
                                                                                                    9Ta^qf
                    8_gXeaTg\iX Loan
                    Alternative DbTa Program.
                                     HebZeT`*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                ).$**
                                                                                                                      49/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration
                                               EXHIBIT
                                               5G8929Cin Support
                                                           1
                                                           +            Page 185 of 369

                                               FORM
                                               6>A< OF
                                                    >6 TRUST
                                                       CADBC CERTIFICATE
                                                             35AC96931C5

                           THE
                           C85 NATIONAL
                               =1C9>=1; COLLEGIATE STUDENT LOAN
                                        3>;;5791C5 BCD45=C ;>1= TRUST
                                                                CADBC ,**/(+
                                                                      2006-1

                                                       TRUST CERTIFICATE
                                                       CADBC 35AC96931C5

  THE
  C85 BENEFICIAL
      25=569391; INTEREST
                  9=C5A5BC IN  THE CADBC
                            9= C85  TRUST REPRESENTED
                                          A5?A5B5=C54 BY2H THIS  TRUST CERTIFICATE
                                                           C89B CADBC   35AC96931C5 HAS
                                                                                     81B
  NOT
  =>C BEEN
      255= REGISTERED
            A579BC5A54 UNDER
                         D=45A THE    SECURITIES ACT
                                 C85 B53DA9C95B   13C OF 1933, AS
                                                      >6 +0--' 1B AMENDED
                                                                   1<5=454 (THE
                                                                            $C85 "ACT"),
                                                                                  [13C\%'
  OR
  >A ANY
     1=H STATE SECURITIES LAW,
         BC1C5 B53DA9C95B   ;1F' AND
                                 1=4 MAY
                                      <1H NOT
                                           =>C BE
                                               25 DIRECTLY
                                                  49A53C;H OR
                                                            >A INDIRECTLY
                                                                9=49A53C;H OFFERED
                                                                            >665A54 OR >A
  B>;4  >A OTHERWISE
  SOLD OR   >C85AF9B5 DISPOSED
                        49B?>B54 OF >6 (INCLUDING  PLEDGED) BY
                                       $9=3;D49=7 ?;54754%         THE HOLDER
                                                               2H C85   8>;45A HEREOF
                                                                                 85A5>6
  UNLESS
  D=;5BB IN
          9= THE
             C85 OPINION
                  >?9=9>= OF
                           >6 COUNSEL    SATISFACTORY C>
                               3>D=B5; B1C9B613C>AH    TO THE
                                                           C85 OWNER     TRUSTEE, BD38
                                                                 >F=5A CADBC55'     SUCH
  TRANSACTION
  CA1=B13C9>= IS9B EXEMPT
                   5G5<?C FROM
                           6A>< REGISTRATION
                                  A579BCA1C9>= UNDER
                                                 D=45A THE
                                                        C85 ACT
                                                             13C AND   STATE B53DA9C95B
                                                                   1=4 BC1C5 SECURITIES
  LAWS. THE TRANSFER
  ;1FB) C85 CA1=B65A OF   THIS CADBC
                       >6 C89B  TRUST CERTIFICATE
                                       35AC96931C5 WILL
                                                    F9;; NOT
                                                         =>C BE25 EFFECTIVE
                                                                  56653C9E5 UNLESS
                                                                             D=;5BB THE
                                                                                     C85
  TRANSFEREE
  CA1=B65A55 HAS
               81B DELIVERED
                     45;9E5A54 TO     THE OWNER
                                  C> C85   >F=5A TRUSTEE
                                                    CADBC55 A  1 LETTER
                                                                 ;5CC5A IN9= THE
                                                                              C85 FORM
                                                                                   6>A<
  REQUIRED
  A5@D9A54 BY    SECTION 3.04(A)
             2H B53C9>=   -)*.$1% OF
                                   >6 THE
                                       C85 TRUST
                                            CADBC AGREEMENT
                                                   17A55<5=C AND       THE CA1=B65A55
                                                                  1=4 C85   TRANSFEREE
  PROVIDES THE
  ?A>E945B   C85 OWNER     TRUSTEE WITH
                   >F=5A CADBC55      F9C8 EVIDENCE    SATISFACTORY TO
                                             5E945=35 B1C9B613C>AH      C> THE
                                                                            C85 OWNER
                                                                                  >F=5A
  TRUSTEE
  CADBC55 DEMONSTRATING
           45<>=BCA1C9=7 C85 THE TRANSFEROR'S
                                  CA1=B65A>A]B COMPLIANCE
                                                  3><?;91=35 WITH
                                                                F9C8 B53C9>=   -)*.$2% OF
                                                                      SECTION 3.04(B)  >6
  THE
  C85 TRUST
      CADBC AGREEMENT.
             17A55<5=C)

                                                TRUST CERTIFICATE
                                                CADBC   35AC96931C5
                                        UNDER
                                        D=45A THE
                                              C85 TRUST
                                                   CADBC AGREEMENT,
                                                          17A55<5=C' DATED
                                                                      41C54
                                                  IV
                                                  as SM <IUKO 0'
                                                     of March 9, ,**/
                                                                 2006

  ;Xeg\Y\VTgX No.
  Certificate Fb* SSSSSS

  O\_`\aZgba Trust
  Wilmington    Lehfg ;b`cTal(
                       Company, not abg \a
                                        in \gf \aW\i\WhT_ capacity,
                                           its individual   VTcTV\gl( but
                                                                       Uhg fb_X_l
                                                                           solely asTf owner
                                                                                        bjaXe trustee
                                                                                                gehfgXX (the
                                                                                                         %g[X "Owner
                                                                                                               oGjaXe LehfgXXp&       haWXe
                                                                                                                          Trustee") under
  g[X Trust
  the Lehfg Agreement,
             8ZeXX`Xag( WTgXW      Tf bY
                            dated as     ETeV[ 9,
                                      of March     5( 2006,
                                                      .,,2( with
                                                             j\g[ L[X    FTg\baT_ Collegiate
                                                                   The National      ;b__XZ\TgX Funding
                                                                                                   >haW\aZ LLCDD; and TaW L[X   =WhVTg\ba
                                                                                                                           The Education
  JXfbheVXf Aafg\ghgX(
  Resources   Institute, AaV*(  ba behalf
                         Inc., on  UX[T_Y of
                                           bY the
                                              g[X holders
                                                   [b_WXef Yeb`   g\`X to
                                                            from time   gb time
                                                                           g\`X (each
                                                                                  %XTV[ anTa "Owner")
                                                                                              oGjaXep& of  bY beneficial
                                                                                                              UXaXY\V\T_ \agXeXfgf    \a the
                                                                                                                           interests in  g[X
  gehfg created
  trust VeXTgXW thereby
                 g[XeXUl (the
                          %g[X "Trust
                                oLehfg Agreement"),
                                        8ZeXX`Xagp&( hereby
                                                         [XeXUl VXeg\Y\Xf   g[Tg SSSSSSSSSSSSSS \f
                                                                  certifies that                            g[X owner
                                                                                                         is the  bjaXe of bY an
                                                                                                                             Ta haW\i\WXW
                                                                                                                                undivided
  UXaXY\V\T_ \agXeXfg
  beneficial  interest XdhT_
                        equal togb the
                                   g[X percentage
                                        cXeVXagTZX _\fgXW     ba KV[XWh_X
                                                      listed on   Schedule A  8 togb the
                                                                                      g[X Lehfg   8ZeXX`Xag \a
                                                                                           Trust Agreement            g[X Lehfg
                                                                                                                   in the          HebcXegl
                                                                                                                           Trust Property
  cebi\WXW Ybe
  provided       TaW VeXTgXW
             for and  created byUl the
                                   g[X Lehfg   8ZeXX`Xag* L[\f
                                       Trust Agreement.      This Lehfg   ;Xeg\Y\VTgX is
                                                                   Trust Certificate     \f issued
                                                                                            \ffhXW pursuant
                                                                                                    chefhTag to gb and
                                                                                                                    TaW is
                                                                                                                         \f entitled
                                                                                                                            Xag\g_XW to
                                                                                                                                      gb the
                                                                                                                                         g[X
  UXaXY\gf of
  benefits bY the
               g[X Lehfg   8ZeXX`Xag( and
                   Trust Agreement,      TaW each
                                               XTV[ Owner
                                                     GjaXe by Ul acceptance
                                                                  TVVXcgTaVX hereof
                                                                                [XeXbY shall
                                                                                          f[T__ be
                                                                                                UX bound
                                                                                                    UbhaW by Ul the
                                                                                                                  g[X terms
                                                                                                                       gXe`f of
                                                                                                                              bY the
                                                                                                                                  g[X Trust
                                                                                                                                       Lehfg
  8ZeXX`Xag* JXYXeXaVX
  Agreement.    Reference is \f hereby
                                [XeXUl made
                                        `TWX to gb the
                                                   g[X Lehfg   8ZeXX`Xag Ybe
                                                        Trust Agreement      for aT statement
                                                                                    fgTgX`Xag of bY the
                                                                                                    g[X rights
                                                                                                         e\Z[gf and
                                                                                                                  TaW obligations
                                                                                                                        bU_\ZTg\baf of
                                                                                                                                     bY the
                                                                                                                                         g[X
  GjaXe [XeXbY*
  Owner   hereof. L[X    GjaXe LehfgXX
                   The Owner                `Tl treat
                                  Trustee may     geXTg the
                                                        g[X person
                                                             cXefba f[bja
                                                                     shown ba      g[X eXZ\fgXe
                                                                              on the              `T\agT\aXW by
                                                                                        register maintained      Ul the
                                                                                                                      g[X Owner
                                                                                                                           GjaXe Trustee
                                                                                                                                    LehfgXX
  chefhTag to
  pursuant  gb KXVg\ba   /*,. of
               Section 3.02    bY the
                                  g[X Lehfg  8ZeXX`Xag as
                                      Trust Agreement      Tf the
                                                              g[X absolute
                                                                  TUfb_hgX Owner
                                                                             GjaXe hereof
                                                                                       [XeXbY for
                                                                                               Ybe all
                                                                                                    T__ purposes.
                                                                                                        checbfXf*

  ;Tc\gT_\mXW terms
  Capitalized gXe`f hfXW
                    used [XeX\a j\g[bhg defmition
                         herein without WXY\a\g\ba have
                                                   [TiX the
                                                        g[X meanings
                                                            `XTa\aZf ascribed
                                                                     TfVe\UXW to
                                                                              gb them
                                                                                 g[X` \a be by
                                                                                      in or Ul reference
                                                                                               eXYXeXaVX \a g[X Lehfg
                                                                                                         in the Trust
  8ZeXX`Xag*
  Agreement.

  LeTafYXe
  Transfer bY   g[\f Lehfg
            of this         ;Xeg\Y\VTgX is
                     Trust Certificate  \f fhU]XVg  gb certain
                                           subject to  VXegT\a restrictions
                                                               eXfge\Vg\baf and
                                                                            TaW _\`\gTg\baf fXg Ybeg[
                                                                                limitations set forth \a g[X Lehfg
                                                                                                      in the       8ZeXX`Xag(
                                                                                                             Trust Agreement,
  \aV_hW\aZ
  including g[X
             the eXdh\eX`Xag    g[Tg any
                  requirement that    Tal transfer
                                           geTafYXe eXdh\eXf  g[X prior
                                                    requires the  ce\be consent
                                                                        VbafXag of
                                                                                 bY owners
                                                                                    bjaXef of
                                                                                            bY at
                                                                                               Tg _XTfg
                                                                                                  least 41#  bY the
                                                                                                        85% of  g[X Percentage
                                                                                                                    HXeVXagTZX
  AagXeXfgf
  Interests \a g[X Lehfg*
            in the  Trust. Aa g[X manner
                           In the `TaaXe more
                                            `beX Yh__l  fXg
                                                  fully set




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                                         *%$**
                                                                                                                                               50/55
-$'&$'%&-
8/21/2018  Case 6:18-ap-01089-MH                 Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                     7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                     https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
  Ybeg[ \a( and
  forth in, TaW as
                Tf _\`\gXW Ul( the
                   limited by, g[X Lehfg      Declaration
                                          8ZeXX`Xag( this
                                   Trust Agreement,           in Support
                                                       g[\f Lehfg
                                                            Trust Certificate   Page
                                                                  ;Xeg\Y\VTgX may
                                                                              `Tl        186 of 369
                                                                                  UX transferred
                                                                                  be  geTafYXeeXW hcba the
                                                                                                  upon g[X books
                                                                                                           Ubb^f of
                                                                                                                 bY the
                                                                                                                    g[X
  GjaXe LehfgXX
  Owner            Ul the
          Trustee by  g[X eXZ\fgXeXW   GjaXe \a
                           registered Owner      cXefba be
                                              in person     Ul his
                                                        or by   [\f attorney
                                                                    TggbeaXl Wh_l   Thg[be\mXW \a
                                                                               duly authorized       je\g\aZ upon
                                                                                                  in writing hcba surrender
                                                                                                                   fheeXaWXe of
                                                                                                                              bY
  g[\f Lehfg
  this       ;Xeg\Y\VTgX to
       Trust Certificate gb the
                            g[X GjaXe
                                Owner LehfgXX   TVVb`cTa\XW by
                                        Trustee accompanied    Ul aT written
                                                                     je\ggXa \afgeh`Xag
                                                                              instrument ofbY transfer
                                                                                              geTafYXe and
                                                                                                       TaW with
                                                                                                            j\g[ such
                                                                                                                 fhV[ signature
                                                                                                                      f\ZaTgheX
  ZhTeTagXXf  TaW Xi\WXaVX
  guarantees and   evidence ofbY authority
                                 Thg[be\gl of
                                           bY the
                                              g[X Persons
                                                  HXefbaf f\Za\aZ    g[X instrument
                                                           signing the   \afgeh`Xag ofbY transfer
                                                                                          geTafYXe as
                                                                                                    Tf g[X
                                                                                                       the GjaXe
                                                                                                           Owner LehfgXX    `Tl
                                                                                                                   Trustee may
  eXTfbaTU_l eXdh\eX(
  reasonably            j[XeXhcba the
              require, whereupon     g[X Owner
                                         GjaXe LehfgXX   f[T__ \ffhX
                                                 Trustee shall         \a the
                                                                issue in   g[X name
                                                                               aT`X of
                                                                                     bY the
                                                                                        g[X transferee
                                                                                              geTafYXeXX aT Lehfg ;Xeg\Y\VTgX or
                                                                                                            Trust Certificate be
  Lehfg ;Xeg\Y\VTgXf Xi\WXaV\aZ
  Trust Certificates              g[X amount
                     evidencing the   T`bhag and
                                              TaW extent
                                                   XkgXag of
                                                          bY \agXeXfg bY the
                                                             interest of  g[X transferee.
                                                                              geTafYXeXX*

  L[X GjaXe hereof,
  The Owner    [XeXbY( by
                       Ul \gf TVVXcgTaVX of
                          its acceptance  bY this
                                             g[\f Lehfg ;Xeg\Y\VTgX( warrants
                                                  Trust Certificate, jTeeTagf and
                                                                              TaW represents
                                                                                  eXceXfXagf to
                                                                                             gb the
                                                                                                g[X Owner
                                                                                                    GjaXe Trustee
                                                                                                            LehfgXX and
                                                                                                                     TaW to
                                                                                                                         gb
  g[X Owners
  the GjaXef bY   g[X other
               of the bg[Xe Lehfg  ;Xeg\Y\VTgXf \ffhXW
                             Trust Certificates         haWXe the
                                                issued under   g[X Trust
                                                                   Lehfg Agreement
                                                                         8ZeXX`Xag and
                                                                                     TaW agrees
                                                                                         TZeXXf not
                                                                                                 abg to
                                                                                                     gb transfer
                                                                                                        geTafYXe this
                                                                                                                 g[\f Lehfg
                                                                                                                      Trust
  ;Xeg\Y\VTgX XkVXcg
  Certificate except \a TVVbeWTaVX with
                     in accordance  j\g[ the
                                          g[X Lehfg 8ZeXX`Xag*
                                              Trust Agreement.

  L[\f
  This Lehfg  ;Xeg\Y\VTgX and
        Trust Certificate TaW the
                               g[X Lehfg 8ZeXX`Xag f[T__
                                   Trust Agreement shall \a  T__ respects
                                                          in all eXfcXVgf be
                                                                          UX governed
                                                                              ZbiXeaXW by,
                                                                                        Ul( and
                                                                                            TaW VbafgehXW
                                                                                                 construed \a TVVbeWTaVX
                                                                                                           in accordance
  j\g[( the
  with, g[X laws
             _Tjf of
                  bY the
                      g[X KgTgX  bY Delaware
                          State of  <X_TjTeX (excluding
                                             %XkV_hW\aZ conflict
                                                         VbaY_\Vg of
                                                                   bY _Tj
                                                                      law eh_Xf&(
                                                                           rules), \aV_hW\aZ T__ matters
                                                                                   including all `TggXef of
                                                                                                         bY construction,
                                                                                                            VbafgehVg\ba(
  iT_\W\gl and
  validity TaW performance.
               cXeYbe`TaVX*




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                             *&$**
                                                                                                                                   51/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 187 of 369
            AF  OALF=KK WHEREOF,
            IN WITNESS      O@=J=G>( the  g[X Owner
                                              GjaXe LehfgXX( chefhTag to
                                                    Trustee, pursuant gb the
                                                                         g[X Lehfg 8ZeXX`Xag( has
                                                                             Trust Agreement, [Tf caused
                                                                                                  VThfXW this
                                                                                                         g[\f Lehfg
                                                                                                              Trust
  ;Xeg\Y\VTgX to
  Certificate gb be
                 UX \ffhXW Tf bY
                    issued as    g[X date
                              of the WTgX hereof.
                                          [XeXbY*

                                                          OADEAF?LGF LJMKL
                                                          WILMINGTON                ;GEH8FQ( not
                                                                            TRUST COMPANY,      abg \a \gf \aW\i\WhT_
                                                                                                    in its individual
                                                          VTcTV\gl( but
                                                          capacity, Uhg solely
                                                                        fb_X_l as
                                                                               Tf Owner
                                                                                  GjaXe LehfgXX
                                                                                        Trustee

                                                          9l6
                                                          By:
                                                          FT`X6
                                                          Name:
                                                          L\g_X6
                                                          Title:

  <TgXW6 March
  Dated: ETeV[ 5( .,,2
               9, 2006




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                                  *'$**
                                                                                                                        52/55
-$'&$'%&-
8/21/2018   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                                      Declaration in Support Page 188 of 369
                                                         EXHIBIT
                                                         5G8929C ,2

                                        FORM
                                        6>A< OF
                                             >6 ACCESSION
                                                1335BB9>= AGREEMENT
                                                          17A55<5=C

                                           SSSSSSSSSSSSSSSSSSS( SSSSSSSSSSS

  O\_`\aZgba Lehfg
  Wilmington        ;b`cTal
              Trust Company
  JbWaXl KdhTeX
  Rodney         Fbeg[
          Square North
  --,, North
  1100 Fbeg[ Market
             ETe^Xg KgeXXg
                     Street
  O\_`\aZgba( Delaware
  Wilmington, <X_TjTeX 19890
                         -545,
  8ggXag\ba6
  Attention:

  <XTe K\ef6
  Dear Sirs:

            OX refer
            We    eXYXe to
                        gb the
                            g[X Lehfg  8ZeXX`Xag( WTgXW
                                 Trust Agreement,            Tf of
                                                      dated as  bY March
                                                                    ETeV[ 9,5( 2006
                                                                                .,,2 (the
                                                                                     %g[X "Trust
                                                                                           oLehfg Agreement"),
                                                                                                   8ZeXX`Xagp&( among
                                                                                                                   T`baZ The
                                                                                                                           L[X
  FTg\baT_ Collegiate
  National ;b__XZ\TgX Funding
                        >haW\aZ LLC
                                  DD; (the
                                        %g[X "Company"),
                                             o;b`cTalp&( The L[X Education
                                                                  =WhVTg\ba Resources
                                                                              JXfbheVXf Institute,
                                                                                        Aafg\ghgX( Inc.
                                                                                                   AaV* and
                                                                                                        TaW Wilmington
                                                                                                            O\_`\aZgba Lehfg
                                                                                                                         Trust
  ;b`cTal( aT Delaware
  Company,     <X_TjTeX banking
                           UTa^\aZ VbecbeTg\ba    %\a its
                                    corporation (in   \gf capacity
                                                          VTcTV\gl as
                                                                   Tf trustee
                                                                      gehfgXX thereunder,
                                                                              g[XeXhaWXe( the
                                                                                          g[X "Owner
                                                                                              oGjaXe LehfgXXp&*
                                                                                                        Trustee"). OX  cebcbfX
                                                                                                                   We propose
  gb purchase
  to cheV[TfX aT beneficial
                 UXaXY\V\T_ \agXeXfg  \a L[X
                             interest in      FTg\baT_ Collegiate
                                         The National     ;b__XZ\TgX Student
                                                                     KghWXag Loan
                                                                              DbTa Trust
                                                                                    Lehfg 2006-1,
                                                                                          .,,2)-( aT Delaware
                                                                                                     <X_TjTeX statutory
                                                                                                                fgTghgbel trust
                                                                                                                          gehfg
  %g[X "Trust")
  (the oLehfgp& Ybe`XW    chefhTag to
                 formed pursuant    gb the
                                       g[X Lehfg  8ZeXX`Xag* Capitalized
                                            Trust Agreement.    ;Tc\gT_\mXW terms
                                                                              gXe`f used
                                                                                    hfXW herein
                                                                                          [XeX\a without
                                                                                                 j\g[bhg WXY\a\g\ba   [TiX the
                                                                                                           defmition have   g[X
  `XTa\aZf Z\iXa
  meanings          g[X` \a
            given them       g[X Lehfg
                          in the       8ZeXX`Xag*
                                 Trust Agreement.

  -*
  1.        OX understand
            We  haWXefgTaW that
                             g[Tg our
                                  bhe Lehfg  ;Xeg\Y\VTgX is
                                      Trust Certificate   \f not
                                                             abg being
                                                                  UX\aZ registered
                                                                         eXZ\fgXeXW under
                                                                                    haWXe the
                                                                                          g[X KXVhe\g\Xf 8Vg of
                                                                                              Securities Act bY 1933,
                                                                                                                 -5//( as
                                                                                                                        Tf
            T`XaWXW (the
            amended   %g[X "1933
                           o-5// Act"),
                                   8Vgp&( or
                                           be any
                                              Tal state
                                                    fgTgX fXVhe\g\Xf
                                                           securities be  o9_hX K^lp
                                                                      or "Blue   Sky" _Tj  TaW \f
                                                                                       law and     UX\aZ sold
                                                                                                is being fb_W to
                                                                                                              gb us
                                                                                                                  hf in
                                                                                                                     \a aT
            geTafTVg\ba that
            transaction g[Tg \f XkX`cg from
                             is exempt  Yeb` the
                                              g[X eXZ\fgeTg\ba   eXdh\eX`Xagf bY
                                                   registration requirements       g[X 1933
                                                                                of the -5// Act
                                                                                            8Vg and
                                                                                                 TaW any
                                                                                                     Tal applicable
                                                                                                         Tcc_\VTU_X state
                                                                                                                     fgTgX
            _Tjf*
            laws.

  .*
  2.        OX have
            We  [TiX knowledge
                      ^abj_XWZX and
                                  TaW experience
                                      XkcXe\XaVX in\a Y\aTaV\T_ TaW business
                                                      financial and  Uhf\aXff matters
                                                                              `TggXef as
                                                                                       Tf to
                                                                                          gb be
                                                                                              UX VTcTU_X
                                                                                                 capable bY
                                                                                                          of XiT_hTg\aZ  g[X
                                                                                                             evaluating the
            `Xe\gf and
            merits TaW risks
                       e\f^f bY Ta investment
                             of an \aiXfg`Xag \a  g[X Lehfg(
                                               in the         jX are
                                                       Trust, we TeX able
                                                                     TU_X to
                                                                          gb bear
                                                                             UXTe the
                                                                                  g[X economic
                                                                                      XVbab`\V risk
                                                                                                  e\f^ of
                                                                                                       bY \aiXfg`Xag
                                                                                                          investment \a  g[X
                                                                                                                      in the
            Lehfg TaW we
            Trust and jX are
                          TeX an
                              Ta "accredited
                                 oTVVeXW\gXW investor"
                                             \aiXfgbep as
                                                        Tf defined
                                                           WXY\aXW in
                                                                   \a Regulation
                                                                      JXZh_Tg\ba D< under
                                                                                    haWXe the
                                                                                            g[X 1933
                                                                                                -5// Act.
                                                                                                      8Vg*

  /*
  3.        OX acknowledge
            We  TV^abj_XWZX thatg[Tg abaX  bY the
                                     none of  g[X Lehfg( g[X Company
                                                  Trust, the ;b`cTal or be the
                                                                           g[X Owner
                                                                               GjaXe LehfgXX   [Tf advised
                                                                                       Trustee has TWi\fXW us
                                                                                                            hf concerning
                                                                                                               VbaVXea\aZ the
                                                                                                                          g[X
            YXWXeT_ be state
            federal or  fgTgX \aVb`X   gTk VbafXdhXaVXf
                              income tax    consequences of bY owning
                                                               bja\aZ aT beneficial
                                                                          UXaXY\V\T_ \agXeXfg
                                                                                     interest \a g[X Lehfg(
                                                                                              in the Trust, \aV_hW\aZ g[X tax
                                                                                                            including the gTk
            fgTghf of
            status bY the
                      g[X Lehfg
                          Trust be  g[X _\^X_\[bbW
                                 or the             g[Tg W\fge\Uhg\baf
                                        likelihood that  distributions Yeb`  g[X Lehfg
                                                                       from the        jbh_W be
                                                                                 Trust would   UX characterized
                                                                                                  V[TeTVgXe\mXW as
                                                                                                                Tf "unrelated
                                                                                                                   ohaeX_TgXW
            Uhf\aXff \aVb`Xp
            business  income" Ybefor YXWXeT_ gTk purposes,
                                     federal tax  checbfXf( and
                                                             TaW we
                                                                 jX have
                                                                     [TiX consulted
                                                                           Vbafh_gXW with
                                                                                      j\g[ bhe
                                                                                           our bja   gTk advisor
                                                                                                own tax  TWi\fbe with
                                                                                                                 j\g[ respect
                                                                                                                      eXfcXVg
            gb fhV[
            to      `TggXef*
               such matters.

  0*
  4.        OX are
            We  TeX acquiring
                    TVdh\e\aZ our
                              bhe Lehfg  ;Xeg\Y\VTgX Ybe
                                   Trust Certificate for bhe bja account
                                                         our own  TVVbhag and
                                                                            TaW not
                                                                                 abg Ybe  g[X benefit
                                                                                      for the UXaXY\g of
                                                                                                      bY any
                                                                                                         Tal other
                                                                                                             bg[Xe person
                                                                                                                   cXefba and
                                                                                                                           TaW
            abg with
            not j\g[ aT view
                        i\Xj to
                              gb any
                                 Tal W\fge\Uhg\ba   bY bhe
                                      distribution of      UXaXY\V\T_ interest
                                                       our beneficial   \agXeXfg \a  g[X Trust
                                                                                 in the   Lehfg fhU]XVg(  aXiXeg[X_Xff( to
                                                                                                subject, nevertheless,  gb the
                                                                                                                           g[X
            haWXefgTaW\aZ that
            understanding  g[Tg W\fcbf\g\ba bY our
                                disposition of bhe property
                                                   cebcXegl shall
                                                             f[T__ at
                                                                   Tg all
                                                                      T__ times
                                                                          g\`Xf be
                                                                                UX and
                                                                                    TaW eX`T\a   j\g[\a our
                                                                                         remain within   bhe control.
                                                                                                             Vbageb_*

  1*
  5.        OX agree
            We  TZeXX that
                        g[Tg our
                             bhe beneficial
                                 UXaXY\V\T_ interest
                                            \agXeXfg in
                                                      \a the
                                                         g[X Lehfg  `hfg be
                                                             Trust must  UX held
                                                                             [X_W \aWXY\a\gX_l  Ul us
                                                                                   indefinitely by  hf unless
                                                                                                        ha_Xff subsequently
                                                                                                               fhUfXdhXag_l
            eXZ\fgXeXW under
            registered haWXe the
                              g[X 1933
                                   -5// Act
                                        8Vg and
                                            TaW any
                                                 Tal applicable
                                                      Tcc_\VTU_X fgTgX fXVhe\g\Xf or
                                                                 state securities be "Blue
                                                                                     o9_hX K^lp
                                                                                            Sky" _Tj   be unless
                                                                                                  law or  ha_Xff exemptions
                                                                                                                 XkX`cg\baf
            Yeb`  g[X registration
            from the  eXZ\fgeTg\ba requirements
                                   eXdh\eX`Xagf of
                                                 bY the
                                                    g[X 1933
                                                        -5// Act
                                                              8Vg and
                                                                   TaW applicable
                                                                       Tcc_\VTU_X state
                                                                                   fgTgX laws
                                                                                         _Tjf are
                                                                                              TeX available.
                                                                                                  TiT\_TU_X*




https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                            53/55
                                                                                                                                  *($**
8/21/2018
-$'&$'%&-   Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                             https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
                             7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                                      Declaration in Support Page 189 of 369
  2*
  6.        OX agree
            We  TZeXX that
                        g[Tg in
                             \a the
                                g[X XiXag   g[Tg at
                                     event that  Tg some
                                                    fb`X YhgheX    g\`X we
                                                           future time   jX wish
                                                                              j\f[ to
                                                                                    gb W\fcbfX  bY be
                                                                                       dispose of  or XkV[TaZX
                                                                                                      exchange any Tal of
                                                                                                                        bY our
                                                                                                                           bhe
            UXaXY\V\T_ interest
            beneficial \agXeXfg in
                                \a the
                                   g[X Lehfg( jX will
                                       Trust, we  j\__ not
                                                       abg transfer
                                                           geTafYXe be
                                                                     or XkV[TaZX  Tal of
                                                                        exchange any   bY our
                                                                                          bhe beneficial
                                                                                              UXaXY\V\T_ \agXeXfg
                                                                                                         interest \a g[X Lehfg
                                                                                                                  in the Trust
            ha_Xff we
            unless jX [TiX
                       have bUgT\aXW   g[X prior
                             obtained the  ce\be written
                                                 je\ggXa VbafXag  gb such
                                                         consent to   fhV[ transfer
                                                                           geTafYXe or
                                                                                    be exchange
                                                                                       XkV[TaZX pursuant
                                                                                                 chefhTag gb  KXVg\ba 3.04
                                                                                                           to Section  /*,0 of
                                                                                                                            bY
            g[X Lehfg
            the       8ZeXX`Xag( and
                Trust Agreement,    TaW X\g[Xe6
                                        either:

               %8&
               (A)       %-& the
                         (1)  g[X transfer
                                  geTafYXe or
                                           be XkV[TaZX
                                               exchange \f   `TWX to
                                                          is made   gb an
                                                                       Ta Eligible
                                                                           =_\Z\U_X Purchaser
                                                                                    HheV[TfXe (as%Tf WXY\aXW UX_bj&( (2)
                                                                                                     defined below),  %.& aT _XggXe gb
                                                                                                                             letter to
                         fhUfgTag\T__l the
                         substantially   g[X fT`X  XYYXVg as
                                             same effect   Tf this
                                                              g[\f _XggXe
                                                                   letter \f XkXVhgXW promptly
                                                                          is executed  ceb`cg_l by  Ul fhV[ =_\Z\U_X Purchaser,
                                                                                                       such Eligible HheV[TfXe( andTaW (3)
                                                                                                                                       %/&
                         T__ offers
                         all bYYXef or
                                     be solicitations
                                        fb_\V\gTg\baf \a
                                                      in VbaaXVg\ba    j\g[ the
                                                         connection with     g[X sale
                                                                                 fT_X (if
                                                                                      %\Y aT sale),
                                                                                             fT_X&( whether
                                                                                                    j[Xg[Xe made
                                                                                                            `TWX directly
                                                                                                                  W\eXVg_l orbe through
                                                                                                                                g[ebhZ[
                         Tal agent
                         any   TZXag acting
                                      TVg\aZ ba
                                             on bhe  UX[T_Y( are
                                                 our behalf,  TeX _\`\gXW
                                                                  limited ba_l   gb Eligible
                                                                            only to =_\Z\U_X Purchasers
                                                                                               HheV[TfXef and
                                                                                                           TaW are
                                                                                                               TeX not
                                                                                                                   abg made
                                                                                                                       `TWX by Ul means
                                                                                                                                    `XTaf
                         bY any
                         of  Tal Ybe`   bY general
                                  form of  ZXaXeT_ solicitation
                                                    fb_\V\gTg\ba be
                                                                  or ZXaXeT_   TWiXeg\f\aZ whatsoever;
                                                                     general advertising     j[TgfbXiXe7 be
                                                                                                          or


               %9&
               (B)       bhe beneficial
                         our UXaXY\V\T_ interest
                                        \agXeXfg \a g[X Lehfg
                                                 in the Trust \f fb_W \a
                                                              is sold in aT transaction
                                                                            geTafTVg\ba that
                                                                                        g[Tg does
                                                                                             WbXf not
                                                                                                  abg require
                                                                                                      eXdh\eX registration
                                                                                                              eXZ\fgeTg\ba under
                                                                                                                           haWXe
                         g[X 1933
                         the -5// Act
                                  8Vg and
                                       TaW any
                                            Tal applicable
                                                 Tcc_\VTU_X KgTgX  o9_hX K^lp
                                                            State "Blue    Sky" _Tj*
                                                                                 law.


  o=_\Z\U_X Purchaser"
  "Eligible  HheV[TfXep means
                        `XTaf aT corporation,
                                 VbecbeTg\ba( partnership
                                              cTegaXef[\c or
                                                          be other
                                                             bg[Xe Xag\gl  j[\V[ we
                                                                    entity which  jX have
                                                                                      [TiX reasonable
                                                                                           eXTfbaTU_X ZebhaWf   gb believe
                                                                                                       grounds to  UX_\XiX
  TaW do
  and  Wb believe
          UX_\XiX VTa `T^X eXceXfXagTg\baf
                  can make                  j\g[ respect
                           representations with  eXfcXVg to
                                                         gb \gfX_Y gb substantially
                                                            itself to fhUfgTag\T__l the
                                                                                    g[X same
                                                                                        fT`X XYYXVg Tf the
                                                                                             effect as g[X eXceXfXagTg\baf
                                                                                                           representations
  fXg Ybeg[
  set       [XeX\a*
      forth herein.

  3*
  7.        OX understand
            We haWXefgTaW that
                          g[Tg bhe
                               our Lehfg
                                   Trust ;Xeg\Y\VTgX UXTef aT legend
                                         Certificate bears    _XZXaW to
                                                                     gb fhUfgTag\T__l g[X Yb__bj\aZ
                                                                        substantially the           XYYXVg6
                                                                                          following effect:

  L@= 9=F=>A;A8D AFL=J=KL
  THE BENEFICIAL             AF THE
                   INTEREST IN  L@= LJMKL  J=HJ=K=FL=< BY
                                    TRUST REPRESENTED     9Q THIS
                                                              L@AK TRUST
                                                                   LJMKL CERTIFICATE
                                                                         ;=JLA>A;8L= HAS
                                                                                       @8K NOT
                                                                                            FGL
  9==F REGISTERED
  BEEN  J=?AKL=J=< UNDER
                     MF<=J L@=
                             THE K=;MJALA=K   8;L OF
                                  SECURITIES ACT   G> 1933,
                                                      -5//( AS
                                                            8K AMENDED
                                                                8E=F<=< (THE
                                                                          %L@= "ACT"),
                                                                                o8;Lp&( GJ  8FQ
                                                                                        OR ANY
  KL8L= K=;MJALA=K LAW,
  STATE SECURITIES   D8O( AND
                           8F< MAY
                                 E8Q NOT
                                     FGL BE
                                          9= DIRECTLY
                                              <AJ=;LDQ OR
                                                        GJ AF<AJ=;LDQ    G>>=J=< GJ
                                                            INDIRECTLY OFFERED     OR KGD<
                                                                                       SOLD GJ
                                                                                             OR
  GL@=JOAK= DISPOSED
  OTHERWISE   <AKHGK=< OFG> (INCLUDING
                             %AF;DM<AF? PLEDGED)
                                          HD=<?=<& BY
                                                    9Q L@=    @GD<=J HEREOF
                                                        THE HOLDER     @=J=G> UNLESS
                                                                                MFD=KK INAF L@=
                                                                                            THE
  GHAFAGF OF
  OPINION G> COUNSEL
             ;GMFK=D K8LAK>8;LGJQ
                        SATISFACTORY LGTO L@=  GOF=J LJMKL==
                                          THE OWNER   TRUSTEE KM;@
                                                                 SUCH LJ8FK8;LAGF
                                                                      TRANSACTION AK    =P=EHL
                                                                                     IS EXEMPT
  >JGE REGISTRATION
  FROM  J=?AKLJ8LAGF UNDER
                        MF<=J L@=   8;L AND
                                THE ACT  8F< KL8L=
                                              STATE K=;MJALA=K    D8OK* THE
                                                    SECURITIES LAWS.    L@= TRANSFER
                                                                             LJ8FK>=J OFG> L@AK
                                                                                           THIS
  LJMKL  ;=JLA>A;8L= WILL
  TRUST CERTIFICATE    OADD NOT
                             FGL BE
                                  9= EFFECTIVE
                                     =>>=;LAN= UNLESS
                                                 MFD=KK THE
                                                         L@= LJ8FK>=J==     @8K DELIVERED
                                                               TRANSFEREE HAS    <=DAN=J=< LGTO
  L@= GOF=J TRUSTEE
  THE OWNER   LJMKL== A  8 LETTER
                           D=LL=J AF
                                   IN L@=  >GJE REQUIRED
                                      THE FORM    J=IMAJ=< BY9Q K=;LAGF  /*,0%8& OF
                                                                 SECTION 3.04(A) G> L@=
                                                                                    THE LJMKL
                                                                                          TRUST
  8?J==E=FL AND
  AGREEMENT    8F< THEL@= TRANSFEREE
                            LJ8FK>=J== PROVIDES
                                          HJGNA<=K THE
                                                     L@= OWNER
                                                           GOF=J LJMKL==       OAL@ EVIDENCE
                                                                    TRUSTEE WITH      =NA<=F;=
  K8LAK>8;LGJQ
  SATISFACTORY TOLG L@=
                     THE GOF=J
                          OWNER LJMKL==     <=EGFKLJ8LAF? L@=
                                  TRUSTEE DEMONSTRATING       THE LJ8FK>=JGJqK
                                                                   TRANSFEROR'S ;GEHDA8F;=
                                                                                  COMPLIANCE
  OAL@ K=;LAGF
  WITH          /*,0%9& OF
       SECTION 3.04(B)  G> L@=
                           THE LJMKL  8?J==E=FL*
                                TRUST AGREEMENT.




  4*
  8.        OX agree
            We TZeXX to
                     gb be
                        UX bound
                           UbhaW by
                                 Ul all
                                    T__ terms
                                        gXe`f and
                                              TaW conditions
                                                  VbaW\g\baf bY
                                                             of bhe Lehfg Certificate
                                                                our Trust ;Xeg\Y\VTgX and
                                                                                      TaW the
                                                                                          g[X Lehfg 8ZeXX`Xag*
                                                                                              Trust Agreement.




                                                                  NXel truly
                                                                  Very geh_l yours,
                                                                             lbhef(

                                                                  FT`X of
                                                                  Name bY Purchaser
                                                                          HheV[TfXe

                                                                  9l6
                                                                  By:
                                                                  FT`X6
                                                                  Name:
                                                                  L\g_X6
                                                                  Title:

   8VVXcgXW and
   Accepted TaW Acknowledged
                8V^abj_XWZXW this
                             g[\f
          th
          g[ day of
   SSSSSSS WTl bY SSSSSSSSSSSS( SSSSSSSSS*

   OADEAF?LGF LJMKL
   WILMINGTON                ;GEH8FQ( abg
                    TRUST COMPANY,    not \a
                                          in \gf
                                             its
   \aW\i\WhT_ capacity,
   individual VTcTV\gl(
   Uhg fb_X_l
   but        Tf GjaXe
       solely as Owner LehfgXX
                        Trustee



   9l6
   By:
   FT`X6
   Name:

https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9                                                       54/55
                                                                                                                                             *)$**
-$'&$'%&-
8/21/2018 Case 6:18-ap-01089-MH        Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                           7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
                           https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm
   L\g_X6
   Title:                           Declaration     in Support Page 190 of 369




7??<>/$$AAA#>53#6;@$0=378@5>$5462=$42?2$&(*',+%$%%%%--'(,,%+%%%.''$<%+%(--15B&%"&%#7?9
https://www.sec.gov/Archives/edgar/data/1352760/000088237706000922/p060388_ex10-10.htm                              **$**
                                                                                                                    55/55
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 191 of 369




                Exhibit E


                                                                    Exhibit E
       Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
,#&%#&$%,
8/21/2018                                         01/09/19Document
                                                 1;2??<382@54     Entered 01/09/19 13:20:46
                                                              0<3A95;@                        Desc
                               Declaration in Support Page 192 of 369
  =P)55*-.
  EX-99.12 59 d601424.htm
              W2,-0.0*[g` TRUST
                          LJMKL AGREEMENT
                                8?J==E=FL




                                                                                              =P@A9AL 99.12
                                                                                              EXHIBIT 55*-.




                                 C85 NATIONAL
                                 THE =1C9>=1; COLLEGIATE
                                              3>;;5791C5 BCD45=C ;>1= TRUST
                                                         STUDENT LOAN CADBC +)).'-
                                                                            2006-4




                                                          LJMKL 8?J==E=FL
                                                          TRUST AGREEMENT




                                                                  8`baZ
                                                                  Among




                                                   OADEAF?LGF LJMKL
                                                   WILMINGTON TRUST ;GEH8FQ
                                                                    COMPANY
                                                       Tf OWNER
                                                       as GOF=J LJMKL==
                                                                TRUSTEE




                                                                    TaW
                                                                    and




                                             L@= F8LAGF8D COLLEGIATE
                                             THE NATIONAL ;GDD=?A8L= FUNDING
                                                                     >MF<AF? LLC
                                                                              DD;
                                         TaW L@=
                                         and     =<M;8LAGF RESOURCES
                                             THE EDUCATION  J=KGMJ;=K AFKLALML=(
                                                                      INSTITUTE, AF;*
                                                                                 INC.
                                                          Tf GOF=JK
                                                          as OWNERS

                                                                <TgXW as
                                                                Dated Tf of
                                                                         bY
                                                             <XVX`UXe 3(
                                                             December     .,,2
                                                                       7, 2006




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                           %#($
                                                                                                         1/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 193 of 369

                                                           L89D= G> CONTENTS
                                                           TABLE OF ;GFL=FLK



                                                                 8JLA;D= AI
                                                                 ARTICLE
                                                                <=>AFALAGFK
                                                                DEFINITIONS

  KXVg\ba -*,-
  Section 1.01        ;Tc\gT_\mXW LXe`f
                      Capitalized Terms

                                                                8JLA;D= AA
                                                                ARTICLE II
                                                              GJ?8FAR8LAGF
                                                              ORGANIZATION

  KXVg\ba .*,-
  Section 2.01        FT`X
                      Name
  KXVg\ba .*,.
  Section 2.02        GYY\VX
                      Office
  KXVg\ba .*,/
  Section 2.03        HhecbfXf and
                      Purposes  TaW Powers.
                                     HbjXef*
  KXVg\ba .*,0
  Section 2.04        8ccb\ag`Xag bY
                      Appointment       g[X Owner
                                     of the GjaXe LehfgXX
                                                  Trustee
  KXVg\ba .*,1
  Section 2.05        <XV_TeTg\ba of
                      Declaration  bY Lehfg
                                      Trust
  KXVg\ba .*,2
  Section 2.06        Fb Liability
                      No  D\TU\_\gl of
                                    bY GjaXef
                                       Owners Ybe
                                              for =kcXafXf
                                                  Expenses be
                                                           or GU_\ZTg\baf
                                                              Obligations bY
                                                                          of Lehfg
                                                                             Trust
  KXVg\ba .*,3
  Section 2.07        K\ghf of
                      Situs bY Lehfg
                               Trust

                                                        8JLA;D= AAA
                                                        ARTICLE III
                                       LJMKL ;=JLA>A;8L=K
                                       TRUST              8F< LJ8FK>=J
                                             CERTIFICATES AND TRANSFER G>
                                                                       OF AFL=J=KL
                                                                          INTEREST

  KXVg\ba /*,-
  Section 3.01        AffhTaVX of
                      Issuance bY Trust
                                  Lehfg ;Xeg\Y\VTgX*
                                        Certificate.
  KXVg\ba /*,.
  Section 3.02        JXZ\fgeTg\ba TaW
                      Registration  and LeTafYXe  bY Certificates.
                                        Transfer of  ;Xeg\Y\VTgXf*
  KXVg\ba /*,/
  Section 3.03        Dbfg( Stolen,
                      Lost, Kgb_Xa( Mutilated
                                    Ehg\_TgXW or
                                               be Destroyed
                                                  <XfgeblXW ;Xeg\Y\VTgXf
                                                              Certificates
  KXVg\ba /*,0
  Section 3.04        D\`\gTg\ba ba
                      Limitation on LeTafYXe  bY Ownership
                                     Transfer of GjaXef[\c Rights.
                                                              J\Z[gf*
  KXVg\ba /*,1
  Section 3.05        8ff\Za`Xag of
                      Assignment   bY Right
                                      J\Z[g to
                                            gb Distributions
                                               <\fge\Uhg\baf

                                                            8JLA;D= AN
                                                            ARTICLE IV
                                                      ;GF;=JFAF? L@=
                                                      CONCERNING      GOF=JK
                                                                 THE OWNERS

  KXVg\ba 0*,-
  Section 4.01        8Vg\ba by
                      Action Ul GjaXef    j\g[ Respect
                                Owners with    JXfcXVg to
                                                       gb Certain
                                                          ;XegT\a Matters.
                                                                  ETggXef*
  KXVg\ba 0*,.
  Section 4.02        8Vg\ba Upon
                      Action Mcba AafgehVg\baf*
                                    Instructions.
  KXVg\ba 0*,/
  Section 4.03        KhcXe)`T]be\gl Control
                      Super-majority  ;bageb_
  KXVg\ba 0*,0
  Section 4.04        JXceXfXagTg\baf and
                      Representations  TaW Warranties
                                           OTeeTag\Xf bY  g[X Depositor
                                                       of the <Xcbf\gbe
  KXVg\ba 0*,1
  Section 4.05        HbjXe of
                      Power  bY Attorney.
                                8ggbeaXl*

                                                        8JLA;D= V
                                                        ARTICLE N
                                        AFN=KLE=FL 8F< APPLICATION
                                        INVESTMENT AND 8HHDA;8LAGF OF
                                                                   G> LJMKL >MF<K
                                                                      TRUST FUNDS

  KXVg\ba
  Section 1*,-
          5.01        AaiXfg`Xag of
                      Investment bY Lehfg >haWf
                                    Trust Funds
  KXVg\ba
  Section 1*,.
          5.02        8cc_\VTg\ba bY
                      Application    >haWf
                                  of Funds

                                                                 8JLA;D= VI
                                                                 ARTICLE NA
                                                                  ;8HAL8D
                                                                  CAPITAL

  KXVg\ba 2*,-
  Section 6.01        LTk Characterization
                      Tax  ;[TeTVgXe\mTg\ba
  KXVg\ba 2*,.
  Section 6.02        Aa\g\T_ Capital
                      Initial ;Tc\gT_ Contributions
                                      ;bage\Uhg\baf bY
                                                    of GjaXef
                                                       Owners
  KXVg\ba 2*,/
  Section 6.03        ;Tc\gT_ Accounts
                      Capital  8VVbhagf
  KXVg\ba 2*,0
  Section 6.04        AagXeXfg
                      Interest
  KXVg\ba 2*,1
  Section 6.05        Fb Additional
                      No  8WW\g\baT_ ;Tc\gT_  ;bage\Uhg\baf
                                      Capital Contributions
  KXVg\ba 2*,2
  Section 6.06        AaiXfg`Xag of
                      Investment   bY Capital
                                      ;Tc\gT_ Contributions
                                              ;bage\Uhg\baf
  KXVg\ba 2*,3
  Section 6.07        JXcTl`Xag and
                      Repayment    TaW Return
                                       JXghea of
                                               bY Capital
                                                  ;Tc\gT_ Contributions
                                                          ;bage\Uhg\baf

                                                                8JLA;D= VII
                                                                ARTICLE NAA

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                         &#($
                                                                                                       2/40
8/21/2018
,#&%#&$%,   Case 6:18-ap-01089-MH Doc 33-4 Filed1;2??<382@54
                                                     01/09/190<3A95;@
                                                    Unassociated     Entered 01/09/19 13:20:46
                                                                 Document                                   Desc
                                 Declaration
                               8DDG;8LAGF G>
                               ALLOCATION    in Support
                                              HJG>AL AND
                                           OF PROFIT        Page
                                                     8F< LOSS;      194  of 369
                                                           DGKK7 DISTRIBUTIONS
                                                                  <AKLJA9MLAGFK

  KXVg\ba
  Section 3*,-
          7.01        HebY\g
                      Profit
  KXVg\ba
  Section 3*,.
          7.02        Dbff
                      Loss
  KXVg\ba
  Section 3*,/
          7.03        KcXV\T_ Allocations.
                      Special 8__bVTg\baf*
  KXVg\ba
  Section 3*,0
          7.04        ;heTg\iX Allocations
                      Curative  8__bVTg\baf
  KXVg\ba
  Section 3*,1
          7.05        Gg[Xe Allocation
                      Other  8__bVTg\ba Rules.
                                        Jh_Xf*
  KXVg\ba
  Section 3*,2
          7.06        <\fge\Uhg\ba of
                      Distribution bY Net
                                      FXg Cash
                                           ;Tf[ Flow
                                                 >_bj
  KXVg\ba
  Section 3*,3
          7.07        <\fge\Uhg\ba Date
                      Distribution <TgX KgTgX`Xag
                                         Statement
  KXVg\ba
  Section 3*,4
          7.08        8__bVTg\ba of
                      Allocation  bY LTk D\TU\_\gl
                                     Tax Liability
  KXVg\ba
  Section 3*,5
          7.09        EXg[bW of
                      Method   bY HTl`Xag
                                  Payment
  KXVg\ba
  Section 3*-,
          7.10        Fb Segregation
                      No  KXZeXZTg\ba of
                                       bY Funds;
                                          >haWf7 No
                                                  Fb AagXeXfg
                                                     Interest
  KXVg\ba
  Section 3*--
          7.11        AagXeceXgTg\ba and
                      Interpretation TaW Application
                                         8cc_\VTg\ba of
                                                      bY Provisions
                                                         Hebi\f\baf by
                                                                    Ul the
                                                                       g[X Administrator
                                                                           8W`\a\fgeTgbe

                                                      8JLA;D= VIII
                                                      ARTICLE NAAA
                                       8ML@GJALQ 8F< <MLA=K OF
                                       AUTHORITY AND DUTIES G> L@= GOF=J LJMKL==
                                                               THE OWNER TRUSTEE

  KXVg\ba 4*,-
  Section 8.01        ?XaXeT_ Authority
                      General  8hg[be\gl
  KXVg\ba 4*,.
  Section 8.02        KcXV\Y\V Authority
                      Specific 8hg[be\gl
  KXVg\ba 4*,/
  Section 8.03        ?XaXeT_ Duties
                      General  <hg\Xf
  KXVg\ba 4*,0
  Section 8.04        8VVbhag\aZ and
                      Accounting   TaW Reports
                                       JXcbegf to
                                               gb the
                                                  g[X Owners,
                                                      GjaXef( the
                                                                g[X AagXeaT_ JXiXahX KXei\VX
                                                                    Internal Revenue           TaW Gg[Xef
                                                                                       Service and Others
  KXVg\ba 4*,1
  Section 8.05        K\ZaTgheX bY
                      Signature of JXgheaf
                                    Returns
  KXVg\ba 4*,2
  Section 8.06        J\Z[g to
                      Right gb Receive
                               JXVX\iX and
                                        TaW Rely
                                            JX_l Upon
                                                  Mcba AafgehVg\baf
                                                         Instructions
  KXVg\ba 4*,3
  Section 8.07        Fb Duties
                      No <hg\Xf Except
                                 =kVXcg as
                                         Tf KcXV\Y\XW \a this
                                            Specified in  g[\f Agreement
                                                               8ZeXX`Xag be  \a AafgehVg\baf
                                                                          or in Instructions
  KXVg\ba 4*,4
  Section 8.08        Fb Action
                      No 8Vg\ba =kVXcg   MaWXe KcXV\Y\XW
                                  Except Under              <bVh`Xagf or
                                                Specified Documents     be AafgehVg\baf
                                                                           Instructions
  KXVg\ba 4*,5
  Section 8.09        JXfge\Vg\ba
                      Restriction

                                                         8JLA;D= AP
                                                         ARTICLE IX
                                                ;GF;=JFAF?
                                                CONCERNING L@= GOF=J LJMKL==
                                                           THE OWNER TRUSTEE

  KXVg\ba 5*,-
  Section 9.01        8VVXcgTaVX of
                      Acceptance  bY Lehfgf TaW Duties
                                     Trusts and <hg\Xf
  KXVg\ba 5*,.
  Section 9.02        >hea\f[\aZ bY
                      Furnishing    <bVh`Xagf
                                 of Documents
  KXVg\ba 5*,/
  Section 9.03        JX_\TaVX7 Advice
                      Reliance; 8Wi\VX of
                                        bY Counsel.
                                           ;bhafX_*
  KXVg\ba 5*,0
  Section 9.04        Fbg Acting
                      Not 8Vg\aZ \a
                                 in AaW\i\WhT_
                                    Individual ;TcTV\gl
                                               Capacity
  KXVg\ba 5*,1
  Section 9.05        JXceXfXagTg\baf and
                      Representations TaW Warranties
                                           OTeeTag\Xf bY
                                                      of GjaXe
                                                         Owner LehfgXX
                                                               Trustee

                                                          8JLA;D= X
                                                          ARTICLE P
                                                ;GEH=FK8LAGF OF
                                                COMPENSATION G> OWNER
                                                                GOF=J LJMKL==
                                                                      TRUSTEE

  KXVg\ba -,*,-
  Section 10.01       GjaXe LehfgXXqf
                      Owner            >XXf and
                             Trustee's Fees TaW Expenses
                                                =kcXafXf
  KXVg\ba -,*,.
  Section 10.02       AaWX`a\Y\VTg\ba
                      Indemnification
  KXVg\ba -,*,/
  Section 10.03       D\Xa on
                      Lien ba Lehfg HebcXegl
                              Trust Property
  KXVg\ba -,*,0
  Section 10.04       HTl`Xagf to
                      Payments  gb the
                                   g[X Owner
                                       GjaXe LehfgXX
                                             Trustee

                                                            8JLA;D= XI
                                                            ARTICLE PA
                                                       L=JEAF8LAGF G> LJMKL
                                                       TERMINATION OF  TRUST

  KXVg\ba --*,-
  Section 11.01       LXe`\aTg\ba of
                      Termination  bY Lehfg*
                                      Trust.
  KXVg\ba --*,.
  Section 11.02       <\fge\Uhg\ba of
                      Distribution bY Assets
                                      8ffXgf
  KXVg\ba --*,/
  Section 11.03       Fb Termination
                      No LXe`\aTg\ba byUl Depositor
                                          <Xcbf\gbe or
                                                    be Owners
                                                       GjaXef

                                                   8JLA;D= XII
                                                   ARTICLE PAA
                             KM;;=KKGJ GOF=J LJMKL==K
                             SUCCESSOR OWNER          8F< ADDITIONAL
                                             TRUSTEES AND 8<<ALAGF8D OWNER
                                                                     GOF=J LJMKL==K
                                                                           TRUSTEES

  KXVg\ba -.*,-
  Section 12.01       JXf\ZaTg\ba of
                      Resignation bY Owner
                                     GjaXe LehfgXX7  8ccb\ag`Xag bY
                                            Trustee; Appointment of KhVVXffbe*
                                                                    Successor.
  KXVg\ba -.*,.
  Section 12.02       8ccb\ag`Xag bY
                      Appointment     8WW\g\baT_ GjaXe
                                   of Additional Owner LehfgXXf
                                                        Trustees

                                                              8JLA;D= XIII
                                                              ARTICLE PAAA
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                     '#($
                                                                                                                   3/40
8/21/2018
,#&%#&$%,   Case 6:18-ap-01089-MH Doc 33-4 Filed1;2??<382@54
                                                     01/09/190<3A95;@
                                                   Unassociated     Entered 01/09/19 13:20:46
                                                                Document                                    Desc
                                 Declaration in
                                           L8P  Support    Page
                                                E8LL=JK PARTNER
                                           TAX MATTERS  H8JLF=J    195  of 369

  KXVg\ba -/*,-
  Section 13.01       LTk Matters
                      Tax ETggXef HTegaXe
                                    Partner
  KXVg\ba -/*,.
  Section 13.02       Fbg\VX of
                      Notice  bY LTk  8hW\g
                                 Tax Audit
  KXVg\ba -/*,/
  Section 13.03       8hg[be\gl to
                      Authority  gb Extend
                                    =kgXaW Period
                                             HXe\bW Ybe  8ffXff\aZ Tax
                                                     for Assessing LTk
  KXVg\ba -/*,0
  Section 13.04       ;[b\VX of
                      Choice  bY Forum
                                 >beh` forYbe Filing
                                              >\_\aZ HXg\g\ba Ybe Readjustment
                                                     Petition for JXTW]hfg`Xag
  KXVg\ba -/*,1
  Section 13.05       8hg[be\gl to
                      Authority  gb Bind
                                    9\aW Owners
                                           GjaXef byUl KXgg_X`Xag  8ZeXX`Xag
                                                        Settlement Agreement
  KXVg\ba -/*,2
  Section 13.06       Fbg\VXf KXag
                      Notices        gb the
                               Sent to  g[X AagXeaT_  JXiXahX KXei\VX
                                            Internal Revenue   Service
  KXVg\ba -/*,3
  Section 13.07       AaWX`a\Y\VTg\ba of
                      Indemnification    bY LTk  ETggXef Partner
                                            Tax Matters   HTegaXe
  KXVg\ba -/*,4
  Section 13.08       8ccebiT_ of
                      Approval   bY Tax
                                    LTk Matters
                                         ETggXef Partner's
                                                   HTegaXeqf Decisions
                                                             <XV\f\baf
  KXVg\ba -/*,5
  Section 13.09       HTeg\V\cTg\ba by
                      Participation  Ul Owners
                                         GjaXef in\a Internal
                                                     AagXeaT_ Revenue
                                                              JXiXahX Service
                                                                       KXei\VX Administrative
                                                                               8W`\a\fgeTg\iX HebVXXW\aZf
                                                                                              Proceedings

                                                              8JLA;D= XIV
                                                              ARTICLE PAN
                                                            EAK;=DD8F=GMK
                                                            MISCELLANEOUS

  KXVg\ba -0*,-
  Section 14.01       Khcc_X`Xagf and
                      Supplements   TaW Amendments.
                                         8`XaW`Xagf*
  KXVg\ba -0*,.
  Section 14.02       Fb Legal
                      No DXZT_ L\g_X  gb Trust
                                Title to Lehfg HebcXegl
                                               Property \a GjaXe
                                                        in Owner
  KXVg\ba -0*,/
  Section 14.03       H_XWZX of
                      Pledge bY ;b__TgXeT_ Ul Owner
                                Collateral by  GjaXe LehfgXX
                                                       Trustee \f 9\aW\aZ
                                                               is Binding
  KXVg\ba -0*,0
  Section 14.04       D\`\gTg\baf on
                      Limitations  ba Rights
                                      J\Z[gf of
                                             bY Gg[Xef
                                                Others
  KXVg\ba -0*,1
  Section 14.05       Fbg\VXf
                      Notices
  KXVg\ba -0*,2
  Section 14.06       KXiXeTU\_\gl
                      Severability
  KXVg\ba -0*,3
  Section 14.07       KXcTeTgX Counterparts
                      Separate ;bhagXecTegf
  KXVg\ba -0*,4
  Section 14.08       KhVVXffbef and
                      Successors  TaW Assigns
                                       8ff\Zaf
  KXVg\ba -0*,5
  Section 14.09       @XTW\aZf
                      Headings
  KXVg\ba -0*-,
  Section 14.10       ?biXea\aZ Law
                      Governing  DTj
  KXVg\ba -0*--
  Section 14.11       ?XaXeT_ AagXeceXg\iX
                      General               He\aV\c_Xf
                              Interpretive Principles

  K;@=<MD= 8
  SCHEDULE A          ;8HAL8D CONTRIBUTIONS,
                      CAPITAL ;GFLJA9MLAGFK( AFALA8D
                                             INITIAL K@8JAF? J8LAGK AND
                                                     SHARING RATIOS 8F< PERCENTAGE
                                                                        H=J;=FL8?= AFL=J=KLK
                                                                                   INTERESTS
  K;@=<MD= 9
  SCHEDULE B          DG8F GJA?AF8LGJK
                      LOAN ORIGINATORS
  K;@=<MD= ;
  SCHEDULE C          DG8F PURCHASE
                      LOAN HMJ;@8K= AGREEMENTS
                                     8?J==E=FLK
  K;@=<MD= <
  SCHEDULE D          ?M8J8FLQ AGREEMENTS
                      GUARANTY  8?J==E=FLK

  =P@A9AL 1-
  EXHIBIT             >GJE OF
                      FORM G> TRUST
                              LJMKL CERTIFICATE
                                    ;=JLA>A;8L=
  =P@A9AL 2
  EXHIBIT  .          >GJE OF
                      FORM G> ACCESSION
                              8;;=KKAGF AGREEMENT
                                        8?J==E=FL




https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9                                     4/40
                                                                                                                   (#($
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                 Desc
                                 Declaration in Support Page 196 of 369

            LJMKL  8?J==E=FL( dated
             TRUST AGREEMENT,       WTgXW as
                                          Tf bY <XVX`UXe 7,
                                             of December  3( 2006,
                                                             .,,2( among
                                                                    T`baZ L[X       FTg\baT_ ;b__XZ\TgX
                                                                             The National                >haW\aZ LLC,
                                                                                             Collegiate Funding   DD;( aT Delaware
                                                                                                                          <X_TjTeX _\`\gXW
                                                                                                                                    limited
  _\TU\_\gl Vb`cTal (the
  liability company %g[X "Depositor"),
                         o<Xcbf\gbep&( L[X  =WhVTg\ba Resources
                                       The Education  JXfbheVXf Aafg\ghgX(
                                                                Institute, AaV*(
                                                                           Inc., aT private
                                                                                    ce\iTgX non-profit
                                                                                            aba)cebY\g corporation
                                                                                                       VbecbeTg\ba organized
                                                                                                                   beZTa\mXW under
                                                                                                                             haWXe Chapter
                                                                                                                                   ;[TcgXe
  -4, bY
  180     g[X Massachusetts
       of the ETffTV[hfXggf General
                            ?XaXeT_ Laws,
                                    DTjf( and
                                           TaW Wilmington
                                               O\_`\aZgba Lehfg ;b`cTal( aT Delaware
                                                          Trust Company,      <X_TjTeX banking
                                                                                          UTa^\aZ VbecbeTg\ba  %g[X "Owner
                                                                                                   corporation (the oGjaXe LehfgXXp&*
                                                                                                                            Trustee").

             O@=J=8K( the
             WHEREAS,    g[X parties
                              cTeg\Xf hereto
                                      [XeXgb \agXaW  gb amend
                                             intend to  T`XaW and
                                                              TaW eXfgTgX g[Tg certain
                                                                  restate that VXegT\a AagXe\`
                                                                                       Interim Lehfg 8ZeXX`Xag( dated
                                                                                               Trust Agreement,   WTgXW as
                                                                                                                        Tf bY FbiX`UXe 2,
                                                                                                                           of November    .(
  .,,2 (the
  2006  %g[X "Interim
              oAagXe\` Lehfg 8ZeXX`Xagp&( by
                       Trust Agreement"),   Ul and
                                               TaW between
                                                    UXgjXXa the
                                                            g[X Depositor
                                                                <Xcbf\gbe and
                                                                           TaW the
                                                                               g[X Owner
                                                                                   GjaXe LehfgXX(   ba the
                                                                                           Trustee, on g[X terms
                                                                                                           gXe`f and
                                                                                                                 TaW conditions
                                                                                                                      VbaW\g\baf hereinafter
                                                                                                                                 [XeX\aTYgXe
  fXg Ybeg[*
  set forth.

           FGO L@=J=>GJ=(
           NOW   THEREFORE, \a     in Vbaf\WXeTg\ba  bY the
                                      consideration of   g[X premises
                                                              ceX`\fXf and
                                                                       TaW of
                                                                           bY the
                                                                              g[X mutual
                                                                                  `hghT_ agreements
                                                                                         TZeXX`Xagf herein
                                                                                                     [XeX\a VbagT\aXW  TaW of
                                                                                                             contained and bY other
                                                                                                                              bg[Xe ZbbW   TaW
                                                                                                                                     good and
  iT_hTU_X consideration,
  valuable Vbaf\WXeTg\ba( the
                           g[X receipt
                               eXVX\cg and
                                       TaW fhYY\V\XaVl  bY which
                                            sufficiency of  j[\V[ are
                                                                   TeX hereby
                                                                       [XeXUl acknowledged,
                                                                              TV^abj_XWZXW( the
                                                                                             g[X parties
                                                                                                 cTeg\Xf hereto
                                                                                                         [XeXgb amend
                                                                                                                T`XaW and
                                                                                                                       TaW eXfgTgX g[X AagXe\`
                                                                                                                           restate the Interim
  Lehfg 8ZeXX`Xag \a
  Trust Agreement  in \gf
                      its Xag\eXgl TaW Yheg[Xe
                          entirety and          TZeXX as
                                        further agree Tf Yb__bjf6
                                                          follows:




                                                                       8JLA;D= AI
                                                                       ARTICLE

                                                                     <=>AFALAGFK
                                                                     DEFINITIONS

           KXVg\ba -*,-
           Section 1.01         ;Tc\gT_\mXW LXe`f*
                                Capitalized        >be all
                                            Terms. For T__ purposes
                                                           checbfXf of
                                                                    bY this
                                                                       g[\f Agreement,
                                                                            8ZeXX`Xag( the
                                                                                       g[X Yb__bj\aZ gXe`f shall
                                                                                           following terms f[T__ have
                                                                                                                 [TiX the
                                                                                                                      g[X meanings
                                                                                                                          `XTa\aZf set
                                                                                                                                   fXg
  Ybeg[ UX_bj6
  forth below:

          o8W`\a\fgeTg\ba Agreement"
          "Administration  8ZeXX`Xagp means
                                         `XTaf the
                                               g[X Administration
                                                    8W`\a\fgeTg\ba Agreement,
                                                                   8ZeXX`Xag( WTgXW  Tf bY
                                                                               dated as     <XVX`UXe 3(
                                                                                         of December      .,,2( among
                                                                                                       7, 2006,   T`baZ the
                                                                                                                          g[X Lehfg( g[X
                                                                                                                              Trust, the
  AaWXagheX
  Indenture LehfgXX(
            Trustee, g[X GjaXe LehfgXX(
                     the Owner          g[X Depositor
                               Trustee, the <Xcbf\gbe and
                                                      TaW First
                                                          >\efg Marblehead
                                                                ETeU_X[XTW Data
                                                                           <TgT KXei\VXf(
                                                                                Services, AaV*( Tf Administrator,
                                                                                          Inc., as 8W`\a\fgeTgbe( as
                                                                                                                  Tf \g `Tl be
                                                                                                                     it may UX amended
                                                                                                                               T`XaWXW
  Yeb` g\`X gb
  from time    g\`X*
            to time.

          o8W`\a\fgeTgbep `XTaf
         "Administrator"          >\efg Marblehead
                          means First   ETeU_X[XTW Data
                                                   <TgT KXei\VXf(
                                                          Services, AaV*(
                                                                    Inc., aT Massachusetts
                                                                             ETffTV[hfXggf VbecbeTg\ba(  Tf Administrator
                                                                                            corporation, as  8W`\a\fgeTgbe under
                                                                                                                           haWXe the
                                                                                                                                 g[X
  8W`\a\fgeTg\ba Agreement,
  Administration 8ZeXX`Xag( be Tal successor
                            or any fhVVXffbe Administrator
                                             8W`\a\fgeTgbe as
                                                           Tf appointed
                                                              Tccb\agXW pursuant
                                                                        chefhTag to
                                                                                 gb the
                                                                                    g[X terms
                                                                                        gXe`f of
                                                                                              bY the
                                                                                                 g[X Administration
                                                                                                     8W`\a\fgeTg\ba Agreement.
                                                                                                                    8ZeXX`Xag*

            o8YY\_\TgXp means,
           "Affiliate"    `XTaf( with
                                  j\g[ eXfcXVg
                                       respect togb any
                                                    Tal fcXV\Y\XW    HXefba( any
                                                         specified Person,    Tal other
                                                                                   bg[Xe Person
                                                                                         HXefba controlling
                                                                                                 Vbageb__\aZ or
                                                                                                              be controlled
                                                                                                                 Vbageb__XW by
                                                                                                                             Ul be  haWXe common
                                                                                                                                 or under  Vb``ba
  Vbageb_ j\g[ fhV[
  control with         fcXV\Y\XW Person.
                 such specified  HXefba* For
                                          >be the
                                              g[X purposes
                                                   checbfXf of
                                                             bY this
                                                                g[\f definition,
                                                                     WXY\a\g\ba( "control"
                                                                                 oVbageb_p when
                                                                                           j[Xa used
                                                                                                 hfXW with
                                                                                                       j\g[ eXfcXVg gb any
                                                                                                            respect to Tal specified
                                                                                                                            fcXV\Y\XW Person
                                                                                                                                      HXefba means
                                                                                                                                             `XTaf
  g[X power
  the cbjXe to gb direct
                   W\eXVg the
                          g[X management
                               `TaTZX`Xag andTaW policies
                                                   cb_\V\Xf of
                                                            bY such
                                                                fhV[ Person,
                                                                      HXefba( directly
                                                                               W\eXVg_l or
                                                                                        be indirectly,
                                                                                           \aW\eXVg_l( whether
                                                                                                       j[Xg[Xe through
                                                                                                                g[ebhZ[ the
                                                                                                                          g[X ownership
                                                                                                                              bjaXef[\c ofbY voting
                                                                                                                                             ibg\aZ
  fXVhe\g\Xf( by
  securities, Ul VbageTVg
                  contract be
                            or bg[Xej\fX7 TaW the
                               otherwise; and  g[X terms
                                                   gXe`f "controlling"
                                                          oVbageb__\aZp and
                                                                         TaW "controlled"
                                                                              oVbageb__XWp [TiX `XTa\aZf VbeeX_Tg\iX
                                                                                           have meanings               gb the
                                                                                                           correlative to g[X foregoing.
                                                                                                                              YbeXZb\aZ*

            o8ZeXX`Xagp means
            "Agreement" `XTaf this
                              g[\f Lehfg 8ZeXX`Xag( as
                                   Trust Agreement, Tf \g `Tl be
                                                       it may UX amended
                                                                 T`XaWXW or
                                                                         be restated
                                                                            eXfgTgXW from
                                                                                     Yeb` time
                                                                                          g\`X to
                                                                                               gb time.
                                                                                                  g\`X*

            o8ff\Za`Xagf of
            "Assignments   bY KXei\V\aZ  8ZeXX`Xagfp means
                              Servicing Agreements"     `XTaf XTV[  bY the
                                                               each of g[X KXei\VXe ;bafXag Letters,
                                                                           Servicer Consent   DXggXef( WTgXW Tf of
                                                                                                       dated as bY December
                                                                                                                   <XVX`UXe 7, 3( 2006,
                                                                                                                                  .,,2( among
                                                                                                                                        T`baZ
  g[X Lehfg(
  the Trust, L[X  >\efg Marblehead
             The First  ETeU_X[XTW Corporation
                                    ;becbeTg\ba and
                                                  TaW the
                                                      g[X Pennsylvania
                                                          HXaafl_iTa\T Higher
                                                                        @\Z[Xe Education
                                                                               =WhVTg\ba Assistance
                                                                                          8ff\fgTaVX Agency,
                                                                                                       8ZXaVl( CFS-SunTech
                                                                                                                ;>K)KhaLXV[ KXei\V\aZ     DD;(
                                                                                                                               Servicing LLC,
  ?eXTg  DT^Xf Educational
  Great Lakes   =WhVTg\baT_ Loan
                             DbTa KXei\VXf(
                                   Services, AaV*(  =W>\aTaV\T_ KXei\VXf(
                                              Inc., EdFinancial           DD;( Nelnet,
                                                                Services, LLC,  FX_aXg( Inc.
                                                                                        AaV* and
                                                                                             TaW ACS
                                                                                                 8;K Education
                                                                                                        =WhVTg\ba KXei\VXf(  AaV*( respectively,
                                                                                                                   Services, Inc., eXfcXVg\iX_l(
  eX_Tg\aZ to
  relating gb g[X Tff\Za`Xag bY
              the assignment  of XTV[
                                 each bY g[X eXfcXVg\iX
                                      of the respective KXei\V\aZ 8ZeXX`Xagf to
                                                        Servicing Agreements   gb the
                                                                                  g[X Lehfg*
                                                                                      Trust.

             o8hg[be\mXW Officer"
             "Authorized  GYY\VXep means
                                    `XTaf any
                                           Tal bYY\VXe
                                                officer bY g[X Owner
                                                        of the  GjaXe LehfgXX
                                                                       Trustee whoj[b is
                                                                                       \f authorized
                                                                                          Thg[be\mXW to
                                                                                                     gb act
                                                                                                         TVg Ybe g[X GjaXe
                                                                                                             for the Owner LehfgXX
                                                                                                                             Trustee \a `TggXef
                                                                                                                                     in matters
  eX_Tg\aZ to,
  relating  gb( and
                TaW binding
                    U\aW\aZ upon,
                            hcba( the
                                  g[X Lehfg TaW whose
                                      Trust and j[bfX aT`X    TccXTef on
                                                        name appears  ba aT _\fg bY fhV[
                                                                            list of      Thg[be\mXW officers
                                                                                    such authorized bYY\VXef furnished
                                                                                                             Yhea\f[XW by
                                                                                                                       Ul the
                                                                                                                          g[X Owner
                                                                                                                              GjaXe Trustee
                                                                                                                                     LehfgXX as
                                                                                                                                             Tf
  fhV[ _\fg
  such       `Tl be
        list may  UX amended
                     T`XaWXW be
                              or fhcc_X`XagXW
                                 supplemented Yeb`    g\`X to
                                                from time  gb time.
                                                              g\`X*

          o9TV^)hc Agreement"
          "Back-up  8ZeXX`Xagp means
                                  `XTaf the
                                        g[X Back-up
                                            9TV^)hc Administration
                                                      8W`\a\fgeTg\ba Agreement,
                                                                     8ZeXX`Xag( WTgXW Tf of
                                                                                dated as bY December
                                                                                            <XVX`UXe 7,
                                                                                                     3( 2006,
                                                                                                        .,,2( among
                                                                                                              T`baZ the
                                                                                                                    g[X Lehfg( g[X
                                                                                                                        Trust, the
  <Xcbf\gbe( the
  Depositor, g[X Owner
                 GjaXe LehfgXX( g[X Administrator
                       Trustee, the 8W`\a\fgeTgbe and
                                                  TaW U.S.
                                                      M*K* Bank
                                                           9Ta^ National
                                                                FTg\baT_ Association.
                                                                         8ffbV\Tg\ba*

            o9Ta^ehcgVl Action"
            "Bankruptcy 8Vg\bap [Tf g[X meaning
                                has the `XTa\aZ fXg
                                                set Ybeg[
                                                    forth \a
                                                          in KXVg\ba 0*,-%U&%\i&%?&*
                                                             Section 4.01(b)(iv)(G).

             o9XaXY\V\T_ AagXeXfgp
             "Beneficial   Interest" asTf to
                                          gb any
                                             Tal Owner,
                                                  GjaXe( means
                                                           `XTaf all
                                                                   T__ be Tal part
                                                                       or any cTeg of
                                                                                    bY the
                                                                                       g[X interest
                                                                                            \agXeXfg of
                                                                                                     bY that
                                                                                                         g[Tg Owner
                                                                                                               GjaXe \a   g[X Trust,
                                                                                                                       in the Lehfg( \aV_hW\aZ   j\g[bhg
                                                                                                                                      including without
  _\`\gTg\ba
  limitation \gf  %T& right
              its (a) e\Z[g to
                            gb aT distributive
                                  W\fge\Uhg\iX share
                                               f[TeX of
                                                     bY the
                                                        g[X Profit
                                                            HebY\g and
                                                                   TaW Loss
                                                                        Dbff of
                                                                             bY the
                                                                                g[X Lehfg( %U& right
                                                                                    Trust, (b) e\Z[g to
                                                                                                     gb aT W\fge\Uhg\iX f[TeX of
                                                                                                           distributive share bY the
                                                                                                                                 g[X assets
                                                                                                                                     TffXgf of
                                                                                                                                            bY the
                                                                                                                                               g[X Lehfg(
                                                                                                                                                   Trust,
  TaW (c)
  and  %V& right
           e\Z[g to
                  gb direct
                     W\eXVg or
                            be VbafXag   gb actions
                                consent to  TVg\baf of
                                                    bY the
                                                       g[X Owner
                                                           GjaXe LehfgXX    TaW otherwise
                                                                   Trustee and  bg[Xej\fX participate
                                                                                            cTeg\V\cTgX \a  g[X management
                                                                                                         in the  `TaTZX`Xag ofbY and
                                                                                                                                  TaW Vbageb_ g[X affairs
                                                                                                                                      control the  TYYT\ef
  bY the
  of g[X Lehfg*
         Trust.


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                         )#($
                                                                                                                                                       5/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated         01/09/19Document
                                                                   1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                0<3A95;@

             o9hf\aXff Day"
            "Business  <Tlp means
                            `XTaf any
                                  Tal WTlDeclaration
                                          g[Tg \f
                                      day that is not     in  Support
                                                  abg aT KTgheWTl(
                                                         Saturday, KhaWTl  Page
                                                                   Sunday be       197
                                                                              Tal other
                                                                          or any         of ba
                                                                                  bg[Xe WTl
                                                                                        day 369
                                                                                            on j[\V[ Vb``XeV\T_
                                                                                               which            UTa^\aZ institutions
                                                                                                     commercial banking \afg\ghg\baf in
                                                                                                                                     \a
  <X_TjTeX are
  Delaware TeX authorized
               Thg[be\mXW be
                          or bU_\ZTgXW Ul _Tj
                             obligated by law be
                                              or XkXVhg\iX beWXe to
                                                 executive order gb be
                                                                    UX V_bfXW*
                                                                       closed.

             o;Tc\gT_ Account"
             "Capital 8VVbhagp means
                               `XTaf the
                                     g[X Capital
                                         ;Tc\gT_ Account
                                                 8VVbhag maintained
                                                         `T\agT\aXW for
                                                                    Ybe each
                                                                        XTV[ Owner
                                                                             GjaXe pursuant
                                                                                   chefhTag to
                                                                                            gb Article
                                                                                               8eg\V_X VI
                                                                                                       NA of
                                                                                                          bY this
                                                                                                             g[\f Agreement.
                                                                                                                  8ZeXX`Xag*

            o;Tc\gT_ Contribution"
           "Capital  ;bage\Uhg\bap means
                                     `XTaf the
                                             g[X amount
                                                  T`bhag bY  `baXl contributed
                                                          of money  Vbage\UhgXW be
                                                                                or WXX`XW gb have
                                                                                   deemed to [TiX been
                                                                                                  UXXa Vbage\UhgXW Ul an
                                                                                                       contributed by Ta Owner
                                                                                                                         GjaXe to
                                                                                                                               gb the
                                                                                                                                  g[X
  VTc\gT_ bY the
  capital of g[X Trust,
                 Lehfg( which
                        j[\V[ shall
                              f[T__ be
                                    UX as
                                       Tf set
                                          fXg Ybeg[ ba KV[XWh_X
                                              forth on          8 to
                                                       Schedule A gb this
                                                                     g[\f Agreement.
                                                                          8ZeXX`Xag*

             o;Xeg\Y\VTgX bY
             "Certificate of Lehfgp `XTaf the
                             Trust" means g[X ;Xeg\Y\VTgX bY Lehfg
                                              Certificate of Trust Y\_XW j\g[ the
                                                                   filed with g[X KXVeXgTel bY KgTgX
                                                                                  Secretary of       Ul the
                                                                                               State by g[X Owner
                                                                                                            GjaXe LehfgXX ba behalf
                                                                                                                  Trustee on UX[T_Y of
                                                                                                                                    bY the
                                                                                                                                       g[X
  Lehfg*
  Trust.

          o;hfgbW\T_ Agreements"
          "Custodial   8ZeXX`Xagfp means
                                    `XTaf XTV[    bY the
                                             each of g[X ;hfgbW\T_  8ZeXX`Xagf( dated
                                                         Custodial Agreements,  WTgXW as
                                                                                      Tf bY  <XVX`UXe 3(
                                                                                         of December         .,,2( among
                                                                                                          7, 2006, T`baZ the
                                                                                                                          g[X Lehfg( g[X
                                                                                                                              Trust, the
  AaWXagheX LehfgXX and
  Indenture Trustee TaW the
                         g[X Pennsylvania
                             HXaafl_iTa\T Higher
                                          @\Z[Xe Education
                                                  =WhVTg\ba Assistance
                                                             8ff\fgTaVX Agency,
                                                                        8ZXaVl( CFS-SunTech
                                                                                ;>K)KhaLXV[ KXei\V\aZ     DD;( Great
                                                                                               Servicing LLC,   ?eXTg Lakes
                                                                                                                      DT^Xf Educational
                                                                                                                            =WhVTg\baT_
  DbTa KXei\VXf(
  Loan Services, AaV*( =W>\aTaV\T_ KXei\VXf(
                 Inc., EdFinancial           DD;( Nelnet,
                                   Services, LLC,  FX_aXg( AaV* TaW ACS
                                                           Inc. and 8;K Education
                                                                        =WhVTg\ba KXei\VXf(
                                                                                  Services, AaV*( eXfcXVg\iX_l*
                                                                                            Inc., respectively.

           o<Xcbf\g and
           "Deposit TaW KT_X 8ZeXX`Xagp means
                        Sale Agreement" `XTaf the
                                              g[X Deposit
                                                  <Xcbf\g and
                                                          TaW KT_X 8ZeXX`Xag( WTgXW
                                                              Sale Agreement,       Tf of
                                                                              dated as bY December
                                                                                          <XVX`UXe 3( .,,2( between
                                                                                                   7, 2006, UXgjXXa the
                                                                                                                    g[X Depositor
                                                                                                                        <Xcbf\gbe
  TaW g[X
  and the Lehfg*
          Trust.

          o<Xcbf\g and
         "Deposit  TaW KXVhe\gl  8ZeXX`Xagp means
                        Security Agreement" `XTaf the
                                                  g[X Deposit
                                                      <Xcbf\g and
                                                              TaW KXVhe\gl 8ZeXX`Xag( WTgXW
                                                                  Security Agreement,       Tf of
                                                                                      dated as bY December
                                                                                                  <XVX`UXe 3( .,,2( among
                                                                                                           7, 2006, T`baZ the
                                                                                                                          g[X
  8W`\a\fgeTgbe( L=JA
  Administrator,      TaW the
                 TERI and g[X Lehfg*
                              Trust.

             o<Xcbf\gbep means
             "Depositor" `XTaf The
                               L[X National
                                   FTg\baT_ Collegiate
                                            ;b__XZ\TgX Funding
                                                       >haW\aZ LLC,
                                                               DD;( aT Delaware
                                                                       <X_TjTeX _\`\gXW
                                                                                limited _\TU\_\gl Vb`cTal*
                                                                                        liability company.

           o<\fge\Uhg\ba Date"
           "Distribution <TgXp means
                               `XTaf the
                                      g[X Y\efg 9hf\aXff Day
                                          first Business  <Tl Yb__bj\aZ
                                                               following Ta day
                                                                            WTl ba  j[\V[ the
                                                                                on which  g[X Owner
                                                                                              GjaXe LehfgXX bUgT\af receipt
                                                                                                    Trustee obtains eXVX\cg bY
                                                                                                                            of YhaWf be( if
                                                                                                                               funds or, \Y
  \afgehVgXW Ul the
  instructed by g[X Owners,
                    GjaXef( fhV[ bg[Xe Business
                            such other 9hf\aXff Day
                                                 <Tl as
                                                      Tf they
                                                         g[Xl f[T__
                                                              shall fcXV\Yl
                                                                    specify \a je\g\aZ*
                                                                            in writing.

             o<\fge\Uhg\ba Date
             "Distribution <TgX KgTgX`Xagp `XTaf the
                                Statement" means g[X fgTgX`Xag WXfVe\UXW as
                                                     statement described Tf such
                                                                            fhV[ \a
                                                                                 in KXVg\ba 3*,3*
                                                                                    Section 7.07.

             o<\fge\Uhg\bap means
             "Distribution" `XTaf any
                                  Tal money
                                      `baXl be bg[Xe property
                                            or other cebcXegl W\fge\UhgXW gb an
                                                              distributed to Ta GjaXe j\g[ respect
                                                                                Owner with eXfcXVg to
                                                                                                   gb its
                                                                                                      \gf Beneficial
                                                                                                          9XaXY\V\T_ AagXeXfg*
                                                                                                                     Interest.

          o=_\Z\U_X AaiXfg`Xagfp
          "Eligible               `XTaf baX
                     Investments" means   one be   `beX bY
                                                or more     g[X Yb__bj\aZ
                                                         of the              %\g being
                                                                 following (it   UX\aZ acknowledged
                                                                                        TV^abj_XWZXW byUl the
                                                                                                           g[X parties
                                                                                                                cTeg\Xf hereto
                                                                                                                        [XeXgb that
                                                                                                                               g[Tg Eligible
                                                                                                                                    =_\Z\U_X
  AaiXfg`Xagf j\__ have
  Investments will [TiX the
                        g[X meaning
                            `XTa\aZ set
                                    fXg Ybeg[
                                        forth \a g[X AaWXagheX
                                              in the           hag\_ such
                                                     Indenture until fhV[ time
                                                                          g\`X as
                                                                                Tf the
                                                                                   g[X Notes
                                                                                       FbgXf are
                                                                                             TeX no
                                                                                                 ab _baZXe
                                                                                                    longer bhgfgTaW\aZ&6
                                                                                                           outstanding):

          %T&
          (a)     GU_\ZTg\baf of
                  Obligations  bY or
                                  be guaranteed
                                     ZhTeTagXXW asTf to
                                                     gb principal
                                                        ce\aV\cT_ and
                                                                   TaW \agXeXfg Ul the
                                                                       interest by g[X United
                                                                                       Ma\gXW States
                                                                                              KgTgXf or
                                                                                                     be any
                                                                                                        Tal agency
                                                                                                            TZXaVl or
                                                                                                                   be \afgeh`XagT_\gl g[XeXbY
                                                                                                                      instrumentality thereof
  j[Xa fhV[
  when      bU_\ZTg\baf are
       such obligations TeX backed
                            UTV^XW by
                                   Ul the
                                       g[X Yh__
                                           full YT\g[ TaW VeXW\g
                                                faith and  credit bY g[X United
                                                                  of the Ma\gXW KgTgXf7
                                                                                 States;

           %U&
           (b)      JXcheV[TfX agreements
                    Repurchase   TZeXX`Xagf on ba obligations
                                                  bU_\ZTg\baf specified
                                                              fcXV\Y\XW \a
                                                                        in V_ThfX %T& maturing
                                                                           clause (a) `Tghe\aZ not
                                                                                               abg more
                                                                                                   `beX than
                                                                                                        g[Ta one
                                                                                                             baX month
                                                                                                                  `bag[ Yeb`   g[X date
                                                                                                                         from the  WTgX of
                                                                                                                                        bY
  TVdh\f\g\ba thereof,
  acquisition g[XeXbY( provided
                       cebi\WXW that
                                g[Tg the
                                      g[X hafXVheXW
                                          unsecured bU_\ZTg\baf
                                                     obligations bY g[X party
                                                                 of the cTegl agreeing
                                                                              TZeXX\aZ to
                                                                                       gb eXcheV[TfX fhV[ obligations
                                                                                          repurchase such bU_\ZTg\baf are
                                                                                                                      TeX at
                                                                                                                          Tg the
                                                                                                                             g[X time
                                                                                                                                 g\`X rated
                                                                                                                                      eTgXW by
                                                                                                                                            Ul
  XTV[
  each bY g[X Rating
       of the JTg\aZ Agencies
                     8ZXaV\Xf \a
                               in \gf  [\Z[Xfg short-term
                                  its highest  f[beg)gXe` rating
                                                          eTg\aZ available;
                                                                 TiT\_TU_X7

             %V&
             (c)       >XWXeT_ funds,
                       Federal   YhaWf( certificates
                                         VXeg\Y\VTgXf of
                                                      bY deposit,
                                                          WXcbf\g( demand
                                                                    WX`TaW WXcbf\gf(     g\`X deposits
                                                                              deposits, time   WXcbf\gf and
                                                                                                          TaW bankers'
                                                                                                               UTa^Xefq acceptances
                                                                                                                          TVVXcgTaVXf (which
                                                                                                                                        %j[\V[ shall
                                                                                                                                                f[T__ each
                                                                                                                                                      XTV[
  [TiX an
  have   Ta be\Z\aT_ `Tghe\gl of
            original maturity    bY abg  `beX than
                                    not more   g[Ta 90
                                                     5, days
                                                         WTlf and,
                                                               TaW( in
                                                                     \a the
                                                                        g[X case
                                                                            VTfX of
                                                                                  bY bankers'
                                                                                     UTa^Xefq acceptances,
                                                                                                TVVXcgTaVXf( f[T__    \a no
                                                                                                                shall in  ab XiXag  [TiX an
                                                                                                                             event have   Ta original
                                                                                                                                             be\Z\aT_ maturity
                                                                                                                                                      `Tghe\gl
  bY more
  of  `beX than
            g[Ta 365
                  /21 days
                       WTlf or
                             be aT remaining
                                   eX`T\a\aZ maturity
                                               `Tghe\gl bY   `beX than
                                                          of more   g[Ta 30
                                                                          /, days)
                                                                              WTlf& WXab`\aTgXW
                                                                                     denominated \a     Ma\gXW KgTgXf
                                                                                                     in United   States Wb__Tef
                                                                                                                         dollars bY  Tal U.S.
                                                                                                                                  of any  M*K* WXcbf\gbel
                                                                                                                                               depository
  \afg\ghg\ba  be trust
  institution or  gehfg company
                        Vb`cTal \aVbecbeTgXW       haWXe the
                                    incorporated under     g[X laws
                                                               _Tjf ofbY the
                                                                         g[X United
                                                                             Ma\gXW States
                                                                                      KgTgXf or
                                                                                             be any
                                                                                                 Tal state
                                                                                                      fgTgX thereof
                                                                                                            g[XeXbY or
                                                                                                                     be of
                                                                                                                         bY any
                                                                                                                            Tal Wb`Xfg\V   UeTaV[ bY
                                                                                                                                 domestic branch   of aT YbeX\Za
                                                                                                                                                         foreign
  WXcbf\gbel
  depository \afg\ghg\ba    be trust
               institution or  gehfg Vb`cTal7     cebi\WXW that
                                      company; provided      g[Tg the
                                                                  g[X debt
                                                                       WXUg obligations
                                                                             bU_\ZTg\baf of
                                                                                          bY such
                                                                                             fhV[ depository
                                                                                                    WXcbf\gbel \afg\ghg\ba    be trust
                                                                                                                 institution or  gehfg company
                                                                                                                                       Vb`cTal atTg g[X  WTgX of
                                                                                                                                                    the date  bY
  TVdh\f\g\ba thereof
  acquisition   g[XeXbY have
                         [TiX been
                               UXXa eTgXW   Ul XTV[
                                      rated by        bY the
                                                each of  g[X Rating
                                                              JTg\aZ Agencies
                                                                       8ZXaV\Xf in\a its
                                                                                     \gf highest
                                                                                         [\Z[Xfg f[beg)gXe`
                                                                                                  short-term eTg\aZ    TiT\_TU_X7 and,
                                                                                                               rating available;   TaW( provided
                                                                                                                                         cebi\WXW further
                                                                                                                                                  Yheg[Xe that,
                                                                                                                                                            g[Tg(
  \Y g[X original
  if the be\Z\aT_ maturity
                   `Tghe\gl of
                             bY such
                                 fhV[ f[beg)gXe`
                                       short-term bU_\ZTg\baf
                                                    obligations ofbY aT domestic
                                                                        Wb`Xfg\V branch
                                                                                   UeTaV[ of
                                                                                           bY aT foreign
                                                                                                 YbeX\Za depository
                                                                                                          WXcbf\gbel institution
                                                                                                                       \afg\ghg\ba or
                                                                                                                                    be trust
                                                                                                                                       gehfg company
                                                                                                                                             Vb`cTal shall
                                                                                                                                                        f[T__
  XkVXXW
  exceed 30/, days,
               WTlf( the
                     g[X f[beg)gXe`
                          short-term eTg\aZ    bY such
                                       rating of  fhV[ \afg\ghg\ba
                                                        institution f[T__  [TiX aT credit
                                                                     shall have     VeXW\g eTg\aZ
                                                                                           rating \a  baX bY
                                                                                                   in one     g[X two
                                                                                                           of the gjb [\Z[Xfg    Tcc_\VTU_X categories
                                                                                                                        highest applicable   VTgXZbe\Xf Yeb`
                                                                                                                                                          from
  XTV[
  each bY  g[X Rating
        of the  JTg\aZ Agencies;
                        8ZXaV\Xf7

           %W&
           (d)      ;b``XeV\T_ paper
                    Commercial    cTcXe (having
                                        %[Ti\aZ be\Z\aT_  `Tghe\g\Xf of
                                                 original maturities bY abg `beX than
                                                                        not more  g[Ta 365
                                                                                        /21 days)
                                                                                             WTlf& bY Tal VbecbeTg\ba
                                                                                                   of any              \aVbecbeTgXW under
                                                                                                          corporation incorporated  haWXe the
                                                                                                                                            g[X
  _Tjf
  laws bY g[X United
       of the Ma\gXW KgTgXf
                     States be Tal fgTgX
                            or any       g[XeXbY( which,
                                   state thereof, j[\V[( on
                                                          ba the
                                                             g[X date
                                                                 WTgX bY TVdh\f\g\ba has
                                                                      of acquisition  [Tf been
                                                                                          UXXa rated
                                                                                               eTgXW by
                                                                                                      Ul each
                                                                                                         XTV[ bY g[X Rating
                                                                                                              of the  JTg\aZ Agencies
                                                                                                                             8ZXaV\Xf in
                                                                                                                                      \a \gf
                                                                                                                                         its
  [\Z[Xfg short-term
  highest f[beg)gXe` rating
                     eTg\aZ available;
                            TiT\_TU_X7 provided
                                       cebi\WXW that
                                                 g[Tg such
                                                      fhV[ commercial
                                                           Vb``XeV\T_ paper
                                                                         cTcXe f[T__ [TiX aT eX`T\a\aZ
                                                                               shall have               `Tghe\gl bY
                                                                                             remaining maturity   of abg `beX than
                                                                                                                     not more g[Ta 30
                                                                                                                                   /, WTlf7
                                                                                                                                      days;

          %X&
          (e)      8 money
                   A  `baXl market
                            `Te^Xg YhaW  eTgXW by
                                    fund rated Ul XTV[
                                                  each bY g[X Rating
                                                       of the JTg\aZ Agencies
                                                                     8ZXaV\Xf in
                                                                              \a \gf [\Z[Xfg rating
                                                                                 its highest eTg\aZ available
                                                                                                    TiT\_TU_X which
                                                                                                              j[\V[ may
                                                                                                                    `Tl be
                                                                                                                        UX aT money
                                                                                                                              `baXl
  `Te^Xg YhaW
  market      bY the
         fund of g[X Owner
                     GjaXe LehfgXX7 TaW
                           Trustee; and
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                *#($
                                                                                                                                                              6/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                      Desc
                                 Declaration in Support Page 198 of 369
            %Y&
            (f)       Gg[Xe obligations
                      Other  bU_\ZTg\baf orbe securities
                                              fXVhe\g\Xf that
                                                           g[Tg are
                                                                TeX acceptable
                                                                    TVVXcgTU_X to gb XTV[
                                                                                     each ofbY the
                                                                                               g[X Rating
                                                                                                   JTg\aZ Agencies
                                                                                                           8ZXaV\Xf as Tf an
                                                                                                                           Ta Eligible
                                                                                                                              =_\Z\U_X AaiXfg`Xag     [XeXhaWXe7
                                                                                                                                        Investment hereunder;
  cebi\WXW( [bjXiXe(
  provided,             g[Tg no
              however, that  ab \afgeh`Xag     f[T__ be
                                 instrument shall     UX an
                                                         Ta Eligible
                                                             =_\Z\U_X AaiXfg`Xag
                                                                       Investment if \Y \g cebi\WXf Ybe
                                                                                        it provides  for X\g[Xe %\& the
                                                                                                         either (i)  g[X right
                                                                                                                         e\Z[g to
                                                                                                                                gb receive
                                                                                                                                   eXVX\iX ba_l
                                                                                                                                            only \agXeXfg
                                                                                                                                                  interest
  cTl`Xagf with
  payments    j\g[ eXfcXVg gb the
                   respect to g[X underlying
                                   haWXe_l\aZ WXUg
                                                 debt \afgeh`Xag
                                                       instrument be    %\\& the
                                                                     or (ii) g[X right
                                                                                 e\Z[g gb  eXVX\iX both
                                                                                        to receive  Ubg[ principal
                                                                                                          ce\aV\cT_ and
                                                                                                                      TaW interest
                                                                                                                           \agXeXfg payments
                                                                                                                                     cTl`Xagf WXe\iXW
                                                                                                                                                derived Yeb`
                                                                                                                                                         from
  g[X obligations
  the  bU_\ZTg\baf haWXe_l\aZ
                   underlying fhV[
                                such \afgeh`Xag
                                       instrument andTaW the
                                                          g[X principal
                                                              ce\aV\cT_ and
                                                                         TaW \agXeXfg    cTl`Xagf with
                                                                               interest payments    j\g[ eXfcXVg
                                                                                                          respect togb fhV[
                                                                                                                       such \afgeh`Xag     cebi\WX aT yield
                                                                                                                             instrument provide       l\X_W to
                                                                                                                                                            gb
  `Tghe\gl greater
  maturity   ZeXTgXe than
                     g[Ta 120%
                          -.,# of bY the
                                     g[X yield
                                         l\X_W to
                                                gb maturity
                                                    `Tghe\gl at
                                                              Tg par
                                                                  cTe bY fhV[ underlying
                                                                      of such   haWXe_l\aZ bU_\ZTg\baf7     TaW provided
                                                                                              obligations; and   cebi\WXW Yheg[Xe     g[Tg so
                                                                                                                             further that  fb _baZ  Tf the
                                                                                                                                              long as  g[X Notes
                                                                                                                                                           FbgXf
  TeX outstanding,
  are  bhgfgTaW\aZ( no
                     ab instrument
                        \afgeh`Xag that
                                     g[Tg \f  abg aT permitted
                                           is not    cXe`\ggXW \aiXfg`Xag      haWXe the
                                                                 investment under     g[X AaWXagheX
                                                                                            Indenture f[T__  UX an
                                                                                                       shall be Ta Eligible
                                                                                                                     =_\Z\U_X Investment
                                                                                                                               AaiXfg`Xag Ybe    checbfXf of
                                                                                                                                             for purposes  bY
  g[\f Agreement.
  this 8ZeXX`Xag*

            o=JAK8p means
            "ERISA" `XTaf the
                          g[X =`c_blXX JXg\eX`Xag AaVb`X
                              Employee Retirement Income KXVhe\gl 8Vg of
                                                         Security Act bY 1974,
                                                                         -530( as
                                                                               Tf amended.
                                                                                  T`XaWXW*

           o>\fVT_ Year"
           "Fiscal QXTep means
                         `XTaf the
                               g[X twelve-month
                                   gjX_iX)`bag[ period
                                                cXe\bW ending
                                                       XaW\aZ ba
                                                              on BhaX /, XTV[
                                                                 June 30      lXTe or
                                                                         each year be fhV[ cbeg\ba thereof
                                                                                      such portion g[XeXbY as
                                                                                                           Tf the
                                                                                                              g[X Lehfg `Tl be
                                                                                                                  Trust may UX in
                                                                                                                               \a
  Xk\fgXaVX*
  existence.

            oAaWX`a\Y\VTg\ba Agreements"
           "Indemnification  8ZeXX`Xagfp means
                                          `XTaf each
                                                 XTV[ bY g[X AaWX`a\Y\VTg\ba
                                                      of the                  8ZeXX`Xagf( WTgXW
                                                              Indemnification Agreements,       Tf of
                                                                                          dated as bY December
                                                                                                      <XVX`UXe 3( .,,2( between
                                                                                                               7, 2006,  UXgjXXa g[X
                                                                                                                                  the
  Lehfg( g[X Depositor
  Trust, the <Xcbf\gbe and
                       TaW L[X >\efg Marblehead
                           The First ETeU_X[XTW Corporation
                                                ;becbeTg\ba and
                                                             TaW Bank
                                                                 9Ta^ bY 8`Xe\VT( N.A.
                                                                      of America, F*8* and
                                                                                       TaW JPMorgan
                                                                                           BHEbeZTa Chase
                                                                                                      ;[TfX Bank,
                                                                                                            9Ta^( N.A.,
                                                                                                                  F*8*( eXfcXVg\iX_l*
                                                                                                                        respectively.

         oAaWXagheXp means
         "Indenture"  `XTaf the
                            g[X AaWXagheX  UXgjXXa the
                                 Indenture between g[X Lehfg  TaW U.S.
                                                       Trust and  M*K* Bank
                                                                       9Ta^ National
                                                                              FTg\baT_ Association,
                                                                                       8ffbV\Tg\ba( as
                                                                                                    Tf AaWXagheX
                                                                                                        Indenture LehfgXX( WTgXW as
                                                                                                                  Trustee, dated Tf bY
                                                                                                                                    of
  <XVX`UXe 1,
  December -( 2006,
              .,,2( as
                    Tf amended
                       T`XaWXW or
                                be supplemented
                                   fhcc_X`XagXW Yeb` g\`X to
                                                from time gb time
                                                             g\`X pursuant
                                                                  chefhTag to
                                                                           gb which
                                                                              j[\V[ the
                                                                                    g[X Notes
                                                                                        FbgXf are
                                                                                              TeX to
                                                                                                  gb be
                                                                                                     UX \ffhXW*
                                                                                                         issued.

            oAaWXagheX LehfgXXp
            "Indenture Trustee" `XTaf g[X bank
                                means the UTa^ or
                                               be trust
                                                  gehfg company
                                                        Vb`cTal acting
                                                                TVg\aZ as
                                                                       Tf AaWXagheX
                                                                          Indenture LehfgXX haWXe the
                                                                                    Trustee under g[X AaWXagheX*
                                                                                                      Indenture.

            oAagXeXfgXW Noteholders"
            "Interested FbgX[b_WXefp f[T__ [TiX the
                                     shall have g[X meaning
                                                    `XTa\aZ fXg
                                                            set Ybeg[ \a the
                                                                forth in g[X AaWXagheX*
                                                                             Indenture.

            oAffhXe Order"
            "Issuer GeWXep means
                           `XTaf the
                                 g[X Issuer
                                     AffhXe Order
                                            GeWXe to
                                                  gb the
                                                     g[X AaWXagheX
                                                         Indenture LehfgXX
                                                                   Trustee Yeb` g[X Lehfg
                                                                           from the Trust WTgXW <XVX`UXe 3(
                                                                                          dated December    .,,2*
                                                                                                         7, 2006.

         oAffhXe Orders
         "Issuer GeWXef to
                        gb Authenticate"
                           8hg[Xag\VTgXp means
                                         `XTaf the
                                               g[X AffhXe GeWXef to
                                                   Issuer Orders gb Authenticate
                                                                    8hg[Xag\VTgX to
                                                                                 gb the
                                                                                    g[X AaWXagheX
                                                                                        Indenture LehfgXX
                                                                                                  Trustee Yeb` g[X Lehfg
                                                                                                          from the       WTgXW
                                                                                                                   Trust dated
  <XVX`UXe 3(
  December    .,,2*
           7, 2006.

         oDbTa Originators"
         "Loan  Ge\Z\aTgbefp means
                             `XTaf XTV[
                                    each bY  g[X be\Z\aTgbef
                                          of the originators bY g[X KghWXag
                                                             of the         DbTaf( as
                                                                    Student Loans, Tf fXg
                                                                                      set Ybeg[
                                                                                          forth ba
                                                                                                on KV[XWh_X 9 attached
                                                                                                   Schedule B TggTV[XW hereto,
                                                                                                                       [XeXgb( as
                                                                                                                               Tf
  T`XaWXW or
  amended be supplemented
             fhcc_X`XagXW Yeb` g\`X to
                          from time gb time.
                                       g\`X*

          oDbTa Purchase
          "Loan  HheV[TfX Agreements"
                          8ZeXX`Xagfp means
                                        `XTaf XTV[
                                                each bY g[X loan
                                                     of the _bTa purchase
                                                                 cheV[TfX agreements
                                                                          TZeXX`Xagf entered
                                                                                       XagXeXW into
                                                                                               \agb between
                                                                                                    UXgjXXa each
                                                                                                            XTV[ bY g[X Loan
                                                                                                                 of the  DbTa Ge\Z\aTgbef
                                                                                                                              Originators
  TaW L[X
  and The >\efg ETeU_X[XTW ;becbeTg\ba(
          First Marblehead              Tf set
                           Corporation, as fXg Ybeg[ ba KV[XWh_X
                                               forth on Schedule C; attached
                                                                    TggTV[XW [XeXgb( Tf amended
                                                                             hereto, as T`XaWXW beor fhcc_X`XagXW Yeb` time
                                                                                                     supplemented from  g\`X to
                                                                                                                             gb time.
                                                                                                                                g\`X*

           oFXg Cash
           "Net  ;Tf[ Flow"
                       >_bjp means,
                               `XTaf( with
                                        j\g[ respect
                                             eXfcXVg to
                                                      gb any
                                                         Tal Y\fVT_  cXe\bW of
                                                              fiscal period  bY the
                                                                                g[X Lehfg(  T__ revenues
                                                                                     Trust, all eXiXahXf of
                                                                                                          bY the
                                                                                                             g[X Lehfg
                                                                                                                  Trust WXVeXTfXW  Ul (a)
                                                                                                                         decreased by  %T& cash
                                                                                                                                           VTf[
  XkcXaW\gheXf
  expenditures Ybe  bcXeTg\aZ XkcXafXf
                for operating            %\aV_hW\aZ interest
                              expenses (including    \agXeXfg ba
                                                              on \aWXUgXWaXff
                                                                  indebtedness bY  g[X Lehfg
                                                                                of the        Uhg not
                                                                                        Trust but  abg including
                                                                                                       \aV_hW\aZ XkcXafX
                                                                                                                  expense \gX`f  j[\V[ Wb
                                                                                                                           items which      abg
                                                                                                                                         do not
  eXdh\eX VheeXag
  require         VTf[ outlay),
          current cash bhg_Tl&( (b)
                                %U& eXfXeiXf
                                    reserves Ybe Vbag\aZXaV\Xf and
                                             for contingencies  TaW working
                                                                     jbe^\aZ capital
                                                                              VTc\gT_ XfgTU_\f[XW
                                                                                      established \a fhV[ amounts
                                                                                                  in such T`bhagf asTf the
                                                                                                                       g[X Owner
                                                                                                                           GjaXe Trustee,
                                                                                                                                  LehfgXX( with
                                                                                                                                           j\g[
  g[X consent
  the VbafXag of
              bY the
                 g[X Owners,
                     GjaXef( may
                              `Tl determine,
                                    WXgXe`\aX( (c)
                                               %V& eXcTl`Xagf
                                                   repayments ofbY principal
                                                                   ce\aV\cT_ ba Tal Lehfg
                                                                             on any        \aWXUgXWaXff( and
                                                                                    Trust indebtedness,  TaW (d)
                                                                                                              %W& taxes.
                                                                                                                  gTkXf*

            o-5// Act"
            "1933 8Vgp has
                       [Tf the
                           g[X meaning
                               `XTa\aZ set
                                       fXg Ybeg[
                                           forth \a
                                                 in KXVg\ba /*,.%T&*
                                                    Section 3.02(a).

            oFbgXfp mean
            "Notes" `XTa the
                         g[X Vb__TgXeT_\mXW fghWXag loan
                             collateralized student _bTa asset
                                                         TffXg backed
                                                               UTV^XW notes
                                                                      abgXf to
                                                                            gb be
                                                                               UX \ffhXW Ul the
                                                                                  issued by g[X Lehfg chefhTag to
                                                                                                Trust pursuant gb the
                                                                                                                  g[X AaWXagheX*
                                                                                                                      Indenture.

            oFbgX[b_WXep means
            "Noteholder" `XTaf any
                               Tal holder
                                   [b_WXe of
                                          bY the
                                             g[X Notes.
                                                 FbgXf*

            oGjaXep means
            "Owner" `XTaf XTV[ bY the
                          each of g[X Depositor,
                                      <Xcbf\gbe( L=JA TaW any
                                                 TERI and Tal other
                                                              bg[Xe Person
                                                                    HXefba who
                                                                           j[b becomes
                                                                               UXVb`Xf an
                                                                                       Ta owner
                                                                                          bjaXe of
                                                                                                bY aT Beneficial
                                                                                                      9XaXY\V\T_ Interest.
                                                                                                                 AagXeXfg*

            oGjaXe LehfgXXp
            "Owner            `XTaf O\_`\aZgba
                    Trustee" means    Wilmington Lehfg   ;b`cTal( aT Delaware
                                                  Trust Company,      <X_TjTeX banking
                                                                                 UTa^\aZ corporation
                                                                                          VbecbeTg\ba with
                                                                                                      j\g[ its
                                                                                                            \gf principal
                                                                                                                ce\aV\cT_ place
                                                                                                                          c_TVX of
                                                                                                                                bY business
                                                                                                                                   Uhf\aXff in
                                                                                                                                            \a
  g[X KgTgX
  the State bY  <X_TjTeX( abg
             of Delaware, not \a \gf individual
                              in its \aW\i\WhT_ VTcTV\gl Uhg solely
                                                capacity but fb_X_l as
                                                                    Tf trustee,
                                                                       gehfgXX( or
                                                                                be any
                                                                                   Tal fhVVXffbe g[XeXgb( Wh_l
                                                                                       successor thereto,       Tccb\agXW \a
                                                                                                          duly appointed      TVVbeWTaVX with
                                                                                                                           in accordance j\g[
  KXVg\ba -.*,- hereof.
  Section 12.01  [XeXbY*

           oHXeVXagTZX AagXeXfgp
           "Percentage               `XTaf the
                          Interest" means   g[X \a\g\T_ haW\i\WXW beneficial
                                                initial undivided    UXaXY\V\T_ interest
                                                                                \agXeXfg \a  g[X Trust
                                                                                         in the  Lehfg Property
                                                                                                       HebcXegl of
                                                                                                                 bY an
                                                                                                                     Ta Owner
                                                                                                                        GjaXe expressed
                                                                                                                                 XkceXffXW as
                                                                                                                                           Tf aT
  cXeVXagTZX of
  percentage   bY the
                  g[X total
                      gbgT_ \a\g\T_ haW\i\WXW beneficial
                            initial undivided UXaXY\V\T_ interests
                                                          \agXeXfgf in
                                                                    \a the
                                                                       g[X Lehfg  HebcXegl* References
                                                                           Trust Property.  JXYXeXaVXf to
                                                                                                        gb Percentage
                                                                                                           HXeVXagTZX AagXeXfgf  [XeX\a f[T__
                                                                                                                       Interests herein       UX
                                                                                                                                        shall be
  fb_X_l Ybe
  solely     g[X purpose
         for the checbfX bY  VXeg\Y\VTg\aZ Owners'
                          of certificating GjaXefq \agXeXfgf  [XeXhaWXe and
                                                    interests hereunder  TaW Ybe  Tal other
                                                                              for any bg[Xe purpose
                                                                                            checbfX fcXV\Y\XW
                                                                                                    specified \a g[\f Agreement.
                                                                                                              in this 8ZeXX`Xag*


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                               +#($
                                                                                                                                                             7/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated         01/09/19Document
                                                                   1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                                0<3A95;@

             oHXe\bW\V >\_\aZfp
            "Periodic           `XTaf any
                       Filings" means     Declaration
                                      Tal Y\_\aZf
                                          filings or      in Support
                                                  be fhU`\ff\baf g[Tg the
                                                     submissions that      Page
                                                                      g[X Lehfg
                                                                          Trust is  199  of to
                                                                                \f eXdh\eXW
                                                                                   required  369
                                                                                            gb `T^X with
                                                                                               make j\g[ any
                                                                                                         Tal fgTgX be Federal
                                                                                                             state or >XWXeT_ regulatory
                                                                                                                              eXZh_Tgbel
  TZXaVl or
  agency be under
            haWXe the
                  g[X Code.
                      ;bWX*

           oHXefbap means
           "Person" `XTaf any
                            Tal \aW\i\WhT_(  VbecbeTg\ba( partnership,
                                 individual, corporation, cTegaXef[\c( joint
                                                                       ]b\ag venture,
                                                                             iXagheX( _\`\gXW _\TU\_\gl company,
                                                                                      limited liability Vb`cTal( association,
                                                                                                                  TffbV\Tg\ba( trust
                                                                                                                               gehfg (including
                                                                                                                                     %\aV_hW\aZ
  Tal beneficiary
  any UXaXY\V\Tel thereof),
                  g[XeXbY&( XfgTgX( VhfgbW\Ta( nominee,
                            estate, custodian, ab`\aXX( unincorporated
                                                        ha\aVbecbeTgXW organization
                                                                         beZTa\mTg\ba orbe government
                                                                                           ZbiXea`Xag orbe any
                                                                                                           Tal agency
                                                                                                               TZXaVl or
                                                                                                                      be political
                                                                                                                         cb_\g\VT_ fhUW\i\f\ba
                                                                                                                                   subdivision
  g[XeXbY*
  thereof.

             oH_Tap has
             "Plan" [Tf the
                        g[X meaning
                            `XTa\aZ fXg
                                    set Ybeg[
                                        forth \a KXVg\ba 3.04(d).
                                              in Section /*,0%W&*

             oH_Ta Assets"
             "Plan 8ffXgfp [Tf g[X meaning
                           has the `XTa\aZ fXg
                                           set Ybeg[
                                               forth \a
                                                     in KXVg\ba /*,0%W&*
                                                        Section 3.04(d).

         oJTg\aZ Agencies"
         "Rating 8ZXaV\Xfp means
                           `XTaf Moody's
                                  EbbWlqf AaiXfgbef
                                          Investors KXei\VX(
                                                    Service, AaV*( >\gV[( AaV*
                                                             Inc., Fitch,      TaW KgTaWTeW
                                                                          Inc. and          $ Poors
                                                                                   Standard & Hbbef Rating
                                                                                                    JTg\aZ KXei\VXf(
                                                                                                           Services, aT division
                                                                                                                        W\i\f\ba of
                                                                                                                                 bY
  L[X EV?eTj)@\__ Companies,
  The McGraw-Hill ;b`cTa\Xf( AaV*
                             Inc.

             oKXVeXgTel of
             "Secretary bY KgTgXp `XTaf the
                           State" means g[X bYY\VX bY the
                                            office of g[X KXVeXgTel
                                                          Secretary bY
                                                                    of KgTgX bY the
                                                                       State of g[X KgTgX bY Delaware.
                                                                                    State of <X_TjTeX*

           oKXei\VXefp means
           "Servicers"  `XTaf the
                                g[X Pennsylvania
                                      HXaafl_iTa\T Higher
                                                   @\Z[Xe Education
                                                            =WhVTg\ba Assistance
                                                                      8ff\fgTaVX Agency,
                                                                                  8ZXaVl( CFS-SunTech
                                                                                          ;>K)KhaLXV[ Servicing
                                                                                                          KXei\V\aZ LLC,
                                                                                                                     DD;( Great
                                                                                                                            ?eXTg Lakes
                                                                                                                                   DT^Xf
  =WhVTg\baT_ Loan
  Educational  DbTa KXei\VXf(
                     Services, AaV*( =W>\aTaV\T_ Services,
                               Inc., EdFinancial KXei\VXf( LLC,
                                                           DD;( Nelnet,
                                                                FX_aXg( AaV* TaW ACS
                                                                        Inc. and 8;K Education
                                                                                     =WhVTg\ba KXei\VXf(
                                                                                               Services, AaV* TaW any
                                                                                                         Inc. and Tal bg[Xe
                                                                                                                      other _bTa fXei\VXe
                                                                                                                            loan servicer
  fTg\fYl\aZ the
  satisfying g[X Rating
                 JTg\aZ Agency
                        8ZXaVl Condition.
                                 ;baW\g\ba*

            oKXei\V\aZ Agreements"
            "Servicing    8ZeXX`Xagfp means
                                          `XTaf (a)
                                                  %T& the
                                                       g[X Amended
                                                            8`XaWXW andTaW Restated
                                                                            JXfgTgXW Private
                                                                                      He\iTgX KghWXag      DbTa KXei\V\aZ
                                                                                                Student Loan                  8ZeXX`Xag( dated
                                                                                                                  Servicing Agreement,      WTgXW as
                                                                                                                                                   Tf bY
                                                                                                                                                       of
  KXcgX`UXe
  September 28,.4( 2006,
                   .,,2( between
                           UXgjXXa the
                                     g[X Pennsylvania
                                         HXaafl_iTa\T Higher
                                                         @\Z[Xe Education
                                                                  =WhVTg\ba Assistance
                                                                             8ff\fgTaVX Agency
                                                                                          8ZXaVl and
                                                                                                   TaW L[X     >\efg Marblehead
                                                                                                          The First  ETeU_X[XTW Corporation,
                                                                                                                                  ;becbeTg\ba( (b)
                                                                                                                                                 %U& the
                                                                                                                                                     g[X
  He\iTgX Consolidation
  Private  ;bafb_\WTg\ba Agreement
                             8ZeXX`Xag dated
                                          WTgXW as
                                                 Tf of
                                                     bY March
                                                         ETeV[ 26,
                                                                 .2( 2004
                                                                     .,,0 as
                                                                           Tf amended,
                                                                               T`XaWXW( between
                                                                                           UXgjXXa CFS-SunTech
                                                                                                       ;>K)KhaLXV[ KXei\V\aZ      DD; and
                                                                                                                       Servicing LLC     TaW The
                                                                                                                                              L[X First
                                                                                                                                                    >\efg
  ETeU_X[XTW Corporation,
  Marblehead    ;becbeTg\ba( (c)
                               %V& the
                                   g[X Non-FFELP
                                       Fba)>>=DH Loan  DbTa KXei\V\aZ  8ZeXX`Xag( WTgXW
                                                             Servicing Agreement,          Tf of
                                                                                    dated as  bY May
                                                                                                  ETl 1, -( 2003,
                                                                                                            .,,/( as
                                                                                                                   Tf amended,
                                                                                                                      T`XaWXW( by
                                                                                                                                Ul and
                                                                                                                                   TaW between
                                                                                                                                         UXgjXXa Great
                                                                                                                                                   ?eXTg
  DT^Xf Educational
  Lakes  =WhVTg\baT_ LoanDbTa KXei\VXf(
                               Services, AaV*  TaW L[X
                                          Inc. and        >\efg Marblehead
                                                     The First  ETeU_X[XTW Corporation,
                                                                             ;becbeTg\ba( (d)
                                                                                            %W& the
                                                                                                 g[X Alternative
                                                                                                      8_gXeaTg\iX KXei\V\aZ    8ZeXX`Xag dated
                                                                                                                    Servicing Agreement     WTgXW as
                                                                                                                                                   Tf of
                                                                                                                                                      bY
  >XUehTel 1,
  February   -( 2004,
                .,,0( asTf supplemented,
                           fhcc_X`XagXW( between
                                           UXgjXXa EdFinancial
                                                      =W>\aTaV\T_ KXei\VXf(   DD; (as
                                                                    Services, LLC  %Tf fhVVXffbe
                                                                                        successor \ain \agXeXfg  gb Educational
                                                                                                        interest to =WhVTg\baT_ Services
                                                                                                                                 KXei\VXf of
                                                                                                                                           bY America,
                                                                                                                                               8`Xe\VT(
  AaV*& TaW The
  Inc.) and  L[X First
                   >\efg Marblehead
                          ETeU_X[XTW ;becbeTg\ba(      %X& the
                                        Corporation, (e)   g[X Loan
                                                               DbTa KXei\V\aZ   8ZeXX`Xag( dated
                                                                      Servicing Agreement,     WTgXW asTf of
                                                                                                           bY August
                                                                                                              8hZhfg 1,-( 2001,
                                                                                                                          .,,-( as
                                                                                                                                Tf amended,
                                                                                                                                   T`XaWXW( between
                                                                                                                                                UXgjXXa
  FX_aXg( AaV*
  Nelnet,       %Tf successor
           Inc. (as  fhVVXffbe in
                                \a \agXeXfg gb UNIPAC
                                   interest to MFAH8; KXei\VX       ;becbeTg\ba& and
                                                           Service Corporation)  TaW L[X    >\efg Marblehead
                                                                                       The First  ETeU_X[XTW ;becbeTg\ba(      TaW (f)
                                                                                                                  Corporation, and  %Y& the
                                                                                                                                        g[X Alternative
                                                                                                                                             8_gXeaTg\iX
  KXei\V\aZ   8ZeXX`Xag( dated
  Servicing Agreement,       WTgXW as
                                    Tf bY ETeV[ 1,
                                       of March    -( 2005,
                                                       .,,1( as
                                                              Tf amended,
                                                                 T`XaWXW( between
                                                                            UXgjXXa ACS
                                                                                      8;K Education
                                                                                             =WhVTg\ba KXei\VXf(
                                                                                                           Services, AaV*  TaW L[X
                                                                                                                      Inc. and       >\efg Marblehead
                                                                                                                                The First   ETeU_X[XTW
  ;becbeTg\ba( all
  Corporation,   T__ of
                     bY which
                        j[\V[ agreements
                               TZeXX`Xagf will
                                             j\__ be
                                                  UX assigned
                                                      Tff\ZaXW to
                                                                gb the
                                                                   g[X Lehfg VbaVheeXag with
                                                                       Trust concurrent   j\g[ the
                                                                                                g[X initial
                                                                                                     \a\g\T_ purchase
                                                                                                             cheV[TfX of
                                                                                                                       bY Financed
                                                                                                                          >\aTaVXW KghWXag    DbTaf( or
                                                                                                                                    Student Loans,     be
  Tal other
  any  bg[Xe servicing
             fXei\V\aZ agreement
                         TZeXX`Xag between
                                      UXgjXXa the
                                               g[X AffhXe  TaW aT fXei\VXe
                                                    Issuer and             haWXe which
                                                                  servicer under  j[\V[ fhV[    fXei\VXe agrees
                                                                                          such servicer    TZeXXf to
                                                                                                                   gb fXei\VX >\aTaVXW Student
                                                                                                                      service Financed   KghWXag Loans
                                                                                                                                                  DbTaf
  \aV_hWXW  \a the
  included in  g[X AaWXagheX
                    Indenture Lehfg   =fgTgX( which
                               Trust Estate,  j[\V[ fXei\V\aZ   TZeXX`Xag f[T__
                                                      servicing agreement  shall fTg\fYl g[X Rating
                                                                                 satisfy the JTg\aZ Agency
                                                                                                       8ZXaVl Condition.
                                                                                                                ;baW\g\ba*

          oKXei\VXe Consent
          "Servicer ;bafXag Letters"
                            DXggXefp means
                                      `XTaf XTV[   bY the
                                              each of g[X KXei\VXe ;bafXag Letters,
                                                          Servicer Consent  DXggXef( WTgXW Tf of
                                                                                     dated as bY December
                                                                                                 <XVX`UXe 3(   .,,2( among
                                                                                                            7, 2006,   T`baZ The
                                                                                                                               L[X First
                                                                                                                                   >\efg
  ETeU_X[XTW Corporation,
  Marblehead ;becbeTg\ba( the
                          g[X Lehfg  TaW the
                              Trust and   g[X Pennsylvania
                                              HXaafl_iTa\T Higher
                                                           @\Z[Xe Education
                                                                   =WhVTg\ba Assistance
                                                                              8ff\fgTaVX Agency,
                                                                                         8ZXaVl( CFS-SunTech
                                                                                                  ;>K)KhaLXV[ KXei\V\aZ     DD;( Great
                                                                                                                 Servicing LLC,   ?eXTg
  DT^Xf =WhVTg\baT_
  Lakes             DbTa KXei\VXf(
        Educational Loan Services, AaV*( =W>\aTaV\T_ KXei\VXf(
                                   Inc., EdFinancial           DD;( Nelnet,
                                                     Services, LLC, FX_aXg( AaV* TaW ACS
                                                                            Inc. and 8;K Education
                                                                                          =WhVTg\ba Services,
                                                                                                    KXei\VXf( AaV*( eXfcXVg\iX_l
                                                                                                              Inc., respectively

             oK[Te\aZ Ratio"
             "Sharing JTg\bp means,
                             `XTaf( with
                                    j\g[ respect
                                         eXfcXVg to
                                                 gb any
                                                    Tal Owner,
                                                        GjaXe( the
                                                               g[X eTg\b %XkceXffXW as
                                                                   ratio (expressed Tf aT percentage)
                                                                                          cXeVXagTZX& specified
                                                                                                      fcXV\Y\XW ba KV[XWh_X A
                                                                                                                on Schedule 8 attached
                                                                                                                              TggTV[XW
  [XeXgb*
  hereto.

             oKgTghgbel Trust
             "Statutory Lehfg Statute"
                              KgTghgXp means
                                       `XTaf the
                                             g[X Delaware
                                                 <X_TjTeX KgTghgbel
                                                          Statutory Lehfg 8Vg( 12
                                                                    Trust Act, -. Del.
                                                                                  <X_* Code
                                                                                       ;bWX n/4,- Xg fXd*
                                                                                            §3801 et seq.

             oKgehVghe\aZ Advisor"
             "Structuring 8Wi\fbep means
                                   `XTaf L[X >\efg Marblehead
                                         The First ETeU_X[XTW ;becbeTg\ba*
                                                              Corporation.

           oKgehVghe\aZ Advisory
           "Structuring 8Wi\fbel Agreement"
                                 8ZeXX`Xagp means
                                            `XTaf the
                                                  g[X KgehVghe\aZ 8Wi\fbel Agreement
                                                      Structuring Advisory 8ZeXX`Xag between
                                                                                     UXgjXXa the
                                                                                             g[X KgehVghe\aZ 8Wi\fbe and
                                                                                                 Structuring Advisor TaW the
                                                                                                                         g[X
  Lehfg( WTgXW as
  Trust, dated Tf December
                  <XVX`UXe 3( .,,2*
                           7, 2006.

         oKghWXag Loans"
         "Student DbTafp means
                         `XTaf the
                               g[X XWhVTg\ba
                                   education _bTaf( gb or
                                             loans, to be Ybe
                                                          for g[X UXaXY\g bY
                                                              the benefit    fghWXagf( be\Z\aTgXW
                                                                          of students,            haWXe one
                                                                                       originated under baX of
                                                                                                            bY the
                                                                                                               g[X KghWXag DbTa
                                                                                                                   Student Loan
  HebZeT`f*
  Programs.

          oKghWXag Loan
          "Student DbTa Notes"
                        FbgXfp means
                                 `XTaf the
                                       g[X promissory
                                           ceb`\ffbel abgXf     gb be
                                                         notes to  UX fb_W  gb g[X
                                                                      sold to       Lehfg by
                                                                                the Trust Ul the
                                                                                              g[X Loan
                                                                                                  DbTa Ge\Z\aTgbef  chefhTag to
                                                                                                        Originators pursuant gb the
                                                                                                                                g[X Loan
                                                                                                                                    DbTa
  HheV[TfX Agreements
  Purchase 8ZeXX`Xagf eXceXfXag\aZ
                      representing XWhVTg\ba _bTaf( to
                                   education loans, gb be
                                                       or Ybe g[X benefit
                                                          for the UXaXY\g of
                                                                          bY students,
                                                                             fghWXagf( be\Z\aTgXW
                                                                                       originated haWXe g[X KghWXag
                                                                                                  under the         DbTa Programs.
                                                                                                            Student Loan HebZeT`f*

           oKghWXag Loan
          "Student  DbTa Programs"
                            HebZeT`fp means
                                      `XTaf XTV[  bY the
                                             each of g[X programs
                                                         cebZeT`f Ybe g[X origination
                                                                  for the be\Z\aTg\ba of
                                                                                      bY the
                                                                                         g[X KghWXag DbTaf by
                                                                                             Student Loans Ul each
                                                                                                              XTV[ bY g[X Loan
                                                                                                                   of the DbTa
  Ge\Z\aTgbef pursuant
  Originators chefhTag to
                       gb the
                          g[X Loan
                              DbTa Purchase
                                   HheV[TfX Agreements.
                                            8ZeXX`Xagf*

             oKhcXe)`T]be\gl Owners"
             "Super-majority GjaXefp f[T__
                                     shall [TiX g[X meaning
                                           have the `XTa\aZ set
                                                            fXg Ybeg[
                                                                forth \a
                                                                      in KXVg\ba 0*,/*
                                                                         Section 4.03.
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                        ,#($
                                                                                                                                                      8/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                        Desc
                                 Declaration in Support Page 200 of 369
         oL=JAp means
         "TERI"   `XTaf L[X  =WhVTg\ba Resources
                         The Education JXfbheVXf Aafg\ghgX( AaV*( aT private
                                                 Institute, Inc.,    ce\iTgX non-profit
                                                                             aba)cebY\g VbecbeTg\ba
                                                                                        corporation beZTa\mXW
                                                                                                    organized haWXe ;[TcgXe 180
                                                                                                              under Chapter -4, bY g[X
                                                                                                                                of the
  ETffTV[hfXggf General
  Massachusetts ?XaXeT_ Laws.
                        DTjf*

         oL=JA Deposit
         "TERI <Xcbf\g Account"
                       8VVbhagp means
                                `XTaf the
                                      g[X special
                                          fcXV\T_ WXcbf\g TVVbhag established
                                                  deposit account XfgTU_\f[XW by
                                                                              Ul L=JA chefhTag to
                                                                                 TERI pursuant gb the
                                                                                                  g[X Deposit
                                                                                                      <Xcbf\g and
                                                                                                              TaW Security
                                                                                                                  KXVhe\gl
  8ZeXX`Xag*
  Agreement.

          oL=JA Guaranty
          "TERI   ?hTeTagl Agreements"
                           8ZeXX`Xagfp means
                                         `XTaf XTV[
                                                each bY  g[X Guaranty
                                                      of the ?hTeTagl Agreements
                                                                      8ZeXX`Xagf entered
                                                                                 XagXeXW into
                                                                                         \agb between
                                                                                               UXgjXXa XTV[ bY the
                                                                                                       each of g[X Loan
                                                                                                                   DbTa Originators
                                                                                                                        Ge\Z\aTgbef and
                                                                                                                                    TaW
  L=JA Tf set
  TERI as fXg Ybeg[ ba KV[XWh_X
              forth on          < attached
                       Schedule D TggTV[XW hereto,
                                           [XeXgb( as
                                                   Tf amended
                                                      T`XaWXW be
                                                               or fhcc_X`XagXW
                                                                  supplemented Yeb` g\`X to
                                                                               from time  gb time.
                                                                                             g\`X*

          oL=JA Guaranteed
          "TERI  ?hTeTagXXW Loans"
                             DbTafp means
                                      `XTaf Student
                                             KghWXag Loans
                                                     DbTaf originated
                                                           be\Z\aTgXW under
                                                                      haWXe the
                                                                            g[X KghWXag DbTa HebZeT`f
                                                                                Student Loan          bjaXW by
                                                                                             Programs owned Ul the
                                                                                                               g[X Lehfg TaW
                                                                                                                   Trust and
  ZhTeTagXXW by
  guaranteed Ul L=JA chefhTag to
                TERI pursuant gb the
                                 g[X Guaranty
                                     ?hTeTagl Agreements.
                                              8ZeXX`Xagf*

          oLeTafYXep means
          "Transfer" `XTaf g[X
                             the fT_X( geTafYXe be
                                 sale, transfer    bg[Xe assignment
                                                or other Tff\Za`Xag bY T__ of
                                                                    of all bY an
                                                                              Ta Owner's
                                                                                 GjaXeqf e\Z[g( g\g_X and
                                                                                         right, title TaW \agXeXfg
                                                                                                          interest \a T__ or
                                                                                                                   in all be aT portion
                                                                                                                                cbeg\ba of
                                                                                                                                        bY such
                                                                                                                                           fhV[
  GjaXeqf Beneficial
  Owner's 9XaXY\V\T_ AagXeXfg*
                     Interest.

            oLehfgp means
            "Trust" `XTaf L[X FTg\baT_ ;b__XZ\TgX
                          The National Collegiate KghWXag DbTa Lehfg
                                                  Student Loan       .,,2)0 XfgTU_\f[XW
                                                               Trust 2006-4             Ul this
                                                                            established by g[\f Agreement.
                                                                                                8ZeXX`Xag*

          oLehfg Certificate"
          "Trust ;Xeg\Y\VTgXp means
                              `XTaf aT VXeg\Y\VTgX
                                       certificate Xi\WXaV\aZ g[X Beneficial
                                                   evidencing the 9XaXY\V\T_ AagXeXfg
                                                                             Interest bY Ta GjaXe
                                                                                      of an Owner \a fhUfgTag\T__l the
                                                                                                  in substantially g[X Ybe` TggTV[XW hereto
                                                                                                                       form attached [XeXgb
  Tf Exhibit
  as =k[\U\g 1.
             -*

           oLehfg Property"
           "Trust  HebcXeglp means
                              `XTaf all
                                      T__ e\Z[g( g\g_X and
                                          right, title TaW \agXeXfg
                                                           interest bY g[X Lehfg
                                                                    of the Trust be g[X Owner
                                                                                 or the GjaXe LehfgXX   ba behalf
                                                                                                Trustee on UX[T_Y bY g[X Lehfg
                                                                                                                  of the  Trust \a  TaW to
                                                                                                                                 in and  gb any
                                                                                                                                            Tal
  cebcXegl contributed
  property  Vbage\UhgXW to
                         gb the
                            g[X Lehfg  Ul the
                                Trust by   g[X GjaXef
                                               Owners or be otherwise
                                                            bg[Xej\fX acquired
                                                                        TVdh\eXW by
                                                                                 Ul the
                                                                                     g[X Lehfg(
                                                                                         Trust, \aV_hW\aZ j\g[bhg limitation
                                                                                                including without _\`\gTg\ba all
                                                                                                                             T__ W\fge\Uhg\baf(
                                                                                                                                  distributions,
  cTl`Xagf or
  payments   be proceeds
                cebVXXWf thereon.
                          g[XeXba*

           oLehfg Related
           "Trust  JX_TgXW Agreements"
                            8ZeXX`Xagfp means
                                           `XTaf any
                                                   Tal \afgeh`Xagf be agreements
                                                       instruments or TZeXX`Xagf f\ZaXW
                                                                                   signed byUl the
                                                                                                g[X Owner
                                                                                                     GjaXe LehfgXX   ba behalf
                                                                                                            Trustee on   UX[T_Y of
                                                                                                                                bY the
                                                                                                                                   g[X Lehfg(
                                                                                                                                       Trust,
  \aV_hW\aZ j\g[bhg _\`\gTg\ba(
  including without   limitation, g[X
                                   the AaWXagheX( g[X Loan
                                       Indenture, the DbTa Purchase
                                                            HheV[TfX Agreements,
                                                                      8ZeXX`Xagf( the
                                                                                    g[X Administration
                                                                                         8W`\a\fgeTg\ba Agreement,
                                                                                                         8ZeXX`Xag( theg[X Deposit
                                                                                                                           <Xcbf\g and
                                                                                                                                    TaW KT_X
                                                                                                                                         Sale
  8ZeXX`Xag( the
  Agreement,   g[X Deposit
                   <Xcbf\g and
                            TaW KXVhe\gl  8ZeXX`Xag( the
                                 Security Agreement,  g[X KXei\VXe ;bafXag Letters,
                                                          Servicer Consent DXggXef( the
                                                                                     g[X KgehVghe\aZ  8Wi\fbel Agreement,
                                                                                         Structuring Advisory  8ZeXX`Xag( the
                                                                                                                            g[X Assignments
                                                                                                                                8ff\Za`Xagf
  bY KXei\V\aZ
  of            8ZeXX`Xagf( the
     Servicing Agreements,    g[X Back-up
                                   9TV^)hc Agreement,
                                            8ZeXX`Xag( the
                                                        g[X Custodial
                                                            ;hfgbW\T_ Agreements,
                                                                      8ZeXX`Xagf( the
                                                                                    g[X Notes,
                                                                                         FbgXf( the
                                                                                                 g[X AaWX`a\Y\VTg\ba  8ZeXX`Xagf( the
                                                                                                     Indemnification Agreements,   g[X Issuer
                                                                                                                                       AffhXe
  GeWXe and
  Order TaW the
             g[X Issuer
                 AffhXe Orders
                        GeWXef to
                                gb Authenticate.
                                   8hg[Xag\VTgX*

            LTk
            Tax LXe`f6
                Terms:

          o8W]hfgXW Capital
          "Adjusted   ;Tc\gT_ Account
                              8VVbhag Deficit"
                                        <XY\V\gp means,
                                                 `XTaf( with
                                                          j\g[ respect
                                                               eXfcXVg to
                                                                       gb any
                                                                           Tal Partner,
                                                                                HTegaXe( the
                                                                                         g[X deficit
                                                                                             WXY\V\g balance,
                                                                                                     UT_TaVX( \Y Tal( in
                                                                                                              if any, \a fhV[ HTegaXeqf ;Tc\gT_
                                                                                                                         such Partner's Capital
  8VVbhag as
  Account Tf of
             bY the
                g[X XaW
                    end bY g[X relevant
                        of the eX_XiTag Fiscal
                                        >\fVT_ Year,
                                               QXTe( after
                                                     TYgXe giving
                                                           Z\i\aZ effect
                                                                  XYYXVg to
                                                                         gb the
                                                                            g[X Yb__bj\aZ  TW]hfg`Xagf6
                                                                                following adjustments:

           %T&
           (a)       ;eXW\g to
                     Credit gb such
                               fhV[ Capital
                                    ;Tc\gT_ Account
                                            8VVbhag the
                                                      g[X minimum
                                                          `\a\`h` gain
                                                                    ZT\a chargeback
                                                                         V[TeZXUTV^ that
                                                                                    g[Tg fhV[  HTegaXe is
                                                                                          such Partner \f deemed
                                                                                                          WXX`XW to
                                                                                                                  gb be
                                                                                                                     UX bU_\ZTgXW gb eXfgbeX
                                                                                                                        obligated to restore
  chefhTag to
  pursuant gb the
               g[X penultimate
                   cXah_g\`TgX sentences
                                fXagXaVXf of
                                          bY sections
                                             fXVg\baf 1.704-2(g)(1)
                                                      -*3,0).%Z&%-& and
                                                                    TaW 1.704-2(i)(5)
                                                                        -*3,0).%\&%1& of
                                                                                      bY the
                                                                                         g[X Regulations
                                                                                             JXZh_Tg\baf and
                                                                                                          TaW the
                                                                                                              g[X amount
                                                                                                                  T`bhag of
                                                                                                                          bY such
                                                                                                                             fhV[ Partner's
                                                                                                                                   HTegaXeqf
  f[TeX of
  share bY Partner
           HTegaXe Nonrecourse
                    FbaeXVbhefX Debt
                                  <XUg Minimum
                                       E\a\`h` ?T\a7     TaW
                                                  Gain; and

          %U&
          (b)       <XU\g to
                    Debit  gb such
                              fhV[ Capital
                                   ;Tc\gT_ Account
                                           8VVbhag the
                                                   g[X \gX`f WXfVe\UXW \a
                                                       items described    fXVg\baf 1.704-1(b)(2)(ii)(d)(4),
                                                                       in sections -*3,0)-%U&%.&%\\&%W&%0&( 1.704-1(b)(2)(ii)(d)(5)
                                                                                                            -*3,0)-%U&%.&%\\&%W&%1& and
                                                                                                                                    TaW
  -*3,0)-%U&%.&%\\&%W&%2& of
  1.704-1(b)(2)(ii)(d)(6) bY the
                             g[X JXZh_Tg\baf*
                                 Regulations.

             L[X
             The YbeXZb\aZ  WXY\a\g\ba of
                  foregoing definition bY Adjusted
                                          8W]hfgXW Capital
                                                    ;Tc\gT_ Account
                                                            8VVbhag Deficit
                                                                      <XY\V\g is
                                                                              \f intended
                                                                                 \agXaWXW to
                                                                                          gb comply
                                                                                             Vb`c_l with
                                                                                                    j\g[ the
                                                                                                         g[X provisions
                                                                                                             cebi\f\baf bY fXVg\ba 1.704-1(b)
                                                                                                                        of section -*3,0)-%U&
  %.&%\\&%W& of
  (2)(ii)(d) bY the
                g[X Regulations
                    JXZh_Tg\baf and
                                TaW shall
                                     f[T__ be
                                           UX \agXeceXgXW
                                              interpreted Vbaf\fgXag_l g[XeXj\g[*
                                                          consistently therewith.

            o;bWXp means
            "Code" `XTaf the
                         g[X AagXeaT_ JXiXahX ;bWX
                             Internal Revenue Code bY -542( as
                                                   of 1986, Tf amended.
                                                               T`XaWXW*

            oFbaeXVbhefX Deductions"
            "Nonrecourse <XWhVg\bafp has
                                     [Tf the
                                         g[X meaning
                                             `XTa\aZ fXg
                                                     set Ybeg[
                                                         forth \a fXVg\ba 1.704-2(b)(1)
                                                               in section -*3,0).%U&%-& bY g[X Regulations.
                                                                                        of the JXZh_Tg\baf*

            oFbaeXVbhefX Liability"
            "Nonrecourse D\TU\_\glp has
                                    [Tf the
                                        g[X meaning
                                            `XTa\aZ set
                                                    fXg Ybeg[
                                                        forth \a fXVg\ba 1.704-2(b)(3)
                                                              in section -*3,0).%U&%/& bY g[X Regulations.
                                                                                       of the JXZh_Tg\baf*

            oHTegaXe Nonrecourse
            "Partner FbaeXVbhefX Debt"
                                 <XUgp has
                                       [Tf the
                                           g[X meaning
                                               `XTa\aZ set
                                                       fXg Ybeg[
                                                           forth \a fXVg\ba 1.704-2(b)(4)
                                                                 in section -*3,0).%U&%0& bY g[X Regulations.
                                                                                          of the JXZh_Tg\baf*

           oHTegaXe Nonrecourse
           "Partner FbaeXVbhefX Debt
                                <XUg Minimum
                                     E\a\`h` Gain"
                                                 ?T\ap means
                                                       `XTaf an
                                                              Ta amount,
                                                                 T`bhag( with
                                                                         j\g[ eXfcXVg gb each
                                                                              respect to XTV[ Partner
                                                                                              HTegaXe Nonrecourse
                                                                                                      FbaeXVbhefX Debt,
                                                                                                                   <XUg( XdhT_   gb the
                                                                                                                           equal to g[X
  HTegaXef[\c Minimum
  Partnership E\a\`h` Gain
                       ?T\a that
                            g[Tg would
                                 jbh_W eXfh_g \Y such
                                       result if fhV[ Partner
                                                      HTegaXe Nonrecourse
                                                              FbaeXVbhefX Debt
                                                                          <XUg were
                                                                               jXeX treated
                                                                                    geXTgXW as
                                                                                            Tf aT Nonrecourse
                                                                                                  FbaeXVbhefX Liability,
                                                                                                              D\TU\_\gl( WXgXe`\aXW
                                                                                                                         determined \a
                                                                                                                                     in
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                 -#($
                                                                                                                                               9/40
,#&%#&$%,
8/21/2018Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated        01/09/19Document
                                                                1;2??<382@54     Entered 01/09/19 13:20:46
                                                                             0<3A95;@                                              Desc
  TVVbeWTaVX with
  accordance j\g[ section
                  fXVg\ba 1.704-2(i)(3)
                          -*3,0).%\&%/& ofDeclaration
                                        bY the            in
                                           g[X Regulations.
                                               JXZh_Tg\baf*  Support    Page    201   of 369

            oHTegaXe Nonrecourse
            "Partner FbaeXVbhefX Deductions"
                                 <XWhVg\bafp has
                                             [Tf the
                                                 g[X meaning
                                                     `XTa\aZ set
                                                             fXg Ybeg[
                                                                 forth \a fXVg\baf 1.704-2(i)(1)
                                                                       in sections -*3,0).%\&%-& and
                                                                                                 TaW 1.704-2(i)(2)
                                                                                                     -*3,0).%\&%.& bY g[X Regulations.
                                                                                                                   of the JXZh_Tg\baf*

            oHTegaXefp means
            "Partners" `XTaf g[X GjaXef*
                             the Owners.

            oHTegaXef[\cp means
            "Partnership" `XTaf the
                                g[X Lehfg*
                                    Trust.

            oHTegaXef[\c Minimum
            "Partnership E\a\`h` Gain"
                                 ?T\ap has
                                       [Tf the
                                           g[X meaning
                                               `XTa\aZ fXg
                                                       set Ybeg[
                                                           forth \a
                                                                 in fXVg\baf -*3,0).%U&%.& and
                                                                    sections 1.704-2(b)(2) TaW 1.704-2(d)
                                                                                               -*3,0).%W& of
                                                                                                          bY the
                                                                                                             g[X Regulations.
                                                                                                                 JXZh_Tg\baf*

           oHebY\g and
           "Profit TaW Loss"
                        Dbffp means,
                              `XTaf( for
                                      Ybe each
                                          XTV[ Fiscal
                                                >\fVT_ Year,
                                                       QXTe( an
                                                             Ta amount
                                                                 T`bhag XdhT_   gb the
                                                                          equal to  g[X Partnership's
                                                                                        HTegaXef[\cqf taxable
                                                                                                        gTkTU_X income
                                                                                                                \aVb`X orbe _bff
                                                                                                                             loss Ybe fhV[ Fiscal
                                                                                                                                  for such  >\fVT_
  QXTe( determined
  Year, WXgXe`\aXW \a  TVVbeWTaVX with
                    in accordance j\g[ fXVg\ba
                                        section 3,/%T& bY the
                                                703(a) of g[X Code
                                                              ;bWX (for
                                                                    %Ybe this
                                                                         g[\f purpose,
                                                                              checbfX( all
                                                                                        T__ items
                                                                                            \gX`f bY
                                                                                                   of \aVb`X(
                                                                                                      income, ZT\a(
                                                                                                               gain, _bff( be WXWhVg\ba
                                                                                                                     loss, or            eXdh\eXW
                                                                                                                              deduction required
  gb be
  to UX stated
        fgTgXW separately
               fXcTeTgX_l pursuant
                           chefhTag to
                                    gb fXVg\ba
                                       section 3,/%T&%-&  bY the
                                                703(a)(1) of  g[X Code
                                                                  ;bWX f[T__   UX included
                                                                         shall be  \aV_hWXW in\a taxable
                                                                                                 gTkTU_X income
                                                                                                          \aVb`X orbe _bff&(  j\g[ the
                                                                                                                      loss), with  g[X Yb__bj\aZ
                                                                                                                                        following
  TW]hfg`Xagf6
  adjustments:

          %T&
          (a)      8al \aVb`X
                   Any          bY the
                        income of  g[X Partnership
                                       HTegaXef[\c that
                                                     g[Tg \f
                                                          is XkX`cg
                                                             exempt Yeb`
                                                                    from YXWXeT_
                                                                          federal \aVb`X gTk and
                                                                                  income tax TaW not
                                                                                                 abg bg[Xej\fX gT^Xa \agb
                                                                                                     otherwise taken      TVVbhag in
                                                                                                                     into account \a
  Vb`chg\aZ
  computing HebY\g
            Profit be Dbff pursuant
                   or Loss chefhTag to
                                     gb this
                                        g[\f defmition
                                             WXY\a\g\ba shall
                                                        f[T__ be
                                                              UX added
                                                                 TWWXW to
                                                                       gb such
                                                                          fhV[ taxable
                                                                               gTkTU_X \aVb`X
                                                                                       income be
                                                                                               or _bff7
                                                                                                  loss;

            %U&
            (b)      8al expenditures
                     Any   XkcXaW\gheXf bY  g[X Partnership
                                         of the HTegaXef[\c WXfVe\UXW
                                                             described \a fXVg\ba 3,1%T&%.&%9&
                                                                       in section               bY the
                                                                                  705(a)(2)(B) of  g[X Code
                                                                                                       ;bWX be   geXTgXW as
                                                                                                              or treated Tf XkcXaW\gheXf   haWXe
                                                                                                                             expenditures under
  fXVg\ba 3,1%T&%.&%9&
  section 705(a)(2)(B) ofbY the
                            g[X Code
                                ;bWX pursuant
                                      chefhTag to
                                                gb section
                                                   fXVg\ba 1.704-1(b)(2)(iv)(i)
                                                           -*3,0)-%U&%.&%\i&%\& of
                                                                                bY the
                                                                                   g[X Regulations
                                                                                       JXZh_Tg\baf (other
                                                                                                    %bg[Xe than
                                                                                                            g[Ta XkcXafXf
                                                                                                                 expenses \a   eXfcXVg of
                                                                                                                            in respect bY which
                                                                                                                                          j[\V[ an
                                                                                                                                                 Ta
  X_XVg\ba
  election \f cebcXe_l made
           is properly  `TWX under
                              haWXe section
                                     fXVg\ba 3,5  bY the
                                             709 of  g[X Code),
                                                         ;bWX&( and
                                                                TaW abg  bg[Xej\fX taken
                                                                    not otherwise   gT^Xa \agb TVVbhag \a
                                                                                          into account     Vb`chg\aZ Profit
                                                                                                        in computing   HebY\g or
                                                                                                                               be Loss
                                                                                                                                  Dbff pursuant
                                                                                                                                       chefhTag to
                                                                                                                                                 gb
  g[\f WXY\a\g\ba(
  this             f[T__ be
       definition, shall UX subtracted
                            fhUgeTVgXW Yeb`  fhV[ taxable
                                       from such   gTkTU_X \aVb`X  be _bff7
                                                           income or  loss;

           %V&
           (c)       Fbgj\g[fgTaW\aZ any
                     Notwithstanding   Tal bg[Xe cebi\f\baf bY
                                           other provisions    g[\f WXY\a\g\ba(
                                                            of this             Tal items
                                                                    definition, any \gX`f which
                                                                                          j[\V[ are
                                                                                                TeX specially
                                                                                                    fcXV\T__l allocated
                                                                                                              T__bVTgXW pursuant
                                                                                                                        chefhTag to
                                                                                                                                 gb KXVg\ba
                                                                                                                                    Section
  3*,/ be 7.04
  7.03 or 3*,0 f[T__
               shall abg UX taken
                     not be gT^Xa \agb TVVbhag \a
                                  into account in Vb`chg\aZ  HebY\g be
                                                  computing Profit      Dbff*
                                                                     or Loss.

           L[X  T`bhagf of
           The amounts   bY the
                            g[X \gX`f  bY Partnership
                                 items of HTegaXef[\c \aVb`X(
                                                      income, ZT\a(
                                                               gain, _bff(
                                                                     loss, be
                                                                           or WXWhVg\ba    TiT\_TU_X to
                                                                               deduction available   gb be
                                                                                                         UX fcXV\T__l  T__bVTgXW pursuant
                                                                                                             specially allocated chefhTag to
                                                                                                                                          gb
  KXVg\baf 3*,/ TaW
  Sections 7.03     3*,0 f[T__
                and 7.04       UX WXgXe`\aXW
                         shall be            Ul applying
                                  determined by Tcc_l\aZ rules
                                                         eh_Xf analogous
                                                               TaT_bZbhf to
                                                                          gb those
                                                                             g[bfX fXg
                                                                                   set Ybeg[
                                                                                       forth \a V_ThfXf (a)
                                                                                             in clauses %T& and
                                                                                                            TaW (b)
                                                                                                                %U& above.
                                                                                                                    TUbiX*

          oJXZh_Tg\bafp means
          "Regulations" `XTaf the
                               g[X YXWXeT_
                                   federal \aVb`X  gTk regulations
                                           income tax  eXZh_Tg\baf promulgated
                                                                   ceb`h_ZTgXW by
                                                                               Ul the
                                                                                  g[X United
                                                                                      Ma\gXW KgTgXf
                                                                                             States LeXTfhel <XcTeg`Xag under
                                                                                                    Treasury Department haWXe the
                                                                                                                              g[X
  ;bWX as
  Code Tf fhV[ JXZh_Tg\baf may
          such Regulations `Tl be
                               UX amended
                                  T`XaWXW Yeb`   g\`X to
                                            from time gb time.
                                                         g\`X*

          8__ eXYXeXaVXf
          All            [XeX\a to
              references herein gb aT fcXV\Y\V
                                      specific fXVg\ba bY the
                                               section of g[X regulations
                                                              eXZh_Tg\baf shall
                                                                          f[T__ be
                                                                                UX deemed
                                                                                   WXX`XW also
                                                                                          T_fb to
                                                                                               gb refer
                                                                                                  eXYXe to
                                                                                                        gb any
                                                                                                           Tal corresponding
                                                                                                               VbeeXfcbaW\aZ provision
                                                                                                                             cebi\f\ba of
                                                                                                                                       bY
  fhVVXXW\aZ JXZh_Tg\baf*
  succeeding Regulations.

            oJXZh_Tgbel Allocations"
            "Regulatory 8__bVTg\bafp has
                                     [Tf g[X `XTa\aZ set
                                         the meaning fXg Ybeg[
                                                         forth \a KXVg\ba 3*,0*
                                                               in Section 7.04.




                                                                   8JLA;D= AA
                                                                   ARTICLE II

                                                                GJ?8FAR8LAGF
                                                                ORGANIZATION

           KXVg\ba .*,-
           Section 2.01     FT`X* The
                            Name.  L[X Lehfg
                                       Trust Vbag\ahXW [XeXUl f[T__
                                             continued hereby        UX ^abja
                                                               shall be       Tf L[X
                                                                        known as     FTg\baT_ Collegiate
                                                                                 The National ;b__XZ\TgX Student
                                                                                                         KghWXag Loan
                                                                                                                 DbTa Trust
                                                                                                                      Lehfg 2006-4,
                                                                                                                            .,,2)0(
  \a j[\V[ name
  in which aT`X the
                 g[X Owner
                     GjaXe LehfgXX `Tl take
                           Trustee may gT^X any
                                            Tal action
                                                TVg\ba as
                                                       Tf provided
                                                          cebi\WXW herein.
                                                                    [XeX\a*

           KXVg\ba  .*,.
           Section 2.02        GYY\VX* L[X
                               Office.      ce\aV\cT_ place
                                        The principal c_TVX bY Uhf\aXff and
                                                            of business  TaW principal
                                                                             ce\aV\cT_ office
                                                                                       bYY\VX of
                                                                                              bY the
                                                                                                 g[X Lehfg f[T__ be
                                                                                                     Trust shall UX in
                                                                                                                     \a care
                                                                                                                        VTeX bY g[X Owner
                                                                                                                             of the GjaXe
  LehfgXX( Tg the
  Trustee, at g[X address
                  TWWeXff set
                          fXg forth
                              Ybeg[ \a
                                    in KXVg\ba -0*,1* The
                                       Section 14.05. L[X Trust
                                                           Lehfg shall
                                                                 f[T__ also
                                                                       T_fb have
                                                                            [TiX an
                                                                                 Ta office
                                                                                    bYY\VX at
                                                                                           Tg 800
                                                                                              4,, Boylston
                                                                                                   9bl_fgba KgeXXg
                                                                                                             Street -) 34th
                                                                                                                       /0g[ Floor,
                                                                                                                            >_bbe( Boston,
                                                                                                                                   9bfgba(
  ETffTV[hfXggf 02199.
  Massachusetts   ,.-55*

            KXVg\ba .*,/
            Section 2.03       HhecbfXf and
                               Purposes TaW Powers.
                                            HbjXef*


            %T&
            (a)      L[X checbfX bY
                     The purpose    g[X Lehfg
                                 of the Trust \f gb XaZTZX
                                              is to        \a the
                                                    engage in g[X following
                                                                  Yb__bj\aZ activities
                                                                            TVg\i\g\Xf and
                                                                                       TaW only
                                                                                           ba_l these
                                                                                                g[XfX activities:
                                                                                                      TVg\i\g\Xf6


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                  %$#($
                                                                                                                                                10/40
8/21/2018
,#&%#&$%,   Case 6:18-ap-01089-MH Doc 33-4 Filed1;2??<382@54 01/09/190<3A95;@
                                                            Unassociated     Entered 01/09/19 13:20:46 Desc
                                                                         Document
                         %\&
                                   Declaration     in Support       Page    202   of 369
                              Lb TVdh\eX T cbb_ bY KghWXag DbTaf( gb XkXVhgX g[X AaWXagheX TaW gb \ffhX g[X FbgXf7
                                (i)      To acquire a pool of Student Loans, to execute the Indenture and to issue the Notes;

                               %\\&
                               (ii)    Lb
                                       To XagXe
                                           enter \agb g[X Lehfg
                                                 into the       JX_TgXW Agreements
                                                          Trust Related 8ZeXX`Xagf and
                                                                                   TaW to
                                                                                       gb provide
                                                                                          cebi\WX Ybe g[X administration
                                                                                                  for the TW`\a\fgeTg\ba of
                                                                                                                         bY the
                                                                                                                            g[X Lehfg TaW
                                                                                                                                Trust and
            g[X servicing
            the fXei\V\aZ of
                          bY the
                             g[X KghWXag DbTaf7
                                 Student Loans;

                             %\\\&
                             (iii)     Lb XaZTZX
                                       To engage \a g[bfX activities
                                                 in those  TVg\i\g\Xf and
                                                                      TaW to
                                                                          gb XagXe
                                                                             enter \agb
                                                                                   into fhV[ TZeXX`Xagf that
                                                                                        such agreements  g[Tg are
                                                                                                              TeX necessary,
                                                                                                                  aXVXffTel( fh\gTU_X
                                                                                                                             suitable be
                                                                                                                                      or
            VbaiXa\Xag gb accomplish
            convenient to TVVb`c_\f[ the
                                     g[X YbeXZb\aZ be are
                                         foregoing or TeX incidental
                                                          \aV\WXagT_ thereto
                                                                      g[XeXgb be VbaaXVgXW therewith;
                                                                              or connected  g[XeXj\g[7 and
                                                                                                       TaW

                               %\i&
                               (iv)        Lb
                                           To XaZTZX
                                              engage in\a such
                                                          fhV[ bg[Xe  TVg\i\g\Xf as
                                                                other activities Tf may
                                                                                    `Tl be
                                                                                         UX eXdh\eXW
                                                                                            required \a
                                                                                                      in VbaaXVg\ba  j\g[ conservation
                                                                                                         connection with    VbafXeiTg\ba bY   g[X Lehfg
                                                                                                                                           of the Trust
            HebcXegl and
            Property TaW Distributions
                           <\fge\Uhg\baf to
                                          gb Owners.
                                             GjaXef* Until
                                                       Mag\_ the
                                                              g[X AaWXagheX  \f discharged,
                                                                  Indenture is  W\fV[TeZXW( the
                                                                                            g[X Lehfg
                                                                                                 Trust f[T__ abg XaZTZX
                                                                                                       shall not engage in\a any
                                                                                                                             Tal business
                                                                                                                                  Uhf\aXff or
                                                                                                                                            be activities
                                                                                                                                               TVg\i\g\Xf
            bg[Xe than
            other g[Ta \a VbaaXVg\ba with,
                       in connection   j\g[( or
                                              be relating
                                                 eX_Tg\aZ to,
                                                          gb( the
                                                              g[X YbeXZb\aZ   TaW other
                                                                  foregoing and   bg[Xe than
                                                                                        g[Ta as
                                                                                              Tf eXdh\eXW be authorized
                                                                                                 required or Thg[be\mXW byUl the
                                                                                                                              g[X terms
                                                                                                                                  gXe`f of
                                                                                                                                         bY this
                                                                                                                                            g[\f
            8ZeXX`Xag and
            Agreement   TaW the
                             g[X AaWXagheX(
                                 Indenture, XkVXcg    Tf are
                                              except as  TeX incidental
                                                             \aV\WXagT_ to
                                                                        gb and
                                                                           TaW necessary
                                                                                 aXVXffTel to
                                                                                           gb accomplish
                                                                                               TVVb`c_\f[ fhV[   TVg\i\g\Xf( unless
                                                                                                           such activities,  ha_Xff the
                                                                                                                                     g[X AagXeXfgXW
                                                                                                                                         Interested
            FbgX[b_WXef VbafXag
            Noteholders            gb the
                          consent to  g[X Lehfg
                                          Trust XaZTZ\aZ
                                                 engaging \ain bg[Xe TVg\i\g\Xf*
                                                               other activities.

           %U&
           (b)       Mag\_ the
                     Until g[X Indenture
                               AaWXagheX \f W\fV[TeZXW( the
                                         is discharged, g[X bcXeTg\baf
                                                            operations bY g[X Lehfg
                                                                       of the       f[T__ be
                                                                              Trust shall UX conducted
                                                                                             VbaWhVgXW \a TVVbeWTaVX with
                                                                                                       in accordance j\g[ the
                                                                                                                          g[X Yb__bj\aZ
                                                                                                                              following
  fgTaWTeWf6
  standards:

                               %\&
                               (i)      L[X  Lehfg will
                                        The Trust  j\__ act
                                                        TVg fb_X_l
                                                            solely \a  \gf own
                                                                    in its bja name
                                                                               aT`X and
                                                                                     TaW the
                                                                                          g[X Owner
                                                                                               GjaXe LehfgXX  be other
                                                                                                      Trustee or bg[Xe agents
                                                                                                                       TZXagf selected
                                                                                                                              fX_XVgXW \a
                                                                                                                                       in
            TVVbeWTaVX with
            accordance   j\g[ this
                              g[\f Agreement
                                   8ZeXX`Xag will
                                               j\__ act
                                                    TVg ba UX[T_Y of
                                                        on behalf  bY the
                                                                       g[X Lehfg fhU]XVg to
                                                                           Trust subject gb W\eXVg\ba Ul the
                                                                                            direction by g[X Owners
                                                                                                             GjaXef as
                                                                                                                     Tf provided
                                                                                                                        cebi\WXW herein,
                                                                                                                                  [XeX\a( but
                                                                                                                                          Uhg fhV[
                                                                                                                                              such
            TVg\ba shall
            action f[T__ not
                         abg be
                             UX \a
                                in i\b_Tg\ba bY the
                                   violation of g[X terms
                                                    gXe`f of
                                                           bY this
                                                              g[\f Agreement;
                                                                   8ZeXX`Xag7

                               %\\&
                               (ii)     L[X
                                        The Lehfgqf
                                            Trust's YhaWf TaW assets
                                                    funds and TffXgf f[T__ Tg all
                                                                     shall at T__ times
                                                                                  g\`Xf be
                                                                                        UX maintained
                                                                                           `T\agT\aXW separately
                                                                                                      fXcTeTgX_l Yeb` g[bfX of
                                                                                                                 from those bY the
                                                                                                                               g[X GjaXef
                                                                                                                                   Owners
            TaW any
            and Tal of
                    bY their
                       g[X\e respective
                             eXfcXVg\iX Affiliates;
                                        8YY\_\TgXf7

                             %\\\&
                             (iii)     L[X Trust
                                       The Lehfg f[T__ `T\agT\a Vb`c_XgX
                                                 shall maintain          TaW correct
                                                                complete and VbeeXVg books,
                                                                                     Ubb^f( minutes
                                                                                            `\ahgXf of
                                                                                                    bY the
                                                                                                       g[X meetings
                                                                                                           `XXg\aZf and
                                                                                                                    TaW proceedings
                                                                                                                        cebVXXW\aZf bY
                                                                                                                                    of
            g[X Owners,
            the GjaXef( and
                        TaW records
                            eXVbeWf of
                                    bY accounts;
                                       TVVbhagf7

                               %\i&
                               (iv)       L[X
                                          The Lehfg  f[T__ conduct
                                               Trust shall VbaWhVg \gf  Uhf\aXff at
                                                                    its business Tg the
                                                                                    g[X office
                                                                                        bYY\VX of
                                                                                               bY the
                                                                                                  g[X GjaXe
                                                                                                      Owner LehfgXX     TaW will
                                                                                                              Trustee and   j\__ use
                                                                                                                                 hfX stationery
                                                                                                                                     fgTg\baXel and
                                                                                                                                                 TaW
            bg[Xe business
            other Uhf\aXff Ybe`f
                           forms ofbY the
                                      g[X Lehfg haWXe \gf
                                          Trust under  its bja
                                                           own aT`X    TaW not
                                                                name and   abg that
                                                                               g[Tg of
                                                                                    bY the
                                                                                       g[X GjaXef
                                                                                           Owners be   Tal of
                                                                                                    or any  bY their
                                                                                                               g[X\e respective
                                                                                                                     eXfcXVg\iX Affiliates,
                                                                                                                                 8YY\_\TgXf( and
                                                                                                                                             TaW will
                                                                                                                                                 j\__
            Tib\W the
            avoid g[X appearance
                      TccXTeTaVX (A)%8& of
                                        bY conducting
                                           VbaWhVg\aZ business
                                                        Uhf\aXff ba  UX[T_Y of
                                                                  on behalf bY any
                                                                               Tal GjaXe
                                                                                    Owner be   Tal Affiliate
                                                                                            or any  8YY\_\TgX bY Ta GjaXe
                                                                                                              of an         be (B)
                                                                                                                     Owner or  %9& that
                                                                                                                                   g[Tg the
                                                                                                                                         g[X assets
                                                                                                                                             TffXgf of
                                                                                                                                                    bY
            g[X Lehfg
            the       TeX TiT\_TU_X
                Trust are            gb pay
                          available to  cTl the
                                            g[X VeXW\gbef  bY the
                                                creditors of  g[X Owner
                                                                  GjaXe Trustee
                                                                         LehfgXX or
                                                                                  be any
                                                                                     Tal Owner;
                                                                                          GjaXe7

                                %i&
                                (v)       L[X Trust's
                                          The Lehfgqf operating
                                                      bcXeTg\aZ XkcXafXf
                                                                expenses f[T__ UX paid
                                                                         shall be cT\W bhg bY \gf
                                                                                       out of     bja YhaWf7
                                                                                              its own funds;

                               %i\&
                               (vi)       L[X
                                          The Lehfg f[T__ not
                                              Trust shall abg \aVhe(
                                                              incur, ZhTeTagXX
                                                                     guarantee be Tffh`X any
                                                                               or assume  Tal WXUg  %bg[Xe than
                                                                                               debt (other g[Ta the
                                                                                                                g[X Notes)
                                                                                                                    FbgXf& nor
                                                                                                                           abe hold
                                                                                                                               [b_W itself
                                                                                                                                    \gfX_Y out
                                                                                                                                           bhg as
                                                                                                                                               Tf
            UX\aZ _\TU_X
            being liable Ybe g[X debts
                         for the WXUgf bY Tal Xag\gl(
                                       of any         \aV_hW\aZ any
                                              entity, including Tal Owner
                                                                     GjaXe or
                                                                            be any
                                                                               Tal Affiliates
                                                                                   8YY\_\TgXf bY Tal Owner;
                                                                                              of any GjaXe7

                               %i\\&
                               (vii)       >be so
                                           For fb _baZ   Tf any
                                                   long as  Tal of
                                                                bY the
                                                                    g[X Notes
                                                                         FbgXf are
                                                                               TeX bhgfgTaW\aZ(    g[X Lehfg
                                                                                    outstanding, the          f[T__ not
                                                                                                       Trust shall  abg (A)
                                                                                                                        %8& merge
                                                                                                                            `XeZX be   Vbafb_\WTgX with
                                                                                                                                    or consolidate j\g[
            be \agb
            or      Tal bg[Xe
               into any other Xag\gl( %9& VbaiXl
                              entity, (B)  convey be   geTafYXe all
                                                    or transfer T__ or
                                                                    be substantially
                                                                       fhUfgTag\T__l all
                                                                                      T__ bY
                                                                                          of \gf TffXgf to
                                                                                             its assets gb Tal  bg[Xe entity
                                                                                                           any other  Xag\gl (other
                                                                                                                             %bg[Xe than
                                                                                                                                    g[Ta to
                                                                                                                                         gb the
                                                                                                                                            g[X
            AaWXagheX
            Indenture LehfgXX  chefhTag to
                       Trustee pursuant   gb g[X
                                             the AaWXagheX&(  be (C)
                                                 Indenture), or  %;& dissolve,
                                                                       W\ffb_iX( _\dh\WTgX
                                                                                 liquidate be   gXe`\aTgX \a
                                                                                            or terminate      j[b_X be
                                                                                                           in whole  or \a cTeg7 and
                                                                                                                        in part; TaW

                                %i\\\&
                                (viii)       >be so
                                             For fb _baZ Tf any
                                                    long as Tal of
                                                                bY the
                                                                   g[X Notes
                                                                       FbgXf are
                                                                             TeX outstanding,
                                                                                 bhgfgTaW\aZ( the
                                                                                              g[X Lehfg
                                                                                                  Trust f[T__ abg bja
                                                                                                        shall not own be TVdh\eX any
                                                                                                                      or acquire  Tal financial
                                                                                                                                      Y\aTaV\T_
            TffXg that
            asset g[Tg requires
                       eXdh\eXf the
                                 g[X Lehfg( g[X Owners
                                     Trust, the GjaXef be   g[X Administrator
                                                         or the 8W`\a\fgeTgbe to
                                                                              gb make
                                                                                 `T^X any
                                                                                       Tal decisions
                                                                                           WXV\f\baf eXZTeW\aZ
                                                                                                     regarding fhV[  TffXg other
                                                                                                                such asset bg[Xe than
                                                                                                                                 g[Ta the
                                                                                                                                      g[X
            fXei\V\aZ of
            servicing  bY the
                          g[X asset.
                              TffXg*

            KXVg\ba  .*,0
            Section 2.04          8ccb\ag`Xag of
                                 appointment   bY the
                                                  g[X Owner
                                                      GjaXe LehfgXX*    L[X Depositor
                                                               Trustee. The <Xcbf\gbe hereby
                                                                                       [XeXUl appoints
                                                                                                Tccb\agf the
                                                                                                          g[X Owner
                                                                                                              GjaXe LehfgXX Tf trustee
                                                                                                                    Trustee as gehfgXX bY g[X
                                                                                                                                       of the
  Lehfg( gb have
  Trust, to [TiX all
                  T__ the
                      g[X e\Z[gf( cbjXef and
                          rights, powers TaW duties
                                             Whg\Xf set
                                                     fXg Ybeg[ [XeX\a and
                                                         forth herein TaW \a g[X KgTghgbel
                                                                          in the Statutory Lehfg
                                                                                            Trust KgTghgX*
                                                                                                   Statute. L[X GjaXe LehfgXX
                                                                                                            The Owner          TV^abj_XWZXf
                                                                                                                      Trustee acknowledges
  eXVX\cg in
  receipt \a trust
             gehfg Yeb`  g[X Depositor,
                   from the  <Xcbf\gbe( of
                                        bY the
                                           g[X fh`  bY baX
                                               sum of       Wb__Te ($1),
                                                       one dollar  %"-&( Vbafg\ghg\aZ g[X \a\g\T_
                                                                         constituting the initial Lehfg
                                                                                                  Trust HebcXegl*
                                                                                                        Property.

           KXVg\ba  .*,1
           Section 2.05         <XV_TeTg\ba of
                                Declaration  bY Lehfg*
                                                 Trust. L[X  GjaXe LehfgXX
                                                         The Owner            [XeXUl WXV_TeXf
                                                                      Trustee hereby             g[Tg \g
                                                                                      declares that       j\__ hold
                                                                                                      it will  [b_W the
                                                                                                                    g[X Trust
                                                                                                                         Lehfg Property
                                                                                                                               HebcXegl \a gehfg upon
                                                                                                                                        in trust hcba
  TaW fhU]XVg
  and         gb the
      subject to g[X conditions
                      VbaW\g\baf set
                                 fXg Ybeg[ [XeX\a Ybe
                                     forth herein       g[X use
                                                    for the hfX and
                                                                TaW benefit
                                                                     UXaXY\g bY g[X GjaXef(
                                                                             of the            fhU]XVg to
                                                                                    Owners, subject      gb the
                                                                                                            g[X bU_\ZTg\baf  bY the
                                                                                                                obligations of  g[X GjaXe
                                                                                                                                     Owner LehfgXX
                                                                                                                                            Trustee
  haWXe the
  under g[X Lehfg JX_TgXW Agreements.
            Trust Related   8ZeXX`Xagf* AgIt \f g[X \agXag\ba
                                             is the            bY the
                                                     intention of g[X parties
                                                                      cTeg\Xf [XeXgb g[Tg the
                                                                              hereto that  g[X Lehfg
                                                                                               Trust Vbafg\ghgX
                                                                                                      constitute aT fgTghgbel  gehfg under
                                                                                                                     statutory trust haWXe the
                                                                                                                                           g[X KgTghgbel
                                                                                                                                               Statutory
  Lehfg KgTghgX and
  Trust Statute TaW that
                     g[Tg this
                          g[\f Agreement
                               8ZeXX`Xag Vbafg\ghgX     g[X governing
                                           constitute the   ZbiXea\aZ \afgeh`Xag
                                                                       instrument ofbY the
                                                                                       g[X Lehfg*
                                                                                            Trust.

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                       %%#($
                                                                                                                                                     11/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                           Desc
                                 Declaration in Support Page 203 of 369
          KXVg\ba  .*,2
          Section 2.06        Fb Liability
                              No  D\TU\_\gl of
                                            bY GjaXef
                                               Owners Ybe =kcXafXf or
                                                      for Expenses be Obligations
                                                                      GU_\ZTg\baf of
                                                                                  bY Lehfg* Fb GjaXe
                                                                                     Trust. No Owner f[T__ UX liable
                                                                                                     shall be _\TU_X for
                                                                                                                     Ybe any
                                                                                                                         Tal _\TU\_\gl(
                                                                                                                             liability,
  XkcXafX
  expense be
          or bg[Xe
             other bU_\ZTg\ba bY the
                   obligation of g[X Lehfg*
                                     Trust.

           KXVg\ba  .*,3
           Section 2.07         K\ghf bY Lehfg*
                                Situs of Trust. L[X
                                                The Lehfg  j\__ be
                                                    Trust will  UX _bVTgXW  TaW administered
                                                                   located and  TW`\a\fgXeXW \a g[X KgTgX
                                                                                             in the State bY  <X_TjTeX* L[X
                                                                                                           of Delaware.  The Lehfg
                                                                                                                              Trust f[T__ abg have
                                                                                                                                    shall not  [TiX
  Tal X`c_blXXf
  any employees \a   Tal fgTgX
                  in any        bg[Xe than
                          state other g[Ta in
                                           \a the
                                              g[X KgTgX bY Delaware
                                                  State of <X_TjTeX and
                                                                      TaW payments
                                                                           cTl`Xagf will
                                                                                    j\__ be
                                                                                         UX eXVX\iXW  Ul the
                                                                                            received by   g[X Owner
                                                                                                              GjaXe LehfgXX   ba behalf
                                                                                                                      Trustee on  UX[T_Y bY  g[X
                                                                                                                                          of the
  Lehfg ba_l in
  Trust only \a the
                g[X State
                    KgTgX of
                          bY Delaware
                             <X_TjTeX andTaW payments
                                             cTl`Xagf will
                                                        j\__ be
                                                             UX made
                                                                `TWX byUl the
                                                                          g[X GjaXe
                                                                              Owner LehfgXX  ba behalf
                                                                                     Trustee on  UX[T_Y of
                                                                                                        bY the
                                                                                                            g[X Lehfg ba_l Yeb`
                                                                                                                Trust only       g[X KgTgX
                                                                                                                           from the        bY
                                                                                                                                     State of
  <X_TjTeX*
  Delaware.




                                                                           8JLA;D= AAA
                                                                           ARTICLE III

                                              LJMKL ;=JLA>A;8L=K
                                              TRUST              8F< LJ8FK>=J
                                                    CERTIFICATES AND TRANSFER G>
                                                                              OF AFL=J=KL
                                                                                 INTEREST

            KXVg\ba /*,-
            Section 3.01           AffhTaVX bY Lehfg
                                   Issuance of       ;Xeg\Y\VTgX*
                                               Trust Certificate.

          %T&
          (a)       8f bY
                    As     g[X date
                        of the  WTgX hereof,
                                     [XeXbY( as
                                             Tf set
                                                fXg Ybeg[
                                                    forth ba
                                                          on KV[XWh_X
                                                             Schedule A8 attached
                                                                         TggTV[XW hereto,
                                                                                  [XeXgb( the
                                                                                          g[X Depositor
                                                                                              <Xcbf\gbe has
                                                                                                         [Tf been
                                                                                                             UXXa issued
                                                                                                                   \ffhXW aT Lehfg ;Xeg\Y\VTgX
                                                                                                                             Trust Certificate
  Xi\WXaV\aZ
  evidencing aT percentage
                cXeVXagTZX ofbY the
                                g[X Beneficial
                                    9XaXY\V\T_ AagXeXfg \a the
                                               Interest in g[X Lehfg TaW L=JA
                                                               Trust and TERI [Tf  UXXa \ffhXW
                                                                               has been issued aT Lehfg ;Xeg\Y\VTgX evidencing
                                                                                                  Trust Certificate Xi\WXaV\aZ aT percentage
                                                                                                                                   cXeVXagTZX bY
                                                                                                                                               of
  g[X Beneficial
  the 9XaXY\V\T_ Interest
                 AagXeXfg \a g[X Lehfg*
                          in the  Trust.

            %U&
            (b)      =TV[ Lehfg
                     Each         ;Xeg\Y\VTgX shall
                            Trust Certificate  f[T__ be
                                                     UX executed
                                                        XkXVhgXW by
                                                                  Ul manual
                                                                     `TahT_ f\ZaTgheX  ba behalf
                                                                             signature on UX[T_Y of
                                                                                                  bY the
                                                                                                     g[X Owner
                                                                                                         GjaXe LehfgXX  Ul one
                                                                                                                Trustee by baX of
                                                                                                                                bY its
                                                                                                                                    \gf Authorized
                                                                                                                                        8hg[be\mXW
  GYY\VXef* Lehfg
  Officers.        ;Xeg\Y\VTgXf bearing
             Trust Certificates UXTe\aZ the
                                         g[X manual
                                              `TahT_ f\ZaTgheX
                                                      signature bY Ta \aW\i\WhT_
                                                                of an            j[b was,
                                                                      individual who  jTf( at
                                                                                           Tg the
                                                                                              g[X time
                                                                                                  g\`X when
                                                                                                        j[Xa such
                                                                                                              fhV[ signature
                                                                                                                   f\ZaTgheX was
                                                                                                                             jTf affixed,
                                                                                                                                  TYY\kXW(
  Thg[be\mXW to
  authorized  gb sign
                 f\Za on
                      ba behalf
                          UX[T_Y bY g[X Owner
                                 of the  GjaXe LehfgXX
                                                 Trustee f[T__ U\aW the
                                                         shall bind g[X Lehfg( abgj\g[fgTaW\aZ that
                                                                        Trust, notwithstanding  g[Tg such
                                                                                                     fhV[ individual
                                                                                                          \aW\i\WhT_ has
                                                                                                                     [Tf VXTfXW  gb be
                                                                                                                         ceased to   UX so
                                                                                                                                        fb
  Thg[be\mXW prior
  authorized  ce\be to
                    gb the
                       g[X WX_\iXel
                           delivery bY
                                     of fhV[
                                        such Lehfg  ;Xeg\Y\VTgX be
                                              Trust Certificate or WbXf
                                                                   does abg [b_W fhV[
                                                                        not hold      bYY\VX at
                                                                                 such office Tg the
                                                                                                g[X WTgX
                                                                                                    date bY
                                                                                                         of fhV[
                                                                                                            such Lehfg ;Xeg\Y\VTgX* Each
                                                                                                                 Trust Certificate. =TV[ Lehfg
                                                                                                                                           Trust
  ;Xeg\Y\VTgX shall
  Certificate f[T__ be
                    UX WTgXW  g[X date
                       dated the  WTgX bY
                                       of \gf
                                          its \ffhTaVX*
                                              issuance.

            KXVg\ba /*,.
            Section 3.02           JXZ\fgeTg\ba and
                                   Registration TaW Transfer
                                                    LeTafYXe of
                                                             bY Certificates.
                                                                ;Xeg\Y\VTgXf*


           %T&
           (a)       L[X  GjaXe LehfgXX
                     The Owner             f[T__ maintain
                                  Trustee shall  `T\agT\a at
                                                           Tg \gf
                                                              its bYY\VX  eXYXeeXW to
                                                                   office referred  gb in
                                                                                       \a KXVg\ba  .*,.( or
                                                                                          Section 2.02,   be at
                                                                                                             Tg the
                                                                                                                g[X office
                                                                                                                    bYY\VX bY Tal agent
                                                                                                                           of any  TZXag appointed
                                                                                                                                         Tccb\agXW by
                                                                                                                                                    Ul \g
                                                                                                                                                        it
  TaW approved
  and TccebiXW \a   je\g\aZ by
                 in writing  Ul the
                                g[X GjaXef
                                    Owners atTg the
                                                g[X time
                                                    g\`X of
                                                         bY such
                                                            fhV[ appointment,
                                                                    Tccb\ag`Xag( aT eXZ\fgXe   Ybe the
                                                                                      register for g[X eXZ\fgeTg\ba  TaW LeTafYXe
                                                                                                        registration and            bY Trust
                                                                                                                          Transfer of  Lehfg Certificates.
                                                                                                                                             ;Xeg\Y\VTgXf*
  Fb LeTafYXe
  No           bY aT Beneficial
      Transfer of    9XaXY\V\T_ AagXeXfg f[T__ be
                                Interest shall UX made
                                                  `TWX unless
                                                         ha_Xff such
                                                                  fhV[ LeTafYXe   \f made
                                                                        Transfer is  `TWX pursuant
                                                                                            chefhTag togb an
                                                                                                          Ta effective
                                                                                                             XYYXVg\iX registration
                                                                                                                        eXZ\fgeTg\ba fgTgX`Xag haWXe the
                                                                                                                                     statement under   g[X
  KXVhe\g\Xf 8Vg of
  Securities Act  bY 1933,
                     -5//( Tf
                            as T`XaWXW   %g[X "1933
                               amended (the   o-5// Act"),
                                                      8Vgp&( and
                                                             TaW fgTgX   fXVhe\g\Xf laws,
                                                                   state securities  _Tjf( or
                                                                                           be is
                                                                                              \f XkX`cg
                                                                                                 exempt Yeb`     g[X registration
                                                                                                           from the  eXZ\fgeTg\ba eXdh\eX`Xagf  haWXe
                                                                                                                                   requirements under
  g[X 1933
  the -5// Act
           8Vg and
                TaW state
                     fgTgX fXVhe\g\Xf
                           securities _Tjf*
                                      laws.

            %U&
            (b)        L[X registered
                       The   eXZ\fgXeXW Owner
                                         GjaXe of bY any
                                                     Tal Trust
                                                         Lehfg ;Xeg\Y\VTgX    `Tl LeTafYXe
                                                                Certificate may                 T__ or
                                                                                     Transfer all   be any
                                                                                                        Tal portion
                                                                                                             cbeg\ba bY   g[X Beneficial
                                                                                                                      of the   9XaXY\V\T_ AagXeXfg
                                                                                                                                           Interest Xi\WXaVXW
                                                                                                                                                      evidenced by Ul
  fhV[ Lehfg
  such        ;Xeg\Y\VTgX hcba
        Trust Certificate   upon fheeXaWXe     g[XeXbY to
                                   surrender thereof   gb the
                                                           g[X Owner
                                                               GjaXe LehfgXX       TVVb`cTa\XW by
                                                                        Trustee accompanied         Ul the
                                                                                                        g[X WbVh`Xagf
                                                                                                             documents eXdh\eXW      Ul Section
                                                                                                                           required by  KXVg\ba 3.04.
                                                                                                                                                   /*,0* Such
                                                                                                                                                          KhV[
  LeTafYXe  `Tl be
  Transfer may     UX made
                      `TWX by Ul the
                                 g[X eXZ\fgXeXW   GjaXe in
                                     registered Owner     \a person
                                                             cXefba be    Ul \gf
                                                                      or by       TggbeaXl Wh_l
                                                                             its attorney         Thg[be\mXW in
                                                                                            duly authorized     \a writing
                                                                                                                    je\g\aZ upon
                                                                                                                              hcba surrender
                                                                                                                                    fheeXaWXe of bY the
                                                                                                                                                    g[X Lehfg
                                                                                                                                                         Trust
  ;Xeg\Y\VTgX to
  Certificate  gb the
                   g[X Owner
                       GjaXe LehfgXX     TVVb`cTa\XW by
                                Trustee accompanied     Ul aT written
                                                               je\ggXa \afgeh`Xag
                                                                        instrument of  bY LeTafYXe
                                                                                          Transfer andTaW with
                                                                                                           j\g[ such
                                                                                                                fhV[ signature
                                                                                                                       f\ZaTgheX guarantees
                                                                                                                                   ZhTeTagXXf andTaW Xi\WXaVX
                                                                                                                                                       evidence bYof
  Thg[be\gl of
  authority  bY the
                 g[X Persons
                     HXefbaf signing
                               f\Za\aZ the
                                        g[X \afgeh`Xag   bY LeTafYXe
                                             instrument of   Transfer asTf the
                                                                           g[X Owner
                                                                                GjaXe LehfgXX      `Tl eXTfbaTU_l
                                                                                          Trustee may                   eXdh\eX* Promptly
                                                                                                          reasonably require.    Heb`cg_l uponhcba the
                                                                                                                                                     g[X eXVX\cg   bY
                                                                                                                                                          receipt of
  fhV[ WbVh`Xagf
  such  documents and TaW receipt
                           eXVX\cg by
                                    Ul the
                                       g[X Owner
                                            GjaXe LehfgXX    bY the
                                                    Trustee of  g[X transferor's
                                                                     geTafYXebeqf Trust
                                                                                     Lehfg Certificate,
                                                                                            ;Xeg\Y\VTgX( the
                                                                                                           g[X Owner
                                                                                                               GjaXe LehfgXX     f[T__ (i)
                                                                                                                         Trustee shall  %\& record
                                                                                                                                            eXVbeW the
                                                                                                                                                     g[X name
                                                                                                                                                          aT`X ofbY
  fhV[ transferee
  such  geTafYXeXX asTf an
                        Ta Owner
                            GjaXe and
                                    TaW \gf  HXeVXagTZX AagXeXfg
                                         its Percentage   Interest \a  g[X Lehfg
                                                                   in the  Trust ;Xeg\Y\VTgX
                                                                                    Certificate eXZ\fgXe    TaW (ii)
                                                                                                 register and   %\\& issue,
                                                                                                                     \ffhX( execute
                                                                                                                             XkXVhgX and
                                                                                                                                      TaW deliver
                                                                                                                                           WX_\iXe togb such
                                                                                                                                                         fhV[
  GjaXe aT Lehfg
  Owner      Trust ;Xeg\Y\VTgX
                    Certificate Xi\WXaV\aZ
                                 evidencing fhV[
                                               such HXeVXagTZX
                                                     Percentage AagXeXfg*
                                                                  Interest. Aa   g[X event
                                                                             In the   XiXag aT transferor
                                                                                               geTafYXebe LeTafYXef     ba_l aT portion
                                                                                                             Transfers only     cbeg\ba ofbY its
                                                                                                                                             \gf Beneficial
                                                                                                                                                 9XaXY\V\T_
  AagXeXfg( g[X Owner
  Interest, the  GjaXe Trustee
                         LehfgXX f[T__
                                   shall eXZ\fgXe  TaW \ffhX
                                         register and         gb such
                                                       issue to  fhV[ transferor
                                                                        geTafYXebe aT new
                                                                                        aXj Lehfg   ;Xeg\Y\VTgX evidencing
                                                                                             Trust Certificate    Xi\WXaV\aZ such
                                                                                                                                fhV[ transferor's
                                                                                                                                      geTafYXebeqf newaXj
  HXeVXagTZX AagXeXfg*
  Percentage              KhUfXdhXag to
                Interest. Subsequent    gb aT LeTafYXe TaW upon
                                              Transfer and   hcba the
                                                                   g[X issuance
                                                                        \ffhTaVX of bY the
                                                                                        g[X new
                                                                                            aXj Trust
                                                                                                  Lehfg Certificate
                                                                                                         ;Xeg\Y\VTgX beor Lehfg  ;Xeg\Y\VTgXf( the
                                                                                                                           Trust Certificates,   g[X Owner
                                                                                                                                                      GjaXe
  LehfgXX  f[T__ cancel
  Trustee shall   VTaVX_ and
                          TaW destroy
                               WXfgebl the
                                        g[X Lehfg   ;Xeg\Y\VTgX fheeXaWXeXW
                                             Trust Certificate  surrendered to  gb \g  \a VbaaXVg\ba
                                                                                    it in               j\g[ fhV[
                                                                                          connection with     such LeTafYXe*
                                                                                                                     Transfer. L[X   GjaXe LehfgXX
                                                                                                                                The Owner     Trustee may`Tl treat
                                                                                                                                                               geXTg
  g[X Person
  the HXefba \a    j[bfX aT`X
              in whose    name anyTal Lehfg
                                      Trust ;Xeg\Y\VTgX   \f registered
                                              Certificate is eXZ\fgXeXW asTf the
                                                                             g[X sole
                                                                                   fb_X Owner
                                                                                         GjaXe bY    g[X Beneficial
                                                                                                 of the   9XaXY\V\T_ AagXeXfg
                                                                                                                       Interest \a g[X Trust
                                                                                                                                in the  Lehfg Xi\WXaVXW
                                                                                                                                               evidenced by  Ul such
                                                                                                                                                                 fhV[
  Lehfg  ;Xeg\Y\VTgX*
  Trust Certificate.

           %V&
           (c)       8f aT VbaW\g\ba
                     As              ceXVXWXag to
                           condition precedent gb any
                                                  Tal registration
                                                      eXZ\fgeTg\ba of
                                                                   bY LeTafYXe( g[X Owner
                                                                      Transfer, the GjaXe LehfgXX  `Tl require
                                                                                          Trustee may   eXdh\eX the
                                                                                                                g[X payment
                                                                                                                    cTl`Xag bY
                                                                                                                            of aT fh`
                                                                                                                                  sum
  fhYY\V\Xag to
  sufficient gb VbiXe g[X payment
                cover the cTl`Xag bY  Tal tax
                                   of any gTk be gTkXf or
                                              or taxes be other
                                                          bg[Xe governmental
                                                                ZbiXea`XagT_ V[TeZXf   eXdh\eXW to
                                                                               charges required gb be
                                                                                                   UX paid
                                                                                                      cT\W in
                                                                                                           \a connection
                                                                                                              VbaaXVg\ba with
                                                                                                                         j\g[ fhV[
                                                                                                                              such LeTafYXe
                                                                                                                                    Transfer
  TaW any
  and  Tal other
           bg[Xe reasonable
                 eXTfbaTU_X XkcXafXf
                             expenses VbaaXVgXW   g[XeXj\g[*
                                       connected therewith.

            %W&
            (d)        L[X Trust
                       The Lehfg ;Xeg\Y\VTgXf `Tl not
                                 Certificates may abg be
                                                      UX acquired
                                                         TVdh\eXW or
                                                                  be held
                                                                     [X_W by
                                                                          Ul be
                                                                             or Ybe g[X account
                                                                                for the TVVbhag of
                                                                                                bY aT Plan
                                                                                                      H_Ta (as
                                                                                                           %Tf defined
                                                                                                               WXY\aXW herein).
                                                                                                                       [XeX\a&*

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                   %&#($
                                                                                                                                                                 12/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated     01/09/19Document
                                                               1;2??<382@54        Entered 01/09/19 13:20:46 Desc
                                                                             0<3A95;@

             KXVg\ba /*,/
                                       Declaration     in Support       Page      204   of 369
                          Dbfg( Kgb_Xa( Ehg\_TgXW be <XfgeblXW ;Xeg\Y\VTgXf* AY %\& Tal `hg\_TgXW Lehfg ;Xeg\Y\VTgX \f fheeXaWXeXW gb g[X
             Section 3.03           Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any mutilated Trust Certificate is surrendered to the
  GjaXe Trustee,
  Owner    LehfgXX( or
                     be (ii)
                         %\\& the
                              g[X Owner
                                  GjaXe LehfgXX     eXVX\iXf evidence
                                           Trustee receives     Xi\WXaVX to gb \gf fTg\fYTVg\ba that
                                                                               its satisfaction    g[Tg any
                                                                                                        Tal Lehfg    ;Xeg\Y\VTgX has
                                                                                                              Trust Certificate    [Tf been
                                                                                                                                        UXXa WXfgeblXW(
                                                                                                                                               destroyed, _bfg   be
                                                                                                                                                            lost or
  fgb_Xa( and
  stolen,  TaW hcba    cebbY of
                upon proof     bY ownership
                                  bjaXef[\c satisfactory
                                              fTg\fYTVgbel to gb the
                                                                 g[X Owner
                                                                      GjaXe LehfgXX       gbZXg[Xe with
                                                                               Trustee together      j\g[ fhV[
                                                                                                           such fXVhe\gl
                                                                                                                  security be   \aWX`a\gl as
                                                                                                                             or indemnity     Tf may
                                                                                                                                                 `Tl beUX requested
                                                                                                                                                          eXdhXfgXW by Ul
  g[X Owner
  the GjaXe LehfgXX
               Trustee togb fTiX   \g [Te`_Xff(
                             save it             g[X Owner
                                      harmless, the  GjaXe LehfgXX
                                                               Trustee f[T__
                                                                         shall XkXVhgX
                                                                                execute andTaW WX_\iXe
                                                                                                 deliver aT new
                                                                                                            aXj Lehfg     ;Xeg\Y\VTgX Ybe
                                                                                                                   Trust Certificate        g[X same
                                                                                                                                        for the  fT`X Percentage
                                                                                                                                                        HXeVXagTZX
  AagXeXfg  Tf the
  Interest as  g[X Trust
                   Lehfg Certificate
                            ;Xeg\Y\VTgX fb   `hg\_TgXW( destroyed,
                                         so mutilated,   WXfgeblXW( _bfg
                                                                       lost be
                                                                            or fgb_Xa(   bY _\^X
                                                                                stolen, of        gXabe and
                                                                                             like tenor  TaW bearing
                                                                                                               UXTe\aZ aT different
                                                                                                                            W\YYXeXag issue
                                                                                                                                       \ffhX ah`UXe(     j\g[ fhV[
                                                                                                                                              number, with    such
  abgTg\baf( if
  notations,  \Y any,
                 Tal( as
                       Tf the
                           g[X Owner
                               GjaXe Trustee
                                        LehfgXX f[T__
                                                 shall WXgXe`\aX*
                                                         determine. Aa   VbaaXVg\ba with
                                                                      In connection      j\g[ the
                                                                                                g[X issuance
                                                                                                    \ffhTaVX bY    Tal new
                                                                                                                of any   aXj Lehfg    ;Xeg\Y\VTgX under
                                                                                                                               Trust Certificate    haWXe this
                                                                                                                                                           g[\f KXVg\ba
                                                                                                                                                                Section
  /*,/( the
  3.03,  g[X Owner
             GjaXe LehfgXX      `Tl eXdh\eX
                      Trustee may              g[X payment
                                       require the  cTl`Xag by Ul the
                                                                   g[X eXZ\fgXeXW     GjaXe thereof
                                                                        registered Owner        g[XeXbY bY
                                                                                                         of aT fh`   fhYY\V\Xag to
                                                                                                               sum sufficient    gb cover
                                                                                                                                     VbiXe any
                                                                                                                                            Tal tax
                                                                                                                                                  gTk or
                                                                                                                                                      be other
                                                                                                                                                         bg[Xe
  ZbiXea`XagT_
  governmental V[TeZX        g[Tg may
                   charge that    `Tl beUX \`cbfXW
                                            imposed in \a relation
                                                          eX_Tg\ba thereto
                                                                    g[XeXgb and
                                                                              TaW any
                                                                                   Tal other
                                                                                         bg[Xe expenses
                                                                                                 XkcXafXf (including
                                                                                                            %\aV_hW\aZ the g[X eXTfbaTU_X    YXXf and
                                                                                                                               reasonable fees     TaW expenses
                                                                                                                                                        XkcXafXf of bY the
                                                                                                                                                                       g[X
  GjaXe Trustee)
  Owner    LehfgXX& VbaaXVgXW      g[XeXj\g[* Any
                      connected therewith.      8al replacement
                                                     eXc_TVX`Xag Lehfg        ;Xeg\Y\VTgX issued
                                                                      Trust Certificate     \ffhXW pursuant
                                                                                                     chefhTag to gb this
                                                                                                                    g[\f KXVg\ba    /*,/ f[T__
                                                                                                                          Section 3.03          Vbafg\ghgX Vb`c_XgX
                                                                                                                                          shall constitute   complete
  TaW \aWXYXTf\U_X
  and  indefeasible Xi\WXaVX
                       evidence bY of bjaXef[\c
                                      ownership bY of Ta Beneficial
                                                         9XaXY\V\T_ AagXeXfg(
                                                                      Interest, asTf if
                                                                                     \Y originally
                                                                                        be\Z\aT__l issued,
                                                                                                     \ffhXW( whether
                                                                                                               j[Xg[Xe or be not
                                                                                                                             abg the
                                                                                                                                  g[X _bfg( fgb_Xa or
                                                                                                                                      lost, stolen   be destroyed
                                                                                                                                                        WXfgeblXW Trust
                                                                                                                                                                     Lehfg
  ;Xeg\Y\VTgX shall
  Certificate   f[T__ be
                      UX YbhaW
                          found atTg any
                                     Tal time.
                                          g\`X*

             KXVg\ba /*,0
             Section 3.04           D\`\gTg\ba on
                                    Limitation ba Transfer
                                                  LeTafYXe of
                                                           bY GjaXef[\c J\Z[gf*
                                                              Ownership Rights.

            %T&
            (a)       Fb Transfer
                      No  LeTafYXe of
                                   bY all
                                      T__ be
                                          or Tal cTeg bY
                                             any part of aT Beneficial
                                                            9XaXY\V\T_ AagXeXfg
                                                                       Interest f[T__ UX made
                                                                                shall be `TWX togb any
                                                                                                   Tal Person
                                                                                                        HXefba unless
                                                                                                                ha_Xff (i)
                                                                                                                        %\& such
                                                                                                                            fhV[ Person
                                                                                                                                  HXefba delivers
                                                                                                                                          WX_\iXef to
                                                                                                                                                   gb
  g[X Owner
  the GjaXe LehfgXX    Ta accession
              Trustee an   TVVXff\ba agreement
                                     TZeXX`Xag fhUfgTag\T__l
                                                 substantially \a g[X Ybe`
                                                               in the        bY Exhibit
                                                                       form of  =k[\U\g 2. hereof,
                                                                                           [XeXbY( (ii)
                                                                                                   %\\& except
                                                                                                        XkVXcg for
                                                                                                                Ybe the
                                                                                                                    g[X initial
                                                                                                                        \a\g\T_ transfer
                                                                                                                                geTafYXe of
                                                                                                                                         bY the
                                                                                                                                             g[X
  9XaXY\V\T_ AagXeXfg
  Beneficial  Interest bY g[X Depositor,
                       of the <Xcbf\gbe( the
                                          g[X Owner
                                              GjaXe LehfgXX
                                                      Trustee f[T__ [TiX eXVX\iXW
                                                              shall have  received aT written
                                                                                      je\ggXa opinion
                                                                                               bc\a\ba ofbY counsel
                                                                                                            VbhafX_ in
                                                                                                                     \a Ybe`  TaW fhUfgTaVX
                                                                                                                        form and    substance
  fTg\fYTVgbel to
  satisfactory  gb the
                   g[X Owner
                       GjaXe LehfgXX   fgTg\aZ g[Tg
                              Trustee stating  that fhV[
                                                    such LeTafYXe
                                                          Transfer \f
                                                                   is XkX`cg
                                                                      exempt Yeb`   g[X 1933
                                                                               from the  -5// Act
                                                                                               8Vg and
                                                                                                    TaW any
                                                                                                         Tal applicable
                                                                                                              Tcc_\VTU_X state
                                                                                                                          fgTgX fXVhe\g\Xf
                                                                                                                                 securities _Tjf*
                                                                                                                                            laws.

           %U&
           (b)        8g any
                      At Tal time
                               g\`X that
                                     g[Tg there
                                          g[XeX \f  `beX than
                                                is more   g[Ta baX   GjaXe( no
                                                                one Owner,    ab LeTafYXe
                                                                                  Transfer bY
                                                                                           of aT Beneficial
                                                                                                 9XaXY\V\T_ AagXeXfg f[T__ be
                                                                                                            Interest shall  UX valid
                                                                                                                               iT_\W unless
                                                                                                                                     ha_Xff the
                                                                                                                                            g[X Owner
                                                                                                                                                GjaXe
  `T^\aZ such
  making  fhV[ LeTafYXe    f[T__ have
                 Transfer shall   [TiX received
                                        eXVX\iXW the
                                                   g[X prior
                                                       ce\be written
                                                             je\ggXa VbafXag    gb such
                                                                       consent to  fhV[ LeTafYXe  bY the
                                                                                         Transfer of g[X Owners
                                                                                                         GjaXef holding
                                                                                                                  [b_W\aZ atTg _XTfg
                                                                                                                               least 41#  bY both
                                                                                                                                     85% of  Ubg[ the
                                                                                                                                                  g[X
  HXeVXagTZX AagXeXfgf
  Percentage             TaW the
               Interests and  g[X Sharing
                                   K[Te\aZ Ratios
                                             JTg\bf in
                                                     \a the
                                                        g[X Lehfg  Tg fhV[
                                                            Trust at        g\`X( which
                                                                      such time,  j[\V[ VbafXag    `Tl not
                                                                                          consent may   abg be
                                                                                                            UX unreasonably
                                                                                                               haeXTfbaTU_l withheld;
                                                                                                                                j\g[[X_W7 provided,
                                                                                                                                          cebi\WXW(
  [bjXiXe( that
  however,   g[Tg \a VT_Vh_Tg\aZ the
                  in calculating   g[X total
                                       gbgT_ Beneficial
                                             9XaXY\V\T_ AagXeXfgf
                                                          Interests \a  g[X Lehfg
                                                                    in the        g[X Beneficial
                                                                            Trust the 9XaXY\V\T_ AagXeXfg  bjaXW by
                                                                                                  Interest owned  Ul the
                                                                                                                      g[X transferor
                                                                                                                           geTafYXebe or
                                                                                                                                      be (unless
                                                                                                                                         %ha_Xff the
                                                                                                                                                 g[X
  geTafYXebe and
  transferor  TaW its
                  \gf Affiliates
                      8YY\_\TgXf TeX  g[X only
                                 are the  ba_l GjaXef&
                                                Owners) anyTal Affiliate
                                                                8YY\_\TgX thereof
                                                                           g[XeXbY shall
                                                                                   f[T__ be
                                                                                         UX XkV_hWXW*
                                                                                            excluded.

           %V&
           (c)       =kVXcg Ybe
                     Except     g[X initial
                            for the \a\g\T_ \ffhTaVX
                                            issuance bY g[X Lehfg
                                                     of the        ;Xeg\Y\VTgXf to
                                                            Trust Certificates    gb the
                                                                                     g[X Depositor,
                                                                                         <Xcbf\gbe( ab
                                                                                                    no LeTafYXe   f[T__ be
                                                                                                       Transfer shall   UX iT_\W
                                                                                                                           valid \Y( Tf aT eXfh_g
                                                                                                                                 if, as           bY
                                                                                                                                           result of
  fhV[ LeTafYXe(
  such           %\& any
       Transfer, (i) Tal HXefba  jbh_W have
                         Person would    [TiX aT Percentage
                                                 HXeVXagTZX AagXeXfg  be aT K[Te\aZ
                                                             Interest or              JTg\b of
                                                                            Sharing Ratio   bY 100%,
                                                                                               -,,#( considering
                                                                                                      Vbaf\WXe\aZ forYbe such
                                                                                                                         fhV[ purpose
                                                                                                                              checbfX allT__ interests
                                                                                                                                             \agXeXfgf
  bjaXW by
  owned  Ul any
             Tal Affiliate
                 8YY\_\TgX bY fhV[ Person
                           of such HXefba asTf bjaXW  Ul such
                                               owned by   fhV[ Person,
                                                               HXefba( orbe (ii)
                                                                            %\\& fhV[
                                                                                 such LeTafYXe  jbh_W result
                                                                                       Transfer would  eXfh_g \a
                                                                                                              in aT termination
                                                                                                                    gXe`\aTg\ba of
                                                                                                                                 bY the
                                                                                                                                     g[X Lehfg
                                                                                                                                          Trust Ybe
                                                                                                                                                 for
  >XWXeT_ \aVb`X
  Federal          gTk purposes.
          income tax   checbfXf*

            %W&
            (d)        Fb LeTafYXe
                       No  Transfer bY   T__ or
                                      of all be any
                                                Tal part
                                                     cTeg bY
                                                          of aT Beneficial
                                                                9XaXY\V\T_ AagXeXfg
                                                                             Interest f[T__  UX made
                                                                                       shall be  `TWX to gb any
                                                                                                            Tal X`c_blXX    UXaXY\g plan
                                                                                                                 employee benefit    c_Ta or
                                                                                                                                          be certain
                                                                                                                                             VXegT\a other
                                                                                                                                                      bg[Xe
  eXg\eX`Xag plans
  retirement   c_Taf and
                     TaW arrangements,
                          TeeTaZX`Xagf( \aV_hW\aZ
                                            including \aW\i\WhT_
                                                       individual eXg\eX`Xag      TVVbhagf and
                                                                     retirement accounts      TaW annuities,
                                                                                                   Taah\g\Xf( Keogh
                                                                                                                CXbZ[ plans
                                                                                                                        c_Taf and
                                                                                                                              TaW bank
                                                                                                                                   UTa^ collective
                                                                                                                                         Vb__XVg\iX investment
                                                                                                                                                     \aiXfg`Xag
  YhaWf  TaW insurance
  funds and   \afheTaVX Vb`cTal
                         company ZXaXeT_
                                     general beor fXcTeTgX   TVVbhagf \a
                                                   separate accounts       j[\V[ fhV[
                                                                        in which          c_Taf( accounts
                                                                                    such plans,   TVVbhagf or be arrangements
                                                                                                                 TeeTaZX`Xagf are
                                                                                                                                TeX \aiXfgXW(  g[Tg are
                                                                                                                                    invested, that  TeX fhU]XVg
                                                                                                                                                         subject
  gb ERISA
  to =JAK8 be or KXVg\ba   0531 bY
                 Section 4975       g[X Code
                                 of the  ;bWX (collectively,
                                                %Vb__XVg\iX_l( "Plan"),
                                                                oH_Tap&( abe   gb any
                                                                           nor to  Tal Person
                                                                                         HXefba acting,
                                                                                                 TVg\aZ( directly
                                                                                                           W\eXVg_l be \aW\eXVg_l( on
                                                                                                                    or indirectly, ba behalf
                                                                                                                                      UX[T_Y of
                                                                                                                                              bY any
                                                                                                                                                 Tal such
                                                                                                                                                      fhV[ Plan
                                                                                                                                                            H_Ta
  be any
  or Tal HXefba    TVdh\e\aZ the
          Person acquiring    g[X Beneficial
                                   9XaXY\V\T_ AagXeXfg   j\g[ "plan
                                                Interest with   oc_Ta assets"
                                                                       TffXgfp bY
                                                                                of aT Plan
                                                                                      H_Ta within
                                                                                            j\g[\a the
                                                                                                     g[X meaning
                                                                                                          `XTa\aZ ofbY the
                                                                                                                       g[X Department
                                                                                                                           <XcTeg`Xag of bY Labor
                                                                                                                                            DTUbe eXZh_Tg\ba
                                                                                                                                                   regulation
  ceb`h_ZTgXW at
  promulgated    Tg 29
                    .5 C.F.R.
                        ;*>*J* §n 2510.3-101
                                  .1-,*/)-,- ("Plan
                                                 %oH_Ta Assets")
                                                         8ffXgfp& ha_Xff    g[X Owner
                                                                    unless the  GjaXe LehfgXX
                                                                                          Trustee \f   cebi\WXW with
                                                                                                    is provided   j\g[ an
                                                                                                                        Ta bc\a\ba
                                                                                                                           opinion bY
                                                                                                                                    of VbhafX_  j[\V[
                                                                                                                                       counsel which
  XfgTU_\f[Xf
  establishes gb  g[X satisfaction
               to the fTg\fYTVg\ba of
                                    bY the
                                        g[X GjaXe
                                             Owner LehfgXX     g[Tg the
                                                     Trustee that   g[X purchase
                                                                         cheV[TfX bY    g[X Beneficial
                                                                                     of the 9XaXY\V\T_ AagXeXfg    \f permissible
                                                                                                          Interest is cXe`\ff\U_X under
                                                                                                                                   haWXe applicable
                                                                                                                                          Tcc_\VTU_X _Tj(   j\__
                                                                                                                                                       law, will
  abg constitute
  not  Vbafg\ghgX or
                  be result
                     eXfh_g \a Tal prohibited
                            in any  ceb[\U\gXW transaction
                                                  geTafTVg\ba under
                                                                haWXe ERISA
                                                                        =JAK8 or be Section
                                                                                     KXVg\ba 4975
                                                                                              0531 of bY the
                                                                                                         g[X Code
                                                                                                             ;bWX and
                                                                                                                    TaW will
                                                                                                                         j\__ not
                                                                                                                              abg fhU]XVg g[X Owners,
                                                                                                                                  subject the GjaXef( theg[X
  GjaXe Trustee
  Owner   LehfgXX be   g[X Lehfg
                    or the        gb any
                           Trust to  Tal obligation
                                          bU_\ZTg\ba beor _\TU\_\gl  %\aV_hW\aZ obligations
                                                          liability (including    bU_\ZTg\baf orbe liabilities
                                                                                                    _\TU\_\g\Xf under
                                                                                                                haWXe ERISA
                                                                                                                       =JAK8 orbe KXVg\ba   0531 of
                                                                                                                                   Section 4975   bY the
                                                                                                                                                     g[X Code)
                                                                                                                                                          ;bWX&
  \a TWW\g\ba to
  in addition  gb that
                  g[Tg undertaken
                       haWXegT^Xa \a    g[\f Agreement,
                                     in this 8ZeXX`Xag( which
                                                            j[\V[ opinion
                                                                    bc\a\ba ofbY counsel
                                                                                 VbhafX_ f[T__    abg be
                                                                                            shall not  UX an
                                                                                                           Ta XkcXafX
                                                                                                              expense bY   g[X Owners,
                                                                                                                        of the GjaXef( the
                                                                                                                                         g[X Owner
                                                                                                                                             GjaXe LehfgXX     be
                                                                                                                                                      Trustee or
  g[X Lehfg*
  the Trust.

          %X&
          (e)       Fb Transfer
                    No  LeTafYXe of
                                 bY all
                                    T__ be
                                        or Tal  cTeg bY
                                           any part  of aT Beneficial
                                                           9XaXY\V\T_ AagXeXfg
                                                                      Interest f[T__  UX permitted,
                                                                                shall be cXe`\ggXW( and
                                                                                                    TaW no
                                                                                                        ab such
                                                                                                            fhV[ transfer
                                                                                                                 geTafYXe f[T__  UX XYYXVg\iX
                                                                                                                           shall be effective
  [XeXhaWXe( \Y
  hereunder, if fhV[ geTafYXe would
                such transfer jbh_W VThfX   g[X Lehfg
                                     cause the        gb be
                                                Trust to  UX classified
                                                             V_Tff\Y\XW as
                                                                        Tf aT publicly
                                                                              chU_\V_l traded
                                                                                       geTWXW partnership,
                                                                                              cTegaXef[\c( taxable
                                                                                                            gTkTU_X as
                                                                                                                    Tf aT corporation
                                                                                                                          VbecbeTg\ba Ybe
                                                                                                                                       for YXWXeT_
                                                                                                                                           federal
  \aVb`X gTk purposes,
  income tax  checbfXf( by
                         Ul VThf\aZ g[X Lehfg
                            causing the        gb have
                                        Trust to  [TiX more
                                                         `beX than
                                                               g[Ta 100
                                                                    -,, Owners
                                                                         GjaXef at Tg any
                                                                                      Tal time
                                                                                          g\`X Whe\aZ Tal taxable
                                                                                               during any  gTkTU_X year
                                                                                                                    lXTe of
                                                                                                                          bY the
                                                                                                                             g[X Lehfg*
                                                                                                                                 Trust.

            KXVg\ba /*,1
            Section 3.05       8ff\Za`Xag of
                              Assignment  bY Right
                                             J\Z[g gb  <\fge\Uhg\baf* An
                                                    to Distributions.  8a Owner
                                                                           GjaXe may
                                                                                  `Tl assign
                                                                                       Tff\Za all
                                                                                              T__ or
                                                                                                  be any
                                                                                                     Tal part
                                                                                                          cTeg of
                                                                                                               bY \gf e\Z[g to
                                                                                                                  its right gb receive
                                                                                                                               eXVX\iX
  W\fge\Uhg\baf
  distributions [XeXhaWXe( Uhg such
                hereunder, but fhV[ Tff\Za`Xag %\a the
                                    assignment (in g[X absence
                                                       TUfXaVX bYof aT permitted
                                                                       cXe`\ggXW LeTafYXe&
                                                                                 Transfer) f[T__
                                                                                           shall XYYXVg ab V[TaZX
                                                                                                 effect no change \a    g[X bjaXef[\c
                                                                                                                    in the  ownership bY  g[X
                                                                                                                                       of the
  Lehfg*
  Trust.




                                                                             8JLA;D= AN
                                                                             ARTICLE IV

                                                                 ;GF;=JFAF? L@=
                                                                 CONCERNING THE GOF=JK
                                                                                OWNERS


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                        %'#($
                                                                                                                                                                      13/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated   01/09/19Document
                                                             1;2??<382@54     Entered 01/09/19 13:20:46
                                                                          0<3A95;@                                                                 Desc
             KXVg\ba 4.01
                     0*,-
                                     Declaration    in Support       Page
                          8Vg\ba Ul GjaXef j\g[ JXfcXVg gb ;XegT\a ETggXef*
                                                                             205   of 369
            Section               Action by Owners with Respect to Certain Matters.

           %T&
           (a)     L[X  GjaXe LehfgXX
                   The Owner               j\__ take
                                  Trustee will  gT^X fhV[ TVg\ba or
                                                     such action be refrain
                                                                     eXYeT\a Yeb`
                                                                             from gT^\aZ   fhV[ action
                                                                                   taking such  TVg\ba under
                                                                                                       haWXe this
                                                                                                             g[\f Agreement
                                                                                                                  8ZeXX`Xag be   Tal Lehfg
                                                                                                                              or any Trust
  JX_TgXW Agreement
  Related  8ZeXX`Xag as
                      Tf it
                         \g f[T__ UX W\eXVgXW
                            shall be           chefhTag to
                                     directed pursuant   gb an
                                                            Ta XkceXff  cebi\f\ba bY
                                                               express provision      g[\f Agreement
                                                                                   of this 8ZeXX`Xag be   fhV[ Lehfg
                                                                                                       or such       JX_TgXW Agreement
                                                                                                               Trust Related 8ZeXX`Xag be(   j\g[
                                                                                                                                         or, with
  eXfcXVg to
  respect gb nonministerial
             aba`\a\fgXe\T_ matters,
                             `TggXef( as
                                      Tf \g f[T__ be
                                         it shall UX directed
                                                     W\eXVgXW by
                                                              Ul all
                                                                 T__ the
                                                                     g[X Owners
                                                                         GjaXef for
                                                                                  Ybe so
                                                                                      fb _baZ  Tf any
                                                                                         long as  Tal of
                                                                                                      bY the
                                                                                                         g[X Notes
                                                                                                             FbgXf are
                                                                                                                   TeX outstanding.
                                                                                                                       bhgfgTaW\aZ*

           %U&
           (b)       O\g[bhg _\`\g\aZ
                     Without            g[X ZXaXeT_\gl
                               limiting the            bY the
                                            generality of g[X foregoing,
                                                               YbeXZb\aZ( \a VbaaXVg\ba with
                                                                          in connection j\g[ the
                                                                                              g[X Yb__bj\aZ
                                                                                                   following aba`\a\fgXe\T_  `TggXef( the
                                                                                                              nonministerial matters, g[X GjaXe
                                                                                                                                          Owner
  LehfgXX j\__ take
  Trustee will  gT^X ab  TVg\ba( and
                     no action,  TaW will
                                     j\__ not
                                          abg have
                                              [TiX authority
                                                   Thg[be\gl to
                                                              gb take
                                                                 gT^X any
                                                                      Tal such
                                                                          fhV[ action,
                                                                               TVg\ba( unless
                                                                                       ha_Xff \g
                                                                                               it eXVX\iXf ce\be written
                                                                                                  receives prior je\ggXa approval
                                                                                                                         TccebiT_ from
                                                                                                                                  Yeb` all
                                                                                                                                        T__ the
                                                                                                                                            g[X
  GjaXef Ybe
  Owners       fb long
          for so  _baZ as
                        Tf any
                           Tal bY g[X Notes
                               of the FbgXf are
                                             TeX bhgfgTaW\aZ6
                                                 outstanding:

                               %\&
                               (i)      Aa\g\TgX Tal claim
                                        Initiate any V_T\` or
                                                           be _Tjfh\g  Ul the
                                                              lawsuit by   g[X Lehfg TaW Vb`ceb`\fX
                                                                               Trust and              Tal V_T\`
                                                                                          compromise any  claim be
                                                                                                                 or _Tjfh\g UebhZ[g by
                                                                                                                    lawsuit brought  Ul be
                                                                                                                                         or
            TZT\afg the
            against g[X Trust,
                        Lehfg( XkVXcg
                               except Ybe
                                       for V_T\`f be _Tjfh\gf
                                           claims or          \a\g\TgXW in
                                                     lawsuits initiated \a the
                                                                            g[X ordinary
                                                                                beW\aTel VbhefX bY business
                                                                                         course of Uhf\aXff by
                                                                                                            Ul the
                                                                                                               g[X Lehfg be \gf
                                                                                                                   Trust or     TZXagf be
                                                                                                                            its agents or
            ab`\aXXf Ybe
            nominees       Vb__XVg\ba ba
                       for collection on g[X
                                         the KghWXag  DbTaf owned
                                              Student Loans bjaXW by Ul the
                                                                         g[X Lehfg7
                                                                              Trust;

                                  %\\&
                                  (ii)      8`XaW( change
                                            Amend, V[TaZX be `bW\Yl this
                                                          or modify g[\f Agreement
                                                                         8ZeXX`Xag be Tal Lehfg
                                                                                   or any       JX_TgXW Agreement;
                                                                                          Trust Related 8ZeXX`Xag7


                               %\\\&
                               (iii)      Lb the
                                          To  g[X Yh__Xfg
                                                  fullest XkgXag cXe`\ggXW by
                                                          extent permitted  Ul applicable
                                                                               Tcc_\VTU_X _Tj(
                                                                                           law, Y\_X
                                                                                                file aT voluntary
                                                                                                        ib_hagTel petition
                                                                                                                  cXg\g\ba \a  UTa^ehcgVl Ybe
                                                                                                                            in bankruptcy      g[X
                                                                                                                                           for the
            Lehfg( j[\V[ in
            Trust, which \a no
                             ab XiXag  f[T__ the
                                event shall  g[X Owner
                                                 GjaXe LehfgXX    UX permitted
                                                          Trustee be cXe`\ggXW to
                                                                                gb Wb
                                                                                   do be  UX \afgehVgXW
                                                                                      or be              gb do
                                                                                             instructed to  Wb until
                                                                                                               hag\_ at
                                                                                                                     Tg _XTfg /23 days
                                                                                                                        least 367 WTlf after
                                                                                                                                       TYgXe the
                                                                                                                                             g[X
            cTl`Xag in
            payment  \a full
                        Yh__ of
                             bY the
                                g[X Outstanding
                                     GhgfgTaW\aZ Notes
                                                   FbgXf (as
                                                          %Tf defined
                                                              WXY\aXW in
                                                                      \a the
                                                                         g[X Indenture)
                                                                             AaWXagheX& issued
                                                                                         \ffhXW by
                                                                                                 Ul the
                                                                                                     g[X Trust;
                                                                                                         Lehfg7 and
                                                                                                                TaW

                                 %\i&
                                 (iv)        Lb g[X Yh__Xfg
                                             To the fullest XkgXag    cXe`\ggXW by
                                                             extent permitted       Ul applicable
                                                                                       Tcc_\VTU_X _Tj(     %8& Aafg\ghgX
                                                                                                     law, (A)              cebVXXW\aZf to
                                                                                                                 Institute proceedings     gb [TiX  g[X Lehfg
                                                                                                                                              have the  Trust
            WXV_TeXW
            declared be  TW]hW\VTgXW bankrupt
                      or adjudicated     UTa^ehcg be
                                                   or \afb_iXag(   %9& consent
                                                       insolvent, (B)   VbafXag to  gb the
                                                                                       g[X \afg\ghg\ba
                                                                                            institution ofbY bankruptcy
                                                                                                              UTa^ehcgVl or be insolvency
                                                                                                                               \afb_iXaVl proceedings
                                                                                                                                             cebVXXW\aZf against
                                                                                                                                                            TZT\afg
            g[X Lehfg(
            the        %;& Y\_X
                Trust, (C)  file aT petition
                                    cXg\g\ba or
                                             be consent
                                                VbafXag togb aT petition
                                                                cXg\g\ba seeking
                                                                          fXX^\aZ eXbeZTa\mTg\ba
                                                                                     reorganization or  be relief
                                                                                                            eX_\XY ba  UX[T_Y of
                                                                                                                   on behalf    bY the
                                                                                                                                   g[X Lehfg   haWXe any
                                                                                                                                        Trust under   Tal applicable
                                                                                                                                                           Tcc_\VTU_X
            YXWXeT_ be state
            federal or fgTgX law
                              _Tj relating
                                    eX_Tg\aZ to
                                             gb bankruptcy,
                                                UTa^ehcgVl( (D)%<& VbafXag
                                                                    consent to  gb the
                                                                                   g[X appointment
                                                                                       Tccb\ag`Xag of   bY aT receiver,
                                                                                                              eXVX\iXe( _\dh\WTgbe(    Tff\ZaXX( trustee,
                                                                                                                         liquidator, assignee,    gehfgXX(
            fXdhXfgeTgbe (or
            sequestrator  %be any
                               Tal similar
                                     f\`\_Te official)
                                             bYY\V\T_& of
                                                        bY the
                                                           g[X Lehfg
                                                                Trust be
                                                                       or aT fhUfgTag\T_   cbeg\ba of
                                                                             substantial portion     bY the
                                                                                                         g[X property
                                                                                                              cebcXegl ofbY the
                                                                                                                            g[X Trust,
                                                                                                                                 Lehfg( (E)
                                                                                                                                         %=& make
                                                                                                                                             `T^X any
                                                                                                                                                    Tal assignment
                                                                                                                                                         Tff\Za`Xag
            Ybe g[X benefit
            for the UXaXY\g of
                             bY the
                                g[X Trust's
                                      Lehfgqf creditors,
                                              VeXW\gbef( (F)
                                                          %>& VThfX   g[X Trust
                                                               cause the    Lehfg to
                                                                                   gb admit
                                                                                      TW`\g in\a writing
                                                                                                 je\g\aZ \gf    \aTU\_\gl to
                                                                                                            its inability gb pay
                                                                                                                              cTl its
                                                                                                                                   \gf WXUgf  ZXaXeT__l as
                                                                                                                                       debts generally   Tf they
                                                                                                                                                            g[Xl
            UXVb`X due,
            become   WhX( be   %?& take
                           or (G)   gT^X any
                                          Tal action,
                                              TVg\ba( or
                                                       be cause
                                                           VThfX the
                                                                  g[X Lehfg
                                                                       Trust togb take
                                                                                  gT^X any
                                                                                        Tal action,
                                                                                              TVg\ba( in
                                                                                                       \a furtherance
                                                                                                          Yheg[XeTaVX of bY any
                                                                                                                             Tal of
                                                                                                                                  bY the
                                                                                                                                      g[X foregoing
                                                                                                                                          YbeXZb\aZ (any
                                                                                                                                                      %Tal of
                                                                                                                                                            bY the
                                                                                                                                                               g[X
            TUbiX( aT "Bankruptcy
            above,    o9Ta^ehcgVl Action").
                                       8Vg\bap&* No
                                                  Fb Owner
                                                      GjaXe shall
                                                                f[T__ have
                                                                       [TiX the
                                                                              g[X power
                                                                                   cbjXe togb take,
                                                                                               gT^X( and
                                                                                                     TaW noab GjaXe
                                                                                                                Owner f[T__    gT^X( any
                                                                                                                        shall take,   Tal Bankruptcy
                                                                                                                                           9Ta^ehcgVl Action
                                                                                                                                                         8Vg\ba with
                                                                                                                                                                 j\g[
            eXfcXVg to
            respect gb the
                       g[X Trust
                            Lehfg orbe W\eXVg g[X Owner
                                       direct the GjaXe LehfgXX      gb take
                                                            Trustee to  gT^X anyTal Bankruptcy
                                                                                     9Ta^ehcgVl Action
                                                                                                    8Vg\ba withj\g[ eXfcXVg
                                                                                                                    respect togb the
                                                                                                                                 g[X Trust.
                                                                                                                                      Lehfg*

            %V&
            (c)        Fb Owner
                       No GjaXe shall
                                f[T__ take
                                      gT^X any
                                           Tal action
                                               TVg\ba to
                                                      gb VThfX g[X Y\_\aZ
                                                         cause the        bY an
                                                                   filing of Ta involuntary
                                                                                \aib_hagTel petition
                                                                                            cXg\g\ba \a UTa^ehcgVl against
                                                                                                     in bankruptcy TZT\afg the
                                                                                                                           g[X Lehfg*
                                                                                                                               Trust.

            KXVg\ba 0*,.
            Section 4.02          8Vg\ba Upon
                                  Action Mcba AafgehVg\baf*
                                              Instructions.

             %T&
             (a)       L[X   GjaXe LehfgXX
                       The Owner                f[T__ take
                                      Trustee shall   gT^X fhV[
                                                            such TVg\ba
                                                                  action be  TVg\baf as
                                                                          or actions Tf may
                                                                                        `Tl beUX specified
                                                                                                  fcXV\Y\XW in
                                                                                                             \a this
                                                                                                                g[\f Agreement
                                                                                                                     8ZeXX`Xag or   be in
                                                                                                                                       \a any
                                                                                                                                          Tal instructions
                                                                                                                                               \afgehVg\baf
  WX_\iXeXW
  delivered \a   TVVbeWTaVX with
              in accordance    j\g[ this
                                      g[\f Article
                                           8eg\V_X IV
                                                   AN orbe Article
                                                           8eg\V_X VIII;
                                                                    NAAA7 provided,
                                                                           cebi\WXW( however,
                                                                                      [bjXiXe( that
                                                                                                 g[Tg the
                                                                                                      g[X Owner
                                                                                                           GjaXe LehfgXX      f[T__ not
                                                                                                                    Trustee shall   abg be
                                                                                                                                         UX eXdh\eXW
                                                                                                                                            required togb take
                                                                                                                                                          gT^X
  Tal fhV[
  any         TVg\ba if
       such action   \Y \g f[T__ have
                        it shall [TiX reasonably
                                        eXTfbaTU_l WXgXe`\aXW(
                                                     determined, or be shall
                                                                       f[T__ have
                                                                              [TiX been
                                                                                   UXXa advised
                                                                                         TWi\fXW byUl counsel,
                                                                                                       VbhafX_( that
                                                                                                                 g[Tg such
                                                                                                                        fhV[ action
                                                                                                                             TVg\ba (i)
                                                                                                                                     %\& \f VbageTel to
                                                                                                                                         is contrary  gb the
                                                                                                                                                         g[X
  gXe`f hereof
  terms  [XeXbY orbe of
                     bY any
                        Tal WbVh`Xag
                             document VbagX`c_TgXW         [XeXUl to
                                          contemplated hereby       gb which
                                                                       j[\V[ the
                                                                               g[X Lehfg be the
                                                                                   Trust or g[X Owner
                                                                                                GjaXe Trustee
                                                                                                          LehfgXX is
                                                                                                                   \f aT party
                                                                                                                         cTegl or
                                                                                                                               be is
                                                                                                                                  \f otherwise
                                                                                                                                     bg[Xej\fX VbageTel
                                                                                                                                                 contrary togb
  _Tj( %\\& is
  law, (ii) \f _\^X_l gb eXfh_g
               likely to  result \a cXefbaT_ _\TU\_\gl
                                 in personal             ba the
                                               liability on  g[X part
                                                                 cTeg of
                                                                       bY the
                                                                          g[X Owner
                                                                              GjaXe LehfgXX(    ha_Xff the
                                                                                      Trustee, unless    g[X Owners
                                                                                                             GjaXef shall
                                                                                                                        f[T__ have
                                                                                                                              [TiX provided
                                                                                                                                    cebi\WXW togb the
                                                                                                                                                  g[X Owner
                                                                                                                                                       GjaXe
  LehfgXX   \aWX`a\Y\VTg\ba or
  Trustee indemnification      be security
                                   fXVhe\gl reasonably
                                             eXTfbaTU_l satisfactory
                                                           fTg\fYTVgbel to
                                                                         gb the
                                                                            g[X Owner
                                                                                 GjaXe LehfgXX    TZT\afg all
                                                                                         Trustee against   T__ Vbfgf(  XkcXafXf and
                                                                                                               costs, expenses    TaW liabilities
                                                                                                                                       _\TU\_\g\Xf arising
                                                                                                                                                   Te\f\aZ Yeb`
                                                                                                                                                            from
  g[X Owner
  the GjaXe LehfgXXqf      gT^\aZ of
                Trustee's taking    bY such
                                       fhV[ action,
                                            TVg\ba( orbe (iii)
                                                         %\\\& would
                                                               jbh_W adversely
                                                                      TWiXefX_l affect
                                                                                  TYYXVg the
                                                                                         g[X status
                                                                                             fgTghf of
                                                                                                    bY the
                                                                                                        g[X Lehfg  Tf aT partnership
                                                                                                            Trust as      cTegaXef[\c Ybe   >XWXeT_ \aVb`X
                                                                                                                                       for Federal   income taxgTk
  checbfXf*
  purposes.

           %U&
           (b)     Fb GjaXe
                   No Owner f[T__
                             shall W\eXVg g[X Owner
                                   direct the GjaXe LehfgXX gb take
                                                    Trustee to gT^X or
                                                                    be eXYeT\a Yeb` taking
                                                                       refrain from gT^\aZ any
                                                                                           Tal action
                                                                                               TVg\ba VbageTel  gb this
                                                                                                       contrary to g[\f Agreement
                                                                                                                        8ZeXX`Xag or
                                                                                                                                  be any
                                                                                                                                     Tal
  Lehfg JX_TgXW Agreement,
  Trust Related 8ZeXX`Xag( nor
                           abe shall
                               f[T__ the
                                     g[X Owner
                                         GjaXe LehfgXX UX obligated
                                               Trustee be bU_\ZTgXW to
                                                                     gb follow
                                                                        Yb__bj any
                                                                               Tal such
                                                                                   fhV[ W\eXVg\ba(
                                                                                        direction, \Y
                                                                                                   if Z\iXa*
                                                                                                      given.

             %V&
             (c)       Fbgj\g[fgTaW\aZ anything
                       Notwithstanding     Talg[\aZ VbagT\aXW    [XeX\a or
                                                     contained herein    be \a Tal Trust
                                                                            in any  Lehfg Related
                                                                                           JX_TgXW Agreement
                                                                                                     8ZeXX`Xag to  gb the
                                                                                                                      g[X VbageTel(   g[X Owner
                                                                                                                          contrary, the    GjaXe LehfgXX
                                                                                                                                                   Trustee
  f[T__ not
  shall  abg be
             UX eXdh\eXW   gb take
                 required to  gT^X any
                                    Tal TVg\ba
                                        action \a Tal jurisdiction
                                               in any  ]he\fW\Vg\ba bg[Xe   g[Ta \a
                                                                     other than     g[X KgTgX
                                                                                 in the        bY Delaware
                                                                                         State of  <X_TjTeX \Y    g[X taking
                                                                                                               if the gT^\aZ of
                                                                                                                              bY fhV[   TVg\ba will
                                                                                                                                  such action   j\__ (i)
                                                                                                                                                      %\& require
                                                                                                                                                          eXdh\eX
  g[X consent
  the VbafXag or be approval
                    TccebiT_ orbe authorization
                                  Thg[be\mTg\ba be
                                                or beWXe
                                                   order Ybe   g[X giving
                                                          for the  Z\i\aZ of
                                                                           bY notice
                                                                              abg\VX to,
                                                                                      gb( be g[X registration
                                                                                          or the  eXZ\fgeTg\ba with
                                                                                                                j\g[ be  gT^\aZ of
                                                                                                                      or taking   bY any
                                                                                                                                     Tal action
                                                                                                                                          TVg\ba in
                                                                                                                                                  \a eXfcXVg   bY(
                                                                                                                                                     respect of,
  Tal fgTgX
  any         be other
       state or  bg[Xe governmental
                       ZbiXea`XagT_ authority
                                       Thg[be\gl or
                                                  be agency
                                                     TZXaVl ofbY any
                                                                 Tal jurisdiction
                                                                      ]he\fW\Vg\ba other
                                                                                    bg[Xe than
                                                                                           g[Ta the
                                                                                                 g[X KgTgX  bY Delaware;
                                                                                                     State of  <X_TjTeX7 (ii)
                                                                                                                            %\\& result
                                                                                                                                 eXfh_g in
                                                                                                                                         \a any
                                                                                                                                            Tal YXX(  gTk or
                                                                                                                                                 fee, tax  be
  bg[Xe governmental
  other  ZbiXea`XagT_ V[TeZX       haWXe the
                          charge under   g[X _Tjf
                                             laws bY  Tal jurisdiction
                                                   of any  ]he\fW\Vg\ba or
                                                                        be any
                                                                            Tal political
                                                                                 cb_\g\VT_ fhUW\i\f\ba    g[XeXbY \a
                                                                                           subdivision thereof     in Xk\fgXaVX
                                                                                                                      existence onba the
                                                                                                                                      g[X date
                                                                                                                                           WTgX hereof
                                                                                                                                                [XeXbY other
                                                                                                                                                         bg[Xe
  g[Ta the
  than  g[X KgTgX  bY Delaware
            State of  <X_TjTeX becoming
                                  UXVb`\aZ payable
                                             cTlTU_X byUl the
                                                          g[X Owner
                                                               GjaXe LehfgXX7    be (iii)
                                                                       Trustee; or  %\\\& subject
                                                                                          fhU]XVg the
                                                                                                   g[X Owner
                                                                                                       GjaXe LehfgXX
                                                                                                                Trustee togb personal
                                                                                                                             cXefbaT_ jurisdiction
                                                                                                                                        ]he\fW\Vg\ba in\a any
                                                                                                                                                           Tal
  ]he\fW\Vg\ba other
  jurisdiction   bg[Xe than
                       g[Ta the
                             g[X State
                                 KgTgX of
                                       bY Delaware
                                          <X_TjTeX Ybe   VThfXf bY
                                                     for causes      TVg\ba arising
                                                                  of action  Te\f\aZ Yeb`   TVgf unrelated
                                                                                     from acts    haeX_TgXW to
                                                                                                             gb the
                                                                                                                 g[X Vbafh``Tg\ba
                                                                                                                     consummation of    bY the
                                                                                                                                           g[X transactions
                                                                                                                                               geTafTVg\baf by Ul
  g[X Owner
  the GjaXe LehfgXX
                Trustee VbagX`c_TgXW
                         contemplated [XeXUl*
                                        hereby.


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                   %(#($
                                                                                                                                                                 14/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated       01/09/19Document
                                                                1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                             0<3A95;@

             %W&
                                       Declaration      in Support      Page    206   of 369
                   L[X GjaXe LehfgXX f[T__ abg [TiX g[X cbjXe gb eX`biX g[X 8W`\a\fgeTgbe haWXe g[X 8W`\a\fgeTg\ba 8ZeXX`Xag be
            (d)     The Owner Trustee shall not have the power to remove the Administrator under the Administration Agreement or
  Tccb\ag aT successor
  appoint    fhVVXffbe Administrator
                       8W`\a\fgeTgbe pursuant
                                     chefhTag to
                                              gb the
                                                 g[X Administration
                                                     8W`\a\fgeTg\ba Agreement
                                                                    8ZeXX`Xag without
                                                                              j\g[bhg written
                                                                                      je\ggXa \afgehVg\ba Ul the
                                                                                              instruction by g[X Owners.
                                                                                                                 GjaXef*

           KXVg\ba  0*,/
           Section 4.03         KhcXe)`T]be\gl     ;bageb_* Except
                                Super-majority Control.     =kVXcg asTf otherwise
                                                                        bg[Xej\fX XkceXff_l   cebi\WXW \a
                                                                                  expressly provided      g[\f Agreement,
                                                                                                       in this  8ZeXX`Xag( any
                                                                                                                             Tal action
                                                                                                                                  TVg\ba which
                                                                                                                                          j[\V[ may
                                                                                                                                                `Tl
  UX taken
  be gT^Xa or
           be VbafXag  be \afgehVg\baf
              consent or                  j[\V[ may
                          instructions which     `Tl be
                                                      UX given
                                                         Z\iXa by
                                                                Ul the
                                                                    g[X Owners
                                                                        GjaXef under
                                                                                haWXe this
                                                                                        g[\f Agreement
                                                                                             8ZeXX`Xag may
                                                                                                        `Tl be UX taken
                                                                                                                  gT^Xa by
                                                                                                                         Ul the
                                                                                                                            g[X Owners
                                                                                                                                 GjaXef holding
                                                                                                                                          [b_W\aZ in
                                                                                                                                                  \a
  g[X aggregate
  the TZZeXZTgX at
                Tg _XTfg
                   least 41#
                         85% bY    Ubg[ the
                                of both  g[X Percentage
                                              HXeVXagTZX AagXeXfgf  TaW the
                                                          Interests and  g[X Sharing
                                                                             K[Te\aZ Ratios
                                                                                     JTg\bf \a  g[X Trust
                                                                                             in the Lehfg at
                                                                                                          Tg the
                                                                                                             g[X time
                                                                                                                 g\`X of
                                                                                                                       bY such
                                                                                                                          fhV[ action
                                                                                                                                TVg\ba (the
                                                                                                                                       %g[X "Super-
                                                                                                                                            oKhcXe)
  `T]be\gl Owners").
  majority GjaXefp&* Any
                       8al written
                             je\ggXa notice
                                       abg\VX of
                                               bY the
                                                  g[X GjaXef
                                                      Owners WX_\iXeXW    chefhTag to
                                                               delivered pursuant  gb this
                                                                                      g[\f Agreement
                                                                                           8ZeXX`Xag f[T__    UX effective
                                                                                                       shall be  XYYXVg\iX only
                                                                                                                           ba_l if
                                                                                                                                 \Y signed
                                                                                                                                    f\ZaXW by
                                                                                                                                           Ul the
                                                                                                                                              g[X
  KhcXe)`T]be\gl
  Super-majority GjaXef
                  Owners at Tg the
                               g[X time
                                    g\`X of
                                          bY the
                                             g[X delivery
                                                 WX_\iXel of
                                                           bY such
                                                              fhV[ notice.
                                                                   abg\VX*

         KXVg\ba  0*,0
         Section 4.04       JXceXfXagTg\baf TaW
                            Representations     OTeeTag\Xf of
                                            and Warranties bY the
                                                              g[X Depositor.
                                                                  <Xcbf\gbe* L[X <Xcbf\gbe hereby
                                                                             The Depositor [XeXUl represents
                                                                                                  eXceXfXagf and
                                                                                                             TaW warrants
                                                                                                                 jTeeTagf to
                                                                                                                          gb the
                                                                                                                             g[X
  GjaXe Trustee
  Owner LehfgXX as
                Tf Yb__bjf6
                   follows:

            %T&
            (a)      Mcba the
                     Upon  g[X receipt
                                eXVX\cg of
                                        bY the
                                           g[X Lehfg HebcXegl by
                                               Trust Property Ul the
                                                                 g[X GjaXe
                                                                     Owner LehfgXX   haWXe this
                                                                             Trustee under g[\f Agreement,
                                                                                                8ZeXX`Xag( the
                                                                                                           g[X Owner
                                                                                                               GjaXe LehfgXX ba behalf
                                                                                                                     Trustee on UX[T_Y bY
                                                                                                                                       of
  g[X Lehfg
  the        j\__ have
      Trust will  [TiX ZbbW g\g_X to
                       good title gb the
                                     g[X Lehfg HebcXegl YeXX
                                         Trust Property      TaW clear
                                                        free and V_XTe of
                                                                       bY any
                                                                          Tal _\Xa*
                                                                              lien.

         %U&
         (b)     L[X Trust
                 The  Lehfg \f abg and
                            is not TaW will
                                        j\__ not
                                             abg be,
                                                 UX( upon
                                                     hcba VbaiXlTaVX
                                                          conveyance bY g[X Lehfg
                                                                     of the       HebcXegl to
                                                                            Trust Property gb the
                                                                                              g[X Owner
                                                                                                   GjaXe LehfgXX( Ta "Investment
                                                                                                         Trustee, an oAaiXfg`Xag
  ;b`cTalp be
  Company"    haWXe the
           or under g[X "control"
                        oVbageb_p of
                                   bY an
                                      Ta "Investment
                                         oAaiXfg`Xag ;b`cTal(p   Tf fhV[
                                                       Company," as      gXe`f are
                                                                    such terms TeX WXY\aXW
                                                                                   defined \a  g[X AaiXfg`Xag
                                                                                            in the            ;b`cTal Act
                                                                                                   Investment Company   8Vg of
                                                                                                                            bY 1940,
                                                                                                                               -50,( as
                                                                                                                                     Tf
  T`XaWXW*
  amended.

            %V&
            (c)        =kVXcg Ybe
                       Except      g[X filing
                               for the Y\_\aZ of
                                              bY the
                                                 g[X ;Xeg\Y\VTgX
                                                     Certificate bY
                                                                 of Lehfg j\g[ the
                                                                    Trust with g[X KXVeXgTel bY KgTgX(
                                                                                   Secretary of         ab VbafXag(
                                                                                                State, no            TccebiT_( authorization
                                                                                                            consent, approval, Thg[be\mTg\ba or
                                                                                                                                              be
  beWXe of,
  order bY( or
            be Y\_\aZ  j\g[( any
                filing with, Tal Vbheg  be regulatory,
                                  court or  eXZh_Tgbel( supervisory
                                                        fhcXei\fbel or
                                                                     be governmental
                                                                        ZbiXea`XagT_ agency
                                                                                        TZXaVl or
                                                                                               be body
                                                                                                  UbWl is\f required
                                                                                                            eXdh\eXW under
                                                                                                                     haWXe VheeXag _Tj \a
                                                                                                                           current law  in
  VbaaXVg\ba   j\g[ the
  connection with    g[X XkXVhg\ba(
                         execution, WX_\iXel
                                      delivery be  cXeYbe`TaVX by
                                               or performance    Ul the
                                                                    g[X Depositor
                                                                        <Xcbf\gbe of
                                                                                   bY this
                                                                                      g[\f Agreement
                                                                                           8ZeXX`Xag orbe the
                                                                                                           g[X consummation
                                                                                                               Vbafh``Tg\ba ofbY the
                                                                                                                                 g[X transactions
                                                                                                                                     geTafTVg\baf
  VbagX`c_TgXW
  contemplated [XeXUl7     cebi\WXW( however,
                   hereby; provided,   [bjXiXe( that
                                                  g[Tg no
                                                       ab representation
                                                          eXceXfXagTg\ba be  jTeeTagl is
                                                                          or warranty  \f made
                                                                                          `TWX herein
                                                                                               [XeX\a as
                                                                                                       Tf to
                                                                                                           gb compliance
                                                                                                              Vb`c_\TaVX with
                                                                                                                         j\g[ Federal
                                                                                                                               >XWXeT_ securities
                                                                                                                                        fXVhe\g\Xf
  _Tjf
  laws be g[X securities
       or the  fXVhe\g\Xf be  oU_hX f^lp
                          or "blue   sky" _Tjf  bY any
                                           laws of  Tal fgTgX*
                                                        state.

         %W&
         (d)        L[\f Agreement
                    This 8ZeXX`Xag [Tf  UXXa duly
                                    has been  Wh_l and
                                                   TaW validly
                                                       iT_\W_l authorized,
                                                               Thg[be\mXW( executed
                                                                           XkXVhgXW and
                                                                                    TaW delivered
                                                                                        WX_\iXeXW by,
                                                                                                  Ul( and
                                                                                                      TaW Vbafg\ghgXf
                                                                                                          constitutes aT valid
                                                                                                                         iT_\W and
                                                                                                                               TaW binding
                                                                                                                                   U\aW\aZ
  TZeXX`Xag bY(
  agreement     g[X Depositor,
            of, the <Xcbf\gbe( XaYbeVXTU_X
                               enforceable \a TVVbeWTaVX with
                                           in accordance j\g[ \gf  gXe`f*
                                                               its terms.

             KXVg\ba 0*,1
             Section 4.05       HbjXe of
                                Power bY Attorney.
                                         8ggbeaXl*


          %T&
          (a)      ?XaXeT_* Each
                   General. =TV[ GjaXe    [XeXUl \eeXibVTU_l
                                   Owner hereby                 Vbafg\ghgXf and
                                                   irrevocably constitutes   TaW appoints
                                                                                 Tccb\agf the
                                                                                           g[X Administrator,
                                                                                               8W`\a\fgeTgbe( with
                                                                                                               j\g[ full
                                                                                                                    Yh__ power
                                                                                                                         cbjXe of
                                                                                                                                bY substitution,
                                                                                                                                   fhUfg\ghg\ba(
  fhV[ GjaXeqf
  such         gehX and
       Owner's true TaW _TjYh_  TggbeaXl)\a)YTVg( in
                         lawful attorney-in-fact, \a such
                                                      fhV[ Owner's
                                                           GjaXeqf name,
                                                                      aT`X( place
                                                                             c_TVX and
                                                                                   TaW stead,
                                                                                       fgXTW( with
                                                                                              j\g[ Yh__  cbjXe to
                                                                                                    full power gb act
                                                                                                                  TVg jointly
                                                                                                                      ]b\ag_l and
                                                                                                                              TaW fXiXeT__l( gb
                                                                                                                                  severally, to
  `T^X( XkXVhgX(
  make,          f\Za( acknowledge,
        execute, sign, TV^abj_XWZX( fjXTe   gb( iXe\Yl(
                                      swear to,         WX_\iXe( Y\_X(
                                                verify, deliver, file, eXVbeW TaW publish
                                                                       record and chU_\f[ the
                                                                                          g[X following
                                                                                               Yb__bj\aZ WbVh`Xagf6
                                                                                                          documents:

                             %\&
                             (i)     8al certificate,
                                     Any  VXeg\Y\VTgX( instrument
                                                       \afgeh`Xag or
                                                                   be document
                                                                      WbVh`Xag to
                                                                               gb be
                                                                                  UX Y\_XW Ul the
                                                                                     filed by g[X GjaXef
                                                                                                  Owners haWXe g[X _Tjf
                                                                                                         under the      bY any
                                                                                                                   laws of Tal fgTgX(
                                                                                                                               state, be
                                                                                                                                      or
             j\g[ any
             with Tal governmental
                      ZbiXea`XagT_ agency
                                   TZXaVl \a
                                          in VbaaXVg\ba   j\g[ this
                                             connection with   g[\f Agreement;
                                                                    8ZeXX`Xag7

                                %\\&
                                (ii)      8al certificate,
                                          Any   VXeg\Y\VTgX( \afgeh`Xag
                                                             instrument be WbVh`Xag which
                                                                        or document j[\V[ may
                                                                                           `Tl be
                                                                                               UX eXdh\eXW gb XYYXVg
                                                                                                  required to        g[X Vbag\ahTg\ba
                                                                                                              effect the               be the
                                                                                                                          continuation or g[X
             gXe`\aTg\ba bY
             termination    g[X Lehfg(
                         of the  Trust, \aV_hW\aZ  Tal T`XaW`Xagf
                                        including any   amendments togb this
                                                                        g[\f Agreement;
                                                                             8ZeXX`Xag7 provided
                                                                                        cebi\WXW such
                                                                                                 fhV[ continuation
                                                                                                      Vbag\ahTg\ba be   gXe`\aTg\ba \f
                                                                                                                     or termination is \a
                                                                                                                                       in
             TVVbeWTaVX with
             accordance  j\g[ the
                              g[X terms
                                   gXe`f of
                                          bY this
                                             g[\f Agreement;
                                                  8ZeXX`Xag7 andTaW

                               %\\\&
                               (iii)      8al written
                                          Any je\ggXa notice,
                                                      abg\VX( \afgehVg\ba(
                                                              instruction, \afgeh`Xag be document
                                                                           instrument or WbVh`Xag under
                                                                                                  haWXe Article
                                                                                                        8eg\V_X XII
                                                                                                                PAA bY g[\f Agreement.
                                                                                                                    of this 8ZeXX`Xag*


           %U&
           (b)      <heTg\ba of
                    Duration  bY Power
                                 HbjXe of
                                        bY Attorney.
                                           8ggbeaXl* Ag
                                                      It \f
                                                         is XkceXff_l
                                                            expressly \agXaWXW   Ul XTV[
                                                                       intended by       bY the
                                                                                    each of g[X GjaXef  g[Tg the
                                                                                                Owners that   g[X Power
                                                                                                                  HbjXe bY   8ggbeaXl granted
                                                                                                                          of Attorney  ZeTagXW
  haWXe this
  under g[\f KXVg\ba 0*,1 \f
             Section 4.05 is Vbhc_XW j\g[ an
                             coupled with  Ta \agXeXfg( TaW \g
                                              interest, and  it \f TZeXXW that
                                                                is agreed g[Tg such
                                                                               fhV[ Power
                                                                                    HbjXe bY  8ggbeaXl f[T__
                                                                                          of Attorney  shall fhei\iX  %\& the
                                                                                                              survive (i) g[X W\ffb_hg\ba( WXTg[
                                                                                                                              dissolution, death
  be \aVb`cXgXaVl
  or               bY any
     incompetency of  Tal GjaXe   TaW (ii)
                           Owner and  %\\& the
                                           g[X assignment
                                               Tff\Za`Xag by Ul any
                                                                 Tal Owner
                                                                      GjaXe of
                                                                             bY the
                                                                                g[X whole
                                                                                    j[b_X be Tal portion
                                                                                          or any cbeg\ba of
                                                                                                         bY such
                                                                                                             fhV[ GjaXeqf    9XaXY\V\T_ AagXeXfg*
                                                                                                                   Owner's Beneficial    Interest.




                                                                     8JLA;D= V
                                                                     ARTICLE N

                                           AFN=KLE=FL 8F< APPLICATION
                                           INVESTMENT AND 8HHDA;8LAGF OF
                                                                      G> LJMKL >MF<K
                                                                         TRUST FUNDS


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                       %)#($
                                                                                                                                                     15/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated    01/09/19Document
                                                              1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                           0<3A95;@

             KXVg\ba 1*,-
                                      Declaration     in Support      Page    207   of 369
                          AaiXfg`Xag bY Lehfg >haWf* Ma_Xff bg[Xej\fX W\eXVgXW \a je\g\aZ Ul g[X GjaXef( \aVb`X j\g[ eXfcXVg gb TaW
            Section 5.01      Investment of Trust Funds. Unless otherwise directed in writing by the Owners, income with respect to and
  cebVXXWf of
  proceeds  bY the
               g[X Trust
                   Lehfg Property
                         HebcXegl which
                                  j[\V[ are
                                        TeX received
                                            eXVX\iXW by
                                                     Ul the
                                                         g[X Owner
                                                             GjaXe LehfgXX  `beX than
                                                                    Trustee more   g[Ta baX  WTl prior
                                                                                        one day  ce\be to
                                                                                                        gb aT Distribution
                                                                                                              <\fge\Uhg\ba Date
                                                                                                                           <TgX shall
                                                                                                                                f[T__ be
                                                                                                                                      UX
  \aiXfgXW TaW reinvested
  invested and  eX\aiXfgXW by
                           Ul the
                              g[X Owner
                                  GjaXe LehfgXX  \a Eligible
                                         Trustee in =_\Z\U_X AaiXfg`Xagf*
                                                             Investments. AagXeXfg
                                                                          Interest XTeaXW  Yeb` fhV[
                                                                                    earned from  such \aiXfg`Xag
                                                                                                       investment andTaW reinvestment
                                                                                                                         eX\aiXfg`Xag f[T__  UX
                                                                                                                                       shall be
  VeXW\gXW gb the
  credited to g[X Trust
                  Lehfg HebcXegl*
                        Property.

            KXVg\ba
            Section 1*,.
                    5.02       8cc_\VTg\ba of
                               Application   bY Funds.
                                                >haWf* AaVb`X    j\g[ eXfcXVg
                                                        Income with           gb and
                                                                      respect to TaW proceeds
                                                                                     cebVXXWf ofbY Lehfg HebcXegl [X_W
                                                                                                   Trust Property       Ul the
                                                                                                                   held by g[X Owner
                                                                                                                               GjaXe LehfgXX    ba
                                                                                                                                       Trustee on
  aT Distribution
     <\fge\Uhg\ba Date
                  <TgX f[T__ UX eX`\ggXW
                       shall be remitted W\eXVg_l  gb the
                                          directly to g[X AaWXagheX
                                                          Indenture LehfgXX
                                                                     Trustee Ybe Tcc_\VTg\ba \a
                                                                             for application    TVVbeWTaVX with
                                                                                             in accordance  j\g[ the
                                                                                                                  g[X AaWXagheX
                                                                                                                      Indenture Ybe  fb _baZ
                                                                                                                                 for so      Tf
                                                                                                                                        long as
   Tal bY
  any  of g[X FbgXf \f
          the Notes is bhgfgTaW\aZ( TaW thereafter
                       outstanding, and  g[XeXTYgXe shall
                                                     f[T__ be
                                                           UX applied
                                                              Tcc_\XW by
                                                                      Ul the
                                                                         g[X GjaXe
                                                                             Owner LehfgXX   ba such
                                                                                     Trustee on  fhV[ Distribution
                                                                                                      <\fge\Uhg\ba Date
                                                                                                                    <TgX in
                                                                                                                         \a the
                                                                                                                            g[X Yb__bj\aZ
                                                                                                                                following beWXe6
                                                                                                                                           order:

                                 %\&
                                 (i)      >\efg( to
                                          First, gb pay
                                                    cTl any
                                                        Tal amounts
                                                            T`bhagf due
                                                                    WhX to
                                                                        gb the
                                                                           g[X Owner
                                                                               GjaXe LehfgXX haWXe this
                                                                                     Trustee under g[\f Agreement;
                                                                                                        8ZeXX`Xag7


                               %\\&
                              (ii)     KXVbaW(  gb pay
                                       Second, to  cTl any
                                                       Tal amounts
                                                           T`bhagf WhX  gb the
                                                                    due to g[X Administrator
                                                                               8W`\a\fgeTgbe haWXe g[X Administration
                                                                                             under the 8W`\a\fgeTg\ba Agreement
                                                                                                                      8ZeXX`Xag and
                                                                                                                                TaW to
                                                                                                                                    gb
             g[X KgehVghe\aZ
             the             8Wi\fbe under
                 Structuring Advisor haWXe the
                                           g[X KgehVghe\aZ 8Wi\fbel Agreement;
                                               Structuring Advisory 8ZeXX`Xag7

                                 %\\\&
                                 (iii)      L[\eW( to
                                            Third, gb pay
                                                      cTl any
                                                          Tal amounts
                                                              T`bhagf then
                                                                      g[Xa WhX gb any
                                                                           due to Tal Person
                                                                                      HXefba under
                                                                                             haWXe the
                                                                                                   g[X Lehfg
                                                                                                       Trust JX_TgXW 8ZeXX`Xagf7
                                                                                                             Related Agreements;

                                 %\i&
                                 (iv)       >bheg[( to
                                            Fourth, gb pay
                                                       cTl any
                                                           Tal bg[Xe XkcXafXf of
                                                               other expenses bY the
                                                                                 g[X Lehfg7 TaW
                                                                                     Trust; and

                                 %i&
                                 (v)       >\Yg[( to
                                           Fifth, gb the
                                                     g[X GjaXef
                                                         Owners \a TVVbeWTaVX with
                                                                in accordance j\g[ KXVg\ba
                                                                                   Section 3*,2*
                                                                                           7.06.

  8__ payments
  All cTl`Xagf to
                gb be
                   UX made
                      `TWX haWXe   g[\f Agreement
                            under this  8ZeXX`Xag by
                                                   Ul the
                                                      g[X Owner
                                                          GjaXe LehfgXX
                                                                  Trustee f[T__ UX made
                                                                          shall be `TWX only
                                                                                         ba_l Yeb` g[X \aVb`X
                                                                                              from the        TaW proceeds
                                                                                                       income and cebVXXWf of
                                                                                                                           bY the
                                                                                                                              g[X Lehfg
                                                                                                                                  Trust
  HebcXegl and
  Property TaW ba_l gb the
               only to g[X XkgXag g[Tg the
                           extent that g[X Owner
                                           GjaXe LehfgXX [Tf received
                                                 Trustee has eXVX\iXW fhV[ \aVb`X or
                                                                      such income  be proceeds.
                                                                                      cebVXXWf*




                                                                        8JLA;D= VI
                                                                        ARTICLE NA

                                                                          ;8HAL8D
                                                                          CAPITAL

           KXVg\ba   2*,-
           Section 6.01         LTk ;[TeTVgXe\mTg\ba* Ag
                                Tax Characterization.      \f \agXaWXW
                                                        It is           g[Tg the
                                                              intended that    g[X Lehfg UX characterized
                                                                                   Trust be  V[TeTVgXe\mXW andTaW treated
                                                                                                                   geXTgXW as
                                                                                                                           Tf aT partnership
                                                                                                                                 cTegaXef[\c Ybe
                                                                                                                                               for YXWXeT_
                                                                                                                                                   federal
  \aVb`X  gTk purposes.
  income tax  checbfXf* Lb   g[X XkgXag
                          To the        g[X Lehfg
                                 extent the Trust \f
                                                  is V[TeTVgXe\mXW
                                                     characterized andTaW treated
                                                                            geXTgXW as
                                                                                     Tf anything
                                                                                        Talg[\aZ bg[Xe    g[Ta aT partnership
                                                                                                   other than     cTegaXef[\c Ybe
                                                                                                                                for YXWXeT_( fgTgX or
                                                                                                                                    federal, state  be local
                                                                                                                                                        _bVT_
  \aVb`X  gTk purposes,
  income tax  checbfXf( the
                          g[X GjaXef  f[T__ jointly
                              Owners shall  ]b\ag_l and
                                                    TaW severally
                                                         fXiXeT__l beUX _\TU_X
                                                                        liable Ybe(   TaW hereby
                                                                                 for, and [XeXUl agree
                                                                                                   TZeXX togb indemnify
                                                                                                              \aWX`a\Yl the
                                                                                                                          g[X Lehfg   Ybe( any
                                                                                                                               Trust for,  Tal tax
                                                                                                                                               gTk _\TU\_\gl
                                                                                                                                                    liability
  Te\f\aZ out
  arising bhg of
              bY such
                 fhV[ characterization.
                       V[TeTVgXe\mTg\ba* All
                                         8__ references
                                             eXYXeXaVXf togb aT "Partner,"
                                                                oHTegaXe(p the
                                                                             g[X "Partners"
                                                                                 oHTegaXefp and
                                                                                              TaW to
                                                                                                   gb the
                                                                                                      g[X "Partnership"
                                                                                                           oHTegaXef[\cp in\a this
                                                                                                                              g[\f Agreement
                                                                                                                                   8ZeXX`Xag and TaW \a   g[X
                                                                                                                                                       in the
  cebi\f\baf of
  provisions  bY the
                 g[X Code
                     ;bWX and
                            TaW Regulations
                                JXZh_Tg\baf V\gXW
                                             cited \a g[\f Agreement
                                                   in this  8ZeXX`Xag shall
                                                                          f[T__ be
                                                                                 UX WXX`XW
                                                                                     deemed togb eXYXe gb an
                                                                                                 refer to  Ta Owner,
                                                                                                               GjaXe( the
                                                                                                                       g[X Owners
                                                                                                                            GjaXef andTaW the
                                                                                                                                           g[X Lehfg(
                                                                                                                                               Trust,
  eXfcXVg\iX_l* L[X
  respectively. The LTk   ETggXef Partner
                     Tax Matters  HTegaXe of
                                           bY the
                                              g[X Lehfg
                                                  Trust f[T__   UX as
                                                         shall be  Tf set
                                                                      fXg forth
                                                                           Ybeg[ \a  8eg\V_X XIII.
                                                                                  in Article PAAA*

           KXVg\ba  2*,.
           Section 6.02         Aa\g\T_ ;Tc\gT_ ;bage\Uhg\baf
                                Initial Capital                bY GjaXef*
                                                Contributions of  Owners. L[X   <Xcbf\gbe f[T__
                                                                          The Depositor         `T^X an
                                                                                          shall make  Ta initial
                                                                                                         \a\g\T_ Capital
                                                                                                                 ;Tc\gT_ Contribution
                                                                                                                          ;bage\Uhg\ba \a g[X
                                                                                                                                       in the
  T`bhag of
  amount  bY one
             baX dollar
                  Wb__Te ($1)
                         %"-& upon
                              hcba XkXVhg\ba    bY this
                                     execution of  g[\f Agreement.
                                                        8ZeXX`Xag* Upon
                                                                     Mcba their
                                                                          g[X\e accession
                                                                                TVVXff\ba to
                                                                                          gb this
                                                                                             g[\f Agreement
                                                                                                  8ZeXX`Xag asTf GjaXef
                                                                                                                 Owners andTaW the
                                                                                                                               g[X \ffhTaVX bY
                                                                                                                                   issuance of
  Lehfg ;Xeg\Y\VTgXf to
  Trust Certificates gb them
                        g[X` \a  TVVbeWTaVX with
                              in accordance   j\g[ KXVg\ba  /*,-%T&( the
                                                    Section 3.01(a), g[X Owners
                                                                         GjaXef will
                                                                                 j\__ be
                                                                                      UX deemed
                                                                                         WXX`XW togb have
                                                                                                     [TiX made
                                                                                                          `TWX \a\g\T_   ;Tc\gT_ Contributions
                                                                                                                 initial Capital ;bage\Uhg\baf \a
                                                                                                                                               in
  g[X amounts
  the T`bhagf set
               fXg forth
                   Ybeg[ on
                         ba KV[XWh_X
                            Schedule A  8 attached
                                          TggTV[XW [XeXgb*
                                                    hereto.

           KXVg\ba  2*,/
           Section 6.03       ;Tc\gT_ Accounts.
                              Capital  8VVbhagf* A8 capital
                                                    VTc\gT_ account
                                                            TVVbhag f[T__  UX maintained
                                                                     shall be `T\agT\aXW for
                                                                                           Ybe each
                                                                                               XTV[ Owner
                                                                                                    GjaXe throughout
                                                                                                            g[ebhZ[bhg the
                                                                                                                        g[X term
                                                                                                                            gXe` of
                                                                                                                                  bY the
                                                                                                                                     g[X Lehfg \a
                                                                                                                                         Trust in
  TVVbeWTaVX with
  accordance  j\g[ the
                   g[X eh_Xf
                       rules bY fXVg\ba 1.704-1(b)(2)(iv)
                             of section -*3,0)-%U&%.&%\i& bY g[X Regulations
                                                          of the JXZh_Tg\baf as
                                                                              Tf \a XYYXVg Yeb`
                                                                                 in effect       g\`X to
                                                                                            from time gb time,
                                                                                                         g\`X( and,
                                                                                                               TaW( to
                                                                                                                    gb the
                                                                                                                       g[X extent
                                                                                                                           XkgXag abg
                                                                                                                                  not
  \aVbaf\fgXag g[XeXj\g[( to
  inconsistent therewith, gb which
                             j[\V[ the
                                    g[X following
                                        Yb__bj\aZ provisions
                                                  cebi\f\baf apply:
                                                              Tcc_l6

            %T&
            (a)        Lb
                       To XTV[
                           each GjaXeqf
                                  Owner's ;Tc\gT_     8VVbhag there
                                            Capital Account      g[XeX f[T__   UX VeXW\gXW
                                                                        shall be            %\& the
                                                                                  credited (i)  g[X amount
                                                                                                    T`bhag ofbY money
                                                                                                                `baXl contributed
                                                                                                                        Vbage\UhgXW byUl fhV[    GjaXe to
                                                                                                                                          such Owner    gb the
                                                                                                                                                           g[X
  Lehfg  %\aV_hW\aZ each
  Trust (including    XTV[ Owner's
                            GjaXeqf share
                                       f[TeX bY   Tal _\TU\_\g\Xf
                                              of any   liabilities bY g[X Lehfg
                                                                   of the         Tffh`XW by
                                                                           Trust assumed    Ul such
                                                                                                 fhV[ GjaXe
                                                                                                      Owner asTf provided
                                                                                                                 cebi\WXW in\a section
                                                                                                                               fXVg\ba 1.704-1(b)(2)(iv)(c)
                                                                                                                                         -*3,0)-%U&%.&%\i&%V&
  bY the
  of g[X Regulations),
          JXZh_Tg\baf&( (ii)
                          %\\& the
                               g[X fair
                                   YT\e market
                                        `Te^Xg value
                                                  iT_hX ofbY any
                                                             Tal property
                                                                 cebcXegl Vbage\UhgXW     gb the
                                                                             contributed to  g[X Lehfg  Ul such
                                                                                                  Trust by  fhV[ GjaXe    %aXg bY
                                                                                                                 Owner (net    of _\TU\_\g\Xf  fXVheXW by
                                                                                                                                  liabilities secured  Ul fhV[
                                                                                                                                                          such
  Vbage\UhgXW   cebcXegl that
  contributed property     g[Tg the
                                 g[X Trust
                                     Lehfg is
                                           \f considered
                                               Vbaf\WXeXW to gb Tffh`X
                                                                assume be    gT^X fhU]XVg
                                                                          or take          gb haWXe
                                                                                   subject to         fXVg\ba 31.
                                                                                               under section       bY the
                                                                                                              752 of  g[X ;bWX&(   TaW (iii)
                                                                                                                           Code), and   %\\\& fhV[
                                                                                                                                              such GjaXeqf
                                                                                                                                                   Owner's
  f[TeX of
  share  bY Profit
            HebY\g and
                    TaW \gX`f
                        items bYof \aVb`X   TaW ZT\a
                                   income and            g[Tg are
                                                   gain that  TeX fcXV\T__l   T__bVTgXW pursuant
                                                                  specially allocated   chefhTag to gb KXVg\baf 3*,/ and
                                                                                                       Sections 7.03  TaW 7.04
                                                                                                                           3*,0 (other
                                                                                                                                 %bg[Xe than
                                                                                                                                         g[Ta any
                                                                                                                                               Tal income
                                                                                                                                                   \aVb`X orbe
  ZT\a T__bVTgXW to
  gain allocated   gb such
                      fhV[ GjaXe     chefhTag to
                             Owner pursuant      gb KXVg\ba
                                                    Section 3*,/%Y&    \a accordance
                                                              7.03(f) in   TVVbeWTaVX with
                                                                                        j\g[ section
                                                                                              fXVg\ba 3,0%V&   bY the
                                                                                                       704(c) of  g[X Code).
                                                                                                                      ;bWX&* L[X    \a\g\T_ Capital
                                                                                                                              The initial   ;Tc\gT_
  ;bage\Uhg\baf of
  Contributions    bY XTV[  GjaXe are
                      each Owner     TeX set
                                         fXg Ybeg[
                                              forth ba
                                                     on KV[XWh_X
                                                          Schedule A8 attached
                                                                        TggTV[XW hereto.
                                                                                  [XeXgb*



7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                             %*#($
                                                                                                                                                           16/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated      01/09/19Document
                                                                1;2??<382@54       Entered 01/09/19 13:20:46 Desc
                                                                               0<3A95;@

             %U&
                                       Declaration     in Support        Page     208   of 369
                   Lb XTV[ GjaXeqf ;Tc\gT_ 8VVbhag g[XeX f[T__ UX WXU\gXW %\& g[X T`bhag bY `baXl W\fge\UhgXW gb fhV[ GjaXe Ul g[X
            (b)         To each Owner's Capital Account there shall be debited (i) the amount of money distributed to such Owner by the
  Lehfg  %\aV_hW\aZ any
  Trust (including    Tal _\TU\_\g\Xf     bY such
                             liabilities of  fhV[ Owner
                                                   GjaXe assumed
                                                            Tffh`XW by Ul the
                                                                          g[X Lehfg  Tf provided
                                                                               Trust as cebi\WXW in
                                                                                                  \a section
                                                                                                     fXVg\ba 1.704-1(b)(2)(iv)(c)
                                                                                                             -*3,0)-%U&%.&%\i&%V& ofbY the
                                                                                                                                       g[X Regulations)
                                                                                                                                           JXZh_Tg\baf&
  bg[Xe than
  other  g[Ta amounts
               T`bhagf thatg[Tg are
                                 TeX \a
                                      in eXcTl`Xag
                                         repayment bY     WXUg obligations
                                                       of debt bU_\ZTg\baf ofbY the
                                                                                g[X Trust
                                                                                    Lehfg to
                                                                                          gb fhV[  GjaXe( (ii)
                                                                                             such Owner,   %\\& the
                                                                                                                g[X YT\e `Te^Xg value
                                                                                                                    fair market iT_hX bY  cebcXegl
                                                                                                                                       of property
  W\fge\UhgXW
  distributed togb such
                   fhV[ Owner
                         GjaXe (net %aXg of
                                          bY _\TU\_\g\Xf
                                             liabilities fXVheXW  Ul such
                                                         secured by   fhV[ distributed
                                                                            W\fge\UhgXW property
                                                                                         cebcXegl that
                                                                                                   g[Tg such
                                                                                                        fhV[ Owner
                                                                                                             GjaXe \f is Vbaf\WXeXW gb assume
                                                                                                                         considered to Tffh`X orbe take
                                                                                                                                                   gT^X
  fhU]XVg to),
  subject  gb&( and
                 TaW (iii)
                     %\\\& such
                            fhV[ Owner's
                                  GjaXeqf f[TeX
                                              share ofbY Loss
                                                         Dbff and
                                                               TaW \gX`f
                                                                   items bYof _bff
                                                                              loss be WXWhVg\ba that
                                                                                   or deduction  g[Tg are
                                                                                                      TeX fcXV\T__l  T__bVTgXW pursuant
                                                                                                          specially allocated  chefhTag to
                                                                                                                                         gb KXVg\baf  3*,/
                                                                                                                                            Sections 7.03
  TaW 3*,0
  and        %bg[Xe than
       7.04 (other   g[Ta any
                            Tal WXWhVg\ba
                                  deduction or be _bff  T__bVTgXW to
                                                  loss allocated  gb such
                                                                      fhV[ Owner
                                                                            GjaXe pursuant
                                                                                    chefhTag to
                                                                                              gb KXVg\ba
                                                                                                 Section 3*,/%Y&
                                                                                                          7.03(f) \a  TVVbeWTaVX with
                                                                                                                  in accordance   j\g[ fXVg\ba
                                                                                                                                        section 3,0%V&  bY the
                                                                                                                                                704(c) of  g[X
  ;bWX&*
  Code).

         %V&
         (c)       L[X ;Tc\gT_ Account
                   The Capital 8VVbhag bY
                                        of aT transferee
                                              geTafYXeXX Owner
                                                         GjaXe shall
                                                               f[T__ include
                                                                     \aV_hWX the
                                                                             g[X appropriate
                                                                                 Tccebce\TgX portion
                                                                                             cbeg\ba of
                                                                                                     bY the
                                                                                                        g[X Capital
                                                                                                            ;Tc\gT_ Account
                                                                                                                    8VVbhag of
                                                                                                                            bY the
                                                                                                                               g[X GjaXe
                                                                                                                                   Owner
  Yeb` j[b` the
  from whom  g[X transferee
                 geTafYXeXX GjaXeqf
                            Owner's \agXeXfg  jTf obtained.
                                    interest was   bUgT\aXW*

           %W&
           (d)      Aa WXgXe`\a\aZ
                    In             g[X amount
                       determining the T`bhag of
                                              bY any
                                                 Tal liability,
                                                     _\TU\_\gl( there
                                                                g[XeX f[T__ UX taken
                                                                      shall be gT^Xa into
                                                                                     \agb account
                                                                                          TVVbhag section
                                                                                                  fXVg\ba 31.%V& bY the
                                                                                                          752(c) of g[X Code
                                                                                                                        ;bWX and
                                                                                                                             TaW any
                                                                                                                                 Tal other
                                                                                                                                     bg[Xe
  Tcc_\VTU_X provisions
  applicable cebi\f\baf bY g[X Code
                        of the ;bWX and
                                    TaW Regulations.
                                        JXZh_Tg\baf*

  L[X
  The YbeXZb\aZ  cebi\f\baf and
      foregoing provisions  TaW the
                                g[X bg[Xe  cebi\f\baf of
                                     other provisions bY this
                                                         g[\f Agreement
                                                              8ZeXX`Xag relating
                                                                           eX_Tg\aZ to
                                                                                    gb the
                                                                                       g[X maintenance
                                                                                           `T\agXaTaVX bY   ;Tc\gT_ Accounts
                                                                                                        of Capital  8VVbhagf are
                                                                                                                              TeX intended
                                                                                                                                  \agXaWXW to
                                                                                                                                           gb
  Vb`c_l  j\g[ section
  comply with  fXVg\ba 1.704-1(b)
                       -*3,0)-%U& of
                                  bY the
                                     g[X Regulations,
                                         JXZh_Tg\baf( and
                                                      TaW f[T__  UX interpreted
                                                           shall be \agXeceXgXW and
                                                                                 TaW applied
                                                                                     Tcc_\XW \a
                                                                                             in aT manner
                                                                                                   `TaaXe Vbaf\fgXag j\g[ such
                                                                                                          consistent with fhV[ Regulations.
                                                                                                                               JXZh_Tg\baf*

             KXVg\ba 2*,0
             Section 6.04        AagXeXfg* Fb Owner
                                 Interest. No GjaXe shall
                                                    f[T__ be
                                                          UX Xag\g_XW gb interest
                                                             entitled to \agXeXfg on
                                                                                  ba its
                                                                                     \gf Capital
                                                                                         ;Tc\gT_ ;bage\Uhg\ba
                                                                                                 Contribution be ba any
                                                                                                              or on Tal Profit
                                                                                                                        HebY\g eXgT\aXW Ul the
                                                                                                                               retained by g[X
  Lehfg*
  Trust.

            KXVg\ba   2*,1
            Section 6.05        Fb Additional
                                No   8WW\g\baT_ Capital
                                                 ;Tc\gT_ Contributions.
                                                         ;bage\Uhg\baf* NoFb Owner
                                                                             GjaXe shall
                                                                                    f[T__ make
                                                                                          `T^X anTa additional
                                                                                                    TWW\g\baT_ Capital
                                                                                                               ;Tc\gT_ Contribution
                                                                                                                        ;bage\Uhg\ba to
                                                                                                                                      gb the
                                                                                                                                         g[X Lehfg(
                                                                                                                                             Trust,
  be receive
  or eXVX\iX aT W\fge\Uhg\ba
                distribution Yeb` g[X Lehfg(
                             from the         bY property
                                       Trust, of cebcXegl ha_Xff   g[\f Agreement
                                                            unless this 8ZeXX`Xag shall
                                                                                  f[T__ [TiX
                                                                                        have Y\efg UXXa amended
                                                                                             first been T`XaWXW to gb the
                                                                                                                      g[X XkgXag aXVXffTel to
                                                                                                                          extent necessary  gb
  Vb`c_l   j\g[ the
  comply with    g[X requirements
                     eXdh\eX`Xagf of
                                   bY sections
                                      fXVg\baf 3,0%U&   TaW (c)
                                                704(b) and   %V& of
                                                                 bY the
                                                                    g[X ;bWX eXZTeW\aZ the
                                                                        Code regarding g[X W\fge\Uhg\iX
                                                                                           distributive f[TeXf bY( and
                                                                                                        shares of, TaW the
                                                                                                                        g[X allocation
                                                                                                                            T__bVTg\ba of
                                                                                                                                       bY income,
                                                                                                                                          \aVb`X(
  ZT\a(
  gain, _bff( WXWhVg\ba and
        loss, deduction   TaW VeXW\g T`baZ( partners
                              credit among,   cTegaXef bY
                                                       of aT partnership.
                                                             cTegaXef[\c*

         KXVg\ba  2*,2
         Section 6.06      AaiXfg`Xag  bY Capital
                           Investment of  ;Tc\gT_ ;bage\Uhg\baf*
                                                  Contributions. L[X
                                                                 The VTf[ ;Tc\gT_ Contributions
                                                                     cash Capital ;bage\Uhg\baf of
                                                                                                bY the
                                                                                                   g[X Owners
                                                                                                       GjaXef f[T__ UX \aiXfgXW
                                                                                                              shall be          Ul the
                                                                                                                       invested by g[X
  GjaXe Trustee
  Owner LehfgXX \a TVVbeWTaVX with
                in accordance j\g[ KXVg\ba
                                   Section 1*,-*
                                           5.01.

         KXVg\ba  2*,3
         Section 6.07       JXcTl`Xag and
                            Repayment   TaW Return
                                             JXghea bY
                                                    of ;Tc\gT_
                                                       Capital ;bage\Uhg\baf*
                                                               Contributions. L[X
                                                                              The GjaXe
                                                                                  Owner LehfgXX f[T__ have
                                                                                        Trustee shall [TiX no
                                                                                                           ab personal
                                                                                                              cXefbaT_ _\TU\_\gl
                                                                                                                       liability Ybe g[X
                                                                                                                                 for the
  eXcTl`Xag of
  repayment bY any
               Tal ;Tc\gT_ ;bage\Uhg\baf of
                   Capital Contributions bY the
                                            g[X Owners.
                                                GjaXef*




                                                                       8JLA;D= VII
                                                                       ARTICLE NAA

                                            8DDG;8LAGF G>
                                            ALLOCATION    HJG>AL AND
                                                       OF PROFIT 8F< LOSS;
                                                                     DGKK7 DISTRIBUTIONS
                                                                           <AKLJA9MLAGFK

           KXVg\ba
           Section 3*,-
                    7.01       HebY\g* After
                               Profit. 8YgXe giving
                                             Z\i\aZ XYYXVg gb special
                                                    effect to fcXV\T_ allocations
                                                                      T__bVTg\baf set
                                                                                  fXg Ybeg[ \a KXVg\ba
                                                                                      forth in Section 3*,/ TaW KXVg\ba
                                                                                                       7.03 and Section 3*,0( HebY\g Ybe
                                                                                                                        7.04, Profit     Tal
                                                                                                                                     for any
  >\fVT_ Year
  Fiscal QXTe shall
              f[T__ be
                    UX allocated
                       T__bVTgXW to
                                 gb the
                                    g[X GjaXef
                                        Owners \a   cebcbeg\ba to
                                                 in proportion  gb their
                                                                   g[X\e respective
                                                                         eXfcXVg\iX K[Te\aZ  JTg\bf*
                                                                                    Sharing Ratios.

           KXVg\ba
           Section 3*,.
                    7.02       Dbff* After
                               Loss. 8YgXe giving
                                           Z\i\aZ XYYXVg gb the
                                                  effect to g[X special
                                                                fcXV\T_ allocations
                                                                        T__bVTg\baf set
                                                                                    fXg Ybeg[ \a KXVg\baf
                                                                                        forth in Sections 3*,/ TaW 3*,0(
                                                                                                          7.03 and       Dbff Ybe
                                                                                                                   7.04, Loss     Tal Fiscal
                                                                                                                              for any >\fVT_
  QXTe shall
  Year f[T__ be
             UX allocated
                T__bVTgXW as
                          Tf Yb__bjf6
                             follows:

            %T&
            (a)       KcXV\T_  8__bVTg\ba bY
                      Special Allocation      Dbff Attributable
                                           of Loss 8gge\UhgTU_X to
                                                                gb Note
                                                                    FbgX Defaults
                                                                          <XYTh_gf onba L=JA  ?hTeTagXXW DbTaf*
                                                                                        TERI Guaranteed     Loans. Lb g[X XkgXag
                                                                                                                   To the        bY any
                                                                                                                          extent of  Tal positive
                                                                                                                                          cbf\g\iX
  UT_TaVX \a
  balance  in L=JAqf   ;Tc\gT_ Account
              TERI's Capital   8VVbhag asTf an
                                            Ta Owner,
                                               GjaXe( L=JA
                                                       TERI f[T__
                                                             shall beUX fcXV\T__l  T__bVTgXW all
                                                                        specially allocated  T__ Losses
                                                                                                 DbffXf Ybe
                                                                                                         for fhV[ >\fVT_ Year
                                                                                                             such Fiscal QXTe eXfh_g\aZ
                                                                                                                              resulting Yeb`
                                                                                                                                         from
  WXYTh_gf( Tf WXgXe`\aXW
  defaults, as               chefhTag to
                determined pursuant   gb the
                                         g[X L=JA
                                             TERI ?hTeTagl   8ZeXX`Xagf( on
                                                   Guaranty Agreements,      ba the
                                                                                 g[X L=JA  ?hTeTagXXW Loans
                                                                                      TERI Guaranteed    DbTaf owned
                                                                                                                bjaXW by
                                                                                                                       Ul the
                                                                                                                           g[X Lehfg gb the
                                                                                                                               Trust to g[X XkgXag
                                                                                                                                            extent
  g[Tg the
  that g[X Lehfg  \f not
           Trust is  abg reimbursed
                         eX\`UhefXW for
                                    Ybe such
                                         fhV[ Losses
                                               DbffXf by
                                                      Ul L=JA
                                                         TERI asTf aT guaranty
                                                                      ZhTeTagl payment
                                                                                cTl`Xag pursuant
                                                                                          chefhTag to
                                                                                                    gb the
                                                                                                       g[X L=JA   ?hTeTagl Agreements.
                                                                                                           TERI Guaranty    8ZeXX`Xagf*

          %U&
          (b)     Gg[Xe Loss.
                  Other Dbff* All
                              8__ Loss
                                  Dbff not
                                       abg allocated
                                           T__bVTgXW pursuant
                                                     chefhTag to
                                                              gb KXVg\ba
                                                                 Section 3*,.%T& f[T__ be
                                                                         7.02(a) shall UX allocated
                                                                                          T__bVTgXW to
                                                                                                    gb the
                                                                                                       g[X Owners
                                                                                                           GjaXef \a cebcbeg\ba to
                                                                                                                  in proportion gb their
                                                                                                                                   g[X\e
  K[Te\aZ JTg\bf*
  Sharing Ratios.

           %V&
           (c)      =YYXVg of
                    Effect bY Adjusted
                              8W]hfgXW ;Tc\gT_   8VVbhag Deficit.
                                         Capital Account   <XY\V\g* L[X Dbff allocated
                                                                    The Loss  T__bVTgXW pursuant
                                                                                        chefhTag to
                                                                                                 gb KXVg\ba
                                                                                                    Section 3*,.%T& TaW (b)
                                                                                                            7.02(a) and %U& shall
                                                                                                                             f[T__ not
                                                                                                                                   abg exceed
                                                                                                                                       XkVXXW
  g[X maximum
  the `Tk\`h` amount
                T`bhag ofbY Loss
                            Dbff that
                                  g[Tg can
                                       VTa be
                                           UX so
                                              fb allocated
                                                 T__bVTgXW without
                                                            j\g[bhg causing
                                                                     VThf\aZ any
                                                                             Tal Owner
                                                                                  GjaXe to
                                                                                         gb have
                                                                                            [TiX an
                                                                                                 Ta Adjusted
                                                                                                    8W]hfgXW Capital
                                                                                                              ;Tc\gT_ Account
                                                                                                                      8VVbhag Deficit
                                                                                                                                 <XY\V\g at
                                                                                                                                         Tg the
                                                                                                                                            g[X
  XaW
  end bY Tal Fiscal
      of any >\fVT_ Year.
                    QXTe* Aa g[X XiXag
                          In the event fb`X   Uhg abg
                                        some but      T__ of
                                                  not all bY the
                                                             g[X Owners
                                                                 GjaXef would
                                                                         jbh_W have
                                                                                 [TiX Adjusted
                                                                                      8W]hfgXW Capital
                                                                                               ;Tc\gT_ Account
                                                                                                       8VVbhag Deficits
                                                                                                                 <XY\V\gf as
                                                                                                                          Tf aT VbafXdhXaVX
                                                                                                                                consequence ofbY
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                             %+#($
                                                                                                                                                           17/40
,#&%#&$%,
8/21/2018 Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated             01/09/19Document
                                                                     1;2??<382@54       Entered 01/09/19 13:20:46 Desc
                                                                                   0<3A95;@

  Ta T__bVTg\ba
  an            bY Dbff
     allocation of      chefhTag to
                   Loss pursuant gb KXVg\baDeclaration
                                    Section 3*,.%T&
                                            7.02(a) and    in
                                                    TaW (b),   Support
                                                        %U&( the
                                                             g[X _\`\gTg\ba   Page
                                                                 limitation fXg
                                                                            set Ybeg[  209
                                                                                forth \a g[\f of
                                                                                      in this    369 3*,.%V&
                                                                                              KXVg\ba
                                                                                              Section         f[T__ be
                                                                                                      7.02(c) shall UX applied
                                                                                                                       Tcc_\XW on
                                                                                                                               ba an
                                                                                                                                  Ta Owner
                                                                                                                                     GjaXe by
                                                                                                                                           Ul
  GjaXe basis
  Owner UTf\f so
              fb as
                 Tf to
                    gb allocate
                       T__bVTgX the
                                g[X maximum
                                    `Tk\`h` permissible
                                            cXe`\ff\U_X Dbff gb XTV[
                                                        Loss to each GjaXe haWXe fXVg\ba
                                                                     Owner under         -*3,0)-%U&%.&%\\&%W& of
                                                                                 section 1.704-1(b)(2)(ii)(d) bY the
                                                                                                                 g[X Regulations.
                                                                                                                     JXZh_Tg\baf*

          %W&
          (d)     JX`T\a\aZ Loss.
                  Remaining    Dbff* Aa g[X XiXag
                                     In the       g[Tg there
                                            event that g[XeX is
                                                             \f any
                                                                Tal remaining
                                                                    eX`T\a\aZ Loss
                                                                               Dbff \a
                                                                                     in XkVXff
                                                                                        excess bY g[X _\`\gTg\ba
                                                                                               of the limitation fXg
                                                                                                                 set Ybeg[
                                                                                                                     forth \a
                                                                                                                           in KXVg\ba
                                                                                                                              Section 3*,.%V&(
                                                                                                                                      7.02(c),
  fhV[ eX`T\a\aZ
  such           Dbff shall
       remaining Loss f[T__ be
                            UX allocated
                               T__bVTgXW among
                                         T`baZ the
                                                g[X GjaXef
                                                    Owners \a    cebcbeg\ba to
                                                              in proportion gb their
                                                                               g[X\e eXfcXVg\iX
                                                                                     respective K[Te\aZ  JTg\bf*
                                                                                                Sharing Ratios.

             KXVg\ba
             Section 3*,/
                     7.03          KcXV\T_ 8__bVTg\baf*
                                   Special Allocations.

             %T&
             (a)       E\a\`h` Gain
                       Minimum     ?T\a ;[TeZXUTV^*     =kVXcg as
                                         Chargeback. Except      Tf bg[Xej\fX    cebi\WXW \a
                                                                     otherwise provided       fXVg\ba 1.704-2(f)
                                                                                           in section  -*3,0).%Y& of
                                                                                                                  bY the
                                                                                                                     g[X Regulations,
                                                                                                                         JXZh_Tg\baf( notwithstanding
                                                                                                                                       abgj\g[fgTaW\aZ
  Tal bg[Xe
  any         cebi\f\ba of
       other provision    bY this
                             g[\f KXVg\ba 3*,/( \Y
                                  Section 7.03,    g[XeX is
                                                if there \f aT net
                                                               aXg decrease
                                                                    WXVeXTfX \a  HTegaXef[\c Minimum
                                                                              in Partnership  E\a\`h` Gain?T\a during
                                                                                                                Whe\aZ any
                                                                                                                       Tal Fiscal
                                                                                                                            >\fVT_ Year,
                                                                                                                                   QXTe( XTV[
                                                                                                                                         each GjaXe
                                                                                                                                               Owner
  f[T__ be
  shall UX fcXV\T__l   T__bVTgXW items
            specially allocated   \gX`f bY
                                        of Lehfg
                                           Trust \aVb`X    TaW gain
                                                  income and    ZT\a for
                                                                       Ybe such
                                                                           fhV[ Fiscal
                                                                                 >\fVT_ Year
                                                                                        QXTe (and,
                                                                                              %TaW( if
                                                                                                    \Y necessary,
                                                                                                       aXVXffTel( subsequent
                                                                                                                  fhUfXdhXag Fiscal
                                                                                                                               >\fVT_ Years)
                                                                                                                                      QXTef& \a  Ta
                                                                                                                                              in an
  T`bhag XdhT_
  amount           gb fhV[
            equal to        GjaXeqf f[TeX
                      such Owner's          bY the
                                      share of g[X net
                                                    aXg WXVeXTfX
                                                        decrease \a    HTegaXef[\c Minimum
                                                                    in Partnership  E\a\`h` ?T\a(      WXgXe`\aXW in
                                                                                                Gain, determined   \a accordance
                                                                                                                      TVVbeWTaVX with
                                                                                                                                   j\g[ fXVg\ba  -*3,0)
                                                                                                                                        section 1.704-
  .%Z& bY
  2(g)     g[X Regulations.
        of the JXZh_Tg\baf* Allocations
                               8__bVTg\baf pursuant
                                           chefhTag togb the
                                                         g[X previous
                                                              ceXi\bhf sentence
                                                                          fXagXaVX shall
                                                                                    f[T__ be
                                                                                          UX made
                                                                                             `TWX \a   cebcbeg\ba to
                                                                                                   in proportion  gb the
                                                                                                                     g[X respective
                                                                                                                         eXfcXVg\iX amounts
                                                                                                                                    T`bhagf eXdh\eXW    gb
                                                                                                                                               required to
  UX T__bVTgXW
  be allocated togb each
                    XTV[ Owner
                          GjaXe pursuant
                                   chefhTag thereto.
                                            g[XeXgb* L[X   \gX`f to
                                                      The items    gb be
                                                                      UX fb  T__bVTgXW f[T__
                                                                          so allocated       UX WXgXe`\aXW
                                                                                       shall be determined in\a accordance
                                                                                                                TVVbeWTaVX with
                                                                                                                             j\g[ sections
                                                                                                                                  fXVg\baf 1.704-2(f)(6)
                                                                                                                                            -*3,0).%Y&%2&
  TaW 1.704-2(j)(2)
  and  -*3,0).%]&%.& ofbY the
                          g[X Regulations.
                               JXZh_Tg\baf* This
                                             L[\f KXVg\ba
                                                   Section 3*,/%T&
                                                            7.03(a) \f   \agXaWXW to
                                                                      is intended  gb Vb`c_l   j\g[ the
                                                                                      comply with   g[X minimum
                                                                                                         `\a\`h` gain
                                                                                                                   ZT\a chargeback
                                                                                                                         V[TeZXUTV^ eXdh\eX`Xag
                                                                                                                                      requirement in\a
  fXVg\ba 1.704-2(f)
  section  -*3,0).%Y& ofbY the
                           g[X Regulations
                               JXZh_Tg\baf and
                                             TaW shall
                                                 f[T__ be
                                                        UX \agXeceXgXW    Vbaf\fgXag_l therewith.
                                                           interpreted consistently    g[XeXj\g[*

             %U&
             (b)         GjaXe Minimum
                         Owner    E\a\`h` Gain ?T\a ;[TeZXUTV^*
                                                      Chargeback. =kVXcg
                                                                    Except asTf bg[Xej\fX    cebi\WXW \a
                                                                                otherwise provided      in fXVg\ba  -*3,0).%\&%0& bY
                                                                                                           section 1.704-2(i)(4)      g[X Regulations,
                                                                                                                                   of the JXZh_Tg\baf(
  abgj\g[fgTaW\aZ any
  notwithstanding       Tal other
                             bg[Xe provision
                                    cebi\f\ba ofbY this
                                                   g[\f KXVg\ba
                                                        Section 3*,/(
                                                                 7.03, \Y g[XeX \f
                                                                       if there is aT aXg  WXVeXTfX \a
                                                                                      net decrease      HTegaXe Nonrecourse
                                                                                                     in Partner  FbaeXVbhefX Debt<XUg Minimum
                                                                                                                                      E\a\`h` ?T\aGain
  Tgge\UhgTU_X to
  attributable   gb aT Partner
                       HTegaXe Nonrecourse
                                 FbaeXVbhefX Debt<XUg during
                                                       Whe\aZ any
                                                               Tal Fiscal
                                                                    >\fVT_ Year,
                                                                            QXTe( XTV[  GjaXe who
                                                                                   each Owner     j[b has
                                                                                                       [Tf aT share
                                                                                                              f[TeX bY  g[X Partner
                                                                                                                     of the HTegaXe Nonrecourse
                                                                                                                                     FbaeXVbhefX Debt
                                                                                                                                                   <XUg
  E\a\`h` Gain
  Minimum      ?T\a attributable
                       Tgge\UhgTU_X togb such
                                         fhV[ Partner
                                               HTegaXe Nonrecourse
                                                        FbaeXVbhefX Debt,
                                                                       <XUg( WXgXe`\aXW
                                                                              determined \a     TVVbeWTaVX with
                                                                                             in accordance   j\g[ fXVg\ba   -*3,0).%\&%1& of
                                                                                                                    section 1.704-2(i)(5)  bY the
                                                                                                                                              g[X Regulations,
                                                                                                                                                  JXZh_Tg\baf(
  f[T__ be
  shall UX fcXV\T__l     T__bVTgXW items
            specially allocated      \gX`f bY   HTegaXef[\c income
                                            of Partnership   \aVb`X and
                                                                      TaW ZT\a
                                                                           gain Ybe
                                                                                 for fhV[   >\fVT_ Year
                                                                                     such Fiscal   QXTe (and,
                                                                                                         %TaW( if
                                                                                                                \Y necessary,
                                                                                                                   aXVXffTel( subsequent
                                                                                                                               fhUfXdhXag Fiscal
                                                                                                                                            >\fVT_ Years)
                                                                                                                                                   QXTef& in
                                                                                                                                                          \a an
                                                                                                                                                              Ta
  T`bhag XdhT_
  amount           gb fhV[
            equal to    such HTegaXeqf
                              Partner's f[TeX
                                          share bY  g[X net
                                                 of the aXg WXVeXTfX  \a Partner
                                                            decrease in   HTegaXe Nonrecourse
                                                                                   FbaeXVbhefX Debt<XUg Minimum
                                                                                                         E\a\`h` Gain ?T\a attributable
                                                                                                                            Tgge\UhgTU_X to
                                                                                                                                         gb such
                                                                                                                                            fhV[ Partner
                                                                                                                                                  HTegaXe
  FbaeXVbhefX Debt,
  Nonrecourse      <XUg( determined
                           WXgXe`\aXW \a     TVVbeWTaVX with
                                          in accordance   j\g[ fXVg\ba  -*3,0).%\&%0& of
                                                                section 1.704-2(i)(4)    bY the
                                                                                             g[X Regulations.
                                                                                                 JXZh_Tg\baf* Allocations
                                                                                                                8__bVTg\baf pursuant
                                                                                                                              chefhTag to
                                                                                                                                        gb the
                                                                                                                                           g[X previous
                                                                                                                                               ceXi\bhf
  fXagXaVX f[T__
  sentence          UX made
             shall be    `TWX in\a proportion
                                   cebcbeg\ba to gb the
                                                    g[X eXfcXVg\iX T`bhagf required
                                                        respective amounts    eXdh\eXW to gb be
                                                                                             UX allocated
                                                                                                T__bVTgXW to
                                                                                                           gb XTV[   HTegaXe pursuant
                                                                                                              each Partner   chefhTag thereto.
                                                                                                                                       g[XeXgb* The
                                                                                                                                                L[X \gX`f   gb
                                                                                                                                                     items to
  UX fb
  be     T__bVTgXW f[T__
      so allocated           UX WXgXe`\aXW
                      shall be  determined \a     TVVbeWTaVX with
                                               in accordance   j\g[ fXVg\baf   -*3,0) 2(i)(4)
                                                                     sections 1.704-   .%\&%0& and
                                                                                                TaW 1.704-2(j)(2)
                                                                                                     -*3,0).%]&%.& bY   g[X Regulations.
                                                                                                                     of the JXZh_Tg\baf* L[\f
                                                                                                                                           This KXVg\ba
                                                                                                                                                Section
  3*,/%U&
  7.03(b) \f
           is \agXaWXW
              intended to  gb Vb`c_l    j\g[ the
                              comply with     g[X minimum
                                                   `\a\`h` gain
                                                              ZT\a chargeback
                                                                   V[TeZXUTV^ eXdh\eX`Xag
                                                                                  requirement in \a section
                                                                                                    fXVg\ba 1.704-2(i)(4)
                                                                                                             -*3,0).%\&%0& of
                                                                                                                            bY the
                                                                                                                                g[X Regulations
                                                                                                                                    JXZh_Tg\baf and
                                                                                                                                                 TaW f[T__  UX
                                                                                                                                                      shall be
  \agXeceXgXW
  interpreted Vbaf\fgXag_l       g[XeXj\g[*
               consistently therewith.

            %V&
            (c)       IhT_\Y\XW Income
                      Qualified   AaVb`X Offset.
                                           GYYfXg* Aa g[X XiXag
                                                   In the        Tal Owner
                                                          event any   GjaXe unexpectedly
                                                                              haXkcXVgXW_l receives
                                                                                             eXVX\iXf any
                                                                                                       Tal adjustments,
                                                                                                           TW]hfg`Xagf( allocations,
                                                                                                                           T__bVTg\baf( or
                                                                                                                                        be distributions
                                                                                                                                           W\fge\Uhg\baf
  WXfVe\UXW
  described \a  fXVg\ba 1.704-1(b)(2)(ii)(d)(4),
             in section  -*3,0)-%U&%.&%\\&%W&%0&( 1.704-1(b)(2)(ii)(d)(5)
                                                    -*3,0)-%U&%.&%\\&%W&%1& be  -*3,0)-%U&%.&%\\&%W&%2& of
                                                                             or 1.704-1(b)(2)(ii)(d)(6)   bY the
                                                                                                             g[X Regulations,
                                                                                                                 JXZh_Tg\baf( \gX`f
                                                                                                                                items bY
                                                                                                                                      of Lehfg
                                                                                                                                          Trust \aVb`X
                                                                                                                                                 income
  TaW ZT\a
  and gain f[T__   UX fcXV\T__l
            shall be             T__bVTgXW to
                      specially allocated   gb the
                                               g[X Owner
                                                   GjaXe \a   Ta amount
                                                           in an T`bhag and
                                                                          TaW manner
                                                                               `TaaXe sufficient
                                                                                        fhYY\V\Xag to
                                                                                                   gb eliminate,
                                                                                                      X_\`\aTgX( to
                                                                                                                 gb the
                                                                                                                    g[X extent
                                                                                                                         XkgXag required
                                                                                                                                eXdh\eXW by
                                                                                                                                          Ul the
                                                                                                                                              g[X
  JXZh_Tg\baf( the
  Regulations,   g[X Adjusted
                     8W]hfgXW Capital
                                 ;Tc\gT_ Account
                                         8VVbhag Deficit
                                                   <XY\V\g of
                                                            bY the
                                                               g[X GjaXe
                                                                   Owner asTf dh\V^_l  Tf possible,
                                                                              quickly as  cbff\U_X( provided
                                                                                                     cebi\WXW that
                                                                                                               g[Tg an
                                                                                                                    Ta allocation
                                                                                                                       T__bVTg\ba pursuant
                                                                                                                                   chefhTag togb this
                                                                                                                                                 g[\f
  KXVg\ba
  Section 3*,/%V&   f[T__ be
           7.03(c) shall  UX made
                              `TWX only
                                     ba_l \Y
                                          if TaW gb the
                                             and to g[X XkgXag  g[Tg the
                                                        extent that  g[X GjaXe  jbh_W have
                                                                         Owner would     [TiX an
                                                                                               Ta Adjusted
                                                                                                  8W]hfgXW ;Tc\gT_   8VVbhag Deficit
                                                                                                            Capital Account     <XY\V\g after
                                                                                                                                        TYgXe all
                                                                                                                                              T__ bg[Xe
                                                                                                                                                  other
  T__bVTg\baf provided
  allocations  cebi\WXW Ybe
                          for \a g[\f Article
                              in this 8eg\V_X VII
                                              NAA have
                                                   [TiX been
                                                        UXXa tentatively
                                                               gXagTg\iX_l made
                                                                           `TWX as
                                                                                 Tf if
                                                                                    \Y this
                                                                                       g[\f KXVg\ba  3*,/%V& were
                                                                                            Section 7.03(c)  jXeX not
                                                                                                                   abg \a  g[\f Agreement.
                                                                                                                        in this 8ZeXX`Xag*

           %W&
           (d)       FbaeXVbhefX Deductions.
                     Nonrecourse  <XWhVg\baf* Nonrecourse
                                              FbaeXVbhefX Deductions
                                                          <XWhVg\baf Ybe Tal Fiscal
                                                                     for any >\fVT_ Year
                                                                                    QXTe shall
                                                                                         f[T__ be
                                                                                               UX specially
                                                                                                  fcXV\T__l allocated
                                                                                                            T__bVTgXW among
                                                                                                                      T`baZ the
                                                                                                                            g[X Owners
                                                                                                                                GjaXef
  \a cebcbeg\ba to
  in proportion gb their
                   g[X\e Sharing
                         K[Te\aZ Ratios.
                                 JTg\bf*

           %X&
           (e)      HTegaXe Nonrecourse
                    Partner FbaeXVbhefX Deductions.
                                           <XWhVg\baf* Any
                                                        8al Partner
                                                             HTegaXe Nonrecourse
                                                                      FbaeXVbhefX Deductions
                                                                                    <XWhVg\baf Ybe  Tal Fiscal
                                                                                                for any >\fVT_ Year
                                                                                                               QXTe f[T__ UX specially
                                                                                                                    shall be fcXV\T__l
  T__bVTgXW to
  allocated gb the
               g[X Owner
                   GjaXe who
                         j[b bears
                               UXTef the
                                      g[X XVbab`\V
                                          economic e\f^
                                                    risk bY
                                                         of _bff j\g[ eXfcXVg
                                                            loss with         gb the
                                                                      respect to g[X Partner
                                                                                     HTegaXe Nonrecourse
                                                                                             FbaeXVbhefX Debt
                                                                                                          <XUg to
                                                                                                                gb which
                                                                                                                   j[\V[ such
                                                                                                                          fhV[ Partner
                                                                                                                               HTegaXe
  FbaeXVbhefX Deductions
  Nonrecourse   <XWhVg\baf are
                            TeX attributable
                                Tgge\UhgTU_X \a TVVbeWTaVX with
                                             in accordance  j\g[ fXVg\ba -*3,0).%\&%-& bY
                                                                 section 1.704-2(i)(1)     g[X Regulations.
                                                                                        of the JXZh_Tg\baf*

            %Y&
            (f)        ETaWTgbel Allocations
                       Mandatory     8__bVTg\baf Under
                                                    MaWXe Section
                                                            KXVg\ba 3,0%V&
                                                                     704(c) ofbY the
                                                                                 g[X ;bWX*   Fbgj\g[fgTaW\aZ the
                                                                                       Code. Notwithstanding        g[X YbeXZb\aZ     cebi\f\baf of
                                                                                                                         foregoing provisions        bY this
                                                                                                                                                        g[\f KXVg\ba
                                                                                                                                                             Section
  3*,/(
  7.03, \a g[X XiXag
        in the  event fXVg\ba
                        section 3,0%V&
                                 704(c) ofbY the
                                             g[X Code
                                                 ;bWX orbe fXVg\ba  3,0%V& of
                                                            section 704(c)   bY the
                                                                                g[X Code
                                                                                      ;bWX principles
                                                                                            ce\aV\c_Xf applicable
                                                                                                         Tcc_\VTU_X under
                                                                                                                        haWXe section
                                                                                                                               fXVg\ba 1.704-1(b)(2)(iv)
                                                                                                                                         -*3,0)-%U&%.&%\i& of   bY the
                                                                                                                                                                   g[X
  JXZh_Tg\baf require
  Regulations    eXdh\eX allocations
                          T__bVTg\baf of bY income,
                                            \aVb`X( gain,
                                                      ZT\a( deduction
                                                             WXWhVg\ba orbe _bff
                                                                            loss \a
                                                                                  in aT manner
                                                                                        `TaaXe W\YYXeXag    g[Ta that
                                                                                                 different than    g[Tg fXg
                                                                                                                         set Ybeg[  TUbiX( the
                                                                                                                             forth above,     g[X provisions
                                                                                                                                                   cebi\f\baf bYof
  fXVg\ba 3,0%V&
  section  704(c) bY   g[X Code
                    of the ;bWX andTaW the
                                        g[X Regulations
                                             JXZh_Tg\baf thereunder
                                                           g[XeXhaWXe shall
                                                                         f[T__ control
                                                                               Vbageb_ fhV[    T__bVTg\baf* Any
                                                                                         such allocations.    8al \gX`     bY Trust
                                                                                                                     item of   Lehfg income,
                                                                                                                                      \aVb`X( ZT\a(      _bff and
                                                                                                                                                  gain, loss  TaW
  WXWhVg\ba   j\g[ respect
  deduction with     eXfcXVg to
                              gb any
                                 Tal property
                                      cebcXegl (other
                                                 %bg[Xe than
                                                         g[Ta cash)
                                                               VTf[& that
                                                                     g[Tg has
                                                                           [Tf been
                                                                                UXXa Vbage\UhgXW
                                                                                       contributed byUl aT Partner
                                                                                                           HTegaXe to gb the
                                                                                                                         g[X VTc\gT_
                                                                                                                              capital bY   g[X Lehfg
                                                                                                                                       of the          be which
                                                                                                                                                Trust or   j[\V[ [Tf
                                                                                                                                                                  has
  UXXa revalued
  been  eXiT_hXW Ybe
                   for ;Tc\gT_   8VVbhag purposes
                        Capital Account      checbfXf pursuant
                                                       chefhTag togb section
                                                                     fXVg\ba 1.744-1(b)(2)(iv)
                                                                               -*300)-%U&%.&%\i& of  bY the
                                                                                                        g[X Regulations
                                                                                                            JXZh_Tg\baf and  TaW which
                                                                                                                                   j[\V[ is \f required
                                                                                                                                               eXdh\eXW togb be
                                                                                                                                                             UX
  T__bVTgXW to
  allocated  gb such
                 fhV[ Partner
                       HTegaXe Ybe
                                for \aVb`X
                                     income taxgTk purposes
                                                   checbfXf haWXe    fXVg\ba 3,0%V&
                                                              under section    704(c) bY   g[X Code
                                                                                        of the ;bWX so fb as
                                                                                                          Tf to
                                                                                                             gb take
                                                                                                                 gT^X \agb   TVVbhag the
                                                                                                                        into account    g[X variation
                                                                                                                                             iTe\Tg\ba between
                                                                                                                                                          UXgjXXa the
                                                                                                                                                                    g[X
  gTk basis
  tax UTf\f of
            bY such
                fhV[ property
                       cebcXegl and
                                  TaW \gf
                                       its YT\e `Te^Xg value
                                           fair market  iT_hX at
                                                               Tg the
                                                                  g[X time
                                                                      g\`X bYof \gf
                                                                                its Vbage\Uhg\ba
                                                                                    contribution f[T__    UX allocated
                                                                                                   shall be   T__bVTgXW solely
                                                                                                                           fb_X_l Ybe   \aVb`X tax
                                                                                                                                   for income      gTk purposes
                                                                                                                                                       checbfXf in\a
  g[X manner
  the `TaaXe required
                eXdh\eXW be   cXe`\ggXW under
                           or permitted    haWXe section
                                                  fXVg\ba 3,0%V&
                                                            704(c) bY  g[X Code
                                                                    of the ;bWX hf\aZ     g[X "traditional
                                                                                   using the  ogeTW\g\baT_ method"
                                                                                                             `Xg[bWp WXfVe\UXW
                                                                                                                          described \a    fXVg\ba 1.704-3(b)
                                                                                                                                       in section    -*3,0)/%U& ofbY the
                                                                                                                                                                     g[X
  JXZh_Tg\baf( provided,
  Regulations,    cebi\WXW( however,
                              [bjXiXe( that
                                          g[Tg VheTg\iX   T__bVTg\baf consisting
                                                curative allocations   Vbaf\fg\aZ ofbY the
                                                                                        g[X special
                                                                                            fcXV\T_ allocation
                                                                                                      T__bVTg\ba bYof ZT\a
                                                                                                                       gain be
                                                                                                                             or _bff  hcba the
                                                                                                                                loss upon     g[X sale
                                                                                                                                                   fT_X or
                                                                                                                                                        be other
                                                                                                                                                            bg[Xe
  W\fcbf\g\ba
  disposition ofbY the
                   g[X Vbage\UhgXW    cebcXegl shall
                        contributed property     f[T__ be
                                                       UX made
                                                           `TWX \a   TVVbeWTaVX with
                                                                  in accordance     j\g[ fXVg\ba   -*3,0)/%V& of
                                                                                          section 1.704-3(c)     bY the
                                                                                                                     g[X Regulations
                                                                                                                          JXZh_Tg\baf to  gb the
                                                                                                                                              g[X extent
                                                                                                                                                  XkgXag necessary
                                                                                                                                                           aXVXffTel
  gb eliminate
  to X_\`\aTgX any
                 Tal W\fcTe\gl(   gb g[X
                      disparity, to  the XkgXag   cbff\U_X( between
                                          extent possible,   UXgjXXa theg[X Partners'
                                                                            HTegaXefq book
                                                                                        Ubb^ and
                                                                                              TaW tax
                                                                                                    gTk Capital
                                                                                                         ;Tc\gT_ Accounts
                                                                                                                  8VVbhagf attributable
                                                                                                                                Tgge\UhgTU_X to gb such
                                                                                                                                                   fhV[ property;
                                                                                                                                                          cebcXegl7
  Yheg[Xe cebi\WXW( however,
  further provided,    [bjXiXe( that
                                   g[Tg any
                                         Tal other
                                              bg[Xe method
                                                    `Xg[bW allowable
                                                              T__bjTU_X haWXe     Tcc_\VTU_X Regulations
                                                                          under applicable     JXZh_Tg\baf may `Tl be UX used
                                                                                                                          hfXW Ybe   Tal contribution
                                                                                                                                for any   Vbage\Uhg\ba of  bY property
                                                                                                                                                              cebcXegl
  Tf to
  as gb which
        j[\V[ there
                g[XeX is
                       \f agreement
                          TZeXX`Xag between
                                        UXgjXXa the
                                                  g[X contributing
                                                      Vbage\Uhg\aZ Partner
                                                                     HTegaXe and
                                                                               TaW the
                                                                                    g[X Administrator.
                                                                                         8W`\a\fgeTgbe*
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                      %,#($
                                                                                                                                                                    18/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                        Desc
                                 Declaration in Support Page 210 of 369
            %Z&
            (g)        ?ebff AaVb`X
                       Gross          8__bVTg\ba* Aa
                              Income Allocation.      g[X XiXag
                                                   In the        Tal Owner
                                                          event any    GjaXe [Tf   Ta Adjusted
                                                                              has an  8W]hfgXW Capital
                                                                                                ;Tc\gT_ Account
                                                                                                         8VVbhag Deficit,
                                                                                                                  <XY\V\g( fhV[ GjaXe shall
                                                                                                                           such Owner   f[T__ be
                                                                                                                                              UX
  fcXV\T__l allocated
  specially  T__bVTgXW \gX`f   bY Lehfg
                        items of  Trust \aVb`X
                                        income TaW
                                                and ZT\a
                                                     gain \a  g[X amount
                                                          in the  T`bhag ofbY such
                                                                              fhV[ excess
                                                                                    XkVXff as
                                                                                           Tf quickly
                                                                                              dh\V^_l as
                                                                                                       Tf possible,
                                                                                                          cbff\U_X( provided
                                                                                                                    cebi\WXW that
                                                                                                                             g[Tg an
                                                                                                                                  Ta allocation
                                                                                                                                     T__bVTg\ba
  chefhTag to
  pursuant  gb this
                g[\f KXVg\ba  3*,/%Z& shall
                     Section 7.03(g)  f[T__ be
                                            UX made
                                               `TWX only
                                                     ba_l if
                                                           \Y and
                                                              TaW to
                                                                   gb the
                                                                      g[X XkgXag g[Tg such
                                                                          extent that fhV[ Owner
                                                                                           GjaXe would
                                                                                                    jbh_W have
                                                                                                           [TiX an
                                                                                                                Ta Adjusted
                                                                                                                    8W]hfgXW ;Tc\gT_ 8VVbhag
                                                                                                                             Capital Account
  <XY\V\g after
  Deficit TYgXe all
                 T__ bg[Xe T__bVTg\baf provided
                     other allocations  cebi\WXW Ybe
                                                 for \a g[\f KXVg\ba
                                                     in this Section 3*,/   [TiX been
                                                                       7.03 have  UXXa made
                                                                                       `TWX asTf if
                                                                                                 \Y Sections
                                                                                                    KXVg\baf 3*,/%V& TaW 3*,/%Z&
                                                                                                             7.03(c) and          jXeX not
                                                                                                                         7.03(g) were  abg \a g[\f
                                                                                                                                           in this
  8ZeXX`Xag*
  Agreement.

            KXVg\ba
            Section 3*,0
                      7.04         ;heTg\iX Allocations.
                                   Curative  8__bVTg\baf* The
                                                           L[X allocations
                                                                T__bVTg\baf set
                                                                              fXg forth
                                                                                  Ybeg[ \a  KXVg\baf 3*,.
                                                                                         in Sections         TaW 3*,/%T&
                                                                                                       7.02 and             g[ebhZ[ (e)
                                                                                                                   7.03(a) through     %X& (the
                                                                                                                                           %g[X "Regulatory
                                                                                                                                                 oJXZh_Tgbel
  8__bVTg\bafp& are
  Allocations")   TeX intended
                       \agXaWXW togb Vb`c_l   j\g[ VXegT\a
                                     comply with            eXdh\eX`Xagf of
                                                    certain requirements   bY the
                                                                               g[X Regulations.
                                                                                    JXZh_Tg\baf* Ag   \f the
                                                                                                   It is g[X \agXag   bY the
                                                                                                              intent of  g[X GjaXef
                                                                                                                             Owners that,g[Tg( to
                                                                                                                                               gb the
                                                                                                                                                  g[X XkgXag
                                                                                                                                                      extent
  cbff\U_X( all
  possible, T__ Regulatory
                JXZh_Tgbel Allocations
                               8__bVTg\baf shall
                                             f[T__ be
                                                   UX offset
                                                      bYYfXg X\g[Xe j\g[ other
                                                             either with bg[Xe Regulatory
                                                                                  JXZh_Tgbel Allocations
                                                                                               8__bVTg\baf or  be with
                                                                                                                  j\g[ fcXV\T_   T__bVTg\baf of
                                                                                                                        special allocations     bY other
                                                                                                                                                    bg[Xe items
                                                                                                                                                          \gX`f bY
                                                                                                                                                                of
  Lehfg \aVb`X( gain,
  Trust income,    ZT\a( loss,
                          _bff( be
                                or WXWhVg\ba*   L[XeXYbeX( notwithstanding
                                   deduction. Therefore,    abgj\g[fgTaW\aZ anyTal other
                                                                                     bg[Xe provision
                                                                                            cebi\f\ba ofbY this
                                                                                                           g[\f Article
                                                                                                                 8eg\V_X VII
                                                                                                                          NAA (other
                                                                                                                               %bg[Xe than
                                                                                                                                        g[Ta the
                                                                                                                                              g[X Regulatory
                                                                                                                                                   JXZh_Tgbel
  8__bVTg\baf&( bYYfXgg\aZ
  Allocations),               fcXV\T_ allocations
                  offsetting special   T__bVTg\baf of
                                                    bY Trust
                                                       Lehfg income,
                                                             \aVb`X( ZT\a(    _bff( or
                                                                      gain, loss,    be WXWhVg\ba  f[T__ be
                                                                                        deduction shall   UX made
                                                                                                               `TWX sofb that,
                                                                                                                          g[Tg( after
                                                                                                                                TYgXe fhV[
                                                                                                                                      such bYYfXgg\aZ
                                                                                                                                             offsetting
  T__bVTg\baf are
  allocations TeX made,
                    `TWX( XTV[
                            each GjaXeqf    ;Tc\gT_ Account
                                  Owner's Capital    8VVbhag balance
                                                               UT_TaVX \f(  gb the
                                                                        is, to  g[X XkgXag  cbff\U_X( XdhT_
                                                                                     extent possible,   equal togb the
                                                                                                                   g[X ;Tc\gT_   8VVbhag balance
                                                                                                                       Capital Account       UT_TaVX fhV[
                                                                                                                                                       such
  GjaXe would
  Owner   jbh_W have
                   [TiX had
                         [TW \Y  g[X Regulatory
                              if the JXZh_Tgbel Allocations
                                                  8__bVTg\baf were
                                                                jXeX not
                                                                     abg part
                                                                          cTeg ofbY this
                                                                                    g[\f Agreement
                                                                                         8ZeXX`Xag and TaW all
                                                                                                            T__ Lehfg
                                                                                                                 Trust \gX`f   jXeX allocated
                                                                                                                       items were     T__bVTgXW pursuant
                                                                                                                                                  chefhTag togb
  KXVg\baf  3*,- TaW
  Sections 7.01         3*,.* Aa
                  and 7.02.       `T^\aZ fhV[
                              In making    such bYYfXgg\aZ  T__bVTg\baf( there
                                                 offsetting allocations, g[XeX shall
                                                                                 f[T__ be
                                                                                        UX taken
                                                                                           gT^Xa \agb   TVVbhag YhgheX
                                                                                                 into account              JXZh_Tgbel Allocations
                                                                                                                   future Regulatory      8__bVTg\baf under
                                                                                                                                                        haWXe
  KXVg\ba
  Section 3*,/%T&    TaW (b)
           7.03(a) and    %U& that,
                              g[Tg( although
                                    T_g[bhZ[ not
                                               abg yet
                                                   lXg made,
                                                       `TWX( are
                                                              TeX _\^X_l gb offset
                                                                  likely to  bYYfXg other
                                                                                     bg[Xe JXZh_Tgbel     8__bVTg\baf previously
                                                                                            Regulatory Allocations       ceXi\bhf_l made`TWX haWXe
                                                                                                                                               under KXVg\ba
                                                                                                                                                       Section
  3*,/%W& TaW (e).
  7.03(d) and   %X&*

            KXVg\ba
            Section 3*,1
                    7.05          Gg[Xe Allocation
                                  Other 8__bVTg\ba Rules.
                                                   Jh_Xf*


           %T&
           (a)        >be purposes
                      For checbfXf of
                                    bY determining
                                       WXgXe`\a\aZ the
                                                    g[X Profit,
                                                        HebY\g( Loss,
                                                                Dbff( or
                                                                      be any
                                                                         Tal other
                                                                              bg[Xe \gX`f T__bVTU_X to
                                                                                    items allocable gb any
                                                                                                       Tal period,
                                                                                                           cXe\bW( Profit,
                                                                                                                   HebY\g( Dbff( TaW any
                                                                                                                           Loss, and Tal such
                                                                                                                                          fhV[
  bg[Xe \gX`f
  other        f[T__ be
        items shall  UX determined
                        WXgXe`\aXW on
                                    ba aT daily,
                                          WT\_l( monthly,
                                                 `bag[_l( be
                                                          or bg[Xe UTf\f( as
                                                             other basis, Tf determined
                                                                             WXgXe`\aXW byUl the
                                                                                             g[X Owner
                                                                                                 GjaXe LehfgXX(  haWXe the
                                                                                                        Trustee, under  g[X W\eXVg\ba bY the
                                                                                                                            direction of g[X
  KhcXe)`T]be\gl
  Super-majority GjaXef(     hf\aZ any
                   Owners, using   Tal method
                                        `Xg[bW permissible
                                                 cXe`\ff\U_X under
                                                             haWXe fXVg\ba
                                                                    section 3,2
                                                                             706 bY g[X Code
                                                                                 of the ;bWX and
                                                                                              TaW the
                                                                                                  g[X Regulations
                                                                                                       JXZh_Tg\baf thereunder.
                                                                                                                   g[XeXhaWXe*

           %U&
           (b)      L[X Owners
                    The  GjaXef are
                                 TeX aware
                                      TjTeX bY  g[X income
                                             of the \aVb`X tax
                                                             gTk VbafXdhXaVXf
                                                                 consequences ofbY the
                                                                                   g[X allocations
                                                                                       T__bVTg\baf made
                                                                                                   `TWX by
                                                                                                        Ul this
                                                                                                            g[\f Article
                                                                                                                 8eg\V_X VII
                                                                                                                         NAA and
                                                                                                                             TaW hereby
                                                                                                                                 [XeXUl agree
                                                                                                                                        TZeXX
  gb be
  to UX bound
        UbhaW by
               Ul the
                  g[X provisions
                      cebi\f\baf bY g[\f Article
                                 of this 8eg\V_X VII
                                                 NAA \a  eXcbeg\aZ their
                                                      in reporting g[X\e shares
                                                                         f[TeXf bY
                                                                                of Lehfg
                                                                                   Trust \aVb`X  TaW _bff
                                                                                         income and  loss Ybe
                                                                                                          for \aVb`X  gTk purposes.
                                                                                                              income tax  checbfXf*

           %V&
           (c)     Kb_X_l
                   Solely Ybe checbfXf of
                          for purposes bY determining
                                          WXgXe`\a\aZ an
                                                       Ta Owner's
                                                          GjaXeqf proportionate
                                                                    cebcbeg\baTgX share
                                                                                  f[TeX of
                                                                                        bY the
                                                                                            g[X "excess
                                                                                                oXkVXff nonrecourse
                                                                                                        abaeXVbhefX liabilities"
                                                                                                                      _\TU\_\g\Xfp of
                                                                                                                                   bY the
                                                                                                                                      g[X Lehfg
                                                                                                                                          Trust
  j\g[\a the
  within g[X meaning
             `XTa\aZ of
                     bY section
                        fXVg\ba 1.752-3(a)(3)
                                -*31.)/%T&%/& of
                                              bY the
                                                 g[X Regulations,
                                                     JXZh_Tg\baf( the
                                                                  g[X Owners'
                                                                      GjaXefq \agXeXfgf
                                                                               interests \a
                                                                                         in Lehfg cebY\gf are
                                                                                            Trust profits TeX \a cebcbeg\ba to
                                                                                                              in proportion  gb their
                                                                                                                                g[X\e K[Te\aZ
                                                                                                                                      Sharing
  JTg\bf*
  Ratios.

            %W&
            (d)       Lb the
                      To g[X XkgXag  cXe`\ggXW by
                             extent permitted  Ul fXVg\ba -*3,0).%[&%/& of
                                                  section 1.704-2(h)(3) bY the
                                                                           g[X Regulations,
                                                                               JXZh_Tg\baf( the
                                                                                            g[X GjaXe
                                                                                                Owner LehfgXX
                                                                                                         Trustee f[T__
                                                                                                                  shall XaWXTibe gb treat
                                                                                                                        endeavor to geXTg
  W\fge\Uhg\baf
  distributions bY FXg Cash
                of Net  ;Tf[ Flow
                              >_bj asTf having
                                        [Ti\aZ been
                                               UXXa made
                                                    `TWX Yeb`   g[X proceeds
                                                           from the cebVXXWf bY
                                                                             of aT Nonrecourse
                                                                                   FbaeXVbhefX Liability
                                                                                                D\TU\_\gl or
                                                                                                          be aT Partner
                                                                                                                HTegaXe Nonrecourse
                                                                                                                        FbaeXVbhefX Debt
                                                                                                                                      <XUg only
                                                                                                                                           ba_l
  gb the
  to g[X XkgXag g[Tg such
         extent that fhV[ distributions
                           W\fge\Uhg\baf would
                                         jbh_W cause
                                                VThfX or
                                                      be increase
                                                         \aVeXTfX an
                                                                  Ta Adjusted
                                                                     8W]hfgXW ;Tc\gT_  8VVbhag Deficit
                                                                               Capital Account  <XY\V\g for
                                                                                                        Ybe any
                                                                                                             Tal Owner.
                                                                                                                  GjaXe*

             KXVg\ba
             Section 3*,2
                     7.06        <\fge\Uhg\ba of
                                 Distribution  bY Net
                                                  FXg Cash
                                                       ;Tf[ Flow.
                                                             >_bj* Except
                                                                   =kVXcg togb the
                                                                               g[X XkgXag  ceb[\U\gXW by
                                                                                   extent prohibited   Ul any
                                                                                                           Tal other
                                                                                                               bg[Xe agreement
                                                                                                                     TZeXX`Xag to gb which
                                                                                                                                     j[\V[ the
                                                                                                                                            g[X Lehfg
                                                                                                                                                Trust \fis
  aT party
     cTegl be
           or \f bg[Xej\fX bound,
              is otherwise  UbhaW( Net
                                    FXg Cash
                                         ;Tf[ Flow
                                               >_bj ba
                                                     on XTV[  <\fge\Uhg\ba Date
                                                         each Distribution  <TgX shall
                                                                                  f[T__ be
                                                                                        UX distributed
                                                                                            W\fge\UhgXW ba
                                                                                                         on fhV[  <\fge\Uhg\ba Date
                                                                                                            such Distribution   <TgX to
                                                                                                                                      gb each
                                                                                                                                         XTV[ Owner
                                                                                                                                               GjaXe \a in
   Ta T`bhag
  an  amount XdhT_   gb (i)
               equal to %\& the
                            g[X Profit
                                HebY\g allocated
                                       T__bVTgXW to
                                                 gb such
                                                    fhV[ Owner
                                                          GjaXe under
                                                                 haWXe this
                                                                        g[\f Article
                                                                              8eg\V_X VII
                                                                                      NAA and
                                                                                           TaW abg  ceXi\bhf_l W\fge\UhgXW
                                                                                                not previously               gb fhV[
                                                                                                                distributed to  such GjaXe
                                                                                                                                      Owner _Xff   %\\&
                                                                                                                                              less (ii)
   g[X amount
  the  T`bhag ofbY Losses
                   DbffXf allocated
                           T__bVTgXW to
                                     gb such
                                         fhV[ Owner
                                              GjaXe togb the
                                                         g[X XkgXag fhV[ Losses
                                                             extent such  DbffXf were
                                                                                   jXeX not
                                                                                        abg applied
                                                                                             Tcc_\XW \a  eXWhVg\ba of
                                                                                                      in reduction  bY the
                                                                                                                       g[X amount
                                                                                                                           T`bhag ofbY any
                                                                                                                                       Tal previous
                                                                                                                                            ceXi\bhf
   W\fge\Uhg\ba
   distribution bY  FXg Cash
                 of Net ;Tf[ Flow
                              >_bj to
                                    gb fhV[  GjaXe* All
                                       such Owner.   8__ payments
                                                          cTl`Xagf to
                                                                    gb be
                                                                       UX `TWX    haWXe this
                                                                           made under    g[\f Agreement
                                                                                              8ZeXX`Xag by Ul the
                                                                                                              g[X Owner
                                                                                                                  GjaXe LehfgXX
                                                                                                                           Trustee f[T__  UX made
                                                                                                                                    shall be `TWX only
                                                                                                                                                    ba_l
   Yeb`  g[X \aVb`X
   from the          TaW proceeds
             income and   cebVXXWf bY   g[X Lehfg
                                     of the       HebcXegl and
                                            Trust Property  TaW ba_l  gb the
                                                                only to  g[X extent
                                                                             XkgXag the
                                                                                     g[X GjaXe
                                                                                         Owner LehfgXX     [Tf received
                                                                                                  Trustee has  eXVX\iXW fhV[   \aVb`X or
                                                                                                                         such income    be proceeds.
                                                                                                                                           cebVXXWf*

           KXVg\ba
           Section 3*,3
                    7.07        <\fge\Uhg\ba Date
                                Distribution <TgX KgTgX`Xag* O\g[ XTV[
                                                  Statement. With        W\fge\Uhg\ba to
                                                                   each distribution  gb an
                                                                                         Ta Owner
                                                                                             GjaXe pursuant
                                                                                                    chefhTag to
                                                                                                             gb KXVg\ba
                                                                                                                Section 3*,2( g[X Owner
                                                                                                                        7.06, the GjaXe
  LehfgXX f[T__ WX_\iXe
  Trustee shall deliver aT Distribution
                           <\fge\Uhg\ba Date
                                        <TgX KgTgX`Xag
                                             Statement fXgg\aZ
                                                       setting Ybeg[(
                                                               forth, Ybe g[X period
                                                                      for the cXe\bW since
                                                                                     f\aVX the
                                                                                            g[X preceding
                                                                                                ceXVXW\aZ Distribution
                                                                                                          <\fge\Uhg\ba Date:
                                                                                                                       <TgX6

            %T&
            (a)        AaVb`X TaW proceeds
                       Income and cebVXXWf eXVX\iXW Ul the
                                           received by g[X Owner
                                                           GjaXe LehfgXX j\g[ eXfcXVg
                                                                 Trustee with         gb the
                                                                              respect to g[X Lehfg HebcXegl7
                                                                                             Trust Property;

            %U&
            (b)        8`bhagf paid
                       Amounts cT\W to
                                    gb the
                                       g[X Owner
                                           GjaXe LehfgXX7
                                                 Trustee;

            %V&
            (c)       8`bhagf paid
                      Amounts cT\W to
                                   gb any
                                      Tal Person
                                          HXefba pursuant
                                                 chefhTag to
                                                          gb aT Lehfg JX_TgXW Agreement;
                                                                Trust Related 8ZeXX`Xag7 and
                                                                                         TaW


            %W&
            (d)        8`bhagf paid
                       Amounts cT\W Ybe
                                    for bg[Xe
                                        other XkcXafXf
                                              expenses bY g[X Lehfg*
                                                       of the Trust.



7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                %-#($
                                                                                                                                                              19/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated      01/09/19Document
                                                                 1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                              0<3A95;@

             KXVg\ba 3*,4
                                      Declaration       in Support        Page    211  of 369
                          8__bVTg\ba bY LTk D\TU\_\gl* Aa g[X XiXag g[Tg Tal gTk \f \`cbfXW ba g[X Lehfg( fhV[ gTk f[T__ UX V[TeZXW
                          Allocation
            Section 7.08                    of Tax Liability. In the event that any tax is imposed on the Trust, such tax shall be charged
  TZT\afg amounts
  against T`bhagf otherwise
                     bg[Xej\fX distributable
                                W\fge\UhgTU_X to
                                              gb the
                                                 g[X Owners
                                                     GjaXef \a  cebcbeg\ba to
                                                             in proportion  gb their
                                                                                g[X\e eXfcXVg\iX
                                                                                      respective K[Te\aZ  JTg\bf* L[X
                                                                                                 Sharing Ratios.      GjaXe LehfgXX
                                                                                                                  The Owner            \f hereby
                                                                                                                               Trustee is [XeXUl
  Thg[be\mXW to
  authorized  gb retain
                 eXgT\a Yeb`  T`bhagf otherwise
                         from amounts   bg[Xej\fX W\fge\UhgTU_X  gb the
                                                   distributable to g[X Owners
                                                                        GjaXef sufficient
                                                                                  fhYY\V\Xag YhaWf gb pay
                                                                                             funds to cTl be cebi\WX for
                                                                                                          or provide Ybe the
                                                                                                                         g[X payment
                                                                                                                             cTl`Xag bY(   TaW then
                                                                                                                                       of, and g[Xa
  gb pay,
  to cTl( such
          fhV[ tax
               gTk as
                    Tf \f
                       is _XZT__l bjXW by
                          legally owed  Ul the
                                           g[X Lehfg %Uhg fhV[
                                               Trust (but       Thg[be\mTg\ba f[T__
                                                          such authorization   shall abg  ceXiXag the
                                                                                      not prevent g[X Owner
                                                                                                      GjaXe LehfgXX
                                                                                                              Trustee Yeb`  VbagXfg\aZ any
                                                                                                                      from contesting   Tal such
                                                                                                                                            fhV[
  gTk \a
  tax    Tccebce\TgX proceedings,
      in appropriate  cebVXXW\aZf( and
                                     TaW withholding
                                         j\g[[b_W\aZ payment
                                                       cTl`Xag bYof fhV[ gTk( if
                                                                    such tax, \Y permitted
                                                                                 cXe`\ggXW by
                                                                                            Ul _Tj( cXaW\aZ the
                                                                                               law, pending  g[X outcome
                                                                                                                 bhgVb`X ofbY such
                                                                                                                              fhV[ proceedings).
                                                                                                                                   cebVXXW\aZf&*

           KXVg\ba
           Section 3*,5
                    7.09      EXg[bW of
                              Method     bY Payment.
                                            HTl`Xag* All
                                                       8__ amounts
                                                            T`bhagf payable
                                                                       cTlTU_X to
                                                                                gb an
                                                                                   Ta GjaXe   chefhTag to
                                                                                      Owner pursuant    gb this
                                                                                                           g[\f Agreement
                                                                                                                8ZeXX`Xag shall
                                                                                                                             f[T__ be
                                                                                                                                   UX paid
                                                                                                                                      cT\W by
                                                                                                                                            Ul the
                                                                                                                                                g[X
  GjaXe Trustee
  Owner  LehfgXX to
                  gb fhV[ GjaXe or
                     such Owner   be aT nominee
                                        ab`\aXX therefor
                                                  g[XeXYbe by
                                                            Ul check
                                                                V[XV^ payable
                                                                        cTlTU_X to
                                                                                 gb fhV[  GjaXe( mailed
                                                                                    such Owner,   `T\_XW Y\efg  V_Tff to
                                                                                                          first class gb the
                                                                                                                         g[X address
                                                                                                                             TWWeXff of
                                                                                                                                      bY such
                                                                                                                                         fhV[ Owner
                                                                                                                                               GjaXe
  TccXTe\aZ ba
  appearing     g[X register
            on the  eXZ\fgXe maintained
                             `T\agT\aXW pursuant
                                          chefhTag to
                                                    gb KXVg\ba   /*,.( be
                                                        Section 3.02,      Ul VeXW\g\aZ
                                                                        or by            g[X amount
                                                                              crediting the  T`bhag to
                                                                                                     gb be
                                                                                                        UX distributed
                                                                                                            W\fge\UhgXW to
                                                                                                                         gb fhV[
                                                                                                                            such GjaXe
                                                                                                                                 Owner to gb an
                                                                                                                                             Ta account
                                                                                                                                                 TVVbhag
  `T\agT\aXW by
  maintained Ul fhV[   GjaXe with
                 such Owner    j\g[ the
                                    g[X GjaXe
                                          Owner LehfgXX
                                                 Trustee be   Ul transferring
                                                           or by  geTafYXee\aZ such
                                                                               fhV[ amount
                                                                                      T`bhag by
                                                                                              Ul wire
                                                                                                 j\eX transfer
                                                                                                       geTafYXe \a
                                                                                                                 in \``XW\TgX_l   TiT\_TU_X YhaWf
                                                                                                                    immediately available           gb aT
                                                                                                                                             funds to
  UTa^\aZ institution
  banking \afg\ghg\ba with
                      j\g[ bank
                            UTa^ wire
                                 j\eX transfer
                                        geTafYXe YTV\_\g\Xf
                                                 facilities Ybe g[X account
                                                            for the  TVVbhag of
                                                                              bY such
                                                                                 fhV[ GjaXe(   Tf \afgehVgXW
                                                                                       Owner, as  instructed \a  je\g\aZ Yeb`
                                                                                                              in writing       g\`X to
                                                                                                                          from time  gb time
                                                                                                                                        g\`X by
                                                                                                                                              Ul fhV[
                                                                                                                                                  such
  GjaXe* L[X
  Owner.      GjaXe LehfgXX
         The Owner             `Tl eXdh\eX
                       Trustee may  require anTa GjaXe
                                                 Owner to gb pay
                                                             cTl any
                                                                  Tal wire
                                                                       j\eX transfer
                                                                            geTafYXe YXXf  \aVheeXW in
                                                                                      fees incurred \a connection
                                                                                                       VbaaXVg\ba with
                                                                                                                     j\g[ any
                                                                                                                           Tal wire
                                                                                                                               j\eX transfer
                                                                                                                                    geTafYXe made
                                                                                                                                              `TWX togb
  fhV[ GjaXe*
  such Owner.

           KXVg\ba
           Section 3*-,
                   7.10      Fb Segregation
                             No  KXZeXZTg\ba bY >haWf7 No
                                             of Funds;  Fb AagXeXfg*
                                                            Interest. KhU]XVg gb KXVg\baf
                                                                      Subject to            .*,/%U&%\\& and
                                                                                 Sections 2.03(b)(ii)   TaW 1*,-(
                                                                                                             5.01, YhaWf
                                                                                                                   funds eXVX\iXW Ul the
                                                                                                                         received by g[X
  GjaXe Trustee
  Owner   LehfgXX [XeXhaWXe
                  hereunder aXXW
                            need abg UX segregated
                                 not be fXZeXZTgXW \a Tal manner
                                                   in any  `TaaXe except
                                                                   XkVXcg to
                                                                           gb the
                                                                              g[X extent
                                                                                  XkgXag eXdh\eXW   Ul _Tj
                                                                                          required by       TaW may
                                                                                                       law and   `Tl be
                                                                                                                      UX WXcbf\gXW haWXe such
                                                                                                                         deposited under fhV[
  ZXaXeT_ VbaW\g\baf as
  general conditions Tf may
                        `Tl be
                            UX prescribed
                               ceXfVe\UXW by
                                          Ul _Tj( TaW the
                                             law, and  g[X Owner
                                                           GjaXe LehfgXX
                                                                  Trustee f[T__  abg be
                                                                           shall not UX _\TU_X  Ybe any
                                                                                         liable for Tal \agXeXfg  g[XeXba*
                                                                                                         interest thereon.

           KXVg\ba
           Section 3*--
                    7.11       AagXeceXgTg\ba and
                               Interpretation  TaW Application
                                                   8cc_\VTg\ba ofbY Provisions
                                                                    Hebi\f\baf by
                                                                                Ul the
                                                                                    g[X Administrator.
                                                                                        8W`\a\fgeTgbe* L[X  GjaXe LehfgXX
                                                                                                        The Owner  Trustee f[T__  Tccb\ag and
                                                                                                                            shall appoint TaW
  Thg[be\mX the
  authorize g[X Administrator
                 8W`\a\fgeTgbe to
                                gb \agXeceXg TaW apply
                                   interpret and Tcc_l the
                                                        g[X provisions
                                                            cebi\f\baf set
                                                                        fXg Ybeg[ \a Articles
                                                                            forth in 8eg\V_Xf V,
                                                                                              N( VI,
                                                                                                 NA( VII
                                                                                                     NAA and
                                                                                                         TaW XI
                                                                                                             PA eXZTeW\aZ  Tcc_\VTg\ba of
                                                                                                                regarding application  bY funds,
                                                                                                                                          YhaWf(
  T__bVTg\baf bY
  allocations    HebY\g and
              of Profit TaW Loss
                            Dbff and
                                  TaW Distributions
                                       <\fge\Uhg\baf bY  FXg Cash
                                                     of Net  ;Tf[ Flow,
                                                                   >_bj( to
                                                                          gb eXfb_iX  Tal ambiguities
                                                                             resolve any  T`U\Zh\g\Xf that
                                                                                                       g[Tg may
                                                                                                            `Tl result
                                                                                                                eXfh_g Yeb`
                                                                                                                       from fhV[  Tcc_\VTg\ba and
                                                                                                                            such application  TaW
  gb provide
  to cebi\WX the
             g[X GjaXe
                  Owner LehfgXX   TaW the
                          Trustee and  g[X Owners
                                           GjaXef with
                                                   j\g[ V_Te\Y\VTg\ba  bY any
                                                         clarification of Tal provision
                                                                               cebi\f\ba as
                                                                                         Tf may
                                                                                            `Tl beUX necessary
                                                                                                     aXVXffTel or
                                                                                                               be appropriate.
                                                                                                                  Tccebce\TgX* L[X
                                                                                                                               The
  WXgXe`\aTg\baf
  determinations ofbY the
                      g[X Administrator
                          8W`\a\fgeTgbe f[T__  UX binding
                                         shall be U\aW\aZ upon
                                                           hcba the
                                                                 g[X Owners.
                                                                     GjaXef*




                                                                      8JLA;D= VIII
                                                                      ARTICLE NAAA

                                            8ML@GJALQ AND
                                            AUTHORITY 8F< DUTIES
                                                          <MLA=K OF
                                                                 G> L@= GOF=J LJMKL==
                                                                    THE OWNER TRUSTEE

           KXVg\ba   4*,-
           Section 8.01         ?XaXeT_ Authority.
                                General  8hg[be\gl* L[X  GjaXe LehfgXX
                                                    The Owner           \f authorized
                                                                Trustee is Thg[be\mXW to
                                                                                      gb take
                                                                                         gT^X all
                                                                                              T__ actions
                                                                                                  TVg\baf eXdh\eXW
                                                                                                          required be cXe`\ggXW to
                                                                                                                   or permitted gb be
                                                                                                                                   UX taken
                                                                                                                                      gT^Xa by
                                                                                                                                             Ul
  \g chefhTag to
  it pursuant gb the
                 g[X terms
                     gXe`f of
                            bY this
                               g[\f Agreement,
                                    8ZeXX`Xag( the
                                                g[X Lehfg JX_TgXW Agreements
                                                    Trust Related 8ZeXX`Xagf and
                                                                               TaW the
                                                                                   g[X Statutory
                                                                                       KgTghgbel Lehfg
                                                                                                  Trust KgTghgX*
                                                                                                        Statute. L[X GjaXe LehfgXX
                                                                                                                 The Owner  Trustee \f
                                                                                                                                     is Yheg[Xe
                                                                                                                                        further
  Thg[be\mXW Yeb`
  authorized        g\`X to
              from time   gb time
                             g\`X to
                                  gb take
                                     gT^X such
                                          fhV[ action
                                               TVg\ba as
                                                      Tf the
                                                         g[X Administrator
                                                             8W`\a\fgeTgbe W\eXVgf j\g[ respect
                                                                           directs with eXfcXVg to
                                                                                                gb the
                                                                                                   g[X Lehfg JX_TgXW Agreements.
                                                                                                       Trust Related  8ZeXX`Xagf*

             KXVg\ba 4*,.
             Section 8.02        KcXV\Y\V Authority.
                                 specific 8hg[be\gl* The
                                                     L[X Owner
                                                         GjaXe LehfgXX
                                                               Trustee \f
                                                                       is [XeXUl Thg[be\mXW and
                                                                          hereby authorized TaW directed
                                                                                                W\eXVgXW to
                                                                                                         gb take
                                                                                                            gT^X the
                                                                                                                 g[X Yb__bj\aZ TVg\baf6
                                                                                                                     following actions:

             %T&
             (a)      =kXVhgX g[X
                      Execute     ;Xeg\Y\VTgX of
                              the Certificate bY Lehfg7
                                                 Trust;

            %U&
            (b)      =kXVhgX and
                     Execute  TaW WX_\iXe  g[X Administration
                                   deliver the 8W`\a\fgeTg\ba Agreement
                                                               8ZeXX`Xag andTaW the
                                                                                g[X Back-up
                                                                                    9TV^)hc Agreement
                                                                                             8ZeXX`Xag and
                                                                                                         TaW ba  UX[T_Y of
                                                                                                             on behalf  bY the
                                                                                                                           g[X Lehfg( Tf well
                                                                                                                               Trust, as jX__ as
                                                                                                                                              Tf
  g[X Lehfg
  the        JX_TgXW Agreements,
      Trust Related  8ZeXX`Xagf( including
                                   \aV_hW\aZ without
                                              j\g[bhg _\`\gTg\ba( g[X Lehfg
                                                      limitation, the       ;Xeg\Y\VTgXf and
                                                                      Trust Certificates TaW any
                                                                                             Tal bg[Xe
                                                                                                 other WbVh`Xag
                                                                                                       document VbagX`c_TgXW
                                                                                                                  contemplated byUl the
                                                                                                                                    g[X
  YbeXZb\aZ(  \a each
  foregoing, in  XTV[ case
                      VTfX \a fhV[ Ybe`
                           in such       Tf the
                                    form as g[X Administrator
                                                8W`\a\fgeTgbe f[T__  TccebiX( as
                                                               shall approve,  Tf evidenced
                                                                                  Xi\WXaVXW conclusively
                                                                                             VbaV_hf\iX_l by
                                                                                                          Ul the
                                                                                                             g[X Owner
                                                                                                                 GjaXe LehfgXXqf   XkXVhg\ba
                                                                                                                         Trustee's execution
  g[XeXbY7 and
  thereof; TaW

           %V&
           (c)      =kXVhgX and
                    Execute TaW deliver
                                 WX_\iXe on
                                         ba behalf
                                            UX[T_Y bY g[X Lehfg
                                                   of the       Tal WbVh`Xagf
                                                          Trust any             aXVXffTel or
                                                                    documents necessary    be appropriate,
                                                                                              Tccebce\TgX( \a fhV[ form
                                                                                                           in such Ybe` as
                                                                                                                        Tf the
                                                                                                                           g[X Administrator
                                                                                                                               8W`\a\fgeTgbe
  f[T__ approve,
  shall TccebiX( as
                 Tf Xi\WXaVXW
                    evidenced VbaV_hf\iX_l  Ul the
                               conclusively by g[X Owner
                                                   GjaXe LehfgXXqf   XkXVhg\ba thereof,
                                                           Trustee's execution g[XeXbY( to
                                                                                        gb cause
                                                                                           VThfX the
                                                                                                 g[X repurchase
                                                                                                     eXcheV[TfX by
                                                                                                                 Ul L=JA  be the
                                                                                                                    TERI or  g[X Lehfg( Tf the
                                                                                                                                 Trust, as g[X
  VTfX  `Tl be,
  case may  UX( of
                bY Tal
                   any KghWXag DbTa Note
                       Student Loan  FbgX required
                                          eXdh\eXW to
                                                   gb be
                                                       UX eXcheV[TfXW
                                                          repurchased \a  TVVbeWTaVX with
                                                                       in accordance j\g[ the
                                                                                           g[X L=JA
                                                                                               TERI ?hTeTagl    8ZeXX`Xagf*
                                                                                                     Guaranty Agreements.

            KXVg\ba  4*,/
            Section 8.03        ?XaXeT_ Duties.
                                General  <hg\Xf* Ag   f[T__ be
                                                   It shall UX the
                                                                g[X duty
                                                                    Whgl bY
                                                                         of g[X
                                                                            the GjaXe
                                                                                 Owner LehfgXX
                                                                                         Trustee togb discharge
                                                                                                      W\fV[TeZX (or
                                                                                                                 %be VThfX  gb be
                                                                                                                     cause to  UX discharged)
                                                                                                                                  W\fV[TeZXW& all
                                                                                                                                                T__ of
                                                                                                                                                    bY its
                                                                                                                                                        \gf
  eXfcbaf\U\_\g\Xf pursuant
  responsibilities  chefhTag to
                             gb the
                                g[X terms
                                    gXe`f of
                                           bY this
                                              g[\f Agreement
                                                    8ZeXX`Xag and TaW to
                                                                      gb administer
                                                                         TW`\a\fgXe the
                                                                                      g[X Trust
                                                                                          Lehfg in
                                                                                                 \a the
                                                                                                    g[X interest
                                                                                                        \agXeXfg of
                                                                                                                 bY the
                                                                                                                    g[X Owners.
                                                                                                                        GjaXef* Notwithstanding
                                                                                                                                   Fbgj\g[fgTaW\aZ the g[X
  YbeXZb\aZ(  g[X Owner
  foregoing, the  GjaXe Trustee
                          LehfgXX f[T__  UX WXX`XW
                                   shall be deemed to  gb have
                                                          [TiX discharged
                                                                 W\fV[TeZXW \gf  Whg\Xf and
                                                                             its duties TaW eXfcbaf\U\_\g\Xf  [XeXhaWXe and
                                                                                            responsibilities hereunder    TaW under
                                                                                                                                haWXe the
                                                                                                                                       g[X Trust
                                                                                                                                           Lehfg Related
                                                                                                                                                 JX_TgXW
  8ZeXX`Xagf to
  Agreements    gb the
                   g[X XkgXag g[X Administrator
                       extent the 8W`\a\fgeTgbe has[Tf agreed
                                                        TZeXXW \a   g[X Administration
                                                                 in the 8W`\a\fgeTg\ba Agreement
                                                                                         8ZeXX`Xag to  gb perform
                                                                                                          cXeYbe` such
                                                                                                                    fhV[ acts
                                                                                                                         TVgf or
                                                                                                                               be to
                                                                                                                                  gb discharge
                                                                                                                                     W\fV[TeZX such
                                                                                                                                                fhV[
  Whg\Xf bY the
  duties of g[X Owner
                GjaXe LehfgXX    [XeXhaWXe be
                        Trustee hereunder       haWXe any
                                             or under   Tal Lehfg   JX_TgXW Agreement,
                                                             Trust Related   8ZeXX`Xag( andTaW the
                                                                                                g[X Owner
                                                                                                     GjaXe LehfgXX
                                                                                                             Trustee f[T__  abg be
                                                                                                                      shall not  UX held
                                                                                                                                    [X_W liable
                                                                                                                                         _\TU_X for
                                                                                                                                                Ybe the
                                                                                                                                                     g[X
  WXYTh_g be YT\_heX
  default or         bY the
             failure of g[X Administrator
                            8W`\a\fgeTgbe togb VTeel
                                               carry bhg   \gf obligations
                                                       out its bU_\ZTg\baf haWXe   g[X Administration
                                                                            under the   8W`\a\fgeTg\ba Agreement.
                                                                                                          8ZeXX`Xag*



7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                           &$#($
                                                                                                                                                         20/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated   01/09/19Document
                                                             1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                          0<3A95;@

             KXVg\ba 4*,0
                                     Declaration     in Support       Page    212  of 369
                          8VVbhag\aZ TaW JXcbegf gb g[X GjaXef( g[X AagXeaT_ JXiXahX KXei\VX TaW Gg[Xef* L[X 8W`\a\fgeTgbe f[T__
             Section 8.04           Accounting and Reports to the Owners, the Internal Revenue Service and Others. The Administrator shall
  %T& maintain
  (a) `T\agT\a orbe cause
                     VThfX gb   UX maintained
                             to be  `T\agT\aXW theg[X books
                                                      Ubb^f ofbY the
                                                                 g[X Lehfg   ba aT Y\fVT_
                                                                      Trust on             lXTe basis
                                                                                   fiscal year   UTf\f hf\aZ   g[X accrual
                                                                                                       using the    TVVehT_ method
                                                                                                                            `Xg[bW bY    TVVbhag\aZ( (b)
                                                                                                                                      of accounting,    %U& WX_\iXe
                                                                                                                                                            deliver
  gb each
  to XTV[ GjaXe(     j\g[\a 2,
           Owner, within          WTlf bY
                              60 days      g[X XaW
                                        of the  end bY
                                                     of XTV[  >\fVT_ Year,
                                                        each Fiscal    QXTe( or
                                                                              be more
                                                                                 `beX bYgXa(    Tf may
                                                                                        often, as  `Tl be UX eXdh\eXW
                                                                                                             required byUl the
                                                                                                                           g[X Code
                                                                                                                               ;bWX and
                                                                                                                                      TaW the
                                                                                                                                           g[X Regulations
                                                                                                                                               JXZh_Tg\baf
  g[XeXhaWXe( aT copy
  thereunder,      Vbcl bY   g[X annual
                         of the   TaahT_ Y\aTaV\T_
                                          financial fgTgX`Xag
                                                     statement bY    g[X Lehfg
                                                                  of the Trust Ybe
                                                                                 for fhV[   >\fVT_ Year
                                                                                     such Fiscal   QXTe andTaW aT statement
                                                                                                                  fgTgX`Xag in
                                                                                                                             \a such
                                                                                                                                 fhV[ Ybe`  TaW VbagT\a\aZ
                                                                                                                                      form and                 fhV[
                                                                                                                                                 containing such
  \aYbe`Tg\ba
  information as Tf may
                    `Tl be UX required
                               eXdh\eXW by
                                         Ul such
                                             fhV[ Regulations,
                                                    JXZh_Tg\baf( and
                                                                   TaW as
                                                                        Tf is
                                                                            \f aXVXffTel
                                                                               necessary andTaW appropriate
                                                                                                 Tccebce\TgX to gb XaTU_X
                                                                                                                   enable XTV[   GjaXe to
                                                                                                                           each Owner    gb prepare
                                                                                                                                            ceXcTeX its
                                                                                                                                                      \gf federal
                                                                                                                                                          YXWXeT_
  TaW fgTgX
  and  state \aVb`X
             income taxgTk returns,
                            eXgheaf( (c)
                                      %V& file
                                          Y\_X such
                                               fhV[ tax
                                                     gTk returns
                                                         eXgheaf and
                                                                   TaW eXcbegf
                                                                        reports eX_Tg\aZ
                                                                                 relating togb the
                                                                                               g[X Lehfg(   TaW make
                                                                                                   Trust, and    `T^X fhV[
                                                                                                                        such X_XVg\baf(  \aV_hW\aZ an
                                                                                                                             elections, including    Ta X_XVg\ba
                                                                                                                                                         election
  Ybe g[X Y\efg
  for the       gTkTU_X year
          first taxable    lXTe of
                                 bY the
                                    g[X Lehfg(  Tf may
                                        Trust, as  `Tl beUX necessary
                                                            aXVXffTel Ybe     g[X Lehfg
                                                                         for the  Trust togb dhT_\Yl  Tf aT partnership,
                                                                                             qualify as     cTegaXef[\c( or
                                                                                                                          be as
                                                                                                                             Tf may
                                                                                                                                 `Tl Yeb`   g\`X to
                                                                                                                                      from time   gb time
                                                                                                                                                      g\`X be
                                                                                                                                                            UX
  eXdh\eXW under
  required   haWXe any
                     Tal applicable
                          Tcc_\VTU_X fgTgX    be YXWXeT_
                                       state or  federal fgTghgX   be rule
                                                          statute or  eh_X or
                                                                            be regulation
                                                                               eXZh_Tg\ba thereunder,
                                                                                             g[XeXhaWXe( (d)
                                                                                                           %W& VThfX
                                                                                                               cause fhV[   gTk returns
                                                                                                                       such tax  eXgheaf to
                                                                                                                                         gb be
                                                                                                                                            UX f\ZaXW
                                                                                                                                               signed in \a the
                                                                                                                                                            g[X
  `TaaXe required
  manner    eXdh\eXW byUl _Tj(   %X& collect
                           law, (e)  Vb__XVg or
                                              be cause
                                                 VThfX to
                                                        gb be
                                                           UX Vb__XVgXW    Tal withholding
                                                               collected any    j\g[[b_W\aZ tax gTk eXdh\eXW
                                                                                                    required byUl the
                                                                                                                    g[X Code
                                                                                                                        ;bWX to
                                                                                                                              gb be
                                                                                                                                  UX withheld
                                                                                                                                     j\g[[X_W by
                                                                                                                                               Ul the
                                                                                                                                                   g[X Owner
                                                                                                                                                        GjaXe
  LehfgXX   j\g[ respect
  Trustee with    eXfcXVg togb distributions
                               W\fge\Uhg\baf togb Owners
                                                  GjaXef whoj[b are
                                                                  TeX abaeXf\WXag     T_\Xaf be
                                                                      nonresident aliens      or YbeX\Za
                                                                                                 foreign VbecbeTg\baf(     TaW (f)
                                                                                                           corporations, and    %Y& cause
                                                                                                                                    VThfX to
                                                                                                                                          gb be
                                                                                                                                             UX mailed
                                                                                                                                                `T\_XW to gb each
                                                                                                                                                             XTV[
  GjaXe copies
  Owner    Vbc\Xf bY   T__ such
                    of all fhV[ eXcbegf   TaW tax
                                  reports and   gTk returns
                                                    eXgheaf of
                                                             bY the
                                                                g[X Lehfg*
                                                                     Trust.

           KXVg\ba   4*,1
           Section 8.05         K\ZaTgheX bY Returns.
                                Signature of JXgheaf* L[X
                                                       The GjaXe
                                                            Owner LehfgXX
                                                                   Trustee f[T__
                                                                            shall f\Za ba behalf
                                                                                  sign on UX[T_Y of
                                                                                                 bY the
                                                                                                    g[X Lehfg  g[X tax
                                                                                                        Trust the  gTk eXgheaf TaW bg[Xe
                                                                                                                       returns and       HXe\bW\V
                                                                                                                                   other Periodic
  >\_\aZf of
  Filings bY the
             g[X Trust,
                 Lehfg( unless
                        ha_Xff applicable
                               Tcc_\VTU_X _Tj  eXdh\eXf an
                                           law requires  Ta Owner
                                                            GjaXe to
                                                                   gb f\Za fhV[ documents,
                                                                      sign such  WbVh`Xagf( \a  j[\V[ VTfX(
                                                                                             in which         fb _baZ
                                                                                                        case, so       Tf the
                                                                                                                 long as  g[X Depositor
                                                                                                                              <Xcbf\gbe is
                                                                                                                                        \f an
                                                                                                                                           Ta
  GjaXe and
  Owner   TaW applicable
               Tcc_\VTU_X _Tj  T__bjf the
                           law allows g[X Depositor
                                          <Xcbf\gbe to
                                                     gb sign
                                                        f\Za any
                                                             Tal fhV[
                                                                 such WbVh`Xag(    g[X Depositor
                                                                       document, the   <Xcbf\gbe f[T__
                                                                                                  shall f\Za
                                                                                                        sign fhV[  WbVh`Xag* At
                                                                                                             such document.    8g any
                                                                                                                                  Tal time
                                                                                                                                      g\`X that
                                                                                                                                            g[Tg
  g[X Depositor
  the <Xcbf\gbe \f  abg an
                 is not Ta Owner,
                            GjaXe( or
                                   be \f bg[Xej\fX abg
                                      is otherwise      T__bjXW by
                                                   not allowed  Ul _Tj  gb sign
                                                                    law to f\Za any
                                                                                Tal fhV[  WbVh`Xag( then
                                                                                     such document,   g[Xa the
                                                                                                            g[X GjaXe
                                                                                                                Owner eXdh\eXW   Ul _Tj
                                                                                                                        required by      gb sign
                                                                                                                                    law to  f\Za
  fhV[ WbVh`Xag
  such document f[T__
                   shall f\Za*
                         sign.

            KXVg\ba   4*,2
            Section 8.06           J\Z[g to
                                   Right  gb Receive
                                             JXVX\iX and TaW Rely
                                                              JX_l Upon
                                                                    Mcba AafgehVg\baf*
                                                                            Instructions. Aa      g[X XiXag
                                                                                              In the          g[Tg the
                                                                                                       event that    g[X GjaXe
                                                                                                                          Owner LehfgXX
                                                                                                                                   Trustee \f
                                                                                                                                            is haTU_X  gb decide
                                                                                                                                               unable to   WXV\WX
  UXgjXXa alternative
  between   T_gXeaTg\iX courses
                          VbhefXf ofbY action,
                                       TVg\ba( or
                                                be \f hafheX as
                                                   is unsure    Tf to
                                                                   gb the
                                                                      g[X application
                                                                           Tcc_\VTg\ba of bY any
                                                                                              Tal provision
                                                                                                     cebi\f\ba of bY this
                                                                                                                      g[\f Agreement
                                                                                                                           8ZeXX`Xag or  be any
                                                                                                                                            Tal Trust
                                                                                                                                                 Lehfg Related
                                                                                                                                                        JX_TgXW
  8ZeXX`Xag( be
  Agreement,        fhV[ provision
                 or such  cebi\f\ba \f   T`U\Zhbhf as
                                      is ambiguous     Tf to
                                                           gb \gf Tcc_\VTg\ba( be
                                                              its application,    or \f
                                                                                      is be TccXTef to
                                                                                         or appears     gb be
                                                                                                           UX in
                                                                                                               \a conflict
                                                                                                                   VbaY_\Vg with
                                                                                                                              j\g[ any
                                                                                                                                    Tal bg[Xe  Tcc_\VTU_X provision,
                                                                                                                                         other applicable   cebi\f\ba(
  be \a
  or    g[X XiXag
     in the         g[Tg this
            event that   g[\f Agreement
                              8ZeXX`Xag be     Tal Lehfg
                                            or any           JX_TgXW Agreement
                                                     Trust Related     8ZeXX`Xag permits
                                                                                       cXe`\gf Tal     WXgXe`\aTg\ba by
                                                                                                 any determination         Ul the
                                                                                                                               g[X Owner
                                                                                                                                   GjaXe LehfgXX     be is
                                                                                                                                            Trustee or  \f f\_Xag be is
                                                                                                                                                           silent or \f
  \aVb`c_XgX
  incomplete as Tf to
                   gb the
                      g[X VbhefX
                           course bY  TVg\ba which
                                   of action  j[\V[ theg[X GjaXe
                                                            Owner LehfgXX
                                                                     Trustee is \f eXdh\eXW
                                                                                   required to gb take
                                                                                                   gT^X with
                                                                                                         j\g[ respect
                                                                                                                eXfcXVg togb aT particular
                                                                                                                                cTeg\Vh_Te fXg bY YTVgf(
                                                                                                                                           set of         g[X GjaXe
                                                                                                                                                  facts, the  Owner
  LehfgXX  `Tl give
  Trustee may    Z\iX notice
                       abg\VX (in
                               %\a such
                                   fhV[ Ybe`    Tf shall
                                          form as   f[T__ be
                                                           UX appropriate
                                                               Tccebce\TgX under
                                                                              haWXe theg[X V\eVh`fgTaVXf&
                                                                                           circumstances) to     gb the
                                                                                                                    g[X Owners
                                                                                                                         GjaXef requesting
                                                                                                                                   eXdhXfg\aZ \afgehVg\baf     TaW( to
                                                                                                                                                instructions and,   gb
  g[X XkgXag
  the         g[Tg the
      extent that  g[X Owner
                        GjaXe LehfgXX      f[T__ have
                                 Trustee shall   [TiX acted
                                                        TVgXW beor eXYeT\aXW
                                                                   refrained Yeb`      TVg\aZ in
                                                                               from acting      \a good
                                                                                                    ZbbW YT\g[    \a accordance
                                                                                                           faith in   TVVbeWTaVX withj\g[ any
                                                                                                                                          Tal instructions
                                                                                                                                               \afgehVg\baf eXVX\iXW
                                                                                                                                                              received
  Yeb`  g[X GjaXef(
  from the  Owners, theg[X Owner
                            GjaXe LehfgXX     f[T__ not
                                     Trustee shall   abg beUX _\TU_X  gb any
                                                              liable to  Tal HXefba
                                                                               Person ba     TVVbhag bY
                                                                                         on account      of fhV[   TVg\ba be
                                                                                                            such action     or \aTVg\ba*
                                                                                                                                inaction. AY g[X Owner
                                                                                                                                          If the GjaXe LehfgXX
                                                                                                                                                           Trustee f[T__
                                                                                                                                                                   shall
  abg have
  not [TiX received
            eXVX\iXW appropriate
                       Tccebce\TgX \afgehVg\baf      j\g[\a ten
                                      instructions within     gXa days
                                                                   WTlf of
                                                                         bY such
                                                                             fhV[ abg\VX     %be within
                                                                                    notice (or    j\g[\a such
                                                                                                           fhV[ f[begXe     cXe\bW bY
                                                                                                                   shorter period       g\`X as
                                                                                                                                     of time  Tf may
                                                                                                                                                 `Tl be
                                                                                                                                                      UX specified
                                                                                                                                                           fcXV\Y\XW \a
                                                                                                                                                                      in
  fhV[ abg\VX&
  such           g[X Owner
        notice) the   GjaXe LehfgXX     `Tl( but
                               Trustee may,   Uhg shall
                                                   f[T__ beUX under
                                                              haWXe noab duty
                                                                          Whgl to,
                                                                                 gb( take
                                                                                     gT^X be   eXYeT\a Yeb`
                                                                                            or refrain           gT^\aZ such
                                                                                                         from taking      fhV[ action,
                                                                                                                                 TVg\ba( abg \aVbaf\fgXag with
                                                                                                                                         not inconsistent   j\g[ this
                                                                                                                                                                  g[\f
  8ZeXX`Xag be
  Agreement        g[X Lehfg
                or the         JX_TgXW Agreements,
                       Trust Related    8ZeXX`Xagf( as    Tf the
                                                             g[X GjaXe
                                                                  Owner LehfgXX
                                                                          Trustee f[T__
                                                                                     shall WXX`
                                                                                             deem to gb be
                                                                                                         UX \a  g[X best
                                                                                                            in the   UXfg \agXeXfgf   bY the
                                                                                                                           interests of  g[X Owners,
                                                                                                                                             GjaXef( and
                                                                                                                                                       TaW the
                                                                                                                                                             g[X Owner
                                                                                                                                                                 GjaXe
  LehfgXX  f[T__ have
  Trustee shall   [TiX no
                        ab _\TU\_\gl  gb any
                            liability to Tal Person
                                              HXefba Ybe     fhV[ action
                                                        for such   TVg\ba or
                                                                           be \aTVg\ba*
                                                                               inaction.

            KXVg\ba  4*,3
            Section 8.07        Fb Duties
                                No  <hg\Xf Except
                                            =kVXcg Tf as KcXV\Y\XW
                                                         Specified \a  g[\f Agreement
                                                                    in this 8ZeXX`Xag be  or \a
                                                                                             in AafgehVg\baf*
                                                                                                Instructions. L[X   GjaXe LehfgXX
                                                                                                              The Owner    Trustee f[T__  abg have
                                                                                                                                    shall not  [TiX any
                                                                                                                                                      Tal
  Whgl be obligation
  duty or bU_\ZTg\ba to
                      gb manage,
                         `TaTZX( make
                                   `T^X any
                                          Tal payment
                                                cTl`Xag \ain eXfcXVg bY( eXZ\fgXe(
                                                             respect of, register, eXVbeW(  fX__( W\fcbfX
                                                                                   record, sell,           bY or
                                                                                                  dispose of  be otherwise
                                                                                                                 bg[Xej\fX WXT_  j\g[ the
                                                                                                                            deal with  g[X Lehfg
                                                                                                                                           Trust
  HebcXegl( be
  Property,     gb bg[Xej\fX
             or to           gT^X be
                   otherwise take  or eXYeT\a
                                      refrain Yeb`    gT^\aZ any
                                               from taking   Tal action
                                                                  TVg\ba under,
                                                                         haWXe( be   \a VbaaXVg\ba
                                                                                  or in              j\g[( any
                                                                                        connection with,   Tal document
                                                                                                                WbVh`Xag contemplated
                                                                                                                           VbagX`c_TgXW hereby
                                                                                                                                           [XeXUl to gb
  j[\V[ the
  which  g[X Owner
              GjaXe LehfgXX   be the
                      Trustee or g[X Lehfg
                                     Trust \f
                                            is aT party,
                                                  cTegl( XkVXcg  Tf XkceXff_l
                                                         except as             cebi\WXW by
                                                                    expressly provided    Ul the
                                                                                              g[X terms
                                                                                                  gXe`f of
                                                                                                         bY this
                                                                                                            g[\f Agreement,
                                                                                                                 8ZeXX`Xag( and
                                                                                                                              TaW no
                                                                                                                                   ab implied
                                                                                                                                      \`c_\XW Whg\Xf
                                                                                                                                                duties be
                                                                                                                                                        or
  bU_\ZTg\baf shall
  obligations  f[T__ be
                     UX read
                        eXTW into
                             \agb this
                                  g[\f Agreement
                                       8ZeXX`Xag against
                                                     TZT\afg the
                                                              g[X Owner
                                                                  GjaXe LehfgXX*
                                                                           Trustee. L[X
                                                                                     The GjaXe
                                                                                          Owner LehfgXX     aXiXeg[X_Xff agrees
                                                                                                   Trustee nevertheless  TZeXXf that
                                                                                                                                 g[Tg it
                                                                                                                                      \g will,
                                                                                                                                         j\__( at
                                                                                                                                               Tg \gf
                                                                                                                                                  its bja
                                                                                                                                                      own
  Vbfg TaW XkcXafX(
  cost and            ceb`cg_l take
            expense, promptly   gT^X all
                                      T__ action
                                          TVg\ba as
                                                  Tf may
                                                     `Tl beUX necessary
                                                              aXVXffTel togb discharge
                                                                             W\fV[TeZX any
                                                                                         Tal liens
                                                                                              _\Xaf on
                                                                                                    ba any
                                                                                                       Tal part
                                                                                                            cTeg of
                                                                                                                 bY the
                                                                                                                    g[X Lehfg HebcXegl which
                                                                                                                        Trust Property   j[\V[ result
                                                                                                                                                 eXfh_g
  Yeb`  V_T\`f against
  from claims   TZT\afg the
                        g[X Owner
                            GjaXe LehfgXX     cXefbaT__l that
                                    Trustee personally     g[Tg are
                                                                TeX not
                                                                    abg eX_TgXW  gb the
                                                                        related to  g[X bjaXef[\c
                                                                                        ownership or be the
                                                                                                        g[X administration
                                                                                                            TW`\a\fgeTg\ba bY  g[X Lehfg
                                                                                                                            of the        HebcXegl or
                                                                                                                                    Trust Property    be the
                                                                                                                                                         g[X
  geTafTVg\baf VbagX`c_TgXW
  transactions  contemplated byUl the
                                  g[X Trust
                                       Lehfg JX_TgXW    8ZeXX`Xagf*
                                              Related Agreements.

            KXVg\ba   4*,4
            Section 8.08        Fb Action
                                No  8Vg\ba Except
                                            =kVXcg Under
                                                   MaWXe KcXV\Y\XW   <bVh`Xagf be
                                                          Specified Documents    or AafgehVg\baf*
                                                                                    Instructions. L[X
                                                                                                   The GjaXe  LehfgXX shall
                                                                                                        Owner Trustee  f[T__ not
                                                                                                                             abg manage,
                                                                                                                                 `TaTZX(
  Vbageb_(
  control, hfX( fX__( W\fcbfX
           use, sell,         bY or
                      dispose of be otherwise
                                    bg[Xej\fX WXT_ j\g[ any
                                              deal with Tal part
                                                             cTeg bY g[X Lehfg
                                                                  of the       HebcXegl XkVXcg
                                                                         Trust Property         %T& \a
                                                                                        except (a)     TVVbeWTaVX with
                                                                                                    in accordance j\g[ the
                                                                                                                        g[X powers
                                                                                                                            cbjXef ZeTagXW  gb
                                                                                                                                   granted to
  TaW g[X
  and      Thg[be\gl conferred
      the authority   VbaYXeeXW upon
                                hcba the
                                      g[X Owner
                                          GjaXe LehfgXX  chefhTag to
                                                 Trustee pursuant  gb this
                                                                       g[\f Agreement,
                                                                            8ZeXX`Xag( and
                                                                                       TaW (b)
                                                                                            %U& \a TVVbeWTaVX with
                                                                                                in accordance  j\g[ instructions
                                                                                                                    \afgehVg\baf WX_\iXeXW gb
                                                                                                                                 delivered to
  g[X Owner
  the GjaXe LehfgXX     chefhTag to
              Trustee pursuant   gb KXVg\ba 4*,2 and
                                    Section 8.06 TaW Article
                                                     8eg\V_X AN [XeXbY*
                                                             IV hereof.

            KXVg\ba 4*,5
            Section 8.09        JXfge\Vg\ba* Notwithstanding
                                Restriction. Fbgj\g[fgTaW\aZ anything
                                                               Talg[\aZ herein
                                                                        [XeX\a to
                                                                                gb the
                                                                                   g[X VbageTel( g[X Owner
                                                                                       contrary, the GjaXe LehfgXX
                                                                                                             Trustee f[T__
                                                                                                                     shall abg gT^X any
                                                                                                                           not take Tal action
                                                                                                                                        TVg\ba (a)
                                                                                                                                               %T&
  g[Tg \f
  that is \aVbaf\fgXag j\g[ the
          inconsistent with  g[X purposes
                                 checbfXf bY g[X Lehfg
                                          of the       be (b)
                                                 Trust or %U& that
                                                              g[Tg would
                                                                   jbh_W eXfh_g
                                                                         result \a g[X Lehfg
                                                                                in the       UX\aZ treated
                                                                                       Trust being  geXTgXW as
                                                                                                            Tf an
                                                                                                               Ta association
                                                                                                                  TffbV\Tg\ba taxable
                                                                                                                              gTkTU_X as
                                                                                                                                      Tf aT
  VbecbeTg\ba
  corporation Ybe  >XWXeT_ income
               for Federal  \aVb`X tax
                                    gTk purposes.
                                        checbfXf*




                                                                             8JLA;D= AP
                                                                             ARTICLE IX

                                                           ;GF;=JFAF?
                                                           CONCERNING L@= GOF=J LJMKL==
                                                                      THE OWNER TRUSTEE

           KXVg\ba 5*,-
           Section 9.01      8VVXcgTaVX of
                             Acceptance  bY Lehfgf  TaW Duties.
                                             Trusts and <hg\Xf* L[X GjaXe LehfgXX
                                                                The Owner           TVVXcgf the
                                                                            Trustee accepts g[X trusts
                                                                                                gehfgf [XeXUl
                                                                                                       hereby VeXTgXW TaW agrees
                                                                                                              created and TZeXXf to
                                                                                                                                 gb
  cXeYbe` its
  perform \gf duties
              Whg\Xf hereunder
                     [XeXhaWXe with
                               j\g[ eXfcXVg gb the
                                    respect to g[X same
                                                   fT`X but
                                                        Uhg ba_l hcba the
                                                            only upon g[X terms
                                                                          gXe`f of
                                                                                bY this
                                                                                   g[\f Agreement.
                                                                                        8ZeXX`Xag* L[X    GjaXe LehfgXX
                                                                                                     The Owner   Trustee f[T__ abg be
                                                                                                                         shall not UX
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                       &%#($
                                                                                                                                                                     21/40
,#&%#&$%,
8/21/2018Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated            01/09/19Document
                                                                    1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                 0<3A95;@

  cXefbaT__l _\TU_X
  personally        haWXe any
             liable under                Declaration
                          Tal V\eVh`fgTaVXf(
                              circumstances, XkVXcg %T& Ybe
                                             except (a)    in
                                                        for itsSupport
                                                            \gf own
                                                                bja willful Page    213
                                                                    j\__Yh_ misconduct be of
                                                                            `\fVbaWhVg or    369
                                                                                          Zebff
                                                                                          gross aXZ_\ZXaVX( (b)
                                                                                                negligence, %U& Ybe
                                                                                                                for _\TU\_\g\Xf Te\f\aZ from
                                                                                                                    liabilities arising Yeb`
  g[X YT\_heX
  the         Ul the
      failure by  g[X GjaXe   LehfgXX to
                      Owner Trustee   gb perform
                                         cXeYbe` bU_\ZTg\baf
                                                 obligations XkceXff_l haWXegT^Xa by
                                                             expressly undertaken Ul \g \a the
                                                                                     it in g[X last
                                                                                               _Tfg fXagXaVX bY KXVg\ba
                                                                                                    sentence of         4*,3( be
                                                                                                                Section 8.07,    %V& for
                                                                                                                              or (c) Ybe taxes,
                                                                                                                                         gTkXf(
  YXXf
  fees be
       or bg[Xe
          other V[TeZXf  ba( based
                 charges on,  UTfXW on
                                    ba or
                                        be measured
                                           `XTfheXW by
                                                    Ul any
                                                       Tal fees,
                                                            YXXf( Vb``\ff\baf
                                                                  commissions be Vb`cXafTg\ba eXVX\iXW
                                                                              or compensation             Ul the
                                                                                                 received by g[X Owner
                                                                                                                 GjaXe Trustee
                                                                                                                         LehfgXX in
                                                                                                                                  \a
  VbaaXVg\ba   j\g[ any
  connection with    Tal of
                         bY the
                            g[X transactions
                                geTafTVg\baf contemplated
                                             VbagX`c_TgXW by
                                                           Ul this
                                                              g[\f Agreement
                                                                   8ZeXX`Xag be g[X Lehfg
                                                                             or the        JX_TgXW Agreements.
                                                                                    Trust Related   8ZeXX`Xagf* Aa  cTeg\Vh_Te( but
                                                                                                                 In particular, Uhg not
                                                                                                                                    abg by
                                                                                                                                        Ul way
                                                                                                                                           jTl
  bY _\`\gTg\ba6
  of limitation:

           %\&
           (i)     L[X GjaXe LehfgXX
                   The Owner          f[T__ not
                              Trustee shall abg be
                                                UX personally
                                                   cXefbaT__l liable
                                                              _\TU_X Ybe Tal Xeebe
                                                                     for any       bY judgment
                                                                             error of ]hWZ`Xag made
                                                                                               `TWX \a
                                                                                                    in ZbbW
                                                                                                       good YT\g[ Ul an
                                                                                                            faith by Ta Authorized
                                                                                                                        8hg[be\mXW
  GYY\VXe bY
  Officer    g[X Owner
          of the GjaXe LehfgXX7
                       Trustee;

         %\\&
         (ii)      L[X GjaXe LehfgXX
                   The Owner   Trustee f[T__ abg be
                                       shall not UX personally
                                                    cXefbaT__l _\TU_X  j\g[ eXfcXVg
                                                                liable with         gb any
                                                                            respect to Tal action
                                                                                           TVg\ba taken
                                                                                                  gT^Xa or
                                                                                                        be omitted
                                                                                                           b`\ggXW to
                                                                                                                   gb be
                                                                                                                      UX taken
                                                                                                                         gT^Xa by
                                                                                                                               Ul the
                                                                                                                                  g[X
  GjaXe Trustee
  Owner LehfgXX \a
                in ZbbW
                   good YT\g[ \a accordance
                        faith in TVVbeWTaVX with
                                             j\g[ the
                                                  g[X instructions
                                                      \afgehVg\baf of
                                                                   bY the
                                                                      g[X Administrator
                                                                          8W`\a\fgeTgbe or
                                                                                         be the
                                                                                            g[X Owners;
                                                                                                GjaXef7

           %\\\&
           (iii)       Fb provision
                      No  cebi\f\ba bY   g[\f Agreement
                                      of this 8ZeXX`Xag f[T__
                                                          shall eXdh\eX  g[X Owner
                                                                require the   GjaXe LehfgXX gb XkcXaW
                                                                                    Trustee to expend beor e\f^
                                                                                                           risk \gf cXefbaT_ YhaWf
                                                                                                                its personal   funds be bg[Xej\fX
                                                                                                                                     or otherwise
  \aVhe Tal Y\aTaV\T_ _\TU\_\gl \a g[X performance
  incur any  financial liability in the cXeYbe`TaVX bY   Tal of
                                                      of any  bY \gf e\Z[gf be
                                                                 its rights    cbjXef hereunder
                                                                            or powers [XeXhaWXe if
                                                                                                \Y the
                                                                                                   g[X GjaXe
                                                                                                       Owner LehfgXX      f[T__ have
                                                                                                                Trustee shall   [TiX reasonable
                                                                                                                                     eXTfbaTU_X
  ZebhaWf Ybe believing
  grounds for   UX_\Xi\aZ that
                          g[Tg repayment
                               eXcTl`Xag of bY such
                                               fhV[ YhaWf  be adequate
                                                    funds or  TWXdhTgX \aWX`a\gl   TZT\afg such
                                                                         indemnity against fhV[ risk
                                                                                                 e\f^ be
                                                                                                      or _\TU\_\gl
                                                                                                         liability \f abg eXTfbaTU_l
                                                                                                                   is not             TffheXW or
                                                                                                                           reasonably assured be
  cebi\WXW to
  provided  gb \g7
               it;

           %\i&
           (iv)     MaWXe ab
                    Under no V\eVh`fgTaVX
                             circumstance f[T__ g[X Owner
                                          shall the GjaXe Trustee
                                                          LehfgXX be
                                                                  UX personally
                                                                     cXefbaT__l _\TU_X
                                                                                liable Ybe Tal indebtedness
                                                                                       for any \aWXUgXWaXff of
                                                                                                            bY the
                                                                                                               g[X Trust
                                                                                                                   Lehfg under
                                                                                                                         haWXe any
                                                                                                                               Tal
  Lehfg JX_TgXW Agreement;
  Trust Related 8ZeXX`Xag7

           %i&
           (v)        L[X Owner
                      The  GjaXe LehfgXX    f[T__ not
                                   Trustee shall  abg be
                                                      UX personally
                                                         cXefbaT__l eXfcbaf\U_X
                                                                    responsible Ybefor be
                                                                                       or \a
                                                                                          in eXfcXVg bY the
                                                                                             respect of g[X validity
                                                                                                            iT_\W\gl or
                                                                                                                     be sufficiency
                                                                                                                        fhYY\V\XaVl of
                                                                                                                                    bY this
                                                                                                                                        g[\f
  8ZeXX`Xag be
  Agreement    or Ybe g[X WhX
                  for the due XkXVhg\ba
                               execution [XeXbY   Ul the
                                          hereof by  g[X Depositor,
                                                         <Xcbf\gbe( or
                                                                    be Ybe  g[X Ybe`(
                                                                        for the form, V[TeTVgXe(  ZXah\aXaXff( fhYY\V\XaVl(
                                                                                       character, genuineness,                 iT_hX or
                                                                                                                 sufficiency, value  be validity
                                                                                                                                         iT_\W\gl of
                                                                                                                                                  bY
  Tal KghWXag
  any           DbTa or
      Student Loan    be Lehfg  ;Xeg\Y\VTgX (other
                         Trust Certificate  %bg[Xe than
                                                   g[Ta with
                                                         j\g[ respect
                                                              eXfcXVg to
                                                                      gb the
                                                                         g[X due
                                                                             WhX execution
                                                                                  XkXVhg\ba thereby
                                                                                              g[XeXUl by
                                                                                                      Ul an
                                                                                                          Ta Authorized
                                                                                                             8hg[be\mXW Officer),
                                                                                                                          GYY\VXe&( or
                                                                                                                                    be Ybe  be \a
                                                                                                                                       for or  in
  eXfcXVg of
  respect bY the
             g[X iT_\W\gl
                 validity be
                           or fhYY\V\XaVl bY the
                              sufficiency of  g[X Administration
                                                  8W`\a\fgeTg\ba Agreement
                                                                  8ZeXX`Xag be     g[X Lehfg
                                                                                or the        JX_TgXW Agreements;
                                                                                       Trust Related  8ZeXX`Xagf7 andTaW

          %i\&
          (vi)      L[X GjaXe LehfgXX
                    The Owner   Trustee f[T__ abg be
                                        shall not UX _\TU_X
                                                     liable Ybe g[X WXYTh_g
                                                            for the default be `\fVbaWhVg of
                                                                            or misconduct   bY the
                                                                                               g[X Administrator
                                                                                                    8W`\a\fgeTgbe under
                                                                                                                   haWXe any
                                                                                                                         Tal bY g[X Lehfg
                                                                                                                             of the Trust
  JX_TgXW Agreements
  Related 8ZeXX`Xagf or
                      be bg[Xej\fX TaW the
                         otherwise and g[X GjaXe
                                           Owner LehfgXX     f[T__ have
                                                   Trustee shall   [TiX no
                                                                        ab bU_\ZTg\ba  be _\TU\_\gl
                                                                            obligation or           gb perform
                                                                                          liability to cXeYbe` the
                                                                                                               g[X bU_\ZTg\baf bY the
                                                                                                                   obligations of g[X Lehfg
                                                                                                                                      Trust
  [XeXhaWXe or
  hereunder be under
               haWXe any
                     Tal Lehfg
                         Trust JX_TgXW 8ZeXX`Xag that
                               Related Agreement    g[Tg are
                                                         TeX required
                                                             eXdh\eXW to
                                                                      gb be
                                                                         UX performed
                                                                             cXeYbe`XW by
                                                                                        Ul the
                                                                                            g[X Administrator
                                                                                                8W`\a\fgeTgbe under
                                                                                                                haWXe the
                                                                                                                      g[X Administration
                                                                                                                          8W`\a\fgeTg\ba
  8ZeXX`Xag*
  Agreement.

           KXVg\ba 5*,.
           Section 9.02        >hea\f[\aZ of
                               Furnishing  bY Documents.
                                              <bVh`Xagf* L[XThe GjaXe
                                                                Owner LehfgXX
                                                                       Trustee f[T__
                                                                               shall Yhea\f[  gb the
                                                                                     furnish to  g[X Owners,
                                                                                                      GjaXef( promptly
                                                                                                              ceb`cg_l upon
                                                                                                                        hcba receipt
                                                                                                                              eXVX\cg thereof,
                                                                                                                                      g[XeXbY(
  Whc_\VTgXf be copies
  duplicates or Vbc\Xf of
                       bY all
                          T__ material
                              `TgXe\T_ reports,
                                       eXcbegf( abg\VXf(
                                                notices, eXdhXfgf( WX`TaWf( VXeg\Y\VTgXf(
                                                         requests, demands,               Y\aTaV\T_ fgTgX`Xagf
                                                                            certificates, financial             TaW any
                                                                                                     statements and Tal other
                                                                                                                        bg[Xe \afgeh`Xagf
                                                                                                                              instruments
  Yhea\f[XW gb the
  furnished to g[X Owner
                   GjaXe LehfgXX
                           Trustee [XeXhaWXe  %bg[Xe than
                                   hereunder (other   g[Ta documents
                                                           WbVh`Xagf originated
                                                                      be\Z\aTgXW by
                                                                                  Ul or
                                                                                     be otherwise
                                                                                        bg[Xej\fX furnished
                                                                                                    Yhea\f[XW to
                                                                                                              gb fhV[ GjaXef&*
                                                                                                                 such Owners).

            KXVg\ba 5*,/
            Section 9.03           JX_\TaVX7 Advice
                                   Reliance; 8Wi\VX bY ;bhafX_*
                                                    of Counsel.

            %T&
            (a)         L[X  GjaXe LehfgXX
                        The Owner                f[T__ \aVhe
                                       Trustee shall          ab _\TU\_\gl
                                                       incur no             gb anyone
                                                                  liability to TalbaX in \a acting
                                                                                            TVg\aZ upon
                                                                                                   hcba any
                                                                                                          Tal signature,
                                                                                                                f\ZaTgheX( \afgeh`Xag(     abg\VX( resolution,
                                                                                                                             instrument, notice,   eXfb_hg\ba(
  eXdhXfg( consent,
  request,  VbafXag( order,
                        beWXe( certificate,
                               VXeg\Y\VTgX( eXcbeg(
                                             report, bc\a\ba(    abgX or
                                                      opinion, note    be other
                                                                          bg[Xe document
                                                                                 WbVh`Xag be     cTcXe believed
                                                                                              or paper  UX_\XiXW byUl \g  gb be
                                                                                                                       it to UX ZXah\aX    TaW believed
                                                                                                                                 genuine and   UX_\XiXW byUl it
                                                                                                                                                             \g to
                                                                                                                                                                gb be
                                                                                                                                                                   UX
  f\ZaXW by
  signed  Ul the
               g[X proper
                    cebcXe party
                            cTegl orbe parties.
                                       cTeg\Xf* The
                                                L[X Owner
                                                     GjaXe Trustee
                                                              LehfgXX may`Tl accept
                                                                               TVVXcg aT VXeg\Y\XW Vbcl bY
                                                                                         certified copy   of aT eXfb_hg\ba
                                                                                                                resolution bY   g[X board
                                                                                                                             of the  UbTeW bY
                                                                                                                                            of W\eXVgbef
                                                                                                                                               directors be
                                                                                                                                                          or bg[Xe
                                                                                                                                                             other
  ZbiXea\aZ
  governing bodyUbWl ofbY any
                          Tal VbecbeTgX    cTegl as
                               corporate party    Tf VbaV_hf\iX     Xi\WXaVX that
                                                     conclusive evidence       g[Tg such
                                                                                    fhV[ resolution
                                                                                           eXfb_hg\ba has
                                                                                                       [Tf been
                                                                                                           UXXa duly
                                                                                                                  Wh_l adopted
                                                                                                                         TWbcgXW byUl such
                                                                                                                                       fhV[ body
                                                                                                                                             UbWl and
                                                                                                                                                    TaW that
                                                                                                                                                        g[Tg the
                                                                                                                                                             g[X
  fT`X \f
  same  is \a
           in Yh__
                full YbeVX TaW XYYXVg*
                     force and           8f to
                                 effect. As  gb any
                                                 Tal YTVg
                                                     fact be  `TggXe the
                                                           or matter   g[X manner
                                                                           `TaaXe of bY ascertainment
                                                                                        TfVXegT\a`Xag of bY which
                                                                                                            j[\V[ is\f not
                                                                                                                        abg specifically
                                                                                                                             fcXV\Y\VT__l prescribed
                                                                                                                                           ceXfVe\UXW herein,
                                                                                                                                                        [XeX\a( the
                                                                                                                                                                 g[X
  GjaXe Trustee
  Owner   LehfgXX may `Tl Ybe   T__ purposes
                           for all  checbfXf hereof
                                               [XeXbY rely
                                                        eX_l on
                                                             ba aT certificate,
                                                                   VXeg\Y\VTgX( f\ZaXW
                                                                                 signed byUl the
                                                                                             g[X president
                                                                                                 ceXf\WXag or
                                                                                                            be any
                                                                                                                 Tal vice
                                                                                                                     i\VX president
                                                                                                                            ceXf\WXag be   Ul the
                                                                                                                                        or by g[X treasurer
                                                                                                                                                  geXTfheXe or
                                                                                                                                                             be any
                                                                                                                                                                 Tal
  Tff\fgTag treasurer
  assistant  geXTfheXe be   g[X secretary
                         or the  fXVeXgTel bY   g[X relevant
                                            of the  eX_XiTag party,
                                                               cTegl( as
                                                                      Tf to
                                                                          gb such
                                                                             fhV[ YTVg   be matter,
                                                                                   fact or  `TggXe( and
                                                                                                    TaW such
                                                                                                         fhV[ certificate
                                                                                                                VXeg\Y\VTgX f[T__   Vbafg\ghgX full
                                                                                                                              shall constitute  Yh__ protection
                                                                                                                                                     cebgXVg\ba to
                                                                                                                                                                 gb
  g[X Owner
  the GjaXe LehfgXX
                 Trustee Ybe  Tal action
                          for any   TVg\ba taken
                                           gT^Xa orbe omitted
                                                      b`\ggXW togb be
                                                                    UX taken
                                                                       gT^Xa by
                                                                              Ul \g
                                                                                  it \a
                                                                                     in ZbbW
                                                                                        good YT\g[  \a reliance
                                                                                              faith in eX_\TaVX thereon.
                                                                                                                  g[XeXba*

             %U&
             (b)      Aa the
                      In  g[X XkXeV\fX
                              exercise be  TW`\a\fgeTg\ba bY
                                       or administration       g[X trusts
                                                            of the gehfgf hereunder
                                                                          [XeXhaWXe and
                                                                                      TaW \a  g[X performance
                                                                                          in the  cXeYbe`TaVX bY of \gf  Whg\Xf and
                                                                                                                     its duties TaW bU_\ZTg\baf   haWXe
                                                                                                                                    obligations under
  Tal bY
  any  of g[X
          the Lehfg  JX_TgXW Agreements,
               Trust Related  8ZeXX`Xagf( theg[X GjaXe
                                                  Owner LehfgXX    %\& may
                                                          Trustee (i)  `Tl act
                                                                            TVg directly
                                                                                W\eXVg_l or,
                                                                                         be( at
                                                                                             Tg the
                                                                                                g[X XkcXafX
                                                                                                    expense ofbY the
                                                                                                                 g[X Lehfg(  g[ebhZ[ agents
                                                                                                                      Trust, through   TZXagf or
                                                                                                                                               be attorneys
                                                                                                                                                  TggbeaXlf
  chefhTag to
  pursuant   gb agreements
                 TZeXX`Xagf entered
                             XagXeXW \agb  j\g[ Tal
                                      into with       bY them,
                                                  any of g[X`( and
                                                                TaW the
                                                                     g[X Owner
                                                                         GjaXe LehfgXX
                                                                                  Trustee f[T__  abg be
                                                                                          shall not  UX liable
                                                                                                        _\TU_X Ybe  g[X default
                                                                                                                for the  WXYTh_g or
                                                                                                                                 be misconduct
                                                                                                                                    `\fVbaWhVg of bY such
                                                                                                                                                     fhV[
  TZXagf be
  agents      TggbeaXlf \Y
          or attorneys     fhV[ agents
                        if such  TZXagf be  TggbeaXlf f[T__
                                        or attorneys         [TiX been
                                                       shall have  UXXa fX_XVgXW   Ul the
                                                                         selected by  g[X Owner
                                                                                          GjaXe LehfgXX     j\g[ eXTfbaTU_X
                                                                                                   Trustee with   reasonable VTeX7    TaW (ii)
                                                                                                                                care; and %\\& may,
                                                                                                                                               `Tl( at
                                                                                                                                                     Tg the
                                                                                                                                                        g[X
  XkcXafX
  expense bY    g[X Lehfg(
            of the         Vbafh_g with
                    Trust, consult j\g[ VbhafX_(    TVVbhagTagf and
                                         counsel, accountants    TaW other
                                                                       bg[Xe skilled
                                                                             f^\__XW persons
                                                                                     cXefbaf togb be
                                                                                                  UX fX_XVgXW  j\g[ eXTfbaTU_X
                                                                                                     selected with                VTeX and
                                                                                                                     reasonable care    TaW X`c_blXW
                                                                                                                                            employed by  Ul
  \g( TaW the
  it, and g[X GjaXe
               Owner LehfgXX
                       Trustee f[T__  abg be
                                shall not UX liable
                                              _\TU_X Ybe Talg[\aZ done,
                                                     for anything  WbaX( fhYYXeXW   be omitted
                                                                          suffered or  b`\ggXW \ain ZbbW  YT\g[ by
                                                                                                    good faith  Ul it
                                                                                                                    \g \a TVVbeWTaVX with
                                                                                                                       in accordance   j\g[ the
                                                                                                                                            g[X advice
                                                                                                                                                 TWi\VX be
                                                                                                                                                         or
  bc\a\ba of
  opinion   bY any
               Tal such
                    fhV[ VbhafX_(  TVVbhagTagf or
                         counsel, accountants     be other
                                                     bg[Xe skilled
                                                           f^\__XW persons.
                                                                   cXefbaf*

           KXVg\ba 5*,0
           Section 9.04     Fbg Acting
                            Not  8Vg\aZ in
                                         \a Individual
                                            AaW\i\WhT_ Capacity.
                                                       ;TcTV\gl* Except
                                                                 =kVXcg as
                                                                         Tf XkceXff_l  cebi\WXW \a
                                                                            expressly provided      g[\f Article
                                                                                                 in this 8eg\V_X AP(
                                                                                                                 IX, \a TVVXcg\aZ the
                                                                                                                     in accepting g[X trusts
                                                                                                                                      gehfgf
  [XeXUl VeXTgXW(
  hereby          g[X Owner
         created, the GjaXe LehfgXX TVgf fb_X_l
                            Trustee acts        Tf trustee
                                         solely as gehfgXX hereunder
                                                           [XeXhaWXe and
                                                                     TaW not
                                                                         abg \a \gf individual
                                                                             in its \aW\i\WhT_ capacity,
                                                                                               VTcTV\gl( and
                                                                                                          TaW all
                                                                                                              T__ Persons
                                                                                                                  HXefbaf having
                                                                                                                          [Ti\aZ any
                                                                                                                                  Tal claim
                                                                                                                                       V_T\`

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                   &&#($
                                                                                                                                                                 22/40
,#&%#&$%,
8/21/2018 Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated          01/09/19Document
                                                                  1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                               0<3A95;@

  TZT\afg the
  against g[X Owner
              GjaXe LehfgXX Ul reason
                    Trustee by eXTfba bY  Declaration
                                         g[X transactions
                                      of the              in Support
                                             geTafTVg\baf contemplated
                                                          VbagX`c_TgXW by Page
                                                                       Ul this    214
                                                                          g[\f Agreement
                                                                               8ZeXX`Xagofor
                                                                                          be369
                                                                                             g[X Lehfg
                                                                                             the       JX_TgXW Agreements
                                                                                                 Trust Related 8ZeXX`Xagf f[T__ _bb^
                                                                                                                          shall look
  ba_l to
  only gb the
          g[X Trust
              Lehfg Property
                    HebcXegl Ybe cTl`Xag or
                             for payment be satisfaction
                                            fTg\fYTVg\ba thereof.
                                                         g[XeXbY*

             KXVg\ba 5*,1
             Section 9.05        JXceXfXagTg\baf TaW
                                 Representations         OTeeTag\Xf of
                                                    and Warranties  bY Owner
                                                                       GjaXe Trustee.
                                                                               LehfgXX* L[X GjaXe LehfgXX
                                                                                        The Owner Trustee eXceXfXagf  TaW warrants
                                                                                                          represents and  jTeeTagf to
                                                                                                                                   gb the
                                                                                                                                      g[X
  <Xcbf\gbe that
  Depositor   g[Tg (a)
                   %T& the
                       g[X GjaXe
                           Owner LehfgXX    `XXgf the
                                    Trustee meets   g[X requirements
                                                        eXdh\eX`Xagf bY %\& Rule
                                                                     of (i) Jh_X 3(a)(7)
                                                                                 /%T&%3& promulgated
                                                                                         ceb`h_ZTgXW under
                                                                                                     haWXe the
                                                                                                            g[X Investment
                                                                                                                AaiXfg`Xag Company
                                                                                                                           ;b`cTal Act8Vg of
                                                                                                                                          bY
  -50,( as
  1940,   Tf amended,
             T`XaWXW( and
                        TaW (ii)
                            %\\& section
                                 fXVg\ba 3807
                                         /4,3 bY   g[X KgTghgbel
                                                of the Statutory Lehfg
                                                                 Trust KgTghgX TaW (b)
                                                                       Statute and %U& the
                                                                                       g[X GjaXe
                                                                                           Owner LehfgXX
                                                                                                 Trustee be g[X Owner
                                                                                                         or the GjaXe LehfgXXqf  cTeXag Xag\gl
                                                                                                                       Trustee's parent entity
  [Tf aT combined
  has    Vb`U\aXW capital
                    VTc\gT_ and
                            TaW fhec_hf   bY at
                                  surplus of Tg _XTfg
                                                least "1,(,,,(,,,*
                                                      $50,000,000.




                                                                            8JLA;D= X
                                                                            ARTICLE P

                                                         ;GEH=FK8LAGF OF
                                                         COMPENSATION G> OWNER
                                                                         GOF=J LJMKL==
                                                                               TRUSTEE

            KXVg\ba  -,*,-
            Section 10.01        GjaXe LehfgXXqf
                                 Owner               >XXf and
                                          Trustee's Fees  TaW Expenses.
                                                               =kcXafXf* L[X    GjaXe LehfgXX
                                                                          The Owner     Trustee f[T__
                                                                                                shall eXVX\iX  Vb`cXafTg\ba Yeb`
                                                                                                       receive compensation            g[X
                                                                                                                                from the
  8W`\a\fgeTgbe and,
  Administrator   TaW( to
                       gb the
                          g[X extent
                              XkgXag not
                                      abg paid
                                          cT\W by
                                                Ul the
                                                   g[X Administrator,
                                                       8W`\a\fgeTgbe( Yeb`    g[X Lehfg
                                                                       from the         HebcXegl Ybe
                                                                                  Trust Property  for \gf
                                                                                                      its fXei\VXf [XeXhaWXe as
                                                                                                          services hereunder   Tf set
                                                                                                                                   fXg Ybeg[  \a aT
                                                                                                                                       forth in
  fXcTeTgX fee
  separate  YXX agreement
                TZeXX`Xag between
                            UXgjXXa L[X    >\efg Marblehead
                                      The First  ETeU_X[XTW ;becbeTg\ba(     g[X Depositor
                                                               Corporation, the  <Xcbf\gbe and
                                                                                            TaW the
                                                                                                 g[X Owner
                                                                                                     GjaXe Trustee.
                                                                                                              LehfgXX* L[X   GjaXe LehfgXX
                                                                                                                       The Owner                f[T__ be
                                                                                                                                      Trustee shall   UX
  Xag\g_XW gb be
  entitled to UX eX\`UhefXW
                 reimbursed byUl the
                                 g[X Administrator
                                     8W`\a\fgeTgbe and,
                                                      TaW( to
                                                           gb the
                                                              g[X extent
                                                                  XkgXag abg  cT\W by
                                                                         not paid  Ul the
                                                                                      g[X Administrator,
                                                                                          8W`\a\fgeTgbe( Yeb`    g[X Lehfg
                                                                                                            from the         HebcXegl Ybe
                                                                                                                     Trust Property     for \gf
                                                                                                                                            its
  eXTfbaTU_X XkcXafXf
  reasonable             [XeXhaWXe( \aV_hW\aZ
               expenses hereunder,               g[X reasonable
                                     including the   eXTfbaTU_X Vb`cXafTg\ba(
                                                                 compensation, XkcXafXf    TaW disbursements
                                                                                  expenses and  W\fUhefX`Xagf of bY such
                                                                                                                    fhV[ agents,
                                                                                                                           TZXagf( representatives,
                                                                                                                                    eXceXfXagTg\iXf(
  XkcXegf  TaW counsel
  experts and   VbhafX_ as
                        Tf the
                           g[X Owner
                               GjaXe LehfgXX     `Tl X`c_bl
                                       Trustee may    employ \a   VbaaXVg\ba with
                                                               in connection   j\g[ the
                                                                                    g[X exercise
                                                                                        XkXeV\fX and
                                                                                                  TaW performance
                                                                                                      cXeYbe`TaVX of bY \gf e\Z[gf and
                                                                                                                        its rights  TaW duties
                                                                                                                                         Whg\Xf under
                                                                                                                                                 haWXe
  g[\f Agreement
  this 8ZeXX`Xag andTaW the
                        g[X Lehfg JX_TgXW Agreements.
                            Trust Related   8ZeXX`Xagf*

             KXVg\ba    -,*,.
             Section 10.02            AaWX`a\Y\VTg\ba*
                                      Indemnification. L[X      FTg\baT_ ;b__XZ\TgX
                                                           The National                  >haW\aZ LLC
                                                                            Collegiate Funding      DD; and
                                                                                                          TaW L[X   =WhVTg\ba Resources
                                                                                                              The Education      JXfbheVXf Aafg\ghgX(
                                                                                                                                               Institute, AaV*
                                                                                                                                                          Inc. f[T__
                                                                                                                                                                shall
  UX jointly
  be  ]b\ag_l and
               TaW severally
                    fXiXeT__l _\TU_X
                                liable Ybe(  TaW hereby
                                       for, and   [XeXUl agree
                                                           TZeXX to,
                                                                  gb( indemnify
                                                                      \aWX`a\Yl O\_`\aZgba
                                                                                   Wilmington LehfgTrust ;b`cTal(
                                                                                                          Company, \aW\i\WhT__l
                                                                                                                      individually andTaW as
                                                                                                                                          Tf Owner
                                                                                                                                              GjaXe LehfgXX(      TaW
                                                                                                                                                       Trustee, and
  \gf
  its fhVVXffbef(   Tff\Zaf( agents
      successors, assigns,     TZXagf TaW    fXeiTagf( Yeb`
                                        and servants,          TaW against
                                                         from and   TZT\afg any
                                                                              Tal and
                                                                                   TaW all
                                                                                        T__ _\TU\_\g\Xf(
                                                                                            liabilities, bU_\ZTg\baf(
                                                                                                         obligations, _bffXf(   WT`TZXf( taxes
                                                                                                                       losses, damages,     gTkXf (other
                                                                                                                                                   %bg[Xe than
                                                                                                                                                           g[Ta taxes
                                                                                                                                                                 gTkXf
  \aVheeXW
  incurred asTf the
                 g[X eXfh_g
                      result bY g[X payment
                             of the cTl`Xag bY   of YXXf  TaW expenses
                                                    fees and  XkcXafXf pursuant
                                                                           chefhTag to
                                                                                     gb KXVg\ba   -,*,-&( claims,
                                                                                        Section 10.01),    V_T\`f( actions,
                                                                                                                    TVg\baf( fh\gf(
                                                                                                                               suits, Vbfgf( XkcXafXf and
                                                                                                                                      costs, expenses    TaW
  W\fUhefX`Xagf      %\aV_hW\aZ _XZT_
  disbursements (including               YXXf and
                                  legal fees   TaW expenses)
                                                    XkcXafXf& ofbY any
                                                                    Tal kind
                                                                          ^\aW and
                                                                               TaW nature
                                                                                    aTgheX whatsoever
                                                                                             j[TgfbXiXe which
                                                                                                           j[\V[ may
                                                                                                                  `Tl be UX \`cbfXW
                                                                                                                            imposed on, ba( \aVheeXW
                                                                                                                                            incurred byUl or
                                                                                                                                                           be
  TffXegXW at
  asserted   Tg any
                Tal time
                     g\`X against
                            TZT\afg the
                                     g[X GjaXe
                                           Owner LehfgXX    %j[Xg[Xe or
                                                   Trustee (whether     be not
                                                                            abg \aWX`a\Y\XW     TZT\afg by
                                                                                indemnified against      Ul bg[Xe cTeg\Xf& in
                                                                                                            other parties)  \a any
                                                                                                                                Tal way
                                                                                                                                     jTl relating
                                                                                                                                           eX_Tg\aZ to
                                                                                                                                                     gb be  Te\f\aZ
                                                                                                                                                        or arising
  bhg of
  out  bY this
          g[\f Agreement,
                8ZeXX`Xag( any Tal Trust
                                    Lehfg Related
                                            JX_TgXW Agreement,
                                                      8ZeXX`Xag( theg[X administration
                                                                         TW`\a\fgeTg\ba of bY the
                                                                                               g[X Lehfg  HebcXegl or
                                                                                                   Trust Property   be the
                                                                                                                        g[X action
                                                                                                                            TVg\ba orbe \aTVg\ba  bY the
                                                                                                                                        inaction of   g[X Owner
                                                                                                                                                          GjaXe
  LehfgXX   [XeXhaWXe( XkVXcg
  Trustee hereunder,       except ba_l    g[Tg the
                                   only that   g[X Owners
                                                   GjaXef shall
                                                             f[T__ not
                                                                    abg be
                                                                        UX eXdh\eXW
                                                                            required togb \aWX`a\Yl
                                                                                          indemnify theg[X GjaXe
                                                                                                           Owner LehfgXX
                                                                                                                   Trustee forYbe expenses
                                                                                                                                  XkcXafXf arising
                                                                                                                                              Te\f\aZ or
                                                                                                                                                       be resulting
                                                                                                                                                          eXfh_g\aZ
  Yeb`   Tal of
  from any    bY the
                  g[X matters
                       `TggXef described
                                WXfVe\UXW in \a the
                                                g[X fXVbaW
                                                     second fXagXaVX
                                                             sentence bY of KXVg\ba
                                                                            Section 5*,-*
                                                                                      9.01. L[X
                                                                                             The \aWX`a\g\Xf
                                                                                                  indemnities VbagT\aXW
                                                                                                                contained \a    g[\f Section
                                                                                                                             in this  KXVg\ba 10.02
                                                                                                                                                -,*,. f[T__
                                                                                                                                                       shall fhei\iX
                                                                                                                                                              survive
  g[X termination
  the  gXe`\aTg\ba bY     g[\f Agreement.
                       of this 8ZeXX`Xag* L[X The bU_\ZTg\baf    bY L[X
                                                    obligations of         FTg\baT_ Collegiate
                                                                     The National    ;b__XZ\TgX Funding
                                                                                                   >haW\aZ LLC
                                                                                                             DD; and
                                                                                                                   TaW L[X    =WhVTg\ba Resources
                                                                                                                         The Education     JXfbheVXf Aafg\ghgX(
                                                                                                                                                        Institute,
  AaV*  chefhTag to
  Inc. pursuant    gb g[\f
                       this KXVg\ba   -,*,. f[T__
                            Section 10.02           UX borne
                                              shall be UbeaX \a   cebcbeg\ba to
                                                               in proportion    gb their
                                                                                   g[X\e eXfcXVg\iX   HXeVXagTZX AagXeXfgf*
                                                                                         respective Percentage     Interests. L[X    \aWX`a\g\Xf VbagT\aXW
                                                                                                                                The indemnities     contained \a in
  g[\f KXVg\ba
  this            -,*,. XkgXaW
        Section 10.02     extend ba_l
                                  only togb the
                                            g[X Owner
                                                 GjaXe LehfgXX
                                                          Trustee \a
                                                                   in \gf
                                                                      its \aW\i\WhT_
                                                                          individual VTcTV\gl*
                                                                                       capacity.

           KXVg\ba -,*,/
           Section 10.03     D\Xa on
                             Lien  ba Trust
                                      Lehfg Property.
                                            HebcXegl* Following
                                                      >b__bj\aZ the
                                                                g[X retirement
                                                                    eXg\eX`Xag of
                                                                               bY the
                                                                                  g[X Notes,
                                                                                      FbgXf( the
                                                                                             g[X Owner
                                                                                                 GjaXe LehfgXX     f[T__ have
                                                                                                         Trustee shall   [TiX aT _\Xa ba the
                                                                                                                                 lien on g[X
  Lehfg HebcXegl Ybe
  Trust Property for Tal
                     any Vb`cXafTg\ba be XkcXafXf
                         compensation or          TaW \aWX`a\gl
                                         expenses and  indemnity WhX
                                                                 due [XeXhaWXe  j[\V[ _\Xa
                                                                      hereunder which  lien f[T__ UX prior
                                                                                            shall be ce\be to
                                                                                                           gb all
                                                                                                              T__ bg[Xe
                                                                                                                  other _\Xaf*
                                                                                                                         liens.

            KXVg\ba -,*,0
            Section 10.04       HTl`Xagf to
                                Payments  gb the
                                             g[X Owner
                                                 GjaXe LehfgXX*   8al amounts
                                                         Trustee. Any T`bhagf paid
                                                                              cT\W to
                                                                                   gb the
                                                                                      g[X GjaXe
                                                                                           Owner LehfgXX Yeb` the
                                                                                                 Trustee from g[X Lehfg HebcXegl pursuant
                                                                                                                  Trust Property chefhTag
  gb this
  to g[\f Article
          8eg\V_X X
                  P shall
                    f[T__ be
                          UX WXX`XW
                             deemed abg gb be
                                    not to UX part
                                              cTeg of
                                                   bY the
                                                      g[X Lehfg HebcXegl immediately
                                                          Trust Property \``XW\TgX_l after
                                                                                     TYgXe fhV[ cTl`Xag*
                                                                                           such payment.




                                                                           8JLA;D= XI
                                                                           ARTICLE PA

                                                                  L=JEAF8LAGF G> LJMKL
                                                                  TERMINATION OF TRUST

            KXVg\ba --*,-
            Section 11.01           LXe`\aTg\ba bY Lehfg*
                                    Termination of Trust.

           %T&
           (a)         L[X  gehfg created
                       The trust  VeXTgXW hereby
                                          [XeXUl shall
                                                  f[T__ dissolve
                                                        W\ffb_iX and
                                                                  TaW terminate
                                                                      gXe`\aTgX and,
                                                                                   TaW( except
                                                                                         XkVXcg as
                                                                                                 Tf bg[Xej\fX  cebi\WXW in
                                                                                                    otherwise provided   \a this
                                                                                                                            g[\f Article
                                                                                                                                 8eg\V_X XI,
                                                                                                                                         PA( this
                                                                                                                                             g[\f
  8ZeXX`Xag f[T__
  Agreement           UX of
               shall be   bY no
                             ab Yheg[Xe
                                further YbeVX be effect,
                                        force or XYYXVg( upon
                                                         hcba the
                                                               g[X earlier
                                                                   XTe_\Xe of
                                                                           bY (i)
                                                                              %\& \Y g[X Notes
                                                                                  if the  FbgXf are
                                                                                                 TeX no
                                                                                                     ab _baZXe
                                                                                                        longer bhgfgTaW\aZ(   g[X unanimous
                                                                                                                outstanding, the  haTa\`bhf VbafXag    bY
                                                                                                                                               consent of
  g[X Owners,
  the GjaXef( (ii)
                %\\& \Y g[X Notes
                     if the FbgXf are
                                   TeX no
                                       ab _baZXe  bhgfgTaW\aZ( the
                                          longer outstanding,   g[X fT_X
                                                                    sale be
                                                                         or bg[Xe
                                                                             other Y\aT_
                                                                                    fmal W\fcbf\g\ba   Ul the
                                                                                          disposition by   g[X Owner
                                                                                                               GjaXe LehfgXX
                                                                                                                      Trustee bY   g[X Lehfg
                                                                                                                                of the       HebcXegl
                                                                                                                                       Trust Property
  TaW g[X
  and the Y\aT_
          fmal W\fge\Uhg\ba    Ul the
                 distribution by   g[X GjaXe
                                       Owner LehfgXX   bY all
                                               Trustee of T__ YhaWf be other
                                                              funds or  bg[Xe property
                                                                               cebcXegl be   cebVXXWf bY
                                                                                          or proceeds      g[X Lehfg
                                                                                                        of the       HebcXegl \a
                                                                                                               Trust Property     TVVbeWTaVX with
                                                                                                                               in accordance   j\g[ the
                                                                                                                                                    g[X
  gXe`f of
  terms bY this
           g[\f Agreement
                8ZeXX`Xag and  TaW the
                                    g[X Lehfg JX_TgXW Agreements,
                                        Trust Related 8ZeXX`Xagf( andTaW (iii)
                                                                          %\\\& 21
                                                                                .- years
                                                                                    lXTef less
                                                                                           _Xff one
                                                                                                baX WTl  TYgXe the
                                                                                                     day after g[X WXTg[ bY the
                                                                                                                   death of g[X survivor
                                                                                                                                 fhei\ibe of
                                                                                                                                          bY the
                                                                                                                                             g[X


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                    &'#($
                                                                                                                                                                  23/40
,#&%#&$%,
8/21/2018Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated           01/09/19Document
                                                                  1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                               0<3A95;@

  WXfVXaWTagf
  descendants _\i\aZ ba the
              living on g[X WTgX
                            date bY
                                 of this   Declaration
                                    g[\f Agreement
                                         8ZeXX`Xag bY     in
                                                   of Joseph Support
                                                      BbfXc[ P.
                                                             H* Kennedy,  Page
                                                                CXaaXWl( the
                                                                         g[X _TgX  215  of 369
                                                                                  8`UTffTWbe
                                                                             late Ambassador bY the
                                                                                             of g[X United
                                                                                                    Ma\gXW KgTgXf gb the
                                                                                                           States to g[X Court
                                                                                                                         ;bheg bY
                                                                                                                               of Kg*
                                                                                                                                  St.
  BT`Xf*
  James.

           %U&
           (b)        L[X bankruptcy,
                      The   UTa^ehcgVl( death,
                                        WXTg[( \aVTcTV\gl(
                                               incapacity, W\ffb_hg\ba
                                                           dissolution be  gXe`\aTg\ba of
                                                                        or termination  bY any
                                                                                            Tal Owner
                                                                                                GjaXe f[T__   abg bcXeTgX
                                                                                                        shall not         gb dissolve
                                                                                                                  operate to W\ffb_iX orbe terminate
                                                                                                                                           gXe`\aTgX
  g[\f Agreement,
  this 8ZeXX`Xag( norabe Xag\g_X  fhV[ GjaXeqf
                          entitle such Owner's _XZT_  eXceXfXagTg\iXf or
                                                legal representatives be heirs
                                                                         [X\ef to
                                                                               gb V_T\`  Ta accounting
                                                                                  claim an   TVVbhag\aZ be  gb take
                                                                                                         or to gT^X any
                                                                                                                    Tal action
                                                                                                                        TVg\ba or
                                                                                                                                be proceeding
                                                                                                                                   cebVXXW\aZ \ain
  Tal Vbheg
  any  court Ybe
             for aT partition
                    cTeg\g\ba or
                              be winding
                                 j\aW\aZ up
                                         hc of
                                            bY the
                                               g[X Lehfg
                                                    Trust HebcXegl( abe bg[Xej\fX
                                                          Property, nor             TYYXVg the
                                                                        otherwise affect   g[X rights,
                                                                                               e\Z[gf( bU_\ZTg\baf TaW _\TU\_\g\Xf
                                                                                                       obligations and             bY the
                                                                                                                       liabilities of g[X parties
                                                                                                                                          cTeg\Xf
  [XeXgb*
  hereto.

          %V&
          (c)      Mcba the
                   Upon   g[X termination
                              gXe`\aTg\ba bY g[X Lehfg
                                          of the       chefhTag to
                                                 Trust pursuant gb this
                                                                   g[\f Article
                                                                        8eg\V_X XI,
                                                                                PA( the
                                                                                    g[X Owner
                                                                                        GjaXe LehfgXX f[T__ cause
                                                                                              Trustee shall VThfX aT Certificate
                                                                                                                     ;Xeg\Y\VTgX of
                                                                                                                                 bY
  LXe`\aTg\ba gb be
  Termination to UX Y\_XW j\g[ the
                    filed with g[X KXVeXgTel bY KgTgX*
                                   Secretary of State.

           KXVg\ba  --*,.
           Section 11.02         <\fge\Uhg\ba of
                                 Distribution    bY Assets.
                                                    8ffXgf* Upon
                                                             Mcba W\ffb_hg\ba   TaW gXe`\aTg\ba
                                                                    dissolution and              bY the
                                                                                    termination of  g[X Lehfg( g[X Owner
                                                                                                        Trust, the GjaXe LehfgXX
                                                                                                                          Trustee f[T__  gT^X Yh__
                                                                                                                                   shall take full
  TVVbhag of
  account  bY the
              g[X Lehfg  TffXgf and
                  Trust assets  TaW _\TU\_\g\Xf( f[T__ _\dh\WTgX
                                    liabilities, shall            g[X assets
                                                       liquidate the  TffXgf as
                                                                             Tf promptly
                                                                                ceb`cg_l as
                                                                                         Tf \f Vbaf\fgXag with
                                                                                            is consistent j\g[ bUgT\a\aZ  g[X YT\e
                                                                                                                obtaining the      iT_hX thereof,
                                                                                                                              fair value  g[XeXbY( and
                                                                                                                                                   TaW
  f[T__ apply
  shall Tcc_l and
               TaW W\fge\UhgX g[X proceeds
                   distribute the cebVXXWf therefrom
                                             g[XeXYeb` \a    g[X Yb__bj\aZ
                                                          in the            beWXe6
                                                                 following order:

            %T&
            (a)       Lb g[X payment
                      To the cTl`Xag of
                                     bY the
                                        g[X expenses
                                            XkcXafXf of
                                                     bY _\dh\WTg\ba TaW the
                                                        liquidation and g[X debts
                                                                            WXUgf and
                                                                                  TaW _\TU\_\g\Xf
                                                                                      liabilities bY g[X Lehfg7
                                                                                                  of the Trust;

           %U&
           (b)       Lb the
                     To  g[X fXgg\aZ hc of
                             setting up  bY reserves
                                            eXfXeiXf which
                                                      j[\V[ the
                                                             g[X GjaXe
                                                                  Owner LehfgXX     `Tl deem
                                                                          Trustee may     WXX` necessary
                                                                                                 aXVXffTel or
                                                                                                            be appropriate
                                                                                                               Tccebce\TgX Ybe  Tag\V\cTgXW bU_\ZTg\baf
                                                                                                                            for anticipated obligations
  be Vbag\aZXaV\Xf
  or                bY the
     contingencies of  g[X Lehfg  Te\f\aZ bhg
                           Trust arising       bY or
                                          out of  be \a VbaaXVg\ba with
                                                     in connection   j\g[ the
                                                                           g[X operation
                                                                                bcXeTg\ba ofbY the
                                                                                               g[X Lehfg* KhV[ reserves
                                                                                                   Trust. Such  eXfXeiXf may
                                                                                                                          `Tl be
                                                                                                                               UX paid
                                                                                                                                  cT\W over
                                                                                                                                       biXe by
                                                                                                                                             Ul the
                                                                                                                                                g[X
  GjaXe Trustee
  Owner   LehfgXX to
                  gb an
                     Ta XfVebj    TZXag or
                        escrow agent    be trustee
                                           gehfgXX fX_XVgXW  Ul the
                                                   selected by   g[X GjaXe
                                                                     Owner LehfgXX
                                                                              Trustee togb be
                                                                                           UX W\fUhefXW
                                                                                              disbursed byUl such
                                                                                                             fhV[ XfVebj   TZXag or
                                                                                                                   escrow agent  be trustee
                                                                                                                                    gehfgXX in
                                                                                                                                            \a payment
                                                                                                                                               cTl`Xag
  bY any
  of Tal bY fhV[ bU_\ZTg\baf
         of such obligations orbe contingencies
                                   Vbag\aZXaV\Xf and,
                                                  TaW( \Y  Tal balance
                                                        if any UT_TaVX eX`T\af
                                                                        remains at Tg the
                                                                                      g[X Xkc\eTg\ba  bY such
                                                                                          expiration of   fhV[ period
                                                                                                               cXe\bW as
                                                                                                                       Tf the
                                                                                                                          g[X Owner
                                                                                                                              GjaXe LehfgXX
                                                                                                                                      Trustee f[T__
                                                                                                                                              shall
  WXX`  TWi\fTU_X( to
  deem advisable,  gb be
                      UX distributed
                          W\fge\UhgXW by
                                       Ul such
                                          fhV[ XfVebj    TZXag be
                                                escrow agent       gehfgXX in
                                                                or trustee  \a the
                                                                               g[X manner
                                                                                   `TaaXe hereinafter
                                                                                             [XeX\aTYgXe provided;
                                                                                                          cebi\WXW7

          %V&
          (c)      Lb
                   To XTV[
                      each bY   g[X Owners,
                             of the GjaXef( bg[Xe g[Ta L=JA(
                                            other than TERI, \a  TVVbeWTaVX with
                                                              in accordance j\g[ the
                                                                                 g[X positive
                                                                                     cbf\g\iX balances
                                                                                              UT_TaVXf in
                                                                                                        \a XTV[
                                                                                                           each fhV[
                                                                                                                such GjaXeqf ;Tc\gT_
                                                                                                                     Owner's Capital
  8VVbhag to
  Account gb the
             g[X extent
                 XkgXag bY g[X aggregate
                        of the TZZeXZTgX haeXgheaXW  ;Tc\gT_ Contributions
                                         unreturned Capital  ;bage\Uhg\baf bY
                                                                           of fhV[
                                                                              such GjaXe   VeXW\gXW therein;
                                                                                   Owner credited   g[XeX\a7 and
                                                                                                             TaW

            %W&
            (d)       Lb the
                      To  g[X GjaXef(  g[X balance
                              Owners, the  UT_TaVX bY  Tal proceeds
                                                   of any   cebVXXWf in\a accordance
                                                                          TVVbeWTaVX with
                                                                                       j\g[ the
                                                                                            g[X positive
                                                                                                 cbf\g\iX balances
                                                                                                           UT_TaVXf in
                                                                                                                     \a their
                                                                                                                        g[X\e eXfcXVg\iX  ;Tc\gT_
                                                                                                                               respective Capital
  8VVbhagf7 provided
  Accounts;   cebi\WXW that
                         g[Tg with
                              j\g[ respect
                                   eXfcXVg to
                                           gb any
                                              Tal W\fge\Uhg\ba  gb L=JA(
                                                  distribution to  TERI, fhV[    W\fge\Uhg\ba f[T__
                                                                           such distribution        UX eXWhVXW
                                                                                              shall be           Ul the
                                                                                                        reduced by   g[X amount
                                                                                                                         T`bhag bY    `baXl paid
                                                                                                                                   of money  cT\W to
                                                                                                                                                  gb
  L=JA
  TERI byUl the
            g[X Lehfg
                 Trust \a TVVbeWTaVX with
                       in accordance   j\g[ paragraph
                                            cTeTZeTc[ 4 0 of
                                                          bY the
                                                             g[X KXVg\ba   .*,1 Khcc_X`Xag
                                                                 Section 2.05   Supplement gb    ETfgXe Loan
                                                                                              to Master   DbTa ?hTeTagl    8ZeXX`Xag between
                                                                                                                Guaranty Agreement      UXgjXXa L=JA
                                                                                                                                                  TERI
  TaW L[X
  and  The >\efg  ETeU_X[XTW ;becbeTg\ba
            First Marblehead    Corporation WTgXW  8ce\_ 30,
                                             dated April  /,( 2001
                                                               .,,- _Xff  g[X amount
                                                                     less the T`bhag byUl which
                                                                                           j[\V[ aggregate
                                                                                                  TZZeXZTgX Distributions
                                                                                                              <\fge\Uhg\baf togb L=JA
                                                                                                                                 TERI bY  FXg Cash
                                                                                                                                       of Net  ;Tf[
  >_bj pursuant
  Flow   chefhTag to
                   gb KXVg\ba
                      Section 3*,2  [XeXbY have
                               7.06 hereof [TiX been
                                                 UXXa reduced
                                                       eXWhVXW byUl the
                                                                    g[X application
                                                                         Tcc_\VTg\ba of
                                                                                      bY fhUfXVg\ba  %\\\& thereof,
                                                                                         subsection (iii)  g[XeXbY( and
                                                                                                                    TaW any
                                                                                                                         Tal fhV[   eXWhVg\ba shall
                                                                                                                              such reduction  f[T__ be
                                                                                                                                                    UX
  W\fge\UhgXW  gb the
  distributed to  g[X GjaXef
                      Owners bg[Xe   g[Ta L=JA
                               other than TERI \a  TVVbeWTaVX with
                                                in accordance    j\g[ the
                                                                       g[X positive
                                                                            cbf\g\iX balances
                                                                                     UT_TaVXf in
                                                                                               \a their
                                                                                                  g[X\e eXfcXVg\iX  ;Tc\gT_ Accounts.
                                                                                                        respective Capital   8VVbhagf*

  AY( Tg the
  If, at g[X time
             g\`X of
                  bY _\dh\WTg\ba( g[X Owner
                     liquidation, the GjaXe LehfgXX   f[T__ determine
                                             Trustee shall  WXgXe`\aX that
                                                                      g[Tg an
                                                                           Ta immediate
                                                                              \``XW\TgX fT_X  bY fb`X
                                                                                         sale of       be all
                                                                                                 some or  T__ bY g[X assets
                                                                                                              of the TffXgf would
                                                                                                                            jbh_W cause
                                                                                                                                   VThfX undue
                                                                                                                                         haWhX
  _bff  gb the
  loss to  g[X Owners,
               GjaXef( the
                        g[X Owner
                            GjaXe LehfgXX   `Tl( \a
                                    Trustee may,    beWXe to
                                                 in order gb avoid
                                                             Tib\W such
                                                                   fhV[ loss
                                                                        _bff and
                                                                             TaW with
                                                                                 j\g[ the
                                                                                      g[X VbafXag bY the
                                                                                          consent of g[X Owners,
                                                                                                         GjaXef( defer
                                                                                                                   WXYXe liquidation.
                                                                                                                         _\dh\WTg\ba*

         KXVg\ba   --*,/
         Section 11.03         Fb Termination
                               No   LXe`\aTg\ba by
                                                Ul Depositor
                                                   <Xcbf\gbe or
                                                             be Owners.
                                                                 GjaXef* Except
                                                                          =kVXcg as
                                                                                 Tf provided
                                                                                    cebi\WXW \a
                                                                                             in KXVg\ba --*,-( neither
                                                                                                Section 11.01, aX\g[Xe the
                                                                                                                       g[X Depositor
                                                                                                                           <Xcbf\gbe nor
                                                                                                                                     abe
  g[X Owners
  the GjaXef shall
             f[T__ be
                   UX Xag\g_XW gb terminate
                      entitled to gXe`\aTgX or
                                            be revoke
                                               eXib^X the
                                                      g[X Lehfg XfgTU_\f[XW [XeXhaWXe*
                                                          Trust established hereunder.




                                                                        8JLA;D= XII
                                                                        ARTICLE PAA

                                 KM;;=KKGJ GOF=J LJMKL==K
                                 SUCCESSOR OWNER          8F< ADDITIONAL
                                                 TRUSTEES AND 8<<ALAGF8D OWNER
                                                                         GOF=J LJMKL==K
                                                                               TRUSTEES

            KXVg\ba -.*,-
            Section 12.01          JXf\ZaTg\ba of
                                   Resignation bY Owner
                                                  GjaXe LehfgXX7 8ccb\ag`Xag of
                                                        Trustee; Appointment bY KhVVXffbe*
                                                                                Successor.

             %T&
            (a)        L[X  GjaXe LehfgXX
                       The Owner              `Tl resign
                                    Trustee may     eXf\Za at
                                                           Tg any
                                                              Tal time
                                                                   g\`X without
                                                                         j\g[bhg VThfX   Ul Z\i\aZ
                                                                                  cause by           Tg _XTfg
                                                                                             giving at        2, WTlfq
                                                                                                        least 60         ce\be written
                                                                                                                 days' prior    je\ggXa notice
                                                                                                                                        abg\VX to
                                                                                                                                                gb the
                                                                                                                                                    g[X
  8W`\a\fgeTgbe( the
  Administrator,    g[X Owners
                        GjaXef andTaW the
                                       g[X Administrative
                                            8W`\a\fgeTg\iX Agent,
                                                             8ZXag( such
                                                                      fhV[ eXf\ZaTg\ba  gb be
                                                                            resignation to UX XYYXVg\iX   hcba the
                                                                                               effective upon   g[X acceptance
                                                                                                                    TVVXcgTaVX of  bY appointment
                                                                                                                                      Tccb\ag`Xag by  Ul aT
  fhVVXffbe Owner
  successor   GjaXe LehfgXX     haWXe KXVg\ba
                      Trustee under              -.*,-%U&* In
                                        Section 12.01(b).   Aa addition,
                                                                TWW\g\ba( the
                                                                          g[X KhcXe)`T]be\gl    GjaXef may
                                                                              Super-majority Owners       `Tl at
                                                                                                               Tg any
                                                                                                                  Tal time
                                                                                                                       g\`X eX`biX     g[X Owner
                                                                                                                              remove the    GjaXe LehfgXX
                                                                                                                                                     Trustee
  j\g[bhg VThfX
  without  cause byUl an
                      Ta \afgeh`Xag
                          instrument in \a writing
                                           je\g\aZ WX_\iXeXW
                                                   delivered togb the
                                                                  g[X Owner
                                                                      GjaXe LehfgXX    TaW the
                                                                               Trustee and  g[X Administrator,
                                                                                                8W`\a\fgeTgbe( fhV[     eX`biT_ to
                                                                                                                  such removal     gb be
                                                                                                                                      UX XYYXVg\iX   hcba the
                                                                                                                                          effective upon    g[X
  TVVXcgTaVX of
  acceptance    bY appointment
                   Tccb\ag`Xag by Ul aT fhVVXffbe
                                         successor GjaXe
                                                   Owner LehfgXX      haWXe KXVg\ba
                                                            Trustee under             -.*,-%U&* In
                                                                             Section 12.01(b).   Aa case
                                                                                                    VTfX of
                                                                                                          bY the
                                                                                                             g[X eXf\ZaTg\ba
                                                                                                                 resignation or be eX`biT_
                                                                                                                                   removal ofbY the
                                                                                                                                                g[X Owner
                                                                                                                                                     GjaXe
  LehfgXX(  g[X Owners
  Trustee, the   GjaXef may
                          `Tl appoint
                                Tccb\ag aT successor
                                            fhVVXffbe Owner
                                                       GjaXe LehfgXX     Ul an
                                                                 Trustee by  Ta \afgeh`Xag   f\ZaXW by
                                                                                instrument signed    Ul the
                                                                                                         g[X Owners.
                                                                                                             GjaXef* IfAY aT successor
                                                                                                                             fhVVXffbe Owner
                                                                                                                                         GjaXe LehfgXX
                                                                                                                                                 Trustee
  f[T__ not
  shall abg [TiX   UXXa appointed
             have been   Tccb\agXW within
                                     j\g[\a 30/, days
                                                 WTlf after
                                                       TYgXe the
                                                             g[X giving
                                                                  Z\i\aZ of
                                                                         bY written
                                                                             je\ggXa abg\VX
                                                                                     notice bY
                                                                                             of fhV[
                                                                                                such eXf\ZaTg\ba   be the
                                                                                                      resignation or  g[X WX_\iXel
                                                                                                                            delivery bY  g[X written
                                                                                                                                      of the  je\ggXa
  \afgeh`Xag   j\g[ respect
  instrument with    eXfcXVg to
                              gb such
                                 fhV[ removal,
                                        eX`biT_( the
                                                  g[X Owner
                                                      GjaXe LehfgXX     be the
                                                               Trustee or  g[X GjaXef    `Tl apply
                                                                                Owners may     Tcc_l to
                                                                                                      gb any
                                                                                                         Tal court
                                                                                                              Vbheg of
                                                                                                                    bY competent
                                                                                                                       Vb`cXgXag jurisdiction
                                                                                                                                     ]he\fW\Vg\ba to
                                                                                                                                                   gb appoint
                                                                                                                                                      Tccb\ag
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                              &(#($
                                                                                                                                                            24/40
,#&%#&$%,
8/21/2018  Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated              01/09/19Document
                                                                       1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                    0<3A95;@

  aT successor
     fhVVXffbe Owner
               GjaXe LehfgXX gb act
                     Trustee to TVg until  Declaration
                                    hag\_ such
                                          fhV[ time,
                                               g\`X( \Y      in
                                                        Tal( as
                                                     if any,     Support
                                                             Tf aT successor   Page
                                                                   fhVVXffbe Owner     216
                                                                             GjaXe LehfgXX   of 369
                                                                                     Trustee f[T__
                                                                                             shall [TiX been
                                                                                                   have UXXa appointed
                                                                                                             Tccb\agXW as
                                                                                                                       Tf provided
                                                                                                                          cebi\WXW above.
                                                                                                                                   TUbiX*
  8al successor
  Any fhVVXffbe Owner
                GjaXe LehfgXX
                      Trustee fb  Tccb\agXW by
                               so appointed Ul such
                                               fhV[ Vbheg
                                                    court f[T__
                                                          shall \``XW\TgX_l TaW without
                                                                immediately and   j\g[bhg Yheg[Xe TVg be
                                                                                          further act UX superseded
                                                                                                         fhcXefXWXW by
                                                                                                                    Ul any
                                                                                                                       Tal successor
                                                                                                                           fhVVXffbe
  GjaXe Trustee
  Owner LehfgXX appointed
                Tccb\agXW as
                          Tf above
                             TUbiX provided
                                    cebi\WXW within
                                             j\g[\a baX lXTe Yeb`
                                                    one year      g[X date
                                                             from the WTgX bY g[X appointment
                                                                           of the Tccb\ag`Xag by
                                                                                               Ul such
                                                                                                   fhV[ Vbheg*
                                                                                                         court.

           %U&
           (b)        8al successor
                      Any   fhVVXffbe Owner
                                       GjaXe LehfgXX(     [bjXiXe appointed,
                                                Trustee, however      Tccb\agXW( f[T__
                                                                                    shall XkXVhgX  TaW deliver
                                                                                          execute and  WX_\iXe to
                                                                                                                gb the
                                                                                                                   g[X predecessor
                                                                                                                        ceXWXVXffbe Owner
                                                                                                                                       GjaXe LehfgXX
                                                                                                                                                Trustee anTa
  \afgeh`Xag  TVVXcg\aZ fhV[
  instrument accepting          Tccb\ag`Xag( and
                          such appointment,     TaW thereupon
                                                     g[XeXhcba such
                                                                  fhV[ fhVVXffbe
                                                                         successor GjaXe
                                                                                     Owner LehfgXX(    j\g[bhg Yheg[Xe
                                                                                              Trustee, without           TVg (except
                                                                                                                 further act  %XkVXcg for
                                                                                                                                        Ybe the
                                                                                                                                            g[X Y\_\aZ eXdh\eXW
                                                                                                                                                filing required
  haWXe V_ThfX
  under         %X& below),
        clause (e)   UX_bj&( f[T__  UXVb`X vested
                              shall become    iXfgXW with
                                                      j\g[ all
                                                            T__ the
                                                                g[X XfgTgXf(   cebcXeg\Xf( e\Z[gf(
                                                                     estates, properties,           cbjXef( Whg\Xf
                                                                                            rights, powers,          TaW trust
                                                                                                             duties and   gehfg bY  g[X predecessor
                                                                                                                                of the  ceXWXVXffbe Owner
                                                                                                                                                       GjaXe
  LehfgXX \a the
  Trustee in g[X trusts
                  gehfgf hereunder
                         [XeXhaWXe with
                                     j\g[ _\^X
                                          like XYYXVg  Tf \Y
                                                effect as    be\Z\aT__l named
                                                          if originally    aT`XW the
                                                                                   g[X Owner
                                                                                       GjaXe LehfgXX     [XeX\a7 but
                                                                                                Trustee herein;   Uhg aXiXeg[X_Xff(    hcba the
                                                                                                                      nevertheless, upon     g[X written
                                                                                                                                                  je\ggXa
  eXdhXfg of
  request bY fhV[   fhVVXffbe GjaXe
             such successor    Owner LehfgXX     TaW the
                                       Trustee and    g[X payment
                                                          cTl`Xag of  bY all
                                                                          T__ YXXf TaW indemnities
                                                                              fees and  \aWX`a\g\Xf WhX   g[X predecessor
                                                                                                      due the  ceXWXVXffbe GjaXe
                                                                                                                             Owner LehfgXX(
                                                                                                                                       Trustee, fhV[
                                                                                                                                                 such
  ceXWXVXffbe Owner
  predecessor  GjaXe LehfgXX
                        Trustee f[T__
                                 shall XkXVhgX   TaW WX_\iXe
                                       execute and             Ta \afgeh`Xag
                                                      deliver an                 geTafYXee\aZ to
                                                                    instrument transferring    gb fhV[
                                                                                                  such fhVVXffbe    GjaXe LehfgXX(
                                                                                                        successor Owner                 hcba the
                                                                                                                             Trustee, upon    g[X trusts
                                                                                                                                                   gehfgf herein
                                                                                                                                                          [XeX\a
  XkceXffXW(  T__ the
  expressed, all  g[X XfgTgXf( cebcXeg\Xf( rights,
                      estates, properties,  e\Z[gf( powers,
                                                    cbjXef( Whg\Xf     TaW trusts
                                                              duties and    gehfgf bY
                                                                                   of fhV[   ceXWXVXffbe GjaXe
                                                                                      such predecessor    Owner LehfgXX(     TaW such
                                                                                                                   Trustee, and    fhV[ predecessor
                                                                                                                                         ceXWXVXffbe Owner
                                                                                                                                                        GjaXe
  LehfgXX f[T__ duly
  Trustee shall  Wh_l assign,
                       Tff\Za( transfer,
                               geTafYXe( WX_\iXe  TaW pay
                                         deliver and   cTl over
                                                            biXe togb such
                                                                      fhV[ successor
                                                                             fhVVXffbe Owner
                                                                                         GjaXe LehfgXX    T__ YhaWf
                                                                                                 Trustee all         be other
                                                                                                              funds or  bg[Xe property
                                                                                                                               cebcXegl then
                                                                                                                                          g[Xa held
                                                                                                                                                [X_W be
                                                                                                                                                      or
  fhUfXdhXag_l received
  subsequently   eXVX\iXW by
                           Ul fhV[   ceXWXVXffbe Owner
                               such predecessor    GjaXe LehfgXX       hcba the
                                                             Trustee upon     g[X trusts
                                                                                  gehfgf herein
                                                                                         [XeX\a expressed.
                                                                                                 XkceXffXW*

           %V&
           (c)        8al successor
                      Any   fhVVXffbe Owner
                                       GjaXe LehfgXX(    [bjXiXe appointed,
                                                Trustee, however    Tccb\agXW( shall
                                                                               f[T__ be
                                                                                     UX aT bank
                                                                                           UTa^ be gehfg company
                                                                                                or trust Vb`cTal (i)
                                                                                                                   %\& that
                                                                                                                       g[Tg meets
                                                                                                                            `XXgf the
                                                                                                                                   g[X eXdh\eX`Xagf   bY
                                                                                                                                        requirements of
  %8& Rule
  (A) Jh_X 3(a)(7)
            /%T&%3& promulgated
                     ceb`h_ZTgXW under
                                    haWXe the
                                           g[X AaiXfg`Xag    ;b`cTal Act
                                                Investment Company      8Vg of
                                                                            bY 1940,
                                                                               -50,( as
                                                                                      Tf amended,
                                                                                          T`XaWXW( and
                                                                                                    TaW (B)
                                                                                                         %9& section
                                                                                                             fXVg\ba 3807
                                                                                                                      /4,3 bY  g[X Statutory
                                                                                                                            of the KgTghgbel Lehfg
                                                                                                                                              Trust
  KgTghgX TaW (ii)
  Statute and  %\\& whose
                    j[bfX parent
                           cTeXag Xag\gl
                                   entity [Tf
                                          has aT Vb`U\aXW    VTc\gT_ and
                                                 combined capital    TaW surplus
                                                                         fhec_hf bY Tg _XTfg
                                                                                 of at least "1,(,,,(,,,(  \Y there
                                                                                             $50,000,000, if  g[XeX be
                                                                                                                    UX fhV[  Ta institution
                                                                                                                        such an  \afg\ghg\ba willing,
                                                                                                                                             j\__\aZ(
  TU_X TaW
  able and _XZT__l   dhT_\Y\XW to
           legally qualified   gb perform
                                  cXeYbe` the
                                            g[X duties
                                                 Whg\Xf of
                                                        bY the
                                                           g[X GjaXe
                                                               Owner LehfgXX   [XeXhaWXe upon
                                                                       Trustee hereunder   hcba eXTfbaTU_X   be Vhfgb`Tel
                                                                                                 reasonable or              gXe`f*
                                                                                                                customary terms.

           %W&
           (d)       8al corporation
                     Any  VbecbeTg\ba \agb  j[\V[ the
                                       into which  g[X Owner
                                                       GjaXe LehfgXX   `Tl be
                                                               Trustee may   UX merged
                                                                                 `XeZXW or
                                                                                        be converted
                                                                                           VbaiXegXW or
                                                                                                      be with
                                                                                                         j\g[ which
                                                                                                               j[\V[ it\g may
                                                                                                                          `Tl be
                                                                                                                               UX Vbafb_\WTgXW(  be
                                                                                                                                   consolidated, or
  Tal VbecbeTg\ba
  any              eXfh_g\aZ Yeb`
      corporation resulting         Tal merger,
                              from any  `XeZXe( VbaiXef\ba
                                                 conversion be
                                                            or Vbafb_\WTg\ba  gb which
                                                                consolidation to  j[\V[ the
                                                                                        g[X Owner
                                                                                            GjaXe LehfgXX
                                                                                                    Trustee f[T__  UX aT party,
                                                                                                             shall be    cTegl( or
                                                                                                                                be any
                                                                                                                                   Tal VbecbeTg\ba
                                                                                                                                       corporation
  gb which
  to j[\V[ substantially
            fhUfgTag\T__l all
                          T__ the
                              g[X VbecbeTgX gehfg business
                                  corporate trust Uhf\aXff of
                                                           bY the
                                                              g[X Owner
                                                                  GjaXe LehfgXX   `Tl be
                                                                         Trustee may   UX transferred,
                                                                                          geTafYXeeXW( shall,
                                                                                                       f[T__( fhU]XVg  gb the
                                                                                                              subject to  g[X terms
                                                                                                                              gXe`f of
                                                                                                                                     bY KXVg\ba
                                                                                                                                        Section
  -.*,-%V&( be
  12.01(c), UX the
               g[X Owner
                   GjaXe LehfgXX    haWXe this
                           Trustee under  g[\f Agreement
                                               8ZeXX`Xag without
                                                           j\g[bhg Yheg[Xe  TVg*
                                                                    further act.

           %X&
           (e)      8al successor
                    Any  fhVVXffbe Owner
                                    GjaXe LehfgXX   Tccb\agXW pursuant
                                            Trustee appointed chefhTag to
                                                                       gb this
                                                                          g[\f Article
                                                                               8eg\V_X XII
                                                                                       PAA shall
                                                                                           f[T__ file
                                                                                                 Y\_X an
                                                                                                      Ta amendment
                                                                                                         T`XaW`Xag to
                                                                                                                   gb the
                                                                                                                      g[X Certificate
                                                                                                                          ;Xeg\Y\VTgX of
                                                                                                                                      bY
  Lehfg j\g[ the
  Trust with g[X Secretary
                 KXVeXgTel of
                           bY State
                              KgTgX reflecting
                                    eXY_XVg\aZ the
                                               g[X name
                                                   aT`X and
                                                        TaW principal
                                                            ce\aV\cT_ place
                                                                      c_TVX of
                                                                            bY business
                                                                               Uhf\aXff of
                                                                                        bY such
                                                                                            fhV[ successor
                                                                                                 fhVVXffbe Owner
                                                                                                            GjaXe LehfgXX*
                                                                                                                  Trustee.

            KXVg\ba    -.*,.
            Section 12.02           8ccb\ag`Xag of
                                    Appointment     bY Additional
                                                       8WW\g\baT_ Owner
                                                                     GjaXe LehfgXXf*    8g any
                                                                             Trustees. At  Tal time
                                                                                                g\`X orbe times
                                                                                                          g\`Xf Ybe  g[X purpose
                                                                                                                 for the checbfX bY  `XXg\aZ any
                                                                                                                                  of meeting   Tal _XZT_
                                                                                                                                                    legal
  eXdh\eX`Xagf bY
  requirements        Tal jurisdiction
                  of any  ]he\fW\Vg\ba \a   j[\V[ any
                                         in which  Tal part
                                                        cTeg bY  g[X Lehfg
                                                              of the        HebcXegl may
                                                                      Trust Property  `Tl at
                                                                                           Tg the
                                                                                              g[X time
                                                                                                   g\`X be
                                                                                                         UX _bVTgXW(  g[X Owner
                                                                                                             located, the  GjaXe LehfgXX   TaW the
                                                                                                                                  Trustee and   g[X
  8W`\a\fgeTgbe( acting
  Administrator,    TVg\aZ jointly,
                            ]b\ag_l( by
                                      Ul an
                                         Ta \afgeh`Xag
                                            instrument in\a writing,
                                                            je\g\aZ( may
                                                                       `Tl appoint
                                                                            Tccb\ag baX  be more
                                                                                     one or `beX \aW\i\WhT_f
                                                                                                    individuals orbe corporations
                                                                                                                     VbecbeTg\baf approved
                                                                                                                                   TccebiXW by
                                                                                                                                             Ul the
                                                                                                                                                  g[X
  8W`\a\fgeTgbe and
  Administrator    TaW the
                        g[X Owner
                             GjaXe LehfgXX    gb act
                                      Trustee to TVg as
                                                     Tf fXcTeTgX    gehfgXX be
                                                         separate trustee      fXcTeTgX trustees
                                                                            or separate gehfgXXf of
                                                                                                  bY all
                                                                                                      T__ or
                                                                                                          be any
                                                                                                             Tal part
                                                                                                                  cTeg of
                                                                                                                       bY the
                                                                                                                          g[X Lehfg HebcXegl to
                                                                                                                              Trust Property  gb the
                                                                                                                                                 g[X Yh__
                                                                                                                                                      full
  XkgXag  g[Tg _bVT_
  extent that  local _Tj  `T^Xf \g
                      law makes       aXVXffTel or
                                   it necessary  be appropriate
                                                    Tccebce\TgX forYbe such
                                                                       fhV[ separate
                                                                             fXcTeTgX trustee
                                                                                      gehfgXX or
                                                                                              be separate
                                                                                                  fXcTeTgX trustees
                                                                                                             gehfgXXf to
                                                                                                                      gb act
                                                                                                                         TVg alone.
                                                                                                                             T_baX* If
                                                                                                                                    AY the
                                                                                                                                       g[X Administrator
                                                                                                                                           8W`\a\fgeTgbe
  f[T__ not
  shall abg [TiX   ]b\aXW in
            have joined    \a such
                              fhV[ appointment
                                     Tccb\ag`Xag within
                                                   j\g[\a Y\YgXXa
                                                            fifteen WTlf  TYgXe the
                                                                     days after g[X receipt
                                                                                    eXVX\cg of
                                                                                            bY such
                                                                                               fhV[ request,
                                                                                                      eXdhXfg( the
                                                                                                                g[X Owner
                                                                                                                     GjaXe LehfgXX(   TVg\aZ alone,
                                                                                                                             Trustee, acting T_baX( shall
                                                                                                                                                      f[T__
  [TiX the
  have  g[X power
            cbjXe to gb make
                        `T^X such
                               fhV[ appointment.
                                      Tccb\ag`Xag*




                                                                        8JLA;D= XIII
                                                                        ARTICLE PAAA

                                                                L8P E8LL=JK PARTNER
                                                                TAX MATTERS H8JLF=J

           KXVg\ba -/*,-
           Section 13.01        LTk  ETggXef Partner.
                                Tax Matters   HTegaXe* L[X   gTk matters
                                                        The tax   `TggXef partner
                                                                           cTegaXe (within
                                                                                   %j\g[\a the
                                                                                            g[X meaning
                                                                                                `XTa\aZ ofbY section
                                                                                                             fXVg\ba 6231(a)(7)
                                                                                                                     2./-%T&%3& of
                                                                                                                                bY the
                                                                                                                                   g[X Code
                                                                                                                                       ;bWX and
                                                                                                                                            TaW
  Tcc_\VTU_X Regulations)
  applicable JXZh_Tg\baf& bY  g[X Lehfg
                           of the Trust Ybe T__ YXWXeT_
                                        for all          \aVb`X tax
                                                federal income     gTk purposes
                                                                       checbfXf set
                                                                                 fXg Ybeg[ \a the
                                                                                     forth in g[X Code
                                                                                                  ;bWX f[T__  UX The
                                                                                                        shall be L[X National
                                                                                                                      FTg\baT_ Collegiate
                                                                                                                               ;b__XZ\TgX Funding
                                                                                                                                          >haW\aZ
  DD;* KhU]XVg
  LLC.          gb KXVg\ba
        Subject to         -/*,4( the
                   Section 13.08,  g[X tax
                                       gTk matters
                                           `TggXef partner
                                                     cTegaXe f[T__
                                                              shall [TiX  g[X authority
                                                                     have the Thg[be\gl to
                                                                                         gb eXceXfXag g[X Lehfg
                                                                                            represent the       TaW perform
                                                                                                          Trust and  cXeYbe` the
                                                                                                                             g[X duties
                                                                                                                                 Whg\Xf imposed
                                                                                                                                        \`cbfXW ba
                                                                                                                                                on
  g[X tax
  the gTk matters
          `TggXef partner
                  cTegaXe under
                          haWXe the
                                g[X ;bWX(   TaW Tf
                                     Code, and      fXg Ybeg[
                                                 as set forth \a
                                                               in g[\f 8eg\V_X XIII.
                                                                  this Article PAAA*

            KXVg\ba -/*,.
            Section 13.02      Fbg\VX bY
                              Notice  of LTk 8hW\g* The
                                         Tax Audit. L[X tax
                                                        gTk matters
                                                            `TggXef partner
                                                                    cTegaXe shall
                                                                            f[T__ Z\iX ceb`cg notice
                                                                                  give prompt  abg\VX to
                                                                                                      gb the
                                                                                                         g[X GjaXef
                                                                                                             Owners hcba eXVX\cg of
                                                                                                                    upon receipt bY advice
                                                                                                                                    TWi\VX
  g[Tg the
  that g[X AagXeaT_ JXiXahX KXei\VX
           Internal Revenue Service \agXaWf gb XkT`\aX
                                    intends to examine Lehfg
                                                       Trust \aVb`X  gTk eXgheaf
                                                             income tax  returns Ybe Tal year.
                                                                                 for any lXTe*

           KXVg\ba  -/*,/
           Section 13.03        8hg[be\gl to
                                Authority  gb Extend
                                              =kgXaW Period
                                                     HXe\bW Ybe 8ffXff\aZ LTk*
                                                            for Assessing      KhU]XVg to
                                                                          Tax. Subject gb KXVg\ba -/*,4( the
                                                                                          Section 13.08, g[X tax
                                                                                                             gTk matters
                                                                                                                 `TggXef partner
                                                                                                                         cTegaXe f[T__ [TiX
                                                                                                                                 shall have
  g[X authority
  the Thg[be\gl to
                gb XkgXaW g[X period
                   extend the cXe\bW for
                                     Ybe assessing
                                         TffXff\aZ any
                                                   Tal tax
                                                       gTk imposed
                                                           \`cbfXW on
                                                                   ba any
                                                                       Tal Owner
                                                                           GjaXe haWXe   g[X Code
                                                                                  under the  ;bWX by
                                                                                                  Ul any
                                                                                                     Tal agreement
                                                                                                          TZeXX`Xag as
                                                                                                                     Tf provided
                                                                                                                         cebi\WXW Ybe  haWXe
                                                                                                                                  for under
  fXVg\ba 6229(b)(1)(B)
  section 2..5%U&%-&%9& of
                         bY the
                            g[X Code.
                                ;bWX*

           KXVg\ba   -/*,0
           Section 13.04         ;[b\VX of
                                 Choice bY Forum
                                           >beh` Ybe   >\_\aZ Petition
                                                   for Filing HXg\g\ba Ybe JXTW]hfg`Xag* Any
                                                                       for Readjustment. 8al petition
                                                                                               cXg\g\ba for
                                                                                                         Ybe readjustment
                                                                                                             eXTW]hfg`Xag may,
                                                                                                                           `Tl( but
                                                                                                                                Uhg is
                                                                                                                                     \f not
                                                                                                                                        abg
  eXdh\eXW to,
  required gb( be
               UX Y\_XW Ul the
                  filed by g[X tax
                               gTk matters
                                   `TggXef partner
                                           cTegaXe \a TVVbeWTaVX with
                                                   in accordance   j\g[ section
                                                                        fXVg\ba 6226(a)
                                                                                2..2%T& of
                                                                                        bY the
                                                                                           g[X ;bWX
                                                                                               Code in\a the
                                                                                                         g[X United
                                                                                                              Ma\gXW States
                                                                                                                     KgTgXf District
                                                                                                                            <\fge\Vg Court
                                                                                                                                     ;bheg Ybe  g[X
                                                                                                                                            for the

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                &)#($
                                                                                                                                                              25/40
,#&%#&$%,
8/21/2018  Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated              01/09/19Document
                                                                       1;2??<382@54     Entered 01/09/19 13:20:46
                                                                                    0<3A95;@                                                        Desc
  W\fge\Vg
  district \a j[\V[ the
           in which g[X Trust's
                        Lehfgqf principal    Declaration
                                ce\aV\cT_ place
                                          c_TVX bY           in
                                                   Uhf\aXff \f
                                                of business      Support
                                                            is _bVTgXW(
                                                               located, be     Page
                                                                           g[X United
                                                                        or the         217
                                                                               Ma\gXW KgTgXf of 369Court.
                                                                                             ;_T\`f
                                                                                      States Claims ;bheg*

            KXVg\ba   -/*,1
            Section 13.05         8hg[be\gl to
                                  Authority gb Bind
                                               9\aW Owners
                                                    GjaXef by
                                                           Ul KXgg_X`Xag  8ZeXX`Xag* KhU]XVg
                                                               Settlement Agreement.           gb KXVg\ba
                                                                                       Subject to          -/*,4( the
                                                                                                  Section 13.08,  g[X tax
                                                                                                                      gTk matters
                                                                                                                          `TggXef partner
                                                                                                                                  cTegaXe
  f[T__ XagXe
  shall enter \agb
              into aT fXgg_X`Xag TZeXX`Xag in
                      settlement agreement  \a accordance
                                               TVVbeWTaVX with
                                                          j\g[ section
                                                               fXVg\ba 6224(c)(3)
                                                                       2..0%V&%/& of
                                                                                  bY the
                                                                                     g[X Code
                                                                                         ;bWX as
                                                                                              Tf directed
                                                                                                  W\eXVgXW by
                                                                                                           Ul the
                                                                                                              g[X Owners.
                                                                                                                  GjaXef*

            KXVg\ba   -/*,2
            Section 13.06         Fbg\VXf Sent
                                  Notices  KXag to
                                                 gb the
                                                    g[X AagXeaT_ JXiXahX KXei\VX*
                                                        Internal Revenue    Service. L[X   gTk matters
                                                                                      The tax  `TggXef partner
                                                                                                        cTegaXe shall
                                                                                                                f[T__ use
                                                                                                                       hfX \gf  UXfg efforts
                                                                                                                            its best  XYYbegf to
                                                                                                                                              gb Yhea\f[  gb
                                                                                                                                                  furnish to
  g[X AagXeaT_
  the          JXiXahX KXei\VX
      Internal Revenue             g[X name,
                          Service the  aT`X( address,
                                              TWWeXff( profits
                                                        cebY\gf \agXeXfg TaW taxpayer
                                                                interest and   gTkcTlXe \WXag\Y\VTg\ba  ah`UXe of
                                                                                         identification number   bY each
                                                                                                                     XTV[ Owner
                                                                                                                           GjaXe and TaW any
                                                                                                                                          Tal additional
                                                                                                                                               TWW\g\baT_
  \aYbe`Tg\ba
  information \g
               it eXVX\iXf
                  receives Yeb`
                            from XTV[   GjaXe regarding
                                  each Owner    eXZTeW\aZ any
                                                            Tal change
                                                                V[TaZX in\a that
                                                                            g[Tg Owner's
                                                                                  GjaXeqf name,
                                                                                           aT`X( address,
                                                                                                   TWWeXff( profits
                                                                                                            cebY\gf interest
                                                                                                                     \agXeXfg and
                                                                                                                               TaW taxpayer
                                                                                                                                    gTkcTlXe
  \WXag\Y\VTg\ba
  identification ah`UXe*
                 number. Aa   ab XiXag
                           In no        f[T__ the
                                  event shall g[X tax
                                                   gTk matters
                                                       `TggXef partner
                                                               cTegaXe be
                                                                        UX _\TU_X(  eXfcbaf\U_X or
                                                                            liable, responsible  be accountable
                                                                                                    TVVbhagTU_X \ain WT`TZXf
                                                                                                                      damages be or bg[Xej\fX
                                                                                                                                    otherwise to gb the
                                                                                                                                                    g[X
  GjaXe for
  Owner   Ybe any
              Tal _bff  \a connection
                   loss in VbaaXVg\ba with
                                        j\g[ Yhea\f[\aZ
                                             furnishing fhV[   \aYbe`Tg\ba to
                                                          such information    gb the
                                                                                 g[X AagXeaT_ JXiXahX KXei\VX
                                                                                     Internal Revenue            \Y the
                                                                                                        Service if  g[X tax
                                                                                                                         gTk matters
                                                                                                                              `TggXef partner
                                                                                                                                       cTegaXe acts
                                                                                                                                                 TVgf in
                                                                                                                                                      \a
  ZbbW
  good YT\g[  TaW is
        faith and  \f not
                      abg Zh\_gl bY fraud
                          guilty of YeThW or
                                          be gross
                                             Zebff negligence.
                                                    aXZ_\ZXaVX*

            KXVg\ba -/*,3
            Section 13.07        AaWX`a\Y\VTg\ba
                                 Indemnification ofbY LTk ETggXef Partner.
                                                      Tax Matters HTegaXe* The
                                                                             L[X Trust
                                                                                  Lehfg shall
                                                                                        f[T__ indemnify
                                                                                               \aWX`a\Yl andTaW fTiX   [Te`_Xff the
                                                                                                                 save harmless   g[X tax
                                                                                                                                     gTk matters
                                                                                                                                         `TggXef
  cTegaXe against
  partner  TZT\afg any
                   Tal _bff( WT`TZX( cost
                       loss, damage,  Vbfg be XkcXafX (including
                                           or expense  %\aV_hW\aZ attorneys'
                                                                  TggbeaXlfq YXXf&
                                                                               fees) \aVheeXW
                                                                                     incurred byUl \g Tf aT result
                                                                                                   it as    eXfh_g of
                                                                                                                   bY any
                                                                                                                      Tal act
                                                                                                                          TVg performed
                                                                                                                               cXeYbe`XW orbe omitted
                                                                                                                                              b`\ggXW
  ba behalf
  on UX[T_Y bY  g[X Lehfg
             of the Trust be Tal Owner
                          or any GjaXe orbe in
                                            \a furtherance
                                               Yheg[XeTaVX of
                                                           bY the
                                                              g[X Lehfgqf  \agXeXfgf or
                                                                  Trust's interests  be the
                                                                                        g[X interests
                                                                                            \agXeXfgf of
                                                                                                       bY the
                                                                                                           g[X Owner,
                                                                                                               GjaXe( in\a its
                                                                                                                           \gf VTcTV\gl Tf tax
                                                                                                                               capacity as gTk matters
                                                                                                                                               `TggXef
  cTegaXe( without,
  partner, j\g[bhg( however,
                    [bjXiXe( relieving
                               eX_\Xi\aZ the
                                         g[X tax
                                             gTk matters
                                                 `TggXef partner
                                                         cTegaXe of
                                                                 bY _\TU\_\gl
                                                                    liability Ybe UTW YT\g[(
                                                                              for bad  faith, YeThW  be Zebff
                                                                                              fraud or         aXZ_\ZXaVX*
                                                                                                        gross negligence.

           KXVg\ba  -/*,4
           Section 13.08          8ccebiT_ of
                                  Approval  bY LTk   ETggXef Partner's
                                               Tax Matters   HTegaXeqf Decisions.
                                                                       <XV\f\baf* L[X   gTk matters
                                                                                   The tax  `TggXef partner
                                                                                                    cTegaXe f[T__
                                                                                                            shall VT__
                                                                                                                  call aT meeting
                                                                                                                          `XXg\aZ of
                                                                                                                                  bY the
                                                                                                                                     g[X Owners
                                                                                                                                          GjaXef at
                                                                                                                                                  Tg
  Tal g\`X
  any time \a
            in beWXe  gb W\fVhff
               order to          Tal decisions
                         discuss any  WXV\f\baf g[X  gTk matters
                                                the tax  `TggXef partner
                                                                 cTegaXe may
                                                                         `Tl propose
                                                                              cebcbfX to
                                                                                       gb make,
                                                                                          `T^X( notice
                                                                                                 abg\VX of
                                                                                                        bY which
                                                                                                           j[\V[ f[T__   UX included
                                                                                                                  shall be  \aV_hWXW \a  g[X notice
                                                                                                                                      in the abg\VX
  bY such
  of fhV[ meeting.
          `XXg\aZ* L[X     gTk matters
                     The tax   `TggXef partner
                                       cTegaXe f[T__  `T^X ab
                                               shall make  no WXV\f\ba  TaW take
                                                              decision and  gT^X no
                                                                                  ab action
                                                                                     TVg\ba with
                                                                                            j\g[ eXfcXVg gb the
                                                                                                 respect to g[X determination,
                                                                                                                WXgXe`\aTg\ba( assessment
                                                                                                                                 TffXff`Xag orbe
  Vb__XVg\ba
  collection bY Tal tax
             of any  gTk imposed
                          \`cbfXW by
                                   Ul the
                                       g[X ;bWX  ba the
                                           Code on   g[X Owners
                                                         GjaXef unless
                                                                 ha_Xff and
                                                                         TaW until
                                                                             hag\_ such
                                                                                   fhV[ decision
                                                                                        WXV\f\ba has
                                                                                                 [Tf been
                                                                                                      UXXa approved
                                                                                                           TccebiXW by Ul the
                                                                                                                          g[X Owners.
                                                                                                                              GjaXef*

            KXVg\ba -/*,5
            Section 13.09       HTeg\V\cTg\ba by
                                Participation  Ul Owners
                                                   GjaXef \a
                                                           in AagXeaT_ JXiXahX KXei\VX
                                                              Internal Revenue          8W`\a\fgeTg\iX Proceedings.
                                                                                Service Administrative  HebVXXW\aZf* Nothing
                                                                                                                     Fbg[\aZ contained
                                                                                                                               VbagT\aXW \a
                                                                                                                                         in
  g[\f Article
  this 8eg\V_X XIII
               PAAA f[T__ UX VbafgehXW
                    shall be           gb take
                             construed to gT^X away
                                                TjTl Yeb`   Tal Owner
                                                      from any  GjaXe any
                                                                        Tal right
                                                                            e\Z[g granted
                                                                                  ZeTagXW to
                                                                                          gb such
                                                                                             fhV[ person
                                                                                                  cXefba by
                                                                                                         Ul the
                                                                                                            g[X Code
                                                                                                                ;bWX to
                                                                                                                     gb participate
                                                                                                                        cTeg\V\cTgX in
                                                                                                                                    \a any
                                                                                                                                       Tal
  `TaaXe \a
  manner      TW`\a\fgeTg\iX proceedings
           in administrative cebVXXW\aZf ofbY the
                                              g[X AagXeaT_ JXiXahX KXei\VX*
                                                  Internal Revenue  Service.




                                                                          8JLA;D= XIV
                                                                          ARTICLE PAN

                                                                       EAK;=DD8F=GMK
                                                                       MISCELLANEOUS

            KXVg\ba -0*,-
            Section 14.01           Khcc_X`Xagf TaW Amendments.
                                    Supplements and 8`XaW`Xagf*


              %T&
              (a)         L[\f  8ZeXX`Xag may
                          This Agreement       `Tl beUX amended
                                                        T`XaWXW ba_l      Ul aT written
                                                                    only by     je\ggXa \afgeh`Xag    f\ZaXW by
                                                                                         instrument signed    Ul the
                                                                                                                  g[X GjaXe
                                                                                                                      Owner LehfgXX     TaW all
                                                                                                                              Trustee and   T__ of
                                                                                                                                                bY the
                                                                                                                                                   g[X Owners
                                                                                                                                                        GjaXef atTg
  g[X time
  the  g\`X bYof fhV[   T`XaW`Xag and
                  such amendment       TaW upon
                                             hcba fTg\fYTVg\ba
                                                    satisfaction bY   g[X Rating
                                                                   of the JTg\aZ Agency
                                                                                   8ZXaVl ;baW\g\ba      %Tf WXY\aXW
                                                                                             Condition (as            \a the
                                                                                                             defined in  g[X AaWXagheX&7  cebi\WXW( however,
                                                                                                                             Indenture); provided,     [bjXiXe(
  g[Tg \Y(
  that  if, \a g[X opinion
            in the  bc\a\ba ofbY the
                                  g[X Owner
                                      GjaXe LehfgXX(      Tal instrument
                                                Trustee, any    \afgeh`Xag eXdh\eXW
                                                                             required togb be
                                                                                           UX so
                                                                                               fb XkXVhgXW   TWiXefX_l affects
                                                                                                  executed adversely    TYYXVgf any
                                                                                                                                Tal e\Z[g(  Whgl or
                                                                                                                                     right, duty  be _\TU\_\gl bY(
                                                                                                                                                     liability of,
  be \``ha\gl
  or  immunity or   be indemnity
                       \aWX`a\gl \a    YTibe of,
                                    in favor   bY( the
                                                   g[X Owner
                                                        GjaXe Trustee
                                                                 LehfgXX under
                                                                           haWXe this
                                                                                  g[\f Agreement
                                                                                       8ZeXX`Xag or  be any
                                                                                                        Tal of
                                                                                                             bY the
                                                                                                                g[X WbVh`Xagf
                                                                                                                    documents VbagX`c_TgXW       [XeXUl to
                                                                                                                                 contemplated hereby      gb which
                                                                                                                                                             j[\V[
  g[X Owner
  the  GjaXe LehfgXX       be the
                  Trustee or   g[X Lehfg  \f aT party,
                                   Trust is     cTegl( or
                                                       be would
                                                          jbh_W VThfX
                                                                   cause be
                                                                          or eXfh_g
                                                                             result \a  Tal conflict
                                                                                     in any  VbaY_\Vg with
                                                                                                      j\g[ or
                                                                                                            be breach
                                                                                                                UeXTV[ of
                                                                                                                       bY any
                                                                                                                           Tal terms,
                                                                                                                               gXe`f( VbaW\g\baf
                                                                                                                                       conditions be    cebi\f\baf
                                                                                                                                                    or provisions
  bY( or
  of,  be WXYTh_g   haWXe( g[X
          default under,         V[TegXe documents
                             the charter   WbVh`Xagf or  be by-laws
                                                            Ul)_Tjf of bY the
                                                                          g[X GjaXe
                                                                              Owner LehfgXX
                                                                                       Trustee orbe any
                                                                                                    Tal document
                                                                                                         WbVh`Xag VbagX`c_TgXW       [XeXUl to
                                                                                                                    contemplated hereby      gb which
                                                                                                                                                j[\V[ the
                                                                                                                                                        g[X Owner
                                                                                                                                                             GjaXe
  LehfgXX
  Trustee is \f aT party,
                   cTegl( the
                          g[X Owner
                               GjaXe LehfgXX
                                       Trustee may `Tl \a
                                                        in \gf fb_X W\fVeXg\ba
                                                           its sole  discretion WXV_\aX
                                                                                 decline togb execute
                                                                                              XkXVhgX fhV[   \afgeh`Xag* The
                                                                                                       such instrument.   L[X Certificate
                                                                                                                               ;Xeg\Y\VTgX bY
                                                                                                                                            of Lehfg
                                                                                                                                                Trust f[T__  UX
                                                                                                                                                       shall be
  T`XaWXW (except
  amended      %XkVXcg asTf eXdh\eXW
                            required byUl the
                                            g[X KgTghgbel
                                                 Statutory Lehfg
                                                            Trust KgTghgX&   ba_l hcba
                                                                    Statute) only   upon fTg\fYTVg\ba
                                                                                          satisfaction bY  g[X Rating
                                                                                                        of the  JTg\aZ Agency
                                                                                                                       8ZXaVl Condition
                                                                                                                                 ;baW\g\ba (as
                                                                                                                                             %Tf WXY\aXW
                                                                                                                                                 defmed \a    g[X
                                                                                                                                                           in the
  AaWXagheX&*
  Indenture). L[X       GjaXe LehfgXX
                  The Owner               f[T__ be
                                 Trustee shall    UX fully
                                                     Yh__l protected
                                                            cebgXVgXW \a   eX_l\aZ upon
                                                                        in relying  hcba aT certificate
                                                                                             VXeg\Y\VTgX of
                                                                                                         bY the
                                                                                                            g[X Administrator
                                                                                                                 8W`\a\fgeTgbe \ain WXgXe`\a\aZ
                                                                                                                                    determining if\Y the
                                                                                                                                                     g[X Rating
                                                                                                                                                          JTg\aZ
  8ZXaVl Condition
  Agency      ;baW\g\ba (as%Tf defined
                                WXY\aXW in
                                         \a the
                                             g[X AaWXagheX&    [Tf been
                                                  Indenture) has    UXXa satisfied.
                                                                          fTg\fY\XW*

           %U&
           (b)      L[X Trust
                    The Lehfg f[T__
                              shall abg V[TaZX its
                                    not change \gf jurisdiction
                                                   ]he\fW\Vg\ba of
                                                                bY formation
                                                                   Ybe`Tg\ba without
                                                                             j\g[bhg Y\efg fTg\fYl\aZ the
                                                                                     first satisfying g[X Rating
                                                                                                          JTg\aZ Agency
                                                                                                                 8ZXaVl Condition
                                                                                                                        ;baW\g\ba (as
                                                                                                                                  %Tf
  WXY\aXW
  defmed \a  g[X Indenture).
          in the AaWXagheX&*

             KXVg\ba    -0*,.
             Section 14.02           Fb Legal
                                     No   DXZT_ L\g_X gb Lehfg
                                                Title to        HebcXegl \a
                                                         Trust Property    in GjaXe*   DXZT_ title
                                                                              Owner. Legal    g\g_X to
                                                                                                    gb all
                                                                                                        T__ Lehfg
                                                                                                            Trust HebcXegl
                                                                                                                  Property f[T__
                                                                                                                               shall beUX vested
                                                                                                                                          iXfgXW atTg all
                                                                                                                                                      T__ times
                                                                                                                                                          g\`Xf \a
                                                                                                                                                                 in
  g[X Lehfg
  the         Tf aT separate
       Trust as     fXcTeTgX _XZT_
                              legal Xag\gl(
                                    entity, XkVXcg  j[XeX the
                                            except where   g[X _Tjf
                                                                laws bY   Tal jurisdiction
                                                                      of any   ]he\fW\Vg\ba eXdh\eX   g\g_X to
                                                                                            require title   gb be
                                                                                                               UX iXfgXW
                                                                                                                  vested \a in aT trustee
                                                                                                                                   gehfgXX \a  j[\V[ VTfX
                                                                                                                                           in which    case _XZT_
                                                                                                                                                             legal
  g\g_X shall
  title f[T__ be
              UX vested
                   iXfgXW \a g[X Owner
                          in the  GjaXe LehfgXX
                                           Trustee ba  UX[T_Y of
                                                   on behalf   bY the
                                                                  g[X Lehfg*
                                                                       Trust. L[X   GjaXef shall
                                                                               The Owners    f[T__ not
                                                                                                   abg have
                                                                                                         [TiX _XZT_   g\g_X to
                                                                                                               legal title  gb any
                                                                                                                                Tal part
                                                                                                                                      cTeg bY  g[X Trust
                                                                                                                                           of the  Lehfg Property
                                                                                                                                                           HebcXegl
  TaW f[T__
  and   shall ba_l   [TiX an
              only have    Ta haW\i\WXW    UXaXY\V\T_ \agXeXfg
                              undivided beneficial             g[XeX\a* No
                                                      interest therein.  Fb transfer,
                                                                              geTafYXe( by
                                                                                        Ul bcXeTg\ba
                                                                                           operation bY of _Tj  be otherwise,
                                                                                                            law or  bg[Xej\fX( of   bY any
                                                                                                                                       Tal e\Z[g(  g\g_X and
                                                                                                                                            right, title TaW interest
                                                                                                                                                              \agXeXfg
  bY the
  of  g[X GjaXef
          Owners in  \a and
                        TaW to
                            gb their
                                g[X\e undivided
                                      haW\i\WXW Beneficial
                                                 9XaXY\V\T_ AagXeXfgf
                                                             Interests \a   g[X Lehfg
                                                                         in the        HebcXegl hereunder
                                                                                 Trust Property   [XeXhaWXe shall
                                                                                                               f[T__ operate
                                                                                                                      bcXeTgX to  gb terminate
                                                                                                                                     gXe`\aTgX this
                                                                                                                                                 g[\f Agreement
                                                                                                                                                       8ZeXX`Xag
  be the
  or  g[X trusts
          gehfgf hereunder
                  [XeXhaWXe orbe Xag\g_X  Tal successor
                                  entitle any fhVVXffbe transferee
                                                         geTafYXeXX togb an
                                                                         Ta accounting
                                                                             TVVbhag\aZ be   gb the
                                                                                          or to g[X transfer
                                                                                                     geTafYXe to
                                                                                                               gb it
                                                                                                                  \g bY
                                                                                                                     of _XZT_    g\g_X to
                                                                                                                         legal title   gb any
                                                                                                                                          Tal part
                                                                                                                                               cTeg of
                                                                                                                                                     bY the
                                                                                                                                                        g[X Lehfg
                                                                                                                                                            Trust
  HebcXegl*
  Property.

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                    &*#($
                                                                                                                                                                  26/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                           Desc
                                 Declaration in Support Page 218 of 369
            KXVg\ba  -0*,/
            Section 14.03        H_XWZX bY
                                 Pledge     ;b__TgXeT_ by
                                         of Collateral Ul Owner
                                                          GjaXe Trustee
                                                                  LehfgXX \f  9\aW\aZ* L[X
                                                                          is Binding.        c_XWZX of
                                                                                        The pledge    bY any
                                                                                                         Tal Lehfg  HebcXegl to
                                                                                                              Trust Property  gb any
                                                                                                                                 Tal Person
                                                                                                                                     HXefba byUl the
                                                                                                                                                 g[X
  GjaXe Trustee
  Owner   LehfgXX made
                   `TWX under
                         haWXe any
                                Tal Lehfg  JX_TgXW Agreement
                                    Trust Related   8ZeXX`Xag and
                                                               TaW pursuant
                                                                    chefhTag togb the
                                                                                  g[X terms
                                                                                      gXe`f of
                                                                                             bY this
                                                                                                g[\f Agreement
                                                                                                     8ZeXX`Xag shall
                                                                                                                  f[T__ bind
                                                                                                                        U\aW the
                                                                                                                             g[X Owners
                                                                                                                                  GjaXef and
                                                                                                                                          TaW shall
                                                                                                                                               f[T__
  UX XYYXVg\iX
  be           gb transfer
     effective to geTafYXe be
                           or VbaiXl  g[X e\Z[gf
                              convey the         bY the
                                          rights of g[X Owner
                                                        GjaXe LehfgXX  TaW the
                                                               Trustee and   g[X Owners
                                                                                 GjaXef \a    TaW to
                                                                                           in and gb such
                                                                                                     fhV[ Lehfg   HebcXegl to
                                                                                                            Trust Property gb the
                                                                                                                               g[X XkgXag
                                                                                                                                   extent fXg
                                                                                                                                          set Ybeg[
                                                                                                                                              forth \a
                                                                                                                                                    in
  fhV[ Lehfg
  such        JX_TgXW Agreement.
       Trust Related   8ZeXX`Xag* NoFb purchaser
                                        cheV[TfXe or
                                                   be other
                                                      bg[Xe grantee
                                                            ZeTagXX f[T__ UX eXdh\eXW
                                                                    shall be            gb \adh\eX
                                                                              required to           Tf to
                                                                                           inquire as  gb the
                                                                                                          g[X authorization,
                                                                                                              Thg[be\mTg\ba( necessity,
                                                                                                                             aXVXff\gl( XkcXW\XaVl
                                                                                                                                        expediency
  be regularity
  or eXZh_Te\gl of
                bY such
                   fhV[ pledge
                         c_XWZX be Tf to
                                or as gb the
                                         g[X application
                                             Tcc_\VTg\ba bY Tal proceeds
                                                         of any cebVXXWf with
                                                                           j\g[ respect
                                                                                 eXfcXVg thereto
                                                                                          g[XeXgb by
                                                                                                  Ul the
                                                                                                      g[X Owner
                                                                                                          GjaXe LehfgXX*
                                                                                                                  Trustee.

           KXVg\ba   -0*,0
           Section 14.04          D\`\gTg\baf on
                                  Limitations   ba Rights
                                                   J\Z[gf bY
                                                           of Gg[Xef* Fbg[\aZ \a
                                                              Others. Nothing      g[\f Agreement,
                                                                                in this 8ZeXX`Xag( whether
                                                                                                    j[Xg[Xe XkceXff
                                                                                                            express be   \`c_\XW( shall
                                                                                                                     or implied,  f[T__ be
                                                                                                                                        UX
  VbafgehXW  gb give
  construed to  Z\iX to
                      gb any
                         Tal HXefba
                             Person bg[Xe
                                      other g[Ta  g[X GjaXe
                                            than the  Owner LehfgXX(   g[X Administrator
                                                              Trustee, the 8W`\a\fgeTgbe and
                                                                                           TaW the
                                                                                               g[X Owners
                                                                                                   GjaXef any
                                                                                                           Tal _XZT_  be equitable
                                                                                                                legal or Xdh\gTU_X right,
                                                                                                                                   e\Z[g( remedy
                                                                                                                                          eX`XWl or
                                                                                                                                                 be
  V_T\`
  claim \a
        in g[X
           the Lehfg   HebcXegl or
               Trust Property    be under
                                    haWXe or
                                          be \a  eXfcXVg bY
                                              in respect    g[\f Agreement
                                                         of this 8ZeXX`Xag be   Tal covenants,
                                                                             or any  VbiXaTagf( VbaW\g\baf
                                                                                                conditions be cebi\f\baf VbagT\aXW
                                                                                                           or provisions             [XeX\a
                                                                                                                           contained herein
  cebi\WXW( [bjXiXe(
  provided,             g[Tg Ybe
             however, that   for fb _baZ as
                                 so long Tf any
                                             Tal bY  g[X Notes
                                                  of the FbgXf are
                                                                TeX bhgfgTaW\aZ
                                                                    outstanding be  Tal amounts
                                                                                 or any  T`bhagf are
                                                                                                  TeX owed
                                                                                                      bjXW to
                                                                                                           gb the
                                                                                                              g[X AaWXagheX
                                                                                                                  Indenture LehfgXX(  g[X
                                                                                                                             Trustee, the
  FbgX[b_WXef are
  Noteholders   TeX third
                    g[\eW party
                          cTegl beneficiaries
                                 UXaXY\V\Te\Xf [XeXbY*
                                                hereof.

            KXVg\ba    -0*,1
            Section 14.05           Fbg\VXf* Unless
                                    Notices.  Ma_Xff bg[Xej\fX
                                                       otherwise XkceXff_l     fcXV\Y\XW be
                                                                    expressly specified       cXe`\ggXW by
                                                                                           or permitted   Ul the
                                                                                                              g[X terms
                                                                                                                   gXe`f hereof,
                                                                                                                          [XeXbY( all
                                                                                                                                   T__ notices
                                                                                                                                       abg\VXf f[T__    UX \a
                                                                                                                                                  shall be   in
  je\g\aZ and
  writing  TaW delivered
                WX_\iXeXW by
                           Ul [TaW
                               hand orbe mailed
                                         `T\_XW byUl certified
                                                      VXeg\Y\XW mail,
                                                                 `T\_( postage
                                                                        cbfgTZX prepaid,
                                                                                ceXcT\W( \Y   gb the
                                                                                           if to g[X GjaXe    LehfgXX( addressed
                                                                                                     Owner Trustee,      TWWeXffXW to:
                                                                                                                                     gb6 Wilmington
                                                                                                                                         O\_`\aZgba Lehfg  Trust
  ;b`cTal( 1100
  Company,     --,, North
                      Fbeg[ Market
                             ETe^Xg Street,
                                      KgeXXg( Wilmington,
                                              O\_`\aZgba( Delaware,
                                                               <X_TjTeX( 19890,
                                                                           -545,( Attention:
                                                                                    8ggXag\ba6 Corporate
                                                                                                 ;becbeTgX Trust
                                                                                                             Lehfg Administration,
                                                                                                                     8W`\a\fgeTg\ba( be     gb fhV[
                                                                                                                                        or to         bg[Xe
                                                                                                                                                such other
  TWWeXff as
  address  Tf g[X
               the GjaXe
                    Owner LehfgXX    `Tl have
                           Trustee may    [TiX fXg   Ybeg[ \a
                                                 set forth  in aT written
                                                                  je\ggXa notice
                                                                          abg\VX to
                                                                                  gb the
                                                                                     g[X Owners;
                                                                                         GjaXef7 andTaW if
                                                                                                         \Y to
                                                                                                            gb an
                                                                                                               Ta Owner,
                                                                                                                   GjaXe( addressed
                                                                                                                            TWWeXffXW to gb \g  Tg the
                                                                                                                                             it at g[X address
                                                                                                                                                       TWWeXff fXgset
  Ybeg[
  forth Ybe fhV[ Owner
        for such    GjaXe \a  g[X register
                           in the eXZ\fgXe maintained
                                           `T\agT\aXW by  Ul the
                                                               g[X Owner
                                                                    GjaXe LehfgXX*    O[XaXiXe any
                                                                            Trustee. Whenever     Tal notice
                                                                                                       abg\VX \a   je\g\aZ \f
                                                                                                                in writing     eXdh\eXW to
                                                                                                                            is required   gb be
                                                                                                                                              UX given
                                                                                                                                                  Z\iXa by
                                                                                                                                                         Ul the
                                                                                                                                                              g[X
  GjaXe Trustee
  Owner    LehfgXX [XeXhaWXe(   fhV[ notice
                     hereunder, such   abg\VX shall
                                               f[T__ be
                                                      UX deemed
                                                         WXX`XW given
                                                                    Z\iXa and
                                                                           TaW fhV[   eXdh\eX`Xag satisfied
                                                                               such requirement      fTg\fY\XW 72
                                                                                                                3. hours
                                                                                                                    [bhef after
                                                                                                                           TYgXe fhV[
                                                                                                                                 such abg\VX
                                                                                                                                       notice \f    `T\_XW by
                                                                                                                                                 is mailed    Ul
  VXeg\Y\XW `T\_( postage
  certified mail,   cbfgTZX prepaid,
                             ceXcT\W( addressed
                                       TWWeXffXW as Tf provided
                                                       cebi\WXW above;
                                                                   TUbiX7 any
                                                                           Tal notice
                                                                               abg\VX Z\iXa    Ul an
                                                                                        given by   Ta GjaXe
                                                                                                      Owner to gb the
                                                                                                                   g[X Owner
                                                                                                                       GjaXe Trustee
                                                                                                                                LehfgXX shall
                                                                                                                                          f[T__ beUX effective
                                                                                                                                                     XYYXVg\iX
  hcba eXVX\cg
  upon            Ul an
         receipt by   Ta Authorized
                         8hg[be\mXW Officer
                                      GYY\VXe of
                                               bY the
                                                   g[X Owner
                                                       GjaXe LehfgXX*
                                                                 Trustee. A8 Vbcl
                                                                             copy ofbY any
                                                                                       Tal notice
                                                                                            abg\VX delivered
                                                                                                    WX_\iXeXW togb the
                                                                                                                    g[X Owner
                                                                                                                        GjaXe LehfgXX     f[T__ also
                                                                                                                                 Trustee shall    T_fb be
                                                                                                                                                        UX
  WX_\iXeXW  gb the
  delivered to   g[X Administrator,
                      8W`\a\fgeTgbe( addressed
                                       TWWeXffXW to:
                                                   gb6 First
                                                       >\efg Marblehead
                                                             ETeU_X[XTW Data <TgT KXei\VXf(
                                                                                   Services, AaV*(
                                                                                              Inc., L[X  HehWXag\T_ LbjXe(
                                                                                                    The Prudential              4,, Boylston
                                                                                                                       Tower, 800    9bl_fgba KgeXXg
                                                                                                                                                   Street -) 34th
                                                                                                                                                             /0g[
  >_bbe( Boston,
  Floor,  9bfgba( MAE8 02199-8157,
                         ,.-55)4-13( Attention:
                                        8ggXag\ba6 Ms.
                                                     Ef* Rosalyn
                                                           JbfT_la Bonaventure,
                                                                      9baTiXagheX( with
                                                                                      j\g[ aT Vbcl  gb First
                                                                                              copy to  >\efg Marblehead
                                                                                                              ETeU_X[XTW Corporation,
                                                                                                                             ;becbeTg\ba( L[X       HehWXag\T_
                                                                                                                                              The Prudential
  LbjXe(   4,, Boylston
  Tower, 800    9bl_fgba Street
                           KgeXXg -) 34th
                                     /0g[ Floor,
                                          >_bbe( Boston,
                                                  9bfgba( MAE8 02199-8157,
                                                                   ,.-55)4-13( Attention:
                                                                                 8ggXag\ba6 Corporate
                                                                                               ;becbeTgX Lehfg    8W`\a\fgeTg\ba( or
                                                                                                           Trust Administration,      be to
                                                                                                                                         gb such
                                                                                                                                             fhV[ other
                                                                                                                                                    bg[Xe
  TWWeXffXf as
  addresses   Tf the
                  g[X Administrator
                      8W`\a\fgeTgbe may`Tl have
                                            [TiX fXg
                                                   set Ybeg[
                                                       forth \a
                                                              in aT written
                                                                    je\ggXa notice
                                                                            abg\VX to
                                                                                    gb the
                                                                                       g[X Owner
                                                                                           GjaXe LehfgXX*
                                                                                                    Trustee.

            KXVg\ba   -0*,2
            Section 14.06          KXiXeTU\_\gl* 8al provision
                                   Severability. Any   cebi\f\ba of
                                                                  bY this
                                                                     g[\f Agreement
                                                                          8ZeXX`Xag which
                                                                                       j[\V[ \f  ceb[\U\gXW or
                                                                                              is prohibited be unenforceable
                                                                                                               haXaYbeVXTU_X \a   Tal jurisdiction
                                                                                                                               in any  ]he\fW\Vg\ba
  f[T__( Tf
  shall,    gb fhV[
         as to       ]he\fW\Vg\ba( be
               such jurisdiction,  UX \aXYYXVg\iX  gb the
                                       ineffective to g[X extent
                                                          XkgXag bY
                                                                 of fhV[   ceb[\U\g\ba or
                                                                    such prohibition   be unenforceability
                                                                                          haXaYbeVXTU\_\gl without
                                                                                                            j\g[bhg invalidating
                                                                                                                     \aiT_\WTg\aZ the
                                                                                                                                   g[X remaining
                                                                                                                                       eX`T\a\aZ
  cebi\f\baf hereof,
  provisions   [XeXbY( and
                        TaW any
                             Tal such
                                 fhV[ prohibition
                                       ceb[\U\g\ba be
                                                    or haXaYbeVXTU\_\gl
                                                       unenforceability \a   Tal jurisdiction
                                                                          in any ]he\fW\Vg\ba shall
                                                                                              f[T__ not
                                                                                                    abg \aiT_\WTgX be render
                                                                                                        invalidate or eXaWXe unenforceable
                                                                                                                             haXaYbeVXTU_X such
                                                                                                                                              fhV[
  cebi\f\ba in
  provision   \a any
                 Tal other
                      bg[Xe jurisdiction.
                            ]he\fW\Vg\ba*

           KXVg\ba -0*,3
           Section 14.07      KXcTeTgX ;bhagXecTegf* L[\f
                              Separate Counterparts.       8ZeXX`Xag may
                                                      This Agreement   `Tl beUX XkXVhgXW Ul the
                                                                                executed by g[X parties
                                                                                                cTeg\Xf [XeXgb \a separate
                                                                                                        hereto in fXcTeTgX counterparts,
                                                                                                                           VbhagXecTegf(
  XTV[
  each bY j[\V[ when
       of which  j[Xa fb XkXVhgXW and
                      so executed TaW delivered
                                      WX_\iXeXW f[T__ UX an
                                                shall be Ta original,
                                                            be\Z\aT_( but
                                                                      Uhg all
                                                                          T__ such
                                                                              fhV[ VbhagXecTegf f[T__ together
                                                                                   counterparts shall gbZXg[Xe constitute
                                                                                                               Vbafg\ghgX but
                                                                                                                          Uhg one
                                                                                                                              baX and
                                                                                                                                  TaW the
                                                                                                                                      g[X
  fT`X \afgeh`Xag*
  same instrument.

            KXVg\ba  -0*,4
            Section 14.08       KhVVXffbef
                                Successors andTaW Assigns.
                                                   8ff\Zaf* All
                                                            8__ VbiXaTagf TaW agreements
                                                                covenants and  TZeXX`Xagf VbagT\aXW   [XeX\a f[T__
                                                                                           contained herein        UX binding
                                                                                                             shall be U\aW\aZ upon,
                                                                                                                               hcba( and
                                                                                                                                     TaW \aheX
                                                                                                                                           inure
  gb the
  to g[X benefit
         UXaXY\g of,
                 bY( the
                     g[X Owner
                         GjaXe LehfgXX   TaW \gf
                                Trustee and       fhVVXffbef and
                                              its successors TaW assigns
                                                                 Tff\Zaf and
                                                                         TaW each
                                                                             XTV[ GjaXe   TaW its
                                                                                   Owner and  \gf fhVVXffbef TaW permitted
                                                                                                  successors and  cXe`\ggXW assigns,
                                                                                                                             Tff\Zaf( all
                                                                                                                                      T__ as
                                                                                                                                          Tf
  [XeX\a provided.
  herein  cebi\WXW* Any
                     8al eXdhXfg(  abg\VX( direction,
                          request, notice, W\eXVg\ba( consent,
                                                      VbafXag( waiver
                                                               jT\iXe or
                                                                      be other
                                                                         bg[Xe instrument
                                                                               \afgeh`Xag be TVg\ba by
                                                                                          or action Ul an
                                                                                                        Ta Owner
                                                                                                           GjaXe f[T__   U\aW the
                                                                                                                   shall bind g[X successors
                                                                                                                                  fhVVXffbef
  TaW assigns
  and  Tff\Zaf of
               bY such
                  fhV[ Owner.
                        GjaXe*

            KXVg\ba -0*,5
            Section 14.09       @XTW\aZf* L[X
                                Headings.       [XTW\aZf bY
                                            The headings    g[X various
                                                         of the iTe\bhf Articles
                                                                        8eg\V_Xf and
                                                                                 TaW KXVg\baf
                                                                                     Sections [XeX\a TeX Ybe
                                                                                              herein are for VbaiXa\XaVX bY reference
                                                                                                             convenience of eXYXeXaVX ba_l
                                                                                                                                      only
  TaW f[T__ abg define
  and shall not WXY\aX or
                       be limit
                          _\`\g any
                                Tal bY g[X terms
                                    of the gXe`f or
                                                 be provisions
                                                    cebi\f\baf hereof.
                                                               [XeXbY*

           KXVg\ba  -0*-,
           Section 14.10       ?biXea\aZ Law.
                               Governing  DTj* L[\f  8ZeXX`Xag shall
                                                This Agreement   f[T__ in
                                                                        \a all
                                                                           T__ respects
                                                                               eXfcXVgf be
                                                                                        UX ZbiXeaXW  Ul( and
                                                                                           governed by,  TaW construed
                                                                                                              VbafgehXW \a  TVVbeWTaVX with,
                                                                                                                         in accordance j\g[(
  g[X _Tjf
  the      bY the
      laws of g[X KgTgX bY Delaware
                  State of <X_TjTeX (excluding
                                    %XkV_hW\aZ VbaY_\Vg
                                               conflict bY
                                                        of _Tj eh_Xf&( \aV_hW\aZ
                                                           law rules),             T__ matters
                                                                       including all   `TggXef bY
                                                                                               of VbafgehVg\ba( iT_\W\gl and
                                                                                                  construction, validity TaW performance.
                                                                                                                             cXeYbe`TaVX*

           KXVg\ba -0*--
           Section 14.11       ?XaXeT_ AagXeceXg\iX Principles.
                               General Interpretive He\aV\c_Xf* For
                                                                >be purposes
                                                                    checbfXf bY g[\f Agreement,
                                                                             of this 8ZeXX`Xag( XkVXcg Tf otherwise
                                                                                                except as bg[Xej\fX XkceXff_l cebi\WXW or
                                                                                                                    expressly provided be
  ha_Xff the
  unless g[X context
             VbagXkg otherwise
                     bg[Xej\fX requires:
                               eXdh\eXf6

          %T&
         (a)        L[X WXY\aXW terms
                    The defined gXe`f \a g[\f Agreement
                                      in this 8ZeXX`Xag \aV_hWX g[X plural
                                                        include the c_heT_ as
                                                                           Tf well
                                                                              jX__ as
                                                                                   Tf the
                                                                                      g[X singular,
                                                                                          f\aZh_Te( and
                                                                                                    TaW the
                                                                                                        g[X use
                                                                                                            hfX of
                                                                                                                bY any
                                                                                                                   Tal ZXaWXe
                                                                                                                       gender [XeX\a f[T__
                                                                                                                              herein shall
  UX WXX`XW
  be         gb \aV_hWX
     deemed to          Tal other
                include any bg[Xe gender;
                                  ZXaWXe7

           %U&
           (b)     8VVbhag\aZ terms
                   Accounting  gXe`f not
                                       abg otherwise
                                           bg[Xej\fX defined
                                                      WXY\aXW herein
                                                              [XeX\a have
                                                                     [TiX the
                                                                          g[X meanings
                                                                              `XTa\aZf assigned
                                                                                       Tff\ZaXW to
                                                                                                gb them
                                                                                                   g[X` \a TVVbeWTaVX with
                                                                                                        in accordance j\g[ ZXaXeT__l
                                                                                                                           generally
  TVVXcgXW accounting
  accepted TVVbhag\aZ principles
                      ce\aV\c_Xf as
                                 Tf \a
                                    in XYYXVg ba the
                                       effect on g[X WTgX
                                                     date [XeXbY7
                                                          hereof;


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                   &+#($
                                                                                                                                                                 27/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated        01/09/19Document
                                                                  1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                               0<3A95;@

             %V&
                                         Declaration      in Support      Page    219   of 369
                   JXYXeXaVXf [XeX\a gb o8eg\V_Xf(p oKXVg\baf(p ocTeTZeTc[fp TaW bg[Xe fhUW\i\f\baf j\g[bhg eXYXeXaVX gb T WbVh`Xag TeX
           (c)      References herein to "Articles," "Sections," "paragraphs" and other subdivisions without reference to a document are
  gb designated
  to WXf\ZaTgXW Articles,
                8eg\V_Xf( KXVg\baf( cTeTZeTc[f and
                          Sections, paragraphs TaW bg[Xe
                                                   other fhUW\i\f\baf
                                                         subdivisions bY g[\f Agreement;
                                                                      of this 8ZeXX`Xag7

          %W&
          (d)      8 reference
                   A eXYXeXaVX to
                                gb aT paragraph
                                      cTeTZeTc[ without
                                                j\g[bhg further
                                                         Yheg[Xe reference
                                                                 eXYXeXaVX to
                                                                            gb aT Section
                                                                                  KXVg\ba \f
                                                                                          is aT reference
                                                                                                eXYXeXaVX to
                                                                                                          gb such
                                                                                                             fhV[ paragraph
                                                                                                                  cTeTZeTc[ as
                                                                                                                             Tf VbagT\aXW
                                                                                                                                contained \a g[X
                                                                                                                                          in the
  fT`X KXVg\ba
  same         \a which
       Section in j[\V[ the
                        g[X eXYXeXaVX   TccXTef( and
                            reference appears,   TaW this
                                                     g[\f rule
                                                          eh_X shall
                                                               f[T__ also
                                                                     T_fb apply
                                                                          Tcc_l togb fhUcTeTZeTc[f   TaW other
                                                                                     subparagraphs and    bg[Xe subdivisions;
                                                                                                                fhUW\i\f\baf7

           %X&
           (e)      L[X  jbeWf "herein,"
                    The words   o[XeX\a(p "hereof,"
                                          o[XeXbY(p "hereunder"
                                                    o[XeXhaWXep and
                                                                TaW other
                                                                    bg[Xe words
                                                                          jbeWf of
                                                                                bY f\`\_Te
                                                                                   similar \`cbeg eXYXe to
                                                                                           import refer gb this
                                                                                                           g[\f Agreement
                                                                                                                8ZeXX`Xag as
                                                                                                                          Tf aT whole
                                                                                                                                j[b_X and
                                                                                                                                      TaW
  abg to
  not gb any
         Tal particular
             cTeg\Vh_Te provision;
                        cebi\f\ba7 and
                                   TaW

             %Y&
             (f)     L[X term
                     The gXe` "include"
                              o\aV_hWXp or
                                        be "including"
                                           o\aV_hW\aZp shall
                                                       f[T__ mean
                                                             `XTa without
                                                                  j\g[bhg limitation
                                                                          _\`\gTg\ba by
                                                                                     Ul reason
                                                                                        eXTfba of
                                                                                               bY enumeration.
                                                                                                  Xah`XeTg\ba*




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                &,#($
                                                                                                                                              28/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                       Desc
                                 Declaration in Support Page 220 of 369

            AF OALF=KK WHEREOF,
            IN WITNESS     O@=J=G>( the  g[X parties
                                             cTeg\Xf hereto
                                                     [XeXgb [TiX   VThfXW this
                                                            have caused   g[\f Lehfg 8ZeXX`Xag to
                                                                               Trust Agreement gb the
                                                                                                  g[X Wh_l
                                                                                                      duly XkXVhgXW Ul their
                                                                                                           executed by g[X\e respective
                                                                                                                             eXfcXVg\iX
  bYY\VXef [XeXhagb
  officers          Wh_l authorized,
           hereunto duly Thg[be\mXW( as
                                     Tf of
                                        bY the
                                           g[X WTl TaW year
                                               day and lXTe Y\efg TUbiX written.
                                                            first above je\ggXa*

                                                                                 OADEAF?LGF LJMKL
                                                                                 WILMINGTON       TRUST ;GEH8FQ(
                                                                                                          COMPANY, not abg \a \gf \aW\i\WhT_
                                                                                                                           in its individual
                                                                                 VTcTV\gl XkVXcg as
                                                                                 capacity except Tf XkceXff_l cebi\WXW herein,
                                                                                                    expressly provided [XeX\a( but
                                                                                                                               Uhg fb_X_l  Tf
                                                                                                                                    solely as
                                                                                 GjaXe LehfgXX
                                                                                 Owner  Trustee


                                                                                 9l6
                                                                                 By:   +f+ E\V[X_X C.
                                                                                       /s/ Michele ;* Harra
                                                                                                      @TeeT
                                                                                       FT`X6 Michele
                                                                                       Name:    E\V[X_X C.
                                                                                                         ;* Harra
                                                                                                            @TeeT
                                                                                       L\g_X6
                                                                                       Title:   >\aTaV\T_ Services
                                                                                                Financial KXei\VXf Officer
                                                                                                                   GYY\VXe



                                                                                 L@= F8LAGF8D ;GDD=?A8L=
                                                                                 THE NATIONAL               >MF<AF?( LLC,
                                                                                                 COLLEGIATE FUNDING, DD;( as
                                                                                                                          Tf
                                                                                 <Xcbf\gbe and
                                                                                 Depositor TaW GjaXe
                                                                                               Owner

                                                                                 9l6
                                                                                 By:         ?8L= Holdings,
                                                                                             GATE @b_W\aZf( AaV*( EX`UXe
                                                                                                            Inc., Member


                                                                                       9l6
                                                                                       By:     +f+ Bb[a A.
                                                                                               /s/ John 8* Hupalo
                                                                                                           @hcT_b
                                                                                               FT`X6 Bb[a
                                                                                               Name:          8* Hupalo
                                                                                                         John A. @hcT_b
                                                                                               L\g_X6
                                                                                               Title:    HeXf\WXag
                                                                                                         President



                                                                                 L@=
                                                                                 THE =<M;8LAGF J=KGMJ;=K AFKLALML=(
                                                                                     EDUCATION RESOURCES INSTITUTE, AF;*( Tf
                                                                                                                    INC., as
                                                                                 GjaXe
                                                                                 Owner


                                                                                 9l6
                                                                                 By:   +f+ O\__\f J.
                                                                                       /s/ Willis B* Hulings
                                                                                                     @h_\aZf AAA
                                                                                                              III
                                                                                       FT`X6 Willis
                                                                                       Name:      O\__\f B* @h_\aZf AAA
                                                                                                         J. Hulings III
                                                                                       L\g_X6
                                                                                       Title:     HeXf\WXag and
                                                                                                  President  TaW Chief
                                                                                                                  ;[\XY Executive
                                                                                                                        =kXVhg\iX Officer
                                                                                                                                  GYY\VXe

  8;CFGOD=<?=< WITH
  ACKNOWLEDGED    OAL@ RESPECT
                        J=KH=;L
  LG L@= HGO=J 8LLGJF=Q
  TO THE POWER  ATTORNEY
  ?J8FL=< AF
  GRANTED  IN K=;LAGF 0*,1
              SECTION 4.05

  >AJKL MARBLEHEAD
  FIRST E8J9D=@=8< DATA
                   <8L8 K=JNA;=K(
                        SERVICES, AF;*
                                  INC.



  9l6
  By:   +f+ Rosalyn
        /s/ JbfT_la Bonaventure
                    9baTiXagheX
        FT`X6 Rosalyn
        Name:     JbfT_la Bonaventure
                          9baTiXagheX
        L\g_X6
        Title:    HeXf\WXag
                  President




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                              &-#($
                                                                                                                                            29/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                    Desc
                                 Declaration in Support Page 221 of 369

                                                              SCHEDULE
                                                              B3854D;5 A
                                                                       1

                                         3IUPXIQ Contributions
                                         Capital 3TSXVPJYXPTSW                   BOIVPSN Ratio
                                                                                 Sharing AIXPT   ?LVKLSXINL Interest
                                                                                                 Percentage 9SXLVLWX
                >ZSLVW
                Owners                            $"%
                                                  ($)                                $#%
                                                                                     (%)                $#%
                                                                                                        (%)
  L[X  FTg\baT_ Collegiate
  The National    ;b__XZ\TgX Funding
                             >haW\aZ
                                                  "-*,,
                                                  $1.00                           31*.304#'
                                                                                  75.2748%*          31*.304#'
                                                                                                     75.2748%*
  DD;
  LLC
  L[X  =WhVTg\ba Resources
  The Education    JXfbheVXf
                                                  FbaX
                                                  None                            .0*3.1.#'
                                                                                  24.7252%*          .0*3.1.#'
                                                                                                     24.7252%*
  Aafg\ghgX(
  Institute, AaV*
             Inc.

  *' KhU]XVg gb Y\aT_
     Subject to       eXVbaV\_\Tg\ba*
                fmal reconciliation.




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                         '$#($
                                                                                                                       30/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 222 of 369
                                                              B3854D;5 2
                                                              SCHEDULE B

                                                             $/'. Originators
                                                             Loan %0,*,.'2/01




            9Ta^ of
            Bank bY America,
                    8`Xe\VT( N.A.
                             F*8*

            ;[TegXe One
            Charter GaX Bank,
                        9Ta^( N.A.
                              F*8*

            ;\g\mXaf Bank
            Citizens 9Ta^ of
                          bY Rhode
                             J[bWX Af_TaW
                                   Island

            >\efg National
            First FTg\baT_ Bank
                           9Ta^ Northeast
                                Fbeg[XTfg

            ?E8; 9Ta^
            GMAC Bank

            @K9; Bank
            HSBC 9Ta^ USA,
                      MK8( National
                           FTg\baT_ Association
                                    8ffbV\Tg\ba

            L[X @hag\aZgba National
            The Huntington FTg\baT_ Bank
                                    9Ta^

            BHEbeZTa Chase
            JPMorgan ;[TfX Bank,
                           9Ta^( N.A.
                                 F*8* (as
                                      %Tf successor
                                          fhVVXffbe to
                                                    gb Bank
                                                       9Ta^ GaX( F*8*&
                                                            One, N.A.)

            CXl9Ta^( N.A.
            KeyBank, F*8*

            ETahYTVgheXef and
            Manufacturers TaW LeTWXef
                              Traders Lehfg ;b`cTal
                                      Trust Company

            FTg\baT_ City
            National ;\gl Bank
                          9Ta^

            HF; Bank,
            PNC 9Ta^( N.A.
                      F*8*

            KbiXeX\Za 9Ta^
            Sovereign Bank

            KhaLehfg 9Ta^
            SunTrust Bank

            L;> FTg\baT_ Bank.
            TCF National 9Ta^*

            M*K* Bank,
            U.S. 9Ta^( N.A.
                       F*8*




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                         '%#($
                                                                                                       31/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                                Desc
                                 Declaration in Support Page 223 of 369
                                                                           B3854D;5 C
                                                                           SCHEDULE 3



                                                                    $/'. Purchase
                                                                    Loan &30(+'1) Agreements
                                                                                  "*0))-).21



  =TV[ of
  Each bY the
           g[X Note
               FbgX HheV[TfX 8ZeXX`Xagf( as
                    Purchase Agreements, Tf amended
                                            T`XaWXW or
                                                    be fhcc_X`XagXW( jTf XagXeXW
                                                       supplemented, was         \agb by
                                                                         entered into Ul and
                                                                                         TaW between
                                                                                             UXgjXXa L[X >\efg Marblehead
                                                                                                     The First ETeU_X[XTW
  ;becbeTg\ba and:
  Corporation TaW6

           9Ta^ of
        •" Bank   bY America,
                     8`Xe\VT( N.A.,
                                F*8*( dated
                                      WTgXW April
                                             8ce\_ 30,
                                                    /,( 2001,
                                                         .,,-( Ybe    _bTaf that
                                                                 for loans        g[Tg were jXeX be\Z\aTgXW         haWXe Bank
                                                                                                     originated under      9Ta^ bY    8`Xe\VTqf BAGEL
                                                                                                                                   of America's   98?=D Loan
                                                                                                                                                           DbTa Program,
                                                                                                                                                                  HebZeT`(
           L=JA   8_gXeaTg\iX Loan
           TERI Alternative    DbTa Program
                                     HebZeT` andTaW AKDH     DbTa Program.
                                                     ISLP Loan      HebZeT`*
           9Ta^ of
        •" Bank   bY America,
                     8`Xe\VT( N.A.,
                                F*8*( WTgXW  BhaX 30,
                                      dated June   /,( 2006,
                                                         .,,2( Ybe
                                                                 for _bTaf
                                                                      loans that  g[Tg were jXeX be\Z\aTgXW         haWXe Bank
                                                                                                     originated under      9Ta^ bY    8`Xe\VTqf BAGEL
                                                                                                                                   of America's  98?=D LoanDbTa Program,
                                                                                                                                                                  HebZeT`(
           L=JA   8_gXeaTg\iX Loan
           TERI Alternative    DbTa Program
                                     HebZeT` andTaW AKDH     DbTa Program.
                                                     ISLP Loan      HebZeT`*
           9Ta^ of
        •" Bank   bY America,
                     8`Xe\VT( N.A.,
                                 F*8*( WTgXW  BhaX 30,
                                       dated June    /,( 2003,
                                                           .,,/( Ybe      _bTaf that
                                                                   for loans           g[Tg were jXeX be\Z\aTgXW       haWXe Bank
                                                                                                          originated under     9Ta^ ofbY America's
                                                                                                                                         8`Xe\VTqf Direct
                                                                                                                                                     <\eXVg to
                                                                                                                                                             gb Consumer
                                                                                                                                                                ;bafh`Xe
           DbTa Program.
           Loan   HebZeT`*
           9Ta^ of
        • Bank    bY America,
                     8`Xe\VT( N.A.,
                                F*8*( WTgXW  8ce\_ 1,
                                      dated April   -( 2006,
                                                       .,,2( Ybefor _bTaf
                                                                    loans that g[Tg were jXeX be\Z\aTgXW          haWXe Bank
                                                                                                   originated under       9Ta^ bY   8`Xe\VTqf Direct
                                                                                                                                 of America's   <\eXVg to
                                                                                                                                                       gb Consumer
                                                                                                                                                          ;bafh`Xe Loan
                                                                                                                                                                      DbTa
           HebZeT`*
           Program.
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( dated
                                        WTgXW as
                                              Tf of
                                                  bY December
                                                      <XVX`UXe 29,   .5( 2003.,,/ Ybe    for _bTaf        g[Tg were
                                                                                                 loans that     jXeX be\Z\aTgXW
                                                                                                                       originated haWXe   ;[TegXe One's
                                                                                                                                    under Charter  GaXqf AAA
                                                                                                                                                           888 Kbhg[Xea
                                                                                                                                                                  Southern
           FXj England
           New   =aZ_TaW Bank
                           9Ta^ Loan
                                  DbTa Program.
                                        HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( WTgXW   GVgbUXe 31,
                                        dated October      /-( 2003,
                                                                .,,/( for Ybe _bTaf
                                                                                  loans that   g[Tg were
                                                                                                       jXeX originated
                                                                                                              be\Z\aTgXW under
                                                                                                                           haWXe Charter
                                                                                                                                    ;[TegXe One's
                                                                                                                                            GaXqf AES
                                                                                                                                                   8=K EducationGAIN
                                                                                                                                                          =WhVTg\ba?8AF
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( WTgXW   ETl 15,
                                        dated May     -1( 2002,
                                                           .,,.( Ybefor _bTaf
                                                                           loans that   g[Tg werejXeX be\Z\aTgXW       haWXe Charter
                                                                                                          originated under     ;[TegXe GaXqf    ;>K Direct
                                                                                                                                        One's CFS    <\eXVg to
                                                                                                                                                             gb Consumer
                                                                                                                                                                ;bafh`Xe
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                   F*8*( dated
                                          WTgXW June
                                                 BhaX 30,/,( 2003,
                                                               .,,/( Ybe for _bTaf
                                                                                 loans that    g[Tg were
                                                                                                       jXeX be\Z\aTgXW      haWXe Charter
                                                                                                               originated under      ;[TegXe One's
                                                                                                                                              GaXqf ;\g\UTa^    =WhVTg\ba
                                                                                                                                                     Citibank Education
           8ff\fgTaVX Loan
           Assistance   DbTa HebZeT`*
                              Program.
           ;[TegXe One
        •" Charter   GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( dated
                                        WTgXW July
                                               Bh_l 1,-( 2002,
                                                         .,,.( Ybe      _bTaf that
                                                                  for loans          g[Tg werejXeX be\Z\aTgXW
                                                                                                        originated haWXe     ;[TegXe One's
                                                                                                                      under Charter    GaXqf College
                                                                                                                                              ;b__XZX Loan
                                                                                                                                                        DbTa Corporation
                                                                                                                                                              ;becbeTg\ba
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW December
                                              <XVX`UXe 1,   -( 2003,
                                                                .,,/( Ybefor _bTaf
                                                                                loans that   g[Tg were
                                                                                                    jXeX originated
                                                                                                             be\Z\aTgXW haWXe
                                                                                                                          under ;[TegXe
                                                                                                                                  Charter GaXqf  ;hfgb` Educredit
                                                                                                                                          One's Custom     =WhVeXW\g Loan
                                                                                                                                                                      DbTa
           HebZeT`*
           Program.
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( WTgXW  ETl 10,
                                       dated May    -,( 2004,
                                                         .,,0( Ybefor _bTaf
                                                                       loans that  g[Tg were jXeX originated
                                                                                                      be\Z\aTgXW haWXe
                                                                                                                    under ;[TegXe    GaXqf EdFinancial
                                                                                                                           Charter One's    =W>\aTaV\T_ Loan
                                                                                                                                                          DbTa Program.
                                                                                                                                                                HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( WTgXW
                                        dated KXcgX`UXe
                                              September 15,   -1( 2003,
                                                                   .,,/( Ybe  for _bTaf
                                                                                      loans that  g[Tg were
                                                                                                         jXeX be\Z\aTgXW     haWXe Charter
                                                                                                                originated under     ;[TegXe One's
                                                                                                                                              GaXqf Extra
                                                                                                                                                    =kgeT Credit
                                                                                                                                                            ;eXW\g II
                                                                                                                                                                   AA Loan
                                                                                                                                                                      DbTa
           HebZeT` (North
           Program    %Fbeg[ LXkTf   @\Z[Xe Education).
                              Texas Higher   =WhVTg\ba&*
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW KXcgX`UXe
                                              September 20,  .,( 2003,
                                                                  .,,/( Ybe        _bTaf that
                                                                             for loans          g[Tg were
                                                                                                       jXeX be\Z\aTgXW
                                                                                                              originated haWXe     ;[TegXe One's
                                                                                                                           under Charter    GaXqf M&I
                                                                                                                                                   E$A Alternative
                                                                                                                                                         8_gXeaTg\iX Loan
                                                                                                                                                                      DbTa
           HebZeT`*
           Program.
           ;[TegXe One
        •" Charter   GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( WTgXW   FbiX`UXe 17,
                                        dated November        -3( 2003,
                                                                   .,,/( Ybe   for _bTaf
                                                                                       loans that  g[Tg were
                                                                                                          jXeX originated
                                                                                                                 be\Z\aTgXW under
                                                                                                                              haWXe Charter
                                                                                                                                      ;[TegXe One's
                                                                                                                                               GaXqf National
                                                                                                                                                      FTg\baT_ Education
                                                                                                                                                                =WhVTg\ba
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                          9Ta^( N.A.,
                                  F*8*( dated
                                         WTgXW May
                                               ETl 15,-1( 2002,
                                                            .,,.( Ybe
                                                                    for _bTaf
                                                                            loans that   g[Tg werejXeX originated
                                                                                                           be\Z\aTgXW under
                                                                                                                        haWXe Charter
                                                                                                                                ;[TegXe One's
                                                                                                                                         GaXqf NextStudent
                                                                                                                                                FXkgKghWXag Alternative
                                                                                                                                                               8_gXeaTg\iX
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                         WTgXW March
                                                ETeV[ 26, .2( 2004,
                                                                .,,0( Ybe for _bTaf
                                                                                  loans that    g[Tg were
                                                                                                        jXeX originated
                                                                                                               be\Z\aTgXW under
                                                                                                                            haWXe Charter
                                                                                                                                     ;[TegXe GaXqf  FXkgKghWXag Private
                                                                                                                                              One's NextStudent     He\iTgX
           ;bafb_\WTg\ba Loan
           Consolidation    DbTa Program.
                                  HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                            9Ta^( N.A.,
                                    F*8*( WTgXW    ETeV[ 25,
                                           dated March        .1( 2004,
                                                                    .,,0( Ybe     for _bTaf loans that  g[Tg were
                                                                                                              jXeX originated
                                                                                                                      be\Z\aTgXW under
                                                                                                                                    haWXe Charter
                                                                                                                                            ;[TegXe One's
                                                                                                                                                     GaXqf Astrive
                                                                                                                                                              8fge\iX and
                                                                                                                                                                       TaW
           8fge\iX8__\TaVX Education
           AstriveAlliance   =WhVTg\ba Loan
                                          DbTa Programs.
                                               HebZeT`f*
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( dated
                                       WTgXW May
                                              ETl 15,
                                                    -1( 2003,
                                                          .,,/( Ybe
                                                                  for _bTaf
                                                                        loans that  g[Tg werejXeX be\Z\aTgXW         haWXe Charter
                                                                                                       originated under     ;[TegXe One's
                                                                                                                                      GaXqf WAMU
                                                                                                                                             O8EM Alternative
                                                                                                                                                      8_gXeaTg\iX KghWXag
                                                                                                                                                                   Student
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                 F*8*( WTgXW  >XUehTel 15,
                                       dated February      -1( 2005,
                                                                .,,1( Ybe for _bTaf
                                                                                 loans that   g[Tg were
                                                                                                     jXeX be\Z\aTgXW      haWXe Charter
                                                                                                             originated under     ;[TegXe One's
                                                                                                                                           GaXqf Referral
                                                                                                                                                  JXYXeeT_ Loan
                                                                                                                                                            DbTa Program
                                                                                                                                                                  HebZeT`
           %\aV_hW\aZ _bTaf
           (including   loans \a g[X UPromise
                              in the MHeb`\fX Alternative
                                                 8_gXeaTg\iX Loan DbTa Program,
                                                                           HebZeT`( Collegiate   ;b__XZ\TgX Kb_hg\baf       8_gXeaTg\iX Loan
                                                                                                                Solutions Alternative     DbTa Program,
                                                                                                                                                 HebZeT`( College
                                                                                                                                                            ;b__XZX Board
                                                                                                                                                                     9bTeW
           8_gXeaTg\iX Loan
           Alternative   DbTa Program,
                               HebZeT`( Axiom
                                          8k\b` Alternative
                                                  8_gXeaTg\iX LoanDbTa Program,
                                                                            HebZeT`( and         TaW L[\a^>\aTaV\T_        8_gXeaTg\iX Loan
                                                                                                       ThinkFinancial Alternative       DbTa Program).
                                                                                                                                               HebZeT`&*
           ;\g\mXaf Bank
        •" Citizens  9Ta^ ofbY J[bWX   Af_TaW( WTgXW
                               Rhode Island,           8ce\_ 30,
                                                dated April     /,( 2004,
                                                                     .,,0( Ybe    for loans_bTaf thatg[Tg were
                                                                                                            jXeX originated
                                                                                                                   be\Z\aTgXW under
                                                                                                                                haWXe Citizens
                                                                                                                                       ;\g\mXaf Bank
                                                                                                                                                 9Ta^ ofbY Rhode
                                                                                                                                                           J[bWX Island's
                                                                                                                                                                   Af_TaWqf
           8_gXeaTg\iX Loan
           Alternative   DbTa Program,
                               HebZeT`( Compass
                                           ;b`cTff Bank
                                                      9Ta^ Alternative
                                                               8_gXeaTg\iX Loan     DbTa Program,HebZeT`( FinanSure
                                                                                                               >\aTaKheX Alternative
                                                                                                                            8_gXeaTg\iX Loan
                                                                                                                                           DbTa Program,
                                                                                                                                                 HebZeT`( Navy
                                                                                                                                                            FTil Federal
                                                                                                                                                                   >XWXeT_
           8_gXeaTg\iX Loan
           Alternative   DbTa Program,
                               HebZeT`( and
                                          TaW Xanthus
                                              PTag[hf Alternative
                                                          8_gXeaTg\iX Loan DbTa Program.
                                                                                       HebZeT`*
           ;\g\mXaf Bank
        •" Citizens  9Ta^ bY   J[bWX Af_TaW(
                            of Rhode  Island, WTgXW
                                               dated GVgbUXe
                                                       October 1,  -( 2002,
                                                                      .,,.( for    Ybe loans_bTaf thatg[Tg were
                                                                                                            jXeX be\Z\aTgXW
                                                                                                                   originated haWXe     ;\g\mXaf Bank
                                                                                                                                 under Citizens   9Ta^ of
                                                                                                                                                        bY Rhode
                                                                                                                                                           J[bWX Af_TaWqf
                                                                                                                                                                   Island's
           HXaa KgTgX
           Penn         MaWXeZeTWhTgX Loan
                  State Undergraduate    DbTa HebZeT`*
                                               Program.
           >\efg National
        •" First FTg\baT_ Bank
                            9Ta^ Northeast,
                                   Fbeg[XTfg( WTgXW    8hZhfg 1,
                                               dated August       -( 2001,
                                                                     .,,-( Ybe    for loans_bTaf that g[Tg were
                                                                                                            jXeX be\Z\aTgXW      haWXe First
                                                                                                                   originated under     >\efg National
                                                                                                                                              FTg\baT_ Bank
                                                                                                                                                        9Ta^ Northeast's
                                                                                                                                                               Fbeg[XTfgqf
           FX_aXg Undergraduate
           Nelnet  MaWXeZeTWhTgX Alternative
                                    8_gXeaTg\iX Loan
                                                 DbTa Program.
                                                         HebZeT`*
        • ?E8;      9Ta^( dated
           GMAC Bank,       WTgXW May
                                  ETl 30,
                                        /,( 2003,
                                            .,,/( Ybe
                                                   for _bTaf    g[Tg were
                                                        loans that   jXeX be\Z\aTgXW
                                                                                originated under     haWXe GMAC
                                                                                                              ?E8; Bank's
                                                                                                                        9Ta^qf Alternative
                                                                                                                                  8_gXeaTg\iX Loan
                                                                                                                                              DbTa Program
                                                                                                                                                    HebZeT`
           @K9; Bank
        •" HSBC    9Ta^ USA,
                          MK8( National
                                 FTg\baT_ Association,
                                           8ffbV\Tg\ba( dated
                                                           WTgXW April
                                                                   8ce\_ 17,  -3( 2002,
                                                                                      .,,.( as    Tf amended
                                                                                                       T`XaWXW ba  on BhaX   .( 2003
                                                                                                                       June 2,  .,,/ and
                                                                                                                                      TaW August
                                                                                                                                           8hZhfg 1,
                                                                                                                                                   -( 2003,
                                                                                                                                                      .,,/( for
                                                                                                                                                             Ybe _bTaf g[Tg
                                                                                                                                                                 loans that
           jXeX originated
           were  be\Z\aTgXW haWXe   g[X HSBC
                             under the  @K9; Loan
                                                DbTa Program.
                                                       HebZeT`*
        •" L[X   @hag\aZgba National
           The Huntington     FTg\baT_ Bank,
                                        9Ta^( dated
                                                WTgXW May
                                                        ETl 20,.,( 2003,
                                                                    .,,/( Ybe    for _bTafloans thatg[Tg were
                                                                                                            jXeX originated
                                                                                                                  be\Z\aTgXW under
                                                                                                                                haWXe L[X   @hag\aZgba National
                                                                                                                                       The Huntington     FTg\baT_ Bank's
                                                                                                                                                                    9Ta^qf
           @hag\aZgba Bank
           Huntington    9Ta^ Education
                               =WhVTg\ba Loan
                                           DbTa Program.
                                                 HebZeT`*
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                        '&#($
                                                                                                                                                                      32/40
,#&%#&$%,
8/21/2018 Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated     01/09/19Document
                                                              1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                           0<3A95;@

           BHEbeZTa Chase
        •" JPMorgan ;[TfX Bank,
                          9Ta^( N.A„   Declaration
                                F*8(( (successor
                                      %fhVVXffbe to   in
                                                 gb Bank Support
                                                    9Ta^ One,
                                                         GaX( N.A.),  Page
                                                              F*8*&( WTgXW    224
                                                                            ETl 1,
                                                                     dated May      of 369
                                                                                -( 2002,
                                                                                   .,,.( Ybe _bTaf that
                                                                                         for loans g[Tg were
                                                                                                        jXeX originated
                                                                                                             be\Z\aTgXW under
                                                                                                                        haWXe Bank
                                                                                                                              9Ta^
           GaXqf CORPORATE
           One's ;GJHGJ8L= ADVANTAGE
                                  8<N8FL8?= Loan   DbTa Program,
                                                          HebZeT`( EDUCATION
                                                                       =<M;8LAGF ONE    GF= Loan
                                                                                              DbTa Program,
                                                                                                    HebZeT`( and
                                                                                                             TaW Campus
                                                                                                                  ;T`chf One
                                                                                                                           GaX Loan
                                                                                                                               DbTa Program.
                                                                                                                                      HebZeT`*
           CXl9Ta^( dated
        •" KeyBank,   WTgXW May
                            ETl 12,
                                  -.( 2006,
                                      .,,2( Ybe  _bTaf that
                                             for loans g[Tg were
                                                             jXeX be\Z\aTgXW     haWXe KeyBank's
                                                                    originated under    CXl9Ta^qf Private
                                                                                                    He\iTgX Education
                                                                                                            =WhVTg\ba Loan
                                                                                                                       DbTa Program.
                                                                                                                            HebZeT`*
           ETahYTVgheXef and
        •" Manufacturers   TaW LeTWXef
                                Traders Lehfg   ;b`cTal( dated
                                         Trust Company,      WTgXW April
                                                                     8ce\_ 29,
                                                                             .5( 2004,
                                                                                 .,,0( Ybe   _bTaf that
                                                                                         for loans g[Tg were
                                                                                                        jXeX originated
                                                                                                              be\Z\aTgXW under
                                                                                                                         haWXe Manufacturers
                                                                                                                               ETahYTVgheXef and
                                                                                                                                               TaW
           LeTWXef
           Traders Lehfg ;b`cTalqf Alternative
                   Trust Company's    8_gXeaTg\iX Loan
                                                   DbTa Program.
                                                          HebZeT`*
           FTg\baT_ City
        •" National ;\gl Bank,
                         9Ta^( WTgXW   FbiX`UXe 13,
                                 dated November     -/( 2002,
                                                        .,,.( Ybefor _bTaf  g[Tg were
                                                                     loans that  jXeX originated
                                                                                        be\Z\aTgXW under
                                                                                                   haWXe National
                                                                                                         FTg\baT_ City
                                                                                                                   ;\gl Bank's
                                                                                                                        9Ta^qf National
                                                                                                                               FTg\baT_ City
                                                                                                                                         ;\gl Loan
                                                                                                                                              DbTa
           HebZeT`*
           Program.
           FTg\baT_ City
        •" National ;\gl Bank,
                          9Ta^( dated
                                 WTgXW Bh_l   .-( 2006,
                                       July 21,   .,,2( for
                                                         Ybe loans
                                                              _bTaf that
                                                                      g[Tg were
                                                                           jXeX be\Z\aTgXW    haWXe National
                                                                                  originated under  FTg\baT_ City
                                                                                                             ;\gl Bank's
                                                                                                                   9Ta^qf Referral
                                                                                                                           JXYXeeT_ Loan
                                                                                                                                    DbTa Program,
                                                                                                                                          HebZeT`(
           \aV_hW\aZ g[X Astute
           including the 8fghgX Private
                                 He\iTgX Loan
                                         DbTa Program.
                                                HebZeT`*
           HF; Bank,
        •" PNC   9Ta^( N.A.,
                        F*8*( WTgXW   8ce\_ 22,
                               dated April    ..( 2004,
                                                  .,,0( Ybe    _bTaf that
                                                         for loans     g[Tg were
                                                                            jXeX originated
                                                                                   be\Z\aTgXW haWXe
                                                                                               under HF;    9Ta^qf Alternative
                                                                                                      PNC Bank's    8_gXeaTg\iX Conforming
                                                                                                                                 ;baYbe`\aZ Loan
                                                                                                                                              DbTa
           HebZeT`( Brazos
           Program,  9eTmbf Alternative
                             8_gXeaTg\iX Loan
                                          DbTa Program,
                                                 HebZeT`( Edvisors
                                                           =Wi\fbef Alternative
                                                                        8_gXeaTg\iX Loan
                                                                                      DbTa Program,
                                                                                            HebZeT`( GE
                                                                                                      ?= Money
                                                                                                          EbaXl Bank
                                                                                                                  9Ta^ Alternative
                                                                                                                        8_gXeaTg\iX Loan
                                                                                                                                    DbTa Prorgam,
                                                                                                                                          HebeZT`(
           G_W National
           Old  FTg\baT_ Bank
                         9Ta^ Alternative
                               8_gXeaTg\iX Loan
                                             DbTa Program,
                                                   HebZeT`( Regions
                                                                JXZ\baf Bank
                                                                          9Ta^ Alternative
                                                                                 8_gXeaTg\iX Loan
                                                                                               DbTa Program,
                                                                                                     HebZeT`( and
                                                                                                              TaW Varsity
                                                                                                                   NTef\gl Group
                                                                                                                           ?ebhc Alternative
                                                                                                                                  8_gXeaTg\iX Loan
                                                                                                                                              DbTa
           HebZeT`*
           Program.
        •" KbiXeX\Za  9Ta^( dated
           Sovereign Bank,   WTgXW April
                                    8ce\_ 30,
                                          /,( 2004,
                                               .,,0( for
                                                     Ybe loans
                                                         _bTaf that
                                                                 g[Tg were
                                                                       jXeX originated
                                                                             be\Z\aTgXW haWXe
                                                                                         under KbiXeX\Za   9Ta^qf Alternative
                                                                                                Sovereign Bank's  8_gXeaTg\iX Loan
                                                                                                                              DbTa Program.
                                                                                                                                    HebZeT`*
        •" KhaLehfg  9Ta^( dated
           SunTrust Bank,   WTgXW March
                                    ETeV[ 1, -( 2002,
                                                .,,.( Ybe
                                                       for _bTaf    g[Tg were
                                                            loans that    jXeX originated
                                                                                 be\Z\aTgXW under
                                                                                              haWXe KhaLehfg   9Ta^qf KhaLehfg
                                                                                                     SunTrust Bank's              8_gXeaTg\iX Loan
                                                                                                                       SunTrust Alternative   DbTa
           HebZeT`*
           Program.
        •" L;>   FTg\baT_ Bank,
           TCF National    9Ta^( WTgXW    Bh_l 22,
                                   dated July   ..( 2005,
                                                     .,,1( Ybe    _bTaf that
                                                             for loans    g[Tg were
                                                                                jXeX originated
                                                                                       be\Z\aTgXW haWXe
                                                                                                   under L;>   FTg\baT_ Bank's
                                                                                                          TCF National   9Ta^qf Alternative
                                                                                                                                  8_gXeaTg\iX Loan
                                                                                                                                              DbTa
           HebZeT`*
           Program.
           M*K* Bank,
        •" U.S. 9Ta^( N.A.,
                       F*8*( dated
                             WTgXW May
                                    ETl 1,-( 2005,
                                             .,,1( Ybe
                                                   for _bTaf   g[Tg were
                                                       loans that   jXeX be\Z\aTgXW    haWXe U.S
                                                                           originated under   M*K Bank's
                                                                                                   9Ta^qf Alternative
                                                                                                          8_gXeaTg\iX Loan
                                                                                                                      DbTa Program.
                                                                                                                            HebZeT`*




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                ''#($
                                                                                                                                              33/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                                Desc
                                 Declaration in Support Page 225 of 369
                                                                           B3854D;5 D
                                                                           SCHEDULE 4

                                                                       #3'0'.24 "*0))-).21
                                                                       Guaranty Agreements



  =TV[ bY
  Each     g[X Yb__bj\aZ
        of the           ?hTeTagl Agreements,
               following Guaranty 8ZeXX`Xagf( as
                                              Tf amended
                                                 T`XaWXW be
                                                         or fhcc_X`XagXW( jTf XagXeXW
                                                            supplemented, was entered \agb Ul and
                                                                                      into by TaW between
                                                                                                  UXgjXXa L[X =WhVTg\ba Resources
                                                                                                          The Education JXfbheVXf
  Aafg\ghgX(
  Institute, AaV* TaW6
             Inc. and:

           9Ta^ of
        •" Bank   bY America,
                     8`Xe\VT( N.A.,
                                 F*8*( dated
                                       WTgXW April
                                               8ce\_ 30,
                                                       /,( 2001,
                                                           .,,-( Ybe     _bTaf that
                                                                    for loans        g[Tg were jXeX be\Z\aTgXW      haWXe Bank
                                                                                                       originated under    9Ta^ bY    8`Xe\VTqf BAGEL
                                                                                                                                   of America's   98?=D Loan
                                                                                                                                                           DbTa Program,
                                                                                                                                                                  HebZeT`(
           L=JA   DbTa Program
           TERI Loan     HebZeT` andTaW AKDH    DbTa Program.
                                         ISLP Loan     HebZeT`*
           9Ta^ of
        •" Bank   bY America,
                     8`Xe\VT( N.A.,
                                 F*8*( WTgXW   BhaX 30,
                                        dated June    /,( 2006,
                                                           .,,2( Ybe
                                                                   for _bTaf
                                                                         loans that  g[Tg were jXeX be\Z\aTgXW      haWXe Bank
                                                                                                       originated under    9Ta^ bY    8`Xe\VTqf BAGEL
                                                                                                                                   of America's   98?=D Loan
                                                                                                                                                           DbTa Program,
                                                                                                                                                                  HebZeT`(
           L=JA   DbTa Program
           TERI Loan     HebZeT` andTaW AKDH    DbTa Program.
                                         ISLP Loan     HebZeT`*
           9Ta^ of
        •" Bank   bY America,
                     8`Xe\VT( N.A.,
                                 F*8*( WTgXW     BhaX 30,
                                         dated June     /,( 2003,
                                                             .,,/( Ybe       _bTaf that
                                                                      for loans           g[Tg werejXeX be\Z\aTgXW      haWXe Bank
                                                                                                           originated under    9Ta^ of bY America's
                                                                                                                                          8`Xe\VTqf Direct
                                                                                                                                                      <\eXVg to
                                                                                                                                                             gb Consumer
                                                                                                                                                                 ;bafh`Xe
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                          WTgXW as
                                                 Tf of
                                                     bY December
                                                         <XVX`UXe 29,   .5( 2003.,,/ Ybe    for _bTaf      g[Tg were
                                                                                                   loans that    jXeX be\Z\aTgXW
                                                                                                                       originated haWXe    ;[TegXe One's
                                                                                                                                    under Charter   GaXqf AAA
                                                                                                                                                           888 Kbhg[Xea
                                                                                                                                                                  Southern
           FXj England
           New   =aZ_TaW Bank
                            9Ta^ Loan
                                  DbTa Program.
                                          HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( WTgXW     GVgbUXe 31,
                                          dated October      /-( 2003,
                                                                  .,,/( for  Ybe _bTaf
                                                                                     loans that  g[Tg were
                                                                                                         jXeX originated
                                                                                                               be\Z\aTgXW under
                                                                                                                            haWXe Charter
                                                                                                                                    ;[TegXe One's
                                                                                                                                             GaXqf AES
                                                                                                                                                    8=K EducationGAIN
                                                                                                                                                          =WhVTg\ba?8AF
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                            9Ta^( N.A.,
                                     F*8*( WTgXW      ETeV[ 25,
                                             dated March        .1( 2004,
                                                                       .,,0( Ybe     for _bTaf loans thatg[Tg were
                                                                                                               jXeX originated
                                                                                                                       be\Z\aTgXW under
                                                                                                                                     haWXe Charter
                                                                                                                                             ;[TegXe One's
                                                                                                                                                      GaXqf Astrive
                                                                                                                                                              8fge\iX and
                                                                                                                                                                       TaW
           8fge\iX8__\TaVX Education
           AstriveAlliance    =WhVTg\ba LoanDbTa Program.
                                                  HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( WTgXW     ETl 15,
                                          dated May      -1( 2002,
                                                              .,,.( Ybefor _bTaf
                                                                              loans that   g[Tg were
                                                                                                   jXeX be\Z\aTgXW      haWXe Charter
                                                                                                           originated under    ;[TegXe GaXqf     ;>K Direct
                                                                                                                                          One's CFS   <\eXVg to
                                                                                                                                                             gb Consumer
                                                                                                                                                                 ;bafh`Xe
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                            9Ta^( N.A.,
                                    F*8*( dated
                                            WTgXW June
                                                    BhaX 30,
                                                           /,( 2003,
                                                                 .,,/( Ybe  for _bTaf
                                                                                    loans that   g[Tg were
                                                                                                         jXeX be\Z\aTgXW     haWXe Charter
                                                                                                                originated under     ;[TegXe One's
                                                                                                                                               GaXqf ;\g\UTa^    =WhVTg\ba
                                                                                                                                                      Citibank Education
           8ff\fgTaVX Loan
           Assistance    DbTa HebZeT`*
                               Program.
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                          WTgXW July
                                                  Bh_l 1,
                                                        -( 2002,
                                                           .,,.( Ybe       _bTaf that
                                                                    for loans           g[Tg werejXeX be\Z\aTgXW
                                                                                                          originated haWXe    ;[TegXe One's
                                                                                                                      under Charter     GaXqf College
                                                                                                                                               ;b__XZX Loan
                                                                                                                                                        DbTa Corporation
                                                                                                                                                              ;becbeTg\ba
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                         WTgXW December
                                                <XVX`UXe 1,   -( 2003,
                                                                  .,,/( Ybe for _bTaf
                                                                                   loans that   g[Tg were
                                                                                                      jXeX originated
                                                                                                              be\Z\aTgXW haWXe
                                                                                                                          under ;[TegXe
                                                                                                                                  Charter GaXqf   ;hfgb` Educredit
                                                                                                                                           One's Custom    =WhVeXW\g Loan
                                                                                                                                                                      DbTa
           HebZeT`*
           Program.
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                  F*8*( WTgXW   ETl 10,
                                         dated May     -,( 2004,
                                                           .,,0( Ybefor _bTaf
                                                                          loans that  g[Tg were jXeX originated
                                                                                                        be\Z\aTgXW haWXe
                                                                                                                    under ;[TegXe     GaXqf Edfmancial
                                                                                                                            Charter One's    =WY\aTaV\T_ Loan
                                                                                                                                                         DbTa Program.
                                                                                                                                                                HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( WTgXW
                                          dated KXcgX`UXe
                                                 September 15,  -1( 2003,
                                                                     .,,/( Ybe   for _bTaf
                                                                                         loans that g[Tg were
                                                                                                           jXeX be\Z\aTgXW    haWXe Charter
                                                                                                                 originated under     ;[TegXe One's
                                                                                                                                               GaXqf Extra
                                                                                                                                                     =kgeT Credit
                                                                                                                                                            ;eXW\g II
                                                                                                                                                                   AA Loan
                                                                                                                                                                      DbTa
           HebZeT` (North
           Program    %Fbeg[ LXkTf    @\Z[Xe Education).
                               Texas Higher    =WhVTg\ba&*
           ;[TegXe One
        •" Charter  GaX Bank,
                          9Ta^( N.A.,
                                  F*8*( dated
                                         WTgXW KXcgX`UXe
                                                September 20,  .,( 2003,
                                                                    .,,/( Ybe         _bTaf that
                                                                                for loans         g[Tg were
                                                                                                         jXeX be\Z\aTgXW
                                                                                                               originated haWXe     ;[TegXe One's
                                                                                                                            under Charter    GaXqf M&I
                                                                                                                                                   E$A Alternative
                                                                                                                                                         8_gXeaTg\iX Loan
                                                                                                                                                                      DbTa
           HebZeT`*
           Program.
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( WTgXW     FbiX`UXe 17,
                                          dated November        -3( 2003,
                                                                      .,,/( Ybe   for _bTaf
                                                                                          loans that g[Tg were
                                                                                                            jXeX originated
                                                                                                                  be\Z\aTgXW under
                                                                                                                               haWXe Charter
                                                                                                                                       ;[TegXe One's
                                                                                                                                                GaXqf National
                                                                                                                                                      FTg\baT_ Education
                                                                                                                                                                 =WhVTg\ba
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                           WTgXW May
                                                  ETl 15,-1( 2002,
                                                              .,,.( Ybefor _bTaf
                                                                               loans that   g[Tg were
                                                                                                    jXeX originated
                                                                                                            be\Z\aTgXW under
                                                                                                                         haWXe Charter
                                                                                                                                ;[TegXe One's
                                                                                                                                          GaXqf NextStudent
                                                                                                                                                 FXkgKghWXag Alternative
                                                                                                                                                               8_gXeaTg\iX
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter   GaX Bank,
                           9Ta^( N.A.,
                                   F*8*( dated
                                           WTgXW March
                                                   ETeV[ 26,.2( 2004,
                                                                  .,,0( Ybe  for _bTaf
                                                                                     loans that   g[Tg were
                                                                                                         jXeX originated
                                                                                                                be\Z\aTgXW under
                                                                                                                             haWXe Charter
                                                                                                                                     ;[TegXe GaXqf   FXkgKghWXag Private
                                                                                                                                               One's NextStudent    He\iTgX
           ;bafb_\WTg\ba Loan
           Consolidation    DbTa Program.
                                   HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                         WTgXW May
                                                ETl 15,-1( 2003,
                                                            .,,/( Ybefor _bTaf
                                                                           loans that  g[Tg werejXeX be\Z\aTgXW      haWXe Charter
                                                                                                         originated under   ;[TegXe One's
                                                                                                                                       GaXqf WAMU
                                                                                                                                              O8EM Alternative
                                                                                                                                                      8_gXeaTg\iX KghWXag
                                                                                                                                                                   Student
           DbTa Program.
           Loan   HebZeT`*
           ;[TegXe One
        •" Charter  GaX Bank,
                           9Ta^( N.A.,
                                  F*8*( dated
                                         WTgXW February
                                                >XUehTel 15,-1( 2005,
                                                                  .,,1( Ybe for _bTaf
                                                                                   loans g[Tg         jXeX originated
                                                                                                that were     be\Z\aTgXW haWXe    ;[TegXe GaXqf
                                                                                                                          under Charter           JXYXeeT_ Loan
                                                                                                                                           One's Referral  DbTa Program,
                                                                                                                                                                  HebZeT`(
           \aV_hW\aZ   g[X UPromise
           including the   MHeb`\fX Alternative
                                       8_gXeaTg\iX Loan
                                                      DbTa Program,
                                                             HebZeT`( Collegiate
                                                                             ;b__XZ\TgX Kb_hg\baf               8_gXeaTg\iX Loan
                                                                                                   Solutions Alternative      DbTa Program,
                                                                                                                                     HebZeT`( College
                                                                                                                                                ;b__XZX Board
                                                                                                                                                        9bTeW Alternative
                                                                                                                                                               8_gXeaTg\iX
           DbTa Program,
           Loan   HebZeT`( Axiom
                              8k\b` Alternative
                                      8_gXeaTg\iX Loan
                                                     DbTa Program,
                                                            HebZeT`( TaW  and L[\a^>\aTaV\T_
                                                                                   ThinkFinancial Alternative 8_gXeaTg\iX Loan
                                                                                                                           DbTa Program.
                                                                                                                                   HebZeT`*
           ;\g\mXaf Bank
        •" Citizens  9Ta^ of bY J[bWX    Af_TaW( WTgXW
                                Rhode Island,             8ce\_ 30,
                                                  dated April     /,( 2004,
                                                                        .,,0( Ybe    for loans_bTaf that
                                                                                                       g[Tg were
                                                                                                             jXeX originated
                                                                                                                   be\Z\aTgXW under
                                                                                                                                haWXe Citizens
                                                                                                                                        ;\g\mXaf Bank
                                                                                                                                                  9Ta^ of
                                                                                                                                                        bY Rhode
                                                                                                                                                           J[bWX Island's
                                                                                                                                                                   Af_TaWqf
           8_gXeaTg\iX Loan
           Alternative    DbTa Program,
                                HebZeT`( Compass
                                             ;b`cTff Bank9Ta^ Alternative
                                                                 8_gXeaTg\iX Loan      DbTa Program,
                                                                                                   HebZeT`( FinanSure
                                                                                                                >\aTaKheX Alternative
                                                                                                                             8_gXeaTg\iX Loan
                                                                                                                                            DbTa Program,
                                                                                                                                                  HebZeT`( Navy
                                                                                                                                                            FTil Federal
                                                                                                                                                                   >XWXeT_
           8_gXeaTg\iX Loan
           Alternative   DbTa Program,
                                HebZeT`( andTaW Xanthus
                                                PTag[hf Alternative
                                                            8_gXeaTg\iX Loan  DbTa Program.
                                                                                          HebZeT`*
           ;\g\mXaf Bank
        •" Citizens  9Ta^ bY    J[bWX Af_TaW(
                             of Rhode   Island, WTgXW
                                                  dated GVgbUXe
                                                         October 1,  -( 2002,
                                                                         .,,.( for    Ybe loans_bTaf that
                                                                                                        g[Tg were
                                                                                                              jXeX be\Z\aTgXW
                                                                                                                    originated haWXe    ;\g\mXaf Bank
                                                                                                                                 under Citizens   9Ta^ of
                                                                                                                                                        bY Rhode
                                                                                                                                                           J[bWX Af_TaWqf
                                                                                                                                                                   Island's
           HXaa KgTgX
           Penn         MaWXeZeTWhTgX Loan
                  State Undergraduate      DbTa HebZeT`*
                                                  Program.
           >\efg National
        •" First FTg\baT_ Bank
                             9Ta^ Northeast,
                                   Fbeg[XTfg( WTgXW      8hZhfg 1,
                                                 dated August       -( 2001,
                                                                        .,,-( Ybe    for loans_bTaf thatg[Tg were
                                                                                                              jXeX be\Z\aTgXW    haWXe First
                                                                                                                    originated under     >\efg National
                                                                                                                                               FTg\baT_ Bank
                                                                                                                                                        9Ta^ Northeast's
                                                                                                                                                               Fbeg[XTfgqf
           ;8KD Undergraduate
           CASL    MaWXeZeTWhTgX Alternative
                                     8_gXeaTg\iX Loan
                                                    DbTa Program.
                                                           HebZeT`*
        • ?E8;      9Ta^( dated
           GMAC Bank,       WTgXW May
                                   ETl 30,/,( 2003,
                                              .,,/( Ybe
                                                      for _bTaf   g[Tg were
                                                          loans that    jXeX be\Z\aTgXW
                                                                                   originated under    haWXe GMAC
                                                                                                               ?E8; Bank's
                                                                                                                         9Ta^qf Alternative
                                                                                                                                  8_gXeaTg\iX Loan
                                                                                                                                               DbTa Program.
                                                                                                                                                     HebZeT`*
           @K9; Bank
        •" HSBC    9Ta^ USA,
                           MK8( National
                                 FTg\baT_ Association,
                                             8ffbV\Tg\ba( dated
                                                             WTgXW April
                                                                      8ce\_ 17,  -3( 2002,
                                                                                        .,,.( Ybe   for _bTaf   g[Tg were
                                                                                                         loans that  jXeX originated
                                                                                                                           be\Z\aTgXW under
                                                                                                                                        haWXe the
                                                                                                                                               g[X HSBC
                                                                                                                                                   @K9; Loan
                                                                                                                                                          DbTa Program.
                                                                                                                                                                 HebZeT`*
        •" L[X   @hag\aZgba National
           The Huntington      FTg\baT_ Bank,
                                          9Ta^( dated
                                                   WTgXW May
                                                          ETl 20,.,( 2003,
                                                                       .,,/( Ybe    for _bTaf         g[Tg were
                                                                                             loans that      jXeX originated
                                                                                                                   be\Z\aTgXW under
                                                                                                                                haWXe L[X    @hag\aZgba National
                                                                                                                                        The Huntington    FTg\baT_ Bank's
                                                                                                                                                                    9Ta^qf
           @hag\aZgba Bank
           Huntington    9Ta^ Education
                                =WhVTg\ba Loan
                                             DbTa Program.
                                                    HebZeT`*
           BHEbeZTa Chase
        •" JPMorgan     ;[TfX Bank,
                                9Ta^( N.A.,
                                       F*8*( (successor
                                               %fhVVXffbe to gb Bank
                                                                 9Ta^ One,GaX( N.A.,)F*8*(& dated  WTgXW MayETl 13,
                                                                                                                  -/( 2002,
                                                                                                                      .,,.( Ybe   _bTaf that
                                                                                                                             for loans   g[Tg were
                                                                                                                                              jXeX be\Z\aTgXW  haWXe Bank
                                                                                                                                                   originated under   9Ta^
           GaXqf CORPORATE
           One's   ;GJHGJ8L= ADVANTAGE
                                    8<N8FL8?= Loan      DbTa Program,
                                                               HebZeT`( EDUCATION
                                                                                =<M;8LAGF ONE              GF= Loan
                                                                                                                 DbTa Program,
                                                                                                                        HebZeT`( andTaW Campus
                                                                                                                                        ;T`chf OneGaX Loan
                                                                                                                                                       DbTa Program.
                                                                                                                                                             HebZeT`*
           CXl9Ta^( dated
        •" KeyBank,     WTgXW May
                               ETl 12,
                                     -.( 2006,
                                         .,,2( Ybe   _bTaf that
                                                 for loans  g[Tg were
                                                                   jXeX be\Z\aTgXW
                                                                            originated under     haWXe KeyBank's
                                                                                                           CXl9Ta^qf Private
                                                                                                                        He\iTgX Education
                                                                                                                                 =WhVTg\ba Loan
                                                                                                                                              DbTa Program.
                                                                                                                                                    HebZeT`*
           ETahYTVgheXef and
        •" Manufacturers     TaW LeTWXef
                                  Traders Lehfg     ;b`cTal( dated
                                             Trust Company,        WTgXW April8ce\_ 29,    .5( 2004,
                                                                                                  .,,0( Ybe     _bTaf that
                                                                                                            for loans  g[Tg were
                                                                                                                             jXeX originated
                                                                                                                                    be\Z\aTgXW under
                                                                                                                                                haWXe Manufacturers
                                                                                                                                                       ETahYTVgheXef and
                                                                                                                                                                       TaW
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                                        '(#($
                                                                                                                                                                      34/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated    01/09/19Document
                                                               1;2??<382@54     Entered 01/09/19 13:20:46
                                                                            0<3A95;@                                             Desc
             LeTWXef
             Traders Lehfg                Declaration
                           ;b`cTalqf Alternative
                     Trust Company's 8_gXeaTg\iX Loan    in Support
                                                 DbTa Program.
                                                      HebZeT`*         Page    226   of 369
           FTg\baT_ City
        •" National  ;\gl Bank,
                          9Ta^( WTgXW   Bh_l 26,
                                 dated July    .2( 2002,
                                                   .,,.( Ybe
                                                           for _bTaf     g[Tg were
                                                                 loans that    jXeX be\Z\aTgXW   haWXe National
                                                                                     originated under  FTg\baT_ City
                                                                                                                 ;\gl Bank's
                                                                                                                      9Ta^qf National
                                                                                                                              FTg\baT_ City
                                                                                                                                         ;\gl Loan
                                                                                                                                              DbTa
           HebZeT`*
           Program.
           FTg\baT_ City
        •" National ;\gl Bank,
                         9Ta^( dated
                                WTgXW Bh_l   .-( 2006,
                                       July 21,   .,,2( for
                                                         Ybe loans
                                                              _bTaf that
                                                                      g[Tg were
                                                                            jXeX be\Z\aTgXW  haWXe National
                                                                                  originated under  FTg\baT_ City
                                                                                                             ;\gl Bank's
                                                                                                                   9Ta^qf Referral
                                                                                                                          JXYXeeT_ Loan
                                                                                                                                    DbTa Program,
                                                                                                                                          HebZeT`(
           \aV_hW\aZ g[X Astute
           including the 8fghgX Private
                                He\iTgX Loan
                                        DbTa Program.
                                                HebZeT`*
           HF; Bank,
        •" PNC   9Ta^( N.A.,
                        F*8*( WTgXW  8ce\_ 22,
                              dated April    ..( 2004,
                                                  .,,0( Ybe    _bTaf that
                                                         for loans     g[Tg were
                                                                             jXeX originated
                                                                                   be\Z\aTgXW haWXe
                                                                                               under HF;   9Ta^qf Alternative
                                                                                                     PNC Bank's     8_gXeaTg\iX Conforming
                                                                                                                                 ;baYbe`\aZ Loan
                                                                                                                                              DbTa
           HebZeT`( Brazos
           Program,  9eTmbf Alternative
                             8_gXeaTg\iX Loan
                                         DbTa Program,
                                                 HebZeT`( Edvisors
                                                           =Wi\fbef Alternative
                                                                        8_gXeaTg\iX Loan
                                                                                      DbTa Program,
                                                                                            HebZeT`( GE
                                                                                                     ?= Money
                                                                                                         EbaXl Bank
                                                                                                                 9Ta^ Alternative
                                                                                                                        8_gXeaTg\iX Loan
                                                                                                                                    DbTa Prorgam,
                                                                                                                                          HebeZT`(
           G_W National
           Old  FTg\baT_ Bank
                         9Ta^ Alternative
                               8_gXeaTg\iX Loan
                                            DbTa Program,
                                                   HebZeT`( Regions
                                                                JXZ\baf Bank
                                                                           9Ta^ Alternative
                                                                                  8_gXeaTg\iX Loan
                                                                                              DbTa Program,
                                                                                                    HebZeT`( and
                                                                                                              TaW Varsity
                                                                                                                  NTef\gl Group
                                                                                                                          ?ebhc Alternative
                                                                                                                                  8_gXeaTg\iX Loan
                                                                                                                                              DbTa
           HebZeT`
           Program
        •" KbiXeX\Za  9Ta^( dated
           Sovereign Bank,  WTgXW April
                                   8ce\_ 30,
                                         /,( 2004,
                                              .,,0( for
                                                     Ybe loans
                                                         _bTaf that
                                                                 g[Tg were
                                                                       jXeX originated
                                                                             be\Z\aTgXW haWXe
                                                                                         under KbiXeX\Za  9Ta^qf Alternative
                                                                                                Sovereign Bank's  8_gXeaTg\iX Loan
                                                                                                                              DbTa Program.
                                                                                                                                    HebZeT`*
        •" KhaLehfg  9Ta^( dated
           SunTrust Bank,   WTgXW March
                                   ETeV[ 1, -( 2002,
                                                .,,.( Ybe
                                                       for _bTaf     g[Tg were
                                                            loans that     jXeX originated
                                                                                  be\Z\aTgXW under
                                                                                             haWXe KhaLehfg    9Ta^qf KhaLehfg
                                                                                                    SunTrust Bank's               8_gXeaTg\iX Loan
                                                                                                                       SunTrust Alternative   DbTa
           HebZeT`*
           Program.
        •" L;>   FTg\baT_ Bank,
           TCF National   9Ta^( WTgXW    Bh_l 22,
                                  dated July    ..( 2005,
                                                    .,,1( Ybe      _bTaf that
                                                             for loans     g[Tg were
                                                                                jXeX originated
                                                                                       be\Z\aTgXW haWXe
                                                                                                  under L;>    FTg\baT_ Bank's
                                                                                                         TCF National    9Ta^qf Alternative
                                                                                                                                  8_gXeaTg\iX Loan
                                                                                                                                              DbTa
           HebZeT`*
           Program.
           M*K* Bank,
        •" U.S. 9Ta^( N.A.,
                       F*8*( dated
                             WTgXW May
                                   ETl 1,-( 2005,
                                            .,,1( Ybe
                                                   for _bTaf   g[Tg were
                                                       loans that    jXeX be\Z\aTgXW   haWXe U.S
                                                                            originated under  M*K Bank's
                                                                                                  9Ta^qf Alternative
                                                                                                          8_gXeaTg\iX Loan
                                                                                                                      DbTa Program.
                                                                                                                            HebZeT`*




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                ')#($
                                                                                                                                              35/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                       Desc
                                 Declaration in Support Page 227 of 369

                                                                          EXHIBIT
                                                                          5G8929C 1*

                                                          6>A< OF
                                                          FORM >6 TRUST
                                                                  CADBC CERTIFICATE
                                                                        35AC96931C5

                                      THE
                                      C85 NATIONAL
                                          =1C9>=1; COLLEGIATE STUDENT LOAN
                                                   3>;;5791C5 BCD45=C ;>1= TRUST
                                                                           CADBC +)).'-
                                                                                 2006-4

                                                                  CADBC CERTIFICATE
                                                                  TRUST 35AC96931C5

  THE
  C85 BENEFICIAL
        25=569391; INTEREST
                    9=C5A5BC IN 9= THE   TRUST REPRESENTED
                                    C85 CADBC   A5?A5B5=C54 BY   2H THIS
                                                                    C89B TRUST
                                                                          CADBC CERTIFICATE
                                                                                 35AC96931C5 HAS
                                                                                              81B NOT
                                                                                                  =>C BEEN
                                                                                                       255=
  REGISTERED
  A579BC5A54 UNDER
               D=45A THE     SECURITIES ACT
                        C85 B53DA9C95B    13C OF
                                              >6 1933,
                                                   *0,,& AS
                                                         1B AMENDED
                                                            1<5=454 (THE
                                                                       $C85 "ACT"),
                                                                            [13C\%& OR
                                                                                    >A ANY
                                                                                       1=H STATE
                                                                                           BC1C5 SECURITIES
                                                                                                 B53DA9C95B
  LAW,
  ;1F& AND
         1=4 MAY
             <1H NOT
                   =>C BE25 DIRECTLY
                             49A53C;H OR >A INDIRECTLY
                                            9=49A53C;H OFFERED
                                                            >665A54 OR    SOLD OR
                                                                      >A B>;4   >A OTHERWISE
                                                                                    >C85AF9B5 DISPOSED
                                                                                               49B?>B54 OF
                                                                                                         >6
  (INCLUDING  PLEDGED) BY
  $9=3;D49=7 ?;54754%         THE HOLDER
                          2H C85    8>;45A HEREOF
                                            85A5>6 UNLESS
                                                      D=;5BB IN9= THE
                                                                  C85 OPINION
                                                                      >?9=9>= OF
                                                                               >6 COUNSEL  SATISFACTORY TO
                                                                                  3>D=B5; B1C9B613C>AH   C>
  THE
  C85 OWNER
       >F=5A TRUSTEE,     SUCH TRANSACTION
               CADBC55& BD38     CA1=B13C9>= IS 9B EXEMPT
                                                   5G5<?C FROM
                                                             6A>< REGISTRATION
                                                                   A579BCA1C9>= UNDER    THE ACT
                                                                                  D=45A C85  13C AND  STATE
                                                                                                  1=4 BC1C5
  SECURITIES LAWS.
  B53DA9C95B  ;1FB( THE     TRANSFER OF
                      C85 CA1=B65A      >6 THIS  TRUST CERTIFICATE
                                           C89B CADBC    35AC96931C5 WILL
                                                                        F9;; NOT
                                                                              =>C BE
                                                                                  25 EFFECTIVE
                                                                                      56653C9E5 UNLESS
                                                                                                D=;5BB THE
                                                                                                        C85
  TRANSFEREE
  CA1=B65A55 HAS81B DELIVERED
                     45;9E5A54 TO  C> THE
                                      C85 OWNER     TRUSTEE A
                                           >F=5A CADBC55      1 LETTER
                                                                 ;5CC5A IN
                                                                         9= THE
                                                                            C85 FORM
                                                                                6>A< REQUIRED
                                                                                       A5@D9A54 BY  SECTION
                                                                                                 2H B53C9>=
  3.04(A)
  ,()-$1% OF THE TRUST
          >6 C85   CADBC AGREEMENT
                            17A55<5=C AND 1=4 THE     TRANSFEREE PROVIDES
                                                C85 CA1=B65A55                  THE OWNER
                                                                     ?A>E945B C85    >F=5A TRUSTEE
                                                                                             CADBC55 WITH
                                                                                                       F9C8
  EVIDENCE   SATISFACTORY C>
  5E945=35 B1C9B613C>AH       TO THE
                                  C85 OWNER
                                       >F=5A TRUSTEE
                                              CADBC55 DEMONSTRATING
                                                          45<>=BCA1C9=7 THE  C85 TRANSFEROR'S
                                                                                 CA1=B65A>A]B COMPLIANCE
                                                                                               3><?;91=35
         SECTION 3.04(B)
  F9C8 B53C9>=
  WITH           ,()-$2% OF THE CADBC
                         >6 C85  TRUST AGREEMENT.
                                        17A55<5=C(

                                                           CADBC CERTIFICATE
                                                           TRUST   35AC96931C5
                                                   D=45A THE
                                                   UNDER C85 TRUST
                                                              CADBC AGREEMENT,
                                                                     17A55<5=C& DATED
                                                                                  41C54
                                                           IW TM
                                                           as    4LKLRJLV /&
                                                              of December 7, +)).
                                                                             2006

  ;Xeg\Y\VTgX No.
  Certificate Fb* SSSSSS

  O\_`\aZgba Trust
  Wilmington     Lehfg Company,
                        ;b`cTal( not  abg \a
                                           in \gf  \aW\i\WhT_ capacity,
                                               its individual   VTcTV\gl( but
                                                                          Uhg solely
                                                                               fb_X_l as
                                                                                       Tf owner
                                                                                           bjaXe trustee
                                                                                                    gehfgXX (the
                                                                                                              %g[X "Owner
                                                                                                                    oGjaXe LehfgXXp&
                                                                                                                              Trustee") underhaWXe the
                                                                                                                                                     g[X Lehfg
                                                                                                                                                          Trust
  8ZeXX`Xag( WTgXW
  Agreement,           Tf of
                dated as  bY December
                              <XVX`UXe 3(    .,,2( with
                                          7, 2006,   j\g[ L[X   FTg\baT_ Collegiate
                                                           The National  ;b__XZ\TgX Funding
                                                                                     >haW\aZ LLCDD; andTaW L[X   =WhVTg\ba Resources
                                                                                                            The Education    JXfbheVXf Institute,
                                                                                                                                            Aafg\ghgX( AaV*(  ba
                                                                                                                                                        Inc., on
  UX[T_Y of
  behalf bY the
            g[X holders
                 [b_WXef Yeb`     g\`X to
                           from time   gb time
                                          g\`X (each
                                                 %XTV[ an
                                                        Ta "Owner")
                                                            oGjaXep& of
                                                                      bY beneficial
                                                                         UXaXY\V\T_ \agXeXfgf
                                                                                     interests \a g[X trust
                                                                                               in the   gehfg created
                                                                                                              VeXTgXW thereby
                                                                                                                       g[XeXUl (the
                                                                                                                                %g[X "Trust
                                                                                                                                       oLehfg Agreement"),
                                                                                                                                                8ZeXX`Xagp&(
  [XeXUl VXeg\Y\Xf
  hereby            g[Tg SSSSSSSSSSSSSS \f
          certifies that                       is g[X
                                                  the bjaXe
                                                      owner ofbY an
                                                                 Ta undivided
                                                                    haW\i\WXW beneficial
                                                                                UXaXY\V\T_ \agXeXfg
                                                                                            interest XdhT_   gb the
                                                                                                      equal to  g[X percentage
                                                                                                                     cXeVXagTZX listed
                                                                                                                                  _\fgXW onba KV[XWh_X
                                                                                                                                               Schedule A  8 togb
  g[X Lehfg
  the       8ZeXX`Xag \a
      Trust Agreement         g[X Lehfg
                          in the         HebcXegl provided
                                   Trust Property  cebi\WXW Ybe   TaW created
                                                              for and VeXTgXW by
                                                                               Ul the
                                                                                  g[X Lehfg  8ZeXX`Xag* L[\f
                                                                                       Trust Agreement.      This Lehfg  ;Xeg\Y\VTgX \f
                                                                                                                  Trust Certificate       \ffhXW pursuant
                                                                                                                                       is issued   chefhTag to gb
  TaW is
  and \f Xag\g_XW  gb the
         entitled to  g[X benefits
                          UXaXY\gf ofbY the
                                        g[X Lehfg   8ZeXX`Xag( and
                                             Trust Agreement,    TaW each
                                                                      XTV[ Owner
                                                                           GjaXe by Ul acceptance
                                                                                        TVVXcgTaVX hereof
                                                                                                      [XeXbY f[T__   UX bound
                                                                                                              shall be  UbhaW byUl the
                                                                                                                                     g[X terms
                                                                                                                                          gXe`f ofbY the
                                                                                                                                                      g[X Trust
                                                                                                                                                          Lehfg
  8ZeXX`Xag* Reference
  Agreement.    JXYXeXaVX \f    [XeXUl made
                             is hereby   `TWX togb the
                                                   g[X Lehfg  8ZeXX`Xag Ybe
                                                        Trust Agreement   for aT fgTgX`Xag
                                                                                 statement ofbY the
                                                                                                g[X rights
                                                                                                     e\Z[gf and
                                                                                                             TaW obligations
                                                                                                                  bU_\ZTg\baf of
                                                                                                                               bY the
                                                                                                                                   g[X Owner
                                                                                                                                        GjaXe hereof.
                                                                                                                                                  [XeXbY* L[X
                                                                                                                                                            The
  GjaXe Trustee
  Owner   LehfgXX may
                    `Tl treat
                          geXTg the
                                 g[X person
                                     cXefba shown
                                              f[bja on ba the
                                                           g[X eXZ\fgXe `T\agT\aXW by
                                                               register maintained   Ul the
                                                                                         g[X Owner
                                                                                              GjaXe Trustee
                                                                                                        LehfgXX pursuant
                                                                                                                 chefhTag togb KXVg\ba
                                                                                                                               Section 3.02/*,. ofbY the
                                                                                                                                                     g[X Lehfg
                                                                                                                                                          Trust
  8ZeXX`Xag as
  Agreement    Tf the
                  g[X absolute
                       TUfb_hgX Owner
                                  GjaXe [XeXbY
                                          hereof Ybe  T__ purposes.
                                                  for all checbfXf*

  ;Tc\gT_\mXW terms
  Capitalized gXe`f used
                    hfXW [XeX\a j\g[bhg definition
                         herein without WXY\a\g\ba have
                                                   [TiX the
                                                        g[X meanings
                                                            `XTa\aZf ascribed
                                                                     TfVe\UXW to
                                                                              gb them
                                                                                 g[X` \a be by
                                                                                      in or Ul eXYXeXaVX
                                                                                               reference \a g[X Lehfg
                                                                                                         in the       8ZeXX`Xag*
                                                                                                                Trust Agreement.

  LeTafYXe  bY this
  Transfer of  g[\f Trust
                     Lehfg Certificate
                            ;Xeg\Y\VTgX \f  fhU]XVg to
                                         is subject  gb VXegT\a  eXfge\Vg\baf and
                                                         certain restrictions  TaW limitations
                                                                                     _\`\gTg\baf set
                                                                                                  fXg Ybeg[
                                                                                                      forth \a  g[X Trust
                                                                                                             in the  Lehfg Agreement,
                                                                                                                            8ZeXX`Xag( \aV_hW\aZ      g[X
                                                                                                                                          including the
  eXdh\eX`Xag that
  requirement  g[Tg any
                     Tal transfer
                         geTafYXe eXdh\eXf  g[X prior
                                  requires the  ce\be VbafXag
                                                       consent bY
                                                                of bjaXef
                                                                   owners bY   Tg _XTfg
                                                                            of at least 41#
                                                                                        85% bY   g[X Percentage
                                                                                              of the HXeVXagTZX AagXeXfgf
                                                                                                                 Interests \a  g[X Lehfg*
                                                                                                                            in the        Aa the
                                                                                                                                   Trust. In g[X manner
                                                                                                                                                 `TaaXe
  `beX Yh__l
  more  fully fXg
              set Ybeg[
                  forth \a( TaW as
                        in, and  Tf _\`\gXW  Ul( the
                                    limited by,  g[X Lehfg  8ZeXX`Xag( this
                                                     Trust Agreement,     g[\f Lehfg
                                                                               Trust ;Xeg\Y\VTgX   `Tl be
                                                                                      Certificate may   UX transferred
                                                                                                           geTafYXeeXW upon
                                                                                                                        hcba the
                                                                                                                               g[X books
                                                                                                                                   Ubb^f ofbY the
                                                                                                                                              g[X Owner
                                                                                                                                                  GjaXe
  LehfgXX Ul the
  Trustee by  g[X eXZ\fgXeXW  GjaXe in
                  registered Owner     \a person
                                          cXefba be   Ul [\f
                                                  or by      TggbeaXl duly
                                                         his attorney  Wh_l authorized
                                                                             Thg[be\mXW in\a writing
                                                                                             je\g\aZ upon
                                                                                                      hcba surrender
                                                                                                            fheeXaWXe ofbY this
                                                                                                                           g[\f Lehfg  ;Xeg\Y\VTgX to
                                                                                                                                Trust Certificate  gb the
                                                                                                                                                      g[X
  GjaXe Trustee
  Owner   LehfgXX accompanied
                   TVVb`cTa\XW by  Ul aT written
                                         je\ggXa \afgeh`Xag
                                                  instrument bY   geTafYXe and
                                                               of transfer  TaW with
                                                                                 j\g[ such
                                                                                       fhV[ f\ZaTgheX   ZhTeTagXXf and
                                                                                             signature guarantees    TaW Xi\WXaVX
                                                                                                                          evidence ofbY authority
                                                                                                                                        Thg[be\gl of
                                                                                                                                                   bY the
                                                                                                                                                      g[X
  HXefbaf signing
  Persons  f\Za\aZ the
                    g[X instrument
                        \afgeh`Xag ofbY transfer
                                        geTafYXe as
                                                  Tf the
                                                     g[X Owner
                                                          GjaXe LehfgXX    `Tl reasonably
                                                                  Trustee may    eXTfbaTU_l require,
                                                                                              eXdh\eX( whereupon
                                                                                                       j[XeXhcba the g[X Owner
                                                                                                                         GjaXe LehfgXX
                                                                                                                                  Trustee f[T__
                                                                                                                                           shall \ffhX
                                                                                                                                                 issue \a
                                                                                                                                                       in
  g[X name
  the aT`X of
            bY the
               g[X transferee
                   geTafYXeXX aT Lehfg
                                 Trust ;Xeg\Y\VTgX  be Lehfg
                                        Certificate or        ;Xeg\Y\VTgXf evidencing
                                                        Trust Certificates  Xi\WXaV\aZ the
                                                                                         g[X amount
                                                                                             T`bhag and
                                                                                                      TaW XkgXag  bY interest
                                                                                                          extent of  \agXeXfg of
                                                                                                                              bY the
                                                                                                                                 g[X transferee.
                                                                                                                                     geTafYXeXX*

  L[X GjaXe hereof,
  The Owner   [XeXbY( by
                      Ul \gf  TVVXcgTaVX of
                          its acceptance bY this
                                            g[\f Lehfg ;Xeg\Y\VTgX( warrants
                                                 Trust Certificate, jTeeTagf and
                                                                             TaW represents
                                                                                   eXceXfXagf to
                                                                                               gb the
                                                                                                  g[X Owner
                                                                                                      GjaXe LehfgXX   TaW to
                                                                                                              Trustee and  gb the
                                                                                                                              g[X Owners
                                                                                                                                  GjaXef of
                                                                                                                                         bY the
                                                                                                                                            g[X
  bg[Xe Lehfg
  other       ;Xeg\Y\VTgXf \ffhXW
        Trust Certificates issued haWXe g[X Lehfg
                                  under the       8ZeXX`Xag and
                                            Trust Agreement    TaW agrees
                                                                    TZeXXf not
                                                                           abg to
                                                                               gb transfer
                                                                                  geTafYXe this
                                                                                           g[\f Lehfg ;Xeg\Y\VTgX except
                                                                                                Trust Certificate XkVXcg in
                                                                                                                         \a accordance
                                                                                                                            TVVbeWTaVX with
                                                                                                                                       j\g[ the
                                                                                                                                            g[X
  Lehfg 8ZeXX`Xag*
  Trust Agreement.

  L[\f Lehfg Certificate
  This Trust ;Xeg\Y\VTgX may
                         `Tl not
                             abg be
                                 UX acquired
                                    TVdh\eXW be [X_W by
                                             or held  Ul aT H_Ta*  9l accepting
                                                            Plan. By  TVVXcg\aZ and
                                                                                TaW [b_W\aZ g[\f Lehfg
                                                                                    holding this       ;Xeg\Y\VTgX( the
                                                                                                 Trust Certificate, g[X GjaXe [XeXbY shall
                                                                                                                        Owner hereof f[T__ be
                                                                                                                                           UX
  WXX`XW  gb [TiX
  deemed to  have eXceXfXagXW  TaW warranted
                   represented and jTeeTagXW that
                                             g[Tg \g \f not
                                                  it is abg aT Plan.
                                                               H_Ta*

  L[\f  Lehfg Certificate
  This Trust  ;Xeg\Y\VTgX and
                          TaW the
                              g[X Trust
                                   Lehfg Agreement
                                         8ZeXX`Xag shall
                                                     f[T__ \a  T__ respects
                                                            in all eXfcXVgf be
                                                                            UX ZbiXeaXW   Ul( and
                                                                               governed by,   TaW construed
                                                                                                  VbafgehXW \a  TVVbeWTaVX with,
                                                                                                             in accordance j\g[( the
                                                                                                                                 g[X _Tjf bY the
                                                                                                                                     laws of g[X
  KgTgX
  State bY <X_TjTeX (excluding
        of Delaware   %XkV_hW\aZ conflict
                                  VbaY_\Vg of
                                           bY _Tj
                                              law eh_Xf&( \aV_hW\aZ all
                                                  rules), including  T__ matters
                                                                         `TggXef of
                                                                                 bY construction,
                                                                                    VbafgehVg\ba( validity
                                                                                                  iT_\W\gl and
                                                                                                           TaW performance.
                                                                                                               cXeYbe`TaVX*


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                               '*#($
                                                                                                                                                             36/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 228 of 369




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                         '+#($
                                                                                                       37/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                        Desc
                                 Declaration in Support Page 229 of 369
            AF OALF=KK WHEREOF,
            IN WITNESS   O@=J=G>( the
                                  g[X Owner
                                      GjaXe LehfgXX( chefhTag to
                                            Trustee, pursuant gb the
                                                                 g[X Lehfg 8ZeXX`Xag( [Tf
                                                                     Trust Agreement, has VThfXW g[\f Lehfg
                                                                                          caused this       ;Xeg\Y\VTgX to
                                                                                                      Trust Certificate gb be
                                                                                                                           UX \ffhXW
                                                                                                                              issued
  Tf of
  as bY the
        g[X date
            WTgX hereof.
                 [XeXbY*



                                                                                 OADEAF?LGF LJMKL
                                                                                 WILMINGTON         TRUST ;GEH8FQ(
                                                                                                            COMPANY, not abg \a \gf \aW\i\WhT_
                                                                                                                             in its individual
                                                                                 VTcTV\gl
                                                                                 capacity ,( but
                                                                                             Uhg solely
                                                                                                 fb_X_l as
                                                                                                        Tf Owner
                                                                                                           GjaXe LehfgXX
                                                                                                                 Trustee


                                                                                 9l6
                                                                                 By:
                                                                                       FT`X6
                                                                                       Name:
                                                                                       L\g_X6
                                                                                       Title:
  <TgXW6 SSSSSSSSSSSSSSS
  Dated:




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                              ',#($
                                                                                                                                            38/40
,#&%#&$%,
8/21/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                            Desc
                                 Declaration in Support Page 230 of 369

                                                                   EXHIBIT
                                                                   5G8929C +2

                                                   FORM
                                                   6>A< OF
                                                        >6 ACCESSION
                                                           1335BB9>= AGREEMENT
                                                                     17A55<5=C

                                                     SSSSSSSSSSSSSSSSSSS( SSSSSSSSSSS

  O\_`\aZgba Lehfg
  Wilmington       ;b`cTal
             Trust Company
  --,, North
  1100 Fbeg[ Market
             ETe^Xg KgeXXg
                    Street
  O\_`\aZgba( Delaware
  Wilmington, <X_TjTeX 19890
                        -545,
  8ggXag\ba6
  Attention:

  <XTe K\ef6
  Dear Sirs:

           OX refer
           We  eXYXe to
                      gb the
                         g[X Lehfg  8ZeXX`Xag( dated
                             Trust Agreement,    WTgXW as
                                                       Tf of
                                                           bY December
                                                              <XVX`UXe 3(    .,,2 (the
                                                                          7, 2006  %g[X "Trust
                                                                                        oLehfg Agreement"),
                                                                                                8ZeXX`Xagp&( among
                                                                                                               T`baZ The
                                                                                                                       L[X National
                                                                                                                            FTg\baT_ Collegiate
                                                                                                                                     ;b__XZ\TgX
  >haW\aZ DD;
  Funding         %g[X "Company"),
           LLC (the     o;b`cTalp&( L[X      =WhVTg\ba Resources
                                        The Education    JXfbheVXf Aafg\ghgX(
                                                                     Institute, AaV* TaW Wilmington
                                                                                Inc. and  O\_`\aZgba Lehfg     ;b`cTal( aT Delaware
                                                                                                       Trust Company,        <X_TjTeX banking
                                                                                                                                       UTa^\aZ
  VbecbeTg\ba %\a its
  corporation (in \gf capacity
                       VTcTV\gl Tf gehfgXX thereunder,
                                as trustee g[XeXhaWXe( the
                                                       g[X "Owner
                                                            oGjaXe LehfgXXp&*
                                                                    Trustee"). OX    cebcbfX to
                                                                                 We propose  gb purchase
                                                                                                cheV[TfX aT beneficial
                                                                                                            UXaXY\V\T_ \agXeXfg
                                                                                                                       interest \a
                                                                                                                                in L[X FTg\baT_
                                                                                                                                   The National
  ;b__XZ\TgX KghWXag
  Collegiate Student DbTa
                       Loan Lehfg   .,,2)0( aT Delaware
                             Trust 2006-4,     <X_TjTeX fgTghgbel  gehfg (the
                                                         statutory trust %g[X "Trust")
                                                                               oLehfgp& Ybe`XW  chefhTag to
                                                                                        formed pursuant  gb the
                                                                                                             g[X Lehfg 8ZeXX`Xag* Capitalized
                                                                                                                 Trust Agreement.   ;Tc\gT_\mXW
  gXe`f used
  terms hfXW [XeX\a  j\g[bhg definition
             herein without   WXY\a\g\ba have
                                         [TiX the
                                               g[X meanings
                                                   `XTa\aZf Z\iXa  g[X` in
                                                             given them   \a the
                                                                             g[X Lehfg 8ZeXX`Xag*
                                                                                 Trust Agreement.

        -* We
        1. OX understand
               haWXefgTaW that
                           g[Tg our
                                 bhe Lehfg  ;Xeg\Y\VTgX \f
                                     Trust Certificate     abg being
                                                        is not UX\aZ registered
                                                                       eXZ\fgXeXW under
                                                                                   haWXe the
                                                                                          g[X KXVhe\g\Xf   8Vg of
                                                                                                Securities Act bY 1933,
                                                                                                                   -5//( as
                                                                                                                         Tf amended
                                                                                                                            T`XaWXW (the
                                                                                                                                     %g[X "1933
                                                                                                                                          o-5//
           8Vgp&( be
           Act"), or Tal fgTgX securities
                     any state  fXVhe\g\Xf or
                                           be "Blue
                                              o9_hX K^lp
                                                     Sky" _Tj   TaW \f
                                                           law and      UX\aZ sold
                                                                     is being  fb_W to
                                                                                    gb us
                                                                                       hf \a
                                                                                           in aT transaction
                                                                                                 geTafTVg\ba that
                                                                                                             g[Tg \f
                                                                                                                  is XkX`cg
                                                                                                                     exempt Yeb` g[X registration
                                                                                                                            from the eXZ\fgeTg\ba
           eXdh\eX`Xagf bY
           requirements     g[X 1933
                         of the -5// Act
                                      8Vg and
                                           TaW any
                                               Tal applicable
                                                    Tcc_\VTU_X state
                                                               fgTgX laws.
                                                                     _Tjf*

        .* We
        2. OX have
               [TiX ^abj_XWZX
                    knowledge TaWand XkcXe\XaVX
                                     experience \a   Y\aTaV\T_ and
                                                  in financial TaW business
                                                                   Uhf\aXff matters
                                                                            `TggXef as
                                                                                    Tf to
                                                                                       gb be
                                                                                          UX capable
                                                                                             VTcTU_X of
                                                                                                     bY evaluating
                                                                                                         XiT_hTg\aZ the
                                                                                                                    g[X merits
                                                                                                                        `Xe\gf and
                                                                                                                               TaW risks
                                                                                                                                   e\f^f bY Ta
                                                                                                                                         of an
           \aiXfg`Xag
           investment \a  g[X Trust,
                       in the Lehfg( we
                                     jX are
                                         TeX able
                                             TU_X to
                                                  gb bear
                                                     UXTe the
                                                          g[X economic
                                                               XVbab`\V e\f^
                                                                        risk bY
                                                                             of \aiXfg`Xag
                                                                                investment \a  g[X Lehfg
                                                                                            in the       TaW we
                                                                                                   Trust and  jX are
                                                                                                                 TeX an
                                                                                                                     Ta "accredited
                                                                                                                        oTVVeXW\gXW \aiXfgbep
                                                                                                                                     investor"
           Tf WXY\aXW
           as         \a Regulation
              defmed in  JXZh_Tg\ba D< under
                                        haWXe the
                                               g[X 1933
                                                   -5// Act.
                                                         8Vg*

        /* We
        3. OX acknowledge
                TV^abj_XWZX that
                              g[Tg none
                                   abaX bY   g[X Lehfg(
                                          of the        g[X Company
                                                 Trust, the ;b`cTal or  be the
                                                                            g[X GjaXe
                                                                                Owner LehfgXX    [Tf advised
                                                                                         Trustee has TWi\fXW us
                                                                                                              hf concerning
                                                                                                                  VbaVXea\aZ the
                                                                                                                              g[X YXWXeT_   be state
                                                                                                                                   federal or  fgTgX
           \aVb`X   gTk consequences
           income tax   VbafXdhXaVXf bYof bja\aZ
                                          owning aT beneficial
                                                    UXaXY\V\T_ \agXeXfg
                                                                interest \a g[X Lehfg(
                                                                         in the        \aV_hW\aZ the
                                                                                Trust, including g[X tax
                                                                                                     gTk fgTghf
                                                                                                         status bY g[X Lehfg
                                                                                                                of the       be the
                                                                                                                       Trust or g[X _\^X_\[bbW  g[Tg
                                                                                                                                    likelihood that
           W\fge\Uhg\baf
           distributions Yeb`
                          from g[X
                                the Lehfg  jbh_W be
                                    Trust would   UX V[TeTVgXe\mXW
                                                     characterized asTf "unrelated
                                                                         ohaeX_TgXW business
                                                                                     Uhf\aXff income"
                                                                                               \aVb`Xp Ybe   YXWXeT_ tax
                                                                                                         for federal  gTk purposes,
                                                                                                                          checbfXf( and
                                                                                                                                      TaW we
                                                                                                                                           jX have
                                                                                                                                               [TiX
           Vbafh_gXW  j\g[ our
           consulted with   bhe own
                                bja tax
                                     gTk advisor
                                         TWi\fbe with
                                                 j\g[ eXfcXVg  gb fhV[
                                                       respect to       `TggXef*
                                                                  such matters.

        0* We
        4. OX are
               TeX acquiring
                   TVdh\e\aZ our
                               bhe Trust
                                    Lehfg Certificate
                                          ;Xeg\Y\VTgX Ybe bhe bja
                                                      for our       TVVbhag and
                                                              own account    TaW not
                                                                                 abg for
                                                                                     Ybe the
                                                                                         g[X benefit
                                                                                             UXaXY\g of
                                                                                                     bY any
                                                                                                        Tal other
                                                                                                            bg[Xe person
                                                                                                                  cXefba and
                                                                                                                         TaW not
                                                                                                                             abg with
                                                                                                                                 j\g[ aT view
                                                                                                                                         i\Xj to
                                                                                                                                              gb
           Tal distribution
           any  W\fge\Uhg\ba bY
                              of bhe   UXaXY\V\T_ \agXeXfg
                                   our beneficial interest \a  g[X Lehfg
                                                           in the   Trust fhU]XVg(
                                                                          subject, aXiXeg[X_Xff( gb the
                                                                                   nevertheless, to  g[X haWXefgTaW\aZ  g[Tg disposition
                                                                                                         understanding that  W\fcbf\g\ba bY  bhe
                                                                                                                                          of our
           cebcXegl shall
           property  f[T__ at
                           Tg all
                              T__ times
                                  g\`Xf be
                                        UX and
                                           TaW remain
                                                eX`T\a within
                                                        j\g[\a our
                                                                bhe control.
                                                                    Vbageb_*

        1* OX agree
        5. We  TZeXX g[Tg
                     that bhe UXaXY\V\T_ \agXeXfg
                          our beneficial  interest \a g[X Trust
                                                   in the Lehfg must
                                                                `hfg be
                                                                      UX held
                                                                         [X_W \aWXY\a\gX_l Ul us
                                                                              indefmitely by  hf unless
                                                                                                  ha_Xff subsequently
                                                                                                         fhUfXdhXag_l eXZ\fgXeXW
                                                                                                                        registered haWXe g[X 1933
                                                                                                                                   under the -5//
           8Vg and
           Act TaW any
                   Tal applicable
                        Tcc_\VTU_X state
                                    fgTgX fXVhe\g\Xf  be "Blue
                                          securities or  o9_hX K^lp
                                                                Sky" _Tj  be unless
                                                                     law or  ha_Xff exemptions
                                                                                    XkX`cg\baf from
                                                                                                 Yeb` the
                                                                                                       g[X eXZ\fgeTg\ba
                                                                                                           registration eXdh\eX`Xagf  bY the
                                                                                                                        requirements of  g[X 1933
                                                                                                                                             -5//
           8Vg and
           Act TaW applicable
                   Tcc_\VTU_X fgTgX
                               state _Tjf  TeX available.
                                     laws are  TiT\_TU_X*

        2* We
        6. OX agree
               TZeXX that
                      g[Tg \a g[X event
                           in the XiXag that
                                         g[Tg at
                                              Tg some
                                                 fb`X YhgheX  g\`X we
                                                       future time  jX wish
                                                                       j\f[ to
                                                                             gb dispose
                                                                                W\fcbfX bY  be exchange
                                                                                         of or XkV[TaZX any
                                                                                                         Tal bY
                                                                                                              of bhe  UXaXY\V\T_ interest
                                                                                                                  our beneficial \agXeXfg in
                                                                                                                                          \a the
                                                                                                                                             g[X
           Lehfg( jX will
           Trust, we  j\__ not
                           abg transfer
                               geTafYXe or
                                        be XkV[TaZX   Tal of
                                           exchange any    bY bhe UXaXY\V\T_ \agXeXfg
                                                              our beneficial interest \a g[X Lehfg
                                                                                      in the Trust ha_Xff jX have
                                                                                                   unless we  [TiX obtained
                                                                                                                    bUgT\aXW the
                                                                                                                              g[X prior
                                                                                                                                   ce\be written
                                                                                                                                         je\ggXa
           VbafXag gb such
           consent to  fhV[ transfer
                            geTafYXe be
                                     or XkV[TaZX   chefhTag to
                                        exchange pursuant   gb KXVg\ba /*,0 of
                                                               Section 3.04 bY the
                                                                               g[X Lehfg 8ZeXX`Xag( and
                                                                                   Trust Agreement,  TaW X\g[Xe6
                                                                                                          either:

               %8& (1)
               (A) %-& the
                       g[X transfer
                           geTafYXe be
                                     or XkV[TaZX
                                         exchange \f  `TWX to
                                                   is made gb an
                                                              Ta Eligible
                                                                  =_\Z\U_X Purchaser
                                                                           HheV[TfXe (as
                                                                                      %Tf WXY\aXW  UX_bj&( (2)
                                                                                          defmed below),    %.& aT _XggXe gb substantially
                                                                                                                   letter to  fhUfgTag\T__l the
                                                                                                                                            g[X fT`X
                                                                                                                                                same
                   XYYXVg Tf this
                   effect as g[\f _XggXe
                                  letter \f
                                          is XkXVhgXW ceb`cg_l by
                                             executed promptly   Ul fhV[  =_\Z\U_X Purchaser,
                                                                    such Eligible  HheV[TfXe( and
                                                                                                TaW (3)
                                                                                                    %/& all
                                                                                                        T__ bYYXef
                                                                                                            offers be
                                                                                                                    or fb_\V\gTg\baf
                                                                                                                        solicitations \a
                                                                                                                                       in VbaaXVg\ba
                                                                                                                                          connection
                   j\g[ the
                   with  g[X sale
                             fT_X (if
                                  %\Y aT fT_X&( j[Xg[Xe made
                                         sale), whether `TWX W\eXVg_l  be through
                                                              directly or g[ebhZ[ any
                                                                                   Tal agent
                                                                                       TZXag acting
                                                                                              TVg\aZ on
                                                                                                     ba our
                                                                                                         bhe behalf,
                                                                                                             UX[T_Y( are
                                                                                                                       TeX limited
                                                                                                                            _\`\gXW only
                                                                                                                                    ba_l to
                                                                                                                                          gb Eligible
                                                                                                                                             =_\Z\U_X
                   HheV[TfXef and
                   Purchasers   TaW are
                                     TeX not
                                          abg made
                                              `TWX by
                                                    Ul means
                                                        `XTaf bY Tal Ybe`
                                                              of any        bY general
                                                                      form of  ZXaXeT_ solicitation
                                                                                       fb_\V\gTg\ba or
                                                                                                    be ZXaXeT_  TWiXeg\f\aZ whatsoever;
                                                                                                       general advertising     j[TgfbXiXe7 orbe

                %9& our
                (B) bhe beneficial
                        UXaXY\V\T_ \agXeXfg
                                   interest \a
                                            in g[X
                                               the Lehfg
                                                   Trust \f
                                                         is fb_W \a aT transaction
                                                            sold in    geTafTVg\ba that
                                                                                   g[Tg does
                                                                                        WbXf abg eXdh\eX eXZ\fgeTg\ba
                                                                                             not require              haWXe the
                                                                                                         registration under g[X 1933
                                                                                                                                -5// Act
                                                                                                                                     8Vg and
                                                                                                                                         TaW
                    Tal applicable
                    any Tcc_\VTU_X KgTgX  o9_hX K^lp
                                    State "Blue       _Tj*
                                                 Sky" law.

  o=_\Z\U_X Purchaser"
  "Eligible HheV[TfXep means
                       `XTaf aT corporation,
                                VbecbeTg\ba( partnership
                                               cTegaXef[\c or
                                                            be other
                                                               bg[Xe entity
                                                                     Xag\gl which
                                                                            j[\V[ wejX have
                                                                                        [TiX eXTfbaTU_X  ZebhaWf to
                                                                                             reasonable grounds    gb believe
                                                                                                                      UX_\XiX and
                                                                                                                              TaW Wb UX_\XiX VTa
                                                                                                                                  do believe can
  `T^X eXceXfXagTg\baf
  make                  j\g[ respect
        representations with eXfcXVg to
                                     gb itself
                                        \gfX_Y to
                                               gb substantially
                                                  fhUfgTag\T__l the
                                                                g[X same
                                                                    fT`X XYYXVg  Tf the
                                                                          effect as g[X eXceXfXagTg\baf fXg Ybeg[
                                                                                        representations set       [XeX\a*
                                                                                                            forth herein.


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                                                   '-#($
                                                                                                                                                 39/40
,#&%#&$%,
8/21/2018  Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated             01/09/19Document
                                                                      1;2??<382@54      Entered 01/09/19 13:20:46
                                                                                   0<3A95;@                         Desc
        3*  OX understand
        7. We  haWXefgTaW that
                          g[Tg bhe
                               our Lehfg  Declaration
                                   Trust ;Xeg\Y\VTgX         in Support
                                                     UXTef aT legend
                                         Certificate bears    _XZXaW to       Page
                                                                     gb substantially  231
                                                                        fhUfgTag\T__l the    of 369effect:
                                                                                      g[X Yb__bj\aZ
                                                                                          following XYYXVg6

  L@=  9=F=>A;A8D AFL=J=KL
  THE BENEFICIAL   INTEREST AFIN L@=
                                  THE LJMKL     J=HJ=K=FL=< BY
                                        TRUST REPRESENTED       9Q L@AK
                                                                   THIS LJMKL    ;=JLA>A;8L= HAS
                                                                         TRUST CERTIFICATE     @8K NOT
                                                                                                     FGL BEEN
                                                                                                         9==F
  J=?AKL=J=< UNDER
  REGISTERED  MF<=J L@=
                     THE K=;MJALA=K    8;L G>
                          SECURITIES ACT       -5//( AS
                                            OF 1933, 8K AMENDED
                                                        8E=F<=< (THE
                                                                  %L@= "ACT"),
                                                                       o8;Lp&( OR
                                                                               GJ ANY
                                                                                   8FQ KL8L=
                                                                                        STATE K=;MJALA=K D8O(
                                                                                              SECURITIES LAW,
  8F< MAY
  AND  E8Q NOT
           FGL BE9= DIRECTLY
                    <AJ=;LDQ ORGJ AF<AJ=;LDQ     G>>=J=< OR
                                   INDIRECTLY OFFERED      GJ KGD<   GJ OTHERWISE
                                                               SOLD OR  GL@=JOAK= DISPOSED
                                                                                     <AKHGK=< OFG> (INCLUDING
                                                                                                   %AF;DM<AF?
  HD=<?=<& BY
  PLEDGED) 9Q L@=   @GD<=J HEREOF
               THE HOLDER     @=J=G> UNLESS
                                       MFD=KK AFIN L@=   GHAFAGF OF
                                                    THE OPINION   G> COUNSEL
                                                                     ;GMFK=D K8LAK>8;LGJQ
                                                                                SATISFACTORY TOLG L@=  GOF=J
                                                                                                   THE OWNER
  LJMKL==
  TRUSTEE KM;@  LJ8FK8;LAGF IS
          SUCH TRANSACTION     AK EXEMPT
                                  =P=EHL FROM
                                           >JGE REGISTRATION
                                                  J=?AKLJ8LAGF UNDER
                                                                 MF<=J L@=  8;L AND
                                                                        THE ACT   8F< STATE
                                                                                       KL8L= K=;MJALA=K D8OK*
                                                                                             SECURITIES LAWS.
  L@=
  THE LJ8FK>=J  G> L@AK
      TRANSFER OF  THIS LJMKL  ;=JLA>A;8L= OADD
                        TRUST CERTIFICATE          FGL BE
                                             WILL NOT   9= EFFECTIVE
                                                           =>>=;LAN= UNLESS
                                                                      MFD=KK L@=
                                                                             THE LJ8FK>=J==    @8K DELIVERED
                                                                                  TRANSFEREE HAS    <=DAN=J=<
  LG
  TO L@= GOF=J LJMKL==
     THE OWNER   TRUSTEE A 8 LETTER
                             D=LL=J AFIN L@=  >GJE REQUIRED
                                         THE FORM    J=IMAJ=< BY9Q K=;LAGF /*,0%8& OF
                                                                   SECTION 3.04(A)  G> L@=
                                                                                       THE LJMKL  8?J==E=FL
                                                                                           TRUST AGREEMENT
  8F< L@=
  AND  THE LJ8FK>=J==    HJGNA<=K L@=
           TRANSFEREE PROVIDES       THE GOF=J
                                          OWNER LJMKL==       OAL@ EVIDENCE
                                                   TRUSTEE WITH     =NA<=F;= K8LAK>8;LGJQ
                                                                               SATISFACTORY LG    L@= OWNER
                                                                                               TO THE  GOF=J
  LJMKL== <=EGFKLJ8LAF? L@=
  TRUSTEE DEMONSTRATING     THE LJ8FK>=JGJqK     ;GEHDA8F;= WITH
                                TRANSFEROR'S COMPLIANCE       OAL@ K=;LAGF  /*,0%9& OF
                                                                    SECTION 3.04(B) G> L@=
                                                                                       THE LJMKL  8?J==E=FL*
                                                                                           TRUST AGREEMENT.

        4* We
        8. OX agree
              TZeXX gb UX bound
                    to be UbhaW by
                                Ul T__ gXe`f and
                                   all terms TaW conditions
                                                 VbaW\g\baf of
                                                            bY our
                                                               bhe Lehfg ;Xeg\Y\VTgX and
                                                                   Trust Certificate TaW the
                                                                                         g[X Lehfg 8ZeXX`Xag*
                                                                                             Trust Agreement.

                                                                      NXel truly
                                                                      Very geh_l yours,
                                                                                 lbhef(




                                                                      FT`X of
                                                                      Name bY Purchaser
                                                                              HheV[TfXe



                                                                      9l6
                                                                      By:
                                                                                 FT`X6
                                                                                 Name:
                                                                                 L\g_X6
                                                                                 Title:



  8VVXcgXW and
  Accepted TaW Acknowledged g[\f SSSSSg[
               8V^abj_XWZXW this      th WTl bY
                                         day of
  SSSSSSSSSSSSSSSSSSSS( SSSS*

  OADEAF?LGF LJMKL
  WILMINGTON                ;GEH8FQ( not
                    TRUST COMPANY,      abg \a
                                            in \gf
                                               its \aW\i\WhT_
                                                   individual
  VTcTV\gl( Uhg fb_X_l
  capacity, but        Tf Owner
                solely as GjaXe LehfgXX
                                Trustee


  9l6
  By:
        FT`X6
        Name:
        L\g_X6
        Title:




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$*$$(&&%#4*$%(&("7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237706004221/d601424.htm                                             ($#($
                                                                                                                           40/40
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 232 of 369




                Exhibit F


                                                                    Exhibit F
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'('7I'SM
                                                                        Page 1 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 233 of 369


 !"#$$%&'((')&($*+*%,-.'/012/'340!!5!6/'
 EX-99.7 11 d719505.htm TRUST AGREEMENT

                                                                                 EXHIBIT 99.7
                                                                                 !"#$%$&'(()*




                        &#!'+,&$-+,.'/-..!0$,&!'1&23!+&'.-,+'&421&'566*78
                        THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-4



                                            /012/'340!!5!6/
                                            TRUST AGREEMENT



                                                   3.789
                                                   Among



                                       ;<=5<64/>6'/012/'?>5@36A
                                       WILMINGTON  TRUST COMPANY
                                            BC'>;6!0'/012/!!
                                           as  OWNER TRUSTEE



                                                     B8)
                                                     and



                                   /D!'63/<>63='?>==!4<3/!'E16F<64'==?
                                   THE NATIONAL COLLEGIATE FUNDING LLC
                                B8)'/D!'!F1?3/<>6'0!2>10?!2'<62/</1/!G'<6?%
                                and THE EDUCATION RESOURCES INSTITUTE, INC.
                                                BC'>;6!02
                                                as OWNERS

                                                  FB-H)'BC'7I
                                                  Dated as of
                                              2HJ-H.KHL'M+G'M++&
                                              September 20, 2007




                                            /3N=!'>E'?>6/!6/2
                                            TABLE OF CONTENTS



                                                 30/<?=!'<I
                                                 ARTICLE

                                               F!E<6</<>62
                                               DEFINITIONS

 2HO-P78'
 Section    ?BJP-BQPRH)'/HL.C
            Capitalized Terms
 (%+(
 1.01




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm         $USUM+(V
                                                                                       9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'M'7I'SM
                                                                        Page 2 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 234 of 369

                                                         30/<?=!'<<
                                                         ARTICLE II

                                                     >0436<[3/<>6
                                                     ORGANIZATION

 2HO-P78'
 Section    6B.H
            Name
 M%+(
 2.01
 2HO-P78'
 Section    >IIPOH
            Office
 M%+M
 2.02
 2HO-P78'
 Section    @TLJ7CHC'B8)'@7XHLC%
            Purposes and Powers.
 M%+Z
 2.03
 2HO-P78'
 Section    3JJ7P8-.H8-'7I'-,H'>X8HL'/LTC-HH
            Appointment of the Owner Trustee
 M%+S
 2.04
 2HO-P78'
 Section    FHOQBLB-P78'7I'/LTC-
            Declaration of Trust
 M%+*
 2.05
 2HO-P78'
 Section    67'=PBKPQP-]'7I'>X8HLC'I7L'!^JH8CHC'7L'>KQP9B-P78C'7I'/LTC-
            No Liability of Owners for Expenses or Obligations of Trust
 M%+\
 2.06
 2HO-P78'
 Section    2P-TC'7I'/LTC-
            Situs of Trust
 M%+&
 2.07

                                                         30/<?=!'<<<
                                                         ARTICLE III

                               /012/'?!0/<E<?3/!2'36F'/0362E!0'>E'<6/!0!2/
                               TRUST CERTIFICATES AND TRANSFER OF INTEREST

 2HO-P78'
 Section    <CCTB8OH'7I'/LTC-'?HL-PIPOB-H%
            Issuance of Trust Certificate.
 Z%+(
 3.01
 2HO-P78'
 Section    0H9PC-LB-P78'B8)'/LB8CIHL'7I'?HL-PIPOB-HC%
            Registration and Transfer of Certificates.
 Z%+M
 3.02
 2HO-P78'
 Section    =7C-G'2-7QH8G'5T-PQB-H)'7L'FHC-L7]H)'?HL-PIPOB-HC
            Lost, Stolen, Mutilated or Destroyed Certificates
 Z%+Z
 3.03
 2HO-P78'
 Section    =P.P-B-P78'78'/LB8CIHL'7I'>X8HLC,PJ'0P9,-C%
            Limitation on Transfer of Ownership Rights.
 Z%+S
 3.04
 2HO-P78'
 Section    3CCP98.H8-'7I'0P9,-'-7'FPC-LPKT-P78C
            Assignment of Right to Distributions
 Z%+*
 3.05

                                                         30/<?=!'<_
                                                         ARTICLE IV

                                              ?>6?!06<64'/D!'>;6!02
                                              CONCERNING THE OWNERS

 2HO-P78'
 Section    3O-P78'K]'>X8HLC'XP-,'0HCJHO-'-7'?HL-BP8'5B--HLC%
            Action by Owners with Respect to Certain Matters.
 S%+(
 4.01
 2HO-P78'
 Section    3O-P78'1J78'<8C-LTO-P78C%
            Action Upon Instructions.
 S%+M
 4.02
 2HO-P78'
 Section    2TJHL#.B`7LP-]'?78-L7Q
            Super-majority Control
 S%+Z
 4.03
 2HO-P78'
 Section    0HJLHCH8-B-P78C'B8)';BLLB8-PHC'7I'-,H'FHJ7CP-7L
            Representations and Warranties of the Depositor
 S%+S
 4.04
 2HO-P78'
 Section    @7XHL'7I'3--7L8H]%
            Power of Attorney.
 S%+*
 4.05

                                                         30/<?=!'_
                                                         ARTICLE V

                                 <6_!2/5!6/'36F'3@@=<?3/<>6'>E'/012/'E16F2
                                 INVESTMENT AND APPLICATION OF TRUST FUNDS

 2HO-P78'
 Section    <8YHC-.H8-'7I'/LTC-'ET8)C
            Investment of Trust Funds
 *%+(
 5.01
 2HO-P78'
 Section    3JJQPOB-P78'7I'ET8)C
            Application of Funds
 *%+M
 5.02




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm   $USUM+(V
                                                                                 9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'Z'7I'SM
                                                                        Page 3 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 235 of 369

                                                      30/<?=!'_<
                                                      ARTICLE VI

                                                        ?3@</3=
                                                        CAPITAL

 2HO-P78'
 Section    /B^'?,BLBO-HLPRB-P78
            Tax Characterization
 \%+(
 6.01
 2HO-P78'
 Section    <8P-PBQ'?BJP-BQ'?78-LPKT-P78C'7I'>X8HLC
            Initial Capital Contributions of Owners
 \%+M
 6.02
 2HO-P78'
 Section    ?BJP-BQ'3OO7T8-C
            Capital Accounts
 \%+Z
 6.03
 2HO-P78'
 Section    <8-HLHC-
            Interest
 \%+S
 6.04
 2HO-P78'
 Section    67'3))P-P78BQ'?BJP-BQ'?78-LPKT-P78C
            No Additional Capital Contributions
 \%+*
 6.05
 2HO-P78'
 Section    <8YHC-.H8-'7I'?BJP-BQ'?78-LPKT-P78C
            Investment of Capital Contributions
 \%+\
 6.06
 2HO-P78'
 Section    0HJB].H8-'B8)'0H-TL8'7I'?BJP-BQ'?78-LPKT-P78C
            Repayment and Return of Capital Contributions
 \%+&
 6.07

                                                      30/<?=!'_<<
                                                      ARTICLE VII

                                 3==>?3/<>6'>E'@0>E</'36F'=>22a'F<2/0<N1/<>62
                                 ALLOCATION OF PROFIT AND LOSS; DISTRIBUTIONS

 2HO-P78'
 Section    @L7IP-
            Profit
 &%+(
 7.01
 2HO-P78'
 Section    =7CC
            Loss
 &%+M
 7.02
 2HO-P78'
 Section    2JHOPBQ'3QQ7OB-P78C%
            Special Allocations.
 &%+Z
 7.03
 2HO-P78'
 Section    ?TLB-PYH'3QQ7OB-P78C
            Curative Allocations
 &%+S
 7.04
 2HO-P78'
 Section    >-,HL'3QQ7OB-P78'0TQHC%
            Other Allocation Rules.
 &%+*
 7.05
 2HO-P78'
 Section    FPC-LPKT-P78'7I'6H-'?BC,'EQ7X
            Distribution of Net Cash Flow
 &%+\
 7.06
 2HO-P78'
 Section    FPC-LPKT-P78'FB-H'2-B-H.H8-
            Distribution Date Statement
 &%+&
 7.07
 2HO-P78'
 Section    3QQ7OB-P78'7I'/B^'=PBKPQP-]
            Allocation of Tax Liability
 &%+V
 7.08
 2HO-P78'
 Section    5H-,7)'7I'@B].H8-
            Method of Payment
 &%+$
 7.09
 2HO-P78'
 Section    67'2H9LH9B-P78'7I'ET8)Ca'67'<8-HLHC-
            No Segregation of Funds; No Interest
 &%(+
 7.10
 2HO-P78'
 Section    <8-HLJLH-B-P78'B8)'3JJQPOB-P78'7I'@L7YPCP78C'K]'-,H'3).P8PC-LB-7L
            Interpretation and Application of Provisions by the Administrator
 &%((
 7.11
                                                      30/<?=!'_<<<
                                                      ARTICLE VIII

                                 31/D>0</A'36F'F1/<!2'>E'/D!'>;6!0'/012/!!
                                 AUTHORITY AND DUTIES OF THE OWNER TRUSTEE


 2HO-P78'
 Section    4H8HLBQ'3T-,7LP-]
            General Authority
 V%+(
 8.01
 2HO-P78'
 Section    2JHOPIPO'3T-,7LP-]
            Specific Authority
 V%+M
 8.02
 2HO-P78'
 Section    4H8HLBQ'FT-PHC
            General Duties
 V%+Z
 8.03
 2HO-P78'
 Section    3OO7T8-P89'B8)'0HJ7L-C'-7'-,H'>X8HLCG'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH'B8)'>-,HLC
            Accounting and Reports to the Owners, the Internal Revenue Service and Others
 V%+S
 8.04




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm              $USUM+(V
                                                                                            9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'S'7I'SM
                                                                        Page 4 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 236 of 369

 2HO-P78'
 Section    2P98B-TLH'7I'0H-TL8C
            Signature of Returns
 V%+*
 8.05
 2HO-P78'
 Section    0P9,-'-7'0HOHPYH'B8)'0HQ]'1J78'<8C-LTO-P78C
            Right to Receive and Rely Upon Instructions
 V%+\
 8.06
 2HO-P78'
 Section    67'FT-PHC'!^OHJ-'BC'2JHOPIPH)'P8'-,PC'39LHH.H8-'7L'P8'<8C-LTO-P78C
            No Duties Except as Specified in this Agreement or in Instructions
 V%+&
 8.07
 2HO-P78'
 Section    67'3O-P78'!^OHJ-'18)HL'2JHOPIPH)'F7OT.H8-C'7L'<8C-LTO-P78C
            No Action Except Under Specified Documents or Instructions
 V%+V
 8.08
 2HO-P78'
 Section    0HC-LPO-P78
            Restriction
 V%+$
 8.09

                                                      30/<?=!'<"
                                                      ARTICLE IX

                                       ?>6?!06<64'/D!'>;6!0'/012/!!
                                       CONCERNING THE OWNER TRUSTEE

 2HO-P78'
 Section    3OOHJ-B8OH'7I'/LTC-C'B8)'FT-PHC
            Acceptance of Trusts and Duties
 $%+(
 9.01
 2HO-P78'
 Section    ETL8PC,P89'7I'F7OT.H8-C
            Furnishing of Documents
 $%+M
 9.02
 2HO-P78'
 Section    0HQPB8OHa'3)YPOH'7I'?7T8CHQ%
            Reliance; Advice of Counsel.
 $%+Z
 9.03
 2HO-P78'
 Section    67-'3O-P89'P8'<8)PYP)TBQ'?BJBOP-]
            Not Acting in Individual Capacity
 $%+S
 9.04
 2HO-P78'
 Section    0HJLHCH8-B-P78C'B8)';BLLB8-PHC'7I'>X8HL'/LTC-HH
            Representations and Warranties of Owner Trustee
 $%+*
 9.05

                                                      30/<?=!'"
                                                      ARTICLE X

                                       ?>5@!623/<>6'>E'>;6!0'/012/!!
                                       COMPENSATION OF OWNER TRUSTEE

 2HO-P78'
 Section    >X8HL'/LTC-HHbC'EHHC'B8)'!^JH8CHC
            Owner Trustee's Fees and Expenses
 (+%+(
 10.01
 2HO-P78'
 Section    <8)H.8PIPOB-P78
            Indemnification
 (+%+M
 10.02
 2HO-P78'
 Section    =PH8'78'/LTC-'@L7JHL-]
            Lien on Trust Property
 (+%+Z
 10.03
 2HO-P78'
 Section    @B].H8-C'-7'-,H'>X8HL'/LTC-HH
            Payments to the Owner Trustee
 (+%+S
 10.04

                                                      30/<?=!'"<
                                                      ARTICLE XI

                                                /!05<63/<>6'>E'/012/
                                                TERMINATION OF TRUST

 2HO-P78'
 Section    /HL.P8B-P78'7I'/LTC-%
            Termination of Trust.
 ((%+(
 11.01
 2HO-P78'
 Section    FPC-LPKT-P78'7I'3CCH-C
            Distribution of Assets
 ((%+M
 11.02
 2HO-P78'
 Section    67'/HL.P8B-P78'K]'FHJ7CP-7L'7L'>X8HLC
            No Termination by Depositor or Owners
 ((%+Z
 11.03

                                                     30/<?=!'"<<
                                                     ARTICLE XII

                    21??!22>0'>;6!0'/012/!!2'36F'3FF</<>63='>;6!0'/012/!!2
                    SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 2HO-P78'
 Section    0HCP98B-P78'7I'>X8HL'/LTC-HHa'3JJ7P8-.H8-'7I'2TOOHCC7L%
            Resignation of Owner Trustee; Appointment of Successor.
 (M%+(
 12.01
 2HO-P78'
 Section    3JJ7P8-.H8-'7I'3))P-P78BQ'>X8HL'/LTC-HHC
            Appointment of Additional Owner Trustees
 (M%+M
 12.02




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm   $USUM+(V
                                                                                 9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'*'7I'SM
                                                                        Page 5 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 237 of 369


                                                      30/<?=!'"<<<
                                                      ARTICLE XIII

                                              /3"'53//!02'@30/6!0
                                              TAX MATTERS PARTNER

 2HO-P78'
 Section    /B^'5B--HLC'@BL-8HL
            Tax Matters Partner
 (Z%+(
 13.01
 2HO-P78'
 Section    67-POH'7I'/B^'3T)P-
            Notice of Tax Audit
 (Z%+M
 13.02
 2HO-P78'
 Section    3T-,7LP-]'-7'!^-H8)'@HLP7)'I7L'3CCHCCP89'/B^
            Authority to Extend Period for Assessing Tax
 (Z%+Z
 13.03
 2HO-P78'
 Section    ?,7POH'7I'E7LT.'I7L'EPQP89'@H-P-P78'I7L'0HB)`TC-.H8-
            Choice of Forum for Filing Petition for Readjustment
 (Z%+S
 13.04
 2HO-P78'
 Section    3T-,7LP-]'-7'NP8)'>X8HLC'K]'2H--QH.H8-'39LHH.H8-
            Authority to Bind Owners by Settlement Agreement
 (Z%+*
 13.05
 2HO-P78'
 Section    67-POHC'2H8-'-7'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH
            Notices Sent to the Internal Revenue Service
 (Z%+\
 13.06
 2HO-P78'
 Section    <8)H.8PIPOB-P78'7I'/B^'5B--HLC'@BL-8HL
            Indemnification of Tax Matters Partner
 (Z%+&
 13.07
 2HO-P78'
 Section    3JJL7YBQ'7I'/B^'5B--HLC'@BL-8HLbC'FHOPCP78C
            Approval of Tax Matters Partner's Decisions
 (Z%+V
 13.08
 2HO-P78'
 Section    @BL-POPJB-P78'K]'>X8HLC'P8'<8-HL8BQ'0HYH8TH'2HLYPOH'3).P8PC-LB-PYH'@L7OHH)P89C
            Participation by Owners in Internal Revenue Service Administrative Proceedings
 (Z%+$
 13.09

                                                      30/<?=!'"<_
                                                      ARTICLE XIV

                                                     5<2?!==36!>12
                                                     MISCELLANEOUS

 2HO-P78'
 Section    2TJJQH.H8-C'B8)'3.H8).H8-C%
            Supplements and Amendments.
 (S%+(
 14.01
 2HO-P78'
 Section    67'=H9BQ'/P-QH'-7'/LTC-'@L7JHL-]'P8'>X8HL
            No Legal Title to Trust Property in Owner
 (S%+M
 14.02
 2HO-P78'
 Section    @QH)9H'7I'?7QQB-HLBQ'K]'>X8HL'/LTC-HH'PC'NP8)P89
            Pledge of Collateral by Owner Trustee is Binding
 (S%+Z
 14.03
 2HO-P78'
 Section    =P.P-B-P78C'78'0P9,-C'7I'>-,HLC
            Limitations on Rights of Others
 (S%+S
 14.04
 2HO-P78'
 Section    67-POHC
            Notices
 (S%+*
 14.05
 2HO-P78'
 Section    2HYHLBKPQP-]
            Severability
 (S%+\
 14.06
 2HO-P78'
 Section    2HJBLB-H'?7T8-HLJBL-C
            Separate Counterparts
 (S%+&
 14.07
 2HO-P78'
 Section    2TOOHCC7LC'B8)'3CCP98C
            Successors and Assigns
 (S%+V
 14.08
 2HO-P78'
 Section    DHB)P89C
            Headings
 (S%+$
 14.09
 2HO-P78'
 Section    47YHL8P89'=BX
            Governing Law
 (S%(+
 14.10
 2HO-P78'
 Section    4H8HLBQ'<8-HLJLH-PYH'@LP8OPJQHC
            General Interpretive Principles
 (S%((
 14.11

 2?D!F1=!'?3@</3='?>6/0<N1/<>62G'<6</<3='2D30<64'03/<>2'36F'@!0?!6/34!'<6/!0!2/2
 SCHEDULECAPITAL  CONTRIBUTIONS, INITIAL SHARING RATIOS AND PERCENTAGE INTERESTS
 3
 A
 2?D!F1=!'=>36'>0<4<63/>02
 SCHEDULELOAN  ORIGINATORS
 N
 B
 2?D!F1=!'=>36'@10?D32!'340!!5!6/2
 SCHEDULELOAN  PURCHASE AGREEMENTS
 ?
 C
         413036/A'340!!5!6/2
         GUARANTY   AGREEMENTS




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm               $USUM+(V
                                                                                             9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'\'7I'SM
                                                                        Page 6 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 238 of 369

 2?D!F1=!'
 SCHEDULE
 F
 D

 !"D<N</'(
 EXHIBIT   E>05'>E'/012/'?!0/<E<?3/!
         1 FORM OF TRUST CERTIFICATE
 !"D<N</'M
 EXHIBIT   E>05'>E'3??!22<>6'340!!5!6/
         2 FORM OF ACCESSION AGREEMENT




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm   $USUM+(V
                                                                                 9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'&'7I'SM
                                                                        Page 7 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 239 of 369

          /012/' AGREEMENT,
          TRUST    340!!5!6/G' dated)B-H)' as
                                           BC' 7I'
                                               of 2HJ-H.KHL'  M+G' 2007,
                                                   September 20,   M++&G' among
                                                                          B.789' /,H' 6B-P78BQ' Collegiate
                                                                                 The National    ?7QQH9PB-H' Funding
                                                                                                               ET8)P89' LLC,
                                                                                                                         ==?G' aB'
 FHQBXBLH' QP.P-H)'
 Delaware   limited QPBKPQP-]' O7.JB8]' (the
                    liability company   c-,H' "Depositor"),
                                              dFHJ7CP-7LefG' /,H' !)TOB-P78' Resources
                                                             The Education   0HC7TLOHC' <8C-P-T-HG'
                                                                                        Institute, <8O%G'
                                                                                                    Inc., aB' private
                                                                                                              JLPYB-H' non-profit
                                                                                                                       878#JL7IP-'
 O7LJ7LB-P78' organized
 corporation  7L9B8PRH)' T8)HL'  ?,BJ-HL' 180
                          under Chapter   (V+' of
                                               7I' the
                                                   -,H' Massachusetts
                                                        5BCCBO,TCH--C' General
                                                                       4H8HLBQ' Laws,
                                                                                =BXCG' and
                                                                                       B8)' Wilmington
                                                                                            ;PQ.P89-78' /LTC-'      ?7.JB8]G' aB'
                                                                                                            Trust Company,
 FHQBXBLH'KB8gP89'O7LJ7LB-P78'c-,H'd>X8HL'/LTC-HHef%
 Delaware  banking corporation (the "Owner Trustee").

         ;D!0!32G' the
         WHEREAS,      -,H' parties
                            JBL-PHC' hereto
                                     ,HLH-7' P8-H8)' -7' amend
                                             intend to   B.H8)' and
                                                                B8)' LHC-B-H' -,B-' OHL-BP8'
                                                                     restate that   certain <8-HLP.'
                                                                                             Interim /LTC-' 39LHH.H8-G' dated
                                                                                                     Trust Agreement,   )B-H)' as
                                                                                                                               BC' of
                                                                                                                                   7I'
 2HJ-H.KHL'((G'M++&'c-,H'd<8-HLP.'/LTC-'39LHH.H8-efG'K]'B8)'KH-XHH8'-,H'FHJ7CP-7L'B8)'-,H'>X8HL'/LTC-HHG'78'-,H'-HL.C'
 September  11, 2007 (the "Interim Trust Agreement"), by and between the Depositor and the Owner Trustee, on the terms
 B8)'O78)P-P78C',HLHP8BI-HL'CH-'I7L-,%
 and conditions hereinafter set forth.

         6>;' THEREFORE,
         NOW     /D!0!E>0!G' in  P8' consideration
                                     O78CP)HLB-P78' of
                                                    7I' the
                                                        -,H' premises
                                                             JLH.PCHC' and
                                                                       B8)' 7I' -,H' mutual
                                                                            of the   .T-TBQ' agreements
                                                                                             B9LHH.H8-C' herein
                                                                                                         ,HLHP8' contained
                                                                                                                 O78-BP8H)' and
                                                                                                                            B8)' of
                                                                                                                                 7I'
 7-,HL'977)'B8)'YBQTBKQH'O78CP)HLB-P78G'-,H'LHOHPJ-'B8)'CTIIPOPH8O]'7I'X,PO,'BLH',HLHK]'BOg87XQH)9H)G'-,H'JBL-PHC',HLH-7'
 other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
 B.H8)'B8)'LHC-B-H'-,H'<8-HLP.'/LTC-'39LHH.H8-'P8'P-C'H8-PLH-]'B8)'ITL-,HL'B9LHH'BC'I7QQ7XCW
 amend  and restate the Interim Trust Agreement in its entirety and further agree as follows:

                                                            30/<?=!'<I
                                                            ARTICLE

                                                          F!E<6</<>62
                                                          DEFINITIONS

        2HO-P78'(%+(
        Section   1.01     ?BJP-BQPRH)'/HL.C%''E7L'BQQ'JTLJ7CHC'7I'-,PC'39LHH.H8-G'-,H'I7QQ7XP89'-HL.C'C,BQQ',BYH'-,H'
                           Capitalized Terms. For all purposes of this Agreement, the following terms shall have the
 .HB8P89C'CH-'I7L-,'KHQ7XW
 meanings set forth below:

          d3).P8PC-LB-P78'39LHH.H8-e'.HB8C'-,H'3).P8PC-LB-P78'39LHH.H8-G')B-H)'BC'7I'2HJ-H.KHL'M+G'M++&G'B.789'-,H'
          "Administration  Agreement" means the Administration Agreement, dated as of September 20, 2007, among the
 /LTC-G'-,H'<8)H8-TLH'/LTC-HHG'-,H'>X8HL'/LTC-HHG'-,H'FHJ7CP-7L'B8)'EPLC-'5BLKQH,HB)'FB-B'2HLYPOHCG'<8O%G'BC'3).P8PC-LB-7LG'
 Trust, the Indenture Trustee, the Owner Trustee, the Depositor and First Marblehead Data Services, Inc., as Administrator,
 BC'P-'.B]'KH'B.H8)H)'IL7.'-P.H'-7'-P.H%
 as it may be amended from time to time.

          d3).P8PC-LB-7Le' means
          "Administrator"  .HB8C' First
                                  EPLC-' Marblehead
                                         5BLKQH,HB)' Data
                                                     FB-B' 2HLYPOHCG'
                                                           Services, <8O%G'
                                                                      Inc., aB' Massachusetts
                                                                                5BCCBO,TCH--C' corporation,
                                                                                                O7LJ7LB-P78G' as
                                                                                                              BC' Administrator
                                                                                                                  3).P8PC-LB-7L'
 T8)HL' the
 under  -,H' Administration
             3).P8PC-LB-P78' Agreement,
                             39LHH.H8-G' 7L' B8]' successor
                                          or any  CTOOHCC7L' Administrator
                                                             3).P8PC-LB-7L' as  BC' appointed
                                                                                    BJJ7P8-H)' pursuant
                                                                                               JTLCTB8-' to
                                                                                                         -7' the
                                                                                                             -,H' terms
                                                                                                                  -HL.C' of
                                                                                                                         7I' the
                                                                                                                             -,H'
 3).P8PC-LB-P78'39LHH.H8-%
 Administration Agreement.

           d3IIPQPB-He'.HB8CG'XP-,'LHCJHO-'-7'B8]'CJHOPIPH)'@HLC78G'B8]'7-,HL'@HLC78'O78-L7QQP89'7L'O78-L7QQH)'
          "Affiliate"  means, with respect to any specified Person, any other Person controlling or controlled by       K]'7L'T8)HL'
                                                                                                                           or under
 O7..78'O78-L7Q'XP-,'CTO,'CJHOPIPH)'@HLC78%'E7L'-,H'JTLJ7CHC'7I'-,PC')HIP8P-P78G'dO78-L7Qe'X,H8'TCH)'XP-,'LHCJHO-'-7'B8]'
 common    control with such specified Person. For the purposes of this defmition, "control" when used with respect to any
 CJHOPIPH)'@HLC78'.HB8C'-,H'
 specified                      J7XHL' to
            Person means the power       -7')PLHO-' -,H' management
                                            direct the   .B8B9H.H8-'B8)'J7QPOPHC'7I'CTO,'@HLC78G')PLHO-Q]'7L'P8)PLHO-Q]G'X,H-,HL'
                                                                       and policies of such Person, directly or indirectly, whether
 -,L7T9,'-,H'7X8HLC,PJ'
 through  the ownership of 7I' voting
                               Y7-P89' CHOTLP-PHCG' K]'O78-LBO-'
                                       securities, by            7L' 7-,HLXPCHa'
                                                       contract or               B8)'-,H'
                                                                     otherwise; and       -HL.C'dO78-L7QQP89e'B8)'dO78-L7QQH)e'
                                                                                     the terms                                  ,BYH'
                                                                                                "controlling" and "controlled" have
 .HB8P89C'O7LLHQB-PYH'-7'-,H'I7LH97P89%
 meanings   correlative to the foregoing.

          d39LHH.H8-e'.HB8C'-,PC'/LTC-'39LHH.H8-G'BC'P-'.B]'KH'B.H8)H)'7L'LHC-B-H)'IL7.'-P.H'-7'-P.H%
          "Agreement" means this Trust Agreement, as it may be amended or restated from time to time.

         d3CCP98.H8-C'7I'2HLYPOP89'39LHH.H8-Ce'.HB8C'HBO,'7I'-,H'2HLYPOHL'?78CH8-'=H--HLCG')B-H)'BC'7I'2HJ-H.KHL'M+G'
         "Assignments   of Servicing Agreements" means each of the Servicer Consent Letters, dated as of September 20,
 M++&G'B.789'-,H'/LTC-G'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78'B8)'-,H'@H88C]QYB8PB'DP9,HL'!)TOB-P78'3CCPC-B8OH'39H8O]'B8)'
 2007, among the Trust, The First Marblehead Corporation and the Pennsylvania Higher Education Assistance Agency and
 4LHB-'=BgHC'!)TOB-P78BQ'=7B8'2HLYPOHCG'<8O%G'LHCJHO-PYHQ]G'LHQB-P89'-7'-,H'BCCP98.H8-'7I'HBO,'7I'-,H'LHCJHO-PYH'2HLYPOP89'
 Great Lakes Educational Loan Services, Inc., respectively, relating to the assignment of each of the respective Servicing
 39LHH.H8-C'-7'-,H'/LTC-%
 Agreements to the Trust.

          d3TO-P78' Agreement"
         "Auction   39LHH.H8-e' means
                                .HB8C' the
                                       -,H' Auction
                                            3TO-P78' Agreement,
                                                     39LHH.H8-G' )B-H)'
                                                                 dated 2HJ-H.KHL' M+G' 2007,
                                                                        September 20,  M++&G' between
                                                                                              KH-XHH8' U.S.
                                                                                                       1%2%' Bank
                                                                                                             NB8g' National
                                                                                                                   6B-P78BQ'
 3CC7OPB-P78'B8)'/,H'NB8g'7I'6HX'A7Lg%
 Association and The Bank of New York.

          d3T-,7LPRH)'>IIPOHLe'.HB8C'B8]'7IIPOHL'7I'-,H'>X8HL'/LTC-HH'X,7'PC'BT-,7LPRH)'-7'BO-'I7L'-,H'>X8HL'/LTC-HH'P8'
          "Authorized   Officer" means any officer of the Owner Trustee who is authorized to act for the Owner Trustee in
 .B--HLC'LHQB-P89'-7G'B8)'KP8)P89'TJ78G'-,H'/LTC-'B8)'X,7CH'8B.H'BJJHBLC'78'B'QPC-'7I'CTO,'BT-,7LPRH)'7IIPOHLC'ITL8PC,H)'K]'
 matters relating to, and binding upon, the Trust and whose name appears on a list of such authorized officers furnished by
 -,H'>X8HL'/LTC-HH'BC'CTO,'QPC-'.B]'KH'B.H8)H)'7L'CTJJQH.H8-H)'IL7.'-P.H'-7'-P.H%
 the Owner Trustee as such list may be amended or supplemented from time to time.

          dNBOg#TJ' Agreement"
          "Back-up  39LHH.H8-e' means
                                 .HB8C' the
                                        -,H' Back-up
                                             NBOg#TJ' Administration
                                                      3).P8PC-LB-P78' Agreement,
                                                                      39LHH.H8-G' )B-H)' BC' of
                                                                                  dated as   7I'2HJ-H.KHL'M+G'M++&G' B.789'
                                                                                                September 20, 2007, among
 -,H'/LTC-G'-,H'FHJ7CP-7LG'-,H'>X8HL'/LTC-HHG'-,H'3).P8PC-LB-7L'B8)'1%2%'NB8g'6B-P78BQ'3CC7OPB-P78%
 the Trust, the Depositor, the Owner Trustee, the Administrator and U.S. Bank National Association.

          dNB8gLTJ-O]'3O-P78e',BC'-,H'.HB8P89'CH-'I7L-,'P8'2HO-P78'S%+(cKfcPYfc4f%
          "Bankruptcy Action" has the meaning set forth in Section 4.01(b)(iv)(G).

          dNH8HIPOPBQ'<8-HLHC-e'BC'-7'B8]'>X8HLG'.HB8C'BQQ'7L'B8]'JBL-'7I'-,H'P8-HLHC-'7I'-,B-'>X8HL'P8'-,H'/LTC-G'P8OQT)P89'
          "Beneficial  Interest" as to any Owner, means all or any part of the interest of that Owner in the Trust, including
 XP-,7T-'QP.P-B-P78'P-C'cBf'LP9,-'-7'B')PC-LPKT-PYH'C,BLH'7I'-,H'@L7IP-'B8)'=7CC'7I'-,H'/LTC-G'cKf'LP9,-'-7'B')PC-LPKT-PYH'C,BLH'7I'
 without limitation its (a) right to a distributive share of the Profit and Loss of the Trust, (b) right to a distributive share of




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                             $USUM+(V
                                                                                                                           9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'V'7I'SM
                                                                        Page 8 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 240 of 369

 -,H'BCCH-C'7I'-,H'/LTC-G'B8)'cOf'LP9,-'-7')PLHO-'7L'O78CH8-'-7'BO-P78C'7I'-,H'>X8HL'/LTC-HH'B8)'7-,HLXPCH'JBL-POPJB-H'P8'-,H'
 the assets of the Trust, and (c) right to direct or consent to actions of the Owner Trustee and otherwise participate in the
 .B8B9H.H8-'7I'B8)'O78-L7Q'-,H'BIIBPLC'7I'-,H'/LTC-%
 management    of and control the affairs of the Trust.

         dNL7gHL#FHBQHL' Agreements"
         "Broker-Dealer  39LHH.H8-Ce' means
                                      .HB8C' HBO,' 7I' the
                                             each of   -,H' Broker-Dealer
                                                            NL7gHL#FHBQHL' Agreements,
                                                                           39LHH.H8-CG' dated
                                                                                        )B-H)' as
                                                                                               BC' of
                                                                                                   7I' 2HJ-H.KHL' M+G' 2007,
                                                                                                       September 20,   M++&G'
 KH-XHH8'/,H'NB8g'7I'6HX'A7Lg'B8)'NB8O'7I'3.HLPOB'2HOTLP-]'==?G'?P-P9L7TJ'4Q7KBQ'5BLgH-C'<8O%G'47Q).B8G'2BO,C'h'
 between The Bank of New York and Banc of America Security LLC, Citigroup Global Markets Inc., Goldman, Sachs &
 ?7%'B8)'1N2'2HOTLP-PHC'==?G'LHCJHO-PYHQ]%
 Co. and UBS Securities LLC, respectively.

           dNTCP8HCC'FB]e'.HB8C'B8]')B]'-,B-'PC'87-'B'2B-TL)B]G'2T8)B]'7L'B8]'7-,HL')B]'78'X,PO,'O7..HLOPBQ'KB8gP89'
           "Business Day" means any day that is not a Saturday, Sunday or any other day on which commercial banking
 P8C-P-T-P78C'P8'FHQBXBLH'BLH'BT-,7LPRH)'7L'7KQP9B-H)'K]'QBX'7L'H^HOT-PYH'7L)HL'-7'KH'OQ7CH)%
 institutions in Delaware are authorized or obligated by law or executive order to be closed.

        d?BJP-BQ' Account"
        "Capital  3OO7T8-e' means
                            .HB8C' the
                                   -,H' ?BJP-BQ' 3OO7T8-' maintained
                                        Capital Account   .BP8-BP8H)' I7L' HBO,' Owner
                                                                      for each   >X8HL' pursuant
                                                                                        JTLCTB8-' to
                                                                                                  -7' Article
                                                                                                      3L-POQH' VI
                                                                                                               _<' of
                                                                                                                   7I' this
                                                                                                                       -,PC'
 39LHH.H8-%
 Agreement.

          d?BJP-BQ'?78-LPKT-P78e'.HB8C'-,H'B.7T8-'7I'.78H]'O78-LPKT-H)'7L')HH.H)'-7',BYH'KHH8'O78-LPKT-H)'K]'B8'>X8HL'
          "Capital   Contribution" means the amount of money contributed or deemed to have been contributed by an Owner
 -7'-,H'OBJP-BQ'7I'-,H'/LTC-G'X,PO,'C,BQQ'KH'BC'CH-'I7L-,'78'2O,H)TQH'3'-7'-,PC'39LHH.H8-%
 to the capital of the Trust, which shall be as set forth on Schedule A to this Agreement.

          d?HL-PIPOB-H'7I'/LTC-e'.HB8C'-,H'?HL-PIPOB-H'
          "Certificate                                  7I'/LTC-'IPQH)'XP-,'-,H'2HOLH-BL]'7I'2-B-H'K]'-,H'
                       of Trust" means the Certificate of                                                  >X8HL'/LTC-HH'78'
                                                           Trust filed with the Secretary of State by the Owner  Trustee on
 KH,BQI'7I'-,H'/LTC-%
 behalf of the Trust.

           d?TC-7)PBQ'39LHH.H8-Ce'
           "Custodial  Agreements" .HB8C'HBO,'7I'-,H'?TC-7)PBQ'39LHH.H8-CG')B-H)'BC'
                                      means each of the Custodial Agreements, dated as 7I'2HJ-H.KHL'M+G'M++&G'B.789'-,H'
                                                                                          of September 20, 2007, among the
 /LTC-G' the
 Trust,  -,H' <8)H8-TLH'
              Indenture /LTC-HH' B8)' the
                         Trustee and  -,H' Pennsylvania
                                           @H88C]QYB8PB' Higher
                                                         DP9,HL' Education
                                                                 !)TOB-P78' Assistance
                                                                            3CCPC-B8OH' Agency
                                                                                        39H8O]' and
                                                                                                B8)' 4LHB-' =BgHC' Educational
                                                                                                     Great Lakes   !)TOB-P78BQ'
 =7B8'2HLYPOHCG'<8O%G'LHCJHO-PYHQ]%
 Loan  Services, Inc., respectively.

         dFHJ7CP-'B8)'2BQH'39LHH.H8-e'.HB8C'-,H'FHJ7CP-'B8)'2BQH'39LHH.H8-G')B-H)'BC'7I'2HJ-H.KHL'M+G'M++&G'KH-XHH8'
         "Deposit  and Sale Agreement" means the Deposit and Sale Agreement, dated as of September 20, 2007, between
 -,H'FHJ7CP-7L'B8)'-,H'/LTC-%
 the Depositor and the Trust.

         dFHJ7CP-'B8)'2HOTLP-]'39LHH.H8-e'.HB8C'-,H'FHJ7CP-'B8)'2HOTLP-]'39LHH.H8-G')B-H)'BC'7I'2HJ-H.KHL'M+G'M++&G'
         "Deposit and Security Agreement" means the Deposit and Security Agreement, dated as of September 20, 2007,
 B.789'-,H'3).P8PC-LB-7LG'/!0<'B8)'-,H'/LTC-%
 among the Administrator, TERI and the Trust.

           dFHJ7CP-7Le'.HB8C'/,H'6B-P78BQ'?7QQH9PB-H'ET8)P89'==?G'B'FHQBXBLH'QP.P-H)'QPBKPQP-]'O7.JB8]%
           "Depositor" means The National Collegiate Funding LLC, a Delaware limited liability company.

          dFPC-LPKT-P78'FB-He'.HB8C'-,H'IPLC-'NTCP8HCC'FB]'I7QQ7XP89'B')B]'78'X,PO,'-,H'>X8HL'/LTC-HH'7K-BP8C'LHOHPJ-'7I'
          "Distribution   Date" means the first Business Day following a day on which the Owner Trustee obtains receipt of
 IT8)C'7LG'PI'P8C-LTO-H)'K]'-,H'>X8HLCG'CTO,'7-,HL'NTCP8HCC'FB]'BC'-,H]'C,BQQ'CJHOPI]'P8'XLP-P89%
 funds or, if instructed by the Owners, such other Business Day as they shall specify in writing.

           dFPC-LPKT-P78'FB-H'2-B-H.H8-e'.HB8C'-,H'C-B-H.H8-')HCOLPKH)'BC'CTO,'P8'2HO-P78'&%+&%
           "Distribution Date Statement" means the statement described as such in Section 7.07.

           dFPC-LPKT-P78e'.HB8C'B8]'.78H]'7L'7-,HL'JL7JHL-]')PC-LPKT-H)'-7'B8'>X8HL'XP-,'LHCJHO-'-7'P-C'NH8HIPOPBQ'<8-HLHC-%
           "Distribution" means any money or other property distributed to an Owner with respect to its Beneficial Interest.

           d!QP9PKQH' <8YHC-.H8-Ce'
          "Eligible                 .HB8C' one
                      Investments" means    78H' 7L' .7LH' 7I'
                                                 or more        -,H' I7QQ7XP89'
                                                            of the              cP-' being
                                                                     following (it   KHP89' acknowledged
                                                                                            BOg87XQH)9H)' by K]' the
                                                                                                                 -,H' parties
                                                                                                                      JBL-PHC' hereto
                                                                                                                               ,HLH-7' that
                                                                                                                                       -,B-'
 !QP9PKQH' <8YHC-.H8-C'
 Eligible                XPQQ' have
           Investments will    ,BYH' the
                                     -,H' meaning
                                          .HB8P89' set
                                                     CH-' I7L-,'
                                                          forth P8'  -,H' <8)H8-TLH'
                                                                 in the               T8-PQ' such
                                                                          Indenture until    CTO,' time
                                                                                                   -P.H' as
                                                                                                         BC' the
                                                                                                             -,H' Notes
                                                                                                                  67-HC' are
                                                                                                                          BLH' 87'
                                                                                                                                no Q789HL'
                                                                                                                                   longer
 7T-C-B8)P89fW
 outstanding):

         cBf
         (a)       >KQP9B-P78C'7I'7L'9TBLB8-HH)'BC'-7'JLP8OPJBQ'B8)'P8-HLHC-'K]'-,H'18P-H)'2-B-HC'7L'B8]'B9H8O]'7L'
                   Obligations of or guaranteed as to principal and interest by the United States or any agency or
 P8C-LT.H8-BQP-]'-,HLH7I'X,H8'CTO,'7KQP9B-P78C'BLH'KBOgH)'K]'-,H'ITQQ'IBP-,'B8)'OLH)P-'7I'-,H'18P-H)'2-B-HCa
 instrumentality thereof when such obligations are backed by the full faith and credit of the United States;

           cKf
           (b)      0HJTLO,BCH'B9LHH.H8-C'78'7KQP9B-P78C'CJHOPIPH)'P8'OQBTCH'cBf'.B-TLP89'87-'.7LH'-,B8'78H'.78-,'IL7.'
                    Repurchase  agreements on obligations specified in clause (a) maturing not more than one month from
 -,H')B-H'7I'BOiTPCP-P78'-,HLH7IG'JL7YP)H)'-,B-'-,H'T8CHOTLH)'7KQP9B-P78C'7I'-,H'JBL-]'B9LHHP89'-7'LHJTLO,BCH'CTO,'7KQP9B-P78C'
 the date of acquisition thereof, provided that the unsecured obligations of the party agreeing to repurchase such obligations
 BLH'B-'-,H'-P.H'LB-H)'K]'HBO,'7I'-,H'0B-P89'39H8OPHC'P8'P-C',P9,HC-'C,7L-#-HL.'LB-P89'BYBPQBKQHa
 are at the time rated by each of the Rating Agencies in its highest short-term rating available;

           cOf
           (c)       EH)HLBQ'IT8)CG'OHL-PIPOB-HC'7I')HJ7CP-G')H.B8)')HJ7CP-CG'-P.H')HJ7CP-C'B8)'KB8gHLCb'BOOHJ-B8OHC'cX,PO,'
                     Federal funds, certificates of deposit, demand deposits, time deposits and bankers' acceptances (which
 C,BQQ'HBO,',BYH'B8'7LP9P8BQ'.B-TLP-]'7I'87-'.7LH'-,B8'$+')B]C'B8)G'P8'-,H'OBCH'7I'KB8gHLCb'BOOHJ-B8OHCG'C,BQQ'P8'87'HYH8-'
 shall each have an original maturity of not more than 90 days and, in the case of bankers' acceptances, shall in no event
 ,BYH'B8'7LP9P8BQ'.B-TLP-]'7I'.7LH'-,B8'Z\*')B]C'7L'B'LH.BP8P89'.B-TLP-]'7I'.7LH'-,B8'Z+')B]Cf')H87.P8B-H)'P8'18P-H)'
 have  an original maturity of more than 365 days or a remaining maturity of more than 30 days) denominated in United
 2-B-HC')7QQBLC'7I'B8]'1%2%')HJ7CP-7L]'P8C-P-T-P78'7L'-LTC-'O7.JB8]'P8O7LJ7LB-H)'T8)HL'-,H'QBXC'7I'-,H'18P-H)'2-B-HC'7L'B8]'
 States  dollars of any U.S. depository institution or trust company incorporated under the laws of the United States or any
 C-B-H'-,HLH7I'7L'7I'B8]')7.HC-PO'KLB8O,'7I'B'I7LHP98')HJ7CP-7L]'P8C-P-T-P78'7L'-LTC-'O7.JB8]a'JL7YP)H)'-,B-'-,H')HK-'
 state thereof or of any domestic branch of a foreign depository institution or trust company; provided that the debt
 7KQP9B-P78C'7I'CTO,')HJ7CP-7L]'P8C-P-T-P78'7L'-LTC-'O7.JB8]'B-'-,H')B-H'7I'BOiTPCP-P78'-,HLH7I',BYH'KHH8'LB-H)'K]'HBO,'7I'-,H'
 obligations  of such depository institution or trust company at the date of acquisition thereof have been rated by each of the




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                  $USUM+(V
                                                                                                                                9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                   @B9H'$'7I'SM
                                                                        Page 9 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 241 of 369

 0B-P89'39H8OPHC'P8'P-C',P9,HC-'C,7L-#-HL.'LB-P89'BYBPQBKQHa'B8)G'JL7YP)H)'ITL-,HL'-,B-G'PI'-,H'7LP9P8BQ'.B-TLP-]'7I'CTO,'C,7L-#
 Rating Agencies in its highest short-term rating available; and, provided further that, if the original maturity of such short-
 -HL.'7KQP9B-P78C'7I'B')7.HC-PO'KLB8O,'7I'B'I7LHP98')HJ7CP-7L]'P8C-P-T-P78'7L'-LTC-'O7.JB8]'C,BQQ'H^OHH)'Z+')B]CG'-,H'C,7L-#
 term obligations of a domestic branch of a foreign depository institution or trust company shall exceed 30 days, the short-
 -HL.'LB-P89'7I'CTO,'P8C-P-T-P78'C,BQQ',BYH'B'OLH)P-'LB-P89'P8'78H'7I'-,H'-X7',P9,HC-'BJJQPOBKQH'OB-H97LPHC'IL7.'HBO,'7I'-,H'
 term rating of such institution shall have a credit rating in one of the two highest applicable categories from each of the
 0B-P89'39H8OPHCa
 Rating Agencies;

          c)f
          (d)      ?7..HLOPBQ'JBJHL'c,BYP89'7LP9P8BQ'.B-TLP-PHC'7I'87-'.7LH'-,B8'Z\*')B]Cf'7I'B8]'O7LJ7LB-P78'
                   Commercial  paper (having original maturities of not more than 365 days) of any corporation
 P8O7LJ7LB-H)'T8)HL'-,H'QBXC'7I'-,H'18P-H)'2-B-HC'7L'B8]'C-B-H'-,HLH7IG'X,PO,G'78'-,H')B-H'7I'BOiTPCP-P78',BC'KHH8'LB-H)'K]'
 incorporated under the laws of the United States or any state thereof, which, on the date of acquisition has been rated by
 HBO,'7I'-,H'0B-P89'39H8OPHC'P8'P-C',P9,HC-'C,7L-#-HL.'LB-P89'BYBPQBKQHa'JL7YP)H)'-,B-'CTO,'O7..HLOPBQ'JBJHL'C,BQQ',BYH'B'
 each of the Rating Agencies in its highest short-term rating available; provided that such commercial paper shall have a
 LH.BP8P89'.B-TLP-]'7I'87-'.7LH'-,B8'Z+')B]Ca
 remaining  maturity of not more than 30 days;

          cHf
          (e)     3'.78H]'.BLgH-'IT8)'LB-H)'K]'HBO,'7I'-,H'0B-P89'39H8OPHC'P8'P-C',P9,HC-'LB-P89'BYBPQBKQH'X,PO,'.B]'KH'
                  A money market fund rated by each of the Rating Agencies in its highest rating available which may be
 aB'.78H]'.BLgH-'IT8)'7I'-,H'>X8HL'/LTC-HHa'B8)
    money market fund of the Owner Trustee; and

           cIf
           (f)      >-,HL'7KQP9B-P78C'7L'CHOTLP-PHC'-,B-'BLH'BOOHJ-BKQH'-7'HBO,'7I'-,H'0B-P89'39H8OPHC'BC'B8'!QP9PKQH'
                    Other  obligations or securities that are acceptable to each of the Rating Agencies as an Eligible
 <8YHC-.H8-',HLHT8)HLa'JL7YP)H)G',7XHYHLG'-,B-'87'P8C-LT.H8-'C,BQQ'KH'B8'!QP9PKQH'<8YHC-.H8-'PI'P-'JL7YP)HC'I7L'HP-,HL'cPf'-,H'
 Investment    hereunder; provided, however, that no instrument shall be an Eligible Investment if it provides for either (i) the
 LP9,-'-7'LHOHPYH'78Q]'P8-HLHC-'JB].H8-C'XP-,'LHCJHO-'-7'-,H'T8)HLQ]P89')HK-'P8C-LT.H8-'7L'cPPf'-,H'LP9,-'-7'LHOHPYH'K7-,'
 right to receive only interest payments with respect to the underlying debt instrument or (ii) the right to receive both
 JLP8OPJBQ'B8)'P8-HLHC-'JB].H8-C')HLPYH)'IL7.'-,H'7KQP9B-P78C'T8)HLQ]P89'CTO,'P8C-LT.H8-'B8)'-,H'JLP8OPJBQ'B8)'P8-HLHC-'
 principal  and interest payments derived from the obligations underlying such instrument and the principal and interest
 JB].H8-C'XP-,'LHCJHO-'-7'CTO,'P8C-LT.H8-'JL7YP)H'B']PHQ)'-7'.B-TLP-]'9LHB-HL'-,B8'(M+j'7I'-,H']PHQ)'-7'.B-TLP-]'B-'JBL'7I'
 payments    with respect to such instrument provide a yield to maturity greater than 120% of the yield to maturity at par of
 CTO,'T8)HLQ]P89'7KQP9B-P78Ca'B8)'JL7YP)H)'ITL-,HL'-,B-'C7'Q789'BC'-,H'67-HC'BLH'7T-C-B8)P89G'87'P8C-LT.H8-'-,B-'PC'87-'B'
 such  underlying obligations; and provided further that so long as the Notes are outstanding, no instrument that is not a
 JHL.P--H)'P8YHC-.H8-'T8)HL'-,H'<8)H8-TLH'C,BQQ'KH'B8'!QP9PKQH'<8YHC-.H8-'I7L'JTLJ7CHC'7I'-,PC'39LHH.H8-%
 permitted   investment under the Indenture shall be an Eligible Investment for purposes of this Agreement.

          d!0<23e'.HB8C'-,H'!.JQ7]HH'0H-PLH.H8-'<8O7.H'2HOTLP-]'3O-'7I'($&SG'BC'B.H8)H)%
          "ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

         dEPCOBQ'AHBLe'.HB8C'-,H'-XHQYH#.78-,'JHLP7)'H8)P89'78'kT8H'Z+'HBO,']HBL'7L'CTO,'J7L-P78'-,HLH7I'BC'-,H'/LTC-'
         "Fiscal Year" means the twelve-month period ending on June 30 each year or such portion thereof as the Trust
 .B]'KH'P8'H^PC-H8OH%
 may be in existence.

         d<8)H.8PIPOB-P78'39LHH.H8-Ce'.HB8C'HBO,'7I'-,H'<8)H.8PIPOB-P78'39LHH.H8-CG')B-H)'BC'7I'2HJ-H.KHL'M+G'M++&G'
         "Indemnification  Agreements" means each of the Indemnification Agreements, dated as of September 20, 2007,
 KH-XHH8'-,H'/LTC-G'-,H'FHJ7CP-7L'B8)'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78'B8)'NB8g'7I'3.HLPOBG'6%3%'B8)'k@57L9B8'?,BCH'
 between the Trust, the Depositor and The First Marblehead Corporation and Bank of America, N.A. and JPMorgan Chase
 NB8gG'6%3%G'LHCJHO-PYHQ]%
 Bank, N.A., respectively.

           d<8)H8-TLHe'.HB8C'
           "Indenture" means the-,H' <8)H8-TLH' KH-XHH8' the
                                     Indenture between    -,H'/LTC-'B8)'1%2%' NB8g'6B-P78BQ'
                                                              Trust and U.S. Bank              3CC7OPB-P78G'BC'<8)H8-TLH'
                                                                                      National Association,  as Indenture /LTC-HHG'
                                                                                                                             Trustee,
 )B-H)' as
 dated  BC' 7I'
            of 2HJ-H.KHL' (G' 2007,
                September 1,  M++&G' as
                                      BC' amended
                                          B.H8)H)' or
                                                   7L' supplemented
                                                       CTJJQH.H8-H)' IL7.' -P.H' to
                                                                     from time   -7' time
                                                                                     -P.H' pursuant
                                                                                           JTLCTB8-' to
                                                                                                     -7' which
                                                                                                         X,PO,' the
                                                                                                                -,H' Notes
                                                                                                                     67-HC' are
                                                                                                                            BLH' to
                                                                                                                                 -7' be
                                                                                                                                     KH'
 PCCTH)%
 issued.

          d<8)H8-TLH'/LTC-HHe'.HB8C'-,H'KB8g'7L'-LTC-'O7.JB8]'BO-P89'BC'<8)H8-TLH'/LTC-HH'T8)HL'-,H'<8)H8-TLH%
          "Indenture Trustee" means the bank or trust company acting as Indenture Trustee under the Indenture.

          d<8-HLHC-H)'67-H,7Q)HLCe'C,BQQ',BYH'-,H'.HB8P89'CH-'I7L-,'P8'-,H'<8)H8-TLH%
          "Interested Noteholders" shall have the meaning set forth in the Indenture.

          d<CCTHL'>L)HLe'.HB8C'-,H'<CCTHL'>L)HL'-7'-,H'<8)H8-TLH'/LTC-HH'IL7.'-,H'/LTC-')B-H)'2HJ-H.KHL'M+G'M++&%
          "Issuer Order" means the Issuer Order to the Indenture Trustee from the Trust dated September 20, 2007.

         d<CCTHL'>L)HLC'-7'3T-,H8-POB-He'.HB8C'-,H'<CCTHL'>L)HLC'-7'3T-,H8-POB-H'-7'-,H'<8)H8-TLH'/LTC-HH'IL7.'-,H'/LTC-'
         "Issuer Orders to Authenticate" means the Issuer Orders to Authenticate to the Indenture Trustee from the Trust
 )B-H)'2HJ-H.KHL'M+G'M++&%
 dated September 20, 2007.

          d=7B8' Originators"
          "Loan  >LP9P8B-7LCe' .HB8C'
                               means HBO,'
                                      each 7I' -,H' originators
                                           of the   7LP9P8B-7LC' 7I' -,H' 2-T)H8-'
                                                                 of the            =7B8CG' as
                                                                          Student Loans,   BC' set
                                                                                               CH-' I7L-,' 78' 2O,H)TQH'
                                                                                                    forth on   Schedule BN' attached
                                                                                                                            B--BO,H)'
 ,HLH-7G'BC'B.H8)H)'7L'CTJJQH.H8-H)'IL7.'-P.H'-7'-P.H%
 hereto, as amended or supplemented from time to time.

          d=7B8'@TLO,BCH'39LHH.H8-Ce'.HB8C'HBO,'7I'-,H'Q7B8'JTLO,BCH'B9LHH.H8-C'H8-HLH)'P8-7'KH-XHH8'HBO,'7I'-,H'=7B8'
         "Loan   Purchase Agreements" means each of the loan purchase agreements entered into between each of the Loan
 >LP9P8B-7LC' and
 Originators  B8)' The
                   /,H' First
                        EPLC-' Marblehead
                               5BLKQH,HB)' Corporation,
                                           ?7LJ7LB-P78G' as
                                                         BC' CH-'
                                                             set I7L-,'
                                                                  forth 78'
                                                                        on 2O,H)TQH'
                                                                            Schedule ?' B--BO,H)' hereto,
                                                                                     C attached   ,HLH-7G' as
                                                                                                           BC' amended
                                                                                                               B.H8)H)' or
                                                                                                                        7L'
 CTJJQH.H8-H)'IL7.'-P.H'-7'-P.H%
 supplemented  from time to time.

           d6H-'?BC,'EQ7Xe'.HB8CG'XP-,'LHCJHO-'-7'B8]'IPCOBQ'JHLP7)'7I'-,H'/LTC-G'BQQ'LHYH8THC'7I'-,H'/LTC-')HOLHBCH)'K]'cBf'
           "Net Cash Flow" means, with respect to any fiscal period of the Trust, all revenues of the Trust decreased by (a)
 OBC,'H^JH8)P-TLHC'I7L'7JHLB-P89'H^JH8CHC'cP8OQT)P89'P8-HLHC-'78'P8)HK-H)8HCC'7I'-,H'/LTC-'KT-'87-'P8OQT)P89'H^JH8CH'P-H.C'
 cash  expenditures for operating expenses (including interest on indebtedness of the Trust but not including expense items
 X,PO,')7'87-'LHiTPLH'OTLLH8-'OBC,'7T-QB]fG'cKf'LHCHLYHC'I7L'O78-P89H8OPHC'B8)'X7LgP89'OBJP-BQ'HC-BKQPC,H)'P8'CTO,'B.7T8-C'
 which   do not require current cash outlay), (b) reserves for contingencies and working capital established in such amounts
 BC' the
 as  -,H' >X8HL'
          Owner /LTC-HHG'  XP-,' the
                  Trustee, with  -,H' consent
                                      O78CH8-' 7I' -,H' Owners,
                                               of the   >X8HLCG' may
                                                                 .B]' determine,
                                                                      )H-HL.P8HG' (c)
                                                                                  cOf' repayments
                                                                                       LHJB].H8-C' of
                                                                                                   7I' principal
                                                                                                       JLP8OPJBQ' on
                                                                                                                  78' any
                                                                                                                      B8]' Trust
                                                                                                                           /LTC-'
 P8)HK-H)8HCCG'B8)'c)f'-B^HC%
 indebtedness,  and (d) taxes.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                               $USUM+(V
                                                                                                                             9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(+'7I'SM
                                                                       Page 10 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 242 of 369


             d($ZZ'3O-e',BC'-,H'.HB8P89'CH-'I7L-,'P8'2HO-P78'Z%+McBf%
             "1933 Act" has the meaning set forth in Section 3.02(a).

         d67-H' Insurer
         "Note   <8CTLHL' Agreements"
                          39LHH.H8-Ce' means
                                         .HB8C' (a)
                                                 cBf' the
                                                      -,H' EP8B8OPBQ' 4TBLB8-]' <8CTLB8OH'
                                                           Financial Guaranty              @7QPO]' Premium
                                                                                Insurance Policy   @LH.PT.' Letter,
                                                                                                             =H--HLG' dated
                                                                                                                      )B-H)' as
                                                                                                                             BC' of
                                                                                                                                 7I'
 2HJ-H.KHL' 20,
 September  M+G' 2007,
                 M++&G' between
                        KH-XHH8' the
                                   -,H' /LTC-' B8)' Ambac
                                        Trust and   3.KBO' Assurance
                                                              3CCTLB8OH' Corporation
                                                                           ?7LJ7LB-P78' ("Ambac")
                                                                                        cd3.KBOef' and
                                                                                                    B8)' (b)
                                                                                                         cKf' the
                                                                                                              -,H' <8CTLB8OH'  B8)'
                                                                                                                   Insurance and
 <8)H.8P-]' Agreement
 Indemnity  39LHH.H8-' ("the
                         cd-,H' <8CTLB8OH' 39LHH.H8-efG' )B-H)'
                                Insurance Agreement"),             BC' of
                                                             dated as  7I' September
                                                                           2HJ-H.KHL' 20,
                                                                                      M+G' 2007,
                                                                                           M++&G' among
                                                                                                  B.789' /,H'  EPLC-' Marblehead
                                                                                                         The First    5BLKQH,HB)'
 ?7LJ7LB-P78G'EPLC-'5BLKQH,HB)'FB-B'2HLYPOHCG'<8O%G'1%2%'NB8g'6B-P78BQ'3CC7OPB-P78G'-,H'/LTC-'B8)'3.KBO%
 Corporation, First Marblehead Data Services, Inc., U.S. Bank National Association, the Trust and Ambac.

         d67-HCe' mean
         "Notes"  .HB8' the
                        -,H' O7QQB-HLBQPRH)' C-T)H8-' Q7B8'
                             collateralized student         BCCH-' backed
                                                      loan asset   KBOgH)' notes
                                                                           87-HC' to
                                                                                  -7' be
                                                                                      KH' issued
                                                                                          PCCTH)' by
                                                                                                  K]' the
                                                                                                      -,H' /LTC-' JTLCTB8-' to
                                                                                                           Trust pursuant   -7' the
                                                                                                                                -,H'
 <8)H8-TLH%
 Indenture.

             d67-H,7Q)HLe'.HB8C'B8]',7Q)HL'7I'-,H'67-HC%
             "Noteholder" means any holder of the Notes.

             d>X8HLe' means
             "Owner"  .HB8C' each
                             HBO,' 7I' -,H' Depositor,
                                   of the   FHJ7CP-7LG' /!0<' B8)' any
                                                        TERI and   B8]' other
                                                                        7-,HL' Person
                                                                               @HLC78' who
                                                                                       X,7' becomes
                                                                                            KHO7.HC' an
                                                                                                     B8' owner
                                                                                                         7X8HL' of
                                                                                                                7I' aB' Beneficial
                                                                                                                        NH8HIPOPBQ'
 <8-HLHC-%
 Interest.

          d>X8HL'/LTC-HHe'.HB8C';PQ.P89-78'/LTC-'?7.JB8]G'B'FHQBXBLH'KB8gP89'O7LJ7LB-P78'XP-,'P-C'JLP8OPJBQ'JQBOH'7I'
          "Owner     Trustee" means Wilmington Trust Company, a Delaware banking corporation with its principal place of
 KTCP8HCC' P8'
 business      -,H' 2-B-H'
           in the   State 7I' FHQBXBLHG' not
                           of Delaware,  87-' P8'
                                              in P-C' P8)PYP)TBQ' capacity
                                                  its individual  OBJBOP-]' but
                                                                            KT-' C7QHQ]' BC' trustee,
                                                                                 solely as   -LTC-HHG' or
                                                                                                       7L' any
                                                                                                           B8]' successor
                                                                                                                CTOOHCC7L' thereto,
                                                                                                                           -,HLH-7G' )TQ]'
                                                                                                                                     duly
 BJJ7P8-H)'P8'BOO7L)B8OH'XP-,'2HO-P78'(M%+(',HLH7I%
 appointed  in accordance with Section 12.01 hereof.

          d@HLOH8-B9H'<8-HLHC-e'.HB8C'-,H'P8P-PBQ'T8)PYP)H)'KH8HIPOPBQ'P8-HLHC-'P8'-,H'/LTC-'@L7JHL-]'7I'B8'>X8HL'H^JLHCCH)'
          "Percentage  Interest" means the initial undivided beneficial interest in the Trust Property of an Owner expressed
 BC'B'JHLOH8-B9H'7I'-,H'-7-BQ'P8P-PBQ'T8)PYP)H)'KH8HIPOPBQ'P8-HLHC-C'P8'-,H'/LTC-'@L7JHL-]%'0HIHLH8OHC'-7'@HLOH8-B9H'<8-HLHC-C'
 as a percentage of the total initial undivided beneficial interests in the Trust Property. References to Percentage Interests
 ,HLHP8'C,BQQ'KH'C7QHQ]'I7L'-,H'JTLJ7CH'7I'OHL-PIPOB-P89'>X8HLCb'P8-HLHC-C',HLHT8)HL'B8)'I7L'B8]'7-,HL'JTLJ7CH'CJHOPIPH)'P8'
 herein shall be solely for the purpose of certificating Owners' interests hereunder and for any other purpose specified in
 -,PC'39LHH.H8-%
 this Agreement.

          d@HLP7)PO'EPQP89Ce'.HB8C'B8]'IPQP89C'7L'CTK.PCCP78C'-,B-'-,H'/LTC-'PC'LHiTPLH)'-7'.BgH'XP-,'B8]'C-B-H'7L'EH)HLBQ'
          "Periodic Filings" means any filings or submissions that the Trust is required to make with any state or Federal
 LH9TQB-7L]'B9H8O]'7L'T8)HL'-,H'?7)H%
 regulatory agency or under the Code.

            d@HLC78e' means
            "Person"    .HB8C' any
                               B8]' individual,
                                    P8)PYP)TBQG' O7LJ7LB-P78G'   JBL-8HLC,PJG' joint
                                                  corporation, partnership,    `7P8-' YH8-TLHG' QP.P-H)' QPBKPQP-]'
                                                                                      venture, limited              O7.JB8]G' association,
                                                                                                         liability company,   BCC7OPB-P78G'
 -LTC-' (including
 trust  cP8OQT)P89' B8]'  KH8HIPOPBL]' thereof),
                     any beneficiary   -,HLH7IfG' HC-B-HG' OTC-7)PB8G' nominee,
                                                  estate, custodian,   87.P8HHG' unincorporated
                                                                                 T8P8O7LJ7LB-H)' 7L9B8PRB-P78'
                                                                                                   organization or  7L' 97YHL8.H8-' 7L' any
                                                                                                                        government or   B8]'
 B9H8O]'7L'J7QP-POBQ'CTK)PYPCP78'-,HLH7I%
 agency    or political subdivision thereof.

             d@QB8e',BC'-,H'.HB8P89'CH-'I7L-,'P8'2HO-P78'Z%+Sc)f%
             "Plan" has the meaning set forth in Section 3.04(d).

             d@QB8'3CCH-Ce',BC'-,H'.HB8P89'CH-'I7L-,'P8'2HO-P78'Z%+Sc)f%
             "Plan Assets" has the meaning set forth in Section 3.04(d).

          d0B-P89'39H8OPHCe'.HB8C'577)]bC'<8YHC-7LC'2HLYPOHG'<8O%G'EP-O,G'<8O%'B8)'2-B8)BL)'h'@77LC'0B-P89'2HLYPOHCG'B'
          "Rating Agencies" means Moody's Investors Service, Inc., Fitch, Inc. and Standard & Poors Rating Services, a
 )PYPCP78'7I'/,H'5O4LBX#DPQQ'?7.JB8PHCG'<8O%
 division of The McGraw-Hill Companies, Inc.

             'd2HOLH-BL]'7I'2-B-He'.HB8C'-,H'7IIPOH'7I'-,H'2HOLH-BL]'7I'2-B-H'7I'-,H'2-B-H'7I'FHQBXBLH%
              "Secretary of State" means the office of the Secretary of State of the State of Delaware.

          d2HLYPOHLCe' means
          "Servicers"  .HB8C' the
                               -,H' Pennsylvania
                                    @H88C]QYB8PB' Higher
                                                  DP9,HL' Education
                                                          !)TOB-P78' Assistance
                                                                     3CCPC-B8OH' Agency
                                                                                 39H8O]' and
                                                                                         B8)' 4LHB-' =BgHC' Educational
                                                                                              Great Lakes   !)TOB-P78BQ' Loan
                                                                                                                         =7B8'
 2HLYPOHCG'<8O%'B8)'B8]'7-,HL'Q7B8'CHLYPOHL'CB-PCI]P89'-,H'0B-P89'39H8O]'?78)P-P78%
 Services, Inc. and any other loan servicer satisfying the Rating Agency Condition.

           d2HLYPOP89'39LHH.H8-Ce'.HB8C'cBf'-,H'3.H8)H)'B8)'0HC-B-H)'@LPYB-H'2-T)H8-'=7B8'2HLYPOP89'39LHH.H8-G')B-H)'
           "Servicing   Agreements" means (a) the Amended and Restated Private Student Loan Servicing Agreement, dated
 BC' of
 as  7I' 2HJ-H.KHL'
         September 28,MVG' 2006,
                           M++\G' between
                                   KH-XHH8' the
                                             -,H' @H88C]QYB8PB'    DP9,HL' Education
                                                  Pennsylvania Higher        !)TOB-P78' Assistance
                                                                                          3CCPC-B8OH' Agency
                                                                                                      39H8O]' and
                                                                                                                B8)' /,H'  EPLC-' Marblehead
                                                                                                                     The First    5BLKQH,HB)'
 ?7LJ7LB-P78'B8)'cKf'-,H'678#EE!=@'=7B8'2HLYPOP89'39LHH.H8-G')B-H)'BC'7I'5B]'(G'M++ZG'BC'B.H8)H)G'K]'B8)'KH-XHH8'
 Corporation     and (b) the Non-FFELP Loan Servicing Agreement, dated as of May 1, 2003, as amended, by and between
 4LHB-' Lakes
 Great   =BgHC' Educational
                 !)TOB-P78BQ' Loan
                                =7B8' 2HLYPOHCG'
                                       Services, <8O%'   B8)' /,H'
                                                  Inc. and         EPLC-' Marblehead
                                                              The First   5BLKQH,HB)' Corporation,
                                                                                         ?7LJ7LB-P78G both
                                                                                                       K7-,' of
                                                                                                             7I' which
                                                                                                                 X,PO,' agreements
                                                                                                                         B9LHH.H8-C' will
                                                                                                                                     XPQQ' be
                                                                                                                                            KH'
 BCCP98H)' to
 assigned   -7' the
                -,H' /LTC-' O78OTLLH8-' with
                     Trust concurrent   XP-,' the
                                               -,H' initial
                                                    P8P-PBQ' purchase
                                                             JTLO,BCH' of
                                                                       7I' EP8B8OH)'
                                                                           Financed 2-T)H8-'    =7B8CG' 7L'
                                                                                      Student Loans,        B8]' other
                                                                                                        or any   7-,HL' CHLYPOP89'B9LHH.H8-'
                                                                                                                        servicing agreement
 KH-XHH8' the
 between   -,H' <CCTHL' B8)' aB' CHLYPOHL'
                 Issuer and                T8)HL' which
                                 servicer under   X,PO,' CTO,'
                                                            such CHLYPOHL'  B9LHHC' to
                                                                 servicer agrees    -7' service
                                                                                        CHLYPOH' Financed
                                                                                                 EP8B8OH)' 2-T)H8-'  =7B8C' included
                                                                                                            Student Loans    P8OQT)H)' in
                                                                                                                                       P8' the
                                                                                                                                           -,H'
 <8)H8-TLH'/LTC-'!C-B-HG'X,PO,'CHLYPOP89'B9LHH.H8-'C,BQQ'CB-PCI]'-,H'0B-P89'39H8O]'?78)P-P78%
 Indenture   Trust Estate, which servicing agreement shall satisfy the Rating Agency Condition.

          d2HLYPOHL'?78CH8-'=H--HLCe'.HB8C'HBO,'7I'-,H'2HLYPOHL'?78CH8-'=H--HLCG')B-H)'BC'7I'2HJ-H.KHL'M+G'M++&G'B.789'
          "Servicer Consent Letters" means each of the Servicer Consent Letters, dated as of September 20, 2007, among
 /,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78G'-,H'/LTC-'B8)'-,H'@H88C]QYB8PB'DP9,HL'!)TOB-P78'3CCPC-B8OH'39H8O]'B8)'4LHB-'=BgHC'
 The First Marblehead Corporation, the Trust and the Pennsylvania Higher Education Assistance Agency and Great Lakes
 !)TOB-P78BQ'=7B8'2HLYPOHCG'<8O%G'LHCJHO-PYHQ]%
 Educational Loan Services, Inc., respectively.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                     $USUM+(V
                                                                                                                                   9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(('7I'SM
                                                                       Page 11 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 243 of 369

          d2,BLP89'0B-P7e'.HB8CG'XP-,'LHCJHO-'-7'B8]'>X8HLG'-,H'LB-P7'cH^JLHCCH)'BC'B'JHLOH8-B9Hf'CJHOPIPH)'78'2O,H)TQH'3'
          "Sharing Ratio" means, with respect to any Owner, the ratio (expressed as a percentage) specified on Schedule A
 B--BO,H)',HLH-7%
 attached hereto.

          d2-B-T-7L]'/LTC-'2-B-T-He'.HB8C'-,H'FHQBXBLH'2-B-T-7L]'/LTC-'3O-G'(M'FHQ%'?7)H'lZV+('H-'CHi%
          "Statutory Trust Statute" means the Delaware Statutory Trust Act, 12 Del. Code §3801 et seq.

          d2-LTO-TLP89'3)YPC7Le'.HB8C'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78%
          "Structuring Advisor" means The First Marblehead Corporation.

          d2-LTO-TLP89'3)YPC7L]'39LHH.H8-e'.HB8C'-,H'2-LTO-TLP89'3)YPC7L]'39LHH.H8-'KH-XHH8'-,H'2-LTO-TLP89'3)YPC7L'
          "Structuring Advisory Agreement" means the Structuring Advisory Agreement between the Structuring Advisor
 B8)'-,H'/LTC-G')B-H)'BC'2HJ-H.KHL'M+G'M++&%
 and the Trust, dated as September 20, 2007.

         d2-T)H8-'=7B8Ce'.HB8C'-,H'H)TOB-P78'Q7B8CG'-7'7L'I7L'-,H'KH8HIP-'7I'C-T)H8-CG'7LP9P8B-H)'T8)HL'78H'7I'-,H'2-T)H8-'
         "Student Loans" means the education loans, to or for the benefit of students, originated under one of the Student
 =7B8'@L79LB.C%
 Loan Programs.

         d2-T)H8-'=7B8'67-HCe'.HB8C'-,H'JL7.PCC7L]'87-HC'-7'KH'C7Q)'-7'-,H'/LTC-'K]'-,H'=7B8'>LP9P8B-7LC'JTLCTB8-'-7'-,H'
         "Student  Loan Notes" means the promissory notes to be sold to the Trust by the Loan Originators pursuant to the
 =7B8' Purchase
 Loan  @TLO,BCH' Agreements
                 39LHH.H8-C' representing
                             LHJLHCH8-P89' education
                                           H)TOB-P78' Q7B8CG' -7' or
                                                      loans, to   7L' I7L' -,H' benefit
                                                                      for the   KH8HIP-' of
                                                                                         7I' C-T)H8-CG'
                                                                                             students, 7LP9P8B-H)'
                                                                                                        originated T8)HL' -,H' 2-T)H8-'
                                                                                                                   under the   Student
 =7B8'@L79LB.C%
 Loan Programs.

         d2-T)H8-'=7B8'@L79LB.Ce'
         "Student                   .HB8C'HBO,'7I'
                   Loan Programs" means            -,H' programs
                                           each of the  JL79LB.C'I7L'-,H'
                                                                 for the 7LP9P8B-P78' 7I'-,H'
                                                                          origination of the 2-T)H8-'=7B8C'K]'HBO,'7I' -,H'
                                                                                              Student Loans by each of the
 =7B8'>LP9P8B-7LC'JTLCTB8-'-7'-,H'=7B8'@TLO,BCH'39LHH.H8-C%
 Loan Originators pursuant to the Loan Purchase Agreements.

          d2TJHL#.B`7LP-]'>X8HLCe'C,BQQ',BYH'-,H'.HB8P89'CH-'I7L-,'P8'2HO-P78'S%+Z%
          "Super-majority Owners" shall have the meaning set forth in Section 4.03.

          d/!0<e'.HB8C'/,H'!)TOB-P78'0HC7TLOHC'<8C-P-T-HG'<8O%G'B'JLPYB-H'878#JL7IP-'O7LJ7LB-P78'7L9B8PRH)'T8)HL'?,BJ-HL'
          "TERI" means The Education Resources Institute, Inc., a private non-profit corporation organized under Chapter
 (V+'7I'-,H'5BCCBO,TCH--C'4H8HLBQ'=BXC%
 180 of the Massachusetts General Laws.

          d/!0<' Deposit
          "TERI  FHJ7CP-' Account"
                          3OO7T8-e' means
                                    .HB8C' the
                                           -,H' CJHOPBQ'
                                                special )HJ7CP-' BOO7T8-' HC-BKQPC,H)'
                                                         deposit account               K]' /!0<'
                                                                          established by         JTLCTB8-' to
                                                                                           TERI pursuant   -7' the
                                                                                                               -,H' Deposit
                                                                                                                    FHJ7CP-' and
                                                                                                                             B8)'
 2HOTLP-]'39LHH.H8-%
 Security Agreement.

          d/!0<'4TBLB8-]'39LHH.H8-Ce'.HB8C'HBO,'7I'-,H'4TBLB8-]'39LHH.H8-C'H8-HLH)'P8-7'KH-XHH8'
         "TERI   Guaranty Agreements" means each of the Guaranty Agreements entered into between each HBO,' of
                                                                                                             7I'-,H'=7B8'
                                                                                                                the Loan
 >LP9P8B-7LC'B8)'/!0<'BC'CH-'I7L-,'78'2O,H)TQH'F'B--BO,H)',HLH-7G'BC'B.H8)H)'7L'CTJJQH.H8-H)'IL7.'-P.H'-7'-P.H%
 Originators and TERI as set forth on Schedule D attached hereto, as amended or supplemented from time to time.

         d/!0<'4TBLB8-HH)'=7B8Ce'.HB8C'2-T)H8-'=7B8C'7LP9P8B-H)'T8)HL'-,H'2-T)H8-'=7B8'@L79LB.C'7X8H)'K]'-,H'/LTC-'
         "TERI  Guaranteed Loans" means Student Loans originated under the Student Loan Programs owned by the Trust
 B8)'9TBLB8-HH)'K]'/!0<'JTLCTB8-'-7'-,H'/!0<'4TBLB8-]'39LHH.H8-C%
 and guaranteed by TERI pursuant to the TERI Guaranty Agreements.

          d/LB8CIHLe' means
          "Transfer"  .HB8C' the
                             -,H'CBQHG'-LB8CIHL' 7L' 7-,HL'
                                 sale, transfer or          BCCP98.H8-' of
                                                     other assignment   7I'BQQ'7I'B8' >X8HLbC'LP9,-G'
                                                                           all of an Owner's          -P-QH' and
                                                                                              right, title   B8)'P8-HLHC-' P8' all
                                                                                                                 interest in   BQQ'7L'
                                                                                                                                   or aB'
 J7L-P78'7I'CTO,'>X8HLbC'NH8HIPOPBQ'<8-HLHC-%
 portion of such Owner's Beneficial Interest.

          d/LTC-e'.HB8C'/,H'6B-P78BQ'?7QQH9PB-H'2-T)H8-'=7B8'/LTC-'M++&#S'HC-BKQPC,H)'K]'-,PC'39LHH.H8-%
          "Trust" means The National Collegiate Student Loan Trust 2007-4 established by this Agreement.

          d/LTC-'?HL-PIPOB-He'.HB8C'
          "Trust Certificate" means aB'OHL-PIPOB-H' HYP)H8OP89'-,H'
                                       certificate evidencing       NH8HIPOPBQ'<8-HLHC-'7I'B8'>X8HL'P8'CTKC-B8-PBQQ]'-,H'
                                                               the Beneficial                                             I7L.'
                                                                               Interest of an Owner in substantially the form
 B--BO,H)',HLH-7'BC'!^,PKP-'(%
 attached hereto as Exhibit 1.

           d/LTC-'@L7JHL-]e'.HB8C'BQQ'LP9,-G'-P-QH'B8)'P8-HLHC-'7I'-,H'/LTC-'7L'-,H'>X8HL'/LTC-HH'78'KH,BQI'7I'-,H'/LTC-'P8'B8)'
           "Trust Property" means all right, title and interest of the Trust or the Owner Trustee on behalf of the Trust in and
 -7'B8]'JL7JHL-]'O78-LPKT-H)'-7'-,H'/LTC-'K]'-,H'>X8HLC'7L'7-,HLXPCH'BOiTPLH)'K]'-,H'/LTC-G'P8OQT)P89'XP-,7T-'QP.P-B-P78'BQQ'
 to any property contributed to the Trust by the Owners or otherwise acquired by the Trust, including without limitation all
 )PC-LPKT-P78CG'JB].H8-C'7L'JL7OHH)C'-,HLH78%
 distributions, payments or proceeds thereon.

           d/LTC-'0HQB-H)'39LHH.H8-Ce'.HB8C'B8]'P8C-LT.H8-C'7L'B9LHH.H8-C'CP98H)'K]'-,H'>X8HL'/LTC-HH'78'KH,BQI'7I'-,H'
           "Trust Related Agreements" means any instruments or agreements signed by the Owner Trustee on behalf of the
 /LTC-G' including
 Trust,  P8OQT)P89' without
                    XP-,7T-' QP.P-B-P78G' -,H' <8)H8-TLHG'
                             limitation, the               -,H' Loan
                                               Indenture, the   =7B8' @TLO,BCH' 39LHH.H8-CG' the
                                                                      Purchase Agreements,      -,H' Administration
                                                                                                     3).P8PC-LB-P78' Agreement,
                                                                                                                     39LHH.H8-G' the
                                                                                                                                 -,H'
 FHJ7CP-'B8)'2BQH'39LHH.H8-G'-,H'FHJ7CP-'B8)'2HOTLP-]'39LHH.H8-G'-,H'2HLYPOHL'?78CH8-'=H--HLCG'-,H'2-LTO-TLP89'3)YPC7L]'
 Deposit   and Sale Agreement, the Deposit and Security Agreement, the Servicer Consent Letters, the Structuring Advisory
 39LHH.H8-G'-,H'3CCP98.H8-C'7I'2HLYPOP89'39LHH.H8-CG'-,H'NBOg#TJ'39LHH.H8-G'-,H'?TC-7)PBQ'39LHH.H8-CG'-,H'67-HCG'-,H'
 Agreement,   the Assignments of Servicing Agreements, the Back-up Agreement, the Custodial Agreements, the Notes, the
 <8)H.8PIPOB-P78' Agreements,
 Indemnification   39LHH.H8-CG' the
                                  -,H' <CCTHL'
                                       Issuer >L)HLG' -,H' <CCTHL'
                                               Order, the          >L)HLC' to
                                                            Issuer Orders  -7' Authenticate,
                                                                               3T-,H8-POB-HG' the
                                                                                              -,H' Auction
                                                                                                   3TO-P78' Agreement,
                                                                                                            39LHH.H8-G' the
                                                                                                                        -,H' Broker-
                                                                                                                             NL7gHL#
 FHBQHL'39LHH.H8-C'B8)'-,H'67-H'<8CTLHL'39LHH.H8-C%
 Dealer  Agreements and the Note Insurer Agreements.

          /B^'/HL.CW
          Tax Terms:




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                $USUM+(V
                                                                                                                              9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(M'7I'SM
                                                                       Page 12 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 244 of 369

          d3)`TC-H)' ?BJP-BQ'
          "Adjusted           3OO7T8-' Deficit"
                     Capital Account   FHIPOP-e' means,
                                                 .HB8CG' with
                                                         XP-,' respect
                                                               LHCJHO-' to
                                                                        -7' any
                                                                            B8]' Partner,
                                                                                 @BL-8HLG' the
                                                                                           -,H' deficit
                                                                                                )HIPOP-' balance,
                                                                                                         KBQB8OHG' if
                                                                                                                   PI' any,
                                                                                                                       B8]G' in
                                                                                                                             P8' CTO,'
                                                                                                                                 such
 @BL-8HLbC'?BJP-BQ'3OO7T8-'BC'7I'-,H'H8)'7I'-,H'LHQHYB8-'EPCOBQ'AHBLG'BI-HL'9PYP89'HIIHO-'-7'-,H'I7QQ7XP89'B)`TC-.H8-CW
 Partner's Capital Account as of the end of the relevant Fiscal Year, after giving effect to the following adjustments:

          cBf
          (a)      ?LH)P-'-7'CTO,'?BJP-BQ'3OO7T8-'-,H'.P8P.T.'9BP8'O,BL9HKBOg'-,B-'CTO,'@BL-8HL'PC')HH.H)'-7'KH'
                   Credit to such Capital Account the minimum gain chargeback that such Partner is deemed to be
 7KQP9B-H)'-7'LHC-7LH'JTLCTB8-'-7'-,H'JH8TQ-P.B-H'CH8-H8OHC'7I'CHO-P78C'(%&+S#Mc9fc(f'B8)'(%&+S#McPfc*f'7I'-,H'0H9TQB-P78C'
 obligated to restore pursuant to the penultimate sentences of sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations
 B8)'-,H'B.7T8-'7I'CTO,'@BL-8HLbC'C,BLH'7I'@BL-8HL'678LHO7TLCH'FHK-'5P8P.T.'4BP8a'B8)
 and the amount of such Partner's share of Partner Nonrecourse Debt Minimum Gain; and

          cKf
          (b)      FHKP-'-7'CTO,'?BJP-BQ'3OO7T8-'-,H'P-H.C')HCOLPKH)'P8'CHO-P78C'(%&+S#(cKfcMfcPPfc)fcSfG'(%&+S#(cKfcMfcPPf
                   Debit to such Capital Account the items described in sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)
 c)fc*f'B8)'(%&+S#(cKfcMfcPPfc)fc\f'7I'-,H'0H9TQB-P78C%
 (d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the Regulations.

         /,H'I7LH97P89')HIP8P-P78'7I'3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-'PC'P8-H8)H)'-7'O7.JQ]'XP-,'-,H'JL7YPCP78C'7I'CHO-P78'
         The  foregoing definition of Adjusted Capital Account Deficit is intended to comply with the provisions of section
 (%&+S#(cKfcMfcPPfc)f'7I'-,H'0H9TQB-P78C'B8)'C,BQQ'KH'P8-HLJLH-H)'O78CPC-H8-Q]'-,HLHXP-,%
 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently therewith.

          d?7)He'.HB8C'-,H'<8-HL8BQ'0HYH8TH'?7)H'7I'($V\G'BC'B.H8)H)%
          "Code" means the Internal Revenue Code of 1986, as amended.

          d678LHO7TLCH'FH)TO-P78Ce',BC'-,H'.HB8P89'CH-'I7L-,'P8'CHO-P78'(%&+S#McKfc(f'7I'-,H'0H9TQB-P78C%
          "Nonrecourse Deductions" has the meaning set forth in section 1.704-2(b)(1) of the Regulations.

          d678LHO7TLCH'=PBKPQP-]e',BC'-,H'.HB8P89'CH-'I7L-,'P8'CHO-P78'(%&+S#McKfcZf'7I'-,H'0H9TQB-P78C%
          "Nonrecourse Liability" has the meaning set forth in section 1.704-2(b)(3) of the Regulations.

          d@BL-8HL'678LHO7TLCH'FHK-e',BC'-,H'.HB8P89'CH-'I7L-,'P8'CHO-P78'(%&+S#McKfcSf'7I'-,H'0H9TQB-P78C%
          "Partner Nonrecourse Debt" has the meaning set forth in section 1.704-2(b)(4) of the Regulations.

           d@BL-8HL'678LHO7TLCH'FHK-'5P8P.T.'4BP8e'.HB8C'B8'B.7T8-G'XP-,'LHCJHO-'-7'HBO,'@BL-8HL'678LHO7TLCH'FHK-G'
          "Partner  Nonrecourse Debt Minimum Gain" means an amount, with respect to each Partner Nonrecourse Debt,
 HiTBQ'-7'-,H'@BL-8HLC,PJ'5P8P.T.'4BP8'-,B-'X7TQ)'LHCTQ-'PI'CTO,'@BL-8HL'678LHO7TLCH'FHK-'XHLH'-LHB-H)'BC'B'678LHO7TLCH'
 equal to the Partnership Minimum Gain that would result if such Partner Nonrecourse Debt were treated as a Nonrecourse
 =PBKPQP-]G')H-HL.P8H)'P8'BOO7L)B8OH'XP-,'CHO-P78'(%&+S#McPfcZf'7I'-,H'0H9TQB-P78C%
 Liability, determined in accordance with section 1.704-2(i)(3) of the Regulations.

         d@BL-8HL' Nonrecourse
         "Partner  678LHO7TLCH' Deductions"
                                FH)TO-P78Ce' ,BC' -,H' meaning
                                             has the   .HB8P89' set
                                                                CH-' I7L-,'
                                                                     forth P8' CHO-P78C' 1.704-2(i)(1)
                                                                            in sections  (%&+S#McPfc(f' and
                                                                                                        B8)' 1.704-2(i)(2)
                                                                                                             (%&+S#McPfcMf' 7I' -,H'
                                                                                                                            of the
 0H9TQB-P78C%
 Regulations.

          d@BL-8HLCe'.HB8C'-,H'>X8HLC%
          "Partners" means the Owners.

          d@BL-8HLC,PJe'.HB8C'-,H'/LTC-%
          "Partnership" means the Trust.

         d@BL-8HLC,PJ' Minimum
         "Partnership  5P8P.T.' 4BP8e'
                                Gain" ,BC' -,H' meaning
                                       has the  .HB8P89' set
                                                         CH-' forth
                                                              I7L-,' in
                                                                     P8' sections
                                                                         CHO-P78C' 1.704-2(b)(2)
                                                                                   (%&+S#McKfcMf' and
                                                                                                  B8)' 1.704-2(d)
                                                                                                       (%&+S#Mc)f' 7I' -,H'
                                                                                                                   of the
 0H9TQB-P78C%
 Regulations.

           d@L7IP-'B8)'=7CCe'.HB8CG'I7L'HBO,'EPCOBQ'AHBLG'B8'B.7T8-'HiTBQ'-7'-,H'@BL-8HLC,PJbC'-B^BKQH'P8O7.H'7L'Q7CC'I7L'
           "Profit  and Loss" means, for each Fiscal Year, an amount equal to the Partnership's taxable income or loss for
 CTO,'EPCOBQ'AHBLG')H-HL.P8H)'P8'BOO7L)B8OH'XP-,'CHO-P78'&+ZcBf'7I'-,H'?7)H'cI7L'-,PC'JTLJ7CHG'BQQ'P-H.C'7I'P8O7.HG'9BP8G'
 such  Fiscal Year, determined in accordance with section 703(a) of the Code (for this purpose, all items of income, gain,
 Q7CCG'7L')H)TO-P78'LHiTPLH)'-7'KH'C-B-H)'CHJBLB-HQ]'JTLCTB8-'-7'CHO-P78'&+ZcBfc(f'7I'-,H'?7)H'C,BQQ'KH'P8OQT)H)'P8'-B^BKQH'
 loss, or deduction required to be stated separately pursuant to section 703(a)(1) of the Code shall be included in taxable
 P8O7.H'7L'Q7CCfG'XP-,'-,H'I7QQ7XP89'B)`TC-.H8-CW
 income   or loss), with the following adjustments:

          cBf
          (a)    38]'P8O7.H'7I'-,H'@BL-8HLC,PJ'-,B-'PC'H^H.J-'IL7.'IH)HLBQ'P8O7.H'-B^'B8)'87-'7-,HLXPCH'-BgH8'P8-7'
                 Any  income of the Partnership that is exempt from federal income tax and not otherwise taken into
 BOO7T8-'P8'O7.JT-P89'@L7IP-'7L'=7CC'JTLCTB8-'-7'-,PC')HIP8P-P78'C,BQQ'KH'B))H)'-7'CTO,'-B^BKQH'P8O7.H'7L'Q7CCa
 account in computing Profit or Loss pursuant to this definition shall be added to such taxable income or loss;

          cKf
          (b)      38]'H^JH8)P-TLHC'7I'-,H'@BL-8HLC,PJ')HCOLPKH)'P8'CHO-P78'&+*cBfcMfcNf'7I'-,H'?7)H'7L'-LHB-H)'BC'
                   Any   expenditures of the Partnership described in section 705(a)(2)(B) of the Code or treated as
 H^JH8)P-TLHC'T8)HL'CHO-P78'&+*cBfcMfcNf'7I'-,H'?7)H'JTLCTB8-'-7'CHO-P78'(%&+S#(cKfcMfcPYfcPf'7I'-,H'0H9TQB-P78C'c7-,HL'-,B8'
 expenditures  under section 705(a)(2)(B) of the Code pursuant to section 1.704-1(b)(2)(iv)(i) of the Regulations (other than
 H^JH8CHC'P8'LHCJHO-'7I'X,PO,'B8'HQHO-P78'PC'JL7JHLQ]'.B)H'T8)HL'CHO-P78'&+$'7I'-,H'?7)HfG'B8)'87-'7-,HLXPCH'-BgH8'P8-7'
 expenses  in respect of which an election is properly made under section 709 of the Code), and not otherwise taken into
 BOO7T8-'P8'O7.JT-P89'@L7IP-'7L'=7CC'JTLCTB8-'-7'-,PC')HIP8P-P78G'C,BQQ'KH'CTK-LBO-H)'IL7.'CTO,'-B^BKQH'P8O7.H'7L'Q7CCa
 account in computing Profit or Loss pursuant to this definition, shall be subtracted from such taxable income or loss;

          cOf
          (c)      67-XP-,C-B8)P89'B8]'7-,HL'JL7YPCP78C'7I'-,PC')HIP8P-P78G'B8]'P-H.C'X,PO,'BLH'CJHOPBQQ]'BQQ7OB-H)'JTLCTB8-'
                   Notwithstanding   any other provisions of this definition, any items which are specially allocated pursuant
 -7'2HO-P78'&%+Z'7L'&%+S'C,BQQ'87-'KH'-BgH8'P8-7'BOO7T8-'P8'O7.JT-P89'@L7IP-'7L'=7CC%
 to Section 7.03 or 7.04 shall not be taken into account in computing Profit or Loss.

          /,H' amounts
          The  B.7T8-C' of
                         7I' the
                             -,H' P-H.C' 7I' Partnership
                                  items of   @BL-8HLC,PJ' P8O7.HG' 9BP8G' Q7CCG'
                                                          income, gain,          7L' deduction
                                                                          loss, or   )H)TO-P78' available
                                                                                                BYBPQBKQH' to
                                                                                                           -7' be
                                                                                                               KH' CJHOPBQQ]' BQQ7OB-H)'
                                                                                                                   specially allocated
 JTLCTB8-'-7'2HO-P78C'&%+Z'B8)'&%+S'C,BQQ'KH')H-HL.P8H)'K]'BJJQ]P89'LTQHC'B8BQ797TC'-7'-,7CH'CH-'I7L-,'P8'OQBTCHC'cBf'B8)'cKf'
 pursuant to Sections 7.03 and 7.04 shall be determined by applying rules analogous to those set forth in clauses (a) and (b)
 BK7YH%
 above.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                               $USUM+(V
                                                                                                                             9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(Z'7I'SM
                                                                       Page 13 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 245 of 369


          d0H9TQB-P78Ce'.HB8C'-,H'IH)HLBQ'P8O7.H'-B^'LH9TQB-P78C'JL7.TQ9B-H)'K]'-,H'18P-H)'2-B-HC'/LHBCTL]'FHJBL-.H8-'
          "Regulations" means the federal income tax regulations promulgated by the United States Treasury Department
 T8)HL'-,H'?7)H'BC'CTO,'0H9TQB-P78C'.B]'KH'B.H8)H)'IL7.'-P.H'-7'-P.H%
 under the Code as such Regulations may be amended from time to time.

          3QQ'LHIHLH8OHC',HLHP8'-7'B'CJHOPIPO'CHO-P78'7I'-,H'LH9TQB-P78C'C,BQQ'KH')HH.H)'BQC7'-7'LHIHL'-7'B8]'O7LLHCJ78)P89'
          All references herein to a specific section of the regulations shall be deemed also to refer to any corresponding
 JL7YPCP78'7I'CTOOHH)P89'0H9TQB-P78C%
 provision of succeeding Regulations.

          d0H9TQB-7L]'3QQ7OB-P78Ce',BC'-,H'.HB8P89'CH-'I7L-,'P8'2HO-P78'&%+S%
          "Regulatory Allocations" has the meaning set forth in Section 7.04.

                                                          30/<?=!'<<
                                                          ARTICLE II

                                                       >0436<[3/<>6
                                                       ORGANIZATION

         2HO-P78'M%+(
         Section  2.01     6B.H%''/,H'/LTC-'O78-P8TH)',HLHK]'C,BQQ'KH'g87X8'BC'/,H'6B-P78BQ'?7QQH9PB-H'2-T)H8-'=7B8'
                           Name.  The Trust continued hereby shall be known as The National Collegiate Student Loan
 /LTC-'M++&#SG'P8'X,PO,'8B.H'-,H'>X8HL'/LTC-HH'.B]'-BgH'B8]'BO-P78'BC'JL7YP)H)',HLHP8%
 Trust 2007-4, in which name the Owner Trustee may take any action as provided herein.

          2HO-P78'M%+M
          Section  2.02       >IIPOH%''/,H'JLP8OPJBQ'JQBOH'7I'KTCP8HCC'B8)'JLP8OPJBQ'7IIPOH'7I'-,H'/LTC-'C,BQQ'KH'P8'OBLH'7I'-,H'
                              Office.  The principal place of business and principal office of the Trust shall be in care of the
 >X8HL'/LTC-HHG'B-'-,H'B))LHCC'CH-'I7L-,'P8'2HO-P78'(S%+*%'/,H'/LTC-'C,BQQ'BQC7',BYH'B8'7IIPOH'B-'V++'N7]QC-78'2-LHH-'#'ZS-,'
 Owner   Trustee, at the address set forth in Section 14.05. The Trust shall also have an office at 800 Boylston Street - 34th
 EQ77LG'N7C-78G'5BCCBO,TCH--C'+M($$%
 Floor, Boston, Massachusetts 02199.

          2HO-P78'M%+Z
          Section 2.03       @TLJ7CHC'B8)'@7XHLC%
                             Purposes and Powers.

          cBf
          (a)      /,H'JTLJ7CH'7I'-,H'/LTC-'PC'-7'H89B9H'P8'-,H'I7QQ7XP89'BO-PYP-PHC'B8)'78Q]'-,HCH'BO-PYP-PHCW
                   The purpose of the Trust is to engage in the following activities and only these activities:

                             cPf
                             (i)      /7'BOiTPLH'B'J77Q'7I'2-T)H8-'=7B8CG'-7'H^HOT-H'-,H'<8)H8-TLH'B8)'-7'PCCTH'-,H'67-HCa
                                      To acquire a pool of Student Loans, to execute the Indenture and to issue the Notes;

                            cPPf
                            (ii)      /7'H8-HL'P8-7'-,H'/LTC-'0HQB-H)'39LHH.H8-C'B8)'-7'JL7YP)H'I7L'-,H'B).P8PC-LB-P78'7I'
                                      To enter into the Trust Related Agreements and to provide for the administration of
          -,H'/LTC-'B8)'-,H'CHLYPOP89'7I'-,H'2-T)H8-'=7B8Ca
          the Trust and the servicing of the Student Loans;

                            cPPPf
                            (iii)     /7'H89B9H'P8'-,7CH'BO-PYP-PHC'B8)'-7'H8-HL'P8-7'CTO,'B9LHH.H8-C'-,B-'BLH'8HOHCCBL]G'
                                      To engage in those activities and to enter into such agreements that are necessary,
          CTP-BKQH'7L'O78YH8PH8-'-7'BOO7.JQPC,'-,H'I7LH97P89'7L'BLH'P8OP)H8-BQ'-,HLH-7'7L'O788HO-H)'-,HLHXP-,a'B8)
          suitable or convenient to accomplish the foregoing or are incidental thereto or connected therewith; and

                             cPYf
                             (iv)       /7'H89B9H'P8'CTO,'7-,HL'BO-PYP-PHC'BC'.B]'KH'LHiTPLH)'P8'O788HO-P78'XP-,'O78CHLYB-P78'
                                        To engage in such other activities as may be required in connection with conservation
          7I'-,H'/LTC-'@L7JHL-]'B8)'FPC-LPKT-P78C'-7'>X8HLC%'18-PQ'-,H'<8)H8-TLH'PC')PCO,BL9H)G'-,H'/LTC-'C,BQQ'87-'H89B9H'P8'
          of the Trust Property and Distributions to Owners. Until the Indenture is discharged, the Trust shall not engage in
          B8]'KTCP8HCC'7L'BO-PYP-PHC'7-,HL'-,B8'P8'O788HO-P78'XP-,G'7L'LHQB-P89'-7G'-,H'I7LH97P89'B8)'7-,HL'-,B8'BC'LHiTPLH)'7L'
          any  business or activities other than in connection with, or relating to, the foregoing and other than as required or
          BT-,7LPRH)'K]'-,H'-HL.C'7I'-,PC'39LHH.H8-'B8)'-,H'<8)H8-TLHG'H^OHJ-'BC'BLH'P8OP)H8-BQ'-7'B8)'8HOHCCBL]'-7'
          authorized by the terms of this Agreement and the Indenture, except as are incidental to and necessary to
          BOO7.JQPC,'CTO,'BO-PYP-PHCG'T8QHCC'-,H'<8-HLHC-H)'67-H,7Q)HLC'O78CH8-'-7'-,H'/LTC-'H89B9P89'P8'7-,HL'BO-PYP-PHC%
          accomplish   such activities, unless the Interested Noteholders consent to the Trust engaging in other activities.

         cKf
         (b)      18-PQ'-,H'<8)H8-TLH'PC')PCO,BL9H)G'-,H'7JHLB-P78C'7I'-,H'/LTC-'C,BQQ'KH'O78)TO-H)'P8'BOO7L)B8OH'XP-,'-,H'
                  Until the Indenture is discharged, the operations of the Trust shall be conducted in accordance with the
 I7QQ7XP89'C-B8)BL)CW
 following standards:

                             cPf
                             (i)     /,H'/LTC-'XPQQ'BO-'C7QHQ]'P8'P-C'7X8'8B.H'B8)'-,H'>X8HL'/LTC-HH'7L'7-,HL'B9H8-C'
                                     The Trust will act solely in its own name and the Owner Trustee or other agents
          CHQHO-H)'P8'BOO7L)B8OH'XP-,'-,PC'39LHH.H8-'XPQQ'BO-'78'KH,BQI'7I'-,H'/LTC-'CTK`HO-'-7')PLHO-P78'K]'-,H'>X8HLC'BC'
          selected in accordance with this Agreement will act on behalf of the Trust subject to direction by the Owners as
          JL7YP)H)',HLHP8G'KT-'CTO,'BO-P78'C,BQQ'87-'KH'P8'YP7QB-P78'7I'-,H'-HL.C'7I'-,PC'39LHH.H8-a
          provided  herein, but such action shall not be in violation of the terms of this Agreement;

                          cPPf
                          (ii)      /,H'/LTC-bC'IT8)C'B8)'BCCH-C'C,BQQ'B-'BQQ'-P.HC'KH'.BP8-BP8H)'CHJBLB-HQ]'IL7.'-,7CH'7I'
                                    The Trust's funds and assets shall at all times be maintained separately from those of
          -,H'>X8HLC'B8)'B8]'7I'-,HPL'LHCJHO-PYH'3IIPQPB-HCa
          the Owners and any of their respective Affiliates;

                            cPPPf
                           (iii)    /,H'/LTC-'C,BQQ'.BP8-BP8'O7.JQH-H'B8)'O7LLHO-'K77gCG'.P8T-HC'7I'-,H'.HH-P89C'B8)'
                                    The Trust shall maintain complete and correct books, minutes of the meetings and
          JL7OHH)P89C'7I'-,H'>X8HLCG'B8)'LHO7L)C'7I'BOO7T8-Ca
          proceedings of the Owners, and records of accounts;

                            cPYf
                            (iv)      /,H'/LTC-'C,BQQ'O78)TO-'P-C'KTCP8HCC'B-'-,H'7IIPOH'7I'-,H'>X8HL'/LTC-HH'B8)'XPQQ'TCH'
                                      The Trust shall conduct its business at the office of the Owner Trustee and will use
          C-B-P78HL]'B8)'7-,HL'KTCP8HCC'I7L.C'7I'-,H'/LTC-'T8)HL'P-C'7X8'8B.H'B8)'87-'-,B-'7I'-,H'>X8HLC'7L'B8]'7I'-,HPL'
          stationery and other business forms of the Trust under its own name and not that of the Owners or any of their




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                          $USUM+(V
                                                                                                                        9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(S'7I'SM
                                                                       Page 14 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 246 of 369

          LHCJHO-PYH'3IIPQPB-HCG'B8)'XPQQ'BY7P)'-,H'BJJHBLB8OH'c3f'7I'O78)TO-P89'KTCP8HCC'78'KH,BQI'7I'B8]'>X8HL'7L'B8]'
          respective Affiliates, and will avoid the appearance (A) of conducting business on behalf of any Owner or any
          3IIPQPB-H'7I'B8'>X8HL'7L'cNf'-,B-'-,H'BCCH-C'7I'-,H'/LTC-'BLH'BYBPQBKQH'-7'JB]'-,H'OLH)P-7LC'7I'-,H'>X8HL'/LTC-HH'7L'
          Affiliate of an Owner or (B) that the assets of the Trust are available to pay the creditors of the Owner Trustee or
          B8]'>X8HLa
          any Owner;

                             cYf
                             (v)      /,H'/LTC-bC'7JHLB-P89'H^JH8CHC'C,BQQ'KH'JBP)'7T-'7I'P-C'7X8'IT8)Ca
                                      The Trust's operating expenses shall be paid out of its own funds;

                              cYPf
                              (vi)      /,H'/LTC-'C,BQQ'87-'P8OTLG'9TBLB8-HH'7L'BCCT.H'B8]')HK-'c7-,HL'-,B8'-,H'67-HCf'87L'
                                        The Trust shall not incur, guarantee or assume any debt (other than the Notes) nor
          ,7Q)'P-CHQI'7T-'BC'KHP89'QPBKQH'I7L'-,H')HK-C'7I'B8]'H8-P-]G'P8OQT)P89'B8]'>X8HL'7L'B8]'3IIPQPB-HC'7I'B8]'>X8HLa
          hold itself out as being liable for the debts of any entity, including any Owner or any Affiliates of any Owner;

                               cYPPf
                               (vii)    E7L'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89G'-,H'/LTC-'C,BQQ'87-'c3f'.HL9H'7L'
                                        For so long as any of the Notes are outstanding, the Trust shall not (A) merge or
          O78C7QP)B-H'XP-,'7L'P8-7'B8]'7-,HL'H8-P-]G'cNf'O78YH]'7L'-LB8CIHL'BQQ'7L'CTKC-B8-PBQQ]'BQQ'7I'P-C'BCCH-C'-7'B8]'7-,HL'
          consolidate with or into any other entity, (B) convey or transfer all or substantially all of its assets to any other
          H8-P-]'c7-,HL'-,B8'-7'-,H'<8)H8-TLH'/LTC-HH'JTLCTB8-'-7'-,H'<8)H8-TLHfG'7L'c?f')PCC7QYHG'QPiTP)B-H'7L'-HL.P8B-H'P8'
          entity (other than to the Indenture Trustee pursuant to the Indenture), or (C) dissolve, liquidate or terminate in
          X,7QH'7L'P8'JBL-a'B8)
          whole   or in part; and

                             cYPPPf
                             (viii)     E7L'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89G'-,H'/LTC-'C,BQQ'87-'7X8'7L'BOiTPLH'
                                        For  so long as any of the Notes are outstanding, the Trust shall not own or acquire
          B8]'IP8B8OPBQ'BCCH-'-,B-'LHiTPLHC'-,H'/LTC-G'-,H'>X8HLC'7L'-,H'3).P8PC-LB-7L'-7'.BgH'B8]')HOPCP78C'LH9BL)P89'CTO,'
          any financial asset that requires the Trust, the Owners or the Administrator to make any decisions regarding such
          BCCH-'7-,HL'-,B8'-,H'CHLYPOP89'7I'-,H'BCCH-%
          asset other than the servicing of the asset.

           2HO-P78'M%+S
           Section 2.04       3JJ7P8-.H8-'7I'-,H'>X8HL'/LTC-HH%''/,H'FHJ7CP-7L',HLHK]'BJJ7P8-C'-,H'>X8HL'/LTC-HH'BC'
                              Appointment     of the Owner Trustee. The Depositor hereby appoints the Owner Trustee as
 -LTC-HH'7I'-,H'/LTC-G'-7',BYH'BQQ'-,H'LP9,-CG'J7XHLC'B8)')T-PHC'CH-'I7L-,',HLHP8'B8)'P8'-,H'2-B-T-7L]'/LTC-'2-B-T-H%'/,H'>X8HL'
 trustee of the Trust, to have all the rights, powers and duties set forth herein and in the Statutory Trust Statute. The Owner
 /LTC-HH'BOg87XQH)9HC'LHOHPJ-'P8'-LTC-'IL7.'-,H'FHJ7CP-7LG'7I'-,H'CT.'7I'78H')7QQBL'cm(fG'O78C-P-T-P89'-,H'P8P-PBQ'/LTC-'
 Trustee  acknowledges receipt in trust from the Depositor, of the sum of one dollar ($1), constituting the initial Trust
 @L7JHL-]%
 Property.

           2HO-P78'M%+*
           Section 2.05       FHOQBLB-P78'7I'/LTC-%''/,H'>X8HL'/LTC-HH',HLHK]')HOQBLHC'-,B-'P-'XPQQ',7Q)'-,H'/LTC-'@L7JHL-]'P8'
                              Declaration of Trust. The Owner Trustee hereby declares that it will hold the Trust Property in
 -LTC-'TJ78'B8)'CTK`HO-'-7'-,H'O78)P-P78C'CH-'I7L-,',HLHP8'I7L'-,H'TCH'B8)'KH8HIP-'7I'-,H'>X8HLCG'CTK`HO-'-7'-,H'7KQP9B-P78C'7I'
 trust upon and subject to the conditions set forth herein for the use and benefit of the Owners, subject to the obligations of
 -,H'>X8HL'/LTC-HH'T8)HL'-,H'/LTC-'0HQB-H)'39LHH.H8-C%'<-'PC'-,H'P8-H8-P78'7I'-,H'JBL-PHC',HLH-7'-,B-'-,H'/LTC-'O78C-P-T-H'B'
 the Owner Trustee under the Trust Related Agreements. It is the intention of the parties hereto that the Trust constitute a
 C-B-T-7L]'-LTC-'T8)HL'-,H'2-B-T-7L]'/LTC-'2-B-T-H'B8)'-,B-'-,PC'39LHH.H8-'O78C-P-T-H'-,H'97YHL8P89'P8C-LT.H8-'7I'-,H'/LTC-%
 statutory trust under the Statutory Trust Statute and that this Agreement constitute the governing instrument of the Trust.

            2HO-P78'M%+\
            Section 2.06      67'=PBKPQP-]'7I'>X8HLC'I7L'!^JH8CHC'7L'>KQP9B-P78C'7I'/LTC-%''67'>X8HL'C,BQQ'KH'QPBKQH'I7L'B8]'
                              No  Liability of Owners for Expenses or Obligations of Trust. No Owner shall be liable for any
 QPBKPQP-]G'H^JH8CH'7L'7-,HL'7KQP9B-P78'7I'-,H'/LTC-%
 liability, expense or other obligation of the Trust.

           2HO-P78'M%+&
           Section 2.07      2P-TC'7I'/LTC-%''/,H'/LTC-'XPQQ'KH'Q7OB-H)'B8)'B).P8PC-HLH)'P8'-,H'2-B-H'7I'FHQBXBLH%'/,H'/LTC-'
                             Situs of Trust. The Trust will be located and administered in the State of Delaware. The Trust
 C,BQQ'87-',BYH'B8]'H.JQ7]HHC'P8'B8]'C-B-H'7-,HL'-,B8'P8'-,H'2-B-H'7I'FHQBXBLH'B8)'JB].H8-C'XPQQ'KH'LHOHPYH)'K]'-,H'>X8HL'
 shall not have any employees in any state other than in the State of Delaware and payments will be received by the Owner
 /LTC-HH'78'KH,BQI'7I'-,H'/LTC-'78Q]'P8'-,H'2-B-H'7I'FHQBXBLH'B8)'JB].H8-C'XPQQ'KH'.B)H'K]'-,H'>X8HL'/LTC-HH'78'KH,BQI'7I'
 Trustee on behalf of the Trust only in the State of Delaware and payments will be made by the Owner Trustee on behalf of
 -,H'/LTC-'78Q]'IL7.'-,H'2-B-H'7I'FHQBXBLH%
 the Trust only from the State of Delaware.

                                                          30/<?=!'<<<
                                                          ARTICLE III

                                   /012/'?!0/<E<?3/!2'36F'/0362E!0'>E'<6/!0!2/
                                   TRUST CERTIFICATES AND TRANSFER OF INTEREST

          2HO-P78'Z%+(
          Section 3.01       <CCTB8OH'7I'/LTC-'?HL-PIPOB-H%
                             Issuance of Trust Certificate.

          cBf
          (a)      3C'7I'-,H')B-H',HLH7IG'BC'CH-'I7L-,'78'2O,H)TQH'3'B--BO,H)',HLH-7G'-,H'FHJ7CP-7L',BC'KHH8'PCCTH)'B'/LTC-'
                   As of the date hereof, as set forth on Schedule A attached hereto, the Depositor has been issued a Trust
 ?HL-PIPOB-H'HYP)H8OP89'B'JHLOH8-B9H'7I'-,H'NH8HIPOPBQ'<8-HLHC-'P8'-,H'/LTC-'B8)'/!0<',BC'KHH8'PCCTH)'B'/LTC-'?HL-PIPOB-H'
 Certificate evidencing a percentage of the Beneficial Interest in the Trust and TERI has been issued a Trust Certificate
 HYP)H8OP89'B'JHLOH8-B9H'7I'-,H'NH8HIPOPBQ'<8-HLHC-'P8'-,H'/LTC-%
 evidencing  a percentage of the Beneficial Interest in the Trust.

          cKf
          (b)      !BO,'/LTC-'?HL-PIPOB-H'C,BQQ'KH'H^HOT-H)'K]'.B8TBQ'CP98B-TLH'78'KH,BQI'7I'-,H'>X8HL'/LTC-HH'K]'78H'7I'
                   Each  Trust Certificate shall be executed by manual signature on behalf of the Owner Trustee by one of
 P-C'3T-,7LPRH)'>IIPOHLC%'/LTC-'?HL-PIPOB-HC'KHBLP89'-,H'.B8TBQ'CP98B-TLH'7I'B8'P8)PYP)TBQ'X,7'XBCG'B-'-,H'-P.H'X,H8'CTO,'
 its Authorized Officers. Trust Certificates bearing the manual signature of an individual who was, at the time when such
 CP98B-TLH'XBC'BIIP^H)G'BT-,7LPRH)'-7'CP98'78'KH,BQI'7I'-,H'>X8HL'/LTC-HH'C,BQQ'KP8)'-,H'/LTC-G'87-XP-,C-B8)P89'-,B-'CTO,'
 signature was affixed, authorized to sign on behalf of the Owner Trustee shall bind the Trust, notwithstanding that such
 P8)PYP)TBQ',BC'OHBCH)'-7'KH'C7'BT-,7LPRH)'JLP7L'-7'-,H')HQPYHL]'7I'CTO,'/LTC-'?HL-PIPOB-H'7L')7HC'87-',7Q)'CTO,'7IIPOH'B-'-,H'
 individual has ceased to be so authorized prior to the delivery of such Trust Certificate or does not hold such office at the
 )B-H'7I'CTO,'/LTC-'?HL-PIPOB-H%'!BO,'/LTC-'?HL-PIPOB-H'C,BQQ'KH')B-H)'-,H')B-H'7I'P-C'PCCTB8OH%
 date of such Trust Certificate. Each Trust Certificate shall be dated the date of its issuance.

          2HO-P78'Z%+M
          Section 3.02       0H9PC-LB-P78'B8)'/LB8CIHL'7I'?HL-PIPOB-HC%
                             Registration and Transfer of Certificates.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                           $USUM+(V
                                                                                                                         9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(*'7I'SM
                                                                       Page 15 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 247 of 369

           cBf
           (a)      /,H'>X8HL'/LTC-HH'C,BQQ'.BP8-BP8'B-'P-C'7IIPOH'LHIHLLH)'-7'P8'2HO-P78'M%+MG'7L'B-'-,H'7IIPOH'7I'B8]'B9H8-'
                    The Owner Trustee shall maintain at its office referred to in Section 2.02, or at the office of any agent
 BJJ7P8-H)'K]'P-'B8)'BJJL7YH)'P8'XLP-P89'K]'-,H'>X8HLC'B-'-,H'-P.H'7I'CTO,'BJJ7P8-.H8-G'B'LH9PC-HL'I7L'-,H'LH9PC-LB-P78'B8)'
 appointed  by it and approved in writing by the Owners at the time of such appointment, a register for the registration and
 /LB8CIHL'7I'/LTC-'?HL-PIPOB-HC%'67'/LB8CIHL'7I'B'NH8HIPOPBQ'<8-HLHC-'C,BQQ'KH'.B)H'T8QHCC'CTO,'/LB8CIHL'PC'.B)H'JTLCTB8-'-7'
 Transfer  of Trust Certificates. No Transfer of a Beneficial Interest shall be made unless such Transfer is made pursuant to
 B8'HIIHO-PYH'LH9PC-LB-P78'C-B-H.H8-'T8)HL'-,H'2HOTLP-PHC'3O-'7I'($ZZG'BC'B.H8)H)'c-,H'd($ZZ'3O-efG'B8)'C-B-H'CHOTLP-PHC'
 an effective registration statement under the Securities Act of 1933, as amended (the "1933 Act"), and state securities
 QBXCG'7L'PC'H^H.J-'IL7.'-,H'LH9PC-LB-P78'LHiTPLH.H8-C'T8)HL'-,H'($ZZ'3O-'B8)'C-B-H'CHOTLP-PHC'QBXC%
 laws, or is exempt from the registration requirements under the 1933 Act and state securities laws.

            cKf
            (b)       /,H'LH9PC-HLH)'>X8HL'7I'B8]'/LTC-'?HL-PIPOB-H'.B]'/LB8CIHL'BQQ'7L'B8]'J7L-P78'7I'-,H'NH8HIPOPBQ'<8-HLHC-'
                      The  registered Owner of any Trust Certificate may Transfer all or any portion of the Beneficial Interest
 HYP)H8OH)'K]'CTO,'/LTC-'?HL-PIPOB-H'TJ78'CTLLH8)HL'-,HLH7I'-7'-,H'>X8HL'/LTC-HH'BOO7.JB8PH)'K]'-,H')7OT.H8-C'LHiTPLH)'
 evidenced    by such Trust Certificate upon surrender thereof to the Owner Trustee accompanied by the documents required
 K]'2HO-P78'Z%+S%'2TO,'/LB8CIHL'.B]'KH'.B)H'K]'-,H'LH9PC-HLH)'>X8HL'P8'JHLC78'7L'K]'P-C'B--7L8H]')TQ]'BT-,7LPRH)'P8'
 by  Section 3.04. Such Transfer may be made by the registered Owner in person or by its attorney duly authorized in
 XLP-P89'TJ78'CTLLH8)HL'7I'-,H'/LTC-'?HL-PIPOB-H'-7'-,H'>X8HL'/LTC-HH'BOO7.JB8PH)'K]'B'XLP--H8'P8C-LT.H8-'7I'/LB8CIHL'B8)'
 writing upon surrender of the Trust Certificate to the Owner Trustee accompanied by a written instrument of Transfer and
 XP-,'CTO,'CP98B-TLH'9TBLB8-HHC'B8)'HYP)H8OH'7I'BT-,7LP-]'7I'-,H'@HLC78C'CP98P89'-,H'P8C-LT.H8-'7I'/LB8CIHL'BC'-,H'>X8HL'
 with such signature guarantees and evidence of authority of the Persons signing the instrument of Transfer as the Owner
 /LTC-HH'.B]'LHBC78BKQ]'LHiTPLH%'@L7.J-Q]'TJ78'-,H'LHOHPJ-'7I'CTO,')7OT.H8-C'B8)'LHOHPJ-'K]'-,H'>X8HL'/LTC-HH'7I'-,H'
 Trustee  may reasonably require. Promptly upon the receipt of such documents and receipt by the Owner Trustee of the
 -LB8CIHL7LbC'/LTC-'?HL-PIPOB-HG'-,H'>X8HL'/LTC-HH'C,BQQ'cPf'LHO7L)'-,H'8B.H'7I'CTO,'-LB8CIHLHH'BC'B8'>X8HL'B8)'P-C'
 transferor's   Trust Certificate, the Owner Trustee shall (i) record the name of such transferee as an Owner and its
 @HLOH8-B9H'<8-HLHC-'P8'-,H'/LTC-'?HL-PIPOB-H'LH9PC-HL'B8)'cPPf'PCCTHG'H^HOT-H'B8)')HQPYHL'-7'CTO,'>X8HL'B'/LTC-'?HL-PIPOB-H'
 Percentage    Interest in the Trust Certificate register and (ii) issue, execute and deliver to such Owner a Trust Certificate
 HYP)H8OP89'CTO,'@HLOH8-B9H'<8-HLHC-%'<8'-,H'HYH8-'B'-LB8CIHL7L'/LB8CIHLC'78Q]'B'J7L-P78'7I'P-C'NH8HIPOPBQ'<8-HLHC-G'-,H'>X8HL'
 evidencing    such Percentage Interest. In the event a transferor Transfers only a portion of its Beneficial Interest, the Owner
 /LTC-HH'C,BQQ'LH9PC-HL'B8)'PCCTH'-7'CTO,'-LB8CIHL7L'B'8HX'/LTC-'?HL-PIPOB-H'HYP)H8OP89'CTO,'-LB8CIHL7LbC'8HX'@HLOH8-B9H'
 Trustee   shall register and issue to such transferor a new Trust Certificate evidencing such transferor's new Percentage
 <8-HLHC-%'2TKCHiTH8-'-7'B'/LB8CIHL'B8)'TJ78'-,H'PCCTB8OH'7I'-,H'8HX'/LTC-'?HL-PIPOB-H'7L'/LTC-'?HL-PIPOB-HCG'-,H'>X8HL'
 Interest.  Subsequent to a Transfer and upon the issuance of the new Trust Certificate or Trust Certificates, the Owner
 /LTC-HH'C,BQQ'OB8OHQ'B8)')HC-L7]'-,H'/LTC-'?HL-PIPOB-H'CTLLH8)HLH)'-7'P-'P8'O788HO-P78'XP-,'CTO,'/LB8CIHL%'/,H'>X8HL'
 Trustee   shall cancel and destroy the Trust Certificate surrendered to it in connection with such Transfer. The Owner
 /LTC-HH'.B]'-LHB-'-,H'@HLC78'P8'X,7CH'8B.H'B8]'/LTC-'?HL-PIPOB-H'PC'LH9PC-HLH)'BC'-,H'C7QH'>X8HL'7I'-,H'NH8HIPOPBQ'<8-HLHC-'
 Trustee  may treat the Person in whose name any Trust Certificate is registered as the sole Owner of the Beneficial Interest
 P8'-,H'/LTC-'HYP)H8OH)'K]'CTO,'/LTC-'?HL-PIPOB-H%
 in the Trust evidenced by such Trust Certificate.

          cOf
          (c)       3C'B'O78)P-P78'JLHOH)H8-'-7'B8]'LH9PC-LB-P78'7I'/LB8CIHLG'-,H'>X8HL'/LTC-HH'.B]'LHiTPLH'-,H'JB].H8-'7I'
                    As  a condition precedent to any registration of Transfer, the Owner Trustee may require the payment of
 aB'CT.'CTIIPOPH8-'-7'O7YHL'-,H'JB].H8-'7I'B8]'-B^'7L'-B^HC'7L'7-,HL'97YHL8.H8-BQ'O,BL9HC'LHiTPLH)'-7'KH'JBP)'P8'O788HO-P78'
    sum sufficient to cover the payment of any tax or taxes or other governmental charges required to be paid in connection
  XP-,'CTO,'/LB8CIHL'B8)'B8]'7-,HL'LHBC78BKQH'H^JH8CHC'O788HO-H)'-,HLHXP-,%
 with  such Transfer and any other reasonable expenses connected therewith.

          c)f
          (d)      /,H'/LTC-'?HL-PIPOB-HC'.B]'87-'KH'BOiTPLH)'7L',HQ)'K]'7L'I7L'-,H'BOO7T8-'7I'B'@QB8'cBC')HIP8H)',HLHP8fG'
                   The Trust Certificates may not be acquired or held by or for the account of a Plan (as defined herein),
 H^OHJ-'BC'JHL.P--H)'T8)HL'2HO-P78'Z%+Sc)f',HLHP8%
 except as permitted under Section 3.04(d) herein.

           2HO-P78'Z%+Z
           Section  3.03      =7C-G'2-7QH8G'5T-PQB-H)'7L'FHC-L7]H)'?HL-PIPOB-HC%''<I'cPf'B8]'.T-PQB-H)'/LTC-'?HL-PIPOB-H'PC'
                              Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any mutilated Trust Certificate is
 CTLLH8)HLH)'-7'-,H'>X8HL'/LTC-HHG'7L'cPPf'-,H'>X8HL'/LTC-HH'LHOHPYHC'HYP)H8OH'-7'P-C'CB-PCIBO-P78'-,B-'B8]'/LTC-'?HL-PIPOB-H'
 surrendered   to the Owner Trustee, or (ii) the Owner Trustee receives evidence to its satisfaction that any Trust Certificate
 ,BC'KHH8')HC-L7]H)G'Q7C-'7L'C-7QH8G'B8)'TJ78'JL77I'7I'7X8HLC,PJ'CB-PCIBO-7L]'-7'-,H'>X8HL'/LTC-HH'-79H-,HL'XP-,'CTO,'
 has been destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner Trustee together with such
 CHOTLP-]'7L'P8)H.8P-]'BC'.B]'KH'LHiTHC-H)'K]'-,H'>X8HL'/LTC-HH'-7'CBYH'P-',BL.QHCCG'-,H'>X8HL'/LTC-HH'C,BQQ'H^HOT-H'B8)'
 security or indemnity as may be requested by the Owner Trustee to save it harmless, the Owner Trustee shall execute and
 )HQPYHL'B'8HX'/LTC-'?HL-PIPOB-H'I7L'-,H'CB.H'@HLOH8-B9H'<8-HLHC-'BC'-,H'/LTC-'?HL-PIPOB-H'C7'.T-PQB-H)G')HC-L7]H)G'Q7C-'7L'
 deliver a new Trust Certificate for the same Percentage Interest as the Trust Certificate so mutilated, destroyed, lost or
 C-7QH8G'7I'QPgH'-H87L'B8)'KHBLP89'B')PIIHLH8-'PCCTH'8T.KHLG'XP-,'CTO,'87-B-P78CG'PI'B8]G'BC'-,H'>X8HL'/LTC-HH'C,BQQ'
 stolen, of like tenor and bearing a different issue number, with such notations, if any, as the Owner Trustee shall
 )H-HL.P8H%'<8'O788HO-P78'XP-,'-,H'PCCTB8OH'7I'B8]'8HX'/LTC-'?HL-PIPOB-H'T8)HL'-,PC'2HO-P78'Z%+ZG'-,H'>X8HL'/LTC-HH'.B]'
 determine.   In connection with the issuance of any new Trust Certificate under this Section 3.03, the Owner Trustee may
 LHiTPLH'-,H'JB].H8-'K]'-,H'LH9PC-HLH)'>X8HL'-,HLH7I'7I'B'CT.'CTIIPOPH8-'-7'O7YHL'B8]'-B^'7L'7-,HL'97YHL8.H8-BQ'O,BL9H'-,B-'
 require the payment by the registered Owner thereof of a sum sufficient to cover any tax or other governmental charge that
 .B]'KH'P.J7CH)'P8'LHQB-P78'-,HLH-7'B8)'B8]'7-,HL'H^JH8CHC'cP8OQT)P89'-,H'LHBC78BKQH'IHHC'B8)'H^JH8CHC'7I'-,H'>X8HL'
 may  be imposed in relation thereto and any other expenses (including the reasonable fees and expenses of the Owner
 /LTC-HHf'O788HO-H)'-,HLHXP-,%'38]'LHJQBOH.H8-'/LTC-'?HL-PIPOB-H'PCCTH)'JTLCTB8-'-7'-,PC'2HO-P78'Z%+Z'C,BQQ'O78C-P-T-H'
 Trustee)  connected therewith. Any replacement Trust Certificate issued pursuant to this Section 3.03 shall constitute
 O7.JQH-H'B8)'P8)HIHBCPKQH'HYP)H8OH'7I'7X8HLC,PJ'7I'B'NH8HIPOPBQ'<8-HLHC-G'BC'PI'7LP9P8BQQ]'PCCTH)G'X,H-,HL'7L'87-'-,H'Q7C-G'
 complete   and indefeasible evidence of ownership of a Beneficial Interest, as if originally issued, whether or not the lost,
 C-7QH8'7L')HC-L7]H)'/LTC-'?HL-PIPOB-H'C,BQQ'KH'I7T8)'B-'B8]'-P.H%
 stolen or destroyed Trust Certificate shall be found at any time.

          2HO-P78'Z%+S
          Section 3.04        =P.P-B-P78'78'/LB8CIHL'7I'>X8HLC,PJ'0P9,-C%
                              Limitation on Transfer of Ownership Rights.

            cBf
            (a)      67'/LB8CIHL'7I'BQQ'7L'B8]'JBL-'7I'B'NH8HIPOPBQ'<8-HLHC-'BI-HL'-,H')B-H',HLH7I'C,BQQ'KH'.B)H'-7'B8]'@HLC78'
                     No   Transfer of all or any part of a Beneficial Interest after the date hereof shall be made to any Person
 T8QHCC'cPf'CTO,'@HLC78')HQPYHLC'-7'-,H'>X8HL'/LTC-HH'B8'BOOHCCP78'B9LHH.H8-'CTKC-B8-PBQQ]'P8'-,H'I7L.'7I'!^,PKP-'M',HLH7IG'
 unless  (i) such Person delivers to the Owner Trustee an accession agreement substantially in the form of Exhibit 2 hereof,
 cPPf'-,H'>X8HL'/LTC-HH'C,BQQ',BYH'LHOHPYH)'B'XLP--H8'7JP8P78'7I'O7T8CHQ'P8'I7L.'B8)'CTKC-B8OH'CB-PCIBO-7L]'-7'-,H'>X8HL'
 (ii) the Owner Trustee shall have received a written opinion of counsel in form and substance satisfactory to the Owner
 /LTC-HH'C-B-P89'-,B-'CTO,'/LB8CIHL'PC'H^H.J-'IL7.'-,H'($ZZ'3O-'B8)'B8]'BJJQPOBKQH'C-B-H'CHOTLP-PHC'QBXC%
 Trustee   stating that such Transfer is exempt from the 1933 Act and any applicable state securities laws.

           cKf
           (b)      3-'B8]'-P.H'-,B-'-,HLH'PC'.7LH'-,B8'78H'>X8HLG'87'/LB8CIHL'7I'B'NH8HIPOPBQ'<8-HLHC-'C,BQQ'KH'YBQP)'T8QHCC'
                    At  any time that there is more than one Owner, no Transfer of a Beneficial Interest shall be valid unless
 -,H'>X8HL'.BgP89'CTO,'/LB8CIHL'C,BQQ',BYH'LHOHPYH)'-,H'JLP7L'XLP--H8'O78CH8-'-7'CTO,'/LB8CIHL'7I'-,H'2TJHL#.B`7LP-]'
 the Owner making such Transfer shall have received the prior written consent to such Transfer of the Super-majority
 >X8HLCG'X,PO,'O78CH8-'.B]'87-'KH'T8LHBC78BKQ]'XP-,,HQ)a'JL7YP)H)G',7XHYHLG'-,B-'P8'OBQOTQB-P89'-,H'-7-BQ'NH8HIPOPBQ'
 Owners,   which consent may not be unreasonably withheld; provided, however, that in calculating the total Beneficial
 <8-HLHC-C'P8'-,H'/LTC-'-,H'NH8HIPOPBQ'<8-HLHC-'7X8H)'K]'-,H'-LB8CIHL7L'7L'cT8QHCC'-,H'-LB8CIHL7L'B8)'P-C'3IIPQPB-HC'BLH'-,H'78Q]'
 Interests in the Trust the Beneficial Interest owned by the transferor or (unless the transferor and its Affiliates are the only
 >X8HLCf'B8]'3IIPQPB-H'-,HLH7I'C,BQQ'KH'H^OQT)H)%
 Owners)   any Affiliate thereof shall be excluded.

           cOf
           (c)     !^OHJ-'I7L'-,H'P8P-PBQ'PCCTB8OH'7I'-,H'/LTC-'?HL-PIPOB-HC'-7'-,H'FHJ7CP-7LG'87'/LB8CIHL'C,BQQ'KH'YBQP)'PIG'BC'B'
                   Except   for the initial issuance of the Trust Certificates to the Depositor, no Transfer shall be valid if, as a
 LHCTQ-'7I'CTO,'/LB8CIHLG'cPf'B8]'@HLC78'X7TQ)',BYH'B'@HLOH8-B9H'<8-HLHC-'7L'B'2,BLP89'0B-P7'7I'(++jG'O78CP)HLP89'I7L'CTO,'
 result of such Transfer, (i) any Person would have a Percentage Interest or a Sharing Ratio of 100%, considering for such




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                           $USUM+(V
                                                                                                                         9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(\'7I'SM
                                                                       Page 16 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 248 of 369

  JTLJ7CH'BQQ'P8-HLHC-C'7X8H)'K]'B8]'3IIPQPB-H'7I'CTO,'@HLC78'BC'7X8H)'K]'CTO,'@HLC78G'7L'cPPf'CTO,'/LB8CIHL'X7TQ)'LHCTQ-'P8'
 purpose  all interests owned by any Affiliate of such Person as owned by such Person, or (ii) such Transfer would result in
 aB'-HL.P8B-P78'7I'-,H'/LTC-'I7L'EH)HLBQ'P8O7.H'-B^'JTLJ7CHC%
    termination of the Trust for Federal income tax purposes.

           c)f
           (d)       67'/LB8CIHL'7I'BQQ'7L'B8]'JBL-'7I'B'NH8HIPOPBQ'<8-HLHC-'C,BQQ'KH'.B)H'-7'B8]'H.JQ7]HH'KH8HIP-'JQB8'7L'
                    No  Transfer of all or any part of a Beneficial Interest shall be made to any employee benefit plan or
 OHL-BP8'7-,HL'LH-PLH.H8-'JQB8C'B8)'BLLB89H.H8-CG'P8OQT)P89'P8)PYP)TBQ'LH-PLH.H8-'BOO7T8-C'B8)'B88TP-PHCG'nH79,'JQB8C'B8)'
 certain other retirement plans and arrangements, including individual retirement accounts and annuities, Keogh plans and
 KB8g'O7QQHO-PYH'P8YHC-.H8-'IT8)C'B8)'P8CTLB8OH'O7.JB8]'9H8HLBQ'7L'CHJBLB-H'BOO7T8-C'P8'X,PO,'CTO,'JQB8CG'BOO7T8-C'7L'
 bank  collective investment funds and insurance company general or separate accounts in which such plans, accounts or
 BLLB89H.H8-C'BLH'P8YHC-H)G'-,B-'BLH'CTK`HO-'-7'!0<23'7L'2HO-P78'S$&*'7I'-,H'?7)H'cO7QQHO-PYHQ]G'd@QB8efG'87L'-7'B8]'@HLC78'
 arrangements   are invested, that are subject to ERISA or Section 4975 of the Code (collectively, "Plan"), nor to any Person
 BO-P89G')PLHO-Q]'7L'P8)PLHO-Q]G'78'KH,BQI'7I'B8]'CTO,'@QB8'7L'B8]'@HLC78'BOiTPLP89'-,H'NH8HIPOPBQ'<8-HLHC-'XP-,'dJQB8'BCCH-Ce'
 acting, directly or indirectly, on behalf of any such Plan or any Person acquiring the Beneficial Interest with "plan assets"
 7I'B'@QB8'XP-,P8'-,H'.HB8P89'7I'-,H'FHJBL-.H8-'7I'=BK7L'LH9TQB-P78'JL7.TQ9B-H)'B-'M$'?%E%0%'l'M*(+%Z#(+('cd@QB8'
 of a Plan within the meaning of the Department of Labor regulation promulgated at 29 C.F.R. § 2510.3-101 ("Plan
 3CCH-Cef'T8QHCC'-,H'>X8HL'/LTC-HH'PC'JL7YP)H)'XP-,'B8'7JP8P78'7I'O7T8CHQ'X,PO,'HC-BKQPC,HC'-7'-,H'CB-PCIBO-P78'7I'-,H'
 Assets")  unless the Owner Trustee is provided with an opinion of counsel which establishes to the satisfaction of the
 >X8HL'/LTC-HH'-,B-'-,H'JTLO,BCH'7I'-,H'NH8HIPOPBQ'<8-HLHC-'PC'JHL.PCCPKQH'T8)HL'BJJQPOBKQH'QBXG'XPQQ'87-'O78C-P-T-H'7L'LHCTQ-'
 Owner   Trustee that the purchase of the Beneficial Interest is permissible under applicable law, will not constitute or result
 P8'B8]'JL7,PKP-H)'-LB8CBO-P78'T8)HL'!0<23'7L'2HO-P78'S$&*'7I'-,H'?7)H'B8)'XPQQ'87-'CTK`HO-'-,H'>X8HLCG'-,H'>X8HL'
 in any prohibited transaction under ERISA or Section 4975 of the Code and will not subject the Owners, the Owner
 /LTC-HH'7L'-,H'/LTC-'-7'B8]'7KQP9B-P78'7L'QPBKPQP-]'cP8OQT)P89'7KQP9B-P78C'7L'QPBKPQP-PHC'T8)HL'!0<23'7L'2HO-P78'S$&*'7I'-,H'
 Trustee  or the Trust to any obligation or liability (including obligations or liabilities under ERISA or Section 4975 of the
 ?7)Hf'P8'B))P-P78'-7'-,B-'T8)HL-BgH8'P8'-,PC'39LHH.H8-G'X,PO,'7JP8P78'7I'O7T8CHQ'C,BQQ'87-'KH'B8'H^JH8CH'7I'-,H'>X8HLCG'
 Code)  in addition to that undertaken in this Agreement, which opinion of counsel shall not be an expense of the Owners,
 -,H'>X8HL'/LTC-HH'7L'-,H'/LTC-%
 the Owner Trustee or the Trust.

           cHf
           (e)       67'/LB8CIHL'7I'BQQ'7L'B8]'JBL-'7I'B'NH8HIPOPBQ'<8-HLHC-'C,BQQ'KH'JHL.P--H)G'B8)'87'CTO,'-LB8CIHL'C,BQQ'KH'
                     No  Transfer of all or any part of a Beneficial Interest shall be permitted, and no such transfer shall be
 HIIHO-PYH',HLHT8)HLG'PI'CTO,'-LB8CIHL'X7TQ)'OBTCH'-,H'/LTC-'-7'KH'OQBCCPIPH)'BC'B'JTKQPOQ]'-LB)H)'JBL-8HLC,PJG'-B^BKQH'BC'B'
 effective  hereunder, if such transfer would cause the Trust to be classified as a publicly traded partnership, taxable as a
 O7LJ7LB-P78'I7L'IH)HLBQ'P8O7.H'-B^'JTLJ7CHCG'K]'OBTCP89'-,H'/LTC-'-7',BYH'.7LH'-,B8'(++'>X8HLC'B-'B8]'-P.H')TLP89'B8]'
 corporation   for federal income tax purposes, by causing the Trust to have more than 100 Owners at any time during any
 -B^BKQH']HBL'7I'-,H'/LTC-%
 taxable year of the Trust.

          2HO-P78'Z%+*
          Section  3.05      3CCP98.H8-'7I'0P9,-'-7'FPC-LPKT-P78C%''38'>X8HL'.B]'BCCP98'BQQ'7L'B8]'JBL-'7I'P-C'LP9,-'-7'
                             Assignment   of Right to Distributions. An Owner may assign all or any part of its right to
 LHOHPYH')PC-LPKT-P78C',HLHT8)HLG'KT-'CTO,'BCCP98.H8-'cP8'-,H'BKCH8OH'7I'B'JHL.P--H)'/LB8CIHLf'C,BQQ'HIIHO-'87'O,B89H'P8'-,H'
 receive distributions hereunder, but such assignment (in the absence of a permitted Transfer) shall effect no change in the
 7X8HLC,PJ'7I'-,H'/LTC-%
 ownership  of the Trust.

                                                          30/<?=!'<_
                                                          ARTICLE IV

                                                ?>6?!06<64'/D!'>;6!02
                                                CONCERNING THE OWNERS

          2HO-P78'S%+(
          Section 4.01       3O-P78'K]'>X8HLC'XP-,'0HCJHO-'-7'?HL-BP8'5B--HLC%
                             Action by Owners with Respect to Certain Matters.

          cBf
         (a)        /,H'>X8HL'/LTC-HH'XPQQ'-BgH'CTO,'BO-P78'7L'LHILBP8'IL7.'-BgP89'CTO,'BO-P78'T8)HL'-,PC'39LHH.H8-'7L'B8]'
                    The Owner Trustee will take such action or refrain from taking such action under this Agreement or any
 /LTC-'0HQB-H)'39LHH.H8-'BC'P-'C,BQQ'KH')PLHO-H)'JTLCTB8-'-7'B8'H^JLHCC'JL7YPCP78'7I'-,PC'39LHH.H8-'7L'CTO,'/LTC-'0HQB-H)'
 Trust Related Agreement as it shall be directed pursuant to an express provision of this Agreement or such Trust Related
 39LHH.H8-'7LG'XP-,'LHCJHO-'-7'878.P8PC-HLPBQ'.B--HLCG'BC'P-'C,BQQ'KH')PLHO-H)'K]'BQQ'-,H'>X8HLC'I7L'C7'Q789'BC'B8]'7I'-,H'
 Agreement    or, with respect to nonministerial matters, as it shall be directed by all the Owners for so long as any of the
 67-HC'BLH'7T-C-B8)P89%
 Notes are outstanding.

           cKf
          (b)      ;P-,7T-'QP.P-P89'-,H'9H8HLBQP-]'7I'-,H'I7LH97P89G'P8'O788HO-P78'XP-,'-,H'I7QQ7XP89'878.P8PC-HLPBQ'
                   Without  limiting the generality of the foregoing, in connection with the following nonministerial
 .B--HLCG'-,H'>X8HL'/LTC-HH'XPQQ'-BgH'87'BO-P78G'B8)'XPQQ'87-',BYH'BT-,7LP-]'-7'-BgH'B8]'CTO,'BO-P78G'T8QHCC'P-'LHOHPYHC'JLP7L'
 matters, the Owner Trustee will take no action, and will not have authority to take any such action, unless it receives prior
 XLP--H8'BJJL7YBQ'IL7.'BQQ'-,H'>X8HLC'I7L'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89W
 written approval from all the Owners for so long as any of the Notes are outstanding:

                             cPf
                             (i)      <8P-PB-H'B8]'OQBP.'7L'QBXCTP-'K]'-,H'/LTC-'B8)'O7.JL7.PCH'B8]'OQBP.'7L'QBXCTP-'KL7T9,-'
                                      Initiate any claim or lawsuit by the Trust and compromise any claim or lawsuit brought
          K]'7L'B9BP8C-'-,H'/LTC-G'H^OHJ-'I7L'OQBP.C'7L'QBXCTP-C'P8P-PB-H)'P8'-,H'7L)P8BL]'O7TLCH'7I'KTCP8HCC'K]'-,H'/LTC-'7L'
          by  or against the Trust, except for claims or lawsuits initiated in the ordinary course of business by the Trust or
          P-C'B9H8-C'7L'87.P8HHC'I7L'O7QQHO-P78'78'-,H'2-T)H8-'=7B8C'7X8H)'K]'-,H'/LTC-a
          its agents or nominees for collection on the Student Loans owned by the Trust;

                             cPPf
                             (ii)     3.H8)G'O,B89H'7L'.7)PI]'-,PC'39LHH.H8-'7L'B8]'/LTC-'0HQB-H)'39LHH.H8-a
                                      Amend, change or modify this Agreement or any Trust Related Agreement;

                              cPPPf
                              (iii)     /7'-,H'ITQQHC-'H^-H8-'JHL.P--H)'K]'BJJQPOBKQH'QBXG'IPQH'B'Y7QT8-BL]'JH-P-P78'P8'
                                        To the fullest extent permitted by applicable law, file a voluntary petition in
          KB8gLTJ-O]'I7L'-,H'/LTC-G'X,PO,'P8'87'HYH8-'C,BQQ'-,H'>X8HL'/LTC-HH'KH'JHL.P--H)'-7')7'7L'KH'P8C-LTO-H)'-7')7'
          bankruptcy   for the Trust, which in no event shall the Owner Trustee be permitted to do or be instructed to do
          T8-PQ'B-'QHBC-'Z\&')B]C'BI-HL'-,H'JB].H8-'P8'ITQQ'7I'-,H'>T-C-B8)P89'67-HC'cBC')HIP8H)'P8'-,H'<8)H8-TLHf'PCCTH)'K]'
          until at least 367 days after the payment in full of the Outstanding Notes (as defined in the Indenture) issued by
          -,H'/LTC-a'B8)
          the Trust; and

                            cPYf
                            (iv)      /7'-,H'ITQQHC-'H^-H8-'JHL.P--H)'K]'BJJQPOBKQH'QBXG'c3f'P8C-P-T-H'JL7OHH)P89C'-7',BYH'-,H'
                                      To the fullest extent permitted by applicable law, (A) institute proceedings to have the
          /LTC-')HOQBLH)'7L'B)`T)POB-H)'KB8gLTJ-'7L'P8C7QYH8-G'cNf'O78CH8-'-7'-,H'P8C-P-T-P78'7I'KB8gLTJ-O]'7L'P8C7QYH8O]'
          Trust declared or adjudicated bankrupt or insolvent, (B) consent to the institution of bankruptcy or insolvency
          JL7OHH)P89C'B9BP8C-'-,H'/LTC-G'c?f'IPQH'B'JH-P-P78'7L'O78CH8-'-7'B'JH-P-P78'CHHgP89'LH7L9B8PRB-P78'7L'LHQPHI'78'KH,BQI'
          proceedings  against the Trust, (C) file a petition or consent to a petition seeking reorganization or relief on behalf
          7I'-,H'/LTC-'T8)HL'B8]'BJJQPOBKQH'IH)HLBQ'7L'C-B-H'QBX'LHQB-P89'-7'KB8gLTJ-O]G'cFf'O78CH8-'-7'-,H'BJJ7P8-.H8-'7I'B'
          of the Trust under any applicable federal or state law relating to bankruptcy, (D) consent to the appointment of a




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                          $USUM+(V
                                                                                                                        9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(&'7I'SM
                                                                       Page 17 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 249 of 369

          LHOHPYHLG'QPiTP)B-7LG'BCCP98HHG'-LTC-HHG'CHiTHC-LB-7L'c7L'B8]'CP.PQBL'7IIPOPBQf'7I'-,H'/LTC-'7L'B'CTKC-B8-PBQ'J7L-P78'7I'
          receiver,  liquidator, assignee, trustee, sequestrator (or any similar official) of the Trust or a substantial portion of
          -,H'JL7JHL-]'7I'-,H'/LTC-G'c!f'.BgH'B8]'BCCP98.H8-'I7L'-,H'KH8HIP-'7I'-,H'/LTC-bC'OLH)P-7LCG'cEf'OBTCH'-,H'/LTC-'-7'
          the property of the Trust, (E) make any assignment for the benefit of the Trust's creditors, (F) cause the Trust to
          B).P-'P8'XLP-P89'P-C'P8BKPQP-]'-7'JB]'P-C')HK-C'9H8HLBQQ]'BC'-,H]'KHO7.H')THG'7L'c4f'-BgH'B8]'BO-P78G'7L'OBTCH'-,H'
          admit   in writing its inability to pay its debts generally as they become due, or (G) take any action, or cause the
          /LTC-'-7'-BgH'B8]'BO-P78G'P8'ITL-,HLB8OH'7I'B8]'7I'-,H'I7LH97P89'cB8]'7I'-,H'BK7YHG'B'dNB8gLTJ-O]'3O-P78ef%'67'
          Trust  to take any action, in furtherance of any of the foregoing (any of the above, a "Bankruptcy Action"). No
          >X8HL'C,BQQ',BYH'-,H'J7XHL'-7'-BgHG'B8)'87'>X8HL'C,BQQ'-BgHG'B8]'NB8gLTJ-O]'3O-P78'XP-,'LHCJHO-'-7'-,H'/LTC-'7L'
          Owner    shall have the power to take, and no Owner shall take, any Bankruptcy Action with respect to the Trust or
          )PLHO-'-,H'>X8HL'/LTC-HH'-7'-BgH'B8]'NB8gLTJ-O]'3O-P78'XP-,'LHCJHO-'-7'-,H'/LTC-%
          direct  the Owner Trustee to take any Bankruptcy Action with respect to the Trust.

          cOf
          (c)      67'>X8HL'C,BQQ'-BgH'B8]'BO-P78'-7'OBTCH'-,H'IPQP89'7I'B8'P8Y7QT8-BL]'JH-P-P78'P8'KB8gLTJ-O]'B9BP8C-'-,H'
                   No Owner shall take any action to cause the filing of an involuntary petition in bankruptcy against the
 /LTC-%
 Trust.

          2HO-P78'S%+M
          Section 4.02       3O-P78'1J78'<8C-LTO-P78C%
                             Action Upon Instructions.

           cBf
           (a)        /,H'>X8HL'/LTC-HH'C,BQQ'-BgH'CTO,'BO-P78'7L'BO-P78C'BC'.B]'KH'CJHOPIPH)'P8'-,PC'39LHH.H8-'7L'P8'B8]'
                      The Owner Trustee shall take such action or actions as may be specified in this Agreement or in any
 P8C-LTO-P78C')HQPYHLH)'P8'BOO7L)B8OH'XP-,'-,PC'3L-POQH'<_'7L'3L-POQH'_<<<a'JL7YP)H)G',7XHYHLG'-,B-'-,H'>X8HL'/LTC-HH'C,BQQ'
 instructions  delivered in accordance with this Article IV or Article VIII; provided, however, that the Owner Trustee shall
 87-'KH'LHiTPLH)'-7'-BgH'B8]'CTO,'BO-P78'PI'P-'C,BQQ',BYH'LHBC78BKQ]')H-HL.P8H)G'7L'C,BQQ',BYH'KHH8'B)YPCH)'K]'O7T8CHQG'-,B-'
 not be required to take any such action if it shall have reasonably determined, or shall have been advised by counsel, that
 CTO,'BO-P78'cPf'PC'O78-LBL]'-7'-,H'-HL.C',HLH7I'7L'7I'B8]')7OT.H8-'O78-H.JQB-H)',HLHK]'-7'X,PO,'-,H'/LTC-'7L'-,H'>X8HL'
 such  action (i) is contrary to the terms hereof or of any document contemplated hereby to which the Trust or the Owner
 /LTC-HH'PC'B'JBL-]'7L'PC'7-,HLXPCH'O78-LBL]'-7'QBXG'cPPf'PC'QPgHQ]'-7'LHCTQ-'P8'JHLC78BQ'QPBKPQP-]'78'-,H'JBL-'7I'-,H'>X8HL'
 Trustee  is a party or is otherwise contrary to law, (ii) is likely to result in personal liability on the part of the Owner
 /LTC-HHG'T8QHCC'-,H'>X8HLC'C,BQQ',BYH'JL7YP)H)'-7'-,H'>X8HL'/LTC-HH'P8)H.8PIPOB-P78'7L'CHOTLP-]'LHBC78BKQ]'CB-PCIBO-7L]'-7'
 Trustee,  unless the Owners shall have provided to the Owner Trustee indemnification or security reasonably satisfactory to
 -,H'>X8HL'/LTC-HH'B9BP8C-'BQQ'O7C-CG'H^JH8CHC'B8)'QPBKPQP-PHC'BLPCP89'IL7.'-,H'>X8HL'/LTC-HHbC'-BgP89'7I'CTO,'BO-P78G'7L'cPPPf'
 the Owner Trustee against all costs, expenses and liabilities arising from the Owner Trustee's taking of such action, or (iii)
 X7TQ)'B)YHLCHQ]'BIIHO-'-,H'C-B-TC'7I'-,H'/LTC-'BC'B'JBL-8HLC,PJ'I7L'EH)HLBQ'P8O7.H'-B^'JTLJ7CHC%
 would  adversely affect the status of the Trust as a partnership for Federal income tax purposes.

        cKf
        (b)      67'>X8HL'C,BQQ')PLHO-'-,H'>X8HL'/LTC-HH'-7'-BgH'7L'LHILBP8'IL7.'-BgP89'B8]'BO-P78'O78-LBL]'-7'-,PC'
                 No Owner shall direct the Owner Trustee to take or refrain from taking any action contrary to this
 39LHH.H8-'7L'B8]'/LTC-'0HQB-H)'39LHH.H8-G'87L'C,BQQ'-,H'>X8HL'/LTC-HH'KH'7KQP9B-H)'-7'I7QQ7X'B8]'CTO,')PLHO-P78G'PI'
 Agreement or any Trust Related Agreement, nor shall the Owner Trustee be obligated to follow any such direction, if
 9PYH8%
 given.

           cOf
           (c)       67-XP-,C-B8)P89'B8]-,P89'O78-BP8H)',HLHP8'7L'P8'B8]'/LTC-'0HQB-H)'39LHH.H8-'-7'-,H'O78-LBL]G'-,H'
                     Notwithstanding   anything contained herein or in any Trust Related Agreement to the contrary, the
 >X8HL'/LTC-HH'C,BQQ'87-'KH'LHiTPLH)'-7'-BgH'B8]'BO-P78'P8'B8]'`TLPC)PO-P78'7-,HL'-,B8'P8'-,H'2-B-H'7I'FHQBXBLH'PI'-,H'-BgP89'
 Owner   Trustee shall not be required to take any action in any jurisdiction other than in the State of Delaware if the taking
 7I'CTO,'BO-P78'XPQQ'cPf'LHiTPLH'-,H'O78CH8-'7L'BJJL7YBQ'7L'BT-,7LPRB-P78'7L'7L)HL'I7L'-,H'9PYP89'7I'87-POH'-7G'7L'-,H'
 of such action will (i) require the consent or approval or authorization or order for the giving of notice to, or the
 LH9PC-LB-P78'XP-,'7L'-BgP89'7I'B8]'BO-P78'P8'LHCJHO-'7IG'B8]'C-B-H'7L'7-,HL'97YHL8.H8-BQ'BT-,7LP-]'7L'B9H8O]'7I'B8]'
 registration  with or taking of any action in respect of, any state or other governmental authority or agency of any
 `TLPC)PO-P78'7-,HL'-,B8'-,H'2-B-H'7I'FHQBXBLHa'cPPf'LHCTQ-'P8'B8]'IHHG'-B^'7L'7-,HL'97YHL8.H8-BQ'O,BL9H'T8)HL'-,H'QBXC'7I'B8]'
 jurisdiction  other than the State of Delaware; (ii) result in any fee, tax or other governmental charge under the laws of any
 `TLPC)PO-P78'7L'B8]'J7QP-POBQ'CTK)PYPCP78'-,HLH7I'P8'H^PC-H8OH'78'-,H')B-H',HLH7I'7-,HL'-,B8'-,H'2-B-H'7I'FHQBXBLH'KHO7.P89'
 jurisdiction  or any political subdivision thereof in existence on the date hereof other than the State of Delaware becoming
 JB]BKQH'K]'-,H'>X8HL'/LTC-HHa'7L'cPPPf'CTK`HO-'-,H'>X8HL'/LTC-HH'-7'JHLC78BQ'`TLPC)PO-P78'P8'B8]'`TLPC)PO-P78'7-,HL'-,B8'-,H'
 payable  by the Owner Trustee; or (iii) subject the Owner Trustee to personal jurisdiction in any jurisdiction other than the
 2-B-H'7I'FHQBXBLH'I7L'OBTCHC'7I'BO-P78'BLPCP89'IL7.'BO-C'T8LHQB-H)'-7'-,H'O78CT..B-P78'7I'-,H'-LB8CBO-P78C'K]'-,H'>X8HL'
 State of Delaware for causes of action arising from acts unrelated to the consummation of the transactions by the Owner
 /LTC-HH'O78-H.JQB-H)',HLHK]%
 Trustee  contemplated hereby.

        c)f
        (d)       /,H'>X8HL'/LTC-HH'C,BQQ'87-',BYH'-,H'J7XHL'-7'LH.7YH'-,H'3).P8PC-LB-7L'T8)HL'-,H'3).P8PC-LB-P78'
                  The  Owner Trustee shall not have the power to remove the Administrator under the Administration
 39LHH.H8-'7L'BJJ7P8-'B'CTOOHCC7L'3).P8PC-LB-7L'JTLCTB8-'-7'-,H'3).P8PC-LB-P78'39LHH.H8-'XP-,7T-'XLP--H8'P8C-LTO-P78'K]'
 Agreement  or appoint a successor Administrator pursuant to the Administration Agreement without written instruction by
 -,H'>X8HLC%
 the Owners.

          2HO-P78'S%+Z
          Section  4.03       2TJHL#.B`7LP-]'?78-L7Q%''!^OHJ-'BC'7-,HLXPCH'H^JLHCCQ]'JL7YP)H)'P8'-,PC'39LHH.H8-G'B8]'BO-P78'
                              Super-majority Control. Except as otherwise expressly provided in this Agreement, any action
 X,PO,'.B]'KH'-BgH8'7L'O78CH8-'7L'P8C-LTO-P78C'X,PO,'.B]'KH'9PYH8'K]'-,H'>X8HLC'T8)HL'-,PC'39LHH.H8-'.B]'KH'-BgH8'K]'
 which may be taken or consent or instructions which may be given by the Owners under this Agreement may be taken by
 -,H'>X8HLC',7Q)P89'P8'-,H'B99LH9B-H'B-'QHBC-'V*j'7I'K7-,'-,H'@HLOH8-B9H'<8-HLHC-C'B8)'-,H'2,BLP89'0B-P7C'P8'-,H'/LTC-'B-'-,H'
 the Owners holding in the aggregate at least 85% of both the Percentage Interests and the Sharing Ratios in the Trust at the
 -P.H'7I'CTO,'BO-P78'c-,H'd2TJHL#.B`7LP-]'>X8HLCef%'38]'XLP--H8'87-POH'7I'-,H'>X8HLC')HQPYHLH)'JTLCTB8-'-7'-,PC'
 time of such action (the "Super-majority Owners"). Any written notice of the Owners delivered pursuant to this
 39LHH.H8-'C,BQQ'KH'HIIHO-PYH'78Q]'PI'CP98H)'K]'-,H'2TJHL#.B`7LP-]'>X8HLC'B-'-,H'-P.H'7I'-,H')HQPYHL]'7I'CTO,'87-POH%
 Agreement   shall be effective only if signed by the Super-majority Owners at the time of the delivery of such notice.

          2HO-P78'S%+S
          Section 4.04     0HJLHCH8-B-P78C'B8)';BLLB8-PHC'7I'-,H'FHJ7CP-7L%''/,H'FHJ7CP-7L',HLHK]'LHJLHCH8-C'B8)'
                           Representations and Warranties of the Depositor. The Depositor hereby represents and
 XBLLB8-C'-7'-,H'>X8HL'/LTC-HH'BC'I7QQ7XCW
 warrants to the Owner Trustee as follows:

          cBf
         (a)       1J78'-,H'LHOHPJ-'7I'-,H'/LTC-'@L7JHL-]'K]'-,H'>X8HL'/LTC-HH'T8)HL'-,PC'39LHH.H8-G'-,H'>X8HL'/LTC-HH'
                   Upon  the receipt of the Trust Property by the Owner Trustee under this Agreement, the Owner Trustee
 78'KH,BQI'7I'-,H'/LTC-'XPQQ',BYH'977)'-P-QH'-7'-,H'/LTC-'@L7JHL-]'ILHH'B8)'OQHBL'7I'B8]'QPH8%
 on behalf of the Trust will have good title to the Trust Property free and clear of any lien.

        cKf
        (b)      /,H'/LTC-'PC'87-'B8)'XPQQ'87-'KHG'TJ78'O78YH]B8OH'7I'-,H'/LTC-'@L7JHL-]'-7'-,H'>X8HL'/LTC-HHG'B8'
                 The Trust is not and will not be, upon conveyance of the Trust Property to the Owner Trustee, an
d<8YHC-.H8-'?7.JB8]e'7L'T8)HL'-,H'dO78-L7Qe'7I'B8'd<8YHC-.H8-'?7.JB8]Ge'BC'CTO,'-HL.C'BLH')HIP8H)'P8'-,H'<8YHC-.H8-'
"Investment Company" or under the "control" of an "Investment Company," as such terms are defined in the Investment
?7.JB8]'3O-'7I'($S+G'BC'B.H8)H)%
Company  Act of 1940, as amended.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                           $USUM+(V
                                                                                                                         9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'(V'7I'SM
                                                                       Page 18 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 250 of 369

          cOf
          (c)       !^OHJ-'I7L'-,H'IPQP89'7I'-,H'?HL-PIPOB-H'7I'/LTC-'XP-,'-,H'2HOLH-BL]'7I'2-B-HG'87'O78CH8-G'BJJL7YBQG'
                    Except   for the filing of the Certificate of Trust with the Secretary of State, no consent, approval,
 BT-,7LPRB-P78'7L'7L)HL'7IG'7L'IPQP89'XP-,G'B8]'O7TL-'7L'LH9TQB-7L]G'CTJHLYPC7L]'7L'97YHL8.H8-BQ'B9H8O]'7L'K7)]'PC'LHiTPLH)'
 authorization  or order of, or filing with, any court or regulatory, supervisory or governmental agency or body is required
 T8)HL'OTLLH8-'QBX'P8'O788HO-P78'XP-,'-,H'H^HOT-P78G')HQPYHL]'7L'JHLI7L.B8OH'K]'-,H'FHJ7CP-7L'7I'-,PC'39LHH.H8-'7L'-,H'
 under  current law in connection with the execution, delivery or performance by the Depositor of this Agreement or the
 O78CT..B-P78'7I'-,H'-LB8CBO-P78C'O78-H.JQB-H)',HLHK]a'JL7YP)H)G',7XHYHLG'-,B-'87'LHJLHCH8-B-P78'7L'XBLLB8-]'PC'.B)H'
 consummation     of the transactions contemplated hereby; provided, however, that no representation or warranty is made
 ,HLHP8'BC'-7'O7.JQPB8OH'XP-,'EH)HLBQ'CHOTLP-PHC'QBXC'7L'-,H'CHOTLP-PHC'7L'dKQTH'Cg]e'QBXC'7I'B8]'C-B-H%
 herein as to compliance with Federal securities laws or the securities or "blue sky" laws of any state.

         c)f
         (d)      /,PC'39LHH.H8-',BC'KHH8')TQ]'B8)'YBQP)Q]'BT-,7LPRH)G'H^HOT-H)'B8)')HQPYHLH)'K]G'B8)'O78C-P-T-HC'B'YBQP)'
                  This Agreement has been duly and validly authorized, executed and delivered by, and constitutes a valid
 B8)'KP8)P89'B9LHH.H8-'7IG'-,H'FHJ7CP-7LG'H8I7LOHBKQH'P8'BOO7L)B8OH'XP-,'P-C'-HL.C%
 and binding agreement of, the Depositor, enforceable in accordance with its terms.

          2HO-P78'S%+*
          Section 4.05       @7XHL'7I'3--7L8H]%
                             Power of Attorney.

           cBf
           (a)     4H8HLBQ%''!BO,'>X8HL',HLHK]'PLLHY7OBKQ]'O78C-P-T-HC'B8)'BJJ7P8-C'-,H'3).P8PC-LB-7LG'XP-,'ITQQ'J7XHL'7I'
                   General. Each Owner hereby irrevocably constitutes and appoints the Administrator, with full power of
 CTKC-P-T-P78G'CTO,'>X8HLbC'-LTH'B8)'QBXITQ'B--7L8H]#P8#IBO-G'P8'CTO,'>X8HLbC'8B.HG'JQBOH'B8)'C-HB)G'XP-,'ITQQ'J7XHL'-7'BO-'
 substitution, such Owner's true and lawful attorney-in-fact, in such Owner's name, place and stead, with full power to act
 `7P8-Q]'B8)'CHYHLBQQ]G'-7'.BgHG'H^HOT-HG'CP98G'BOg87XQH)9HG'CXHBL'-7G'YHLPI]G')HQPYHLG'IPQHG'LHO7L)'B8)'JTKQPC,'-,H'I7QQ7XP89'
 jointly and severally, to make, execute, sign, acknowledge, swear to, verify, deliver, file, record and publish the following
 )7OT.H8-CW
 documents:

                             cPf
                             (i)     38]'OHL-PIPOB-HG'P8C-LT.H8-'7L')7OT.H8-'-7'KH'IPQH)'K]'-,H'>X8HLC'T8)HL'-,H'QBXC'7I'
                                    Any  certificate, instrument or document to be filed by the Owners under the laws of
          B8]'C-B-HG'7L'XP-,'B8]'97YHL8.H8-BQ'B9H8O]'P8'O788HO-P78'XP-,'-,PC'39LHH.H8-a
          any state, or with any governmental agency in connection with this Agreement;

                            cPPf
                            (ii)     38]'OHL-PIPOB-HG'P8C-LT.H8-'7L')7OT.H8-'X,PO,'.B]'KH'LHiTPLH)'-7'HIIHO-'-,H'
                                     Any   certificate, instrument or document which may be required to effect the
          O78-P8TB-P78'7L'-,H'-HL.P8B-P78'7I'-,H'/LTC-G'P8OQT)P89'B8]'B.H8).H8-C'-7'-,PC'39LHH.H8-a'JL7YP)H)'CTO,'
          continuation or the termination of the Trust, including any amendments to this Agreement; provided such
          O78-P8TB-P78'7L'-HL.P8B-P78'PC'P8'BOO7L)B8OH'XP-,'-,H'-HL.C'7I'-,PC'39LHH.H8-a'B8)
          continuation or termination is in accordance with the terms of this Agreement; and

                            cPPPf
                            (iii)      38]'XLP--H8'87-POHG'P8C-LTO-P78G'P8C-LT.H8-'7L')7OT.H8-'T8)HL'3L-POQH'"<<'7I'-,PC'
                                       Any written notice, instruction, instrument or document under Article XII of this
          39LHH.H8-%
          Agreement.

          cKf
          (b)       FTLB-P78'7I'@7XHL'7I'3--7L8H]%''<-'PC'H^JLHCCQ]'P8-H8)H)'K]'HBO,'7I'-,H'>X8HLC'-,B-'-,H'@7XHL'7I'
                    Duration  of Power of Attorney. It is expressly intended by each of the Owners that the Power of
 3--7L8H]'9LB8-H)'T8)HL'-,PC'2HO-P78'S%+*'PC'O7TJQH)'XP-,'B8'P8-HLHC-G'B8)'P-'PC'B9LHH)'-,B-'CTO,'@7XHL'7I'3--7L8H]'C,BQQ'
 Attorney granted under this Section 4.05 is coupled with an interest, and it is agreed that such Power of Attorney shall
 CTLYPYH'cPf'-,H')PCC7QT-P78G')HB-,'7L'P8O7.JH-H8O]'7I'B8]'>X8HL'B8)'cPPf'-,H'BCCP98.H8-'K]'B8]'>X8HL'7I'-,H'X,7QH'7L'B8]'
 survive (i) the dissolution, death or incompetency of any Owner and (ii) the assignment by any Owner of the whole or any
 J7L-P78'7I'CTO,'>X8HLbC'NH8HIPOPBQ'<8-HLHC-%
 portion of such Owner's Beneficial Interest.

                                                         30/<?=!'_
                                                         ARTICLE V

                                    <6_!2/5!6/'36F'3@@=<?3/<>6'>E'/012/'E16F2
                                    INVESTMENT AND APPLICATION OF TRUST FUNDS

          2HO-P78'*%+(
          Section 5.01       <8YHC-.H8-'7I'/LTC-'ET8)C%''18QHCC'7-,HLXPCH')PLHO-H)'P8'XLP-P89'K]'-,H'>X8HLCG'P8O7.H'XP-,'
                             Investment of Trust Funds. Unless otherwise directed in writing by the Owners, income with
 LHCJHO-'-7'B8)'JL7OHH)C'7I'-,H'/LTC-'@L7JHL-]'X,PO,'BLH'LHOHPYH)'K]'-,H'>X8HL'/LTC-HH'.7LH'-,B8'78H')B]'JLP7L'-7'B'
 respect to and proceeds of the Trust Property which are received by the Owner Trustee more than one day prior to a
 FPC-LPKT-P78'FB-H'C,BQQ'KH'P8YHC-H)'B8)'LHP8YHC-H)'K]'-,H'>X8HL'/LTC-HH'P8'!QP9PKQH'<8YHC-.H8-C%'<8-HLHC-'HBL8H)'IL7.'CTO,'
 Distribution Date shall be invested and reinvested by the Owner Trustee in Eligible Investments. Interest earned from such
 P8YHC-.H8-'B8)'LHP8YHC-.H8-'C,BQQ'KH'OLH)P-H)'-7'-,H'/LTC-'@L7JHL-]%
 investment  and reinvestment shall be credited to the Trust Property.

          2HO-P78'*%+M
          Section  5.02       3JJQPOB-P78'7I'ET8)C%''<8O7.H'XP-,'LHCJHO-'-7'B8)'JL7OHH)C'7I'/LTC-'@L7JHL-]',HQ)'K]'-,H'
                              Application of Funds. Income with respect to and proceeds of Trust Property held by the
 >X8HL'/LTC-HH'78'B'FPC-LPKT-P78'FB-H'C,BQQ'KH'LH.P--H)')PLHO-Q]'-7'-,H'<8)H8-TLH'/LTC-HH'I7L'BJJQPOB-P78'P8'BOO7L)B8OH'XP-,'
 Owner  Trustee on a Distribution Date shall be remitted directly to the Indenture Trustee for application in accordance with
 -,H'<8)H8-TLH'I7L'C7'Q789'BC'B8]'7I'-,H'67-HC'PC'7T-C-B8)P89G'B8)'-,HLHBI-HL'C,BQQ'KH'BJJQPH)'K]'-,H'>X8HL'/LTC-HH'78'CTO,'
 the Indenture for so long as any of the Notes is outstanding, and thereafter shall be applied by the Owner Trustee on such
 FPC-LPKT-P78'FB-H'P8'-,H'I7QQ7XP89'7L)HLW
 Distribution Date in the following order:

                            cPf
                            (i)       EPLC-G'-7'JB]'B8]'B.7T8-C')TH'-7'-,H'>X8HL'/LTC-HH'T8)HL'-,PC'39LHH.H8-a
                                      First, to pay any amounts due to the Owner Trustee under this Agreement;

                          cPPf
                          (ii)      2HO78)G'-7'JB]'B8]'B.7T8-C')TH'-7'-,H'3).P8PC-LB-7L'T8)HL'-,H'3).P8PC-LB-P78'
                                    Second, to pay any amounts due to the Administrator under the Administration
          39LHH.H8-'B8)'-7'-,H'2-LTO-TLP89'3)YPC7L'T8)HL'-,H'2-LTO-TLP89'3)YPC7L]'39LHH.H8-a
          Agreement and to the Structuring Advisor under the Structuring Advisory Agreement;

                            cPPPf
                            (iii)      /,PL)G'-7'JB]'B8]'B.7T8-C'-,H8')TH'-7'B8]'@HLC78'T8)HL'-,H'/LTC-'0HQB-H)'
                                       Third, to pay any amounts then due to any Person under the Trust Related
          39LHH.H8-Ca
          Agreements;




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                        $USUM+(V
                                                                                                                      9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'($'7I'SM
                                                                       Page 19 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 251 of 369

                             cPYf
                             (iv)      E7TL-,G'-7'JB]'B8]'7-,HL'H^JH8CHC'7I'-,H'/LTC-a'B8)
                                       Fourth, to pay any other expenses of the Trust; and

                             cYf
                             (v)      EPI-,G'-7'-,H'>X8HLC'P8'BOO7L)B8OH'XP-,'2HO-P78'&%+\%
                                      Fifth, to the Owners in accordance with Section 7.06.

 3QQ'JB].H8-C'-7'KH'.B)H'T8)HL'-,PC'39LHH.H8-'K]'-,H'>X8HL'/LTC-HH'C,BQQ'KH'.B)H'78Q]'IL7.'-,H'P8O7.H'B8)'JL7OHH)C'7I'
 All payments to be made under this Agreement by the Owner Trustee shall be made only from the income and proceeds of
 -,H'/LTC-'@L7JHL-]'B8)'78Q]'-7'-,H'H^-H8-'-,B-'-,H'>X8HL'/LTC-HH',BC'LHOHPYH)'CTO,'P8O7.H'7L'JL7OHH)C%
 the Trust Property and only to the extent that the Owner Trustee has received such income or proceeds.

                                                          30/<?=!'_<
                                                          ARTICLE VI

                                                           ?3@</3=
                                                           CAPITAL

           2HO-P78'\%+(
           Section  6.01       /B^'?,BLBO-HLPRB-P78%''<-'PC'P8-H8)H)'-,B-'-,H'/LTC-'KH'O,BLBO-HLPRH)'B8)'-LHB-H)'BC'B'JBL-8HLC,PJ'
                               Tax Characterization. It is intended that the Trust be characterized and treated as a partnership
 I7L'IH)HLBQ'P8O7.H'-B^'JTLJ7CHC%'/7'-,H'H^-H8-'-,H'/LTC-'PC'O,BLBO-HLPRH)'B8)'-LHB-H)'BC'B8]-,P89'7-,HL'-,B8'B'JBL-8HLC,PJ'
 for federal income tax purposes. To the extent the Trust is characterized and treated as anything other than a partnership
 I7L'IH)HLBQG'C-B-H'7L'Q7OBQ'P8O7.H'-B^'JTLJ7CHCG'-,H'>X8HLC'C,BQQ'`7P8-Q]'B8)'CHYHLBQQ]'KH'QPBKQH'I7LG'B8)',HLHK]'B9LHH'-7'
 for federal, state or local income tax purposes, the Owners shall jointly and severally be liable for, and hereby agree to
 P8)H.8PI]'-,H'/LTC-'I7LG'B8]'-B^'QPBKPQP-]'BLPCP89'7T-'7I'CTO,'O,BLBO-HLPRB-P78%'3QQ'LHIHLH8OHC'-7'B'd@BL-8HLGe'-,H'd@BL-8HLCe'
 indemnify   the Trust for, any tax liability arising out of such characterization. All references to a "Partner," the "Partners"
 B8)'-7'-,H'd@BL-8HLC,PJe'P8'-,PC'39LHH.H8-'B8)'P8'-,H'JL7YPCP78C'7I'-,H'?7)H'B8)'0H9TQB-P78C'OP-H)'P8'-,PC'39LHH.H8-'C,BQQ'
 and  to the "Partnership" in this Agreement and in the provisions of the Code and Regulations cited in this Agreement shall
 KH')HH.H)'-7'LHIHL'-7'B8'>X8HLG'-,H'>X8HLC'B8)'-,H'/LTC-G'LHCJHO-PYHQ]%'/,H'/B^'5B--HLC'@BL-8HL'7I'-,H'/LTC-'C,BQQ'KH'BC'
 be  deemed to refer to an Owner, the Owners and the Trust, respectively. The Tax Matters Partner of the Trust shall be as
 CH-'I7L-,'P8'3L-POQH'"<<<%
 set forth in Article XIII.

          2HO-P78'\%+M
          Section 6.02       <8P-PBQ'?BJP-BQ'?78-LPKT-P78C'7I'>X8HLC%''/,H'FHJ7CP-7L'C,BQQ'.BgH'B8'P8P-PBQ'?BJP-BQ'
                             Initial Capital Contributions of Owners. The Depositor shall make an initial Capital
 ?78-LPKT-P78'P8'-,H'B.7T8-'7I'78H')7QQBL'cm(f'TJ78'H^HOT-P78'7I'-,PC'39LHH.H8-%'1J78'-,HPL'BOOHCCP78'-7'-,PC'39LHH.H8-'
 Contribution in the amount of one dollar ($1) upon execution of this Agreement. Upon their accession to this Agreement
 BC'>X8HLC'B8)'-,H'PCCTB8OH'7I'/LTC-'?HL-PIPOB-HC'-7'-,H.'P8'BOO7L)B8OH'XP-,'2HO-P78'Z%+(cBfG'-,H'>X8HLC'XPQQ'KH')HH.H)'
 as Owners and the issuance of Trust Certificates to them in accordance with Section 3.01(a), the Owners will be deemed
 -7',BYH'.B)H'P8P-PBQ'?BJP-BQ'?78-LPKT-P78C'P8'-,H'B.7T8-C'CH-'I7L-,'78'2O,H)TQH'3'B--BO,H)',HLH-7%
 to have made initial Capital Contributions in the amounts set forth on Schedule A attached hereto.

           2HO-P78'\%+Z
           Section 6.03       ?BJP-BQ'3OO7T8-C%''3'OBJP-BQ'BOO7T8-'C,BQQ'KH'.BP8-BP8H)'I7L'HBO,'>X8HL'-,L7T9,7T-'-,H'-HL.'
                              Capital Accounts. A capital account shall be maintained for each Owner throughout the term
 7I'-,H'/LTC-'P8'BOO7L)B8OH'XP-,'-,H'LTQHC'7I'CHO-P78'(%&+S#(cKfcMfcPYf'7I'-,H'0H9TQB-P78C'BC'P8'HIIHO-'IL7.'-P.H'-7'-P.HG'B8)G'
 of the Trust in accordance with the rules of section 1.704-1(b)(2)(iv) of the Regulations as in effect from time to time, and,
 -7'-,H'H^-H8-'87-'P8O78CPC-H8-'-,HLHXP-,G'-7'X,PO,'-,H'I7QQ7XP89'JL7YPCP78C'BJJQ]W
 to the extent not inconsistent therewith, to which the following provisions apply:

           cBf
           (a)      /7'HBO,'>X8HLbC'?BJP-BQ'3OO7T8-'-,HLH'C,BQQ'KH'OLH)P-H)'cPf'-,H'B.7T8-'7I'.78H]'O78-LPKT-H)'K]'CTO,'
                     To each Owner's Capital Account there shall be credited (i) the amount of money contributed by such
 >X8HL'-7'-,H'/LTC-'cP8OQT)P89'HBO,'>X8HLbC'C,BLH'7I'B8]'QPBKPQP-PHC'7I'-,H'/LTC-'BCCT.H)'K]'CTO,'>X8HL'BC'JL7YP)H)'P8'
 Owner   to the Trust (including each Owner's share of any liabilities of the Trust assumed by such Owner as provided in
 CHO-P78'(%&+S#(cKfcMfcPYfcOf'7I'-,H'0H9TQB-P78CfG'cPPf'-,H'IBPL'.BLgH-'YBQTH'7I'B8]'JL7JHL-]'O78-LPKT-H)'-7'-,H'/LTC-'K]'CTO,'
 section 1.704-1(b)(2)(iv)(c) of the Regulations), (ii) the fair market value of any property contributed to the Trust by such
 >X8HL'c8H-'7I'QPBKPQP-PHC'CHOTLH)'K]'CTO,'O78-LPKT-H)'JL7JHL-]'-,B-'-,H'/LTC-'PC'O78CP)HLH)'-7'BCCT.H'7L'-BgH'CTK`HO-'-7'
 Owner   (net of liabilities secured by such contributed property that the Trust is considered to assume or take subject to
 T8)HL'CHO-P78'&*M'7I'-,H'?7)HfG'B8)'cPPPf'CTO,'>X8HLbC'C,BLH'7I'@L7IP-'B8)'P-H.C'7I'P8O7.H'B8)'9BP8'-,B-'BLH'CJHOPBQQ]'
 under  section 752 of the Code), and (iii) such Owner's share of Profit and items of income and gain that are specially
 BQQ7OB-H)'JTLCTB8-'-7'2HO-P78C'&%+Z'B8)'&%+S'c7-,HL'-,B8'B8]'P8O7.H'7L'9BP8'BQQ7OB-H)'-7'CTO,'>X8HL'JTLCTB8-'-7'2HO-P78'
 allocated  pursuant to Sections 7.03 and 7.04 (other than any income or gain allocated to such Owner pursuant to Section
 &%+ZcIf'P8'BOO7L)B8OH'XP-,'CHO-P78'&+ScOf'7I'-,H'?7)Hf%'/,H'P8P-PBQ'?BJP-BQ'?78-LPKT-P78C'7I'HBO,'>X8HL'BLH'CH-'I7L-,'78'
 7.03(f) in accordance with section 704(c) of the Code). The initial Capital Contributions of each Owner are set forth on
 2O,H)TQH'3'B--BO,H)',HLH-7%
 Schedule   A attached hereto.

            cKf
            (b)      /7'HBO,'>X8HLbC'?BJP-BQ'3OO7T8-'-,HLH'C,BQQ'KH')HKP-H)'cPf'-,H'B.7T8-'7I'.78H]')PC-LPKT-H)'-7'CTO,'
                     To each Owner's Capital Account there shall be debited (i) the amount of money distributed to such
 >X8HL'K]'-,H'/LTC-'cP8OQT)P89'B8]'QPBKPQP-PHC'7I'CTO,'>X8HL'BCCT.H)'K]'-,H'/LTC-'BC'JL7YP)H)'P8'CHO-P78'(%&+S#(cKfcMfcPYf
 Owner   by the Trust (including any liabilities of such Owner assumed by the Trust as provided in section 1.704-1(b)(2)(iv)
 cOf'7I'-,H'0H9TQB-P78Cf'7-,HL'-,B8'B.7T8-C'-,B-'BLH'P8'LHJB].H8-'7I')HK-'7KQP9B-P78C'7I'-,H'/LTC-'-7'CTO,'>X8HLG'cPPf'-,H'
 (c) of the Regulations) other than amounts that are in repayment of debt obligations of the Trust to such Owner, (ii) the
 IBPL'.BLgH-'YBQTH'7I'JL7JHL-]')PC-LPKT-H)'-7'CTO,'>X8HL'c8H-'7I'QPBKPQP-PHC'CHOTLH)'K]'CTO,')PC-LPKT-H)'JL7JHL-]'-,B-'CTO,'
 fair market value of property distributed to such Owner (net of liabilities secured by such distributed property that such
 >X8HL'PC'O78CP)HLH)'-7'BCCT.H'7L'-BgH'CTK`HO-'-7fG'B8)'cPPPf'CTO,'>X8HLbC'C,BLH'7I'=7CC'B8)'P-H.C'7I'Q7CC'7L')H)TO-P78'-,B-'
 Owner    is considered to assume or take subject to), and (iii) such Owner's share of Loss and items of loss or deduction that
 BLH'CJHOPBQQ]'BQQ7OB-H)'JTLCTB8-'-7'2HO-P78C'&%+Z'B8)'&%+S'c7-,HL'-,B8'B8]')H)TO-P78'7L'Q7CC'BQQ7OB-H)'-7'CTO,'>X8HL'
 are  specially allocated pursuant to Sections 7.03 and 7.04 (other than any deduction or loss allocated to such Owner
 JTLCTB8-'-7'2HO-P78'&%+ZcIf'P8'BOO7L)B8OH'XP-,'CHO-P78'&+ScOf'7I'-,H'?7)Hf%
 pursuant   to Section 7.03(f) in accordance with section 704(c) of the Code).

         cOf
         (c)      /,H'?BJP-BQ'3OO7T8-'7I'B'-LB8CIHLHH'>X8HL'C,BQQ'P8OQT)H'-,H'BJJL7JLPB-H'J7L-P78'7I'-,H'?BJP-BQ'3OO7T8-'
                  The Capital Account of a transferee Owner shall include the appropriate portion of the Capital Account
 7I'-,H'>X8HL'IL7.'X,7.'-,H'-LB8CIHLHH'>X8HLbC'P8-HLHC-'XBC'7K-BP8H)%
 of the Owner from whom the transferee Owner's interest was obtained.

         c)f
         (d)      <8')H-HL.P8P89'-,H'B.7T8-'7I'B8]'QPBKPQP-]G'-,HLH'C,BQQ'KH'-BgH8'P8-7'BOO7T8-'CHO-P78'&*McOf'7I'-,H'?7)H'
                  In determining the amount of any liability, there shall be taken into account section 752(c) of the Code
 B8)'B8]'7-,HL'BJJQPOBKQH'JL7YPCP78C'7I'-,H'?7)H'B8)'0H9TQB-P78C%
 and any other applicable provisions of the Code and Regulations.

 /,H'I7LH97P89'JL7YPCP78C'B8)'-,H'7-,HL'JL7YPCP78C'7I'-,PC'39LHH.H8-'LHQB-P89'-7'-,H'.BP8-H8B8OH'7I'?BJP-BQ'3OO7T8-C'BLH'
 The  foregoing provisions and the other provisions of this Agreement relating to the maintenance of Capital Accounts are
 P8-H8)H)'-7'O7.JQ]'XP-,'CHO-P78'(%&+S#(cKf'7I'-,H'0H9TQB-P78CG'B8)'C,BQQ'KH'P8-HLJLH-H)'B8)'BJJQPH)'P8'B'.B88HL'O78CPC-H8-'
 intended to comply with section 1.704-1(b) of the Regulations, and shall be interpreted and applied in a manner consistent
 XP-,'CTO,'0H9TQB-P78C%
 with such Regulations.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                          $USUM+(V
                                                                                                                        9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'M+'7I'SM
                                                                       Page 20 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 252 of 369

          2HO-P78'\%+S
          Section 6.04       <8-HLHC-%''67'>X8HL'C,BQQ'KH'H8-P-QH)'-7'P8-HLHC-'78'P-C'?BJP-BQ'?78-LPKT-P78'7L'78'B8]'@L7IP-'
                             Interest. No Owner shall be entitled to interest on its Capital Contribution or on any Profit
 LH-BP8H)'K]'-,H'/LTC-%
 retained by the Trust.

          2HO-P78'\%+*
          Section   6.05       67'3))P-P78BQ'?BJP-BQ'?78-LPKT-P78C%''67'>X8HL'C,BQQ'.BgH'B8'B))P-P78BQ'?BJP-BQ'?78-LPKT-P78'
                              No   Additional Capital Contributions. No Owner shall make an additional Capital Contribution
 -7'-,H'/LTC-G'7L'LHOHPYH'B')PC-LPKT-P78'IL7.'-,H'/LTC-G'7I'JL7JHL-]'T8QHCC'-,PC'39LHH.H8-'C,BQQ',BYH'IPLC-'KHH8'B.H8)H)'-7'
 to the Trust, or receive a distribution from the Trust, of property unless this Agreement shall have first been amended to
 -,H'H^-H8-'8HOHCCBL]'-7'O7.JQ]'XP-,'-,H'LHiTPLH.H8-C'7I'CHO-P78C'&+ScKf'B8)'cOf'7I'-,H'?7)H'LH9BL)P89'-,H')PC-LPKT-PYH'
 the extent necessary to comply with the requirements of sections 704(b) and (c) of the Code regarding the distributive
 C,BLHC'7IG'B8)'-,H'BQQ7OB-P78'7I'P8O7.HG'9BP8G'Q7CCG')H)TO-P78'B8)'OLH)P-'B.789G'JBL-8HLC'7I'B'JBL-8HLC,PJ%
 shares of, and the allocation of income, gain, loss, deduction and credit among, partners of a partnership.

          2HO-P78'\%+\
          Section 6.06     <8YHC-.H8-'7I'?BJP-BQ'?78-LPKT-P78C%''/,H'OBC,'?BJP-BQ'?78-LPKT-P78C'7I'-,H'>X8HLC'C,BQQ'KH'
                           Investment of Capital Contributions. The cash Capital Contributions of the Owners shall be
 P8YHC-H)'K]'-,H'>X8HL'/LTC-HH'P8'BOO7L)B8OH'XP-,'2HO-P78'*%+(%
 invested by the Owner Trustee in accordance with Section 5.01.

            2HO-P78'\%+&
            Section  6.07     0HJB].H8-'B8)'0H-TL8'7I'?BJP-BQ'?78-LPKT-P78C%''/,H'>X8HL'/LTC-HH'C,BQQ',BYH'87'JHLC78BQ'
                              Repayment  and Return of Capital Contributions. The Owner Trustee shall have no personal
 QPBKPQP-]'I7L'-,H'LHJB].H8-'7I'B8]'?BJP-BQ'?78-LPKT-P78C'7I'-,H'>X8HLC%
 liability for the repayment of any Capital Contributions of the Owners.

                                                         30/<?=!'_<<
                                                         ARTICLE VII

                                3==>?3/<>6'>E'@0>E</'36F'=>22a'F<2/0<N1/<>62
                                ALLOCATION OF PROFIT AND LOSS; DISTRIBUTIONS

           2HO-P78'&%+(
           Section 7.01      @L7IP-%''3I-HL'9PYP89'HIIHO-'-7'CJHOPBQ'BQQ7OB-P78C'CH-'I7L-,'P8'2HO-P78'&%+Z'B8)'2HO-P78'&%+SG'
                             Profit.  After giving effect to special allocations set forth in Section 7.03 and Section 7.04,
 @L7IP-'I7L'B8]'EPCOBQ'AHBL'C,BQQ'KH'BQQ7OB-H)'-7'-,H'>X8HLC'P8'JL7J7L-P78'-7'-,HPL'LHCJHO-PYH'2,BLP89'0B-P7C%
 Profit for any Fiscal Year shall be allocated to the Owners in proportion to their respective Sharing Ratios.

          2HO-P78'&%+M
          Section 7.02       =7CC%''3I-HL'9PYP89'HIIHO-'-7'-,H'CJHOPBQ'BQQ7OB-P78C'CH-'I7L-,'P8'2HO-P78C'&%+Z'B8)'&%+SG'=7CC'I7L'
                             Loss.  After giving effect to the special allocations set forth in Sections 7.03 and 7.04, Loss for
 B8]'EPCOBQ'AHBL'C,BQQ'KH'BQQ7OB-H)'BC'I7QQ7XCW
 any Fiscal Year shall be allocated as follows:

           cBf
           (a)      2JHOPBQ'3QQ7OB-P78'7I'=7CC'3--LPKT-BKQH'-7'67-H'FHIBTQ-C'78'/!0<'4TBLB8-HH)'=7B8C%''/7'-,H'H^-H8-'7I'
                    Special Allocation of Loss Attributable to Note Defaults on TERI Guaranteed Loans. To the extent of
 B8]'J7CP-PYH'KBQB8OH'P8'/!0<bC'?BJP-BQ'3OO7T8-'BC'B8'>X8HLG'/!0<'C,BQQ'KH'CJHOPBQQ]'BQQ7OB-H)'BQQ'=7CCHC'I7L'CTO,'EPCOBQ'
 any  positive balance in TERI's Capital Account as an Owner, TERI shall be specially allocated all Losses for such Fiscal
 AHBL'LHCTQ-P89'IL7.')HIBTQ-CG'BC')H-HL.P8H)'JTLCTB8-'-7'-,H'/!0<'4TBLB8-]'39LHH.H8-CG'78'-,H'/!0<'4TBLB8-HH)'=7B8C'
 Year  resulting from defaults, as determined pursuant to the TERI Guaranty Agreements, on the TERI Guaranteed Loans
 7X8H)'K]'-,H'/LTC-'-7'-,H'H^-H8-'-,B-'-,H'/LTC-'PC'87-'LHP.KTLCH)'I7L'CTO,'=7CCHC'K]'/!0<'BC'B'9TBLB8-]'JB].H8-'JTLCTB8-'
 owned   by the Trust to the extent that the Trust is not reimbursed for such Losses by TERI as a guaranty payment pursuant
 -7'-,H'/!0<'4TBLB8-]'39LHH.H8-C%
 to the TERI Guaranty Agreements.

          cKf
          (b)      >-,HL'=7CC%''3QQ'=7CC'87-'BQQ7OB-H)'JTLCTB8-'-7'2HO-P78'&%+McBf'C,BQQ'KH'BQQ7OB-H)'-7'-,H'>X8HLC'P8'
                   Other  Loss. All Loss not allocated pursuant to Section 7.02(a) shall be allocated to the Owners in
 JL7J7L-P78'-7'-,HPL'2,BLP89'0B-P7C%
 proportion to their Sharing Ratios.

           cOf
           (c)      !IIHO-'7I'3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-%''/,H'=7CC'BQQ7OB-H)'JTLCTB8-'-7'2HO-P78'&%+McBf'B8)'cKf'C,BQQ'
                    Effect of Adjusted Capital Account Deficit. The Loss allocated pursuant to Section 7.02(a) and (b) shall
 87-'H^OHH)'-,H'.B^P.T.'B.7T8-'7I'=7CC'-,B-'OB8'KH'C7'BQQ7OB-H)'XP-,7T-'OBTCP89'B8]'>X8HL'-7',BYH'B8'3)`TC-H)'?BJP-BQ'
 not  exceed the maximum amount of Loss that can be so allocated without causing any Owner to have an Adjusted Capital
 3OO7T8-'FHIPOP-'B-'-,H'H8)'7I'B8]'EPCOBQ'AHBL%'<8'-,H'HYH8-'C7.H'KT-'87-'BQQ'7I'-,H'>X8HLC'X7TQ)',BYH'3)`TC-H)'?BJP-BQ'
 Account   Deficit at the end of any Fiscal Year. In the event some but not all of the Owners would have Adjusted Capital
 3OO7T8-'FHIPOP-C'BC'B'O78CHiTH8OH'7I'B8'BQQ7OB-P78'7I'=7CC'JTLCTB8-'-7'2HO-P78'&%+McBf'B8)'cKfG'-,H'QP.P-B-P78'CH-'I7L-,'P8'
 Account   Deficits as a consequence of an allocation of Loss pursuant to Section 7.02(a) and (b), the limitation set forth in
 -,PC'2HO-P78'&%+McOf'C,BQQ'KH'BJJQPH)'78'B8'>X8HL'K]'>X8HL'KBCPC'C7'BC'-7'BQQ7OB-H'-,H'.B^P.T.'JHL.PCCPKQH'=7CC'-7'HBO,'
 this Section 7.02(c) shall be applied on an Owner by Owner basis so as to allocate the maximum permissible Loss to each
 >X8HL'T8)HL'CHO-P78'(%&+S#(cKfcMfcPPfc)f'7I'-,H'0H9TQB-P78C%
 Owner   under section 1.704-1(b)(2)(ii)(d) of the Regulations.

          c)f
          (d)      0H.BP8P89'=7CC%''<8'-,H'HYH8-'-,B-'-,HLH'PC'B8]'LH.BP8P89'=7CC'P8'H^OHCC'7I'-,H'QP.P-B-P78'CH-'I7L-,'P8'
                   Remaining  Loss. In the event that there is any remaining Loss in excess of the limitation set forth in
 2HO-P78'&%+McOfG'CTO,'LH.BP8P89'=7CC'C,BQQ'KH'BQQ7OB-H)'B.789'-,H'>X8HLC'P8'JL7J7L-P78'-7'-,HPL'LHCJHO-PYH'2,BLP89'
 Section 7.02(c), such remaining Loss shall be allocated among the Owners in proportion to their respective Sharing
 0B-P7C%
 Ratios.

          2HO-P78'&%+Z
          Section 7.03       2JHOPBQ'3QQ7OB-P78C%
                             Special Allocations.

          cBf
          (a)      5P8P.T.'4BP8'?,BL9HKBOg%''!^OHJ-'BC'7-,HLXPCH'JL7YP)H)'P8'CHO-P78'(%&+S#McIf'7I'-,H'0H9TQB-P78CG'
                   Minimum    Gain Chargeback. Except as otherwise provided in section 1.704-2(f) of the Regulations,
 87-XP-,C-B8)P89'B8]'7-,HL'JL7YPCP78'7I'-,PC'2HO-P78'&%+ZG'PI'-,HLH'PC'B'8H-')HOLHBCH'P8'@BL-8HLC,PJ'5P8P.T.'4BP8')TLP89'
 notwithstanding  any other provision of this Section 7.03, if there is a net decrease in Partnership Minimum Gain during
 B8]'EPCOBQ'AHBLG'HBO,'>X8HL'C,BQQ'KH'CJHOPBQQ]'BQQ7OB-H)'P-H.C'7I'/LTC-'P8O7.H'B8)'9BP8'I7L'CTO,'EPCOBQ'AHBL'cB8)G'PI'
 any Fiscal Year, each Owner shall be specially allocated items of Trust income and gain for such Fiscal Year (and, if
 8HOHCCBL]G'CTKCHiTH8-'EPCOBQ'AHBLCf'P8'B8'B.7T8-'HiTBQ'-7'CTO,'>X8HLbC'C,BLH'7I'-,H'8H-')HOLHBCH'P8'@BL-8HLC,PJ'
 necessary, subsequent Fiscal Years) in an amount equal to such Owner's share of the net decrease in Partnership
 5P8P.T.'4BP8G')H-HL.P8H)'P8'BOO7L)B8OH'XP-,'CHO-P78'(%&+S#Mc9f'7I'-,H'0H9TQB-P78C%'3QQ7OB-P78C'JTLCTB8-'-7'-,H'JLHYP7TC'
 Minimum    Gain, determined in accordance with section 1.704-2(g) of the Regulations. Allocations pursuant to the previous
 CH8-H8OH'C,BQQ'KH'.B)H'P8'JL7J7L-P78'-7'-,H'LHCJHO-PYH'B.7T8-C'LHiTPLH)'-7'KH'BQQ7OB-H)'-7'HBO,'>X8HL'JTLCTB8-'-,HLH-7%'
 sentence shall be made in proportion to the respective amounts required to be allocated to each Owner pursuant thereto.
 /,H'P-H.C'-7'KH'C7'BQQ7OB-H)'C,BQQ'KH')H-HL.P8H)'P8'BOO7L)B8OH'XP-,'CHO-P78C'(%&+S#McIfc\f'B8)'(%&+S#Mc`fcMf'7I'-,H'
 The items to be so allocated shall be determined in accordance with sections 1.704-2(f)(6) and 1.704-2(j)(2) of the




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                          $USUM+(V
                                                                                                                        9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'M('7I'SM
                                                                       Page 21 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 253 of 369

 0H9TQB-P78C%'/,PC'2HO-P78'&%+ZcBf'PC'P8-H8)H)'-7'O7.JQ]'XP-,'-,H'.P8P.T.'9BP8'O,BL9HKBOg'LHiTPLH.H8-'P8'CHO-P78'
 Regulations. This Section 7.03(a) is intended to comply with the minimum gain chargeback requirement in section
 (%&+S#McIf'7I'-,H'0H9TQB-P78C'B8)'C,BQQ'KH'P8-HLJLH-H)'O78CPC-H8-Q]'-,HLHXP-,%
 1.704-2(f) of the Regulations and shall be interpreted consistently therewith.

          cKf
          (b)      >X8HL'5P8P.T.'4BP8'?,BL9HKBOg%''!^OHJ-'BC'7-,HLXPCH'JL7YP)H)'P8'CHO-P78'(%&+S#McPfcSf'7I'-,H'
                   Owner   Minimum Gain Chargeback. Except as otherwise provided in section 1.704-2(i)(4) of the
 0H9TQB-P78CG'87-XP-,C-B8)P89'B8]'7-,HL'JL7YPCP78'7I'-,PC'2HO-P78'&%+ZG'PI'-,HLH'PC'B'8H-')HOLHBCH'P8'@BL-8HL'678LHO7TLCH'
 Regulations, notwithstanding any other provision of this Section 7.03, if there is a net decrease in Partner Nonrecourse
 FHK-'5P8P.T.'4BP8'B--LPKT-BKQH'-7'B'@BL-8HL'678LHO7TLCH'FHK-')TLP89'B8]'EPCOBQ'AHBLG'HBO,'>X8HL'X,7',BC'B'C,BLH'7I'
 Debt  Minimum Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Owner who has a share of
 -,H'@BL-8HL'678LHO7TLCH'FHK-'5P8P.T.'4BP8'B--LPKT-BKQH'-7'CTO,'@BL-8HL'678LHO7TLCH'FHK-G')H-HL.P8H)'P8'BOO7L)B8OH'
 the Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in accordance
 XP-,'CHO-P78'(%&+S#McPfc*f'7I'-,H'0H9TQB-P78CG'C,BQQ'KH'CJHOPBQQ]'BQQ7OB-H)'P-H.C'7I'@BL-8HLC,PJ'P8O7.H'B8)'9BP8'I7L'CTO,'
 with section 1.704-2(i)(5) of the Regulations, shall be specially allocated items of Partnership income and gain for such
 EPCOBQ'AHBL'cB8)G'PI'8HOHCCBL]G'CTKCHiTH8-'EPCOBQ'AHBLCf'P8'B8'B.7T8-'HiTBQ'-7'CTO,'@BL-8HLbC'C,BLH'7I'-,H'8H-')HOLHBCH'P8'
 Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to such Partner's share of the net decrease in
 @BL-8HL'678LHO7TLCH'FHK-'5P8P.T.'4BP8'B--LPKT-BKQH'-7'CTO,'@BL-8HL'678LHO7TLCH'FHK-G')H-HL.P8H)'P8'BOO7L)B8OH'XP-,'
 Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in accordance with
 CHO-P78'(%&+S#McPfcSf'7I'-,H'0H9TQB-P78C%'3QQ7OB-P78C'JTLCTB8-'-7'-,H'JLHYP7TC'CH8-H8OH'C,BQQ'KH'.B)H'P8'JL7J7L-P78'-7'-,H'
 section 1.704-2(i)(4) of the Regulations. Allocations pursuant to the previous sentence shall be made in proportion to the
 LHCJHO-PYH'B.7T8-C'LHiTPLH)'-7'KH'BQQ7OB-H)'-7'HBO,'@BL-8HL'JTLCTB8-'-,HLH-7%'/,H'P-H.C'-7'KH'C7'BQQ7OB-H)'C,BQQ'KH'
 respective amounts required to be allocated to each Partner pursuant thereto. The items to be so allocated shall be
 )H-HL.P8H)'P8'BOO7L)B8OH'XP-,'CHO-P78C'(%&+S#'McPfcSf'B8)'(%&+S#Mc`fcMf'7I'-,H'0H9TQB-P78C%'/,PC'2HO-P78'&%+ZcKf'PC'
 determined  in accordance with sections 1.704- 2(i)(4) and 1.704-2(j)(2) of the Regulations. This Section 7.03(b) is
 P8-H8)H)'-7'O7.JQ]'XP-,'-,H'.P8P.T.'9BP8'O,BL9HKBOg'LHiTPLH.H8-'P8'CHO-P78'(%&+S#McPfcSf'7I'-,H'0H9TQB-P78C'B8)'C,BQQ'
 intended to comply with the minimum gain chargeback requirement in section 1.704-2(i)(4) of the Regulations and shall
 KH'P8-HLJLH-H)'O78CPC-H8-Q]'-,HLHXP-,%
 be interpreted consistently therewith.

           cOf
           (c)      oTBQPIPH)'<8O7.H'>IICH-%''<8'-,H'HYH8-'B8]'>X8HL'T8H^JHO-H)Q]'LHOHPYHC'B8]'B)`TC-.H8-CG'BQQ7OB-P78CG'7L'
                    Qualified  Income Offset. In the event any Owner unexpectedly receives any adjustments, allocations, or
 )PC-LPKT-P78C')HCOLPKH)'P8'CHO-P78'(%&+S#(cKfcMfcPPfc)fcSfG'(%&+S#(cKfcMfcPPfc)fc*f'7L'(%&+S#(cKfcMfcPPfc)fc\f'7I'-,H'
 distributions described in section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6) of the
 0H9TQB-P78CG'P-H.C'7I'/LTC-'P8O7.H'B8)'9BP8'C,BQQ'KH'CJHOPBQQ]'BQQ7OB-H)'-7'-,H'>X8HL'P8'B8'B.7T8-'B8)'.B88HL'CTIIPOPH8-'
 Regulations,  items of Trust income and gain shall be specially allocated to the Owner in an amount and manner sufficient
 -7'HQP.P8B-HG'-7'-,H'H^-H8-'LHiTPLH)'K]'-,H'0H9TQB-P78CG'-,H'3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-'7I'-,H'>X8HL'BC'iTPOgQ]'BC'
 to eliminate, to the extent required by the Regulations, the Adjusted Capital Account Deficit of the Owner as quickly as
 J7CCPKQHG'JL7YP)H)'-,B-'B8'BQQ7OB-P78'JTLCTB8-'-7'-,PC'2HO-P78'&%+ZcOf'C,BQQ'KH'.B)H'78Q]'PI'B8)'-7'-,H'H^-H8-'-,B-'-,H'>X8HL'
 possible,  provided that an allocation pursuant to this Section 7.03(c) shall be made only if and to the extent that the Owner
 X7TQ)',BYH'B8'3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-'BI-HL'BQQ'7-,HL'BQQ7OB-P78C'JL7YP)H)'I7L'P8'-,PC'3L-POQH'_<<',BYH'KHH8'
 would  have an Adjusted Capital Account Deficit after all other allocations provided for in this Article VII have been
 -H8-B-PYHQ]'.B)H'BC'PI'-,PC'2HO-P78'&%+ZcOf'XHLH'87-'P8'-,PC'39LHH.H8-%
 tentatively  made as if this Section 7.03(c) were not in this Agreement.

         c)f
         (d)    678LHO7TLCH'FH)TO-P78C%''678LHO7TLCH'FH)TO-P78C'I7L'B8]'EPCOBQ'AHBL'C,BQQ'KH'CJHOPBQQ]'BQQ7OB-H)'
                Nonrecourse   Deductions. Nonrecourse Deductions for any Fiscal Year shall be specially allocated
 B.789'-,H'>X8HLC'P8'JL7J7L-P78'-7'-,HPL'2,BLP89'0B-P7C%
 among the Owners in proportion to their Sharing Ratios.

           cHf
          (e)       @BL-8HL'678LHO7TLCH'FH)TO-P78C%''38]'@BL-8HL'678LHO7TLCH'FH)TO-P78C'I7L'B8]'EPCOBQ'AHBL'C,BQQ'KH'
                    Partner  Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any Fiscal Year shall be
 CJHOPBQQ]'BQQ7OB-H)'-7'-,H'>X8HL'X,7'KHBLC'-,H'HO787.PO'LPCg'7I'Q7CC'XP-,'LHCJHO-'-7'-,H'@BL-8HL'678LHO7TLCH'FHK-'-7'
 specially  allocated to the Owner who bears the economic risk of loss with respect to the Partner Nonrecourse Debt to
 X,PO,'CTO,'@BL-8HL'678LHO7TLCH'FH)TO-P78C'BLH'B--LPKT-BKQH'P8'BOO7L)B8OH'XP-,'CHO-P78'(%&+S#McPfc(f'7I'-,H'0H9TQB-P78C%
 which  such Partner Nonrecourse Deductions are attributable in accordance with section 1.704-2(i)(1) of the Regulations.

            cIf
           (f)       5B8)B-7L]'3QQ7OB-P78C'18)HL'2HO-P78'&+ScOf'7I'-,H'?7)H%''67-XP-,C-B8)P89'-,H'I7LH97P89'JL7YPCP78C'7I'
                     Mandatory    Allocations Under Section 704(c) of the Code. Notwithstanding the foregoing provisions of
 -,PC'2HO-P78'&%+ZG'P8'-,H'HYH8-'CHO-P78'&+ScOf'7I'-,H'?7)H'7L'CHO-P78'&+ScOf'7I'-,H'?7)H'JLP8OPJQHC'BJJQPOBKQH'T8)HL'CHO-P78'
 this Section 7.03, in the event section 704(c) of the Code or section 704(c) of the Code principles applicable under section
 (%&+S#(cKfcMfcPYf'7I'-,H'0H9TQB-P78C'LHiTPLH'BQQ7OB-P78C'7I'P8O7.HG'9BP8G')H)TO-P78'7L'Q7CC'P8'B'.B88HL')PIIHLH8-'-,B8'-,B-'
 1.704-1(b)(2)(iv)    of the Regulations require allocations of income, gain, deduction or loss in a manner different than that
 CH-'I7L-,'BK7YHG'-,H'JL7YPCP78C'7I'CHO-P78'&+ScOf'7I'-,H'?7)H'B8)'-,H'0H9TQB-P78C'-,HLHT8)HL'C,BQQ'O78-L7Q'CTO,'BQQ7OB-P78C%'
 set forth above, the provisions of section 704(c) of the Code and the Regulations thereunder shall control such allocations.
 38]'P-H.'7I'/LTC-'P8O7.HG'9BP8G'Q7CC'B8)')H)TO-P78'XP-,'LHCJHO-'-7'B8]'JL7JHL-]'c7-,HL'-,B8'OBC,f'-,B-',BC'KHH8'
 Any   item of Trust income, gain, loss and deduction with respect to any property (other than cash) that has been
 O78-LPKT-H)'K]'B'@BL-8HL'-7'-,H'OBJP-BQ'7I'-,H'/LTC-'7L'X,PO,',BC'KHH8'LHYBQTH)'I7L'?BJP-BQ'3OO7T8-'JTLJ7CHC'JTLCTB8-'-7'
 contributed    by a Partner to the capital of the Trust or which has been revalued for Capital Account purposes pursuant to
 CHO-P78'(%&SS#(cKfcMfcPYf'7I'-,H'0H9TQB-P78C'B8)'X,PO,'PC'LHiTPLH)'-7'KH'BQQ7OB-H)'-7'CTO,'@BL-8HL'I7L'P8O7.H'-B^'JTLJ7CHC'
 section  1.744-1(b)(2)(iv) of the Regulations and which is required to be allocated to such Partner for income tax purposes
 T8)HL'CHO-P78'&+ScOf'7I'-,H'?7)H'C7'BC'-7'-BgH'P8-7'BOO7T8-'-,H'YBLPB-P78'KH-XHH8'-,H'-B^'KBCPC'7I'CTO,'JL7JHL-]'B8)'P-C'IBPL'
 under   section 704(c) of the Code so as to take into account the variation between the tax basis of such property and its fair
 .BLgH-'YBQTH'B-'-,H'-P.H'7I'P-C'O78-LPKT-P78'C,BQQ'KH'BQQ7OB-H)'C7QHQ]'I7L'P8O7.H'-B^'JTLJ7CHC'P8'-,H'.B88HL'LHiTPLH)'7L'
 market   value at the time of its contribution shall be allocated solely for income tax purposes in the manner required or
 JHL.P--H)'T8)HL'CHO-P78'&+ScOf'7I'-,H'?7)H'TCP89'-,H'd-LB)P-P78BQ'.H-,7)e')HCOLPKH)'P8'CHO-P78'(%&+S#ZcKf'7I'-,H'
 permitted   under section 704(c) of the Code using the "traditional method" described in section 1.704-3(b) of the
 0H9TQB-P78CG'JL7YP)H)G',7XHYHLG'-,B-'OTLB-PYH'BQQ7OB-P78C'O78CPC-P89'7I'-,H'CJHOPBQ'BQQ7OB-P78'7I'9BP8'7L'Q7CC'TJ78'-,H'CBQH'
 Regulations,    provided, however, that curative allocations consisting of the special allocation of gain or loss upon the sale
 7L'7-,HL')PCJ7CP-P78'7I'-,H'O78-LPKT-H)'JL7JHL-]'C,BQQ'KH'.B)H'P8'BOO7L)B8OH'XP-,'CHO-P78'(%&+S#ZcOf'7I'-,H'0H9TQB-P78C'-7'
 or other disposition of the contributed property shall be made in accordance with section 1.704-3(c) of the Regulations to
 -,H'H^-H8-'8HOHCCBL]'-7'HQP.P8B-H'B8]')PCJBLP-]G'-7'-,H'H^-H8-'J7CCPKQHG'KH-XHH8'-,H'@BL-8HLCb'K77g'B8)'-B^'?BJP-BQ'
 the  extent necessary to eliminate any disparity, to the extent possible, between the Partners' book and tax Capital
 3OO7T8-C'B--LPKT-BKQH'-7'CTO,'JL7JHL-]a'ITL-,HL'JL7YP)H)G',7XHYHLG'-,B-'B8]'7-,HL'.H-,7)'BQQ7XBKQH'T8)HL'BJJQPOBKQH'
 Accounts    attributable to such property; further provided, however, that any other method allowable under applicable
 0H9TQB-P78C'.B]'KH'TCH)'I7L'B8]'O78-LPKT-P78'7I'JL7JHL-]'BC'-7'X,PO,'-,HLH'PC'B9LHH.H8-'KH-XHH8'-,H'O78-LPKT-P89'@BL-8HL'
 Regulations    may be used for any contribution of property as to which there is agreement between the contributing Partner
 B8)'-,H'3).P8PC-LB-7L%
 and  the Administrator.

           c9f
           (g)      4L7CC'<8O7.H'3QQ7OB-P78%''<8'-,H'HYH8-'B8]'>X8HL',BC'B8'3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-G'CTO,'>X8HL'
                    Gross  Income Allocation. In the event any Owner has an Adjusted Capital Account Deficit, such Owner
 C,BQQ'KH'CJHOPBQQ]'BQQ7OB-H)'P-H.C'7I'/LTC-'P8O7.H'B8)'9BP8'P8'-,H'B.7T8-'7I'CTO,'H^OHCC'BC'iTPOgQ]'BC'J7CCPKQHG'JL7YP)H)'
 shall be specially allocated items of Trust income and gain in the amount of such excess as quickly as possible, provided
 -,B-'B8'BQQ7OB-P78'JTLCTB8-'-7'-,PC'2HO-P78'&%+Zc9f'C,BQQ'KH'.B)H'78Q]'PI'B8)'-7'-,H'H^-H8-'-,B-'CTO,'>X8HL'X7TQ)',BYH'B8'
 that an allocation pursuant to this Section 7.03(g) shall be made only if and to the extent that such Owner would have an
 3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-'BI-HL'BQQ'7-,HL'BQQ7OB-P78C'JL7YP)H)'I7L'P8'-,PC'2HO-P78'&%+Z',BYH'KHH8'.B)H'BC'PI'2HO-P78C'
 Adjusted   Capital Account Deficit after all other allocations provided for in this Section 7.03 have been made as if Sections
 &%+ZcOf'B8)'&%+Zc9f'XHLH'87-'P8'-,PC'39LHH.H8-%
 7.03(c) and 7.03(g) were not in this Agreement.

        2HO-P78'&%+S
        Section 7.04       ?TLB-PYH'3QQ7OB-P78C%''/,H'BQQ7OB-P78C'CH-'I7L-,'P8'2HO-P78C'&%+M'B8)'&%+ZcBf'-,L7T9,'cHf'c-,H'
                          Curative  Allocations. The allocations set forth in Sections 7.02 and 7.03(a) through (e) (the
d0H9TQB-7L]'3QQ7OB-P78Cef'BLH'P8-H8)H)'-7'O7.JQ]'XP-,'OHL-BP8'LHiTPLH.H8-C'7I'-,H'0H9TQB-P78C%'<-'PC'-,H'P8-H8-'7I'-,H'
"Regulatory Allocations") are intended to comply with certain requirements of the Regulations. It is the intent of the




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                        $USUM+(V
                                                                                                                      9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'MM'7I'SM
                                                                       Page 22 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 254 of 369

 >X8HLC'-,B-G'-7'-,H'H^-H8-'J7CCPKQHG'BQQ'0H9TQB-7L]'3QQ7OB-P78C'C,BQQ'KH'7IICH-'HP-,HL'XP-,'7-,HL'0H9TQB-7L]'3QQ7OB-P78C'7L'
 Owners    that, to the extent possible, all Regulatory Allocations shall be offset either with other Regulatory Allocations or
 XP-,'CJHOPBQ'BQQ7OB-P78C'7I'7-,HL'P-H.C'7I'/LTC-'P8O7.HG'9BP8G'Q7CCG'7L')H)TO-P78%'/,HLHI7LHG'87-XP-,C-B8)P89'B8]'7-,HL'
 with  special allocations of other items of Trust income, gain, loss, or deduction. Therefore, notwithstanding any other
 JL7YPCP78'7I'-,PC'3L-POQH'_<<'c7-,HL'-,B8'-,H'0H9TQB-7L]'3QQ7OB-P78CfG'7IICH--P89'CJHOPBQ'BQQ7OB-P78C'7I'/LTC-'P8O7.HG'9BP8G'
 provision   of this Article VII (other than the Regulatory Allocations), offsetting special allocations of Trust income, gain,
 Q7CCG'7L')H)TO-P78'C,BQQ'KH'.B)H'C7'-,B-G'BI-HL'CTO,'7IICH--P89'BQQ7OB-P78C'BLH'.B)HG'HBO,'>X8HLbC'?BJP-BQ'3OO7T8-'KBQB8OH'
 loss, or deduction shall be made so that, after such offsetting allocations are made, each Owner's Capital Account balance
 PCG'-7'-,H'H^-H8-'J7CCPKQHG'HiTBQ'-7'-,H'?BJP-BQ'3OO7T8-'KBQB8OH'CTO,'>X8HL'X7TQ)',BYH',B)'PI'-,H'0H9TQB-7L]'3QQ7OB-P78C'
 is, to the extent possible, equal to the Capital Account balance such Owner would have had if the Regulatory Allocations
 XHLH'87-'JBL-'7I'-,PC'39LHH.H8-'B8)'BQQ'/LTC-'P-H.C'XHLH'BQQ7OB-H)'JTLCTB8-'-7'2HO-P78C'&%+('B8)'&%+M%'<8'.BgP89'CTO,'
 were   not part of this Agreement and all Trust items were allocated pursuant to Sections 7.01 and 7.02. In making such
 7IICH--P89'BQQ7OB-P78CG'-,HLH'C,BQQ'KH'-BgH8'P8-7'BOO7T8-'IT-TLH'0H9TQB-7L]'3QQ7OB-P78C'T8)HL'2HO-P78'&%+ZcBf'B8)'cKf'-,B-G'
 offsetting  allocations, there shall be taken into account future Regulatory Allocations under Section 7.03(a) and (b) that,
 BQ-,7T9,'87-']H-'.B)HG'BLH'QPgHQ]'-7'7IICH-'7-,HL'0H9TQB-7L]'3QQ7OB-P78C'JLHYP7TCQ]'.B)H'T8)HL'2HO-P78'&%+Zc)f'B8)'cHf%
 although   not yet made, are likely to offset other Regulatory Allocations previously made under Section 7.03(d) and (e).

          2HO-P78'&%+*
          Section 7.05       >-,HL'3QQ7OB-P78'0TQHC%
                             Other Allocation Rules.

          cBf
          (a)       E7L'JTLJ7CHC'7I')H-HL.P8P89'-,H'@L7IP-G'=7CCG'7L'B8]'7-,HL'P-H.C'BQQ7OBKQH'-7'B8]'JHLP7)G'@L7IP-G'=7CCG'B8)'
                    For purposes of determining the Profit, Loss, or any other items allocable to any period, Profit, Loss, and
 B8]'CTO,'7-,HL'P-H.C'C,BQQ'KH')H-HL.P8H)'78'B')BPQ]G'.78-,Q]G'7L'7-,HL'KBCPCG'BC')H-HL.P8H)'K]'-,H'>X8HL'/LTC-HHG'T8)HL'
 any such other items shall be determined on a daily, monthly, or other basis, as determined by the Owner Trustee, under
 -,H')PLHO-P78'7I'-,H'2TJHL#.B`7LP-]'>X8HLCG'TCP89'B8]'.H-,7)'JHL.PCCPKQH'T8)HL'CHO-P78'&+\'7I'-,H'?7)H'B8)'-,H'
 the direction of the Super-majority Owners, using any method permissible under section 706 of the Code and the
 0H9TQB-P78C'-,HLHT8)HL%
 Regulations  thereunder.

         cKf
         (b)       /,H'>X8HLC'BLH'BXBLH'7I'-,H'P8O7.H'-B^'O78CHiTH8OHC'7I'-,H'BQQ7OB-P78C'.B)H'K]'-,PC'3L-POQH'_<<'B8)'
                   The Owners are aware of the income tax consequences of the allocations made by this Article VII and
 ,HLHK]'B9LHH'-7'KH'K7T8)'K]'-,H'JL7YPCP78C'7I'-,PC'3L-POQH'_<<'P8'LHJ7L-P89'-,HPL'C,BLHC'7I'/LTC-'P8O7.H'B8)'Q7CC'I7L'
 hereby agree to be bound by the provisions of this Article VII in reporting their shares of Trust income and loss for
 P8O7.H'-B^'JTLJ7CHC%
 income tax purposes.

            cOf
            (c)      27QHQ]'I7L'JTLJ7CHC'7I')H-HL.P8P89'B8'>X8HLbC'JL7J7L-P78B-H'C,BLH'7I'-,H'dH^OHCC'878LHO7TLCH'
                     Solely for purposes of determining an Owner's proportionate share of the "excess nonrecourse
 QPBKPQP-PHCe'7I'-,H'/LTC-'XP-,P8'-,H'.HB8P89'7I'CHO-P78'(%&*M#ZcBfcZf'7I'-,H'0H9TQB-P78CG'-,H'>X8HLCb'P8-HLHC-C'P8'/LTC-'
 liabilities" of the Trust within the meaning of section 1.752-3(a)(3) of the Regulations, the Owners' interests in Trust
 JL7IP-C'BLH'P8'JL7J7L-P78'-7'-,HPL'2,BLP89'0B-P7C%
 profits  are in proportion to their Sharing Ratios.

           c)f
           (d)       /7'-,H'H^-H8-'JHL.P--H)'K]'CHO-P78'(%&+S#Mc,fcZf'7I'-,H'0H9TQB-P78CG'-,H'>X8HL'/LTC-HH'C,BQQ'H8)HBY7L'-7'
                     To the extent permitted by section 1.704-2(h)(3) of the Regulations, the Owner Trustee shall endeavor to
 -LHB-')PC-LPKT-P78C'7I'6H-'?BC,'EQ7X'BC',BYP89'KHH8'.B)H'IL7.'-,H'JL7OHH)C'7I'B'678LHO7TLCH'=PBKPQP-]'7L'B'@BL-8HL'
 treat distributions of Net Cash Flow as having been made from the proceeds of a Nonrecourse Liability or a Partner
 678LHO7TLCH'FHK-'78Q]'-7'-,H'H^-H8-'-,B-'CTO,')PC-LPKT-P78C'X7TQ)'OBTCH'7L'P8OLHBCH'B8'3)`TC-H)'?BJP-BQ'3OO7T8-'FHIPOP-'
 Nonrecourse    Debt only to the extent that such distributions would cause or increase an Adjusted Capital Account Deficit
 I7L'B8]'>X8HL%
 for any Owner.

          2HO-P78'&%+\
          Section  7.06       FPC-LPKT-P78'7I'6H-'?BC,'EQ7X%''!^OHJ-'-7'-,H'H^-H8-'JL7,PKP-H)'K]'B8]'7-,HL'B9LHH.H8-'-7'
                              Distribution of Net Cash Flow. Except to the extent prohibited by any other agreement to
 X,PO,'-,H'/LTC-'PC'B'JBL-]'7L'PC'7-,HLXPCH'K7T8)G'6H-'?BC,'EQ7X'78'HBO,'FPC-LPKT-P78'FB-H'C,BQQ'KH')PC-LPKT-H)'78'CTO,'
 which  the Trust is a party or is otherwise bound, Net Cash Flow on each Distribution Date shall be distributed on such
 FPC-LPKT-P78'FB-H'-7'HBO,'>X8HL'P8'B8'B.7T8-'HiTBQ'-7'cPf'-,H'@L7IP-'BQQ7OB-H)'-7'CTO,'>X8HL'T8)HL'-,PC'3L-POQH'_<<'B8)'
 Distribution Date to each Owner in an amount equal to (i) the Profit allocated to such Owner under this Article VII and
 87-'JLHYP7TCQ]')PC-LPKT-H)'-7'CTO,'>X8HL'QHCC'cPPf'-,H'B.7T8-'7I'=7CCHC'BQQ7OB-H)'-7'CTO,'>X8HL'-7'-,H'H^-H8-'CTO,'=7CCHC'
 not previously distributed to such Owner less (ii) the amount of Losses allocated to such Owner to the extent such Losses
 XHLH'87-'BJJQPH)'P8'LH)TO-P78'7I'-,H'B.7T8-'7I'B8]'JLHYP7TC')PC-LPKT-P78'7I'6H-'?BC,'EQ7X'-7'CTO,'>X8HL%'3QQ'JB].H8-C'-7'
 were  not applied in reduction of the amount of any previous distribution of Net Cash Flow to such Owner. All payments to
 KH'.B)H'T8)HL'-,PC'39LHH.H8-'K]'-,H'>X8HL'/LTC-HH'C,BQQ'KH'.B)H'78Q]'IL7.'-,H'P8O7.H'B8)'JL7OHH)C'7I'-,H'/LTC-'
 be made under this Agreement by the Owner Trustee shall be made only from the income and proceeds of the Trust
 @L7JHL-]'B8)'78Q]'-7'-,H'H^-H8-'-,H'>X8HL'/LTC-HH',BC'LHOHPYH)'CTO,'P8O7.H'7L'JL7OHH)C%
 Property  and only to the extent the Owner Trustee has received such income or proceeds.

        2HO-P78'&%+&
        Section 7.07        FPC-LPKT-P78'FB-H'2-B-H.H8-%'';P-,'HBO,')PC-LPKT-P78'-7'B8'>X8HL'JTLCTB8-'-7'2HO-P78'&%+\G'-,H'
                            Distribution Date Statement. With each distribution to an Owner pursuant to Section 7.06, the
 >X8HL'/LTC-HH'C,BQQ')HQPYHL'B'FPC-LPKT-P78'FB-H'2-B-H.H8-'CH--P89'I7L-,G'I7L'-,H'JHLP7)'CP8OH'-,H'JLHOH)P89'FPC-LPKT-P78'
 Owner Trustee shall deliver a Distribution Date Statement setting forth, for the period since the preceding Distribution
 FB-HW
 Date:

          cBf
          (a)      <8O7.H'B8)'JL7OHH)C'LHOHPYH)'K]'-,H'>X8HL'/LTC-HH'XP-,'LHCJHO-'-7'-,H'/LTC-'@L7JHL-]a
                   Income and proceeds received by the Owner Trustee with respect to the Trust Property;

          cKf
          (b)      3.7T8-C'JBP)'-7'-,H'>X8HL'/LTC-HHa
                   Amounts paid to the Owner Trustee;

          cOf
          (c)      3.7T8-C'JBP)'-7'B8]'@HLC78'JTLCTB8-'-7'B'/LTC-'0HQB-H)'39LHH.H8-a'B8)
                   Amounts paid to any Person pursuant to a Trust Related Agreement; and

          c)f
          (d)      3.7T8-C'JBP)'I7L'7-,HL'H^JH8CHC'7I'-,H'/LTC-%
                   Amounts paid for other expenses of the Trust.

          2HO-P78'&%+V
          Section  7.08     3QQ7OB-P78'7I'/B^'=PBKPQP-]%''<8'-,H'HYH8-'-,B-'B8]'-B^'PC'P.J7CH)'78'-,H'/LTC-G'CTO,'-B^'C,BQQ'KH'
                            Allocation  of Tax Liability. In the event that any tax is imposed on the Trust, such tax shall be
 O,BL9H)'B9BP8C-'B.7T8-C'7-,HLXPCH')PC-LPKT-BKQH'-7'-,H'>X8HLC'P8'JL7J7L-P78'-7'-,HPL'LHCJHO-PYH'2,BLP89'0B-P7C%'/,H'
 charged against amounts otherwise distributable to the Owners in proportion to their respective Sharing Ratios. The
 >X8HL'/LTC-HH'PC',HLHK]'BT-,7LPRH)'-7'LH-BP8'IL7.'B.7T8-C'7-,HLXPCH')PC-LPKT-BKQH'-7'-,H'>X8HLC'CTIIPOPH8-'IT8)C'-7'JB]'
 Owner  Trustee is hereby authorized to retain from amounts otherwise distributable to the Owners sufficient funds to pay
 7L'JL7YP)H'I7L'-,H'JB].H8-'7IG'B8)'-,H8'-7'JB]G'CTO,'-B^'BC'PC'QH9BQQ]'7XH)'K]'-,H'/LTC-'cKT-'CTO,'BT-,7LPRB-P78'C,BQQ'87-'
 or provide for the payment of, and then to pay, such tax as is legally owed by the Trust (but such authorization shall not




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                        $USUM+(V
                                                                                                                      9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'MZ'7I'SM
                                                                       Page 23 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 255 of 369

 JLHYH8-'-,H'>X8HL'/LTC-HH'IL7.'O78-HC-P89'B8]'CTO,'-B^'P8'BJJL7JLPB-H'JL7OHH)P89CG'B8)'XP-,,7Q)P89'JB].H8-'7I'CTO,'-B^G'
 prevent the Owner Trustee from contesting any such tax in appropriate proceedings, and withholding payment of such tax,
 PI'JHL.P--H)'K]'QBXG'JH8)P89'-,H'7T-O7.H'7I'CTO,'JL7OHH)P89Cf%
 if permitted by law, pending the outcome of such proceedings).

           2HO-P78'&%+$
           Section  7.09       5H-,7)'7I'@B].H8-%''3QQ'B.7T8-C'JB]BKQH'-7'B8'>X8HL'JTLCTB8-'-7'-,PC'39LHH.H8-'C,BQQ'KH'
                              Method  of Payment. All amounts payable to an Owner pursuant to this Agreement shall be
 JBP)'K]'-,H'>X8HL'/LTC-HH'-7'CTO,'>X8HL'7L'B'87.P8HH'-,HLHI7L'K]'O,HOg'JB]BKQH'-7'CTO,'>X8HLG'.BPQH)'IPLC-'OQBCC'-7'-,H'
 paid  by the Owner Trustee to such Owner or a nominee therefor by check payable to such Owner, mailed first class to the
 B))LHCC'7I'CTO,'>X8HL'BJJHBLP89'78'-,H'LH9PC-HL'.BP8-BP8H)'JTLCTB8-'-7'2HO-P78'Z%+MG'7L'K]'OLH)P-P89'-,H'B.7T8-'-7'KH'
 address  of such Owner appearing on the register maintained pursuant to Section 3.02, or by crediting the amount to be
 )PC-LPKT-H)'-7'CTO,'>X8HL'-7'B8'BOO7T8-'.BP8-BP8H)'K]'CTO,'>X8HL'XP-,'-,H'>X8HL'/LTC-HH'7L'K]'-LB8CIHLLP89'CTO,'
 distributed  to such Owner to an account maintained by such Owner with the Owner Trustee or by transferring such
 B.7T8-'K]'XPLH'-LB8CIHL'P8'P..H)PB-HQ]'BYBPQBKQH'IT8)C'-7'B'KB8gP89'P8C-P-T-P78'XP-,'KB8g'XPLH'-LB8CIHL'IBOPQP-PHC'I7L'-,H'
 amount   by wire transfer in immediately available funds to a banking institution with bank wire transfer facilities for the
 BOO7T8-'7I'CTO,'>X8HLG'BC'P8C-LTO-H)'P8'XLP-P89'IL7.'-P.H'-7'-P.H'K]'CTO,'>X8HL%'/,H'>X8HL'/LTC-HH'.B]'LHiTPLH'B8'
 account   of such Owner, as instructed in writing from time to time by such Owner. The Owner Trustee may require an
 >X8HL'-7'JB]'B8]'XPLH'-LB8CIHL'IHHC'P8OTLLH)'P8'O788HO-P78'XP-,'B8]'XPLH'-LB8CIHL'.B)H'-7'CTO,'>X8HL%
 Owner   to pay any wire transfer fees incurred in connection with any wire transfer made to such Owner.

           2HO-P78'&%(+
           Section 7.10     67'2H9LH9B-P78'7I'ET8)Ca'67'<8-HLHC-%''2TK`HO-'-7'2HO-P78C'M%+ZcKfcPPf'B8)'*%+(G'IT8)C'LHOHPYH)'
                            No  Segregation of Funds; No Interest. Subject to Sections 2.03(b)(ii) and 5.01, funds received
 K]'-,H'>X8HL'/LTC-HH',HLHT8)HL'8HH)'87-'KH'CH9LH9B-H)'P8'B8]'.B88HL'H^OHJ-'-7'-,H'H^-H8-'LHiTPLH)'K]'QBX'B8)'.B]'KH'
 by the Owner Trustee hereunder need not be segregated in any manner except to the extent required by law and may be
 )HJ7CP-H)'T8)HL'CTO,'9H8HLBQ'O78)P-P78C'BC'.B]'KH'JLHCOLPKH)'K]'QBXG'B8)'-,H'>X8HL'/LTC-HH'C,BQQ'87-'KH'QPBKQH'I7L'B8]'
 deposited  under such general conditions as may be prescribed by law, and the Owner Trustee shall not be liable for any
 P8-HLHC-'-,HLH78%
 interest thereon.

          2HO-P78'&%((
          Section 7.11       <8-HLJLH-B-P78'B8)'3JJQPOB-P78'7I'@L7YPCP78C'K]'-,H'3).P8PC-LB-7L%''/,H'>X8HL'/LTC-HH'C,BQQ'
                             Interpretation and Application of Provisions by the Administrator. The Owner Trustee shall
 BJJ7P8-'B8)'BT-,7LPRH'-,H'3).P8PC-LB-7L'-7'P8-HLJLH-'B8)'BJJQ]'-,H'JL7YPCP78C'CH-'I7L-,'P8'3L-POQHC'_G'_<G'_<<'B8)'"<'
 appoint and authorize the Administrator to interpret and apply the provisions set forth in Articles V, VI, VII and XI
 LH9BL)P89'BJJQPOB-P78'7I'IT8)CG'BQQ7OB-P78C'7I'@L7IP-'B8)'=7CC'B8)'FPC-LPKT-P78C'7I'6H-'?BC,'EQ7XG'-7'LHC7QYH'B8]'
 regarding application of funds, allocations of Profit and Loss and Distributions of Net Cash Flow, to resolve any
 B.KP9TP-PHC'-,B-'.B]'LHCTQ-'IL7.'CTO,'BJJQPOB-P78'B8)'-7'JL7YP)H'-,H'>X8HL'/LTC-HH'B8)'-,H'>X8HLC'XP-,'OQBLPIPOB-P78'7I'
 ambiguities that may result from such application and to provide the Owner Trustee and the Owners with clarification of
 B8]'JL7YPCP78'BC'.B]'KH'8HOHCCBL]'7L'BJJL7JLPB-H%'/,H')H-HL.P8B-P78C'7I'-,H'3).P8PC-LB-7L'C,BQQ'KH'KP8)P89'TJ78'-,H'
 any provision as may be necessary or appropriate. The determinations of the Administrator shall be binding upon the
 >X8HLC%
 Owners.

                                                         30/<?=!'_<<<
                                                         ARTICLE VIII

                                 31/D>0</A'36F'F1/<!2'>E'/D!'>;6!0'/012/!!
                                 AUTHORITY AND DUTIES OF THE OWNER TRUSTEE

          2HO-P78'V%+(
          Section  8.01       4H8HLBQ'3T-,7LP-]%''/,H'>X8HL'/LTC-HH'PC'BT-,7LPRH)'-7'-BgH'BQQ'BO-P78C'LHiTPLH)'7L'JHL.P--H)'
                              General  Authority. The Owner Trustee is authorized to take all actions required or permitted
 -7'KH'-BgH8'K]'P-'JTLCTB8-'-7'-,H'-HL.C'7I'-,PC'39LHH.H8-G'-,H'/LTC-'0HQB-H)'39LHH.H8-C'B8)'-,H'2-B-T-7L]'/LTC-'2-B-T-H%'
 to be taken by it pursuant to the terms of this Agreement, the Trust Related Agreements and the Statutory Trust Statute.
 /,H'>X8HL'/LTC-HH'PC'ITL-,HL'BT-,7LPRH)'IL7.'-P.H'-7'-P.H'-7'-BgH'CTO,'BO-P78'BC'-,H'3).P8PC-LB-7L')PLHO-C'XP-,'LHCJHO-'-7'
 The  Owner Trustee is further authorized from time to time to take such action as the Administrator directs with respect to
 -,H'/LTC-'0HQB-H)'39LHH.H8-C%
 the Trust Related Agreements.

            2HO-P78'V%+M
            Section 8.02     2JHOPIPO'3T-,7LP-]%''/,H'>X8HL'/LTC-HH'PC',HLHK]'BT-,7LPRH)'B8)')PLHO-H)'-7'-BgH'-,H'I7QQ7XP89'
                             Specific Authority. The Owner Trustee is hereby authorized and directed to take the following
 BO-P78CW
 actions:

            cBf
            (a)     !^HOT-H'-,H'?HL-PIPOB-H'7I'/LTC-a
                    Execute the Certificate of Trust;

           cKf
          (b)       !^HOT-H'B8)')HQPYHL'-,H'3).P8PC-LB-P78'39LHH.H8-'B8)'-,H'NBOg#TJ'39LHH.H8-'B8)'78'KH,BQI'7I'-,H'
                    Execute  and deliver the Administration Agreement and the Back-up Agreement and on behalf of the
 /LTC-G'BC'XHQQ'BC'-,H'/LTC-'0HQB-H)'39LHH.H8-CG'P8OQT)P89'XP-,7T-'QP.P-B-P78G'-,H'/LTC-'?HL-PIPOB-HC'B8)'B8]'7-,HL'
 Trust, as well as the Trust Related Agreements, including without limitation, the Trust Certificates and any other
 )7OT.H8-'O78-H.JQB-H)'K]'-,H'I7LH97P89G'P8'HBO,'OBCH'P8'CTO,'I7L.'BC'-,H'3).P8PC-LB-7L'C,BQQ'BJJL7YHG'BC'HYP)H8OH)'
 document    contemplated by the foregoing, in each case in such form as the Administrator shall approve, as evidenced
 O78OQTCPYHQ]'K]'-,H'>X8HL'/LTC-HHbC'H^HOT-P78'-,HLH7Ia'B8)
 conclusively  by the Owner Trustee's execution thereof; and

         cOf
        (c)       !^HOT-H'B8)')HQPYHL'78'KH,BQI'7I'-,H'/LTC-'B8]')7OT.H8-C'8HOHCCBL]'7L'BJJL7JLPB-HG'P8'CTO,'I7L.'BC'-,H'
                  Execute   and deliver on behalf of the Trust any documents necessary or appropriate, in such form as the
 3).P8PC-LB-7L'C,BQQ'BJJL7YHG'BC'HYP)H8OH)'O78OQTCPYHQ]'K]'-,H'>X8HL'/LTC-HHbC'H^HOT-P78'-,HLH7IG'-7'OBTCH'-,H'LHJTLO,BCH'
 Administrator shall approve, as evidenced conclusively by the Owner Trustee's execution thereof, to cause the repurchase
 K]'/!0<'7L'-,H'/LTC-G'BC'-,H'OBCH'.B]'KHG'7I'B8]'2-T)H8-'=7B8'67-H'LHiTPLH)'-7'KH'LHJTLO,BCH)'P8'BOO7L)B8OH'XP-,'-,H'
 by TERI or the Trust, as the case may be, of any Student Loan Note required to be repurchased in accordance with the
 /!0<'4TBLB8-]'39LHH.H8-C%
 TERI Guaranty Agreements.

          2HO-P78'V%+Z
          Section   8.03       4H8HLBQ'FT-PHC%''<-'C,BQQ'KH'-,H')T-]'7I'-,H'>X8HL'/LTC-HH'-7')PCO,BL9H'c7L'OBTCH'-7'KH'
                               General   Duties. It shall be the duty of the Owner Trustee to discharge (or cause to be
 )PCO,BL9H)f'BQQ'7I'P-C'LHCJ78CPKPQP-PHC'JTLCTB8-'-7'-,H'-HL.C'7I'-,PC'39LHH.H8-'B8)'-7'B).P8PC-HL'-,H'/LTC-'P8'-,H'P8-HLHC-'7I'
 discharged)  all of its responsibilities pursuant to the terms of this Agreement and to administer the Trust in the interest of
 -,H'>X8HLC%'67-XP-,C-B8)P89'-,H'I7LH97P89G'-,H'>X8HL'/LTC-HH'C,BQQ'KH')HH.H)'-7',BYH')PCO,BL9H)'P-C')T-PHC'B8)'
 the Owners. Notwithstanding the foregoing, the Owner Trustee shall be deemed to have discharged its duties and
 LHCJ78CPKPQP-PHC',HLHT8)HL'B8)'T8)HL'-,H'/LTC-'0HQB-H)'39LHH.H8-C'-7'-,H'H^-H8-'-,H'3).P8PC-LB-7L',BC'B9LHH)'P8'-,H'
 responsibilities hereunder and under the Trust Related Agreements to the extent the Administrator has agreed in the
 3).P8PC-LB-P78'39LHH.H8-'-7'JHLI7L.'CTO,'BO-C'7L'-7')PCO,BL9H'CTO,')T-PHC'7I'-,H'>X8HL'/LTC-HH',HLHT8)HL'7L'T8)HL'B8]'
 Administration   Agreement to perform such acts or to discharge such duties of the Owner Trustee hereunder or under any
 /LTC-'0HQB-H)'39LHH.H8-G'B8)'-,H'>X8HL'/LTC-HH'C,BQQ'87-'KH',HQ)'QPBKQH'I7L'-,H')HIBTQ-'7L'IBPQTLH'7I'-,H'3).P8PC-LB-7L'-7'
 Trust Related Agreement, and the Owner Trustee shall not be held liable for the default or failure of the Administrator to
 OBLL]'7T-'P-C'7KQP9B-P78C'T8)HL'-,H'3).P8PC-LB-P78'39LHH.H8-%
 carry out its obligations under the Administration Agreement.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                         $USUM+(V
                                                                                                                       9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'MS'7I'SM
                                                                       Page 24 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 256 of 369

            2HO-P78'V%+S
            Section 8.04       3OO7T8-P89'B8)'0HJ7L-C'-7'-,H'>X8HLCG'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH'B8)'>-,HLC%''/,H'
                               Accounting   and Reports to the Owners, the Internal Revenue Service and Others. The
 3).P8PC-LB-7L'C,BQQ'cBf'.BP8-BP8'7L'OBTCH'-7'KH'.BP8-BP8H)'-,H'K77gC'7I'-,H'/LTC-'78'B'IPCOBQ']HBL'KBCPC'TCP89'-,H'BOOLTBQ'
 Administrator    shall (a) maintain or cause to be maintained the books of the Trust on a fiscal year basis using the accrual
 .H-,7)'7I'BOO7T8-P89G'cKf')HQPYHL'-7'HBO,'>X8HLG'XP-,P8'\+')B]C'7I'-,H'H8)'7I'HBO,'EPCOBQ'AHBLG'7L'.7LH'7I-H8G'BC'.B]'KH'
 method    of accounting, (b) deliver to each Owner, within 60 days of the end of each Fiscal Year, or more often, as may be
 LHiTPLH)'K]'-,H'?7)H'B8)'-,H'0H9TQB-P78C'-,HLHT8)HLG'B'O7J]'7I'-,H'B88TBQ'IP8B8OPBQ'C-B-H.H8-'7I'-,H'/LTC-'I7L'CTO,'EPCOBQ'
 required   by the Code and the Regulations thereunder, a copy of the annual fmancial statement of the Trust for such Fiscal
 AHBL'B8)'B'C-B-H.H8-'P8'CTO,'I7L.'B8)'O78-BP8P89'CTO,'P8I7L.B-P78'BC'.B]'KH'LHiTPLH)'K]'CTO,'0H9TQB-P78CG'B8)'BC'PC'
 Year   and a statement in such form and containing such information as may be required by such Regulations, and as is
 8HOHCCBL]'B8)'BJJL7JLPB-H'-7'H8BKQH'HBO,'>X8HL'-7'JLHJBLH'P-C'IH)HLBQ'B8)'C-B-H'P8O7.H'-B^'LH-TL8CG'cOf'IPQH'CTO,'-B^'LH-TL8C'
 necessary   and appropriate to enable each Owner to prepare its federal and state income tax returns, (c) file such tax returns
 B8)'LHJ7L-C'LHQB-P89'-7'-,H'/LTC-G'B8)'.BgH'CTO,'HQHO-P78CG'P8OQT)P89'B8'HQHO-P78'I7L'-,H'IPLC-'-B^BKQH']HBL'7I'-,H'/LTC-G'BC'
 and  reports relating to the Trust, and make such elections, including an election for the first taxable year of the Trust, as
 .B]'KH'8HOHCCBL]'I7L'-,H'/LTC-'-7'iTBQPI]'BC'B'JBL-8HLC,PJG'7L'BC'.B]'IL7.'-P.H'-7'-P.H'KH'LHiTPLH)'T8)HL'B8]'BJJQPOBKQH'
 may   be necessary for the Trust to qualify as a partnership, or as may from time to time be required under any applicable
 C-B-H'7L'IH)HLBQ'C-B-T-H'7L'LTQH'7L'LH9TQB-P78'-,HLHT8)HLG'c)f'OBTCH'CTO,'-B^'LH-TL8C'-7'KH'CP98H)'P8'-,H'.B88HL'LHiTPLH)'K]'
 state or federal statute or rule or regulation thereunder, (d) cause such tax returns to be signed in the manner required by
 QBXG'cHf'O7QQHO-'7L'OBTCH'-7'KH'O7QQHO-H)'B8]'XP-,,7Q)P89'-B^'LHiTPLH)'K]'-,H'?7)H'-7'KH'XP-,,HQ)'K]'-,H'>X8HL'/LTC-HH'
 law,  (e) collect or cause to be collected any withholding tax required by the Code to be withheld by the Owner Trustee
 XP-,'LHCJHO-'-7')PC-LPKT-P78C'-7'>X8HLC'X,7'BLH'878LHCP)H8-'BQPH8C'7L'I7LHP98'O7LJ7LB-P78CG'B8)'cIf'OBTCH'-7'KH'.BPQH)'-7'
 with  respect to distributions to Owners who are nonresident aliens or foreign corporations, and (f) cause to be mailed to
 HBO,'>X8HL'O7JPHC'7I'BQQ'CTO,'LHJ7L-C'B8)'-B^'LH-TL8C'7I'-,H'/LTC-%
 each  Owner copies of all such reports and tax returns of the Trust.

          2HO-P78'V%+*
          Section 8.05       2P98B-TLH'7I'0H-TL8C%''/,H'>X8HL'/LTC-HH'C,BQQ'CP98'78'KH,BQI'7I'-,H'/LTC-'-,H'-B^'LH-TL8C'B8)'
                              Signature of Returns. The Owner Trustee shall sign on behalf of the Trust the tax returns and
 7-,HL'@HLP7)PO'EPQP89C'7I'-,H'/LTC-G'T8QHCC'BJJQPOBKQH'QBX'LHiTPLHC'B8'>X8HL'-7'CP98'CTO,')7OT.H8-CG'P8'X,PO,'OBCHG'C7'
 other Periodic Filings of the Trust, unless applicable law requires an Owner to sign such documents, in which case, so
 Q789'BC'-,H'FHJ7CP-7L'PC'B8'>X8HL'B8)'BJJQPOBKQH'QBX'BQQ7XC'-,H'FHJ7CP-7L'-7'CP98'B8]'CTO,')7OT.H8-G'-,H'FHJ7CP-7L'C,BQQ'
 long as the Depositor is an Owner and applicable law allows the Depositor to sign any such document, the Depositor shall
 CP98'CTO,')7OT.H8-%'3-'B8]'-P.H'-,B-'-,H'FHJ7CP-7L'PC'87-'B8'>X8HLG'7L'PC'7-,HLXPCH'87-'BQQ7XH)'K]'QBX'-7'CP98'B8]'CTO,'
 sign such document. At any time that the Depositor is not an Owner, or is otherwise not allowed by law to sign any such
 )7OT.H8-G'-,H8'-,H'>X8HL'LHiTPLH)'K]'QBX'-7'CP98'CTO,')7OT.H8-'C,BQQ'CP98%
 document,  then the Owner required by law to sign such document shall sign.

           2HO-P78'V%+\
           Section  8.06       0P9,-'-7'0HOHPYH'B8)'0HQ]'1J78'<8C-LTO-P78C%''<8'-,H'HYH8-'-,B-'-,H'>X8HL'/LTC-HH'PC'T8BKQH'-7'
                               Right  to Receive and Rely Upon Instructions. In the event that the Owner Trustee is unable to
 )HOP)H'KH-XHH8'BQ-HL8B-PYH'O7TLCHC'7I'BO-P78G'7L'PC'T8CTLH'BC'-7'-,H'BJJQPOB-P78'7I'B8]'JL7YPCP78'7I'-,PC'39LHH.H8-'7L'B8]'
 decide  between alternative courses of action, or is unsure as to the application of any provision of this Agreement or any
 /LTC-'0HQB-H)'39LHH.H8-G'7L'CTO,'JL7YPCP78'PC'B.KP9T7TC'BC'-7'P-C'BJJQPOB-P78G'7L'PC'7L'BJJHBLC'-7'KH'P8'O78IQPO-'XP-,'B8]'
 Trust  Related Agreement, or such provision is ambiguous as to its application, or is or appears to be in conflict with any
 7-,HL'BJJQPOBKQH'JL7YPCP78G'7L'P8'-,H'HYH8-'-,B-'-,PC'39LHH.H8-'7L'B8]'/LTC-'0HQB-H)'39LHH.H8-'JHL.P-C''B8]')H-HL.P8B-P78'
 other  applicable provision, or in the event that this Agreement or any Trust Related Agreement permits any determination
 K]'-,H'>X8HL'/LTC-HH'7L'PC'CPQH8-'7L'PC'P8O7.JQH-H'BC'-7'-,H'O7TLCH'7I'BO-P78'X,PO,'-,H'>X8HL'/LTC-HH'PC'LHiTPLH)'-7'-BgH'
 by the Owner Trustee or is silent or is incomplete as to the course of action which the Owner Trustee is required to take
 XP-,'LHCJHO-'-7'B'JBL-POTQBL'CH-'7I'IBO-CG'-,H'>X8HL'/LTC-HH'.B]'9PYH'87-POH'cP8'CTO,'I7L.'BC'C,BQQ'KH'BJJL7JLPB-H'T8)HL'-,H'
 with  respect to a particular set of facts, the Owner Trustee may give notice (in such form as shall be appropriate under the
 OPLOT.C-B8OHCf'-7'-,H'>X8HLC'LHiTHC-P89'P8C-LTO-P78C'B8)G'-7'-,H'H^-H8-'-,B-'-,H'>X8HL'/LTC-HH'C,BQQ',BYH'BO-H)'7L'
 circumstances)   to the Owners requesting instructions and, to the extent that the Owner Trustee shall have acted or
 LHILBP8H)'IL7.'BO-P89'P8'977)'IBP-,'P8'BOO7L)B8OH'XP-,'B8]'P8C-LTO-P78C'LHOHPYH)'IL7.'-,H'>X8HLCG'-,H'>X8HL'/LTC-HH'C,BQQ'
 refrained from acting in good faith in accordance with any instructions received from the Owners, the Owner Trustee shall
 87-'KH'QPBKQH'-7'B8]'@HLC78'78'BOO7T8-'7I'CTO,'BO-P78'7L'P8BO-P78%'<I'-,H'>X8HL'/LTC-HH'C,BQQ'87-',BYH'LHOHPYH)'BJJL7JLPB-H'
 not be liable to any Person on account of such action or inaction. If the Owner Trustee shall not have received appropriate
 P8C-LTO-P78C'XP-,P8'-H8')B]C'7I'CTO,'87-POH'c7L'XP-,P8'CTO,'C,7L-HL'JHLP7)'7I'-P.H'BC'.B]'KH'CJHOPIPH)'P8'CTO,'87-POHf'-,H'
 instructions within ten days of such notice (or within such shorter period of time as may be specified in such notice) the
 >X8HL'/LTC-HH'.B]G'KT-'C,BQQ'KH'T8)HL'87')T-]'-7G'-BgH'7L'LHILBP8'IL7.'-BgP89'CTO,'BO-P78G'87-'P8O78CPC-H8-'XP-,'-,PC'
 Owner   Trustee may, but shall be under no duty to, take or refrain from taking such action, not inconsistent with this
 39LHH.H8-'7L'-,H'/LTC-'0HQB-H)'39LHH.H8-CG'BC'-,H'>X8HL'/LTC-HH'C,BQQ')HH.'-7'KH'P8'-,H'KHC-'P8-HLHC-C'7I'-,H'>X8HLCG'
 Agreement    or the Trust Related Agreements, as the Owner Trustee shall deem to be in the best interests of the Owners,
 B8)'-,H'>X8HL'/LTC-HH'C,BQQ',BYH'87'QPBKPQP-]'-7'B8]'@HLC78'I7L'CTO,'BO-P78'7L'P8BO-P78%
 and  the Owner Trustee shall have no liability to any Person for such action or inaction.

          2HO-P78'V%+&
          Section   8.07       67'FT-PHC'!^OHJ-'BC'2JHOPIPH)'P8'-,PC'39LHH.H8-'7L'P8'<8C-LTO-P78C%''/,H'>X8HL'/LTC-HH'C,BQQ'
                               No  Duties Except as Specified in this Agreement or in Instructions. The Owner Trustee shall
 87-',BYH'B8]')T-]'7L'7KQP9B-P78'-7'.B8B9HG'.BgH'B8]'JB].H8-'P8'LHCJHO-'7IG'LH9PC-HLG'LHO7L)G'CHQQG')PCJ7CH'7I'7L'7-,HLXPCH'
 not have any duty or obligation to manage, make any payment in respect of, register, record, sell, dispose of or otherwise
 )HBQ'XP-,'-,H'/LTC-'@L7JHL-]G'7L'-7'7-,HLXPCH'-BgH'7L'LHILBP8'IL7.'-BgP89'B8]'BO-P78'T8)HLG'7L'P8'O788HO-P78'XP-,G'B8]'
 deal with the Trust Property, or to otherwise take or refrain from taking any action under, or in connection with, any
 )7OT.H8-'O78-H.JQB-H)',HLHK]'-7'X,PO,'-,H'>X8HL'/LTC-HH'7L'-,H'/LTC-'PC'B'JBL-]G'H^OHJ-'BC'H^JLHCCQ]'JL7YP)H)'K]'-,H'
 document   contemplated hereby to which the Owner Trustee or the Trust is a party, except as expressly provided by the
 -HL.C'7I'-,PC'39LHH.H8-G'B8)'87'P.JQPH)')T-PHC'7L'7KQP9B-P78C'C,BQQ'KH'LHB)'P8-7'-,PC'39LHH.H8-'B9BP8C-'-,H'>X8HL'/LTC-HH%'
 terms of this Agreement, and no implied duties or obligations shall be read into this Agreement against the Owner Trustee.
 /,H'>X8HL'/LTC-HH'8HYHL-,HQHCC'B9LHHC'-,B-'P-'XPQQG'B-'P-C'7X8'O7C-'B8)'H^JH8CHG'JL7.J-Q]'-BgH'BQQ'BO-P78'BC'.B]'KH'
 The  Owner Trustee nevertheless agrees that it will, at its own cost and expense, promptly take all action as may be
 8HOHCCBL]'-7')PCO,BL9H'B8]'QPH8C'78'B8]'JBL-'7I'-,H'/LTC-'@L7JHL-]'X,PO,'LHCTQ-'IL7.'OQBP.C'B9BP8C-'-,H'>X8HL'/LTC-HH'
 necessary  to discharge any liens on any part of the Trust Property which result from claims against the Owner Trustee
 JHLC78BQQ]'-,B-'BLH'87-'LHQB-H)'-7'-,H'7X8HLC,PJ'7L'-,H'B).P8PC-LB-P78'7I'-,H'/LTC-'@L7JHL-]'7L'-,H'-LB8CBO-P78C'
 personally  that are not related to the ownership or the administration of the Trust Property or the transactions
 O78-H.JQB-H)'K]'-,H'/LTC-'0HQB-H)'39LHH.H8-C%
 contemplated   by the Trust Related Agreements.

         2HO-P78'V%+V
         Section  8.08        67'3O-P78'!^OHJ-'18)HL'2JHOPIPH)'F7OT.H8-C'7L'<8C-LTO-P78C%''/,H'>X8HL'/LTC-HH'C,BQQ'87-'
                              No Action Except Under Specified Documents or Instructions. The Owner Trustee shall not
 .B8B9HG'O78-L7QG'TCHG'CHQQG')PCJ7CH'7I'7L'7-,HLXPCH')HBQ'XP-,'B8]'JBL-'7I'-,H'/LTC-'@L7JHL-]'H^OHJ-'cBf'P8'BOO7L)B8OH'XP-,'
 manage, control, use, sell, dispose of or otherwise deal with any part of the Trust Property except (a) in accordance with
 -,H'J7XHLC'9LB8-H)'-7'B8)'-,H'BT-,7LP-]'O78IHLLH)'TJ78'-,H'>X8HL'/LTC-HH'JTLCTB8-'-7'-,PC'39LHH.H8-G'B8)'cKf'P8'
 the powers granted to and the authority conferred upon the Owner Trustee pursuant to this Agreement, and (b) in
 BOO7L)B8OH'XP-,'P8C-LTO-P78C')HQPYHLH)'-7'-,H'>X8HL'/LTC-HH'JTLCTB8-'-7'2HO-P78'V%+\'B8)'3L-POQH'<_',HLH7I%
 accordance with instructions delivered to the Owner Trustee pursuant to Section 8.06 and Article IV hereof.

          2HO-P78'V%+$
          Section  8.09       0HC-LPO-P78%''67-XP-,C-B8)P89'B8]-,P89',HLHP8'-7'-,H'O78-LBL]G'-,H'>X8HL'/LTC-HH'C,BQQ'87-'-BgH'
                              Restriction.  Notwithstanding anything herein to the contrary, the Owner Trustee shall not take
 B8]'BO-P78'cBf'-,B-'PC'P8O78CPC-H8-'XP-,'-,H'JTLJ7CHC'7I'-,H'/LTC-'7L'cKf'-,B-'X7TQ)'LHCTQ-'P8'-,H'/LTC-'KHP89'-LHB-H)'BC'B8'
 any action (a) that is inconsistent with the purposes of the Trust or (b) that would result in the Trust being treated as an
 BCC7OPB-P78'-B^BKQH'BC'B'O7LJ7LB-P78'I7L'EH)HLBQ'P8O7.H'-B^'JTLJ7CHC%
 association taxable as a corporation for Federal income tax purposes.

                                                         30/<?=!'<"
                                                         ARTICLE IX

                                          ?>6?!06<64'/D!'>;6!0'/012/!!
                                          CONCERNING THE OWNER TRUSTEE




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                        $USUM+(V
                                                                                                                      9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'M*'7I'SM
                                                                       Page 25 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 257 of 369

            2HO-P78'$%+(
            Section  9.01         3OOHJ-B8OH'7I'/LTC-C'B8)'FT-PHC%''/,H'>X8HL'/LTC-HH'BOOHJ-C'-,H'-LTC-C',HLHK]'OLHB-H)'B8)'
                                  Acceptance   of Trusts and Duties. The Owner Trustee accepts the trusts hereby created and
 B9LHHC'-7'JHLI7L.'P-C')T-PHC',HLHT8)HL'XP-,'LHCJHO-'-7'-,H'CB.H'KT-'78Q]'TJ78'-,H'-HL.C'7I'-,PC'39LHH.H8-%'/,H'>X8HL'
 agrees  to perform its duties hereunder with respect to the same but only upon the terms of this Agreement. The Owner
 /LTC-HH'C,BQQ'87-'KH'JHLC78BQQ]'QPBKQH'T8)HL'B8]'OPLOT.C-B8OHCG'H^OHJ-'cBf'I7L'P-C'7X8'XPQQITQ'.PCO78)TO-G'KB)'IBP-,'7L'9L7CC'
 Trustee   shall not be personally liable under any circumstances, except (a) for its own willful misconduct, bad faith or gross
 8H9QP9H8OHG'cKf'I7L'QPBKPQP-PHC'BLPCP89'IL7.'-,H'IBPQTLH'K]'-,H'>X8HL'/LTC-HH'-7'JHLI7L.'7KQP9B-P78C'H^JLHCCQ]'T8)HL-BgH8'K]'
 negligence,    (b) for liabilities arising from the failure by the Owner Trustee to perform obligations expressly undertaken by
 P-'P8'-,H'QBC-'CH8-H8OH'7I'2HO-P78'V%+&G'cOf'I7L'-,H'P8BOOTLBO]'7I'-,H'LHJLHCH8-B-P78C'B8)'XBLLB8-PHC'7I'-,H'>X8HL'/LTC-HH'
 it in the last sentence of Section 8.07, (c) for the inaccuracy of the representations and warranties of the Owner Trustee
 O78-BP8H)'P8'2HO-P78'$%+*G'7L'c)f'I7L'-B^HCG'IHHC'7L'7-,HL'O,BL9HC'78G'KBCH)'78'7L'.HBCTLH)'K]'B8]'IHHCG'O7..PCCP78C'7L'
 contained   in Section 9.05, or (d) for taxes, fees or other charges on, based on or measured by any fees, commissions or
 O7.JH8CB-P78'LHOHPYH)'K]'-,H'>X8HL'/LTC-HH'P8''O788HO-P78'XP-,'B8]'7I'-,H'-LB8CBO-P78C'O78-H.JQB-H)'K]'-,PC'39LHH.H8-'
 compensation     received by the Owner Trustee in connection with any of the transactions contemplated by this Agreement
 7L'-,H'/LTC-'0HQB-H)'39LHH.H8-C%'<8'JBL-POTQBLG'KT-'87-'K]'XB]'7I'QP.P-B-P78W
 or  the Trust Related Agreements. In particular, but not by way of limitation:

         cPf
         (i)      /,H'>X8HL'/LTC-HH'C,BQQ'87-'KH'JHLC78BQQ]'QPBKQH'I7L'B8]'HLL7L'7I'`T)9.H8-'.B)H'P8'977)'IBP-,'K]'B8'
                  The Owner Trustee shall not be personally liable for any error of judgment made in good faith by an
 3T-,7LPRH)'>IIPOHL'7I'-,H'>X8HL'/LTC-HHa
 Authorized  Officer of the Owner Trustee;

         cPPf
         (ii)    /,H'>X8HL'/LTC-HH'C,BQQ'87-'KH'JHLC78BQQ]'QPBKQH'XP-,'LHCJHO-'-7'B8]'BO-P78'-BgH8'7L'7.P--H)'-7'KH'-BgH8'
                 The Owner Trustee shall not be personally liable with respect to any action taken or omitted to be taken
 K]'-,H'>X8HL'/LTC-HH'P8'977)'IBP-,'P8'BOO7L)B8OH'XP-,'-,H'XLP--H8'P8C-LTO-P78C'7I'-,H'3).P8PC-LB-7L'7L'-,H'>X8HLCa
 by the Owner Trustee in good faith in accordance with the written instructions of the Administrator or the Owners;

            cPPPf
            (iii)     67'JL7YPCP78'7I'-,PC'39LHH.H8-'C,BQQ'LHiTPLH'-,H'>X8HL'/LTC-HH'-7'H^JH8)'7L'LPCg'P-C'JHLC78BQ'IT8)C'7L'
                      No  provision of this Agreement shall require the Owner Trustee to expend or risk its personal funds or
 7-,HLXPCH'P8OTL'B8]'IP8B8OPBQ'QPBKPQP-]'P8'-,H'JHLI7L.B8OH'7I'B8]'7I'P-C'LP9,-C'7L'J7XHLC',HLHT8)HL'PI'-,H'>X8HL'/LTC-HH'
 otherwise    incur any fmancial liability in the performance of any of its rights or powers hereunder if the Owner Trustee
 C,BQQ',BYH'LHBC78BKQH'9L7T8)C'I7L'KHQPHYP89'-,B-'LHJB].H8-'7I'CTO,'IT8)C'7L'B)HiTB-H'P8)H.8P-]'B9BP8C-'CTO,'LPCg'7L'
 shall have reasonable grounds for believing that repayment of such funds or adequate indemnity against such risk or
 QPBKPQP-]'PC'87-'LHBC78BKQ]'BCCTLH)'7L'JL7YP)H)'-7'P-a
 liability is not reasonably assured or provided to it;

         cPYf
         (iv)     18)HL'87'OPLOT.C-B8OH'C,BQQ'-,H'>X8HL'/LTC-HH'KH'JHLC78BQQ]'QPBKQH'I7L'B8]'P8)HK-H)8HCC'7I'-,H'/LTC-'
                  Under  no circumstance shall the Owner Trustee be personally liable for any indebtedness of the Trust
 T8)HL'B8]'/LTC-'0HQB-H)'39LHH.H8-a
 under any Trust Related Agreement;

          cYf
          (v)       /,H'>X8HL'/LTC-HH'C,BQQ'87-'KH'JHLC78BQQ]'LHCJ78CPKQH'I7L'7L'P8'LHCJHO-'7I'-,H'YBQP)P-]'7L'CTIIPOPH8O]'7I'
                    The Owner Trustee shall not be personally responsible for or in respect of the validity or sufficiency of
 -,PC'39LHH.H8-'7L'I7L'-,H')TH'H^HOT-P78',HLH7I'K]'-,H'FHJ7CP-7LG'7L'I7L'-,H'I7L.G'O,BLBO-HLG'9H8TP8H8HCCG'CTIIPOPH8O]G'
 this Agreement or for the due execution hereof by the Depositor, or for the form, character, genuineness, sufficiency,
 YBQTH'7L'YBQP)P-]'7I'B8]'2-T)H8-'=7B8'7L'/LTC-'?HL-PIPOB-H'c7-,HL'-,B8'XP-,'LHCJHO-'-7'-,H')TH'H^HOT-P78'-,HLHK]'K]'B8'
 value or validity of any Student Loan or Trust Certificate (other than with respect to the due execution thereby by an
 3T-,7LPRH)'>IIPOHLfG'7L'I7L'7L'P8'LHCJHO-'7I'-,H'YBQP)P-]'7L'CTIIPOPH8O]'7I'-,H'3).P8PC-LB-P78'39LHH.H8-'7L'-,H'/LTC-'
 Authorized  Officer), or for or in respect of the validity or sufficiency of the Administration Agreement or the Trust
 0HQB-H)'39LHH.H8-Ca'B8)
 Related Agreements; and

          cYPf
          (vi)      /,H'>X8HL'/LTC-HH'C,BQQ'87-'KH'QPBKQH'I7L'-,H')HIBTQ-'7L'.PCO78)TO-'7I'-,H'3).P8PC-LB-7L'T8)HL'B8]'7I'
                    The Owner Trustee shall not be liable for the default or misconduct of the Administrator under any of
 -,H'/LTC-'0HQB-H)'39LHH.H8-C'7L'7-,HLXPCH'B8)'-,H'>X8HL'/LTC-HH'C,BQQ',BYH'87'7KQP9B-P78'7L'QPBKPQP-]'-7'JHLI7L.'-,H'
 the Trust Related Agreements or otherwise and the Owner Trustee shall have no obligation or liability to perform the
 7KQP9B-P78C'7I'-,H'/LTC-',HLHT8)HL'7L'T8)HL'B8]'/LTC-'0HQB-H)'39LHH.H8-'-,B-'BLH'LHiTPLH)'-7'KH'JHLI7L.H)'K]'-,H'
 obligations of the Trust hereunder or under any Trust Related Agreement that are required to be performed by the
 3).P8PC-LB-7L'T8)HL'-,H'3).P8PC-LB-P78'39LHH.H8-%
 Administrator  under the Administration Agreement.

           2HO-P78'$%+M
           Section 9.02       ETL8PC,P89'7I'F7OT.H8-C%''/,H'>X8HL'/LTC-HH'C,BQQ'ITL8PC,'-7'-,H'>X8HLCG'JL7.J-Q]'TJ78'
                              Furnishing  of Documents. The Owner Trustee shall furnish to the Owners, promptly upon
 LHOHPJ-'-,HLH7IG')TJQPOB-HC'7L'O7JPHC'7I'BQQ'.B-HLPBQ'LHJ7L-CG'87-POHCG'LHiTHC-CG')H.B8)CG'OHL-PIPOB-HCG'IP8B8OPBQ'C-B-H.H8-C'
 receipt thereof, duplicates or copies of all material reports, notices, requests, demands, certificates, financial statements
 B8)'B8]'7-,HL'P8C-LT.H8-C'ITL8PC,H)'-7'-,H'>X8HL'/LTC-HH',HLHT8)HL'c7-,HL'-,B8')7OT.H8-C'7LP9P8B-H)'K]'7L'7-,HLXPCH'
 and any other instruments furnished to the Owner Trustee hereunder (other than documents originated by or otherwise
 ITL8PC,H)'-7'CTO,'>X8HLCf%
 furnished  to such Owners).

          2HO-P78'$%+Z
          Section 9.03       0HQPB8OHa'3)YPOH'7I'?7T8CHQ%
                             Reliance; Advice of Counsel.

            cBf
           (a)        /,H'>X8HL'/LTC-HH'C,BQQ'P8OTL'87'QPBKPQP-]'-7'B8]78H'P8'BO-P89'TJ78'B8]'CP98B-TLHG'P8C-LT.H8-G'87-POHG'
                      The Owner Trustee shall incur no liability to anyone in acting upon any signature, instrument, notice,
 LHC7QT-P78G'LHiTHC-G'O78CH8-G'7L)HLG'OHL-PIPOB-HG'LHJ7L-G'7JP8P78G'87-H'7L'7-,HL')7OT.H8-'7L'JBJHL'KHQPHYH)'K]'P-'-7'KH'9H8TP8H'
 resolution,  request, consent, order, certificate, report, opinion, note or other document or paper believed by it to be genuine
 B8)'KHQPHYH)'K]'P-'-7'KH'CP98H)'K]'-,H'JL7JHL'JBL-]'7L'JBL-PHC%'/,H'>X8HL'/LTC-HH'.B]'BOOHJ-'B'OHL-PIPH)'O7J]'7I'B'
 and  believed by it to be signed by the proper party or parties. The Owner Trustee may accept a certified copy of a
 LHC7QT-P78'7I'-,H'K7BL)'7I')PLHO-7LC'7L'7-,HL'97YHL8P89'K7)]'7I'B8]'O7LJ7LB-H'JBL-]'BC'O78OQTCPYH'HYP)H8OH'-,B-'CTO,'
 resolution   of the board of directors or other governing body of any corporate party as conclusive evidence that such
 LHC7QT-P78',BC'KHH8')TQ]'B)7J-H)'K]'CTO,'K7)]'B8)'-,B-'-,H'CB.H'PC'P8'ITQQ'I7LOH'B8)'HIIHO-%'3C'-7'B8]'IBO-'7L'.B--HL'-,H'
 resolution   has been duly adopted by such body and that the same is in full force and effect. As to any fact or matter the
 .B88HL'7I'BCOHL-BP8.H8-'7I'X,PO,'PC'87-'CJHOPIPOBQQ]'JLHCOLPKH)',HLHP8G'-,H'>X8HL'/LTC-HH'.B]'I7L'BQQ'JTLJ7CHC',HLH7I'LHQ]'
 manner   of ascertainment of which is not specifically prescribed herein, the Owner Trustee may for all purposes hereof rely
 78'B'OHL-PIPOB-HG'CP98H)'K]'-,H'JLHCP)H8-'7L'B8]'YPOH'JLHCP)H8-'7L'K]'-,H'-LHBCTLHL'7L'B8]'BCCPC-B8-'-LHBCTLHL'7L'-,H'CHOLH-BL]'
 on  a certificate, signed by the president or any vice president or by the treasurer or any assistant treasurer or the secretary
 7I'-,H'LHQHYB8-'JBL-]G'BC'-7'CTO,'IBO-'7L'.B--HLG'B8)'CTO,'OHL-PIPOB-H'C,BQQ'O78C-P-T-H'ITQQ'JL7-HO-P78'-7'-,H'>X8HL'/LTC-HH'I7L'
 of the relevant party, as to such fact or matter, and such certificate shall constitute full protection to the Owner Trustee for
 B8]'BO-P78'-BgH8'7L'7.P--H)'-7'KH'-BgH8'K]'P-'P8'977)'IBP-,'P8'LHQPB8OH'-,HLH78%
 any  action taken or omitted to be taken by it in good faith in reliance thereon.

           cKf
           (b)      <8'-,H'H^HLOPCH'7L'B).P8PC-LB-P78'7I'-,H'-LTC-C',HLHT8)HL'B8)'P8'-,H'JHLI7L.B8OH'7I'P-C')T-PHC'B8)'
                    In the exercise or administration of the trusts hereunder and in the performance of its duties and
 7KQP9B-P78C'T8)HL'B8]'7I'-,H'/LTC-'0HQB-H)'39LHH.H8-CG'-,H'>X8HL'/LTC-HH'cPf'.B]'BO-')PLHO-Q]'7LG'B-'-,H'H^JH8CH'7I'-,H'
 obligations  under any of the Trust Related Agreements, the Owner Trustee (i) may act directly or, at the expense of the
 /LTC-G'-,L7T9,'B9H8-C'7L'B--7L8H]C'JTLCTB8-'-7'B9LHH.H8-C'H8-HLH)'P8-7'XP-,'B8]'7I'-,H.G'B8)'-,H'>X8HL'/LTC-HH'C,BQQ'87-'
 Trust, through agents or attorneys pursuant to agreements entered into with any of them, and the Owner Trustee shall not
 KH'QPBKQH'I7L'-,H')HIBTQ-'7L'.PCO78)TO-'7I'CTO,'B9H8-C'7L'B--7L8H]C'PI'CTO,'B9H8-C'7L'B--7L8H]C'C,BQQ',BYH'KHH8'CHQHO-H)'K]'
 be liable for the default or misconduct of such agents or attorneys if such agents or attorneys shall have been selected by




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                          $USUM+(V
                                                                                                                        9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'M\'7I'SM
                                                                       Page 26 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 258 of 369

 -,H'>X8HL'/LTC-HH'XP-,'LHBC78BKQH'OBLHa'B8)'cPPf'.B]G'B-'-,H'H^JH8CH'7I'-,H'/LTC-G'O78CTQ-'XP-,'O7T8CHQG'BOO7T8-B8-C'B8)'
 the Owner Trustee with reasonable care; and (ii) may, at the expense of the Trust, consult with counsel, accountants and
 7-,HL'CgPQQH)'JHLC78C'-7'KH'CHQHO-H)'XP-,'LHBC78BKQH'OBLH'B8)'H.JQ7]H)'K]'P-G'B8)'-,H'>X8HL'/LTC-HH'C,BQQ'87-'KH'QPBKQH'I7L'
 other skilled persons to be selected with reasonable care and employed by it, and the Owner Trustee shall not be liable for
 B8]-,P89')78HG'CTIIHLH)'7L'7.P--H)'P8'977)'IBP-,'K]'P-'P8'BOO7L)B8OH'XP-,'-,H'B)YPOH'7L'7JP8P78'7I'B8]'CTO,'O7T8CHQG'
 anything  done, suffered or omitted in good faith by it in accordance with the advice or opinion of any such counsel,
 BOO7T8-B8-C'7L'7-,HL'CgPQQH)'JHLC78C%
 accountants  or other skilled persons.

           2HO-P78'$%+S
           Section 9.04       67-'3O-P89'P8'<8)PYP)TBQ'?BJBOP-]%''!^OHJ-'BC'H^JLHCCQ]'JL7YP)H)'P8'-,PC'3L-POQH'<"G'P8'
                              Not Acting in Individual Capacity. Except as expressly provided in this Article IX, in
 BOOHJ-P89'-,H'-LTC-C',HLHK]'OLHB-H)G'-,H'>X8HL'/LTC-HH'BO-C'C7QHQ]'BC'-LTC-HH',HLHT8)HL'B8)'87-'P8'P-C'P8)PYP)TBQ'OBJBOP-]G'
 accepting  the trusts hereby created, the Owner Trustee acts solely as trustee hereunder and not in its individual capacity,
 B8)'BQQ'@HLC78C',BYP89'B8]'OQBP.'B9BP8C-'-,H'>X8HL'/LTC-HH'K]'LHBC78'7I'-,H'-LB8CBO-P78C'O78-H.JQB-H)'K]'-,PC'39LHH.H8-'
 and  all Persons having any claim against the Owner Trustee by reason of the transactions contemplated by this Agreement
 7L'-,H'/LTC-'0HQB-H)'39LHH.H8-C'C,BQQ'Q77g'78Q]'-7'-,H'/LTC-'@L7JHL-]'I7L'JB].H8-'7L'CB-PCIBO-P78'-,HLH7I%
 or the Trust Related Agreements shall look only to the Trust Property for payment or satisfaction thereof.

          2HO-P78'$%+*
          Section 9.05       0HJLHCH8-B-P78C'B8)';BLLB8-PHC'7I'>X8HL'/LTC-HH%''/,H'>X8HL'/LTC-HH'LHJLHCH8-C'B8)'
                             Representations and Warranties of Owner Trustee. The Owner Trustee represents and
 XBLLB8-C'-7'-,H'FHJ7CP-7L'-,B-'cBf'-,H'>X8HL'/LTC-HH'.HH-C'-,H'LHiTPLH.H8-C'7I'cPf'0TQH'ZcBfc&f'JL7.TQ9B-H)'T8)HL'-,H'
 warrants to the Depositor that (a) the Owner Trustee meets the requirements of (i) Rule 3(a)(7) promulgated under the
 <8YHC-.H8-'?7.JB8]'3O-'7I'($S+G'BC'B.H8)H)G'B8)'cPPf'CHO-P78'ZV+&'7I'-,H'2-B-T-7L]'/LTC-'2-B-T-H'B8)'cKf'-,H'>X8HL'
 Investment  Company Act of 1940, as amended, and (ii) section 3807 of the Statutory Trust Statute and (b) the Owner
 /LTC-HH'7L'-,H'>X8HL'/LTC-HHbC'JBLH8-'H8-P-]',BC'B'O7.KP8H)'OBJP-BQ'B8)'CTLJQTC'7I'B-'QHBC-'m*+G+++G+++%
 Trustee or the Owner Trustee's parent entity has a combined capital and surplus of at least $50,000,000.

                                                          30/<?=!'"
                                                          ARTICLE X

                                         ?>5@!623/<>6'>E'>;6!0'/012/!!
                                         COMPENSATION OF OWNER TRUSTEE

            2HO-P78'(+%+(
            Section   10.01       >X8HL'/LTC-HHbC'EHHC'B8)'!^JH8CHC%''/,H'>X8HL'/LTC-HH'C,BQQ'KH'H8-P-QH)'-7'O7.JH8CB-P78'
                                  Owner  Trustee's Fees and Expenses. The Owner Trustee shall be entitled to compensation
 I7L'P-C'CHLYPOHC',HLHT8)HL'IL7.'-,H'/LTC-'JTLCTB8-'-7'-,H'<8)H8-TLH'B8)G'-7'-,H'H^-H8-'87-'JBP)'K]'-,H'3).P8PC-LB-7L'78'
 for its services hereunder from the Trust pursuant to the Indenture and, to the extent not paid by the Administrator on
 KH,BQI'7I'-,H'/LTC-G'-,H'>X8HL'/LTC-HH'C,BQQ'LHOHPYH'CTO,'O7.JH8CB-P78'IL7.'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78G'BC'CH-'
 behalf   of the Trust, the Owner Trustee shall receive such compensation from The First Marblehead Corporation, as set
 I7L-,'P8'B'CHJBLB-H'IHH'B9LHH.H8-'KH-XHH8'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78G'-,H'FHJ7CP-7L'B8)'-,H'>X8HL'/LTC-HH%'/,H'
 forth  in a separate fee agreement between The First Marblehead Corporation, the Depositor and the Owner Trustee. The
 >X8HL'/LTC-HH'C,BQQ'KH'H8-P-QH)'-7'KH'LHP.KTLCH)'K]'-,H'/LTC-'I7L'P-C'LHBC78BKQH'H^JH8CHC',HLHT8)HL'JTLCTB8-'-7'-,H'
 Owner    Trustee shall be entitled to be reimbursed by the Trust for its reasonable expenses hereunder pursuant to the
 <8)H8-TLH'B8)G'-7'-,H'H^-H8-'87-'JBP)'K]'-,H'3).P8PC-LB-7L'78'KH,BQI'7I'-,H'/LTC-G'-,H'>X8HL'/LTC-HH'C,BQQ'LHOHPYH'CTO,'
 Indenture    and, to the extent not paid by the Administrator on behalf of the Trust, the Owner Trustee shall receive such
 LHP.KTLCH.H8-'IL7.'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78G'P8OQT)P89'-,H'LHBC78BKQH'O7.JH8CB-P78G'H^JH8CHC'B8)'
 reimbursement      from The First Marblehead Corporation, including the reasonable compensation, expenses and
 )PCKTLCH.H8-C'7I'CTO,'B9H8-CG'LHJLHCH8-B-PYHCG'H^JHL-C'B8)'O7T8CHQ'BC'-,H'>X8HL'/LTC-HH'.B]'H.JQ7]'P8'O788HO-P78'XP-,'
 disbursements     of such agents, representatives, experts and counsel as the Owner Trustee may employ in connection with
 -,H'H^HLOPCH'B8)'JHLI7L.B8OH'7I'P-C'LP9,-C'B8)')T-PHC'T8)HL'-,PC'39LHH.H8-'B8)'-,H'/LTC-'0HQB-H)'39LHH.H8-C%
 the exercise and performance of its rights and duties under this Agreement and the Trust Related Agreements.

            2HO-P78'(+%+M
            Section 10.02        <8)H.8PIPOB-P78%''/,H'6B-P78BQ'?7QQH9PB-H'ET8)P89'==?'B8)'/,H'!)TOB-P78'0HC7TLOHC'
                                 Indemnification. The National Collegiate Funding LLC and The Education Resources
 <8C-P-T-HG'<8O%'C,BQQ'KH'`7P8-Q]'B8)'CHYHLBQQ]'QPBKQH'I7LG'B8)',HLHK]'B9LHH'-7G'P8)H.8PI]';PQ.P89-78'/LTC-'?7.JB8]G'
 Institute, Inc. shall be jointly and severally liable for, and hereby agree to, indemnify Wilmington Trust Company,
 P8)PYP)TBQQ]'B8)'BC'>X8HL'/LTC-HHG'B8)'P-C'CTOOHCC7LCG'BCCP98CG'B9H8-C'B8)'CHLYB8-CG'IL7.'B8)'B9BP8C-'B8]'B8)'BQQ'QPBKPQP-PHCG'
 individually   and as Owner Trustee, and its successors, assigns, agents and servants, from and against any and all liabilities,
 7KQP9B-P78CG'Q7CCHCG')B.B9HCG'-B^HC'c7-,HL'-,B8'-B^HC'P8OTLLH)'BC'-,H'LHCTQ-'7I'-,H'JB].H8-'7I'IHHC'B8)'H^JH8CHC'JTLCTB8-'-7'
 obligations,  losses, damages, taxes (other than taxes incurred as the result of the payment of fees and expenses pursuant to
 2HO-P78'(+%+(fG'OQBP.CG'BO-P78CG'CTP-CG'O7C-CG'H^JH8CHC'B8)')PCKTLCH.H8-C'cP8OQT)P89'QH9BQ'IHHC'B8)'H^JH8CHCf'7I'B8]'gP8)'
 Section  10.01), claims, actions, suits, costs, expenses and disbursements (including legal fees and expenses) of any kind
 B8)'8B-TLH'X,B-C7HYHL'X,PO,'.B]'KH'P.J7CH)'78G'P8OTLLH)'K]'7L'BCCHL-H)'B-'B8]'-P.H'B9BP8C-'-,H'>X8HL'/LTC-HH'cX,H-,HL'
 and  nature whatsoever which may be imposed on, incurred by or asserted at any time against the Owner Trustee (whether
 7L'87-'P8)H.8PIPH)'B9BP8C-'K]'7-,HL'JBL-PHCf'P8'B8]'XB]'LHQB-P89'-7'7L'BLPCP89'7T-'7I'-,PC'39LHH.H8-G'B8]'/LTC-'0HQB-H)'
 or not indemnified against by other parties) in any way relating to or arising out of this Agreement, any Trust Related
 39LHH.H8-G'-,H'B).P8PC-LB-P78'7I'-,H'/LTC-'@L7JHL-]'7L'-,H'BO-P78'7L'P8BO-P78'7I'-,H'>X8HL'/LTC-HH',HLHT8)HLG'H^OHJ-'78Q]'
 Agreement,    the administration of the Trust Property or the action or inaction of the Owner Trustee hereunder, except only
 -,B-'-,H'>X8HLC'C,BQQ'87-'KH'LHiTPLH)'-7'P8)H.8PI]'-,H'>X8HL'/LTC-HH'I7L'H^JH8CHC'BLPCP89'7L'LHCTQ-P89'IL7.'B8]'7I'-,H'
 that the Owners shall not be required to indemnify the Owner Trustee for expenses arising or resulting from any of the
 .B--HLC')HCOLPKH)'P8'-,H'CHO78)'CH8-H8OH'7I'2HO-P78'$%+(%'/,H'P8)H.8P-PHC'O78-BP8H)'P8'-,PC'2HO-P78'(+%+M'C,BQQ'CTLYPYH'-,H'
 matters  described in the second sentence of Section 9.01. The indemnities contained in this Section 10.02 shall survive the
 -HL.P8B-P78'7I'-,PC'39LHH.H8-%'/,H'7KQP9B-P78C'7I'/,H'6B-P78BQ'?7QQH9PB-H'ET8)P89'==?'B8)'/,H'!)TOB-P78'0HC7TLOHC'
 termination   of this Agreement. The obligations of The National Collegiate Funding LLC and The Education Resources
 <8C-P-T-HG'<8O%'JTLCTB8-'-7'-,PC'2HO-P78'(+%+M'C,BQQ'KH'K7L8H'P8'JL7J7L-P78'-7'-,HPL'LHCJHO-PYH'@HLOH8-B9H'<8-HLHC-C%
 Institute, Inc. pursuant to this Section 10.02 shall be borne in proportion to their respective Percentage Interests.

             2HO-P78'(+%+Z
             Section 10.03      =PH8'78'/LTC-'@L7JHL-]%''E7QQ7XP89'-,H'LH-PLH.H8-'7I'-,H'67-HCG'-,H'>X8HL'/LTC-HH'C,BQQ',BYH'
                                Lien on Trust Property. Following the retirement of the Notes, the Owner Trustee shall have
 aB'QPH8'78'-,H'/LTC-'@L7JHL-]'I7L'B8]'O7.JH8CB-P78'7L'H^JH8CHC'B8)'P8)H.8P-]')TH',HLHT8)HL'X,PO,'QPH8'C,BQQ'KH'JLP7L'-7'BQQ'
    lien on the Trust Property for any compensation or expenses and indemnity due hereunder which lien shall be prior to all
  7-,HL'QPH8C%
 other   liens.

          2HO-P78'(+%+S
          Section 10.04       @B].H8-C'-7'-,H'>X8HL'/LTC-HH%''38]'B.7T8-C'JBP)'-7'-,H'>X8HL'/LTC-HH'IL7.'-,H'/LTC-'
                              Payments   to the Owner Trustee. Any amounts paid to the Owner Trustee from the Trust
 @L7JHL-]'JTLCTB8-'-7'-,PC'3L-POQH'"'C,BQQ'KH')HH.H)'87-'-7'KH'JBL-'7I'-,H'/LTC-'@L7JHL-]'P..H)PB-HQ]'BI-HL'CTO,'JB].H8-%
 Property pursuant to this Article X shall be deemed not to be part of the Trust Property immediately after such payment.

                                                         30/<?=!'"<
                                                         ARTICLE XI

                                                 /!05<63/<>6'>E'/012/
                                                 TERMINATION OF TRUST

          2HO-P78'((%+(
          Section 11.01       /HL.P8B-P78'7I'/LTC-%
                              Termination of Trust.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                        $USUM+(V
                                                                                                                      9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'M&'7I'SM
                                                                       Page 27 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 259 of 369

           cBf
          (a)        /,H'-LTC-'OLHB-H)',HLHK]'C,BQQ')PCC7QYH'B8)'-HL.P8B-H'B8)G'H^OHJ-'BC'7-,HLXPCH'JL7YP)H)'P8'-,PC'3L-POQH'
                     The trust created hereby shall dissolve and terminate and, except as otherwise provided in this Article
 "<G'-,PC'39LHH.H8-'C,BQQ'KH'7I'87'ITL-,HL'I7LOH'7L'HIIHO-G'TJ78'-,H'HBLQPHL'7I'cPf'PI'-,H'67-HC'BLH'87'Q789HL'7T-C-B8)P89G'-,H'
 XI, this Agreement shall be of no further force or effect, upon the earlier of (i) if the Notes are no longer outstanding, the
 T8B8P.7TC'O78CH8-'7I'-,H'>X8HLCG'cPPf'PI'-,H'67-HC'BLH'87'Q789HL'7T-C-B8)P89G'-,H'CBQH'7L'7-,HL'IP8BQ')PCJ7CP-P78'K]'-,H'
 unanimous     consent of the Owners, (ii) if the Notes are no longer outstanding, the sale or other final disposition by the
 >X8HL'/LTC-HH'7I'-,H'/LTC-'@L7JHL-]'B8)'-,H'IP8BQ')PC-LPKT-P78'K]'-,H'>X8HL'/LTC-HH'7I'BQQ'IT8)C'7L'7-,HL'JL7JHL-]'7L'
 Owner   Trustee of the Trust Property and the final distribution by the Owner Trustee of all funds or other property or
 JL7OHH)C'7I'-,H'/LTC-'@L7JHL-]'P8'BOO7L)B8OH'XP-,'-,H'-HL.C'7I'-,PC'39LHH.H8-'B8)'-,H'/LTC-'0HQB-H)'39LHH.H8-CG'B8)'cPPPf'
 proceeds   of the Trust Property in accordance with the terms of this Agreement and the Trust Related Agreements, and (iii)
 M(']HBLC'QHCC'78H')B]'BI-HL'-,H')HB-,'7I'-,H'CTLYPY7L'7I'-,H')HCOH8)B8-C'QPYP89'78'-,H')B-H'7I'-,PC'39LHH.H8-'7I'k7CHJ,'@%'
 21 years less one day after the death of the survivor of the descendants living on the date of this Agreement of Joseph P.
 nH88H)]G'-,H'QB-H'3.KBCCB)7L'7I'-,H'18P-H)'2-B-HC'-7'-,H'?7TL-'7I'2-%'kB.HC%
 Kennedy,    the late Ambassador of the United States to the Court of St. James.

          cKf
          (b)       /,H'KB8gLTJ-O]G')HB-,G'P8OBJBOP-]G')PCC7QT-P78'7L'-HL.P8B-P78'7I'B8]'>X8HL'C,BQQ'87-'7JHLB-H'-7')PCC7QYH'
                    The  bankruptcy, death, incapacity, dissolution or termination of any Owner shall not operate to dissolve
 7L'-HL.P8B-H'-,PC'39LHH.H8-G'87L'H8-P-QH'CTO,'>X8HLbC'QH9BQ'LHJLHCH8-B-PYHC'7L',HPLC'-7'OQBP.'B8'BOO7T8-P89'7L'-7'-BgH'B8]'
 or terminate this Agreement, nor entitle such Owner's legal representatives or heirs to claim an accounting or to take any
 BO-P78'7L'JL7OHH)P89'P8'B8]'O7TL-'I7L'B'JBL-P-P78'7L'XP8)P89'TJ'7I'-,H'/LTC-'@L7JHL-]G'87L'7-,HLXPCH'BIIHO-'-,H'LP9,-CG'
 action or proceeding in any court for a partition or winding up of the Trust Property, nor otherwise affect the rights,
 7KQP9B-P78C'B8)'QPBKPQP-PHC'7I'-,H'JBL-PHC',HLH-7%
 obligations and liabilities of the parties hereto.

         cOf
         (c)      1J78'-,H'-HL.P8B-P78'7I'-,H'/LTC-'JTLCTB8-'-7'-,PC'3L-POQH'"<G'-,H'>X8HL'/LTC-HH'C,BQQ'OBTCH'B'?HL-PIPOB-H'
                  Upon   the termination of the Trust pursuant to this Article XI, the Owner Trustee shall cause a Certificate
 7I'/HL.P8B-P78'-7'KH'IPQH)'XP-,'-,H'2HOLH-BL]'7I'2-B-H%
 of Termination to be filed with the Secretary of State.

           2HO-P78'((%+M
           Section  11.02       FPC-LPKT-P78'7I'3CCH-C%''1J78')PCC7QT-P78'B8)'-HL.P8B-P78'7I'-,H'/LTC-G'-,H'>X8HL'/LTC-HH'
                                Distribution of Assets. Upon dissolution and termination of the Trust, the Owner Trustee
 C,BQQ'-BgH'ITQQ'BOO7T8-'7I'-,H'/LTC-'BCCH-C'B8)'QPBKPQP-PHCG'C,BQQ'QPiTP)B-H'-,H'BCCH-C'BC'JL7.J-Q]'BC'PC'O78CPC-H8-'XP-,'
 shall take full account of the Trust assets and liabilities, shall liquidate the assets as promptly as is consistent with
 7K-BP8P89'-,H'IBPL'YBQTH'-,HLH7IG'B8)'C,BQQ'BJJQ]'B8)')PC-LPKT-H'-,H'JL7OHH)C'-,HLHIL7.'P8'-,H'I7QQ7XP89'7L)HLW
 obtaining  the fair value thereof, and shall apply and distribute the proceeds therefrom in the following order:

          cBf
          (a)      /7'-,H'JB].H8-'7I'-,H'H^JH8CHC'7I'QPiTP)B-P78'B8)'-,H')HK-C'B8)'QPBKPQP-PHC'7I'-,H'/LTC-a
                   To the payment of the expenses of liquidation and the debts and liabilities of the Trust;

           cKf
           (b)      /7'-,H'CH--P89'TJ'7I'LHCHLYHC'X,PO,'-,H'>X8HL'/LTC-HH'.B]')HH.'8HOHCCBL]'7L'BJJL7JLPB-H'I7L'
                    To  the setting up of reserves which the Owner Trustee may deem necessary or appropriate for
 B8-POPJB-H)'7KQP9B-P78C'7L'O78-P89H8OPHC'7I'-,H'/LTC-'BLPCP89'7T-'7I'7L'P8'O788HO-P78'XP-,'-,H'7JHLB-P78'7I'-,H'/LTC-%'2TO,'
 anticipated  obligations or contingencies of the Trust arising out of or in connection with the operation of the Trust. Such
 LHCHLYHC'.B]'KH'JBP)'7YHL'K]'-,H'>X8HL'/LTC-HH'-7'B8'HCOL7X'B9H8-'7L'-LTC-HH'CHQHO-H)'K]'-,H'>X8HL'/LTC-HH'-7'KH'
 reserves may be paid over by the Owner Trustee to an escrow agent or trustee selected by the Owner Trustee to be
 )PCKTLCH)'K]'CTO,'HCOL7X'B9H8-'7L'-LTC-HH'P8'JB].H8-'7I'B8]'7I'CTO,'7KQP9B-P78C'7L'O78-P89H8OPHC'B8)G'PI'B8]'KBQB8OH'
 disbursed  by such escrow agent or trustee in payment of any of such obligations or contingencies and, if any balance
 LH.BP8C'B-'-,H'H^JPLB-P78'7I'CTO,'JHLP7)'BC'-,H'>X8HL'/LTC-HH'C,BQQ')HH.'B)YPCBKQHG'-7'KH')PC-LPKT-H)'K]'CTO,'HCOL7X'B9H8-'
 remains  at the expiration of such period as the Owner Trustee shall deem advisable, to be distributed by such escrow agent
 7L'-LTC-HH'P8'-,H'.B88HL',HLHP8BI-HL'JL7YP)H)a
 or trustee in the manner hereinafter provided;

          cOf
          (c)     /7'HBO,'7I'-,H'>X8HLCG'7-,HL'-,B8'/!0<G'P8'BOO7L)B8OH'XP-,'-,H'J7CP-PYH'KBQB8OHC'P8'HBO,'CTO,'>X8HLbC'
                  To each of the Owners, other than TERI, in accordance with the positive balances in each such Owner's
 ?BJP-BQ'3OO7T8-'-7'-,H'H^-H8-'7I'-,H'B99LH9B-H'T8LH-TL8H)'?BJP-BQ'?78-LPKT-P78C'7I'CTO,'>X8HL'OLH)P-H)'-,HLHP8a'B8)
 Capital Account to the extent of the aggregate unreturned Capital Contributions of such Owner credited therein; and

          c)f
          (d)       /7'-,H'>X8HLCG'-,H'KBQB8OH'7I'B8]'JL7OHH)C'P8'BOO7L)B8OH'XP-,'-,H'J7CP-PYH'KBQB8OHC'P8'-,HPL'LHCJHO-PYH'
                    To  the Owners, the balance of any proceeds in accordance with the positive balances in their respective
 ?BJP-BQ'3OO7T8-Ca'JL7YP)H)'-,B-'XP-,'LHCJHO-'-7'B8]')PC-LPKT-P78'-7'/!0<G'CTO,')PC-LPKT-P78'C,BQQ'KH'LH)TOH)'K]'-,H'B.7T8-'
 Capital Accounts; provided that with respect to any distribution to TERI, such distribution shall be reduced by the amount
 7I'.78H]'JBP)'-7'/!0<'K]'-,H'/LTC-'P8'BOO7L)B8OH'XP-,'JBLB9LBJ,'S'7I'-,H'2HO-P78'M%+*'2TJJQH.H8-'-7'5BC-HL'=7B8'
 of money paid to TERI by the Trust in accordance with paragraph 4 of the Section 2.05 Supplement to Master Loan
 4TBLB8-]'39LHH.H8-'KH-XHH8'/!0<'B8)'/,H'EPLC-'5BLKQH,HB)'?7LJ7LB-P78')B-H)'3JLPQ'Z+G'M++('QHCC'-,H'B.7T8-'K]'X,PO,'
 Guaranty  Agreement between TERI and The First Marblehead Corporation dated April 30, 2001 less the amount by which
 B99LH9B-H'FPC-LPKT-P78C'-7'/!0<'7I'6H-'?BC,'EQ7X'JTLCTB8-'-7'2HO-P78'&%+\',HLH7I',BYH'KHH8'LH)TOH)'K]'-,H'BJJQPOB-P78'7I'
 aggregate Distributions to TERI of Net Cash Flow pursuant to Section 7.06 hereof have been reduced by the application of
 CTKCHO-P78'cPPPf'-,HLH7IG'B8)'B8]'CTO,'LH)TO-P78'C,BQQ'KH')PC-LPKT-H)'-7'-,H'>X8HLC'7-,HL'-,B8'/!0<'P8'BOO7L)B8OH'XP-,'-,H'
 subsection (iii) thereof, and any such reduction shall be distributed to the Owners other than TERI in accordance with the
 J7CP-PYH'KBQB8OHC'P8'-,HPL'LHCJHO-PYH'?BJP-BQ'3OO7T8-C%
 positive balances in their respective Capital Accounts.

 <IG'B-'-,H'-P.H'7I'QPiTP)B-P78G'-,H'>X8HL'/LTC-HH'C,BQQ')H-HL.P8H'-,B-'B8'P..H)PB-H'CBQH'7I'C7.H'7L'BQQ'7I'-,H'BCCH-C'X7TQ)'
 If, at the time of liquidation, the Owner Trustee shall determine that an immediate sale of some or all of the assets would
 OBTCH'T8)TH'Q7CC'-7'-,H'>X8HLCG'-,H'>X8HL'/LTC-HH'.B]G'P8'7L)HL'-7'BY7P)'CTO,'Q7CC'B8)'XP-,'-,H'O78CH8-'7I'-,H'>X8HLCG'
 cause   undue loss to the Owners, the Owner Trustee may, in order to avoid such loss and with the consent of the Owners,
 )HIHL'QPiTP)B-P78%
 defer  liquidation.

         2HO-P78'((%+Z
         Section  11.03     67'/HL.P8B-P78'K]'FHJ7CP-7L'7L'>X8HLC%''!^OHJ-'BC'JL7YP)H)'P8'2HO-P78'((%+(G'8HP-,HL'-,H'
                            No   Termination by Depositor or Owners. Except as provided in Section 11.01, neither the
 FHJ7CP-7L'87L'-,H'>X8HLC'C,BQQ'KH'H8-P-QH)'-7'-HL.P8B-H'7L'LHY7gH'-,H'/LTC-'HC-BKQPC,H)',HLHT8)HL%
 Depositor nor the Owners shall be entitled to terminate or revoke the Trust established hereunder.

                                                        30/<?=!'"<<
                                                        ARTICLE XII

                      21??!22>0'>;6!0'/012/!!2'36F'3FF</<>63='>;6!0'/012/!!2
                      SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

          2HO-P78'(M%+(
          Section 12.01       0HCP98B-P78'7I'>X8HL'/LTC-HHa'3JJ7P8-.H8-'7I'2TOOHCC7L%
                              Resignation of Owner Trustee; Appointment of Successor.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                        $USUM+(V
                                                                                                                      9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'MV'7I'SM
                                                                       Page 28 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 260 of 369

           cBf
           (a)      /,H'>X8HL'/LTC-HH'.B]'LHCP98'B-'B8]'-P.H'XP-,7T-'OBTCH'K]'9PYP89'B-'QHBC-'\+')B]Cb'JLP7L'XLP--H8'87-POH'
                    The Owner Trustee may resign at any time without cause by giving at least 60 days' prior written notice
 -7'-,H'3).P8PC-LB-7L'B8)'-,H'>X8HLCG'CTO,'LHCP98B-P78'-7'KH'HIIHO-PYH'TJ78'-,H'BOOHJ-B8OH'7I'BJJ7P8-.H8-'K]'B'CTOOHCC7L'
 to the Administrator and the Owners, such resignation to be effective upon the acceptance of appointment by a successor
 >X8HL'/LTC-HH'T8)HL'2HO-P78'(M%+(cKf%'<8'B))P-P78G'-,H'2TJHL#.B`7LP-]'>X8HLC'.B]'B-'B8]'-P.H'LH.7YH'-,H'>X8HL'
 Owner    Trustee under Section 12.01(b). In addition, the Super-majority Owners may at any time remove the Owner
 /LTC-HH'XP-,7T-'OBTCH'K]'B8'P8C-LT.H8-'P8'XLP-P89')HQPYHLH)'-7'-,H'>X8HL'/LTC-HH'B8)'-,H'3).P8PC-LB-7LG'CTO,'LH.7YBQ'-7'
 Trustee  without cause by an instrument in writing delivered to the Owner Trustee and the Administrator, such removal to
 KH'HIIHO-PYH'TJ78'-,H'BOOHJ-B8OH'7I'BJJ7P8-.H8-'K]'B'CTOOHCC7L'>X8HL'/LTC-HH'T8)HL'2HO-P78'(M%+(cKf%'<8'OBCH'7I'-,H'
 be  effective upon the acceptance of appointment by a successor Owner Trustee under Section 12.01(b). In case of the
 LHCP98B-P78'7L'LH.7YBQ'7I'-,H'>X8HL'/LTC-HHG'-,H'>X8HLC'.B]'BJJ7P8-'B'CTOOHCC7L'>X8HL'/LTC-HH'K]'B8'P8C-LT.H8-'CP98H)'
 resignation  or removal of the Owner Trustee, the Owners may appoint a successor Owner Trustee by an instrument signed
 K]'-,H'>X8HLC%'<I'B'CTOOHCC7L'>X8HL'/LTC-HH'C,BQQ'87-',BYH'KHH8'BJJ7P8-H)'XP-,P8'Z+')B]C'BI-HL'-,H'9PYP89'7I'XLP--H8'
 by  the Owners. If a successor Owner Trustee shall not have been appointed within 30 days after the giving of written
 87-POH'7I'CTO,'LHCP98B-P78'7L'-,H')HQPYHL]'7I'-,H'XLP--H8'P8C-LT.H8-'XP-,'LHCJHO-'-7'CTO,'LH.7YBQG'-,H'>X8HL'/LTC-HH'7L'-,H'
 notice  of such resignation or the delivery of the written instrument with respect to such removal, the Owner Trustee or the
 >X8HLC'.B]'BJJQ]'-7'B8]'O7TL-'7I'O7.JH-H8-'`TLPC)PO-P78'-7'BJJ7P8-'B'CTOOHCC7L'>X8HL'/LTC-HH'-7'BO-'T8-PQ'CTO,'-P.HG'PI'
 Owners    may apply to any court of competent jurisdiction to appoint a successor Owner Trustee to act until such time, if
 B8]G'BC'B'CTOOHCC7L'>X8HL'/LTC-HH'C,BQQ',BYH'KHH8'BJJ7P8-H)'BC'JL7YP)H)'BK7YH%'38]'CTOOHCC7L'>X8HL'/LTC-HH'C7'
 any,  as a successor Owner Trustee shall have been appointed as provided above. Any successor Owner Trustee so
 BJJ7P8-H)'K]'CTO,'O7TL-'C,BQQ'P..H)PB-HQ]'B8)'XP-,7T-'ITL-,HL'BO-'KH'CTJHLCH)H)'K]'B8]'CTOOHCC7L'>X8HL'/LTC-HH'
 appointed   by such court shall immediately and without further act be superseded by any successor Owner Trustee
 BJJ7P8-H)'BC'BK7YH'JL7YP)H)'XP-,P8'78H']HBL'IL7.'-,H')B-H'7I'-,H'BJJ7P8-.H8-'K]'CTO,'O7TL-%
 appointed   as above provided within one year from the date of the appointment by such court.

           cKf
           (b)       38]'CTOOHCC7L'>X8HL'/LTC-HHG',7XHYHL'BJJ7P8-H)G'C,BQQ'H^HOT-H'B8)')HQPYHL'-7'-,H'JLH)HOHCC7L'>X8HL'
                     Any  successor Owner Trustee, however appointed, shall execute and deliver to the predecessor Owner
 /LTC-HH'B8'P8C-LT.H8-'BOOHJ-P89'CTO,'BJJ7P8-.H8-G'B8)'-,HLHTJ78'CTO,'CTOOHCC7L'>X8HL'/LTC-HHG'XP-,7T-'ITL-,HL'BO-'
 Trustee  an instrument accepting such appointment, and thereupon such successor Owner Trustee, without further act
 cH^OHJ-'I7L'-,H'IPQP89'LHiTPLH)'T8)HL'OQBTCH'cHf'KHQ7XfG'C,BQQ'KHO7.H'YHC-H)'XP-,'BQQ'-,H'HC-B-HCG'JL7JHL-PHCG'LP9,-CG'J7XHLCG'
 (except for the filing required under clause (e) below), shall become vested with all the estates, properties, rights, powers,
 )T-PHC'B8)'-LTC-'7I'-,H'JLH)HOHCC7L'>X8HL'/LTC-HH'P8'-,H'-LTC-C',HLHT8)HL'XP-,'QPgH'HIIHO-'BC'PI'7LP9P8BQQ]'8B.H)'-,H'>X8HL'
 duties and trust of the predecessor Owner Trustee in the trusts hereunder with like effect as if originally named the Owner
 /LTC-HH',HLHP8a'KT-'8HYHL-,HQHCCG'TJ78'-,H'XLP--H8'LHiTHC-'7I'CTO,'CTOOHCC7L'>X8HL'/LTC-HH'B8)'-,H'JB].H8-'7I'BQQ'IHHC'B8)'
 Trustee  herein; but nevertheless, upon the written request of such successor Owner Trustee and the payment of all fees and
 P8)H.8P-PHC')TH'-,H'JLH)HOHCC7L'>X8HL'/LTC-HHG'CTO,'JLH)HOHCC7L'>X8HL'/LTC-HH'C,BQQ'H^HOT-H'B8)')HQPYHL'B8'P8C-LT.H8-'
 indemnities   due the predecessor Owner Trustee, such predecessor Owner Trustee shall execute and deliver an instrument
 -LB8CIHLLP89'-7'CTO,'CTOOHCC7L'>X8HL'/LTC-HHG'TJ78'-,H'-LTC-C',HLHP8'H^JLHCCH)G'BQQ'-,H'HC-B-HCG'JL7JHL-PHCG'LP9,-CG'J7XHLCG'
 transferring  to such successor Owner Trustee, upon the trusts herein expressed, all the estates, properties, rights, powers,
 )T-PHC'B8)'-LTC-C'7I'CTO,'JLH)HOHCC7L'>X8HL'/LTC-HHG'B8)'CTO,'JLH)HOHCC7L'>X8HL'/LTC-HH'C,BQQ')TQ]'BCCP98G'-LB8CIHLG'
 duties and trusts of such predecessor Owner Trustee, and such predecessor Owner Trustee shall duly assign, transfer,
 )HQPYHL'B8)'JB]'7YHL'-7'CTO,'CTOOHCC7L'>X8HL'/LTC-HH'BQQ'IT8)C'7L'7-,HL'JL7JHL-]'-,H8',HQ)'7L'CTKCHiTH8-Q]'LHOHPYH)'K]'
 deliver and pay over to such successor Owner Trustee all funds or other property then held or subsequently received by
 CTO,'JLH)HOHCC7L'>X8HL'/LTC-HH'TJ78'-,H'-LTC-C',HLHP8'H^JLHCCH)%
 such predecessor Owner Trustee upon the trusts herein expressed.

           cOf
           (c)      38]'CTOOHCC7L'>X8HL'/LTC-HHG',7XHYHL'BJJ7P8-H)G'C,BQQ'KH'B'KB8g'7L'-LTC-'O7.JB8]'cPf'-,B-'.HH-C'-,H'
                    Any  successor Owner Trustee, however appointed, shall be a bank or trust company (i) that meets the
 LHiTPLH.H8-C'7I'c3f'0TQH'ZcBfc&f'JL7.TQ9B-H)'T8)HL'-,H'<8YHC-.H8-'?7.JB8]'3O-'7I'($S+G'BC'B.H8)H)G'B8)'cNf'CHO-P78'
 requirements   of (A) Rule 3(a)(7) promulgated under the Investment Company Act of 1940, as amended, and (B) section
 ZV+&'7I'-,H'2-B-T-7L]'/LTC-'2-B-T-H'B8)'cPPf'X,7CH'JBLH8-'H8-P-]',BC'B'O7.KP8H)'OBJP-BQ'B8)'CTLJQTC'7I'B-'QHBC-'m*+G+++G+++G'
 3807  of the Statutory Trust Statute and (ii) whose parent entity has a combined capital and surplus of at least $50,000,000,
 PI'-,HLH'KH'CTO,'B8'P8C-P-T-P78'XPQQP89G'BKQH'B8)'QH9BQQ]'iTBQPIPH)'-7'JHLI7L.'-,H')T-PHC'7I'-,H'>X8HL'/LTC-HH',HLHT8)HL'
 if there be such an institution willing, able and legally qualified to perform the duties of the Owner Trustee hereunder
 TJ78'LHBC78BKQH'7L'OTC-7.BL]'-HL.C%
 upon  reasonable or customary terms.

          c)f
          (d)        38]'O7LJ7LB-P78'P8-7'X,PO,'-,H'>X8HL'/LTC-HH'.B]'KH'.HL9H)'7L'O78YHL-H)'7L'XP-,'X,PO,'P-'.B]'KH'
                     Any  corporation into which the Owner Trustee may be merged or converted or with which it may be
 O78C7QP)B-H)G'7L'B8]'O7LJ7LB-P78'LHCTQ-P89'IL7.'B8]'.HL9HLG'O78YHLCP78'7L'O78C7QP)B-P78'-7'X,PO,'-,H'>X8HL'/LTC-HH'C,BQQ'
 consolidated,  or any corporation resulting from any merger, conversion or consolidation to which the Owner Trustee shall
 KH'B'JBL-]G'7L'B8]'O7LJ7LB-P78'-7'X,PO,'CTKC-B8-PBQQ]'BQQ'-,H'O7LJ7LB-H'-LTC-'KTCP8HCC'7I'-,H'>X8HL'/LTC-HH'.B]'KH'
 be a party, or any corporation to which substantially all the corporate trust business of the Owner Trustee may be
 -LB8CIHLLH)G'C,BQQG'CTK`HO-'-7'-,H'-HL.C'7I'2HO-P78'(M%+(cOfG'KH'-,H'>X8HL'/LTC-HH'T8)HL'-,PC'39LHH.H8-'XP-,7T-'ITL-,HL'BO-%
 transferred, shall, subject to the terms of Section 12.01(c), be the Owner Trustee under this Agreement without further act.

          cHf
          (e)      38]'CTOOHCC7L'>X8HL'/LTC-HH'BJJ7P8-H)'JTLCTB8-'-7'-,PC'3L-POQH'"<<'C,BQQ'IPQH'B8'B.H8).H8-'-7'-,H'
                   Any   successor Owner Trustee appointed pursuant to this Article XII shall file an amendment to the
 ?HL-PIPOB-H'7I'/LTC-'XP-,'-,H'2HOLH-BL]'7I'2-B-H'LHIQHO-P89'-,H'8B.H'B8)'JLP8OPJBQ'JQBOH'7I'KTCP8HCC'7I'CTO,'CTOOHCC7L'
 Certificate of Trust with the Secretary of State reflecting the name and principal place of business of such successor
 >X8HL'/LTC-HH%
 Owner   Trustee.

           2HO-P78'(M%+M
           Section  12.02       3JJ7P8-.H8-'7I'3))P-P78BQ'>X8HL'/LTC-HHC%''3-'B8]'-P.H'7L'-P.HC'I7L'-,H'JTLJ7CH'7I'.HH-P89'
                                Appointment   of Additional Owner Trustees. At any time or times for the purpose of meeting
 B8]'QH9BQ'LHiTPLH.H8-C'7I'B8]'`TLPC)PO-P78'P8'X,PO,'B8]'JBL-'7I'-,H'/LTC-'@L7JHL-]'.B]'B-'-,H'-P.H'KH'Q7OB-H)G'-,H'>X8HL'
 any legal requirements of any jurisdiction in which any part of the Trust Property may at the time be located, the Owner
 /LTC-HH'B8)'-,H'3).P8PC-LB-7LG'BO-P89'`7P8-Q]G'K]'B8'P8C-LT.H8-'P8'XLP-P89G'.B]'BJJ7P8-'78H'7L'.7LH'P8)PYP)TBQC'7L'
 Trustee  and the Administrator, acting jointly, by an instrument in writing, may appoint one or more individuals or
 O7LJ7LB-P78C'BJJL7YH)'K]'-,H'3).P8PC-LB-7L'B8)'-,H'>X8HL'/LTC-HH'-7'BO-'BC'CHJBLB-H'-LTC-HH'7L'CHJBLB-H'-LTC-HHC'7I'BQQ'7L'
 corporations   approved by the Administrator and the Owner Trustee to act as separate trustee or separate trustees of all or
 B8]'JBL-'7I'-,H'/LTC-'@L7JHL-]'-7'-,H'ITQQ'H^-H8-'-,B-'Q7OBQ'QBX'.BgHC'P-'8HOHCCBL]'7L'BJJL7JLPB-H'I7L'CTO,'CHJBLB-H'-LTC-HH'7L'
 any part of the Trust Property to the full extent that local law makes it necessary or appropriate for such separate trustee or
 CHJBLB-H'-LTC-HHC'-7'BO-'BQ78H%'<I'-,H'3).P8PC-LB-7L'C,BQQ'87-',BYH'`7P8H)'P8'CTO,'BJJ7P8-.H8-'XP-,P8'IPI-HH8')B]C'BI-HL'-,H'
 separate  trustees to act alone. If the Administrator shall not have joined in such appointment within fifteen days after the
 LHOHPJ-'7I'CTO,'LHiTHC-G'-,H'>X8HL'/LTC-HHG'BO-P89'BQ78HG'C,BQQ',BYH'-,H'J7XHL'-7'.BgH'CTO,'BJJ7P8-.H8-%
 receipt of such request, the Owner Trustee, acting alone, shall have the power to make such appointment.

                                                        30/<?=!'"<<<
                                                        ARTICLE XIII

                                                 /3"'53//!02'@30/6!0
                                                 TAX MATTERS PARTNER

          2HO-P78'(Z%+(
          Section 13.01      /B^'5B--HLC'@BL-8HL%''/,H''-B^'.B--HLC'JBL-8HL'cXP-,P8'-,H'.HB8P89'7I'CHO-P78'\MZ(cBfc&f'7I'
                             Tax Matters Partner. The tax matters partner (within the meaning of section 6231(a)(7) of
 -,H'?7)H'B8)'BJJQPOBKQH'0H9TQB-P78Cf'7I'-,H'/LTC-'I7L'BQQ'IH)HLBQ'P8O7.H'-B^'JTLJ7CHC'CH-'I7L-,'P8'-,H'?7)H'C,BQQ'KH'/,H'
 the Code and applicable Regulations) of the Trust for all federal income tax purposes set forth in the Code shall be The
 6B-P78BQ'?7QQH9PB-H'ET8)P89'==?%'2TK`HO-'-7'2HO-P78'(Z%+VG'-,H'-B^'.B--HLC'JBL-8HL'C,BQQ',BYH'-,H'BT-,7LP-]'-7'LHJLHCH8-'
 National Collegiate Funding LLC. Subject to Section 13.08, the tax matters partner shall have the authority to represent
 -,H'/LTC-'B8)'JHLI7L.'-,H')T-PHC'P.J7CH)'78'-,H'-B^'.B--HLC'JBL-8HL'T8)HL'-,H'?7)HG'B8)'BC'CH-'I7L-,'P8'-,PC'3L-POQH'"<<<%
 the Trust and perform the duties imposed on the tax matters partner under the Code, and as set forth in this Article XIII.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                         $USUM+(V
                                                                                                                       9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'M$'7I'SM
                                                                       Page 29 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 261 of 369

          2HO-P78'(Z%+M
          Section  13.02        67-POH'7I'/B^'3T)P-%''/,H'-B^'.B--HLC'JBL-8HL'C,BQQ'9PYH'JL7.J-'87-POH'-7'-,H'>X8HLC'TJ78'
                               Notice  of Tax Audit. The tax matters partner shall give prompt notice to the Owners upon
 LHOHPJ-'7I'B)YPOH'-,B-'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH'P8-H8)C'-7'H^B.P8H'/LTC-'P8O7.H'-B^'LH-TL8C'I7L'B8]']HBL%
 receipt of advice that the Internal Revenue Service intends to examine Trust income tax returns for any year.

          2HO-P78'(Z%+Z
          Section 13.03       3T-,7LP-]'-7'!^-H8)'@HLP7)'I7L'3CCHCCP89'/B^%''2TK`HO-'-7'2HO-P78'(Z%+VG'-,H'-B^'.B--HLC'
                              Authority   to Extend Period for Assessing Tax. Subject to Section 13.08, the tax matters
 JBL-8HL'C,BQQ',BYH'-,H'BT-,7LP-]'-7'H^-H8)'-,H'JHLP7)'I7L'BCCHCCP89'B8]'-B^'P.J7CH)'78'B8]'>X8HL'T8)HL'-,H'?7)H'K]'B8]'
 partner shall have the authority to extend the period for assessing any tax imposed on any Owner under the Code by any
 B9LHH.H8-'BC'JL7YP)H)'I7L'T8)HL'CHO-P78'\MM$cKfc(fcNf'7I'-,H'?7)H%
 agreement  as provided for under section 6229(b)(1)(B) of the Code.

           2HO-P78'(Z%+S
           Section 13.04        ?,7POH'7I'E7LT.'I7L'EPQP89'@H-P-P78'I7L'0HB)`TC-.H8-%''38]'JH-P-P78'I7L'LHB)`TC-.H8-'.B]G'
                                Choice   of Forum for Filing Petition for Readjustment. Any petition for readjustment may,
 KT-'PC'87-'LHiTPLH)'-7G'KH'IPQH)'K]'-,H'-B^'.B--HLC'JBL-8HL'P8'BOO7L)B8OH'XP-,'CHO-P78'\MM\cBf'7I'-,H'?7)H'P8'-,H'18P-H)'
 but is not required to, be filed by the tax matters partner in accordance with section 6226(a) of the Code in the United
 2-B-HC'FPC-LPO-'?7TL-'I7L'-,H')PC-LPO-'P8'X,PO,'-,H'/LTC-bC'JLP8OPJBQ'JQBOH'7I'KTCP8HCC'PC'Q7OB-H)G'7L'-,H'18P-H)'2-B-HC'?QBP.C'
 States District Court for the district in which the Trust's principal place of business is located, or the United States Claims
 ?7TL-%
 Court.

          2HO-P78'(Z%+*
          Section 13.05        3T-,7LP-]'-7'NP8)'>X8HLC'K]'2H--QH.H8-'39LHH.H8-%''2TK`HO-'-7'2HO-P78'(Z%+VG'-,H'-B^'
                               Authority  to Bind Owners by Settlement Agreement. Subject to Section 13.08, the tax
 .B--HLC'JBL-8HL'C,BQQ'H8-HL'P8-7'B'CH--QH.H8-'B9LHH.H8-'P8'BOO7L)B8OH'XP-,'CHO-P78'\MMScOfcZf'7I'-,H'?7)H'BC')PLHO-H)'K]'
 matters partner shall enter into a settlement agreement in accordance with section 6224(c)(3) of the Code as directed by
 -,H'>X8HLC%
 the Owners.

           2HO-P78'(Z%+\
           Section  13.06      67-POHC'2H8-'-7'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH%''/,H'-B^'.B--HLC'JBL-8HL'C,BQQ'TCH'P-C'KHC-'HII7L-C'
                               Notices  Sent to the Internal Revenue Service. The tax matters partner shall use its best efforts
 -7'ITL8PC,'-7'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH'-,H'8B.HG'B))LHCCG'JL7IP-C'P8-HLHC-'B8)'-B^JB]HL'P)H8-PIPOB-P78'8T.KHL'7I'HBO,'
 to furnish to the Internal Revenue Service the name, address, profits interest and taxpayer identification number of each
 >X8HL'B8)'B8]'B))P-P78BQ'P8I7L.B-P78'P-'LHOHPYHC'IL7.'HBO,'>X8HL'LH9BL)P89'B8]'O,B89H'P8'-,B-'>X8HLbC'8B.HG'B))LHCCG'
 Owner   and any additional information it receives from each Owner regarding any change in that Owner's name, address,
 JL7IP-C'P8-HLHC-'B8)'-B^JB]HL'P)H8-PIPOB-P78'8T.KHL%'<8'87'HYH8-'C,BQQ'-,H'-B^'.B--HLC'JBL-8HL'KH'QPBKQHG'LHCJ78CPKQH'7L'
 profits interest and taxpayer identification number. In no event shall the tax matters partner be liable, responsible or
 BOO7T8-BKQH'P8')B.B9HC'7L'7-,HLXPCH'-7'-,H'>X8HL'I7L'B8]'Q7CC'P8'O788HO-P78'XP-,'ITL8PC,P89'CTO,'P8I7L.B-P78'-7'-,H'
 accountable   in damages or otherwise to the Owner for any loss in connection with furnishing such information to the
 <8-HL8BQ'0HYH8TH'2HLYPOH'PI'-,H'-B^'.B--HLC'JBL-8HL'BO-C'P8'977)'IBP-,'B8)'PC'87-'9TPQ-]'7I'ILBT)'7L'9L7CC'8H9QP9H8OH%
 Internal Revenue Service if the tax matters partner acts in good faith and is not guilty of fraud or gross negligence.

          2HO-P78'(Z%+&
          Section  13.07        <8)H.8PIPOB-P78'7I'/B^'5B--HLC'@BL-8HL%''/,H'/LTC-'C,BQQ'P8)H.8PI]'B8)'CBYH',BL.QHCC'-,H'-B^'
                                Indemnification of Tax Matters Partner. The Trust shall indemnify and save harmless the tax
 .B--HLC'JBL-8HL'B9BP8C-'B8]'Q7CCG')B.B9HG'O7C-'7L'H^JH8CH'cP8OQT)P89'B--7L8H]Cb'IHHCf'P8OTLLH)'K]'P-'BC'B'LHCTQ-'7I'B8]'BO-'
 matters partner against any loss, damage, cost or expense (including attorneys' fees) incurred by it as a result of any act
 JHLI7L.H)'7L'7.P--H)'78'KH,BQI'7I'-,H'/LTC-'7L'B8]'>X8HL'7L'P8'ITL-,HLB8OH'7I'-,H'/LTC-bC'P8-HLHC-C'7L'-,H'P8-HLHC-C'7I'-,H'
 performed  or omitted on behalf of the Trust or any Owner or in furtherance of the Trust's interests or the interests of the
 >X8HLG'P8'P-C'OBJBOP-]'BC'-B^'.B--HLC'JBL-8HLG'XP-,7T-G',7XHYHLG'LHQPHYP89'-,H'-B^'.B--HLC'JBL-8HL'7I'QPBKPQP-]'I7L'KB)'IBP-,G'
 Owner,  in its capacity as tax matters partner, without, however, relieving the tax matters partner of liability for bad faith,
 ILBT)'7L'9L7CC'8H9QP9H8OH%
 fraud or gross negligence.

           2HO-P78'(Z%+V
           Section 13.08       3JJL7YBQ'7I'/B^'5B--HLC'@BL-8HLbC'FHOPCP78C%''/,H'-B^'.B--HLC'JBL-8HL'C,BQQ'OBQQ'B'.HH-P89'7I'
                               Approval  of Tax Matters Partner's Decisions. The tax matters partner shall call a meeting of
 -,H'>X8HLC'B-'B8]'-P.H'P8'7L)HL'-7')PCOTCC'B8]')HOPCP78C'-,H'-B^'.B--HLC'JBL-8HL'.B]'JL7J7CH'-7'.BgHG'87-POH'7I'X,PO,'
 the Owners at any time in order to discuss any decisions the tax matters partner may propose to make, notice of which
 C,BQQ'KH'P8OQT)H)'P8'-,H'87-POH'7I'CTO,'.HH-P89%'/,H'-B^'.B--HLC'JBL-8HL'C,BQQ'.BgH'87')HOPCP78'B8)'-BgH'87'BO-P78'XP-,'
 shall be included in the notice of such meeting. The tax matters partner shall make no decision and take no action with
 LHCJHO-'-7'-,H')H-HL.P8B-P78G'BCCHCC.H8-'7L'O7QQHO-P78'7I'B8]'-B^'P.J7CH)'K]'-,H'?7)H'78'-,H'>X8HLC'T8QHCC'B8)'T8-PQ'CTO,'
 respect to the determination, assessment or collection of any tax imposed by the Code on the Owners unless and until such
 )HOPCP78',BC'KHH8'BJJL7YH)'K]'-,H'>X8HLC%
 decision  has been approved by the Owners.

          2HO-P78'(Z%+$
          Section   13.09       @BL-POPJB-P78'K]'>X8HLC'P8'<8-HL8BQ'0HYH8TH'2HLYPOH'3).P8PC-LB-PYH'@L7OHH)P89C%''67-,P89'
                                Participation by Owners in Internal Revenue Service Administrative Proceedings. Nothing
 O78-BP8H)'P8'-,PC'3L-POQH'"<<<'C,BQQ'KH'O78C-LTH)'-7'-BgH'BXB]'IL7.'B8]'>X8HL'B8]'LP9,-'9LB8-H)'-7'CTO,'JHLC78'K]'-,H'
 contained  in this Article XIII shall be construed to take away from any Owner any right granted to such person by the
 ?7)H'-7'JBL-POPJB-H'P8'B8]'.B88HL'P8'B).P8PC-LB-PYH'JL7OHH)P89C'7I'-,H'<8-HL8BQ'0HYH8TH'2HLYPOH%
 Code  to participate in any manner in administrative proceedings of the Internal Revenue Service.

                                                         30/<?=!'"<_
                                                         ARTICLE XIV

                                                      5<2?!==36!>12
                                                      MISCELLANEOUS

          2HO-P78'(S%+(
          Section 14.01        2TJJQH.H8-C'B8)'3.H8).H8-C%
                               Supplements and Amendments

          cBf
          (a)       /,PC'39LHH.H8-'.B]'KH'B.H8)H)'78Q]'K]'B'XLP--H8'P8C-LT.H8-'CP98H)'K]'-,H'>X8HL'/LTC-HH'B8)'BQQ'7I'
                    This Agreement may be amended only by a written instrument signed by the Owner Trustee and all of
 -,H'>X8HLC'B-'-,H'-P.H'7I'CTO,'B.H8).H8-'B8)'TJ78'CB-PCIBO-P78'7I'-,H'0B-P89'39H8O]'?78)P-P78'cBC')HIP8H)'P8'-,H'
 the Owners at the time of such amendment and upon satisfaction of the Rating Agency Condition (as defined in the
 <8)H8-TLHf'B8)G'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89'7L'B8]'B.7T8-C'BLH'7XH)'-7'-,H'67-H'<8CTLHLG'-,H'O78CH8-'7I'
 Indenture) and, so long as any of the Notes are outstanding or any amounts are owed to the Note Insurer, the consent of
 -,H'67-H'<8CTLHLa'JL7YP)H)G',7XHYHLG'-,B-'PIG'P8'-,H'7JP8P78'7I'-,H'>X8HL'/LTC-HHG'B8]'P8C-LT.H8-'LHiTPLH)'-7'KH'C7'
 the Note Insurer; provided, however, that if, in the opinion of the Owner Trustee, any instrument required to be so
 H^HOT-H)'B)YHLCHQ]'BIIHO-C'B8]'LP9,-G')T-]'7L'QPBKPQP-]'7IG'7L'P..T8P-]'7L'P8)H.8P-]'P8'IBY7L'7IG'-,H'>X8HL'/LTC-HH'T8)HL'
 executed  adversely affects any right, duty or liability of, or immunity or indemnity in favor of, the Owner Trustee under
 -,PC'39LHH.H8-'7L'B8]'7I'-,H')7OT.H8-C'O78-H.JQB-H)',HLHK]'-7'X,PO,'-,H'>X8HL'/LTC-HH'7L'-,H'/LTC-'PC'B'JBL-]G'7L'X7TQ)'
 this Agreement or any of the documents contemplated hereby to which the Owner Trustee or the Trust is a party, or would
 OBTCH'7L'LHCTQ-'P8'B8]'O78IQPO-'XP-,'7L'KLHBO,'7I'B8]'-HL.CG'O78)P-P78C'7L'JL7YPCP78C'7IG'7L')HIBTQ-'T8)HLG'-,H'O,BL-HL'
 cause or result in any conflict with or breach of any terms, conditions or provisions of, or default under, the charter
 )7OT.H8-C'7L'K]#QBXC'7I'-,H'>X8HL'/LTC-HH'7L'B8]')7OT.H8-'O78-H.JQB-H)',HLHK]'-7'X,PO,'-,H'>X8HL'/LTC-HH'PC'B'JBL-]G'
 documents   or by-laws of the Owner Trustee or any document contemplated hereby to which the Owner Trustee is a party,
 -,H'>X8HL'/LTC-HH'.B]'P8'P-C'C7QH')PCOLH-P78')HOQP8H'-7'H^HOT-H'CTO,'P8C-LT.H8-%'/,H'?HL-PIPOB-H'7I'/LTC-'C,BQQ'KH'B.H8)H)'
 the  Owner Trustee may in its sole discretion decline to execute such instrument. The Certificate of Trust shall be amended
 cH^OHJ-'BC'LHiTPLH)'K]'-,H'2-B-T-7L]'/LTC-'2-B-T-Hf'78Q]'TJ78'CB-PCIBO-P78'7I'-,H'0B-P89'39H8O]'?78)P-P78'cBC')HIP8H)'P8'
 (except as required by the Statutory Trust Statute) only upon satisfaction of the Rating Agency Condition (as defined in




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                         $USUM+(V
                                                                                                                       9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'Z+'7I'SM
                                                                       Page 30 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 262 of 369

 -,H'<8)H8-TLHf'B8)G'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89'7L'B8]'B.7T8-C'BLH'7XH)'-7'-,H'67-H'<8CTLHLG'-,H'O78CH8-'
 the Indenture) and, so long as any of the Notes are outstanding or any amounts are owed to the Note Insurer, the consent
 7I'-,H'67-H'<8CTLHL%'/,H'>X8HL'/LTC-HH'C,BQQ'KH'ITQQ]'JL7-HO-H)'P8'LHQ]P89'TJ78'B'OHL-PIPOB-H'7I'-,H'3).P8PC-LB-7L'P8'
 of the Note Insurer. The Owner Trustee shall be fully protected in relying upon a certificate of the Administrator in
 )H-HL.P8P89'PI'-,H'0B-P89'39H8O]'?78)P-P78'cBC')HIP8H)'P8'-,H'<8)H8-TLHf',BC'KHH8'CB-PCIPH)%
 determining  if the Rating Agency Condition (as defmed in the Indenture) has been satisfied.

         cKf
         (b)       /,H'/LTC-'C,BQQ'87-'O,B89H'P-C'`TLPC)PO-P78'7I'I7L.B-P78'XP-,7T-'IPLC-'CB-PCI]P89'-,H'0B-P89'39H8O]'
                   The Trust shall not change its jurisdiction of formation without first satisfying the Rating Agency
 ?78)P-P78'cBC')HIP8H)'P8'-,H'<8)H8-TLHf'B8)G'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89'7L'B8]'B.7T8-C'BLH'7XH)'-7'-,H'
 Condition (as defmed in the Indenture) and, so long as any of the Notes are outstanding or any amounts are owed to the
 67-H'<8CTLHLG'7K-BP8P89'-,H'O78CH8-'7I'-,H'67-H'<8CTLHL%
 Note Insurer, obtaining the consent of the Note Insurer.

            2HO-P78'(S%+M
            Section  14.02        67'=H9BQ'/P-QH'-7'/LTC-'@L7JHL-]'P8'>X8HL%''=H9BQ'-P-QH'-7'BQQ'/LTC-'@L7JHL-]'C,BQQ'KH'YHC-H)'B-'
                                 No   Legal Title to Trust Property in Owner. Legal title to all Trust Property shall be vested at
 BQQ'-P.HC'P8'-,H'/LTC-'BC'B'CHJBLB-H'QH9BQ'H8-P-]G'H^OHJ-'X,HLH'-,H'QBXC'7I'B8]'`TLPC)PO-P78'LHiTPLH'-P-QH'-7'KH'YHC-H)'P8'B'
 all times in the Trust as a separate legal entity, except where the laws of any jurisdiction require title to be vested in a
 -LTC-HH'P8'X,PO,'OBCH'QH9BQ'-P-QH'C,BQQ'KH'YHC-H)'P8'-,H'>X8HL'/LTC-HH'78'KH,BQI'7I'-,H'/LTC-%'<I'B8]'J7L-P78'7I'-,H'/LTC-'
 trustee  in which case legal title shall be vested in the Owner Trustee on behalf of the Trust. If any portion of the Trust
 @L7JHL-]'PC')HH.H)'YHC-H)'P8'-,H'>X8HL'/LTC-HHG'-,H'>X8HL'/LTC-HHG'TJ78'B8'3T-,7LPRH)'>IIPOHL',BYP89'BO-TBQ'g87XQH)9H'
 Property   is deemed vested in the Owner Trustee, the Owner Trustee, upon an Authorized Officer having actual knowledge
 -,HLH7IG'XPQQ'P..H)PB-HQ]'87-PI]'-,H'<8)H8-TLH'/LTC-HH'B8)'-,H'3).P8PC-LB-7LG'B8)'-,H'3).P8PC-LB-7L'XPQQ'OBTCH'-7'KH'IPQH)'
 thereof,  will immediately notify the Indenture Trustee and the Administrator, and the Administrator will cause to be filed
 CTO,'1??'IP8B8OP89'C-B-H.H8-C'B8)'LHQB-H)'IPQP89')7OT.H8-C'7L'XLP-P89C'BC'BLH'8HOHCCBL]'-7'.BP8-BP8'-,H'<8)H8-TLH'
 such  UCC fmancing statements and related filing documents or writings as are necessary to maintain the Indenture
 /LTC-HHbC'CHOTLP-]'P8-HLHC-'P8'-,H'/LTC-'@L7JHL-]%''/,H'>X8HL'/LTC-HH'C,BQQ',BYH'87')T-]'7L'7KQP9B-P78'-7'P8)HJH8)H8-Q]'
 Trustee's   security interest in the Trust Property. The Owner Trustee shall have no duty or obligation to independently
 P8YHC-P9B-H'X,H-,HL'QH9BQ'-P-QH'-7'B8]'/LTC-'@L7JHL-]'PC')HH.H)'YHC-H)'P8'-,H'>X8HL'/LTC-HH%''/,H'>X8HLC'C,BQQ'87-',BYH'
 investigate   whether legal title to any Trust Property is deemed vested in the Owner Trustee. The Owners shall not have
 QH9BQ'-P-QH'-7'B8]'JBL-'7I'-,H'/LTC-'@L7JHL-]'B8)'C,BQQ'78Q]',BYH'B8'T8)PYP)H)'KH8HIPOPBQ'P8-HLHC-'-,HLHP8%'67'-LB8CIHLG'K]'
 legal title to any part of the Trust Property and shall only have an undivided beneficial interest therein. No transfer, by
 7JHLB-P78'7I'QBX'7L'7-,HLXPCHG'7I'B8]'LP9,-G'-P-QH'B8)'P8-HLHC-'7I'-,H'>X8HLC'P8'B8)'-7'-,HPL'T8)PYP)H)'NH8HIPOPBQ'<8-HLHC-C'P8'
 operation   of law or otherwise, of any right, title and interest of the Owners in and to their undivided Beneficial Interests in
 -,H'/LTC-'@L7JHL-]',HLHT8)HL'C,BQQ'7JHLB-H'-7'-HL.P8B-H'-,PC'39LHH.H8-'7L'-,H'-LTC-C',HLHT8)HL'7L'H8-P-QH'B8]'CTOOHCC7L'
 the  Trust Property hereunder shall operate to terminate this Agreement or the trusts hereunder or entitle any successor
 -LB8CIHLHH'-7'B8'BOO7T8-P89'7L'-7'-,H'-LB8CIHL'-7'P-'7I'QH9BQ'-P-QH'-7'B8]'JBL-'7I'-,H'/LTC-'@L7JHL-]%
 transferee   to an accounting or to the transfer to it of legal title to any part of the Trust Property.

          2HO-P78'(S%+Z
          Section  14.03       @QH)9H'7I'?7QQB-HLBQ'K]'>X8HL'/LTC-HH'PC'NP8)P89%''/,H'JQH)9H'7I'B8]'/LTC-'@L7JHL-]'-7'B8]'
                               Pledge  of Collateral by Owner Trustee is Binding. The pledge of any Trust Property to any
 @HLC78'K]'-,H'>X8HL'/LTC-HH'.B)H'T8)HL'B8]'/LTC-'0HQB-H)'39LHH.H8-'B8)'JTLCTB8-'-7'-,H'-HL.C'7I'-,PC'39LHH.H8-'C,BQQ'
 Person  by the Owner Trustee made under any Trust Related Agreement and pursuant to the terms of this Agreement shall
 KP8)'-,H'>X8HLC'B8)'C,BQQ'KH'HIIHO-PYH'-7'-LB8CIHL'7L'O78YH]'-,H'LP9,-C'7I'-,H'>X8HL'/LTC-HH'B8)'-,H'>X8HLC'P8'B8)'-7'CTO,'
 bind the Owners and shall be effective to transfer or convey the rights of the Owner Trustee and the Owners in and to such
 /LTC-'@L7JHL-]'-7'-,H'H^-H8-'CH-'I7L-,'P8'CTO,'/LTC-'0HQB-H)'39LHH.H8-%'67'JTLO,BCHL'7L'7-,HL'9LB8-HH'C,BQQ'KH'LHiTPLH)'-7'
 Trust Property to the extent set forth in such Trust Related Agreement. No purchaser or other grantee shall be required to
 P8iTPLH'BC'-7'-,H'BT-,7LPRB-P78G'8HOHCCP-]G'H^JH)PH8O]'7L'LH9TQBLP-]'7I'CTO,'JQH)9H'7L'BC'-7'-,H'BJJQPOB-P78'7I'B8]'JL7OHH)C'
 inquire as to the authorization, necessity, expediency or regularity of such pledge or as to the application of any proceeds
 XP-,'LHCJHO-'-,HLH-7'K]'-,H'>X8HL'/LTC-HH%
 with respect thereto by the Owner Trustee.

           2HO-P78'(S%+S
           Section  14.04       =P.P-B-P78C'78'0P9,-C'7I'>-,HLC%''67-,P89'P8'-,PC'39LHH.H8-G'X,H-,HL'H^JLHCC'7L'P.JQPH)G'
                               Limitations  on Rights of Others. Nothing in this Agreement, whether express or implied,
 C,BQQ'KH'O78C-LTH)'-7'9PYH'-7'B8]'@HLC78'7-,HL'-,B8'-,H'>X8HL'/LTC-HHG'-,H'3).P8PC-LB-7L'B8)'-,H'>X8HLC'B8]'QH9BQ'7L'
 shall be construed to give to any Person other than the Owner Trustee, the Administrator and the Owners any legal or
 HiTP-BKQH'LP9,-G'LH.H)]'7L'OQBP.'P8'-,H'/LTC-'@L7JHL-]'7L'T8)HL'7L'P8'LHCJHO-'7I'-,PC'39LHH.H8-'7L'B8]'O7YH8B8-CG'
 equitable  right, remedy or claim in the Trust Property or under or in respect of this Agreement or any covenants,
 O78)P-P78C'7L'JL7YPCP78C'O78-BP8H)',HLHP8'JL7YP)H)G',7XHYHLG'-,B-'I7L'C7'Q789'BC'B8]'7I'-,H'67-HC'BLH'7T-C-B8)P89'7L'B8]'
 conditions   or provisions contained herein provided, however, that for so long as any of the Notes are outstanding or any
 B.7T8-C'BLH'7XH)'-7'-,H'<8)H8-TLH'/LTC-HH'7L'-,H'67-H'<8CTLHLG'-,H'67-H,7Q)HLC'B8)'-,H'67-H'<8CTLHL'BLH'-,PL)'JBL-]'
 amounts   are owed to the Indenture Trustee or the Note Insurer, the Noteholders and the Note Insurer are third party
 KH8HIPOPBLPHC',HLH7I%
 beneficiaries  hereof.

           2HO-P78'(S%+*
           Section   14.05       67-POHC%''18QHCC'7-,HLXPCH'H^JLHCCQ]'CJHOPIPH)'7L'JHL.P--H)'K]'-,H'-HL.C',HLH7IG'BQQ'87-POHC'
                                 Notices.  Unless otherwise expressly specified or permitted by the terms hereof, all notices
 C,BQQ'KH'P8'XLP-P89'B8)')HQPYHLH)'K]',B8)'7L'.BPQH)'K]'OHL-PIPH)'.BPQG'J7C-B9H'JLHJBP)G'PI'-7'-,H'>X8HL'/LTC-HHG'B))LHCCH)'
 shall be in writing and delivered by hand or mailed by certified mail, postage prepaid, if to the Owner Trustee, addressed
 -7W';PQ.P89-78'/LTC-'?7.JB8]G'07)8H]'2iTBLH'67L-,G'((++'67L-,'5BLgH-'2-LHH-G';PQ.P89-78G'FHQBXBLHG'($V$+G'
 to: Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware, 19890,
 3--H8-P78W'?7LJ7LB-H'/LTC-'3).P8PC-LB-P78G'7L'-7'CTO,'7-,HL'B))LHCC'BC'-,H'>X8HL'/LTC-HH'.B]',BYH'CH-'I7L-,'P8'B'XLP--H8'
 Attention:   Corporate Trust Administration, or to such other address as the Owner Trustee may have set forth in a written
 87-POH'-7'-,H'>X8HLCa'B8)'PI'-7'B8'>X8HLG'B))LHCCH)'-7'P-'B-'-,H'B))LHCC'CH-'I7L-,'I7L'CTO,'>X8HL'P8'-,H'LH9PC-HL'.BP8-BP8H)'
 notice  to the Owners; and if to an Owner, addressed to it at the address set forth for such Owner in the register maintained
 K]'-,H'>X8HL'/LTC-HH%';,H8HYHL'B8]'87-POH'P8'XLP-P89'PC'LHiTPLH)'-7'KH'9PYH8'K]'-,H'>X8HL'/LTC-HH',HLHT8)HLG'CTO,'
 by  the Owner Trustee. Whenever any notice in writing is required to be given by the Owner Trustee hereunder, such
 87-POH'C,BQQ'KH')HH.H)'9PYH8'B8)'CTO,'LHiTPLH.H8-'CB-PCIPH)'&M',7TLC'BI-HL'CTO,'87-POH'PC'.BPQH)'K]'OHL-PIPH)'.BPQG'J7C-B9H'
 notice  shall be deemed given and such requirement satisfied 72 hours after such notice is mailed by certified mail, postage
 JLHJBP)G'B))LHCCH)'BC'JL7YP)H)'BK7YHa'B8]'87-POH'9PYH8'K]'B8'>X8HL'-7'-,H'>X8HL'/LTC-HH'C,BQQ'KH'HIIHO-PYH'TJ78'LHOHPJ-'
 prepaid,  addressed as provided above; any notice given by an Owner to the Owner Trustee shall be effective upon receipt
 K]'B8'3T-,7LPRH)'>IIPOHL'7I'-,H'>X8HL'/LTC-HH%'3'O7J]'7I'B8]'87-POH')HQPYHLH)'-7'-,H'>X8HL'/LTC-HH'C,BQQ'BQC7'KH'
 by  an Authorized Officer of the Owner Trustee. A copy of any notice delivered to the Owner Trustee shall also be
 )HQPYHLH)'-7'-,H'3).P8PC-LB-7LG'B))LHCCH)'-7W'/,H'EPLC-'5BLKQH,HB)'FB-B'2HLYPOHCG'<8O%G'/,H'@LT)H8-PBQ'/7XHLG'V++'
 delivered   to the Administrator, addressed to: The First Marblehead Data Services, Inc., The Prudential Tower, 800
 N7]QC-78'2-LHH-'#'ZS-,'EQ77LG'N7C-78G'53'+M($$#V(*&G'3--H8-P78W'5C%'07CBQ]8'N78BYH8-TLHG'XP-,'B'O7J]'-7'EPLC-'
 Boylston    Street - 34th Floor, Boston, MA 02199-8157, Attention: Ms. Rosalyn Bonaventure, with a copy to First
 5BLKQH,HB)'?7LJ7LB-P78G'/,H'@LT)H8-PBQ'/7XHLG'V++'N7]QC-78'2-LHH-'#'ZS-,'EQ77LG'N7C-78G'53'+M($$#V(*&G'3--H8-P78W'
 Marblehead     Corporation, The Prudential Tower, 800 Boylston Street - 34th Floor, Boston, MA 02199-8157, Attention:
 ?7LJ7LB-H'/LTC-'3).P8PC-LB-P78G'7L'-7'CTO,'7-,HL'B))LHCCHC'BC'-,H'3).P8PC-LB-7L'.B]',BYH'CH-'I7L-,'P8'B'XLP--H8'87-POH'-7'
 Corporate    Trust Administration, or to such other addresses as the Administrator may have set forth in a written notice to
 -,H'>X8HL'/LTC-HH%
 the  Owner Trustee.

           2HO-P78'(S%+\
           Section  14.06        2HYHLBKPQP-]%''38]'JL7YPCP78'7I'-,PC'39LHH.H8-'X,PO,'PC'JL7,PKP-H)'7L'T8H8I7LOHBKQH'P8'B8]'
                                 Severability. Any provision of this Agreement which is prohibited or unenforceable in any
 `TLPC)PO-P78'C,BQQG'BC'-7'CTO,'`TLPC)PO-P78G'KH'P8HIIHO-PYH'-7'-,H'H^-H8-'7I'CTO,'JL7,PKP-P78'7L'T8H8I7LOHBKPQP-]'XP-,7T-'
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without
 P8YBQP)B-P89'-,H'LH.BP8P89'JL7YPCP78C',HLH7IG'B8)'B8]'CTO,'JL7,PKP-P78'7L'T8H8I7LOHBKPQP-]'P8'B8]'`TLPC)PO-P78'C,BQQ'87-'
 invalidating  the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not
 P8YBQP)B-H'7L'LH8)HL'T8H8I7LOHBKQH'CTO,'JL7YPCP78'P8'B8]'7-,HL'`TLPC)PO-P78%
 invalidate or render unenforceable such provision in any other jurisdiction.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                           $USUM+(V
                                                                                                                         9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'Z('7I'SM
                                                                       Page 31 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 263 of 369

          2HO-P78'(S%+&
          Section 14.07       2HJBLB-H'?7T8-HLJBL-C%''/,PC'39LHH.H8-'.B]'KH'H^HOT-H)'K]'-,H'JBL-PHC',HLH-7'P8'CHJBLB-H'
                              Separate Counterparts. This Agreement may be executed by the parties hereto in separate
 O7T8-HLJBL-CG'HBO,'7I'X,PO,'X,H8'C7'H^HOT-H)'B8)')HQPYHLH)'C,BQQ'KH'B8'7LP9P8BQG'KT-'BQQ'CTO,'O7T8-HLJBL-C'C,BQQ'-79H-,HL'
 counterparts, each of which when so executed and delivered shall be an original, but all such counterparts shall together
 O78C-P-T-H'KT-'78H'B8)'-,H'CB.H'P8C-LT.H8-%
 constitute but one and the same instrument.

          2HO-P78'(S%+V
          Section 14.08        2TOOHCC7LC'B8)'3CCP98C%''3QQ'O7YH8B8-C'B8)'B9LHH.H8-C'O78-BP8H)',HLHP8'C,BQQ'KH'KP8)P89'
                               Successors and Assigns. All covenants and agreements contained herein shall be binding
 TJ78G'B8)'P8TLH'-7'-,H'KH8HIP-'7IG'-,H'>X8HL'/LTC-HH'B8)'P-C'CTOOHCC7LC'B8)'BCCP98C'B8)'HBO,'>X8HL'B8)'P-C'CTOOHCC7LC'B8)'
 upon, and inure to the benefit of, the Owner Trustee and its successors and assigns and each Owner and its successors and
 JHL.P--H)'BCCP98CG'BQQ'BC',HLHP8'JL7YP)H)%'38]'LHiTHC-G'87-POHG')PLHO-P78G'O78CH8-G'XBPYHL'7L'7-,HL'P8C-LT.H8-'7L'BO-P78'K]'
 permitted assigns, all as herein provided. Any request, notice, direction, consent, waiver or other instrument or action by
 B8'>X8HL'C,BQQ'KP8)'-,H'CTOOHCC7LC'B8)'BCCP98C'7I'CTO,'>X8HL%
 an Owner shall bind the successors and assigns of such Owner.

          2HO-P78'(S%+$
          Section 14.09       DHB)P89C%''/,H',HB)P89C'7I'-,H'YBLP7TC'3L-POQHC'B8)'2HO-P78C',HLHP8'BLH'I7L'O78YH8PH8OH'7I'
                              Headings.   The headings of the various Articles and Sections herein are for convenience of
 LHIHLH8OH'78Q]'B8)'C,BQQ'87-')HIP8H'7L'QP.P-'B8]'7I'-,H'-HL.C'7L'JL7YPCP78C',HLH7I%
 reference only and shall not define or limit any of the terms or provisions hereof.

           2HO-P78'(S%(+
           Section 14.10      47YHL8P89'=BX%''/,PC'39LHH.H8-'C,BQQ'P8'BQQ'LHCJHO-C'KH'97YHL8H)'K]G'B8)'O78C-LTH)'P8'
                              Governing   Law. This Agreement shall in all respects be governed by, and construed in
 BOO7L)B8OH'XP-,G'-,H'QBXC'7I'-,H'2-B-H'7I'FHQBXBLH'cH^OQT)P89'O78IQPO-'7I'QBX'LTQHCfG'P8OQT)P89'BQQ'.B--HLC'7I'O78C-LTO-P78G'
 accordance  with, the laws of the State of Delaware (excluding conflict of law rules), including all matters of construction,
 YBQP)P-]'B8)'JHLI7L.B8OH%
 validity and performance.

          2HO-P78'(S%((
          Section 14.11      4H8HLBQ'<8-HLJLH-PYH'@LP8OPJQHC%''E7L'JTLJ7CHC'7I'-,PC'39LHH.H8-G'H^OHJ-'BC'7-,HLXPCH'
                             General  Interpretive Principles. For purposes of this Agreement, except as otherwise
 H^JLHCCQ]'JL7YP)H)'7L'T8QHCC'-,H'O78-H^-'7-,HLXPCH'LHiTPLHCW
 expressly provided or unless the context otherwise requires:

          cBf
          (a)      /,H')HIP8H)'-HL.C'P8'-,PC'39LHH.H8-'P8OQT)H'-,H'JQTLBQ'BC'XHQQ'BC'-,H'CP89TQBLG'B8)'-,H'TCH'7I'B8]'9H8)HL'
                   The defined terms in this Agreement include the plural as well as the singular, and the use of any gender
 ,HLHP8'C,BQQ'KH')HH.H)'-7'P8OQT)H'B8]'7-,HL'9H8)HLa
 herein shall be deemed to include any other gender;

          cKf
          (b)     3OO7T8-P89'-HL.C'87-'7-,HLXPCH')HIP8H)',HLHP8',BYH'-,H'.HB8P89C'BCCP98H)'-7'-,H.'P8'BOO7L)B8OH'XP-,'
                  Accounting  terms not otherwise defined herein have the meanings assigned to them in accordance with
 9H8HLBQQ]'BOOHJ-H)'BOO7T8-P89'JLP8OPJQHC'BC'P8'HIIHO-'78'-,H')B-H',HLH7Ia
 generally accepted accounting principles as in effect on the date hereof;

        cOf
        (c)       0HIHLH8OHC',HLHP8'-7'd3L-POQHCGe'd2HO-P78CGe'dJBLB9LBJ,Ce'B8)'7-,HL'CTK)PYPCP78C'XP-,7T-'LHIHLH8OH'-7'B'
                  References herein to "Articles," "Sections," "paragraphs" and other subdivisions without reference to a
 )7OT.H8-'BLH'-7')HCP98B-H)'3L-POQHCG'2HO-P78CG'JBLB9LBJ,C'B8)'7-,HL'CTK)PYPCP78C'7I'-,PC'39LHH.H8-a
 document are to designated Articles, Sections, paragraphs and other subdivisions of this Agreement;

          c)f
          (d)      3'LHIHLH8OH'-7'B'JBLB9LBJ,'XP-,7T-'ITL-,HL'LHIHLH8OH'-7'B'2HO-P78'PC'B'LHIHLH8OH'-7'CTO,'JBLB9LBJ,'BC'
                   A reference to a paragraph without further reference to a Section is a reference to such paragraph as
 O78-BP8H)'P8'-,H'CB.H'2HO-P78'P8'X,PO,'-,H'LHIHLH8OH'BJJHBLCG'B8)'-,PC'LTQH'C,BQQ'BQC7'BJJQ]'-7'CTKJBLB9LBJ,C'B8)'7-,HL'
 contained in the same Section in which the reference appears, and this rule shall also apply to subparagraphs and other
 CTK)PYPCP78Ca
 subdivisions;

          cHf
          (e)      /,H'X7L)C'd,HLHP8Ge'd,HLH7IGe'd,HLHT8)HLe'B8)'7-,HL'X7L)C'7I'CP.PQBL'P.J7L-'LHIHL'-7'-,PC'39LHH.H8-'BC'
                   The words "herein," "hereof," "hereunder" and other words of similar import refer to this Agreement as
 aB'X,7QH'B8)'87-'-7'B8]'JBL-POTQBL'JL7YPCP78a'B8)
    whole and not to any particular provision; and

          cIf
          (f)      /,H'-HL.'dP8OQT)He'7L'dP8OQT)P89e'C,BQQ'.HB8'XP-,7T-'QP.P-B-P78'K]'LHBC78'7I'H8T.HLB-P78%
                   The term "include" or "including" shall mean without limitation by reason of enumeration.

          <6' WITNESS
          IN  ;</6!22' ;D!0!>EG'
                          WHEREOF, the -,H' parties
                                            JBL-PHC' hereto
                                                     ,HLH-7' have
                                                             ,BYH' OBTCH)' -,PC' /LTC-'
                                                                   caused this          39LHH.H8-' to
                                                                                 Trust Agreement   -7' the
                                                                                                       -,H' duly
                                                                                                            )TQ]' H^HOT-H)' K]' their
                                                                                                                  executed by   -,HPL'
 LHCJHO-PYH'7IIPOHLC',HLHT8-7')TQ]'BT-,7LPRH)G'BC'7I'-,H')B]'B8)']HBL'IPLC-'BK7YH'XLP--H8%
 respective officers hereunto duly authorized, as of the day and year first above written.

                                                                         ;<=5<64/>6'/012/'?>5@36AG'87-'P8'P-C'
                                                                         WILMINGTON        TRUST COMPANY, not in its
                                                                         P8)PYP)TBQ'OBJBOP-]'H^OHJ-'BC'H^JLHCCQ]'JL7YP)H)'
                                                                         individual capacity except as expressly provided
                                                                         ,HLHP8G'KT-'C7QHQ]'BC'>X8HL'/LTC-HH
                                                                         herein, but solely as Owner Trustee


                                                                         N]WUCU'@B-LPOPB'3%'!YB8C
                                                                         By:/s/ Patricia A. Evans
                                                                            6B.HW @B-LPOPB'3%'!YB8C
                                                                            Name:       Patricia A. Evans
                                                                            /P-QHW
                                                                            Title:      _POH'@LHCP)H8-
                                                                                        Vice  President


                                                                         /D!'63/<>63='?>==!4<3/!'E16F<64G'==?G'
                                                                         THE  NATIONAL COLLEGIATE FUNDING, LLC,
                                                                         BC'FHJ7CP-7L'B8)'>X8HL
                                                                         as Depositor and Owner

                                                                         N]W'''''''''''43/!'D7Q)P89CG'<8O%G'5H.KHL
                                                                         By:           GATE Holdings, Inc., Member




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                             $USUM+(V
                                                                                                                           9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'ZM'7I'SM
                                                                       Page 32 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 264 of 369



                                                     N]W
                                                     By:    UCU'k7,8'3%'E7^9L7YHL
                                                            /s/ John A. Foxgrover
                                                            6B.HW John
                                                            Name:  k7,8'3%'E7^9L7YHL
                                                                         A. Foxgrover
                                                            /P-QHW _POH'@LHCP)H8-
                                                            Title: Vice  President


                                                   /D!'!F1?3/<>6'0!2>10?!2'<62/</1/!G'<6?%G'
                                                   THE  EDUCATION RESOURCES INSTITUTE, INC.,
                                                   BC'>X8HL
                                                   as Owner


                                                  N]WUCU';PQQPC'k%'DTQP89C'<<<
                                                  By:/s/ Willis J. Hulings III
                                                     Name: ;PQQPC'k%'DTQP89C'<<<
                                                     6B.HW       Willis J. Hulings III
                                                     /P-QHW
                                                     Title:      @LHCP)H8-'B8)'?,PHI'!^HOT-PYH'>IIPOHL
                                                                 President and Chief Executive Officer

 3?n6>;=!F4!F';</D'
 ACKNOWLEDGED    WITH
 0!2@!?/
 RESPECT
 />'/D!'@>;!0'3//>06!A
 TO THE POWER ATTORNEY
 4036/!F'<6'2!?/<>6'S%+*
 GRANTED  IN SECTION 4.05

 E<02/'530N=!D!3F'F3/3'
 FIRST MARBLEHEAD DATA
 2!0_<?!2G'<6?%
 SERVICES, INC.


 N]W UCU'07CBQ]8'N78BYH8-TLH
 By: /s/ Rosalyn Bonaventure
     6B.HW Rosalyn
     Name:   07CBQ]8'N78BYH8-TLH
                     Bonaventure
     /P-QHW @LHCP)H8-
     Title:  President

 &9;<=',>9??@?A='B+/1.&'566*78C
 Trust Agreement (NCSLT 2007-4)




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                  $USUM+(V
                                                                                                9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'ZZ'7I'SM
                                                                       Page 33 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 265 of 369


                                             SCHEDULE A
                                             1/#!32.!',

                            /EFG=EH'/IA=9GJ;=GIA<
                            Capital Contributions         1LE9GA>'4E=GI
                                                          Sharing Ratio   N?9O?A=E>?'$A=?9?<=
                                                                          Percentage Interest
          -DA?9<
          Owners                     BKC
                                     ($)                      BMC
                                                              (%)                BMC
                                                                                 (%)

 /,H'6B-P78BQ'?7QQH9PB-H'
 The National Collegiate
                                   m(%++
                                   $1.00                    &$%Z++Zj
                                                            79.3003%          &$%Z++Zj
                                                                              79.3003%
 ET8)P89'==?
 Funding LLC

 /,H'!)TOB-P78'0HC7TLOHC'
 The  Education Resources
                                   678H
                                   None                     M+%\$$&j
                                                            20.6997%          M+%\$$&j
                                                                              20.6997%
 <8C-P-T-HG'<8O%
 Institute, Inc.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm          $USUM+(V
                                                                                        9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'ZS'7I'SM
                                                                       Page 34 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 266 of 369



                                                   SCHEDULE B
                                                   1/#!32.!'%

                                                   !"#$%&'()($#*"'+
                                                   Loan Originators




         NB8g'7I'3.HLPOBG'6%3%
      !• Bank of America, N.A.

         ?,BL-HL'>8H'NB8gG'6%3%
      !• Charter One Bank, N.A.

         ?P-PRH8C'NB8g'7I'0,7)H'<CQB8)
      !• Citizens Bank of Rhode Island

         ?7.HLPOB'NB8g
      !• Comerica Bank

         D2N?'NB8g'123G'6B-P78BQ'3CC7OPB-P78
      !• HSBC Bank USA, National Association

         /,H'DT8-P89-78'6B-P78BQ'NB8g
      !• The Huntington National Bank

         <8CTLNB8O
      !• InsurBanc

         k@57L9B8'?,BCH'NB8gG'6%3%
      !• JPMorgan Chase Bank, N.A.

         nH]NB8g'6B-P78BQ'3CC7OPB-P78
      !• KeyBank National Association

         5B8TIBO-TLHLC'B8)'/LB)HLC'/LTC-'?7.JB8]
      !• Manufacturers and Traders Trust Company

         6B-P78BQ'?P-]'NB8g
      !• National City Bank

         @6?'NB8gG'6%3%
      !• PNC Bank, N.A.

         27YHLHP98'NB8g
      !• Sovereign Bank

         2T8/LTC-'NB8g
      !• SunTrust Bank

         /?E'6B-P78BQ'NB8g%
      !• TCF National Bank.

         18P78'EH)HLBQ'2BYP89C'NB8g
      !• Union Federal Savings Bank




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm   $USUM+(V
                                                                                 9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'Z*'7I'SM
                                                                       Page 35 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 267 of 369

                                                        SCHEDULE C
                                                        1/#!32.!'/
                                                   ,"*-%./'01#+-%2)'--3-$*+
                                                   Note Purchase Agreements

 !BO,' of
 Each  7I' the
           -,H' Note
                67-H' Purchase
                      @TLO,BCH' Agreements,
                                39LHH.H8-CG' as
                                             BC' amended
                                                 B.H8)H)' or
                                                          7L' supplemented,
                                                              CTJJQH.H8-H)G' was
                                                                             XBC' entered
                                                                                  H8-HLH)' P8-7' K]' and
                                                                                           into by   B8)' between
                                                                                                          KH-XHH8' /,H' EPLC-'
                                                                                                                   The First
 5BLKQH,HB)'?7LJ7LB-P78'B8)W
 Marblehead   Corporation and:

          NB8g' 7I'
       !• Bank      3.HLPOBG' N.A.,
                of America,   6%3%G')B-H)'3JLPQ' Z+G'M++(G'I7L'
                                    dated April 30,  2001, for Q7B8C' -,B-' were
                                                                loans that  XHLH' originated
                                                                                  7LP9P8B-H)' under
                                                                                              T8)HL'NB8g'7I'3.HLPOBbC'@LPYB-H'
                                                                                                    Bank of America's Private
          =7B8'@L79LB.G'/!0<'2O,77Q'?,B88HQ'=7B8'@L79LB.'B8)'<2=@'=7B8'@L79LB.%
          Loan Program, TERI School Channel Loan Program and ISLP Loan Program.

          NB8g' of
       !• Bank  7I' America,
                    3.HLPOBG' N.A.,
                              6%3%G' )B-H)' kT8H' 30,
                                     dated June   Z+G' 2006,
                                                       M++\G' I7L'
                                                              for Q7B8C' -,B-' were
                                                                   loans that  XHLH' originated
                                                                                     7LP9P8B-H)' under
                                                                                                 T8)HL' Bank
                                                                                                        NB8g' of
                                                                                                              7I' America's
                                                                                                                  3.HLPOBbC' @LPYB-H'
                                                                                                                             Private
          =7B8'@L79LB.G'/!0<'2O,77Q'?,B88HQ'=7B8'@L79LB.'B8)'<2=@'=7B8'@L79LB.%
          Loan Program, TERI School Channel Loan Program and ISLP Loan Program.

          NB8g'7I'3.HLPOBG'6%3%G')B-H)'3JLPQ'(G'M++\G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'NB8g'7I'3.HLPOBbC'FPLHO-'-7'
       •! Bank of America, N.A., dated April 1, 2006, for loans that were originated under Bank of America's Direct to
          ?78CT.HL'=7B8'@L79LB.%
          Consumer Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'BC'7I'FHOH.KHL'M$G'M++Z'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'333'
       !• Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
          27T-,HL8'6HX'!89QB8)'NB8g'=7B8'@L79LB.%
          Southern New England Bank Loan Program.

          ?,BL-HL' >8H'
       !• Charter       NB8gG' N.A.,
                   One Bank,   6%3%G' )B-H)' >O-7KHL' 31,
                                      dated October   Z(G' 2003,
                                                           M++ZG' I7L'
                                                                  for Q7B8C' -,B-' were
                                                                       loans that  XHLH' originated
                                                                                         7LP9P8B-H)' under
                                                                                                     T8)HL' Charter
                                                                                                            ?,BL-HL' One's
                                                                                                                     >8HbC' AES
                                                                                                                            3!2'
          !)TOB-P7843<6'=7B8'@L79LB.%
          EducationGAIN   Loan Program.

          ?,BL-HL' One
       !• Charter  >8H' Bank,
                        NB8gG' N.A.,
                               6%3%G' dated
                                      )B-H)' kT8H' Z+G' 2003,
                                             June 30,   M++ZG' I7L'
                                                               for Q7B8C' -,B-' were
                                                                    loans that  XHLH' originated
                                                                                      7LP9P8B-H)' under
                                                                                                  T8)HL' ?,BL-HL' >8HbC' Citibank
                                                                                                         Charter One's   ?P-PKB8g'
          !)TOB-P78'3CCPC-B8OH'=7B8'@L79LB.%
          Education Assistance Loan Program.

          ?,BL-HL' >8H'
       !• Charter       NB8gG'6%3%G')B-H)'kTQ]'(G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'?7QQH9H'
                   One Bank,                                                                                        =7B8'
                              N.A., dated July 1, 2002, for loans that were originated under Charter One's College Loan
          ?7LJ7LB-P78'=7B8'@L79LB.%
          Corporation Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'67YH.KHL'(&G'M++ZG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'6B-P78BQ'
       !• Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under Charter One's National
          !)TOB-P78'=7B8'@L79LB.%
          Education Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'5B]'(*G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'6H^-2-T)H8-'
       !• Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under Charter One's NextStudent
          3Q-HL8B-PYH'=7B8'@L79LB.%
          Alternative Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'5BLO,'M*G'M++SG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'3C-LPYH'B8)'
       !• Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
          3C-LPYH3QQPB8OH'!)TOB-P78'cIUgUB'2/30/f'=7B8'@L79LB.C%
          AstriveAlliance Education (f/k/a START) Loan Programs.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'EHKLTBL]'(*G'M++*G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'
       !• Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under Charter One's   >8HbC'0HIHLLBQ'
                                                                                                                       Referral
          =7B8' Program
          Loan  @L79LB.' (including
                          cP8OQT)P89' Q7B8C'
                                      loans P8' -,H' Charter
                                             in the  ?,BL-HL' One
                                                              >8H' Bank
                                                                   NB8g' Alternative
                                                                          3Q-HL8B-PYH' Loan
                                                                                        =7B8' Program,
                                                                                              @L79LB.G' E-Loan
                                                                                                         !#=7B8' Private
                                                                                                                  @LPYB-H' Loan
                                                                                                                           =7B8'
          @L79LB.G' UPromise
          Program,  1@L7.PCH' Alternative
                               3Q-HL8B-PYH' Loan
                                            =7B8' Program,
                                                  @L79LB.G' Collegiate
                                                             ?7QQH9PB-H' 27QT-P78C' 3Q-HL8B-PYH' Loan
                                                                         Solutions Alternative   =7B8' Program,
                                                                                                       @L79LB.G' ?7QQH9H' N7BL)'
                                                                                                                 College Board
          3Q-HL8B-PYH' Loan
          Alternative  =7B8' Program,
                             @L79LB.G' Axiom
                                       3^P7.' Alternative
                                               3Q-HL8B-PYH' Loan
                                                            =7B8' Program,
                                                                  @L79LB.G' American
                                                                              3.HLPOB8' 2-T)H8-'  =7B8' 2HLYPOHC'
                                                                                         Student Loan             @LPYB-H' Loan
                                                                                                         Services Private  =7B8'
          @L79LB.G'8NT]'@LPYB-H'=7B8'@L79LB.G'B8)'/,P8gEP8B8OPBQ'3Q-HL8B-PYH'=7B8'@L79LB.f%
          Program,  nBuy Private Loan Program, and ThinkFinancial Alternative Loan Program).

          ?P-PRH8C' Bank
       !• Citizens  NB8g' of
                          7I' Rhode
                              0,7)H' Island,
                                     <CQB8)G' )B-H)' 3JLPQ' 30,
                                              dated April   Z+G' 2004,
                                                                 M++SG' I7L'
                                                                        for Q7B8C' -,B-' were
                                                                             loans that  XHLH' originated
                                                                                               7LP9P8B-H)' under
                                                                                                           T8)HL' Citizens
                                                                                                                  ?P-PRH8C' Bank
                                                                                                                            NB8g' of
                                                                                                                                  7I'
          0,7)H' <CQB8)bC'
          Rhode            3Q-HL8B-PYH' Loan
                  Island's Alternative   =7B8' Program,
                                                @L79LB.G' <2=@'    =7B8' Program,
                                                           ISLP Loan      @L79LB.G' Compass
                                                                                     ?7.JBCC' Bank
                                                                                                 NB8g' Loan
                                                                                                       =7B8' Program,
                                                                                                              @L79LB.G' FinanSure
                                                                                                                         EP8B82TLH'
          3Q-HL8B-PYH'=7B8'@L79LB.G'6BY]'EH)HLBQ'3Q-HL8B-PYH'=7B8'@L79LB.G'B8)'"B8-,TC'3Q-HL8B-PYH'=7B8'@L79LB.%
          Alternative Loan Program, Navy Federal Alternative Loan Program, and Xanthus Alternative Loan Program.

          ?P-PRH8C' Bank
       !• Citizens  NB8g' of
                          7I' Rhode
                              0,7)H' Island,
                                     <CQB8)G' dated
                                              )B-H)' >O-7KHL' (G' 2002,
                                                     October 1,   M++MG' I7L'
                                                                         for Q7B8C' -,B-' were
                                                                              loans that  XHLH' originated
                                                                                                7LP9P8B-H)' under
                                                                                                            T8)HL' Citizens
                                                                                                                   ?P-PRH8C' Bank
                                                                                                                             NB8g' of
                                                                                                                                   7I'
          0,7)H'<CQB8)bC'@H88'2-B-H'18)HL9LB)TB-H'=7B8'@L79LB.%
          Rhode  Island's Penn State Undergraduate Loan Program.

          ?7.HLPOB' Bank,
       !• Comerica  NB8gG' dated
                           )B-H)' kT8H' Z+G' 2006,
                                  June 30,   M++\G' I7L'
                                                    for Q7B8C' -,B-' were
                                                         loans that  XHLH' 7LP9P8B-H)'
                                                                           originated T8)HL' ?7.HLPOB' Bank's
                                                                                       under Comerica  NB8gbC' Private
                                                                                                               @LPYB-H' Loan
                                                                                                                        =7B8'
          @L79LB.%
          Program.

          D2N?'NB8g'123G'6B-P78BQ'3CC7OPB-P78G')B-H)'3JLPQ'(&G'M++MG'BC'B.H8)H)'78'kT8H'MG'M++Z'B8)'3T9TC-'(G'M++ZG'
       !• HSBC   Bank USA, National Association, dated April 17, 2002, as amended on June 2, 2003 and August 1, 2003,
          I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'D2N?'=7B8'@L79LB.%
          for loans that were originated under the HSBC Loan Program.

       !•




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                             $USUM+(V
                                                                                                                           9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'Z\'7I'SM
                                                                       Page 36 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 268 of 369

       /,H' Huntington
       The  DT8-P89-78' National
                        6B-P78BQ' Bank,
                                  NB8gG' dated
                                         )B-H)' May
                                                5B]' 20,
                                                     M+G' 2003,
                                                          M++ZG' for
                                                                 I7L' Q7B8C' -,B-' were
                                                                      loans that   XHLH' originated
                                                                                         7LP9P8B-H)' under
                                                                                                     T8)HL' the
                                                                                                            -,H' Huntington
                                                                                                                 DT8-P89-78'
       !)TOB-P78'=7B8'@L79LB.%
       Education Loan Program.

     . <8CTLNB8OG')B-H)'kTQ]'(G'M++\G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'<8CTLNB8O'=7B8'@L79LB.%
     ! InsurBanc, dated July 1, 2006, for loans that were originated under the InsurBanc Loan Program.

     . k@57L9B8'?,BCH'NB8gG'6%3GG'cCTOOHCC7L'-7'NB8g'>8HG'6%3%fG')B-H)'5B]'(G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'
     ! JPMorgan  Chase Bank, N.A„ (successor to Bank One, N.A.), dated May 1, 2002, for loans that were originated
       T8)HL' Bank
       under  NB8g' One's
                    >8HbC' ?>0@>03/!'   3F_36/34!' Loan
                           CORPORATE ADVANTAGE         =7B8' Program,
                                                             @L79LB.G' EDUCATION
                                                                        !F1?3/<>6' ONE >6!' Loan
                                                                                              =7B8' Program,
                                                                                                    @L79LB.G' and
                                                                                                              B8)'
       ?B.JTC'>8H'=7B8'@L79LB.%
       Campus  One Loan Program.

     . nH]NB8g' National
     ! KeyBank   6B-P78BQ' Association,
                           3CC7OPB-P78G' dated
                                         )B-H)' May
                                                5B]' 12,
                                                     (MG' 2006,
                                                          M++\G' I7L'
                                                                 for Q7B8C' -,B-' were
                                                                      loans that  XHLH' originated
                                                                                        7LP9P8B-H)' T8)HL' nH]NB8gbC' Private
                                                                                                    under KeyBank's   @LPYB-H'
       !)TOB-P78'=7B8'@L79LB.%
       Education Loan Program.

     . 5B8TIBO-TLHLC'B8)'/LB)HLC'/LTC-'?7.JB8]G')B-H)'3JLPQ'M$G'M++SG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'5h/'
     ! Manufacturers  and Traders Trust Company, dated April 29, 2004, for loans that were originated under the M&T
       3Q-HL8B-PYH'=7B8'@L79LB.%
       Alternative Loan Program.

     . 6B-P78BQ' ?P-]'
     ! National        NB8gG' )B-H)'
                 City Bank,          67YH.KHL' 13,
                              dated November   (ZG' 2002,
                                                    M++MG' I7L'
                                                           for Q7B8C' -,B-' were
                                                                loans that  XHLH' originated
                                                                                  7LP9P8B-H)' under
                                                                                              T8)HL' the
                                                                                                     -,H' National
                                                                                                          6B-P78BQ' City
                                                                                                                    ?P-]' Loan
                                                                                                                          =7B8'
       @L79LB.%
       Program.

     . 6B-P78BQ' City
     ! National  ?P-]' Bank,
                       NB8gG' )B-H)'kTQ]' M(G'M++\G'
                              dated July 21,  2006, I7L'Q7B8C' -,B-' were
                                                     for loans that  XHLH'7LP9P8B-H)'T8)HL'-,H'6B-P78BQ'?P-]'0HIHLLBQ'=7B8'
                                                                          originated under the National City Referral Loan
       @L79LB.G'P8OQT)P89'-,H'3C-T-H'@LPYB-H'=7B8'@L79LB.'B8)'2-T)H8-'=H8)P89';7LgC'@LPYB-H'=7B8'@L79LB.%
       Program,  including the Astute Private Loan Program and Student Lending Works Private Loan Program.

     . @6?' Bank,
     ! PNC  NB8gG' N.A.,
                   6%3%G' dated
                          )B-H)' April
                                 3JLPQ' 22,
                                        MMG' 2004,
                                             M++SG' I7L' Q7B8C' that
                                                    for loans   -,B-' were
                                                                      XHLH' originated
                                                                            7LP9P8B-H)' under
                                                                                        T8)HL' PNC
                                                                                               @6?' Bank's
                                                                                                    NB8gbC' Alternative
                                                                                                            3Q-HL8B-PYH' Loan
                                                                                                                         =7B8'
       @L79LB.G' Brazos
       Program,  NLBR7C'3Q-HL8B-PYH' =7B8'@L79LB.G'!)YPC7LC'3Q-HL8B-PYH'=7B8'@L79LB.G'E78)7'ET-TL7'=7B8'@L79LB.G'
                        Alternative Loan    Program, Edvisors Alternative Loan Program, Fondo Futuro Loan Program,
       4!'578H]'NB8g'2-T)H8-'
       GE  Money Bank Student =7B8'
                                 Loan @L79LB.G'>Q)'6B-P78BQ'
                                        Program, Old National Bank NB8g'@LPYB-H'=7B8'@L79LB.G'B8)'0H9P78C'NB8g'@LPYB-H'
                                                                          Private Loan Program, and Regions Bank Private
       =7B8'@L79LB.%
       Loan Program.

     . 27YHLHP98'NB8gG')B-H)'3JLPQ'Z+G'M++SG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'27YHLHP98'NB8gbC'3Q-HL8B-PYH'2-T)H8-'
     ! Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign Bank's Alternative Student
       =7B8'@L79LB.%
       Loan Program.

     . 2T8/LTC-'NB8gG')B-H)'5BLO,'(G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'2T8/LTC-'=7B8'@L79LB.%
     ! SunTrust Bank, dated March 1, 2002, for loans that were originated under the SunTrust Loan Program.

     . /?E'6B-P78BQ'NB8gG')B-H)'kTQ]'MMG'M++*G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'/?E'6B-P78BQ'NB8g'3Q-HL8B-PYH'
     ! TCF  National Bank, dated July 22, 2005, for loans that were originated under the TCF National Bank Alternative
       =7B8'@L79LB.%
       Loan Program.

         . 18P78'EH)HLBQ'2BYP89C'NB8gG')B-H)'5BLO,'M\G'M++&G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'1E2N'3C-LPYH'
         ! Union Federal Savings Bank, dated March 26, 2007, for loans that were originated under the UFSB Astrive
           =7B8'@L79LB.%
           Loan Program.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                      $USUM+(V
                                                                                                                    9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'Z&'7I'SM
                                                                       Page 37 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 269 of 369

                                                        SCHEDULE D
                                                        1/#!32.!'3
                                                      4/#'#$*5%2)'--3-$*+
                                                      Guaranty Agreements

 !BO,' of
 Each  7I' the
           -,H' I7QQ7XP89' 4TBLB8-]' Agreements,
                following Guaranty    39LHH.H8-CG' as
                                                   BC' amended
                                                       B.H8)H)' or
                                                                7L' CTJJQH.H8-H)G' XBC' entered
                                                                    supplemented, was   H8-HLH)' P8-7' K]' and
                                                                                                 into by   B8)' between
                                                                                                                KH-XHH8' The
                                                                                                                         /,H'
 !)TOB-P78'0HC7TLOHC'<8C-P-T-HG'<8O%'B8)W
 Education  Resources Institute, Inc. and:

          NB8g' 7I'
       !• Bank      3.HLPOBG' N.A.,
                of America,   6%3%G')B-H)'3JLPQ' Z+G'M++(G'I7L'
                                    dated April 30,  2001, for Q7B8C' -,B-' were
                                                                loans that  XHLH' originated
                                                                                  7LP9P8B-H)' under
                                                                                              T8)HL'NB8g'7I'3.HLPOBbC'@LPYB-H'
                                                                                                    Bank of America's Private
          =7B8'@L79LB.G'/!0<'c2O,77Q'?,B88HQf'=7B8'@L79LB.'B8)'/!0<'<2=@'=7B8'@L79LB.%
          Loan Program, TERI (School Channel) Loan Program and TERI ISLP Loan Program.

          NB8g' of
       !• Bank  7I' America,
                    3.HLPOBG' N.A.,
                              6%3%G' )B-H)' kT8H' 30,
                                     dated June   Z+G' 2006,
                                                       M++\G' I7L'
                                                              for Q7B8C' -,B-' were
                                                                   loans that  XHLH' originated
                                                                                     7LP9P8B-H)' under
                                                                                                 T8)HL' Bank
                                                                                                        NB8g' of
                                                                                                              7I' America's
                                                                                                                  3.HLPOBbC' @LPYB-H'
                                                                                                                             Private
          =7B8'@L79LB.G'/!0<'c2O,77Q'?,B88HQf'=7B8'@L79LB.'B8)'/!0<'<2=@'=7B8'@L79LB.%
          Loan Program, TERI (School Channel) Loan Program and TERI ISLP Loan Program.

          NB8g'7I'3.HLPOBG'6%3%G')B-H)'kT8H'Z+G'M++ZG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'NB8g'7I'3.HLPOBbC'FPLHO-'-7'
       !• Bank of America, N.A., dated June 30, 2003, for loans that were originated under Bank of America's Direct to
          ?78CT.HL'=7B8'@L79LB.%
          Consumer Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'BC'7I'FHOH.KHL'M$G'M++Z'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'333'
       !• Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
          27T-,HL8'6HX'!89QB8)'NB8g'=7B8'@L79LB.%
          Southern New England Bank Loan Program.

          ?,BL-HL' >8H'
       !• Charter       NB8gG' N.A.,
                   One Bank,   6%3%G' )B-H)' >O-7KHL' 31,
                                      dated October   Z(G' 2003,
                                                           M++ZG' I7L'
                                                                  for Q7B8C' -,B-' were
                                                                       loans that  XHLH' originated
                                                                                         7LP9P8B-H)' under
                                                                                                     T8)HL' Charter
                                                                                                            ?,BL-HL' One's
                                                                                                                     >8HbC' AES
                                                                                                                            3!2'
          !)TOB-P7843<6'=7B8'@L79LB.%
          EducationGAIN   Loan Program.

          ?,BL-HL' One
       !• Charter  >8H' Bank,
                        NB8gG' N.A.,
                               6%3%G' dated
                                      )B-H)' kT8H' Z+G' 2003,
                                             June 30,   M++ZG' I7L'
                                                               for Q7B8C' -,B-' were
                                                                    loans that  XHLH' originated
                                                                                      7LP9P8B-H)' under
                                                                                                  T8)HL' ?,BL-HL' >8HbC' Citibank
                                                                                                         Charter One's   ?P-PKB8g'
          !)TOB-P78'3CCPC-B8OH'=7B8'@L79LB.%
          Education Assistance Loan Program.

          ?,BL-HL' >8H'
       !• Charter       NB8gG'6%3%G')B-H)'kTQ]'(G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'?7QQH9H'
                   One Bank,                                                                                        =7B8'
                              N.A., dated July 1, 2002, for loans that were originated under Charter One's College Loan
          ?7LJ7LB-P78'=7B8'@L79LB.%
          Corporation Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'67YH.KHL'(&G'M++ZG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'6B-P78BQ'
       !• Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under Charter One's National
          !)TOB-P78'=7B8'@L79LB.%
          Education Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'5B]'(*G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'6H^-2-T)H8-'
       !• Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under Charter One's NextStudent
          3Q-HL8B-PYH'=7B8'@L79LB.%
          Alternative Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'5BLO,'M*G'M++SG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'>8HbC'3C-LPYH'B8)'
       !• Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
          3C-LPYH3QQPB8OH'!)TOB-P78'cIUgUB'2/30/f'=7B8'@L79LB.%
          AstriveAlliance Education (f/k/a START) Loan Program.

          ?,BL-HL'>8H'NB8gG'6%3%G')B-H)'EHKLTBL]'(*G'M++*G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'?,BL-HL'
       !• Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under Charter One's   >8HbC'0HIHLLBQ'
                                                                                                                       Referral
          =7B8' Program
          Loan  @L79LB.' (including
                          cP8OQT)P89' Q7B8C'
                                      loans P8' -,H' Charter
                                             in the  ?,BL-HL' One
                                                              >8H' Bank
                                                                   NB8g' Alternative
                                                                          3Q-HL8B-PYH' Loan
                                                                                        =7B8' Program,
                                                                                              @L79LB.G' E-Loan
                                                                                                         !#=7B8' Private
                                                                                                                  @LPYB-H' Loan
                                                                                                                           =7B8'
          @L79LB.G' UPromise
          Program,  1@L7.PCH' Alternative
                               3Q-HL8B-PYH' Loan
                                            =7B8' Program,
                                                  @L79LB.G' Collegiate
                                                             ?7QQH9PB-H' 27QT-P78C' 3Q-HL8B-PYH' Loan
                                                                         Solutions Alternative   =7B8' Program,
                                                                                                       @L79LB.G' ?7QQH9H' N7BL)'
                                                                                                                 College Board
          3Q-HL8B-PYH' Loan
          Alternative  =7B8' Program,
                             @L79LB.G' Axiom
                                       3^P7.' Alternative
                                               3Q-HL8B-PYH' Loan
                                                            =7B8' Program,
                                                                  @L79LB.G' American
                                                                              3.HLPOB8' 2-T)H8-'  =7B8' 2HLYPOHC'
                                                                                         Student Loan             @LPYB-H' Loan
                                                                                                         Services Private  =7B8'
          @L79LB.G'8NT]'@LPYB-H'=7B8'@L79LB.G'B8)'/,P8gEP8B8OPBQ'3Q-HL8B-PYH'=7B8'@L79LB.f%
          Program,  nBuy Private Loan Program, and ThinkFinancial Alternative Loan Program).

          ?P-PRH8C' Bank
       !• Citizens  NB8g' of
                          7I' Rhode
                              0,7)H' Island,
                                     <CQB8)G' )B-H)' 3JLPQ' 30,
                                              dated April   Z+G' 2004,
                                                                 M++SG' I7L'
                                                                        for Q7B8C' -,B-' were
                                                                             loans that  XHLH' originated
                                                                                               7LP9P8B-H)' under
                                                                                                           T8)HL' Citizens
                                                                                                                  ?P-PRH8C' Bank
                                                                                                                            NB8g' of
                                                                                                                                  7I'
          0,7)H' Island's
          Rhode   <CQB8)bC' Alternative
                            3Q-HL8B-PYH' Loan
                                         =7B8' Program,
                                               @L79LB.G' <2=@'    =7B8' Program,
                                                           ISLP Loan     @L79LB.G' ?7.JBCC'     NB8g' Alternative
                                                                                     Compass Bank      3Q-HL8B-PYH' =7B8'  @L79LB.G'
                                                                                                                    Loan Program,
          EP8B82TLH' Alternative
          FinanSure   3Q-HL8B-PYH' Loan
                                   =7B8' Program,
                                         @L79LB.G' Navy
                                                   6BY]' Federal
                                                          EH)HLBQ' Alternative
                                                                    3Q-HL8B-PYH' Loan
                                                                                  =7B8' Program,
                                                                                         @L79LB.G' and
                                                                                                    B8)' Xanthus
                                                                                                         "B8-,TC' Alternative
                                                                                                                  3Q-HL8B-PYH' Loan
                                                                                                                               =7B8'
          @L79LB.%
          Program.

          ?P-PRH8C' Bank
       !• Citizens  NB8g' of
                          7I' Rhode
                              0,7)H' Island,
                                     <CQB8)G' dated
                                              )B-H)' >O-7KHL' (G' 2002,
                                                     October 1,   M++MG' I7L'
                                                                         for Q7B8C' -,B-' were
                                                                              loans that  XHLH' originated
                                                                                                7LP9P8B-H)' under
                                                                                                            T8)HL' Citizens
                                                                                                                   ?P-PRH8C' Bank
                                                                                                                             NB8g' of
                                                                                                                                   7I'
          0,7)H'<CQB8)bC'@H88'2-B-H'18)HL9LB)TB-H'=7B8'@L79LB.%
          Rhode  Island's Penn State Undergraduate Loan Program.

          ?7.HLPOB' Bank,
       !• Comerica  NB8gG' dated
                           )B-H)' kT8H' Z+G' 2006,
                                  June 30,   M++\G' I7L'
                                                    for Q7B8C' -,B-' were
                                                         loans that  XHLH' 7LP9P8B-H)'
                                                                           originated T8)HL' ?7.HLPOB' Bank's
                                                                                       under Comerica  NB8gbC' Private
                                                                                                               @LPYB-H' Loan
                                                                                                                        =7B8'
          @L79LB.%
          Program.

          D2N?'NB8g'123G'6B-P78BQ'
       !• HSBC                     3CC7OPB-P78G')B-H)'
                Bank USA, National Association,        3JLPQ'(&G'M++MG'I7L'Q7B8C'-,B-'
                                                dated April                            XHLH'7LP9P8B-H)'T8)HL'-,H'
                                                             17, 2002, for loans that were                        D2N?'
                                                                                            originated under the HSBC
          =7B8'@L79LB.%
          Loan Program.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                             $USUM+(V
                                                                                                                           9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'ZV'7I'SM
                                                                       Page 38 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 270 of 369

         /,H' Huntington
      !• The  DT8-P89-78' National
                          6B-P78BQ' Bank,
                                    NB8gG' dated
                                           )B-H)' May
                                                  5B]' 20,
                                                       M+G' 2003,
                                                            M++ZG' for
                                                                   I7L' Q7B8C' -,B-' were
                                                                        loans that   XHLH' originated
                                                                                           7LP9P8B-H)' under
                                                                                                       T8)HL' the
                                                                                                              -,H' Huntington
                                                                                                                   DT8-P89-78'
         !)TOB-P78'=7B8'@L79LB.%
         Education Loan Program.

         <8CTLNB8OG')B-H)'kTQ]'(G'M++\G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'<8CTLNB8O'=7B8'@L79LB.%
      !• InsurBanc, dated July 1, 2006, for loans that were originated under the InsurBanc Loan Program.

         k@57L9B8'?,BCH'NB8gG'6%3%G'cCTOOHCC7L'-7'NB8g'>8HG'6%3%Gf')B-H)'5B]'(ZG'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'
      !• JPMorgan  Chase Bank, N.A., (successor to Bank One, N.A.,) dated May 13, 2002, for loans that were originated
         T8)HL' Bank
         under  NB8g' One's
                      >8HbC' ?>0@>03/!'    3F_36/34!' Loan
                             CORPORATE ADVANTAGE           =7B8' Program,
                                                                 @L79LB.G' EDUCATION
                                                                           !F1?3/<>6' ONE  >6!' Loan
                                                                                                 =7B8' Program,
                                                                                                        @L79LB.G' and
                                                                                                                  B8)'
         ?B.JTC'>8H'=7B8'@L79LB.%
         Campus  One Loan Program.

         nH]NB8g' National
      !• KeyBank   6B-P78BQ' Association,
                             3CC7OPB-P78G' dated
                                           )B-H)' May
                                                  5B]' 12,
                                                       (MG' 2006,
                                                            M++\G' I7L'
                                                                   for Q7B8C' -,B-' were
                                                                        loans that  XHLH' originated
                                                                                          7LP9P8B-H)' T8)HL' nH]NB8gbC' Private
                                                                                                      under KeyBank's   @LPYB-H'
         !)TOB-P78'=7B8'@L79LB.%
         Education Loan Program.

         5B8TIBO-TLHLC'B8)'/LB)HLC'/LTC-'?7.JB8]G')B-H)'3JLPQ'M$G'M++SG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'5h/'
      !• Manufacturers  and Traders Trust Company, dated April 29, 2004, for loans that were originated under the M&T
         3Q-HL8B-PYH'=7B8'@L79LB.%
         Alternative Loan Program.

         6B-P78BQ'?P-]'NB8gG')B-H)'kTQ]'M\G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'6B-P78BQ'?P-]'=7B8'@L79LB.%
      !• National City Bank, dated July 26, 2002, for loans that were originated under the National City Loan Program.

         6B-P78BQ' City
      !• National  ?P-]' Bank,
                         NB8gG' )B-H)'kTQ]' M(G'M++\G'
                                dated July 21,  2006, I7L'Q7B8C' -,B-' were
                                                       for loans that  XHLH'7LP9P8B-H)'T8)HL'-,H'6B-P78BQ'?P-]'0HIHLLBQ'=7B8'
                                                                            originated under the National City Referral Loan
         @L79LB.G'P8OQT)P89'-,H'3C-T-H'@LPYB-H'=7B8'@L79LB.'B8)'-,H'2-T)H8-'=H8)P89';7LgC'@LPYB-H'=7B8'@L79LB.%
         Program,  including the Astute Private Loan Program and the Student Lending Works Private Loan Program.

         @6?' Bank,
      !• PNC  NB8gG' N.A.,
                     6%3%G' dated
                            )B-H)' April
                                   3JLPQ' 22,
                                          MMG' 2004,
                                               M++SG' I7L' Q7B8C' that
                                                      for loans   -,B-' were
                                                                        XHLH' originated
                                                                              7LP9P8B-H)' under
                                                                                          T8)HL' PNC
                                                                                                 @6?' Bank's
                                                                                                      NB8gbC' Alternative
                                                                                                              3Q-HL8B-PYH' Loan
                                                                                                                           =7B8'
         @L79LB.G' Brazos
         Program,  NLBR7C'3Q-HL8B-PYH' =7B8'@L79LB.G'!)YPC7LC'3Q-HL8B-PYH'=7B8'@L79LB.G'E78)7'ET-TL7'=7B8'@L79LB.G'
                          Alternative Loan    Program, Edvisors Alternative Loan Program, Fondo Futuro Loan Program,
         4!'578H]'NB8g'2-T)H8-'
         GE  Money Bank Student =7B8'
                                   Loan @L79LB.G'>Q)'6B-P78BQ'
                                          Program, Old National Bank NB8g'@LPYB-H'=7B8'@L79LB.G'B8)'0H9P78C'NB8g'@LPYB-H'
                                                                            Private Loan Program, and Regions Bank Private
         =7B8'@L79LB.
         Loan Program

         27YHLHP98'NB8gG')B-H)'3JLPQ'Z+G'M++SG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'27YHLHP98'NB8gbC'3Q-HL8B-PYH'2-T)H8-'
      !• Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign Bank's Alternative Student
         =7B8'@L79LB.%
         Loan Program.

         2T8/LTC-'NB8gG')B-H)'5BLO,'(G'M++MG'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'2T8/LTC-'=7B8'@L79LB.%
      !• SunTrust Bank, dated March 1, 2002, for loans that were originated under the SunTrust Loan Program.

         /?E'6B-P78BQ'NB8gG')B-H)'kTQ]'MMG'M++*G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'/?E'6B-P78BQ'NB8g'3Q-HL8B-PYH'
      !• TCF  National Bank, dated July 22, 2005, for loans that were originated under the TCF National Bank Alternative
         =7B8'@L79LB.%
         Loan Program.

         18P78'EH)HLBQ'2BYP89C'NB8gG')B-H)'5BLO,'M\G'M++&G'I7L'Q7B8C'-,B-'XHLH'7LP9P8B-H)'T8)HL'-,H'12EN'3C-LPYH'=7B8'
      !• Union Federal Savings Bank, dated March 26, 2007, for loans that were originated under the USFB Astrive Loan
         @L79LB.%
         Program.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                       $USUM+(V
                                                                                                                     9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'Z$'7I'SM
                                                                       Page 39 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 271 of 369

                                                              EXHIBIT 1
                                                              !"#$%$&'P

                                                FORM OF TRUST CERTIFICATE
                                                Q-4R'-Q'&421&'/!4&$Q$/,&!

                            THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-4
                            &#!'+,&$-+,.'/-..!0$,&!'1&23!+&'.-,+'&421&'566*78

                                                       TRUST CERTIFICATE
                                                       &421&'/!4&$Q$/,&!

 THE BENEFICIAL INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT
 &#!'%!+!Q$/$,.'$+&!4!1&'$+'&#!'&421&'4!N4!1!+&!3'%S'&#$1'&421&'/!4&$Q$/,&!'#,1'+-&'
 %!!+' REGISTERED
 BEEN  4!0$1&!4!3' UNDER
                     2+3!4' THE
                              &#!' 1!/24$&$!1'
                                   SECURITIES ACT,/&' OF
                                                      -Q' 1933,
                                                          P(TTU' AS
                                                                 ,1' AMENDED
                                                                     ,R!+3!3' (THE
                                                                               B&#!' "ACT"),
                                                                                      V,/&WCU' OR
                                                                                               -4' ANY
                                                                                                    ,+S'
 STATE  SECURITIES LAW,
 1&,&!' 1!/24$&$!1' .,XU' AND
                            ,+3' MAY
                                 R,S' NOT
                                       +-&' BE
                                            %!' DIRECTLY
                                                3$4!/&.S' OR-4' INDIRECTLY
                                                                 $+3$4!/&.S' OFFERED
                                                                              -QQ!4!3' OR     SOLD OR
                                                                                          -4' 1-.3'  -4'
 OTHERWISE
 -&#!4X$1!' DISPOSED
              3$1N-1!3' OF
                         -Q' (INCLUDING     PLEDGED) BY
                              B$+/.23$+0' N.!30!3C'         THE HOLDER
                                                       %S' &#!'   #-.3!4' HEREOF
                                                                           #!4!-Q' UNLESS
                                                                                      2+.!11' IN$+' THE
                                                                                                    &#!'
          OF COUNSEL SATISFACTORY TO THE OWNER TRUSTEE, SUCH TRANSACTION IS EXEMPT
 -N$+$-+'-Q'/-2+1!.'1,&$1Q,/&-4S'&-'&#!'-X+!4'&421&!!U'12/#'&4,+1,/&$-+'$1'!"!RN&'
 OPINION
 FROM
 Q4-R' REGISTRATION
        4!0$1&4,&$-+' UNDER      THE ACT
                        2+3!4' &#!'   ,/&' AND  STATE 1!/24$&$!1'
                                           ,+3' 1&,&!' SECURITIES LAWS.
                                                                      .,X1)' THE
                                                                             &#!' TRANSFER
                                                                                  &4,+1Q!4' OF -Q' THIS
                                                                                                   &#$1'
 TRUST
 &421&' CERTIFICATE
        /!4&$Q$/,&!' WILL
                       X$..' NOT
                              +-&' BE
                                   %!' EFFECTIVE
                                       !QQ!/&$Y!' UNLESS     THE &4,+1Q!4!!'
                                                   2+.!11' &#!'    TRANSFEREE HAS#,1' DELIVERED
                                                                                        3!.$Y!4!3' TO&-'
 &#!' OWNER
 THE  -X+!4' TRUSTEE
              &421&!!' A ,' LETTER
                            .!&&!4' IN
                                     $+' THE
                                         &#!' FORM
                                              Q-4R' REQUIRED
                                                    4!Z2$4!3' BY  %S' SECTION
                                                                      1!/&$-+' 3.04(a)
                                                                               T)68BEC' OF
                                                                                        -Q' THE
                                                                                            &#!' TRUST
                                                                                                 &421&'
 ,04!!R!+&' AND
 AGREEMENT     ,+3' &#!'    &4,+1Q!4!!' PROVIDES
                     THE TRANSFEREE         N4-Y$3!1' &#!'     -X+!4' TRUSTEE
                                                       THE OWNER         &421&!!' WITH
                                                                                    X$&#' EVIDENCE
                                                                                             !Y$3!+/!'
 1,&$1Q,/&-4S' &-'
 SATISFACTORY    TO &#!'  -X+!4' &421&!!'
                    THE OWNER                 3!R-+1&4,&$+0' &#!'
                                   TRUSTEE DEMONSTRATING                &4,+1Q!4-4[1' COMPLIANCE
                                                                   THE TRANSFEROR'S      /-RN.$,+/!'
 X$&#'1!/&$-+'T)68BJC'-Q'&#!'&421&',04!!R!+&)
 WITH  SECTION 3.04(b) OF THE TRUST AGREEMENT.

 NO
 +-' TRANSFER
     &4,+1Q!4' OF-Q' THIS
                     &#$1' CERTIFICATE
                           /!4&$Q$/,&!' MAY
                                          R,S' BE
                                               %!' MADE
                                                   R,3!' TO
                                                         &-' ANY
                                                             ,+S' PLAN
                                                                  N.,+' SUBJECT
                                                                         12%\!/&' TO
                                                                                   &-' ERISA
                                                                                        !4$1,' OR
                                                                                               -4'
 1!/&$-+' 4975
 SECTION  8(*]' OF  &#!' CODE
                -Q' THE  /-3!' OR
                               -4' ANY  PERSON ACTING
                                   ,+S' N!41-+' ,/&$+0' ON
                                                        -+' BEHALF
                                                            %!#,.Q' OF  SUCH A
                                                                    -Q' 12/#' ,' PLAN
                                                                                 N.,+' EXCEPT
                                                                                       !"/!N&' IN
                                                                                               $+'
                WITH SECTION 3.04(d) OF THE TRUST AGREEMENT.
 ,//-43,+/!'X$&#'1!/&$-+'T)68B^C'-Q'&#!'&421&',04!!R!+&)
 ACCORDANCE

                                                 TRUST CERTIFICATE
                                                 &421&'/!4&$Q$/,&!
                                         UNDER THE TRUST AGREEMENT, DATED
                                         2+3!4'&#!'&421&',04!!R!+&U'3,&!3
                                                 E<'I_'1?F=?@J?9'56U'566*
                                                as  of September 20, 2007

 ?HL-PIPOB-H'67%'pppppp
 Certificate No.

 ;PQ.P89-78'/LTC-'?7.JB8]G'87-'P8'P-C'P8)PYP)TBQ'
 Wilmington     Trust Company, not in its individual OBJBOP-]G'KT-'C7QHQ]'BC'7X8HL'-LTC-HH'     c-,H'd>X8HL'/LTC-HHef'T8)HL'-,H'
                                                         capacity, but solely as owner trustee (the  "Owner Trustee") under the
 /LTC-' Agreement,
 Trust  39LHH.H8-G' dated
                       )B-H)' as
                               BC' 7I'
                                   of 2HJ-H.KHL' M+G' 2007,
                                       September 20,  M++&G' with
                                                             XP-,' /,H' 6B-P78BQ' Collegiate
                                                                   The National   ?7QQH9PB-H' Funding
                                                                                              ET8)P89' LLC
                                                                                                       ==?' and
                                                                                                            B8)' /,H' !)TOB-P78'
                                                                                                                 The Education
 0HC7TLOHC'<8C-P-T-HG'<8O%G'78'KH,BQI'7I'-,H',7Q)HLC'IL7.'-P.H'-7'-P.H'cHBO,'B8'd>X8HLef'7I'KH8HIPOPBQ'P8-HLHC-C'P8'-,H'-LTC-'
 Resources    Institute, Inc., on behalf of the holders from time to time (each an "Owner") of beneficial interests in the trust
 OLHB-H)'-,HLHK]'c-,H'
 created                  d/LTC-'39LHH.H8-efG',HLHK]'OHL-PIPHC'-,B-'pppppppppppppp'PC'-,H'7X8HL'7I'B8'T8)PYP)H)'KH8HIPOPBQ'
           thereby (the "Trust    Agreement"), hereby certifies that                    is the owner of an undivided beneficial
 P8-HLHC-'HiTBQ'-7'-,H'JHLOH8-B9H'QPC-H)'78'2O,H)TQH'3'-7'-,H'/LTC-'39LHH.H8-'P8'-,H'/LTC-'@L7JHL-]'JL7YP)H)'I7L'B8)'OLHB-H)'
 interest equal to the percentage listed on Schedule A to the Trust Agreement in the Trust Property provided for and created
 K]'-,H'/LTC-'39LHH.H8-%'/,PC'/LTC-'?HL-PIPOB-H'PC'PCCTH)'JTLCTB8-'-7'B8)'PC'H8-P-QH)'-7'-,H'KH8HIP-C'7I'-,H'/LTC-'39LHH.H8-G'
 by  the Trust Agreement. This Trust Certificate is issued pursuant to and is entitled to the benefits of the Trust Agreement,
 B8)'HBO,'>X8HL'K]'BOOHJ-B8OH',HLH7I'C,BQQ'KH'K7T8)'K]'-,H'-HL.C'7I'-,H'/LTC-'39LHH.H8-%'0HIHLH8OH'PC',HLHK]'.B)H'-7'
 and  each Owner by acceptance hereof shall be bound by the terms of the Trust Agreement. Reference is hereby made to
 -,H'/LTC-'39LHH.H8-'I7L'B'C-B-H.H8-'7I'-,H'LP9,-C'B8)'7KQP9B-P78C'7I'-,H'>X8HL',HLH7I%'/,H'>X8HL'/LTC-HH'.B]'-LHB-'-,H'
 the  Trust Agreement for a statement of the rights and obligations of the Owner hereof. The Owner Trustee may treat the
 JHLC78'C,7X8'78'
 person   shown on the-,H' register
                           LH9PC-HL'.BP8-BP8H)' K]'-,H'
                                    maintained by       >X8HL'/LTC-HH'
                                                   the Owner            JTLCTB8-'-7'2HO-P78'Z%+M'7I'-,H'/LTC-'
                                                               Trustee pursuant                                39LHH.H8-'BC'
                                                                                 to Section 3.02 of the Trust Agreement      -,H'
                                                                                                                         as the
 BKC7QT-H'>X8HL',HLH7I'I7L'BQQ'JTLJ7CHC%
 absolute   Owner hereof for all purposes.

 ?BJP-BQPRH)' terms
 Capitalized  -HL.C' used
                     TCH)' herein
                           ,HLHP8' without
                                   XP-,7T-' )HIP8P-P78'
                                            definition ,BYH' -,H' meanings
                                                        have the  .HB8P89C' ascribed
                                                                            BCOLPKH)' to
                                                                                      -7' them
                                                                                          -,H.' P8'
                                                                                                in 7L' K]' LHIHLH8OH'
                                                                                                    or by             P8' the
                                                                                                           reference in   -,H' Trust
                                                                                                                               /LTC-'
 39LHH.H8-%
 Agreement.

 /LB8CIHL' of
 Transfer  7I' this
               -,PC' /LTC-' ?HL-PIPOB-H' PC'
                     Trust Certificate       CTK`HO-' to
                                         is subject   -7' certain
                                                          OHL-BP8' LHC-LPO-P78C' B8)' limitations
                                                                   restrictions and   QP.P-B-P78C' CH-'
                                                                                                   set I7L-,' P8' the
                                                                                                        forth in  -,H' /LTC-' 39LHH.H8-G'
                                                                                                                       Trust Agreement,
 P8OQT)P89'-,H'LHiTPLH.H8-'-,B-'B8]'-LB8CIHL'LHiTPLHC'-,H'JLP7L'O78CH8-'7I'7X8HLC'7I'B-'QHBC-'V*j'7I'-,H'@HLOH8-B9H'<8-HLHC-C'
 including the requirement that any transfer requires the prior consent of owners of at least 85% of the Percentage Interests
 P8'-,H'/LTC-%'<8'-,H'.B88HL'.7LH'ITQQ]'CH-'I7L-,'P8G'B8)'BC'QP.P-H)'K]G'-,H'/LTC-'39LHH.H8-G'-,PC'/LTC-'?HL-PIPOB-H'.B]'KH'
 in the Trust. In the manner more fully set forth in, and as limited by, the Trust Agreement, this Trust Certificate may be
 -LB8CIHLLH)'TJ78'-,H'K77gC'7I'-,H'>X8HL'/LTC-HH'K]'-,H'LH9PC-HLH)'>X8HL'P8'JHLC78'7L'K]',PC'B--7L8H]')TQ]'BT-,7LPRH)'P8'
 transferred upon the books of the Owner Trustee by the registered Owner in person or by his attorney duly authorized in
 XLP-P89'TJ78'CTLLH8)HL'7I'-,PC'/LTC-'?HL-PIPOB-H'-7'-,H'>X8HL'/LTC-HH'BOO7.JB8PH)'K]'B'XLP--H8'P8C-LT.H8-'7I'-LB8CIHL'B8)'
 writing upon surrender of this Trust Certificate to the Owner Trustee accompanied by a written instrument of transfer and
 XP-,'CTO,'CP98B-TLH'9TBLB8-HHC'B8)'HYP)H8OH'7I'BT-,7LP-]'7I'-,H'@HLC78C'CP98P89'-,H'P8C-LT.H8-'7I'-LB8CIHL'BC'-,H'>X8HL'
 with  such signature guarantees and evidence of authority of the Persons signing the instrument of transfer as the Owner
 /LTC-HH'.B]'LHBC78BKQ]'LHiTPLHG'X,HLHTJ78'-,H'>X8HL'/LTC-HH'C,BQQ'PCCTH'P8'-,H'8B.H'7I'-,H'-LB8CIHLHH'B'/LTC-'?HL-PIPOB-H'
 Trustee  may reasonably require, whereupon the Owner Trustee shall issue in the name of the transferee a Trust Certificate
 7L'/LTC-'?HL-PIPOB-HC'HYP)H8OP89'-,H'B.7T8-'B8)'H^-H8-'7I'P8-HLHC-'7I'-,H'-LB8CIHLHH%
 or Trust Certificates evidencing the amount and extent of interest of the transferee.

 /,H' Owner
 The  >X8HL' hereof,
              ,HLH7IG' by
                       K]' P-C'
                           its BOOHJ-B8OH'
                                acceptance 7I' -,PC' /LTC-'
                                           of this          ?HL-PIPOB-HG' warrants
                                                     Trust Certificate,   XBLLB8-C' and
                                                                                    B8)' represents
                                                                                         LHJLHCH8-C' to
                                                                                                     -7' the
                                                                                                         -,H' Owner
                                                                                                              >X8HL' /LTC-HH' B8)' to
                                                                                                                     Trustee and   -7' the
                                                                                                                                       -,H'
 >X8HLC'7I'-,H'7-,HL'/LTC-'?HL-PIPOB-HC'PCCTH)'T8)HL'-,H'/LTC-'39LHH.H8-'B8)'B9LHHC'87-'-7'-LB8CIHL'-,PC'/LTC-'?HL-PIPOB-H'
 Owners   of the other Trust Certificates issued under the Trust Agreement and agrees not to transfer this Trust Certificate
 H^OHJ-'P8'BOO7L)B8OH'XP-,'-,H'/LTC-'39LHH.H8-%
 except in accordance with the Trust Agreement.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                  $USUM+(V
                                                                                                                                9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'S+'7I'SM
                                                                       Page 40 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 272 of 369

 /,PC'/LTC-'?HL-PIPOB-H'.B]'87-'KH'BOiTPLH)'7L',HQ)'K]'B'@QB8%''N]'BOOHJ-P89'B8)',7Q)P89'-,PC'/LTC-'?HL-PIPOB-HG'-,H'>X8HL'
 This Trust Certificate may not be acquired or held by a Plan. By accepting and holding this Trust Certificate, the Owner
 ,HLH7I' shall
 hereof  C,BQQ' be
                KH' deemed
                    )HH.H)' to
                            -7' have
                                ,BYH' LHJLHCH8-H)' B8)' warranted
                                      represented and   XBLLB8-H)' that
                                                                   -,B-' it
                                                                         P-' is
                                                                             PC' not
                                                                                 87-' aB' Plan,
                                                                                          @QB8G' unless
                                                                                                 T8QHCC' it
                                                                                                         P-' has
                                                                                                             ,BC' provided
                                                                                                                  JL7YP)H)' the
                                                                                                                            -,H' opinion
                                                                                                                                 7JP8P78' of
                                                                                                                                          7I'
 O7T8CHQ')HCOLPKH)'P8'2HO-P78'Z%+Sc)f'7I'-,H'/LTC-'39LHH.H8-%
 counsel  described in Section 3.04(d) of the Trust Agreement.

 /,PC'/LTC-'?HL-PIPOB-H'B8)'-,H'/LTC-'39LHH.H8-'C,BQQ'P8'BQQ'LHCJHO-C'KH'97YHL8H)'K]G'B8)'O78C-LTH)'P8'BOO7L)B8OH'XP-,G'-,H'
 This Trust Certificate and the Trust Agreement shall in all respects be governed by, and construed in accordance with, the
 QBXC' 7I'
 laws      -,H' State
       of the   2-B-H' of
                       7I' Delaware
                           FHQBXBLH' (excluding
                                     cH^OQT)P89' O78IQPO-' 7I' law
                                                 conflict of   QBX' LTQHCfG' P8OQT)P89' all
                                                                    rules), including   BQQ' matters
                                                                                             .B--HLC' 7I'
                                                                                                      of O78C-LTO-P78G' YBQP)P-]' and
                                                                                                          construction, validity  B8)'
 JHLI7L.B8OH%
 performance.

           <6';</6!22';D!0!>EG'-,H'>X8HL'/LTC-HHG'JTLCTB8-'-7'-,H'/LTC-'39LHH.H8-G',BC'OBTCH)'-,PC'/LTC-'?HL-PIPOB-H'
           IN WITNESS WHEREOF, the Owner Trustee, pursuant to the Trust Agreement, has caused this Trust Certificate
 -7'KH'PCCTH)'BC'7I'-,H')B-H',HLH7I%
 to be issued as of the date hereof.


                                                                       ;<=5<64/>6'/012/'?>5@36AG'87-'P8'P-C'
                                                                       WILMINGTON       TRUST COMPANY, not in its
                                                                       P8)PYP)TBQ'OBJBOP-]'G'KT-'C7QHQ]'BC'>X8HL'/LTC-HH
                                                                       individual capacity , but solely as Owner Trustee


                                                                       N]W
                                                                       By:
                                                                             6B.HW
                                                                             Name:
                                                                             /P-QHW
                                                                             Title:
 FB-H)W''ppppppppppppppp
 Dated:




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                   $USUM+(V
                                                                                                                                 9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'S('7I'SM
                                                                       Page 41 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 273 of 369

                                                                EXHIBIT 2
                                                                !"#$%$&'5

                                              FORM OF ACCESSION AGREEMENT
                                              Q-4R'-Q',//!11$-+',04!!R!+&

                                                 pppppppppppppppppppG'ppppppppppp

 ;PQ.P89-78'/LTC-'?7.JB8]
 Wilmington  Trust Company
 ((++'67L-,'5BLgH-'2-LHH-
 1100 North Market Street
 07)8H]'2iTBLH'67L-,
 Rodney  Square North
 ;PQ.P89-78G'FHQBXBLH'($V$+
 Wilmington, Delaware 19890
 3--H8-P78W
 Attention:

 FHBL'2PLCW
 Dear Sirs:

          ;H'LHIHL'-7'-,H'/LTC-'39LHH.H8-G')B-H)'BC'7I'2HJ-H.KHL'M+G'M++&'c-,H'd/LTC-'39LHH.H8-efG'B.789'/,H'6B-P78BQ'
          We   refer to the Trust Agreement, dated as of September 20, 2007 (the "Trust Agreement"), among The National
 ?7QQH9PB-H' ET8)P89'
 Collegiate            ==?' (the
             Funding LLC     c-,H' "Company"),
                                   d?7.JB8]efG' /,H'    !)TOB-P78' Resources
                                                   The Education      0HC7TLOHC' <8C-P-T-HG'
                                                                                  Institute, <8O%' B8)' Wilmington
                                                                                             Inc. and   ;PQ.P89-78' /LTC-' ?7.JB8]G' aB'
                                                                                                                    Trust Company,
 FHQBXBLH' banking
 Delaware   KB8gP89' corporation
                      O7LJ7LB-P78' (in
                                    cP8' P-C'
                                         its OBJBOP-]' BC' trustee
                                              capacity as  -LTC-HH' thereunder,
                                                                    -,HLHT8)HLG' the
                                                                                 -,H' "Owner
                                                                                      d>X8HL' /LTC-HHef%'  ;H' propose
                                                                                               Trustee"). We   JL7J7CH' to
                                                                                                                        -7' purchase
                                                                                                                            JTLO,BCH' aB'
 KH8HIPOPBQ'P8-HLHC-'P8'/,H'6B-P78BQ'?7QQH9PB-H'2-T)H8-'=7B8'/LTC-'M++&#SG'B'FHQBXBLH'C-B-T-7L]'-LTC-'c-,H'd/LTC-ef'I7L.H)'
 beneficial interest in The National Collegiate Student Loan Trust 2007-4, a Delaware statutory trust (the "Trust") formed
 JTLCTB8-'-7'-,H'
 pursuant to the /LTC-'39LHH.H8-%'?BJP-BQPRH)'-HL.C'TCH)',HLHP8'XP-,7T-')HIP8P-P78',BYH'-,H'.HB8P89C'9PYH8'-,H.'P8'-,H'
                  Trust Agreement. Capitalized terms used herein without definition have the meanings given them in the
 /LTC-'39LHH.H8-%
 Trust Agreement.

 (%''
 1.       ;H'T8)HLC-B8)'-,B-'7TL'/LTC-'?HL-PIPOB-H'PC'87-'KHP89'LH9PC-HLH)'T8)HL'-,H'2HOTLP-PHC'3O-'7I'($ZZG'BC'B.H8)H)'c-,H'
          We  understand that our Trust Certificate is not being registered under the Securities Act of 1933, as amended (the
          d($ZZ'3O-efG'7L'B8]'C-B-H'CHOTLP-PHC'7L'dNQTH'2g]e'QBX'B8)'PC'KHP89'C7Q)'-7'TC'P8'B'-LB8CBO-P78'-,B-'PC'H^H.J-'IL7.'
          "1933  Act"), or any state securities or "Blue Sky" law and is being sold to us in a transaction that is exempt from
          -,H'LH9PC-LB-P78'LHiTPLH.H8-C'7I'-,H'($ZZ'3O-'B8)'B8]'BJJQPOBKQH'C-B-H'QBXC%
          the registration requirements of the 1933 Act and any applicable state laws.

 M%''
 2.       ;H',BYH'g87XQH)9H'B8)'H^JHLPH8OH'P8'IP8B8OPBQ'B8)'KTCP8HCC'.B--HLC'BC'-7'KH'OBJBKQH'7I'
          We                                                                                          HYBQTB-P89'-,H'.HLP-C'
               have knowledge and experience in financial and business matters as to be capable of evaluating     the merits
          B8)'LPCgC'7I'B8'P8YHC-.H8-'P8'-,H'/LTC-G'XH'BLH'BKQH'-7'KHBL'-,H'HO787.PO'LPCg'7I'P8YHC-.H8-'P8'-,H'/LTC-'B8)'XH'
          and  risks of an investment in the Trust, we are able to bear the economic risk of investment in the Trust and we
          BLH'B8'dBOOLH)P-H)'P8YHC-7Le'BC')HIP8H)'P8'0H9TQB-P78'F'T8)HL'-,H'($ZZ'3O-%
          are an "accredited investor" as defined in Regulation D under the 1933 Act.

 Z%''
 3.       ;H' acknowledge
          We   BOg87XQH)9H' that-,B-' none
                                      878H' of
                                            7I' the
                                                -,H' /LTC-G' -,H' Company
                                                     Trust, the   ?7.JB8]' or7L' the
                                                                                 -,H' Owner
                                                                                      >X8HL' /LTC-HH' ,BC' advised
                                                                                             Trustee has   B)YPCH)' us
                                                                                                                    TC' concerning
                                                                                                                        O78OHL8P89' the
                                                                                                                                    -,H'
          IH)HLBQ'7L'C-B-H'P8O7.H'-B^'O78CHiTH8OHC'7I'7X8P89'B'KH8HIPOPBQ'P8-HLHC-'P8'-,H'/LTC-G'P8OQT)P89'-,H'-B^'C-B-TC'7I'
          federal or state income tax consequences of owning a beneficial interest in the Trust, including the tax status of
          -,H' Trust
          the  /LTC-' or
                      7L' the
                          -,H' likelihood
                               QPgHQP,77)' that
                                            -,B-' )PC-LPKT-P78C'  IL7.' the
                                                  distributions from    -,H' Trust
                                                                             /LTC-' would
                                                                                     X7TQ)' be
                                                                                            KH' characterized
                                                                                                O,BLBO-HLPRH)' as
                                                                                                               BC' "unrelated
                                                                                                                   dT8LHQB-H)' business
                                                                                                                               KTCP8HCC'
          P8O7.He'I7L'IH)HLBQ'-B^'JTLJ7CHCG'B8)'XH',BYH'O78CTQ-H)'XP-,'7TL'7X8'-B^'B)YPC7L'XP-,'LHCJHO-'-7'CTO,'.B--HLC%
          income"  for federal tax purposes, and we have consulted with our own tax advisor with respect to such matters.

 S%''
 4.       ;H'BLH'BOiTPLP89'7TL'/LTC-'?HL-PIPOB-H'I7L'7TL'7X8'BOO7T8-'B8)'87-'I7L'-,H'KH8HIP-'7I'B8]'7-,HL'JHLC78'B8)'87-'
          We   are acquiring our Trust Certificate for our own account and not for the benefit of any other person and not
          XP-,'B'YPHX'-7'B8]')PC-LPKT-P78'7I'7TL'KH8HIPOPBQ'P8-HLHC-'P8'-,H'/LTC-'CTK`HO-G'8HYHL-,HQHCCG'-7'-,H'T8)HLC-B8)P89'
          with  a view to any distribution of our beneficial interest in the Trust subject, nevertheless, to the understanding
          -,B-')PCJ7CP-P78'7I'7TL'JL7JHL-]'C,BQQ'B-'BQQ'-P.HC'KH'B8)'LH.BP8'XP-,P8'7TL'O78-L7Q%
          that disposition of our property shall at all times be and remain within our control.

 *%''
 5.       ;H'B9LHH'-,B-'7TL'KH8HIPOPBQ'P8-HLHC-'P8'-,H'/LTC-'.TC-'KH',HQ)'P8)HIP8P-HQ]'K]'TC'T8QHCC'CTKCHiTH8-Q]'LH9PC-HLH)'
          We  agree that our beneficial interest in the Trust must be held indefinitely by us unless subsequently registered
          T8)HL' the
          under  -,H' 1933
                      ($ZZ' Act
                            3O-' and
                                 B8)' any
                                      B8]' applicable
                                           BJJQPOBKQH' C-B-H'
                                                       state CHOTLP-PHC' 7L' "Blue
                                                              securities or  dNQTH' 2g]e'
                                                                                    Sky" QBX' 7L' T8QHCC'
                                                                                          law or  unless H^H.J-P78C'
                                                                                                          exemptions IL7.' -,H'
                                                                                                                     from the
          LH9PC-LB-P78'LHiTPLH.H8-C'7I'-,H'($ZZ'3O-'B8)'BJJQPOBKQH'C-B-H'QBXC'BLH'BYBPQBKQH%
          registration requirements of the 1933 Act and applicable state laws are available.

 \%''
 6.       ;H' agree
          We   B9LHH' that
                       -,B-' in
                             P8' -,H'
                                 the HYH8-' -,B-' at
                                      event that  B-' C7.H'
                                                      some IT-TLH' -P.H' we
                                                            future time  XH' wish
                                                                             XPC,' to
                                                                                   -7' )PCJ7CH' 7I' or
                                                                                       dispose of   7L' exchange
                                                                                                        H^O,B89H' any
                                                                                                                  B8]' of
                                                                                                                       7I' our
                                                                                                                           7TL' beneficial
                                                                                                                                KH8HIPOPBQ'
          P8-HLHC-'P8'-,H'/LTC-G'XH'XPQQ'87-'-LB8CIHL'7L'H^O,B89H'B8]'7I'7TL'KH8HIPOPBQ'P8-HLHC-'P8'-,H'/LTC-'T8QHCC'XH',BYH'
          interest in the Trust, we will not transfer or exchange any of our beneficial interest in the Trust unless we have
          7K-BP8H)'-,H'JLP7L'XLP--H8'O78CH8-'-7'CTO,'-LB8CIHL'7L'H^O,B89H'JTLCTB8-'-7'2HO-P78'Z%+S'7I'-,H'/LTC-'39LHH.H8-G'
          obtained  the prior written consent to such transfer or exchange pursuant to Section 3.04 of the Trust Agreement,
          B8)'HP-,HLW
          and  either:

          c3f'''''''''''(1)
          (A)           c(f' the
                             -,H' -LB8CIHL' 7L' H^O,B89H'
                                  transfer or   exchange PC' .B)H' to
                                                          is made   -7' an
                                                                        B8' Eligible
                                                                            !QP9PKQH' Purchaser
                                                                                      @TLO,BCHL' (as
                                                                                                 cBC' )HIP8H)' KHQ7XfG' (2)
                                                                                                      defined below),   cMf' aB' QH--HL' -7'
                                                                                                                                 letter to
                        CTKC-B8-PBQQ]'-,H'CB.H'HIIHO-'BC'-,PC'QH--HL'PC'H^HOT-H)'JL7.J-Q]'K]'CTO,'!QP9PKQH'@TLO,BCHLG'B8)'cZf'BQQ'
                        substantially  the same effect as this letter is executed promptly by such Eligible Purchaser, and (3) all
                        7IIHLC'7L'C7QPOP-B-P78C'P8'O788HO-P78'XP-,'-,H'CBQH'cPI'B'CBQHfG'X,H-,HL'.B)H')PLHO-Q]'7L'-,L7T9,'B8]'B9H8-'
                        offers or solicitations in connection with the sale (if a sale), whether made directly or through any agent
                        BO-P89'78'7TL'KH,BQIG'BLH'QP.P-H)'78Q]'-7'!QP9PKQH'@TLO,BCHLC'B8)'BLH'87-'.B)H'K]'.HB8C'7I'B8]'I7L.'7I'
                       acting   on our behalf, are limited only to Eligible Purchasers and are not made by means of any form of
                        9H8HLBQ'C7QPOP-B-P78'7L'9H8HLBQ'B)YHL-PCP89'X,B-C7HYHLa'7L
                        general  solicitation or general advertising whatsoever; or

           cNf''''''''''our
           (B)          7TL' beneficial
                             KH8HIPOPBQ' P8-HLHC-'
                                         interest P8' -,H' /LTC-'
                                                   in the  Trust PC' C7Q)' P8'
                                                                  is sold  in B' -LB8CBO-P78' that
                                                                               a transaction  -,B-' does
                                                                                                    )7HC' not
                                                                                                          87-' LHiTPLH'
                                                                                                               require LH9PC-LB-P78' T8)HL' the
                                                                                                                        registration under  -,H'
                        ($ZZ'3O-'B8)'B8]'BJJQPOBKQH'2-B-H'dNQTH'2g]e'QBX%
                       1933   Act and any applicable State "Blue Sky" law.




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                      $USUM+(V
                                                                                                                                    9/4/2018
18BCC7OPB-H)'F7OT.H8-
Unassociated Document                                                  @B9H'SM'7I'SM
                                                                       Page 42 of 42
  Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                       Declaration in Support Page 274 of 369

d!QP9PKQH'@TLO,BCHLe'.HB8C'B'O7LJ7LB-P78G'JBL-8HLC,PJ'7L'7-,HL'H8-P-]'X,PO,'XH',BYH'LHBC78BKQH'9L7T8)C'-7'KHQPHYH'B8)')7'
"Eligible Purchaser" means a corporation, partnership or other entity which we have reasonable grounds to believe and do
KHQPHYH' OB8'
believe       .BgH' representations
         can make   LHJLHCH8-B-P78C' with
                                     XP-,' LHCJHO-' -7' P-CHQI'
                                           respect to           -7' substantially
                                                        itself to   CTKC-B8-PBQQ]' the
                                                                                   -,H' CB.H' HIIHO-' as
                                                                                        same effect   BC' the
                                                                                                          -,H' representations
                                                                                                               LHJLHCH8-B-P78C' set
                                                                                                                                CH-' forth
                                                                                                                                     I7L-,'
,HLHP8%
herein.

 &%'''''
 7.          ;H'T8)HLC-B8)'-,B-'7TL'/LTC-'?HL-PIPOB-H'KHBLC'B'QH9H8)'-7'CTKC-B8-PBQQ]'-,H'I7QQ7XP89'HIIHO-W
             We understand that our Trust Certificate bears a legend to substantially the following effect:

 /D!'N!6!E<?<3='<6/!0!2/'<6'/D!'/012/'0!@0!2!6/!F'NA'/D<2'/012/'?!0/<E<?3/!'D32'6>/'N!!6'
 THE BENEFICIAL INTEREST IN THE TRUST REPRESENTED BY THIS TRUST CERTIFICATE HAS NOT BEEN
 0!4<2/!0!F' UNDER
 REGISTERED   16F!0' /D!'
                      THE 2!?10</<!2'   3?/' >E'
                           SECURITIES ACT          ($ZZG' AS
                                               OF 1933,   32' AMENDED
                                                              35!6F!F' (THE
                                                                        c/D!' "ACT"),
                                                                               d3?/efG' OR
                                                                                        >0' ANY
                                                                                            36A' STATE
                                                                                                 2/3/!'
 2!?10</<!2' LAW,
 SECURITIES  =3;G' AND
                   36F' MAY
                        53A' NOT
                             6>/' BE
                                  N!' DIRECTLY
                                      F<0!?/=A' OR>0' <6F<0!?/=A'  >EE!0!F' OR
                                                      INDIRECTLY OFFERED      >0' 2>=F' >0' OTHERWISE
                                                                                  SOLD OR   >/D!0;<2!'
 F<2@>2!F'>E'c<6?=1F<64'@=!F4!Ff'NA'/D!'D>=F!0'D!0!>E'16=!22'<6'/D!'>@<6<>6'>E'?>162!='
 DISPOSED OF (INCLUDING PLEDGED) BY THE HOLDER HEREOF UNLESS IN THE OPINION OF COUNSEL
 23/<2E3?/>0A' />'
 SATISFACTORY   TO /D!'  >;6!0' /012/!!'
                     THE OWNER    TRUSTEE 21?D'
                                             SUCH /03623?/<>6'
                                                     TRANSACTION <2'   !"!5@/' FROM
                                                                    IS EXEMPT     E0>5' REGISTRATION
                                                                                         0!4<2/03/<>6'
 16F!0' /D!'
 UNDER       3?/' AND
        THE ACT   36F' 2/3/!'
                       STATE 2!?10</<!2'   =3;2%' THE
                              SECURITIES LAWS.     /D!' /0362E!0'  >E' /D<2'
                                                         TRANSFER OF   THIS /012/'   ?!0/<E<?3/!' WILL
                                                                             TRUST CERTIFICATE    ;<=='
 6>/'N!'!EE!?/<_!'16=!22'/D!'/0362E!0!!'D32'F!=<_!0!F'/>'/D!'>;6!0'/012/!!'3'=!//!0'<6'
 NOT BE EFFECTIVE UNLESS THE TRANSFEREE HAS DELIVERED TO THE OWNER TRUSTEE A LETTER IN
 /D!' FORM
 THE  E>05' REQUIRED
             0!o1<0!F' BY
                        NA' 2!?/<>6'  Z%+ScBf' OF
                            SECTION 3.04(a)    >E' /D!'
                                                   THE /012/'    340!!5!6/' AND
                                                          TRUST AGREEMENT      36F' /D!'
                                                                                      THE /0362E!0!!'
                                                                                           TRANSFEREE
 @0>_<F!2' /D!'
 PROVIDES   THE >;6!0'
                 OWNER /012/!!'      ;</D' EVIDENCE
                          TRUSTEE WITH       !_<F!6?!' 23/<2E3?/>0A'
                                                           SATISFACTORY />'
                                                                          TO THE/D!' OWNER
                                                                                      >;6!0' TRUSTEE
                                                                                              /012/!!'
 F!5>62/03/<64' /D!'
 DEMONSTRATING      THE /0362E!0>0b2'      ?>5@=<36?!' WITH
                         TRANSFEROR'S COMPLIANCE             ;</D' 2!?/<>6'   Z%+ScKf' OF
                                                                   SECTION 3.04(b)     >E' THE
                                                                                           /D!' TRUST
                                                                                                 /012/'
 340!!5!6/%
 AGREEMENT.

 6>'/0362E!0'>E'/D<2'?!0/<E<?3/!'53A'N!'53F!'/>'36A'@=36'21Nk!?/'/>'!0<23'>0'2!?/<>6'S$&*'
 NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO ANY PLAN SUBJECT TO ERISA OR SECTION 4975
 >E'/D!'?>F!'>0'36A'@!02>6'3?/<64'>6'N!D3=E'>E'21?D'3'@=36'!"?!@/'<6'3??>0F36?!';</D'
 OF THE CODE OR ANY PERSON ACTING ON BEHALF OF SUCH A PLAN EXCEPT IN ACCORDANCE WITH
 2!?/<>6'Z%+Sc)f'>E'/D!'/012/'340!!5!6/%
 SECTION 3.04(d) OF THE TRUST AGREEMENT.

 V%''
 8.        ;H'B9LHH'-7'KH'K7T8)'K]'BQQ'-HL.C'B8)'O78)P-P78C'7I'7TL'/LTC-'?HL-PIPOB-H'B8)'-,H'/LTC-'39LHH.H8-%
           We agree to be bound by all terms and conditions of our Trust Certificate and the Trust Agreement.

                                                                             _HL]'-LTQ]']7TLCG
                                                                             Very truly yours,



                                                                             6B.H'7I'@TLO,BCHL
                                                                             Name of Purchaser


                                                                             N]W
                                                                             By:
                                                                                 6B.HW
                                                                                Name:
                                                                                 /P-QHW
                                                                                 Title:


                                     to
                                      -,
 3OOHJ-H)'B8)'3Og87XQH)9H)'-,PC'ppppp
 Accepted and Acknowledged this
 )B]'7I'ppppppppppppppppppppG'pppp%
 day of

 ;<=5<64/>6'/012/'?>5@36AG'87-'
 WILMINGTON         TRUST COMPANY, not
 P8'P-C'P8)PYP)TBQ'OBJBOP-]G'KT-'C7QHQ]'BC'
 in its individual capacity, but solely as
 >X8HL'/LTC-HH
 Owner    Trustee


 N]W
 By:
            6B.HW
            Name:
            /P-QHW
            Title:




,--JCWUUXXX%CHO%97YU3LO,PYHCUH)9BLU)B-BU(MMZ+M$U++++VVMZ&&+&++MZ+*U)&($*+*%,-.
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719505.htm                                                 $USUM+(V
                                                                                                                               9/4/2018
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 275 of 369




               Exhibit G



                                                                   Exhibit G
UdhYf!/6.!cZ!h\Y!FUggUW\igYhhg!AYbYfU`!EUkg!k]h\!]hg!df]bW]dU`!d`UWY!cZ!Vig]bYgg!Uh!1/!Kh,!DUaYg!;jYbiY*
FUggUW\igYhhg!
Massachusetts
            Case.0//4!
                02116   &tL?JCu'*! FIRST
                        ("TERI"),
                  6:18-ap-01089-MH @CJKL!  F;J<E?B?;>!
                                       DocMARBLEHEAD
                                            33-4 Filed 01/09/19 >;L;!Entered
                                                                DATA  K?JNC=?K*!
                                                                      SERVICES,      CG=,*!
                                                                                     INC.,
                                                                              01/09/19      aU! corporation
                                                                                        13:20:46WcfdcfUh]cb
                                                                                                    Desc
!ibXYf!h\Y!AYbYfU`!=cfdcfUh]cb!EUk!cZ!h\Y!KhUhY!cZ!FUggUW\igYhhg!k]h\!]hg!df]bW]dU`!d`UWY!cZ!Vig]bYgg!Uh
  under the General Corporation LawDeclaration
                                     of the StateinofSupport
                                                      Massachusetts
                                                               Page with its369
                                                                    276 of   principal place of business at
`ghcb!
lston —s! 34th
          12h\! Floor,
                @`ccf*! Boston,
                        <cghcb*! Massachusetts
                                 FUggUW\igYhhg! 02199
                                                .0/77! (the
                                                         &h\Y! "Administrator"),
                                                               t;Xa]b]ghfUhcfu'*! and
                                                                                  UbX! LB?!    G;LCHG;E
                                                                                        THE NATIONAL
 C;L?!KLM>?GL!EH;G!LJMKL!0..4+/*!]b!]hg!WUdUW]hm!Ug!ckbYf!&]b!giW\!WUdUW]hm*!h\Y!tHkbYfu',
 IATE  STUDENT LOAN TRUST 2006-1, in its capacity as owner (in such capacity, the "Owner").

OB?J?;K*! the
WHEREAS,         h\Y! Owner
                      HkbYf! is
                             ]g! willing
                                 k]``]b[! to
                                          hc! purchase
                                              difW\UgY! YXiWUh]cb!
                                                        education `cUbg!   hc! borrowers
                                                                     loans to  VcffckYfg! under
                                                                                            ibXYf! the
                                                                                                    h\Y! YXiWUh]cb! `cUb
                                                                                                         education loan
 ! `]ghYX! cb! KW\YXi`Y!
   listed on   Schedule A;! attached
                            UhhUW\YX! hereto
                                       \YfYhc! and
                                                UbX! others
                                                     ch\Yfg! in
                                                             ]b! accordance
                                                                 UWWcfXUbWY! with
                                                                              k]h\! the
                                                                                     h\Y! Indenture
                                                                                          CbXYbhifY! (collectively,
                                                                                                      &Wc``YWh]jY`m*! the
                                                                                                                      h\Y
  EcUb!  Ifc[fUagu'! upon
  Loan Programs")      idcb! certain
                             WYfhU]b! terms
                                      hYfag! and
                                              UbX! WcbX]h]cbg*!
                                                   conditions, ]bW`iX]b[!   Vih! not
                                                                 including but   bch! limited
                                                                                      `]a]hYX! to
                                                                                               hc! the
                                                                                                   h\Y! guaranty
                                                                                                        [iUfUbhm! of
                                                                                                                  cZ! the
                                                                                                                      h\Y
cZ!df]bW]dU`!UbX!]bhYfYgh!Vm!L?JC!difgiUbh!hc!h\Y!hYfag!cZ!h\Y!AiUfUbhm!;[fYYaYbhg!&Ug!\YfYUZhYf!XYZ]bYX'
of   principal and interest by TERI pursuant to the terms of the Guaranty Agreements (as hereafter defined)
Ydcg]h!cZ!WYfhU]b!acb]Yg!k]h\!M,K,!<Ub_!GUh]cbU`!;ggcW]Uh]cb!&h\Y!tLfighYYu'*!cb!VY\U`Z!cZ!h\Y!HkbYf*!Ug
 eposit of certain monies with U.S. Bank National Association (the "Trustee"), on behalf of the Owner, as
 cf!giW\!dUmaYbh!Ug!acfY!Zi``m!XYgWf]VYX!\YfY]b!UbX!]b!UWWcfXUbWY!k]h\!h\Y!hYfag!UbX!WcbX]h]cbg!gYh!Zcfh\
 or  such payment as more fully described herein and in accordance with the terms and conditions set forth
[fYYaYbh*!UbX!h\Y!U[fYYaYbhg!&h\Y!t;WWcibh!KYWif]hm!;[fYYaYbhgu'!`]ghYX!cb!KW\YXi`Y!<!UhhUW\YX!\YfYhc
greement,    and the agreements (the "Account Security Agreements") listed on Schedule B attached hereto
sg!]b!UWWcfXUbWY!k]h\!h\Y!CbXYbhifY9
    in accordance with the Indenture;

OB?J?;K*!ibXYf!h\Y!hYfag!cZ!h\Y!AiUfUbhm!;[fYYaYbhg!`]ghYX!cb!KW\YXi`Y!<!UhhUW\YX!\YfYhc!UbX!ch\Yfg
WHEREAS,       under the terms of the Guaranty Agreements listed on Schedule B attached hereto and others
UbWY!k]h\!h\Y!CbXYbhifY!VYhkYYb!L?JC!UbX!YUW\!cZ!h\Y!dUfh]Yg!&h\Y!tEcUb!Hf][]bUhcfgu'!`]ghYX!cb!KW\YXi`Y
ance  with the Indenture between TERI and each of the parties (the "Loan Originators") listed on Schedule
 X! hereto
 d  \YfYhc! and
            UbX! others
                 ch\Yfg! in
                         ]b! accordance
                             UWWcfXUbWY! with
                                         k]h\! the
                                               h\Y! Indenture,
                                                    CbXYbhifY*! L?JC! [iUfUbh]Yg! the
                                                                TERI guaranties   h\Y! payment
                                                                                       dUmaYbh! of
                                                                                                cZ! principal
                                                                                                    df]bW]dU`! and
                                                                                                               UbX
b!h\Y!EcUbg!]b!YlW\Ub[Y!Zcf!h\Y!dUmaYbh!cZ!WYfhU]b!AiUfUbhm!@YYg!&Ug!\YfY]bUZhYf!XYZ]bYX'9
n the Loans in exchange for the payment of certain Guaranty Fees (as hereinafter defined);

OB?J?;K*!difgiUbh!hc!h\Y!KhiXYbh!EcUb!IifW\UgY!;[fYYaYbhg!`]ghYX!cb!KW\YXi`Y!<!UhhUW\YX!\YfYhc!UbX
WHEREAS,      pursuant to the Student Loan Purchase Agreements listed on Schedule B attached hereto and
! accordance
  UWWcfXUbWY! with
              k]h\! the
                    h\Y! CbXYbhifY*! VYhkYYb! the
                         Indenture, between   h\Y! EcUb! Hf][]bUhcfg! and
                                                   Loan Originators   UbX! the
                                                                           h\Y! Owner's
                                                                                HkbYfvg! predecessor
                                                                                         dfYXYWYggcf! ]b!
                                                                                                       in ]bhYfYgh*
                                                                                                           interest,
 ! Marblehead
   FUfV`Y\YUX! Corporation
               =cfdcfUh]cb! (the
                             &h\Y! "Student
                                   tKhiXYbh! EcUb!  IifW\UgY! Agreements"),
                                             Loan Purchase    ;[fYYaYbhgu'*! the
                                                                               h\Y! Owner
                                                                                    HkbYf! has
                                                                                           \Ug! agreed
                                                                                                U[fYYX! to
                                                                                                        hc! acquire
                                                                                                            UWei]fY
cUbg9
oans;

OB?J?;K*! the
WHEREAS,  h\Y! Administrator
               ;Xa]b]ghfUhcf! is
                              ]g! authorized
                                  Uih\cf]nYX! to
                                              hc! act
                                                  UWh! Zcf! h\Y! Owner
                                                       for the   HkbYf! ]b! U``! matters
                                                                        in all   aUhhYfg! relating
                                                                                          fY`Uh]b[! to
                                                                                                    hc! this
                                                                                                        h\]g
bh9!UbX
nt; and

 OB?J?;K*!]h!]g!h\Y!]bhYbh]cb!cZ!h\Y!HkbYf!UbX!L?JC!h\Uh!h\]g!;[fYYaYbh!g\U``!Udd`m!hc!YUW\!EcUb!h\Uh
WHEREAS,      it is the intention of the Owner and TERI that this Agreement shall apply to each Loan that
^YWh!hc!h\Y!AiUfUbhm!;[fYYaYbhg!UbX!&]]'!difW\UgYX!Vm!h\Y!HkbYf!k]h\!ZibXg!\Y`X!ibXYf!h\Y!CbXYbhifY!&Ug
ject to the Guaranty Agreements and (ii) purchased by the Owner with funds held under the Indenture (as
!XYZ]bYX',
 defined).

GHO*!LB?J?@HJ?*!]b!Wcbg]XYfUh]cb!cZ!h\Y!dfYa]gYg!UbX!Zcf!ch\Yf![ccX!UbX!jU`iUV`Y!Wcbg]XYfUh]cb*!h\Y
NOW,   THEREFORE, in consideration of the premises and for other good and valuable consideration, the
fYY!Ug!Zc``ckg8
ree as follows:
&X'
(d)         Case 6:18-ap-01089-MH      Docfollowing
                                            33-4 Filed  01/09/19    Entered 01/09/19 13:20:46
         t?`][]V`Y!CbjYghaYbhgu!aYUbg!h\Y!Zc``ck]b[!WUhY[cf]Yg!cZ!gYWif]h]Yg8
         "Eligible Investments" means the           categories of securities:                         Desc
                                       Declaration in Support   Page 277 of 369                   !


         &]'
         (i)       @cf!U``!difdcgYg8
                   For all purposes:
                                            !


                   &;'!!!!!!!!!Cash
                   (A)         =Ug\!&]bgifYX!Uh!U``!h]aYg!Vm!h\Y!@YXYfU`!>Ydcg]h!CbgifUbWY!=cfdcfUh]cb'9
                                    (insured at all times by the Federal Deposit Insurance Corporation);

                  &<'!!!!!!!!!Obligations
                  (B)         HV`][Uh]cbg!cZ*!cf!cV`][Uh]cbg![iUfUbhYYX!Ug!hc!df]bW]dU`!UbX!]bhYfYgh!Vm*!h\Y
                                          of, or obligations guaranteed as to principal and interest by, the
bm!U[YbWm!cf!]bghfiaYbhU`]hm!h\YfYcZ*!k\Yb!giW\!cV`][Uh]cbg!UfY!VUW_YX!Vm!h\Y!Zi``!ZU]h\!UbX!WfYX]h!cZ!h\Y
ny agency or instrumentality thereof, when such obligations are backed by the full faith and credit of the
YfbaYbh!]bW`iX]b[8
ernment including:

                       •a   M,K,!hfYUgifm!cV`][Uh]cbg
                            U.S. treasury obligations
                       •a   ;``!X]fYWh!cf!Zi``m![iUfUbhYYX!cV`][Uh]cbg
                            All direct or fully guaranteed obligations
                       •a   @UfaYfg!BcaY!;Xa]b]ghfUh]cb
                            Farmers Home Administration
                       •a   AYbYfU`!KYfj]WYg!;Xa]b]ghfUh]cb
                            General Services Administration
                       •a   AiUfUbhYYX!L]h`Y!PC!Z]bUbW]b[
                            Guaranteed Title XI financing
                       •a   AcjYfbaYbh!GUh]cbU`!Fcfh[U[Y!;ggcW]Uh]cb!&AGF;'
                            Government National Mortgage Association (GNMA)
                       •a   KhUhY!UbX!EcWU`!AcjYfbaYbh!KYf]Yg
                            State and Local Government Series
                       ! !
                   &='!!!!!!!!! Obligations
                   (C)          HV`][Uh]cbg!cZ![cjYfbaYbh+gdcbgcfYX!U[YbW]Yg!h\Uh!UfY!bch!VUW_YX!Vm!h\Y
                                            of government-sponsored agencies that are not backed by the
UbX!WfYX]h!cZ!h\Y!M,K,![cjYfbaYbh!]bW`iX]b[8
and credit of the U.S. government including:

                       •a   @YXYfU`!BcaY!EcUb!Fcfh[U[Y!=cfd,!&@BEF='!>YVh!cV`][Uh]cbg
                            Federal Home Loan Mortgage Corp. (FHLMC) Debt obligations
                       •a   @Ufa!=fYX]h!KmghYa!&ZcfaYf`m8!@YXYfU`!EUbX!<Ub_g*!@YXYfU`!CbhYfaYX]UhY
                            Farm Credit System (formerly: Federal Land Banks, Federal Intermediate
                            =fYX]h!<Ub_g*!UbX!<Ub_g!Zcf!=ccdYfUh]jYg'
                            Credit Banks, and Banks for Cooperatives)
                       •a   @YXYfU`!BcaY!EcUb!<Ub_g!&@BE!<Ub_g'
                            Federal Home Loan Banks (FHL Banks)
                       •a   @YXYfU`!GUh]cbU`!Fcfh[U[Y!;ggcW]Uh]cb!&@GF;'!XYVh!cV`][Uh]cbg
                            Federal National Mortgage Association (FNMA) debt obligations
                       •a   @]bUbW]b[!=cfd,!&@C=H'!XYVh!cV`][Uh]cbg
                            Financing Corp. (FICO) debt obligations
                       •a   JYgc`ih]cb!@ibX]b[!=cfd,!&J?@=HJI'!XYVh!cV`][Uh]cbg
                            Resolution Funding Corp. (REFCORP) debt obligations
                       •a   M,K,!;[YbWm!Zcf!CbhYfbUh]cbU`!>YjY`cdaYbh!&M,K,!;,C,>'![iUfUbhYYX!bchYg
                            U.S. Agency for International Development (U.S. A.I.D) guaranteed notes

M,K,;,C,>,!gYWif]h]Yg!aigh!aUhifY!Uh!`YUgh!Zcif!Vig]bYgg!XUmg!VYZcfY!h\Y!Uddfcdf]UhY!dUmaYbh!XUhY,
U.S.A.I.D. securities must mature at least four business days before the appropriate payment date.

         &]]'
         (ii)      CbjYghaYbhg!]b!fYZibX]b[!YgWfck!UWWcibhg8
                   Investments in refunding escrow accounts:
                          •a    t@YXYfU`!@]bUbW]b[!<Ub_
                                  ecierai t inancing Barn(
              Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                               Desc
                                   Declaration in Support Page 278 of 369
                  &<'!!!!!!!!!Direct
                  (B)         >]fYWh!cV`][Uh]cbg!cZ!Ubm!cZ!h\Y!Zc``ck]b[!ZYXYfU`!U[YbW]Yg!k\]W\!cV`][Uh]cbg
                                     obligations of any of the following federal agencies which obligations
``m![iUfUbhYYX!Vm!h\Y!Zi``!ZU]h\!UbX!WfYX]h!cZ!h\Y!M,K,8
lly guaranteed by the full faith and credit of the U.S.:

                          •a    KYb]cf!XYVh!cV`][Uh]cbg!]ggiYX!Vm!h\Y!@YXYfU`!GUh]cbU`!Fcfh[U[Y!;ggcW]Uh]cb
                                Senior debt obligations issued by the Federal National Mortgage Association
                                &@GF;'!cf!@YXYfU`!BcaY!EcUb!Fcfh[U[Y!=cfdcfUh]cb!&@BEF='
                                (FNMA)   or Federal Home Loan Mortgage Corporation (FHLMC)
                          •a    HV`][Uh]cbg!cZ!h\Y!JYgc`ih]cb!@ibX]b[!=cfdcfUh]cb
                                Obligations                                          &J?@=HJI'
                                            of the Resolution Funding Corporation (REFCORP)
                          •a    KYb]cf!XYVh!cV`][Uh]cbg!cZ!h\Y!@YXYfU`!BcaY!EcUb!<Ub_!KmghYa
                                Senior debt obligations of the Federal Home Loan Bank System
                          •a    KYb]cf!XYVh!cV`][Uh]cbg!cZ!ch\Yf![cjYfbaYbh!gdcbgcfYX!U[YbW]Yg
                                Senior debt obligations of other government sponsored agencies

                  &='! ! ! ! ! ! ! ! ! U.S.
                  (C)                  M,K,! Xc``Uf! XYbca]bUhYX! deposit
                                             dollar denominated   XYdcg]h! accounts,
                                                                           UWWcibhg*! ZYXYfU`!
                                                                                      federal ZibXg! UbX! bankers'
                                                                                               funds and  VUb_Yfgv
 Yg!k]h\!XcaYgh]W!WcaaYfW]U`!VUb_g!k\]W\!\UjY!U!fUh]b[!cb!h\Y]f!g\cfh!hYfa!WYfh]Z]WUhYg!cZ!XYdcg]h!cb!h\Y
 es with domestic commercial banks which have a rating on their short term certificates of deposit on the
ifW\UgY!cZ8!t;+/)u!Vm!K%I*!tI+/u!Vm!FccXmvg!UbX!t@/u!Vm!@]hW\!&]Z!fUhYX!Vm!@]hW\'9!UbX!aUhif]b[!bch
urchase  of: "A-1+" by S&P, "P-1" by Moody's and "Fl" by Fitch (if rated by Fitch); and maturing not
b!14.!WU`YbXUf!XUmg!UZhYf!h\Y!XUhY!cZ!difW\UgY,!&JUh]b[g!cb!\c`X]b[!WcadUb]Yg!UfY!bch!Wcbg]XYfYX!Ug!h\Y
n 360 calendar days after the date of purchase. (Ratings on holding companies are not considered as the
h\Y!VUb_'9
the bank);

                      &>'! ! ! ! ! ! ! ! ! Commercial
                      (D)                  =caaYfW]U`! paper
                                                       dUdYf! that
                                                              h\Uh! meets
                                                                    aYYhg! the
                                                                           h\Y! ratings
                                                                                fUh]b[g! of
                                                                                         cZ! the
                                                                                             h\Y! Zc``ck]b[!
                                                                                                  following `]ghYX!    fUh]b[
                                                                                                               listed rating
Uh! the
at  h\Y! time
         h]aY! of
               cZ! purchase:
                   difW\UgY8! (1)
                               &/'! "A-1+"
                                      t;+/)u! by
                                              Vm! K%I*! tI+/u! by
                                                  S&P, "P-1"    Vm! Moody's
                                                                    FccXmvg! and
                                                                               UbX! "F1"
                                                                                    t@/u! by
                                                                                          Vm! Fitch
                                                                                               @]hW\! (if
                                                                                                      &]Z! rated
                                                                                                           fUhYX! by
                                                                                                                  Vm! Fitch);
                                                                                                                      @]hW\'9
hifYg!bch!acfY!h\Ub!05.!WU`YbXUf!XUmg!UZhYf!h\Y!XUhY!cZ!difW\UgY9
tures  not more than 270 calendar days after the date of purchase;

                     &?'!!!!!!!!!! CbjYghaYbhg!]b!U!acbYm!aUf_Yh!ZibX!fUhYX!t;;;au!cf!t;;;+au!Vm!K%I
                     (E)           Investments in a money market fund rated "AAAm" or "AAA-m" by S&P
u!Vm!FccXmvg9
" by Moody's;

                      &@'!!!!!!!!!! Pre-refunded
                      (F)            IfY+fYZibXYX! "municipal
                                                      taib]W]dU`! obligations"
                                                                    cV`][Uh]cbgu! which
                                                                                   k\]W\! are
                                                                                           UfY! defined
                                                                                                XYZ]bYX! as
                                                                                                          Ug! Zc``ckg8! Ubm
                                                                                                              follows: any
 ch\Yf!cV`][Uh]cbg!cZ!Ubm!ghUhY!cZ!h\Y!M,K,!cf!cZ!Ubm!U[YbWm*!]bghfiaYbhU`]hm!cf!`cWU`![cjYfbaYbhU`!ib]h!cZ
 other  obligations of any state of the U.S. or of any agency, instrumentality or local governmental unit of
! state
  ghUhY! which
         k\]W\! are
                UfY! not
                     bch! callable
                          WU``UV`Y! at
                                    Uh! the
                                        h\Y! option
                                             cdh]cb! of
                                                     cZ! the
                                                         h\Y! obligor
                                                              cV`][cf! prior
                                                                       df]cf! to
                                                                              hc! maturity
                                                                                  aUhif]hm! or
                                                                                            cf! as
                                                                                                Ug! to
                                                                                                    hc! which
                                                                                                        k\]W\! irrevocable
                                                                                                               ]ffYjcWUV`Y
bg!\UjY!VYYb![]jYb!Vm!h\Y!cV`][cf!hc!WU``!cb!h\Y!XUhY!gdYW]Z]YX!]b!h\Y!bch]WY9!UbX
ns  have been given by the obligor to call on the date specified in the notice; and

                                &/'!!!!!!!!!! Which
                                (1)           O\]W\!UfY!fUhYX*!VUgYX!cb!Ub!]ffYjcWUV`Y!YgWfck!UWWcibh!cf!ZibX
                                                    are rated, based on an irrevocable escrow account or fund
fcku'*! ]b! the
row"), in   h\Y! highest
                 \][\Ygh! rating
                          fUh]b[! category
                                  WUhY[cfm! of
                                            cZ! K%I*! FccXmvg! and
                                                S&P, Moody's   UbX! Fitch
                                                                    @]hW\! (if
                                                                           &]Z! rated
                                                                                fUhYX! by
                                                                                       Vm! Fitch)
                                                                                           @]hW\'! or
                                                                                                   cf! any
                                                                                                       Ubm! successors
                                                                                                            giWWYggcfg
fr

                            &0'! ! ! ! ! ! ! ! ! ! (a)
                            (2)                    &U'! Which
                                                        O\]W\! are
                                                               UfY! Zi``m! gYWifYX! as
                                                                    fully secured   Ug! to
                                                                                        hc! principal
                                                                                            df]bW]dU`! and
                                                                                                       UbX! interest
                                                                                                            ]bhYfYgh! and
                                                                                                                      UbX
cb!dfYa]ia*!]Z!Ubm*!Vm!Ub!YgWfck!Wcbg]gh]b[!cb`m!cZ!WUg\!cf!cV`][Uh]cbg!XYgWf]VYX!]b
on premium, if any, by an escrow consisting only of cash or obligations described in
1`! owners
    ckbYfg! of
            cZ! the
                h\Y! Owner
                     HkbYf! ]b! aU_]b[! decisions
                             in making   XYW]g]cbg! other
                                                     ch\Yf! than
                                                              h\Ub! the
                                                                    h\Y! decisions
                                                                         XYW]g]cbg! inherent
                                                                                    ]b\YfYbh! ]b! gYfj]W]b[! the
                                                                                               in servicing  h\Y! Z]bUbW]U`
                                                                                                                  financial
  luding       Case
  `iX]b[! without     6:18-ap-01089-MH
          k]h\cih! `]a]hUh]cb!
                    limitation any            Doc
                                Ubm! Z]bUbW]U`!
                                     financial asset33-4
                                                UggYh! that   Filed
                                                       h\Uh! includes01/09/19
                                                             ]bW`iXYg! an        Entered
                                                                        Ub! option
                                                                            cdh]cb! to
                                                                                    hc! be   01/09/19
                                                                                        VY! YlYfW]gYX! 13:20:46
                                                                                                       Vm! the
                                                                                            exercised by            Desc
                                                                                                           h\Y! Owner,
                                                                                                                HkbYf*! h\Y
                                                                                                                        the
                                           Declaration in Support Page 279 of 369
 fUhcf!cf!h\Y!VYbYZ]W]U`!ckbYfg!cZ!h\Y!HkbYf9!cf
 rator or the beneficial owners of the Owner; or

                                    &0'! ! ! ! ! ! ! ! ! ! A
                                    (2)                    ;! derivative
                                                              XYf]jUh]jY! Z]bUbW]U`! ]bghfiaYbh! that
                                                                           financial instrument    h\Uh! ]bjc`jYg!
                                                                                                         involves theh\Y! Owner,
                                                                                                                          HkbYf*! the
                                                                                                                                    h\Y
fUhcf! or
rator     cf! the
              h\Y! beneficial
                    VYbYZ]W]U`! owners
                                ckbYfg! of  cZ! the
                                                  h\Y! Owner
                                                          HkbYf! in  ]b! making
                                                                         aU_]b[! XYW]g]cbg!  ]bW`iX]b[! without
                                                                                  decisions including     k]h\cih! limitation
                                                                                                                      `]a]hUh]cb! any
                                                                                                                                   Ubm
Y!
e Z]bUbW]U`!
     financial ]bghfiaYbh!    h\Uh! includes
                 instrument that     ]bW`iXYg! an  Ub! option
                                                         cdh]cb! allowing
                                                                   U``ck]b[! the
                                                                              h\Y! Owner,
                                                                                   HkbYf*! the
                                                                                           h\Y! Administrator
                                                                                                ;Xa]b]ghfUhcf! or  cf! the
                                                                                                                       h\Y! beneficial
                                                                                                                            VYbYZ]W]U`
 Z!  h\Y! Owner
 f the    HkbYf! to hc! choose
                        W\ccgY! to
                                 hc! WU``! cf! put
                                     call or    dih! other
                                                        ch\Yf! Z]bUbW]U`!
                                                                 financial ]bghfiaYbhg9!  dfcj]XYX! that
                                                                            instruments; provided     h\Uh! aU! derivative
                                                                                                                XYf]jUh]jY! Z]bUbW]U`
                                                                                                                             financial
  th! shall
      g\U``! be
             VY! an
                 Ub! Eligible
                     ?`][]V`Y! Investment
                               CbjYghaYbh! only cb`m! ]Z!if ]h! ]g! acquired
                                                            it is   UWei]fYX! Zfca! dfcWYYXg! of
                                                                              from proceeds    cZ! the
                                                                                                   h\Y! ]ggiUbWY!
                                                                                                        issuance of cZ! Notes
                                                                                                                        GchYg! by
                                                                                                                                Vm! the
                                                                                                                                    h\Y
!h\Y!h]aY!cZ!giW\!]ggiUbWY,
 the time of such issuance.

            &]]]'
            (iii)      L\Y!jU`iY!cZ!h\Y!UVcjY!]bjYghaYbhg!g\U``!VY!XYhYfa]bYX!Ug!Zc``ckg8
                       The value of the above investments shall be determined as follows:


                         &;'! ! ! ! ! ! ! ! ! For
                         (A)                  @cf! the
                                                   h\Y! purpose
                                                        difdcgY! of
                                                                  cZ! determining
                                                                      XYhYfa]b]b[! the
                                                                                   h\Y! amount
                                                                                        Uacibh! ]b! Ubm! ZibX*!
                                                                                                 in any         U``! Investment
                                                                                                         fund, all   CbjYghaYbh
sg!WfYX]hYX!hc!giW\!ZibX!g\U``!VY!jU`iYX!Uh!ZU]f!aUf_Yh!jU`iY,!L\Y!LfighYY!g\U``!XYhYfa]bY!h\Y!ZU]f!aUf_Yh
    credited to such fund shall be valued at fair market value. The Trustee shall determine the fair market
   YX! cb! accepted
   ed on   UWWYdhYX! industry
                       ]bXighfm! standards
                                    ghUbXUfXg! and UbX! Zfca!   UWWYdhYX! ]bXighfm!
                                                         from accepted              dfcj]XYfg,! Accepted
                                                                          industry providers.   ;WWYdhYX! industry
                                                                                                           ]bXighfm! providers
                                                                                                                       dfcj]XYfg
  iXY! but
  ude   Vih! are
             UfY! not
                  bch! `]a]hYX!
                       limited to hc! pricing
                                       df]W]b[! services
                                                   gYfj]WYg! provided
                                                             dfcj]XYX! byVm! Financial
                                                                             @]bUbW]U`! Times
                                                                                        L]aYg! Interactive
                                                                                               CbhYfUWh]jY! Data
                                                                                                            >UhU! Corporation,
                                                                                                                  =cfdcfUh]cb*
  mbW\! &
  ynch   %! Co.,
             =c,*! Citigroup
                   =]h][fcid! Global
                                 A`cVU`! Markets
                                              FUf_Yhg! Inc.,
                                                         CbW,*! Bear
                                                                <YUf! KhYUfbg!
                                                                      Stearns &%! Co.
                                                                                  =c,! Inc.,
                                                                                       CbW,*! Deutsche
                                                                                              >YihgW\Y! Bank
                                                                                                        <Ub_! AG,
                                                                                                              ;A*! NewGYk! York
                                                                                                                           Qcf_
  rf!EY\aUb!<fch\Yfg9
     Lehman Brothers;

                  &<'! ! ! ! ! ! ! ! ! As
                  (B)                  ;g! to
                                           hc! WYfh]Z]WUhYg! cZ! deposit
                                               certificates of   XYdcg]h! and
                                                                          UbX! bankers'
                                                                               VUb_Yfgv! acceptances:
                                                                                         UWWYdhUbWYg8! the
                                                                                                       h\Y! ZUWY! Uacibh
                                                                                                            face amount
`ig!UWWfiYX!]bhYfYgh!h\YfYcb9!UbX
lus accrued interest thereon; and

                 &='!!!!!!!!! As
                 (C)          ;g!hc!Ubm!]bjYghaYbh!bch!gdYW]Z]YX!UVcjY8!h\Y!jU`iY!h\YfYcZ!YghUV`]g\YX!Vm
                                 to any investment not specified above: the value thereof established by
 YaYbh!VYhkYYb!h\Y!HkbYf!UbX!h\Y!LfighYY,
 ement between the Owner and the Trustee.

&Y'! ! ! ! ! ! ! ! ! ! "Existing
(e)                    t?l]gh]b[! Pledged
                                  I`YX[YX! Account"
                                           ;WWcibhu! means
                                                     aYUbg! the
                                                            h\Y! Pledged
                                                                 I`YX[YX! Account,
                                                                          ;WWcibh*! if
                                                                                    ]Z! any,
                                                                                        Ubm*! created
                                                                                              WfYUhYX! pursuant
                                                                                                       difgiUbh! to
                                                                                                                 hc! the
                                                                                                                     h\Y
KYWif]hm!;[fYYaYbhg!UbX!bUaYX!h\YfY]b!h\Y!tI`YX[YX!;WWcibh,u
Security Agreements and named therein the "Pledged Account."

&Z'!!!!!!!!!!!"Guaranty
(f)           tAiUfUbhm!;[fYYaYbhgu!g\U``!aYUb!YUW\!cZ!h\Y!AiUfUbhm!;[fYYaYbhg!VYhkYYb!YUW\!cZ!h\Y
                         Agreements" shall mean each of the Guaranty Agreements between each of the
[]bUhcfg! and
ginators  UbX! L?JC*! UbX! any
               TERI, and   Ubm! amendments
                                UaYbXaYbhg! or
                                            cf! modifications
                                                acX]Z]WUh]cbg! thereto,
                                                               h\YfYhc*! as
                                                                         Ug! set
                                                                             gYh! Zcfh\! cb! KW\YXi`Y!
                                                                                  forth on   Schedule B<! attached
                                                                                                          UhhUW\YX
X!ch\Yfg!]b!UWWcfXUbWY!k]h\!h\Y!CbXYbhifY,
d others in accordance with the Indenture.
               Case 6:18-ap-01089-MH
&_'!!!!!!!!!!"Recoveries"
(k)                         shall mean andDoc      33-4 (i)Filed
                                               include:           01/09/19
                                                            any and   all cash,Entered
                                                                                 checks,01/09/19  13:20:46
                                                                                         drafts, orders   and allDesc
              tJYWcjYf]Ygu!g\U``!aYUb!UbX!]bW`iXY8!&]'!Ubm!UbX!U``!WUg\*!W\YW_g*!XfUZhg*!cfXYfg!UbX!U``!ch\Yf     other
                                          Declaration in Support Page 280 of 369
 hg!Zcf!h\Y!dUmaYbh!cZ!acbYm!fYWY]jYX!Vm!L?JC!Zfca!cf!cb!VY\U`Z!cZ!<cffckYfg!]b!dUmaYbh!cZ!df]bW]dU`
 is  for the payment of money received by TERI from or on behalf of Borrowers in payment of principal
gh!cb*!`UhY!ZYYg!k]h\!fYgdYWh!hc*!UbX!Wcghg!cZ!Wc``YWh]b[!XYZUi`hYX!EcUbg!k]h\!fYgdYWh!hc!k\]W\!L?JC!\Ug
st on, late fees with respect to, and costs of collecting defaulted Loans with respect to which TERI has
i``*!AiUfUbhm!=`U]ag*!Zfca!ZibXg!]b!h\Y!I`YX[YX!;WWcibh*!UbX!h\Y!dfcWYYXg!cZ!U``!cZ!h\Y!ZcfY[c]b[*!&]]'!Ubm
ull, Guaranty Claims, from funds in the Pledged Account, and the proceeds of all of the foregoing, (ii) any
YWY]jYX!Vm!L?JC!idcb!h\Y!gU`Y!cf!ch\Yf!hfUbgZYf!cZ!XYZUi`hYX!EcUbg!k]h\!fYgdYWh!hc!k\]W\!L?JC!\Ug!dU]X*
eceived by TERI upon the sale or other transfer of defaulted Loans with respect to which TERI has paid,
 iUfUbhm! Claims
 uaranty   =`U]ag! (including
                   &]bW`iX]b[! the
                               h\Y! sale
                                    gU`Y! of
                                          cZ! such
                                              giW\! EcUbg!
                                                    Loans tohc! the
                                                                h\Y! Owner
                                                                     HkbYf! as
                                                                             Ug! provided
                                                                                 dfcj]XYX! in
                                                                                           ]b! YUW\! cZ! the
                                                                                               each of   h\Y! Guaranty
                                                                                                              AiUfUbhm
bhg!cf!h\Y!gU`Y!cZ!h\Y!f][\h!hc!Wc``YWh!giW\!EcUbg!cf!ch\Yf!g]a]`Uf!f][\hg!k]h\!fYgdYWh!h\YfYhc'*!UbX!&]]]'!]b
nts  or the sale of the right to collect such Loans or other similar rights with respect thereto), and (iii) in
 b!k]h\!Ubm!d`YX[Y!cf!Ugg][baYbh!cZ!XYZUi`hYX!EcUbg!&cf!f][\hg!k]h\!fYgdYWh!h\YfYhc'!hc!gYWifY!U!`cUb!hc
 n  with any pledge or assignment of defaulted Loans (or rights with respect thereto) to secure a loan to
Y!Uacibh!cZ!giW\!`cUb,!Cb!U``!WUgYg*!tJYWcjYf]Ygu!g\U``!VY!WcadihYX!bYh!cZ!L?JCvg!=cghg!cZ!=c``YWh]cb,
e amount of such loan. In all cases, "Recoveries" shall be computed net of TERI's Costs of Collection.
=cghg!cZ!=c``YWh]cbu!Zcf!difdcgYg!cZ!h\]g!;[fYYaYbh!g\U``!aYUb!U``!ZYYg!UbX!YldYbgYg!dU]X!hc!h\]fX!dUfhm
Costs   of Collection" for purposes of this Agreement shall mean all fees and expenses paid to third party
 !UbX!UhhcfbYmg*!UbX*!hc!WcjYf!L?JCvg!]bhYfbU`!Wcghg*!Ub!Uacibh!YeiU`!hc!hkc!UbX!cbY+\U`Z!dYfWYbh!&0,3$'
  and attorneys, and, to cover TERI's internal costs, an amount equal to two and one-half percent (2.5%)
 cibh!fYWcjYfYX!&YlW`iX]b[!Uacibhg!fYWcjYfYX!idcb!h\Y!gU`Y!cZ!`cUbg!hc!h\Y!HkbYf!Ug!dfcj]XYX!]b!YUW\!cZ
 ount  recovered (excluding amounts recovered upon the sale of loans to the Owner as provided in each of
 bhm!;[fYYaYbhg',
 nty  Agreements).

&`'
(1)        tKYWifYX!HV`][Uh]cbgu!g\U``!\UjY!h\Y!aYUb]b[!gYh!Zcfh\!]b!KYWh]cb!4,
           "Secured Obligations" shall have the meaning set forth in Section 6.


 &a'!!!!!!!!!"TERI
(m)          tL?JC!AiUfUbhYY!@YY!?bh]h`YaYbhu!aYUbg!U!dcfh]cb!cZ!AiUfUbhm!@YYg!YeiU`!hc!0,2.$!cZ!h\Y
                      Guarantee Fee Entitlement" means a portion of Guaranty Fees equal to 2.40% of the
! amount
  Uacibh! of
          cZ! aU! EcUb*! dUmUV`Y! in
                  Loan, payable   ]b! accordance
                                      UWWcfXUbWY! with
                                                  k]h\! YUW\! cZ! the
                                                        each of   h\Y! Guaranty
                                                                       AiUfUbhm! Agreements
                                                                                 ;[fYYaYbhg! and
                                                                                             UbX! Master
                                                                                                  FUghYf! Loan
                                                                                                          EcUb
 !;[fYYaYbh*!XUhYX!Ug!cZ!@YVfiUfm!0*!0../!Vm!UbX!VYhkYYb!L\Y!@]fgh!FUfV`Y\YUX!=cfdcfUh]cb!UbX!L?JC*
  Agreement, dated as of February 2, 2001 by and between The First Marblehead Corporation and TERI,
 YX!cf!gidd`YaYbhYX,
 ed or supplemented.

0,!!!!!!!!!!!! Creation
2.               =fYUh]cb!UbX!@ibX]b[!cZ!h\Y!I`YX[YX!;WWcibh,!Mdcb!h\Y!YlYWih]cb!cZ!h\]g!;[fYYaYbh*!h\Y
                             and Funding of the Pledged Account. Upon the execution of this Agreement, the
\U``! YghUV`]g\!
hall              k]h\! the
       establish with    h\Y! Trustee
                              LfighYY! pursuant
                                       difgiUbh! tohc! the
                                                       h\Y! Indenture
                                                             CbXYbhifY! an
                                                                         Ub! account
                                                                              UWWcibh! (the
                                                                                        &h\Y! "Pledged
                                                                                              tI`YX[YX! Account")
                                                                                                          ;WWcibhu'! Zcf!     h\Y
                                                                                                                        for the
cZ! depositing
of   XYdcg]h]b[! upon
                 idcb! receipt
                         fYWY]dh! portions
                                  dcfh]cbg! of
                                             cZ! the
                                                 h\Y! Guaranty
                                                      AiUfUbhm! Fees,
                                                                   @YYg*! Recoveries
                                                                          JYWcjYf]Yg! and
                                                                                        UbX! YUfb]b[g!
                                                                                              earnings asUg! provided
                                                                                                             dfcj]XYX! in]b! this
                                                                                                                             h\]g
 .,! L\Y! I`YX[YX! Account
     The Pledged   ;WWcibh! shall
                               g\U``! be
                                      VY! ZibXYX!  &U'! by
                                          funded (a)    Vm! transfer
                                                            hfUbgZYf! of
                                                                      cZ! all
                                                                          U``! amounts
                                                                               Uacibhg! held
                                                                                         \Y`X! on
                                                                                               cb! the
                                                                                                    h\Y! Closing
                                                                                                         =`cg]b[! Date
                                                                                                                   >UhY! in
                                                                                                                          ]b! the
                                                                                                                              h\Y
I`YX[YX!;WWcibh!h\Uh!fY`UhY!hc!h\Y!EcUbg!VY]b[!difW\UgYX!cb!h\Y!=`cg]b[!>UhY*!XYhYfa]bYX!Ug!gYh!Zcfh\!]b
Pledged     Account that relate to the Loans being purchased on the Closing Date, determined as set forth in
\Y!;WWcibh!KYWif]hm!;[fYYaYbhg*!&V'!Vm!L?JC!k]h\!U``!AiUfUbhm!@YYg!dUmUV`Y!cb!h\Y!=`cg]b[!>UhY!k]h\
he Account Security Agreements, (b) by TERI with all Guaranty Fees payable on the Closing Date with
  !h\Y!EcUbg!VY]b[!difW\UgYX*!UbX!&W'!Vm!L?JC!k]h\!U``!JYWcjYf]Yg!k]h\!fYgdYWh!hc!EcUbg!cb!k\]W\!L?JC
   the Loans being purchased, and (c) by TERI with all Recoveries with respect to Loans on which TERI
AiUfUbhm! Claims,
Guaranty      =`U]ag*! and
                        UbX! YUfb]b[g!
                             earnings oncb! the
                                            h\Y! Pledged
                                                 I`YX[YX! Account,
                                                            ;WWcibh*! all
                                                                        U``! of
                                                                             cZ! which
                                                                                 k\]W\! shall
                                                                                        g\U``! be
                                                                                               VY! pledged
                                                                                                   d`YX[YX! byVm! TERI
                                                                                                                  L?JC! tohc! the
                                                                                                                              h\Y
bXYf! the
nder   h\Y! terms
            hYfag! of
                   cZ! this
                       h\]g! Agreement.
                             ;[fYYaYbh,! TERI
                                            L?JC! hereby
                                                   \YfYVm! ]ffYjcWUV`m!     X]fYWhg! the
                                                              irrevocably directs    h\Y! Owner
                                                                                          HkbYf! tohc! deposit
                                                                                                       XYdcg]h! the
                                                                                                                h\Y! Zc``ck]b[
                                                                                                                     following
]bhc!h\Y!I`YX[YX!;WWcibh8
into the Pledged Account:

&U'!!!!!!!!!!Any
(a)          ;bm!UbX!U``!AiUfUbhm!@YYg!dfYj]cig`m!dU]X!Vm!h\Y!EcUb!Hf][]bUhcfg!UbX!WiffYbh`m!\Y`X!Vm!h\Y
                 and all Guaranty Fees previously paid by the Loan Originators and currently held by the
 !h\Y!?l]gh]b[!I`YX[YX!;WWcibh!WfYUhYX!ibXYf!YUW\!cZ!h\Y!;WWcibh!KYWif]hm
  the Existing Pledged Account created under each of the Account Security
1,
3.         I`YX[YX!;WWcibh!CbjYghaYbh!UbX!FU]bhYbUbWY,
           Pledged Account Investment and Maintenance.
               Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                               Desc
                                    Declaration in Support Page 281 of 369

 &U'!!!!!!!!!!The
 (a)           L\Y!HkbYf!g\U``!k]h\XfUk!Zfca!h\Y!I`YX[YX!;WWcibh!UbX!XYdcg]h!]bhc!h\Y!=c``YWh]cb!;WWcibh
                    Owner shall withdraw from the Pledged Account and deposit into the Collection Account
 XYbhifY! any
 denture   Ubm! amounts
                 Uacibhg! owed
                           ckYX! byVm! L?JC!  ibXYf! YUW\!
                                       TERI under            cZ! the
                                                       each of   h\Y! Guaranty
                                                                      AiUfUbhm! Agreements
                                                                                  ;[fYYaYbhg! Zcf!   AiUfUbhm! Claims
                                                                                                 for Guaranty     =`U]ag! as
                                                                                                                           Ug
!]b!KYWh]cb!1&X'&]'!\YfYcZ,!L\Y!HkbYf!ibXYfghUbXg!UbX!U[fYYg!h\Uh!L?JC!g\U``!VY!fYei]fYX!hc!dUm!Ubm!giW\
 in Section 3(d)(i) hereof. The Owner understands and agrees that TERI shall be required to pay any such
  cibhg! cih! of
  counts out  cZ! L?JCvg!  [YbYfU`! reserves
                  TERI's general     fYgYfjYg! and
                                                UbX! other
                                                      ch\Yf! assets
                                                             UggYhg! only
                                                                     cb`m! to
                                                                           hc! the
                                                                               h\Y! YlhYbh! h\Uh! and
                                                                                    extent that   UbX! Zcf! gc! long
                                                                                                       for so   `cb[! as
                                                                                                                      Ug! the
                                                                                                                          h\Y
;WWcibh! is
Account     ]g! without
                k]h\cih! sufficient
                         giZZ]W]Ybh! ZibXg! cf! is
                                     funds or   ]g! otherwise
                                                    ch\Yfk]gY! unavailable
                                                               ibUjU]`UV`Y! tohc! promptly
                                                                                  dfcadh`m! pay
                                                                                             dUm! whatever
                                                                                                   k\UhYjYf! amounts
                                                                                                              Uacibhg! areUfY
! and
  UbX! payable
       dUmUV`Y! under
                  ibXYf! YUW\! cZ! the
                         each of   h\Y! Guaranty
                                        AiUfUbhm! Agreements.
                                                    ;[fYYaYbhg,! Notwithstanding
                                                                    Gchk]h\ghUbX]b[! theh\Y! ZcfY[c]b[*!  k\]`Y! there
                                                                                             foregoing, while     h\YfY! ]g!
                                                                                                                         is aU
m!L?JC!ibXYf!KYWh]cb!6!\YfYcZ!Wcbh]bi]b[*!h\Y!dfcj]g]cbg!cZ!KYWh]cb!7!\YfYcZ!g\U``!Udd`m,
y  TERI under Section 8 hereof continuing, the provisions of Section 9 hereof shall apply.

&V'!!!!!!!!!! Prior
(b)           If]cf!hc!h\Y!cWWiffYbWY!  cZ! aU! default
                     to the occurrence of       XYZUi`h! by
                                                         Vm! TERI
                                                             L?JC!ibXYf!
                                                                   under KYWh]cb!6!   \YfYcZ*!L?JC!
                                                                          Section 8 hereof,   TERI mayaUm! direct
                                                                                                            X]fYWh! the
                                                                                                                    h\Y
 ! invest
   ]bjYgh! amounts
           Uacibhg! \Y`X!
                    held ]b! h\Y! Pledged
                          in the  I`YX[YX! Account
                                           ;WWcibh! in]b! one
                                                          cbY! or
                                                               cf! more
                                                                   acfY! ?`][]V`Y! CbjYghaYbhg,! CZ!
                                                                         Eligible Investments.   If aU! default
                                                                                                        XYZUi`h! under
                                                                                                                 ibXYf
 !cWWifg!UbX!]g!Wcbh]bi]b[*!h\Y!;Xa]b]ghfUhcf!g\U``!\UjY!h\Y!gc`Y!f][\h!hc!X]fYWh!]bjYghaYbh!cZ!h\Y!I`YX[YX
  occurs and is continuing, the Administrator shall have the sole right to direct investment of the Pledged
!Vih!giW\!]bjYghaYbhg!g\U``!VY!`]a]hYX!hc!?`][]V`Y!CbjYghaYbhg,
 but such investments shall be limited to Eligible Investments.

&W'!!!!!!!!!!No
(c)           Gc!]bhYfYgh*!X]j]XYbXg*!X]ghf]Vih]cbg!cf!ch\Yf!YUfb]b[g!cZ!k\UhYjYf!bUhifY!k\]W\!UfY!dU]X!UbX
                  interest, dividends, distributions or other earnings of whatever nature which are paid and
fca!h\Y!I`YX[YX!;WWcibh!&Wc``YWh]jY`m*!t?Ufb]b[gu'!g\U``!VY!k]h\XfUkb!cf!dU]X!hc!h\Y!HkbYf!cf!L?JC!cf
rom   the Pledged Account (collectively, "Earnings") shall be withdrawn or paid to the Owner or TERI or
rf! person
    dYfgcb! or
            cf! Ybh]hm! ib`Ygg! pursuant
                entity unless   difgiUbh! tohc! the
                                                h\Y! provisions
                                                     dfcj]g]cbg! of
                                                                 cZ! KYWh]cb!
                                                                     Section 1&X',!
                                                                              3(d). All;``! ?Ufb]b[g!    g\U``! be
                                                                                            Earnings shall      VY! Zi``m*
                                                                                                                     fully,
 Y`m! UbX! completely
 ely and   Wcad`YhY`m! reinvested
                        fY]bjYghYX! in
                                    ]b! the
                                        h\Y! Pledged
                                             I`YX[YX! Account.
                                                       ;WWcibh,! Any
                                                                 ;bm! other
                                                                      ch\Yf! provisions
                                                                             dfcj]g]cbg! of cZ! this
                                                                                                h\]g! Agreement
                                                                                                      ;[fYYaYbh! to hc! the
                                                                                                                        h\Y
&Y]h\Yf! YldfYgg`m!
(either             cf! by
         expressly or   Vm! implication)
                            ]ad`]WUh]cb'! notwithstanding,
                                          bchk]h\ghUbX]b[*! all
                                                             U``! Earnings
                                                                  ?Ufb]b[g! net
                                                                            bYh! of
                                                                                 cZ! `cggYg! g\U``! be
                                                                                     losses shall    VY! credited
                                                                                                         WfYX]hYX! to
                                                                                                                   hc! and
                                                                                                                       UbX
bWcaY!cZ!L?JC!UbX!bch!cZ!h\Y!HkbYf*!UbX!g\U``!VY!gc!hfYUhYX!Vm!L?JC,
ncome    of TERI and not of the Owner, and shall be so treated by TERI.

&X'!!!!!!!!!! Withdrawals
(d)           O]h\XfUkU`g!UbX!X]gVifgYaYbhg!Zfca!h\Y!I`YX[YX!;WWcibh!g\U``!VY!aUXY!cb`m!]b!UWWcfXUbWY
                          and disbursements from the Pledged Account shall be made only in accordance
c``ck]b[!dfcj]g]cbg8
ollowing   provisions:

            &]'! ! ! ! ! ! ! ! ! ! ! Upon
            (i)                      Mdcb! receipt
                                           fYWY]dh! by
                                                    Vm! the
                                                        h\Y! Owner
                                                             HkbYf! of
                                                                    cZ! aU! Payment
                                                                            IUmaYbh! of
                                                                                     cZ! Guaranty
                                                                                         AiUfUbhm! Claims
                                                                                                   =`U]ag! Direction
                                                                                                           >]fYWh]cb! EYhhYf*
                                                                                                                       Letter,
U``m!]b!h\Y!Zcfa!cZ!?l\]V]h!/!&UbX*!UZhYf!h\Y!cWWiffYbWY!cZ!U!XYZUi`h!ibXYf!KYWh]cb!6*!k\Yh\Yf!cf!bch!giW\!U
ally  in the form of Exhibit 1 (and, after the occurrence of a default under Section 8, whether or not such a
 !EYhhYf!]g!fYWY]jYX'*!h\Y!HkbYf!g\U``!k]h\XfUk!Zfca!h\Y!I`YX[YX!;WWcibh!UbX!XYdcg]h!]b!h\Y!=c``YWh]cb
  Letter is received), the Owner shall withdraw from the Pledged Account and deposit in the Collection
 cZ! the
 of  h\Y! Indenture
          CbXYbhifY! the   h\Y! Zi``!  Uacibh! of
                                  full amount   cZ! any
                                                    Ubm! valid
                                                          jU`]X! Guaranty
                                                                 AiUfUbhm! Claims
                                                                             =`U]ag! made
                                                                                     aUXY! ]b! UWWcfXUbWY! with
                                                                                           in accordance   k]h\! YUW\! cZ! the
                                                                                                                 each of   h\Y
!;[fYYaYbhg!Zcf!XYZUi`hYX!EcUbg,
  Agreements for defaulted Loans.
! promptly
   dfcadh`m! cause
              WUigY! the
                      h\Y! Trustee
                           LfighYY! to
                                    hc! withdraw
                                        k]h\XfUk! the
                                                   h\Y! requested
                                                        fYeiYghYX! ZibXg!
                                                                    funds Zfca!  h\Y! Pledged
                                                                           from the    I`YX[YX! Account.
                                                                                                ;WWcibh,! If
                                                                                                           CZ! the
                                                                                                               h\Y
              Case   6:18-ap-01089-MH       Doc  33-4    Filed  01/09/19   Entered   01/09/19 13:20:46
fUhcf!cV^YWhg!hc!Ubm!O]h\XfUkU`!JYeiYgh*!h\Y!;Xa]b]ghfUhcf!g\U``!XYbm!h\Y!fYeiYgh!UbX!dfcj]XY!L?JC!k]h\
rator  objects to any Withdrawal Request, the Administrator shall deny the request and provide TERI with   Desc
                                         Declaration in Support Page 282 of 369
! statement
  ghUhYaYbh! of
             cZ! the
                 h\Y! Administrator's
                      ;Xa]b]ghfUhcfvg! reasons
                                        fYUgcbg! Zcf! XYb]U`*! which
                                                 for denial,   k\]W\! XYb]U`! aigh! be
                                                                      denial must   VY! fYUgcbUV`m! VUgYX! on
                                                                                        reasonably based   cb! the
                                                                                                               h\Y
Ybhg!gYh!Zcfh\!]b!h\]g!KYWh]cb!1&X',
ents set forth in this Section 3(d).

2,
4.        ?lWYgg!@ibXg!]b!h\Y!I`YX[YX!;WWcibh,
          Excess Funds in the Pledged Account.


&U'!!!!!!!!!!On
(a)          Hb!h\Y!=`cg]b[!>UhY*!h\Y!HkbYf!g\U``!dUm!L?JC!Zfca!ZibXg!]b!h\Y!I`YX[YX!;WWcibh!Ub!Uacibh
                 the Closing Date, the Owner shall pay TERI from funds in the Pledged Account an amount
.,7.$! of
0.90%    cZ! the
             h\Y! aggregate
                  U[[fY[UhY! outstanding
                             cihghUbX]b[! principal
                                          df]bW]dU`! balance
                                                     VU`UbWY! of
                                                              cZ! the
                                                                  h\Y! EcUbg! h\Uh! are
                                                                       Loans that   UfY! guaranteed
                                                                                         [iUfUbhYYX! by
                                                                                                     Vm! L?JC! UbX
                                                                                                         TERI and
X!Vm!h\Y!HkbYf!cb!h\Y!=`cg]b[!>UhY,
d by the Owner on the Closing Date.

 &V'!!!!!!!!!! CZ!cb!Ubm!>]ghf]Vih]cb!>UhY!ibXYf!h\Y!CbXYbhifY*!h\Y!dfcXiWh!cZ!&]'!h\Y!U[[fY[UhY!cihghUbX]b[
(b)            If on any Distribution Date under the Indenture, the product of (i) the aggregate outstanding
!VU`UbWY!cZ!UbX!YUfbYX!]bhYfYgh!cb!EcUbg!\Y`X!Vm!cf!d`YX[YX!hc!h\Y!LfighYY*!ai`h]d`]YX!Vm!&]]'!U!ZUWhcf!YeiU`
 balance of and earned interest on Loans held by or pledged to the Trustee, multiplied by (ii) a factor equal
  !\ibXfYXh\g!&,/4'!&h\Y!tKhfYgg!@UWhcfu'!]g!`Ygg!h\Ub!h\Y!VU`UbWY!]b!h\Y!I`YX[YX!;WWcibh*!UbX*!]Z!bc!XYZUi`h
   hundredths (.16) (the "Stress Factor") is less than the balance in the Pledged Account, and, if no default
fYibXYf! or
reunder   cf! ibXYf!
              under YUW\!cZ! h\Y! Guaranty
                     each of the  AiUfUbhm! Agreements,
                                            ;[fYYaYbhg*! the
                                                         h\Y! Administrator
                                                              ;Xa]b]ghfUhcf! shall
                                                                             g\U``! cause
                                                                                    WUigY! the
                                                                                           h\Y! LfighYY! hc!dUm!
                                                                                                Trustee to       hc
                                                                                                            pay to
 !Uacibh!Vm!k\]W\!h\Y!VU`UbWY!]b!h\Y!I`YX[YX!;WWcibh!YlWYYXg!giW\!dfcXiWh,!L\Y!dUfh]Yg!U[fYY!h\Uh!h\Y
   amount by which the balance in the Pledged Account exceeds such product. The parties agree that the
 cZ!h\Y!KhfYgg!@UWhcf!Vm!h\Y!fUh]b[!U[YbW]Yg!]g!XYdYbXYbh!idcb!h\Y!hmdYg!cZ!EcUbg!difW\UgYX!Vm!h\Y!HkbYf
 of the Stress Factor by the rating agencies is dependent upon the types of Loans purchased by the Owner
g]b[!ibXYf!h\Y!CbXYbhifY,
sing  under the Indenture.

3,!!!!!!!!!!!! KYWif]hm!CbhYfYgh,!L?JC!\YfYVm!d`YX[Yg*!Ugg][bg!UbX!gYhg!cjYf!hc!h\Y!HkbYf*!Ug!gYWif]hm!Zcf
5.               Security Interest. TERI hereby pledges, assigns and sets over to the Owner, as security for
 Vm!L?JC!cZ!h\Y!KYWifYX!HV`][Uh]cbg!&Ug!\YfY]bUZhYf!XYZ]bYX'*!U``!cZ!L?JCvg!f][\h*!h]h`Y!UbX!]bhYfYgh!]b!UbX
by   TERI of the Secured Obligations (as hereinafter defined), all of TERI's right, title and interest in and
!I`YX[YX!;WWcibh!UbX!U``!Uacibhg!cb!XYdcg]h!cf!hc!VY!XYdcg]hYX!h\YfY]b!Ug!XYgWf]VYX!]b!KYWh]cb!0!cZ!h\]g
  Pledged Account and all amounts on deposit or to be deposited therein as described in Section 2 of this
bh*! including
nt,  ]bW`iX]b[! without
                  k]h\cih! `]a]hUh]cb! &]'! any
                           limitation (i)   Ubm! and
                                                 UbX! all
                                                      U``! Guaranty
                                                           AiUfUbhm! Fees
                                                                      @YYg! previously
                                                                             dfYj]cig`m! paid
                                                                                         dU]X! by
                                                                                               Vm! Loan
                                                                                                    EcUb! Originators
                                                                                                          Hf][]bUhcfg! and
                                                                                                                       UbX
! held
  \Y`X! by
         Vm! the
              h\Y! Trustee
                   LfighYY! in
                            ]b! the
                                h\Y! ?l]gh]b[!  I`YX[YX! Account
                                     Existing Pledged       ;WWcibh! created
                                                                       WfYUhYX! ibXYf!
                                                                                 under YUW\!  cZ! the
                                                                                        each of    h\Y! Account
                                                                                                        ;WWcibh! KYWif]hm
                                                                                                                  Security
bhg!k]h\!fYgdYWh!hc!EcUbg!difW\UgYX!cb!h\Y!=`cg]b[!>UhY!Ug!gYh!Zcfh\!]b!YUW\!cZ!h\Y!KYWif]hm!;[fYYaYbhg9
nts  with respect to Loans purchased on the Closing Date as set forth in each of the Security Agreements;
 bX!U``!UXX]h]cbU`!AiUfUbhm!@YYg!k]h\!fYgdYWh!hc!giW\!EcUbg!difW\UgYX!Vm!h\Y!HkbYf*!k\]W\!ZYYg!k]``!VY
nd   all additional Guaranty Fees with respect to such Loans purchased by the Owner, which fees will be
 ! into
   ]bhc! the
         h\Y! Pledged
              I`YX[YX! Account
                        ;WWcibh! oncb! the
                                       h\Y! Closing
                                             =`cg]b[! Date;
                                                       >UhY9! and
                                                               UbX! (iii)
                                                                    &]]]'! all
                                                                           U``! Recoveries,
                                                                                JYWcjYf]Yg*! which
                                                                                             k\]W\! Recoveries
                                                                                                     JYWcjYf]Yg! shall
                                                                                                                  g\U``! be
                                                                                                                         VY
Vm!cf!cb!VY\U`Z!cZ!L?JC!hc!h\Y!LfighYY!cb!h\Y!/3
by                                                         h\
     or on behalf of TERI to the Trustee on the 15th!XUm!cZ!YUW\!acbh\*!Zcf!JYWcjYf]Yg!fYWY]jYX!Xif]b[!h\Y
                                                              day of each month, for Recoveries received during the
 ! month,
   acbh\*! and
             UbX! (b)
                  &V'! L?JCvg! f][\h! to
                       TERI's right   hc! receive
                                          fYWY]jY! all
                                                   U``! ?Ufb]b[g,!
                                                        Earnings. L\Y!
                                                                   The ZcfY[c]b[!    g\U``! not
                                                                          foregoing shall   bch! be
                                                                                                 VY! deemed
                                                                                                     XYYaYX! to
                                                                                                             hc! ]bW`iXY!
                                                                                                                 include aU
 YWif]hm!]bhYfYgh!]b!XYZUi`hYX!EcUbg,!Cb!Zifh\YfUbWY!h\YfYcZ*!L?JC!\YfYVm![fUbhg!hc!h\Y!HkbYf!&UbX!]hg
 ecurity interest in defaulted Loans. In furtherance thereof, TERI hereby grants to the Owner (and its
  Y! U[fYYaYbhg*! U.S.
  e agreements,    M,K,! Treasury
                          LfYUgifm! Bills,
                                     <]``g*! U.S.
                                             M,K,! LfYUgifm!  GchYg*! investment
                                                   Treasury Notes,     ]bjYghaYbh! grade
                                                                                     [fUXY! commercial
                                                                                            WcaaYfW]U`! paper,
                                                                                                        dUdYf*! U.S.
                                                                                                                M,K,
               Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
  <cbXg*!@YXYfU`!U[YbWm!bchYg!cf!ch\Yf!]bjYghaYbhg*!gYWif]h]Yg!&k\Yh\Yf!WYfh]Z]WUhYX!cf!ibWYfh]Z]WUhYX!UbX
 Bonds,    Federal agency notes or other      investments,
                                           Declaration       securities Page
                                                         in Support     (whether
                                                                              283 certificated
                                                                                   of 369      or uncertificated and
``m!]bW`iX]b[!Ubm!gYWif]h]Yg!k\]W\!UfY!difW\UgYX!h\fci[\!UbX!Zcf!k\]W\!fYWcfXg!UfY!aU]bhU]bYX!cb!U!Vcc_
lly  including any securities which are purchased through and for which records are maintained on a book
 hYa! through
 tem    h\fci[\! any
                 Ubm! Z]bUbW]U`! ]bhYfaYX]Ufm! (as
                      financial intermediary     &Ug! defined
                                                      XYZ]bYX! ]b!
                                                               in p!
                                                                   § 6+1/1!  cZ! the
                                                                      8-313 of   h\Y! Uniform
                                                                                      Mb]Zcfa! Commercial
                                                                                               =caaYfW]U`! Code)),
                                                                                                             =cXY''*
 ]bhUb[]V`Yg!UbX![YbYfU`!]bhUb[]V`Yg*!k\Yh\Yf!bck!Yl]gh]b[!cf!\YfYUZhYf!Uf]g]b[!UbX!k\YfYgcYjYf!`cWUhYX*!cf
 intangibles  and general intangibles, whether now existing or hereafter arising and wheresoever located, or
  !&U``!\YfY]bUZhYf!WU``YX!h\Y!tCbhUb[]V`Ygu'9
   (all hereinafter called the "Intangibles");

          &]]]'!!!!!!!!All
          (iii)        ;``!f][\h*!h]h`Y!UbX!]bhYfYgh!cZ!L?JC!]b!cf!hc!U``!]bghfiaYbhg!UbX!XcWiaYbhg!WcjYf]b[!cf
                           right, title and interest of TERI in or to all instruments and documents covering or
c!h\Y!UVcjY!XYgWf]VYX!dfcdYfhm*!]bW`iX]b[!Vih!bch!`]a]hYX!hc*!U``!Vcc_g*!fYWcfXg*!WcadihYf!df]bhcihg*!hUdYg*
o  the above described property, including but not limited to, all books, records, computer printouts, tapes,
X[Yf! sheets,
dger   g\YYhg*! Z]`Yg! UbX! other
                files and    ch\Yf! data
                                     XUhU! (all
                                           &U``! such
                                                 giW\! ]bghfiaYbhg! UbX! documents
                                                       instruments and   XcWiaYbhg! being
                                                                                     VY]b[! WU``YX! h\Y! "Related
                                                                                            called the   tJY`UhYX
 hgu'9
 is");

         &]j'!!!!!!!!!All
         (iv)         ;``!]bhYfYgh*!X]j]XYbXg!UbX-cf!ch\Yf!YUfb]b[g!cZ!Ubm!_]bX!k\]W\!UfY!dU]X!k]h\!fYgdYWh
                          interest, dividends and/or other earnings of any kind which are paid with respect
jYX!Zfca!h\Y!I`YX[YX!;WWcibh*!UbX!U``!dfcWYYXg!cZ!Ubm!cZ!h\Y!ZcfY[c]b[*!UbX!h\Y!dfYgYbh!UbX!Wcbh]bi]b[
ved from the Pledged Account, and all proceeds of any of the foregoing, and the present and continuing
 U_Y!W`U]a!Zcf*!Wc``YWh*!fYWY]jY!UbX!fYWY]dh!Zcf*!Ubm!UbX!U``!giW\!]bhYfYgh*!X]j]XYbXg!UbX-cf!ch\Yf!YUfb]b[g9
ake  claim for, collect, receive and receipt for, any and all such interest, dividends and/or other earnings;


          &j'
          (v)       ;``!h\Y!dfcWYYXg!cZ!U``!cZ!h\Y!ZcfY[c]b[9
                    All the proceeds of all of the foregoing;


&V'!!!!!!!!!! All
(b)           ;``!WcbhfUWh!UbX!ch\Yf!f][\hg! cZ!L?JC!hc!fYWY]jY!dUmaYbh!
                  contract and other rights of  TERI to receive payment of    cZ!AiUfUbhm!@YYg*!ch\Yf!h\Ub!h\Y
                                                                                 Guaranty Fees, other than the
 UfUbhYY! Fee
 arantee  @YY! ?bh]h`YaYbh*!
               Entitlement, Zfca!  h\Y! Owner
                             from the   HkbYf! under
                                               ibXYf! YUW\! cZ! the
                                                      each of   h\Y! Guaranty
                                                                     AiUfUbhm! Agreements;
                                                                                ;[fYYaYbhg9! L?JCvg! f][\hg! to
                                                                                             TERI's rights   hc
iVgYeiYbh!  AiUfUbhYY! Fees
ubsequent Guarantee     @YYg! Zfca!  h\Y! Owner
                               from the   HkbYf! pursuant
                                                 difgiUbh! to
                                                           hc! YUW\!
                                                               each ofcZ! the
                                                                          h\Y! Guaranty
                                                                               AiUfUbhm! Agreements,
                                                                                         ;[fYYaYbhg*! and
                                                                                                      UbX! any
                                                                                                           Ubm
ibXYfhU_]b[!cf!U[fYYaYbh!Vm!h\Y!HkbYf!hc!dUm!giW\!giVgYeiYbh!AiUfUbhYY!@YYg9
undertaking  or agreement by the Owner to pay such subsequent Guarantee Fees;

&W'
(c)       ;``!JYWcjYf]Yg!UbX!U``!f][\hg!cZ!L?JC!hc!fYWY]jY!cf!Wc``YWh!JYWcjYf]Yg9!UbX
          All Recoveries and all rights of TERI to receive or collect Recoveries; and


&X'
(d)       ;``!dfcWYYXg!cZ!h\Y!ZcfY[c]b[,
          All proceeds of the foregoing.
                                                       !


;``! of
All   cZ! the
           h\Y! ZcfY[c]b[! dfcdYfhm! in
                foregoing property     ]b! which
                                            k\]W\! the
                                                    h\Y! Owner
                                                         HkbYf! has
                                                                \Ug! been
                                                                     VYYb! granted
                                                                            [fUbhYX! aU! security
                                                                                         gYWif]hm! interest
                                                                                                   ]bhYfYgh! is
                                                                                                             ]g! herein
                                                                                                                 \YfY]b
 `m! referred
 ly  fYZYffYX! to
                hc! as
                    Ug! "Collateral."
                        t=c``UhYfU`,u! Ch! ]g! YldfYgg`m!
                                       It is              ibXYfghccX! and
                                               expressly understood   UbX! agreed
                                                                           U[fYYX! that
                                                                                   h\Uh! this
                                                                                          h\]g! security
                                                                                                gYWif]hm! interest
                                                                                                          ]bhYfYgh! and
                                                                                                                    UbX
bh!g\U``!UihcaUh]WU``m!UhhUW\!hc!Ubm!UbX!U``!ZihifY!XYdcg]hg!hc*!YUfb]b[g!Zfca*!UbX!dfcWYYXg!cZ!h\Y!I`YX[YX
nt  shall automatically attach to any and all future deposits to, earnings from, and proceeds of the Pledged
]aaYX]UhY`m!idcb!XYdcg]h!cf!UWWfiU`*!UbX!U``!AiUfUbhm!@YYg!UbX!JYWcjYf]Yg!]aaYX]UhY`m!idcb!h\Y!fYWY]dh
immediately      upon deposit or accrual, and all Guaranty Fees and Recoveries immediately upon the receipt
  ]h\cih!h\Y!aU_]b[!cf!Xc]b[!cZ!Ubm!Zifh\Yf!UWh!cf!h\]b[!k\UhgcYjYf,!L?JC!g\U``!dfcadh`m!hU_Y!U``!Zifh\Yf
  ithout  the making or doing of any further act or thing whatsoever. TERI shall promptly take all further
 X
 d
 U`g*!Wcbh]biUh]cbg!cf!YlhYbg]cbg!cZ!Ubm!cZ!h\Y!ZcfY[c]b[!&U``!cZ!k\]W\!UfY!Wc``YWh]jY`m!fYZYffYX!hc!Ug!h\Y
 als, continuations or extensions of any of the foregoing (all of which are collectively referred to as the
             Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
!HV`][Uh]cbgu',
 Obligations").
                                             Declaration in Support        Page 284 of 369

7.!!!!!!!!!!!!Restrictions
5,             JYghf]Wh]cbg!cb!h\Y!I`YX[YX!;WWcibh,!L?JC!g\U``!bch!&YlWYdh!Ug!dfcj]XYX!]b!KYWh]cbg!1&X'&]]'*!2
                            on the Pledged Account. TERI shall not (except as provided in Sections 3(d)(ii), 4
 rf! as
     Ug! otherwise
         ch\Yfk]gY! specifically
                    gdYW]Z]WU``m! permitted
                                  dYfa]hhYX! by
                                             Vm! this
                                                 h\]g! Agreement)
                                                       ;[fYYaYbh'! be
                                                                   VY! paid
                                                                       dU]X! by
                                                                             Vm! the
                                                                                 h\Y! Owner,
                                                                                      HkbYf*! at
                                                                                              Uh! the
                                                                                                  h\Y! direction
                                                                                                       X]fYWh]cb! of
                                                                                                                  cZ! the
                                                                                                                      h\Y
fUhcf*!Ubm!ZibXg!Zfca!cf!Zifh\Yf!Ugg][b*!d`YX[Y*!cf!\mdch\YWUhY!h\Y!I`YX[YX!;WWcibh!cf!Ubm!dcfh]cb!cZ!h\Y
rator,    any funds from or further assign, pledge, or hypothecate the Pledged Account or any portion of the
;WWcibh!hc!Ubm!]bX]j]XiU`*!dYfgcb*!Ybh]hm!cf!ch\Yf!h\]fX!dUfhm,!IUmaYbhg!hc!L?JC!k]``!VY!Vm!k]fY!hfUbgZYf
Account     to any individual, person, entity or other third party. Payments to TERI will be by wire transfer
  JC!fYeiYghg*!]b!kf]h]b[*!Ubch\Yf!fYUgcbUV`Y!Zcfa!cZ!dUmaYbh,
  RI  requests, in writing, another reasonable form of payment.

 6,!!!!!!!!!!!!Default.
 8.              >YZUi`h,!L?JC!g\U``!VY!]b!XYZUi`h!cZ!h\]g!;[fYYaYbh!]Z!L?JC!ZU]`g!hc!fYa]h!hc!h\Y!HkbYf!Zfca
                            TERI shall be in default of this Agreement if TERI fails to remit to the Owner from
  YX!;WWcibh!cf!ch\Yfk]gY*!]b!UWWcfXUbWY!k]h\!h\Y!hYfag!UbX!dfcj]g]cbg!cZ!h\Y!AiUfUbhm!;[fYYaYbhg*!h\Y
  ed Account or otherwise, in accordance with the terms and provisions of the Guaranty Agreements, the
! balance
   VU`UbWY! (including
              &]bW`iX]b[! capitalized
                           WUd]hU`]nYX! ZYYg!  UbX! ]bhYfYgh'!
                                        fees and               UbX! accrued
                                                     interest) and   UWWfiYX! interest
                                                                              ]bhYfYgh! and
                                                                                        UbX! late
                                                                                             `UhY! ZYYg! cb! any
                                                                                                   fees on   Ubm! EcUb!  Ug! to
                                                                                                                   Loan as    hc
 AiUfUbhm! ?jYbh!
 Guaranty              &Ug! defined
                Event (as   XYZ]bYX! in
                                      ]b! YUW\!
                                          each ofcZ! the
                                                     h\Y! Guaranty
                                                          AiUfUbhm! Agreements)
                                                                      ;[fYYaYbhg'! has
                                                                                     \Ug! occurred
                                                                                          cWWiffYX! and
                                                                                                      UbX! as
                                                                                                            Ug! to
                                                                                                                hc! which
                                                                                                                    k\]W\! the
                                                                                                                             h\Y
 sg!gYh!Zcfh\!]b!YUW\!cZ!h\Y!AiUfUbhm!;[fYYaYbhg!hc!dUmaYbh!cZ!U!AiUfUbhm!=`U]a!\UjY!VYYb!gUh]gZ]YX*!UbX
     set forth in each of the Guaranty Agreements to payment of a Guaranty Claim have been satisfied, and
U]`ifY! continues
ailure     Wcbh]biYg! Zcf!
                      for aU! period
                              dYf]cX! of
                                      cZ! thirty
                                          h\]fhm! (30)
                                                  &1.'! days.
                                                        XUmg,! ?]h\Yf!  L?JC! or
                                                               Either TERI    cf! the
                                                                                  h\Y! Owner
                                                                                       HkbYf! shall
                                                                                                g\U``! be
                                                                                                       VY! ]b! XYZUi`h! of
                                                                                                           in default   cZ! this
                                                                                                                            h\]g
bh!]Z!&U'!Ubm!fYdfYgYbhUh]cb*!kUffUbhm*!cf!ghUhYaYbh!aUXY!Vm!giW\!dUfhm!]b!cf!difgiUbh!hc!h\]g!;[fYYaYbh!cf
nt    if (a) any representation, warranty, or statement made by such party in or pursuant to this Agreement or
\Y!AiUfUbhm!;[fYYaYbhg!]g!ZcibX!hc!VY!ZU`gY!cf!YffcbYcig!]b!Ubm!aUhYf]U`!fYgdYWh*!cf!&V'!giW\!dUfhm!g\U``
he     Guaranty Agreements is found to be false or erroneous in any material respect, or (b) such party shall
   ]h!hc!dYfZcfa!cf!cVgYfjY!Ubm!aUhYf]U`!WcjYbUbh!cf!U[fYYaYbh!aUXY!Vm!]h!]b!h\]g!;[fYYaYbh!cf!YUW\!cZ!h\Y
   it to perform or observe any material covenant or agreement made by it in this Agreement or each of the
 !;[fYYaYbhg*!UbX!]Z!giW\!W]fWiaghUbWY*!ZU]`ifY!cf!ca]gg]cb!&]Z!gigWYdh]V`Y!cZ!WifY'!fYaU]bg!ibWifYX!Zcf
    Agreements, and if such circumstance, failure or omission (if susceptible of cure) remains uncured for
  )'! days.
      XUmg,! Upon
             Mdcb! the
                    h\Y! occurrence
                         cWWiffYbWY! of
                                      cZ! an
                                          Ub! YjYbh!
                                              event ofcZ! default
                                                          XYZUi`h! by
                                                                   Vm! L?JC*! UbX! while
                                                                       TERI, and   k\]`Y! such
                                                                                          giW\! default
                                                                                                 XYZUi`h! is
                                                                                                          ]g! continuing,
                                                                                                              Wcbh]bi]b[*! the
                                                                                                                             h\Y
   U``!WYUgY!X]gVifg]b[!Ubm!ZibXg!Uh!h\Y!fYeiYgh!cZ!L?JC!YlWYdh!hc!dUm!AiUfUbhm!=`U]ag,
   all cease disbursing any funds at the request of TERI except to pay Guaranty Claims.

7,!!!!!!!!!!!! Remedies
9.              JYaYX]Yg!Mdcb!>YZUi`h,!L\Y!HkbYf!g\U``!\UjY!U``!cZ!h\Y!f][\hg!UbX!fYaYX]Yg!cZ!U!gYWifYX
                           Upon Default. The Owner shall have all of the rights and remedies of a secured
 Yf!h\Y!FUggUW\igYhhg!   Mb]Zcfa! Commercial
 er the Massachusetts Uniform      =caaYfW]U`! Code
                                                  =cXY! (as
                                                        &Ug! the
                                                             h\Y! same
                                                                  gUaY!aUm!
                                                                        may beVY! amended
                                                                                   UaYbXYX!Zfca!     h]aY! to
                                                                                               from time   hc! time),
                                                                                                               h]aY'*! as
                                                                                                                       Ug
``! rights
11  f][\hg! and
            UbX! remedies
                 fYaYX]Yg! provided
                           dfcj]XYX! by
                                     Vm! any
                                         Ubm! other
                                              ch\Yf! applicable
                                                     Udd`]WUV`Y! law,
                                                                 `Uk*! at
                                                                       Uh! `Uk*! cf! in
                                                                           law, or   ]b! Yei]hm,! O]h\cih! limiting
                                                                                         equity. Without   `]a]h]b[! the
                                                                                                                     h\Y
 !cZ!h\Y!ZcfY[c]b[*!h\Y!;Xa]b]ghfUhcf!g\U``!U`gc!\UjY!h\Y!f][\h*!Xif]b[!h\Y!hYfa!cZ!h\]g!;[fYYaYbh*!hc!Xc
  of the foregoing, the Administrator shall also have the right, during the term of this Agreement, to do
!cZ!h\Y!Zc``ck]b[!idcb!U!XYZUi`h!UbX!ibh]`!Ubm!giW\!XYZUi`h!]g!WifYX8
 of the following upon a default and until any such default is cured:

&U'!!!!!!!!!!Acceleration.
(a)          ;WWY`YfUh]cb,!O]h\cih!Ubm!bch]WY!cf!XYaUbX*!h\Y!;Xa]b]ghfUhcf!aUm!XYW`UfY!Ubm!cf!U``!KYWifYX
                           Without any notice or demand, the Administrator may declare any or all Secured
bg!h\Yb!]b!XYZUi`h!hc!VY!]aaYX]UhY`m!XiY!UbX!dUmUV`Y,
ns  then in default to be immediately due and payable.
               Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
           &]'! ! ! ! ! ! ! ! ! ! ! TERI
            (i)                           \YfYVm!Declaration
                                    L?JC! hereby  Wcbgh]hihYg!inand
                                                  constitutes     Support
                                                                UbX!        Page
                                                                     Uddc]bhg!
                                                                     appoints       285 of 369
                                                                               h\Y! Administrator
                                                                               the  ;Xa]b]ghfUhcf! &UbX! upon
                                                                                                   (and  idcb! assignment
                                                                                                               Ugg][baYbh
  Y!LfighYY'!]hg!hfiY!UbX!`UkZi`!UhhcfbYm!&k\]W\!Uddc]bhaYbh!]g!Wcid`YX!k]h\!Ub!]bhYfYgh'*!k]h\!Zi``!dckYf!cZ
  e Trustee) its true and lawful attorney (which appointment is coupled with an interest), with full power of
 cb*!Y]h\Yf!]b!h\Y!;Xa]b]ghfUhcfvg!ckb!bUaY!cf!]b!h\Y!bUaY!cZ!L?JC*!hc!Ug_!Zcf*!XYaUbX*!giY!Zcf*!Wc``YWh*
 on,  either in the Administrator's own name or in the name of TERI, to ask for, demand, sue for, collect,
  YWY]dh!UbX!  []jY! acquittance
  eceipt and give    UWei]hhUbWY! Zcf*!Ubm!UbX! U``! moneys
                                  for, any and all   acbYmg!XiY!cf! hc!VYWcaY!
                                                            due or to          XiY! to
                                                                       become due   hc! L?JC! h\Uh! are
                                                                                        TERI that   UfY!dUfh!cZ!h\Y
                                                                                                        part of the
 `9!hc!YbXcfgY!W\YW_g*!XfUZhg*!cfXYfg!UbX!ch\Yf!]bghfiaYbhg!Zcf!h\Y!dUmaYbh!cZ!acbYm!dUmUV`Y!hc!L?JC!cb
1;  to endorse checks, drafts, orders and other instruments for the payment of money payable to TERI on
 \YfYcZ*!hc!gYhh`Y*!Wcadfca]gY*!dfcgYWihY*!cf!XYZYbX!Ubm!UWh]cb*!W`U]a*!cf!dfcWYYX]b[!k]h\!fYgdYWh!h\YfYhc9
 hereof,  to settle, compromise, prosecute, or defend any action, claim, or proceeding with respect thereto;
``*!Ugg][b*!d`YX[Y*!hfUbgZYf!UbX!aU_Y!Ubm!U[fYYaYbh!fYgdYWh]b[*!cf!ch\Yfk]gY!XYU`!k]h\*!h\Y!gUaY,
11, assign, pledge, transfer and make any agreement respecting, or otherwise deal with, the same.

             &]]'!!!!!!!!!! TERI
             (ii)           L?JC!U[fYYg!h\Uh!U``!JYWcjYf]Yg!g\U``!VY!\Y`X!Vm!h\Y!HkbYf!hc!k\UhYjYf!YlhYbh!aUm
                                  agrees that all Recoveries shall be held by the Owner to whatever extent may
  Ufm!hc!ZUW]`]hUhY!Zi``!UbX!Wcad`YhY!dUmaYbh!cZ!U``!Uacibhg!ckYX!ibXYf!YUW\!cZ!h\Y!AiUfUbhm!;[fYYaYbhg,
  ary  to facilitate full and complete payment of all amounts owed under each of the Guaranty Agreements.
  JYWcjYf]Yg! received
  Recoveries      fYWY]jYX! by
                            Vm! L?JC! g\U``! be
                                TERI shall   VY! remitted
                                                 fYa]hhYX! to
                                                           hc! the
                                                               h\Y! LfighYY! &dfcdYf`m! YbXcfgYX!
                                                                    Trustee (properly    endorsed Zcf! Wc``YWh]cb! where
                                                                                                  for collection    k\YfY
,*! not
    bch! later
         `UhYf! than
                h\Ub! the
                      h\Y! next
                           bYlh! Business
                                 <ig]bYgg! Day,
                                           >Um*! and
                                                   UbX! accompanied
                                                        UWWcadUb]YX! by Vm! Exhibit
                                                                            ?l\]V]h! 20! and
                                                                                         UbX! deposited
                                                                                              XYdcg]hYX! in
                                                                                                         ]b! the
                                                                                                             h\Y! Pledged
                                                                                                                  I`YX[YX
!Zcf!h\Y!dUmaYbh!cZ!U``!cZ!h\Y!KYWifYX!HV`][Uh]cbg!h\Yb!]b!XYZUi`h,!L?JC!U[fYYg!bch!hc!Wcaa]b[`Y!Ubm!giW\
  for the payment of all of the Secured Obligations then in default. TERI agrees not to commingle any such
  sg!cf!dfcWYYXg!k]h\!Ubm!cZ!]hg!ch\Yf!ZibXg!cf!dfcdYfhm!UbX!U[fYYg!hc!\c`X!h\Y!gUaY!idcb!Ub!YldfYgg!hfigh
     or proceeds with any of its other funds or property and agrees to hold the same upon an express trust
kbYf!ibh]`!XYdcg]hYX!]b!h\Y!I`YX[YX!;WWcibh*!Ug!UZcfYgU]X,
wner    until deposited in the Pledged Account, as aforesaid.

          &]]]'!!!!!!!!The
          (iii)        L\Y!;Xa]b]ghfUhcf!U[fYYg!hc!dfcj]XY!bch]WY!hc!L?JC!cZ!h\Y!;Xa]b]ghfUhcfvg!cf!HkbYfvg
                           Administrator agrees to provide notice to TERI of the Administrator's or Owner's
cZ!Ubm!cZ!]hg!f][\hg!ibXYf!h\]g!KYWh]cb!7&W',
of any of its rights under this Section 9(c).

 &X'! ! ! ! ! ! ! ! ! ! LfUbgZYf!
(d)                               cZ! Intangibles.
                        Transfer of   CbhUb[]V`Yg,! L\Y! ;Xa]b]ghfUhcf! shall
                                                    The Administrator   g\U``! \UjY! h\Y! right
                                                                               have the   f][\h! to
                                                                                                 hc! take
                                                                                                     hU_Y! possession
                                                                                                           dcggYgg]cb! of
                                                                                                                       cZ! any
                                                                                                                           Ubm
  th!cf! ch\Yf! document
     or other     XcWiaYbh!Yj]XYbW]b[!Ubm!
                               evidencing any of   cZ!h\Y!CbhUb[]V`Yg*!UbX! aUm! apply
                                                      the Intangibles, and may   Udd`m! Zcf!cf!gYY_*!cb!    VY\U`Z! of
                                                                                         for or seek, on behalf     cZ!UbX!Ug
                                                                                                                       and as
]b+ZUWh!Zcf!L?JC*!Ubm!bYWYggUfm!WcbgYbh!hc!h\Y!Ugg][baYbh*!hfUbgZYf*!WcbjYmUbWY*!gU`Y*!fYbYkU`*!fY]ggiUbWY
in-fact    for TERI, any necessary consent to the assignment, transfer, conveyance, sale, renewal, reissuance
   ]gdcg]h]cb!cZ!h\Y!gUaY*!UbX!L?JC!g\U``!WccdYfUhY!Zi``m!k]h\!h\Y!;Xa]b]ghfUhcf!]b!Xc]b[!gc!UbX!g\U``!hU_Y
   isposition      of the same, and TERI shall cooperate fully with the Administrator in doing so and shall take
 sg!fYUgcbUV`m!fYeiYghYX!Vm!h\Y!;Xa]b]ghfUhcf!]b!Zifh\YfUbWY!h\YfYcZ,!L?JC!\YfYVm!Wcbgh]hihYg!UbX!Uddc]bhg
     reasonably requested by the Administrator in furtherance thereof. TERI hereby constitutes and appoints
]b]ghfUhcf!]hg!hfiY!UbX!`UkZi`!UhhcfbYm!&k\]W\!Uddc]bhaYbh!]g!Wcid`YX!k]h\!Ub!]bhYfYgh'!k]h\!Zi``!dckYf!cZ
inistrator      its true and lawful attorney (which appointment is coupled with an interest) with full power of
cb*!Y]h\Yf!]b!h\Y!;Xa]b]ghfUhcfvg!ckb!bUaY!cf!]b!h\Y!bUaY!cZ!L?JC*!hc!Ugg][b*!hfUbgZYf!UbX!WcbjYm*!giV^YWh
on,    either in the Administrator's own name or in the name of TERI, to assign, transfer and convey, subject
i]fYaYbhg!cZ!`Uk*!Ubm!UbX!U``!cZ!L?JCvg!f][\hg!]b!UbX!hc!Ubm!cZ!h\Y!CbhUb[]V`Yg,
uirements        of law, any and all of TERI's rights in and to any of the Intangibles.
 !h\Y!YldYbgYg!cZ!hU_]b[*!UXjYfh]g]b[*!dfcWYgg]b[*!dfYdUf]b[!UbX!ghcf]b[!h\Y!=c``UhYfU`!hc!VY!gc`X*!U``!Wcifh
  the expenses of taking, advertising, processing, preparing and storing the Collateral to be sold, all court
            Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
!h\Y!;Xa]b]ghfUhcfvg!fYUgcbUV`Y!`Y[U`!ZYYg!]b!WcbbYWh]cb!h\YfYk]h\9
 the Administrator's reasonable legal Declaration
                                       fees in connection therewith;
                                                   in Support   Page 286 of 369

           &]]'! ! ! ! ! ! ! ! ! ! KYWcbX*!
           (ii)                             hc! the
                                   Second, to   h\Y! payment
                                                     dUmaYbh! of
                                                               cZ! valid
                                                                   jU`]X! Guaranty
                                                                           AiUfUbhm! Claims
                                                                                     =`U]ag! in
                                                                                             ]b! accordance
                                                                                                 UWWcfXUbWY! with
                                                                                                              k]h\! the
                                                                                                                     h\Y! terms
                                                                                                                          hYfag
 ! the
   h\Y! order
        cfXYf! in
               ]b! which
                    k\]W\! aU! complete
                                    Wcad`YhY! claim
                                               W`U]a! (including
                                                       &]bW`iX]b[! all
                                                                    U``! required
                                                                         fYei]fYX! documentation)
                                                                                   XcWiaYbhUh]cb'! is
                                                                                                    ]g! fYWY]jYX*! hfYUh]b[! all
                                                                                                        received, treating   U``
WY]jYX!h\Y!gUaY!XUm!Ug!fYWY]jYX!Uh!h\Y!gUaY!h]aY!&]Z!h\YfY!UfY!bch!giZZ]W]Ybh!ZibXg!]b!h\Y!I`YX[YX!;WWcibh
ceived the same day as received at the same time (if there are not sufficient funds in the Pledged Account
!W`U]ag!dUmUV`Y!h\YfYZfca!fYWY]jYX!cb!U![]jYb!XUm*!U``!giW\!W`U]ag!g\U``!VY!dU]X!]b!dUfh*!dfc!fUhU*!Zfca!h\Y
 claims payable therefrom received on a given day, all such claims shall be paid in part, pro rata, from the
  WWcibh!Ug!X]fYWhYX!Vm!h\Y!;Xa]b]ghfUhcf'9!UbX
  ccount  as directed by the Administrator); and

        &]]]'!!!!!!!!L\]fX*!Ubm!fYaU]bXYf!hc!VY!\Y`X!difgiUbh!hc!h\Y!hYfag!cZ!h\]g!;[fYYaYbh!Ug!Wcbh]bi]b[
        (iii)        Third, any remainder to be held pursuant to the terms of this Agreement as continuing
cf!L?JCvg!dUmaYbh!cZ!h\Y!fYaU]b]b[!KYWifYX!HV`][Uh]cbg,
or TERI's payment of the remaining Secured Obligations.

L\Y!;Xa]b]ghfUhcf!g\U``!Udd`m!Ubm!giW\!dfcWYYXg*!acb]Yg*!cf!VU`UbWYg!]b!UWWcfXUbWY!k]h\!h\]g!;[fYYaYbh
The    Administrator shall apply any such proceeds, monies, or balances in accordance with this Agreement
!idcb!]hg!fYWY]dh!cZ!h\Y!gUaY,!Cb!fYgdYWh!cZ!Ubm!Udd`]WUh]cb!difgiUbh!hc!W`UigY!&]]'!UVcjY*!giW\!dfcWYYXg*
 upon its receipt of the same. In respect of any application pursuant to clause (ii) above, such proceeds,
 f! VU`UbWYg! shall
  r balances   g\U``! be
                      VY! applied
                          Udd`]YX! by
                                   Vm! the
                                       h\Y! Administrator
                                            ;Xa]b]ghfUhcf! tohc! discharge
                                                                 X]gW\Uf[Y! in
                                                                             ]b! whole
                                                                                 k\c`Y! or
                                                                                        cf! in
                                                                                            ]b! part
                                                                                                dUfh! any
                                                                                                      Ubm! unpaid
                                                                                                           ibdU]X! KYWifYX
                                                                                                                   Secured
 b*! notwithstanding
 n,  bchk]h\ghUbX]b[! any
                        Ubm! manifestation
                              aUb]ZYghUh]cb! of
                                              cZ! an
                                                  Ub! intent
                                                      ]bhYbh! to
                                                              hc! the
                                                                  h\Y! contrary
                                                                       WcbhfUfm! YldfYggYX!
                                                                                 expressed ]b!   kf]h]b[! or
                                                                                             in writing   cf! otherwise
                                                                                                              ch\Yfk]gY! by
                                                                                                                          Vm
Ubm!h]aY,!Mdcb!Ubm!gU`Y!cZ!=c``UhYfU`!Vm!h\Y!;Xa]b]ghfUhcf!&k\Yh\Yf!difgiUbh!hc!U!dckYf!cZ!gU`Y![fUbhYX
any   time. Upon any sale of Collateral by the Administrator (whether pursuant to a power of sale granted
 hY!cf!ibXYf!U!^iX]W]U`!dfcWYYX]b['*!h\Y!fYWY]dh!cZ!h\Y!;Xa]b]ghfUhcf!cf!cZ!h\Y!cZZ]WYf!aU_]b[!h\Y!gU`Y!g\U``
 to  or under a judicial proceeding), the receipt of the Administrator or of the officer making the sale shall
 W]Ybh!X]gW\Uf[Y!hc!h\Y!difW\UgYf!cf!difW\UgYfg!cZ!h\Y!=c``UhYfU`!gc!gc`X!UbX!giW\!difW\UgYf!cf!difW\UgYfg
 cient  discharge to the purchaser or purchasers of the Collateral so sold and such purchaser or purchasers
VY!cV`][UhYX!hc!gYY!hc!h\Y!Udd`]WUh]cb!cZ!Ubm!dUfh!cZ!h\Y!difW\UgY!acbYm!dU]X!cjYf!hc!h\Y!;Xa]b]ghfUhcf!cf
be   obligated to see to the application of any part of the purchase money paid over to the Administrator or
WYf*! or
cer,   cf! be
           VY! answerable
               UbgkYfUV`Y! in]b! any
                                 Ubm! way
                                      kUm! Zcf! h\Y! misapplication
                                            for the   a]gUdd`]WUh]cb! thereof.
                                                                         h\YfYcZ,! Notwithstanding
                                                                                   Gchk]h\ghUbX]b[! the h\Y! sale
                                                                                                             gU`Y! or
                                                                                                                   cf! other
                                                                                                                       ch\Yf
 b! of
 n  cZ! any
        Ubm! Collateral
             =c``UhYfU`! by
                          Vm! the
                              h\Y! Administrator
                                   ;Xa]b]ghfUhcf! hereunder,
                                                   \YfYibXYf*! L?JC!     g\U``! remain
                                                                  TERI shall    fYaU]b! liable
                                                                                        `]UV`Y! Zcf! Ubm! deficiency.
                                                                                                 for any  XYZ]W]YbWm,! Any
                                                                                                                        ;bm
\!fYgdYWh!hc!k\]W\!h\Y!HkbYf!fYWY]jYg!dUmaYbh!]b!Zi``!\YfYibXYf!k]``!Zcfh\k]h\!VY!hfUbgZYffYX!hc!L?JC!cb
h  respect to which the Owner receives payment in full hereunder will forthwith be transferred to TERI on
!UbX!WcbX]h]cbg!gYh!Zcfh\!]b!h\Y!AiUfUbhm!;[fYYaYbhg,
 and conditions set forth in the Guaranty Agreements.

/.,!!!!!!!!!!Remedies
10.            JYaYX]Yg!=iai`Uh]jY,!;``!f][\hg*!fYaYX]Yg*!cf!dckYfg!WcbZYffYX!idcb!h\Y!HkbYf!\YfY]b!cf!Vm
                         Cumulative. All rights, remedies, or powers conferred upon the Owner herein or by
!VY!Wiai`Uh]jY!UbX!WcbWiffYbh!Uh!h\Y!cdh]cb!cZ!h\Y!;Xa]b]ghfUhcf*!UbX!h\Y!;Xa]b]ghfUhcf!aUm*!hc!k\UhYjYf
 be cumulative and concurrent at the option of the Administrator, and the Administrator may, to whatever
 fYUgcbUV`m! bYWYggUfm!
 reasonably               hc! cure
               necessary to   WifY! any
                                     Ubm! default,
                                          XYZUi`h*! ZcfYW`cgY! cf! YlYfW]gY!
                                                    foreclose or             h\Y! power
                                                                   exercise the   dckYf! of
                                                                                         cZ! sale
                                                                                             gU`Y! or
                                                                                                   cf! any
                                                                                                       Ubm! other
                                                                                                            ch\Yf! remedy
                                                                                                                   fYaYXm
! to
  hc! ]h! giWWYgg]jY`m! upon
      it successively   idcb! any
                               Ubm! default
                                     XYZUi`h! or
                                              cf! upon
                                                  idcb! successive
                                                         giWWYgg]jY! defaults
                                                                      XYZUi`hg! hereunder
                                                                                 \YfYibXYf! without
                                                                                              k]h\cih! the
                                                                                                        h\Y! necessity
                                                                                                             bYWYgg]hm! of
                                                                                                                         cZ
! all
  U``! sums
       giag! secured
              gYWifYX! \YfYVm!
                       hereby tohc! be
                                    VY! due
                                        XiY! and
                                             UbX! payable.
                                                  dUmUV`Y,! Upon
                                                            Mdcb! any
                                                                    Ubm! such
                                                                         giW\! occasion,
                                                                                cWWUg]cb*! the
                                                                                           h\Y! Administrator
                                                                                                ;Xa]b]ghfUhcf! shall
                                                                                                                  g\U``! be
                                                                                                                         VY
X!hc!gY``!cf!X]gdcgY!cZ!U``!cf!Ubm!giW\!dUfh!cZ!h\Y!=c``UhYfU`!Ug!dfcj]XYX!]b!h\]g!;[fYYaYbh!cf!difgiUbh!hc
d  to sell or dispose of all or any such part of the Collateral as provided in this Agreement or pursuant to
Uh!h\Y!LfighYY!YlYfW]gY!h\Y!HkbYfvg!f][\hg!UbX!cV`][Uh]cbg!\YfYibXYf*!]bW`iX]b[*!k]h\cih!`]a]hUh]cb8
a t.
   Lill, 11U0LL %.,1%.,1‘,10%., Lill, kJvv 11%.,1 0 11611L0 CULL V 6/116aLIV110 11%.,1 L., ULIVAal, Ulla.UU1116, vv 1611) UL 111111LaLIV11.


                Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
                                         Declaration
                                            funds frominthe
                                                         Support
                                                            PledgedPage 287 to
                                                                            of pay
                                                                               369 the Trustee, as assignee of
            &]'!!!!!!!!!!!L\Y!k]h\XfUkU`!cZ!ZibXg!Zfca!h\Y!I`YX[YX!;WWcibh!hc!dUm!h\Y!LfighYY*!Ug!Ugg][bYY!cZ
                          The withdrawal of                         Account
          (i)
g*!k]h\!fYgdYWh!hc!U!AiUfUbhm!=`U]a!difgiUbh!hc!KYWh]cb!1&X'&]'!\YfYcZ9
s, with respect to a Guaranty Claim pursuant to Section 3(d)(i) hereof;

            &]]'
            (ii)         L\Y!k]h\XfUkU`!cZ!ZibXg!difgiUbh!hc!KYWh]cb!1&X'&]]'!\YfYcZ9
                         The withdrawal of funds pursuant to Section 3(d)(ii) hereof;


         &]]]'!!!!!!!!L\Y!]bjYghaYbh!cZ!ZibXg!]b!h\Y!I`YX[YX!;WWcibh!]b!?`][]V`Y!CbjYghaYbhg!Ug!X]fYWhYX!Vm
         (iii)        The investment of funds in the Pledged Account in Eligible Investments as directed by
a!h]aY!hc!h]aY9!UbX
m time to time; and

            &]j'!!!!!!!!!The
            (iv)         L\Y!YlYfW]gY!cZ!h\Y!fYaYX]Yg!cZ!h\Y!HkbYf!cb!XYZUi`h!Vm!L?JC!ibXYf!KYWh]cb!7,
                             exercise of the remedies of the Owner on default by TERI under Section 9.

&V'!!!!!!!!!!The
(b)          L\Y!HkbYf!\YfYVm!X]fYWhg!L?JC!hc!dUm!U``!giag!]bhYbXYX!hc!VY!d`UWYX!]b!h\Y!I`YX[YX!;WWcibh*
                  Owner hereby directs TERI to pay all sums intended to be placed in the Pledged Account,
,*! without
    k]h\cih! limitation,
             `]a]hUh]cb*! all
                          U``! ZihifY!  JYWcjYf]Yg*! directly
                               future Recoveries,     X]fYWh`m! to
                                                                hc! the
                                                                    h\Y! LfighYY,!
                                                                         Trustee. L\Y!   I`YX[YX! Account
                                                                                    The Pledged    ;WWcibh! shall
                                                                                                             g\U``! be
                                                                                                                    VY
  X! and
  d  UbX! ZibXg! \Y`X! therein
          funds held   h\YfY]b! shall
                                g\U``! be
                                       VY! ]bjYghYX! Vm! the
                                           invested by   h\Y! Trustee
                                                              LfighYY! in
                                                                       ]b! ?`][]V`Y! CbjYghaYbhg! pursuant
                                                                           Eligible Investments   difgiUbh! to
                                                                                                            hc! and
                                                                                                                UbX! ]b
                                                                                                                     in
WY!k]h\!h\Y!CbXYbhifY,!@ibXg!\Y`X!]b!h\Y!I`YX[YX!;WWcibh!]b!h\Y!Zcfa!cZ!VUb_!XYdcg]hg!g\U``!VY!XYdcg]hYX
ce   with the Indenture. Funds held in the Pledged Account in the form of bank deposits shall be deposited
 !]bgh]hih]cbg!h\Uh!UfY!ZYXYfU``m!]bgifYX,
  institutions that are federally insured.

&W'!!!!!!!!!!The
(c)          L\Y!LfighYY!UbX!h\Y!\c`XYfg!cZ!h\Y!bchYg!Uih\Ybh]WUhYX!UbX!XY`]jYfYX!difgiUbh!hc!h\Y!CbXYbhifY*
                 Trustee and the holders of the notes authenticated and delivered pursuant to the Indenture,
XYX!h\]fX+dUfhm!VYbYZ]W]Uf]Yg!cZ!h\]g!;[fYYaYbh*!k]h\!f][\hg!hc!YbZcfWY!h\Y!HkbYfvg!]bhYfYghg!]b!h\Y!gUaY,
ded third-party beneficiaries of this Agreement, with rights to enforce the Owner's interests in the same.
X+dUfhm!VYbYZ]W]Uf]Yg!UfY!bch!dUfh]Yg!\YfYhc!UbX!]bWif!bc!`]UV]`]h]Yg!\YfYibXYf,
d-party  beneficiaries are not parties hereto and incur no liabilities hereunder.

&X'!!!!!!!!!!The
(d)           L\Y!;Xa]b]ghfUhcf!\Ug!VYYb!Uddc]bhYX!hc!UWh!Zcf!h\Y!HkbYf!]b!WcbbYWh]cb!k]h\!h\Y!hfUbgUWh]cbg
                   Administrator has been appointed to act for the Owner in connection with the transactions
UhYX! by
ated   Vm! the
           h\Y! CbXYbhifY,!
                Indenture. L\Y! ;Xa]b]ghfUhcf! has
                            The Administrator   \Ug! the
                                                     h\Y! power
                                                          dckYf! and
                                                                 UbX! authority
                                                                      Uih\cf]hm! tohc! take
                                                                                       hU_Y! any
                                                                                             Ubm! action
                                                                                                  UWh]cb! and
                                                                                                          UbX! give
                                                                                                               []jY! any
                                                                                                                     Ubm
  i]fYX!cf!dYfa]hhYX!Vm!h\Y!HkbYf!\YfYibXYf!UbX!L?JC!aUm!XYU`!k]h\!;Xa]b]ghfUhcf!Ug!]Z!]h!kYfY!XYU`]b[
  uired or permitted by the Owner hereunder and TERI may deal with Administrator as if it were dealing
HkbYf,!;bm!bch]WY!fYei]fYX!hc!VY![]jYb!hc!h\Y!HkbYf!Vm!L?JC!g\U``!U`gc!VY![]jYb!hc!;Xa]b]ghfUhcf,!L\Y
Owner.   Any notice required to be given to the Owner by TERI shall also be given to Administrator. The
fUhcf! will
rator  k]``! request
             fYeiYgh! ]bghfiWh]cbg!
                      instructions Zfca! h\Y! CbXYbhifY!
                                    from the             LfighYY! on
                                              Indenture Trustee   cb! behalf
                                                                      VY\U`Z! of
                                                                              cZ! the
                                                                                  h\Y! Noteholders
                                                                                        GchY\c`XYfg! (pursuant
                                                                                                      &difgiUbh! to
                                                                                                                  hc! the
                                                                                                                      h\Y
)'!Zcf!Ubm!bcb+a]b]ghYf]U`!UWh]cb!h\Uh!h\Y!;Xa]b]ghfUhcf!]g!fYei]fYX!hc!hU_Y!ibXYf!h\]g!;[fYYaYbh,
   for any non-ministerial action that the Administrator is required to take under this Agreement.

/0,!!!!!!!!!!Possession
12.          IcggYgg]cb!cZ!=c``UhYfU`,!L\fci[\cih!h\Y!hYfa!cZ!h\]g!;[fYYaYbh*!dcggYgg]cb!cZ!h\Y!=c``UhYfU`
                         of Collateral. Throughout the term of this Agreement, possession of the Collateral
aU]bhU]bYX! by
maintained   Vm! the
                 h\Y! LfighYY*! cf! its
                      Trustee, or   ]hg! agent
                                         U[Ybh! or
                                                cf! nominee
                                                    bca]bYY! (if
                                                             &]Z! the
                                                                  h\Y! LfighYY! gc! chooses
                                                                       Trustee so   W\ccgYg! Zfca! h]aY! to
                                                                                             from time   hc! time),
                                                                                                             h]aY'*! as
                                                                                                                     Ug
!UbX!Uddfcdf]UhY!hc!dYfZYWh!h\Y!HkbYfvg*!UbX*!k\]`Y!h\Y
 and appropriate to perfect the Owner's, and, while the
th!cZ!Ubm!Z]bUbW]b[!ghUhYaYbhg!Z]`YX!ibXYf!h\]g!;[fYYaYbh,!L\Y!;Xa]b]ghfUhcf!U[fYYg!hc!Zi`Z]``!h\Y!HkbYfvg
    of any financing statements filed under this Agreement. The Administrator agrees to fulfill the Owner's
                  Case  6:18-ap-01089-MH
                                  statements atDoc  33-4costFiled
                                                               and01/09/19    Entered  01/09/19   13:20:46
bg!hc!Z]`Y!giW\!hYfa]bUh]cb!ghUhYaYbhg!Uh!]hg!ckb!Wcgh!UbX!YldYbgY,!L\Y!gYWif]hm!]bhYfYghg!\YfYibXYf!g\U``
ns   to file such   termination                its own              expense. The security  interests hereunderDesc
                                                                                                                 shall
                                            Declaration in Support Page 288 of 369
  ! as
    Ug! to
        hc! all
            U``! Collateral
                 =c``UhYfU`! lawfully
                             `UkZi``m! withdrawn
                                       k]h\XfUkb! by
                                                  Vm! or
                                                      cf! paid
                                                          dU]X! to
                                                                hc! L?JC! \YfYibXYf*! upon
                                                                    TERI hereunder,   idcb! the
                                                                                            h\Y! occurrence
                                                                                                 cWWiffYbWY! of
                                                                                                             cZ! such
                                                                                                                 giW\
  U`!cf!dUmaYbh,
  al or payment.

/2,
14.       JYdfYgYbhUh]cbg!UbX!OUffUbh]Yg,
          Representations and Warranties.
                                                              !


&U'
(a)       ?UW\!dUfhm*!k]h\!fYgdYWh!hc!]hgY`Z*!fYdfYgYbhg!UbX!kUffUbhg!h\Uh8
          Each party, with respect to itself, represents and warrants that:


        &]'!!! !!! !!!! ! L\Y!
        (i)                    aU_]b[! and
                          The making   UbX! performance
                                            dYfZcfaUbWY! of
                                                         cZ! this
                                                             h\]g! Agreement
                                                                   ;[fYYaYbh! and
                                                                              UbX! the
                                                                                   h\Y! activities
                                                                                        UWh]j]h]Yg! contemplated
                                                                                                    WcbhYad`UhYX
jY!VYYb!Xi`m!Uih\cf]nYX!Vm!U``!bYWYggUfm!UWh]cb!UbX!Xc!bch!UbX!k]``!bch8
ye been duly authorized by all necessary action and do not and will not:

                   &;'! ! ! ! ! ! ! ! ! Violate
                   (A)                  N]c`UhY! any
                                                 Ubm! provision
                                                      dfcj]g]cb! of
                                                                 cZ! law,
                                                                     `Uk*! or
                                                                           cf! any
                                                                               Ubm! regulation,
                                                                                    fY[i`Uh]cb*! order,
                                                                                                 cfXYf*! decree,
                                                                                                         XYWfYY*! writ
                                                                                                                  kf]h! or
                                                                                                                        cf
b*!cf!Ubm!dfcj]g]cb!cZ!giW\!dUfhmvg!W\UfhYf*!Vm`Ukg*!cf!Ubm!ch\Yf!cf[Ub]n]b[!XcWiaYbh9!cf
n, or any provision of such party's charter, bylaws, or any other organizing document; or

                 &<'! ! ! ! ! ! ! ! ! Violate
                 (B)                  N]c`UhY! or
                                               cf! result
                                                   fYgi`h! ]b! h\Y! breach
                                                           in the   VfYUW\! of,
                                                                            cZ*! or
                                                                                 cf! constitute
                                                                                     Wcbgh]hihY! aU! default
                                                                                                     XYZUi`h! or
                                                                                                              cf! fYei]fY! Ubm
                                                                                                                  require any
bXYf*!Ubm!U[fYYaYbh!cf!]bghfiaYbh!Vm!k\]W\!]h!cf!Ubm!cZ!]hg!dfcdYfhm!aUm!VY!VcibX!cf!UZZYWhYX,
nder, any agreement or instrument by which it or any of its property may be bound or affected.

          &]]'!!!!!!!!!!This
          (ii)          L\]g!;[fYYaYbh!]g!h\Y!`Y[U`*!jU`]X!UbX!V]bX]b[!cV`][Uh]cb!cZ!giW\!dUfhm*!YbZcfWYUV`Y!]b
                             Agreement is the legal, valid and binding obligation of such party, enforceable in
WY!k]h\!h\Y!hYfag!\YfYcZ,
ce with the terms hereof.

          &]]]'!!!!!!!! There
         (iii)          L\YfY!]g!bc!dYbX]b[!cf!h\fYUhYbYX!`]h][Uh]cb!h\Uh!kci`X*!]Z!fYgc`jYX!UXjYfgY`m!hc!giW\
                              is no pending or threatened litigation that would, if resolved adversely to such
 YfgY`m!]adUWh!giW\!dUfhmvg!UV]`]hm!hc!dYfZcfa!Ubm!cZ!]hg!cV`][Uh]cbg!ibXYf!h\]g!;[fYYaYbh!cf!YUW\!cZ!h\Y
 ersely impact such party's ability to perform any of its obligations under this Agreement or each of the
!;[fYYaYbhg,
 Agreements.

&V'
(b)       L?JC!fYdfYgYbhg!UbX!kUffUbhg!h\Uh8
          TERI represents and warrants that:


         &]'!!!!!!!!!!!?lWYdh!Zcf!h\Y!gYWif]hm!]bhYfYghg!cZ!h\Y!HkbYf!WfYUhYX!ibXYf!h\]g!;[fYYaYbh*!L?JC!]g
         (i)           Except for the security interests of the Owner created under this Agreement, TERI is
VY!h\Y!ckbYf!cZ!h\Y!=c``UhYfU`*!k\YbYjYf!UWei]fYX!cf!Uf]g]b[*!ZfYY!UbX!W`YUf!cZ!U``!`]Ybg*!gYWif]hm!]bhYfYghg*
be the owner of the Collateral, whenever acquired or arising, free and clear of all liens, security interests,
bWiaVfUbWYg*!W\Uf[Yg*!gYh+cZZg*!XYZYbgYg!UbX!WcibhYfW`U]ag9
ncumbrances,   charges, set-offs, defenses and counterclaims;
Y!gYWif]hm!]bhYfYgh!]b!h\Y!=c``UhYfU`![fUbhYX!hc!h\Y!HkbYf!\YfYibXYf,
e security interest in the Collateral granted to the Owner hereunder.
               Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                  Desc
                                    Declaration in Support Page 289 of 369
            &j'!!!!!!!!!! Other
            (v)             Hh\Yf! than
                                   h\Ub! the
                                         h\Y! security
                                               gYWif]hm!]bhYfYgh![fUbhYX!
                                                        interest granted tohc! the
                                                                               h\Y!HkbYf!  difgiUbh!hc!h\]g!;[fYYaYbh*
                                                                                   Owner pursuant    to this Agreement,
  !bch!d`YX[YX*!Ugg][bYX*!gc`X*![fUbhYX!U!gYWif]hm!]bhYfYgh!]b*!cf!ch\Yfk]gY!WcbjYmYX!Ubm!cZ!h\Y!=c``UhYfU`,
   not pledged, assigned, sold, granted a security interest in, or otherwise conveyed any of the Collateral.
sg! not
    bch! authorized
         Uih\cf]nYX! the
                     h\Y! Z]`]b[! cZ! and
                          filing of   UbX! is
                                           ]g! not
                                               bch! aware
                                                    UkUfY! of
                                                           cZ! any
                                                               Ubm! Z]bUbW]b[! ghUhYaYbhg! against
                                                                    financing statements   U[U]bgh! TERI
                                                                                                    L?JC! that
                                                                                                          h\Uh! include
                                                                                                                ]bW`iXY! aU
  b!cZ!Wc``UhYfU`!WcjYf]b[!h\Y!=c``UhYfU`!ch\Yf!h\Ub!Ubm!Z]bUbW]b[!ghUhYaYbh!fY`Uh]b[!hc!h\Y!gYWif]hm!]bhYfYgh
  n  of collateral covering the Collateral other than any financing statement relating to the security interest
 c!h\Y!HkbYf!\YfYibXYf!cf!h\Uh!\Ug!VYYb!hYfa]bUhYX,!L?JC!]g!bch!UkUfY!cZ!Ubm!^iX[aYbh!cf!hUl!`]Yb!Z]`]b[g
 o  the Owner hereunder or that has been terminated. TERI is not aware of any judgment or tax lien filings
 ?JC,
 ERI.

[c]b[! representations
going  fYdfYgYbhUh]cbg! and
                        UbX! warranties
                             kUffUbh]Yg! ]b! h\]g! KYWh]cb!
                                         in this            /2&V'! shall
                                                   Section 14(b)   g\U``! continue
                                                                          Wcbh]biY! in
                                                                                    ]b! Zi``!
                                                                                        full ZcfWY! UbX! YZZYWh!
                                                                                              force and          ibh]`
                                                                                                         effect until
cb!cZ!h\]g!;[fYYaYbh,
on of this Agreement.

&W'! ! ! ! ! ! ! ! ! ! L\Y!
(c)                    The ZcfY[c]b[!  fYdfYgYbhUh]cbg! and
                            foregoing representations     UbX! warranties
                                                               kUffUbh]Yg! areUfY! subject
                                                                                   giV^YWh! to
                                                                                            hc! (i)
                                                                                                &]'! the
                                                                                                     h\Y! YlYfW]gY! cZ! judicial
                                                                                                          exercise of   ^iX]W]U`
 ! in
   ]b! accordance
       UWWcfXUbWY! with k]h\!h\Y! [YbYfU`! principles
                              the general  df]bW]d`Yg! of
                                                       cZ! Yei]hm9!&]]'! h\Y! valid
                                                           equity; (ii) the   jU`]X! YlYfW]gY! cZ! the
                                                                                     exercise of    h\Y! police
                                                                                                         dc`]WY!dckYfg!
                                                                                                                powers of cZ! the
                                                                                                                              h\Y
UhYg!cZ!h\Y!Mb]hYX!KhUhYg!cZ!;aYf]WU!UbX!cZ!h\Y!Wcbgh]hih]cbU`!dckYfg!cZ!h\Y!Mb]hYX!KhUhYg!cZ!;aYf]WU!UbX
ates   of the United States of America and of the constitutional powers of the United States of America and
fidhWm*!]bgc`jYbWm*!fYcf[Ub]nUh]cb*!acfUhcf]ia!cf!g]a]`Uf!`Ukg!UZZYWh]b[!WfYX]hcfvg!f][\hg![YbYfU``m,
ruptcy,    insolvency, reorganization, moratorium or similar laws affecting creditor's rights generally.

/3,
15.        =cjYbUbhg!cZ!L?JC,!L?JC!U[fYYg!UbX!WcjYbUbhg!k]h\!h\Y!HkbYf!Ug!Zc``ckg8
           Covenants of TERI. TERI agrees and covenants with the Owner as follows:


&U'!!!!!!!!!!Maintenance
(a)          FU]bhYbUbWY!UbX!MgY!cZ!=c``UhYfU`,!L?JC!g\U``!bch!dYfa]h!h\Y!=c``UhYfU`!hc!VY!igYX!]b!j]c`Uh]cb
                         and Use of Collateral. TERI shall not permit the Collateral to be used in violation
!h\Y!AiUfUbhm!;[fYYaYbhg!cf!h\]g!;[fYYaYbh,
 the Guaranty Agreements or this Agreement.

 &V'!!!!!!!!!! Taxes.
 (b)             LUlYg,!L?JC!g\U``*!]Z!gc!cV`][UhYX*!dUm!UbX!X]gW\Uf[Y!k\Yb!XiY!U``!hUlYg*!UggYggaYbhg*!`]WYbgY
                         TERI shall, if so obligated, pay and discharge when due all taxes, assessments, license
 !ZYYg*!`Yj]Yg!UbX!ch\Yf!W\Uf[Yg!idcb!h\Y!=c``UhYfU`*!UbX!L?JC!g\U``*!]Z!gc!cV`][UhYX*!U`gc!dUm!UbX!X]gW\Uf[Y
  fees, levies and other charges upon the Collateral, and TERI shall, if so obligated, also pay and discharge
  ! all
    U``! other
         ch\Yf! taxes,
                hUlYg*! levies,
                        `Yj]Yg*! or
                                 cf! assessments
                                     UggYggaYbhg! fY`Uh]b[! hc! its
                                                   relating to  ]hg! business
                                                                     Vig]bYgg! which,
                                                                               k\]W\*! if
                                                                                       ]Z! unpaid,
                                                                                           ibdU]X*! might
                                                                                                    a][\h! give
                                                                                                            []jY! rise
                                                                                                                  f]gY! to
                                                                                                                        hc! any
                                                                                                                            Ubm
gYWif]hm! interest,
security     ]bhYfYgh*! `]Yb*! W\Uf[Y*! levy,
                        lien, charge,    `Yjm*! assessment,
                                                UggYggaYbh*! or
                                                             cf! YbWiaVfUbWY!
                                                                  encumbrance ]b*!   cb! or
                                                                                 in, on    cf! against
                                                                                               U[U]bgh! the
                                                                                                        h\Y! Collateral.
                                                                                                             =c``UhYfU`,! L\Y
                                                                                                                           The
1`!UbX!U``!]bWcaY!UbX-cf!dfcWYYXg!cZ!h\Y!=c``UhYfU`!g\U``!VY*!UbX!VY!hfYUhYX!Vm!L?JC!Ug!VY]b[*!h\Y!dfcdYfhm
   and all income and/or proceeds of the Collateral shall be, and be treated by TERI as being, the property
!giV^YWh!hc!h\Y!d`YX[Y!UbX!gYWif]hm!]bhYfYgh!WfYUhYX!\YfYibXYf*!UbX!L?JC!g\U``!fYdcfh!h\Y!=c``UhYfU`!UbX!U``
  subject to the pledge and security interest created hereunder, and TERI shall report the Collateral and all
  YYXg!Ug!]hg!gc`Y!dfcdYfhm!ibh]`*!ib`Ygg!UbX!YlWYdh!hc!h\Y!YlhYbh!Ubm!cZ!h\Y!=c``UhYfU`!]g!dU]X!UbX!hfUbgZYffYX
  eeds as its sole property until, unless and except to the extent any of the Collateral is paid and transferred
 hc!YUW\!cZ!h\Y!AiUfUbhm!;[fYYaYbhg!UbX!h\]g!;[fYYaYbh,
 to  each of the Guaranty Agreements and this Agreement.
]cb! statements,
ion  ghUhYaYbhg*! WYfh]Z]WUhYg! cZ! title
                   certificates of  h]h`Y! and
                                           UbX! other
                                                ch\Yf! documents,
                                                        XcWiaYbhg*! and
                                                                      UbX! TERI
                                                                           L?JC! shall
                                                                                 g\U``! deliver
                                                                                        XY`]jYf! to
                                                                                                 hc! the
                                                                                                     h\Y! LfighYY!
                                                                                                          Trustee uponidcb
              Case   6:18-ap-01089-MH         Doc   33-4     Filed 01/09/19    Entered   01/09/19   13:20:46
 YfYZcf!giW\!gYWif]h]Yg*!U[fYYaYbhg*!kf]h]b[g*!XcWiaYbhg*!WYfh]Z]WUhYg*!]bghfiaYbhg*!cf!ch\Yf!]bhUb[]V`Yg*!Ug
 erefor such securities, agreements, writings, documents, certificates, instruments, or other intangibles, as      Desc
                                           Declaration in Support Page 290 of 369
YY! fYUgcbUV`m! XYYag!
ee reasonably            bYWYggUfm! Zfca!
                deems necessary             h]aY! to
                                     from time    hc! time
                                                      h]aY! to
                                                            hc! perfect
                                                                dYfZYWh!UbX! aU]bhU]b!h\Y!dYfZYWh]cb!cZ!h\Y!gYWif]hm
                                                                        and maintain   the perfection of the security
cZ! the
of  h\Y! LfighYY! ibXYf! this
         Trustee under   h\]g! Agreement.
                               ;[fYYaYbh,! L\Y!    LfighYY! or
                                             The Trustee     cf! the
                                                                 h\Y! Administrator
                                                                      ;Xa]b]ghfUhcf! shall
                                                                                     g\U``! have
                                                                                            \UjY! the
                                                                                                  h\Y! right
                                                                                                       f][\h! to
                                                                                                              hc! Z]`Y! h\]g
                                                                                                                  file this
bh!UbX!Ubm!Z]bUbW]b[!ghUhYaYbh!fYZ`YWh]b[!h\Y!WcbhYbh!cZ!h\]g!;[fYYaYbh!Zcf!fYWcfX!]b!Ubm![cjYfbaYbhU`
nt and any financing statement reflecting the content of this Agreement for record in any governmental


&Y'
(e)         JYWcfXg*!KhUhYaYbhg!UbX!JY`UhYX!>cWiaYbhg,!L?JC!U[fYYg8
            Records, Statements and Related Documents. TERI agrees:


          &]'!!!!!!!!!!! O\Yb!fYUgcbUV`m!fYeiYghYX!hc!Xc!gc!Vm!h\Y!;Xa]b]ghfUhcf*!hc!dfYdUfY!UbX!XY`]jYf!hc
          (i)            When reasonably requested to do so by the Administrator, to prepare and deliver to
b]ghfUhcf!U!gW\YXi`Y!]b!Zcfa!gUh]gZUWhcfm!hc!h\Y!;Xa]b]ghfUhcf*!WYfh]Z]YX!Vm!Ub!Uih\cf]nYX!cZZ]WYf!cZ!L?JC*
nistrator a schedule in form satisfactory to the Administrator, certified by an authorized officer of TERI,
!=c``UhYfU`!UbX!h\Y!`cWUh]cb!h\YfYcZ9!UbX
 Collateral and the location thereof; and

         &]]'!!!!!!!!!!Lc!_YYd!UWWifUhY!UbX!Wcad`YhY!fYWcfXg!Uh!U``!h]aYg!]b!fYgdYWh!cZ!h\Y!=c``UhYfU`!UbX!hc
         (ii)          To keep accurate and complete records at all times in respect of the Collateral and to
!h\Y!;Xa]b]ghfUhcf!Wcd]Yg!cZ!giW\!fYWcfXg!UbX!giW\!ch\Yf!]bZcfaUh]cb!fY[UfX]b[!h\Y!=c``UhYfU`!k\]W\!h\Y
 the Administrator copies of such records and such other information regarding the Collateral which the
fUhcf!aUm!fYUgcbUV`m!fYeiYgh,
rator may reasonably request.

 &Z'! ! ! ! ! ! ! ! ! ! ! EcWUh]cb,!
(f)                       Location. L\Y!     df]bW]dU`! office
                                       The principal      cZZ]WY! of
                                                                  cZ! TERI
                                                                      L?JC! ]g!is `cWUhYX!
                                                                                  located at  Uh! 31
                                                                                                  1/! Kh,!
                                                                                                      St. DUaYg!     ;jYbiY*! Boston,
                                                                                                             James Avenue,      <cghcb*
  gYhhg! 02116,
  setts   .0//4*! andUbX! all
                            U``! books
                                 Vcc_g! of
                                         cZ! account
                                             UWWcibh! and
                                                        UbX! fYWcfXg!  fY`Uh]b[! to
                                                             records relating      hc! the
                                                                                       h\Y! collateral
                                                                                            Wc``UhYfU`! andUbX! TERI's
                                                                                                                L?JCvg! business
                                                                                                                           Vig]bYgg! are
                                                                                                                                      UfY
th! L?JCvg!    df]bW]dU`! office.
    TERI's principal         cZZ]WY,! L?JC!   g\U``! not,
                                      TERI shall     bch*! without
                                                           k]h\cih! giving
                                                                     []j]b[! the
                                                                              h\Y! Administrator
                                                                                    ;Xa]b]ghfUhcf! at  Uh! least
                                                                                                            `YUgh! ten
                                                                                                                   hYb! (10)
                                                                                                                        &/.'! days
                                                                                                                              XUmg! prior
                                                                                                                                    df]cf
 ch]WY*! W\Ub[Y!
otice,    change the  h\Y! `cWUh]cb!
                           location of cZ! any
                                           Ubm! of
                                                cZ! the
                                                    h\Y! Collateral
                                                         =c``UhYfU`! or
                                                                     cf! the
                                                                         h\Y! location
                                                                              `cWUh]cb! atUh! which
                                                                                              k\]W\! it]h! does
                                                                                                           XcYg! business,
                                                                                                                 Vig]bYgg*! ]bW`iX]b[*
                                                                                                                              including,
 ]a]hUh]cb*! the
 imitation,     h\Y! `cWUh]cb!
                      location at Uh! which
                                      k\]W\! any
                                              Ubm! books
                                                    Vcc_g! of
                                                            cZ! account
                                                                UWWcibh! or
                                                                          cf! fYWcfXg!   fY`Uh]b[! to
                                                                              records relating       hc! the
                                                                                                         h\Y! Collateral
                                                                                                               =c``UhYfU`! and
                                                                                                                            UbX! TERI's
                                                                                                                                 L?JCvg
UfY!_Ydh,
are  kept.

&['!!!!!!!!!!Notice.
(g)          Gch]WY,!L?JC!g\U``!dfcadh`m!bch]Zm!h\Y!HkbYf!cZ!Ubm!W\Ub[Y!]b!L?JCvg!bUaY!cf!]hg!^if]gX]Wh]cb
                     TERI shall promptly notify the Owner of any change in TERI's name or its jurisdiction
nUh]cb!cf!Ubm!d\mg]WU`!`cgg*!XYghfiWh]cb*!cf!XUaU[Y!hc!Ubm!aUhYf]U`!dcfh]cb!cZ!h\Y!=c``UhYfU`,!L?JC!g\U``
zation   or any physical loss, destruction, or damage to any material portion of the Collateral. TERI shall
 dh`m! notify
 ptly   bch]Zm! the
                h\Y! Owner
                     HkbYf! of
                            cZ! any
                                Ubm! XYZUi`h!  \YfYibXYf,! In
                                      default hereunder.      Cb! the
                                                                  h\Y! YjYbh!
                                                                       event of cZ! aU! bUaY!
                                                                                        name W\Ub[Y!
                                                                                              change orcf! change
                                                                                                           W\Ub[Y! in
                                                                                                                    ]b! its
                                                                                                                        ]hg
cb! of
on  cZ! organization,
        cf[Ub]nUh]cb*! TERI
                       L?JC! shall
                             g\U``! take
                                    hU_Y! such
                                          giW\! actions,
                                                UWh]cbg*! if
                                                          ]Z! any,
                                                              Ubm*! as
                                                                    Ug! shall
                                                                        g\U``! be
                                                                               VY! necessary
                                                                                   bYWYggUfm! to
                                                                                               hc! maintain
                                                                                                   aU]bhU]b! the
                                                                                                             h\Y! security
                                                                                                                  gYWif]hm
cZ!h\Y!HkbYf!\YfYibXYf,
of the Owner hereunder.

&\'!!!!!!!!!!Further
(h)          @ifh\Yf!CbZcfaUh]cb,!L?JC!g\U``!YlYWihY!UbX!XY`]jYf*!cf!WUigY!hc!VY!YlYWihYX!UbX!XY`]jYfYX*!hc
                      Information. TERI shall execute and deliver, or cause to be executed and delivered, to
YY! &UbX! to
ee (and   hc! any
              Ubm! other
                   ch\Yf! Z]bUbW]U`! ]bgh]hih]cb! holding
                          financial institution   \c`X]b[! the
                                                           h\Y! Pledged
                                                                I`YX[YX! Account),
                                                                         ;WWcibh'*! in
                                                                                    ]b! aU! Zcfa! gUh]gZUWhcfm! to
                                                                                            form satisfactory   hc! the
                                                                                                                    h\Y
cf!giW\!ch\Yf!]bgh]hih]cb'*!L?JCvg!WYfh]Z]WUh]cb!cZ!]hg!hUl!]XYbh]Z]WUh]cb!biaVYf!UbX!giW\!ch\Yf!XcWiaYbhg
or such other institution), TERI's certification of its tax identification number and such other documents
 ghYY!g\U``!fYUgcbUV`m!fYeiYgh!hc!dYfZcfa!]hg!cV`][Uh]cbg!\YfYibXYf,
 stee shall reasonably request to perform its obligations hereunder.
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 291 of 369
X!Ub!cf][]bU`*!Vih!U``!cZ!k\]W\!g\U``!hc[Yh\Yf!VY!XYYaYX!U!g]b[`Y!U[fYYaYbh,
d an original, but all of which shall together be deemed a single agreement.
               Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                                    Desc
                                    Declaration in Support Page 292 of 369
 1/6,8.! ! ! ! ! ! ! ! ! ! Confidentiality.
                           =cbZ]XYbh]U`]hm,! L\Y!   dUfh]Yg! acknowledge
                                               The parties    UW_bck`YX[Y! that h\Uh! this
                                                                                      h\]g! Agreement
                                                                                            ;[fYYaYbh! contains
                                                                                                          WcbhU]bg! confidential
                                                                                                                      WcbZ]XYbh]U`
  cb!UbX!U[fYY!bch!hc!X]gW`cgY!Ubm!cZ!h\Y!hYfag!UbX!WcbX]h]cbg!fY`Uh]b[!hc!h\]g!;[fYYaYbh!UbX!h\Y!I`YX[YX
  on   and agree not to disclose any of the terms and conditions relating to this Agreement and the Pledged
  k]h\cih!h\Y!df]cf!YldfYgg!kf]hhYb!WcbgYbh!cZ!h\Y!ch\Yfg,!
  without     the prior express written consent of the others. L\Y!dfcj]g]cbg!cZ!h\Y!ZcfY[c]b[!gYbhYbWY!hc!h\Y
                                                                          The provisions of the foregoing sentence to the
  bchk]h\ghUbX]b[*! any
  notwithstanding,         Ubm! such
                                giW\! information
                                       ]bZcfaUh]cb! may
                                                      aUm! beVY! X]gW`cgYX!   &U'! to
                                                                  disclosed (a)    hc! any
                                                                                       Ubm! Yad`cmYYg*!    cZZ]WYfg*! directors
                                                                                            employees, officers,      X]fYWhcfg! or
                                                                                                                                 cf
Uh]jYg! of
atives       cZ! the
                  h\Y! parties
                        dUfh]Yg! to
                                 hc! YZZYWh!  h\Y! purpose
                                     effect the    difdcgY! of cZ! the
                                                                   h\Y! KhiXYbh!
                                                                        Student EcUb!      Ifc[fUa9! (b)
                                                                                    Loan Program;       &V'! by
                                                                                                             Vm! L?JC!
                                                                                                                  TERI andUbX! the
                                                                                                                                h\Y
  fUhcf!hc!h\Y!UZZ]`]UhYg!UbX!U[Ybhg!cZ!Y]h\Yf!cZ!h\Ya*!UbX!ch\Yf!h\]fX!dUfh]Yg*!hc!YZZYWhiUhY!h\]g!;[fYYaYbh*
  rator   to the affiliates and agents of either of them, and other third parties, to effectuate this Agreement,
! that
    h\Uh! such
          giW\! parties
                   dUfh]Yg! are
                            UfY! under
                                 ibXYf! aU! corresponding
                                            WcffYgdcbX]b[! written
                                                              kf]hhYb! obligation
                                                                        cV`][Uh]cb! tohc! maintain
                                                                                          aU]bhU]b! the
                                                                                                    h\Y! confidentiality
                                                                                                          WcbZ]XYbh]U`]hm! of
                                                                                                                            cZ! the
                                                                                                                                h\Y
  ]bZcfaUh]cb9!UbX!&W'!hc!h\Y!UhhcfbYmg!UbX!UWWcibhUbhg!cZ!h\Y!dUfh]Yg!cb!U!WcbZ]XYbh]U`!VUg]g,!L\]g!dfcj]g]cb
  information; and (c) to the attorneys and accountants of the parties on a confidential basis. This provision
h\Yf*!bch!VY!WcbghfiYX!hc!dfc\]V]h!h\Y!X]gW`cgifY!cZ!Ubm!]bZcfaUh]cb!fY`Uh]b[!hc!h\]g!;[fYYaYbh!&]'!h\Uh!]g
ther,     not be construed to prohibit the disclosure of any information relating to this Agreement (i) that is
   !h\Y!ZihifY!VYWcaYg!diV`]W!]bZcfaUh]cb*!&]]'!Ug!aUm!VY!fYei]fYX!Vm!Udd`]WUV`Y!`Uk!cf!h\]g!;[fYYaYbh*!YUW\
    the future becomes public information, (ii) as may be required by applicable law or this Agreement, each
  iUfUbhm! Agreements
  uaranty      ;[fYYaYbhg! or  cf! the
                                   h\Y! CbXYbhifY*!  &]]]'! to
                                        Indenture, (iii)    hc! the
                                                                h\Y! underwriters
                                                                     ibXYfkf]hYfg! andUbX! fUh]b[! U[YbW]Yg*! their
                                                                                           rating agencies,     h\Y]f! Yad`cmYYg*
                                                                                                                       employees,
  bX!UhhcfbYmg!UbX!hc!giW\!ch\Yfg!Ug!h\Y!;Xa]b]ghfUhcf!aUm!XYhYfa]bY!bYWYggUfm!&]bW`iX]b[!fY[i`Uhcfg!UbX
  nd   attorneys and to such others as the Administrator may determine necessary (including regulators and
  ]bjYghcfg!]b!U!df]jUhY!cf!diV`]W!cZZYf]b['!]b!WcbbYWh]cb!k]h\!h\Y!gU`Y*!gYWif]h]nUh]cb!cf!ch\Yf!Z]bUbW]b[!cZ
  investors      in a private or public offering) in connection with the sale, securitization or other financing of
  Y!EcUbg*!&]j'!]b!Ubm!df]jUhY!d`UWYaYbh!aYacfUbXia!]b!WcbbYWh]cb!k]h\!h\Y!gU`Y*!gYWif]h]nUh]cb!cf!ch\Yf
  e Loans, (iv) in any private placement memorandum in connection with the sale, securitization or other
  ! of
     cZ! any
         Ubm! of
               cZ! the
                   h\Y! EcUbg*!  UbX! (v)
                         Loans, and   &j'! as
                                            Ug! necessary
                                                bYWYggUfm! to
                                                            hc! perfect
                                                                dYfZYWh! or
                                                                         cf! YbZcfWY!  h\Y! security
                                                                             enforce the    gYWif]hm! interest
                                                                                                      ]bhYfYgh! ]b! h\Y! Collateral
                                                                                                                in the   =c``UhYfU`
  YfYibXYf,!Gch\]b[!]b!h\]g!;[fYYaYbh!g\U``!`]a]h!cf!fYghf]Wh!L?JC*!h\Y!;Xa]b]ghfUhcf*!cf!Ubm!UZZ]`]UhY!cZ!h\Y
  ereunder. Nothing in this Agreement shall limit or restrict TERI, the Administrator, or any affiliate of the
  fUhcf!&;'!]b!h\Y]f!YlW\Ub[Y!UbX!igY!cZ!]bZcfaUh]cb!Ug!Uacb[!h\Ya*!hc!h\Y!YlhYbh!giW\!YlW\Ub[Y!cf!igY!]g
  rator   (A) in their exchange and use of information as among them, to the extent such exchange or use is
  !Vm!ch\Yf!U[fYYaYbhg9!cf!&<'!Zfca!ig]b[*!aUb]di`Uh]b[*!g\Uf]b[!UbX!X]gW`cg]b[!EcUb!]bZcfaUh]cb!h\Uh!\Ug
    by other agreements; or (B) from using, manipulating, sharing and disclosing Loan information that has
  XYbh]Z]YX!gc!h\Uh!h\Y!]XYbh]hm!cZ!h\Y!VcffckYf*!h\Y!`YbXYf*!cf!h\Y!\c`XYf!cZ!U!EcUb!&]bW`iX]b[!Vih!bch!`]a]hYX
  dentified     so that the identity of the borrower, the lender, or the holder of a Loan (including but not limited
   bYf!UbX!LfighYY'!WUbbch!VY!XYhYfa]bYX,
   ner   and Trustee) cannot be determined.

/7,! ! ! ! ! ! ! ! ! ! Choice
19.                    =\c]WY! of
                               cZ! EUk,!
                                   Law. L\]g! ;[fYYaYbh! shall
                                         This Agreement  g\U``! be
                                                                VY! governed
                                                                    [cjYfbYX! and
                                                                              UbX! construed
                                                                                   WcbghfiYX! in
                                                                                              ]b! accordance
                                                                                                  UWWcfXUbWY! with
                                                                                                              k]h\
 gYhhg!`Uk*!k]h\cih!fY[UfX!hc!df]bW]d`Yg!cZ!WcbZ`]Wh!cZ!`Ukg,
 setts law, without regard to principles of conflict of laws.

0.,!!!!!!!!!! KYjYfUV]`]hm,!CZ!Uh!Ubm!h]aY!cbY!cf!acfY!dfcj]g]cbg!cZ!h\]g!;[fYYaYbh!]g!cf!VYWcaYg!]bjU`]X*
20.           Severability. If at any time one or more provisions of this Agreement is or becomes invalid,
! unenforceable
  ibYbZcfWYUV`Y! in
                 ]b! whole
                     k\c`Y! or
                            cf! in
                                ]b! part,
                                    dUfh*! the
                                           h\Y! validity,
                                                jU`]X]hm*! legality
                                                           `Y[U`]hm! and
                                                                     UbX! YbZcfWYUV]`]hm! cZ! the
                                                                          enforceability of   h\Y! remaining
                                                                                                   fYaU]b]b[! provisions
                                                                                                              dfcj]g]cbg
]b!Ubm!kUm!VY!UZZYWhYX!cf!]adU]fYX!h\YfYVm,
in any way be affected or impaired thereby.
              Case 6:18-ap-01089-MH           Doc 33-4      Filed 01/09/19      Entered 01/09/19 13:20:46          Desc
 02,! ! ! ! ! ! ! ! ! ! Notices.
 24.                    Gch]WYg,! All
                                  ;``! notices
                                       bch]WYg! under
                                                ibXYf! h\]g! Agreement
                                                       this
                                                 Declaration ;[fYYaYbh! g\U``!
                                                              in Supportshall
                                                                           PageVY! sent
                                                                               be  gYbh!
                                                                                   293 ofVm!369
                                                                                         by  Ubm! means
                                                                                             any  aYUbg! requiring
                                                                                                         fYei]f]b[! fYWY]dh
                                                                                                                    receipt
,*!cf!]Z!Vm!ZUWg]a]`Y!WcbZ]faYX!Vm!Z]fgh+W`Ugg!aU]`*!dcghU[Y!cf!ch\Yf!XY`]jYfm!W\Uf[Y!dfYdU]X!hc
   or if by facsimile confirmed by first-class mail, postage or other delivery charge prepaid to



 Uh]cb!JYgcifWYg!Cbgh]hihY*!CbW,
 ation Resources Institute, Inc.
   Yg!;jYbiY
   es Avenue
   ;!.0//4
   A 02116
:8!IfYg]XYbh
   President

hYY8
tee:

_!GUh]cbU`!;ggcW]Uh]cb
k  National Association
Y!Lfigh!KYfj]WYg+K@K
e Trust Services-SFS
 fU`!KhfYYh*!1fX!@`ccf
 ral Street, 3rd Floor
   ;!.0//.
   A 02110
:8!NUbYhU!<YfbUfX
   Vaneta Bernard

]b]ghfUhcf!cf!h\Y!HkbYf8
inistrator or the Owner:

V`Y\YUX!>UhU!KYfj]WYg*!CbW,
blehead   Data Services, Inc.
Ybh]U`!LckYf
ential Tower
ghcb!KhfYYh!+!12
ston             h\!@`ccf
      Street - 34th Floor
   ;!.0/77+6/35
   A 02199-8157
:8!Fg,!JcgU`mb!<cbUjYbhifY
   Ms. Rosalyn Bonaventure

dm!hc8
py to:

V`Y\YUX!=cfdcfUh]cb
blehead   Corporation
Ybh]U`!LckYf
ential Tower
ghcb!KhfYYh!+!12
ston             h\!@`ccf
      Street - 34th Floor
   ;!.0/77+6/35
   A 02199-8157
:8!=cfdcfUhY!EUk!>YdUfhaYbh
   Corporate Law Department
 U`! fYdfYgYbhUh]cbg*!ibXYfhU_]b[g!UbX!
 al                                         U[fYYaYbhg! by
     representations, undertakings and agreements        Vm!OL=!Vih!]g!
                                                            WTC but is madeaUXY!UbX!
                                                                                   and ]bhYbXYX!Zcf!h\Y!    difdcgY!Zcf
                                                                                        intended for the purpose    for
cb`m! the
only           Case
       h\Y! Owner,    6:18-ap-01089-MH
            HkbYf*! (c)
                      &W'! nothing
                           bch\]b[! herein     Doc 33-4
                                    \YfY]b! contained      Filed
                                             WcbhU]bYX! shall
                                                        g\U``! be 01/09/19
                                                               VY! construed
                                                                   WcbghfiYX! asEntered  01/09/19
                                                                                Ug! creating
                                                                                    WfYUh]b[! any   13:20:46
                                                                                              Ubm! `]UV]`]hm!    Desc
                                                                                                              cb! WTC,
                                                                                                   liability on   OL=*
                                            Declaration in Support Page 294 of 369
 ``m!cf!dYfgcbU``m*!hc!dYfZcfa!Ubm!WcjYbUbh!Y]h\Yf!YldfYggYX!cf!]ad`]YX!WcbhU]bYX!\YfY]b*!U``!giW\!`]UV]`]hm*
 lly or personally, to perform any covenant either expressed or implied contained herein, all such liability,
 ]b[!YldfYgg`m!kU]jYX!Vm!h\Y!dUfh]Yg!\YfYhc!UbX!Vm!Ubm!IYfgcb!W`U]a]b[!Vm*!h\fci[\!cf!ibXYf!h\Y!dUfh]Yg
 ing  expressly waived by the parties hereto and by any Person claiming by, through or under the parties
 X! (d)
 d  &X'! under
         ibXYf! no
                bc! circumstances
                    W]fWiaghUbWYg! shall
                                     g\U``! WTC
                                            OL=! be
                                                  VY! personally
                                                      dYfgcbU``m! `]UV`Y!
                                                                   liable Zcf! h\Y! payment
                                                                          for the   dUmaYbh! of
                                                                                              cZ! any
                                                                                                  Ubm! indebtedness
                                                                                                       ]bXYVhYXbYgg! or
                                                                                                                     cf
!cZ!h\Y!HkbYf!cf!VY!`]UV`Y!Zcf!h\Y!VfYUW\!cf!ZU]`ifY!cZ!Ubm!cV`][Uh]cb*!fYdfYgYbhUh]cb*!kUffUbhm!cf!WcjYbUbh
 of the Owner or be liable for the breach or failure of any obligation, representation, warranty or covenant
  bXYfhU_Yb!Vm!h\Y!HkbYf!ibXYf!h\]g!;[fYYaYbh!cf!Ubm!ch\Yf!XcWiaYbh,
  ndertaken  by the Owner under this Agreement or any other document.



                                        RK][bUhifY!IU[Yg!@c``ckS
                                        [Signature Pages Follow]
                       !       !      !
Case 6:18-ap-01089-MH FIRST
                        Doc 33-4    Filed 01/09/19
                                               DATAEntered
                      @CJKL!F;J<E?B?;>!>;L;!K?JNC=?K*!CG=,
                             MARBLEHEAD                     01/09/19
                                                     SERVICES,   INC.13:20:46   Desc
                     Declaration
                      !        ! in Support
                                       !      Page 295 of 369
                       !       <m8!-g-Dc\b!;,!BidU`c
                               By:  /s/John A. Hupalo
                       !        GUaY8!Dc\b!;,!BidU`c
                               !Name:   John A. Hupalo
                       !        L]h`Y8!N]WY!IfYg]XYbh
                               !Title: Vice President
                       !       !      !
                       !       !      !
                       !       !      !
                       LB?!G;LCHG;E!=HEE?AC;L?!KLM>?GL!EH;G!LJMKL!0..4+/
                       THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1
                       !
                       !       <m8
                               By:    OCEFCGALHG!LJMKL!=HFI;GQ*!UWh]b[!gc`Y`m!Ug
                                      WILMINGTON     TRUST COMPANY, acting solely as
                                      HkbYf!LfighYY!UbX!bch!]b!]hg!]bX]j]XiU`!WUdUW]hm
                                      Owner Trustee and not in its individual capacity
                       !       !      !
                       !       !      !
                       !       <m8!-g-F]W\Y`Y!=,!BUffU
                               By:  /s/Michele C. Harm
                       !        GUaY8!F]W\Y`Y!=,!BUffU
                               !Name:   Michele C. Harm
                       !        L]h`Y8!@]bUbW]U`!KYfj]WYg!HZZ]WYf
                               !Title: Financial Services Officer
!s!JYa]hhUbWY!cZ!AiUfUbhm!@YYg!UbX-cf!JYWcjYf]Yg!EYhhYf
 —RemittanceCase  6:18-ap-01089-MH
              of Guaranty              Doc 33-4 Letter
                          Fees and/or Recoveries  Filed 01/09/19  Entered 01/09/19 13:20:46   Desc
                                   Declaration in Support   Page 296 of 369
!s!JYeiYgh!Zcf!JY]aVifgYaYbh!cZ!CbWcaY!LUl!cf!Hh\Yf!LUl!;acibhg
 —Request for Reimbursement of Income Tax or Other Tax Amounts
Y*!G,;,
              Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46     Desc
                                   Declaration in Support Page 297 of 369
                      •a   =HJIHJ;L?!;>N;GL;A?!EcUb!Ifc[fUa
                           CORPORATE ADVANTAGE Loan Program
                      •a   ?>M=;LCHG!HG?!EcUb!Ifc[fUa
                           EDUCATION ONE Loan Program
                      •a   F%L!J?@?JJ;E!EcUb!Ifc[fUa
                           M&T REFERRAL Loan Program

    bY!<Ub_*!G,;,
    ne Bank, N.A.

                      •a   ;;;!Kcih\Yfb!GYk!?b[`UbX!<Ub_
                           AAA Southern New England Bank
                      •a   ;?K!?XiWUh]cbA;CG!EcUb!Ifc[fUa
                           AES EducationGAIN Loan Program
                      •a   ;WUXYa]W!FUbU[YaYbh!KYfj]WYg!&;FK'!Li]h]cbIUm!>]d`caU!EcUb!Ifc[fUa
                           Academic Management Services (AMS) TuitionPay Diploma Loan Program
                      •a   ;l]ca!;`hYfbUh]jY!EcUb!Ifc[fUa
                           Axiom Alternative Loan Program
                      •a   <fUncg!;`hYfbUh]jY!EcUb!Ifc[fUa
                           Brazos Alternative Loan Program
                      •a   =@K!>]fYWh!hc!=cbgiaYf!EcUb!Ifc[fUa
                           CFS Direct to Consumer Loan Program
                      •a   =]h]VUb_!@`Yl]V`Y!?XiWUh]cb!EcUb!Ifc[fUa
                           Citibank Flexible Education Loan Program
                      •a   =c``Y[Y!EcUb!=cfdcfUh]cb!EcUb!Ifc[fUa
                           College Loan Corporation Loan Program
                      •a   =caYf]WU!;`hYfbUh]jY!EcUb!Ifc[fUa
                           Comerica Alternative Loan Program
                      •a   =ighca!?XiWfYX]h!EcUb!Ifc[fUa
                           Custom Educredit Loan Program
                      •a   ?XZ]bUbW]U`!EcUb!Ifc[fUa
                           Edfinancial Loan Program
                      •a   ?XiWUh]cb!;gg]ghUbWY!KYfj]WYg!&?;K'!;`hYfbUh]jY!EcUb!Ifc[fUa
                           Education Assistance Services (EAS) Alternative Loan Program
                      •a   ?K@!;`hYfbUh]jY!EcUb!Ifc[fUa
                           ESF Alternative Loan Program
                      •a   ?lhfU!=fYX]h!CC!EcUb!Ifc[fUa!&Gcfh\!LYlUg!B][\Yf!?XiWUh]cb'
                           Extra Credit II Loan Program (North Texas Higher Education)
                      •a   F%C!;`hYfbUh]jY!EcUb!Ifc[fUa
                           M&I Alternative Loan Program
                      •a   GUh]cbU`!?XiWUh]cb!EcUb!Ifc[fUa
                           National Education Loan Program
                      •a   GUjm!@YXYfU`!;`hYfbUh]jY!EcUb!Ifc[fUa
                           Navy Federal Alternative Loan Program
                      •a   GYlhKhiXYbh!;`hYfbUh]jY!EcUb!Ifc[fUa
                           NextStudent Alternative Loan Program
                      •a   GYlhKhiXYbh!If]jUhY!=cbgc`]XUh]cb!EcUb!Ifc[fUa
                           NextStudent Private Consolidation Loan Program
                      •a   IG=!<Ub_!JYgcifWY!EcUb!Ifc[fUa
                           PNC Bank Resource Loan Program
                      •a   JYZYffU`!EcUb!Ifc[fUa
                           Referral Loan Program
                      •a   K;@!;`hYfbUh]jY!EcUb!Ifc[fUa
                           SAF Alternative Loan Program
                      •a   Kcih\kYgh!EcUb!Ifc[fUa
                           Southwest Loan Program
                      •a   KL;JL!?XiWUh]cb!EcUb!Ifc[fUa
                           START Education Loan Program
                      •a   O;FM!;`hYfbUh]jY!KhiXYbh!EcUb!Ifc[fUa
                           WAMU Alternative Student Loan Program
!
                     ! !
            Case 6:18-ap-01089-MH  Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
]cbU`!<Ub_!Gcfh\YUgh
ional Bank Northeast             Declaration in Support Page 298 of 369

                     •a   =;KE!MbXYf[fUXiUhY!;`hYfbUh]jY!EcUb!Ifc[fUa
                          CASL Undergraduate Alternative Loan Program
                     !    !
Ub_!MK;*!GUh]cbU`!;ggcW]Uh]cb
ank USA, National Association

                     •a   ;`hYfbUh]jY!EcUb!Ifc[fUa
                          Alternative Loan Program
                     •a   L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_
                          The Huntington National Bank
                     •a   Bibh]b[hcb!<Ub_!?XiWUh]cb!EcUb!Ifc[fUa
                          Huntington Bank Education Loan Program

hifYfg!UbX!LfUXYfg!Lfigh!=cadUbm
turers and Traders Trust Company

                     •a   F%L!;`hYfbUh]jY!EcUb!Ifc[fUa
                          M&T Alternative Loan Program

=]hm!<Ub_
City Bank

                     •a   GUh]cbU`!=]hm!EcUb!Ifc[fUa
                          National City Loan Program

_*!G,;,
k, N.A.

                     •a   IG=!<Ub_!;`hYfbUh]jY!EcUb!Ifc[fUa
                          PNC Bank Alternative Loan Program

b!<Ub_
n Bank

                     •a   ;`hYfbUh]jY!EcUb!Ifc[fUa
                          Alternative Loan Program
!<Ub_
 Bank

                     •a   KibLfigh!;`hYfbUh]jY!EcUb!Ifc[fUa
                          SunTrust Alternative Loan Program
]cbU`!<Ub_
ional Bank

                     •a   L=@!GUh]cbU`!<Ub_!;`hYfbUh]jY!EcUb!Ifc[fUa
                          TCF National Bank Alternative Loan Program
_*!G,;,
k, N.A.

                     •a   M,K!<Ub_!;`hYfbUh]jY!EcUb!Ifc[fUa
                          U.S Bank Alternative Loan Program
        OneCase
            Bank,6:18-ap-01089-MH
=\UfhYf!HbY!<Ub_*!G,;,
Charter           N.A.             Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46
                                 Declaration in Support Page 299 of 369
                                                                                       Desc



=\UgY!FUb\UhhUb!<Ub_!MK;*!G,;,
Chase Manhattan Bank USA, N.A.


=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX
Citizens Bank of Rhode Island


@]fgh!GUh]cbU`!<Ub_!Gcfh\YUgh
First National Bank Northeast


BK<=!<Ub_!MK;*!GUh]cbU`!;ggcW]Uh]cb
HSBC Bank USA, National Association


L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_
The Huntington National Bank


FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbm
Manufacturers and Traders Trust Company


GUh]cbU`!=]hm!<Ub_
National City Bank


IG=!<Ub_*!G,;,
PNC Bank, N.A.


KcjYfY][b!<Ub_
Sovereign Bank


KibLfigh!<Ub_
SunTrust Bank


L=@!GUh]cbU`!<Ub_,
TCF National Bank.


M,K,!<Ub_*!G,;,
U.S. Bank, N.A.
              <Ub_!HbYvg!=HJIHJ;L?!;>N;GL;A?!EcUb!Ifc[fUa!UbX!?>M=;LCHG
             Bank   One's CAJKI'lJKAI J Al) VAIN 1AUJ Loan rrogram ano t,D U LAI ION
              HG?!EcUb!Ifc[fUa,
                    Loan Program.
Case 6:18-ap-01089-MH
             ONE          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
         •a Bank    One, N.A., datedinJuly
                        Declaration    Support   Page
                                           26, 2002, for300 of that
                                                         loans  369 were originated under
              <Ub_!HbY*!G,;,*!XUhYX!Di`m!04*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
              <Ub_!HbYvg!F%L!J?@?JJ;E!EcUb!Ifc[fUa
             Bank   One's M&T REFERRAL Loan Program
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Ug!cZ!>YWYaVYf!07*!0..1!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated as of December 29, 2003 for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;;;!Kcih\Yfb!GYk!?b[`UbX!<Ub_!EcUb
              originated under Charter One's AAA Southern New England Bank Loan
              Ifc[fUa,
              Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!HWhcVYf!1/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated October 31, 2003, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;?K!?XiWUh]cbA;CG!EcUb!Ifc[fUa,
              originated under Charter One's AES EducationGAIN Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!&;FK'!Li]h]cbIUm!>]d`caU!EcUb!Ifc[fUa,
              under Charter One's (AMS) TuitionPay Diploma Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Di`m!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated July 15, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!<fUncg!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under Charter One's Brazos Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=@K!>]fYWh!hc!=cbgiaYf!EcUb!Ifc[fUa,
              under Charter One's CFS Direct to Consumer Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!DibY!1.*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated June 30, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=]h]VUb_!@`Yl]V`Y!?XiWUh]cb!EcUb!Ifc[fUa,
              under Charter One's Citibank Flexible Education Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Di`m!/*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated July 1, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=c``Y[Y!EcUb!=cfdcfUh]cb!EcUb!Ifc[fUa,
              under Charter One's College Loan Corporation Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!2*!0..0*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated December 4, 2002, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!=caYf]WU!;`hYfbUh]jY!EcUb!Ifc[fUa,
              originated under Charter One's Comerica Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated December 1, 2003, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!=ighca!?XiWfYX]h!EcUb!Ifc[fUa,
              originated under Charter One's Custom Educredit Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 10, 2004, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!?XZ]bUbW]U`!EcUb!Ifc[fUa,
              under Charter One's Edfinancial Loan Program.
          •a  =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
              unarter One Bank,         aatea may n, 2UUS, tor loans tnat were onginatea
              ibXYf!=\UfhYf!HbYvg!GUjm!@YXYfU`!;`hYfbUh]jY!EcUb!Ifc[fUa,
Case 6:18-ap-01089-MH
              under CharterDoc 33-4
                            One's  NavyFiled 01/09/19
                                          Federal             Loan
                                                         Entered
                                                  Alternative      Program.
                                                                 01/09/19 13:20:46 Desc
                        Declaration in Support    Page  301 of 369
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!GYlhKhiXYbh!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under Charter One's NextStudent Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUfW\!04*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated March 26, 2004, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!GYlhKhiXYbh!If]jUhY!=cbgc`]XUh]cb!EcUb!Ifc[fUa,
              under Charter One's NextStudent Private Consolidation Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUfW\!/5*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated March 17, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!IG=!<Ub_!JYgcifWY!EcUb!Ifc[fUa,
              under Charter One's PNC Bank Resource Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 1, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!K;@!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under Charter One's SAF Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!KYdhYaVYf!0.*!0..0*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated September 20, 2002, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!Kcih\kYgh!EcUb!Ifc[fUa,
              originated under Charter One's Southwest Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUfW\!03*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated March 25, 2004, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!KL;JL!?XiWUh]cb!EcUb!Ifc[fUa,
              under Charter One's START Education Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!O;FM!;`hYfbUh]jY!KhiXYbh!EcUb!Ifc[fUa,
              under Charter One's WAMU Alternative Student Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!@YVfiUfm!/3*!0..3*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated February 15, 2005, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!JYZYffU`!EcUb!Ifc[fUa!UbX!;l]ca
              originated under Charter One's Referral Loan Program and Axiom
              ;`hYfbUh]jY!EcUb!Ifc[fUa,
             Alternative  Loan Program.
              =\UgY!FUb\UhhUb!<Ub_!MK;*!G,;,*!XUhYX!KYdhYaVYf!1.*!0..1*!Ug!UaYbXYX
         •a Chase    Manhattan Bank USA, N.A., dated September 30, 2003, as amended
              cb!FUfW\!/*!0..2!UbX!@YVfiUfm!03*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
              on March 1, 2004 and February 25, 2005, for loans that were originated under
              =\UgYvg!=\UgY!?lhfU!EcUb!Ifc[fUa,
             Chase's   Chase Extra Loan Program.
              =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
         •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
              cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!=cadUgg!<Ub_!EcUb
              originated under Citizens Bank of Rhode Island's Compass Bank Loan
              Ifc[fUa,
              Program.
         •a   BK<=!<Ub_!MK;*!GUh]cbU`!;ggcW]Uh]cb*!XUhYX!;df]`!/5*!0..0*!Ug!UaYbXYX!cb
              tiNlit, Bank U NA, National Association, aatea Apni 1 /, 2UU2, as amenueu on
              ;i[igh!/*!0..1!UbX!FUm!/2*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf!h\Y
Case 6:18-ap-01089-MH
             August        Docand
                      1, 2003  33-4
                                  MayFiled   01/09/19
                                        14, 2004,        Entered
                                                  for loans       01/09/19
                                                            that were      13:20:46
                                                                      originated under Desc
                                                                                       the
                        Declaration
              BK<=!EcUb!Ifc[fUa,
             HSBC     Loan Program. in Support    Page  302  of 369
          •a   L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_*!XUhYX!FUm!0.*!0..1*!Zcf!`cUbg!h\Uh!kYfY
               The  Huntington National Bank, dated May 20, 2003, for loans that were
               cf][]bUhYX!ibXYf!L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_vg!Bibh]b[hcb!<Ub_!?XiWUh]cb
               originated under The Huntington National Bank's Huntington Bank Education
               EcUb!Ifc[fUa,
               Loan  Program.
          •a   FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbm*!XUhYX!;df]`!07*!0..2*!Zcf!`cUbg
               Manufacturers  and Traders Trust Company, dated April 29, 2004, for loans
               h\Uh!kYfY!cf][]bUhYX!ibXYf!FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbmvg
               that were originated under Manufacturers and Traders Trust Company's
               ;`hYfbUh]jY!EcUb!Ifc[fUa,
               Alternative Loan Program.
          •a   GUh]cbU`!=]hm!<Ub_*!XUhYX!Di`m!04*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               National City Bank, dated July 26, 2002, for loans that were originated under
               GUh]cbU`!=]hm!<Ub_vg!GUh]cbU`!=]hm!EcUb!Ifc[fUa,
               National City Bank's National City Loan Program.
          •a   IG=!<Ub_*!G,;,*!XUhYX!;df]`!00*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               PNC   Bank, N.A., dated April 22, 2004, for loans that were originated under
               IG=!<Ub_vg!;`hYfbUh]jY!=cbZcfa]b[!EcUb!Ifc[fUa,
               PNC   Bank's Alternative Conforming Loan Program.
          •a   KcjYfY][b!<Ub_*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               Sovereign Bank, dated April 30, 2004, for loans that were originated under
               KcjYfY][b!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
               Sovereign Bank's Alternative Loan Program.
          •a   KibLfigh!<Ub_*!XUhYX!FUfW\!/*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               SunTrust Bank, dated March 1, 2002, for loans that were originated under
               KibLfigh!<Ub_vg!KibLfigh!;`hYfbUh]jY!EcUb!Ifc[fUa,
               SunTrust Bank's SunTrust Alternative Loan Program.
          •a   L=@!GUh]cbU`!<Ub_*!XUhYX!Di`m!00*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               TCF  National Bank, dated July 22, 2005, for loans that were originated under
               L=@!GUh]cbU`!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
               TCF  National Bank's Alternative Loan Program.
          •a   M,K,!<Ub_*!G,;,*!XUhYX!FUm!/*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf!M,K
               U.S. Bank, N.A., dated May 1, 2005, for loans that were originated under U.S
               <Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
               Bank's  Alternative Loan Program.
              <Ub_!HbYvg!=HJIHJ;L?!;>N;GL;A?!EcUb!Ifc[fUa!UbX!?>M=;LCHG
             Bank   One's CAJKI'lJKAI J Al) VAIN 1AUJ Loan rrogram ano t,D U LAI ION
              HG?!EcUb!Ifc[fUa,
                    Loan Program.
Case 6:18-ap-01089-MH
             ONE          Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
         •a Bank    One, N.A., datedinJuly
                        Declaration    Support   Page
                                           26, 2002, for303 of that
                                                         loans  369 were originated under
              <Ub_!HbY*!G,;,*!XUhYX!Di`m!04*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
              <Ub_!HbYvg!F%L!J?@?JJ;E!EcUb!Ifc[fUa
             Bank   One's M&T REFERRAL Loan Program
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Ug!cZ!>YWYaVYf!07*!0..1!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated as of December 29, 2003 for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;;;!Kcih\Yfb!GYk!?b[`UbX!<Ub_!EcUb
              originated under Charter One's AAA Southern New England Bank Loan
              Ifc[fUa,
              Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!HWhcVYf!1/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated October 31, 2003, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;?K!?XiWUh]cbA;CG!EcUb!Ifc[fUa,
              originated under Charter One's AES EducationGAIN Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!&;FK'!Li]h]cbIUm!>]d`caU!EcUb!Ifc[fUa,
              under Charter One's (AMS) TuitionPay Diploma Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Di`m!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated July 15, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!<fUncg!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under Charter One's Brazos Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=@K!>]fYWh!hc!=cbgiaYf!EcUb!Ifc[fUa,
              under Charter One's CFS Direct to Consumer Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!DibY!1.*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated June 30, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=]h]VUb_!@`Yl]V`Y!?XiWUh]cb!EcUb!Ifc[fUa,
              under Charter One's Citibank Flexible Education Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Di`m!/*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated July 1, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=c``Y[Y!EcUb!=cfdcfUh]cb!EcUb!Ifc[fUa,
              under Charter One's College Loan Corporation Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!2*!0..0*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated December 4, 2002, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!=caYf]WU!;`hYfbUh]jY!EcUb!Ifc[fUa,
              originated under Charter One's Comerica Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated December 1, 2003, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!=ighca!?XiWfYX]h!EcUb!Ifc[fUa,
              originated under Charter One's Custom Educredit Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 10, 2004, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!?XZ]bUbW]U`!EcUb!Ifc[fUa,
              under Charter One's Edfinancial Loan Program.
          •a  =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
              unarter One Bank,         aatea may n, 2UUS, tor loans tnat were onginatea
              ibXYf!=\UfhYf!HbYvg!GUjm!@YXYfU`!;`hYfbUh]jY!EcUb!Ifc[fUa,
Case 6:18-ap-01089-MH
              under  CharterDoc 33-4
                             One's NavyFiled 01/09/19
                                          Federal             Loan
                                                         Entered
                                                  Alternative      Program.
                                                                 01/09/19 13:20:46 Desc
                        Declaration in Support    Page  304 of 369
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter    One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!GYlhKhiXYbh!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under  Charter One's NextStudent Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUfW\!04*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter    One Bank, N.A., dated March 26, 2004, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!GYlhKhiXYbh!If]jUhY!=cbgc`]XUh]cb!EcUb!Ifc[fUa,
              under  Charter One's NextStudent Private Consolidation Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUfW\!/5*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter    One Bank, N.A., dated March 17, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!IG=!<Ub_!JYgcifWY!EcUb!Ifc[fUa,
              under  Charter One's PNC Bank Resource Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter    One Bank, N.A., dated May 1, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!K;@!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under  Charter One's SAF Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!KYdhYaVYf!0.*!0..0*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter    One Bank, N.A., dated September 20, 2002, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!Kcih\kYgh!EcUb!Ifc[fUa,
              originated under Charter One's Southwest Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUfW\!03*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter    One Bank, N.A., dated March 25, 2004, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!KL;JL!?XiWUh]cb!EcUb!Ifc[fUa,
              under  Charter One's START Education Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter    One Bank, N.A., dated May 15, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!O;FM!;`hYfbUh]jY!KhiXYbh!EcUb!Ifc[fUa,
              under  Charter One's WAMU Alternative Student Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!@YVfiUfm!/3*!0..3*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter    One Bank, N.A., dated February 15, 2005, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!JYZYffU`!EcUb!Ifc[fUa!UbX!;l]ca
              originated under Charter One's Referral Loan Program and Axiom
              ;`hYfbUh]jY!EcUb!Ifc[fUa,
             Alternative  Loan Program.
              =\UgY!FUb\UhhUb!<Ub_!MK;*!G,;,*!XUhYX!KYdhYaVYf!1.*!0..1*!Ug!UaYbXYX
         •a Chase    Manhattan Bank USA, N.A., dated September 30, 2003, as amended
              cb!FUfW\!/*!0..2*!KYdhYaVYf!6*!0..2!UbX!@YVfiUfm!03*!0..3*!Zcf!`cUbg!h\Uh
              on March 1, 2004, September 8, 2004 and February 25, 2005, for loans that
              kYfY!cf][]bUhYX!ibXYf!=\UgYvg!=\UgY!?lhfU!EcUb!Ifc[fUa,
             were   originated under Chase's Chase Extra Loan Program.
              =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
         •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
              cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!=cadUgg!<Ub_!EcUb
              originated under Citizens Bank of Rhode Island's Compass Bank Loan
              Ifc[fUa,
              Program.
         •a   BK<=!<Ub_!MK;*!GUh]cbU`!;ggcW]Uh]cb*!XUhYX!;df]`!/5*!0..0*!Ug!UaYbXYX!cb
              tiNlit, Bank UNA, National Association, aatea Apni 1 /, 2UU2, as amenueu on
              DibY!0*!0..1!UbX!;i[igh!/*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf!h\Y
Case 6:18-ap-01089-MH
              June 2, 2003Doc
                           and 33-4
                               AugustFiled   01/09/19
                                        1, 2003,         Entered
                                                 for loans        01/09/19
                                                           that were        13:20:46
                                                                     originated        Desc
                                                                                under the
                        Declaration
              BK<=!EcUb!Ifc[fUa,
             HSBC     Loan Program. in Support    Page  305  of 369
          •a   L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_*!XUhYX!FUm!0.*!0..1*!Zcf!`cUbg!h\Uh!kYfY
               The  Huntington National Bank, dated May 20, 2003, for loans that were
               cf][]bUhYX!ibXYf!L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_vg!Bibh]b[hcb!<Ub_!?XiWUh]cb
               originated under The Huntington National Bank's Huntington Bank Education
               EcUb!Ifc[fUa,
               Loan  Program.
          •a   FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbm*!XUhYX!;df]`!07*!0..2*!Zcf!`cUbg
               Manufacturers  and Traders Trust Company, dated April 29, 2004, for loans
               h\Uh!kYfY!cf][]bUhYX!ibXYf!FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbmvg
               that were originated under Manufacturers and Traders Trust Company's
               ;`hYfbUh]jY!EcUb!Ifc[fUa,
               Alternative Loan Program.
          •a   GUh]cbU`!=]hm!<Ub_*!XUhYX!GcjYaVYf!/1*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
               National City Bank, dated November 13, 2002, for loans that were originated
               ibXYf!GUh]cbU`!=]hm!<Ub_vg!GUh]cbU`!=]hm!EcUb!Ifc[fUa,
               under National City Bank's National City Loan Program.
          •a   IG=!<Ub_*!G,;,*!XUhYX!;df]`!00*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               PNC   Bank, N.A., dated April 22, 2004, for loans that were originated under
               IG=!<Ub_vg!;`hYfbUh]jY!=cbZcfa]b[!EcUb!Ifc[fUa,
               PNC   Bank's Alternative Conforming Loan Program.
          •a   KcjYfY][b!<Ub_*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               Sovereign Bank, dated April 30, 2004, for loans that were originated under
               KcjYfY][b!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
               Sovereign Bank's Alternative Loan Program.
          •a   KibLfigh!<Ub_*!XUhYX!FUfW\!/*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               SunTrust Bank, dated March 1, 2002, for loans that were originated under
               KibLfigh!<Ub_vg!KibLfigh!;`hYfbUh]jY!EcUb!Ifc[fUa,
               SunTrust Bank's SunTrust Alternative Loan Program.
          •a   L=@!GUh]cbU`!<Ub_*!XUhYX!Di`m!00*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
               TCF  National Bank, dated July 22, 2005, for loans that were originated under
               L=@!GUh]cbU`!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
               TCF  National Bank's Alternative Loan Program.
          •a   M,K,!<Ub_*!G,;,*!XUhYX!FUm!/*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf!M,K
               U.S. Bank, N.A., dated May 1, 2005, for loans that were originated under U.S
               <Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
               Bank's  Alternative Loan Program.
          •a  <Ub_!HbY*!G,;,*!XUhYX!;df]`!1.*!0../*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
             Bank   One,       ciateci Apnl SU, 2UUI, tor loans tnat were onginateci under
              <Ub_!HbYvg!=HJIHJ;L?!;>N;GL;A?!EcUb!Ifc[fUa!UbX!?>M=;LCHG
             Bank   One's CORPORATE
Case 6:18-ap-01089-MH     Doc 33-4 Filed  ADVANTAGE        Loan Program
                                             01/09/19 Entered     01/09/19and EDUCATION
                                                                           13:20:46    Desc
                        Declaration
              HG?!EcUb!Ifc[fUa,
             ONE    Loan Program.    in Support  Page   306  of 369
              <Ub_!HbY*!G,;,*!XUhYX!Di`m!04*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
         •a Bank    One, N.A., dated July 26, 2002, for loans that were originated under
              <Ub_!HbYvg!F%L!J?@?JJ;E!EcUb!Ifc[fUa
             Bank   One's M&T REFERRAL Loan Program
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!&;FK'!Li]h]cbIUm!>]d`caU!EcUb!Ifc[fUa,
              under Charter One's (AMS) TuitionPay Diploma Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Di`m!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated July 15, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!<fUncg!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under Charter One's Brazos Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=@K!>]fYWh!hc!=cbgiaYf!EcUb!Ifc[fUa,
              under Charter One's CFS Direct to Consumer Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!DibY!1.*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated June 30, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=]h]VUb_!@`Yl]V`Y!?XiWUh]cb!EcUb!Ifc[fUa,
              under Charter One's Citibank Flexible Education Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!Di`m!/*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated July 1, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!=c``Y[Y!EcUb!=cfdcfUh]cb!EcUb!Ifc[fUa,
              under Charter One's College Loan Corporation Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!2*!0..0*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated December 4, 2002, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!=caYf]WU!;`hYfbUh]jY!EcUb!Ifc[fUa,
              originated under Charter One's Comerica Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2002, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!?XiWUh]cb!;gg]ghUbWY!KYfj]WYg!EcUb!Ifc[fUa,
              under Charter One's Education Assistance Services Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
         •a Charter   One Bank, N.A., dated May 15, 2003, for loans that were originated
              ibXYf!=\UfhYf!HbYvg!?K@!;`hYfbUh]jY!EcUb!Ifc[fUa,
              under Charter One's ESF Alternative Loan Program.
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!KYdhYaVYf!/3*!0..1*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated September 15, 2003, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!?lhfU!=fYX]h!CC!EcUb!Ifc[fUa!&Gcfh\!LYlUg
              originated under Charter One's Extra Credit II Loan Program (North Texas
              B][\Yf!?XiWUh]cb',
             Higher   Education).
              =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!KYdhYaVYf!0.*!0..1*!Zcf!`cUbg!h\Uh!kYfY
         •a Charter   One Bank, N.A., dated September 20, 2003, for loans that were
              cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!F%C!;`hYfbUh]jY!EcUb!Ifc[fUa,
              originated under Charter One's M&I Alternative Loan Program.
                          ibXYf!=\UfhYf!HbYvg!O;FM!;`hYfbUh]jY!KhiXYbh!EcUb!Ifc[fUa,
                          under  unarter one's WAMU Alternative student Loan rrogram.
                          @]fgh!GUh]cbU`!<Ub_!Gcfh\YUgh*!XUhYX!;i[igh!/*!0../*!Zcf!`cUbg!h\Uh!kYfY
            Case 6:18-ap-01089-MH
                      •a First  NationalDoc 33-4
                                         Bank      Filed 01/09/19
                                              Northeast,            Entered
                                                          dated August        01/09/19
                                                                        1, 2001,        13:20:46
                                                                                 for loans that wereDesc
                                    Declaration in Support    Page 307   of 369
                          cf][]bUhYX!ibXYf!@]fgh!GUh]cbU`!<Ub_!Gcfh\YUghvg!=;KE!MbXYf[fUXiUhY
                          originated under First National Bank Northeast's CASL Undergraduate
                          ;`hYfbUh]jY!EcUb!Ifc[fUa,
                          Alternative Loan Program.
                          BK<=!<Ub_!MK;*!GUh]cbU`!;ggcW]Uh]cb*!XUhYX!;df]`!/5*!0..0*!Zcf!`cUbg!h\Uh
                      •a HSBC     Bank USA, National Association, dated April 17, 2002, for loans that
                          kYfY!cf][]bUhYX!ibXYf!h\Y!BK<=!EcUb!Ifc[fUa,
                          were  originated under the HSBC Loan Program.
                          L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_*!XUhYX!FUm!0.*!0..1*!Zcf!`cUbg!h\Uh!kYfY
                      •a The   Huntington National Bank, dated May 20, 2003, for loans that were
                          cf][]bUhYX!ibXYf!L\Y!Bibh]b[hcb!GUh]cbU`!<Ub_vg!Bibh]b[hcb!<Ub_!?XiWUh]cb
                          originated under The Huntington National Bank's Huntington Bank Education
                          EcUb!Ifc[fUa,
                          Loan  Program.
                          GUh]cbU`!=]hm!<Ub_*!XUhYX!Di`m!04*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
                      •a National   City Bank, dated July 26, 2002, for loans that were originated under
                          GUh]cbU`!=]hm!<Ub_vg!GUh]cbU`!=]hm!EcUb!Ifc[fUa,
                          National  City Bank's National City Loan Program.
                      •a KcjYfY][b!<Ub_*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
                          Sovereign Bank, dated April 30, 2004, for loans that were originated under
                          KcjYfY][b!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
                          Sovereign Bank's Alternative Loan Program.
                      •a KibLfigh!<Ub_*!XUhYX!FUfW\!/*!0..0*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
                          SunTrust Bank, dated March 1, 2002, for loans that were originated under
                          KibLfigh!<Ub_vg!KibLfigh!;`hYfbUh]jY!EcUb!Ifc[fUa,
                          SunTrust Bank's SunTrust Alternative Loan Program.
?UW\!cZ!h\Y!Zc``ck]b[!=cbhfc`!;[fYYaYbhg*!Ug!UaYbXYX!cf!gidd`YaYbhYX*!kUg!YbhYfYX!]bhc!Vm!UbX!Uacb[
Each of the following Control Agreements, as amended or supplemented, was entered into by and among
!FUfV`Y\YUX!=cfdcfUh]cb*!M,K,!<Ub_!GUh]cbU`!;ggcW]Uh]cb!UbX8
 Marblehead Corporation, U.S. Bank National Association and:

                      •a   =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!07*!0..1*!Zcf!`cUbg!h\Uh!kYfY
                           Charter One Bank, N.A., dated December 29, 2003, for loans that were
                           cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;;;!Kcih\Yfb!GYk!?b[`UbX!<Ub_!EcUb
                           originated under Charter One's AAA Southern New England Bank Loan
                           Ifc[fUa,
                           Program.
                      •a   =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!HWhcVYf!1/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
                           Charter One Bank, N.A., dated October 31, 2003, for loans that were
                           cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;?K!?XiWUh]cbA;CG!EcUb!Ifc[fUa,
                           originated under Charter One's AES EducationGAIN Loan Program.
                      •a   =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
                           Charter One Bank, N.A., dated December 1, 2003, for loans that were
                           cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!=ighca!?XiWfYX]h!EcUb!Ifc[fUa,
                           originated under Charter One's Custom Educredit Loan Program.
                      •a   =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!FUm!/.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX
                           Charter One Bank, N.A., dated May 10, 2004, for loans that were originated
                           ibXYf!=\UfhYf!HbYvg!?XZ]bUbW]U`!EcUb!Ifc[fUa,
                           under Charter One's Edfinancial Loan Program.
                        •a   =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
                             Citizens Barn( or Knocie Islam, ciateci April su, 2004, tor loans mat were
                             cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!>L=!;`hYfbUh]jY!EcUb
             Case 6:18-ap-01089-MH
                             originated   Doc Citizens
                                        under  33-4 Filed
                                                       Bank01/09/19     Entered DTC
                                                             of Rhode Island's   01/09/19   13:20:46
                                                                                       Alternative LoanDesc
                             Ifc[fUa,
                             Program.  Declaration in Support    Page  308  of 369
                             =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
                        •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
                             cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!GUjm!@YXYfU`!JYZYffU`!EcUb
                             originated under Citizens Bank of Rhode Island's Navy Federal Referral Loan
                             Ifc[fUa,
                             Program.
                             =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
                        •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
                             cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!PUbh\ig!EcUb!Ifc[fUa
                             originated under Citizens Bank of Rhode Island's Xanthus Loan Program
                             FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbm*!XUhYX!;df]`!07*!0..2*!Zcf!`cUbg
                        •a Manufacturers    and Traders Trust Company, dated April 29, 2004, for loans
                             h\Uh!kYfY!cf][]bUhYX!ibXYf!FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbmvg
                             that were originated under Manufacturers and Traders Trust Company's
                             ;`hYfbUh]jY!EcUb!Ifc[fUa,
                             Alternative Loan Program.
                             IG=!<Ub_*!G,;,*!XUhYX!;df]`!00*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
                        •a PNC     Bank, N.A., dated April 22, 2004, for loans that were originated under
                             IG=!<Ub_vg!IG=!<Ub_!;`hYfbUh]jY!EcUb!Ifc[fUa,
                             PNC   Bank's PNC Bank Alternative Loan Program.
                        •a KcjYfY][b!<Ub_*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
                             Sovereign Bank, dated April 30, 2004, for loans that were originated under
                             KcjYfY][b!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
                             Sovereign Bank's Alternative Loan Program.
                             L=@!GUh]cbU`!<Ub_*!XUhYX!Di`m!00*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
                        •a TCF    National Bank, dated July 22, 2005, for loans that were originated under
                             L=@!GUh]cbU`!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
                             TCF  National Bank's Alternative Loan Program.
                             M,K,!<Ub_*!G,;,*!XUhYX!FUm!/*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf!M,K
                        •a U.S.   Bank, N.A., dated May 1, 2005, for loans that were originated under U.S
                             <Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
                             Bank's  Alternative Loan Program.
?UW\! of
Each  cZ! the
          h\Y! Zc``ck]b[!
               following KYWif]hm!  ;[fYYaYbhg*! as
                          Security Agreements,   Ug! amended
                                                     UaYbXYX! or
                                                               cf! supplemented,
                                                                   gidd`YaYbhYX*! was
                                                                                   kUg! YbhYfYX!
                                                                                         entered ]bhc! Vm! and
                                                                                                 into by   UbX
L\Y!?XiWUh]cb!JYgcifWYg!Cbgh]hihY*!CbW,!UbX8
The Education Resources Institute, Inc. and:

                        •a   =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!>YWYaVYf!07*!0..1*!Zcf!`cUbg!h\Uh!kYfY
                             Charter One Bank, N.A., dated December 29, 2003, for loans that were
                             cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;;;!Kcih\Yfb!GYk!?b[`UbX!<Ub_!EcUb
                             originated under Charter One's AAA Southern New England Bank Loan
                             Ifc[fUa,
                             Program.
                        •a   =\UfhYf!HbY!<Ub_*!G,;,*!XUhYX!HWhcVYf!1/*!0..1*!Zcf!`cUbg!h\Uh!kYfY
                             Charter One Bank, N.A., dated October 31, 2003, for loans that were
                             cf][]bUhYX!ibXYf!=\UfhYf!HbYvg!;?K!?XiWUh]cbA;CG!EcUb!Ifc[fUa,
                             originated under Charter One's AES EducationGAIN Loan Program.
              cb!FUfW\!/*!0..2!UbX!@YVfiUfm!03*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
              on marcn 1, 2004 aria ebruary LJ , 2UUJ, tor loans mat were ongmateci under
              =\UgYvg!=\UgY!?lhfU!EcUb!Ifc[fUa,
Case 6:18-ap-01089-MH
             Chase's       Doc
                       Chase    33-4Loan
                             Extra        Program.
                                       Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
         •a Citizens    Declaration in Support   Page
                       Bank of Rhode Island, dated     30930,
                                                    April   of 2004,
                                                               369 for loans that were
              =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
              cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!=cadUgg!<Ub_!EcUb
              originated under Citizens Bank of Rhode Island's Compass Bank Loan
              Ifc[fUa,
              Program.
              =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
         •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
              cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!>L=!;`hYfbUh]jY!EcUb
              originated under Citizens Bank of Rhode Island's DTC Alternative Loan
              Ifc[fUa,
              Program.
              =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
         •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
              cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!GUjm!@YXYfU`!JYZYffU`!EcUb
              originated under Citizens Bank of Rhode Island's Navy Federal Referral Loan
              Ifc[fUa,
              Program.
              =]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbX*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY
         •a Citizens   Bank of Rhode Island, dated April 30, 2004, for loans that were
              cf][]bUhYX!ibXYf!=]h]nYbg!<Ub_!cZ!J\cXY!Cg`UbXvg!PUbh\ig!EcUb!Ifc[fUa
              originated under Citizens Bank of Rhode Island's Xanthus Loan Program
              FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbm*!XUhYX!;df]`!07*!0..2*!Zcf!`cUbg
         •a Manufacturers    and Traders Trust Company, dated April 29, 2004, for loans
              h\Uh!kYfY!cf][]bUhYX!ibXYf!FUbiZUWhifYfg!UbX!LfUXYfg!Lfigh!=cadUbmvg
             that  were originated under Manufacturers and Traders Trust Company's
              ;`hYfbUh]jY!EcUb!Ifc[fUa,
             Alternative  Loan Program.
              IG=!<Ub_*!G,;,*!XUhYX!;df]`!00*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
         •a PNC     Bank, N.A., dated April 22, 2004, for loans that were originated under
              IG=!<Ub_vg!IG=!<Ub_!;`hYfbUh]jY!EcUb!Ifc[fUa,
              PNC   Bank's PNC Bank Alternative Loan Program.
         •a KcjYfY][b!<Ub_*!XUhYX!;df]`!1.*!0..2*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
              Sovereign Bank, dated April 30, 2004, for loans that were originated under
              KcjYfY][b!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
              Sovereign Bank's Alternative Loan Program.
              L=@!GUh]cbU`!<Ub_*!XUhYX!Di`m!00*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf
         •a TCF    National Bank, dated July 22, 2005, for loans that were originated under
              L=@!GUh]cbU`!<Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
              TCF  National Bank's Alternative Loan Program.
              M,K,!<Ub_*!G,;,*!XUhYX!FUm!/*!0..3*!Zcf!`cUbg!h\Uh!kYfY!cf][]bUhYX!ibXYf!M,K
         •a U.S.   Bank, N.A., dated May 1, 2005, for loans that were originated under U.S
              <Ub_vg!;`hYfbUh]jY!EcUb!Ifc[fUa,
             Bank's   Alternative Loan Program.
Y`!\X2
py to:
              Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                           Desc
                                   Declaration in Support Page 310 of 369
T!?L\SXWLU!3[[XNSL\SXW
k  National Association
\P!DZ][\!CPZ^SNP[%C8C
to Trust Services-SFS
PZLU!C\ZPP\$!+ZO!8UXXZ
eral Street, 3rd Floor
  A 02110
  3!(*))(

C-G=L!I`YX[YX!;WWcibh!"
I/NCT Pledged Account #

X!AYbh`YaYb8
d Gentlemen:

JYZYfYbWY! is
Reference  ]g! made
               aUXY! to
                     hc! (i)
                         &]'! the
                              h\Y! Deposit
                                   >Ydcg]h! and
                                            UbX! KYWif]hm! ;[fYYaYbh! (the
                                                 Security Agreement   &h\Y! "Agreement"),
                                                                            t;[fYYaYbhu'*! dated
                                                                                           XUhYX! as
                                                                                                  Ug! of
                                                                                                      cZ! March
                                                                                                          FUfW\! 9,
                                                                                                                 7*
! and
  UbX! among
       Uacb[! THE
              LB?! ?>M=;LCHG!         J?KHMJ=?K! CGKLCLML?*!
                    EDUCATION RESOURCES                               CG=,! ("TERI"),
                                                        INSTITUTE, INC.      &tL?JCu'*! FIRST
                                                                                        @CJKL! MARBLEHEAD
                                                                                                F;J<E?B?;>
  JNC=?K*! INC.
  RVICES,  CG=,! and
                  UbX! THE
                       LB?! NATIONAL
                                G;LCHG;E! COLLEGIATE
                                              =HEE?AC;L?! KLM>?GL!
                                                               STUDENT EH;G! LOAN LJMKL!     0..4+/,! Capitalized
                                                                                   TRUST 2006-1.       =Ud]hU`]nYX
YX! UbX! not
ed and   bch! otherwise
              ch\Yfk]gY! XYZ]bYX!    \YfY]b! have
                           defined herein     \UjY! the
                                                    h\Y! respective
                                                         fYgdYWh]jY! meanings
                                                                     aYUb]b[g! ascribed
                                                                                UgWf]VYX! to
                                                                                          hc! such
                                                                                              giW\! terms
                                                                                                    hYfag! in
                                                                                                            ]b! the
                                                                                                                h\Y
bh,
nt.

Cb!UWWcfXUbWY!k]h\!h\Y!;[fYYaYbh*!d`YUgY!fYa]h!#TTTTTTTTTTTTTTTTTTT!]b!AiUfUbhYY!=`U]ag!hc
In accordance with the Agreement, please remit $                    in Guarantee Claims to

_!GUh]cbU`!;ggcW]Uh]cb
k  National Association
 TTTTTTTTTTTTTTS
Y!Lfigh!>YdUfhaYbh
e Trust Department
  "!RTTTTTTTTTTTTS
  #[
:8!RTTTTTTTTTTTTTTTTTTTTTTTTTTS=c``UhYfU`!IfcWYYXg!;WWh,
   [                          ]Collateral Proceeds Acct.
 TTTTTTTTTTTTTTS

Cb! addition,
In  UXX]h]cb*! please
               d`YUgY! ZUl! h\]g! direction
                       fax this   X]fYWh]cb! letter
                                             `YhhYf! along
                                                     U`cb[! with
                                                            k]h\! the
                                                                  h\Y! attached
                                                                       UhhUW\YX! breakdown,
                                                                                 VfYU_Xckb*! which
                                                                                             k\]W\! `]ghg! h\Y! EcUb&g'*
                                                                                                    lists the   Loan(s),
X!k]h\!h\Y!UVcjY+fYZYfYbWYX!W`U]a!ZibXg!hc8
d with the above-referenced claim funds to:

 ner] Attention: [Name]; and
 WPZJ!;hhYbh]cb8!RGUaYS9!UbX                                   ICPZ^SNPZJ!;hhYbh]cb8!RGUaYS8
                                                               [Servicer] Attention: [Name]:
!GiaVYf8!TTTTTTTTTTTT
 Number:                                                       @Ul!GiaVYf8
                                                               Fax Number:

bhUWh!aY!Uh!ID7B<!5XW\LN\!DPUPYRXWP!?]VMPZS!g\ci`X!mci!\UjY!Ubm!eiYgh]cbg!fY[UfX]b[!h\]g!fYeiYgh,
ntact me at [TERI Contact Telephone Number] should you have any questions regarding this request.
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 311 of 369
Y`!\X2
py to:
            Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                 Desc
                                 Declaration in Support Page 312 of 369
T!?L\SXWLU!3[[XNSL\SXW
k  National Association
\P!DZ][\!CPZ^SNP[%C8C
to Trust Services-SFS
PZLU!C\ZPP\$!+ZO!8UXXZ
eral Street, 3rd Floor
  A 02110
  3!(*))(

C-G=L!I`YX[YX!;WWcibh!"
I/NCT Pledged Account #

 X!AYbh`YaYb8
 d Gentlemen:
 JYZYfYbWY!]g!aUXY!hc!h\Y!>Ydcg]h!UbX!KYWif]hm!;[fYYaYbh!&h\Y!t;[fYYaYbhu'*!XUhYX!Ug!cZ!FUfW\!7*!0..4*
 Reference  is made to the Deposit and Security Agreement (the "Agreement"), dated as of March 9, 2006,
acb[!LB?!?>M=;LCHG!J?KHMJ=?K!CGKLCLML?*!CG=,*!&tL?JCu'*!@CJKL!F;J<E?B?;>!>;L;
mong    THE EDUCATION RESOURCES INSTITUTE, INC., ("TERI"), FIRST MARBLEHEAD DATA
  K*!
  S, CG=,! UbX! THE
      INC. and  LB?! NATIONAL
                     G;LCHG;E! COLLEGIATE
                                   =HEE?AC;L?! KLM>?GL!
                                                   STUDENT EH;G!       LJMKL! 2006-1.
                                                              LOAN TRUST       0..4+/,! Capitalized
                                                                                         =Ud]hU`]nYX! terms
                                                                                                      hYfag
!bch!ch\Yfk]gY!XYZ]bYX!\YfY]b!\UjY!h\Y!fYgdYWh]jY!aYUb]b[g!UgWf]VYX!hc!giW\!hYfag!]b!h\Y!;[fYYaYbh,
 not otherwise defined herein have the respective meanings ascribed to such terms in the Agreement.

Cb!UWWcfXUbWY!k]h\!h\Y!;[fYYaYbh*!h\Y!Zc``ck]b[!Uacibhg!k]``!VY!k]fYX!hc!h\Y!I`YX[YX!;WWcibh8
In accordance with the Agreement, the following amounts will be wired to the Pledged Account:

 TTTTTTTTTTTTTTT!LchU`!AiUfUbhm!@YYg#
                 Total Guaranty Fees*

         "%@@02643!7?!0!87?@!<5!4026!8<0;!;094#!8<0;!;A914>!0;3!09<A;@!0??<270@43!C7@6!@67?!)A0>0;@E
         *Attached is a list of each loan name, loan number and amount associated with this Guaranty
         (44!.497@@0;24$
         Fee Remittance.

 TTTTTTTTTTTTTTT!LchU`!JYWcjYfm((
                 Total Recovery**

         ""!%@@02643!7?!0!87?@!<5!4026!8<0;!;094#!8<0;!;A914>!0;3!09<A;@!0??<270@43!C7@6!@67?!.42<B4>E
         ** Attached is a list of each loan name, loan number and amount associated with this Recovery
         .497@@0;24$
         Remittance.

 TTTTTTTTTTTTTT!LchU`!;acibh!k]fYX!hc!h\Y!LfighYY
                Total Amount wired to the Trustee

Y+fYZYfYbWYX!ZibXg!k]``!VY!k]fYX!hc!h\Y!LfighYY!ig]b[!h\Y!Zc``ck]b[!k]fY!]bghfiWh]cb8
e-referenced funds will be wired to the Trustee using the following wire instruction:
bhUWh!aY!Uh!ID7B<!5XW\LN\!DPUPYRXWP!?]VMPZJ!g\ci`X!mci!\UjY!Ubm!eiYgh]cbg!fY[UfX]b[!h\]g!fYeiYgh,
ntact me at [TERI Contact Telephone Number] should you have any questions regarding this request.
               Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46      Desc
                                    Declaration in Support Page 313 of 369
YX!K][bUhifY
ed Signature
ZMUPRPLO!6L\L!CPZ^SNP[$!<WN&
rnieneaa Data services, inc.
dential Tower
            Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46
OPW\SLU!DX_PZ                                                                                              Desc
                 \R!8UXXZ        Declaration in Support Page 314 of 369
[\XW!C\ZPP\!%!+,
ston Street - 34th  Floor
  3!(*)11%0)-/
  A 02199-8157

C-G=L!I`YX[YX!;WWcibh!"
I/NCT Pledged Account #

X!AYbh`YaYb8
d Gentlemen:

JYZYfYbWY! is
Reference  ]g! made
               aUXY! to
                     hc! (i)
                         &]'! the
                              h\Y! Deposit
                                   >Ydcg]h! and
                                            UbX! KYWif]hm! ;[fYYaYbh! (the
                                                 Security Agreement   &h\Y! "Agreement"),
                                                                            t;[fYYaYbhu'*! dated
                                                                                           XUhYX! as
                                                                                                  Ug! of
                                                                                                      cZ! March
                                                                                                          FUfW\! 9,
                                                                                                                 7*
! and
  UbX! among
       Uacb[! THE
              LB?! ?>M=;LCHG!
                   EDUCATION RESOURCESJ?KHMJ=?K! INSTITUTE,
                                                       CGKLCLML?*! INC.,
                                                                     CG=,*! ("TERI"),
                                                                             &tL?JCu'*! FIRST
                                                                                        @CJKL! MARBLEHEAD
                                                                                                F;J<E?B?;>
  JNC=?K*! INC.
  RVICES,  CG=,! and
                  UbX! THE
                       LB?! NATIONAL
                                G;LCHG;E! COLLEGIATE
                                              =HEE?AC;L?! KLM>?GL!
                                                               STUDENT EH;G! LOAN LJMKL!     0..4+/,! Capitalized
                                                                                   TRUST 2006-1.       =Ud]hU`]nYX
YX! UbX! not
ed and   bch! otherwise
              ch\Yfk]gY! XYZ]bYX!    \YfY]b! have
                           defined herein     \UjY! the
                                                    h\Y! respective
                                                         fYgdYWh]jY! meanings
                                                                     aYUb]b[g! ascribed
                                                                                UgWf]VYX! to
                                                                                          hc! such
                                                                                              giW\! terms
                                                                                                    hYfag! in
                                                                                                            ]b! the
                                                                                                                h\Y
bh,
nt.

Cb!UWWcfXUbWY!k]h\!KYWh]cb!1&X'&]]'!cZ!h\Y!;[fYYaYbh*!h\]g!]g!hc!]bZcfa!mci!h\Uh!L?JC!\Ug!VYYb!UggYggYX
In  accordance with Section 3(d)(ii) of the Agreement, this is to inform you that TERI has been assessed
 U]X!h\Y!gia!cZ!#TTTTTTTTTTTTTTTTTTTTTTTTTTTTTT!]b!]bWcaY!cf!YlW]gY!hUlYg!k]h\!fYgdYWh!hc!]bWcaY
 aid the sum of $                                       in income or excise taxes with respect to income
 !h\Y!I`YX[YX!;WWcibh,!OY!\YfYVm!fYeiYgh!fY]aVifgYaYbh!cZ!giW\!Uacibh!hc!VY!gYbh!Ug!Zc``ckg8
  the Pledged Account. We hereby request reimbursement of such amount to be sent as follows:

 USE THE FOLLOWING WIRE INSTRUCTIONS:
!EC7!D;7!8@==@F<?9!F<B7!<?CDBE5D<@?C2


UaYS
ame]
WUh]cbS
cation]




CHG8!L?JC
ION: TERI
hg8
ts:


Cb! accordance
In  UWWcfXUbWY! with
                k]h\! the
                      h\Y! Agreement,
                           ;[fYYaYbh*! we
                                       kY! are
                                           UfY! ZcfkUfX]b[!
                                                forwarding aU! copy
                                                               Wcdm! of
                                                                     cZ! this
                                                                         h\]g! fYeiYgh! hc! the
                                                                               request to   h\Y! Owner
                                                                                                 HkbYf! and
                                                                                                        UbX! the
                                                                                                             h\Y
  Y!\UjY!U`gc!YbW`cgYX!XcWiaYbhUh]cb!hc!giddcfh!h\]g!fYeiYgh,
  e have also enclosed documentation to support this request.

I`YUgY!WcbhUWh!aY!Uh!ID7B<!5XW\LN\!DPUPYRXWP!?]VMPZS!g\ci`X!mci!\UjY!Ubm!eiYgh]cbg!fY[UfX]b[!h\]g
Please contact me at [TERI Contact Telephone Number] should you have any questions regarding this
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 315 of 369
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 316 of 369




               Exhibit H



                                                                   Exhibit H
t@!]Vh!V\gZZY!id!VXfj^gZ!XZgiV^c!FdVch*!VcY!&^^'!ejghjVci!id!i]Vi!XZgiV^c!>Zedh^i!VcY!LVaZ!;\gZZbZci!YViZY!Vh!d[!i]Z
   has agreed to acquire certain Loans, and (ii) pursuant to that certain Deposit and Hale Agreement dated as of the
             Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                  Desc
                                  Declaration in Support Page 317 of 369

rg!^h!Vji]dg^oZY!id!VXi![dg!i]Z!IlcZg!^c!Vaa!bViiZgh!gZaVi^c\!id!i]^h!;\gZZbZci9!VcY
   is authorized to act for the Owner in all matters relating to this Agreement; and

 !d[!i]Z!IlcZg!VcY!M?KC!i]Vi!i]^h!;\gZZbZci!h]Vaa!Veean!id!ZVX]!FdVc!i]Vi!^h!&^'!hjW_ZXi!id!i]Z!AjVgVcin!;\gZZbZcih
  of the Owner and TERI that this Agreement shall apply to each Loan that is (i) subject to the Guaranty Agreement
V[iZg!YZ[^cZY',
after defined).

^YZgVi^dc!d[!i]Z!egZb^hZh!VcY![dg!di]Zg!\ddY!VcY!kVajVWaZ!Xdch^YZgVi^dc*!i]Z!eVgi^Zh!V\gZZ!Vh![daadlh8
ideration of the premises and for other good and valuable consideration, the parties agree as follows:

 Y!iZgbh!cdi!di]Zgl^hZ!YZ[^cZY!^c!i]^h!LZXi^dc*!^c!i]Z!gZX^iVah!]ZgZid!dg!ZahZl]ZgZ!^c!i]^h!;\gZZbZci!h]Vaa!]VkZ!i]Z!bZV
 d terms not otherwise defined in this Section, in the recitals hereto or elsewhere in this Agreement shall have the me
aZ!<!ViiVX]ZY!]ZgZid,!Cc!VYY^i^dc8
le B attached hereto. In addition:

!bZVc!>ZXZbWZg!5*!0..4,
 mean December 7, 2006.


 Z!i]Z!bZVc^c\!hZi![dgi]!^c!LZXi^dc!3,
 e the meaning set forth in Section 5.


]Vaa!]VkZ!i]Z!bZVc^c\!hZi![dgi]!^c!i]Z!CcYZcijgZ,
hall have the meaning set forth in the Indenture.


hu!bZVch!i]Z![daadl^c\!XViZ\dg^Zh!d[!hZXjg^i^Zh8
s" means the following categories of securities:


Vh]!&^chjgZY!Vi!Vaa!i^bZh!Wn!i]Z!@ZYZgVa!>Zedh^i!CchjgVcXZ!=dgedgVi^dc'9
ash (insured at all times by the Federal Deposit Insurance Corporation);


Wa^\Vi^dch!d[*!dg!dWa^\Vi^dch!\jVgVciZZY!Vh!id!eg^cX^eVa!VcY!^ciZgZhi!Wn*!i]Z!N,L,!dg!Vcn!V\ZcXn!dg!^chigjbZciVa^in!i]ZgZd
bligations of, or obligations guaranteed as to principal and interest by, the U.S. or any agency or instrumentality there
dkZgcbZci!^cXajY^c\!Wji!cdi!a^b^iZY!id8
overnment   including but not limited to:

 .,!igZVhjgn!dWa^\Vi^dch
    treasury obligations


!Y^gZXi!dg![jaan!\jVgVciZZY!dWa^\Vi^dch
 direct or fully guaranteed obligations


bZgh!BdbZ!;Yb^c^higVi^dc
mers Home Administration


cZgVa!LZgk^XZh!;Yb^c^higVi^dc
neral Services Administration


VgVciZZY!M^iaZ!QC![^cVcX^c\
aranteed Title XI financing


kZgcbZci!HVi^dcVa!Gdgi\V\Z!;hhdX^Vi^dc!&AHG;'
vernment National Mortgage Association (GNMA)


iZ!VcY!FdXVa!AdkZgcbZci!LZg^Zh
to and Local Government Series


Wa^\Vi^dch!d[!\dkZgcbZci+hedchdgZY!V\ZcX^Zh!i]Vi!VgZ!cdi!WVX`ZY!Wn!i]Z![jaa![V^i]!VcY!XgZY^i!d[!i]Z!N,L,!\dkZgcbZci!^c
bligations of government-sponsored agencies that are not backed by the full faith and credit of the U.S. government it
 Xdjciu!bZVch!i]Z!JaZY\ZY!;XXdjci*!^[!Vcn*!XgZViZY!ejghjVci!id!i]Z!;XXdjci!LZXjg^in!;\gZZbZcih!VcY!cVbZY!i]ZgZ^c!i
 count" means the Pledged Account, if any, created pursuant to the Account Security Agreements and named therein
             Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                  Desc
                                  Declaration in Support Page 318 of 369
ihu!h]Vaa!bZVc!ZVX]!d[!i]Z!AjVgVcin!;\gZZbZcih!WZilZZc!ZVX]!d[!i]Z!FdVc!Ig^\^cVidgh!VcY!M?KC*!VcY!Vcn!VbZcYbZc
ts" shall mean each of the Guaranty Agreements between each of the Loan Originators and TERI, and any amendmer
Y!di]Zgh!^c!VXXdgYVcXZ!l^i]!i]Z!CcYZcijgZ,
d others in accordance with the Indenture.

]Vaa!bZVc!V!XaV^b!bVYZ!Wn!dg!dc!WZ]Va[!d[!i]Z!IlcZg![dg!eVnbZci!Wn!M?KC![daadl^c\!V!AjVgVcin!?kZci,
hall mean a claim made by or on behalf of the Owner for payment by TERI following a Guaranty Event.


aa!bZVc*!XdaaZXi^kZan*!Vaa!d[!i]Z![ZZh!eVnVWaZ!id!M?KC![dg!i]Z!\jVgVciZZ!d[!V!FdVc!Vh!YZhXg^WZY!^c!ZVX]!d[!i]Z!AjVgVcin!;
11 mean, collectively, all of the fees payable to TERI for the guarantee of a Loan as described in each of the Guaranty


Z!CcYZcijgZ!YViZY!Vh!d[!>ZXZbWZg!/*!0..4*!Wn!VcY!WZilZZc!i]Z!IlcZg!VcY!i]Z!MgjhiZZ*!Vh!bVn!WZ!VbZcYZY!dg!hjeeaZb
e Indenture dated as of December 1, 2006, by and between the Owner and the Trustee, as may be amended or suppler


kZ!i]Z!bZVc^c\!hZi![dgi]!^c!LZXi^dc!3&V'&^^',
ye the meaning set forth in Section 5(a)(ii).


 ZVc!VcY!^cXajYZ8!&^'!Vcn!VcY!Vaa!XVh]*!X]ZX`h*!YgV[ih*!dgYZgh!VcY!Vaa!di]Zg!^chigjbZcih![dg!i]Z!eVnbZci!d[!bdcZn!gZXZ^k
 can and include: (i) any and all cash, checks, drafts, orders and all other instruments for the payment of money receiv
 ciZgZhi!dc*!aViZ![ZZh!l^i]!gZheZXi!id*!VcY!Xdhih!d[!XdaaZXi^c\!YZ[VjaiZY!FdVch!l^i]!gZheZXi!id!l]^X]!M?KC!]Vh!eV^Y*!^c![j
 nterest on, late fees with respect to, and costs of collecting defaulted Loans with respect to which TERI has paid, in ft
!d[!Vaa!d[!i]Z![dgZ\d^c\*!&^^'!Vcn!Vbdjci!gZXZ^kZY!Wn!M?KC!jedc!i]Z!hVaZ!dg!di]Zg!igVch[Zg!d[!YZ[VjaiZY!FdVch!l^i]!gZheZ
 of all of the foregoing, (ii) any amount received by TERI upon the sale or other transfer of defaulted Loans with respl
 hjX]!FdVch!id!i]Z!IlcZg!Vh!egdk^YZY!^c!ZVX]!d[!i]Z!AjVgVcin!;\gZZbZcih!dg!i]Z!hVaZ!d[!i]Z!g^\]i!id!XdaaZXi!hjX]!FdVc
 such  Loans to the Owner as provided in each of the Guaranty Agreements or the sale of the right to collect such Loan
yn!eaZY\Z!dg!Vhh^\cbZci!d[!YZ[VjaiZY!FdVch!&dg!g^\]ih!l^i]!gZheZXi!i]ZgZid'!id!hZXjgZ!V!adVc!id!M?KC*!i]Z!Vbdjci!d[!hjX
   pledge or assignment of defaulted Loans (or rights with respect thereto) to secure a loan to TERI, the amount of suc
 aaZXi^dc,!M?KCvh!t=dhih!d[!=daaZXi^dcu![dg!ejgedhZh!d[!i]^h!;\gZZbZci!h]Vaa!bZVc!Vaa![ZZh!VcY!ZmeZchZh!eV^Y!id!i]^gY!e
 llection. TERI's "Costs of Collection" for purposes of this Agreement shall mean all fees and expenses paid to third'
!ZfjVa!id!ild!VcY!dcZ+]Va[!eZgXZci!&0,3$'!d[!i]Z!Vbdjci!gZXdkZgZY!&ZmXajY^c\!Vbdjcih!gZXdkZgZY!jedc!i]Z!hVaZ!d[!adV
 equal to two and one-half percent (2.5%) of the amount recovered (excluding amounts recovered upon the sale of loa



u!h]Vaa!]VkZ!i]Z!bZVc^c\!hZi![dgi]!^c!LZXi^dc!4,
" shall have the meaning set forth in Section 6.


Z!?ci^iaZbZciu!bZVch!V!edgi^dc!d[!AjVgVcin!@ZZh!ZfjVa!id!&^'!/,53$!d[!i]Z!eg^cX^eVa!Vbdjci!d[!ZVX]!FdVc!a^hiZY!dc!LX
e Entitlement" means a portion of Guaranty Fees equal to (i) 1.75% of the principal amount of each Loan listed on SI
ci!d[!ZVX]!FdVc!a^hiZY!dc!LX]ZYjaZ!=+0!ViiVX]ZY!]ZgZid!VcY!&^^^'!.,24$!d[!i]Z!V\\gZ\ViZ!djihiVcY^c\!eg^cX^eVa!WVaVcXZ!
nt of each Loan listed on Schedule C-2 attached hereto and (iii) 0.46% of the aggregate outstanding principal balance
]Z!=adh^c\!>ViZ*!ZVX]!eVnVWaZ!^c!VXXdgYVcXZ!l^i]!ZVX]!d[!i]Z!AjVgVcin!;\gZZbZcih!VcY!GVhiZg!FdVc!AjVgVcin!;\gZZ
he Closing Date, each payable in accordance with each of the Guaranty Agreements and Master Loan Guaranty Agre
 dgedgVi^dc!VcY!M?KC*!Vh!VbZcYZY!dg!hjeeaZbZciZY,
 orporation and TERI, as amended or supplemented.

!d[!i]Z!JaZY\ZY!;XXdjci,!Nedc!i]Z!ZmZXji^dc!d[!i]^h!;\gZZbZci*!M?KC!h]Vaa!ZhiVWa^h]!l^i]!i]Z!MgjhiZZ!Vc!VXXdjci!^c!i]
 of the Pledged Account. Upon the execution of this Agreement, TERI shall establish with the Trustee an account in ti
 !jedc!gZXZ^ei!edgi^dch!d[!i]Z!AjVgVcin!@ZZh*!KZXdkZg^Zh!VcY!ZVgc^c\h!Vh!egdk^YZY!^c!i]^h!LZXi^dc!0,!M]Z!JaZY\ZY!;XXd
  upon receipt portions of the Guaranty Fees, Recoveries and earnings as provided in this Section 2. The Pledged Acc
 !i]Z!?m^hi^c\!JaZY\ZY!;XXdjci!i]Vi!gZaViZ!id!i]Z!FdVch!WZ^c\!ejgX]VhZY!dc!i]Z!=adh^c\!>ViZ*!YZiZgb^cZY!Vh!hZi![dgi]!^c
  the Existing Pledged Account that relate to the Loans being purchased on the Closing Date, determined as set forth i
  jVgVcin!@ZZh!eVnVWaZ!dc!i]Z!=adh^c\!>ViZ!l^i]!gZheZXi!id!i]Z!FdVch!WZ^c\!ejgX]VhZY*!VcY!&X'!Wn!M?KC!l^i]!Vaa!KZXdk
  uaranty Fees payable on the Closing Date with respect to the Loans being purchased, and (c) by TERI with all Reco
 gc^c\h!dc!i]Z!JaZY\ZY!;XXdjci*!Vaa!d[!l]^X]!h]Vaa!WZ!eaZY\ZY!Wn!M?KC!id!i]Z!IlcZg!jcYZg!i]Z!iZgbh!d[!i]^h!;\gZZbZ
 rnings on the Pledged Account, all of which shall be pledged by TERI to the Owner under the terms of this Agreeme
 jcih!^cid!i]Z!JaZY\ZY!;XXdjci8
 unts into the Pledged Account:

!@ZZh!egZk^djhan!eV^Y!Wn!i]Z!FdVc!Ig^\^cVidgh!VcY!XjggZcian!]ZaY!Wn!i]Z!MgjhiZZ!^c!i]Z!?m^hi^c\!JaZY\ZY!;XXdjci!XgZV
 Fees previously paid by the Loan Originators and currently held by the Trustee in the Existing Pledged Account creE
Vch!ejgX]VhZY!dc!i]Z!=adh^c\!>ViZ!Vh!hZi![dgi]!^c!ZVX]!d[!i]Z!;XXdjci!LZXjg^in!;\gZZbZcih9
ans purchased on the Closing Date as set forth in each of the Account Security Agreements;


1a!AjVgVcin!@ZZh!l^i]!gZheZXi!id!hjX]!FdVch!ejgX]VhZY!Wn!i]Z!IlcZg*!l]^X]![ZZh!l^aa!WZ!YZedh^iZY!^cid!i]Z!JaZY\ZY!;
   Guaranty Fees with respect to such Loans purchased by the Owner, which fees will be deposited into the Pledged A


]!KZXdkZg^Zh!h]Vaa!WZ!gZb^iiZY!Wn!dg!dc!WZ]Va[!d[!M?KC!id!i]Z!MgjhiZZ!dc!i]Z!/3
h                                                                              i]!YVn!d[!ZVX]!bdci]*![dg!KZXdkZg^Zh!gZ
  Recoveries shall be remitted by or on behalf of TERI to the Trustee on the 15th day of each month, for Recoveries r
dVch!ejgX]VhZY!Wn!i]Z!IlcZg8
oans purchased by the Owner:
             Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                   Desc
                                  Declaration in Support Page 319 of 369
!Xdbeg^h^c\!VcY-dg!XdciV^cZY!^c!i]Z!JaZY\ZY!;XXdjci*!Vh!egdk^YZY!^c!i]^h!;\gZZbZci*!Wdi]!iVc\^WaZ!VcY!^ciVc\^WaZ*!l]
 comprising and/or contained in the Pledged Account, as provided in this Agreement, both tangible and intangible, w
ViZY*!^cXajY^c\!l^i]dji!a^b^iVi^dc8
ated, including without limitation:

!g^\]ih*!XaV^bh*!^chigjbZcih*!cdiZh!VcY!VXXdjcih*!l]Zi]Zg!cdl!Zm^hi^c\!dg!]ZgZV[iZg!Vg^h^c\*!^cXajY^c\*!l^i]dji!a^b^iVi^d
 rights, claims, instruments, notes and accounts, whether now existing or hereafter arising, including, without limitatic
 dbZ!YjZ!id!M?KC!&Vaa!]ZgZ^cV[iZg!XVaaZY!i]Z!t;XXdjcihu'9
 ome  due to TERI (all hereinafter called the "Accounts");

  Y!^ckZhibZcih!i]ZgZd[*!l]Zi]Zg!^c!i]Z![dgb!d[!XZgi^[^XViZh!d[!YZedh^i*!gZejgX]VhZ!V\gZZbZcih*!N,L,!MgZVhjgn!<^aah*!N,L
  d investments thereof, whether in the form of certificates of deposit, repurchase agreements, U.S. Treasury Bills, U.
h*!@ZYZgVa!V\ZcXn!cdiZh!dg!di]Zg!^ckZhibZcih*!hZXjg^i^Zh!&l]Zi]Zg!XZgi^[^XViZY!dg!jcXZgi^[^XViZY!VcY!heZX^[^XVaan!^cXajY^c
s, Federal agency notes or other investments, securities (whether certificated or uncertificated and specifically includi
 iV^cZY!dc!V!Wdd`!Zcign!hnhiZb!i]gdj\]!Vcn!hZXjg^i^Zh!^ciZgbZY^Vgn!&Vh!YZ[^cZY!^c!q!6+/.0&V'&/2'!d[!i]Z!Nc^[dgb!=dbb
 tained on a book entry system through any securities intermediary (as defined in § 8-102(a)(14) of the Uniform Corm
m^hi^c\!dg!]ZgZV[iZg!Vg^h^c\!VcY!l]ZgZhdZkZg!adXViZY*!dg!di]Zgl^hZ!&Vaa!]ZgZ^cV[iZg!XVaaZY!i]Z!tCciVc\^WaZhu'9
xisting or hereafter arising and wheresoever located, or otherwise (all hereinafter called the "Intangibles");

^iaZ!VcY!^ciZgZhi!d[!M?KC!^c!dg!id!Vaa!^chigjbZcih!VcY!YdXjbZcih!XdkZg^c\!dg!gZaVi^c\!id!i]Z!VWdkZ!YZhXg^WZY!egdeZgin*!^c
itle and interest of TERI in or to all instruments and documents covering or relating to the above described property, i
 h*!aZY\Zg!h]ZZih*![^aZh!VcY!di]Zg!YViV!&Vaa!hjX]!^chigjbZcih!VcY!YdXjbZcih!WZ^c\!XVaaZY!i]Z!tKZaViZY!>dXjbZcihu'9
 s, ledger sheets, files and other data (all such instruments and documents being called the "Related Documents");

,*!Y^k^YZcYh!VcY-dg!di]Zg!ZVgc^c\h!d[!Vcn!`^cY!l]^X]!VgZ!eV^Y!l^i]!gZheZXi!id!dg!YZg^kZY![gdb!i]Z!JaZY\ZY!;XXdjci*!VcY
   dividends and/or other earnings of any kind which are paid with respect to or derived from the Pledged Account, an
bV`Z!XaV^b![dg*!XdaaZXi!VcY!gZXZ^kZ*!Vcn!VcY!Vaa!hjX]!^ciZgZhi*!Y^k^YZcYh!VcY-dg!di]Zg!ZVgc^c\h9!VcY
make    claim for, collect and receive, any and all such interest, dividends and/or other earnings; and

ZZYh!d[!Vaa!d[!i]Z![dgZ\d^c\9
eeds of all of the foregoing;


rg!g^\]ih!d[!M?KC!id!gZXZ^kZ!eVnbZci!d[!AjVgVcin!@ZZh*!di]Zg!i]Vc!i]Z!M?KC!AjVgVciZZ!@ZZ!?ci^iaZbZci*![gdb!i]Z!Ilc
   rights of TERI to receive payment of Guaranty Fees, other than the TERI Guarantee Fee Entitlement, from the Own
jWhZfjZci!AjVgVciZZ!@ZZh![gdb!i]Z!IlcZg!ejghjVci!id!ZVX]!d[!i]Z!AjVgVcin!;\gZZbZcih*!VcY!Vcn!hZeVgViZ!jcYZgiV`^c
ubsequent    Guarantee Fees from the Owner pursuant to each of the Guaranty Agreements, and any separate undertakir



aa!g^\]ih!d[!M?KC!id!gZXZ^kZ!dg!XdaaZXi!KZXdkZg^Zh9!VcY
11 rights of TERI to receive or collect Recoveries; and


dgZ\d^c\,
oregoing.

!^c!l]^X]!i]Z!IlcZg!]Vh!WZZc!\gVciZY!V!hZXjg^in!^ciZgZhi!^h!]ZgZ^c!XdaaZXi^kZan!gZ[ZggZY!id!Vh!t=daaViZgVa,u!Ci!^h!Zme
 in which the Owner has been granted a security interest is herein collectively referred to as "Collateral." It is exp
VjidbVi^XVaan!ViiVX]!id!Vcn!VcY!Vaa![jijgZ!YZedh^ih!id*!ZVgc^c\h![gdb*!VcY!egdXZZYh!d[!i]Z!JaZY\ZY!;XXdjci!^bbZY^
automatically attach to any and all future deposits to, earnings from, and proceeds of the Pledged Account immed
ViZan!jedc!i]Z!gZXZ^ei!i]ZgZd[*!l^i]dji!i]Z!bV`^c\!dg!Yd^c\!d[!Vcn![jgi]Zg!VXi!dg!i]^c\!l]VihdZkZg,!M?KC!h]Vaa!egdbe
ately upon the receipt thereof, without the making or doing of any further act or thing whatsoever. TERI shall prom'
XjbZcih*!Vh!bVn!WZ!gZfjZhiZY![gdb!i^bZ!id!i^bZ!Wn!i]Z!IlcZg!id!XgZViZ*!Zk^YZcXZ*!bV^ciV^c!VcY!Z[[ZXi!i]Z!IlcZgvh!hZ
cuments, as may be requested from time to time by the Owner to create, evidence, maintain and effect the Owner's sl



M]Z!hZXjg^in!^ciZgZhi!d[!i]Z!IlcZg!jcYZg!i]^h!;\gZZbZci!hZXjgZh!&V'!i]Z!eVnbZci!VcY!eZg[dgbVcXZ!d[!Vaa!^cYZWiZYcZhh*
The security interest of the Owner under this Agreement secures (a) the payment and performance of all indebtedness
 ,*!id!i]Z!IlcZg!&dg!^ih!Vhh^\cZZh'*!ejghjVci!id!ZVX]!d[!i]Z!AjVgVcin!;\gZZbZcih9!&W'!eZg[dgbVcXZ!Wn!M?KC!d[!i]Z!V\gZZ
    to the Owner (or its assignees), pursuant to each of the Guaranty Agreements; (b) performance by TERI of the agree
   !Wn!i]Z!IlcZg!&dg!^ih!Vhh^\cZZh'*!^cXajY^c\*!l^i]dji!a^b^iVi^dc*!gZVhdcVWaZ!ViidgcZnvh![ZZh!VcY!aZ\Va!ZmeZchZh*!^c!i]Z!Z
    by the Owner (or its assignees), including, without limitation, reasonable attorney's fees and legal expenses, in the e
h!d[!i]Z!IlcZg!&dg!^ih!Vhh^\cZZh'*!dg!^c!i]Z!Zc[dgXZbZci!d[!i]Z!dWa^\Vi^dch!d[!M?KC*!jcYZg!i]^h!;\gZZbZci!dg!ZVX]!d[!i]
s of the Owner (or its assignees), or in the enforcement of the obligations of TERI, under this Agreement or each of ti
hiViZ!dg![ZYZgVa!WVc`gjeiXn*!^chdakZcXn*!dg!gZdg\Vc^oVi^dc!egdXZZY^c\'9!VcY!&Y'!Vcn!gZcZlVah*!Xdci^cjVi^dch!dg!ZmiZch^d
state   or federal bankruptcy, insolvency, or reorganization proceeding); and (d) any renewals, continuations or extensic
 !tLZXjgZY!IWa^\Vi^dchu',
   "Secured Obligations").

 Y\ZY!;XXdjci,!M?KC!h]Vaa!cdi!&ZmXZei!Vh!egdk^YZY!^c!LZXi^dch!1&Y'&^^'*!2!VcY!/1*!dg!Vh!di]Zgl^hZ!heZX^[^XVaan!eZgb^iiZ
 dged  Account. TERI shall not (except as provided in Sections 3(d)(ii), 4 and 13, or as otherwise specifically permitte
gVidg*!Vcn![jcYh![gdb!dg![jgi]Zg!Vhh^\c*!eaZY\Z*!dg!]nedi]ZXViZ!i]Z!JaZY\ZY!;XXdjci!dg!Vcn!edgi^dc!d[!i]Z!JaZY\ZY!;XX
rator, any funds from or further assign, pledge, or hypothecate the Pledged Account or any portion of the Pledged Aci
             Case  6:18-ap-01089-MH      Doc 33-4 Filed     01/09/19   Entered 01/09/19
                                                                                  with this13:20:46
                                                                                            AgreementDesc
eVnbZci!d[!Vaa!ZmeZchZh!^cXjggZY!Wn!i]Z!;Yb^c^higVidg!dg!MgjhiZZ!^c!XdccZXi^dc!l^i]!i]^h!;\gZZbZci!dg!i]Z!ZmZgX^hZ!d
payment  of all expenses incurred by the Administrator  or Trustee in connection                        or the exercise o
                                       Declaration in Support Page 320 of 369
di!a^b^iZY!id!i]Z!ZmeZchZh!d[!iV`^c\*!VYkZgi^h^c\*!egdXZhh^c\*!egZeVg^c\!VcY!hidg^c\!i]Z!=daaViZgVa!id!WZ!hdaY*!Vaa!Xdjgi!X
of limited to the expenses of taking, advertising, processing, preparing and storing the Collateral to be sold, all court
Zl^i]9
ewith;

i]Z!eVnbZci!d[!kVa^Y!AjVgVcin!=aV^bh!^c!VXXdgYVcXZ!l^i]!i]Z!iZgbh!i]ZgZd[!^c!i]Z!dgYZg!^c!l]^X]!V!XdbeaZiZ!XaV^b!&^c
the  payment of valid Guaranty Claims in accordance with the terms thereof in the order in which a complete claim (in
 Z!hVbZ!YVn!Vh!gZXZ^kZY!Vi!i]Z!hVbZ!i^bZ!&^[!i]ZgZ!VgZ!cdi!hj[[^X^Zci![jcYh!^c!i]Z!JaZY\ZY!;XXdjci!id!eVn!Vaa!XaV^bh!eVn
 e same day as received at the same time (if there are not sufficient funds in the Pledged Account to pay all claims pay
 i*!egd!gViV*![gdb!i]Z!JaZY\ZY!;XXdjci!Vh!Y^gZXiZY!Wn!i]Z!;Yb^c^higVidg'9!VcY
t, pro rata, from the Pledged Account as directed by the Administrator); and

gZbV^cYZg!id!WZ!]ZaY!ejghjVci!id!i]Z!iZgbh!d[!i]^h!;\gZZbZci!Vh!Xdci^cj^c\!hZXjg^in![dg!M?KCvh!eVnbZci!d[!i]Z!gZbV^c
remainder to be held pursuant to the terms of this Agreement as continuing security for TERI's payment of the remaii

 !Vcn!hjX]!egdXZZYh*!bdc^Zh*!dg!WVaVcXZh!^c!VXXdgYVcXZ!l^i]!i]^h!;\gZZbZci!egdbeian!jedc!^ih!gZXZ^ei!d[!i]Z!hVbZ,!Cc
  any such proceeds, monies, or balances in accordance with this Agreement promptly upon its receipt of the same. Ir
  h*!dg!WVaVcXZh!h]Vaa!WZ!Veea^ZY!Wn!i]Z!;Yb^c^higVidg!id!Y^hX]Vg\Z!^c!l]daZ!dg!^c!eVgi!Vcn!jceV^Y!LZXjgZY!IWa^\Vi^dc*
  s, or balances shall be applied by the Administrator to discharge in whole or in part any unpaid Secured Obligation
g^i^c\!dg!di]Zgl^hZ!Wn!M?KC!Vi!Vcn!i^bZ,!Nedc!Vcn!hVaZ!d[!=daaViZgVa!Wn!i]Z!;Yb^c^higVidg!&l]Zi]Zg!ejghjVci!id!V!edl
riting or otherwise by TERI at any time. Upon any sale of Collateral by the Administrator (whether pursuant to a pow
Z!;Yb^c^higVidg!dg!d[!i]Z!d[[^XZg!bV`^c\!i]Z!hVaZ!h]Vaa!WZ!V!hj[[^X^Zci!Y^hX]Vg\Z!id!i]Z!ejgX]VhZg!dg!ejgX]VhZgh!d[!i]Z!=
e Administrator or of the officer making the sale shall be a sufficient discharge to the purchaser or purchasers of the C
Z!id!i]Z!Veea^XVi^dc!d[!Vcn!eVgi!d[!i]Z!ejgX]VhZ!bdcZn!eV^Y!dkZg!id!i]Z!;Yb^c^higVidg!dg!hjX]!d[[^XZg*!dg!WZ!VchlZgV
e to the application of any part of the purchase money paid over to the Administrator or such officer, or be answen
]Zg!Y^hedh^i^dc!d[!Vcn!=daaViZgVa!Wn!i]Z!;Yb^c^higVidg!]ZgZjcYZg*!M?KC!h]Vaa!gZbV^c!a^VWaZ![dg!Vcn!YZ[^X^ZcXn,!;cn!F
her   disposition of any Collateral by the Administrator hereunder, TERI shall remain liable for any deficiency. Any
![dgi]l^i]!WZ!igVch[ZggZY!id!M?KC!dc!i]Z!iZgbh!VcY!XdcY^i^dch!hZi![dgi]!^c!i]Z!AjVgVcin!;\gZZbZcih,
  forthwith be transferred to TERI on the terms and conditions set forth in the Guaranty Agreements.

 Z,!;aa!g^\]ih*!gZbZY^Zh*!dg!edlZgh!Xdc[ZggZY!jedc!i]Z!IlcZg!]ZgZ^c!dg!Wn!aVl!h]Vaa!WZ!XjbjaVi^kZ!VcY!XdcXjggZci!Vi!i]
 e. All rights, remedies, or powers conferred upon the Owner herein or by law shall be cumulative and concurrent at tl
^h!gZVhdcVWan!cZXZhhVgn!id!XjgZ!Vcn!YZ[Vjai*![dgZXadhZ!dg!ZmZgX^hZ!i]Z!edlZg!d[!hVaZ!dg!Vcn!di]Zg!gZbZYn!VkV^aVWaZ!id!^i
is reasonably necessary to cure any default, foreclose or exercise the power of sale or any other remedy available to it
]dji!i]Z!cZXZhh^in!d[!YZXaVg^c\!Vaa!hjbh!hZXjgZY!]ZgZWn!id!WZ!YjZ!VcY!eVnVWaZ,!Nedc!Vcn!hjX]!dXXVh^dc*!i]Z!;Yb^c^hi
hout  the necessity of declaring all sums secured hereby to be due and payable. Upon any such occasion, the Administ
 aaViZgVa!Vh!egdk^YZY!^c!i]^h!;\gZZbZci!dg!ejghjVci!id!i]Z!CcYZcijgZ!VcY!Vh!eZgb^iiZY!Wn!aVl,!M]Z!gZbV^c^c\!=daaViZgVa
 llateral as provided in this Agreement or pursuant to the Indenture and as permitted by law. The remaining Collateral
aZ*!aZVhZ*!dg!Y^hedh^i^dc!dg!i]ZgZV[iZg!id!WZXdbZ!YjZ!dg!eVnVWaZ!dc!Vcn!d[!i]Z!LZXjgZY!IWa^\Vi^dch,
le, lease, or disposition or thereafter to become due or payable on any of the Secured Obligations.

;9!KdaZ!d[!i]Z!;Yb^c^higVidg,
   Role of the Administrator.


i]Vi!i]Z!IlcZg!]Vh!eaZY\ZY!Vaa!d[!^ih!g^\]i*!i^iaZ!VcY!^ciZgZhi!jcYZg!i]^h!;\gZZbZci!VcY!^ih!^ciZgZhi!^c!i]Z!JaZY\ZY!;XXdj
that the Owner has pledged all of its right, title and interest under this Agreement and its interest in the Pledged Accoi
jX]!eaZY\Z*!Vaa!g^\]ih!d[!i]Z!IlcZg!]ZgZjcYZg*!hjW_ZXi!id!i]Z!a^b^iVi^dch!VcY!dWa^\Vi^dch!d[!i]^h!;\gZZbZci*!bVn!WZ!Zm
uch  pledge, all rights of the Owner hereunder, subject to the limitations and obligations of this Agreement, may be ex
 gbh!VcY!a^b^iVi^dch!d[!i]^h!;\gZZbZci*!i]Z!;Yb^c^higVidg*!dc!i]Z!IlcZgvh!WZ]Va[*!^c!VXXdgYVcXZ!l^i]!i]Z!CcYZcijgZ*!h]
 rms and limitations of this Agreement, the Administrator, on the Owner's behalf, in accordance with the Indenture, sl
 jcYZg*!^cXajY^c\*!l^i]dji!a^b^iVi^dc8
under, including, without limitation:

lVa!d[![jcYh![gdb!i]Z!JaZY\ZY!;XXdjci!id!eVn!i]Z!MgjhiZZ*!Vh!Vhh^\cZZ!d[!i]Z!FdVch*!l^i]!gZheZXi!id!V!AjVgVcin!=aV^b
wal of funds from the Pledged Account to pay the Trustee, as assignee of the Loans, with respect to a Guaranty Clain-


lVa!d[![jcYh!ejghjVci!id!LZXi^dc!1&Y'&^^'!]ZgZd[9
wal of funds pursuant to Section 3(d)(ii) hereof;


bZci!d[![jcYh!^c!i]Z!JaZY\ZY!;XXdjci!^c!?a^\^WaZ!CckZhibZcih!Vh!Y^gZXiZY!Wn!M?KC![gdb!i^bZ!id!i^bZ9!VcY
ment of funds in the Pledged Account in Eligible Investments as directed by TERI from time to time; and


hZ!d[!i]Z!gZbZY^Zh!d[!i]Z!IlcZg!dc!YZ[Vjai!Wn!M?KC!jcYZg!LZXi^dc!7,
se of the remedies of the Owner on default by TERI under Section 9.


^gZXih!M?KC!id!eVn!Vaa!hjbh!^ciZcYZY!id!WZ!eaVXZY!^c!i]Z!JaZY\ZY!;XXdjci*!^cXajY^c\*!l^i]dji!a^b^iVi^dc*!Vaa![jijgZ!KZX
irects TERI to pay all sums intended to be placed in the Pledged Account, including, without limitation, all future Rec
n!i]Z!MgjhiZZ!^c!VXXdgYVcXZ!l^i]!6,.0&X'&@'!d[!i]Z!CcYZcijgZ!VcY![jcYh!]ZaY!i]ZgZ^c!h]Vaa!WZ!^ckZhiZY!Wn!i]Z!MgjhiZZ!^c
y the Trustee in accordance with 8.02(c)(F) of the Indenture and funds held therein shall be invested by the Trustee in
h!]ZaY!^c!i]Z!JaZY\ZY!;XXdjci!^c!i]Z![dgb!d[!WVc`!YZedh^ih!h]Vaa!WZ!YZedh^iZY!dcan!l^i]!^chi^iji^dch!i]Vi!VgZ![ZYZgVaan!^
s held in the Pledged Account in the form of bank deposits shall be deposited only with institutions that are federally
aused  or willCase
               have6:18-ap-01089-MH        Docthe
                                                33-4
                     caused, within tenDeclaration
                                        days,     filingFiled
                                                         of all01/09/19
                                                                appropriateEntered 01/09/19
                                                                            financing
                                                     in Support Page 321 of 369
                                                                                            13:20:46
                                                                                      statements        Desc filing office
VjhZY!dg!l^aa!]VkZ!XVjhZY*!l^i]^c!iZc!YVnh*!i]Z![^a^c\!d[!Vaa!Veegdeg^ViZ![^cVcX^c\!hiViZbZcih!^c!i]Z!egdeZg![^a^c\!d[[^XZ
                                                                                                 in the proper
Xjg^in!^ciZgZhi!^c!i]Z!=daaViZgVa!\gVciZY!id!i]Z!IlcZg!]ZgZjcYZg!^c!l]^X]!V!hZXjg^in!^ciZgZhi!XVc!WZ!eZg[ZXiZY!Wn!i]Z![^a
curity interest in the Collateral granted to the Owner hereunder in which a security interest can be perfected by the fil



 ]Z!hZXjg^in!^ciZgZhi!\gVciZY!id!i]Z!IlcZg!ejghjVci!id!i]^h!;\gZZbZci*!M?KC!]Vh!cdi!eaZY\ZY*!Vhh^\cZY*!hdaY*!\gVciZY!V
 he security interest granted to the Owner pursuant to this Agreement, TERI has not pledged, assigned, sold, granted a
 Vh!cdi!Vji]dg^oZY!i]Z![^a^c\!d[!VcY!^h!cdi!VlVgZ!d[!Vcn![^cVcX^c\!hiViZbZcih!V\V^chi!M?KC!i]Vi!^cXajYZ!V!YZhXg^ei^dc!d[!
 as not authorized the filing of and is not aware of any financing statements against TERI that include a description of
i^c\!id!i]Z!hZXjg^in!^ciZgZhi!\gVciZY!id!i]Z!IlcZg!]ZgZjcYZg!dg!i]Vi!]Vh!WZZc!iZgb^cViZY,!M?KC!^h!cdi!VlVgZ!d[!Vcn!_jY\
ting to the security interest granted to the Owner hereunder or that has been terminated. TERI is not aware of any judl

Vci^Zh!^c!i]^h!LZXi^dc!/2&W'!h]Vaa!Xdci^cjZ!^c![jaa![dgXZ!VcY!Z[[ZXi!jci^a!iZgb^cVi^dc!d[!i]^h!;\gZZbZci,
anties in this Section 14(b) shall continue in full force and effect until termination of this Agreement.

ZciVi^dch!VcY!lVggVci^Zh!VgZ!hjW_ZXi!id!&^'!i]Z!ZmZgX^hZ!d[!_jY^X^Va!Y^hXgZi^dc!^c!VXXdgYVcXZ!l^i]!i]Z!\ZcZgVa!eg^cX^eaZh!d
entations and warranties are subject to (i) the exercise of judicial discretion in accordance with the general principles
Z!Nc^iZY!LiViZh!d[!;bZg^XV!VcY!d[!i]Z!Xdchi^iji^dcVa!edlZgh!d[!i]Z!Nc^iZY!LiViZh!d[!;bZg^XV!VcY!&^^^'!WVc`gjeiXn*!^chd
e United States of America and of the constitutional powers of the United States of America and (iii) bankruptcy, insc
 ZcZgVaan,
 enerally.


M?KC!V\gZZh!VcY!XdkZcVcih!l^i]!i]Z!IlcZg!Vh![daadlh8
TERI agrees and covenants with the Owner as follows:


 !d[!=daaViZgVa,!M?KC!h]Vaa!cdi!eZgb^i!i]Z!=daaViZgVa!id!WZ!jhZY!^c!k^daVi^dc!d[!Vcn!d[!i]Z!AjVgVcin!;\gZZbZcih!dg!i]^h!
  of Collateral. TERI shall not permit the Collateral to be used in violation of any of the Guaranty Agreements or this


!hd!dWa^\ViZY*!eVn!VcY!Y^hX]Vg\Z!l]Zc!YjZ!Vaa!iVmZh*!VhhZhhbZcih*!a^XZchZ!dg!eZgb^i![ZZh*!aZk^Zh!VcY!di]Zg!X]Vg\Zh!jedc
 so obligated, pay and discharge when due all taxes, assessments, license or permit fees, levies and other charges upon
!YjZ!Vaa!di]Zg!iVmZh*!aZk^Zh*!dg!VhhZhhbZcih!gZaVi^c\!id!^ih!Wjh^cZhh!l]^X]*!^[!jceV^Y*!b^\]i!\^kZ!g^hZ!id!Vcn!eZcVain*!hZXj
 due all other taxes, levies, or assessments relating to its business which, if unpaid, might give rise to any penalty, sec
\V^chi!i]Z!=daaViZgVa,!M]Z!=daaViZgVa!VcY!Vaa!^cXdbZ!VcY-dg!egdXZZYh!d[!i]Z!=daaViZgVa!h]Vaa!WZ*!VcY!WZ!igZViZY!Wn!M?KC!
gainst  the Collateral. The Collateral and all income and/or proceeds of the Collateral shall be, and be treated by TERI
 hi!XgZViZY!]ZgZjcYZg*!VcY!M?KC!h]Vaa!gZedgi!i]Z!=daaViZgVa!VcY!Vaa!hjX]!egdXZZYh!Vh!^ih!hdaZ!egdeZgin!jci^a*!jcaZhh!VcY!Z
 st created hereunder, and TERI shall report the Collateral and all such proceeds as its sole property until, unless and c
Vci!id!ZVX]!d[!i]Z!AjVgVcin!;\gZZbZcih!VcY!i]^h!;\gZZbZci,
ant  to each of the Guaranty Agreements and this Agreement.

 XZei!Vh!di]Zgl^hZ!ZmegZhhan!eZgb^iiZY!^c!i]^h!;\gZZbZci*!M?KC!h]Vaa!cdi!hZaa*!Vhh^\c*!igVch[Zg*!eaZY\Z*!]nedi]ZXViZ*!dg
 cept as otherwise expressly permitted in this Agreement, TERI shall not sell, assign, transfer, pledge, hypothecate, or
jci^a!Vaa!d[!i]Z!LZXjgZY!IWa^\Vi^dch!VgZ![jaan!hVi^h[^ZY,!M?KC!h]Vaa!egdiZXi!VcY!YZ[ZcY!i]Z!=daaViZgVa![gdb!VcY!V\V^chi!V
until all of the Secured Obligations are fully satisfied. TERI shall protect and defend the Collateral from and against
!eVgin!di]Zg!i]Vc!i]Z!MgjhiZZ,
 party other than the Trustee.

g^in!CciZgZhi,!M?KC!V\gZZh!i]Vi!^i!h]Vaa!Yd!Vaa!i]^c\h!cZXZhhVgn!id!egZhZgkZ!VcY!bV^ciV^c!i]Z!hZXjg^in!^ciZgZhih!d[!i]Z!Il
rity Interest. TERI agrees that it shall do all things necessary to preserve and maintain the security interests of the Ova
 daaViZgVa!VcY!h]Vaa!cdi!eZgb^i!i]Z!XgZVi^dc!d[!Vcn!di]Zg!a^Zc*!X]Vg\Z*!hZXjg^in!^ciZgZhi*!dg!ZcXjbWgVcXZ!^c!i]Z!=daaViZgVa
 ollateral and shall not permit the creation of any other lien, charge, security interest, or encumbrance in the Collateral
mZXji^dc*!VcY!i]Z!;Yb^c^higVidg!V\gZZh!id![^aZ!dg!gZXdgY!&Vi!^ih!dlc!Xdhi!VcY!ZmeZchZ'*!hjX]!cdi^XZh*![^cVcX^c\!hiViZbZc
xecution,  and the Administrator agrees to file or record (at its own cost and expense), such notices, financing stateme:
,*!VcY!M?KC!h]Vaa!YZa^kZg!id!i]Z!MgjhiZZ!jedc!gZfjZhi!i]ZgZ[dg!hjX]!hZXjg^i^Zh*!V\gZZbZcih*!lg^i^c\h*!YdXjbZcih*!XZgi^[^X
   and TERI shall deliver to the Trustee upon request therefor such securities, agreements, writings, documents, certifi
ZZbh!cZXZhhVgn![gdb!i^bZ!id!i^bZ!id!eZg[ZXi!VcY!bV^ciV^c!i]Z!eZg[ZXi^dc!d[!i]Z!hZXjg^in!^ciZgZhih!d[!i]Z!MgjhiZZ!jcYZg!i
eems necessary from time to time to perfect and maintain the perfection of the security interests of the Trustee under
Z!i]^h!;\gZZbZci!VcY!Vcn![^cVcX^c\!hiViZbZci!gZ[aZXi^c\!i]Z!XdciZci!d[!i]^h!;\gZZbZci![dg!gZXdgY!^c!Vcn!\dkZgcbZciVa
e this Agreement and any financing statement reflecting the content of this Agreement for record in any governmenta

VcY!KZaViZY!>dXjbZcih,!M?KC!V\gZZh8
and Related Documents. TERI agrees:


cVWan!gZfjZhiZY!id!Yd!hd!Wn!i]Z!;Yb^c^higVidg*!id!egZeVgZ!VcY!YZa^kZg!id!i]Z!;Yb^c^higVidg!V!hX]ZYjaZ!^c![dgb!hVi^h[VXid
nably  requested to do so by the Administrator, to prepare and deliver to the Administrator a schedule in form satisfact
aa!=daaViZgVa!VcY!i]Z!adXVi^dc!i]ZgZd[9!VcY
11 Collateral and the location thereof; and

jgViZ!VcY!XdbeaZiZ!gZXdgYh!Vi!Vaa!i^bZh!^c!gZheZXi!d[!i]Z!=daaViZgVa!VcY!id!YZa^kZg!id!i]Z!;Yb^c^higVidg!Xde^Zh!d[!hjX]!g
urate and complete records at all times in respect of the Collateral and to deliver to the Administrator copies of such I
^c^higVidg!bVn!gZVhdcVWan!gZfjZhi,
inistrator may reasonably request.
\gZZbZci!bVn!WZ!VbZcYZY!dg!bdY^[^ZY!dcan!Wn!i]Z!lg^iiZc!V\gZZbZci!d[!M?KC*!i]Z!IlcZg*!i]Z!;Yb^c^higVidg!VcY!l]^
greement may be amended
           Case          or modified only
                 6:18-ap-01089-MH     Doc by the written
                                          33-4           agreementEntered
                                                 Filed 01/09/19    of TERI,01/09/19
                                                                            the Owner, the Administrator
                                                                                    13:20:46  Desc       and whi
                                      Declaration in Support    Page 322 of 369


jcYZg!i]^h!;\gZZbZci!h]Vaa!WZ!hZci!Wn!Vcn!bZVch!gZfj^g^c\!gZXZ^ei!h^\cVijgZ*!dg!^[!Wn![VXh^b^aZ!Xdc[^gbZY!Wn![^ghi+XaVh
under this Agreement shall be sent by any means requiring receipt signature, or if by facsimile confirmed by first-clas




 gXZh!Cchi^ijiZ*!CcX,
 rces Institute, Inc.




 hhdX^Vi^dc
 ssociation
^XZh+L@L
ices-SFS
gY!@addg
rd Floor

gcVgY
rnard

g!i]Z!IlcZg8
r the Owner:

 iV!LZgk^XZh*!CcX,
 to   Services, Inc.
  rg
-+!12  i]!@addg
     34th Floor
   /35
   157
  nc!<dcVkZcijgZ
 yn    Bonaventure




 gedgVi^dc
 rporation
  rg
-+!12  i]!@addg
     34th Floor
   /35
   157
 !FVl!>ZeVgibZci
    Law Department

Z!di]Zg!eVgi^Zh!^c!VXXdgYVcXZ!l^i]!i]^h!hZXi^dc*!YZh^\cViZ!V!Y^[[ZgZci!VYYgZhh![dg!cdi^XZh!i]ZgZV[iZg!jcYZg!i]^h!;\gZZbZ
e other parties in accordance with this section, designate a different address for notices thereafter under this Agreeme

!;cn!VXi^dc!gZfj^gZY!dg!eZgb^iiZY!id!WZ!iV`Zc!dg!YdcZ!]ZgZjcYZg!dc!V!YVn!l]^X]!^h!cdi!V!Wjh^cZhh!YVn!^c!<dhidc*!GVhh
 Any action required or permitted to be taken or done hereunder on a day which is not a business day in Boston, Mass
Vh!^[!iV`Zc!dg!YdcZ!dc!hjX]!cdc+Wjh^cZhh!YVn,
as if taken or done on such non-business day.

gjhiZZ,!Ci!^h!ZmegZhhan!jcYZghiddY!VcY!V\gZZY!Wn!i]Z!eVgi^Zh!]ZgZid!i]Vi!&V'!i]^h!;\gZZbZci!^h!ZmZXjiZY!VcY!YZa^kZgZY!Wn
rustee. It is expressly understood and agreed by the parties hereto that (a) this Agreement is executed and delivered b:
n!Wji!hdaZan!Vh!igjhiZZ!d[!i]Z!IlcZg!^c!i]Z!ZmZgX^hZ!d[!i]Z!edlZgh!VcY!Vji]dg^in!Xdc[ZggZY!VcY!kZhiZY!^c!^i*!&W'!ZVX]!d[!i
y but solely as trustee of the Owner in the exercise of the powers and authority conferred and vested in it, (b) each of
i]Z!IlcZg!^h!bVYZ!VcY!^ciZcYZY!cdi!Vh!eZghdcVa!gZegZhZciVi^dch*!jcYZgiV`^c\h!VcY!V\gZZbZcih!Wn!PM=!Wji!^h!bVYZ!Vc
the Owner is made and intended not as personal representations, undertakings and agreements by WTC but is made al
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 !Entered 01/09/19
                                                           <n8
                                                           By:  13:20:46 DescTRUST C01\
                                                               PCFGCHAMIH!MKNLM!=IG
                                                               WILMINGTON
                     Declaration in Support Page 323 of 369
                                                              MgjhiZZ!VcY!cdi!^c!^ih!^cY^k^YjV
                                                              Trustee and not in its individu

                                              !       <n8!-h-!G^X]ZaZ!=,!BVggV
                                                      By: /s/ Michele C. Harm
                                              !       !         HVbZ8!G^X]ZaZ!=,!BVggV
                                                                Name:   Michele C. Harm
                                              !       !         M^iaZ8!@^cVcX^Va!LZgk^XZh!I[[
                                                                Title: Financial Services Off
                                              !       !         !



                                     !
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 324 of 369
kZ!FdVc!Jgd\gVb
V 16., 1-d%JC.1.1.1 11V61[L111


Vb
am         Case 6:18-ap-01089-MH     Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                                   Declaration in Support Page 325 of 369
 &Hdgi]!MZmVh!B^\]Zg!?YjXVi^dc'
 (North  Texas Higher Education)
b
m
  gVb
 ram
 !Jgd\gVb
  Program
Vi^dc!FdVc!Jgd\gVb
ation  Loan Program
  Vc!Jgd\gVb
  an Program
gd\gVb
rogram
 dVc!Jgd\gVb
 oan  Program




 =!VcY!LX]dda!=]VccZa'
 C  and School Channel)
gd\gVb
rogram
gd\gVb
rogram
 c!Jgd\gVb
 n Program




gVb
ram

c!Jgd\gVb
n Program

cn




dVc!Jgd\gVb
oan Program




!FdVc!Jgd\gVb
 Loan Program
\gVb
gram




dVc!Jgd\gVb
oan Program

Vcn
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 326 of 369
 c!HVi^dcVa!<Vc`
 n National Bank
            Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                                 Declaration in Support Page 327 of 369
VhZ!<Vc`*!H,;,!&Vh!hjXXZhhdg!id!<Vc`!IcZ*!H,;,'
ase Bank, N.A. (as successor to Bank One, N.A.)


 ,


sh!VcY!MgVYZgh!Mgjhi!=dbeVcn
   and Traders Trust Company


<Vc`
Bank


,;,
.A.


 `
 k


`
k


!<Vc`,
 Bank.


;,
A.




                                                  !
     *!YViZY!IXidWZg!/*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!=^i^oZch!<Vc`!d[!K]dYZ!ChaVcYvh!JZcc!LiViZ!NcYZg\gVYj
  ,*!YViZY!;j\jhi!/*!0../*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!@^ghi!HVi^dcVa!<Vc`!Hdgi]ZVhivh!=;LF!NcYZg\gVYjViZ!;a
      dated August    1, 2001,
                   Case        for loans that were
                          6:18-ap-01089-MH      Docoriginated under
                                                     33-4 Filed       First National
                                                                   01/09/19           Bank
                                                                                 Entered     Northeast's
                                                                                          01/09/19        CASL Desc
                                                                                                    13:20:46     Undergraduate Al
 0..1*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!AG;=!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
2003,       for loans that were originated under  GMACinBank's
                                             Declaration           Alternative
                                                             Support     Page 328Loanof Program.
                                                                                        369
   hhdX^Vi^dc*!YViZY!;eg^a!/5*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!i]Z!BL<=!FdVc!Jgd\gVb,
   ssociation,    dated April 17, 2002, for loans that were originated under the HSBC Loan Program.
 `*!YViZY!GVn!0.*!0..1*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!M]Z!Bjci^c\idc!HVi^dcVa!<Vc`vh!Bjci^c\idc!<Vc`!?YjXV
 k,    dated May 20, 2003, for loans that were originated under The Huntington National Bank's Huntington Bank Educa
 ,*! (successor
      &hjXXZhhdg! to
                   id! Bank
                       <Vc`! One,
                             IcZ*! N.A.,)
                                   H,;,*'! dated
                                           YViZY! May
                                                  GVn! 13,
                                                       /1*! 2002,
                                                            0..0*! [dg! adVch! that
                                                                   for loans   i]Vi! were
                                                                                     lZgZ! originated
                                                                                           dg^\^cViZY! under
                                                                                                       jcYZg! Bank
                                                                                                              <Vc`! One's
                                                                                                                    IcZvh! CORPO
                                                                                                                           =IKJI
 \gVb*!VcY!=Vbejh!IcZ!FdVc!Jgd\gVb,
 gram,      and Campus One Loan Program.
    ,*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!EZn<Vc`vh!Jg^kViZ!?YjXVi^dc!FdVc!Jgd\gVb,
       for loans that were originated under KeyBank's Private Education Loan Program.
 jhi!=dbeVcn*!YViZY!;eg^a!07*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!GVcj[VXijgZgh!VcY!MgVYZgh!Mgjhi!=dbeVcnvh
 ust Company, dated April 29, 2004, for loans that were originated under Manufacturers and Traders Trust Company's
yn!04*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!HVi^dcVa!=^in!<Vc`vh!HVi^dcVa!=^in!FdVc!Jgd\gVb,
      26, 2002, for loans that were originated under National City Bank's National City Loan Program.
yn!0/*!0..4*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!HVi^dcVa!=^in!<Vc`vh!KZ[ZggVa!FdVc!Jgd\gVb*!^cXajY^c\!i]Z!;hijiZ!Jg^
      21, 2006, for loans that were originated under National City Bank's Referral Loan Program, including the Astute Pr
   00*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!JH=!<Vc`vh!;aiZgcVi^kZ!=dc[dgb^c\!FdVc!Jgd\gVb*!<gVodh!;aiZgcVi^k
   22,   2004, for loans that were originated under PNC Bank's Alternative Conforming Loan Program, Brazos Alternati'
   c`!;aiZgcVi^kZ!FdVc!Jgdg\Vb*!IaY!HVi^dcVa!<Vc`!;aiZgcVi^kZ!FdVc!Jgd\gVb*!KZ\^dch!<Vc`!;aiZgcVi^kZ!FdVc!Jgd\gVb
   nk   Alternative Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Prograi

  .*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!LdkZgZ^\c!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
  0, 2004, for loans that were originated under Sovereign Bank's Alternative Loan Program.
   ,*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!LjcMgjhi!<Vc`vh!LjcMgjhi!;aiZgcVi^kZ!FdVc!Jgd\gVb,
      2002, for loans that were originated under SunTrust Bank's SunTrust Alternative Loan Program.
yn!00*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!M=@!HVi^dcVa!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
     22, 2005, for loans that were originated under TCF National Bank's Alternative Loan Program.
 ,*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!N,L!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
     2005, for loans that were originated under U.S Bank's Alternative Loan Program.




                                                               !
kZ!FdVc!Jgd\gVb*!HVkn!@ZYZgVa!;aiZgcVi^kZ!FdVc!Jgd\gVb*!VcY!QVci]jh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
     ,*!YViZY!IXidWZg!/*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!=^i^oZch!<Vc`!d[!K]dYZ!ChaVcYvh!JZcc!LiViZ!NcYZg\gVYj
        dated October
                    Case1,6:18-ap-01089-MH
                           2002, for loans that were
                                                 Doc originated
                                                      33-4 Filed under    CitizensEntered
                                                                     01/09/19      Bank of01/09/19
                                                                                             Rhode Island's  PennDesc
                                                                                                      13:20:46    State Undergradi
 ,*!YViZY!;j\jhi!/*!0../*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!@^ghi!HVi^dcVa!<Vc`!Hdgi]ZVhivh!HZacZi!NcYZg\gVYjViZ!;a
       dated August 1, 2001, for loans that Declaration
                                               were originated  under First
                                                            in Support        National
                                                                           Page   329 ofBank
                                                                                         369 Northeast's Nelnet Undergraduate A
 0..1*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!AG;=!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb
2003,        for loans that were originated under GMAC Bank's Alternative Loan Program
   hhdX^Vi^dc*!YViZY!;eg^a!/5*!0..0*!Vh!VbZcYZY!dc!DjcZ!0*!0..1!VcY!;j\jhi!/*!0..1*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZ
   ssociation,     dated April 17, 2002, as amended on June 2, 2003 and August 1, 2003, for loans that were originated undl
 `*!YViZY!GVn!0.*!0..1*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!M]Z!Bjci^c\idc!HVi^dcVa!<Vc`vh!Bjci^c\idc!<Vc`!?YjXV
 k,      dated May 20, 2003, for loans that were originated under The Huntington National Bank's Huntington Bank Educa
  ,*! (successor
        &hjXXZhhdg! to
                     id! Bank
                         <Vc`! One,
                               IcZ*! N.A.),
                                     H,;,'*! dated
                                             YViZY! May
                                                    GVn! 1,
                                                         /*! 2002,
                                                             0..0*! [dg! adVch! that
                                                                    for loans   i]Vi! were
                                                                                      lZgZ! originated
                                                                                            dg^\^cViZY! under
                                                                                                        jcYZg! Bank
                                                                                                               <Vc`! One's
                                                                                                                     IcZvh! CORPO
                                                                                                                            =IKJI
 \gVb*!VcY!=Vbejh!IcZ!FdVc!Jgd\gVb,
 gram,       and Campus One Loan Program.
    ,*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!EZn<Vc`vh!Jg^kViZ!?YjXVi^dc!FdVc!Jgd\gVb,
        for loans that were originated under KeyBank's Private Education Loan Program.
 jhi!=dbeVcn*!YViZY!;eg^a!07*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!GVcj[VXijgZgh!VcY!MgVYZgh!Mgjhi!=dbeVcnvh
 ust Company, dated April 29, 2004, for loans that were originated under Manufacturers and Traders Trust Company's
 kZbWZg!/1*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!HVi^dcVa!=^in!<Vc`vh!HVi^dcVa!=^in!FdVc!Jgd\gVb,
 vember        13, 2002, for loans that were originated under National City Bank's National City Loan Program.
yn!0/*!0..4*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!HVi^dcVa!=^in!<Vc`vh!KZ[ZggVa!FdVc!Jgd\gVb*!^cXajY^c\!i]Z!;hijiZ!Jg^
       21, 2006, for loans that were originated under National City Bank's Referral Loan Program, including the Astute Pr
   00*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!JH=!<Vc`vh!;aiZgcVi^kZ!=dc[dgb^c\!FdVc!Jgd\gVb*!<gVodh!;aiZgcVi^k
   22,    2004, for loans that were originated under PNC Bank's Alternative Conforming Loan Program, Brazos Alternati'
   c`!;aiZgcVi^kZ!FdVc!Jgdg\Vb*!IaY!HVi^dcVa!<Vc`!;aiZgcVi^kZ!FdVc!Jgd\gVb*!KZ\^dch!<Vc`!;aiZgcVi^kZ!FdVc!Jgd\gVb
   nk     Alternative Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Prograi

  .*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!LdkZgZ^\c!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
  0, 2004, for loans that were originated under Sovereign Bank's Alternative Loan Program.
   ,*!0..0*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!LjcMgjhi!<Vc`vh!LjcMgjhi!;aiZgcVi^kZ!FdVc!Jgd\gVb,
      2002, for loans that were originated under SunTrust Bank's SunTrust Alternative Loan Program.
yn!00*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!M=@!HVi^dcVa!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
     22, 2005, for loans that were originated under TCF National Bank's Alternative Loan Program.
 ,*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!N,L!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
     2005, for loans that were originated under U.S Bank's Alternative Loan Program.




                                                               !
00*!0..2*![dg!Vaa!M?KC+\jVgVciZZY!adVc!egd\gVbh![jcYZY!Wn!JH=!<Vc`*!H,;,,
22,  2004, for all TERI-guaranteed loan programs funded by PNC Bank, N.A..
 0, 2004, for Case
               loans 6:18-ap-01089-MH      Doc 33-4    FiledBank's
                                                             01/09/19   Entered  01/09/19
 .*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!LdkZgZ^\c!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
                     that were originated under Sovereign          Alternative Loan       13:20:46 Desc
                                                                                    Program.
                                        Declaration in Support Page 330 of 369
n!00*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!M=@!HVi^dcVa!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
y  22, 2005, for loans that were originated under TCF National Bank's Alternative Loan Program.
,*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!N,L!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
   2005, for loans that were originated under U.S Bank's Alternative Loan Program.

!;\gZZbZcih*!Vh!VbZcYZY!dg!hjeeaZbZciZY*!lVh!ZciZgZY!^cid!Wn!VcY!WZilZZc!M]Z!?YjXVi^dc!KZhdjgXZh!Cchi^ijiZ*!CcX,
 Agreements, as amended or supplemented, was entered into by and between The Education Resources Institute, Inc.

Y!GVgX]!/*!0..2*![dg!Vaa!M?KC+\jVgVciZZY!adVc!egd\gVbh![jcYZY!Wn!=]VgiZg!IcZ!<Vc`*!H,;,,
d   March 1, 2004, for all TERI-guaranteed loan programs funded by Charter One Bank, N.A..
  ,*!YViZY!;eg^a!1.*!0..2*![dg!Vaa!M?KC+\jVgVciZZY!adVc!egd\gVbh![jcYZY!Wn!=^i^oZch!<Vc`!d[!K]dYZ!ChaVcY,
     dated April 30, 2004, for all TERI-guaranteed loan programs funded by Citizens Bank of Rhode Island.
 ,*!0..4*![dg!adVc!dg^\^cViZY!^c!i]Z!i]Z!EZn<Vc`!Jg^kViZ!?YjXVi^dc!FdVc!Jgd\gVb,
     2006, for loan originated in the the KeyBank Private Education Loan Program.
jhi!=dbeVcn*!YViZY!;eg^a!07*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!GVcj[VXijgZgh!VcY!MgVYZgh!Mgjhi!=dbeVcnvh
ust Company, dated April 29, 2004, for loans that were originated under Manufacturers and Traders Trust Company's
00*!0..2*![dg!Vaa!M?KC+\jVgVciZZY!adVc!egd\gVbh![jcYZY!Wn!JH=!<Vc`*!H,;,,
22,    2004, for all TERI-guaranteed loan programs funded by PNC Bank, N.A..
 .*!0..2*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!LdkZgZ^\c!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
 0, 2004, for loans that were originated under Sovereign Bank's Alternative Loan Program.
n!00*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!M=@!HVi^dcVa!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
y    22, 2005, for loans that were originated under TCF National Bank's Alternative Loan Program.
,*!0..3*![dg!adVch!i]Vi!lZgZ!dg^\^cViZY!jcYZg!N,L!<Vc`vh!;aiZgcVi^kZ!FdVc!Jgd\gVb,
    2005, for loans that were originated under U.S Bank's Alternative Loan Program.




                                                         !
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 331 of 369
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 332 of 369
            Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46                Desc
                                 Declaration in Support Page 333 of 369

  Zedh^i!VcY!LZXjg^in!;\gZZbZci!&i]Z!t;\gZZbZciu'*!YViZY!Vh!d[!>ZXZbWZg!5*!0..4*!Wn!VcY!Vbdc\!MB?!?>N=;MC
  eposit and Security Agreement (the "Agreement"), dated as of December 7, 2006, by and among THE EDUCATI
 M;!L?KOC=?L*!CH=,!VcY!MB?!H;MCIH;F!=IFF?AC;M?!LMN>?HM!FI;H!MKNLM!0..4+2,!=Ve^iVa^oZY!iZgbh!
 TA SERVICES, INC. and THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4. Capitalized terms
id!hjX]!iZgbh!^c!i]Z!;\gZZbZci,
to such terms in the Agreement.

 Zci*!eaZVhZ!gZb^i!#UUUUUUUUUUUUUUUUUUU!^c!AjVgVciZZ!=aV^bh!id
 ent, please remit $                    in Guarantee Claims to




UUUUT=daaViZgVa!JgdXZZYh!;XXi,
    ]Collateral Proceeds Acct.


ZXi^dc!aZiiZg!Vadc\!l^i]!i]Z!ViiVX]ZY!WgZV`Ydlc*!l]^X]!a^hih!i]Z!FdVc&h'*!VhhdX^ViZY!l^i]!i]Z!VWdkZ+gZ[ZgZcXZY!XaV^b![
ection letter along with the attached breakdown, which lists the Loan(s), associated with the above-referenced claim f

e]; and! ICP[_TNP[J!;iiZci^dc8!SHVbZT8
ZT9!VcY  [Servicer] Attention: [Name]:
UUU!   !      @Vm!HjbWZg8
              Fax Number:

PVPZSYXP!?^WMP[T!h]djaY!ndj!]VkZ!Vcn!fjZhi^dch!gZ\VgY^c\!i]^h!gZfjZhi,
elephone Number] should you have any questions regarding this request.



                                         ;ji]dg^oZY!L^\cVijgZ
                                         Authorized Signature

                                         M?KC
                                         TERI




                                                          !
              Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Desc
edh^i! and
posit  VcY! LZXjg^in! ;\gZZbZci! (the
            Security Agreement          Declaration in dated
                                 &i]Z! "Agreement"),
                                       t;\gZZbZciu'*!  Support
                                                       YViZY! as  d[!Page
                                                              Vh! of      334 of5*!
                                                                      >ZXZbWZg!
                                                                      December  7,369
                                                                                    0..4*! by
                                                                                    2006,  Wn! and
                                                                                               VcY! among
                                                                                                    Vbdc\! THE
                                                                                                           MB?! ?>N=;MCI
                                                                                                                EDUCATI(
 M;!L?KOC=?L*!CH=,!VcY!MB?!H;MCIH;F!=IFF?AC;M?!LMN>?HM!FI;H!MKNLM!0..4+2,!=Ve^iVa^oZY!iZgbh!
 TA SERVICES, INC. and THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4. Capitalized terms
id!hjX]!iZgbh!^c!i]Z!;\gZZbZci,
to such terms in the Agreement.

 Zci*!i]Z![daadl^c\!Vbdjcih!l^aa!WZ!l^gZY!id!i]Z!JaZY\ZY!;XXdjci8
 ent, the following amounts will be wired to the Pledged Account:

gVcin!@ZZh#
ranty Fees*

!-)+/!14)3!3)2-#!14)3!382*-5!)3,!)24837!)664+0)7-,!;07/!7/06!'8)5)37<!&--!(-2077)3+-$
 each loan name, loan number and amount associated with this Guaranty Fee Remittance.

dkZgn((
overy**

4.!-)+/!14)3!3)2-#!14)3!382*-5!)3,!)24837!)664+0)7-,!;07/!7/06!(-+49-5<!(-2077)3+-$
of each loan name, loan number and amount associated with this Recovery Remittance.

jci!l^gZY!id!i]Z!MgjhiZZ
unt wired to the Trustee

ZY!id!i]Z!MgjhiZZ!jh^c\!i]Z![daadl^c\!l^gZ!^chigjXi^dc8
ed to the Trustee using the following wire instruction:

                           E&C&!4LXU!?L]TYXLV!3\\YNTL]TYX
                           U.S. Bank National Association
                           4Y\]YX$!>3!(*))(
                           Boston, MA 02110
                           343!"!IKKKKKKKKKKKKKKKJ
                           ABA   #[                 ]
                           3'5"!IKKKKKKKKKKKKKKKJ
                           A/C#  [                ]
                           AVPORPO!3NNY^X]
                           Pledged Account
                           C7<!""""""!%!(((
                           SEI ###### - 000
                           !
PVPZSYXP!?^WMP[J!h]djaY!ndj!]VkZ!Vcn!fjZhi^dch!gZ\VgY^c\!i]^h!gZfjZhi,
elephone Number] should you have any questions regarding this request.




                                                           !
 Zedh^i!VcY!LZXjg^in!;\gZZbZci!&i]Z!t;\gZZbZciu'*!YViZY!Vh!d[!>ZXZbWZg!5*!0..4*!Wn!VcY!Vbdc\!MB?!?>N=;MCI
  .1Jobit,                      ktAi               ), UaLGU fib Vl LIGL,GI1IUG1 J , GUVU, Uy CUM        1111], LAJ Li %..11.1 11

 M;!L?KOC=?L*!CH=,!VcY!MB?!H;MCIH;F!=IFF?AC;M?!LMN>?HM!FI;H!MKNLM!0..4+2,!=Ve^iVa^oZY!iZgbh!
 TA SERVICES,     INC. and THE  NATIONAL      COLLEGIATE        STUDENT       LOAN    TRUST
            Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46 Capitalized2006-4. Desc           terms
id!hjX]!iZgbh!^c!i]Z!;\gZZbZci,
to such terms in the Agreement.      Declaration in Support     Page   335   of 369



&Y'&^^'!d[!i]Z!;\gZZbZci*!i]^h!^h!id!^c[dgb!ndj!i]Vi!M?KC!]Vh!WZZc!VhhZhhZY!VcY!]Vh!eV^Y!i]Z!hjb!d[!#UUUUUUUUUUU
(d)(ii) of the Agreement, this is to inform you that TERI has been assessed and has paid the sum of $
cZY!dc!i]Z!JaZY\ZY!;XXdjci,!PZ!]ZgZWn!gZfjZhi!gZ^bWjghZbZci!d[!hjX]!Vbdjci!id!WZ!hZci!Vh![daadlh8
ned  on the Pledged Account. We hereby request reimbursement of such amount to be sent as follows:

  <B7!<?CDBE5D<@?C2
  IRE INSTRUCTIONS:




 Zci*!lZ!VgZ![dglVgY^c\!V!Xden!d[!i]^h!gZfjZhi!id!i]Z!IlcZg!VcY!i]Z!MgjhiZZ,!PZ!]VkZ!Vahd!ZcXadhZY!YdXjbZciVi^dc!id
 ent, we are forwarding a copy of this request to the Owner and the Trustee. We have also enclosed documentation to

YX]LN]!DPVPZSYXP!?^WMP[J!h]djaY!ndj!]VkZ!Vcn!fjZhi^dch!gZ\VgY^c\!i]^h!gZfjZhi,
ontact Telephone Number] should you have any questions regarding this request.



                                               ;ji]dg^oZY!L^\cVijgZ
                                               Authorized Signature

                                               M?KC
                                               TERI
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 336 of 369




                  Exhibit I



                                                                    Exhibit I
       Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
%$#&#&$%,
10/2/2018                                        01/09/19Document
                                                1;2??<382@54     Entered 01/09/19 13:20:46
                                                             0<3A95;@                                                                  Desc
                              Declaration in Support Page 337 of 369
  ?Q+77,// /3 d719511.htm
  EX-99.11 15 Y5/73//,]ib DEPOSIT
                          >?JILCM AND
                                  ;H> L?=NKCMR     ;AK??G?HM
                                        SECURITY AGREEMENT
                                                                                                                                     6F9;3;C 99.11
                                                                                                                                     EXHIBIT 00&))


                                             DEPOSIT
                                             56@?B;C AND
                                                     2>5 SECURITY
                                                         B64DA;CG AGREEMENT
                                                                  28A66=6>C
                                     THE
                                     C96 NATIONAL
                                         >2C;?>2< COLLEGIATE STUDENT LOAN
                                                  4?<<68;2C6 BCD56>C <?2> TRUST
                                                                          CADBC *((.%,
                                                                                2007-4

           M]^h >Zedh^i and
           This Deposit  VcY LZXjg^in  ;\gZZbZci (the
                              Security Agreement   &i]Z "Agreement")
                                                        r;\gZZbZcis' is ^h made
                                                                            bVYZ and
                                                                                  VcY ZciZgZY  ^cid as
                                                                                       entered into Vh of
                                                                                                       d[ LZeiZbWZg
                                                                                                          September 20,0.* 2007,
                                                                                                                           0..5* by
                                                                                                                                 Wn and
                                                                                                                                     VcY among
                                                                                                                                         Vbdc\
  MB?   ?>N=;MCIH RESOURCES
  THE EDUCATION         K?LINK=?L CHLMCMNM?*
                                          INSTITUTE, CH=,*
                                                         INC., aV private
                                                                   eg^kViZ cdc+egd[^i
                                                                             non-profit XdgedgVi^dc    dg\Vc^oZY under
                                                                                         corporation organized     jcYZg Chapter
                                                                                                                           =]VeiZg 180
                                                                                                                                    /6. of
                                                                                                                                         d[ the
                                                                                                                                            i]Z
  GVhhVX]jhZiih General
  Massachusetts   AZcZgVa Laws
                           FVlh with
                                 l^i] ^ih  eg^cX^eVa place
                                       its principal eaVXZ of
                                                            d[ business
                                                               Wjh^cZhh at
                                                                         Vi 31
                                                                             1/ St.
                                                                                Li, James
                                                                                    DVbZh Avenue,
                                                                                            ;kZcjZ* Boston,
                                                                                                     <dhidc* Massachusetts
                                                                                                              GVhhVX]jhZiih .0//4     &rM?KCs'*
                                                                                                                              02116 ("TERI"),
  @CKLM MARBLEHEAD
  FIRST   G;K<F?B?;> DATA    >;M; L?KOC=?L*
                                    SERVICES, CH=,*
                                                  INC., aV XdgedgVi^dc  dg\Vc^oZY under
                                                           corporation organized    jcYZg the
                                                                                           i]Z aVlh
                                                                                               laws d[  i]Z Commonwealth
                                                                                                     of the =dbbdclZVai] of   d[ Massachusetts
                                                                                                                                 GVhhVX]jhZiih
  l^i] its
  with ^ih principal
           eg^cX^eVa place
                     eaVXZ of
                            d[ business
                               Wjh^cZhh at
                                         Vi 800
                                            6.. Boylston
                                                 <dnahidc — q 34th
                                                              12i] Floor,
                                                                    @addg* Boston,
                                                                             <dhidc* Massachusetts
                                                                                      GVhhVX]jhZiih 02199
                                                                                                      .0/77 (the
                                                                                                             &i]Z "Administrator"),
                                                                                                                   r;Yb^c^higVidgs'* and
                                                                                                                                       VcY MB?
                                                                                                                                           THE
  H;MCIH;F COLLEGIATE
  NATIONAL     =IFF?AC;M? LMN>?HM
                                STUDENT LOANFI;H MKNLM       0..5+2* ^c
                                                     TRUST 2007-4,    in ^ih XVeVX^in as
                                                                         its capacity Vh dlcZg  &^c hjX]
                                                                                         owner (in  such XVeVX^in* i]Z "Owner").
                                                                                                         capacity, the rIlcZgs',

           PB?K?;L* the
           WHEREAS,       i]Z Owner
                               IlcZg is ^h willing
                                           l^aa^c\ to
                                                    id purchase
                                                       ejgX]VhZ ZYjXVi^dc
                                                                  education adVch
                                                                             loans toid borrowers
                                                                                        WdggdlZgh under
                                                                                                    jcYZg the
                                                                                                           i]Z ZYjXVi^dc
                                                                                                                education adVc   egd\gVbh listed
                                                                                                                          loan programs       a^hiZY dc
                                                                                                                                                      on
  LX]ZYjaZ
  Schedule A; attached
               ViiVX]ZY ]ZgZid   VcY di]Zgh
                        hereto and   others ^c  VXXdgYVcXZ with
                                             in accordance   l^i] the
                                                                  i]Z CcYZcijgZ  &XdaaZXi^kZan* the
                                                                       Indenture (collectively, i]Z "Student
                                                                                                    rLijYZci Loan
                                                                                                               FdVc Programs")
                                                                                                                    Jgd\gVbhs' jedc
                                                                                                                                  upon XZgiV^c    iZgbh
                                                                                                                                        certain terms
  VcY XdcY^i^dch*
  and              ^cXajY^c\ but
       conditions, including  Wji not
                                   cdi limited
                                       a^b^iZY to
                                                id the
                                                   i]Z guaranty
                                                       \jVgVcin d[   i]Z payment
                                                                 of the  eVnbZci d[   eg^cX^eVa and
                                                                                   of principal VcY interest
                                                                                                     ^ciZgZhi by
                                                                                                              Wn M?KC  ejghjVci to
                                                                                                                 TERI pursuant    id the
                                                                                                                                     i]Z terms
                                                                                                                                          iZgbh d[   i]Z
                                                                                                                                                  of the
  AjVgVcin   ;\gZZbZcih (as
  Guaranty Agreements      &Vh ]ZgZV[iZg
                                hereafter YZ[^cZY'   VcY the
                                           defmed) and    i]Z deposit
                                                              YZedh^i d[   XZgiV^c monies
                                                                        of certain  bdc^Zh with
                                                                                            l^i] U.S.
                                                                                                  N,L, Bank
                                                                                                         <Vc` National
                                                                                                                HVi^dcVa Association,
                                                                                                                         ;hhdX^Vi^dc* as Vh Indenture
                                                                                                                                             CcYZcijgZ
  MgjhiZZ &i]Z "Trustee"),
  Trustee (the rMgjhiZZs'* on
                            dc behalf
                                WZ]Va[ d[
                                        of i]Z IlcZg* as
                                           the Owner,  Vh hZXjg^in
                                                          security [dg  hjX] payment
                                                                    for such eVnbZci as Vh more
                                                                                           bdgZ [jaan  YZhXg^WZY herein
                                                                                                fully described  ]ZgZ^c and
                                                                                                                        VcY ^c  VXXdgYVcXZ with
                                                                                                                            in accordance      l^i] the
                                                                                                                                                     i]Z
  iZgbh and
  terms  VcY conditions
              XdcY^i^dch set
                          hZi [dgi]
                              forth ^c   i]^h Agreement,
                                     in this  ;\gZZbZci* andVcY the
                                                                i]Z agreements
                                                                      V\gZZbZcih (the
                                                                                   &i]Z "Account
                                                                                         r;XXdjci LZXjg^in    ;\gZZbZcihs' listed
                                                                                                    Security Agreements")    a^hiZY dc
                                                                                                                                     on LX]ZYjaZ
                                                                                                                                          Schedule B   <
  ViiVX]ZY hereto
  attached ]ZgZid and
                   VcY others
                       di]Zgh ^c  VXXdgYVcXZ with
                               in accordance   l^i] the
                                                     i]Z CcYZcijgZ9
                                                         Indenture;

           PB?K?;L* under
           WHEREAS,     jcYZg the
                              i]Z iZgbh  d[ the
                                  terms of  i]Z Guaranty
                                                AjVgVcin Agreements
                                                           ;\gZZbZcih listed
                                                                      a^hiZY on
                                                                             dc LX]ZYjaZ
                                                                                Schedule B < attached
                                                                                             ViiVX]ZY ]ZgZid VcY di]Zgh
                                                                                                      hereto and  others ^c VXXdgYVcXZ with
                                                                                                                         in accordance  l^i]
  i]Z CcYZcijgZ
  the           WZilZZc M?KC
      Indenture between         VcY ZVX]
                          TERI and         d[ the
                                     each of   i]Z parties
                                                   eVgi^Zh (the
                                                           &i]Z "Loan
                                                                rFdVc Originators")
                                                                      Ig^\^cVidghs' a^hiZY
                                                                                     listed dc
                                                                                            on LX]ZYjaZ
                                                                                                Schedule B< attached
                                                                                                             ViiVX]ZY ]ZgZid   VcY others
                                                                                                                       hereto and  di]Zgh ^c
                                                                                                                                          in
  VXXdgYVcXZ with
  accordance  l^i] the
                   i]Z CcYZcijgZ*
                       Indenture, M?KC   \jVgVci^Zh the
                                  TERI guaranties    i]Z payment
                                                         eVnbZci of
                                                                  d[ principal
                                                                     eg^cX^eVa and
                                                                               VcY ^ciZgZhi dc the
                                                                                   interest on  i]Z Loans
                                                                                                    FdVch ^c
                                                                                                           in ZmX]Vc\Z
                                                                                                              exchange [dg   i]Z payment
                                                                                                                         for the eVnbZci of
                                                                                                                                          d[
  XZgiV^c AjVgVcin Fees
  certain Guaranty @ZZh (as
                        &Vh hereinafter
                            ]ZgZ^cV[iZg defined);
                                        YZ[^cZY'9

           PB?K?;L* (i)
           WHEREAS,      &^' pursuant
                             ejghjVci to
                                       id the
                                           i]Z LijYZci FdVc Purchase
                                               Student Loan  JjgX]VhZ Agreements
                                                                        ;\gZZbZcih listed
                                                                                     a^hiZY dc
                                                                                             on LX]ZYjaZ   < attached
                                                                                                  Schedule B  ViiVX]ZY hereto
                                                                                                                         ]ZgZid and
                                                                                                                                VcY di]Zgh ^c
                                                                                                                                    others in
  VXXdgYVcXZ with
  accordance  l^i] the
                   i]Z CcYZcijgZ*   WZilZZc the
                        Indenture, between    i]Z Loan
                                                  FdVc Originators
                                                       Ig^\^cVidgh and
                                                                     VcY M]Z  @^ghi Marblehead
                                                                         The First  GVgWaZ]ZVY =dgedgVi^dc      &i]Z "Student
                                                                                                   Corporation (the  rLijYZci Loan
                                                                                                                               FdVc Purchase
                                                                                                                                    JjgX]VhZ
  ;\gZZbZcihs'* and
  Agreements"),  VcY gZaViZY    edda supplements
                      related pool   hjeeaZbZcih among
                                                   Vbdc\ the
                                                           i]Z Loan
                                                                FdVc Originators,
                                                                       Ig^\^cVidgh* M]Z   @^ghi Marblehead
                                                                                    The First    GVgWaZ]ZVY Corporation
                                                                                                              =dgedgVi^dc and
                                                                                                                            VcY M]Z  HVi^dcVa
                                                                                                                                The National
  =daaZ\^ViZ Funding
  Collegiate @jcY^c\ LLC
                       FF= ("NCF"),
                              &rH=@s'* NCF
                                         H=@ ]Vh
                                               has V\gZZY id acquire
                                                   agreed to  VXfj^gZ certain
                                                                       XZgiV^c Loans,
                                                                               FdVch* and
                                                                                       VcY (ii)
                                                                                             &^^' pursuant
                                                                                                  ejghjVci to
                                                                                                           id that
                                                                                                               i]Vi certain
                                                                                                                    XZgiV^c Deposit
                                                                                                                            >Zedh^i and
                                                                                                                                    VcY LVaZ
                                                                                                                                         Sale
  ;\gZZbZci YViZY
  Agreement        Vh of
             dated as d[ the
                          i]Z YViZ ]ZgZd[* the
                              date hereof, i]Z Owner
                                               IlcZg ]Vh V\gZZY to
                                                     has agreed  id acquire
                                                                    VXfj^gZ hjX] FdVch [gdb
                                                                            such Loans          H=@9
                                                                                         from NCF;

             PB?K?;L* the
             WHEREAS, i]Z Administrator
                          ;Yb^c^higVidg ^h Vji]dg^oZY to
                                        is authorized id act
                                                         VXi for
                                                             [dg the
                                                                 i]Z Owner
                                                                     IlcZg ^c Vaa matters
                                                                           in all bViiZgh gZaVi^c\ id this
                                                                                          relating to i]^h Agreement;
                                                                                                           ;\gZZbZci9 and
                                                                                                                      VcY

          PB?K?;L* ^i
          WHEREAS,    it ^h i]Z intention
                         is the  ^ciZci^dc of
                                           d[ the
                                              i]Z Owner
                                                  IlcZg and
                                                        VcY TERI
                                                            M?KC that
                                                                  i]Vi this
                                                                       i]^h Agreement
                                                                            ;\gZZbZci shall
                                                                                       h]Vaa apply
                                                                                             Veean to
                                                                                                   id ZVX]  FdVc that
                                                                                                      each Loan   i]Vi is
                                                                                                                       ^h (i)
                                                                                                                          &^' subject
                                                                                                                              hjW_ZXi to
                                                                                                                                      id the
                                                                                                                                         i]Z
  AjVgVcin Agreements
  Guaranty ;\gZZbZcih and
                      VcY (ii)
                            &^^' purchased
                                 ejgX]VhZY by
                                            Wn the
                                               i]Z Owner
                                                   IlcZg with
                                                         l^i] [jcYh ]ZaY under
                                                              funds held jcYZg the
                                                                               i]Z CcYZcijgZ &Vh hereafter
                                                                                   Indenture (as ]ZgZV[iZg YZ[^cZY',
                                                                                                           defined).

             HIP* THEREFORE,
             NOW, MB?K?@IK?* in
                             ^c consideration
                                Xdch^YZgVi^dc of
                                              d[ the
                                                 i]Z premises
                                                     egZb^hZh and
                                                              VcY [dg
                                                                  for di]Zg \ddY and
                                                                      other good VcY valuable
                                                                                     kVajVWaZ Xdch^YZgVi^dc* i]Z parties
                                                                                              consideration, the eVgi^Zh agree
                                                                                                                         V\gZZ as
                                                                                                                               Vh
  [daadlh8
  follows:

           /,
           1.       >Z[^c^i^dch, Capitalized
                    Definitions. =Ve^iVa^oZY terms
                                              iZgbh not
                                                     cdi di]Zgl^hZ
                                                         otherwise YZ[^cZY  ^c this
                                                                    defined in i]^h LZXi^dc* ^c the
                                                                                    Section, in  i]Z gZX^iVah ]ZgZid or
                                                                                                     recitals hereto dg ZahZl]ZgZ
                                                                                                                        elsewhere ^c  i]^h
                                                                                                                                   in this
  ;\gZZbZci h]Vaa
  Agreement   shall ]VkZ  i]Z meanings
                    have the  bZVc^c\h ascribed
                                        VhXg^WZY to
                                                  id such
                                                     hjX] terms
                                                          iZgbh ^c i]Z AjVgVcin
                                                                in the            ;\gZZbZcih a^hiZY
                                                                       Guaranty Agreements      listed dc
                                                                                                       on LX]ZYjaZ
                                                                                                           Schedule B< attached
                                                                                                                        ViiVX]ZY hereto,
                                                                                                                                 ]ZgZid* or
                                                                                                                                         dg if
                                                                                                                                            ^[ not
                                                                                                                                               cdi
  YZ[^cZY i]ZgZ^c* in
  defmed therein,  ^c the
                      i]Z CcYZcijgZ &Vh YZ[^cZY
                          Indenture (as          WZadl', Cc
                                        defined below).      VYY^i^dc8
                                                          In addition:

             &V'
             (a)     r=adh^c\ Date"
                     "Closing >ViZs shall
                                    h]Vaa mean
                                          bZVc LZeiZbWZg 0.* 2007.
                                               September 20, 0..5,

             &W'
             (b)     r=daaViZgVas shall
                     "Collateral" h]Vaa have
                                        ]VkZ the
                                             i]Z meaning
                                                 bZVc^c\ set
                                                         hZi [dgi]
                                                             forth ^c
                                                                   in LZXi^dc
                                                                      Section 3,
                                                                              5.

             &X'
             (c)     r>^hig^Wji^dc Date"
                     "Distribution >ViZs h]Vaa ]VkZ the
                                         shall have i]Z meaning
                                                        bZVc^c\ set
                                                                hZi [dgi]
                                                                    forth ^c i]Z CcYZcijgZ,
                                                                          in the Indenture.

             &Y'
             (d)     r?a^\^WaZ CckZhibZcihs
                     "Eligible              bZVch the
                               Investments" means i]Z [daadl^c\ XViZ\dg^Zh of
                                                      following categories d[ securities:
                                                                              hZXjg^i^Zh8

                               &;'
                               (A)        =Vh] (insured
                                          Cash &^chjgZY at
                                                        Vi all
                                                           Vaa times
                                                               i^bZh by
                                                                     Wn the
                                                                        i]Z Federal
                                                                            @ZYZgVa Deposit
                                                                                    >Zedh^i CchjgVcXZ
                                                                                            Insurance =dgedgVi^dc'9
                                                                                                      Corporation);

                             &<'
                             (B)      IWa^\Vi^dch of,
                                      Obligations  d[* dg dWa^\Vi^dch \jVgVciZZY
                                                       or obligations guaranteed asVh to
                                                                                      id principal
                                                                                         eg^cX^eVa and
                                                                                                   VcY ^ciZgZhi Wn* the
                                                                                                       interest by, i]Z U.S.
                                                                                                                        N,L, or
                                                                                                                             dg any
                                                                                                                                Vcn agency
                                                                                                                                    V\ZcXn or
                                                                                                                                            dg
  ^chigjbZciVa^in i]ZgZd[* when
  instrumentality thereof, l]Zc such
                                hjX] obligations
                                     dWa^\Vi^dch are
                                                 VgZ backed
                                                     WVX`ZY byWn the
                                                                 i]Z [jaa [V^i] and
                                                                     full faith VcY credit
                                                                                    XgZY^i of
                                                                                           d[ the
                                                                                              i]Z U.S.
                                                                                                  N,L, government
                                                                                                       \dkZgcbZci ^cXajY^c\    Wji cdi
                                                                                                                     including but     a^b^iZY
                                                                                                                                   not limited

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                       %#&-
                                                                                                                                                     1/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                            Desc
  id8
  to:                            Declaration in Support Page 338 of 369

                               v         N,L, treasury
                                         U.S. igZVhjgn obligations
                                                       dWa^\Vi^dch

                               v         ;aa direct
                                         All Y^gZXi dg
                                                    or [jaan
                                                       fully \jVgVciZZY dWa^\Vi^dch
                                                             guaranteed obligations

                               v          @VgbZgh Home
                                          Farmers BdbZ Administration
                                                       ;Yb^c^higVi^dc

                               v          AZcZgVa LZgk^XZh
                                          General          ;Yb^c^higVi^dc
                                                  Services Administration

                               v          AjVgVciZZY M^iaZ
                                          Guaranteed       QC [^cVcX^c\
                                                     Title XI financing

                               v          AdkZgcbZci National
                                          Government HVi^dcVa Mortgage
                                                              Gdgi\V\Z Association
                                                                       ;hhdX^Vi^dc (GNMA)
                                                                                   &AHG;'

                               v          LiViZ VcY Local
                                          State and FdXVa AdkZgcbZci
                                                          Government LZg^Zh
                                                                     Series

                            &='
                            (C)          IWa^\Vi^dch of
                                         Obligations d[ government-sponsored
                                                        \dkZgcbZci+hedchdgZY agencies
                                                                             V\ZcX^Zh that
                                                                                      i]Vi are
                                                                                           VgZ not
                                                                                               cdi backed
                                                                                                   WVX`ZY by
                                                                                                          Wn the
                                                                                                             i]Z full
                                                                                                                 [jaa faith
                                                                                                                      [V^i] and
                                                                                                                            VcY XgZY^i d[
                                                                                                                                credit of
  i]Z U.S.
  the N,L, \dkZgcbZci
           government ^cXajY^c\8
                      including:

                               v          @ZYZgVa Home
                                          Federal BdbZ Loan
                                                       FdVc Mortgage
                                                            Gdgi\V\Z Corp.
                                                                     =dge, (FHLMC)
                                                                           &@BFG=' Debt
                                                                                   >ZWi obligations
                                                                                        dWa^\Vi^dch

                               v          @Vgb Credit
                                          Farm =gZY^i LnhiZb &[dgbZgan8 Federal
                                                      System (formerly: @ZYZgVa Land
                                                                                FVcY Banks,
                                                                                     <Vc`h* Federal
                                                                                            @ZYZgVa

                               CciZgbZY^ViZ
                               Intermediate =gZY^i <Vc`h* and
                                            Credit Banks, VcY Banks
                                                              <Vc`h [dg
                                                                    for =ddeZgVi^kZh'
                                                                        Cooperatives)

                               v          @ZYZgVa Home
                                          Federal BdbZ Loan
                                                       FdVc Banks
                                                            <Vc`h (FHL
                                                                  &@BF Banks)
                                                                       <Vc`h'

                               v          @ZYZgVa National
                                          Federal HVi^dcVa Mortgage
                                                           Gdgi\V\Z Association
                                                                    ;hhdX^Vi^dc (FNMA)
                                                                                &@HG;' debt
                                                                                       YZWi obligations
                                                                                            dWa^\Vi^dch

                               v          @^cVcX^c\ Corp.
                                          Financing =dge, (FICO)
                                                          &@C=I' debt
                                                                 YZWi obligations
                                                                      dWa^\Vi^dch

                               v          KZhdaji^dc Funding
                                          Resolution @jcY^c\ Corp.
                                                             =dge, (REFCORP)
                                                                   &K?@=IKJ' YZWi dWa^\Vi^dch
                                                                             debt obligations

                               v          N,L, Agency
                                          U.S. ;\ZcXn [dg
                                                      for CciZgcVi^dcVa >ZkZadebZci (U.S.
                                                          International Development &N,L, A.I.D)
                                                                                          ;,C,>'

                               \jVgVciZZY cdiZh
                               guaranteed notes

                            &>'
                            (D)        N,L, dollar
                                       U.S. YdaaVg YZcdb^cViZY
                                                     denominated YZedh^i    VXXdjcih* [ZYZgVa
                                                                  deposit accounts,   federal [jcYh  VcY bankers'
                                                                                               funds and WVc`Zght acceptances
                                                                                                                   VXXZeiVcXZh with
                                                                                                                                l^i] YdbZhi^X
                                                                                                                                     domestic
  XdbbZgX^Va WVc`h which
  commercial banks  l]^X] have
                          ]VkZ aV gVi^c\  dc their
                                   rating on  i]Z^g short
                                                    h]dgi term
                                                          iZgb XZgi^[^XViZh
                                                               certificates d[
                                                                            of YZedh^i dc the
                                                                               deposit on  i]Z date
                                                                                               YViZ of
                                                                                                    d[ purchase
                                                                                                       ejgX]VhZ of:
                                                                                                                 d[8 "A-1+"
                                                                                                                     r;+/)s by
                                                                                                                             Wn S&P,
                                                                                                                                L%J* "P-1"
                                                                                                                                      rJ+/s by
                                                                                                                                            Wn
  GddYnth and
  Moody's  VcY "F1"
               r@/s by
                    Wn Fitch
                       @^iX] (if
                             &^[ rated
                                 gViZY by
                                        Wn Fitch);
                                           @^iX]'9 and
                                                   VcY maturing
                                                        bVijg^c\ not
                                                                  cdi more
                                                                      bdgZ than
                                                                             i]Vc 360
                                                                                  14. XVaZcYVg   YVnh after
                                                                                       calendar days  V[iZg the
                                                                                                            i]Z YViZ
                                                                                                                date d[ ejgX]VhZ, (Ratings
                                                                                                                     of purchase. &KVi^c\h dc
                                                                                                                                           on
  ]daY^c\ companies
  holding XdbeVc^Zh are
                    VgZ not
                        cdi considered
                            Xdch^YZgZY asVh the
                                            i]Z gVi^c\  d[ the
                                                 rating of i]Z bank);
                                                               WVc`'9

                              &?'
                              (E)     =dbbZgX^Va paper
                                      Commercial  eVeZg that
                                                        i]Vi meets
                                                             bZZih the
                                                                   i]Z ratings
                                                                       gVi^c\h of
                                                                                d[ the
                                                                                   i]Z following
                                                                                       [daadl^c\ a^hiZY
                                                                                                 listed gVi^c\ V\ZcX^Zh at
                                                                                                        rating agencies Vi the
                                                                                                                           i]Z time
                                                                                                                               i^bZ of
                                                                                                                                    d[
  ejgX]VhZ8 (1)
  purchase:   &/' "A-1+"
                  r;+/)s by
                         Wn L%J*  rJ+/s by
                             S&P, "P-1" Wn Moody's
                                           GddYnth and
                                                   VcY "F1"
                                                       r@/s by
                                                             Wn Fitch
                                                                @^iX] (if
                                                                      &^[ gViZY Wn Fitch);
                                                                          rated by  @^iX]'9 which
                                                                                            l]^X] matures
                                                                                                  bVijgZh cdi   bdgZ than
                                                                                                            not more i]Vc 270
                                                                                                                           05. calendar
                                                                                                                               XVaZcYVg YVnh
                                                                                                                                        days
  V[iZg the
  after i]Z date
            YViZ d[ ejgX]VhZ9
                 of purchase;

                               &@'
                               (F)      CckZhibZcih ^c aV money
                                        Investments in    bdcZn market
                                                                bVg`Zi [jcY
                                                                       fund gViZY r;;;bs dg
                                                                            rated "AAAm"    r;;;+bs by
                                                                                         or "AAA-m" Wn L%J VcY "Aaa"
                                                                                                       S&P and r;VVs by
                                                                                                                     Wn Moody's;
                                                                                                                        GddYnth9

                                 &A'
                                 (G)       JgZ+gZ[jcYZY "municipal
                                           Pre-refunded   rbjc^X^eVa obligations"
                                                                      dWa^\Vi^dchs which
                                                                                    l]^X] are
                                                                                           VgZ YZ[^cZY Vh [daadlh8
                                                                                               defined as           Vcn bonds
                                                                                                          follows: any   WdcYh or
                                                                                                                                dg other
                                                                                                                                   di]Zg
  dWa^\Vi^dch of
  obligations  d[ any
                  Vcn state
                       hiViZ of
                             d[ the
                                i]Z U.S.
                                    N,L, dg  d[ any
                                          or of Vcn V\ZcXn*
                                                    agency, ^chigjbZciVa^in  dg adXVa
                                                             instrumentality or  local \dkZgcbZciVa  jc^i d[
                                                                                       governmental unit     Vcn such
                                                                                                          of any hjX] hiViZ  l]^X] are
                                                                                                                       state which  VgZ not
                                                                                                                                        cdi XVaaVWaZ
                                                                                                                                            callable
  Vi i]Z
  at     dei^dc d[
     the option     i]Z obligor
                 of the dWa^\dg prior
                                 eg^dg to
                                       id maturity
                                          bVijg^in or
                                                    dg as
                                                       Vh to
                                                          id which
                                                             l]^X] ^ggZkdXVWaZ
                                                                   irrevocable ^chigjXi^dch  ]VkZ been
                                                                                instructions have  WZZc \^kZc  Wn the
                                                                                                        given by  i]Z dWa^\dg id call
                                                                                                                      obligor to XVaa dc i]Z date
                                                                                                                                      on the YViZ
  heZX^[^ZY in
  specified  ^c the
                i]Z notice;
                    cdi^XZ9 and
                            VcY

                                    &/'
                                    (1)      P]^X] are
                                             Which   VgZ rated,
                                                          gViZY* based
                                                                 WVhZY on
                                                                       dc an
                                                                           Vc ^ggZkdXVWaZ
                                                                              irrevocable ZhXgdl  VXXdjci or
                                                                                          escrow account  dg [jcY &i]Z "escrow"),
                                                                                                             fund (the rZhXgdls'* in
                                                                                                                                  ^c the
                                                                                                                                     i]Z
  ]^\]Zhi rating
  highest gVi^c\ category
                 XViZ\dgn of
                          d[ L%J* GddYnth and
                             S&P, Moody's VcY Fitch
                                              @^iX] (if
                                                    &^[ rated
                                                        gViZY by
                                                              Wn Fitch)
                                                                  @^iX]' dg Vcn successors
                                                                         or any  hjXXZhhdgh thereto;
                                                                                            i]ZgZid9 or
                                                                                                     dg



7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                    &#&-
                                                                                                                                                  2/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated01/09/19Document
                                                          1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                        0<3A95;@

                               &0'
                               (2)
                                   Declaration
                                      &V' Which
                                     (a)
                                                 in
                                          P]^X] are
                                                    Support
                                                VgZ fully
                                                    [jaan secured
                                                                  Page
                                                          hZXjgZY Vh
                                                                           339
                                                                     id principal
                                                                  as to
                                                                                 of 369
                                                                        eg^cX^eVa and
                                                                                  VcY ^ciZgZhi VcY redemption
                                                                                      interest and gZYZbei^dc premium,
                                                                                                              egZb^jb* ^[ Vcn* by
                                                                                                                       if any, Wn
  Vc ZhXgdl
  an          Xdch^hi^c\ dcan
      escrow consisting          d[ cash
                           only of   XVh] dg
                                           or dWa^\Vi^dch   YZhXg^WZY in
                                              obligations described   ^c paragraph
                                                                         eVgV\gVe] (i)(B)
                                                                                     &^'&<' above,
                                                                                            VWdkZ* which
                                                                                                    l]^X] ZhXgdl    bVn be
                                                                                                           escrow may    WZ applied
                                                                                                                            Veea^ZY only
                                                                                                                                     dcan to
                                                                                                                                          id the
                                                                                                                                             i]Z
  eVnbZci of
  payment    d[ such
                hjX] principal
                      eg^cX^eVa ofd[ and
                                     VcY ^ciZgZhi  VcY gZYZbei^dc
                                          interest and               egZb^jb* ^[
                                                        redemption premium,        Vcn* on
                                                                                if any,  dc such
                                                                                            hjX] bonds
                                                                                                 WdcYh dg
                                                                                                        or di]Zg
                                                                                                            other dWa^\Vi^dch dc the
                                                                                                                  obligations on  i]Z maturity
                                                                                                                                      bVijg^in date
                                                                                                                                                YViZ or
                                                                                                                                                     dg
  YViZh  i]ZgZd[ or
  dates thereof   dg the
                     i]Z heZX^[^ZY
                         specified gZYZbei^dc
                                     redemption YViZ     dg YViZh
                                                   date or        ejghjVci to
                                                            dates pursuant id such
                                                                              hjX] ^ggZkdXVWaZ
                                                                                    irrevocable ^chigjXi^dch*   Vh appropriate,
                                                                                                  instructions, as Veegdeg^ViZ* VcY  &W' which
                                                                                                                                and (b)  l]^X] escrow
                                                                                                                                                ZhXgdl ^h
                                                                                                                                                        is
  hj[[^X^Zci* as
  sufficient, Vh kZg^[^ZY  Wn aV nationally
                  verified by     cVi^dcVaan recognized
                                              gZXd\c^oZY ^cYZeZcYZci
                                                            independent XZgi^[^ZY  ejWa^X accountant,
                                                                         certified public  VXXdjciVci* to
                                                                                                        id pay
                                                                                                           eVn principal
                                                                                                                eg^cX^eVa of
                                                                                                                          d[ and
                                                                                                                             VcY ^ciZgZhi VcY
                                                                                                                                 interest and
  gZYZbei^dc premium,
  redemption    egZb^jb* if ^[ any,
                               Vcn* on
                                     dc the
                                        i]Z bonds
                                             WdcYh or
                                                    dg other
                                                       di]Zg dWa^\Vi^dch  YZhXg^WZY ^c
                                                              obligations described      i]^h paragraph
                                                                                      in this eVgV\gVe] dc   i]Z maturity
                                                                                                         on the  bVijg^in YViZ
                                                                                                                          date dg
                                                                                                                               or YViZh
                                                                                                                                   dates heZX^[^ZY ^c the
                                                                                                                                         specified in i]Z
  ^ggZkdXVWaZ
  irrevocable ^chigjXi^dch
                instructions gZ[ZggZY    id above,
                               referred to  VWdkZ* as
                                                    Vh appropriate;
                                                       Veegdeg^ViZ9

                               &B'
                               (H)        ;cn other
                                          Any  di]Zg ^ckZhibZci i]Vi ^h
                                                     investment that    Xdc[^gbZY by
                                                                     is confirmed Wn Moody's,
                                                                                     GddYnth* L%J    VcY Fitch
                                                                                                S&P and  @^iX] [dg i]Z ^ckZhibZci
                                                                                                               for the            d[ [jcYh
                                                                                                                       investment of funds
  ]ZaY as
  held Vh collateral
          XdaaViZgVa for
                     [dg securities
                         hZXjg^i^Zh rated
                                    gViZY in
                                          ^c the
                                             i]Z highest
                                                 ]^\]Zhi ^ckZhibZci gVi^c\ XViZ\dgn
                                                         investment rating          VcY that
                                                                           category and i]Vi ^h cdi8
                                                                                             is not:

                                        &/'
                                        (1)       ; [^cVcX^Va
                                                  A           VhhZi that
                                                    fmancial asset  i]Vi involves
                                                                         ^ckdakZh the
                                                                                  i]Z Owner,
                                                                                      IlcZg* the
                                                                                              i]Z Administrator
                                                                                                   ;Yb^c^higVidg or
                                                                                                                  dg the
                                                                                                                     i]Z beneficial
                                                                                                                         WZcZ[^X^Va owners
                                                                                                                                     dlcZgh of
                                                                                                                                            d[
  i]Z Owner
  the IlcZg ^c   bV`^c\ decisions
              in making   YZX^h^dch di]Zg i]Vc the
                                    other than i]Z decisions
                                                   YZX^h^dch ^c]ZgZci
                                                             inherent ^c  hZgk^X^c\ the
                                                                       in servicing i]Z [^cVcX^Va VhhZih ^cXajY^c\
                                                                                        fmancial assets            l^i]dji a^b^iVi^dc
                                                                                                         including without              Vcn
                                                                                                                             limitation any
  [^cVcX^Va VhhZi that
  fmancial asset  i]Vi ^cXajYZh Vc option
                       includes an dei^dc to
                                           id be
                                              WZ ZmZgX^hZY Wn the
                                                 exercised by i]Z IlcZg*   i]Z Administrator
                                                                  Owner, the   ;Yb^c^higVidg dg  i]Z beneficial
                                                                                              or the WZcZ[^X^Va dlcZgh
                                                                                                                owners d[   i]Z Owner;
                                                                                                                         of the IlcZg9 ordg

                                         &0'
                                         (2)      ; YZg^kVi^kZ
                                                  A  derivative [^cVcX^Va ^chigjbZci that
                                                                fmancial instrument   i]Vi ^ckdakZh i]Z Owner,
                                                                                           involves the IlcZg* the i]Z Administrator
                                                                                                                       ;Yb^c^higVidg ordg the
                                                                                                                                          i]Z
  WZcZ[^X^Va dlcZgh
  beneficial        d[ the
             owners of i]Z IlcZg
                           Owner ^c     bV`^c\ YZX^h^dch
                                     in making             ^cXajY^c\ without
                                                decisions including   l^i]dji a^b^iVi^dc Vcn YZg^kVi^kZ
                                                                              limitation any  derivative [^cVcX^Va
                                                                                                         financial ^chigjbZci    i]Vi includes
                                                                                                                     instrument that  ^cXajYZh an
                                                                                                                                               Vc
  dei^dc allowing
  option Vaadl^c\ the
                  i]Z Owner,
                      IlcZg* thei]Z Administrator
                                    ;Yb^c^higVidg ordg the
                                                       i]Z beneficial
                                                           WZcZ[^X^Va owners
                                                                      dlcZgh of
                                                                              d[ the
                                                                                 i]Z Owner
                                                                                     IlcZg toid choose
                                                                                                X]ddhZ to
                                                                                                       id XVaa
                                                                                                           call dg  eji other
                                                                                                                or put  di]Zg financial
                                                                                                                              [^cVcX^Va
  ^chigjbZcih9 egdk^YZY that
  instruments; provided  i]Vi aV derivative
                                 YZg^kVi^kZ [^cVcX^Va
                                             fmancial ^chigjbZci  h]Vaa be
                                                      instrument shall  WZ an
                                                                           Vc Eligible
                                                                              ?a^\^WaZ Investment
                                                                                       CckZhibZci only
                                                                                                    dcan if
                                                                                                         ^[ it
                                                                                                            ^i ^h VXfj^gZY [gdb
                                                                                                               is acquired        egdXZZYh of
                                                                                                                            from proceeds   d[ the
                                                                                                                                               i]Z
  ^hhjVcXZ d[ Notes
  issuance of HdiZh by
                    Wn the
                       i]Z IlcZg
                            Owner at Vi the
                                        i]Z time
                                            i^bZ d[
                                                 of hjX]
                                                    such ^hhjVcXZ,
                                                          issuance.

         &Z'
         (e)      r?m^hi^c\ Pledged
                  "Existing JaZY\ZY Account"
                                     ;XXdjcis means
                                              bZVch the
                                                    i]Z Pledged
                                                        JaZY\ZY Account,
                                                                ;XXdjci* if
                                                                         ^[ any,
                                                                            Vcn* created
                                                                                 XgZViZY pursuant
                                                                                         ejghjVci to
                                                                                                  id the
                                                                                                     i]Z Account
                                                                                                         ;XXdjci LZXjg^in
                                                                                                                 Security
  ;\gZZbZcih and
  Agreements VcY named
                 cVbZY therein
                        i]ZgZ^c the
                                i]Z "Pledged
                                    rJaZY\ZY Account."
                                             ;XXdjci,s

          &['
          (f)      rAjVgVcin Agreements"
                   "Guaranty ;\gZZbZcihs shall
                                           h]Vaa mean
                                                 bZVc ZVX]   d[ the
                                                       each of  i]Z Guaranty
                                                                    AjVgVcin Agreements
                                                                             ;\gZZbZcih between
                                                                                         WZilZZc ZVX]  d[ the
                                                                                                  each of i]Z Loan
                                                                                                              FdVc Originators
                                                                                                                    Ig^\^cVidgh and
                                                                                                                                VcY
  M?KC* VcY any
  TERI, and  Vcn VbZcYbZcih
                 amendments dg
                             or bdY^[^XVi^dch i]ZgZid* as
                                modifications thereto, Vh hZi
                                                          set [dgi]
                                                              forth dc LX]ZYjaZ B
                                                                    on Schedule < attached
                                                                                  ViiVX]ZY hereto
                                                                                           ]ZgZid and
                                                                                                  VcY others
                                                                                                      di]Zgh ^c VXXdgYVcXZ with
                                                                                                             in accordance l^i] the
                                                                                                                                 i]Z
  CcYZcijgZ,
  Indenture.

          &\'
          (g)     rAjVgVcin Claims"
                  "Guaranty =aV^bhs shall
                                    h]Vaa mean
                                          bZVc aV XaV^b bVYZ by
                                                  claim made Wn dg
                                                                or dc WZ]Va[ of
                                                                   on behalf d[ the
                                                                                i]Z Owner
                                                                                    IlcZg for
                                                                                          [dg payment
                                                                                              eVnbZci by
                                                                                                      Wn M?KC [daadl^c\ aV
                                                                                                         TERI following
  AjVgVcin Event.
  Guaranty ?kZci,

           &]'
           (h)     rAjVgVcin Fees"
                   "Guaranty @ZZhs shall
                                   h]Vaa mean,
                                         bZVc* XdaaZXi^kZan* Vaa of
                                               collectively, all d[ the
                                                                    i]Z [ZZh eVnVWaZ to
                                                                        fees payable id M?KC
                                                                                        TERI [dg i]Z guarantee
                                                                                             for the \jVgVciZZ of
                                                                                                               d[ aV Loan
                                                                                                                     FdVc as
                                                                                                                          Vh YZhXg^WZY
                                                                                                                             described ^c
                                                                                                                                       in
  ZVX]
  each d[ i]Z Guaranty
       of the AjVgVcin Agreements.
                       ;\gZZbZcih,

         &^'
         (i)      rCcYZcijgZs means
                  "Indenture" bZVch the
                                     i]Z CcYZcijgZ YViZY as
                                         Indenture dated Vh of
                                                            d[ LZeiZbWZg /* 2007,
                                                               September 1, 0..5* by
                                                                                  Wn and
                                                                                     VcY between
                                                                                         WZilZZc the
                                                                                                 i]Z Owner
                                                                                                     IlcZg and
                                                                                                           VcY the
                                                                                                               i]Z MgjhiZZ* Vh may
                                                                                                                   Trustee, as bVn
  WZ VbZcYZY
  be amended dg
             or hjeeaZbZciZY  [gdb time
                supplemented from  i^bZ to
                                         id time.
                                            i^bZ,

             &_'
             (j)       rCciVc\^WaZhs h]Vaa
                       "Intangibles" shall ]VkZ i]Z meaning
                                           have the bZVc^c\ set
                                                            hZi [dgi] ^c LZXi^dc
                                                                forth in Section 3&V'&^^',
                                                                                 5(a)(ii).

            &`'
            (k)        rKZXdkZg^Zhs h]Vaa
                       "Recoveries"          bZVc and
                                      shall mean     VcY include:
                                                           ^cXajYZ8 (i)&^' any
                                                                           Vcn and
                                                                                VcY all
                                                                                    Vaa cash,
                                                                                        XVh]* X]ZX`h*     YgV[ih* dgYZgh
                                                                                               checks, drafts,            VcY all
                                                                                                                  orders and   Vaa other
                                                                                                                                    di]Zg ^chigjbZcih
                                                                                                                                           instruments [dg      i]Z
                                                                                                                                                            for the
  eVnbZci of
  payment   d[ money
                bdcZn gZXZ^kZY    Wn M?KC
                         received by  TERI [gdb
                                              from dgor dc   WZ]Va[ of
                                                         on behalf    d[ Borrowers
                                                                         <dggdlZgh ^c    eVnbZci of
                                                                                      in payment     d[ principal
                                                                                                         eg^cX^eVa d[*  ^ciZgZhi on,
                                                                                                                    of, interest  dc* late
                                                                                                                                       aViZ [ZZh  l^i] respect
                                                                                                                                            fees with     gZheZXi to,
                                                                                                                                                                   id*
  VcY Xdhih
  and        d[ XdaaZXi^c\
       costs of              YZ[VjaiZY Loans
                collecting defaulted    FdVch with
                                                l^i] respect
                                                        gZheZXi toid which
                                                                     l]^X] M?KC     ]Vh paid,
                                                                             TERI has    eV^Y* in
                                                                                                ^c [jaa*
                                                                                                   full, AjVgVcin    =aV^bh* [gdb
                                                                                                         Guaranty Claims,      from [jcYh     ^c the
                                                                                                                                       funds in  i]Z JaZY\ZY
                                                                                                                                                      Pledged
  ;XXdjci* and
  Account,   VcY the
                 i]Z proceeds
                      egdXZZYh ofd[ all
                                    Vaa of
                                        d[ the
                                           i]Z [dgZ\d^c\*
                                                foregoing, (ii)&^^' any
                                                                    Vcn amount
                                                                         Vbdjci gZXZ^kZY
                                                                                  received byWn M?KC     jedc the
                                                                                                 TERI upon      i]Z sale
                                                                                                                    hVaZ dg
                                                                                                                          or di]Zg   igVch[Zg of
                                                                                                                             other transfer    d[ defaulted
                                                                                                                                                  YZ[VjaiZY Loans
                                                                                                                                                                FdVch
  l^i] gZheZXi
  with          id which
        respect to l]^X] M?KC
                            TERI ]Vh   eV^Y* ^c
                                  has paid,   in [jaa*
                                                  full, AjVgVcin     =aV^bh (including
                                                        Guaranty Claims       &^cXajY^c\ the
                                                                                           i]Z sale
                                                                                               hVaZ d[
                                                                                                     of hjX]
                                                                                                         such FdVch
                                                                                                               Loans toid the
                                                                                                                          i]Z Owner
                                                                                                                              IlcZg as   Vh provided
                                                                                                                                            egdk^YZY in  ^c each
                                                                                                                                                             ZVX] d[
                                                                                                                                                                  of
  i]Z Guaranty
  the AjVgVcin Agreements
                 ;\gZZbZcih or  dg the
                                   i]Z hVaZ  d[ the
                                        sale of  i]Z right
                                                      g^\]i to
                                                             id collect
                                                                XdaaZXi hjX]    FdVch dg
                                                                          such Loans    or di]Zg
                                                                                           other h^b^aVg    g^\]ih with
                                                                                                  similar rights   l^i] gZheZXi    i]ZgZid'* and
                                                                                                                         respect thereto),    VcY (iii)
                                                                                                                                                    &^^^' ^c
                                                                                                                                                           in
  XdccZXi^dc   l^i] any
  connection with    Vcn pledge
                           eaZY\Z dg Vhh^\cbZci d[
                                  or assignment      of YZ[VjaiZY    FdVch (or
                                                         defaulted Loans     &dg rights
                                                                                 g^\]ih with
                                                                                         l^i] respect
                                                                                               gZheZXi thereto)
                                                                                                         i]ZgZid' to
                                                                                                                   id secure
                                                                                                                      hZXjgZ aV adVc
                                                                                                                                 loan toid M?KC*   i]Z amount
                                                                                                                                           TERI, the     Vbdjci of d[
  hjX] adVc,
  such  loan. Cc  Vaa XVhZh*
              In all          rKZXdkZg^Zhs shall
                      cases, "Recoveries"     h]Vaa be
                                                     WZ XdbejiZY
                                                         computed net cZi of
                                                                           d[ TERI's
                                                                              M?KCth Costs
                                                                                       =dhih of
                                                                                              d[ Collection.
                                                                                                  =daaZXi^dc, M?KCth       r=dhih of
                                                                                                                  TERI's "Costs      d[ Collection"
                                                                                                                                        =daaZXi^dcs for [dg purposes
                                                                                                                                                             ejgedhZh
  d[ this
  of i]^h Agreement
          ;\gZZbZci shall
                        h]Vaa mean
                              bZVc all
                                    Vaa [ZZh  VcY expenses
                                         fees and   ZmeZchZh paideV^Y to
                                                                       id third
                                                                          i]^gY party
                                                                                eVgin XdaaZXidgh    VcY attorneys,
                                                                                       collectors and    ViidgcZnh* and,
                                                                                                                     VcY* to
                                                                                                                           id cover
                                                                                                                              XdkZg M?KCth
                                                                                                                                       TERI's ^ciZgcVa       Xdhih* an
                                                                                                                                                internal costs,     Vc
  Vbdjci ZfjVa
  amount          id two
           equal to  ild and
                           VcY one-half
                               dcZ+]Va[ percent
                                          eZgXZci (2.5%)
                                                    &0,3$' of d[ the
                                                                  i]Z amount
                                                                      Vbdjci recovered
                                                                                gZXdkZgZY (excluding
                                                                                            &ZmXajY^c\ amounts
                                                                                                           Vbdjcih gZXdkZgZY      jedc the
                                                                                                                     recovered upon       i]Z sale
                                                                                                                                              hVaZ of
                                                                                                                                                    d[ adVch
                                                                                                                                                        loans toid the
                                                                                                                                                                   i]Z
  IlcZg as
  Owner   Vh provided
             egdk^YZY ^c in ZVX]
                            each d[ i]Z Guaranty
                                 of the   AjVgVcin Agreements).
                                                      ;\gZZbZcih',

             &a'
             (1)       rLZXjgZY Obligations"
                       "Secured IWa^\Vi^dchs h]Vaa ]VkZ the
                                             shall have i]Z meaning
                                                            bZVc^c\ hZi
                                                                    set [dgi] ^c LZXi^dc
                                                                        forth in         4,
                                                                                 Section 6.

           &b'
           (m)       rM?KC Guarantee
                     "TERI    AjVgVciZZ Fee
                                         @ZZ Entitlement"
                                             ?ci^iaZbZcis means
                                                            bZVch aV portion
                                                                     edgi^dc of
                                                                              d[ Guaranty
                                                                                 AjVgVcin Fees
                                                                                             @ZZh ZfjVa  id (i)
                                                                                                  equal to  &^' 1.75%
                                                                                                                /,53$ d[  i]Z principal
                                                                                                                       of the  eg^cX^eVa amount
                                                                                                                                         Vbdjci of
                                                                                                                                                d[
  ZVX]  FdVc a^hiZY
  each Loan         dc LX]ZYjaZ
             listed on            =+/ attached
                       Schedule C-1   ViiVX]ZY ]ZgZid* &^^' an
                                               hereto, (ii) Vc additional
                                                               VYY^i^dcVa 1.00%
                                                                           /,..$ d[   i]Z principal
                                                                                  of the   eg^cX^eVa amount
                                                                                                     Vbdjci d[of ZVX]  FdVc a^hiZY
                                                                                                                 each Loan          dc LX]ZYjaZ
                                                                                                                             listed on          =+0
                                                                                                                                       Schedule C-2
  ViiVX]ZY hereto
  attached ]ZgZid and
                   VcY (iii)
                       &^^^' 0.04%
                             .,.2$ of
                                   d[ the
                                      i]Z aggregate
                                          V\\gZ\ViZ djihiVcY^c\   eg^cX^eVa balance
                                                    outstanding principal    WVaVcXZ d[   i]Z Loans
                                                                                       of the FdVch that
                                                                                                     i]Vi are
                                                                                                          VgZ guaranteed
                                                                                                               \jVgVciZZY by
                                                                                                                           Wn M?KC    VcY purchased
                                                                                                                               TERI and   ejgX]VhZY
  Wn the
  by  i]Z Owner
          IlcZg on
                 dc the
                    i]Z =adh^c\  >ViZ* ZVX]
                        Closing Date,        eVnVWaZ ^c
                                        each payable    VXXdgYVcXZ with
                                                     in accordance   l^i] ZVX]   d[ the
                                                                           each of  i]Z AjVgVcin    ;\gZZbZcih and
                                                                                        Guaranty Agreements       VcY Master
                                                                                                                       GVhiZg Loan
                                                                                                                                FdVc AjVgVcin
                                                                                                                                      Guaranty
  ;\gZZbZci* YViZY
  Agreement,         Vh d[
               dated as     @ZWgjVgn 2,
                        of February  0* 2001,
                                        0../* by
                                              Wn and
                                                 VcY between
                                                      WZilZZc M]Z    @^ghi Marblehead
                                                                The First  GVgWaZ]ZVY Corporation
                                                                                          =dgedgVi^dc and
                                                                                                       VcY M?KC*
                                                                                                            TERI, asVh amended
                                                                                                                       VbZcYZY or dg supplemented.
                                                                                                                                     hjeeaZbZciZY,
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9                                                                                       3/29
                                                                                                                                                                     '#&-
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                                    Desc
                                 Declaration in Support Page 340 of 369
           0,
           2.        =gZVi^dc and
                    Creation   VcY Funding
                                    @jcY^c\ d[   i]Z Pledged
                                              of the JaZY\ZY Account.
                                                               ;XXdjci, Upon
                                                                          Nedc thei]Z ZmZXji^dc
                                                                                      execution d[   i]^h Agreement,
                                                                                                 of this  ;\gZZbZci* thei]Z Owner
                                                                                                                             IlcZg h]Vaa
                                                                                                                                     shall ZhiVWa^h]  l^i]
                                                                                                                                           establish with
  i]Z MgjhiZZ
  the         Vc account
      Trustee an  VXXdjci (the
                            &i]Z "Pledged
                                 rJaZY\ZY Account"),
                                            ;XXdjcis'* which
                                                        l]^X] JaZY\ZY     ;XXdjci h]Vaa
                                                                Pledged Account            WZ pledged
                                                                                     shall be eaZY\ZY byWn the
                                                                                                           i]Z Owner
                                                                                                                IlcZg to id the
                                                                                                                            i]Z MgjhiZZ  ejghjVci to
                                                                                                                                Trustee pursuant    id the
                                                                                                                                                       i]Z
  CcYZcijgZ* [dg the
  Indenture, for i]Z purpose
                      ejgedhZ ofd[ depositing
                                   YZedh^i^c\ upon
                                               jedc receipt
                                                     gZXZ^ei portions
                                                              edgi^dch d[ i]Z Guaranty
                                                                       of the  AjVgVcin Fees,
                                                                                          @ZZh* KZXdkZg^Zh
                                                                                                 Recoveries andVcY ZVgc^c\h
                                                                                                                    earnings asVh provided
                                                                                                                                  egdk^YZY ^c  i]^h
                                                                                                                                            in this
  LZXi^dc 0, M]Z
  Section 2.       JaZY\ZY Account
              The Pledged     ;XXdjci shall
                                       h]Vaa be
                                              WZ [jcYZY  &V' by
                                                 funded (a)  Wn transfer
                                                                igVch[Zg of
                                                                         d[ all
                                                                             Vaa amounts
                                                                                 Vbdjcih held
                                                                                           ]ZaY on
                                                                                                dc the
                                                                                                    i]Z Closing
                                                                                                         =adh^c\ Date
                                                                                                                  >ViZ ^c   i]Z Existing
                                                                                                                         in the ?m^hi^c\ Pledged
                                                                                                                                          JaZY\ZY
  ;XXdjci that
  Account  i]Vi relate
                gZaViZ to
                        id the
                           i]Z Loans
                               FdVch being
                                      WZ^c\ purchased
                                              ejgX]VhZY dc   i]Z Closing
                                                         on the  =adh^c\ Date,
                                                                          >ViZ* YZiZgb^cZY
                                                                                  determined asVh hZi [dgi] ^c
                                                                                                  set forth in ZVX]   d[ the
                                                                                                                each of  i]Z Account
                                                                                                                             ;XXdjci LZXjg^in
                                                                                                                                       Security
  ;\gZZbZcih* (b)
  Agreements,   &W' by
                     Wn M?KC   l^i] XZgiV^c
                         TERI with            AjVgVcin Fees
                                     certain Guaranty   @ZZh payable
                                                              eVnVWaZ on
                                                                       dc the
                                                                           i]Z Closing
                                                                               =adh^c\ Date
                                                                                         >ViZ with
                                                                                               l^i] respect
                                                                                                     gZheZXi to
                                                                                                              id the
                                                                                                                 i]Z Loans
                                                                                                                     FdVch being
                                                                                                                              WZ^c\ purchased,
                                                                                                                                    ejgX]VhZY* and
                                                                                                                                                 VcY (c)
                                                                                                                                                      &X'
  Wn M?KC
  by        l^i] all
      TERI with  Vaa Recoveries
                      KZXdkZg^Zh with
                                   l^i] respect
                                        gZheZXi to
                                                 id Loans
                                                    FdVch dc   l]^X] M?KC
                                                           on which          ]Vh paid
                                                                      TERI has     eV^Y Guaranty
                                                                                        AjVgVcin =aV^bh*    VcY ZVgc^c\h
                                                                                                   Claims, and    earnings dc   i]Z Pledged
                                                                                                                             on the JaZY\ZY Account,
                                                                                                                                              ;XXdjci* all
                                                                                                                                                         Vaa
  d[ which
  of l]^X] shall
            h]Vaa be
                  WZ pledged
                      eaZY\ZY by
                               Wn M?KC
                                   TERI toid the
                                             i]Z IlcZg  jcYZg the
                                                 Owner under    i]Z terms
                                                                    iZgbh of
                                                                           d[ this
                                                                              i]^h Agreement.
                                                                                    ;\gZZbZci, TERI
                                                                                                  M?KC hereby
                                                                                                         ]ZgZWn ^ggZkdXVWan
                                                                                                                  irrevocably Y^gZXih   i]Z Owner
                                                                                                                                directs the IlcZg to id
  YZedh^i i]Z [daadl^c\
  deposit the              Vbdjcih ^cid
              following amounts          i]Z Pledged
                                    into the  JaZY\ZY Account:
                                                       ;XXdjci8

            &V'
            (a)      ;cn and
                     Any  VcY all
                              Vaa Guaranty
                                  AjVgVcin Fees
                                           @ZZh previously
                                                egZk^djhan paid
                                                           eV^Y by
                                                                Wn the
                                                                   i]Z Loan
                                                                       FdVc Originators
                                                                            Ig^\^cVidgh and
                                                                                        VcY XjggZcian ]ZaY by
                                                                                            currently held Wn the
                                                                                                              i]Z MgjhiZZ
                                                                                                                  Trustee ^c i]Z Existing
                                                                                                                          in the ?m^hi^c\
  JaZY\ZY Account
  Pledged   ;XXdjci created
                     XgZViZY under
                             jcYZg ZVX]
                                   each d[ i]Z Account
                                        of the ;XXdjci LZXjg^in ;\gZZbZcih with
                                                       Security Agreements  l^i] respect
                                                                                 gZheZXi to
                                                                                         id Loans
                                                                                            FdVch purchased
                                                                                                  ejgX]VhZY dc  i]Z Closing
                                                                                                             on the =adh^c\ Date
                                                                                                                             >ViZ as
                                                                                                                                  Vh set
                                                                                                                                     hZi
  [dgi]
  forth ^c
        in ZVX]
           each d[ i]Z Account
                of the ;XXdjci LZXjg^in  ;\gZZbZcih9
                                Security Agreements;

           &W'
           (b)       ;cn and
                     Any VcY all
                             Vaa additional
                                 VYY^i^dcVa Guaranty
                                            AjVgVcin Fees
                                                     @ZZh with
                                                          l^i] gZheZXi id such
                                                               respect to hjX] Loans
                                                                               FdVch purchased
                                                                                     ejgX]VhZY by
                                                                                               Wn the
                                                                                                  i]Z Owner,
                                                                                                      IlcZg* which
                                                                                                             l]^X] [ZZh l^aa be
                                                                                                                   fees will WZ
  YZedh^iZY
  deposited ^cid i]Z Pledged
            into the JaZY\ZY Account
                             ;XXdjci dc   i]Z Closing
                                       on the =adh^c\ Date;
                                                      >ViZ9 and
                                                            VcY

          &X'
          (c)     ;aa KZXdkZg^Zh*
                  All              l]^X] Recoveries
                      Recoveries, which   KZXdkZg^Zh shall
                                                     h]Vaa be
                                                           WZ remitted
                                                              gZb^iiZY by
                                                                       Wn dg
                                                                          or dc WZ]Va[ of
                                                                             on behalf d[ M?KC id the
                                                                                          TERI to i]Z MgjhiZZ dc the
                                                                                                      Trustee on     /3i] YVn
                                                                                                                 i]Z 15th     d[ ZVX]
                                                                                                                          day of each
  bdci]* [dg
  month,     KZXdkZg^Zh gZXZ^kZY
         for Recoveries          Yjg^c\ the
                        received during i]Z preceding
                                            egZXZY^c\ month.
                                                      bdci],

  ;cn amounts
  Any Vbdjcih remitted
              gZb^iiZY to
                       id the
                          i]Z MgjhiZZ
                              Trustee [dg
                                      for YZedh^i
                                          deposit ^cid i]Z Pledged
                                                  into the JaZY\ZY Account
                                                                   ;XXdjci shall
                                                                           h]Vaa be
                                                                                 WZ accompanied
                                                                                    VXXdbeVc^ZY by
                                                                                                Wn aV notice
                                                                                                      cdi^XZ in
                                                                                                             ^c the
                                                                                                                i]Z [dgb d[ Exhibit
                                                                                                                    form of ?m]^W^i 2.
                                                                                                                                    0,

            1,
            3.       JaZY\ZY Account
                     Pledged ;XXdjci CckZhibZci VcY Maintenance.
                                     Investment and GV^ciZcVcXZ,

            &V'
           (a)        M]Z  IlcZg shall
                      The Owner    h]Vaa withdraw
                                         l^i]YgVl from
                                                    [gdb the
                                                         i]Z JaZY\ZY  ;XXdjci and
                                                             Pledged Account    VcY deposit
                                                                                    YZedh^i into
                                                                                            ^cid the
                                                                                                  i]Z =daaZXi^dc ;XXdjci of
                                                                                                      Collection Account  d[ the
                                                                                                                              i]Z CcYZcijgZ  Vcn
                                                                                                                                  Indenture any
  Vbdjcih owed
  amounts   dlZY by
                  Wn M?KC    jcYZg each
                      TERI under    ZVX] of
                                          d[ the
                                             i]Z AjVgVcin  ;\gZZbZcih [dg
                                                 Guaranty Agreements    for AjVgVcin   =aV^bh as
                                                                            Guaranty Claims    Vh provided
                                                                                                  egdk^YZY ^c
                                                                                                            in LZXi^dc 1&Y'&^' hereof.
                                                                                                               Section 3(d)(i) ]ZgZd[, M]Z
                                                                                                                                        The IlcZg
                                                                                                                                             Owner
  jcYZghiVcYh and
  understands   VcY agrees
                     V\gZZh that
                            i]Vi M?KC
                                  TERI h]Vaa  WZ required
                                        shall be gZfj^gZY id eVn any
                                                          to pay  Vcn hjX] XaV^b amounts
                                                                      such claim  Vbdjcih dji
                                                                                           out d[
                                                                                                of M?KCth  \ZcZgVa reserves
                                                                                                   TERI's general  gZhZgkZh and
                                                                                                                            VcY other
                                                                                                                                  di]Zg assets
                                                                                                                                        VhhZih only
                                                                                                                                               dcan
  id the
  to i]Z ZmiZci i]Vi and
         extent that VcY [dg
                          for hd
                              so adc\  Vh i]Z
                                 long as      JaZY\ZY Account
                                          the Pledged  ;XXdjci ^h  l^i]dji sufficient
                                                                is without hj[[^X^Zci funds
                                                                                      [jcYh or
                                                                                            dg is
                                                                                               ^h otherwise
                                                                                                  di]Zgl^hZ unavailable
                                                                                                             jcVkV^aVWaZ to
                                                                                                                         id promptly
                                                                                                                            egdbeian pay
                                                                                                                                       eVn
  l]ViZkZg amounts
  whatever   Vbdjcih are
                       VgZ i]Zc  YjZ and
                           then due  VcY payable
                                          eVnVWaZ under
                                                   jcYZg each
                                                         ZVX] of
                                                               d[ the
                                                                  i]Z AjVgVcin  ;\gZZbZcih, Notwithstanding
                                                                      Guaranty Agreements.     Hdil^i]hiVcY^c\ the
                                                                                                                 i]Z [dgZ\d^c\*  l]^aZ there
                                                                                                                     foregoing, while   i]ZgZ is
                                                                                                                                              ^h aV
  YZ[Vjai Wn M?KC
  default by         jcYZg LZXi^dc
              TERI under    Section 68 hereof
                                       ]ZgZd[ Xdci^cj^c\*  i]Z provisions
                                               continuing, the egdk^h^dch of
                                                                          d[ LZXi^dc
                                                                             Section 79 ]ZgZd[
                                                                                        hereof h]Vaa Veean,
                                                                                               shall apply.

            &W'
            (b)       Jg^dg to
                      Prior id the
                               i]Z occurrence
                                   dXXjggZcXZ of
                                               d[ aV YZ[Vjai  Wn M?KC
                                                     default by  TERI jcYZg
                                                                        under LZXi^dc   6 hereof,
                                                                                Section 8  ]ZgZd[* M?KC  bVn Y^gZXi
                                                                                                   TERI may          i]Z Owner
                                                                                                              direct the IlcZg toid ^ckZhi Vbdjcih
                                                                                                                                    invest amounts
  ]ZaY ^c
  held    i]Z Pledged
       in the  JaZY\ZY Account
                        ;XXdjci in^c one
                                     dcZ dg bdgZ Eligible
                                         or more   ?a^\^WaZ CckZhibZcih,
                                                             Investments. C[If aV YZ[Vjai
                                                                                  default jcYZg
                                                                                          under LZXi^dc
                                                                                                Section 68 dXXjgh VcY is
                                                                                                           occurs and  ^h Xdci^cj^c\* i]Z
                                                                                                                          continuing, the
  ;Yb^c^higVidg on
  Administrator   dc behalf
                      WZ]Va[ d[ i]Z Owner
                             of the IlcZg h]Vaa   ]VkZ the
                                            shall have  i]Z sole
                                                             hdaZ g^\]i id Y^gZXi
                                                                  right to         ^ckZhibZci of
                                                                           direct investment   d[ the
                                                                                                  i]Z Pledged
                                                                                                      JaZY\ZY Account,
                                                                                                              ;XXdjci* butWji such
                                                                                                                              hjX] ^ckZhibZcih h]Vaa
                                                                                                                                   investments shall
  WZ a^b^iZY
  be          id Eligible
     limited to  ?a^\^WaZ CckZhibZcih,
                          Investments.

            &X'
            (c)       Hd interest,
                      No  ^ciZgZhi* Y^k^YZcYh* Y^hig^Wji^dch dg
                                    dividends, distributions or di]Zg
                                                                other ZVgc^c\h
                                                                       earnings ofd[ whatever
                                                                                     l]ViZkZg nature
                                                                                              cVijgZ which
                                                                                                      l]^X] are
                                                                                                             VgZ paid
                                                                                                                 eV^Y and
                                                                                                                      VcY YZg^kZY  [gdb the
                                                                                                                          derived from   i]Z
  JaZY\ZY Account
  Pledged  ;XXdjci (collectively,
                      &XdaaZXi^kZan* "Earnings")
                                     r?Vgc^c\hs' h]Vaa  WZ withdrawn
                                                  shall be l^i]YgVlc or dg paid
                                                                           eV^Y to
                                                                                 id the
                                                                                    i]Z Owner
                                                                                        IlcZg or
                                                                                               dg M?KC  dg any
                                                                                                  TERI or  Vcn other
                                                                                                                di]Zg person
                                                                                                                      eZghdc dg
                                                                                                                              or Zci^in
                                                                                                                                 entity jcaZhh
                                                                                                                                        unless
  ejghjVci to
  pursuant  id the
                i]Z provisions
                    egdk^h^dch of
                               d[ LZXi^dc   1&Y', All
                                   Section 3(d).  ;aa ?Vgc^c\h  h]Vaa be
                                                      Earnings shall  WZ [jaan* ^bbZY^ViZan and
                                                                         fully, immediately   VcY completely
                                                                                                  XdbeaZiZan reinvested
                                                                                                               gZ^ckZhiZY in
                                                                                                                          ^c the
                                                                                                                             i]Z Pledged
                                                                                                                                 JaZY\ZY
  ;XXdjci, Any
  Account.   ;cn other
                   di]Zg provisions
                         egdk^h^dch ofd[ this
                                         i]^h Agreement
                                              ;\gZZbZci to
                                                         id the
                                                            i]Z XdcigVgn  &Z^i]Zg ZmegZhhan
                                                                contrary (either   expressly dg Wn ^bea^XVi^dc'
                                                                                             or by implication) cdil^i]hiVcY^c\*   Vaa Earnings
                                                                                                                 notwithstanding, all   ?Vgc^c\h cZi
                                                                                                                                                 net
  d[ adhhZh
  of        h]Vaa be
     losses shall  WZ XgZY^iZY id and
                      credited to VcY YZZbZY
                                       deemed ^cXdbZ
                                                income d[
                                                        of M?KC   VcY not
                                                           TERI and    cdi of
                                                                           d[ the
                                                                              i]Z Owner,
                                                                                   IlcZg* and
                                                                                          VcY h]Vaa  WZ so
                                                                                               shall be hd treated
                                                                                                           igZViZY by
                                                                                                                   Wn M?KC,
                                                                                                                      TERI.

           &Y'
           (d)        P^i]YgVlVah and
                      Withdrawals VcY Y^hWjghZbZcih
                                      disbursements [gdb
                                                    from i]Z JaZY\ZY Account
                                                         the Pledged ;XXdjci shall
                                                                             h]Vaa be
                                                                                   WZ made
                                                                                      bVYZ dcan ^c accordance
                                                                                           only in VXXdgYVcXZ with
                                                                                                              l^i] the
                                                                                                                   i]Z [daadl^c\
                                                                                                                       following
  egdk^h^dch8
  provisions:

                      &^'
                      (i)       Nedc receipt
                                Upon gZXZ^ei by
                                              Wn the
                                                  i]Z Owner
                                                      IlcZg ofd[ aV Payment
                                                                    JVnbZci of
                                                                             d[ AjVgVcin
                                                                                Guaranty =aV^bh   >^gZXi^dc Letter,
                                                                                          Claims Direction  FZiiZg* hjWhiVci^Vaan
                                                                                                                     substantially ^c i]Z [dgb
                                                                                                                                   in the       d[
                                                                                                                                          form of
  ?m]^W^i 1/ (and,
  Exhibit    &VcY* after
                   V[iZg i]Z  dXXjggZcXZ of
                          the occurrence d[ aV default
                                               YZ[Vjai under
                                                       jcYZg LZXi^dc
                                                              Section 6*  l]Zi]Zg or
                                                                       8, whether dg not
                                                                                     cdi hjX]
                                                                                         such aV Direction
                                                                                                 >^gZXi^dc Letter
                                                                                                           FZiiZg is
                                                                                                                  ^h received),
                                                                                                                      gZXZ^kZY'* the
                                                                                                                                 i]Z Owner
                                                                                                                                     IlcZg shall
                                                                                                                                             h]Vaa
  l^i]YgVl [gdb
  withdraw         i]Z JaZY\ZY
             from the            ;XXdjci and
                        Pledged Account   VcY deposit
                                                YZedh^i ^c i]Z Collection
                                                        in the =daaZXi^dc Account
                                                                           ;XXdjci d[  i]Z CcYZcijgZ
                                                                                    of the           i]Z [jaa
                                                                                           Indenture the      Vbdjci d[
                                                                                                         full amount       Vcn valid
                                                                                                                        of any kVa^Y Guaranty
                                                                                                                                     AjVgVcin
  =aV^bh made
  Claims  bVYZ ^c   VXXdgYVcXZ with
                 in accordance   l^i] ZVX]
                                      each d[
                                            of i]Z  AjVgVcin Agreements
                                                the Guaranty   ;\gZZbZcih [dg   YZ[VjaiZY Loans.
                                                                            for defaulted FdVch,

                        &^^'
                        (ii)        Cc i]Z ZkZci
                                    In the         M?KCth income
                                            event TERI's   ^cXdbZ on
                                                                   dc the
                                                                       i]Z Pledged
                                                                           JaZY\ZY Account
                                                                                      ;XXdjci should
                                                                                               h]djaY become
                                                                                                        WZXdbZ hjW_ZXi    id [ZYZgVa
                                                                                                                 subject to  federal ^cXdbZ  iVmVi^dc or
                                                                                                                                     income taxation   dg
  i]Z ^cXdbZ
  the income [gdb     i]Z Pledged
               from the     JaZY\ZY Account
                                       ;XXdjci should
                                                  h]djaY become
                                                         WZXdbZ hjW_ZXi    id ZmX^hZ
                                                                  subject to          iVm under
                                                                              excise tax  jcYZg hZXi^dc   272. of
                                                                                                 section 4940   d[ the
                                                                                                                   i]Z CciZgcVa  KZkZcjZ Code
                                                                                                                       Internal Revenue    =dYZ d[   /764*
                                                                                                                                                  of 1986,
  Vh amended,
  as VbZcYZY* M?KC       h]Vaa be
                 TERI shall      WZ Zci^iaZY  id the
                                     entitled to i]Z gZaZVhZ d[ Earnings
                                                     release of ?Vgc^c\h [gdb    i]Z JaZY\ZY
                                                                          from the            ;XXdjci equal
                                                                                      Pledged Account    ZfjVa to
                                                                                                                id the
                                                                                                                   i]Z taxes
                                                                                                                       iVmZh actually
                                                                                                                              VXijVaan paid
                                                                                                                                       eV^Y by
                                                                                                                                            Wn M?KC    l^i]
                                                                                                                                                TERI with
  gZheZXi to
  respect id the
             i]Z income
                  ^cXdbZ dc       i]Z JaZY\ZY
                              on the            ;XXdjci, M?KC
                                      Pledged Account.            h]Vaa provide
                                                            TERI shall  egdk^YZ the
                                                                                  i]Z Administrator,
                                                                                      ;Yb^c^higVidg* the
                                                                                                       i]Z MgjhiZZ  VcY the
                                                                                                           Trustee and   i]Z Note
                                                                                                                             HdiZ Insurer
                                                                                                                                   CchjgZg with
                                                                                                                                           l^i] aV written
                                                                                                                                                   lg^iiZc
  gZfjZhi substantially
  request hjWhiVci^Vaan in   ^c the
                                i]Z form
                                    [dgb ofd[ Exhibit
                                              ?m]^W^i 31 attached
                                                         ViiVX]ZY hereto,
                                                                  ]ZgZid* for
                                                                           [dg any
                                                                               Vcn such
                                                                                    hjX] withdrawal,
                                                                                          l^i]YgVlVa* which
                                                                                                        l]^X] request
                                                                                                               gZfjZhi shall
                                                                                                                        h]Vaa be
                                                                                                                               WZ accompanied
                                                                                                                                  VXXdbeVc^ZY by Wn
  YdXjbZciVi^dc
  documentation as  Vh to
                        id i]Z   Vbdjcih to
                            the amounts     id be
                                               WZ withdrawn
                                                   l^i]YgVlc ("Withdrawal
                                                              &rP^i]YgVlVa Request").
                                                                              KZfjZhis', Not
                                                                                           Hdi aViZg  i]Vc 15
                                                                                                later than  /3 YVnh
                                                                                                               days [daadl^c\    gZXZ^ei by
                                                                                                                     following receipt   Wn the
                                                                                                                                            i]Z
  ;Yb^c^higVidg of
  Administrator    d[ aV Withdrawal
                         P^i]YgVlVa Request,
                                         KZfjZhi* the
                                                    i]Z Administrator
                                                        ;Yb^c^higVidg may
                                                                        bVn either
                                                                             Z^i]Zg (A)
                                                                                     &;' cdi^[n
                                                                                         notify M?KC
                                                                                                TERI d[    Vcn objection
                                                                                                        of any dW_ZXi^dc toid such
                                                                                                                              hjX] Withdrawal
                                                                                                                                   P^i]YgVlVa Request
                                                                                                                                                 KZfjZhi
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                            (#&-
                                                                                                                                                          4/29
%$#&#&$%,
10/2/2018Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated              01/09/19Document
                                                                     1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                  0<3A95;@

  Vadc\ with
  along l^i] reasons
             gZVhdch for
                     [dg such
                         hjX] objection
                              dW_ZXi^dc or Declaration
                                        dg (B)
                                           &<' request
                                               gZfjZhi any in  Support
                                                       Vcn [jgi]Zg           Page
                                                            further ^c[dgbVi^dc      341   of 369relating
                                                                                dg documentation
                                                                    information or YdXjbZciVi^dc gZaVi^c\ to
                                                                                                          id hjX] gZfjZhi, C[
                                                                                                             such request.    i]Z
                                                                                                                           If the
  ;Yb^c^higVidg does
  Administrator    YdZh cdi
                         not dW_ZXi
                             object dg
                                     or gZfjZhi
                                        request [jgi]Zg ^c[dgbVi^dc from
                                                further information    [gdb M?KC     l^i]^c hjX]
                                                                             TERI within          /3 day
                                                                                             such 15 YVn period,
                                                                                                           eZg^dY* the
                                                                                                                   i]Z Administrator
                                                                                                                        ;Yb^c^higVidg h]Vaa  WZ YZZbZY
                                                                                                                                       shall be deemed
  id have
  to ]VkZ XdchZciZY
          consented to id the
                          i]Z Withdrawal
                              P^i]YgVlVa Request,
                                            KZfjZhi* and
                                                      VcY the
                                                           i]Z Administrator
                                                               ;Yb^c^higVidg shall
                                                                                 h]Vaa thereafter
                                                                                       i]ZgZV[iZg promptly
                                                                                                  egdbeian XVjhZ    i]Z MgjhiZZ
                                                                                                             cause the           id withdraw
                                                                                                                         Trustee to l^i]YgVl the
                                                                                                                                              i]Z
  gZfjZhiZY [jcYh
  requested  funds [gdb    i]Z JaZY\ZY
                    from the             ;XXdjci* provided,
                               Pledged Account,    564;0,-,# however,     i]Vi so
                                                               /4<-;-6* that    hd adc\  Vh the
                                                                                   long as  i]Z CcYZcijgZ
                                                                                                Indenture ^h
                                                                                                           is ^c
                                                                                                              in Z[[ZXi*
                                                                                                                 effect, cd
                                                                                                                         no hjX]  l^i]YgVlVa may
                                                                                                                            such withdrawal   bVn be
                                                                                                                                                   WZ
  bVYZ without
  made   l^i]dji the
                  i]Z consent
                      XdchZci ofd[ the
                                   i]Z Note
                                        HdiZ CchjgZg &l]^X] XdchZci
                                             Insurer (which             h]Vaa be
                                                              consent shall   WZ required
                                                                                  gZfj^gZY regardless
                                                                                            gZ\VgYaZhh d[  l]Zi]Zg the
                                                                                                        of whether   i]Z Administrator
                                                                                                                          ;Yb^c^higVidg has
                                                                                                                                        ]Vh XdchZciZY
                                                                                                                                             consented
  i]ZgZid'* such
  thereto), hjX] consent
                  XdchZci cdi   id be
                            not to WZ unreasonably
                                       jcgZVhdcVWan withheld.
                                                     l^i]]ZaY, C[   i]Z Administrator
                                                                 If the  ;Yb^c^higVidg objects
                                                                                          dW_ZXih to
                                                                                                  id any
                                                                                                     Vcn P^i]YgVlVa      KZfjZhi* the
                                                                                                          Withdrawal Request,     i]Z Administrator
                                                                                                                                      ;Yb^c^higVidg
  h]Vaa deny
  shall YZcn the
              i]Z gZfjZhi*  cdi^[n the
                  request, notify   i]Z MgjhiZZ d[ such
                                        Trustee of hjX] denial
                                                         YZc^Va and
                                                                 VcY provide
                                                                      egdk^YZ M?KC     l^i] aV written
                                                                                TERI with      lg^iiZc statement
                                                                                                       hiViZbZci ofd[ the
                                                                                                                      i]Z Administrator's
                                                                                                                           ;Yb^c^higVidgth gZVhdch
                                                                                                                                           reasons [dg
                                                                                                                                                    for
  YZc^Va* l]^X] YZc^Va
  denial, which           bjhi be
                 denial must    WZ reasonably
                                    gZVhdcVWan based
                                                WVhZY on
                                                       dc the
                                                          i]Z gZfj^gZbZcih
                                                              requirements hZi     [dgi] ^c
                                                                               set forth    i]^h Section
                                                                                         in this LZXi^dc 3(d).
                                                                                                          1&Y',

            2,
            4.        ?mXZhh Funds
                      Excess @jcYh in
                                   ^c the
                                      i]Z Pledged
                                          JaZY\ZY Account.
                                                  ;XXdjci,

          &V'
          (a)      Ic the
                   On  i]Z =adh^c\ >ViZ* the
                           Closing Date, i]Z IlcZg  h]Vaa pay
                                             Owner shall  eVn M?KC  [gdb funds
                                                              TERI from  [jcYh ^c i]Z Pledged
                                                                               in the JaZY\ZY Account
                                                                                              ;XXdjci an
                                                                                                       Vc amount
                                                                                                          Vbdjci ZfjVa id 0.06%
                                                                                                                 equal to .,.4$ of
                                                                                                                                d[ the
                                                                                                                                   i]Z
  V\\gZ\ViZ outstanding
  aggregate djihiVcY^c\ principal
                        eg^cX^eVa balance
                                  WVaVcXZ of
                                          d[ the
                                             i]Z Loans
                                                 FdVch that
                                                       i]Vi are
                                                            VgZ guaranteed
                                                                \jVgVciZZY by
                                                                           Wn M?KC  VcY purchased
                                                                              TERI and  ejgX]VhZY by
                                                                                                  Wn the
                                                                                                     i]Z Owner
                                                                                                         IlcZg on
                                                                                                               dc the
                                                                                                                  i]Z Closing
                                                                                                                      =adh^c\ Date.
                                                                                                                              >ViZ,

              &W'
              (b)        C[ dc
                         If     Vcn Distribution
                            on any   >^hig^Wji^dc Date
                                                    >ViZ under
                                                          jcYZg the
                                                                 i]Z CcYZcijgZ   &V[iZg giving
                                                                     Indenture (after   \^k^c\ effect
                                                                                                  Z[[ZXi to
                                                                                                          id all
                                                                                                             Vaa payments
                                                                                                                 eVnbZcih dc    i]Vi Distribution
                                                                                                                             on that  >^hig^Wji^dc Date),
                                                                                                                                                    >ViZ'* the
                                                                                                                                                            i]Z
  egdYjXi of
  product    d[ (i)
                &^' the
                    i]Z aggregate
                         V\\gZ\ViZ outstanding
                                     djihiVcY^c\ principal
                                                    eg^cX^eVa balance
                                                               WVaVcXZ of
                                                                        d[ and
                                                                           VcY earned
                                                                                ZVgcZY ^ciZgZhi    dc Loans
                                                                                         interest on    FdVch held
                                                                                                                ]ZaY by
                                                                                                                     Wn dg   eaZY\ZY to
                                                                                                                         or pledged    id the
                                                                                                                                          i]Z MgjhiZZ*  bjai^ea^ZY
                                                                                                                                              Trustee, multiplied
  Wn (ii)
  by &^^' aV [VXidg
             factor ZfjVa
                     equal toid sixteen
                                h^miZZc hundredths
                                        ]jcYgZYi]h (.16)
                                                       &,/4' (the
                                                             &i]Z "Stress
                                                                  rLigZhh Factor")
                                                                           @VXidgs' ^h
                                                                                     is aZhh  i]Vc the
                                                                                        less than    i]Z balance
                                                                                                          WVaVcXZ ^c  i]Z Pledged
                                                                                                                   in the  JaZY\ZY Account,
                                                                                                                                     ;XXdjci* and,
                                                                                                                                                VcY* if
                                                                                                                                                      ^[ no
                                                                                                                                                         cd YZ[Vjai
                                                                                                                                                            default
  Zm^hih  ]ZgZjcYZg or
  exists hereunder      dg under
                           jcYZg any
                                   Vcn of
                                       d[ the
                                          i]Z AjVgVcin     ;\gZZbZcih and
                                               Guaranty Agreements        VcY the
                                                                              i]Z hjb
                                                                                  sum ofd[ (x)
                                                                                            &m' the
                                                                                                 i]Z Pool
                                                                                                      Jdda Balance
                                                                                                            <VaVcXZ atVi the
                                                                                                                         i]Z ZcY
                                                                                                                              end d[  i]Z preceding
                                                                                                                                   of the  egZXZY^c\ Collection
                                                                                                                                                      =daaZXi^dc
  JZg^dY plus
  Period   eajh (y)
                  &n' amounts
                      Vbdjcih dc on YZedh^i
                                     deposit ^c  i]Z Reserve
                                              in the  KZhZgkZ Account
                                                                ;XXdjci and
                                                                          VcY the
                                                                               i]Z Future
                                                                                   @jijgZ Distribution
                                                                                            >^hig^Wji^dc Account
                                                                                                            ;XXdjci ^h    \gZViZg than
                                                                                                                       is greater  i]Vc or
                                                                                                                                         dg ZfjVa  id 103%
                                                                                                                                            equal to  /.1$ d[    i]Z
                                                                                                                                                              of the
  IjihiVcY^c\ Amount
  Outstanding      ;bdjci of  d[ the
                                 i]Z Notes,
                                     HdiZh* the
                                             i]Z Administrator
                                                  ;Yb^c^higVidg h]Vaa
                                                                   shall XVjhZ  i]Z Trustee
                                                                         cause the  MgjhiZZ to id pay
                                                                                                  eVn toid TERI
                                                                                                           M?KC the
                                                                                                                  i]Z amount
                                                                                                                      Vbdjci by Wn which
                                                                                                                                    l]^X] the
                                                                                                                                            i]Z balance
                                                                                                                                                WVaVcXZ in^c the
                                                                                                                                                             i]Z
  JaZY\ZY Account
  Pledged    ;XXdjci ZmXZZYh       hjX] product.
                         exceeds such    egdYjXi, M]Z     eVgi^Zh agree
                                                     The parties  V\gZZ that
                                                                         i]Vi the
                                                                              i]Z approval
                                                                                  VeegdkVa of d[ the
                                                                                                  i]Z LigZhh   @VXidg by
                                                                                                       Stress Factor   Wn the
                                                                                                                           i]Z rating
                                                                                                                               gVi^c\ agencies
                                                                                                                                       V\ZcX^Zh is
                                                                                                                                                 ^h YZeZcYZci
                                                                                                                                                    dependent
  jedc the
  upon  i]Z types
              ineZh ofd[ Loans
                         FdVch purchased
                                 ejgX]VhZY byWn the
                                                  i]Z Owner
                                                      IlcZg on dc the
                                                                  i]Z Closing
                                                                      =adh^c\ Date.
                                                                                >ViZ,

             3,
             5.       LZXjg^in   CciZgZhi, As
                      Security Interest.     ;h security
                                                 hZXjg^in [dg   eVnbZci by
                                                            for payment    Wn M?KC
                                                                              TERI of d[ the
                                                                                         i]Z Secured
                                                                                             LZXjgZY Obligations
                                                                                                        IWa^\Vi^dch (as &Vh ]ZgZ^cV[iZg
                                                                                                                            hereinafter YZ[^cZY'*      M?KC hereby
                                                                                                                                           defined), TERI     ]ZgZWn
  \gVcih
  grants aV security
            hZXjg^in ^ciZgZhi
                      interest ^c  VcY to
                                in and  id (x)
                                            &m' all
                                                Vaa property
                                                    egdeZgin ofd[ M?KC    cdl or
                                                                   TERI now    dg ]ZgZV[iZg
                                                                                   hereafter YZedh^iZY
                                                                                              deposited dg     ]ZaY or
                                                                                                            or held  dg required
                                                                                                                        gZfj^gZY to id be
                                                                                                                                       WZ deposited
                                                                                                                                           YZedh^iZY ordg held
                                                                                                                                                          ]ZaY ^c  i]Z
                                                                                                                                                                in the
  JaZY\ZY Account
  Pledged   ;XXdjci as Vh described
                           YZhXg^WZY in^c LZXi^dc
                                           Section 20 d[  i]^h Agreement,
                                                       of this ;\gZZbZci* including
                                                                             ^cXajY^c\ without
                                                                                          l^i]dji a^b^iVi^dc     &^' any
                                                                                                     limitation (i)  Vcn and
                                                                                                                           VcY all
                                                                                                                                Vaa Guaranty
                                                                                                                                    AjVgVcin Fees
                                                                                                                                                @ZZh previously
                                                                                                                                                       egZk^djhan
  eV^Y by
  paid  Wn Loan
           FdVc Originators
                   Ig^\^cVidgh and
                                 VcY XjggZcian    ]ZaY by
                                      currently held    Wn U.S.
                                                             N,L, Bank
                                                                   <Vc` National
                                                                          HVi^dcVa Association
                                                                                     ;hhdX^Vi^dc as Vh MgjhiZZ
                                                                                                       Trustee ^c   i]Z Existing
                                                                                                                 in the  ?m^hi^c\ Pledged
                                                                                                                                     JaZY\ZY Account
                                                                                                                                                ;XXdjci created
                                                                                                                                                          XgZViZY
  jcYZg ZVX]
  under  each ofd[ the
                   i]Z Account
                       ;XXdjci LZXjg^in       ;\gZZbZcih with
                                  Security Agreements         l^i] respect
                                                                    gZheZXi to
                                                                            id Loans
                                                                               FdVch purchased
                                                                                       ejgX]VhZY on   dc the
                                                                                                         i]Z Closing
                                                                                                              =adh^c\ Date
                                                                                                                        >ViZ asVh hZi  [dgi] ^c
                                                                                                                                  set forth      ZVX] of
                                                                                                                                              in each  d[ the
                                                                                                                                                          i]Z
  ;XXdjci Security
  Account    LZXjg^in Agreements;
                        ;\gZZbZcih9 (ii)&^^' any
                                             Vcn and
                                                  VcY all
                                                       Vaa additional
                                                           VYY^i^dcVa AjVgVcin      @ZZh with
                                                                        Guaranty Fees     l^i] respect
                                                                                                gZheZXi toid such
                                                                                                             hjX] Loans
                                                                                                                   FdVch purchased
                                                                                                                            ejgX]VhZY by  Wn the
                                                                                                                                              i]Z Owner,
                                                                                                                                                  IlcZg* which
                                                                                                                                                            l]^X]
  [ZZh l^aa be
  fees will  WZ deposited
                 YZedh^iZY ^cid   i]Z Pledged
                             into the JaZY\ZY Account
                                                  ;XXdjci on dc the
                                                                 i]Z =adh^c\   >ViZ9 and
                                                                      Closing Date;   VcY (iii)
                                                                                           &^^^' all
                                                                                                 Vaa Recoveries,
                                                                                                      KZXdkZg^Zh* which
                                                                                                                    l]^X] Recoveries
                                                                                                                             KZXdkZg^Zh shall
                                                                                                                                            h]Vaa be
                                                                                                                                                  WZ remitted
                                                                                                                                                      gZb^iiZY byWn or
                                                                                                                                                                    dg
  dc behalf
  on WZ]Va[ d[of M?KC
                  TERI toid the
                            i]Z MgjhiZZ
                                Trustee dc    i]Z 15th
                                           on the  /3i] YVn   d[ each
                                                         day of   ZVX] month
                                                                        bdci] [dg   KZXdkZg^Zh received
                                                                                for Recoveries    gZXZ^kZY Yjg^c\      i]Z preceding
                                                                                                              during the    egZXZY^c\ month,
                                                                                                                                         bdci]* and
                                                                                                                                                  VcY (y)
                                                                                                                                                        &n' M?KCth
                                                                                                                                                            TERI's
  g^\]i to
  right id gZXZ^kZ   Vaa Earnings.
           receive all   ?Vgc^c\h, M]Z
                                     The [dgZ\d^c\
                                            foregoing h]Vaa
                                                        shall cdi   WZ deemed
                                                               not be  YZZbZY to id ^cXajYZ
                                                                                    include aV \gVci
                                                                                                grant d[
                                                                                                       of aV hZXjg^in  ^ciZgZhi in
                                                                                                             security interest   ^c defaulted
                                                                                                                                     YZ[VjaiZY Loans.
                                                                                                                                                 FdVch, In Cc
  [jgi]ZgVcXZ    i]ZgZd[ and
  furtherance thereof     VcY ^c
                               in Xdc[^gbVi^dc
                                  confirmation of  d[ the
                                                      i]Z [dgZ\d^c\*
                                                           foregoing, M?KC
                                                                        TERI ]ZgZWn     \gVcih to
                                                                               hereby grants    id the
                                                                                                    i]Z IlcZg    &VcY ^ih
                                                                                                        Owner (and          Vhh^\ch' aV first
                                                                                                                        its assigns)     [^ghi priority
                                                                                                                                               eg^dg^in hZXjg^in
                                                                                                                                                         security
  ^ciZgZhi
  interest ^c   VcY to
           in and   id the
                        i]Z [daadl^c\*
                            following, to id the
                                             i]Z ZmiZci  i]Zn relate
                                                 extent they    gZaViZ to
                                                                       id Loans
                                                                          FdVch purchased
                                                                                  ejgX]VhZY by Wn the
                                                                                                   i]Z Owner:
                                                                                                        IlcZg8

         &V'
         (a)       ;aa property
                   All egdeZgin of
                                 d[ M?KC
                                    TERI YZedh^iZY
                                         deposited dg
                                                   or ]ZaY
                                                      held dg  gZfj^gZY to
                                                            or required id be
                                                                           WZ YZedh^iZY
                                                                               deposited dg
                                                                                          or ]ZaY
                                                                                             held ^c i]Z Pledged
                                                                                                  in the JaZY\ZY Account,
                                                                                                                 ;XXdjci* as
                                                                                                                          Vh provided
                                                                                                                             egdk^YZY in
                                                                                                                                      ^c this
                                                                                                                                         i]^h
  ;\gZZbZci* dg
  Agreement,    gZaVi^c\ to
             or relating id any
                            Vcn such
                                hjX] property
                                     egdeZgin of
                                              d[ M?KC* l]Zi]Zg tangible
                                                 TERI, whether   iVc\^WaZ or
                                                                           dg intangible,
                                                                              ^ciVc\^WaZ* and
                                                                                          VcY whether
                                                                                               l]Zi]Zg now
                                                                                                         cdl owned
                                                                                                             dlcZY or
                                                                                                                   dg hereafter
                                                                                                                      ]ZgZV[iZg acquired
                                                                                                                                VXfj^gZY by
                                                                                                                                         Wn
  M?KC VcY wheresoever
  TERI and l]ZgZhdZkZg adXViZY*
                         located, ^cXajY^c\ l^i]dji limitation:
                                  including without a^b^iVi^dc8

                     &^'
                    (i)       ;aa contract
                              All XdcigVXi rights,
                                             g^\]ih* claims,
                                                     XaV^bh* instruments,
                                                             ^chigjbZcih* notes
                                                                          cdiZh and
                                                                                VcY accounts,
                                                                                    VXXdjcih* whether
                                                                                              l]Zi]Zg now
                                                                                                       cdl Zm^hi^c\
                                                                                                           existing dg
                                                                                                                     or ]ZgZV[iZg Vg^h^c\*
                                                                                                                        hereafter arising,
  ^cXajY^c\*  l^i]dji limitation,
  including, without  a^b^iVi^dc* all
                                  Vaa of
                                      d[ the
                                         i]Z same
                                              hVbZ Zk^YZcX^c\   dg representing
                                                    evidencing or  gZegZhZci^c\ indebtedness
                                                                                ^cYZWiZYcZhh due
                                                                                             YjZ dg id become
                                                                                                 or to WZXdbZ YjZ   id M?KC
                                                                                                               due to        &Vaa hereinafter
                                                                                                                       TERI (all  ]ZgZ^cV[iZg
  XVaaZY i]Z "Accounts");
  called the r;XXdjcihs'9

                     &^^'
                     (ii)       ;aa funds
                                All [jcYh and
                                           VcY ^ckZhibZcih    i]ZgZd[* whether
                                                investments thereof,   l]Zi]Zg ^c  i]Z [dgb
                                                                                in the       d[ XZgi^[^XViZh
                                                                                       form of  certificates d[
                                                                                                             of YZedh^i*
                                                                                                                deposit, gZejgX]VhZ  V\gZZbZcih*
                                                                                                                         repurchase agreements,
  N,L, MgZVhjgn
  U.S.           <^aah* U.S.
       Treasury Bills,  N,L, MgZVhjgn    HdiZh* ^ckZhibZci
                               Treasury Notes,   investment \gVYZ
                                                              grade XdbbZgX^Va    eVeZg* U.S.
                                                                    commercial paper,    N,L, MgZVhjgn   <dcYh* Federal
                                                                                              Treasury Bonds,    @ZYZgVa agency
                                                                                                                          V\ZcXn notes
                                                                                                                                   cdiZh or
                                                                                                                                         dg other
                                                                                                                                            di]Zg
  ^ckZhibZcih*  hZXjg^i^Zh (whether
  investments, securities   &l]Zi]Zg certificated
                                      XZgi^[^XViZY dg
                                                    or jcXZgi^[^XViZY VcY heZX^[^XVaan
                                                       uncertificated and               ^cXajY^c\ any
                                                                           specifically including  Vcn hZXjg^i^Zh  l]^X] are
                                                                                                        securities which  VgZ purchased
                                                                                                                              ejgX]VhZY through
                                                                                                                                          i]gdj\] and
                                                                                                                                                  VcY
  [dg l]^X] records
  for which  gZXdgYh are
                     VgZ maintained
                           bV^ciV^cZY on
                                       dc aV book
                                             Wdd` Zcign
                                                    entry hnhiZb  i]gdj\] any
                                                          system through   Vcn securities
                                                                               hZXjg^i^Zh intermediary
                                                                                          ^ciZgbZY^Vgn (as
                                                                                                         &Vh defined
                                                                                                             YZ[^cZY ^c
                                                                                                                     in §p 8-102(a)(14)
                                                                                                                           6+/.0&V'&/2' of
                                                                                                                                         d[ the
                                                                                                                                            i]Z
  Nc^[dgb Commercial
  Uniform   =dbbZgX^Va Code)),
                           =dYZ''* payment
                                    eVnbZci ^ciVc\^WaZh    VcY general
                                              intangibles and   \ZcZgVa intangibles,
                                                                        ^ciVc\^WaZh* whether
                                                                                     l]Zi]Zg now
                                                                                               cdl Zm^hi^c\   dg hereafter
                                                                                                    existing or  ]ZgZV[iZg arising
                                                                                                                           Vg^h^c\ and
                                                                                                                                   VcY wheresoever
                                                                                                                                        l]ZgZhdZkZg
  adXViZY* dg otherwise
  located, or di]Zgl^hZ (all
                          &Vaa ]ZgZ^cV[iZg XVaaZY the
                               hereinafter called  i]Z "Intangibles");
                                                       rCciVc\^WaZhs'9

                    &^^^'
                    (iii)      ;aa right,
                               All g^\]i* title
                                          i^iaZ and
                                                 VcY interest
                                                     ^ciZgZhi of
                                                              d[ M?KC
                                                                 TERI ^c dg to
                                                                      in or id all
                                                                               Vaa ^chigjbZcih  VcY YdXjbZcih
                                                                                   instruments and   documents gZaVi^c\   id the
                                                                                                                relating to  i]Z above
                                                                                                                                 VWdkZ described
                                                                                                                                        YZhXg^WZY
  egdeZgin* ^cXajY^c\
  property,           Wji not
            including but cdi a^b^iZY  id* all
                              limited to,  Vaa books,
                                                Wdd`h* records,
                                                       gZXdgYh* computer
                                                                 XdbejiZg printouts,
                                                                          eg^cidjih* tapes,
                                                                                      iVeZh* disks,
                                                                                             Y^h`h* aZY\Zg h]ZZih* [^aZh
                                                                                                    ledger sheets,       VcY other
                                                                                                                   files and  di]Zg data
                                                                                                                                    YViV (all
                                                                                                                                         &Vaa hjX]
                                                                                                                                              such
  ^chigjbZcih  VcY YdXjbZcih
  instruments and              WZ^c\ called
                   documents being    XVaaZY the
                                               i]Z "Related
                                                   rKZaViZY Documents");
                                                              >dXjbZcihs'9

                    &^k'
                    (iv)       ;aa interest,
                               All ^ciZgZhi* dividends
                                             Y^k^YZcYh and/or
                                                        VcY-dg other
                                                               di]Zg ZVgc^c\h  d[ any
                                                                     earnings of  Vcn kind
                                                                                      `^cY which
                                                                                           l]^X] are
                                                                                                 VgZ paid
                                                                                                     eV^Y with
                                                                                                          l^i] respect
                                                                                                               gZheZXi to
                                                                                                                       id or
                                                                                                                          dg YZg^kZY
                                                                                                                             derived [gdb  i]Z
                                                                                                                                     from the
  JaZY\ZY Account,
  Pledged ;XXdjci* and
                     VcY all
                         Vaa proceeds
                             egdXZZYh d[  Vcn of
                                       of any  d[ the
                                                  i]Z [dgZ\d^c\* VcY the
                                                      foregoing, and  i]Z present
                                                                          egZhZci and
                                                                                  VcY Xdci^cj^c\ g^\]i to
                                                                                      continuing right id make
                                                                                                          bV`Z XaV^b
                                                                                                               claim [dg* XdaaZXi and
                                                                                                                     for, collect VcY receive,
                                                                                                                                      gZXZ^kZ*
  Vcn and
  any VcY all
          Vaa such
              hjX] ^ciZgZhi* Y^k^YZcYh and/or
                   interest, dividends  VcY-dg other
                                                di]Zg earnings;
                                                      ZVgc^c\h9 and
                                                                VcY


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                                      )#&-
                                                                                                                                                                    5/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated       01/09/19Document
                                                                1;2??<382@54     Entered 01/09/19 13:20:46
                                                                             0<3A95;@                                                                Desc
                   &k'
                   (v)   ;aa the
                         All
                                      Declaration
                             i]Z proceeds
                                 egdXZZYh d[ Vaa of
                                          of all d[ the
                                                        in Support
                                                    i]Z [dgZ\d^c\9
                                                        foregoing;
                                                                        Page    342   of 369

          &W'
          (b)       ;aa contract
                    All XdcigVXi and
                                 VcY other
                                     di]Zg rights
                                           g^\]ih d[
                                                  of M?KC id gZXZ^kZ
                                                     TERI to         eVnbZci of
                                                             receive payment d[ Guaranty
                                                                                AjVgVcin Fees,
                                                                                            @ZZh* other
                                                                                                  di]Zg than
                                                                                                        i]Vc the
                                                                                                              i]Z TERI
                                                                                                                  M?KC Guarantee
                                                                                                                        AjVgVciZZ Fee
                                                                                                                                  @ZZ
  ?ci^iaZbZci* [gdb
  Entitlement,      i]Z Owner
               from the IlcZg under
                                jcYZg each
                                      ZVX] of
                                            d[ the
                                               i]Z Guaranty
                                                   AjVgVcin Agreements;
                                                            ;\gZZbZcih9 M?KCth   g^\]ih to
                                                                          TERI's rights id gZXZ^kZ hjWhZfjZci AjVgVciZZ
                                                                                           receive subsequent              @ZZh from
                                                                                                                 Guarantee Fees [gdb the
                                                                                                                                     i]Z
  IlcZg pursuant
  Owner  ejghjVci to
                  id ZVX] d[ the
                     each of i]Z AjVgVcin  ;\gZZbZcih* and
                                 Guaranty Agreements,   VcY any
                                                             Vcn separate
                                                                 hZeVgViZ undertaking
                                                                          jcYZgiV`^c\ or
                                                                                       dg agreement
                                                                                          V\gZZbZci byWn the
                                                                                                          i]Z Owner
                                                                                                              IlcZg to
                                                                                                                     id pay
                                                                                                                        eVn such
                                                                                                                            hjX] subsequent
                                                                                                                                 hjWhZfjZci
  AjVgVciZZ @ZZh9
  Guarantee Fees;

            &X'
            (c)        ;aa KZXdkZg^Zh
                       All            VcY all
                           Recoveries and Vaa g^\]ih d[ M?KC
                                              rights of      id receive
                                                        TERI to gZXZ^kZ dg
                                                                        or XdaaZXi KZXdkZg^Zh9 and
                                                                           collect Recoveries; VcY

            &Y'
            (d)        ;aa proceeds
                       All egdXZZYh d[ i]Z [dgZ\d^c\,
                                    of the foregoing.

            ;aa d[
            All     i]Z [dgZ\d^c\
                of the              egdeZgin ^c
                        foregoing property        l]^X] the
                                              in which    i]Z IlcZg
                                                              Owner has ]Vh been
                                                                            WZZc granted
                                                                                   \gVciZY aV security
                                                                                               hZXjg^in interest
                                                                                                          ^ciZgZhi ^h  ]ZgZ^c XdaaZXi^kZan
                                                                                                                   is herein  collectively gZ[ZggZY   id as
                                                                                                                                             referred to  Vh
  r=daaViZgVa,s Ci
  "Collateral."  It ^h
                    is ZmegZhhan
                       expressly jcYZghiddY   VcY agreed
                                 understood and     V\gZZY that
                                                            i]Vi this
                                                                 i]^h security
                                                                      hZXjg^in ^ciZgZhi  h]Vaa automatically
                                                                                interest shall VjidbVi^XVaan attach
                                                                                                                ViiVX] to
                                                                                                                        id any
                                                                                                                           Vcn and
                                                                                                                               VcY all
                                                                                                                                    Vaa [jijgZ
                                                                                                                                        future YZedh^ih  id*
                                                                                                                                                deposits to,
  ZVgc^c\h  [gdb* and
  earnings from,    VcY proceeds
                         egdXZZYh ofd[ the
                                       i]Z Pledged
                                            JaZY\ZY Account
                                                      ;XXdjci ^bbZY^ViZan
                                                                 immediately jedcupon YZedh^i
                                                                                       deposit ordg accrual,
                                                                                                     VXXgjVa* and
                                                                                                               VcY all
                                                                                                                     Vaa Guaranty
                                                                                                                         AjVgVcin Fees
                                                                                                                                    @ZZh and
                                                                                                                                           VcY Recoveries
                                                                                                                                                KZXdkZg^Zh
  ^bbZY^ViZan   jedc the
  immediately upon     i]Z receipt
                           gZXZ^ei thereof,
                                   i]ZgZd[* without
                                            l^i]dji the
                                                      i]Z making
                                                          bV`^c\ ordg Yd^c\   d[ any
                                                                       doing of  Vcn [jgi]Zg   VXi or
                                                                                      further act  dg thing
                                                                                                      i]^c\ whatsoever.
                                                                                                             l]VihdZkZg, M?KCTERI h]Vaa  egdbeian take
                                                                                                                                   shall promptly   iV`Z all
                                                                                                                                                         Vaa
  [jgi]Zg VXi^dc* and
  further action,  VcY execute
                        ZmZXjiZ and
                                 VcY deliver
                                      YZa^kZg to
                                               id the
                                                  i]Z Owner
                                                       IlcZg hjX]
                                                               such di]Zg   YdXjbZcih* as
                                                                      other documents,    Vh may
                                                                                             bVn be WZ gZfjZhiZY    [gdb time
                                                                                                        requested from     i^bZ to
                                                                                                                                id time
                                                                                                                                   i^bZ by
                                                                                                                                         Wn the
                                                                                                                                             i]Z Owner
                                                                                                                                                  IlcZg toid
  XgZViZ*
  create, Zk^YZcXZ*   bV^ciV^c and
          evidence, maintain   VcY Z[[ZXi  i]Z Owner's
                                    effect the  IlcZgth hZXjg^in
                                                          security ^ciZgZhi  ^c the
                                                                    interest in i]Z Pledged
                                                                                    JaZY\ZY Account
                                                                                              ;XXdjci andVcY the
                                                                                                              i]Z other
                                                                                                                  di]Zg rights
                                                                                                                         g^\]ih pledged
                                                                                                                                eaZY\ZY hereunder.
                                                                                                                                          ]ZgZjcYZg,

            4,
            6.       LZXjgZY
                     Secured IWa^\Vi^dch,
                               Obligations. M]Z The hZXjg^in
                                                     security ^ciZgZhi   d[ the
                                                               interest of  i]Z Owner
                                                                                IlcZg under
                                                                                         jcYZg this
                                                                                                 i]^h Agreement
                                                                                                      ;\gZZbZci hZXjgZh      &V' the
                                                                                                                    secures (a)  i]Z payment
                                                                                                                                      eVnbZci and VcY
  eZg[dgbVcXZ d[
  performance       Vaa ^cYZWiZYcZhh*
                 of all                   dWa^\Vi^dch VcY
                        indebtedness, obligations      and a^VW^a^i^Zh
                                                            liabilities d[
                                                                        of M?KC   Vg^h^c\ at
                                                                           TERI arising    Vi any
                                                                                              Vcn time,
                                                                                                    i^bZ* now
                                                                                                          cdl dgor ^c i]Z [jijgZ*
                                                                                                                   in the          id the
                                                                                                                          future, to  i]Z Owner
                                                                                                                                           IlcZg (or&dg ^ih
                                                                                                                                                         its
  Vhh^\cZZh'* pursuant
  assignees),  ejghjVci idto ZVX]
                             each d[   i]Z AjVgVcin
                                    of the             ;\gZZbZcih9 (b)
                                           Guaranty Agreements;        &W' performance
                                                                           eZg[dgbVcXZ by  Wn M?KC
                                                                                              TERI of d[ the
                                                                                                         i]Z agreements
                                                                                                             V\gZZbZcih hZiset [dgi]  ^c this
                                                                                                                               forth in  i]^h Agreement;
                                                                                                                                              ;\gZZbZci9 (c)  &X'
  Vaa payments
  all  eVnbZcih made
                 bVYZ dgor ZmeZchZh
                            expenses ^cXjggZY     Wn the
                                        incurred by   i]Z Owner
                                                          IlcZg (or&dg ^ih Vhh^\cZZh'* ^cXajY^c\*
                                                                       its assignees),                l^i]dji a^b^iVi^dc*
                                                                                        including, without                 gZVhdcVWaZ attorney's
                                                                                                               limitation, reasonable    ViidgcZnth [ZZh     VcY
                                                                                                                                                       fees and
  aZ\Va
  legal ZmeZchZh*   ^c the
         expenses, in  i]Z ZmZgX^hZ*   egZhZgkVi^dc or
                           exercise, preservation      dg Zc[dgXZbZci
                                                          enforcement d[    Vcn d[
                                                                         of any     i]Z rights,
                                                                                 of the  g^\]ih* powers
                                                                                                 edlZgh dg or gZbZY^Zh
                                                                                                              remedies ofd[ the
                                                                                                                            i]Z IlcZg
                                                                                                                                Owner (or &dg ^ih  Vhh^\cZZh'* or
                                                                                                                                              its assignees),   dg
  ^c  i]Z Zc[dgXZbZci
  in the  enforcement d[   i]Z obligations
                        of the  dWa^\Vi^dch d[   M?KC* under
                                              of TERI,    jcYZg this
                                                                i]^h Agreement
                                                                      ;\gZZbZci dg or ZVX]   d[ the
                                                                                       each of  i]Z AjVgVcin     ;\gZZbZcih (whether
                                                                                                      Guaranty Agreements      &l]Zi]Zg or dg not
                                                                                                                                              cdi paid
                                                                                                                                                    eV^Y or
                                                                                                                                                          dg
  ^cXjggZY
  incurred ^c  i]Z context
            in the XdciZmi ofd[ aV state
                                   hiViZ or
                                         dg federal
                                            [ZYZgVa bankruptcy,
                                                    WVc`gjeiXn* ^chdakZcXn*      dg reorganization
                                                                    insolvency, or  gZdg\Vc^oVi^dc proceeding);
                                                                                                       egdXZZY^c\'9 andVcY (d)
                                                                                                                           &Y' any
                                                                                                                               Vcn gZcZlVah*
                                                                                                                                     renewals, Xdci^cjVi^dch
                                                                                                                                                  continuations
  dg ZmiZch^dch
  or             d[ any
      extensions of  Vcn of
                          d[ the
                             i]Z [dgZ\d^c\    &Vaa d[
                                  foregoing (all       l]^X] are
                                                   of which   VgZ collectively
                                                                  XdaaZXi^kZan referred
                                                                                gZ[ZggZY toid as
                                                                                              Vh the
                                                                                                  i]Z "Secured
                                                                                                      rLZXjgZY Obligations").
                                                                                                                 IWa^\Vi^dchs',

            5,
            7.       KZhig^Xi^dch on
                     Restrictions  dc the
                                      i]Z Pledged
                                           JaZY\ZY Account.
                                                    ;XXdjci, M?KC    h]Vaa not
                                                              TERI shall   cdi (except
                                                                               &ZmXZei as
                                                                                        Vh provided
                                                                                           egdk^YZY ^c
                                                                                                     in LZXi^dch  1&Y'&^^'* 4
                                                                                                        Sections 3(d)(ii),  2 and
                                                                                                                               VcY 13,
                                                                                                                                   /1* or
                                                                                                                                       dg as
                                                                                                                                           Vh
  di]Zgl^hZ specifically
  otherwise  heZX^[^XVaan permitted
                          eZgb^iiZY byWn this
                                          i]^h Agreement)
                                               ;\gZZbZci' beWZ paid
                                                               eV^Y by
                                                                    Wn the
                                                                        i]Z Owner,
                                                                            IlcZg* at
                                                                                    Vi the
                                                                                       i]Z direction
                                                                                           Y^gZXi^dc d[ i]Z Administrator,
                                                                                                     of the ;Yb^c^higVidg* anyVcn [jcYh
                                                                                                                                   funds [gdb   dg
                                                                                                                                          from or
  [jgi]Zg Vhh^\c* pledge,
  further assign,  eaZY\Z* or
                           dg ]nedi]ZXViZ    i]Z JaZY\ZY
                               hypothecate the           ;XXdjci dg
                                                 Pledged Account      Vcn portion
                                                                   or any  edgi^dc of
                                                                                   d[ the
                                                                                      i]Z Pledged
                                                                                           JaZY\ZY Account
                                                                                                   ;XXdjci to id any
                                                                                                                 Vcn individual,
                                                                                                                      ^cY^k^YjVa* person,
                                                                                                                                   eZghdc* Zci^in  dg
                                                                                                                                            entity or
  di]Zg third
  other i]^gY party
               eVgin without
                     l^i]dji the
                              i]Z ZmegZhh  eg^dg written
                                  express prior  lg^iiZc XdchZci
                                                         consent d[  i]Z Owner
                                                                  of the IlcZg and,
                                                                                 VcY* while
                                                                                      l]^aZ the
                                                                                             i]Z CcYZcijgZ  ^h ^c
                                                                                                 Indenture is     Z[[ZXi* the
                                                                                                               in effect, i]Z Note
                                                                                                                              HdiZ
  CchjgZg, JVnbZcih to
  Insurer. Payments    id M?KC   l^aa be
                          TERI will   WZ by
                                         Wn wire
                                             l^gZ transfer
                                                  igVch[Zg unless
                                                           jcaZhh M?KC
                                                                  TERI gZfjZhih*
                                                                         requests, ^c lg^i^c\* another
                                                                                   in writing, Vcdi]Zg reasonable
                                                                                                        gZVhdcVWaZ [dgb
                                                                                                                     form ofd[ payment.
                                                                                                                               eVnbZci,

            6,
            8.         >Z[Vjai, TERI
                       Default.    M?KC shall
                                          h]Vaa be
                                                WZ ^c   YZ[Vjai of
                                                    in default    d[ this
                                                                     i]^h Agreement
                                                                           ;\gZZbZci ^[  if M?KC
                                                                                            TERI [V^ah   id remit
                                                                                                   fails to gZb^i toid the
                                                                                                                       i]Z IlcZg
                                                                                                                            Owner [gdb      i]Z Pledged
                                                                                                                                     from the   JaZY\ZY Account
                                                                                                                                                           ;XXdjci or dg
  di]Zgl^hZ* in
  otherwise,   ^c accordance
                  VXXdgYVcXZ with l^i] the
                                       i]Z terms
                                            iZgbh and
                                                    VcY provisions
                                                         egdk^h^dch d[     i]Z Guaranty
                                                                        of the  AjVgVcin Agreements,
                                                                                            ;\gZZbZcih* the i]Z principal
                                                                                                                 eg^cX^eVa balance
                                                                                                                             WVaVcXZ (including
                                                                                                                                       &^cXajY^c\ XVe^iVa^oZY     [ZZh
                                                                                                                                                     capitalized fees
  VcY ^ciZgZhi'
  and             VcY accrued
       interest) and   VXXgjZY ^ciZgZhi    VcY aViZ
                                  interest and   late [ZZh
                                                      fees dc   Vcn Loan
                                                            on any    FdVc asVh to
                                                                                id which
                                                                                   l]^X] aV Guaranty
                                                                                              AjVgVcin Event
                                                                                                          ?kZci (as
                                                                                                                  &Vh defined
                                                                                                                       YZ[^cZY ^c   ZVX] of
                                                                                                                                 in each   d[ the
                                                                                                                                              i]Z Guaranty
                                                                                                                                                  AjVgVcin
  ;\gZZbZcih' ]Vh
  Agreements)     has dXXjggZY
                       occurred andVcY as
                                        Vh to
                                           id which
                                              l]^X] thei]Z XdcY^i^dch
                                                            conditions hZi set [dgi]
                                                                               forth ^c
                                                                                     in ZVX]  d[ the
                                                                                        each of   i]Z AjVgVcin     ;\gZZbZcih to
                                                                                                       Guaranty Agreements         id payment
                                                                                                                                      eVnbZci of  d[ aV Guaranty
                                                                                                                                                        AjVgVcin Claim
                                                                                                                                                                   =aV^b
  ]VkZ been
  have  WZZc satisfied,
              hVi^h[^ZY* and
                          VcY if^[ such
                                   hjX] failure
                                         [V^ajgZ continues
                                                  Xdci^cjZh [dgfor aV period
                                                                       eZg^dY d[  i]^gin (30)
                                                                               of thirty  &1.' days.
                                                                                               YVnh, Either
                                                                                                       ?^i]Zg M?KC
                                                                                                                TERI or dg the
                                                                                                                           i]Z IlcZg     h]Vaa be
                                                                                                                                Owner shall     WZ in
                                                                                                                                                   ^c default
                                                                                                                                                       YZ[Vjai of
                                                                                                                                                                d[ this
                                                                                                                                                                   i]^h
  ;\gZZbZci ^[
  Agreement        &V' any
                if (a) Vcn gZegZhZciVi^dc*     lVggVcin* dg
                            representation, warranty,       or hiViZbZci     bVYZ by
                                                                statement made      Wn such
                                                                                        hjX] party
                                                                                              eVgin in
                                                                                                     ^c dg  ejghjVci to
                                                                                                         or pursuant    id this
                                                                                                                           i]^h Agreement
                                                                                                                                ;\gZZbZci dg   or ZVX]
                                                                                                                                                  each d[   i]Z
                                                                                                                                                         of the
  AjVgVcin   ;\gZZbZcih is
  Guaranty Agreements        ^h [djcY   id be
                                 found to  WZ [VahZ
                                               false dg
                                                      or ZggdcZdjh
                                                         erroneous in   ^c any
                                                                           Vcn material
                                                                                bViZg^Va gZheZXi*    dg (b)
                                                                                           respect, or  &W' such
                                                                                                             hjX] party
                                                                                                                   eVgin shall
                                                                                                                          h]Vaa fail
                                                                                                                                 [V^a or
                                                                                                                                      dg omit
                                                                                                                                          db^i to
                                                                                                                                                id perform
                                                                                                                                                   eZg[dgb or dg dWhZgkZ
                                                                                                                                                                 observe
  Vcn bViZg^Va
  any  material XdkZcVci
                  covenant ordg agreement
                                  V\gZZbZci made
                                               bVYZ byWn ^i  ^c this
                                                          it in  i]^h Agreement
                                                                      ;\gZZbZci or   dg each
                                                                                        ZVX] of
                                                                                              d[ the
                                                                                                 i]Z AjVgVcin     ;\gZZbZcih* and
                                                                                                      Guaranty Agreements,         VcY ^[   hjX] circumstance,
                                                                                                                                         if such  X^gXjbhiVcXZ*
  [V^ajgZ dg omission
  failure or db^hh^dc (if&^[ hjhXZei^WaZ
                             susceptible of d[ XjgZ'   gZbV^ch uncured
                                               cure) remains      jcXjgZY [dg    i]^gin (30)
                                                                             for thirty  &1.' YVnh,   Nedc the
                                                                                              days. Upon      i]Z dXXjggZcXZ
                                                                                                                   occurrence d[     Vc ZkZci
                                                                                                                                  of an         d[ default
                                                                                                                                         event of  YZ[Vjai byWn TERI,
                                                                                                                                                                M?KC*
  VcY while
  and  l]^aZ such
             hjX] default
                     YZ[Vjai is
                              ^h Xdci^cj^c\*    i]Z IlcZg
                                  continuing, the    Owner h]Vaa
                                                              shall XZVhZ    Y^hWjgh^c\ any
                                                                      cease disbursing     Vcn [jcYh
                                                                                               funds atVi the
                                                                                                          i]Z gZfjZhi
                                                                                                               request ofd[ M?KC    ZmXZei to
                                                                                                                            TERI except      id pay
                                                                                                                                                eVn AjVgVcin
                                                                                                                                                      Guaranty
  =aV^bh,
  Claims.

           7,
           9.      KZbZY^Zh Upon
                   Remedies    Nedc Default.
                                     >Z[Vjai, M]Z   IlcZg shall
                                               The Owner     h]Vaa have
                                                                   ]VkZ all
                                                                          Vaa of
                                                                              d[ the
                                                                                 i]Z g^\]ih VcY gZbZY^Zh
                                                                                     rights and remedies of d[ aV secured
                                                                                                                  hZXjgZY party
                                                                                                                            eVgin under
                                                                                                                                  jcYZg the
                                                                                                                                        i]Z
  GVhhVX]jhZiih Uniform
  Massachusetts   Nc^[dgb Commercial
                           =dbbZgX^Va Code
                                         =dYZ (as
                                               &Vh the
                                                   i]Z hVbZ   bVn be
                                                        same may    WZ amended
                                                                       VbZcYZY [gdb       i^bZ to
                                                                                   from time   id time),
                                                                                                  i^bZ'* as
                                                                                                          Vh well
                                                                                                             lZaa as
                                                                                                                   Vh all
                                                                                                                      Vaa rights
                                                                                                                          g^\]ih and
                                                                                                                                  VcY remedies
                                                                                                                                      gZbZY^Zh
  egdk^YZY by
  provided  Wn any
               Vcn other
                   di]Zg applicable
                          Veea^XVWaZ aVl* Vi aVl*
                                     law, at      dg ^c
                                             law, or in Zfj^in,
                                                        equity. P^i]dji     a^b^i^c\ the
                                                                 Without limiting     i]Z generality
                                                                                          \ZcZgVa^in of
                                                                                                     d[ the
                                                                                                         i]Z foregoing,
                                                                                                             [dgZ\d^c\* thei]Z Administrator
                                                                                                                               ;Yb^c^higVidg shall
                                                                                                                                               h]Vaa also
                                                                                                                                                     Vahd
  ]VkZ the
  have i]Z right,
           g^\]i* Yjg^c\ i]Z term
                  during the iZgb of
                                  d[ this
                                     i]^h Agreement,
                                          ;\gZZbZci* to id Yd Vcn or
                                                           do any  dg all
                                                                      Vaa of
                                                                           d[ the
                                                                              i]Z [daadl^c\  jedc aV YZ[Vjai
                                                                                  following upon               VcY until
                                                                                                     default and    jci^a any
                                                                                                                          Vcn hjX]
                                                                                                                                such YZ[Vjai
                                                                                                                                     default ^h
                                                                                                                                             is XjgZY8
                                                                                                                                                cured:

            &V'
            (a)    ;XXZaZgVi^dc, Without
                   Acceleration.  P^i]dji Vcn cdi^XZ dg
                                          any notice or YZbVcY* i]Z Administrator
                                                        demand, the ;Yb^c^higVidg may
                                                                                  bVn YZXaVgZ Vcn or
                                                                                      declare any dg all
                                                                                                     Vaa Secured
                                                                                                         LZXjgZY Obligations
                                                                                                                 IWa^\Vi^dch then
                                                                                                                             i]Zc ^c
                                                                                                                                  in
  YZ[Vjai id be
  default to WZ ^bbZY^ViZan YjZ and
                immediately due VcY payable.
                                    eVnVWaZ,

           &W'
           (b)       JdhhZhh^dc, P^i]dji
                    Possession.              cdi^XZ* demand,
                                  Without notice,    YZbVcY* or dg hearing,
                                                                   ]ZVg^c\* any
                                                                             Vcn g^\]i id which
                                                                                 right to l]^X] is
                                                                                                 ^h hereby
                                                                                                    ]ZgZWn waived
                                                                                                           lV^kZY byWn M?KC*   i]Z Administrator
                                                                                                                        TERI, the  ;Yb^c^higVidg
  h]Vaa have
  shall ]VkZ [jaa edlZg and
             full power  VcY authority
                             Vji]dg^in toid hold,
                                            ]daY* sequester,
                                                  hZfjZhiZg* set-off
                                                              hZi+d[[ dg l^i]YgVl any
                                                                      or withdraw    Vcn and
                                                                                         VcY all
                                                                                             Vaa [jcYh
                                                                                                 funds [gdb i]Z Pledged
                                                                                                       from the  JaZY\ZY Account
                                                                                                                          ;XXdjci and
                                                                                                                                    VcY to
                                                                                                                                         id (i)
                                                                                                                                            &^' direct
                                                                                                                                                Y^gZXi
  hjX] [jcYh
  such        [dg application
        funds for Veea^XVi^dc to
                              id any
                                 Vcn Loan
                                      FdVc asVh to
                                                id which
                                                   l]^X] aV AjVgVciZZ    ?kZci has
                                                            Guarantee Event     ]Vh dXXjggZY  VcY M?KC
                                                                                     occurred and        ]Vh [V^aZY
                                                                                                   TERI has          id remit
                                                                                                             failed to  gZb^i the
                                                                                                                              i]Z principal
                                                                                                                                  eg^cX^eVa balance
                                                                                                                                            WVaVcXZ
  &^cXajY^c\ XVe^iVa^oZY
  (including capitalized [ZZh  VcY ^ciZgZhi'
                          fees and            VcY accrued
                                   interest) and   VXXgjZY ^ciZgZhi  VcY late
                                                            interest and  aViZ fees
                                                                               [ZZh thereon
                                                                                    i]ZgZdc ^c VXXdgYVcXZ with
                                                                                            in accordance  l^i] the
                                                                                                                 i]Z terms
                                                                                                                      iZgbh and
                                                                                                                            VcY XdcY^i^dch   d[ ZVX]
                                                                                                                                 conditions of   each
  d[ the
  of i]Z AjVgVcin  ;\gZZbZcih dg
         Guaranty Agreements        &^^' hold
                                 or (ii) ]daY the
                                              i]Z [jcYh
                                                   funds ^c i]Z Pledged
                                                         in the  JaZY\ZY Account
                                                                           ;XXdjci without
                                                                                     l^i]dji making
                                                                                             bV`^c\ any
                                                                                                      Vcn Y^hWjghZbZcih
                                                                                                          disbursements of d[ any
                                                                                                                              Vcn kind
                                                                                                                                  `^cY to
                                                                                                                                       id M?KC
                                                                                                                                           TERI asVh

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                                       *#&-
                                                                                                                                                                     6/29
%$#&#&$%,
10/2/2018Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated           01/09/19Document
                                                                   1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                0<3A95;@

  di]Zgl^hZ provided
  otherwise egdk^YZY in
                     ^c this
                        i]^h Agreement,  Declaration
                             ;\gZZbZci* and
                                        VcY to
                                            id apply
                                               Veean the  in Support
                                                     i]Z [jcYh id any
                                                         funds to Vcn Loan Page
                                                                      FdVc ^[      l]Zc aVofGuarantee
                                                                                   343
                                                                               VcY when
                                                                            if and           369 Event
                                                                                            AjVgVciZZ ?kZci occurs
                                                                                                            dXXjgh and
                                                                                                                   VcY M?KC
                                                                                                                       TERI [V^ah id
                                                                                                                            fails to
  egdbeian remit
  promptly  gZb^i to
                  id the
                     i]Z Owner
                         IlcZg the
                                i]Z unpaid
                                    jceV^Y principal
                                           eg^cX^eVa balance
                                                     WVaVcXZ (including
                                                             &^cXajY^c\ capitalized
                                                                        XVe^iVa^oZY [ZZh VcY interest)
                                                                                    fees and ^ciZgZhi' and
                                                                                                       VcY accrued
                                                                                                           VXXgjZY interest
                                                                                                                   ^ciZgZhi and
                                                                                                                            VcY aViZ [ZZh
                                                                                                                                late fees
  i]ZgZdc ^c
  thereon    VXXdgYVcXZ with
          in accordance  l^i] the
                              i]Z XdcY^i^dch d[ ZVX]
                                  conditions of      d[ the
                                                each of i]Z AjVgVcin ;\gZZbZcih,
                                                            Guaranty Agreements.

            &X'
            (c)       =daaZXi^dc of
                      Collection d[ Accounts.
                                    ;XXdjcih,

                      &^'
                      (i)      M?KC   ]ZgZWn constitutes
                               TERI hereby     Xdchi^ijiZh VcY   Veed^cih the
                                                            and appoints  i]Z Administrator
                                                                               ;Yb^c^higVidg (and
                                                                                                &VcY upon
                                                                                                     jedc assignment
                                                                                                           Vhh^\cbZci hereof,
                                                                                                                        ]ZgZd[* the
                                                                                                                                  i]Z Trustee)
                                                                                                                                      MgjhiZZ' ^ih  igjZ
                                                                                                                                                its true
  VcY aVl[ja
  and          ViidgcZn (which
      lawful attorney    &l]^X] appointment
                                 Veed^cibZci ^h    XdjeaZY with
                                                is coupled  l^i] an
                                                                  Vc ^ciZgZhi'* l^i] full
                                                                     interest), with  [jaa power
                                                                                           edlZg of
                                                                                                  d[ substitution,
                                                                                                     hjWhi^iji^dc* Z^i]Zg ^c the
                                                                                                                   either in i]Z Administrator's
                                                                                                                                  ;Yb^c^higVidgth owndlc
  cVbZ dg
  name  or ^c  i]Z cVbZ
            in the name d[of M?KC*  id ask
                             TERI, to  Vh` [dg*
                                           for, YZbVcY*    hjZ [dg*
                                                 demand, sue   for, XdaaZXi*
                                                                    collect, gZXZ^kZ*
                                                                             receive, gZXZ^ei  VcY give
                                                                                       receipt and \^kZ acquittance
                                                                                                        VXfj^iiVcXZ for,
                                                                                                                      [dg* any
                                                                                                                           Vcn and
                                                                                                                               VcY all
                                                                                                                                     Vaa moneys
                                                                                                                                         bdcZnh due
                                                                                                                                                  YjZ or
                                                                                                                                                       dg
  id become
  to WZXdbZ dueYjZ to
                   id M?KC   i]Vi are
                      TERI that   VgZ part
                                      eVgi of
                                           d[ the
                                              i]Z =daaViZgVa9  id ZcYdghZ
                                                   Collateral; to endorse X]ZX`h*   YgV[ih* orders
                                                                           checks, drafts,  dgYZgh and
                                                                                                    VcY other
                                                                                                        di]Zg ^chigjbZcih
                                                                                                               instruments [dg   i]Z payment
                                                                                                                             for the  eVnbZci ofd[ money
                                                                                                                                                    bdcZn
  eVnVWaZ to
  payable  id M?KC
               TERI dc   VXXdjci thereof,
                     on account   i]ZgZd[* to
                                           id settle,
                                              hZiiaZ* compromise,
                                                      Xdbegdb^hZ* prosecute,
                                                                     egdhZXjiZ* or
                                                                                 dg defend
                                                                                    YZ[ZcY any
                                                                                             Vcn action,
                                                                                                  VXi^dc* claim,
                                                                                                          XaV^b* or
                                                                                                                 dg proceeding
                                                                                                                    egdXZZY^c\ withl^i] gZheZXi  i]ZgZid9
                                                                                                                                        respect thereto;
  VcY id
  and    hZaa* assign,
      to sell, Vhh^\c* pledge,
                       eaZY\Z* transfer
                                igVch[Zg and
                                         VcY make
                                              bV`Z any
                                                     Vcn agreement
                                                          V\gZZbZci respecting,
                                                                      gZheZXi^c\* or
                                                                                   dg otherwise
                                                                                       di]Zgl^hZ YZVa  l^i]* the
                                                                                                  deal with,  i]Z hVbZ,
                                                                                                                  same.

                      &^^'
                      (ii)      M?KC    V\gZZh i]Vi
                                TERI agrees         Vaa KZXdkZg^Zh
                                               that all             h]Vaa be
                                                        Recoveries shall  WZ ]ZaY Wn the
                                                                             held by  i]Z Owner
                                                                                          IlcZg toid whatever
                                                                                                     l]ViZkZg extent
                                                                                                                ZmiZci may
                                                                                                                        bVn be
                                                                                                                            WZ necessary
                                                                                                                               cZXZhhVgn to id facilitate
                                                                                                                                               [VX^a^iViZ
  [jaa VcY complete
  full and XdbeaZiZ payment
                      eVnbZci of d[ all
                                    Vaa amounts
                                        Vbdjcih owed
                                                 dlZY under
                                                        jcYZg ZVX]   d[ the
                                                               each of  i]Z AjVgVcin  ;\gZZbZcih, All
                                                                            Guaranty Agreements.      ;aa hjX]  KZXdkZg^Zh received
                                                                                                           such Recoveries  gZXZ^kZY byWn M?KC   h]Vaa
                                                                                                                                           TERI shall
  WZ gZb^iiZY
  be           id the
     remitted to  i]Z MgjhiZZ  &egdeZgan endorsed
                      Trustee (properly    ZcYdghZY [dg  XdaaZXi^dc where
                                                     for collection  l]ZgZ gZfj^gZY'*  dc the
                                                                            required), on  i]Z 15th
                                                                                               /3i] day
                                                                                                    YVn ofd[ ZVX] bdci]* [dg
                                                                                                             each month,      KZXdkZg^Zh received
                                                                                                                          for Recoveries    gZXZ^kZY
  Yjg^c\  i]Z preceding
  during the  egZXZY^c\ month,
                           bdci]* and
                                   VcY accompanied
                                        VXXdbeVc^ZY by Wn Exhibit
                                                          ?m]^W^i 2
                                                                  0 and
                                                                     VcY YZedh^iZY
                                                                          deposited ^c i]Z Pledged
                                                                                    in the  JaZY\ZY Account,
                                                                                                     ;XXdjci* [dg   i]Z payment
                                                                                                                for the eVnbZci d[   Vaa of
                                                                                                                                 of all  d[ the
                                                                                                                                            i]Z
  LZXjgZY   IWa^\Vi^dch then
  Secured Obligations     i]Zc ^c  YZ[Vjai, M?KC
                               in default.        V\gZZh not
                                            TERI agrees   cdi to
                                                              id commingle
                                                                 Xdbb^c\aZ anyVcn such
                                                                                  hjX] collections
                                                                                        XdaaZXi^dch or
                                                                                                     dg proceeds
                                                                                                         egdXZZYh with
                                                                                                                   l^i] any
                                                                                                                        Vcn of
                                                                                                                            d[ ^ih di]Zg [jcYh
                                                                                                                               its other         dg
                                                                                                                                          funds or
  egdeZgin and
  property  VcY agrees
                 V\gZZh to
                         id hold
                            ]daY the
                                  i]Z same
                                      hVbZ upon
                                            jedc an
                                                  Vc ZmegZhh  igjhi [dg
                                                     express trust      i]Z Owner
                                                                    for the IlcZg jci^a
                                                                                   until YZedh^iZY
                                                                                         deposited ^c   i]Z Pledged
                                                                                                     in the  JaZY\ZY Account,
                                                                                                                      ;XXdjci* as
                                                                                                                               Vh aforesaid.
                                                                                                                                   V[dgZhV^Y,

                     &^^^'
                     (iii)     M]Z Administrator
                               The ;Yb^c^higVidg agrees
                                                 V\gZZh to
                                                        id provide
                                                           egdk^YZ notice
                                                                   cdi^XZ to
                                                                          id M?KC d[ the
                                                                             TERI of i]Z Administrator's
                                                                                         ;Yb^c^higVidgth or
                                                                                                         dg Owner's
                                                                                                            IlcZgth exercise
                                                                                                                    ZmZgX^hZ of
                                                                                                                             d[ any
                                                                                                                                Vcn of
                                                                                                                                    d[ ^ih
                                                                                                                                       its
  g^\]ih under
  rights jcYZg this
               i]^h LZXi^dc
                    Section 7&X',
                            9(c).

             &Y'
             (d)        MgVch[Zg of
                        Transfer d[ CciVc\^WaZh,
                                    Intangibles. M]Z    ;Yb^c^higVidg h]Vaa
                                                  The Administrator            ]VkZ the
                                                                         shall have   i]Z right
                                                                                          g^\]i to
                                                                                                id take
                                                                                                   iV`Z possession
                                                                                                         edhhZhh^dc ofd[ any
                                                                                                                         Vcn agreement
                                                                                                                             V\gZZbZci dg  or di]Zg
                                                                                                                                              other
  YdXjbZci
  document Zk^YZcX^c\       Vcn of
               evidencing any   d[ the
                                   i]Z Intangibles,
                                       CciVc\^WaZh* and
                                                     VcY may
                                                           bVn apply
                                                                Veean [dg  dg seek,
                                                                       for or  hZZ`* on
                                                                                      dc behalf
                                                                                         WZ]Va[ of
                                                                                                 d[ and
                                                                                                    VcY as
                                                                                                         Vh attorney-in-fact
                                                                                                            ViidgcZn+^c+[VXi [dg
                                                                                                                               for M?KC*   Vcn necessary
                                                                                                                                   TERI, any    cZXZhhVgn
  XdchZci
  consent toid the
               i]Z assignment,
                    Vhh^\cbZci* transfer,
                                 igVch[Zg* conveyance,
                                           XdckZnVcXZ* hVaZ*    gZcZlVa* reissuance
                                                          sale, renewal,  gZ^hhjVcXZ or dg other
                                                                                           di]Zg disposition
                                                                                                  Y^hedh^i^dc of
                                                                                                               d[ the
                                                                                                                  i]Z hVbZ*  VcY M?KC
                                                                                                                      same, and    TERI h]Vaa
                                                                                                                                          shall XddeZgViZ
                                                                                                                                                cooperate
  [jaan l^i] the
  fully with  i]Z Administrator
                   ;Yb^c^higVidg in^c doing
                                      Yd^c\ so
                                             hd and
                                                VcY shall
                                                     h]Vaa take
                                                            iV`Z all
                                                                 Vaa actions
                                                                     VXi^dch reasonably
                                                                             gZVhdcVWan requested
                                                                                           gZfjZhiZY byWn the
                                                                                                          i]Z Administrator
                                                                                                               ;Yb^c^higVidg ^c in [jgi]ZgVcXZ
                                                                                                                                   furtherance
  i]ZgZd[, TERI
  thereof.   M?KC hereby
                     ]ZgZWn Xdchi^ijiZh  VcY appoints
                            constitutes and  Veed^cih i]Z    ;Yb^c^higVidg its
                                                        the Administrator    ^ih true
                                                                                 igjZ and
                                                                                       VcY aVl[ja  ViidgcZn (which
                                                                                            lawful attorney  &l]^X] appointment
                                                                                                                      Veed^cibZci ^h    XdjeaZY with
                                                                                                                                     is coupled   l^i] an
                                                                                                                                                       Vc
  ^ciZgZhi'  l^i] [jaa
  interest) with        edlZg of
                   full power d[ substitution,
                                  hjWhi^iji^dc* Z^i]Zg
                                                either ^c  i]Z Administrator's
                                                        in the ;Yb^c^higVidgth owndlc name
                                                                                        cVbZ ordg in
                                                                                                  ^c the
                                                                                                     i]Z name
                                                                                                         cVbZ ofd[ M?KC*
                                                                                                                   TERI, toid assign,
                                                                                                                              Vhh^\c* transfer
                                                                                                                                       igVch[Zg and
                                                                                                                                                VcY convey,
                                                                                                                                                     XdckZn*
  hjW_ZXi to
  subject id all
              Vaa requirements
                  gZfj^gZbZcih ofd[ aVl*
                                    law, Vcn  VcY all
                                          any and  Vaa d[
                                                       of M?KCth
                                                          TERI's g^\]ih
                                                                   rights ^c VcY to
                                                                          in and   id any
                                                                                      Vcn d[  i]Z CciVc\^WaZh,
                                                                                           of the Intangibles.

           &Z'
           (e)      >^hedh^i^dc, M]Z
                    Disposition.         ;Yb^c^higVidg may
                                   The Administrator   bVn assign,
                                                            Vhh^\c* transfer,
                                                                    igVch[Zg* XdckZn*  Vcn or
                                                                              convey, any   dg all
                                                                                               Vaa d[ i]Z Collateral,
                                                                                                   of the =daaViZgVa* by
                                                                                                                      Wn public
                                                                                                                         ejWa^X or
                                                                                                                                dg private
                                                                                                                                   eg^kViZ sale
                                                                                                                                           hVaZ
  hjW_ZXi to
  subject id M?KCth g^\]ih to
             TERI's rights id retain
                              gZiV^c aV copy
                                        Xden d[
                                             of ZVX]  KZaViZY Document
                                                each Related  >dXjbZci now
                                                                         cdl ordg in
                                                                                  ^c the
                                                                                     i]Z [jijgZ  ^c TERI's
                                                                                         future in  M?KCth possession.
                                                                                                            edhhZhh^dc, M]Z   ;Yb^c^higVidg h]Vaa
                                                                                                                          The Administrator   shall
  egdk^YZ TERI
  provide  M?KC with
                l^i] reasonable
                      gZVhdcVWaZ written
                                  lg^iiZc notice
                                           cdi^XZ of
                                                  d[ the
                                                     i]Z time
                                                         i^bZ and
                                                              VcY place
                                                                  eaVXZ of
                                                                        d[ any
                                                                           Vcn hjX]   hVaZ,
                                                                                such sale.

           &['
           (f)     JgdXZZYh, All
                   Proceeds.  ;aa proceeds
                                  egdXZZYh [gdb i]Z hVaZ
                                           from the sale dg
                                                         or di]Zg
                                                            other Y^hedh^i^dc d[ Collateral
                                                                  disposition of =daaViZgVa by
                                                                                            Wn the
                                                                                               i]Z Administrator
                                                                                                   ;Yb^c^higVidg under
                                                                                                                 jcYZg this
                                                                                                                        i]^h Section
                                                                                                                             LZXi^dc 9
                                                                                                                                     7 of
                                                                                                                                       d[
  i]^h Agreement,
  this ;\gZZbZci* and
                  VcY all
                      Vaa other
                          di]Zg moneys
                                bdcZnh received
                                        gZXZ^kZY by
                                                 Wn the
                                                    i]Z Administrator
                                                        ;Yb^c^higVidg pursuant
                                                                       ejghjVci to
                                                                                 id the
                                                                                    i]Z terms
                                                                                        iZgbh of
                                                                                              d[ this
                                                                                                 i]^h Agreement
                                                                                                      ;\gZZbZci shall
                                                                                                                 h]Vaa be
                                                                                                                       WZ applied
                                                                                                                          Veea^ZY as
                                                                                                                                  Vh
  [daadlh8
  follows:

                     &^'
                     (i)      @^ghi* to
                              First, id the
                                        i]Z payment
                                            eVnbZci ofd[ all
                                                         Vaa ZmeZchZh
                                                             expenses ^cXjggZY  Wn the
                                                                      incurred by   i]Z Administrator
                                                                                        ;Yb^c^higVidg ordg MgjhiZZ
                                                                                                           Trustee ^c XdccZXi^dc with
                                                                                                                   in connection   l^i] this
                                                                                                                                        i]^h
  ;\gZZbZci dg
  Agreement      i]Z ZmZgX^hZ
              or the exercise d[ Vcn right
                              of any   g^\]i dg
                                             or gZbZYn   ]ZgZjcYZg* dg
                                                remedy hereunder,      Vcn sale
                                                                    or any  hVaZ dg
                                                                                 or Y^hedh^i^dc*  ^cXajY^c\* but
                                                                                    disposition, including,  Wji not
                                                                                                                 cdi a^b^iZY id the
                                                                                                                     limited to i]Z expenses
                                                                                                                                    ZmeZchZh of
                                                                                                                                              d[
  iV`^c\* advertising,
  taking, VYkZgi^h^c\* processing,
                       egdXZhh^c\* preparing
                                     egZeVg^c\ and
                                                VcY hidg^c\  i]Z =daaViZgVa
                                                    storing the             id be
                                                                 Collateral to WZ sold,
                                                                                  hdaY* all
                                                                                        Vaa court
                                                                                            Xdjgi costs
                                                                                                  Xdhih and
                                                                                                        VcY the
                                                                                                            i]Z Administrator's
                                                                                                                ;Yb^c^higVidgth reasonable
                                                                                                                                  gZVhdcVWaZ legal
                                                                                                                                             aZ\Va
  [ZZh
  fees ^c
       in XdccZXi^dc  i]ZgZl^i]9
          connection therewith;

                      &^^'
                      (ii)      LZXdcY*
                                Second, to id the
                                              i]Z payment
                                                   eVnbZci ofd[ valid
                                                                kVa^Y Guaranty
                                                                       AjVgVcin Claims
                                                                                  =aV^bh in
                                                                                          ^c accordance
                                                                                             VXXdgYVcXZ with
                                                                                                          l^i] the
                                                                                                               i]Z terms
                                                                                                                   iZgbh thereof
                                                                                                                          i]ZgZd[ ^c  i]Z order
                                                                                                                                   in the dgYZg in
                                                                                                                                                ^c which
                                                                                                                                                   l]^X]
  aV complete
     XdbeaZiZ claim
               XaV^b (including
                     &^cXajY^c\ allVaa gZfj^gZY
                                       required YdXjbZciVi^dc'
                                                 documentation) ^h  is gZXZ^kZY* igZVi^c\ all
                                                                       received, treating Vaa such
                                                                                              hjX] complete
                                                                                                    XdbeaZiZ claims
                                                                                                              XaV^bh received
                                                                                                                      gZXZ^kZY the
                                                                                                                                i]Z hVbZ
                                                                                                                                    same YVn   Vh
                                                                                                                                           day as
   gZXZ^kZY at
   received Vi the
               i]Z same
                   hVbZ time
                          i^bZ (if
                               &^[ there
                                   i]ZgZ are
                                          VgZ not
                                              cdi sufficient
                                                   hj[[^X^Zci [jcYh
                                                              funds ^c   i]Z Pledged
                                                                      in the JaZY\ZY Account
                                                                                      ;XXdjci toid pay
                                                                                                   eVn all
                                                                                                       Vaa XaV^bh eVnVWaZ therefrom
                                                                                                           claims payable   i]ZgZ[gdb received
                                                                                                                                        gZXZ^kZY on
                                                                                                                                                  dc aV
   \^kZc YVn* all
   given day, Vaa such
                  hjX] XaV^bh  h]Vaa be
                        claims shall   WZ paid
                                          eV^Y ^c  eVgi* pro
                                                in part, egd gViV*
                                                             rata, [gdb   i]Z Pledged
                                                                   from the   JaZY\ZY Account
                                                                                       ;XXdjci asVh Y^gZXiZY Wn the
                                                                                                    directed by i]Z Administrator);
                                                                                                                    ;Yb^c^higVidg'9 andVcY

                   &^^^'
                   (iii)    M]^gY* any
                            Third, Vcn remainder
                                       gZbV^cYZg id WZ held
                                                 to be ]ZaY pursuant
                                                            ejghjVci to
                                                                     id the
                                                                        i]Z terms
                                                                            iZgbh of
                                                                                  d[ this
                                                                                     i]^h Agreement
                                                                                          ;\gZZbZci as
                                                                                                    Vh continuing
                                                                                                       Xdci^cj^c\ security
                                                                                                                  hZXjg^in [dg
                                                                                                                           for M?KCth
                                                                                                                               TERI's
  eVnbZci of
  payment d[ the
             i]Z remaining
                 gZbV^c^c\ LZXjgZY IWa^\Vi^dch,
                           Secured Obligations.

             M]Z  ;Yb^c^higVidg shall
             The Administrator    h]Vaa apply
                                         Veean Vcn    hjX] proceeds,
                                                any such    egdXZZYh* monies,
                                                                       bdc^Zh* dg   WVaVcXZh in
                                                                                or balances    ^c accordance
                                                                                                  VXXdgYVcXZ with
                                                                                                              l^i] this
                                                                                                                    i]^h Agreement
                                                                                                                         ;\gZZbZci promptly
                                                                                                                                      egdbeian upon
                                                                                                                                                jedc its
                                                                                                                                                       ^ih
   gZXZ^ei d[
   receipt of i]Z hVbZ, Cc
              the same.   In gZheZXi
                             respect d[   Vcn application
                                       of any  Veea^XVi^dc pursuant
                                                            ejghjVci to
                                                                      id clause
                                                                         XaVjhZ (ii)
                                                                                 &^^' above,
                                                                                      VWdkZ* such
                                                                                             hjX] proceeds,
                                                                                                    egdXZZYh* monies,
                                                                                                              bdc^Zh* dg   WVaVcXZh h]Vaa
                                                                                                                        or balances        WZ applied
                                                                                                                                     shall be Veea^ZY by
                                                                                                                                                       Wn
   i]Z Administrator
  the  ;Yb^c^higVidg toid discharge
                          Y^hX]Vg\Z ^c   l]daZ dg
                                      in whole   or ^c eVgi any
                                                    in part Vcn jceV^Y
                                                                 unpaid LZXjgZY
                                                                        Secured IWa^\Vi^dc*      cdil^i]hiVcY^c\ any
                                                                                   Obligation, notwithstanding    Vcn manifestation
                                                                                                                       bVc^[ZhiVi^dc of
                                                                                                                                      d[ an
                                                                                                                                         Vc ^ciZci id the
                                                                                                                                            intent to i]Z
   XdcigVgn
   contrary ZmegZhhZY
             expressed ^c  lg^i^c\ or
                        in writing  dg otherwise
                                        di]Zgl^hZ by
                                                   Wn M?KC
                                                       TERI atVi any
                                                                 Vcn i^bZ,  Nedc any
                                                                     time. Upon     Vcn hVaZ d[ Collateral
                                                                                        sale of  =daaViZgVa by
                                                                                                            Wn the
                                                                                                               i]Z Administrator
                                                                                                                   ;Yb^c^higVidg (whether
                                                                                                                                   &l]Zi]Zg pursuant
                                                                                                                                             ejghjVci to
                                                                                                                                                       id
  aV power
     edlZg ofd[ hVaZ \gVciZY by
                sale granted  Wn aV statute
                                    hiVijiZ dg  jcYZg aV judicial
                                             or under    _jY^X^Va proceeding),
                                                                   egdXZZY^c\'* the
                                                                                  i]Z receipt
                                                                                      gZXZ^ei of
                                                                                               d[ the
                                                                                                  i]Z Administrator
                                                                                                      ;Yb^c^higVidg ordg of
                                                                                                                         d[ the
                                                                                                                            i]Z d[[^XZg bV`^c\ the
                                                                                                                                officer making  i]Z hVaZ
                                                                                                                                                     sale
   h]Vaa be
   shall WZ aV sufficient
               hj[[^X^Zci discharge
                          Y^hX]Vg\Z toid the
                                          i]Z purchaser
                                              ejgX]VhZg ordg purchasers
                                                             ejgX]VhZgh d[   i]Z Collateral
                                                                          of the  =daaViZgVa so
                                                                                              hd sold
                                                                                                  hdaY and
                                                                                                       VcY hjX]  ejgX]VhZg or
                                                                                                            such purchaser   dg purchasers
                                                                                                                                ejgX]VhZgh h]Vaa  cdi be
                                                                                                                                            shall not  WZ

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                            +#&-
                                                                                                                                                          7/29
%$#&#&$%,
10/2/2018 Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated            01/09/19Document
                                                                    1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                 0<3A95;@

  dWa^\ViZY to
  obligated id see
               hZZ to
                   id the
                      i]Z application
                          Veea^XVi^dc of
                                      d[ anyDeclaration
                                         Vcn part
                                             eVgi of
                                                  d[ the     in Support
                                                     i]Z purchase
                                                         ejgX]VhZ bdcZn     Page
                                                                        eV^Y over
                                                                  money paid dkZg to344
                                                                                  id the  of 369
                                                                                     i]Z Administrator
                                                                                         ;Yb^c^higVidg dg such
                                                                                                       or hjX] d[[^XZg*
                                                                                                               officer, dg WZ answerable
                                                                                                                        or be VchlZgVWaZ in
                                                                                                                                         ^c
  Vcn way
  any  lVn [dg i]Z b^hVeea^XVi^dc
           for the                  i]ZgZd[, Notwithstanding
                    misapplication thereof.   Hdil^i]hiVcY^c\ the
                                                              i]Z sale
                                                                  hVaZ dg  di]Zg disposition
                                                                        or other Y^hedh^i^dc of
                                                                                             d[ any
                                                                                                Vcn Collateral
                                                                                                    =daaViZgVa by
                                                                                                               Wn the
                                                                                                                  i]Z Administrator
                                                                                                                      ;Yb^c^higVidg hereunder,
                                                                                                                                    ]ZgZjcYZg*
  M?KC  h]Vaa gZbV^c
  TERI shall   remain a^VWaZ
                       liable [dg  Vcn deficiency.
                               for any  YZ[^X^ZcXn, Any
                                                    ;cn Loan
                                                         FdVc with
                                                                l^i] respect
                                                                      gZheZXi to
                                                                               id which
                                                                                  l]^X] the
                                                                                         i]Z Owner
                                                                                             IlcZg gZXZ^kZh    eVnbZci in
                                                                                                     receives payment   ^c full
                                                                                                                           [jaa hereunder
                                                                                                                                ]ZgZjcYZg will
                                                                                                                                          l^aa
  [dgi]l^i] WZ transferred
  forthwith be  igVch[ZggZY to
                            id M?KC
                               TERI dc   i]Z terms
                                      on the iZgbh and
                                                   VcY XdcY^i^dch
                                                       conditions hZi
                                                                  set [dgi]
                                                                      forth ^c i]Z AjVgVcin
                                                                            in the           ;\gZZbZcih,
                                                                                   Guaranty Agreements.

            /.,
            10.       KZbZY^Zh Cumulative.
                      Remedies    =jbjaVi^kZ, All;aa g^\]ih* gZbZY^Zh* dg
                                                     rights, remedies,      edlZgh conferred
                                                                         or powers   Xdc[ZggZY upon
                                                                                               jedc the
                                                                                                      i]Z Owner
                                                                                                           IlcZg herein
                                                                                                                  ]ZgZ^c dg  Wn aVl
                                                                                                                          or by      h]Vaa be
                                                                                                                                 law shall WZ
  XjbjaVi^kZ   VcY concurrent
  cumulative and    XdcXjggZci at
                                Vi the
                                   i]Z option
                                        dei^dc of
                                               d[ the
                                                  i]Z Administrator,
                                                      ;Yb^c^higVidg* and
                                                                       VcY the
                                                                            i]Z Administrator
                                                                                 ;Yb^c^higVidg may,
                                                                                                 bVn* to
                                                                                                       id whatever
                                                                                                          l]ViZkZg extent
                                                                                                                    ZmiZci is
                                                                                                                            ^h reasonably
                                                                                                                               gZVhdcVWan necessary
                                                                                                                                           cZXZhhVgn to
                                                                                                                                                     id
  XjgZ Vcn YZ[Vjai*
  cure any  default, [dgZXadhZ  dg ZmZgX^hZ
                     foreclose or            i]Z power
                                   exercise the  edlZg ofd[ sale
                                                            hVaZ or
                                                                  dg any
                                                                     Vcn di]Zg
                                                                         other gZbZYn   VkV^aVWaZ to
                                                                                remedy available   id ^i hjXXZhh^kZan upon
                                                                                                      it successively  jedc any
                                                                                                                              Vcn default
                                                                                                                                  YZ[Vjai or
                                                                                                                                          dg upon
                                                                                                                                             jedc
  hjXXZhh^kZ defaults
  successive  YZ[Vjaih ]ZgZjcYZg    l^i]dji the
                        hereunder without    i]Z cZXZhh^in
                                                 necessity d[
                                                            of YZXaVg^c\  Vaa sums
                                                                declaring all hjbh secured
                                                                                     hZXjgZY hereby
                                                                                             ]ZgZWn toid be
                                                                                                         WZ due
                                                                                                             YjZ and
                                                                                                                 VcY payable.
                                                                                                                     eVnVWaZ, Upon
                                                                                                                                 Nedc any
                                                                                                                                       Vcn hjX]
                                                                                                                                            such
  dXXVh^dc* the
  occasion,  i]Z Administrator
                 ;Yb^c^higVidg shall
                                  h]Vaa be
                                        WZ authorized
                                           Vji]dg^oZY to
                                                       id hZaa dg dispose
                                                          sell or  Y^hedhZ d[ Vaa dg
                                                                           of all    Vcn such
                                                                                  or any hjX] part
                                                                                               eVgi of
                                                                                                    d[ the
                                                                                                        i]Z =daaViZgVa Vh provided
                                                                                                            Collateral as egdk^YZY ^c  i]^h Agreement
                                                                                                                                    in this ;\gZZbZci
  dg pursuant
  or ejghjVci to
               id the
                  i]Z CcYZcijgZ   VcY as
                      Indenture and   Vh permitted
                                          eZgb^iiZY by
                                                     Wn law.
                                                        aVl, M]Z    gZbV^c^c\ Collateral
                                                               The remaining    =daaViZgVa shall
                                                                                           h]Vaa continue
                                                                                                 Xdci^cjZ asVh security
                                                                                                               hZXjg^in for
                                                                                                                        [dg any
                                                                                                                            Vcn other
                                                                                                                                 di]Zg hjbh
                                                                                                                                       sums gZbV^c^c\
                                                                                                                                             remaining
  YjZ V[iZg such
  due after hjX] sale,
                  hVaZ* aZVhZ*
                        lease, dg
                               or Y^hedh^i^dc  dg thereafter
                                  disposition or  i]ZgZV[iZg to
                                                              id become
                                                                 WZXdbZ YjZ    dg payable
                                                                          due or  eVnVWaZ on
                                                                                           dc any
                                                                                              Vcn of
                                                                                                   d[ the
                                                                                                      i]Z LZXjgZY   IWa^\Vi^dch,
                                                                                                           Secured Obligations.

            //,
            11.        JaZY\Z Wn the
                       Pledge by i]Z Owner;
                                     IlcZg9 Role
                                            KdaZ of
                                                 d[ the
                                                    i]Z Administrator.
                                                        ;Yb^c^higVidg,

            &V'
            (a)      M?KC   VX`cdlaZY\Zh that
                     TERI acknowledges       i]Vi the
                                                  i]Z IlcZg
                                                      Owner has]Vh pledged
                                                                   eaZY\ZY all
                                                                             Vaa of
                                                                                 d[ ^ih
                                                                                    its g^\]i*  i^iaZ and
                                                                                         right, title VcY ^ciZgZhi  jcYZg this
                                                                                                           interest under  i]^h Agreement
                                                                                                                                ;\gZZbZci and VcY ^ih
                                                                                                                                                   its ^ciZgZhi
                                                                                                                                                       interest
  ^c i]Z Pledged
  in the JaZY\ZY Account
                  ;XXdjci asVh collateral
                               XdaaViZgVa hZXjg^in  id the
                                           security to i]Z MgjhiZZ   ejghjVci to
                                                           Trustee pursuant    id the
                                                                                  i]Z CcYZcijgZ,       JjghjVci to
                                                                                        Indenture. Pursuant      id hjX] eaZY\Z* all
                                                                                                                    such pledge,   Vaa g^\]ih
                                                                                                                                       rights d[  i]Z Owner
                                                                                                                                               of the IlcZg
  ]ZgZjcYZg* hjW_ZXi
  hereunder,          id the
              subject to i]Z a^b^iVi^dch  VcY obligations
                             limitations and   dWa^\Vi^dch d[   i]^h Agreement,
                                                            of this  ;\gZZbZci* maybVn be WZ exercised
                                                                                             ZmZgX^hZY by Wn the
                                                                                                              i]Z MgjhiZZ*  ejghjVci to
                                                                                                                  Trustee, pursuant    id the
                                                                                                                                          i]Z terms
                                                                                                                                              iZgbh d[   i]Z
                                                                                                                                                      of the
  CcYZcijgZ,
  Indenture. LjW_ZXi   id the
               Subject to i]Z terms
                              iZgbh and
                                     VcY limitations
                                          a^b^iVi^dch of
                                                       d[ this
                                                          i]^h Agreement,
                                                               ;\gZZbZci* thei]Z Administrator,
                                                                                  ;Yb^c^higVidg* on   dc the
                                                                                                         i]Z Owner's
                                                                                                             IlcZgth behalf
                                                                                                                       WZ]Va[ ordg at
                                                                                                                                   Vi the
                                                                                                                                      i]Z direction
                                                                                                                                           Y^gZXi^dc d[  i]Z
                                                                                                                                                      of the
  HdiZ CchjgZg*
  Note           ^c accordance
        Insurer, in VXXdgYVcXZ with
                                 l^i] the
                                      i]Z CcYZcijgZ*   h]Vaa request
                                           Indenture, shall  gZfjZhi that
                                                                      i]Vi the
                                                                           i]Z MgjhiZZ     ZmZgX^hZ the
                                                                                Trustee exercise      i]Z Owner's
                                                                                                          IlcZgth rights
                                                                                                                    g^\]ih and
                                                                                                                            VcY obligations
                                                                                                                                 dWa^\Vi^dch hereunder,
                                                                                                                                               ]ZgZjcYZg*
  ^cXajY^c\*  l^i]dji limitation:
  including, without  a^b^iVi^dc8

                    &^'
                    (i)      M]Z  l^i]YgVlVa of
                             The withdrawal   d[ [jcYh
                                                 funds [gdb i]Z Pledged
                                                       from the JaZY\ZY Account
                                                                        ;XXdjci to
                                                                                id pay
                                                                                   eVn the
                                                                                       i]Z MgjhiZZ* Vh assignee
                                                                                           Trustee, as Vhh^\cZZ d[ i]Z Loans,
                                                                                                                of the FdVch* with
                                                                                                                              l^i] respect
                                                                                                                                   gZheZXi
  id aV Guaranty
  to    AjVgVcin Claim
                 =aV^b pursuant
                        ejghjVci to
                                 id LZXi^dc 1&Y'&^' ]ZgZd[9
                                    Section 3(d)(i) hereof;

                      &^^'
                      (ii)       M]Z l^i]YgVlVa of
                                 The withdrawal d[ [jcYh ejghjVci to
                                                   funds pursuant id Section
                                                                     LZXi^dc 3(d)(ii)
                                                                             1&Y'&^^' hereof;
                                                                                      ]ZgZd[9

                      &^^^'
                      (iii)       M]Z investment
                                  The ^ckZhibZci of
                                                 d[ [jcYh ^c the
                                                    funds in i]Z Pledged
                                                                 JaZY\ZY Account
                                                                         ;XXdjci ^c ?a^\^WaZ CckZhibZcih
                                                                                 in Eligible             Vh directed
                                                                                             Investments as Y^gZXiZY by
                                                                                                                     Wn M?KC
                                                                                                                        TERI [gdb i^bZ to
                                                                                                                             from time id
  i^bZ9 and
  time; VcY

                      &^k'
                      (iv)        M]Z
                                  The ZmZgX^hZ d[ the
                                      exercise of i]Z gZbZY^Zh d[ the
                                                      remedies of i]Z Owner
                                                                      IlcZg dc
                                                                            on YZ[Vjai Wn M?KC
                                                                               default by      jcYZg LZXi^dc
                                                                                          TERI under         7,
                                                                                                     Section 9.

            &W'
            (b)        M]Z Owner
                       The  IlcZg hereby
                                    ]ZgZWn directs
                                            Y^gZXih M?KC  id pay
                                                    TERI to  eVn all
                                                                  Vaa sums
                                                                      hjbh ^ciZcYZY  id be
                                                                            intended to WZ placed
                                                                                           eaVXZY ^c  i]Z Pledged
                                                                                                   in the JaZY\ZY Account,
                                                                                                                  ;XXdjci* including,
                                                                                                                            ^cXajY^c\* without
                                                                                                                                        l^i]dji
  a^b^iVi^dc* Vaa future
  limitation, all  [jijgZ Recoveries,
                          KZXdkZg^Zh* Y^gZXian  id the
                                       directly to i]Z MgjhiZZ,
                                                       Trustee. M]Z    JaZY\ZY Account
                                                                 The Pledged    ;XXdjci h]Vaa  WZ maintained
                                                                                         shall be bV^ciV^cZY by
                                                                                                              Wn the
                                                                                                                 i]Z MgjhiZZ ^c accordance
                                                                                                                     Trustee in VXXdgYVcXZ with
                                                                                                                                            l^i]
  6,.0&X'&@' of
  8.02(c)(F)  d[ i]Z
                  the CcYZcijgZ  VcY [jcYh
                      Indenture and   funds ]ZaY  i]ZgZ^c h]Vaa
                                            held therein        WZ ^ckZhiZY
                                                          shall be           Wn the
                                                                   invested by  i]Z MgjhiZZ
                                                                                    Trustee ^c  ?a^\^WaZ CckZhibZcih
                                                                                             in Eligible             ejghjVci to
                                                                                                         Investments pursuant  id and
                                                                                                                                  VcY in
                                                                                                                                      ^c
  VXXdgYVcXZ with
  accordance   l^i] 8.02(b)
                      6,.0&W' of
                              d[ the
                                 i]Z Indenture.
                                     CcYZcijgZ, Funds
                                                  @jcYh ]ZaY
                                                         held ^c i]Z Pledged
                                                              in the  JaZY\ZY Account
                                                                               ;XXdjci in
                                                                                        ^c the
                                                                                           i]Z [dgb
                                                                                               form d[  WVc` deposits
                                                                                                     of bank YZedh^ih h]Vaa WZ YZedh^iZY
                                                                                                                      shall be deposited dcan l^i]
                                                                                                                                         only with
  ^chi^iji^dch i]Vi are
  institutions that  VgZ [ZYZgVaan
                         federally ^chjgZY,
                                   insured.

           &X'
           (c)       M]Z
                     The MgjhiZZ*  i]Z Note
                         Trustee, the  HdiZ CchjgZg  VcY the
                                             Insurer and i]Z holders
                                                              ]daYZgh d[  i]Z notes
                                                                       of the cdiZh authenticated
                                                                                    Vji]Zci^XViZY and
                                                                                                  VcY delivered
                                                                                                      YZa^kZgZY pursuant
                                                                                                                  ejghjVci to
                                                                                                                           id the
                                                                                                                              i]Z CcYZcijgZ* VgZ
                                                                                                                                  Indenture, are
  ^ciZcYZY i]^gY+eVgin beneficiaries
  intended third-party  WZcZ[^X^Vg^Zh d[ i]^h Agreement,
                                      of this ;\gZZbZci* with
                                                           l^i] g^\]ih  id Zc[dgXZ
                                                                 rights to         i]Z Owner's
                                                                           enforce the IlcZgth interests
                                                                                                ^ciZgZhih ^c i]Z hVbZ,
                                                                                                          in the same. LjX]   i]^gY+eVgin
                                                                                                                        Such third-party
  WZcZ[^X^Vg^Zh are
  beneficiaries VgZ cdi eVgi^Zh ]ZgZid
                    not parties        VcY ^cXjg
                                hereto and  incur cd
                                                  no a^VW^a^i^Zh ]ZgZjcYZg,
                                                     liabilities hereunder.

           &Y'
           (d)       M]Z Administrator
                     The  ;Yb^c^higVidg ]Vh   WZZc appointed
                                          has been  Veed^ciZY to id act
                                                                    VXi for
                                                                        [dg the
                                                                            i]Z Owner
                                                                                IlcZg in
                                                                                       ^c connection
                                                                                          XdccZXi^dc with
                                                                                                      l^i] the
                                                                                                            i]Z transactions
                                                                                                                igVchVXi^dch XdciZbeaViZY
                                                                                                                              contemplated by Wn the
                                                                                                                                                 i]Z
  CcYZcijgZ,
  Indenture. M]Z    ;Yb^c^higVidg has
              The Administrator    ]Vh the
                                       i]Z power
                                           edlZg and
                                                  VcY authority
                                                       Vji]dg^in toid take
                                                                      iV`Z any
                                                                            Vcn action
                                                                                VXi^dc and
                                                                                       VcY \^kZ  Vcn notice
                                                                                            give any cdi^XZ required
                                                                                                             gZfj^gZY or
                                                                                                                      dg permitted
                                                                                                                          eZgb^iiZY by
                                                                                                                                    Wn the
                                                                                                                                        i]Z Owner
                                                                                                                                             IlcZg
  ]ZgZjcYZg and
  hereunder  VcY M?KC   bVn YZVa
                  TERI may         l^i] Administrator
                              deal with ;Yb^c^higVidg asVh if
                                                           ^[ it
                                                              ^i were
                                                                  lZgZ YZVa^c\  l^i] the
                                                                        dealing with i]Z Owner.
                                                                                         IlcZg, Any
                                                                                                  ;cn notice
                                                                                                        cdi^XZ required
                                                                                                               gZfj^gZY to
                                                                                                                         id be
                                                                                                                            WZ \^kZc  id the
                                                                                                                               given to  i]Z Owner
                                                                                                                                             IlcZg
  Wn M?KC
  by        h]Vaa also
     TERI shall   Vahd be
                       WZ given
                          \^kZc to
                                id Administrator.
                                   ;Yb^c^higVidg, M]Z    ;Yb^c^higVidg will
                                                    The Administrator      l^aa gZfjZhi ^chigjXi^dch [gdb
                                                                                request instructions       i]Z MgjhiZZ
                                                                                                     from the  Trustee dc   WZ]Va[ of
                                                                                                                        on behalf  d[ the
                                                                                                                                      i]Z
  HdiZ]daYZgh or
  Noteholders   dg the
                   i]Z Note
                       HdiZ CchjgZg  &ejghjVci to
                            Insurer (pursuant  id the
                                                  i]Z CcYZcijgZ'*
                                                      Indenture), as Vh the
                                                                        i]Z XVhZ bVn be,
                                                                            case may  WZ* for
                                                                                          [dg any
                                                                                              Vcn non-ministerial
                                                                                                  cdc+b^c^hiZg^Va action
                                                                                                                    VXi^dc that
                                                                                                                           i]Vi the
                                                                                                                                i]Z Administrator
                                                                                                                                    ;Yb^c^higVidg is ^h
  gZfj^gZY to
  required id take
              iV`Z jcYZg  i]^h Agreement.
                    under this ;\gZZbZci,

           /0,
           12.        JdhhZhh^dc of
                      Possession   d[ Collateral.
                                      =daaViZgVa, Throughout
                                                   M]gdj\]dji thei]Z term
                                                                     iZgb of
                                                                           d[ this
                                                                              i]^h Agreement,
                                                                                   ;\gZZbZci* possession
                                                                                                edhhZhh^dc of
                                                                                                            d[ the
                                                                                                               i]Z =daaViZgVa  h]Vaa be
                                                                                                                    Collateral shall WZ maintained
                                                                                                                                        bV^ciV^cZY by
                                                                                                                                                   Wn
  i]Z MgjhiZZ*
  the          dg ^ih
      Trustee, or     V\Zci or
                  its agent dg nominee
                               cdb^cZZ (if&^[ the
                                              i]Z MgjhiZZ
                                                  Trustee hd  X]ddhZh [gdb
                                                           so chooses        i^bZ to
                                                                       from time   id time),
                                                                                      i^bZ'* as
                                                                                             Vh necessary
                                                                                                cZXZhhVgn and
                                                                                                           VcY appropriate
                                                                                                                Veegdeg^ViZ to
                                                                                                                             id perfect
                                                                                                                                eZg[ZXi the
                                                                                                                                        i]Z Owner's,
                                                                                                                                            IlcZgth*
  VcY* while
  and, l]^aZ the
             i]Z CcYZcijgZ
                  Indenture ^h  ^c Z[[ZXi*
                             is in         i]Z MgjhiZZth
                                   effect, the            hZXjg^in interest
                                                Trustee's security ^ciZgZhi therein
                                                                            i]ZgZ^c as
                                                                                     Vh provided
                                                                                        egdk^YZY ^c  VcY subject
                                                                                                  in and hjW_ZXi to
                                                                                                                  id the
                                                                                                                     i]Z terms
                                                                                                                         iZgbh d[  i]^h
                                                                                                                                of this
  ;\gZZbZci, Upon
  Agreement.    Nedc termination
                       iZgb^cVi^dc d[   i]Z CcYZcijgZ
                                     of the            VcY hVi^h[VXi^dc
                                            Indenture and   satisfaction ^c
                                                                         in [jaa
                                                                            full d[ Vaa debt
                                                                                 of all YZWi secured
                                                                                             hZXjgZY thereby
                                                                                                      i]ZgZWn and
                                                                                                              VcY gZaZVhZ   d[ the
                                                                                                                    release of i]Z Pledged
                                                                                                                                   JaZY\ZY Account
                                                                                                                                            ;XXdjci
  id the
  to i]Z Owner,
         IlcZg* the
                 i]Z Administrator
                      ;Yb^c^higVidg may
                                      bVn designate
                                            YZh^\cViZ an
                                                       Vc alternative
                                                          VaiZgcVi^kZ XdaaViZgVa  V\Zci to
                                                                       collateral agent  id hold
                                                                                            ]daY the
                                                                                                 i]Z Pledged
                                                                                                     JaZY\ZY Account.
                                                                                                              ;XXdjci,

            /1,
            13.      MZgb^cVi^dc  d[ Security
                     Termination of  LZXjg^in CciZgZhih,
                                              Interests. M]^h  ;\gZZbZci and
                                                         This Agreement    VcY the
                                                                                i]Z security
                                                                                    hZXjg^in ^ciZgZhih
                                                                                             interests jcYZg i]^h Agreement
                                                                                                       under this  ;\gZZbZci shall
                                                                                                                              h]Vaa terminate
                                                                                                                                    iZgb^cViZ
  l]Zc all
  when  Vaa amounts
            Vbdjcih due
                     YjZ and
                         VcY owing
                             dl^c\ ondc account
                                        VXXdjci d[*  VcY all
                                                 of, and Vaa obligations
                                                             dWa^\Vi^dch and
                                                                         VcY liabilities
                                                                             a^VW^a^i^Zh d[
                                                                                         of M?KC
                                                                                            TERI ^c
                                                                                                  in gZheZXi
                                                                                                     respect d[* i]Z LZXjgZY
                                                                                                             of, the         IWa^\Vi^dch shall
                                                                                                                     Secured Obligations  h]Vaa
  ]VkZ been
  have WZZc [jaan  eZg[dgbZY* hVi^h[^ZY
             fully performed,           VcY paid
                              satisfied and eV^Y as
                                                  Vh provided
                                                     egdk^YZY in
                                                               ^c this
                                                                  i]^h Agreement
                                                                       ;\gZZbZci and
                                                                                   VcY the
                                                                                        i]Z AjVgVcin  ;\gZZbZcih, At
                                                                                            Guaranty Agreements.     ;i such
                                                                                                                        hjX] time,
                                                                                                                             i^bZ* the
                                                                                                                                   i]Z
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                               ,#&-
                                                                                                                                                             8/29
        Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
%$#&#&$%,
10/2/2018                                                          01/09/19Document
                                                                  1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                               0<3A95;@

  ;Yb^c^higVidg shall
  Administrator h]Vaa promptly
                      egdbeian reassign  Declaration
                               gZVhh^\c and
                                        VcY YZa^kZg
                                            deliver to   in
                                                    id M?KC* Support      Page
                                                             l^i]dji gZXdjghZ
                                                       TERI, without              345   of 369against
                                                                              dg representation,
                                                                     recourse or gZegZhZciVi^dc* V\V^chi M?KCth gZXZ^ei* all
                                                                                                         TERI's receipt, Vaa Collateral
                                                                                                                             =daaViZgVa
  i]Zc held
  then ]ZaY by
            Wn the
                i]Z IlcZg
                    Owner ordg anyone
                                VcndcZ claiming
                                       XaV^b^c\ by,
                                                  Wn* through
                                                      i]gdj\] or
                                                               dg under
                                                                   jcYZg the
                                                                         i]Z IlcZg,
                                                                              Owner. M?KC     h]Vaa execute
                                                                                      TERI shall    ZmZXjiZ and
                                                                                                              VcY ^[   cZXZhhVgn YZa^kZg
                                                                                                                    if necessary            id the
                                                                                                                                   deliver to  i]Z
  ;Yb^c^higVidg [dg
  Administrator       ZmZXji^dc* and
                  for execution,  VcY the
                                      i]Z Administrator
                                          ;Yb^c^higVidg h]Vaa    egdbeian cause
                                                           shall promptly   XVjhZ to
                                                                                  id be
                                                                                     WZ [^aZY Vi the
                                                                                        filed at i]Z Owner's
                                                                                                     IlcZgth expense,
                                                                                                                  ZmeZchZ* termination
                                                                                                                              iZgb^cVi^dc hiViZbZcih
                                                                                                                                           statements ^c in
  gZheZXi of
  respect d[ any
             Vcn [^cVcX^c\
                  financing hiViZbZcih
                             statements [^aZY  jcYZg this
                                         filed under  i]^h Agreement.
                                                           ;\gZZbZci, TheM]Z Administrator
                                                                              ;Yb^c^higVidg agrees
                                                                                              V\gZZh toid fulfill
                                                                                                          [ja[^aa the
                                                                                                                  i]Z Owner's
                                                                                                                       IlcZgth obligations
                                                                                                                                  dWa^\Vi^dch toid file
                                                                                                                                                   [^aZ such
                                                                                                                                                        hjX]
  iZgb^cVi^dc hiViZbZcih
  termination              Vi ^ih
               statements at      dlc cost
                              its own Xdhi and
                                            VcY ZmeZchZ,
                                                expense. M]Z     hZXjg^in interests
                                                            The security  ^ciZgZhih hereunder
                                                                                    ]ZgZjcYZg shall
                                                                                                h]Vaa terminate
                                                                                                      iZgb^cViZ as Vh to
                                                                                                                       id all
                                                                                                                          Vaa Collateral
                                                                                                                               =daaViZgVa aVl[jaan
                                                                                                                                          lawfully
  l^i]YgVlc by
  withdrawn   Wn dg  eV^Y to
                  or paid id M?KC  ]ZgZjcYZg* upon
                             TERI hereunder,    jedc the
                                                      i]Z occurrence
                                                          dXXjggZcXZ d[of hjX]  l^i]YgVlVa or
                                                                          such withdrawal    dg payment.
                                                                                                eVnbZci,

            /2,
            14.       KZegZhZciVi^dch and
                      Representations VcY Warranties.
                                          PVggVci^Zh,

            &V'
            (a)       ?VX] party,
                      Each eVgin* with
                                  l^i] respect
                                       gZheZXi to
                                               id ^ihZa[* gZegZhZcih and
                                                  itself, represents VcY warrants
                                                                         lVggVcih that:
                                                                                  i]Vi8

                    &^'
                    (i)     M]Z  bV`^c\ VcY
                            The making       eZg[dgbVcXZ of
                                         and performance   d[ this
                                                              i]^h Agreement
                                                                   ;\gZZbZci and
                                                                             VcY the
                                                                                 i]Z activities
                                                                                     VXi^k^i^Zh contemplated
                                                                                                XdciZbeaViZY hereby
                                                                                                             ]ZgZWn have
                                                                                                                    ]VkZ been
                                                                                                                         WZZc Yjan
                                                                                                                              duly
  Vji]dg^oZY by
  authorized Wn all
                Vaa necessary
                    cZXZhhVgn action
                              VXi^dc and
                                     VcY do
                                         Yd not
                                            cdi and
                                                VcY will
                                                    l^aa not:
                                                         cdi8

                              &;'
                              (A)       O^daViZ any
                                        Violate Vcn provision
                                                    egdk^h^dc of
                                                              d[ law,
                                                                 aVl* or
                                                                      dg any
                                                                         Vcn regulation,
                                                                             gZ\jaVi^dc* dgYZg*
                                                                                         order, YZXgZZ* lg^i dg
                                                                                                decree, writ or ^c_jcXi^dc* dg any
                                                                                                                injunction, or Vcn provision
                                                                                                                                   egdk^h^dc
  d[ such
  of hjX] party's
          eVginth charter,
                  X]VgiZg* bylaws,
                           WnaVlh* or
                                   dg any
                                      Vcn other
                                          di]Zg organizing
                                                dg\Vc^o^c\ YdXjbZci9
                                                           document; ordg

                            &<'
                            (B)       O^daViZ or
                                     Violate  dg result
                                                 gZhjai ^c i]Z breach
                                                        in the WgZVX] of,
                                                                      d[* or
                                                                          dg Xdchi^ijiZ
                                                                             constitute aV default
                                                                                           YZ[Vjai or
                                                                                                   dg require
                                                                                                      gZfj^gZ any
                                                                                                              Vcn consent
                                                                                                                  XdchZci under,
                                                                                                                          jcYZg* any
                                                                                                                                 Vcn
  V\gZZbZci dg
  agreement or ^chigjbZci Wn which
               instrument by l]^X] ^i
                                   it dg Vcn of
                                      or any  d[ its
                                                 ^ih property
                                                     egdeZgin may
                                                              bVn be
                                                                   WZ bound
                                                                      WdjcY ordg affected.
                                                                                 V[[ZXiZY,

                      &^^'
                      (ii)       M]^h ;\gZZbZci is
                                 This Agreement     ^h the
                                                       i]Z aZ\Va* kVa^Y and
                                                           legal, valid VcY binding
                                                                             W^cY^c\ obligation
                                                                                     dWa^\Vi^dc of
                                                                                                d[ such
                                                                                                   hjX] party,
                                                                                                        eVgin* Zc[dgXZVWaZ
                                                                                                               enforceable ^c  VXXdgYVcXZ with
                                                                                                                            in accordance   l^i] the
                                                                                                                                                 i]Z
  iZgbh hereof,
  terms  ]ZgZd[* subject
                 hjW_ZXi toid the
                              i]Z exercise
                                  ZmZgX^hZ of
                                            d[ judicial
                                               _jY^X^Va Y^hXgZi^dc  ^c accordance
                                                        discretion in  VXXdgYVcXZ with
                                                                                   l^i] general
                                                                                        \ZcZgVa principles
                                                                                                eg^cX^eaZh of
                                                                                                           d[ equity,
                                                                                                               Zfj^in* the
                                                                                                                       i]Z valid
                                                                                                                           kVa^Y exercise
                                                                                                                                 ZmZgX^hZ d[
                                                                                                                                          of hiViZ
                                                                                                                                             state
  eda^XZ powers
  police edlZgh and
                  VcY the
                       i]Z Xdchi^iji^dcVa   edlZgh d[
                            constitutional powers       i]Z United
                                                     of the Nc^iZY LiViZh
                                                                     States d[ ;bZg^XV* and
                                                                            of America, VcY bankruptcy,
                                                                                             WVc`gjeiXn* insolvency,
                                                                                                         ^chdakZcXn* gZdg\Vc^oVi^dc*   bdgVidg^jb
                                                                                                                       reorganization, moratorium
  dg similar
  or h^b^aVg aVlh  V[[ZXi^c\ XgZY^idght
             laws affecting    creditors' g^\]ih \ZcZgVaan,
                                          rights generally.

                   &^^^'
                   (iii)       M]ZgZ ^h
                               There    cd pending
                                     is no eZcY^c\ dg   i]gZViZcZY litigation
                                                     or threatened a^i^\Vi^dc that
                                                                              i]Vi would,
                                                                                   ldjaY* if
                                                                                          ^[ resolved
                                                                                             gZhdakZY VYkZghZan id hjX]
                                                                                                      adversely to      eVgin* adversely
                                                                                                                   such party, VYkZghZan
  ^beVXi
  impact hjX] eVginth ability
         such party's VW^a^in to
                              id perform
                                 eZg[dgb any
                                         Vcn of
                                              d[ ^ih dWa^\Vi^dch jcYZg
                                                 its obligations        i]^h Agreement
                                                                 under this  ;\gZZbZci dg   ZVX] d[
                                                                                        or each     i]Z Guaranty
                                                                                                 of the AjVgVcin Agreements.
                                                                                                                  ;\gZZbZcih,

            &W'
            (b)       M?KC represents
                      TERI gZegZhZcih and
                                      VcY warrants
                                          lVggVcih that:
                                                   i]Vi8

                     &^'
                     (i)    ?mXZei [dg
                            Except      i]Z security
                                    for the hZXjg^in ^ciZgZhih d[ the
                                                     interests of i]Z IlcZg    XgZViZY under
                                                                      Owner created     jcYZg this
                                                                                               i]^h Agreement,
                                                                                                    ;\gZZbZci* M?KC
                                                                                                                TERI ^h VcY will
                                                                                                                     is and l^aa be
                                                                                                                                 WZ the
                                                                                                                                    i]Z dlcZg
                                                                                                                                        owner
  d[ the
  of i]Z =daaViZgVa* l]ZcZkZg acquired
         Collateral, whenever VXfj^gZY dg Vg^h^c\* free
                                       or arising, [gZZ and
                                                        VcY XaZVg  d[ all
                                                            clear of  Vaa liens,
                                                                          a^Zch* hZXjg^in
                                                                                 security ^ciZgZhih*
                                                                                          interests, XaV^bh* ZcXjbWgVcXZh* charges,
                                                                                                     claims, encumbrances, X]Vg\Zh* hZi+d[[h*
                                                                                                                                     set-offs,
  YZ[ZchZh VcY counterclaims;
  defenses and  XdjciZgXaV^bh9

                       &^^'
                       (ii)       M]^h  ;\gZZbZci creates
                                  This Agreement     XgZViZh aV kVa^Y VcY continuing
                                                                valid and Xdci^cj^c\ hZXjg^in
                                                                                     security ^ciZgZhi  &Vh YZ[^cZY
                                                                                               interest (as          ^c the
                                                                                                            defined in  i]Z applicable
                                                                                                                            Veea^XVWaZ Uniform
                                                                                                                                       Nc^[dgb
  =dbbZgX^Va Code
  Commercial     =dYZ ("UCC")
                        &rN==s' ^c  in Z[[ZXi ^c the
                                       effect in i]Z Commonwealth
                                                     =dbbdclZVai] of   d[ Massachusetts)
                                                                          GVhhVX]jhZiih' ^c  i]Z =daaViZgVa
                                                                                          in the             ^c [Vkdg
                                                                                                 Collateral in         d[ the
                                                                                                                favor of  i]Z IlcZg*  l]^X] security
                                                                                                                              Owner, which  hZXjg^in
  ^ciZgZhi
  interest ^h eg^dg to
           is prior id all
                       Vaa di]Zg
                            other a^Zch* X]Vg\Zh* security
                                  liens, charges,  hZXjg^in ^ciZgZhih* bdgi\V\Zh or
                                                            interests, mortgages  dg other
                                                                                     di]Zg encumbrances,
                                                                                           ZcXjbWgVcXZh* and VcY ^h Zc[dgXZVWaZ as
                                                                                                                 is enforceable  Vh such
                                                                                                                                    hjX] as
                                                                                                                                         Vh against
                                                                                                                                            V\V^chi
  XgZY^idgh  d[ and
  creditors of  VcY purchasers
                     ejgX]VhZgh [gdb
                                   from M?KC9
                                         TERI;

                    &^^^'
                    (iii)    M]Z Collateral
                             The  =daaViZgVa constitutes
                                             Xdchi^ijiZh "money"
                                                         rbdcZns dgor aV "deposit
                                                                         rYZedh^i account"
                                                                                  VXXdjcis or
                                                                                           dg "investment
                                                                                              r^ckZhibZci property"
                                                                                                          egdeZgins or
                                                                                                                    dg "general
                                                                                                                       r\ZcZgVa
  ^ciVc\^WaZhs
  intangibles" dg rVXXdjcihs within
               or "accounts" l^i]^c the
                                    i]Z meaning
                                        bZVc^c\ of
                                                 d[ the
                                                    i]Z applicable
                                                        Veea^XVWaZ UCC.
                                                                   N==,

                     &^k'
                     (iv)       M?KC  ]Vh caused
                                TERI has  XVjhZY dg  l^aa have
                                                  or will  ]VkZ caused,
                                                                XVjhZY* within
                                                                         l^i]^c ten
                                                                                iZc YVnh*  i]Z [^a^c\
                                                                                     days, the  filing d[   Vaa appropriate
                                                                                                       of all   Veegdeg^ViZ [^cVcX^c\
                                                                                                                            fmancing hiViZbZcih
                                                                                                                                        statements ^c
                                                                                                                                                    in
  i]Z proper
  the egdeZg filing
             [^a^c\ office
                    d[[^XZ in
                           ^c the
                              i]Z appropriate
                                  Veegdeg^ViZ jurisdictions
                                              _jg^hY^Xi^dch jcYZg   Veea^XVWaZ aVl
                                                             under applicable  law ^c
                                                                                    in dgYZg  id perfect
                                                                                       order to  eZg[ZXi the
                                                                                                           i]Z security
                                                                                                                hZXjg^in interest
                                                                                                                         ^ciZgZhi in
                                                                                                                                  ^c the
                                                                                                                                     i]Z Collateral
                                                                                                                                         =daaViZgVa
  \gVciZY id the
  granted to i]Z Owner
                  IlcZg hereunder
                          ]ZgZjcYZg ^c l]^X] aV security
                                    in which    hZXjg^in interest
                                                          ^ciZgZhi can
                                                                   XVc be
                                                                       WZ perfected
                                                                          eZg[ZXiZY by
                                                                                     Wn the
                                                                                        i]Z filing
                                                                                             [^a^c\ of
                                                                                                     d[ aV [^cVcX^c\
                                                                                                           fmancing hiViZbZci
                                                                                                                      statement ^c   hjX] office.
                                                                                                                                  in such  d[[^XZ,

                      &k'
                      (v)        Ii]Zg than
                                Other  i]Vc i]Z  hZXjg^in ^ciZgZhi
                                             the security  interest \gVciZY  id the
                                                                    granted to  i]Z Owner
                                                                                    IlcZg pursuant
                                                                                             ejghjVci to
                                                                                                       id this
                                                                                                          i]^h Agreement,
                                                                                                               ;\gZZbZci* M?KC    ]Vh not
                                                                                                                           TERI has   cdi pledged,
                                                                                                                                           eaZY\ZY*
  Vhh^\cZY* sold,
  assigned, hdaY* \gVciZY
                  granted Va hZXjg^in   ^ciZgZhi ^c*
                              security interest      dg di]Zgl^hZ
                                                 in, or otherwise XdckZnZY
                                                                   conveyed anyVcn of
                                                                                    d[ the
                                                                                       i]Z Collateral.
                                                                                           =daaViZgVa, M?KC    ]Vh not
                                                                                                         TERI has  cdi authorized
                                                                                                                       Vji]dg^oZY the
                                                                                                                                   i]Z [^a^c\ d[ and
                                                                                                                                       filing of VcY ^h
                                                                                                                                                     is
  cdi aware
  not VlVgZ of
             d[ any
                Vcn [^cVcX^c\
                     fmancing hiViZbZcih      V\V^chi M?KC
                                 statements against          i]Vi include
                                                      TERI that   ^cXajYZ aV description
                                                                             YZhXg^ei^dc d[of XdaaViZgVa XdkZg^c\ the
                                                                                              collateral covering  i]Z Collateral
                                                                                                                       =daaViZgVa other
                                                                                                                                  di]Zg than
                                                                                                                                        i]Vc any
                                                                                                                                              Vcn
  [^cVcX^c\ hiViZbZci gZaVi^c\
  fmancing statement              id the
                        relating to  i]Z hZXjg^in
                                         security ^ciZgZhi
                                                   interest \gVciZY  id the
                                                            granted to  i]Z Owner
                                                                            IlcZg hereunder
                                                                                     ]ZgZjcYZg ordg that
                                                                                                    i]Vi has
                                                                                                         ]Vh been
                                                                                                             WZZc terminated.
                                                                                                                  iZgb^cViZY, M?KC
                                                                                                                                TERI ^h  cdi aware
                                                                                                                                      is not  VlVgZ of
                                                                                                                                                    d[
  Vcn judgment
  any _jY\bZci ordg tax
                    iVm lien
                         a^Zc filings
                              [^a^c\h against
                                      V\V^chi TERI.
                                               M?KC,

  M]Z
  The [dgZ\d^c\ gZegZhZciVi^dch and
      foregoing representations VcY warranties
                                    lVggVci^Zh in
                                               ^c this
                                                  i]^h LZXi^dc /2&W' h]Vaa
                                                       Section 14(b)       Xdci^cjZ ^c
                                                                     shall continue in [jaa
                                                                                       full [dgXZ VcY Z[[ZXi
                                                                                            force and effect jci^a iZgb^cVi^dc of
                                                                                                             until termination d[ this
                                                                                                                                  i]^h
  ;\gZZbZci,
  Agreement.

           &X'
           (c)      M]Z
                    The [dgZ\d^c\
                         foregoing gZegZhZciVi^dch    VcY warranties
                                    representations and   lVggVci^Zh are
                                                                      VgZ subject
                                                                          hjW_ZXi to
                                                                                  id (i)
                                                                                     &^' the
                                                                                         i]Z ZmZgX^hZ d[ judicial
                                                                                             exercise of _jY^X^Va Y^hXgZi^dc ^c accordance
                                                                                                                  discretion in VXXdgYVcXZ with
                                                                                                                                           l^i]
  i]Z general
  the \ZcZgVa principles
              eg^cX^eaZh of
                         d[ Zfj^in9 &^^' the
                            equity; (ii) i]Z valid
                                             kVa^Y exercise
                                                   ZmZgX^hZ of
                                                            d[ the
                                                               i]Z police
                                                                   eda^XZ powers
                                                                          edlZgh d[  i]Z several
                                                                                  of the  hZkZgVa hiViZh d[ the
                                                                                                  states of i]Z United
                                                                                                                Nc^iZY LiViZh  d[ America
                                                                                                                       States of  ;bZg^XV and
                                                                                                                                          VcY of
                                                                                                                                              d[

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                            -#&-
                                                                                                                                                          9/29
%$#&#&$%,
10/2/2018 Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated            01/09/19Document
                                                                    1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                 0<3A95;@

  i]Z constitutional
  the Xdchi^iji^dcVa powers
                     edlZgh of
                            d[ the
                               i]Z United Declaration
                                   Nc^iZY LiViZh
                                          States of       in
                                                 d[ America  Support
                                                    ;bZg^XV and
                                                            VcY (iii)       Page
                                                                &^^^' bankruptcy,   346   of 369
                                                                      WVc`gjeiXn* insolvency,
                                                                                  ^chdakZcXn* gZdg\Vc^oVi^dc* bdgVidg^jb dg
                                                                                              reorganization, moratorium or h^b^aVg
                                                                                                                            similar aVlh
                                                                                                                                    laws
  V[[ZXi^c\ creditor's
  affecting XgZY^idgth rights
                       g^\]ih generally.
                              \ZcZgVaan,

            /3,
            15.        =dkZcVcih of
                       Covenants d[ M?KC,
                                    TERI. M?KC V\gZZh and
                                          TERI agrees VcY covenants
                                                          XdkZcVcih with
                                                                    l^i] the
                                                                         i]Z IlcZg Vh follows:
                                                                             Owner as [daadlh8

          &V'
          (a)    GV^ciZcVcXZ and
                 Maintenance   VcY Use
                                   NhZ d[
                                       of =daaViZgVa,
                                          Collateral. M?KC h]Vaa not
                                                      TERI shall cdi permit
                                                                     eZgb^i the
                                                                            i]Z Collateral
                                                                                =daaViZgVa to
                                                                                           id be
                                                                                              WZ jhZY ^c violation
                                                                                                 used in k^daVi^dc d[ Vcn of
                                                                                                                   of any d[ the
                                                                                                                             i]Z
  AjVgVcin Agreements
  Guaranty ;\gZZbZcih or
                      dg this
                         i]^h Agreement.
                              ;\gZZbZci,

           &W'
           (b)        MVmZh, M?KC
                      Taxes.          h]Vaa* ^[
                                TERI shall,   if hd dWa^\ViZY* pay
                                                 so obligated, eVn and
                                                                     VcY discharge
                                                                          Y^hX]Vg\Z when
                                                                                      l]Zc due
                                                                                             YjZ all
                                                                                                  Vaa taxes,
                                                                                                      iVmZh* assessments,
                                                                                                             VhhZhhbZcih* a^XZchZ    dg permit
                                                                                                                            license or  eZgb^i [ZZh*
                                                                                                                                                fees, aZk^Zh
                                                                                                                                                      levies
  VcY di]Zg
  and other X]Vg\Zh   jedc the
             charges upon    i]Z =daaViZgVa*   VcY M?KC
                                  Collateral, and          h]Vaa* ^[
                                                    TERI shall,      hd dWa^\ViZY*
                                                                  if so              Vahd pay
                                                                        obligated, also   eVn and
                                                                                               VcY discharge
                                                                                                    Y^hX]Vg\Z when
                                                                                                               l]Zc due
                                                                                                                      YjZ all
                                                                                                                           Vaa di]Zg iVmZh* aZk^Zh*
                                                                                                                               other taxes,          dg
                                                                                                                                             levies, or
  VhhZhhbZcih gZaVi^c\
  assessments             id ^ih
                relating to      Wjh^cZhh which,
                             its business  l]^X]* ^[   jceV^Y* might
                                                    if unpaid, b^\]i \^kZ    g^hZ to
                                                                        give rise  id any
                                                                                      Vcn penalty,
                                                                                           eZcVain* hZXjg^in
                                                                                                    security ^ciZgZhi*
                                                                                                              interest, a^Zc*
                                                                                                                        lien, X]Vg\Z*
                                                                                                                              charge, aZkn*  VhhZhhbZci* dg
                                                                                                                                      levy, assessment,   or
  ZcXjbWgVcXZ
  encumbrance ^c*in, dc
                     on dg  V\V^chi the
                         or against  i]Z =daaViZgVa,
                                         Collateral. M]ZThe =daaViZgVa   VcY all
                                                            Collateral and    Vaa ^cXdbZ    VcY-dg proceeds
                                                                                  income and/or    egdXZZYh ofd[ the
                                                                                                                 i]Z Collateral
                                                                                                                      =daaViZgVa shall
                                                                                                                                 h]Vaa be,
                                                                                                                                        WZ* and
                                                                                                                                            VcY be
                                                                                                                                                 WZ treated
                                                                                                                                                    igZViZY
  Wn M?KC
  by       Vh being,
     TERI as   WZ^c\* the
                       i]Z property
                            egdeZgin of
                                      d[ TERI,
                                         M?KC* hjW_ZXi    id the
                                                  subject to i]Z pledge
                                                                  eaZY\Z and
                                                                           VcY security
                                                                               hZXjg^in ^ciZgZhi
                                                                                          interest XgZViZY  ]ZgZjcYZg* and
                                                                                                   created hereunder,    VcY M?KC
                                                                                                                              TERI h]Vaa
                                                                                                                                     shall gZedgi i]Z
                                                                                                                                           report the
  =daaViZgVa VcY
  Collateral      Vaa such
             and all  hjX] proceeds
                            egdXZZYh asVh ^ih  hdaZ property
                                          its sole  egdeZgin until,
                                                              jci^a* jcaZhh  VcY ZmXZei
                                                                      unless and           id the
                                                                                   except to  i]Z extent
                                                                                                  ZmiZci any
                                                                                                          Vcn d[  i]Z Collateral
                                                                                                               of the =daaViZgVa ^h  eV^Y and
                                                                                                                                  is paid VcY transferred
                                                                                                                                               igVch[ZggZY
  ejghjVci to
  pursuant id each
               ZVX] of
                     d[ the
                        i]Z Guaranty
                             AjVgVcin Agreements
                                        ;\gZZbZcih and  VcY this
                                                            i]^h Agreement.
                                                                 ;\gZZbZci,

           &X'
           (c)       Hd Encumbrance.
                     No  ?cXjbWgVcXZ, Except
                                         ?mXZei as
                                                 Vh di]Zgl^hZ   ZmegZhhan permitted
                                                     otherwise expressly   eZgb^iiZY in
                                                                                      ^c this
                                                                                         i]^h Agreement,
                                                                                              ;\gZZbZci* M?KC    h]Vaa not
                                                                                                           TERI shall   cdi sell,
                                                                                                                             hZaa* assign,
                                                                                                                                   Vhh^\c* transfer,
                                                                                                                                           igVch[Zg*
  eaZY\Z* ]nedi]ZXViZ*
  pledge, hypothecate, ordg otherwise
                            di]Zgl^hZ dispose
                                      Y^hedhZ d[
                                               of dg ZcXjbWZg any
                                                  or encumber    Vcn of
                                                                     d[ the
                                                                        i]Z =daaViZgVa  dg any
                                                                            Collateral or  Vcn ^ciZgZhi i]ZgZ^c until
                                                                                               interest therein jci^a all
                                                                                                                      Vaa d[ i]Z LZXjgZY
                                                                                                                          of the  Secured
  IWa^\Vi^dch are
  Obligations  VgZ [jaan hVi^h[^ZY, M?KC
                   fully satisfied. TERI h]Vaa  egdiZXi and
                                          shall protect VcY defend
                                                            YZ[ZcY the
                                                                    i]Z Collateral
                                                                         =daaViZgVa [gdb   VcY against
                                                                                    from and   V\V^chi any
                                                                                                        Vcn and
                                                                                                            VcY all
                                                                                                                Vaa claims,
                                                                                                                    XaV^bh* demands,
                                                                                                                              YZbVcYh* dgor aZ\Va
                                                                                                                                             legal
  egdXZZY^c\h brought
  proceedings  Wgdj\]i ordg asserted
                            VhhZgiZY by
                                     Wn any
                                        Vcn party
                                            eVgin other
                                                  di]Zg than
                                                         i]Vc the
                                                              i]Z MgjhiZZ,
                                                                  Trustee.

            &Y'
            (d)       GV^ciZcVcXZ of
                      Maintenance     d[ LZXjg^in
                                         Security CciZgZhi,   M?KC agrees
                                                   Interest. TERI    V\gZZh that
                                                                             i]Vi ^i  h]Vaa do
                                                                                   it shall  Yd all
                                                                                                Vaa things
                                                                                                    i]^c\h necessary
                                                                                                             cZXZhhVgn toid preserve
                                                                                                                            egZhZgkZ and
                                                                                                                                       VcY maintain
                                                                                                                                            bV^ciV^c the
                                                                                                                                                      i]Z
  hZXjg^in ^ciZgZhih
  security interests d[ i]Z Owner
                     of the IlcZg jcYZg      i]^h Agreement
                                      under this  ;\gZZbZci and VcY CcYZcijgZ
                                                                    Indenture asVh aV [^ghi  eg^dg^in a^Zc
                                                                                       first priority       ^c the
                                                                                                      lien in  i]Z Collateral
                                                                                                                   =daaViZgVa and
                                                                                                                                VcY h]Vaa  cdi permit
                                                                                                                                     shall not  eZgb^i the
                                                                                                                                                       i]Z
  XgZVi^dc  d[ any
  creation of  Vcn other
                   di]Zg a^Zc*  X]Vg\Z* hZXjg^in
                         lien, charge,             ^ciZgZhi* or
                                         security interest,  dg encumbrance
                                                                ZcXjbWgVcXZ ^c      i]Z Collateral.
                                                                                in the   =daaViZgVa, M?KC      V\gZZh that
                                                                                                       TERI agrees    i]Vi ^i
                                                                                                                            it h]Vaa ZmZXjiZ and
                                                                                                                               shall execute   VcY if
                                                                                                                                                   ^[ necessary
                                                                                                                                                      cZXZhhVgn
  YZa^kZg id the
  deliver to i]Z MgjhiZZ
                  Trustee [dg ZmZXji^dc* and
                          for execution,   VcY the
                                                i]Z Administrator
                                                     ;Yb^c^higVidg agrees
                                                                     V\gZZh toid file
                                                                                 [^aZ or
                                                                                      dg record
                                                                                          gZXdgY (at
                                                                                                  &Vi ^ih dlc Xdhi
                                                                                                      its own        VcY ZmeZchZ'*
                                                                                                                cost and               hjX] notices,
                                                                                                                           expense), such    cdi^XZh* financing
                                                                                                                                                      [^cVcX^c\
  hiViZbZcih* continuation
  statements,  Xdci^cjVi^dc statements,
                              hiViZbZcih* certificates
                                           XZgi^[^XViZh of
                                                         d[ title
                                                            i^iaZ and
                                                                  VcY other
                                                                       di]Zg documents,
                                                                             YdXjbZcih* and  VcY M?KC
                                                                                                  TERI h]Vaa
                                                                                                          shall YZa^kZg  id the
                                                                                                                deliver to  i]Z MgjhiZZ
                                                                                                                                 Trustee jedc
                                                                                                                                          upon gZfjZhi
                                                                                                                                                 request
  i]ZgZ[dg such
  therefor hjX] securities,
                 hZXjg^i^Zh* agreements,
                             V\gZZbZcih* writings,
                                            lg^i^c\h* documents,
                                                       YdXjbZcih* certificates,
                                                                     XZgi^[^XViZh* ^chigjbZcih*
                                                                                    instruments, or dg other
                                                                                                        di]Zg intangibles,
                                                                                                               ^ciVc\^WaZh* as
                                                                                                                             Vh the
                                                                                                                                 i]Z Trustee
                                                                                                                                     MgjhiZZ reasonably
                                                                                                                                               gZVhdcVWan
  YZZbh
  deems cZXZhhVgn
          necessary [gdb
                     from i^bZ
                           time toid time
                                     i^bZ to
                                          id perfect
                                              eZg[ZXi and
                                                      VcY maintain
                                                           bV^ciV^c the
                                                                      i]Z perfection
                                                                          eZg[ZXi^dc of  d[ the
                                                                                            i]Z hZXjg^in   ^ciZgZhih of
                                                                                                security interests   d[ the
                                                                                                                        i]Z MgjhiZZ   jcYZg this
                                                                                                                             Trustee under    i]^h
  ;\gZZbZci, M]Z
  Agreement.    The MgjhiZZ
                     Trustee dg   i]Z Administrator
                               or the  ;Yb^c^higVidg shall
                                                       h]Vaa have
                                                             ]VkZ the
                                                                   i]Z g^\]i  id [^aZ
                                                                        right to       i]^h Agreement
                                                                                 file this   ;\gZZbZci and VcY any
                                                                                                                Vcn [^cVcX^c\    hiViZbZci reflecting
                                                                                                                    fmancing statement      gZ[aZXi^c\ the
                                                                                                                                                        i]Z
  XdciZci  d[ this
  content of  i]^h Agreement
                   ;\gZZbZci [dg     gZXdgY ^c
                                for record     Vcn governmental
                                            in any  \dkZgcbZciVa d[[^XZ,
                                                                     office.

            &Z'
            (e)       KZXdgYh* Statements
                      Records, LiViZbZcih and
                                          VcY Related
                                              KZaViZY Documents.
                                                      >dXjbZcih, M?KC V\gZZh8
                                                                 TERI agrees:

                     &^'
                     (i)      P]Zc reasonably
                              When   gZVhdcVWan requested
                                                gZfjZhiZY to
                                                           id Yd hd by
                                                              do so Wn the
                                                                       i]Z Administrator,
                                                                           ;Yb^c^higVidg* to
                                                                                           id prepare
                                                                                              egZeVgZ and
                                                                                                      VcY deliver
                                                                                                           YZa^kZg to
                                                                                                                   id the
                                                                                                                      i]Z Administrator
                                                                                                                           ;Yb^c^higVidg aV
  hX]ZYjaZ in
  schedule  ^c [dgb hVi^h[VXidgn to
               form satisfactory id i]Z ;Yb^c^higVidg* XZgi^[^ZY
                                    the Administrator,           Wn an
                                                       certified by Vc authorized
                                                                       Vji]dg^oZY officer
                                                                                  d[[^XZg d[
                                                                                          of M?KC*  a^hi^c\ all
                                                                                             TERI, listing  Vaa Collateral
                                                                                                                =daaViZgVa and
                                                                                                                           VcY the
                                                                                                                               i]Z location
                                                                                                                                   adXVi^dc
  i]ZgZd[9 and
  thereof; VcY

                   &^^'
                   (ii)      Md
                             To `ZZe  VXXjgViZ and
                                 keep accurate VcY complete
                                                   XdbeaZiZ gZXdgYh  Vi all
                                                             records at Vaa times
                                                                            i^bZh ^c
                                                                                  in gZheZXi
                                                                                     respect d[ i]Z Collateral
                                                                                             of the =daaViZgVa and
                                                                                                               VcY to
                                                                                                                   id deliver
                                                                                                                      YZa^kZg to
                                                                                                                              id the
                                                                                                                                 i]Z
  ;Yb^c^higVidg copies
  Administrator Xde^Zh of
                        d[ such
                           hjX] gZXdgYh VcY such
                                records and hjX] other
                                                 di]Zg ^c[dgbVi^dc gZ\VgY^c\ the
                                                       information regarding   i]Z =daaViZgVa l]^X] the
                                                                                   Collateral which  i]Z Administrator
                                                                                                         ;Yb^c^higVidg may
                                                                                                                        bVn reasonably
                                                                                                                              gZVhdcVWan
  gZfjZhi,
  request.

            &['
            (f)       FdXVi^dc of
                     Location   d[ Books
                                   <dd`h and
                                          VcY Records.
                                               KZXdgYh, M]Z    eg^cX^eVa office
                                                          The principal   d[[^XZ of
                                                                                  d[ M?KC  ^h adXViZY
                                                                                     TERI is           Vi 31
                                                                                              located at  1/ Li, DVbZh Avenue,
                                                                                                             St. James  ;kZcjZ* Boston,
                                                                                                                                 <dhidc*
  GVhhVX]jhZiih 02116,
  Massachusetts    .0//4* and
                           VcY all
                               Vaa books
                                   Wdd`h of
                                          d[ account
                                             VXXdjci and
                                                      VcY gZXdgYh
                                                           records gZaVi^c\  id the
                                                                    relating to  i]Z collateral
                                                                                     XdaaViZgVa and
                                                                                                VcY TERI's
                                                                                                     M?KCth business
                                                                                                             Wjh^cZhh are
                                                                                                                       VgZ adXViZY  Vi TERI's
                                                                                                                           located at  M?KCth
  eg^cX^eVa d[[^XZ,
  principal  office. M?KC   h]Vaa not,
                     TERI shall   cdi* without
                                       l^i]dji giving
                                               \^k^c\ the
                                                       i]Z Administrator
                                                           ;Yb^c^higVidg at Vi aZVhi iZc (10)
                                                                               least ten &/.' YVnh  eg^dg written
                                                                                              days prior   lg^iiZc notice,
                                                                                                                   cdi^XZ* change
                                                                                                                           X]Vc\Z the
                                                                                                                                   i]Z adXVi^dc d[ any
                                                                                                                                       location of Vcn
  d[ the
  of i]Z Collateral
         =daaViZgVa or
                     dg the
                        i]Z adXVi^dc Vi which
                            location at l]^X] ^i  YdZh business,
                                               it does Wjh^cZhh* including,
                                                                  ^cXajY^c\* without
                                                                              l^i]dji limitation,
                                                                                        a^b^iVi^dc* the
                                                                                                    i]Z location
                                                                                                        adXVi^dc at
                                                                                                                  Vi which
                                                                                                                     l]^X] any
                                                                                                                            Vcn books
                                                                                                                                Wdd`h d[   VXXdjci dg
                                                                                                                                        of account or
  gZXdgYh relating
  records gZaVi^c\ id  i]Z =daaViZgVa
                    to the             VcY M?KCth
                           Collateral and           Wjh^cZhh are
                                           TERI's business   VgZ `Zei,
                                                                 kept.

            &\'
            (g)       Hdi^XZ, M?KC
                      Notice.        h]Vaa promptly
                               TERI shall  egdbeian notify
                                                     cdi^[n the
                                                            i]Z IlcZg
                                                                Owner ofd[ any
                                                                           Vcn X]Vc\Z
                                                                                change ^c
                                                                                       in M?KCth    cVbZ dg
                                                                                           TERI's name     or ^ih _jg^hY^Xi^dc d[
                                                                                                              its jurisdiction of dg\Vc^oVi^dc  dg
                                                                                                                                  organization or
  Vcn physical
  any  e]nh^XVa loss,
                adhh* destruction,
                      YZhigjXi^dc* or
                                   dg YVbV\Z  id any
                                      damage to  Vcn material
                                                      bViZg^Va portion
                                                                edgi^dc of
                                                                        d[ the
                                                                           i]Z =daaViZgVa,
                                                                               Collateral. M?KC
                                                                                            TERI h]Vaa   Vahd promptly
                                                                                                   shall also egdbeian notify
                                                                                                                          cdi^[n the
                                                                                                                                 i]Z Owner
                                                                                                                                     IlcZg and
                                                                                                                                             VcY the
                                                                                                                                                 i]Z
  HdiZ CchjgZg
  Note          d[ any
        Insurer of  Vcn default
                        YZ[Vjai hereunder.
                                ]ZgZjcYZg, Cc  i]Z event
                                            In the ZkZci of
                                                         d[ aV name
                                                               cVbZ X]Vc\Z   dg change
                                                                     change or   X]Vc\Z ^c ^ih jurisdiction
                                                                                        in its _jg^hY^Xi^dc of
                                                                                                            d[ organization,
                                                                                                                dg\Vc^oVi^dc* M?KC
                                                                                                                               TERI h]Vaa   iV`Z hjX]
                                                                                                                                      shall take such
  VXi^dch* ^[
  actions, if Vcn* Vh shall
              any, as h]Vaa be
                            WZ necessary
                               cZXZhhVgn to
                                         id maintain
                                            bV^ciV^c the
                                                      i]Z hZXjg^in
                                                          security ^ciZgZhih d[ the
                                                                   interests of i]Z Owner
                                                                                    IlcZg hereunder.
                                                                                            ]ZgZjcYZg,

            &]'
            (h)        @jgi]Zg Information.
                       Further Cc[dgbVi^dc, M?KC   h]Vaa ZmZXjiZ
                                             TERI shall          VcY deliver,
                                                         execute and  YZa^kZg* or
                                                                               dg cause
                                                                                  XVjhZ to
                                                                                        id be
                                                                                           WZ ZmZXjiZY   VcY YZa^kZgZY*
                                                                                               executed and              id the
                                                                                                             delivered, to  i]Z MgjhiZZ  &VcY to
                                                                                                                                 Trustee (and id
  Vcn di]Zg
  any  other [^cVcX^Va  ^chi^iji^dc holding
             financial institution  ]daY^c\ the
                                            i]Z Pledged
                                                JaZY\ZY Account),
                                                        ;XXdjci'* in
                                                                   ^c aV [dgb
                                                                         form hVi^h[VXidgn id the
                                                                              satisfactory to i]Z MgjhiZZ  &dg such
                                                                                                  Trustee (or  hjX] di]Zg
                                                                                                                    other ^chi^iji^dc'*
                                                                                                                           institution), M?KCth
                                                                                                                                         TERI's
  XZgi^[^XVi^dc
  certification d[
                of ^ih iVm identification
                   its tax ^YZci^[^XVi^dc number
                                          cjbWZg and
                                                  VcY hjX] di]Zg documents
                                                      such other YdXjbZcih as Vh the
                                                                                 i]Z MgjhiZZ
                                                                                     Trustee h]Vaa
                                                                                              shall gZVhdcVWan
                                                                                                    reasonably gZfjZhi  id perform
                                                                                                                request to  eZg[dgb ^ih  dWa^\Vi^dch
                                                                                                                                     its obligations
  ]ZgZjcYZg,
  hereunder.



7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                             %$#&-
                                                                                                                                                           10/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated        01/09/19Document
                                                                  1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                               0<3A95;@

             &^'
             (i)  Hdc+JZi^i^dc, TERI
                  Non-Petition.
                                       Declaration
                                M?KC shall
                                     h]Vaa not
                                           cdi at
                                               Vi any
                                                        in
                                                  Vcn time
                                                           Support
                                                      i^bZ prior
                                                           eg^dg to
                                                                 id one
                                                                          Page
                                                                    dcZ year
                                                                        nZVg and
                                                                                  347
                                                                             VcY one
                                                                                 dcZ YVn
                                                                                        ofV[iZg
                                                                                           369all
                                                                                     day after  Vaa outstanding
                                                                                                    djihiVcY^c\ obligations
                                                                                                                dWa^\Vi^dch d[ i]Z IlcZg
                                                                                                                            of the Owner
  VgZ paid
  are eV^Y under
           jcYZg the
                   i]Z CcYZcijgZ
                       Indenture ^chi^ijiZ  V\V^chi the
                                  institute against i]Z Owner
                                                        IlcZg any
                                                                Vcn bankruptcy
                                                                     WVc`gjeiXn proceeding
                                                                                 egdXZZY^c\ under
                                                                                             jcYZg the
                                                                                                   i]Z Bankruptcy
                                                                                                       <Vc`gjeiXn Code
                                                                                                                     =dYZ ordg any
                                                                                                                               Vcn state
                                                                                                                                   hiViZ bankruptcy
                                                                                                                                         WVc`gjeiXn
  dg similar
  or h^b^aVg aVl
             law ^c  XdccZXi^dc with
                  in connection   l^i] any
                                        Vcn obligations
                                            dWa^\Vi^dch of
                                                        d[ the
                                                           i]Z IlcZg    jcYZg this
                                                               Owner under    i]^h Agreement.
                                                                                   ;\gZZbZci, M]Z   ;Yb^c^higVidg shall
                                                                                                The Administrator    h]Vaa not
                                                                                                                           cdi at
                                                                                                                               Vi any
                                                                                                                                  Vcn time
                                                                                                                                      i^bZ prior
                                                                                                                                           eg^dg to
                                                                                                                                                 id
  dcZ year
  one  nZVg and
            VcY one
                dcZ YVn   V[iZg all
                      day after Vaa outstanding
                                    djihiVcY^c\ dWa^\Vi^dch
                                                 obligations d[  i]Z IlcZg
                                                             of the         VgZ paid
                                                                     Owner are  eV^Y under
                                                                                     jcYZg the
                                                                                           i]Z CcYZcijgZ
                                                                                                Indenture ^chi^ijiZ V\V^chi the
                                                                                                          institute against  i]Z Owner
                                                                                                                                 IlcZg any
                                                                                                                                         Vcn
  WVc`gjeiXn proceeding
  bankruptcy   egdXZZY^c\ under
                            jcYZg the
                                    i]Z Bankruptcy
                                        <Vc`gjeiXn =dYZ   dg any
                                                     Code or Vcn hiViZ   WVc`gjeiXn or
                                                                   state bankruptcy dg similar
                                                                                       h^b^aVg aVl ^c XdccZXi^dc
                                                                                               law in              l^i] any
                                                                                                      connection with   Vcn obligations
                                                                                                                              dWa^\Vi^dch of
                                                                                                                                          d[ the
                                                                                                                                             i]Z
  IlcZg under
  Owner   jcYZg this
                 i]^h Agreement.
                      ;\gZZbZci,

            /4,
            16.        PV^kZg, No
                       Waiver.   Hd delays
                                     YZaVnh or
                                            dg omissions
                                                db^hh^dch by Wn any
                                                                Vcn party
                                                                     eVgin hereto
                                                                            ]ZgZid in
                                                                                    ^c ZmZgX^h^c\
                                                                                       exercising ordg Zc[dgX^c\  Vcn of
                                                                                                       enforcing any  d[ its
                                                                                                                          ^ih gZheZXi^kZ   g^\]ih* gZbZY^Zh*
                                                                                                                               respective rights,   remedies,
  edlZgh* privileges
  powers,  eg^k^aZ\Zh and
                        VcY discretions
                            Y^hXgZi^dch ("Rights
                                         &rK^\]ih and
                                                   VcY Remedies")
                                                         KZbZY^Zhs' shall
                                                                       h]Vaa deZgViZ   Vh dg
                                                                              operate as  or Xdchi^ijiZ
                                                                                             constitute aV waiver
                                                                                                           lV^kZg d[  Vcn such
                                                                                                                   of any   hjX] Rights
                                                                                                                                  K^\]ih and
                                                                                                                                          VcY
  KZbZY^Zh, No
  Remedies.    Hd waiver
                   lV^kZg byWn aV party
                                  eVgin d[ Vcn default
                                        of any  YZ[Vjai under
                                                         jcYZg this
                                                                i]^h Agreement
                                                                     ;\gZZbZci or  dg any
                                                                                      Vcn of
                                                                                           d[ the
                                                                                              i]Z AjVgVcin    ;\gZZbZcih shall
                                                                                                   Guaranty Agreements       h]Vaa operate
                                                                                                                                   deZgViZ asVh aV waiver
                                                                                                                                                   lV^kZg of
                                                                                                                                                          d[
  Vcn di]Zg
  any  other YZ[Vjai  jcYZg this
             default under   i]^h Agreement
                                  ;\gZZbZci or dg any
                                                  Vcn AjVgVcin     ;\gZZbZci, No
                                                       Guaranty Agreement.         Hd waiver
                                                                                      lV^kZg ofd[ aV default
                                                                                                     YZ[Vjai by
                                                                                                             Wn M?KC
                                                                                                                TERI h]Vaa
                                                                                                                       shall beWZ valid
                                                                                                                                  kVa^Y without
                                                                                                                                        l^i]dji thei]Z Note
                                                                                                                                                       HdiZ
  CchjgZgth XdchZci, No
  Insurer's consent.    Hd h^c\aZ  dg partial
                            single or eVgi^Va ZmZgX^hZ
                                              exercise byWn aV party
                                                               eVgin of
                                                                     d[ any
                                                                         Vcn d[
                                                                             of ^ih K^\]ih and
                                                                                its Rights  VcY Remedies
                                                                                                 KZbZY^Zh shall
                                                                                                             h]Vaa preclude
                                                                                                                   egZXajYZ thei]Z other
                                                                                                                                   di]Zg of
                                                                                                                                         d[ [jgi]Zg   ZmZgX^hZ
                                                                                                                                             further exercise
  d[ such
  of hjX] Rights
           K^\]ih and
                   VcY Remedies.
                        KZbZY^Zh, No Hd waiver
                                         lV^kZg ordg modification
                                                     bdY^[^XVi^dc of d[ aV party's
                                                                           eVginth Rights
                                                                                   K^\]ih and
                                                                                           VcY Remedies
                                                                                                KZbZY^Zh dc    Vcn one
                                                                                                            on any  dcZ occasion
                                                                                                                         dXXVh^dc shall
                                                                                                                                     h]Vaa be
                                                                                                                                           WZ deemed
                                                                                                                                               YZZbZY aV
  lV^kZg on
  waiver  dc any
             Vcn subsequent
                  hjWhZfjZci dXXVh^dc*
                                occasion, cdg   h]Vaa ^i
                                           nor shall     WZ YZZbZY
                                                      it be deemed aV Xdci^cj^c\     lV^kZg, All
                                                                         continuing waiver.    ;aa Rights
                                                                                                    K^\]ih and
                                                                                                           VcY Remedies
                                                                                                                KZbZY^Zh shall
                                                                                                                             h]Vaa be
                                                                                                                                   WZ cumulative
                                                                                                                                       XjbjaVi^kZ andVcY not
                                                                                                                                                         cdi
  VaiZgcVi^kZ or
  alternative dg ZmXajh^kZ*   VcY aV party
                 exclusive, and      eVgin may
                                           bVn exercise
                                                 ZmZgX^hZ any
                                                           Vcn hjX]   K^\]ih and
                                                                such Rights    VcY Remedies
                                                                                    KZbZY^Zh at Vi such
                                                                                                   hjX] time
                                                                                                        i^bZ or
                                                                                                              dg times
                                                                                                                 i^bZh and
                                                                                                                        VcY ^cin hjX]  dgYZg of
                                                                                                                                 such order   d[ preference
                                                                                                                                                  egZ[ZgZcXZ
  Vh that
  as i]Vi party
          eVgin ^c
                in ^ih
                   its hdaZ Y^hXgZi^dc may
                       sole discretion  bVn YZiZgb^cZ,
                                              determine.

            /5,
            17.      =djciZgeVgih, M]^h
                     Counterparts.       ;\gZZbZci may
                                    This Agreement    bVn be
                                                          WZ ZmZXjiZY
                                                             executed ^c bjai^eaZ counterparts,
                                                                      in multiple XdjciZgeVgih* ZVX] d[ which
                                                                                                each of l]^X] h]Vaa WZ YZZbZY
                                                                                                              shall be        Vc original,
                                                                                                                       deemed an dg^\^cVa*
  Wji all
  but Vaa of
          d[ which
             l]^X] shall
                   h]Vaa together
                         id\Zi]Zg be
                                  WZ YZZbZY
                                     deemed aV h^c\aZ V\gZZbZci,
                                               single agreement.

              /6,
              18.          =dc[^YZci^Va^in, M]Z
                           Confidentiality.          eVgi^Zh acknowledge
                                                The parties    VX`cdlaZY\Z that  i]Vi this
                                                                                       i]^h Agreement
                                                                                            ;\gZZbZci XdciV^ch
                                                                                                            contains Xdc[^YZci^Va
                                                                                                                         confidential ^c[dgbVi^dc
                                                                                                                                         information and  VcY agree
                                                                                                                                                               V\gZZ not
                                                                                                                                                                       cdi to
                                                                                                                                                                           id
  Y^hXadhZ
  disclose anyVcn of d[ the
                        i]Z terms
                            iZgbh and
                                    VcY conditions
                                         XdcY^i^dch relating
                                                       gZaVi^c\ to
                                                                 id this
                                                                    i]^h Agreement
                                                                           ;\gZZbZci and  VcY the
                                                                                                i]Z Pledged
                                                                                                     JaZY\ZY Account
                                                                                                                ;XXdjci without
                                                                                                                            l^i]dji thei]Z prior
                                                                                                                                            eg^dg ZmegZhh     lg^iiZc XdchZci
                                                                                                                                                    express written      consent
  d[ the
  of i]Z others.
          di]Zgh, M]Z       egdk^h^dch d[
                      The provisions         i]Z [dgZ\d^c\
                                         of the  foregoing hZciZcXZ
                                                              sentence to  id the
                                                                              i]Z XdcigVgn
                                                                                   contrary cdil^i]hiVcY^c\*
                                                                                               notwithstanding, any    Vcn hjX]
                                                                                                                           such ^c[dgbVi^dc
                                                                                                                                  information may  bVn be WZ disclosed
                                                                                                                                                              Y^hXadhZY (a)
                                                                                                                                                                          &V' to
                                                                                                                                                                              id
  Vcn ZbeadnZZh*
  any  employees, d[[^XZgh*
                         officers, Y^gZXidgh
                                   directors dg   gZegZhZciVi^kZh of
                                               or representatives     d[ the
                                                                          i]Z parties
                                                                               eVgi^Zh to
                                                                                        id effect
                                                                                            Z[[ZXi the
                                                                                                    i]Z purpose
                                                                                                         ejgedhZ of   d[ the
                                                                                                                         i]Z Student
                                                                                                                             LijYZci Loan
                                                                                                                                        FdVc Programs;
                                                                                                                                                Jgd\gVbh9 (b) &W' by
                                                                                                                                                                   Wn M?KC    VcY
                                                                                                                                                                       TERI and
  i]Z Administrator
  the ;Yb^c^higVidg id        i]Z affiliates
                           to the  V[[^a^ViZh and
                                              VcY agents
                                                   V\Zcih ofd[ either
                                                                Z^i]Zg d[   i]Zb* and
                                                                        of them,    VcY di]Zg     i]^gY parties,
                                                                                          other third    eVgi^Zh* toid Z[[ZXijViZ   i]^h Agreement,
                                                                                                                       effectuate this     ;\gZZbZci* provided
                                                                                                                                                           egdk^YZY that
                                                                                                                                                                       i]Vi hjX]
                                                                                                                                                                            such
  eVgi^Zh are
  parties   VgZ jcYZg
                 under aV XdggZhedcY^c\        lg^iiZc obligation
                            corresponding written       dWa^\Vi^dc toid maintain
                                                                         bV^ciV^c the i]Z Xdc[^YZci^Va^in
                                                                                           confidentiality of  d[ the
                                                                                                                   i]Z Owner's
                                                                                                                        IlcZgth ^c[dgbVi^dc9
                                                                                                                                   information; and   VcY (c)
                                                                                                                                                           &X' to
                                                                                                                                                               id the
                                                                                                                                                                   i]Z attorneys
                                                                                                                                                                       ViidgcZnh
  VcY accountants
  and  VXXdjciVcih d[       i]Z parties
                         of the  eVgi^Zh dc
                                          on aV Xdc[^YZci^Va    WVh^h, M]^h
                                                confidential basis.             egdk^h^dc h]Vaa*
                                                                         This provision              [jgi]Zg* not
                                                                                             shall, further,   cdi be WZ construed
                                                                                                                         XdchigjZY to id prohibit
                                                                                                                                          egd]^W^i thei]Z disclosure
                                                                                                                                                           Y^hXadhjgZ ofd[ any
                                                                                                                                                                           Vcn
  ^c[dgbVi^dc       gZaVi^c\ to
  information relating        id this
                                 i]^h Agreement
                                      ;\gZZbZci (i)  &^' that
                                                         i]Vi is
                                                              ^h now
                                                                 cdl dgor ^c   i]Z [jijgZ
                                                                            in the          WZXdbZh public
                                                                                    future becomes       ejWa^X information,
                                                                                                                  ^c[dgbVi^dc* (ii)&^^' as
                                                                                                                                        Vh may
                                                                                                                                            bVn be WZ required
                                                                                                                                                        gZfj^gZY by
                                                                                                                                                                  Wn applicable
                                                                                                                                                                      Veea^XVWaZ
  aVl
  law dg
       or i]^h   ;\gZZbZci* each
           this Agreement,       ZVX] d[   i]Z Guaranty
                                        of the  AjVgVcin Agreements
                                                            ;\gZZbZcih or    dg the
                                                                                 i]Z CcYZcijgZ*     &^^^' to
                                                                                     Indenture, (iii)     id the
                                                                                                             i]Z underwriters
                                                                                                                  jcYZglg^iZgh and VcY gVi^c\     V\ZcX^Zh* their
                                                                                                                                          rating agencies,     i]Z^g
  ZbeadnZZh*       igjhiZZh and
  employees, trustees        VcY attorneys
                                  ViidgcZnh andVcY id  hjX] others
                                                    to such   di]Zgh as
                                                                      Vh the
                                                                          i]Z Administrator
                                                                               ;Yb^c^higVidg may   bVn determine
                                                                                                         YZiZgb^cZ necessary
                                                                                                                        cZXZhhVgn (including
                                                                                                                                     &^cXajY^c\ regulators,
                                                                                                                                                     gZ\jaVidgh* potential
                                                                                                                                                                   ediZci^Va
  ^ckZhidgh
  investors in ^c aV private
                      eg^kViZ dg  ejWa^X offering
                               or public   d[[Zg^c\ and
                                                      VcY the
                                                           i]Z Note
                                                                HdiZ CchjgZg'
                                                                      Insurer) ^c    XdccZXi^dc with
                                                                                  in connection      l^i] the
                                                                                                            i]Z sale,
                                                                                                                hVaZ* hZXjg^i^oVi^dc
                                                                                                                        securitization dg  or di]Zg
                                                                                                                                              other [^cVcX^c\
                                                                                                                                                       fmancing d[    Vcn of
                                                                                                                                                                   of any  d[ the
                                                                                                                                                                               i]Z
  FdVch* (iv)
  Loans,    &^k' ^c   Vcn private
                  in any   eg^kViZ placement
                                    eaVXZbZci memorandum
                                                  bZbdgVcYjb in     ^c XdccZXi^dc
                                                                       connection with  l^i] the
                                                                                              i]Z hVaZ*   hZXjg^i^oVi^dc or
                                                                                                   sale, securitization      dg other
                                                                                                                                di]Zg [^cVcX^c\
                                                                                                                                        financing of  d[ any
                                                                                                                                                          Vcn d[  i]Z Loans,
                                                                                                                                                               of the  FdVch*
  VcY (v)
  and  &k' Vhas cZXZhhVgn
                necessary to  id perfect
                                 eZg[ZXi dg   Zc[dgXZ the
                                           or enforce   i]Z hZXjg^in
                                                             security ^ciZgZhi
                                                                        interest ^c   i]Z Collateral
                                                                                   in the  =daaViZgVa \gVciZY        ]ZgZjcYZg, Nothing
                                                                                                         granted hereunder.        Hdi]^c\ in  ^c this
                                                                                                                                                   i]^h Agreement
                                                                                                                                                         ;\gZZbZci shallh]Vaa
  a^b^i dg restrict
  limit or   gZhig^Xi M?KC*     i]Z Administrator,
                        TERI, the    ;Yb^c^higVidg* or  dg any
                                                           Vcn affiliate
                                                                V[[^a^ViZ ofd[ the
                                                                               i]Z Administrator
                                                                                    ;Yb^c^higVidg (A)   &;' ^c  i]Z^g exchange
                                                                                                             in their   ZmX]Vc\Z andVcY usejhZ of
                                                                                                                                                d[ ^c[dgbVi^dc
                                                                                                                                                    information as  Vh among
                                                                                                                                                                       Vbdc\
  i]Zb* to
  them,   id the
              i]Z ZmiZci
                    extent hjX]
                            such ZmX]Vc\Z
                                  exchange dg     jhZ ^h
                                               or use     \dkZgcZY by
                                                       is governed     Wn di]Zg    V\gZZbZcih9 or
                                                                            other agreements;       dg (B)
                                                                                                        &<' [gdb     jh^c\* manipulating,
                                                                                                             from using,     bVc^ejaVi^c\* h]Vg^c\
                                                                                                                                                sharing and VcY disclosing
                                                                                                                                                                Y^hXadh^c\
  FdVc ^c[dgbVi^dc
  Loan   information that  i]Vi has
                                ]Vh been
                                     WZZc de-identified
                                            YZ+^YZci^[^ZY sohd that
                                                                i]Vi the
                                                                     i]Z identity
                                                                           ^YZci^in ofd[ the
                                                                                         i]Z borrower,
                                                                                              WdggdlZg* the i]Z aZcYZg*
                                                                                                                 lender, ordg the
                                                                                                                              i]Z holder
                                                                                                                                   ]daYZg d[ of Va Loan
                                                                                                                                                   FdVc (including
                                                                                                                                                           &^cXajY^c\ butWji cdi
                                                                                                                                                                             not
  a^b^iZY
  limited toid the
                i]Z Owner
                      IlcZg andVcY Trustee)
                                    MgjhiZZ' XVccdi
                                               cannot beWZ YZiZgb^cZY,
                                                            determined.

            /7,
            19.      =]d^XZ of
                     Choice  d[ FVl,
                                Law. M]^h   ;\gZZbZci shall
                                       This Agreement h]Vaa be
                                                            WZ \dkZgcZY VcY XdchigjZY
                                                               governed and construed ^c VXXdgYVcXZ with
                                                                                      in accordance l^i] Massachusetts
                                                                                                         GVhhVX]jhZiih aVl* l^i]dji
                                                                                                                       law, without
  gZ\VgY to
  regard id principles
            eg^cX^eaZh of
                       d[ conflict
                          Xdc[a^Xi of
                                   d[ aVlh,
                                      laws.

           0.,
           20.       LZkZgVW^a^in,
                     Severability. IfC[ at
                                        Vi any
                                           Vcn time
                                               i^bZ one
                                                    dcZ or
                                                        dg more
                                                           bdgZ provisions
                                                                 egdk^h^dch d[ i]^h Agreement
                                                                            of this ;\gZZbZci ^h  dg becomes
                                                                                               is or WZXdbZh ^ckVa^Y*   ^aaZ\Va dg
                                                                                                               invalid, illegal or jcZc[dgXZVWaZ
                                                                                                                                   unenforceable
  ^c l]daZ or
  in whole dg ^c eVgi* the
              in part, i]Z validity,
                           kVa^Y^in* aZ\Va^in VcY enforceability
                                     legality and Zc[dgXZVW^a^in d[ i]Z remaining
                                                                 of the gZbV^c^c\ provisions
                                                                                   egdk^h^dch h]Vaa cdi ^c
                                                                                              shall not    Vcn way
                                                                                                        in any lVn be
                                                                                                                    WZ affected
                                                                                                                        V[[ZXiZY or
                                                                                                                                 dg impaired
                                                                                                                                    ^beV^gZY
  i]ZgZWn,
  thereby.

            0/,
            21.       ;hh^\cbZci, M]^h
                      Assignment.        ;\gZZbZci may
                                    This Agreement    bVn cdi   WZ assigned
                                                            not be Vhh^\cZY by
                                                                            Wn any
                                                                               Vcn party
                                                                                    eVgin without
                                                                                          l^i]dji the
                                                                                                   i]Z di]Zght eg^dg express
                                                                                                       others' prior ZmegZhh written
                                                                                                                             lg^iiZc XdchZci VcY
                                                                                                                                     consent and
  i]Z consent
  the  XdchZci of
               d[ the
                  i]Z Note
                      HdiZ Insurer;
                           CchjgZg9 provided,
                                    egdk^YZY* however,
                                               ]dlZkZg* that
                                                          i]Vi pursuant
                                                               ejghjVci to
                                                                        id Section
                                                                           LZXi^dc 11,
                                                                                   //* this
                                                                                       i]^h Agreement
                                                                                            ;\gZZbZci and
                                                                                                        VcY the
                                                                                                            i]Z Owner's
                                                                                                                IlcZgth rights
                                                                                                                          g^\]ih hereunder
                                                                                                                                 ]ZgZjcYZg may
                                                                                                                                            bVn
  WZ Vhh^\cZY
  be assigned byWn the
                   i]Z Owner
                       IlcZg as
                              Vh XdaaViZgVa hZXjg^in to
                                 collateral security id the
                                                        i]Z MgjhiZZ* VcY the
                                                            Trustee, and i]Z MgjhiZZ VcY certain
                                                                             Trustee and  XZgiV^c di]Zg eZghdch are
                                                                                                  other persons  VgZ ^ciZcYZY WZcZ[^X^Vg^Zh d[
                                                                                                                     intended beneficiaries of
  i]^h Agreement.
  this  ;\gZZbZci,

           00,
           22.      BZVY^c\h, The
                    Headings.   M]Z section
                                     hZXi^dc ]ZVY^c\h  jhZY ^c
                                             headings used      i]^h Agreement
                                                             in this ;\gZZbZci are
                                                                                VgZ [dg
                                                                                    for XdckZc^ZcXZ d[ gZ[ZgZcXZ
                                                                                        convenience of reference dcan VcY are
                                                                                                                 only and VgZ not
                                                                                                                              cdi to
                                                                                                                                  id affect
                                                                                                                                     V[[ZXi
  i]Z construction
  the XdchigjXi^dc dg id be
                   or to WZ taken
                            iV`Zc ^cid Xdch^YZgVi^dc in
                                  into consideration ^c ^ciZgegZi^c\  i]^h Agreement.
                                                        interpreting this  ;\gZZbZci,

           01,
           23.       ;bZcYbZci, M]^h
                     Amendment.          ;\gZZbZci may
                                    This Agreement  bVn be
                                                         WZ amended
                                                             VbZcYZY ordg modified
                                                                          bdY^[^ZY only
                                                                                    dcan by
                                                                                         Wn the
                                                                                            i]Z written
                                                                                                lg^iiZc agreement
                                                                                                        V\gZZbZci of
                                                                                                                   d[ M?KC*  i]Z IlcZg*
                                                                                                                      TERI, the          i]Z
                                                                                                                                 Owner, the
  ;Yb^c^higVidg and
  Administrator   VcY while
                      l]^aZ the
                            i]Z CcYZcijgZ gZbV^ch in
                                Indenture remains ^c effect,
                                                     Z[[ZXi* the
                                                             i]Z prior
                                                                 eg^dg written
                                                                       lg^iiZc consent
                                                                               XdchZci d[ i]Z MgjhiZZ
                                                                                       of the         VcY* hd
                                                                                              Trustee and,    adc\ as
                                                                                                           so long Vh any
                                                                                                                      Vcn of
                                                                                                                          d[ the
                                                                                                                             i]Z Notes
                                                                                                                                 HdiZh are
                                                                                                                                       VgZ
  djihiVcY^c\ or
  outstanding  dg any
                  Vcn amounts
                      Vbdjcih are
                                VgZ owed
                                    dlZY to
                                         id the
                                            i]Z Note
                                                HdiZ CchjgZg* i]Z Note
                                                     Insurer, the HdiZ CchjgZg,
                                                                        Insurer.




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                                                %%#&-
                                                                                                                                                                              11/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated       01/09/19Document
                                                                 1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                              0<3A95;@

             02,
             24.   Hdi^XZh, All
                   Notices. ;aa notices
                                         Declaration
                                cdi^XZh under
                                        jcYZg this
                                                        in Support
                                              i]^h Agreement
                                                   ;\gZZbZci h]Vaa
                                                                         Page
                                                                   WZ hZci
                                                             shall be      Wn any
                                                                      sent by
                                                                                  348
                                                                              Vcn means
                                                                                       ofgZfj^g^c\
                                                                                           369 gZXZ^ei
                                                                                  bZVch requiring          h^\cVijgZ* or
                                                                                                   receipt signature, dg ^[ Wn [VXh^b^aZ
                                                                                                                         if by facsimile
  Xdc[^gbZY Wn first-class
  confirmed by [^ghi+XaVhh mail,
                           bV^a* postage
                                 edhiV\Z or
                                         dg other
                                            di]Zg YZa^kZgn X]Vg\Z prepaid
                                                  delivery charge egZeV^Y to
                                                                          id

                      M?KC8
                      TERI:

                      M]Z ?YjXVi^dc Resources
                      The Education  KZhdjgXZh Cchi^ijiZ*
                                               Institute, CcX,
                                                          Inc.
                      1/ Li,
                      31     DVbZh Avenue
                         St. James ;kZcjZ
                      <dhidc* MA
                      Boston,  G; 02116
                                   .0//4
                      ;iiZci^dc8 JgZh^YZci
                      Attention: President

                      M]Z
                      The MgjhiZZ8
                          Trustee:

                      N,L, Bank
                      U.S. <Vc` National
                                 HVi^dcVa Association
                                           ;hhdX^Vi^dc
                      =dgedgViZ Mgjhi
                      Corporate        LZgk^XZh+L@L
                                 Trust Services-SFS
                      IcZ @ZYZgVa
                      One          LigZZi* 3rd
                           Federal Street, 1gY Floor
                                               @addg
                      <dhidc* MA
                      Boston, G; 02110
                                   .0//.
                      ;iiZci^dc8 Karen
                      Attention: EVgZc Beard
                                        <ZVgY

                      M]Z ;Yb^c^higVidg or
                      The Administrator dg the
                                           i]Z Owner:
                                               IlcZg8

                      @^ghi Marblehead
                      First GVgWaZ]ZVY Data
                                        >ViV LZgk^XZh*
                                               Services, CcX,
                                                         Inc.
                      M]Z  JgjYZci^Va MdlZg
                      The Prudential  Tower
                      6.. Boylston
                      800  <dnahidc Street    12i] @addg
                                    LigZZi -+ 34th Floor
                      <dhidc* MA
                      Boston, G; 02199-8157
                                   .0/77+6/35
                      ;iiZci^dc8 Ms.
                      Attention: Gh, Rosalyn
                                      KdhVanc Bonaventure
                                                <dcVkZcijgZ

                      l^i] aV copy
                      with    Xden to:
                                   id8

                      @^ghi Marblehead
                      First GVgWaZ]ZVY Corporation
                                        =dgedgVi^dc
                      M]Z  JgjYZci^Va MdlZg
                      The Prudential  Tower
                      6.. Boylston
                      800  <dnahidc Street    12i] @addg
                                    LigZZi -+ 34th Floor
                      <dhidc* G; 02199-8157
                      Boston, MA   .0/77+6/35
                      ;iiZci^dc8 Corporate
                      Attention: =dgedgViZ Law
                                             FVl Department
                                                   >ZeVgibZci

             M]Z HdiZ CchjgZg8
             The Note Insurer:

             ;bWVX Assurance
             Ambac ;hhjgVcXZ =dgedgVi^dc
                              Corporation
                    IcZ LiViZ
                    One        LigZZi Plaza
                        State Street  JaVoV
                    HZl York,
                    New  Rdg`* New
                                HZl York
                                      Rdg` 10004
                                            /...2
                    ;iiZci^dc8 LijYZci
                    Attention:           FdVc Agdje
                                Student Loan  Group -+ =;<L
                                                       CABS
                    MZaZXden Hd,8 212-363-1459
                    Telecopy No.:   0/0+141+/237

           ;cn party
           Any  eVgin may,
                        bVn* by
                             Wn notice
                                cdi^XZ to
                                       id the
                                          i]Z other
                                              di]Zg parties
                                                    eVgi^Zh in
                                                            ^c accordance
                                                               VXXdgYVcXZ with
                                                                          l^i] this
                                                                               i]^h section,
                                                                                    hZXi^dc* YZh^\cViZ
                                                                                             designate aV different
                                                                                                          Y^[[ZgZci address
                                                                                                                    VYYgZhh [dg cdi^XZh
                                                                                                                            for notices
  i]ZgZV[iZg under
  thereafter jcYZg this
                   i]^h Agreement.
                        ;\gZZbZci,

           03,
           25.     Hdc+<jh^cZhh Days.
                   Non-Business  >Vnh, Any
                                        ;cn action
                                            VXi^dc required
                                                   gZfj^gZY or
                                                            dg permitted
                                                               eZgb^iiZY to
                                                                         id be
                                                                            WZ taken
                                                                               iV`Zc dg
                                                                                     or YdcZ ]ZgZjcYZg on
                                                                                        done hereunder    dc aV day
                                                                                                                YVn which
                                                                                                                     l]^X] ^h cdi aV business
                                                                                                                           is not    Wjh^cZhh
  YVn
  day ^c <dhidc* Massachusetts
      in Boston, GVhhVX]jhZiih may
                               bVn be
                                   WZ taken
                                      iV`Zc dg
                                            or YdcZ dc the
                                               done on i]Z cZmi Wjh^cZhh day
                                                           next business YVn with
                                                                             l^i] the
                                                                                   i]Z hVbZ
                                                                                       same Z[[ZXi Vh if
                                                                                            effect as ^[ taken
                                                                                                         iV`Zc ordg YdcZ dc such
                                                                                                                    done on hjX] non-
                                                                                                                                   cdc+
  Wjh^cZhh day.
  business YVn,

            04,
            26.        KdaZ of
                       Role  d[ the
                                i]Z IlcZg
                                     Owner MgjhiZZ,
                                             Trustee. CiIt ^h
                                                           is ZmegZhhan
                                                              expressly jcYZghiddY
                                                                         understood andVcY agreed
                                                                                            V\gZZY byWn the
                                                                                                        i]Z parties
                                                                                                            eVgi^Zh hereto
                                                                                                                    ]ZgZid that
                                                                                                                           i]Vi (a)
                                                                                                                                &V' this
                                                                                                                                    i]^h Agreement
                                                                                                                                          ;\gZZbZci is  ^h
  ZmZXjiZY   VcY delivered
  executed and   YZa^kZgZY byWn Wilmington
                                 P^ab^c\idc Mgjhi     =dbeVcn ("WTC"),
                                               Trust Company       &rPM=s'* notcdi individually
                                                                                    ^cY^k^YjVaan ordg personally
                                                                                                      eZghdcVaan but
                                                                                                                  Wji solely
                                                                                                                      hdaZan as
                                                                                                                             Vh trustee
                                                                                                                                igjhiZZ of
                                                                                                                                         d[ the
                                                                                                                                            i]Z IlcZg
                                                                                                                                                  Owner ^c in
  i]Z ZmZgX^hZ
  the           d[ the
      exercise of  i]Z powers
                       edlZgh andVcY authority
                                      Vji]dg^in Xdc[ZggZY
                                                conferred and VcY vested
                                                                  kZhiZY ^c
                                                                          in ^i* &W' ZVX]
                                                                             it, (b) each d[  i]Z representations,
                                                                                          of the  gZegZhZciVi^dch* undertakings
                                                                                                                     jcYZgiV`^c\h and
                                                                                                                                   VcY agreements
                                                                                                                                         V\gZZbZcih herein
                                                                                                                                                        ]ZgZ^c
  bVYZ dc
  made      i]Z part
         on the eVgi of
                      d[ the
                         i]Z IlcZg
                             Owner ^h    bVYZ and
                                      is made  VcY ^ciZcYZY
                                                    intended notcdi as
                                                                    Vh personal
                                                                       eZghdcVa gZegZhZciVi^dch*      jcYZgiV`^c\h and
                                                                                  representations, undertakings     VcY agreements
                                                                                                                        V\gZZbZcih by  Wn WTC
                                                                                                                                          PM= but Wji ^h  bVYZ
                                                                                                                                                       is made
  VcY ^ciZcYZY
  and  intended [dg  i]Z purpose
                 for the  ejgedhZ [dg   W^cY^c\ dcan
                                    for binding        i]Z IlcZg*
                                                 only the            &X' cdi]^c\
                                                             Owner, (c)            ]ZgZ^c XdciV^cZY
                                                                         nothing herein                h]Vaa be
                                                                                           contained shall   WZ construed
                                                                                                                XdchigjZY as
                                                                                                                           Vh XgZVi^c\   Vcn a^VW^a^in
                                                                                                                              creating any    liability dc
                                                                                                                                                         on
  PM=* ^cY^k^YjVaan
  WTC,                  dg personally,
          individually or  eZghdcVaan* toid perform
                                            eZg[dgb any
                                                     Vcn covenant
                                                            XdkZcVci either
                                                                      Z^i]Zg expressed
                                                                              ZmegZhhZY ordg implied
                                                                                             ^bea^ZY contained
                                                                                                       XdciV^cZY ]ZgZ^c*  Vaa hjX]
                                                                                                                  herein, all such a^VW^a^in*
                                                                                                                                    liability, ^[ Vcn* being
                                                                                                                                               if any,  WZ^c\
  ZmegZhhan  lV^kZY by
  expressly waived    Wn the
                          i]Z parties
                              eVgi^Zh hereto
                                       ]ZgZid and
                                              VcY by
                                                   Wn any
                                                       Vcn Person
                                                              JZghdc XaV^b^c\
                                                                     claiming by,Wn* through
                                                                                     i]gdj\] dgor jcYZg  i]Z parties
                                                                                                  under the  eVgi^Zh hereto
                                                                                                                     ]ZgZid and
                                                                                                                            VcY (d)
                                                                                                                                 &Y' under
                                                                                                                                      jcYZg no
                                                                                                                                             cd
  X^gXjbhiVcXZh   h]Vaa PM=
  circumstances shall    WTC be WZ personally
                                    eZghdcVaan liable
                                                a^VWaZ [dg   i]Z payment
                                                        for the  eVnbZci ofd[ any
                                                                              Vcn ^cYZWiZYcZhh
                                                                                    indebtedness or dg ZmeZchZh  d[ the
                                                                                                       expenses of  i]Z Owner
                                                                                                                        IlcZg dg   WZ liable
                                                                                                                                or be  a^VWaZ [dg  i]Z breach
                                                                                                                                               for the  WgZVX]


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                            %&#&-
                                                                                                                                                          12/29
%$#&#&$%,
10/2/2018  Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated           01/09/19Document
                                                                     1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                                  0<3A95;@

  dg [V^ajgZ
  or         d[ any
     failure of Vcn dWa^\Vi^dc*             Declaration
                    obligation, gZegZhZciVi^dc* lVggVcin dg
                                representation, warranty    in Support
                                                            XdkZcVci made
                                                         or covenant bVYZ or Page    349
                                                                           dg undertaken
                                                                              jcYZgiV`Zc by
                                                                                         Wnofthe
                                                                                              369
                                                                                             i]Z IlcZg under
                                                                                                 Owner jcYZg this
                                                                                                             i]^h Agreement
                                                                                                                  ;\gZZbZci or
                                                                                                                            dg any
                                                                                                                               Vcn other
                                                                                                                                   di]Zg
  YdXjbZci,
  document.

                                                   SL^\cVijgZ Pages
                                                   [Signature JV\Zh Follow]
                                                                    @daadlT

                          CH WITNESS
                          IN PCMH?LL WHEREOF,
                                         PB?K?I@* the  i]Z parties
                                                           eVgi^Zh ]ZgZid ]VkZ caused
                                                                   hereto have  XVjhZY this
                                                                                       i]^h Agreement
                                                                                            ;\gZZbZci to id be
                                                                                                            WZ ZmZXjiZY Wn their
                                                                                                               executed by i]Z^g gZheZXi^kZ
                                                                                                                                 respective
                              d[[^XZgh* being
                              officers, WZ^c\ [^ghi Yjan authorized,
                                              first duly Vji]dg^oZY* as
                                                                     Vh d[ i]Z day
                                                                        of the YVn and
                                                                                   VcY year
                                                                                       nZVg [^ghi  VWdkZ written.
                                                                                             first above  lg^iiZc,


                                                                        MB? EDUCATION
                                                                        THE ?>N=;MCIH RESOURCES
                                                                                      K?LINK=?L CHLMCMNM?*
                                                                                                INSTITUTE, CH=,
                                                                                                           INC.

                                                                              <n8 -h-
                                                                              By: /s/ P^aa^Vb  A, Davidson
                                                                                      William G.  >Vk^Yhdc
                                                                                  HVbZ8 William
                                                                                  Name:   P^aa^Vb A,  >Vk^Yhdc
                                                                                                   G. Davidson
                                                                                  M^iaZ8  O^XZ President,
                                                                                  Title: Vice   JgZh^YZci* MgZVhjgZg VcY CFO
                                                                                                           Treasurer and =@I



                                                                        @CKLM MARBLEHEAD
                                                                        FIRST G;K<F?B?;> DATA
                                                                                         >;M; L?KOC=?L*
                                                                                              SERVICES, CH=,
                                                                                                        INC.

                                                                              <n8 -h-
                                                                              By: /s/ KdhVanc <dcVkZcijgZU
                                                                                      Rosalyn Bonaventure
                                                                                  HVbZ8 Rosalyn
                                                                                  Name:  KdhVanc Bonaventure
                                                                                                 <dcVkZcijgZ
                                                                                  M^iaZ8 JgZh^YZci
                                                                                  Title: President



                                                                        MB? NATIONAL
                                                                        THE  H;MCIH;F COLLEGIATE
                                                                                      =IFF?AC;M? LMN>?HM FI;H MKNLM
                                                                                                 STUDENT LOAN TRUST
                                                                        0..5+2
                                                                        2007-4

                                                                              <n8
                                                                              By:      PCFGCHAMIH MKNLM
                                                                                       WILMINGTON      TRUST =IGJ;HR*         VXi^c\ solely
                                                                                                                COMPANY, acting      hdaZan
                                                                                       Vh Owner
                                                                                       as IlcZg MgjhiZZ VcY cdi
                                                                                                Trustee and not ^c ^ih individual
                                                                                                                in its ^cY^k^YjVa capacity
                                                                                                                                  XVeVX^in


                                                                              <n8 -h-
                                                                              By: /s/ JVig^X^V ;, Evans
                                                                                      Patricia A. ?kVch
                                                                                  HVbZ8 Patricia
                                                                                  Name:   JVig^X^V A.
                                                                                                   ;, Evans
                                                                                                      ?kVch
                                                                                  M^iaZ8  O^XZ President
                                                                                  Title: Vice  JgZh^YZci




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                                %'#&-
                                                                                                                                              13/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                        Desc
                                 Declaration in Support Page 350 of 369
                                    B4965D<6B C? DEPOSIT
                                    SCHEDULES TO 56@?B;C AND
                                                         2>5 B64DA;CG 28A66=6>C
                                                             SECURITY AGREEMENT

  LX]ZYjaZ ;—
  Schedule A q Student
               LijYZci Loan
                       FdVc Programs
                            Jgd\gVbh

  LX]ZYjaZ <—
  Schedule B q Loan
               FdVc Originators,
                    Ig^\^cVidgh* Guaranty
                                 AjVgVcin Agreements,
                                          ;\gZZbZcih* LijYZci FdVc Purchase
                                                      Student Loan JjgX]VhZ Agreements
                                                                            ;\gZZbZcih and
                                                                                       VcY Account
                                                                                           ;XXdjci LZXjg^in ;\gZZbZcih
                                                                                                   Security Agreements

  LX]ZYjaZ =—
  Schedule C q Loan
               FdVc Rosters
                    KdhiZgh


                                      EXHIBITS
                                      6F9;3;CB TO
                                               C? DEPOSIT
                                                  56@?B;C AND SECURITY AGREEMENT
                                                          2>5 B64DA;CG 28A66=6>C

  ?m]^W^i 1/ —
  Exhibit    q JVnbZci d[ Guaranty
               Payment of AjVgVcin Claims
                                   =aV^bh Direction
                                          >^gZXi^dc Letter
                                                    FZiiZg

  ?m]^W^i 2
  Exhibit 0—q KZb^iiVcXZ
              Remittance d[
                         of AjVgVcin @ZZh and/or
                            Guaranty Fees VcY-dg Recoveries
                                                 KZXdkZg^Zh Letter
                                                            FZiiZg

  ?m]^W^i 3
  Exhibit 1—q KZfjZhi
              Request [dg KZ^bWjghZbZci of
                      for Reimbursement d[ CcXdbZ
                                           Income MVm dg Other
                                                  Tax or Ii]Zg MVm ;bdjcih
                                                               Tax Amounts




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                           %(#&-
                                                                                                                         14/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 351 of 369
                                                              B4965D<6 A
                                                              SCHEDULE 2

                                                          ,?@129? Loan
                                                          Student (;.9 Programs
                                                                       *=;4=.8>




  <Vc` of
  Bank d[ America,
          ;bZg^XV* N.A.
                   H,;,

      "•    <Vc` of
            Bank d[ America
                    ;bZg^XV Private
                            Jg^kViZ Loan
                                    FdVc Program
                                         Jgd\gVb

      "•    <Vc` of
            Bank d[ America
                    ;bZg^XV M?KC &LX]dda Channel)
                            TERI (School =]VccZa' Loan
                                                  FdVc Program
                                                       Jgd\gVb

      "•    >^gZXi to
            Direct id Consumer
                      =dchjbZg (DTC)
                               &>M=' Loan
                                     FdVc Program
                                          Jgd\gVb

      •"    <Vc` of
            Bank d[ America
                    ;bZg^XV M?KC
                            TERI CLFJ FdVc Program
                                 ISLP Loan Jgd\gVb




  =]VgiZg One
  Charter IcZ Bank,
              <Vc`* N.A.
                    H,;,

      "•    ;aiZgcVi^kZ Loan
            Alternative FdVc Program
                             Jgd\gVb

      "•    ;;; Ldji]Zgc
            AAA          HZl England
                Southern New ?c\aVcY Bank
                                     <Vc`

      "•    ;?L EducationGAIN
            AES ?YjXVi^dcA;CH Loan
                              FdVc Program
                                   Jgd\gVb

      "•    ;bZg^XVc LijYZci
            American         FdVc LZgk^XZh
                     Student Loan          Jg^kViZ Loan
                                  Services Private FdVc Program
                                                        Jgd\gVb

      •"    =^i^WVc` Education
            Citibank ?YjXVi^dc Assistance
                               ;hh^hiVcXZ Loan
                                          FdVc Program
                                               Jgd\gVb

      "•    =daaZ\Z Loan
            College FdVc Corporation
                         =dgedgVi^dc Loan
                                     FdVc Jgd\gVb
                                          Program

      "•    HVi^dcVa Education
            National ?YjXVi^dc Loan
                               FdVc Program
                                    Jgd\gVb

      •"    c<jn Jg^kViZ
            nBuy         FdVc Program
                 Private Loan Jgd\gVb

      "•    HZmiLijYZci Alternative
            NextStudent ;aiZgcVi^kZ Loan
                                    FdVc Program
                                         Jgd\gVb

      "•    ;hig^kZ Education
            Astrive ?YjXVi^dc (f/k/a
                              &[-`-V LM;KM' FdVc Program
                                     START) Loan Jgd\gVb

      "•    ;hig^kZ Alliance
            Astrive ;aa^VcXZ (f/k/a
                             &[-`-V LM;KM' ?YjXVi^dc Loan
                                    START) Education FdVc Program
                                                          Jgd\gVb

      "•    ?+FdVc Private
            E-Loan Jg^kViZ Loan
                           FdVc Program
                                Jgd\gVb

      •"    NJgdb^hZ Alternative
            UPromise ;aiZgcVi^kZ Loan
                                 FdVc Program
                                      Jgd\gVb

      "•    =daaZ\^ViZ Ldaji^dch
            Collegiate           ;aiZgcVi^kZ Loan
                       Solutions Alternative FdVc Program
                                                  Jgd\gVb

      "•    =daaZ\Z Board
            College <dVgY Alternative
                          ;aiZgcVi^kZ Loan
                                      FdVc Program
                                           Jgd\gVb

      "•    ;m^db Alternative
            Axiom ;aiZgcVi^kZ Loan
                              FdVc Program
                                   Jgd\gVb

      "•    M]^c`@^cVcX^Va ;aiZgcVi^kZ Loan
            ThinkFinancial Alternative FdVc Jgd\gVb
                                            Program




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                         %)#&-
                                                                                                       15/29
%$#&#&$%,
10/2/2018 Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                   01/09/19Document
                                                  1;2??<382@54     Entered 01/09/19 13:20:46
                                                               0<3A95;@                                            Desc
  =^i^oZch Bank
  Citizens <Vc` of
                d[ Rhode
                   K]dYZ ChaVcY
                         Island Declaration in Support    Page    352   of 369

      •"    ;aiZgcVi^kZ Loan
            Alternative FdVc Program
                             Jgd\gVb (DTC
                                     &>M= and
                                          VcY LX]dda =]VccZa'
                                              School Channel)

      "•    CLFJ FdVc Program
            ISLP Loan Jgd\gVb

      "•    =dbeVhh Bank
            Compass <Vc` Loan
                         FdVc Program
                              Jgd\gVb

      "•    @^cVcLjgZ Alternative
            FinanSure ;aiZgcVi^kZ FdVc
                                  Loan Jgd\gVb
                                       Program

      "•    HVkn @ZYZgVa
            Navy         ;aiZgcVi^kZ Loan
                 Federal Alternative FdVc Program
                                          Jgd\gVb

      "•    QVci]jh Alternative
            Xanthus ;aiZgcVi^kZ Loan
                                FdVc Program
                                     Jgd\gVb

      "•    JZcc LiViZ
            Penn       NcYZg\gVYjViZ Loan
                 State Undergraduate FdVc Program
                                          Jgd\gVb

  =dbZg^XV Bank
  Comerica <Vc`

      •"    =dbZg^XV Private
            Comerica Jg^kViZ FdVc Jgd\gVb
                             Loan Program

  BL<= Bank
  HSBC <Vc` USA,
            NL;* National
                 HVi^dcVa Association
                          ;hhdX^Vi^dc

      "•    BL<= Loan
            HSBC FdVc Program
                      Jgd\gVb

  Cchjg<VcX
  InsurBanc

      "•    Cchjg<VcX FdVc Program
            InsurBanc Loan Jgd\gVb

  DJGdg\Vc Chase
  JPMorgan =]VhZ Bank,
                 <Vc`* N.A.
                       H,;,

      "•    =IKJIK;M? ADVANTAGE
            CORPORATE ;>O;HM;A? Loan
                                FdVc Program
                                     Jgd\gVb

      "•    ?>N=;MCIH IH?
            EDUCATION     FdVc Jgd\gVb
                      ONE Loan Program

      •"    =Vbejh One
            Campus IcZ Loan
                       FdVc Program
                            Jgd\gVb

  EZn<Vc` National
  KeyBank HVi^dcVa Association
                   ;hhdX^Vi^dc

      "•    EZn<Vc` Private
            KeyBank Jg^kViZ Education
                            ?YjXVi^dc Loan
                                      FdVc Program
                                           Jgd\gVb

  GVcj[VXijgZgh and
  Manufacturers VcY MgVYZgh
                    Traders Mgjhi =dbeVcn
                            Trust Company

      "•    G%M Alternative
            M&T ;aiZgcVi^kZ Loan
                            FdVc Program
                                 Jgd\gVb

  HVi^dcVa City
  National =^in Bank
                <Vc`

      "•    HVi^dcVa City
            National =^in Bank
                          <Vc` Loan
                               FdVc Program
                                     Jgd\gVb
       "•   HVi^dcVa City
            National =^in Referral
                          KZ[ZggVa Loan
                                   FdVc Program,
                                        Jgd\gVb* including
                                                 ^cXajY^c\ the
                                                           i]Z Astute
                                                               ;hijiZ Private
                                                                      Jg^kViZ Loan
                                                                              FdVc Program
                                                                                   Jgd\gVb and
                                                                                           VcY LijYZci FZcY^c\ Pdg`h
                                                                                               Student Lending Works Jg^kViZ FdVc
                                                                                                                     Private Loan
            Jgd\gVb
            Program

  JH= Bank,
  PNC <Vc`* N.A.
            H,;,

      •"    JH= Bank
            PNC <Vc` Alternative
                     ;aiZgcVi^kZ Loan
                                 FdVc Program
                                      Jgd\gVb

      "•    <gVodh Alternative
            Brazos ;aiZgcVi^kZ Loan
                               FdVc Program
                                    Jgd\gVb

      "•    ?Yk^hdgh Alternative
            Edvisors ;aiZgcVi^kZ Loan
                                 FdVc Program
                                      Jgd\gVb

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                %*#&-
                                                                                                                              16/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 353 of 369
      •"    @dcYd Futuro
            Fondo @jijgd Loan
                         FdVc Program
                              Jgd\gVb

      "•    A? GdcZn Bank
            GE Money <Vc` Student
                          LijYZci Loan
                                  FdVc Program
                                       Jgd\gVb

      "•    IaY National
            Old HVi^dcVa Bank
                         <Vc` Private
                              Jg^kViZ Loan
                                      FdVc Program
                                           Jgd\gVb

      •"    KZ\^dch Bank
            Regions <Vc` Private
                         Jg^kViZ Loan
                                 FdVc Jgd\gVb
                                      Program

  LdkZgZ^\c <Vc`
  Sovereign Bank

      "•    ;aiZgcVi^kZ LijYZci
            Alternative Student FdVc Jgd\gVb
                                Loan Program

  LjcMgjhi <Vc`
  SunTrust Bank

      "•    LjcMgjhi FdVc Program
            SunTrust Loan Jgd\gVb

  M=@ HVi^dcVa Bank
  TCF National <Vc`

      "•    M=@ HVi^dcVa Bank
            TCF National <Vc` Alternative
                              ;aiZgcVi^kZ Loan
                                          FdVc Program
                                               Jgd\gVb

  Nc^dc Federal
  Union @ZYZgVa LVk^c\h <Vc`
                Savings Bank

      "•    N@L< Astrive
            UFSB ;hig^kZ Loan
                         FdVc Program
                              Jgd\gVb

      •"




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                         %+#&-
                                                                                                       17/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                       Desc
                                 Declaration in Support Page 354 of 369
                                                          B4965D<6
                                                          SCHEDULE B  3
             (;.9 )=6469.?;=>"
             Loan Originators, &@.=.9?C #4=22829?>" Student
                               Guaranty Agreements, ,?@129? Loan
                                                            (;.9 Purchase
                                                                 *@=05.>2 Agreements
                                                                          #4=22829?> .91 #00;@9? Security
                                                                                     and Account ,20@=6?C Agreements
                                                                                                          #4=22829?>

                                                             Loan
                                                             <XKW Originators
                                                                  ?ZSQSWK\XZ[

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.
                             H,;,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.
                              H,;,

      "•    =^i^oZch Bank
            Citizens <Vc` of
                          d[ Rhode
                             K]dYZ ChaVcY
                                   Island

      "•    =dbZg^XV Bank
            Comerica <Vc`

      "•    BL<= Bank
            HSBC <Vc` USA,
                      NL;* National
                           HVi^dcVa Association
                                    ;hhdX^Vi^dc

      "•    M]Z Bjci^c\idc National
            The Huntington HVi^dcVa Bank
                                    <Vc`

      •"    Cchjg<VcX
            InsurBanc

      "•    DJGdg\Vc Chase
            JPMorgan =]VhZ Bank,
                           <Vc`* N.A.
                                 H,;,

      "•    EZn<Vc` National
            KeyBank HVi^dcVa Association
                             ;hhdX^Vi^dc

      "•    GVcj[VXijgZgh and
            Manufacturers VcY MgVYZgh
                              Traders Mgjhi =dbeVcn
                                      Trust Company

      "•    HVi^dcVa City
            National =^in Bank
                          <Vc`

      "•    JH= Bank,
            PNC <Vc`* N.A.
                      H,;,

      "•    LdkZgZ^\c <Vc`
            Sovereign Bank

      "•    LjcMgjhi <Vc`
            SunTrust Bank

      •"    M=@ HVi^dcVa Bank.
            TCF National <Vc`,

      "•    Nc^dc Federal
            Union @ZYZgVa LVk^c\h <Vc`
                          Savings Bank




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                         %,#&-
                                                                                                                       18/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                   Desc
                                 Declaration in Support Page 355 of 369
                                                          8]KZKW\` Agreements
                                                          Guaranty 2QZOOVOW\[

          ?VX] d[
          Each     i]Z [daadl^c\
                of the  following AjVgVcin ;\gZZbZcih* as
                                  Guaranty Agreements, Vh amended
                                                          VbZcYZY dg hjeeaZbZciZY* was
                                                                  or supplemented, lVh ZciZgZY
                                                                                       entered ^cid Wn and
                                                                                               into by VcY between
                                                                                                           WZilZZc The
                                                                                                                   M]Z Education
                                                                                                                       ?YjXVi^dc
  KZhdjgXZh Cchi^ijiZ*
  Resources Institute, CcX, VcY8
                       Inc. and:

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* dated
                                   YViZY April
                                         ;eg^a 30,
                                               1.* 2001,
                                                   0../* [dg
                                                         for adVch i]Vi were
                                                             loans that lZgZ originated
                                                                             dg^\^cViZY under
                                                                                        jcYZg Bank
                                                                                              <Vc` of
                                                                                                   d[ America's
                                                                                                      ;bZg^XVth Private
                                                                                                                Jg^kViZ Loan
                                                                                                                        FdVc Program,
                                                                                                                             Jgd\gVb*
            M?KC &LX]dda Channel)
            TERI (School =]VccZa' Loan
                                   FdVc Program
                                        Jgd\gVb and
                                                 VcY TERI
                                                     M?KC CLFJ
                                                            ISLP FdVc   Jgd\gVb,
                                                                  Loan Program.

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* YViZY DjcZ 30,
                                   dated June 1.* 2006,
                                                  0..4* for
                                                        [dg adVch  i]Vi were
                                                             loans that lZgZ originated
                                                                             dg^\^cViZY under
                                                                                        jcYZg Bank
                                                                                              <Vc` of
                                                                                                   d[ America's
                                                                                                      ;bZg^XVth Private
                                                                                                                Jg^kViZ Loan
                                                                                                                        FdVc Program,
                                                                                                                             Jgd\gVb*
            M?KC &LX]dda Channel)
            TERI (School =]VccZa' Loan
                                   FdVc Program
                                        Jgd\gVb and
                                                 VcY TERI
                                                     M?KC CLFJ
                                                            ISLP FdVc   Jgd\gVb,
                                                                  Loan Program.

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* YViZY DjcZ 30,
                                   dated June 1.* 2003,
                                                  0..1* [dg adVch that
                                                        for loans i]Vi were
                                                                       lZgZ dg^\^cViZY jcYZg Bank
                                                                            originated under <Vc` of
                                                                                                  d[ America's
                                                                                                     ;bZg^XVth Direct
                                                                                                               >^gZXi to
                                                                                                                      id Consumer
                                                                                                                         =dchjbZg
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* dated
                                    YViZY as
                                          Vh of
                                             d[ December
                                                >ZXZbWZg 29,
                                                         07* 2003
                                                             0..1 [dg
                                                                  for adVch i]Vi were
                                                                      loans that lZgZ dg^\^cViZY
                                                                                      originated jcYZg =]VgiZg One's
                                                                                                 under Charter IcZth AAA
                                                                                                                     ;;; Ldji]Zgc
                                                                                                                         Southern
            HZl England
            New  ?c\aVcY Bank
                         <Vc` Loan
                              FdVc Program.
                                    Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* YViZY IXidWZg 31,
                                    dated October 1/* 2003,
                                                      0..1* for
                                                            [dg adVch i]Vi were
                                                                loans that lZgZ originated
                                                                                dg^\^cViZY under
                                                                                           jcYZg Charter
                                                                                                 =]VgiZg One's
                                                                                                         IcZth AES
                                                                                                               ;?L EducationGAIN
                                                                                                                   ?YjXVi^dcA;CH
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                         <Vc`* N.A.,
                               H,;,* dated
                                     YViZY June
                                           DjcZ 30,
                                                1.* 2003,
                                                    0..1* [dg
                                                          for adVch i]Vi were
                                                              loans that lZgZ dg^\^cViZY jcYZg Charter
                                                                              originated under =]VgiZg One's
                                                                                                       IcZth =^i^WVc` ?YjXVi^dc
                                                                                                             Citibank Education
            ;hh^hiVcXZ Loan
            Assistance FdVc Jgd\gVb,
                            Program.

      •"    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* dated
                                    YViZY July
                                          Djan 1,
                                               /* 2002,
                                                  0..0* [dg adVch that
                                                        for loans i]Vi were
                                                                       lZgZ dg^\^cViZY
                                                                            originated jcYZg =]VgiZg One's
                                                                                       under Charter IcZth College
                                                                                                           =daaZ\Z Loan
                                                                                                                   FdVc Corporation
                                                                                                                        =dgedgVi^dc
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* YViZY HdkZbWZg 17,
                                    dated November /5* 2003,
                                                       0..1* [dg
                                                             for adVch i]Vi were
                                                                 loans that lZgZ originated
                                                                                 dg^\^cViZY under
                                                                                            jcYZg Charter
                                                                                                  =]VgiZg One's
                                                                                                          IcZth National
                                                                                                                HVi^dcVa Education
                                                                                                                         ?YjXVi^dc
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* dated
                                    YViZY May
                                          GVn 15,
                                              /3* 2002,
                                                  0..0* [dg
                                                        for adVch i]Vi were
                                                            loans that lZgZ originated
                                                                            dg^\^cViZY under
                                                                                       jcYZg Charter
                                                                                             =]VgiZg One's
                                                                                                     IcZth NextStudent
                                                                                                           HZmiLijYZci Alternative
                                                                                                                       ;aiZgcVi^kZ
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                          <Vc`* N.A.,
                                H,;,* YViZY    GVgX] 25,
                                        dated March  03* 2004,
                                                         0..2* [dg
                                                                for adVch i]Vi were
                                                                    loans that lZgZ originated
                                                                                    dg^\^cViZY under
                                                                                               jcYZg Charter
                                                                                                     =]VgiZg One's
                                                                                                             IcZth Astrive
                                                                                                                   ;hig^kZ and
                                                                                                                           VcY
            ;hig^kZ;aa^VcXZ Education
            AstriveAlliance ?YjXVi^dc (f/k/a
                                      &[-`-V LM;KM' FdVc Program.
                                             START) Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                         <Vc`* N.A.,
                                H,;,* YViZY @ZWgjVgn 15,
                                      dated February  /3* 2005,
                                                          0..3* [dg
                                                                for adVch i]Vi were
                                                                    loans that lZgZ dg^\^cViZY jcYZg Charter
                                                                                    originated under  =]VgiZg One's
                                                                                                              IcZth Referral
                                                                                                                    KZ[ZggVa Loan
                                                                                                                             FdVc Program
                                                                                                                                  Jgd\gVb
            &^cXajY^c\ adVch
            (including loans ^c i]Z Charter
                             in the =]VgiZg One
                                             IcZ Bank
                                                 <Vc` Alternative
                                                        ;aiZgcVi^kZ Loan
                                                                     FdVc Jgd\gVb*   ?+FdVc Private
                                                                           Program, E-Loan   Jg^kViZ Loan
                                                                                                     FdVc Program,
                                                                                                           Jgd\gVb* UPromise
                                                                                                                     NJgdb^hZ Alternative
                                                                                                                               ;aiZgcVi^kZ
            FdVc Program,
            Loan  Jgd\gVb* Collegiate
                           =daaZ\^ViZ Ldaji^dch  ;aiZgcVi^kZ Loan
                                       Solutions Alternative FdVc Program,
                                                                   Jgd\gVb* College
                                                                             =daaZ\Z Board
                                                                                      <dVgY Alternative
                                                                                             ;aiZgcVi^kZ Loan
                                                                                                         FdVc Program,
                                                                                                               Jgd\gVb* Axiom
                                                                                                                        ;m^db Alternative
                                                                                                                               ;aiZgcVi^kZ
            FdVc Program,
            Loan  Jgd\gVb* American
                            ;bZg^XVc LijYZci    FdVc LZgk^XZh
                                       Student Loan             Jg^kViZ Loan
                                                      Services Private  FdVc Program,
                                                                               Jgd\gVb* nBuy
                                                                                         c<jn Private
                                                                                               Jg^kViZ Loan
                                                                                                       FdVc Program,
                                                                                                              Jgd\gVb* and
                                                                                                                       VcY ThinkFinancial
                                                                                                                            M]^c`@^cVcX^Va
            ;aiZgcVi^kZ Loan
            Alternative FdVc Program).
                             Jgd\gVb',

      "•    =^i^oZch Bank
            Citizens <Vc` of
                          d[ K]dYZ  ChaVcY* YViZY
                             Rhode Island,        ;eg^a 30,
                                            dated April 1.* 2004,
                                                            0..2* [dg adVch that
                                                                  for loans i]Vi were
                                                                                 lZgZ originated
                                                                                      dg^\^cViZY under
                                                                                                 jcYZg Citizens
                                                                                                       =^i^oZch Bank
                                                                                                                <Vc` of
                                                                                                                     d[ Rhode
                                                                                                                        K]dYZ Island's
                                                                                                                               ChaVcYth
            ;aiZgcVi^kZ FdVc
            Alternative      Jgd\gVb* CLFJ
                        Loan Program,         FdVc Program,
                                        ISLP Loan   Jgd\gVb* Compass
                                                              =dbeVhh Bank
                                                                         <Vc` Alternative
                                                                               ;aiZgcVi^kZ Loan
                                                                                           FdVc Program,
                                                                                                 Jgd\gVb* FinanSure
                                                                                                           @^cVcLjgZ Alternative
                                                                                                                     ;aiZgcVi^kZ Loan
                                                                                                                                  FdVc
            Jgd\gVb* Navy
            Program,  HVkn Federal
                           @ZYZgVa Alternative
                                   ;aiZgcVi^kZ Loan
                                               FdVc Program,
                                                    Jgd\gVb* and
                                                              VcY Xanthus
                                                                  QVci]jh Alternative
                                                                           ;aiZgcVi^kZ Loan
                                                                                       FdVc Program.
                                                                                            Jgd\gVb,

      "•    =^i^oZch Bank
            Citizens <Vc` d[ K]dYZ ChaVcY*
                          of Rhode  Island, YViZY
                                            dated IXidWZg /* 2002,
                                                  October 1, 0..0* for
                                                                   [dg loans
                                                                       adVch that
                                                                             i]Vi were
                                                                                  lZgZ dg^\^cViZY
                                                                                       originated jcYZg =^i^oZch Bank
                                                                                                  under Citizens <Vc` of
                                                                                                                      d[ Rhode
                                                                                                                         K]dYZ ChaVcYth
                                                                                                                               Island's
            JZcc LiViZ
            Penn        NcYZg\gVYjViZ Loan
                  State Undergraduate FdVc Jgd\gVb,
                                            Program.

      "•    =dbZg^XV Bank,
            Comerica <Vc`* dated
                           YViZY June
                                 DjcZ 30,
                                      1.* 2006,
                                          0..4* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY jcYZg Comerica
                                                                    originated under =dbZg^XV Bank's
                                                                                              <Vc`th Jg^kViZ FdVc Program.
                                                                                                     Private Loan Jgd\gVb,

      •"    BL<= Bank
            HSBC <Vc` USA,
                      NL;* National
                           HVi^dcVa Association,
                                    ;hhdX^Vi^dc* dated
                                                 YViZY April
                                                       ;eg^a 17,
                                                             /5* 2002,
                                                                 0..0* [dg
                                                                       for adVch i]Vi were
                                                                           loans that lZgZ originated
                                                                                           dg^\^cViZY under
                                                                                                      jcYZg the
                                                                                                            i]Z HSBC
                                                                                                                BL<= Loan
                                                                                                                     FdVc Program.
                                                                                                                          Jgd\gVb,

      "•    M]Z Bjci^c\idc National
            The Huntington HVi^dcVa Bank,
                                    <Vc`* dated
                                          YViZY May
                                                GVn 20,
                                                    0.* 2003,
                                                        0..1* [dg
                                                              for adVch i]Vi were
                                                                  loans that lZgZ dg^\^cViZY jcYZg the
                                                                                  originated under i]Z Huntington
                                                                                                       Bjci^c\idc Education
                                                                                                                  ?YjXVi^dc Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.

      "•    Cchjg<VcX* YViZY July
            InsurBanc, dated Djan 1,
                                  /* 2006,
                                     0..4* [dg
                                           for adVch
                                               loans i]Vi lZgZ dg^\^cViZY
                                                     that were            jcYZg the
                                                               originated under i]Z Cchjg<VcX FdVc Program.
                                                                                    InsurBanc Loan Jgd\gVb,


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                        %-#&-
                                                                                                                                      19/29
%$#&#&$%,
10/2/2018Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated      01/09/19Document
                                                             1;2??<382@54     Entered 01/09/19 13:20:46 Desc
                                                                          0<3A95;@

          DJGdg\Vc Chase
      "• JPMorgan  =]VhZ Bank,
                         <Vc`* N.A.,  Declaration
                               H,;,* (successor
                                     &hjXXZhhdg to   in
                                                id Bank Support
                                                   <Vc` One,
                                                        IcZ* N.A.,)  Page
                                                             H,;,*' dated
                                                                    YViZY May356
                                                                               /1* of
                                                                          GVn 13,     369
                                                                                   0..0*
                                                                                   2002, [dg adVch that
                                                                                         for loans i]Vi were
                                                                                                        lZgZ dg^\^cViZY jcYZg Bank
                                                                                                             originated under <Vc`
            IcZth CORPORATE
            One's =IKJIK;M? ADVANTAGE
                            ;>O;HM;A? Loan
                                      FdVc Program,
                                           Jgd\gVb* EDUCATION
                                                    ?>N=;MCIH ONE
                                                              IH? Loan
                                                                  FdVc Program,
                                                                       Jgd\gVb* and
                                                                                VcY Campus
                                                                                    =Vbejh One
                                                                                           IcZ Loan
                                                                                               FdVc Program.
                                                                                                    Jgd\gVb,

      •"    EZn<Vc` National
            KeyBank  HVi^dcVa Association,
                              ;hhdX^Vi^dc* dated
                                           YViZY May
                                                 GVn 12,
                                                     /0* 2006,
                                                         0..4* [dg
                                                               for adVch i]Vi were
                                                                   loans that lZgZ dg^\^cViZY jcYZg KeyBank's
                                                                                   originated under EZn<Vc`th Private
                                                                                                              Jg^kViZ Education
                                                                                                                      ?YjXVi^dc Loan
                                                                                                                                FdVc
            Jgd\gVb,
            Program.

      "•    GVcj[VXijgZgh and
            Manufacturers VcY MgVYZgh
                              Traders Mgjhi =dbeVcn* YViZY
                                      Trust Company,       ;eg^a 29,
                                                     dated April 07* 2004,
                                                                     0..2* [dg adVch that
                                                                           for loans i]Vi were
                                                                                          lZgZ dg^\^cViZY jcYZg the
                                                                                               originated under i]Z M&T
                                                                                                                    G%M Alternative
                                                                                                                        ;aiZgcVi^kZ
            FdVc Program.
            Loan Jgd\gVb,

      "•    HVi^dcVa City
            National =^in Bank,
                          <Vc`* YViZY Djan 26,
                                dated July 04* 2002,
                                               0..0* [dg
                                                     for adVch i]Vi were
                                                         loans that lZgZ originated
                                                                         dg^\^cViZY under
                                                                                    jcYZg the
                                                                                          i]Z National
                                                                                              HVi^dcVa City
                                                                                                       =^in Loan
                                                                                                            FdVc Program.
                                                                                                                 Jgd\gVb,

      "•    HVi^dcVa City
            National  =^in Bank,
                           <Vc`* dated
                                  YViZY July
                                         Djan 21,
                                              0/* 2006,
                                                  0..4* [dg
                                                         for adVch  i]Vi were
                                                              loans that lZgZ dg^\^cViZY
                                                                              originated jcYZg  i]Z National
                                                                                         under the  HVi^dcVa City
                                                                                                             =^in Referral
                                                                                                                  KZ[ZggVa Loan
                                                                                                                           FdVc Program,
                                                                                                                                Jgd\gVb*
            ^cXajY^c\ i]Z Astute
            including the ;hijiZ Private
                                 Jg^kViZ Loan
                                         FdVc Program
                                               Jgd\gVb and
                                                        VcY the
                                                             i]Z LijYZci FZcY^c\ Works
                                                                 Student Lending  Pdg`h Private
                                                                                         Jg^kViZ Loan
                                                                                                 FdVc Program.
                                                                                                      Jgd\gVb,

      "•    JH= Bank,
            PNC  <Vc`* N.A.,
                        H,;,* dated
                              YViZY April
                                    ;eg^a 22,
                                          00* 2004,
                                              0..2* [dg
                                                    for adVch i]Vi were
                                                        loans that lZgZ dg^\^cViZY jcYZg PNC
                                                                        originated under  JH= Bank's
                                                                                               <Vc`th Alternative
                                                                                                      ;aiZgcVi^kZ Loan
                                                                                                                  FdVc Program,
                                                                                                                       Jgd\gVb* Brazos
                                                                                                                                <gVodh
            ;aiZgcVi^kZ Loan
            Alternative FdVc Program,
                             Jgd\gVb* Edvisors
                                      ?Yk^hdgh Alternative
                                                ;aiZgcVi^kZ Loan
                                                            FdVc Program,
                                                                   Jgd\gVb* Fondo
                                                                            @dcYd Futuro
                                                                                   @jijgd Loan
                                                                                           FdVc Program,
                                                                                                Jgd\gVb* GE
                                                                                                         A? Money
                                                                                                             GdcZn Bank
                                                                                                                     <Vc` LijYZci FdVc
                                                                                                                          Student Loan
            Jgd\gVb* Old
            Program,  IaY National
                          HVi^dcVa Bank
                                   <Vc` Private
                                        Jg^kViZ Loan
                                                FdVc Program,
                                                      Jgd\gVb* and
                                                                VcY Regions
                                                                     KZ\^dch Bank
                                                                             <Vc` Private
                                                                                   Jg^kViZ Loan
                                                                                           FdVc Program
                                                                                                Jgd\gVb

      "•    LdkZgZ^\c <Vc`* dated
            Sovereign Bank, YViZY April
                                  ;eg^a 30,
                                        1.* 2004,
                                            0..2* for
                                                  [dg loans
                                                      adVch that
                                                            i]Vi were
                                                                 lZgZ originated
                                                                      dg^\^cViZY under
                                                                                 jcYZg Sovereign
                                                                                       LdkZgZ^\c Bank's
                                                                                                 <Vc`th Alternative
                                                                                                        ;aiZgcVi^kZ LijYZci FdVc
                                                                                                                    Student Loan
            Jgd\gVb,
            Program.

      "•    LjcMgjhi <Vc`* YViZY
            SunTrust Bank,       GVgX] 1,
                           dated March /* 2002,
                                          0..0* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY jcYZg the
                                                                    originated under i]Z LjcMgjhi FdVc Program.
                                                                                         SunTrust Loan Jgd\gVb,

      "•    M=@  HVi^dcVa Bank,
            TCF National  <Vc`* dated
                                YViZY July
                                      Djan 22,
                                           00* 2005,
                                               0..3* [dg
                                                     for adVch i]Vi were
                                                         loans that lZgZ dg^\^cViZY jcYZg the
                                                                         originated under i]Z M=@ HVi^dcVa Bank
                                                                                              TCF National <Vc` Alternative
                                                                                                                ;aiZgcVi^kZ Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.

      •"    Nc^dc Federal
            Union @ZYZgVa LVk^c\h <Vc`* dated
                          Savings Bank, YViZY March
                                              GVgX] 26,
                                                    04* 2007,
                                                        0..5* [dg
                                                              for adVch i]Vi were
                                                                  loans that lZgZ dg^\^cViZY jcYZg the
                                                                                  originated under i]Z USFB
                                                                                                       NL@< Astrive
                                                                                                            ;hig^kZ Loan
                                                                                                                    FdVc Program.
                                                                                                                         Jgd\gVb,




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                       &$#&-
                                                                                                                                     20/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                   Desc
                                 Declaration in Support Page 357 of 369

                                                        >X\O @]ZMRK[O
                                                        Note          2QZOOVOW\[
                                                             Purchase Agreements

          ?VX] d[
          Each     i]Z Note
                of the HdiZ Purchase
                            JjgX]VhZ Agreements,
                                     ;\gZZbZcih* as
                                                 Vh amended
                                                    VbZcYZY or
                                                            dg supplemented,
                                                               hjeeaZbZciZY* was
                                                                             lVh ZciZgZY ^cid by
                                                                                 entered into Wn and
                                                                                                 VcY between
                                                                                                     WZilZZc The
                                                                                                             M]Z First
                                                                                                                 @^ghi Marblehead
                                                                                                                       GVgWaZ]ZVY
  =dgedgVi^dc and:
  Corporation VcY8

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* dated
                                   YViZY April
                                         ;eg^a 30,
                                               1.* 2001,
                                                   0../* [dg
                                                         for adVch i]Vi were
                                                             loans that lZgZ originated
                                                                             dg^\^cViZY under
                                                                                        jcYZg Bank
                                                                                              <Vc` of
                                                                                                   d[ America's
                                                                                                      ;bZg^XVth Private
                                                                                                                Jg^kViZ Loan
                                                                                                                        FdVc Program,
                                                                                                                             Jgd\gVb*
            M?KC
            TERI LX]dda =]VccZa Loan
                 School Channel FdVc Program
                                       Jgd\gVb and
                                                VcY CLFJ  FdVc Program.
                                                    ISLP Loan   Jgd\gVb,

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* YViZY DjcZ 30,
                                   dated June 1.* 2006,
                                                  0..4* for
                                                        [dg adVch i]Vi were
                                                            loans that lZgZ originated
                                                                            dg^\^cViZY under
                                                                                       jcYZg Bank
                                                                                             <Vc` of
                                                                                                  d[ America's
                                                                                                     ;bZg^XVth Private
                                                                                                               Jg^kViZ Loan
                                                                                                                       FdVc Program,
                                                                                                                            Jgd\gVb*
            M?KC
            TERI LX]dda =]VccZa Loan
                 School Channel FdVc Program
                                      Jgd\gVb and
                                               VcY CLFJ  FdVc Program.
                                                   ISLP Loan   Jgd\gVb,

      •     <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* YViZY ;eg^a 1,
                                   dated April /* 2006,
                                                  0..4* [dg
                                                        for adVch i]Vi were
                                                            loans that lZgZ dg^\^cViZY jcYZg Bank
                                                                            originated under <Vc` d[ ;bZg^XVth Direct
                                                                                                  of America's >^gZXi to
                                                                                                                      id Consumer
                                                                                                                         =dchjbZg Loan
                                                                                                                                  FdVc
            Jgd\gVb,
            Program.

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* dated
                                    YViZY as
                                          Vh of
                                             d[ December
                                                >ZXZbWZg 29,
                                                         07* 2003
                                                             0..1 [dg
                                                                  for adVch i]Vi were
                                                                      loans that lZgZ dg^\^cViZY
                                                                                      originated jcYZg =]VgiZg One's
                                                                                                 under Charter IcZth AAA
                                                                                                                     ;;; Ldji]Zgc
                                                                                                                         Southern
            HZl England
            New  ?c\aVcY Bank
                         <Vc` Loan
                              FdVc Program.
                                    Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* YViZY IXidWZg 31,
                                    dated October 1/* 2003,
                                                      0..1* for
                                                            [dg adVch i]Vi were
                                                                loans that lZgZ originated
                                                                                dg^\^cViZY under
                                                                                           jcYZg Charter
                                                                                                 =]VgiZg One's
                                                                                                         IcZth AES
                                                                                                               ;?L EducationGAIN
                                                                                                                   ?YjXVi^dcA;CH
            FdVc Program.
            Loan Jgd\gVb,

      •"    =]VgiZg One
            Charter IcZ Bank,
                         <Vc`* N.A.,
                               H,;,* dated
                                     YViZY June
                                           DjcZ 30,
                                                1.* 2003,
                                                    0..1* [dg
                                                          for adVch i]Vi were
                                                              loans that lZgZ dg^\^cViZY jcYZg Charter
                                                                              originated under =]VgiZg One's
                                                                                                       IcZth =^i^WVc` ?YjXVi^dc
                                                                                                             Citibank Education
            ;hh^hiVcXZ Loan
            Assistance FdVc Jgd\gVb,
                            Program.

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* dated
                                    YViZY July
                                          Djan 1,
                                               /* 2002,
                                                  0..0* [dg adVch that
                                                        for loans i]Vi were
                                                                       lZgZ dg^\^cViZY
                                                                            originated jcYZg =]VgiZg One's
                                                                                       under Charter IcZth College
                                                                                                           =daaZ\Z Loan
                                                                                                                   FdVc Corporation
                                                                                                                        =dgedgVi^dc
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* YViZY HdkZbWZg 17,
                                    dated November /5* 2003,
                                                       0..1* [dg
                                                             for adVch i]Vi were
                                                                 loans that lZgZ originated
                                                                                 dg^\^cViZY under
                                                                                            jcYZg Charter
                                                                                                  =]VgiZg One's
                                                                                                          IcZth National
                                                                                                                HVi^dcVa Education
                                                                                                                         ?YjXVi^dc
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* dated
                                    YViZY May
                                          GVn 15,
                                              /3* 2002,
                                                  0..0* [dg
                                                        for adVch i]Vi were
                                                            loans that lZgZ originated
                                                                            dg^\^cViZY under
                                                                                       jcYZg Charter
                                                                                             =]VgiZg One's
                                                                                                     IcZth NextStudent
                                                                                                           HZmiLijYZci Alternative
                                                                                                                       ;aiZgcVi^kZ
            FdVc Program.
            Loan Jgd\gVb,

      "•    =]VgiZg One
            Charter IcZ Bank,
                          <Vc`* N.A.,
                                H,;,* YViZY    GVgX] 25,
                                        dated March  03* 2004,
                                                         0..2* [dg
                                                                for adVch i]Vi were
                                                                    loans that lZgZ originated
                                                                                    dg^\^cViZY under
                                                                                               jcYZg Charter
                                                                                                     =]VgiZg One's
                                                                                                             IcZth Astrive
                                                                                                                   ;hig^kZ and
                                                                                                                           VcY
            ;hig^kZ;aa^VcXZ Education
            AstriveAlliance ?YjXVi^dc (f/k/a
                                      &[-`-V LM;KM' FdVc Programs.
                                             START) Loan Jgd\gVbh,

      "•    =]VgiZg One
            Charter IcZ Bank,
                         <Vc`* N.A.,
                                H,;,* YViZY @ZWgjVgn 15,
                                      dated February  /3* 2005,
                                                          0..3* [dg
                                                                for adVch i]Vi were
                                                                    loans that lZgZ dg^\^cViZY jcYZg Charter
                                                                                    originated under  =]VgiZg One's
                                                                                                              IcZth Referral
                                                                                                                    KZ[ZggVa Loan
                                                                                                                             FdVc Program
                                                                                                                                  Jgd\gVb
            &^cXajY^c\ adVch
            (including loans ^c i]Z Charter
                             in the =]VgiZg One
                                             IcZ Bank
                                                 <Vc` Alternative
                                                        ;aiZgcVi^kZ Loan
                                                                     FdVc Jgd\gVb*   ?+FdVc Private
                                                                           Program, E-Loan   Jg^kViZ Loan
                                                                                                     FdVc Program,
                                                                                                           Jgd\gVb* UPromise
                                                                                                                     NJgdb^hZ Alternative
                                                                                                                               ;aiZgcVi^kZ
            FdVc Program,
            Loan  Jgd\gVb* Collegiate
                           =daaZ\^ViZ Ldaji^dch  ;aiZgcVi^kZ Loan
                                       Solutions Alternative FdVc Program,
                                                                   Jgd\gVb* College
                                                                             =daaZ\Z Board
                                                                                      <dVgY Alternative
                                                                                             ;aiZgcVi^kZ Loan
                                                                                                         FdVc Program,
                                                                                                               Jgd\gVb* Axiom
                                                                                                                        ;m^db Alternative
                                                                                                                               ;aiZgcVi^kZ
            FdVc Program,
            Loan  Jgd\gVb* American
                            ;bZg^XVc LijYZci    FdVc LZgk^XZh
                                       Student Loan             Jg^kViZ Loan
                                                      Services Private  FdVc Program,
                                                                               Jgd\gVb* nBuy
                                                                                         c<jn Private
                                                                                               Jg^kViZ Loan
                                                                                                       FdVc Program,
                                                                                                              Jgd\gVb* and
                                                                                                                       VcY ThinkFinancial
                                                                                                                            M]^c`@^cVcX^Va
            ;aiZgcVi^kZ Loan
            Alternative FdVc Program).
                             Jgd\gVb',

      "•    =^i^oZch Bank
            Citizens <Vc` of
                           d[ K]dYZ  ChaVcY* YViZY
                              Rhode Island,        ;eg^a 30,
                                             dated April 1.* 2004,
                                                             0..2* [dg  adVch that
                                                                    for loans i]Vi were
                                                                                   lZgZ originated
                                                                                        dg^\^cViZY under
                                                                                                   jcYZg Citizens
                                                                                                         =^i^oZch Bank
                                                                                                                  <Vc` of
                                                                                                                        d[ Rhode
                                                                                                                           K]dYZ Island's
                                                                                                                                  ChaVcYth
            ;aiZgcVi^kZ Loan
            Alternative FdVc Program,
                              Jgd\gVb* CLFJ   FdVc Jgd\gVb*
                                        ISLP Loan             =dbeVhh Bank
                                                   Program, Compass      <Vc` Loan
                                                                               FdVc Program,
                                                                                    Jgd\gVb* FinanSure
                                                                                              @^cVcLjgZ Alternative
                                                                                                         ;aiZgcVi^kZ Loan
                                                                                                                     FdVc Program,
                                                                                                                           Jgd\gVb* Navy
                                                                                                                                     HVkn
            @ZYZgVa Alternative
            Federal ;aiZgcVi^kZ Loan
                                FdVc Program,
                                     Jgd\gVb* and
                                               VcY Xanthus
                                                   QVci]jh Alternative
                                                             ;aiZgcVi^kZ Loan
                                                                         FdVc Program.
                                                                               Jgd\gVb,

      "•    =^i^oZch Bank
            Citizens <Vc` d[ K]dYZ ChaVcY*
                          of Rhode  Island, YViZY
                                            dated IXidWZg /* 2002,
                                                  October 1, 0..0* for
                                                                   [dg loans
                                                                       adVch that
                                                                             i]Vi were
                                                                                  lZgZ dg^\^cViZY
                                                                                       originated jcYZg =^i^oZch Bank
                                                                                                  under Citizens <Vc` of
                                                                                                                      d[ Rhode
                                                                                                                         K]dYZ ChaVcYth
                                                                                                                               Island's
            JZcc LiViZ
            Penn        NcYZg\gVYjViZ Loan
                  State Undergraduate FdVc Jgd\gVb,
                                            Program.

      •"    =dbZg^XV Bank,
            Comerica <Vc`* dated
                           YViZY June
                                 DjcZ 30,
                                      1.* 2006,
                                          0..4* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY jcYZg Comerica
                                                                    originated under =dbZg^XV Bank's
                                                                                              <Vc`th Jg^kViZ FdVc Program.
                                                                                                     Private Loan Jgd\gVb,

      "•    BL<= Bank
            HSBC   <Vc` USA,
                         NL;* National
                              HVi^dcVa Association,
                                       ;hhdX^Vi^dc* dated
                                                    YViZY April
                                                          ;eg^a 17,
                                                                /5* 2002,
                                                                    0..0* as
                                                                          Vh amended
                                                                             VbZcYZY dc
                                                                                     on DjcZ 0* 2003
                                                                                        June 2, 0..1 and
                                                                                                     VcY August
                                                                                                         ;j\jhi 1,
                                                                                                                /* 2003,
                                                                                                                   0..1* for
                                                                                                                         [dg adVch i]Vi
                                                                                                                             loans that
            lZgZ originated
            were dg^\^cViZY jcYZg i]Z HSBC
                            under the BL<= Loan
                                           FdVc Program.
                                                 Jgd\gVb,

      "•    M]Z Bjci^c\idc National
            The Huntington HVi^dcVa Bank,
                                    <Vc`* dated
                                          YViZY May
                                                GVn 20,
                                                    0.* 2003,
                                                        0..1* [dg
                                                              for adVch i]Vi were
                                                                  loans that lZgZ dg^\^cViZY jcYZg the
                                                                                  originated under i]Z Huntington
                                                                                                       Bjci^c\idc Education
                                                                                                                  ?YjXVi^dc Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                        &%#&-
                                                                                                                                      21/29
10/2/2018
%$#&#&$%,Case 6:18-ap-01089-MH Doc 33-4 Filed1;2??<382@54            01/09/190<3A95;@
                                                                   Unassociated     Entered 01/09/19 13:20:46
                                                                                Document                               Desc
      "• Cchjg<VcX*  YViZY July
          InsurBanc, dated Djan 1,
                                /* 2006, Declaration
                                   0..4* [dg
                                         for adVch
                                             loans i]Vi  in  Support
                                                        lZgZ dg^\^cViZY
                                                   that were               Page
                                                                        jcYZg the
                                                             originated under      358  of 369
                                                                              i]Z Cchjg<VcX
                                                                                  InsurBanc FdVc Program.
                                                                                            Loan Jgd\gVb,

      •"    DJGdg\Vc Chase
            JPMorgan =]VhZ Bank,
                           <Vc`* N.A„
                                 H,;** (successor
                                       &hjXXZhhdg to
                                                  id Bank
                                                     <Vc` One,
                                                          IcZ* N.A.),
                                                               H,;,'* YViZY GVn 1,
                                                                      dated May /* 2002,
                                                                                   0..0* [dg adVch that
                                                                                         for loans i]Vi were
                                                                                                        lZgZ originated
                                                                                                             dg^\^cViZY under
                                                                                                                        jcYZg Bank
                                                                                                                              <Vc`
            IcZth CORPORATE
            One's =IKJIK;M? ADVANTAGE
                              ;>O;HM;A? Loan FdVc Program,
                                                    Jgd\gVb* EDUCATION
                                                             ?>N=;MCIH ONEIH? Loan
                                                                               FdVc Program,
                                                                                     Jgd\gVb* and
                                                                                               VcY Campus
                                                                                                   =Vbejh One
                                                                                                           IcZ Loan
                                                                                                                FdVc Program.
                                                                                                                      Jgd\gVb,

      "•    EZn<Vc` National
            KeyBank  HVi^dcVa Association,
                              ;hhdX^Vi^dc* dated
                                           YViZY May
                                                 GVn 12,
                                                     /0* 2006,
                                                         0..4* [dg
                                                               for adVch i]Vi were
                                                                   loans that lZgZ dg^\^cViZY jcYZg KeyBank's
                                                                                   originated under EZn<Vc`th Private
                                                                                                              Jg^kViZ Education
                                                                                                                      ?YjXVi^dc Loan
                                                                                                                                FdVc
            Jgd\gVb,
            Program.

      "•    GVcj[VXijgZgh and
            Manufacturers VcY MgVYZgh
                              Traders Mgjhi =dbeVcn* YViZY
                                      Trust Company,       ;eg^a 29,
                                                     dated April 07* 2004,
                                                                     0..2* [dg adVch that
                                                                           for loans i]Vi were
                                                                                          lZgZ dg^\^cViZY jcYZg the
                                                                                               originated under i]Z M&T
                                                                                                                    G%M Alternative
                                                                                                                        ;aiZgcVi^kZ
            FdVc Program.
            Loan Jgd\gVb,

      "•    HVi^dcVa City
            National =^in Bank,
                          <Vc`* YViZY HdkZbWZg 13,
                                dated November /1* 2002,
                                                   0..0* [dg adVch that
                                                         for loans i]Vi were
                                                                        lZgZ dg^\^cViZY jcYZg the
                                                                             originated under i]Z National
                                                                                                  HVi^dcVa City
                                                                                                           =^in Loan
                                                                                                                FdVc Program.
                                                                                                                     Jgd\gVb,

      "•    HVi^dcVa City
            National  =^in Bank,
                           <Vc`* dated
                                  YViZY July
                                         Djan 21,
                                              0/* 2006,
                                                  0..4* [dg
                                                         for adVch i]Vi were
                                                             loans that lZgZ dg^\^cViZY
                                                                             originated jcYZg i]Z National
                                                                                        under the HVi^dcVa City
                                                                                                           =^in Referral
                                                                                                                KZ[ZggVa Loan
                                                                                                                         FdVc Program,
                                                                                                                              Jgd\gVb*
            ^cXajY^c\ i]Z Astute
            including the ;hijiZ Private
                                 Jg^kViZ Loan
                                         FdVc Program
                                               Jgd\gVb and
                                                        VcY LijYZci  FZcY^c\ Works
                                                             Student Lending Pdg`h Private
                                                                                    Jg^kViZ Loan
                                                                                            FdVc Program.
                                                                                                 Jgd\gVb,

      "•    JH= Bank,
            PNC  <Vc`* N.A.,
                        H,;,* dated
                              YViZY April
                                    ;eg^a 22,
                                          00* 2004,
                                              0..2* [dg
                                                    for adVch i]Vi were
                                                        loans that lZgZ dg^\^cViZY jcYZg PNC
                                                                        originated under  JH= Bank's
                                                                                               <Vc`th Alternative
                                                                                                      ;aiZgcVi^kZ Loan
                                                                                                                  FdVc Program,
                                                                                                                       Jgd\gVb* Brazos
                                                                                                                                <gVodh
            ;aiZgcVi^kZ Loan
            Alternative FdVc Program,
                             Jgd\gVb* Edvisors
                                      ?Yk^hdgh Alternative
                                                ;aiZgcVi^kZ Loan
                                                            FdVc Program,
                                                                   Jgd\gVb* Fondo
                                                                            @dcYd Futuro
                                                                                   @jijgd Loan
                                                                                           FdVc Program,
                                                                                                Jgd\gVb* GE
                                                                                                         A? Money
                                                                                                             GdcZn Bank
                                                                                                                     <Vc` LijYZci FdVc
                                                                                                                          Student Loan
            Jgd\gVb* Old
            Program,  IaY National
                          HVi^dcVa Bank
                                   <Vc` Private
                                        Jg^kViZ Loan
                                                FdVc Program,
                                                      Jgd\gVb* and
                                                                VcY Regions
                                                                     KZ\^dch Bank
                                                                             <Vc` Private
                                                                                   Jg^kViZ Loan
                                                                                           FdVc Program.
                                                                                                Jgd\gVb,

      "•    LdkZgZ^\c <Vc`* dated
            Sovereign Bank, YViZY April
                                  ;eg^a 30,
                                        1.* 2004,
                                            0..2* for
                                                  [dg loans
                                                      adVch that
                                                            i]Vi were
                                                                 lZgZ originated
                                                                      dg^\^cViZY under
                                                                                 jcYZg Sovereign
                                                                                       LdkZgZ^\c Bank's
                                                                                                 <Vc`th Alternative
                                                                                                        ;aiZgcVi^kZ LijYZci FdVc
                                                                                                                    Student Loan
            Jgd\gVb,
            Program.

      "•    LjcMgjhi <Vc`* YViZY
            SunTrust Bank,       GVgX] 1,
                           dated March /* 2002,
                                          0..0* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY jcYZg the
                                                                    originated under i]Z LjcMgjhi FdVc Program.
                                                                                         SunTrust Loan Jgd\gVb,

      •"    M=@  HVi^dcVa Bank,
            TCF National  <Vc`* dated
                                YViZY July
                                      Djan 22,
                                           00* 2005,
                                               0..3* [dg
                                                     for adVch i]Vi were
                                                         loans that lZgZ dg^\^cViZY jcYZg the
                                                                         originated under i]Z M=@ HVi^dcVa Bank
                                                                                              TCF National <Vc` Alternative
                                                                                                                ;aiZgcVi^kZ Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.

      "•    Nc^dc Federal
            Union @ZYZgVa LVk^c\h <Vc`* dated
                          Savings Bank, YViZY March
                                              GVgX] 26,
                                                    04* 2007,
                                                        0..5* [dg
                                                              for adVch i]Vi were
                                                                  loans that lZgZ dg^\^cViZY jcYZg the
                                                                                  originated under i]Z UFSB
                                                                                                       N@L< Astrive
                                                                                                            ;hig^kZ Loan
                                                                                                                    FdVc Program.
                                                                                                                         Jgd\gVb,




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                      &&#&-
                                                                                                                                    22/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                  Desc
                                 Declaration in Support Page 359 of 369

                                                            5OYX[S\ Agreements
                                                            Deposit 2QZOOVOW\[

           ?VX] of
           Each d[ the
                   i]Z following
                       [daadl^c\ Deposit
                                  >Zedh^i and
                                           VcY LZXjg^in    ;\gZZbZcih or
                                                 Security Agreements   dg LZXjg^in  ;\gZZbZcih and
                                                                          Security Agreements     VcY Control
                                                                                                       =dcigda Agreements,
                                                                                                               ;\gZZbZcih* as
                                                                                                                           Vh amended
                                                                                                                              VbZcYZY or
                                                                                                                                       dg
  hjeeaZbZciZY* was
  supplemented, lVh entered
                     ZciZgZY into
                             ^cid by
                                  Wn and
                                      VcY among
                                          Vbdc\ M]Z     ?YjXVi^dc Resources
                                                   The Education   KZhdjgXZh Cchi^ijiZ*
                                                                             Institute, CcX,*
                                                                                        Inc., M]Z @^ghi Marblehead
                                                                                              The First GVgWaZ]ZVY Corporation,
                                                                                                                   =dgedgVi^dc* U.S.
                                                                                                                                N,L, Bank
                                                                                                                                     <Vc`
  HVi^dcVa Association
  National ;hhdX^Vi^dc (successor
                       &hjXXZhhdg ^c
                                  in ^ciZgZhi id LiViZ
                                     interest to State LigZZi <Vc` and
                                                       Street Bank VcY Mgjhi =dbeVcn' and:
                                                                       Trust Company)    VcY8

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* dated
                                   YViZY April
                                         ;eg^a 30,
                                               1.* 2001,
                                                   0../* [dg adVch that
                                                         for loans i]Vi were
                                                                        lZgZ dg^\^cViZY jcYZg Bank
                                                                             originated under <Vc` d[ ;bZg^XVth BAGEL
                                                                                                   of America's <;A?F Loan
                                                                                                                      FdVc Program,
                                                                                                                           Jgd\gVb*
            M?KC &LX]dda Channel)
            TERI (School =]VccZa' Loan
                                   FdVc Program
                                         Jgd\gVb and
                                                 VcY TERI
                                                      M?KC CLFJ
                                                             ISLP FdVc  Jgd\gVb,
                                                                   Loan Program.

      "•    <Vc` of
            Bank d[ America,
                    ;bZg^XV* N.A.,
                             H,;,* YViZY DjcZ 30,
                                   dated June 1.* 2003,
                                                  0..1* [dg adVch that
                                                        for loans i]Vi were
                                                                       lZgZ dg^\^cViZY jcYZg Bank
                                                                            originated under <Vc` of
                                                                                                  d[ America's
                                                                                                     ;bZg^XVth Direct
                                                                                                               >^gZXi to
                                                                                                                      id Consumer
                                                                                                                         =dchjbZg
            FdVc Program.
            Loan Jgd\gVb,

      "•    =^i^oZch Bank
            Citizens <Vc` d[ K]dYZ ChaVcY*
                          of Rhode  Island, YViZY
                                            dated IXidWZg /* 2002,
                                                  October 1, 0..0* for
                                                                   [dg loans
                                                                       adVch that
                                                                             i]Vi were
                                                                                  lZgZ dg^\^cViZY
                                                                                       originated jcYZg =^i^oZch Bank
                                                                                                  under Citizens <Vc` of
                                                                                                                      d[ Rhode
                                                                                                                         K]dYZ ChaVcYth
                                                                                                                               Island's
            JZcc LiViZ
            Penn        NcYZg\gVYjViZ Loan
                  State Undergraduate FdVc Jgd\gVb,
                                            Program.

      "•    BL<= Bank
            HSBC <Vc` USA,
                      NL;* National
                           HVi^dcVa Association,
                                    ;hhdX^Vi^dc* dated
                                                 YViZY April
                                                       ;eg^a 17,
                                                             /5* 2002,
                                                                 0..0* [dg
                                                                       for adVch i]Vi were
                                                                           loans that lZgZ originated
                                                                                           dg^\^cViZY under
                                                                                                      jcYZg the
                                                                                                            i]Z HSBC
                                                                                                                BL<= Loan
                                                                                                                     FdVc Program.
                                                                                                                          Jgd\gVb,

      "•    M]Z Bjci^c\idc National
            The Huntington HVi^dcVa Bank,
                                    <Vc`* dated
                                          YViZY May
                                                GVn 20,
                                                    0.* 2003,
                                                        0..1* [dg
                                                              for adVch i]Vi were
                                                                  loans that lZgZ dg^\^cViZY jcYZg the
                                                                                  originated under i]Z Huntington
                                                                                                       Bjci^c\idc Education
                                                                                                                  ?YjXVi^dc Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.

      •"    DJGdg\Vc Chase
            JPMorgan =]VhZ Bank,
                           <Vc`* N.A.
                                 H,;, (as
                                      &Vh successor
                                          hjXXZhhdg to
                                                    id Bank
                                                       <Vc` One,
                                                            IcZ* N.A.),
                                                                 H,;,'* dated
                                                                        YViZY April
                                                                              ;eg^a 30,
                                                                                    1.* 2001,
                                                                                        0../* for
                                                                                              [dg adVch i]Vi were
                                                                                                  loans that lZgZ dg^\^cViZY jcYZg
                                                                                                                  originated under
            <Vc` One's
            Bank  IcZth CORPORATE
                        =IKJIK;M? ADVANTAGE
                                     ;>O;HM;A? Loan  FdVc Program,
                                                           Jgd\gVb* EDUCATION
                                                                    ?>N=;MCIH ONE   IH? Loan
                                                                                         FdVc Program,
                                                                                                Jgd\gVb* and
                                                                                                          VcY Campus
                                                                                                               =Vbejh One
                                                                                                                        IcZ Loan
                                                                                                                             FdVc
            Jgd\gVb,
            Program.

      "•    HVi^dcVa City
            National =^in Bank,
                          <Vc`* dated
                                 YViZY July
                                       Djan 26,
                                            04* 2002,
                                                0..0* [dg
                                                       for adVch i]Vi were
                                                           loans that lZgZ originated
                                                                            dg^\^cViZY under
                                                                                       jcYZg the
                                                                                             i]Z National
                                                                                                 HVi^dcVa City
                                                                                                          =^in Loan
                                                                                                               FdVc Program
                                                                                                                    Jgd\gVb and
                                                                                                                             VcY the
                                                                                                                                  i]Z
            HVi^dcVa City
            National =^in Referral
                          KZ[ZggVa Loan
                                   FdVc Jgd\gVb*
                                        Program, ^cXajY^c\   i]Z Astute
                                                  including the  ;hijiZ Private
                                                                        Jg^kViZ Loan
                                                                                FdVc Program
                                                                                      Jgd\gVb and
                                                                                               VcY the
                                                                                                   i]Z LijYZci FZcY^c\ Pdg`h
                                                                                                       Student Lending        Jg^kViZ
                                                                                                                       Works Private
            FdVc Program.
            Loan Jgd\gVb,

      "•    LjcMgjhi <Vc`* YViZY
            SunTrust Bank,       GVgX] 1,
                           dated March /* 2002,
                                          0..0* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY jcYZg the
                                                                    originated under i]Z LjcMgjhi FdVc Program.
                                                                                         SunTrust Loan Jgd\gVb,

         ?VX] of
         Each  d[ the
                  i]Z [daadl^c\  =dcigda Agreements,
                       following Control ;\gZZbZcih* asVh amended
                                                           VbZcYZY or
                                                                   dg supplemented,
                                                                      hjeeaZbZciZY* was
                                                                                    lVh entered
                                                                                        ZciZgZY ^cid Wn and
                                                                                                into by VcY among
                                                                                                            Vbdc\ The
                                                                                                                  M]Z First
                                                                                                                      @^ghi
  GVgWaZ]ZVY Corporation,
  Marblehead =dgedgVi^dc* U.S.
                          N,L, Bank
                               <Vc` National
                                    HVi^dcVa Association
                                             ;hhdX^Vi^dc and:
                                                         VcY8

      "•    =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* YViZY GVgX] 1,
                                    dated March /* 2004,
                                                   0..2* [dg Vaa M?KC+\jVgVciZZY
                                                         for all TERI-guaranteed adVc egd\gVbh [jcYZY
                                                                                 loan programs        Wn =]VgiZg
                                                                                               funded by         IcZ Bank,
                                                                                                         Charter One <Vc`* N.A.
                                                                                                                           H,;,

      "•    =^i^oZch Bank
            Citizens <Vc` of
                           d[ K]dYZ
                              Rhode ChaVcY*   YViZY April
                                      Island, dated ;eg^a 30,
                                                          1.* 2004,
                                                              0..2* [dg Vaa adVc
                                                                    for all loan M?KC+\jVgVciZZY egd\gVbh [jcYZY
                                                                                 TERI-guaranteed programs        Wn Citizens
                                                                                                          funded by =^i^oZch Bank
                                                                                                                             <Vc` of
                                                                                                                                  d[
            K]dYZ ChaVcY
            Rhode         di]Zg than
                   Island other i]Vc the
                                     i]Z =^i^oZch <Vc` Penn
                                         Citizens Bank JZcc LiViZ NcYZg\gVYjViZ Loan
                                                            State Undergraduate  FdVc Program.
                                                                                      Jgd\gVb,

      "•    =dbZg^XV Bank,
            Comerica <Vc`* dated
                           YViZY June
                                 DjcZ 30,
                                      1.* 2006,
                                          0..4* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY ^c the
                                                                    originated in i]Z Comerica
                                                                                      =dbZg^XV Direct
                                                                                               >^gZXi to
                                                                                                      id =dchjbZg FdVc Program.
                                                                                                         Consumer Loan Jgd\gVb,

      "•    Cchjg<VcX* YViZY July
            InsurBanc, dated Djan 1,
                                  /* 2006,
                                     0..4* [dg
                                           for adVch
                                               loans i]Vi lZgZ dg^\^cViZY
                                                     that were            ^c the
                                                               originated in i]Z Cchjg<VcX FdVc Program.
                                                                                 InsurBanc Loan Jgd\gVb,

      •"    EZn<Vc` National
            KeyBank  HVi^dcVa Association,
                              ;hhdX^Vi^dc* dated
                                           YViZY May
                                                 GVn 12,
                                                     /0* 2006,
                                                         0..4* [dg
                                                               for adVch i]Vi were
                                                                   loans that lZgZ originated
                                                                                   dg^\^cViZY ^c i]Z KeyBank
                                                                                              in the EZn<Vc` Private
                                                                                                             Jg^kViZ Education
                                                                                                                     ?YjXVi^dc Loan
                                                                                                                               FdVc
            Jgd\gVb,
            Program.

      "•    GVcj[VXijgZgh and
            Manufacturers VcY MgVYZgh
                              Traders Mgjhi =dbeVcn* YViZY
                                      Trust Company,       ;eg^a 29,
                                                     dated April 07* 2004,
                                                                     0..2* [dg adVch that
                                                                           for loans i]Vi were
                                                                                          lZgZ dg^\^cViZY jcYZg the
                                                                                               originated under i]Z M&T
                                                                                                                    G%M Alternative
                                                                                                                        ;aiZgcVi^kZ
            FdVc Program.
            Loan Jgd\gVb,

      "•    JH= Bank,
            PNC <Vc`* N.A.,
                      H,;,* dated
                            YViZY April
                                  ;eg^a 22,
                                        00* 2004,
                                            0..2* [dg Vaa M?KC+\jVgVciZZY
                                                  for all                 adVc programs
                                                          TERI-guaranteed loan egd\gVbh funded
                                                                                        [jcYZY by
                                                                                               Wn PNC
                                                                                                  JH= Bank,
                                                                                                      <Vc`* N.A..
                                                                                                            H,;,,

      "•    LdkZgZ^\c <Vc`* dated
            Sovereign Bank, YViZY April
                                  ;eg^a 30,
                                        1.* 2004,
                                            0..2* for
                                                  [dg loans
                                                      adVch that
                                                            i]Vi were
                                                                 lZgZ originated
                                                                      dg^\^cViZY under
                                                                                 jcYZg Sovereign
                                                                                       LdkZgZ^\c Bank's
                                                                                                 <Vc`th Alternative
                                                                                                        ;aiZgcVi^kZ LijYZci FdVc
                                                                                                                    Student Loan
            Jgd\gVb,
            Program.

      "•    M=@  HVi^dcVa Bank,
            TCF National  <Vc`* dated
                                YViZY July
                                      Djan 22,
                                           00* 2005,
                                               0..3* [dg
                                                     for adVch i]Vi were
                                                         loans that lZgZ dg^\^cViZY jcYZg the
                                                                         originated under i]Z M=@ HVi^dcVa Bank
                                                                                              TCF National <Vc` Alternative
                                                                                                                ;aiZgcVi^kZ Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.


7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                       &'#&-
                                                                                                                                     23/29
        Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
%$#&#&$%,
10/2/2018                                                       01/09/19Document
                                                              1;2??<382@54      Entered 01/09/19 13:20:46 Desc
                                                                           0<3A95;@

      .
      "  Nc^dc Federal
         Union @ZYZgVa LVk^c\h
                       Savings Bank,  Declaration
                               <Vc`* dated
                                     YViZY March
                                           GVgX] 26, in Support
                                                 04* 2007,
                                                     0..5* [dg
                                                           for adVch   Page
                                                                     i]Vi were
                                                               loans that      360   of 369
                                                                          lZgZ dg^\^cViZY
                                                                               originated jcYZg the
                                                                                          under i]Z UFSB
                                                                                                    N@L< Astrive
                                                                                                         ;hig^kZ Loan
                                                                                                                 FdVc Program.
                                                                                                                      Jgd\gVb,

          ?VX] of
          Each  d[ i]Z
                    the [daadl^c\
                        following LZXjg^in ;\gZZbZcih* as
                                  Security Agreements, Vh amended
                                                          VbZcYZY or
                                                                  dg supplemented,
                                                                     hjeeaZbZciZY* was
                                                                                   lVh entered
                                                                                       ZciZgZY into
                                                                                               ^cid by
                                                                                                    Wn and
                                                                                                       VcY between
                                                                                                           WZilZZc M]Z ?YjXVi^dc
                                                                                                                   The Education
  KZhdjgXZh Cchi^ijiZ*
  Resources Institute, CcX, VcY8
                       Inc. and:

      .
      "     =]VgiZg One
            Charter IcZ Bank,
                        <Vc`* N.A.,
                              H,;,* YViZY GVgX] 1,
                                    dated March /* 2004,
                                                   0..2* [dg Vaa M?KC+\jVgVciZZY
                                                         for all TERI-guaranteed adVc egd\gVbh [jcYZY
                                                                                 loan programs        Wn =]VgiZg
                                                                                               funded by         IcZ Bank,
                                                                                                         Charter One <Vc`* N.A..
                                                                                                                           H,;,,

      .
      "     =^i^oZch Bank
            Citizens <Vc` of
                           d[ Rhode
                              K]dYZ Island,
                                    ChaVcY* YViZY ;eg^a 30,
                                            dated April 1.* 2004,
                                                            0..2* [dg Vaa M?KC+\jVgVciZZY
                                                                  for all TERI-guaranteed adVc egd\gVbh [jcYZY
                                                                                          loan programs        Wn =^i^oZch
                                                                                                        funded by          <Vc` of
                                                                                                                  Citizens Bank d[
            K]dYZ ChaVcY,
            Rhode  Island.

      .
      "     =dbZg^XV Bank,
            Comerica <Vc`* dated
                           YViZY June
                                 DjcZ 30,
                                      1.* 2006,
                                          0..4* [dg
                                                for adVch i]Vi were
                                                    loans that lZgZ dg^\^cViZY ^c the
                                                                    originated in i]Z Comerica
                                                                                      =dbZg^XV Direct
                                                                                               >^gZXi to
                                                                                                      id =dchjbZg FdVc Program.
                                                                                                         Consumer Loan Jgd\gVb,

      .
      "     Cchjg<VcX* YViZY July
            InsurBanc, dated Djan 1,
                                  /* 2006,
                                     0..4* [dg
                                           for adVch
                                               loans i]Vi lZgZ dg^\^cViZY
                                                     that were            ^c the
                                                               originated in i]Z Cchjg<VcX FdVc Program.
                                                                                 InsurBanc Loan Jgd\gVb,

      .
      "     EZn<Vc` National
            KeyBank  HVi^dcVa Association,
                              ;hhdX^Vi^dc* dated
                                           YViZY May
                                                 GVn 12,
                                                     /0* 2006,
                                                         0..4* [dg
                                                               for adVch i]Vi were
                                                                   loans that lZgZ originated
                                                                                   dg^\^cViZY ^c i]Z KeyBank
                                                                                              in the EZn<Vc` Private
                                                                                                             Jg^kViZ Education
                                                                                                                     ?YjXVi^dc Loan
                                                                                                                               FdVc
            Jgd\gVb,
            Program.

      .
      "     GVcj[VXijgZgh and
            Manufacturers VcY MgVYZgh
                              Traders Mgjhi =dbeVcn* YViZY
                                      Trust Company,       ;eg^a 29,
                                                     dated April 07* 2004,
                                                                     0..2* [dg adVch that
                                                                           for loans i]Vi were
                                                                                          lZgZ dg^\^cViZY jcYZg the
                                                                                               originated under i]Z M&T
                                                                                                                    G%M Alternative
                                                                                                                        ;aiZgcVi^kZ
            FdVc Program.
            Loan Jgd\gVb,

      .
      "     JH= Bank,
            PNC <Vc`* N.A.,
                      H,;,* dated
                            YViZY April
                                  ;eg^a 22,
                                        00* 2004,
                                            0..2* [dg Vaa M?KC+\jVgVciZZY
                                                  for all                 adVc programs
                                                          TERI-guaranteed loan egd\gVbh funded
                                                                                        [jcYZY by
                                                                                               Wn PNC
                                                                                                  JH= Bank,
                                                                                                      <Vc`* N.A..
                                                                                                            H,;,,

      .
      "     LdkZgZ^\c <Vc`* dated
            Sovereign Bank, YViZY April
                                  ;eg^a 30,
                                        1.* 2004,
                                            0..2* for
                                                  [dg loans
                                                      adVch that
                                                            i]Vi were
                                                                 lZgZ originated
                                                                      dg^\^cViZY under
                                                                                 jcYZg Sovereign
                                                                                       LdkZgZ^\c Bank's
                                                                                                 <Vc`th Alternative
                                                                                                        ;aiZgcVi^kZ LijYZci FdVc
                                                                                                                    Student Loan
            Jgd\gVb,
            Program.

      .
      "     M=@  HVi^dcVa Bank,
            TCF National  <Vc`* dated
                                YViZY July
                                      Djan 22,
                                           00* 2005,
                                               0..3* [dg
                                                     for adVch i]Vi were
                                                         loans that lZgZ dg^\^cViZY jcYZg the
                                                                         originated under i]Z M=@ HVi^dcVa Bank
                                                                                              TCF National <Vc` Alternative
                                                                                                                ;aiZgcVi^kZ Loan
                                                                                                                            FdVc
            Jgd\gVb,
            Program.

      .
      "     Nc^dc Federal
            Union @ZYZgVa LVk^c\h <Vc`* dated
                          Savings Bank, YViZY March
                                              GVgX] 26,
                                                    04* 2007,
                                                        0..5* [dg
                                                              for adVch i]Vi were
                                                                  loans that lZgZ dg^\^cViZY jcYZg the
                                                                                  originated under i]Z UFSB
                                                                                                       N@L< Astrive
                                                                                                            ;hig^kZ Loan
                                                                                                                    FdVc Program.
                                                                                                                         Jgd\gVb,

      •
      "

                                                             SCHEDULE C-1
                                                             B4965D<6 4%)

                                                           [On PSUO
                                                           H?W file with
                                                                    _S\R Trustee]
                                                                         CZ][\OOI




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                      &(#&-
                                                                                                                                    24/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 361 of 369
                                                             B4965D<6 4%*
                                                             SCHEDULE C-2

                                                           [On PSUO
                                                           H?W file with
                                                                    _S\R Trustee]
                                                                         CZ][\OOI




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                         &)#&-
                                                                                                       25/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                 Desc
                                 Declaration in Support Page 362 of 369
                                                                6F9;3;C 1)
                                                                EXHIBIT

                                              *.C829? of
                                              Payment ;3 &@.=.9?C
                                                         Guaranty $7.68> %6=20?6;9 Letter
                                                                  Claims Direction (2??2=

                                                          SM?KC LETTERHEAD]
                                                          [TERI F?MM?KB?;>T


  7SZ[\ Marblehead
  First =KZLUOROKN Data
                    5K\K BOZ^SMO[$   ;WM&
                           Services, Inc.
  CRO @Z]NOW\SKU
  The             CX_OZ
       Prudential Tower
  /(( 3X`U[\XW B\ZOO\
  800 Boylston           +,\R floor
               Street -% 34th 7UXXZ
  Boston,
  3X[\XW$ MA
          =2 02199-8157
              (*)00%/)-.

  _S\R a
  with K MXY` \X1
         copy to:

  D&B& Bank
  U.S. 3KWT National
            >K\SXWKU Association
                       2[[XMSK\SXW
  4XZYXZK\O CZ][\
  Corporate Trust BOZ^SMO[%B7B
                   Services-SFS
  ?WO Federal
  One  7ONOZKU B\ZOO\$ +ZN Floor
               Street, 3rd 7UXXZ
  3X[\XW$ MA
  Boston, =2 02110
              (*))(

  KZ8 M?KC-H=M
  Re: TERINCT JaZY\ZY  ;XXdjci #
               Pledged Account "

  FVY^Zh and
  Ladies VcY Gentlemen:
             AZciaZbZc8

           KZ[ZgZcXZ is
           Reference ^h made
                        bVYZ to
                              id (i)
                                 &^' the
                                     i]Z Deposit
                                          >Zedh^i and
                                                  VcY LZXjg^in  ;\gZZbZci (the
                                                       Security Agreement &i]Z "Agreement"),
                                                                               r;\gZZbZcis'* dated
                                                                                              YViZY as
                                                                                                    Vh d[
                                                                                                       of LZeiZbWZg  0.* 2007,
                                                                                                          September 20,  0..5* by
                                                                                                                                Wn and
                                                                                                                                   VcY
  Vbdc\ THE
  among   MB? EDUCATION
               ?>N=;MCIH RESOURCES
                             K?LINK=?L CHLMCMNM?*
                                              INSTITUTE, CH=,    &rM?KCs'* FIRST
                                                            INC. ("TERI"), @CKLM MARBLEHEAD
                                                                                   G;K<F?B?;> DATA  >;M; L?KOC=?L*
                                                                                                           SERVICES, CH=,     VcY MB?
                                                                                                                        INC. and  THE
  H;MCIH;F =IFF?AC;M?
  NATIONAL     COLLEGIATE LMN>?HM
                               STUDENT LOAN FI;H MKNLM       0..5+2, Capitalized
                                                     TRUST 2007-4.   =Ve^iVa^oZY terms
                                                                                 iZgbh used
                                                                                       jhZY and
                                                                                            VcY not
                                                                                                 cdi otherwise
                                                                                                     di]Zgl^hZ defined
                                                                                                               YZ[^cZY herein
                                                                                                                       ]ZgZ^c have
                                                                                                                               ]VkZ the
                                                                                                                                    i]Z
  gZheZXi^kZ meanings
  respective bZVc^c\h ascribed
                      VhXg^WZY to
                               id such
                                  hjX] terms
                                        iZgbh in
                                              ^c the
                                                 i]Z Agreement.
                                                     ;\gZZbZci,

            Cc VXXdgYVcXZ with
            In accordance l^i] the
                               i]Z Agreement,
                                   ;\gZZbZci* please
                                              eaZVhZ remit
                                                     gZb^i #UUUUUUUUUUUUUUUUUUU
                                                           $                    ^c Guarantee
                                                                                in AjVgVciZZ Claims
                                                                                             =aV^bh to
                                                                                                    id

  N,L, Bank
  U.S. <Vc` National
             HVi^dcVa Association
                      ;hhdX^Vi^dc
  ;<; #
  ABA   " UUUUUUUUUUUUUUUT
  =dgedgViZ Mgjhi
  Corporate        >ZeVgibZci
             Trust Department
  >>; A/C#
  DDA   ;-=" UUUUUUUUUUUUT
  ;iiZci^dc8 UUUUUUUUUUUUUUUUUUUUUUUUUUT=daaViZgVa
  Attention:                                       JgdXZZYh Acct.
                                       ]Collateral Proceeds ;XXi,
  L?C"8
  SEI#: UUUUUUUUUUUUUUUUT

          Cc VYY^i^dc* please
          In addition, eaZVhZ [Vm  i]^h Y^gZXi^dc
                              fax this  direction aZiiZg Vadc\ with
                                                  letter along l^i] the
                                                                    i]Z attached
                                                                        ViiVX]ZY breakdown,
                                                                                 WgZV`Ydlc* which
                                                                                            l]^X] a^hih i]Z Loan(s),
                                                                                                  lists the FdVc&h'* associated
                                                                                                                     VhhdX^ViZY with
                                                                                                                                l^i] the
                                                                                                                                     i]Z
  VWdkZ+gZ[ZgZcXZY XaV^b  [jcYh id8
  above-referenced claim funds to:

                       ;iiZci^dc8 Name];
                ?_WOZI Attention:
                Owner]            HVbZT9 and
                                         VcY Servicer] ;iiZci^dc8 [Name]:
                                             BOZ^SMOZI Attention: SHVbZT8
                @Vm Number:
                Fax HjbWZg8 UUUUUUUUUUUU               @Vm Number:
                                                       Fax HjbWZg8

  JaZVhZ XdciVXi
  Please         bZ at
         contact me Vi HC6A; 4XW\KM\ Telephone
                       [TERI Contact COUOYRXWO Number] h]djaY you
                                               >]VLOZT should ndj have
                                                                  ]VkZ Vcn
                                                                       any fjZhi^dch
                                                                           questions gZ\VgY^c\ i]^h gZfjZhi,
                                                                                     regarding this request.

                                                              ;ji]dg^oZY Signature
                                                              Authorized L^\cVijgZ
                                                              M?KC
                                                              TERI
  ?cX
  Enc




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                      &*#&-
                                                                                                                                    26/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                Desc
                                 Declaration in Support Page 363 of 369
                                                                6F9;3;C *2
                                                                EXHIBIT

                                                              +20;A2=62> Letter
                                                              Recoveries (2??2=

                                                           SM?KC LETTERHEAD]
                                                           [TERI F?MM?KB?;>T

  7SZ[\ Marblehead
  First =KZLUOROKN Data
                    5K\K BOZ^SMO[$   ;WM&
                           Services, Inc.
  The
  CRO @Z]NOW\SKU  CX_OZ
       Prudential Tower
  /(( 3X`U[\XW B\ZOO\
  800 Boylston           +,\R Floor
               Street -% 34th 7UXXZ
  3X[\XW$ MA
  Boston, =2 02199-8157
              (*)00%/)-.

  _S\R a
  with K MXY` \X1
         copy to:

  D&B& Bank
  U.S. 3KWT National
            >K\SXWKU Association
                       2[[XMSK\SXW
  4XZYXZK\O CZ][\
  Corporate Trust BOZ^SMO[%B7B
                   Services-SFS
  ?WO Federal
  One  7ONOZKU B\ZOO\$ +ZN Floor
               Street, 3rd 7UXXZ
  3X[\XW$ MA
  Boston, =2 02110
              (*))(

  KZ8 M?KC-H=M
  Re: TERINCT JaZY\ZY  ;XXdjci "#
               Pledged Account

  FVY^Zh and
  Ladies VcY Gentlemen:
             AZciaZbZc8

           KZ[ZgZcXZ ^h
           Reference    bVYZ to
                     is made  id the
                                 i]Z Deposit
                                     >Zedh^i and
                                             VcY LZXjg^in  ;\gZZbZci (the
                                                  Security Agreement &i]Z "Agreement"),
                                                                          r;\gZZbZcis'* YViZY Vh d[
                                                                                        dated as of LZeiZbWZg  0.* 2007,
                                                                                                    September 20,  0..5* by
                                                                                                                         Wn and
                                                                                                                            VcY among
                                                                                                                                Vbdc\
  MB?   ?>N=;MCIH RESOURCES
  THE EDUCATION         K?LINK=?L CHLMCMNM?*
                                        INSTITUTE, CH=,*     &rM?KCs'* FIRST
                                                       INC., ("TERI"),  @CKLM MARBLEHEAD
                                                                                G;K<F?B?;> DATA   >;M; L?KOC=?L*
                                                                                                          SERVICES, CH=,     VcY MB?
                                                                                                                       INC. and  THE
  H;MCIH;F =IFF?AC;M?
  NATIONAL     COLLEGIATE LMN>?HM
                                STUDENT LOANFI;H MKNLM      0..5+2, Capitalized
                                                     TRUST 2007-4.   =Ve^iVa^oZY terms
                                                                                 iZgbh used
                                                                                       jhZY and
                                                                                            VcY not
                                                                                                 cdi otherwise
                                                                                                     di]Zgl^hZ defined
                                                                                                               YZ[^cZY herein
                                                                                                                       ]ZgZ^c have
                                                                                                                              ]VkZ the
                                                                                                                                   i]Z
  gZheZXi^kZ meanings
  respective bZVc^c\h ascribed
                       VhXg^WZY to
                                id such
                                   hjX] terms
                                        iZgbh in
                                              ^c the
                                                 i]Z Agreement.
                                                     ;\gZZbZci,

            Cc VXXdgYVcXZ with
            In accordance l^i] the
                               i]Z Agreement,
                                   ;\gZZbZci* the
                                              i]Z [daadl^c\ Vbdjcih will
                                                  following amounts l^aa be
                                                                         WZ wired
                                                                            l^gZY to
                                                                                  id the
                                                                                     i]Z Pledged
                                                                                         JaZY\ZY Account:
                                                                                                 ;XXdjci8

  /,
  1. #UUUUUUUUUUUUUUUUUUUU
     $                     MdiVa AjVgVcin @ZZh#
                           Total Guaranty Fees*

                    "%88)+/-, 07 a) list
                    *Attached is    1078 of
                                         4. each
                                            -)+/ loan
                                                 14)3 name,
                                                      3)2-# loan
                                                            14)3 number
                                                                 392*-6 and
                                                                        )3, amount
                                                                            )24938 associated
                                                                                   )774+0)8-, with
                                                                                              <08/ this
                                                                                                   8/07 '9)6)38= &-- (-2088)3+-$
                                                                                                        Guaranty Fee Remittance.

  0, #UUUUUUUUUUUUUUUUUUUU
  2. $                     MdiVa KZXdkZgn((
                           Total Recovery**

                    "" %88)+/-, is
                    ** Attached 07 a) list
                                      1078 of
                                           4. each
                                              -)+/ loan
                                                   14)3 name,
                                                        3)2-# loan
                                                              14)3 number
                                                                   392*-6 and
                                                                          )3, amount
                                                                              )24938 associated
                                                                                     )774+0)8-, with
                                                                                                <08/ this
                                                                                                     8/07 (-+4;-6=
                                                                                                          Recovery (-2088)3+-$
                                                                                                                   Remittance.

  #UUUUUUUUUUUUUUUUUUUUU MdiVa ;bdjci wired
                         Total Amount l^gZY to
                                            id the
                                               i]Z MgjhiZZ
                                                   Trustee

  M]Z VWdkZ+gZ[ZgZcXZY [jcYh
  The above-referenced       l^aa be
                       funds will WZ wired
                                     l^gZY to
                                           id the
                                              i]Z MgjhiZZ
                                                  Trustee jh^c\ i]Z [daadl^c\
                                                          using the           l^gZ ^chigjXi^dc8
                                                                    following wire instruction:

                                            D&B& Bank
                                            U.S. 3KWT National
                                                       >K\SXWKU Association
                                                                2[[XMSK\SXW
                                            3X[\XW$ MA
                                            Boston,   =2 02110
                                                          (*))(
                                            ABA
                                            232 "# HJJJJJJJJJJJJJJJI
                                                    [
                                            2'4" HJJJJJJJJJJJJJJJI
                                            A/C#  [
                                            @UONQON Account
                                            Pledged   2MMX]W\
                                            B6;
                                            SEI """"""
                                                 ###### -% (((
                                                           000

  JaZVhZ XdciVXi
  Please         bZ at
         contact me Vi HC6A; 4XW\KM\ Telephone
                       [TERI Contact COUOYRXWO Number] h]djaY you
                                               >]VLOZI should ndj have
                                                                  ]VkZ Vcn
                                                                       any fjZhi^dch
                                                                           questions gZ\VgY^c\ i]^h gZfjZhi,
                                                                                     regarding this request.


  ;ji]dg^oZY L^\cVijgZ
  Authorized Signature
  HC6A;I
  [TERI]




7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                     &+#&-
                                                                                                                                   27/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                                                    Desc
                                 Declaration in Support Page 364 of 369
                                                                6F9;3;C 3+
                                                                EXHIBIT

                                     +2<@2>? for
                                     Request 3;= Reimbursement
                                                 +268/@=>2829? of
                                                               ;3 '90;82
                                                                   ncome -.B ;= )?52=
                                                                         Tax or Other -.B #8;@9?>
                                                                                      Tax Amounts

                                                          SM?KC LETTERHEAD]
                                                          [TERI F?MM?KB?;>T


  D&B& Bank
  U.S. 3KWT National
            >K\SXWKU Association
                       2[[XMSK\SXW
  4XZYXZK\O CZ][\
  Corporate Trust BOZ^SMO[%B7B
                   Services-SFS
  ?WO Federal
  One  7ONOZKU B\ZOO\$ +ZN Floor
               Street, 3rd 7UXXZ
  3X[\XW$ MA
  Boston, =2 02110
              (*))(

  7SZ[\ Marblehead
  First =KZLUOROKN Data
                    5K\K BOZ^SMO[$   ;WM&
                           Services, Inc.
  The
  CRO @Z]NOW\SKU  CX_OZ
       Prudential Tower
  /(( 3X`U[\XW B\ZOO\
  800 Boylston           +,\R Floor
               Street -% 34th 7UXXZ
  Boston,
  3X[\XW$ MA
          =2 02199-8157
              (*)00%/)-.

  2VLKM Assurance
  Ambac  2[[]ZKWMO Corporation
                     4XZYXZK\SXW
  ?WO B\K\O
  One State B\ZOO\ @UKaK
            Street Plaza
  >O_ York,
  New GXZT$ New
             >O_ York
                  GXZT 10004
                        )(((,

  KZ8 M?KC-H=M
  Re: TERI/NCT JaZY\ZY ;XXdjci #
               Pledged Account "

  FVY^Zh and
  Ladies VcY Gentlemen:
             AZciaZbZc8

           KZ[ZgZcXZ is
           Reference ^h made
                        bVYZ to
                              id (i)
                                 &^' the
                                     i]Z Deposit
                                          >Zedh^i and
                                                  VcY LZXjg^in  ;\gZZbZci (the
                                                       Security Agreement &i]Z "Agreement"),
                                                                               r;\gZZbZcis'* dated
                                                                                              YViZY as
                                                                                                    Vh d[
                                                                                                       of LZeiZbWZg  0.* 2007,
                                                                                                          September 20,  0..5* by
                                                                                                                                Wn and
                                                                                                                                   VcY
  Vbdc\ MB?
  among        ?>N=;MCIH RESOURCES
          THE EDUCATION      K?LINK=?L CHLMCMNM?*
                                             INSTITUTE, CH=,*     &rM?KCs'* FIRST
                                                            INC., ("TERI"), @CKLM MARBLEHEAD
                                                                                   G;K<F?B?;> DATA   >;M; L?KOC=?L*
                                                                                                           SERVICES, CH=,     VcY MB?
                                                                                                                        INC. and  THE
  H;MCIH;F =IFF?AC;M?
  NATIONAL     COLLEGIATE LMN>?HM
                               STUDENT LOAN FI;H MKNLM       0..5+2, Capitalized
                                                     TRUST 2007-4.   =Ve^iVa^oZY terms
                                                                                 iZgbh used
                                                                                       jhZY and
                                                                                            VcY not
                                                                                                 cdi otherwise
                                                                                                     di]Zgl^hZ defined
                                                                                                               YZ[^cZY herein
                                                                                                                       ]ZgZ^c have
                                                                                                                               ]VkZ the
                                                                                                                                    i]Z
  gZheZXi^kZ meanings
  respective bZVc^c\h ascribed
                      VhXg^WZY to
                               id such
                                  hjX] terms
                                        iZgbh in
                                              ^c the
                                                 i]Z Agreement.
                                                     ;\gZZbZci,

           Cc VXXdgYVcXZ with
           In accordance l^i] LZXi^dc 1&Y'&^^' of
                              Section 3(d)(ii) d[ the
                                                  i]Z Agreement,
                                                       ;\gZZbZci* this
                                                                    i]^h ^h id inform
                                                                         is to ^c[dgb you
                                                                                      ndj that
                                                                                            i]Vi M?KC ]Vh been
                                                                                                 TERI has WZZc assessed
                                                                                                               VhhZhhZY and
                                                                                                                        VcY has
                                                                                                                            ]Vh paid
                                                                                                                                eV^Y the
                                                                                                                                     i]Z sum
                                                                                                                                         hjb
  d[ #UUUUUUUUUUUUUUUUUUUUUUUUUUUUUU
  of $                                     ^c income
                                           in  ^cXdbZ ordg ZmX^hZ iVmZh with
                                                           excise taxes  l^i] gZheZXi  id income
                                                                               respect to ^cXdbZ ZVgcZY  dc the
                                                                                                  earned on i]Z Pledged
                                                                                                                JaZY\ZY Account.
                                                                                                                        ;XXdjci, We
                                                                                                                                  PZ hereby
                                                                                                                                      ]ZgZWn
  gZfjZhi reimbursement
  request gZ^bWjghZbZci of
                         d[ such
                            hjX] amount
                                 Vbdjci to
                                        id be
                                           WZ hZci   Vh [daadlh8
                                                sent as follows:

  PLEASE USE
  @<62B6 DB6 THE
             C96 FOLLOWING
                 7?<<?E;>8 WIRE
                           E;A6 INSTRUCTIONS:
                                ;>BCAD4C;?>B1

  S<Vc` Name
  [Bank HVbZ
  S<Vc` Location]
  [Bank FdXVi^dcT
  ;<; #
  ABA  "
  ;-="
  A/C#
  ;MM?HMCIH8 M?KC
  ATTENTION:    TERI
  =dbbZcih8
  Comments:

           Cc VXXdgYVcXZ with
           In accordance l^i] the
                              i]Z Agreement,
                                  ;\gZZbZci* welZ are
                                                  VgZ [dglVgY^c\
                                                      forwarding aV Xden d[ this
                                                                    copy of i]^h gZfjZhi id the
                                                                                 request to i]Z Owner
                                                                                                IlcZg and
                                                                                                      VcY the
                                                                                                          i]Z MgjhiZZ, PZ have
                                                                                                              Trustee. We ]VkZ also
                                                                                                                               Vahd
  ZcXadhZY YdXjbZciVi^dc to
  enclosed documentation id support
                            hjeedgi this
                                    i]^h request.
                                         gZfjZhi,

             JaZVhZ XdciVXi
             Please         bZ at
                    contact me Vi HC6A; 4XW\KM\ Telephone
                                  [TERI Contact COUOYRXWO Number] h]djaY you
                                                          >]VLOZI should ndj have
                                                                             ]VkZ Vcn
                                                                                  any fjZhi^dch
                                                                                      questions gZ\VgY^c\ i]^h gZfjZhi,
                                                                                                regarding this request.

                                                                                                   ;ji]dg^oZY L^\cVijgZ
                                                                                                   Authorized Signature

                                                                                                    M?KC
                                                                                                    TERI

  ?cX
  Enc

  =dchZciZY to:
  Consented id8

  <n8
  By:       ;bWVX Assurance
            Ambac ;hhjgVcXZ Corporation
                            =dgedgVi^dc

7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9
https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm                                                          &,#&-
                                                                                                                                        28/29
%$#&#&$%,
10/2/2018   Case 6:18-ap-01089-MH Doc 33-4 FiledUnassociated
                                                    01/09/19Document
                                                   1;2??<382@54     Entered 01/09/19 13:20:46
                                                                0<3A95;@                        Desc
                                 Declaration in Support Page 365 of 369

 <n8
 By:    UUUUUUUUUUUUUUUUUUUUUUUUUUU
 HVbZ8
 Name:
 M^iaZ8
 Title:




https://www.sec.gov/Archives/edgar/data/1223029/000088237707002305/d719511.htm
7@@=?.##CCC"?53"6<B#/>378B5?#5462>#42@2#%&&'$&-#$$$$,,&'++$+$$&'$)#4+%-)%%"7@9                         29/29
                                                                                                       &-#&-
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 366 of 369




                 Exhibit J
                       )co




                                                                    Exhibit J
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 367 of 369
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 368 of 369




               Exhibit K
                       )co




                                                                   Exhibit K
Case 6:18-ap-01089-MH Doc 33-4 Filed 01/09/19 Entered 01/09/19 13:20:46   Desc
                     Declaration in Support Page 369 of 369
